                    J. White Dep.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 1 of 665
  ∙     ∙   ∙   ∙   ∙   ∙ ∙     IN THE UNITED STATES DISTRICT COURT
∙ ∙     ∙   ∙   ∙   ∙   ∙    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
  ∙     ∙   ∙   ∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ WESTERN DIVISION
∙ ∙     ∙   ∙   ∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ 5:19­CV­00467­BO


  ∙     ∙JUSTIN J. WHITE,∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ )
∙ ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙)
  ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Plaintiff,∙ ∙ ∙ ∙)
∙ ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙)
  ∙     ∙ ∙ ∙ vs.∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ )
∙ ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙)
  ∙     ∙VANCE COUNTY, NORTH CAROLINA;∙ ∙ ∙ ∙)
∙ ∙     ∙VANCE COUNTY SHERIFF'S OFFICE;∙ ∙ ∙ )
  ∙     ∙PETER WHITE, in his official and∙ ∙ )
∙ ∙     ∙individual capacities;∙ ∙ ∙ ∙ ∙ ∙ ∙ )
  ∙     ∙LAWRENCE D. BULLOCK, in his∙ ∙ ∙ ∙ ∙)
∙ ∙     ∙official and individual capacities; )
  ∙     ∙WELDON WALLACE BULLOCK, in his∙ ∙ ∙ )
∙ ∙     ∙official and individual capacities, )
  ∙     ∙and WESTERN SURETY COMPANY,∙ ∙ ∙ ∙ ∙)
∙ ∙     ∙a division of CNA SURETY,∙ ∙ ∙ ∙ ∙ ∙)
  ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙)
∙ ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Defendants.∙ ∙ ∙ )
  ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙)
∙ ∙     ∙­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­­

∙ ∙ ∙ ∙ ∙ ∙ ∙
                            _________________________________________
∙ ∙     ∙   ∙   ∙   ∙   ∙ ∙
  ∙     ∙   ∙   ∙   ∙   ∙ ∙ ∙ VIDEOTAPED
                              ∙ ∙ ∙ ∙ ∙ ∙VIDEO
                                           ∙    CONFERENCE DEPOSITION
∙ ∙     ∙   ∙   ∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙        OF
  ∙     ∙   ∙   ∙   ∙   ∙               JUSTIN J. WHITE
                            _________________________________________


∙ ∙     ∙TAKEN VIA VIDEO CONFERENCE AT THE LAW OFFICES OF:
  ∙     ∙WOMBLE BOND DICKINSON (US) LLP
∙ ∙     ∙ONE WEST FOURTH STREET
  ∙     ∙WINSTON­SALEM, NC 27101
  ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙
∙ ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙
  ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙            02­10­21
                               10:15 O'CLOCK A.M.
                          __________________________
  ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙
∙ ∙     ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Lori Gruber
                                Court Reporter
∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙
∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙       Chaplin & Associates
∙   ∙                    132
        ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙   Joe Knox Ave, Suite 100­G
∙   ∙   ∙ ∙ ∙                Mooresville,  NC 28117
                (704) 606­1434 | (336) 992­1954 | (919) 649­4444
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 2 of 665
  Justin J. White                                                                                                            Pages 2 to 5
                                                                        2                                                                        4

  ∙∙∙∙∙∙∙∙∙∙∙∙∙∙           ATTORNEY NOTES                                   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ INDEX

  ∙ ∙ PAGE/LINE
            ∙ ∙ ∙ NOTES                                 ∙∙∙
                                                               STIPULATIONS
                                                                         ∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙                                            7
  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________  EXAMINATION
                                                           ∙ ∙ ∙ ∙ By Mr. Castro ∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙                                       9
  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________
                                                          ∙ ∙ ∙ ∙ ∙
                                                                   By Ms. Robinson    ∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙                                  236
  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________
                                                        ∙ ∙ ∙ ADJOURNMENT
                                                                        ∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙                                           242
  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________
                                                           ∙ ∙ REPORTER         CERTIFICATE
                                                                                      ∙  ∙ ∙ ∙ ∙ ∙ ∙ ∙  ∙  ∙  ∙  ∙  ∙  ∙  ∙  ∙  ∙        243
                                                        ∙ ∙ ∙ WITNESS CERTIFICATION     ∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙                                244
  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________
  ∙ ∙ __________                                           ∙ ∙ WITNESS ADDENDUM
             ∙ ∙ ∙ __________________________________________                    ∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙                                     245
  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________                              EXHIBITS
  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________
                                                          ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙

  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________  Name
                                                                  ∙∙∙∙∙∙∙∙∙∙∙                Offered∙ By      ∙∙∙∙∙                 Identified
                                                           ∙∙
  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________  Exhibit  1∙ ∙ ∙ ∙ ∙ ∙ ∙  ∙    Mr.    Castro
                                                                                                       ∙  ∙  ∙  ∙  ∙  ∙  ∙  ∙  ∙  ∙       21
             ∙ ∙ ∙ __________________________________________(Amended Notice of Deposition, Plaintiff)
                                                          ∙ ∙ ∙
  ∙ ∙ __________
  ∙ ∙ __________                                           ∙∙
             ∙ ∙ ∙ __________________________________________  Exhibit 3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Mr. Castro     ∙∙∙∙∙∙∙∙∙∙                         87
             ∙ ∙ ∙ __________________________________________(Amended Complaint)
  ∙ ∙ __________                                          ∙ ∙ ∙

  ∙ ∙ __________                                           ∙∙
             ∙ ∙ ∙ __________________________________________
                                                               Exhibit 4∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Mr. Castro     ∙∙∙∙∙∙∙∙∙∙                        225
  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________
                                                          ∙ ∙ ∙
                                                                (Plaintiff’s Motion for Leave)
  ∙ ∙ __________                                           ∙∙
             ∙ ∙ ∙ __________________________________________
  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________
                                                               Exhibit 6∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Mr. Castro     ∙∙∙∙∙∙∙∙∙∙                         22
                                                          ∙
                                                                (Plaintiff’s Responses to Interrogatories and
                                                              ∙ ∙

  ∙ ∙ __________                                           ∙ ∙ ∙ Requests for Production)
             ∙ ∙ ∙ __________________________________________
  ∙ ∙ __________                                        ∙∙∙
             ∙ ∙ ∙ __________________________________________
                                                           ∙ ∙ Exhibit 9∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Mr. Castro     ∙∙∙∙∙∙∙∙∙∙                         89
  ∙ ∙ __________
             ∙ ∙ ∙ __________________________________________(Official Written Reprimand)
  ∙ ∙ __________                                        ∙∙∙
             ∙ ∙ ∙ __________________________________________
                                                           ∙ ∙ Exhibit ∙10
                                                                         ∙∙∙∙∙∙∙             Mr. Castro∙∙∙∙∙∙∙∙∙∙                         98
                                                                               (Employee Counseling Record, Justin White)

                                                                        3                                                                        5
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ APPEARANCES OF COUNSEL                              ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙   ∙E X H I B I T S (Continued)


 ∙ ∙ FOR THE PLAINTIFF JUSTIN J. WHITE:                                      ∙ ∙ Name
                                                                                   ∙∙∙∙∙∙∙∙∙∙∙            Offered∙ By
                                                                                                                   ∙∙∙∙∙          Identified
 ∙∙∙    Sharika M. Robinson, Esquire                   ∙ ∙ Exhibit
                                                            ∙      ∙11
                                                                     ∙∙∙∙∙∙∙     Mr. Castro
                                                                                      ∙∙∙∙∙∙∙∙∙∙                                         101
∙∙∙∙    (via video conference)                          ∙ ∙ (Statement from Deputy Brian K. Wayne)
 ∙∙∙    THE LAW OFFICE OF SHARIKA M. ROBINSON, PLLC    ∙ ∙ Exhibit
∙∙∙∙    10230 Berkeley Place Drive, Suite 220
                                                            ∙      ∙12
                                                                     ∙∙∙∙∙∙∙     Mr. Castro
                                                                                      ∙∙∙∙∙∙∙∙∙∙                                         104
                                                        ∙ ∙ (Statement from Sergeant D.R. Roberson)
 ∙∙∙    Charlotte, NC 28262
∙∙∙∙    srobinson@sharikamrobinsonlaw.com              ∙ ∙ Exhibit
                                                            ∙      ∙13
                                                                     ∙∙∙∙∙∙∙     Mr. Castro
                                                                                      ∙∙∙∙∙∙∙∙∙∙                                         107
                                                        ∙ ∙ (Statement from Sergeant Alexander)
∙ ∙ ∙ FOR THE DEFENDANT VANCE COUNTY,
                                                       ∙ ∙ Exhibit ∙14
                                                                     ∙∙∙∙∙∙∙     Mr. Castro
                                                                                      ∙∙∙∙∙∙∙∙∙∙                                         120
  ∙ ∙ NORTH CAROLINA, ET AL.:                               ∙
                                                        ∙ ∙ (3­27­18 Incident ­ Counseling Form)
  ∙ ∙ ∙ Brian Castro, Esquire                          ∙ ∙ Exhibit
∙ ∙ ∙ ∙ WOMBLE BOND DICKINSON (US) LLP                      ∙      ∙16
                                                                     ∙∙∙∙∙∙∙     Mr. Castro
                                                                                      ∙∙∙∙∙∙∙∙∙∙                                         125
                                                        ∙ ∙ (3­27­18 Incident ­ Insurance Form)
  ∙ ∙ ∙ 555 Fayetteville Street, Suite 1100
∙ ∙ ∙ ∙ Raleigh, NC 27601                              ∙ ∙ Exhibit
  ∙ ∙ ∙ brian.castro@wbd­us.com
                                                            ∙      ∙17
                                                                     ∙∙∙∙∙∙∙     Mr. Castro
                                                                                      ∙∙∙∙∙∙∙∙∙∙                                         126
                                                        ∙ ∙ (3­27­2018 Video)
  ∙ ∙ OTHER APPEARANCES                                ∙ ∙ Exhibit
                                                            ∙      ∙19
                                                                     ∙∙∙∙∙∙∙     Mr. Castro
                                                                                      ∙∙∙∙∙∙∙∙∙∙                                         169
  ∙ ∙ Michael McGurl (via video conference)             ∙ ∙ (Oliver Incident ­ Medical Documentation)
∙ ∙ ∙ Shannon Skoog, Technician (via video conference)
                                                       ∙ ∙ Exhibit
                                                            ∙      ∙20
                                                                     ∙∙∙∙∙∙∙     Mr. Castro
                                                                                      ∙∙∙∙∙∙∙∙∙∙                                         209
                                                        ∙ ∙ (Release Authorizations)

                                                                                Exhibit ∙24
                                                                            ∙ ∙ ∙         ∙∙∙∙∙∙∙  Mr. Castro
                                                                                                         ∙∙∙∙∙∙∙∙∙∙                      224
                                                                             ∙ ∙ (Statement from Deputy Patel)

                                                                                Exhibit ∙25
                                                                            ∙ ∙ ∙         ∙∙∙∙∙∙∙    Mr. Castro
                                                                                                           ∙∙∙∙∙∙∙∙∙∙                    204
                                                                             ∙ ∙ (F­5 Report of Separation Form)


 Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 3 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                                                      COPY
                                                                                                                                                     YVer1f
Justin J. White                                                                                           Pages 6 to 9
                                                            6                                                              8
                       E X H I B I T S (Continued)          ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ PROCEEDINGS
∙∙∙∙∙∙∙∙∙∙
                                                            ∙2∙ ∙ ∙ ∙ (10:15 o'clock a.m.)
  ∙ ∙ Name
        ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Offered∙By
                                       ∙∙∙∙∙     Identified ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are now on the
                                                            ∙4∙ ∙ record.∙ The time is 10:15 a.m.∙ The date is January
∙ ∙ ∙ Exhibit ∙28∙ ∙ ∙ ∙ ∙ ∙ ∙ Mr. Castro
                                      ∙∙∙∙∙∙∙∙∙∙     232    ∙5∙ ∙ 10th ­­ or I'm sorry, February 10th, 2021.∙ This is
  ∙ ∙ (Tuition Reimbursement Agreement)                     ∙6∙ ∙ the deposition of Justin J. White in the matter of
                                                            ∙7∙ ∙ Justin J. White versus Vance County Sheriff's Office,
                                                            ∙8∙ ∙ et al.
                                                            ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙The attorneys participating in this
                                                            10∙ ∙ proceeding acknowledge that I am not physically
                                                            11∙ ∙ present in the proceeding room and that I will be
                                                            12∙ ∙ reporting this proceeding remotely.
                                                            13∙ ∙ ∙ ∙ ∙ ∙ ∙They further acknowledge that in lieu of an
                                                            14∙ ∙ oath administered in person, the witness will provide
                                                            15∙ ∙ his ID via video conference and verbally declare that
                                                            16∙ ∙ his testimony in this matter is under penalty of
                                                            17∙ ∙ perjury.
                                                            18∙ ∙ ∙ ∙ ∙ ∙ ∙The parties and their counsel consent to
                                                            19∙ ∙ this arrangement and waive any objections to this
                                                            20∙ ∙ manner of reporting.
                                                            21∙ ∙ ∙ ∙ ∙ ∙ ∙Please indicate your agreement by stating
                                                            22∙ ∙ your name and agreement on the record.∙ Also, please
  ∙ ∙ NOTE: Quoted material has been reproduced as read 23∙ or ∙ indicate on the record all parties present in the room
∙ ∙ ∙ quoted by the speaker.                                24∙ ∙ with you.
                                                            25∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ My name is Brian Castro.
                                                            7                                                              9
∙∙∙∙∙∙∙∙∙∙∙∙∙∙              STIPULATIONS                            ∙1∙ ∙ I agree with that statement.∙ I'm here socially
∙∙∙∙∙                                                               ∙2∙ ∙ distanced with the court reporter.
∙∙∙       Pursuant   to Notice   and/or consent   of the parties,   ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ My name is Sharika
                                                                    ∙4∙ ∙ Robinson, attorney for Mr. White, and I'm here
∙ ∙ ∙the deposition hereon captioned was conducted at the
                                                                    ∙5∙ ∙  remotely with Mr. White and the court reporter.
∙ ∙ ∙time and location indicated and was conducted before Lori
                                                                    ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. MCGURL:∙ My name is Michael McGurl.
∙ ∙ ∙Gruber, Notary Public in and for the County of Iredell,
                                                                    ∙7∙ ∙ Sorry, can you mute that?∙ Actually, can you hear me
∙ ∙ ∙State
      ∙ ∙ of North Carolina at Large.                               ∙8∙ ∙ through there?
∙ ∙ ∙ Notice and/or defect in Notice of time, place,                ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ Yes, we can hear
∙ ∙ ∙purpose and method of taking the deposition was waived.        10∙ ∙ you through that.
∙ ∙ ∙Formalities with regard to sealing and filing the              11∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. MCGURL:∙ So my name is Michael
∙ ∙ ∙deposition were waived, and it is stipulated that the 12∙ ∙ McGurl.∙ I am present with Mr. White and Sharika
∙ ∙ ∙original transcript, upon being certified by the               13∙ ∙ Robinson and remote with the court reporter, and we
∙∙∙  undersigned     court  reporter, shall be  made  available  for14∙ ∙ consent to those rules.
∙ ∙ ∙use
      ∙ ∙ in accordance with the applicable rules as amended.       15∙ ∙ ∙ ∙ ∙ ∙ ∙The witness, JUSTIN J. WHITE, being first
∙∙∙       It is stipulated  that objections  to questions           16∙ ∙ duly sworn to state the truth, the whole truth, and
∙∙∙  and  motions    to strike answers  are  reserved  until the    17∙   ∙ nothing but the truth, testifies as follows:
∙ ∙ ∙testimony, or any part thereof, is offered for evidence, 18∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ EXAMINATION
                                                                    19∙ ∙ BY MR. CASTRO:
∙ ∙ ∙except that objection to the form of any question shall
                                                                    20∙   ∙ ∙ ∙ Q.∙ ∙ We'll begin.∙ Mr. White, my name is Brian
∙ ∙ ∙be noted herein at the time of the taking of the
                                                                    21∙   ∙ Castro.∙ I represent the Defendants in this case.∙ I'm
∙ ∙ ∙testimony.
      ∙∙
                                                                    22∙ ∙ with the law firm Womble Bond Dickinson.∙ I appreciat
∙ ∙ ∙ Reading and signing of the testimony was requested            23∙ ∙ you sitting down for this deposition.∙ Have you ever
∙ ∙ ∙prior to the filing of same for use as permitted by            24∙ ∙ been deposed before?
     applicable rule(s).
                                                                    25∙ ∙ ∙ ∙ A.∙ ∙ Yes.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 4 of 665
02­10­21               White v Vance/5:19­CV­00467­BO                                                                  COPY
                                                                                                                               YVer1f
Justin J. White                                                                              Pages 10 to 13
                                                      10                                                       12
∙1∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you pretty much know how it goes. ∙1∙ ∙enforcement training certificate and general law
∙2∙ ∙I ask that you give yes or no answers rather than      ∙2∙ ∙enforcement training certification.
∙3∙ ∙uh­huh (yes) or huh­uh (no) in order to assist the     ∙3∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ What process does it take to get
∙4∙ ∙court reporter in getting this down.∙ Can you please ∙4∙ ∙those certifications and certificates?
∙5∙ ∙state your full name for the record?                   ∙5∙ ∙ ∙ ∙ A.∙ ∙It's approximately a 17 to 18­week training
∙6∙ ∙ ∙ ∙ A.∙ ∙Justin Jamel White.                          ∙6∙ ∙course to get your basic law enforcement training
∙7∙ ∙ ∙ ∙ Q.∙ ∙How do you spell your middle name?           ∙7∙ ∙certificate, which is also known as BLET.∙ And then
∙8∙ ∙ ∙ ∙ A.∙ ∙J­A­M­E­L.                                   ∙8∙ ∙once you get hired at an agency, you work 12 months,
∙9∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And whenever you need a break or      ∙9∙ ∙you get your general law enforcement training
10∙ ∙anything throughout this deposition, of course, feel 10∙ ∙certification.
11∙ ∙free to let us know.∙ That goes for the court reporter 11∙ ∙ ∙ ∙ ∙ ∙ ∙I also have a Master's of Science Degree in
12∙ ∙and everyone that's participating on this call.∙ What 12∙ ∙Justice Studies from Southern New Hampshire
13∙ ∙is your date of birth?                                 13∙ ∙University, and I'm also working on my doctoral in
14∙ ∙ ∙ ∙ A.∙ ∙8­15­1989.                                   14∙ ∙Public Administration at Capella University.
15∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what is your current place of     15∙ ∙ ∙ ∙ Q.∙ ∙And what was the focus of your studies for
16∙ ∙residence?                                             16∙ ∙your master's degree?
17∙ ∙ ∙ ∙ A.∙ ∙I live in Charlotte, North Carolina.         17∙ ∙ ∙ ∙ A.∙ ∙Justice studies.
18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And who is currently in the room with 18∙ ∙ ∙ ∙ Q.∙ ∙Can you elaborate on what that means?
19∙ ∙you right now?                                         19∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ Justice studies is a form of criminal
20∙ ∙ ∙ ∙ A.∙ ∙Attorney McGurl.                             20∙ ∙justice.∙ It's similar to a born identity of criminal
21∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Are you prepared to testify today?    21∙ ∙justice that focuses on social justice and other
22∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         22∙ ∙different types of justice such as restorative ­­
23∙ ∙ ∙ ∙ Q.∙ ∙Are there any substances or other            23∙ ∙distributive justice, et cetera.
24∙ ∙impairments that would stop you from testifying        24∙ ∙ ∙ ∙ Q.∙ ∙And what is the focus of your doctoral
25∙ ∙competently?                                           25∙ ∙degree?
                                                      11                                                       13
∙1∙ ∙ ∙ ∙ A.∙ ∙No.                                         ∙1∙ ∙ ∙ ∙ A.∙ ∙Public administration.
∙2∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ All right.∙ We'll start with some of ∙2∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ All right.∙ When you went through
∙3∙ ∙your background information.∙ Can you please tell us ∙3∙ ∙BLET as you described, what type of training, what
∙4∙ ∙where you went to high school?                        ∙4∙ ∙aspects of the job were you trained in?
∙5∙ ∙ ∙ ∙ A.∙ ∙Perquimans County High School in Hertford,  ∙5∙ ∙ ∙ ∙ A.∙ ∙I was trained in the fundamentals of being a
∙6∙ ∙North Carolina.                                       ∙6∙ ∙law enforcement officer, whether it be a police
∙7∙ ∙ ∙ ∙ Q.∙ ∙Did you go to college after that?           ∙7∙ ∙officer or a deputy sheriff, ensuring public safety.
∙8∙ ∙ ∙ ∙ A.∙ ∙Yes.                                        ∙8∙ ∙The training centered on achieving the law enforceme
∙9∙ ∙ ∙ ∙ Q.∙ ∙Where did you go?                           ∙9∙ ∙objective at the basic level, which was serving,
10∙ ∙ ∙ ∙ A.∙ ∙For my first year, I went to Shaw University10∙ ∙protecting, preserving peace, ensuring the safety in ­
11∙ ∙in Raleigh, North Carolina.∙ I transferred to Mount   11∙ ∙­ of all citizens in your jurisdiction.
12∙ ∙Olive College in Mount Olive, North Carolina, which   12∙ is
                                                                ∙ ∙ ∙ Q.∙ ∙Did you get any training in the use of
13∙ ∙now the University of Mount Olive.                    13∙ ∙force?
14∙ ∙ ∙ ∙ Q.∙ ∙And what did you study?                     14∙ ∙ ∙ ∙ A.∙ ∙Yes.
15∙ ∙ ∙ ∙ A.∙ ∙I studied criminal justice and criminology 15∙ ∙ ∙ ∙ Q.∙ ∙Can you describe that for me?
16∙ ∙at Mount Olive College.                               16∙ ∙ ∙ ∙ A.∙ ∙The use of force training continuum
17∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did you want to become a law         17∙ ∙consisted of several layers from soft hands, first arm
18∙ ∙enforcement officer during that time?                 18∙ ∙de­escalation command presence, to soft hands to har
19∙ ∙ ∙ ∙ A.∙ ∙Yes.                                        19∙ ∙hands.∙ To chemical munition, such as pepper spray,
20∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Is that the reason you focused on    20∙ ∙using your baton, using your taser, the baton and
21∙ ∙criminal justice?                                     21∙ ∙taser if your department allowed, as well as, if
22∙ ∙ ∙ ∙ A.∙ ∙Yes.                                        22∙ ∙necessary, discharging your department­issued firear
23∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you tell us about your           23∙ ∙ ∙ ∙ Q.∙ ∙And when you say, “de­escalation,” what
24∙ ∙certification as a law enforcement officer?           24∙ ∙types of de­escalation methods were you trained in?
25∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I have ­­ I had a basic law           25∙ ∙ ∙ ∙ A.∙ ∙First, we need the command presence.∙ We
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 5 of 665
02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                    YVer1f
Justin J. White                                                                               Pages 14 to 17
                                                      14                                                         16
∙1∙ ∙need to do everything we can to calm the situation, ∙1∙ to ∙ ∙ ∙ A.∙ ∙Pepper spray is a part of the equipment and
∙2∙ ∙bring peace to the situation to prevent an escalation∙2∙ ∙I asked for my equipment to do my job.∙ So for the
∙3∙ ∙that may require using force for control and           ∙3∙ ∙purposes of that, yes.
∙4∙ ∙compliance purposes.                                   ∙4∙ ∙ ∙ ∙ Q.∙ ∙So you did not mention pepper spray when you
∙5∙ ∙ ∙ ∙ Q.∙ ∙Is this done verbally?                       ∙5∙ ∙asked for your equipment?
∙6∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         ∙6∙ ∙ ∙ ∙ A.∙ ∙I told them the things that I needed.∙ In
∙7∙ ∙ ∙ ∙ Q.∙ ∙And what does “soft hands” mean?             ∙7∙ ∙terms of remembering word for word what I needed, I
∙8∙ ∙ ∙ ∙ A.∙ ∙Soft hands is a lesser form of using         ∙8∙ ∙unable to recall, but pepper spray was a part of my
∙9∙ ∙physical force in terms of the use for escort          ∙9∙ ∙equipment.
10∙ ∙positions: handcuffing, take downs, the ultimate hand  10∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So ­­­
11∙ ∙strikes, stuns.∙ It's basically de minimis force.      11∙ ∙ ∙ ∙ A.∙ ∙I could have, but at this time, pepper spray
12∙ ∙ ∙ ∙ Q.∙ ∙So do you consider take down soft hands? 12∙ ∙was a part of my equipment.∙ So it would've been
13∙ ∙ ∙ ∙ A.∙ ∙It is soft hands, yes.                       13∙ ∙requested.
14∙ ∙ ∙ ∙ Q.∙ ∙Do you consider take downs de minimis force? 14∙ ∙ ∙ ∙ Q.∙ ∙Understood.∙ Was that your first time being
15∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         15∙ ∙issued pepper spray at Vance County?
16∙ ∙ ∙ ∙ Q.∙ ∙So how ­­ is there a specific amount of time 16∙ ∙ ∙ ∙ A.∙ ∙Yes.
17∙ ∙that you should focus on de­escalation before you use17∙ ∙ ∙ ∙ Q.∙ ∙So did you ever get trained in pepper spray
18∙ ∙soft hands?∙ How does it work?                         18∙ ∙after you were issued pepper spray?
19∙ ∙ ∙ ∙ A.∙ ∙No.∙ There's no specific amount of time. 19∙ ∙ ∙ ∙ A.∙ ∙No.
20∙ ∙ ∙ ∙ Q.∙ ∙When do you go from de­escalation to soft 20∙ ∙ ∙ ∙ Q.∙ ∙Were you told to seek training in pepper
21∙ ∙hands?                                                 21∙ ∙spray?
22∙ ∙ ∙ ∙ A.∙ ∙The officer will make a decision based on 22∙ ∙ ∙ ∙ A.∙ ∙No.∙ Instead, I was told that training would
23∙ ∙the totality of circumstances, based on what's going   23∙ ∙be provided by the SO because they train our deputie
24∙ ∙on at the scene.                                       24∙ ∙and sometimes the police department managers of the
25∙ ∙ ∙ ∙ Q.∙ ∙Do you base it at all on how the citizen is  25∙ ∙police department would send officers over who need
                                                      15                                                         17
∙1∙ ∙acting, the person you're dealing with is acting?     ∙1∙ ∙training as well.
∙2∙ ∙ ∙ ∙ A.∙ ∙That is part of it.                         ∙2∙ ∙ ∙ ∙ Q.∙ ∙Do you know if you could have sought
∙3∙ ∙ ∙ ∙ Q.∙ ∙What do you look for when you're seeing ­­ ∙3∙ ∙training on your own?
∙4∙ ∙when you’re dealing with a citizen to determine       ∙4∙ ∙ ∙ ∙ A.∙ ∙I'm not aware of it.
∙5∙ ∙whether there may be aggression or non­compliance? ∙5∙ ∙ ∙ ∙ Q.∙ ∙Are you aware of pepper spray training that
∙6∙ ∙ ∙ ∙ A.∙ ∙I look for their cooperation.∙ I look for   ∙6∙ ∙is outside of the Vance County Sheriff’s Office, not
∙7∙ ∙their ­­ to determine whether or not they're going to ∙7∙ ∙provided by them specifically?
∙8∙ ∙be uncooperative, if they're going to be resistive, ∙8∙ ∙ ∙ ∙ A.∙ ∙No.
∙9∙ ∙aggressive, non­compliant, non­cooperative,           ∙9∙ ∙ ∙ ∙ Q.∙ ∙Did you ever attempt to get trained or ask
10∙ ∙assaultive.                                           10∙ ∙to get trained?
11∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you also mentioned pepper spray. 11∙ ∙ ∙ ∙ A.∙ ∙No.∙ I've never attempted to get trained in
12∙ ∙Were you taught about pepper spray during BLET? 12∙ ∙pepper spray.
13∙ ∙ ∙ ∙ A.∙ ∙No.                                         13∙ ∙ ∙ ∙ Q.∙ ∙Why not?
14∙ ∙ ∙ ∙ Q.∙ ∙Did they mention pepper spray at all during 14∙ ∙ ∙ ∙ A.∙ ∙Because the department said that they will
15∙ ∙that?                                                 15∙ ∙provide it.
16∙ ∙ ∙ ∙ A.∙ ∙They mentioned pepper spray, but we were16∙  not∙ ∙ ∙ Q.∙ ∙Okay.∙ Did you ­­ were you aware that
17∙ ∙trained on pepper spray.                              17∙ ∙training in pepper spray involves possibly getting
18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did you ­­ when was the first time   18∙ ∙sprayed with it?
19∙ ∙you were actually issued pepper spray during your full19∙ ∙ ∙ ∙ A.∙ ∙Yes, you will be sprayed.∙ They say that you
20∙ ∙employment, during your entire career?                20∙ ∙will be sprayed.
21∙ ∙ ∙ ∙ A.∙ ∙I was issued pepper spray at Vance County21∙ ∙ ∙ ∙ Q.∙ ∙Did that concern you at all?
22∙ ∙Sheriff's Office, I will say approximately late 2017.22∙ ∙ ∙ ∙ A.∙ ∙No.
23∙ ∙ ∙ ∙ Q.∙ ∙Did you request to be issued pepper spray? 23∙ ∙ ∙ ∙ Q.∙ ∙So can you briefly go through your
24∙ ∙ ∙ ∙ A.∙ ∙I requested my equipment.                   24∙ ∙employment history with me after ­­ from the time you
25∙ ∙ ∙ ∙ Q.∙ ∙Did you specifically request pepper spray? 25∙ ∙left the university that you mentioned, Mount Olive?
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 6 of 665
02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                               Pages 18 to 21
                                                      18                                                        20
∙1∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I worked for the North Carolina       ∙1∙ ∙ ∙ ∙ A.∙ ∙Justin White versus North Carolina
∙2∙ ∙Department of Public Safety from 2012, I believe it∙2∙ ∙Department of Public Safety.
∙3∙ ∙was November, 2012 up until September, 2015.          ∙3∙ ∙ ∙ ∙ Q.∙ ∙Do you remember around when that deposition
∙4∙ ∙ ∙ ∙ Q.∙ ∙What facility were you working at?          ∙4∙ ∙occurred, what time or what date?
∙5∙ ∙ ∙ ∙ A.∙ ∙I was working ­­ I was assigned to Bertie ∙5∙ ∙ ∙ ∙ A.∙ ∙Approximately 2018.
∙6∙ ∙Correctional Institution.                             ∙6∙ ∙ ∙ ∙ Q.∙ ∙Okay.
∙7∙ ∙ ∙ ∙ Q.∙ ∙What was your job title?                    ∙7∙ ∙ ∙ ∙ A.∙ ∙Maybe February, January or February, 2018.
∙8∙ ∙ ∙ ∙ A.∙ ∙I was a corrections officer.                ∙8∙ ∙ ∙ ∙ Q.∙ ∙Thank you.∙ So without revealing any
∙9∙ ∙ ∙ ∙ Q.∙ ∙What were your day­to­day duties or         ∙9∙ ∙attorney­client communications.∙ I don't want to know
10∙ ∙responsibilities?                                     10∙ ∙anything about that, obviously.∙ How did you prepare
11∙ ∙ ∙ ∙ A.∙ ∙Care, custody and control of state          11∙ ∙for this deposition?
12∙ ∙offenders.                                            12∙ ∙ ∙ ∙ A.∙ ∙I prepared with my attorneys of record.
13∙ ∙ ∙ ∙ Q.∙ ∙What was your next job?                     13∙ ∙ ∙ ∙ Q.∙ ∙Again, without revealing any communications,
14∙ ∙ ∙ ∙ A.∙ ∙I worked at Louisburg College as a campus14∙ ∙did you review any documents?
15∙ ∙safety officer from November, 2016 up until January,  15∙ ∙ ∙ ∙ A.∙ ∙I reviewed a ­­ documents with my attorneys.
16∙ ∙2017.                                                 16∙ ∙ ∙ ∙ Q.∙ ∙What documents did you review in preparation
17∙ ∙ ∙ ∙ Q.∙ ∙What equipment did you have during that job?17∙ ∙for the deposition?
18∙ ∙ ∙ ∙ A.∙ ∙None.                                       18∙ ∙ ∙ ∙ A.∙ ∙The case documents.
19∙ ∙ ∙ ∙ Q.∙ ∙Did you have a taser?                       19∙ ∙ ∙ ∙ Q.∙ ∙Are you talking about what's been filed?
20∙ ∙ ∙ ∙ A.∙ ∙No.                                         20∙ ∙ ∙ ∙ A.∙ ∙Yes.
21∙ ∙ ∙ ∙ Q.∙ ∙Flashlight?                                 21∙ ∙ ∙ ∙ Q.∙ ∙Did you review any documents that haven't
22∙ ∙ ∙ ∙ A.∙ ∙I had a personal flashlight, not a          22∙ ∙been filed?
23∙ ∙department­issued flashlight, on a key chain.         23∙ ∙ ∙ ∙ A.∙ ∙No.
24∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ What were your day­to­day            24∙ ∙ ∙ ∙ Q.∙ ∙Did you review anything from your personnel
25∙ ∙responsibilities in that position at Louisburg?       25∙ ∙file?
                                                      19                                                        21
∙1∙ ∙ ∙ ∙ A.∙ ∙Observe and report.                          ∙1∙ ∙ ∙ ∙ A.∙ ∙What you are provided, yes.
∙2∙ ∙ ∙ ∙ Q.∙ ∙Was this throughout the entire campus that ∙2∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you've met with your attorneys,
∙3∙ ∙you worked ­­­                                         ∙3∙ ∙you said?
∙4∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         ∙4∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙5∙ ∙ ∙ ∙ Q.∙ ∙All right.                                   ∙5∙ ∙ ∙ ∙ Q.∙ ∙Were any non­attorneys present during those
∙6∙ ∙ ∙ ∙ A.∙ ∙I ­­­                                        ∙6∙ ∙preparation sessions?
∙7∙ ∙ ∙ ∙ Q.∙ ∙After ­­ I'm sorry.                          ∙7∙ ∙ ∙ ∙ A.∙ ∙No.
∙8∙ ∙ ∙ ∙ A.∙ ∙After leaving there, I worked at Shaw        ∙8∙ ∙ ∙ ∙ Q.∙ ∙Were any family members or friends present?
∙9∙ ∙University full time.∙ My employment started in ∙9∙ ∙ ∙ ∙ A.∙ ∙No.
10∙ ∙November ­­ late November, 2016 up until February      10∙­­∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT
11∙ ∙late February, 2017.∙ I was a campus security officer. 11∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 1 WAS MARKED
12∙ ∙ ∙ ∙ Q.∙ ∙What were your responsibilities at that job? 12∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
13∙ ∙ ∙ ∙ A.∙ ∙Observe and report.                          13∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Okay.∙ So I'm going to bring
14∙ ∙ ∙ ∙ Q.∙ ∙And what equipment did you have at that job?14∙ ∙your attention to Exhibit 1, which the court reporter
15∙ ∙ ∙ ∙ A.∙ ∙None.∙ Same thing, I had a flashlight on my15∙ ∙will share her screen, and also I have provided to
16∙ ∙personal key chain.                                    16∙ ∙your counsel prior to this deposition.∙ And this is
17∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ After Shaw University, where did you 17∙ ∙the Notice of ­­ amended Notice of Deposition for this
18∙ ∙gain employment?                                       18∙ ∙deposition today.∙ Have you seen this?
19∙ ∙ ∙ ∙ A.∙ ∙I worked part­time in retail and also was 19∙ ∙(Witness examines document)
20∙ ∙able to get unemployment up until I was hired at Vance 20∙ ∙ ∙ ∙ A.∙ ∙Can you scroll down?∙ I may have seen it. I
21∙ ∙County Sheriff's Office in June of 2017.               21∙ ∙may not have seen it.∙ What is the date up there?∙ I'm
22∙ ∙ ∙ ∙ Q.∙ ∙And you mentioned that you've been deposed 22∙ ∙unable to recall if I've seen it.
23∙ ∙before.∙ How many times have you been deposed? 23∙ ∙ ∙ ∙ Q.∙ ∙Okay.
24∙ ∙ ∙ ∙ A.∙ ∙Once.                                        24∙ ∙ ∙ ∙ A.∙ ∙But I was most certainly told that we had a
25∙ ∙ ∙ ∙ Q.∙ ∙What case was that for?                      25∙ ∙deposition today.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 7 of 665
02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                     YVer1f
Justin J. White                                                                              Pages 22 to 25
                                                      22                                                       24
∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT                 ∙1∙ ∙ ∙ ∙ A.∙ ∙Yeah.∙ I don't remember if they were ­­
∙2∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 6 WAS MARKED                 ∙2∙ ∙disclosed.
∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)                 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Do you remember if you disclosed previous
∙4∙ ∙ ∙ ∙ Q.∙ ∙Thank you.∙ Skipping over a bit to Exhibit  ∙4∙ ∙terminations or suspensions?
∙5∙ ∙Number 6, which consists of Plaintiff Justin White's ∙5∙ ∙ ∙ ∙ A.∙ ∙I believe on my F3, I disclosed that I had
∙6∙ ∙response to Defendant Peter White's first set of      ∙6∙ ∙been previously terminated and reinstated at one job,
∙7∙ ∙interrogatories and requests for production.∙ Have you∙7∙ ∙and then another one I was dismissed as well as a
∙8∙ ∙seen this document?                                   ∙8∙ ∙third one.
∙9∙ ∙(Witness examines document)                           ∙9∙ ∙ ∙ ∙ Q.∙ ∙And how was the interview process after you
10∙ ∙ ∙ ∙ A.∙ ∙Scroll down.∙ Scroll down.∙ Keep scrolling. 10∙ ∙applied?∙ What happened after that?
11∙ ∙Keep on going.∙ Yes.∙ I believe I've seen this        11∙ ∙ ∙ ∙ A.∙ ∙In May, Captain Bullock reached out ­­
12∙ ∙document.                                             12∙ ∙Captain Welding Bullock at the time, reached out via
13∙ ∙ ∙ ∙ Q.∙ ∙If you will scroll to the final page.∙ Did  13∙ ∙telephone and asked me if I was still interested in a
14∙ ∙you sign a verification?∙ We might have to zoom out.14∙ ∙position and I said yes, so he invited me for what I
15∙ ∙Did you sign this verification?                       15∙ ∙thought was going to be an interview with him, but it
16∙ ∙ ∙ ∙ A.∙ ∙Yes.                                        16∙ ∙ended up being a board ­­ review board with him and
17∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Thank you.∙ Stepping back out of the 17∙ ∙two other supervisors.
18∙ ∙exhibits, I want to talk about your employment at     18∙ ∙ ∙ ∙ ∙ ∙ ∙I will say, prior to when I took the
19∙ ∙Vance County Sheriff’s Office.∙ How did you hear about19∙ ∙application to the Sheriff's Office to deliver to the
20∙  ∙the   job   position?                                20∙ ∙­­ the individual that identified ­­ his last name is
21∙ ∙ ∙ ∙ A.∙ ∙I believe I looked on their website to see 21∙ ∙Fryson.∙ So for the purposes of this, Chief Fryson.
22∙ ∙if they were hiring.∙ I'm not sure if there was       22∙ ∙ ∙ ∙ ∙ ∙ ∙When I took the application back to the
23∙ ∙anything up there to indicate such.∙ I contacted the23∙ ∙Sheriff's office to deliver it, rather, he knew I was
24∙ ∙Vance County Sheriff’s Office.∙ I asked if they were  24∙ ∙coming.∙ He set up the day, the time.∙ I walked in. I
25∙ ∙hiring and they ­­ can’t remember the name, what25∙    the∙was told that they was going to give them a buzz, and
                                                      23                                                       25
∙1∙ ∙reception was, transferred me to an individual who∙1∙ ∙Sheriff Peter White walked into the building and he
∙2∙ ∙identified himself as the Chief Deputy.                ∙2∙ ∙said, “Young man, why are you dressed up?”
∙3∙ ∙ ∙ ∙ Q.∙ ∙Do you know who that person was?             ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙And I told him, “I have an interview with
∙4∙ ∙ ∙ ∙ A.∙ ∙His name is on the tip of my tongue.∙ I just ∙4∙ ∙the chief deputy and Sheriff White said, “Oh, no. I
∙5∙ ∙can't think of it.                                     ∙5∙ ∙don't have a chief deputy.∙ I have a chief of staff.
∙6∙ ∙ ∙ ∙ Q.∙ ∙What did you discuss?                        ∙6∙ ∙Is that who you had to see?”∙ And I told him, “Chief
∙7∙ ∙ ∙ ∙ A.∙ ∙He identified himself as the Chief Deputy. ∙7∙ ∙Fryson.”
∙8∙ ∙He said that, “We have a few vacancies,” and           ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙He said, “I have a chief of staff.∙ I do not
∙9∙ ∙encouraged me to apply.                                ∙9∙ ∙have a chief deputy,” and Sheriff White said, “And in
10∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And when did you apply for the job, 10∙ ∙fact, he's not even sworn.”∙ And he said, “I'll take
11∙ ∙do you remember?                                       11∙ ∙whatever you have.”∙ And he said, “Somebody will giv
12∙ ∙ ∙ ∙ A.∙ ∙I believe I applied around March.∙ It could 12∙ ∙you a call later.”
13∙ ∙have been March or April, but March or April, 2017.    13∙ ∙ ∙ ∙ ∙ ∙ ∙So moving forward to May, Captain W. Bullock
14∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And when you applied for the job,     14∙ ∙contacted me, went in for the oral review board.∙ The
15∙ ∙were you asked to disclose previous lawsuits that you15∙ ∙interviewed me.∙ Captain Bullock told me afterwards
16∙ ∙had filed?                                             16∙ ∙that it was successful and I'll be hearing from him
17∙ ∙ ∙ ∙ A.∙ ∙That may have been a question.               17∙ ∙soon.
18∙ ∙ ∙ ∙ Q.∙ ∙Do you remember whether you disclosed this?18∙ ∙ ∙ ∙ Q.∙ ∙And can you spell that person's name? I
19∙ ∙ ∙ ∙ A.∙ ∙I don't recall whether or not anything was 19∙ ∙think you said Riceland or something.
20∙ ∙disclosed.                                             20∙ ∙ ∙ ∙ A.∙ ∙Fryson.∙ Fryson, with an F.
21∙ ∙ ∙ ∙ Q.∙ ∙Does the same go for any EEOC complaints or21∙ ∙ ∙ ∙ Q.∙ ∙Fryson?
22∙ ∙charges?                                               22∙ ∙ ∙ ∙ A.∙ ∙Yes.
23∙ ∙ ∙ ∙ A.∙ ∙The same for what?                           23∙ ∙ ∙ ∙ Q.∙ ∙And you mentioned a board review.∙ Can you
24∙ ∙ ∙ ∙ Q.∙ ∙That you don't remember if they were         24∙ ∙tell me who was in that room?
25∙ ∙disclosed?                                             25∙ ∙ ∙ ∙ A.∙ ∙Then­Captain Welding Bullock, Lieutenant
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 8 of 665
02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                    YVer1f
Justin J. White                                                                              Pages 26 to 29
                                                      26                                                       28
∙1∙ ∙Brian Sharon and Lieutenant Lloyd Q. Watkins and     ∙1∙I.∙ ∙ ∙ A.∙ ∙No.∙ I was ­­ I'm sorry.∙ If I said that, I
∙2∙ ∙ ∙ ∙ Q.∙ ∙Do you remember what kind of questions were∙2∙ ∙meant to say ­­ I thought I said Captain Bullock.
∙3∙ ∙asked or conversations were had?                     ∙3∙ ∙Captain Bullock was the one that was my point of
∙4∙ ∙ ∙ ∙ A.∙ ∙It was surrounding some points of the      ∙4∙ ∙contact.
∙5∙ ∙application and the F3.∙ The specific questions I ∙5∙ ∙ ∙ ∙ Q.∙ ∙Okay.
∙6∙ ∙cannot recall word for word, but it was around the∙6∙ ­­ ∙ ∙ ∙ A.∙ ∙And Sheriff White is the one that told him
∙7∙ ∙around my hiring and to that effect.                 ∙7∙ ∙the date: “Sheriff says June 5th.”
∙8∙ ∙ ∙ ∙ Q.∙ ∙Was your race mentioned at all during this ∙8∙ ∙ ∙ ∙ Q.∙ ∙Did anyone present you with an employment
∙9∙ ∙initial board review?                                ∙9∙ ∙contract to sign?
10∙ ∙ ∙ ∙ A.∙ ∙I believe so.                              10∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ An employment contract of two years
11∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So were you eventually offered      11∙ ∙was presented to me.
12∙ ∙employment?                                          12∙ ∙ ∙ ∙ Q.∙ ∙What was the ­­ can you describe how that
13∙ ∙ ∙ ∙ A.∙ ∙Yes.                                       13∙ ∙contract looked and what you remember from that
14∙ ∙ ∙ ∙ Q.∙ ∙And when did ­­ how did you accept the     14∙ ∙contract?
15∙ ∙offer?∙ Can you go through that process?             15∙ ∙ ∙ ∙ A.∙ ∙The contract had black font, a few pages.
16∙ ∙ ∙ ∙ A.∙ ∙Captain Bullock called me, told me that I 16∙ ∙It was, I believe either like ­­ it was like a
17∙ ∙needed to do my drug test, whatever a test ­­ excuse 17∙ ∙bluish­gray color for the paper color, black font.
18∙ ∙me, told me I need to do the test for the hiring     18∙ ∙ ∙ ∙ ∙ ∙ ∙It had Sheriff's White’s signature. I
19∙ ∙process.                                             19∙ ∙needed ­­ they needed my signature.∙ It had a place
20∙ ∙ ∙ ∙ ∙ ∙ ∙And I met with him in Henderson.∙ We went20∙to ∙for the director of human resources to sign as well as
21∙ ∙Maria Parham Hospital and I did my test.∙ It later21∙ ∙the county manager or his designee.
22∙ ∙came back acceptable, so I was approved to move 22∙ ∙ ∙ ∙ Q.∙ ∙And what was the title of that document, do
23∙ ∙forward.∙ And so he told me that he needed it to ­­ 23∙ ∙you remember?
24∙ ∙needed a few statements in reference to potential 24∙ ∙ ∙ ∙ A.∙ ∙It was my contract.∙ As far as the specific
25∙ ∙charges that were shown in the system, as well as he 25∙ ∙information, I can't provide.
                                                      27                                                       29
∙1∙ ∙needed some sworn or notarized statements in reference ∙1∙ ∙ ∙ ∙ Q.∙ ∙Did you read it before you signed it?
∙2∙ ∙to my education that's in the Southern New Hampshire   ∙2∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙3∙ ∙University online.                                     ∙3∙ ∙ ∙ ∙ Q.∙ ∙Do you remember what it said?
∙4∙ ∙ ∙ ∙ ∙ ∙ ∙I've never lived in New Hampshire. I         ∙4∙ ∙ ∙ ∙ A.∙ ∙I just said, I don't know the specific
∙5∙ ∙attended via online.∙ I got things turned into him, ∙5∙ ∙information in it, but it was an employment contract
∙6∙ ∙answered his questions over the phone, and he told∙6∙   me∙for two years.
∙7∙ ∙that the date will be set soon.∙ And shortly after, he∙7∙ ∙ ∙ ∙ Q.∙ ∙What's your basis for saying that it's a
∙8∙ ∙contacted me and said, “Sheriff White says it's going  ∙8∙ ∙two­year contract?
∙9∙ ∙to be June 5th,” my sworn ­­ swearing­in date, and∙9∙   to ∙ ∙ ∙ A.∙ ∙Because that was in there, and outside of
10∙ ∙come dressed up, you know, look professional.          10∙ ∙the ­­ not outside of it being in there, I was told ­­
11∙ ∙ ∙ ∙ ∙ ∙ ∙“Presentable” is what he said.∙ Let me clear 11∙ ∙I was presented with a two­year opportunity by Capta
12∙ ∙that up.∙ And so I was sworn in on June 5th by the12∙ ∙Bullock to work at Vance County for two years to hel
13∙ ∙Clerk of Court in Vance County and began work shortly  13∙ ∙­­ so they could help me with my experience.
14∙ ∙afterwards.                                            14∙ ∙ ∙ ∙ ∙ ∙ ∙And also in exchange get, you know, what
15∙ ∙ ∙ ∙ Q.∙ ∙Was June 5th when you think you took the 15∙ ∙they invested into me and get it out of me.∙ And so he
16∙ ∙oath of office or took an oath regarding your          16∙ ∙asked if I would be willing to do two years at Vance
17∙ ∙position?                                              17∙ ∙County, and I said yes.∙ And after I started, the
18∙ ∙ ∙ ∙ A.∙ ∙I took the oath on June 5th.∙ I believe      18∙ ∙contract was presented to me in writing, I believe the
19∙ ∙that's the date of June 5th, 2017.                     19∙ ∙same week that I started, for me to sign.
20∙ ∙ ∙ ∙ Q.∙ ∙So you mentioned that the Sheriff called     20∙ ∙ ∙ ∙ Q.∙ ∙So when you say Captain Bullock presented
21∙ ∙you.∙ Do you remember signing any employment contract? 21∙ ∙you with that opportunity, when was that?∙ How did
22∙ ∙ ∙ ∙ A.∙ ∙I never said that the Sheriff called me. I 22∙ ∙that happen?
23∙ ∙said that Captain Bullock called me.                   23∙ ∙ ∙ ∙ A.∙ ∙This was during the hiring process.∙ After
24∙ ∙ ∙ ∙ Q.∙ ∙You did say Sheriff White called you to say 24∙ ∙my ­­ on the day of my oral review board, the oral
25∙ ∙to look presentable?                                   25∙ ∙review panel.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 9 of 665
02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                    YVer1f
Justin J. White                                                                               Pages 30 to 33
                                                      30                                                       32
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙Did anyone else ­­ keep going.∙ Sorry.       ∙1∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ So let's talk about your
 ∙2∙ ∙ ∙ ∙ A.∙ ∙I'm sorry, sir?                              ∙2∙ ∙initial employment when you started working at Vance
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Did anyone else witness this?                ∙3∙ ∙County Sheriff’s Office.∙ Did you receive on­the­job
 ∙4∙ ∙ ∙ ∙ A.∙ ∙It may have been said in the oral review     ∙4∙ ∙training?
 ∙5∙ ∙panel, but I ­­ I believe it was said when he told me ∙5∙ ∙ ∙ ∙ A.∙ ∙Yes.
 ∙6∙ ∙that it was successful, and ­­ and I remember him ∙6∙ ∙ ∙ ∙ Q.∙ ∙What kind of training did you receive when
 ∙7∙ ∙asking me if I would be willing to commit two years∙7∙at∙you started?
 ∙8∙ ∙Vance County, et cetera.                               ∙8∙ ∙ ∙ ∙ A.∙ ∙I received ­­ my first week, I rode with
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Was he ­­ I would just like to know if you   ∙9∙ ∙Sergeant Marin Alexander for a few days, if not the
 10∙ ∙would know more specific terminology of what he said?  10∙ ∙entire shift, observing Vance County, getting a feel
 11∙ ∙So was he saying, “You should stay with us for two 11∙ ∙of it because I was new.
 12∙ ∙years.∙ We would appreciate that,” or can you give me12∙ ∙ ∙ ∙ ∙ ∙ ∙And then the following week, I was told that
 13∙ ∙more specifics?                                        13∙ ∙at the time, Sergeant Durwood Campbell, he will be m
 14∙ ∙ ∙ ∙ A.∙ ∙As I previously said, he presented me the 14∙ ∙Field Train Officer, FTO.∙ I rode with him somewher
 15∙ ∙opportunity to work at Vance County for two years.     15∙ ∙around two­and­a­half, three weeks, approximately.
 16∙ ∙That was orally.∙ It was verbal.∙ He asked me if I 16∙ ∙ ∙ ∙ ∙ ∙ ∙Afterwards, I was told by Sergeant Campbell
 17∙ ∙would be willing to work at Vance County for two 17∙    years
                                                                  ∙that I would no longer be with him and I would be ­­
 18∙ ∙to help me with my experience, and that way the 18∙ ∙that I would be trained by Deputy Brian Kenneth Wa
 19∙ ∙department could get what they invested in me out19∙    of ∙ ∙ ∙ ∙ ∙ ∙And Campbell further explained there were
 20∙ ∙me.                                                    20∙ ∙some issues, some performance issues with one of the
 21∙ ∙ ∙ ∙ Q.∙ ∙Did Sheriff White ever tell you any of this? 21∙ ∙new trainees as he was trying to get a hang of things
 22∙ ∙ ∙ ∙ A.∙ ∙I don't ­­ I'm unable to recall if Sheriff   22∙ ∙for the county and some performance issues with Dep
 23∙ ∙White had said anything about the contract, but I 23∙  do ∙Wayne.∙ Campbell provided information that Wayne
 24∙ ∙believe he said something about, “White, you're at24∙ ∙worked at the Highway Patrol and something happen
 25∙ ∙home now.∙ You can work, et cetera.”∙ But in terms25∙    of∙and it was later provided to me that Wayne was
                                                      31                                                       33
 ∙1∙ ∙specifications about the contract, that was more so ∙1∙ of ∙terminated for ­­ from the Highway Patrol.
 ∙2∙ ∙Captain Bullock verbally asking me if I would commit   ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙And so instead of singling Wayne out,
 ∙3∙ ∙two years.                                             ∙3∙ ∙Campbell said that the Sheriff and then Captain
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙So do you have a copy of that contract?      ∙4∙ ∙Lawrence Bullock, who later became Chief Deputy, w
 ∙5∙ ∙ ∙ ∙ A.∙ ∙I'm unable to find it.                       ∙5∙ ∙just swap ­­ switching everybody, swapping everybody
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙Do you remember asking for a copy when you∙6∙ ∙around, and I was going to Wayne.
 ∙7∙ ∙signed it?                                             ∙7∙ ∙ ∙ ∙ Q.∙ ∙Before I ask you more questions about that,
 ∙8∙ ∙ ∙ ∙ A.∙ ∙I believe they gave me a copy.               ∙8∙ ∙I wanted to go back to what we discussed before.∙ You
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Where would you normally keep those type of∙9∙ ∙said Sheriff White said, “You are at home now,” when
 10∙ ∙documents?                                             10∙ ∙you were hired.∙ Is that right?
 11∙ ∙ ∙ ∙ A.∙ ∙I would keep them at my house.               11∙ ∙ ∙ ∙ A.∙ ∙Yes.
 12∙ ∙ ∙ ∙ Q.∙ ∙Do you have a specific area where you keep 12∙ ∙ ∙ ∙ Q.∙ ∙What did you take from that statement, or
 13∙ ∙contracts like that?                                   13∙ ∙how did you react to that statement?
 14∙ ∙ ∙ ∙ A.∙ ∙I keep them with my important paperwork.14∙ ∙ ∙ ∙ A.∙ ∙I pulled up to the Sheriff's Office.
 15∙ ∙That's where I’d normally keep my stuff.               15∙ ∙Sheriff White saw me.∙ It was one of the days that
 16∙ ∙ ∙ ∙ Q.∙ ∙Is there any reason that your important      16∙ ∙Captain Bullock asked me to come in, and Sheriff
 17∙ ∙paperwork would go missing?                            17∙ ∙White, he approached me.∙ He said ­­ he said, “Mr.
 18∙ ∙ ∙ ∙ A.∙ ∙Well, yes.∙ I moved a few times since living 18∙ ∙White.”∙ He spoke, he said, Mr. White.”∙ He said, “I
 19∙ ∙in Vance County when I was a Sheriff's deputy and19∙ ∙went over a lot of paperwork about you.”
 20∙ ∙things got lost.                                       20∙ ∙ ∙ ∙ ∙ ∙ ∙I said, “Okay.”∙ He said, “What happened at
 21∙ ∙ ∙ ∙ Q.∙ ∙So you do not have a copy of the contract? 21∙ ∙the prison?”∙ And I told him that they had∙ ­­
 22∙ ∙ ∙ ∙ A.∙ ∙I'm unable to find it.                       22∙ ∙previously terminated me, but I was reinstated.∙ And
 23∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ I'm going to object to 23∙ ∙he asked what had happened at Louisburg, and I told
 24∙ ∙this point.∙ That's asked and answered.∙ You asked 24∙ ∙him.∙ I said, “I don't know.∙ They ended the
 25∙ ∙that same question three times.                        25∙ ∙employment contract.”∙ And he said, “Okay.”∙ He sai
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 10 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                      COPY
                                                                                                                    YVer1f
Justin J. White                                                                                Pages 34 to 37
                                                       34                                                        36
 ∙1∙ ∙“Don't worry.”∙ He said, “You home now.”               ∙1∙ ∙ ∙ ∙ A.∙ ∙Campbell was ­­ Campbell was referring to
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Do you think he was being sincere from what ∙2∙ ∙Deputy Brian Sharon asking Wayne for help, and
 ∙3∙ ∙you could tell?                                        ∙3∙ ∙Campbell stated he heard that Wayne would not help
 ∙4∙ ∙ ∙ ∙ A.∙ ∙I have no reason to ­­ to say otherwise.     ∙4∙ ∙him.
 ∙5∙ ∙ ∙ ∙ Q.∙ ∙All right.∙ Back to what we were discussing ∙5∙ ∙ ∙ ∙ Q.∙ ∙Did Campbell explain why that was a problem?
 ∙6∙ ∙about training.∙ Did you hear what happened with Wayne ∙6∙ ∙ ∙ ∙ A.∙ ∙Campbell was basically repeating what he was
 ∙7∙ ∙about the performance issues?                          ∙7∙ ∙told by other parties at the Sheriff's Office.
 ∙8∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ Sergeant Campbell provided the         ∙8∙ ∙ ∙ ∙ Q.∙ ∙In your experience as a law enforcement
 ∙9∙ ∙information.                                           ∙9∙ ∙officer, do you see where there would be a problem if
 10∙ ∙ ∙ ∙ Q.∙ ∙What was that information?                   10∙ ∙one deputy would refuse to help another?
 11∙ ∙ ∙ ∙ A.∙ ∙As I previously stated, hat there were       11∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ That would be a problem, but it would
 12∙ ∙performance issues involving him and his trainee.∙ 12∙ And∙also depend on the circumstances.∙ So if ­­ if a
 13∙ ∙­­ and Sergeant Campbell stated something to the 13∙ ∙deputy needs help in terms of out there in the field,
 14∙ ∙effect that there was ­­ there's a difference in the 14∙ ∙then you must respond.∙ Okay?∙ But if that deputy
 15∙ ∙Highway Patrol, what he referred to as “HP,” and the   15∙ ∙wants to just get out of work and get you to answer
 16∙ ∙“SO,” which is the Sheriff's Office.                   16∙ ∙their calls and whatnot, that's going to be an issue
 17∙ ∙ ∙ ∙ ∙ ∙ ∙He said that our responsibilities are ­­ are 17∙ ∙that has to be addressed.
 18∙ ∙different from a State Trooper’s responsibility.∙ He18∙ ∙ ∙ ∙ Q.∙ ∙So what about when you must respond?∙ And
 19∙ ∙also said that the deputy was ­­ I believe it was      19∙ ∙let's say Wayne did not respond or Brian Sharon did
 20∙ ∙Deputy Brian Sharon.                                   20∙ ∙not respond in that situation, would that be an issue?
 21∙ ∙ ∙ ∙ ∙ ∙ ∙Not Lieutenant Bryan Sharon, but Deputy 21∙ ∙ ∙ ∙ A.∙ ∙Yes, it would be an issue.
 22∙ ∙Brian Sharon.∙ Somebody different, so those two are    22∙ ∙ ∙ ∙ Q.∙ ∙Why is that?
 23∙ ∙not the same, was having problems in answering calls,  23∙ ∙ ∙ ∙ A.∙ ∙If somebody is calling for help in the
 24∙ ∙getting to calls, directions, etc.∙ And he was asking 24∙ ∙field, you got to provide backup.∙ If they ­­ for the
 25∙ ∙Deputy Wayne for help and Deputy Wayne would not            help of this situation, upon information and belief,
                                                             25∙ ∙facts
                                                       35                                                        37
 ∙1∙ ∙him.                                                 ∙1∙ ∙Deputy Brian needed further assistance in terms of
 ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙And according to Sergeant Campbell, Deputy∙2∙ ∙answering calls, report writing, getting to calls, the
 ∙3∙ ∙Sharon went and talked to Chief Lawrence Bullock,∙3∙who  ∙directions, et cetera.
 ∙4∙ ∙was the Patrol Captain at the time.∙ And according∙4∙ to ∙ ∙ ∙ ∙ ∙ ∙And he felt that, as alleged, that he wasn't
 ∙5∙ ∙Campbell, he went to Sheriff White and the decision  ∙5∙ ∙being provided the level of training that he needed by
 ∙6∙ ∙was made to switch everyone around, instead of just  ∙6∙ ∙and from Deputy Wayne, allegedly.
 ∙7∙ ∙taking Deputy Sharon from Wayne; to switch everyone  ∙7∙ ∙ ∙ ∙ Q.∙ ∙Understood.∙ Okay.∙ So did you review any
 ∙8∙ ∙around so it was ­­ Gerald Ladder(ph) was a deputy,  ∙8∙ ∙materials in connection with your training or as part
 ∙9∙ ∙Deputy Brian Sharon and I.∙ We were all swapped.∙9∙ ∙of the on­boarding process?
 10∙ ∙ ∙ ∙ Q.∙ ∙So there's some things to unpack from what 10∙ ∙ ∙ ∙ A.∙ ∙When you say, “on­boarding process,” are you
 11∙ ∙you said.∙ So Campbell told you that there's a       11∙ ∙referring to personnel management or human resour
 12∙ ∙difference between the Highway Patrol and the SO. 12∙ ∙on­boarding process in terms of orientation?
 13∙ ∙What were those differences that he described?       13∙ ∙ ∙ ∙ Q.∙ ∙Yes.∙ Let's start there.
 14∙ ∙ ∙ ∙ A.∙ ∙He didn't go into detail, not major.∙ He   14∙ ∙ ∙ ∙ A.∙ ∙Okay.∙ During county orientation, the
 15∙ ∙didn't elaborate on it significantly.∙ He just said 15∙ ∙policies and procedures for the county, for Vance
 16∙ ∙that there was a difference in the Highway Patrol and16∙ ∙County itself, were provided.∙ The policies and
 17∙ ∙the Sheriff's Office.                                17∙ ∙procedures for the Vance County Sheriff’s Office wer
 18∙ ∙ ∙ ∙ Q.∙ ∙You mentioned that he said the             18∙ ∙not provided.
 19∙ ∙responsibilities are different.∙ Do you know what    19∙ ∙ ∙ ∙ Q.∙ ∙Were the policies and procedures of the
 20∙ ∙responsibilities he was referring to?                20∙ ∙Sheriff’s Office ever provided to you?
 21∙ ∙ ∙ ∙ A.∙ ∙He just said that the responsibilities are 21∙ ∙ ∙ ∙ A.∙ ∙Excuse me.∙ The employee handbook of the
 22∙ ∙different.                                           22∙ ∙Sheriff’s Office was never provided to me as a Deputy
 23∙ ∙ ∙ ∙ Q.∙ ∙So you also mentioned that when someone 23∙ ∙Sheriff.
 24∙ ∙asked Wayne for help, it was alleged that Wayne would24∙ ∙ ∙ ∙ Q.∙ ∙Were you ever told to read some of the
 25∙ ∙not help them.∙ Do you think that ­­­                25∙ ∙provisions in that handbook?
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 11 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                                Pages 38 to 41
                                                       38                                                        40
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ Mr. Castro?∙ We've been ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙Nothing up there was written except for
 ∙2∙ ∙going now for about an hour.∙ Do you mind taking a ∙2∙ ∙signatures.∙ There were no special notes, so I believe
 ∙3∙ ∙recess, scheduling it maybe within the next five       ∙3∙ ∙that somebody went in there and wrote something tha
 ∙4∙ ∙minutes?                                               ∙4∙ ∙should not have been written, especially after I've
 ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ That's fine with me.       ∙5∙ ∙seen my personnel file and it wasn't up there.
 ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ Okay.                    ∙6∙ ∙ ∙ ∙ Q.∙ ∙When you say they wrote something, what did
 ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Thank you.                 ∙7∙ ∙they write that shouldn't have been in there?
 ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are now off∙8∙   the∙ ∙ ∙ A.∙ ∙I saw numerous things.∙ I believe there was
 ∙9∙ ∙record.∙ The time is 11:05.                            ∙9∙ ∙something in there about reviewing ­­ possibly
 10∙ ∙(Brief recess:∙ 11:05 a.m. to 11:14 a.m.)              10∙ ∙reviewing Sheriff's Office policies and et cetera.
 11∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are now back    11∙ on
                                                                  ∙ ∙ ∙ ∙ ∙ ∙I ­­ I can't remember everything off top of
 12∙ ∙the record.∙ The time is 11:14 a.m.                    12∙ ∙my head, but there were things in there that was
 13∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ All right.∙ We were discussing 13∙ ∙written that was not on those forms when I reviewed
 14∙ ∙the materials you reviewed when you first started      14∙ ∙personnel file with her.
 15∙ ∙working at the Vance County Sheriff’s Office.∙ What 15∙ ∙ ∙ ∙ ∙ ∙ ∙She ­­ she even admitted that it was barely
 16∙ ∙documents did you review as part of the on­boarding 16∙ ∙­­ there's barely nothing in here.∙ But yet when they
 17∙ ∙process other than the County Policy Manual?           17∙ ∙contested my unemployment, all of a sudden they got
 18∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ And let me just object 18∙ ∙files, and then there's ­­ somebody went in there and
 19∙ ∙and say, can you just kind of clarify the on­boarding 19∙ ∙handwrote stuff on those PDF or Word documents.
 20∙ ∙process?∙ Because there was orientation, there was 20∙ ∙ ∙ ∙ Q.∙ ∙What do you base that ­­ you said, “upon
 21∙ ∙different processes, and so just some clarities.       21∙ ∙information and belief.”∙ What information are you
 22∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Yes.∙ I was speaking generally 22∙ ∙basing this off of?
 23∙ ∙and I would like to walk through each of those         23∙ ∙ ∙ ∙ A.∙ ∙It was not there before, and all of a sudden
 24∙ ∙processes, so from orientation to when you started 24∙ ∙it’s there now.
 25∙ ∙on­the­job training.∙ So let's start with orientation? 25∙ ∙ ∙ ∙ Q.∙ ∙Who do you think inserted this information?
                                                       39                                                        41
 ∙1∙ ∙ ∙ ∙ A.∙ ∙The orientation process consisted of      ∙1∙ ∙ ∙ ∙ A.∙ ∙Well, she was the one ­­ initially the one
 ∙2∙ ∙then­Director Argretta Johen, she may still be there,
                                                          ∙2∙ ∙that contested it, so it could have been her. However,
 ∙3∙ ∙provided orientation for county policies ­­ for     ∙3∙ ∙I can't speculate, but it was somebody at Vance Count
 ∙4∙ ∙advanced county policy, not policy specific to      ∙4∙ ∙that submitted it to the unemployment commission to
 ∙5∙ ∙anyone's department or office.                      ∙5∙ ∙challenge my benefits.
 ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙She provided ­­ to answer your question   ∙6∙ ∙ ∙ ∙ Q.∙ ∙Do you know if the Sheriff was involved in
 ∙7∙ ∙before the objection, there were benefits:          ∙7∙ ∙this process at all?
                                                          ∙8∙ ∙ ∙ ∙ A.∙ ∙Counselor, I don't know who was involved.
 ∙8∙ ∙documentation, medical, dental ­­ benefits.∙ There may
                                                          ∙9∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So going back to what you actually
 ∙9∙ ∙or may not have been some compensation ­­ compensation
 10∙ ∙documents that she went over.∙ But that was based10∙  on ∙reviewed when you started training and taking what you
 11∙ ∙general policy for Vance County as a whole, not 11∙ ∙just said, obviously, what documents did you review
 12∙ ∙specific to Vance County Sheriff’s Office.          12∙ ∙when you started training at the Sheriff's Office, if
 13∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And moving on to when you started 13∙ ∙any?
 14∙ ∙working and training, initially, were you told to   14∙ ∙ ∙ ∙ A.∙ ∙I ­­ I reviewed an incident report,
 15∙ ∙review any sheriff­specific documents?              15∙ ∙operations report.∙ Campbell taught me how to do ­­
                                                          16∙ ∙how to serve warrants, how to return the warrants,
 16∙ ∙ ∙ ∙ A.∙ ∙That's the issue.∙ I remember the County HR
 17∙ ∙Director providing county policy.∙ When I was       17∙ ∙things of that nature.∙ In terms of a Vance County
 18∙ ∙terminated, Argretta Johen submitted evidence to 18∙ the ∙Sheriff’s Office employee handbook or a manual, that
 19∙ ∙unemployment commission and she had items asterisked19∙ ∙was never provided to me.
 20∙ ∙or starred written on a document that was typed. 20∙ ∙ ∙ ∙ Q.∙ ∙Okay.
 21∙ ∙ ∙ ∙ ∙ ∙ ∙But she handwrote in, upon ­­ allegedly,  21∙ ∙ ∙ ∙ A.∙ ∙And when I say Campbell, I'm talking about
 22∙ ∙upon information and belief.∙ Because when I ­­ when22∙ ∙Sergeant
                                                                I           Durwood Campbell, my field training office
 23∙ ∙reviewed my personnel file with her around the time 23∙of∙at the time.
 24∙ ∙my complaints, my personnel file that she had was24∙ ∙ ∙ ∙ Q.∙ ∙Ignoring the handbook, did Sheriff White
 25∙ ∙very, very thin, a few pages.                       25∙ ∙speak to you orally about the practices and policies
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 12 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                                Pages 42 to 45
                                                       42                                                        44
 ∙1∙ ∙of the Sheriff's Office?                               ∙1∙ ∙“Follow me down here,” because she was being truthfu
 ∙2∙ ∙ ∙ ∙ A.∙ ∙Let me think.∙ Sheriff White did speak to me ∙2∙ ∙And so she followed me down there.∙ I was able to
 ∙3∙ ∙about some of the practices and procedures of the ∙3∙ ∙verify that it wasn't her.∙ Instead, one of her family
 ∙4∙ ∙Sheriff's Office after I was complained on by a        ∙4∙ ∙members and they have similar identification.
 ∙5∙ ∙citizen who had a fender bender, a minor collision ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙But her mom was upset that it was her
 ∙6∙ ∙with another citizen.                                  ∙6∙ ∙daughter.∙ And I explained to her that I had to verify
 ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙I believe it was a black female and a        ∙7∙ ∙the warrant and et cetera, and it wasn't her.∙ So her
 ∙8∙ ∙Hispanic male.∙ And he spoke briefly about that,       ∙8∙ ∙mom wanted to know, “Well, why is my daughter dow
 ∙9∙ ∙saying that I had to go back and charge this man, when ∙9∙ ∙here instead of the guy that hit her?”
 10∙ ∙I felt that he should not have been charged because he 10∙ ∙ ∙ ∙ ∙ ∙ ∙And I told her, I said, “Well, the reason’s
 11∙ ∙didn't do anything.                                    11∙ ∙as I've just stated.∙ That's why your daughter’s
 12∙ ∙ ∙ ∙ ∙ ∙ ∙And then he had spoken to me a few months 12∙ ∙here.”∙ “Well ­­ well, why isn't he here?”∙ I said,
 13∙ ∙later about traffic enforcement and warrants and 13∙ ∙“Well, ma'am.”∙ I said, you know, “I didn't feel as if
 14∙ ∙checking businesses, et cetera.∙ But early on during 14∙ ∙he did anything wrong.”∙ I said, “And there's no
 15∙ ∙this whole on­boarding process and field training as15∙ ∙damage to the car.”
 16∙ ∙you were referring to, but to cover my basis so that 16∙ ∙ ∙ ∙ ∙ ∙ ∙And she wanted a report and I said, “We can
 17∙ ∙there's no perjury, I brought that in.∙ He had not 17∙ ∙get a report.”∙ And so she ­­ and the mother wanted
 18∙ ∙said anything at that point in time.∙ But later on, he 18∙ ∙the young lady to be ­­ the young man to be charged,
 19∙ ∙did.                                                   19∙ ∙and Sheriff White told me to go back and charge him
 20∙ ∙ ∙ ∙ Q.∙ ∙Do you remember when this fender bender      20∙ ∙ ∙ ∙ ∙ ∙ ∙And I said, “Well, Sheriff, I don't have a
 21∙ ∙incident occurred approximately?                       21∙ ∙ticket book.”∙ And he said, “You don't have a ticket
 22∙ ∙ ∙ ∙ A.∙ ∙I believe it occurred in ­­ somewhere maybe 22∙ ∙book?”∙ I said, “No.”∙ He said, “All of them degrees
 23∙ ∙around November or December.∙ Maybe December 23∙        of 2017.
                                                                  ∙you got?”∙ Scratching his head.∙ I said, “No, Sheriff.
 24∙ ∙Somewhere around that time.                            24∙ ∙I don't have a ticket book.”∙ “White, I thought I gave
 25∙ ∙ ∙ ∙ Q.∙ ∙All right.∙ Were there any other discussions 25∙ ∙you a ticket book.”∙ I said, “No, Sheriff.∙ You didn't
                                                       43                                                        45
 ∙1∙ ∙with Sheriff White about the policies and practices of ∙1∙ ∙give me a ticket book.∙ I don't have one.”
 ∙2∙ ∙the office that you can remember?                      ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙And so the Sheriff told me to charge him on
 ∙3∙ ∙ ∙ ∙ A.∙ ∙He may have said something else down the ∙3∙ ∙Criminal Summons since I don't have a ticket book.
 ∙4∙ ∙road, maybe pertinent to my complaints and him ∙4∙ ∙And I asked the Sheriff, “What do you want me to
 ∙5∙ ∙allegedly addressing it.∙ But based on what I remember ∙5∙ ∙charge him with?”∙ And the Sheriff started scratching
 ∙6∙ ∙at this time, I think I covered the basis.             ∙6∙ ∙his head, and he told me he would speak to me in his
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ You mentioned that you might have had∙7∙ ∙office in a few so we can get all the stuff sorted
 ∙8∙ ∙a discussion about traffic enforcement.∙ Do you        ∙8∙ ∙out.
 ∙9∙ ∙remember what the discussion was and when it was had?  ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙And we did.∙ And Sheriff White said, “Well,
 10∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ In reference to the wreck on or about 10∙ ∙White.”∙ He said, “Where the Supervisor?”∙ I said,
 11∙ ∙December 2017, Sheriff White received a complaint      11∙from
                                                                  ∙“Supervisor not here today.”∙ He said, “Well, White,
 12∙ ∙a African­American female.∙ Her mother actually filed  12∙ ∙you the senior deputy.∙ All these degrees and
 13∙ ∙the verbal complaint and then her daughter start 13∙ ∙certifications you got.”∙ And he said, “I thought I
 14∙ ∙speaking, and Sheriff White asked me in front of them  14∙ ∙gave you a ticket book.”∙ And I said, “No, Sheriff. I
 15∙ ∙to ­­ to address it.                                   15∙ ∙­­ you didn't.”
 16∙ ∙ ∙ ∙ ∙ ∙ ∙And I did.∙ And I told them that he should 16∙ ∙ ∙ ∙ ∙ ∙ ∙And he told me to charge them and I said,
 17∙ ∙not have been ­­ that the reason why is ­­ I told her17∙ ∙“Well, Sheriff, you know, it's a trash site.”∙ I said,
 18∙ ∙­­ her mother, “The reason why your daughter's down    18∙ ∙“It could be construed as ­­ it may be considered
 19∙ ∙here is because Central was showing a possible warning 19∙ ∙private property.”∙ I said, “And I don't think the
 20∙ ∙in the system and I need to verify.”                   20∙ ∙charges are going to go anywhere because there's no
 21∙ ∙ ∙ ∙ ∙ ∙ ∙Because she told me that she had never been21∙ ∙damage to the car.”
 22∙ ∙in trouble and I did not see any signs of deception,22∙ ∙ ∙ ∙ ∙ ∙ ∙And so the Sheriff said, “Well, just ­­ just
 23∙ ∙but I need to verify who she was and that's why she23∙ ∙charge him because these people can go to the
 24∙ ∙was at the Sheriff’s Office.                           24∙ ∙hospital, run up insurance, et cetera.∙ You don't know
 25∙ ∙ ∙ ∙ ∙ ∙ ∙I didn't cuff her.∙ I told her ­­ I said,    25∙ ∙what may happen.”∙ I said, “Yes, Sheriff.”∙ So I went
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 13 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                                 Pages 46 to 49
                                                        46                                                        48
 ∙1∙ ∙and I put it on Criminal Sermons ­­ Criminal Summons. ∙1∙ ∙ ∙ ∙ A.∙ ∙Briefly, he said a few things to the effect
 ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙And the Magistrate Judge, she did not like ∙2∙ ∙of, when we answer calls on his shift, he let the guys
 ∙3∙ ∙what she saw.∙ And I said, “Ma'am,” I said, “This is∙3∙ ∙do, and the one girl he has, whatever they want to do
 ∙4∙ ∙coming directly from the Sheriff.∙ He wants this man  ∙4∙ ∙as long as they answer calls.
 ∙5∙ ∙charged.∙ Somebody came in here ­­ complaining, so    ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙He said a few of them had been there a
 ∙6∙ ∙that's why I'm here for you to find P.C.              ∙6∙ ∙while.∙ They're waiting on to go through BLET.∙ He
 ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙She signed off on it.∙ I served the dude    ∙7∙ ∙said that he expects for his guys to work because
 ∙8∙ ∙with a Criminal Summons and that was it.∙ But the∙8∙ ∙he'll work.∙ Call come out, he'll respond to it.
 ∙9∙ ∙sheriff told me to do Traffic Enforcement, and then∙9∙ ∙ ∙ ∙ ∙ ∙ ∙He did say that absent of a lot of calls,
 10∙ ∙another time that he told me to do Traffic Enforcement10∙ ∙it’s pretty much laid back.∙ You got free will to do
 11∙ ∙was in his office.                                    11∙ ∙whatever as long as you don't go out here and do
 12∙ ∙ ∙ ∙ ∙ ∙ ∙And he said something to the effect of, “We 12∙ ∙anything that's too crazy or stupid, left to center.
 13∙ ∙do stock cars.”∙ But he wanted us to be focused on 13∙ ­­ ∙ ∙ ∙ ∙ ∙ ∙He did say that he liked to pull over cars,
 14∙ ∙as well, on ­­ and then some more focus on as well,14∙ on ∙and we pulled over several cars while I was riding
 15∙ ∙checking bills ­­ on businesses and buildings, serving15∙ ∙with him my first week, as well as his uncertified
 16∙ ∙warrants, serving papers, et cetera.∙ But traffic 16∙ ∙deputies were pulling over cars.
 17∙ ∙enforcement was and it ­­ well, was a part of my job  17∙ ∙ ∙ ∙ ∙ ∙ ∙And I know they pulled them over because I
 18∙ ∙when I was there.                                     18∙ ∙could hear them on the radio, and then several times,
 19∙ ∙ ∙ ∙ Q.∙ ∙So going back to the ­­ you said it was an  19∙ ∙we backed them up on traffic stops.∙ In fact, Sergeant
 20∙ ∙African­American female that you were speaking with.  20∙ ∙Alexander said, “You might come to my shift.∙ I don't
 21∙ ∙Was there a possible warrant in the system at that    21∙ ∙know.”∙ He said, “I need a certified officer.”∙ And he
 22∙ ∙time?                                                 22∙ ∙said, “Currently, the only two on shift that’s
 23∙ ∙ ∙ ∙ A.∙ ∙Yes.                                        23∙ ∙certified is you and I.”
 24∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And were you issued a ticket book    24∙ ∙ ∙ ∙ Q.∙ ∙And when you say they stopped cars, do you
 25∙ ∙after this occurred?                                  25∙ ∙know for what types of violations they would stop the
                                                        47                                                        49
 ∙1∙ ∙ ∙ ∙ A.∙ ∙No.                                          ∙1∙ ∙cars for?
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Did you ask for a ticket book?               ∙2∙ ∙ ∙ ∙ A.∙ ∙Chapter 20 Motor ­­ Motor Vehicle
 ∙3∙ ∙ ∙ ∙ A.∙ ∙I never asked him for a ticket book.∙ And ∙3∙ ∙Violations.∙ Various ones.
 ∙4∙ ∙the sheriff admitted that he knew I didn't ask him for ∙4∙ ∙ ∙ ∙ Q.∙ ∙Can you name any specifically?
 ∙5∙ ∙a ticket book, and later said, despite after saying ∙5∙ ∙ ∙ ∙ A.∙ ∙In terms of the specific names, you will
 ∙6∙ ∙that he thought he gave me a ticket book, he said, “If ∙6∙ ∙have to get the reports from the Vance County
 ∙7∙ ∙I wanted you to have a ticket book, you would have∙7∙ ∙Sheriff’s Office.∙ Some of this stuff is three years
 ∙8∙ ∙one.”∙ So which one is it...                           ∙8∙ ∙old, if not longer.
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙But you didn't have one?                     ∙9∙ ∙ ∙ ∙ Q.∙ ∙I understand that.∙ So when it came to
 10∙ ∙ ∙ ∙ A.∙ ∙No, I did not.                               10∙ ∙traffic enforcement, did Sergeant Alexander discuss
 11∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you know why you were not issued11∙  a ∙the difference between a minor or a major violation?
 12∙ ∙ticket book?                                           12∙ ∙ ∙ ∙ A.∙ ∙No, he did not.
 13∙ ∙ ∙ ∙ A.∙ ∙The Sheriff stated to me he thought he’d 13∙ ∙ ∙ ∙ Q.∙ ∙Ignoring the traffic enforcement issue, were
 14∙ ∙issued me a tissue ­­ a ticket book.∙ He later said if 14∙ ∙there any other policies and practices discussed that
 15∙ ∙he wanted me to have a ticket book, then he would15∙    give∙you haven't mentioned by Sergeant Alexander?
 16∙ ∙me one.∙ So I guess it was at the discretion of the 16∙ ∙ ∙ ∙ A.∙ ∙Not to my knowledge.∙ I believe I recalled
 17∙ ∙Sheriff.                                               17∙ ∙everything I could.
 18∙ ∙ ∙ ∙ Q.∙ ∙So in his discretion, he did not issue you a 18∙ ∙ ∙ ∙ Q.∙ ∙Understood.∙ So your Field Training Officer
 19∙ ∙ticket book thereafter?                                19∙ ∙Campbell.∙ Can you tell me what types of policies and
 20∙ ∙ ∙ ∙ A.∙ ∙No.                                          20∙ ∙practices he talked to you about during your training?
 21∙ ∙ ∙ ∙ Q.∙ ∙I wanted to talk about the policies and      21∙ ∙ ∙ ∙ A.∙ ∙He talked about serving warrants, making
 22∙ ∙procedures that others may have talked to you about. 22∙ ∙sure that we check our buildings, being to work on
 23∙ ∙So you mentioned that you received training with 23∙ ∙time, not calling out habitually.∙ He talked about
 24∙ ∙Alexander, Sergeant Alexander.∙ Did he discuss any 24∙ ∙just getting the job done and everybody going home
 25∙ ∙policies and procedures with you?                      25∙ ∙safe.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 14 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                         COPY
                                                                                                                       YVer1f
Justin J. White                                                                              Pages 50 to 53
                                                      50                                                       52
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙Campbell also ­­ he said, “I'm sort of a    ∙1∙ ∙had them.∙ So to answer your question, all the
 ∙2∙ ∙traffic guru.”∙ He said, “I work not just here, but ∙2∙ ∙sergeants had one.
 ∙3∙ ∙also with a police department,” whichever one it was, ∙3∙ ∙ ∙ ∙ Q.∙ ∙So when you were riding with Sergeant
 ∙4∙ ∙somewhere in Warren County.∙ And he said, “I like∙4∙to∙Alexander, were ­­ you remember pulling people over
 ∙5∙ ∙serve warrants too.”                                  ∙5∙ ∙for speeding?
 ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙And in fact, Campbell and I pulled over     ∙6∙ ∙ ∙ ∙ A.∙ ∙There were multiple traffic stops that
 ∙7∙ ∙multiple cars during my two­and­a­half to three weeks ∙7∙ ∙Sergeant Alexander did.∙ If you want the specific
 ∙8∙ ∙with him.∙ In fact, him and I had a chase, a vehicle ∙8∙ ∙charges, the reason of suspicion or the probable cause
 ∙9∙ ∙chase, through the county and the city while I was ∙9∙ ∙for the stop and possible arrest, then you would have
 10∙ ∙still in field training with him.∙ So traffic         10∙ ∙to rely on the reports from the Sheriff's Office.
 11∙ ∙enforcement was definitely instilled in ­­ by him, 11∙ ∙It's been too long.
 12∙ ∙stated and we acted on it.                            12∙ ∙ ∙ ∙ Q.∙ ∙Based on your recollection, do you remember
 13∙ ∙ ∙ ∙ Q.∙ ∙And you said you pulled over multiple cars. 13∙ ∙stopping anyone for speeding with Campbell or
 14∙ ∙Can you give me examples of why you pulled them over, 14∙ ∙Alexander?
 15∙ ∙or why he decided that they would be pulled over? 15∙ ∙ ∙ ∙ A.∙ ∙Like I said, it's ­­ the ­­ it will be based
 16∙ ∙ ∙ ∙ A.∙ ∙Once more, you would have to get the reports16∙ ∙on the reports at the Sheriff's Office in terms of
 17∙ ∙from the Vance County Sheriff’s Office.∙ I will say,17∙ ∙specific recollection of what somebody was stopped
 18∙ ∙there was less than a handful of times when we pulled 18∙ ∙for, whether it was speeding or another Chapter 20
 19∙ ∙cars over where he told me not to say anything on 19∙ the ∙violation.∙ I'm unable to recall the specifications,
 20∙ ∙radio or ­­ or he wouldn't call it in.                20∙ ∙but there were multiple traffic stops that were done,
 21∙ ∙ ∙ ∙ ∙ ∙ ∙He would just handle it without dispatch    21∙ ∙not just with Alexander but also with Campbell.
 22∙ ∙knowing.∙ He never said why, other than he said, “We  22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So moving on, did the Sheriff's
 23∙ ∙don’t have to call it in.”∙ And he would approach the 23∙ ∙Office assign people to different squads or teams?
 24∙ ∙car and I would be there.∙ I remember one time on24∙ ∙ ∙ ∙ A.∙ ∙Yes.
 25∙ ∙39 ­­ we were headed south, but it was 39 North. 25∙ ∙ ∙ ∙ Q.∙ ∙What squad were you on when you initially
                                                      51                                                       53
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙But we was in the southbound lane and he ∙1∙ ∙started?
 ∙2∙ ∙told me to pull a car over who was following too ∙2∙ ∙ ∙ ∙ A.∙ ∙I rode with Sergeant Alexander for one week.
 ∙3∙ ∙closely.∙ They was going ­­ they were going slow, but ∙3∙ ∙The following week, I was assigned to Sergeant
 ∙4∙ ∙­­ at one point in time, but then they sped up to     ∙4∙ ∙Campbell, Campbell's squad.∙ The squads were A, B,
 ∙5∙ ∙about the speed limit and they were following closely,∙5∙ ∙and D.∙ Whichever one Sergeant Alexander was on an
 ∙6∙ ∙and so he told me to pull them over.                  ∙6∙ ∙whichever one Campbell was on.
 ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙And so he told me to stay in the car and he ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙And later after Campbell, then in field
 ∙8∙ ∙went and handled it.∙ And when he came back, he did   ∙8∙ ∙training with Deputy Wayne, I was under Sergeant
 ∙9∙ ∙provide what was going on with the motorist, but I ∙9∙ am∙Donald Roberson.∙ Whatever squad number at that tim
 10∙ ∙unable to recall what he said.                        10∙ ∙at 2017, I identified their squad or team, that's the
 11∙ ∙ ∙ ∙ Q.∙ ∙Do you know if he had a traffic or a        11∙ ∙one I was on.
 12∙ ∙citation book?                                        12∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Who was on ­­ what other deputies
 13∙ ∙ ∙ ∙ A.∙ ∙I'd never seen his traffic book, but he was 13∙ ∙were on your squad with Alexander?∙ Do you remember?
 14∙ ∙a supervisor, and so it is fair to say that he had 14∙ ∙ ∙ ∙ A.∙ ∙We had Deputy Terry Torrance, who was
 15∙ ∙one, most likely.                                     15∙ ∙uncertified at the time.∙ We had Deputy Lauren. I
 16∙ ∙ ∙ ∙ Q.∙ ∙Do you know if Sergeant Alexander had one?16∙ ∙cannot think of her last name, but she was also
 17∙ ∙ ∙ ∙ A.∙ ∙He was a supervisor, so he had one, most 17∙ ∙uncertified.∙ And you had Deputy Cody Burns, also
 18∙ ∙likely.∙ And I'm saying “most likely” based on because18∙ ∙uncertified, along with ­­ along with Sergeant
 19∙ ∙Sheriff White had told me face­to­face before, well19∙ ∙Alexander.
 20∙ ∙after these incidents, when he said, “You don't have” 20∙ ∙ ∙ ∙ ∙ ∙ ∙I will say for the record, those are his
 21∙ ∙­­ he said, “I know you don't have a ticket book.∙ If21∙ ∙shift members at the time, but during the time that I
 22∙ ∙I wanted you to have one, you would have one.” 22∙ ∙was a law ­­ that I was hired, it was around the
 23∙ ∙ ∙ ∙ ∙ ∙ ∙He said, “Well, the supervisors got one.”   23∙ ∙summer.∙ So school was either in the process of being
 24∙ ∙So sergeants, lieutenants, captains, chief deputy or24∙ ∙let out or already let out, and so there were SR roles
 25∙ ∙major and the sheriff, they got ticket books.∙ They 25∙ ∙that were split up for each shift.∙ I am unable to
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 15 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                      COPY
                                                                                                                    YVer1f
Justin J. White                                                                                Pages 54 to 57
                                                       54                                                        56
 ∙1∙ ∙recall which SR role was assigned, but it was ­­ it ∙1∙ ∙personal friendship or relationship, no.
 ∙2∙ ∙did happen.                                           ∙2∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did you know him after BLET or stay
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙And do you remember the same for Campbell's∙3∙ ∙in contact?
 ∙4∙ ∙squad, who else was on there?                         ∙4∙ ∙ ∙ ∙ A.∙ ∙No.∙ I did not stay in contact with him
 ∙5∙ ∙ ∙ ∙ A.∙ ∙Some of them I do.∙ It was Campbell,        ∙5∙ ∙after B ­­ BLET.∙ It was only until he saw me right
 ∙6∙ ∙Sergeant Campbell, Deputy Adam Height, certified,∙6∙ ∙before I got hired at the Sheriff's Office. He
 ∙7∙ ∙Deputy Andre Pool, certified.∙ And if there were any  ∙7∙ ∙recognized me and I recognized him.∙ So there was no
 ∙8∙ ∙other people on his shift, it’s not coming to my      ∙8∙ ∙contact after BLET up until getting hired at the
 ∙9∙ ∙memory at this time.                                  ∙9∙ ∙Sheriff's Office.
 10∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And finally, for ­­ is it Roberson?  10∙ ∙ ∙ ∙ Q.∙ ∙So once you got hired, would you two hang
 11∙ ∙ ∙ ∙ A.∙ ∙Sergeant Donald Roberson.∙ He goes by D Ray 11∙ ∙out outside of your work hours?
 12∙ ∙(phonetic).∙ Yes.∙ It was Sergeant Roberson, Deputy   12∙ ∙ ∙ ∙ A.∙ ∙No, we did not hang out.∙ I'm not a person
 13∙ ∙Wayne.∙ There was another deputy.∙ It's on the top13∙ ∙that hangs out.∙ Define “hang out.”
 14∙ ∙of ­­ it's on the tip of my tongue.∙ It might come to 14∙ ∙ ∙ ∙ Q.∙ ∙Spend time with, lunch, dinner.∙ Spend time
 15∙ ∙me.                                                   15∙ ∙at each other's homes, et cetera.
 16∙ ∙ ∙ ∙ ∙ ∙ ∙He was referred to as Sergeant Roberson’s 16∙ ∙ ∙ ∙ A.∙ ∙We had lunch sometimes at the Sheriff's
 17∙ ∙Senior Deputy, an African­American male.∙ I can't17∙ ∙Office together, as well as I had lunch with a few
 18∙ ∙think of his name, and it was a ­­ it was Deputy Eric 18∙ ∙other deputies, I mean ­­ and supervisors a few times.
 19∙ ∙Sheftal.∙ Eric Sheftal.                               19∙ ∙But in terms of hang out, in terms of, like, going to
 20∙ ∙ ∙ ∙ Q.∙ ∙Do you know how to spell his last name?     20∙ ∙a club or bar, lounge or shopping, no.
 21∙ ∙ ∙ ∙ A.∙ ∙S­H­E­F­T­A­L, I believe.                   21∙ ∙ ∙ ∙ ∙ ∙ ∙In terms of spending time at one another's
 22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did you know any of those people that22∙ ∙house, I did not spend time at his house per se in
 23∙ ∙you just mentioned before you started working at the 23∙ ∙terms of hanging out there, but I definitely knew
 24∙ ∙Vance County Sheriff’s Office?                        24∙ ∙where he stayed at.∙ But our interactions off­duty,
 25∙ ∙ ∙ ∙ A.∙ ∙I knew of Andre Pool.                       25∙ ∙face­to­face was limited.
                                                       55                                                        57
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙Is that the only person?                     ∙1∙ ∙ ∙ ∙ Q.∙ ∙Did you send text messages to each other
 ∙2∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         ∙2∙ ∙off­duty?
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙How did you know of him?                     ∙3∙ ∙ ∙ ∙ A.∙ ∙There were messages exchanged
 ∙4∙ ∙ ∙ ∙ A.∙ ∙We went through basic law enforcement ∙4∙ ∙back­and­forth: “Hello.”∙ “How are you?”∙ “What's u
 ∙5∙ ∙training together at College of the Albemarle in ∙5∙ ∙man?”∙ Things of that nature.
 ∙6∙ ∙Elizabeth City, North Carolina back in August, 2015    ∙6∙ to
                                                                  ∙ ∙ ∙ Q.∙ ∙How about phone calls?
 ∙7∙ ∙December, 2015.                                        ∙7∙ ∙ ∙ ∙ A.∙ ∙There were phone calls, as well as text
 ∙8∙ ∙ ∙ ∙ Q.∙ ∙Did you talk to him during that time, or you ∙8∙ ∙messages and phone calls with a few other deputies
 ∙9∙ ∙just went to the same classes?                         ∙9∙ ∙that ­­ when I was off duty.
 10∙ ∙ ∙ ∙ A.∙ ∙That's the first time I met him, when we 10∙ ∙ ∙ ∙ Q.∙ ∙After your termination, did you remain in
 11∙ ∙went through the police academy, which is BLET. 11∙ ∙contact with Mr. Poole?
 12∙ ∙ ∙ ∙ Q.∙ ∙Would you consider yourselves friends?∙ Were12∙ ∙ ∙ ∙ A.∙ ∙Yes.
 13∙ ∙you talking, were you hanging out outside of ­­­       13∙ ∙ ∙ ∙ Q.∙ ∙Do you ­­ not to use the terminology, “hang
 14∙ ∙ ∙ ∙ A.∙ ∙I guess we were co­workers ­­ I guess we 14∙ ∙out,” but spend time with one another, lunch, dinner?
 15∙ ∙were co­workers or classmates.∙ We both were in the    15∙ ∙ ∙ ∙ A.∙ ∙Well, no.∙ Well, where I live.∙ I live in ­­
 16∙ ∙law enforcement academy.                               16∙ ∙I live in Charlotte.∙ He stays in Vance County.
 17∙ ∙ ∙ ∙ Q.∙ ∙Did you have conversations outside of the 17∙ ∙That's a three­hour­plus difference, so no.
 18∙ ∙academy?                                               18∙ ∙ ∙ ∙ Q.∙ ∙How about text or talk?
 19∙ ∙ ∙ ∙ A.∙ ∙Are you talking about during the academy?19∙ ∙ ∙ ∙ A.∙ ∙We text and sometimes we talk.
 20∙ ∙ ∙ ∙ Q.∙ ∙During that time, would you hang out or talk 20∙ ∙ ∙ ∙ Q.∙ ∙Did you talk to him about your termination
 21∙ ∙to him outside of that?                                21∙ ∙or your employment at Vance County Sheriff’s Office?
 22∙ ∙ ∙ ∙ A.∙ ∙No.∙ We wouldn't hang out at all outside of 22∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ He was the one that told me the reason
 23∙ ∙the academy.∙ There may have been times where the      23∙ ∙why I was terminated after Captain Weldon Bullock
 24∙ ∙class went to lunch or something and him and I were    24∙ ∙stated Sheriff Peter White told him not to talk about
 25∙ ∙there along with others.∙ But in terms of having a 25∙ ∙it.∙ And so maybe a week later, then Deputy Poole
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 16 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                               Pages 58 to 61
                                                       58                                                       60
 ∙1∙ ∙found out why I was terminated and let me know. ∙1∙ ∙2017.∙ Is that correct, does that sound about right?
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙What did he tell you?                        ∙2∙ ∙ ∙ ∙ A.∙ ∙Yeah.∙ It sounds approximately ­­ yes.
 ∙3∙ ∙ ∙ ∙ A.∙ ∙He let me know that I was terminated for ∙3∙ ∙ ∙ ∙ Q.∙ ∙What led up to this transfer, do you know?
 ∙4∙ ∙excessive force.∙ I asked him where did he get the ∙4∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I was told by Sergeant Campbell, as he
 ∙5∙ ∙information from, and he stated that Captain Lloyd∙5∙­­∙was in the process of becoming Lieutenant Campbell
 ∙6∙ ∙well, Captain Watkins, but Lloyd Q. Watkins is the∙6∙ ∙around that time, that I was being transferred because
 ∙7∙ ∙name, told him.                                        ∙7∙ ∙there are some people who are getting ready to go
 ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙And he also stated that Captain Watkins      ∙8∙ ∙through BLET, Basic Law Enforcement Training.∙ An
 ∙9∙ ∙said, “The Sheriff wanted him gone.”∙ He don't agree   ∙9∙ ∙they were going to do this swap of deputies in the
 10∙ ∙with the decision to terminate me, “but the Sheriff10∙ ∙next couple of weeks.
 11∙ ∙didn't want his services anymore.”∙ And so Poole told  11∙ ∙ ∙ ∙ Q.∙ ∙Do you know what was the purpose of the
 12∙ ∙me.                                                    12∙ ∙swap?
 13∙ ∙ ∙ ∙ ∙ ∙ ∙Fast­forward, Algretta challenged my         13∙ ∙ ∙ ∙ A.∙ ∙Because deputies were getting ready to go to
 14∙ ∙unemployment benefits, and there were some things,     14∙ ∙BLET, is what Campbell told me.
 15∙ ∙some files that she sent over that were sent to me. 15∙ ∙ ∙ ∙ Q.∙ ∙Did you have any issues with being
 16∙ ∙And the allegations of excessive force, what was 16∙ ∙transferred?
 17∙ ∙written on paper, it was true.                         17∙ ∙ ∙ ∙ A.∙ ∙Based on what he had told me, I had no
 18∙ ∙ ∙ ∙ Q.∙ ∙So Poole told you about the excessive force. 18∙ ∙issues based on what he told me.∙ But I later had
 19∙ ∙Did he mention any discrimination at play?             19∙ ∙issues based on when I found out the truth.
                                                             20∙
 20∙ ∙ ∙ ∙ A.∙ ∙No.∙ He simply told me ­­ he didn't mention ∙ ∙ ∙ Q.∙ ∙Can you tell me how that happened?
 21∙ ∙discrimination by word, but he simply told me that21∙ ∙ ∙ ∙ A.∙ ∙How what happened?
 22∙ ∙Captain Watkins told him that I was terminated for     22∙ ∙ ∙ ∙ Q.∙ ∙How you allegedly found out the truth?
 23∙ ∙excessive force.∙ He told me that Captain Watkins 23∙  told∙ ∙ ∙ A.∙ ∙I did find out the truth, and the truth is,
 24∙ ∙him that he did not agree with the decision, said that 24∙ ∙I was transferred from Sergeant Roberson's shift to
 25∙ ∙“The Sheriff wanted him gone.”                         25∙ ∙Sergeant Alexander's shift.
                                                       59                                                       61
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙And I asked him, I said, "Well, what are you ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙Sergeant Alexander told me directly that
 ∙2∙ ∙talking about, wanting me gone?"∙ "You know, because   ∙2∙ ∙Campbell came to him and said that, “We got to
 ∙3∙ ∙you went to HR and the Sheriff didn't like that."∙ And ∙3∙ ∙transfer ­­ we got to separate Wayne, Deputy Wayne,
 ∙4∙ ∙he said, "All of us know what took place."∙ Then, he   ∙4∙ ∙and White.∙ I don't know what's going on, but
 ∙5∙ ∙said, "I just wanted to tell you that you would ­­ ∙5∙ ∙something going on.”
 ∙6∙ ∙that you were terminated for excessive force."         ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙“They’re not backing each other up on calls.
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙Did he explain why the Sheriff wanted you ∙7∙ ∙They're not helping one another.∙ They're not
 ∙8∙ ∙gone?∙ Was it just because you went to HR?             ∙8∙ ∙communicating, not talking to each other, et cetera.
 ∙9∙ ∙ ∙ ∙ A.∙ ∙That's what he said.∙ There may have been ∙9∙ ∙Have you heard anything about what's going on betwe
 10∙ ∙other things that may have been mentioned that he10∙ ∙them?”
 11∙ ∙didn't tell me, but that most certainly, what I just 11∙ ∙ ∙ ∙ ∙ ∙ ∙And Sergeant Alexander told me that he
 12∙ ∙told you, was an accurate account of what was said.    12∙ ∙didn't know that Wayne and I evidently had a beef, o
 13∙ ∙ ∙ ∙ Q.∙ ∙Thank you.                                   13∙ ∙something was in the air.∙ And he said that Campbell
 14∙ ∙ ∙ ∙ A.∙ ∙But for Watkins telling him that I was       14∙ ∙gave him an opportunity to accept my transfer or not
 15∙ ∙terminated for excessive force, I would not know that  15∙ ∙ ∙ ∙ ∙ ∙ ∙He said, “I could have denied you the
 16∙ ∙I was terminated for excessive force because Captain   16∙ ∙opportunity to come on ­­ come over here, but I
 17∙ ∙Bullock did not talk about it to me.∙ Nobody did. 17∙ ∙didn't.∙ I said, you know, ‘White rode with me for a
 18∙ ∙ ∙ ∙ ∙ ∙ ∙I was simply told on the day of my dismissal 18∙ ∙few days his first week, a few nights.’∙ And he was
 19∙ ∙that, “Your service is no longer needed,” and the 19∙ ∙like, ‘And I had no problem with him, and plus I need
 20∙ ∙Sheriff said not to talk about it.∙ They didn't give 20∙ ∙certified officers.’”
 21∙ ∙me a reason, and they gave me a ride home in my patrol 21∙ ∙ ∙ ∙ ∙ ∙ ∙And so he was like, “The opportunity ­­ the
 22∙ ∙car.                                                   22∙ ∙door opened up,” and he told me that he didn’t have a
 23∙ ∙ ∙ ∙ Q.∙ ∙We'll discuss your termination more in       23∙ ∙problem with me.∙ And you know, he heard that I wor
 24∙ ∙detail.∙ I want to talk more about your transfer.∙ So 24∙ ∙when I was on D. Ray’s shift.∙ He said, “Based on
 25∙ ∙you were transferred to another squad in November of25∙ ∙everything that I heard from that side, that you're a
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 17 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                                Pages 62 to 65
                                                       62                                                        64
 ∙1∙ ∙good deputy.∙ You know how to do your job.”∙ And∙1∙    so∙White's
                                                                 he         transfer."∙ And he said, “The Sheriff didn't
 ∙2∙ ∙said, “Plus, with you being certified,” he said, “I ∙2∙ ∙approve it either because the Sheriff would have told
 ∙3∙ ∙definitely need that.”                                ∙3∙ ∙me.”
 ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙Now, Deputy Torrance Terrence, Terry ­­ ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙And he said that, "I'm going to let” ­­ he
 ∙5∙ ∙excuse me, I said that wrong.∙ Deputy Terry,          ∙5∙ ∙said, "I'm going to talk to the Sheriff about this and
 ∙6∙ ∙T­E­R­R­Y, Torrance provided me information ∙6∙ ∙I'm going to let Campbell and Watkins know not to m
 ∙7∙ ∙face­to­face that Lieutenant Campbell called him in∙7∙ ∙anymore shift transfer unless I give the go ahead or
 ∙8∙ ∙the office, wanting to know if he knew anything about ∙8∙ ∙the Sheriff give the go ahead."
 ∙9∙ ∙Wayne and I not getting along, had he heard anything. ∙9∙ ∙ ∙ ∙ Q.∙ ∙Okay ­­­
 10∙ ∙ ∙ ∙ ∙ ∙ ∙And Terry, Deputy Torrance, told him no. 10∙ ∙ ∙ ∙ A.∙ ∙And ­­ go ahead.
 11∙ ∙And he asked Campbell what was going on, Lieutenant   11∙ ∙ ∙ ∙ Q.∙ ∙Let me ­­ just so we don't get too far in
 12∙ ∙Campbell.∙ And Campbell said, “Something’s just 12∙   going∙the weeds, who was the chief deputy that you're
 13∙ ∙on.∙ They are not acting as if they're working        13∙ ∙describing?
 14∙ ∙together.∙ So you know, I said that they had to be 14∙ ∙ ∙ ∙ A.∙ ∙The former Captain of Patrol, Lawrence D.
 15∙ ∙separated.∙ They had to be split up.”∙ And Torrance   15∙ ∙Bullock.
                                                            16∙
 16∙ ∙told me that Campbell told him to keep his eyes open. ∙ ∙ ∙ Q.∙ ∙Okay.∙ And you were informed that the reason
 17∙ ∙ ∙ ∙ Q.∙ ∙Keep his eyes open for what?                17∙ ∙that you were transferred was because of your
 18∙ ∙ ∙ ∙ A.∙ ∙Torrance said that it was like, “When he 18∙ ∙relationship or alleged problems with Wayne.∙ Is that
 19∙ ∙told me that, ‘keep my eyes open,’ like be on the 19∙ ∙right?
 20∙ ∙lookout or to watch out.”∙ And he was like, Torrance  20∙ ∙ ∙ ∙ A.∙ ∙I was told by Sergeant Campbell that ­­ not
 21∙ ∙was like, “I'm not fitting to be no one’s snitch.”∙ He21∙ ∙Sergeant ­­ I was told by Sergeant Campbell that the
 22∙ ∙was like, “White, I don't have no problems with you.  22∙ ∙purpose of my transfer was for people going through
 23∙ ∙I don’t have no problems with Wayne.”                 23∙ ∙BLET, deputies.
 24∙ ∙ ∙ ∙ ∙ ∙ ∙He was like, “You just got over here.∙ They 24∙ ∙ ∙ ∙ ∙ ∙ ∙But I was later told by Sergeant Alexander,
 25∙ ∙said you work.∙ Marin accepted you over here.∙ Like   25∙he∙Sergeant Roberson and ­­ and Deputy Torrance that
                                                       63                                                        65
 ∙1∙ ∙said, ‘You don't have no ­­ you don't have no       ∙1∙ ∙Campbell was the one that was behind it.∙ And because
 ∙2∙ ∙certified deputy, so you definitely need it.’”∙ But ∙2∙ ∙you stopped me from getting too further in the weeds,
 ∙3∙ ∙all what Sergeant Alexander and Sergeant ­­ Sergeant∙3∙ ∙I wasn't able to continue with what happened, the
 ∙4∙ ∙Alexander and Deputy Terry told me, it was all put∙4∙ ∙exchange between Sergeant Robinson and I.
 ∙5∙ ∙back on Campbell as him being the originator.       ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙But that's essentially what I was told, that
 ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙Furthermore, to get specific into this    ∙6∙ ∙Campbell was the one that was behind it.∙ And so the
 ∙7∙ ∙question, Sergeant Roberson in late December of 2017∙7∙ ∙shift transfer was deceptive.∙ It was based on
 ∙8∙ ∙filled in for Sergeant Alexander, and Sergeant      ∙8∙ ∙falsiticity (sic).
 ∙9∙ ∙Roberson and I had a conversation.∙ I asked him, I ∙9∙ ∙ ∙ ∙ Q.∙ ∙Was race or gender or anything like that
 10∙ ∙said, “What is the issue with my transfer?”∙ And he 10∙ ∙ever mentioned in these discussions?
 11∙ ∙said, “Mr. White, I ­­ all I know is Campbell came11∙to ∙ ∙ ∙ A.∙ ∙Counselor, the bottom line is, these
 12∙ ∙me” ­­ excuse me, the Chief Deputy.                 12∙ ∙complaints ­­­
 13∙ ∙ ∙ ∙ ∙ ∙ ∙“The Chief Deputy came to me and asked, 13∙ ∙ ∙ ∙ Q.∙ ∙It's a yes or no question.
 14∙ ∙‘Where is Mr. White?∙ Where is S33?’”∙ And he said  14∙­­∙ ∙ ∙ A.∙ ∙I'm sorry?
 15∙ ∙he said, “I haven't heard him on the radio lately.” 15∙ ∙ ∙ ∙ Q.∙ ∙It's a yes or no question.
 16∙ ∙And he said, “Well, he was transferred.”∙ “Transferred
                                                          16∙ ∙ ∙ ∙ A.∙ ∙Repeat the question, sir.
 17∙ ∙to where?” according to the Chief Deputy.∙ “He was  17∙ ∙ ∙ ∙ Q.∙ ∙Was race, gender or sexual orientation
 18∙ ∙transferred to Marin’s shift, Sergeant Alexander.”18∙ ∙mentioned in all of this regarding your transfer in
 19∙ ∙ ∙ ∙ ∙ ∙ ∙And he said that the Chief Deputy said,   19∙ ∙any of it?
 20∙ ∙“What?”∙ He was like, “Who did that?”∙ He said, “It 20∙ ∙ ∙ ∙ A.∙ ∙No.
 21∙ ∙came from Durwood, Lieutenant Campbell.∙ And I21∙     think
                                                               ∙ ∙ ∙ Q.∙ ∙Okay.∙ You can continue with what you were
 22∙ ∙Watkins knows something about it too, Captain 22∙ ∙saying.∙ Sorry.
 23∙ ∙Watkins.”                                           23∙ ∙ ∙ ∙ A.∙ ∙You may continue with your question.
 24∙ ∙ ∙ ∙ ∙ ∙ ∙And according to Sergeant Roberson, the 24∙ ∙ ∙ ∙ Q.∙ ∙Thank you.∙ We will discuss more about the
 25∙ ∙Chief Deputy said, "Oh, no.∙ I did not approve Mr.25∙ ∙Wayne versus White relationship and I'll let you get
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 18 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                              Pages 66 to 69
                                                      66                                                       68
 ∙1∙ ∙into that more.∙ I assure you of that.∙ So did you   ∙1∙ ∙himself that he didn't approve it and he told Watkins
 ∙2∙ ∙have issues with Wayne?                              ∙2∙ ∙to put me back a few weeks ago, but that it had not
 ∙3∙ ∙ ∙ ∙ A.∙ ∙No.∙ I had no issues with Wayne.∙ In fact, ∙3∙ ∙happened.∙ And then afterwards, he said that he didn'
 ∙4∙ ∙that's why I found the shift transfer deceptive.∙ And∙4∙ ∙approve it and he told Watkins to put me back when I
 ∙5∙ ∙furthermore, when him and I met together with ∙5∙ ∙was transferred again from Sergeant Marin’s shift to
 ∙6∙ ∙supervision, he admitted that he didn't have any ∙6∙ ∙Sergeant Chris Welborn’s shift.
 ∙7∙ ∙issues with me, and I also admitted.                 ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙So whatever took place, all those around,
 ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙In fact, Sergeant Roberson, upon me asking ∙8∙ ∙the deception of the shift, other issues that Campbell
                                                           ∙9∙ ∙­­­ including what Campbell hyped up and made it see
 ∙9∙ ∙if he had a problem with me, if he had any issues with
 10∙ ∙my personal conduct, if he had any issues with my 10∙ ∙one way, and it was another way.
 11∙ ∙performance, he said no.∙ He said, "You work." He11∙ ∙ ∙ ∙ Q.∙ ∙So was ­­ when you say, “deception,” was
 12∙ ∙said, "You're a good ­­ good deputy."∙ He said, "You 12∙ ∙Sheriff White involved in this deceptive transfer, as
 13∙ ∙don't have any write­ups."                           13∙ ∙you call it?
 14∙ ∙ ∙ ∙ ∙ ∙ ∙I asked Sergeant Marin Alexander the same 14∙ ∙ ∙ ∙ A.∙ ∙Not to my knowledge.∙ He was not.∙ But he's
 15∙ ∙thing and he said no.∙ He said, "We good."∙ He said, 15∙ ∙ultimately responsible for what takes place at that
 16∙ ∙“There was a ­­ a complaint by someone who worked    16∙ for
                                                                ∙Sheriff's Office.
 17∙ ∙911, but according” ­­ this was information to me. 17∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Was Lawrence D. Bullock involved in
 18∙ ∙According to her supervisor, the assistant director18∙at ∙this?
 19∙ ∙the time, he looked into it.∙ He pulled the records 19∙ ∙ ∙ ∙ A.∙ ∙Not to my knowledge.
 20∙ ∙and said that he can't see what I did wrong and sent 20∙a∙ ∙ ∙ Q.∙ ∙What about Weldon Wallace Bullock?
 21∙ ∙letter over there.                                   21∙ ∙ ∙ ∙ A.∙ ∙Not to my knowledge.
 22∙ ∙ ∙ ∙ ∙ ∙ ∙And I was later told by Marin that I was   22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And you mentioned a complaint by 911
 23∙ ∙good to go.∙ He was like, "You come to work.∙ You23∙  do ∙that was investigated.∙ Can you go into detail about
 24∙ ∙your job.∙ We don't have a problem with you."∙ And so24∙  ∙that?∙ Who made the ­­­
 25∙ ∙I asked Captain Watkins, I said, "If they don't have 25∙a ∙ ∙ ∙ A.∙ ∙I cannot.∙ As far as the issue, evidently,
                                                      67                                                       69
 ∙1∙ ∙problem, including Wayne," I said, "Then who is the   ∙1∙ ∙according to Sergeant Alexander ­­ and he would be th
 ∙2∙ ∙problem?"                                             ∙2∙ ∙one that you need to talk to and pull the files if
 ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙I said, "Who's the originator of this       ∙3∙ ∙necessary.∙ A 911 dispatcher complained about me
 ∙4∙ ∙stuff?"∙ And Captain Watkins, he didn't say anything. ∙4∙ ∙handling a call or something, and he said that they
 ∙5∙ ∙He was looking at all of us.∙ And I said, "Well, it ∙5∙ ∙were going to pull the ­­ the tapes.
 ∙6∙ ∙had to get ­­ it had to come from somebody."∙ And ∙6∙ so I∙ ∙ ∙ ∙ ∙ ∙The Assistant Director was going to pull the
 ∙7∙ ∙turned over to Campbell.∙ I said, "Well, didn't it ∙7∙ ∙tape and he was going to review it and let us know
 ∙8∙ ∙come from you?"                                       ∙8∙ ∙what he found.∙ And he did so later on that week and
 ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙"Well, I was the one that saw what was going∙9∙ ∙sent a letter ­­ excuse me?∙ I thought I heard
 10∙ ∙on and I took it to Captain Watkins and said that we  10∙ ∙something.
 11∙ ∙had to change, switch ­­ switch you all up."∙ And I 11∙ ∙ ∙ ∙ ∙ ∙ ∙He sent a letter ­­ it could have been some
 12∙ ∙said, "And you didn't think about coming to me before 12∙ ∙noise.∙ He sent a letter saying that he was unable to
 13∙ ∙all this stuff got to here so you could know that 13∙ ∙see what I did wrong, and I was told by Sergeant
 14∙ ∙there's nothing going on?"                            14∙ ∙Alexander that I was cleared.∙ I was in ­­ I was good
 15∙ ∙ ∙ ∙ ∙ ∙ ∙"Well, you didn't need to know."∙ He said, 15∙ ∙to go.
 16∙ ∙"No.∙ You didn't need to know."∙ And so I contend16∙   ­­ I∙ ∙ ∙ Q.∙ ∙Do you know who the 911 dispatcher was?
 17∙ ∙told him, I said, “I contend that I do need to know 17∙ ∙ ∙ ∙ A.∙ ∙I believe he said that it was someone by the
 18∙ ∙because it's an alleged personnel issue of deputies 18∙ ∙name of Veronica, but I may be wrong.∙ But I believe
 19∙ ∙not getting along.∙ And as it comes out, we don't have19∙ ∙that's what he said, who he said complained.
 20∙ ∙a problem.”                                           20∙ ∙ ∙ ∙ Q.∙ ∙Do you know of a Makin (ph) that may be a
 21∙ ∙ ∙ ∙ ∙ ∙ ∙And so Captain Watkins said, "Well, in all 21∙ ∙911 dispatcher?
 22∙ ∙probability, that you will probably be going back to  22∙ ∙ ∙ ∙ A.∙ ∙Yes.
 23∙ ∙D. Ray’s shift."∙ He said, "I might will talk to the 23∙ ∙ ∙ ∙ Q.∙ ∙Who was that?
 24∙ ∙Sheriff myself," and that was that.                   24∙ ∙ ∙ ∙ A.∙ ∙She was ­­ I believe she was working that
 25∙ ∙ ∙ ∙ ∙ ∙ ∙But prior to that, the Sheriff told me      25∙ ∙night as well, so she may have been ­­ she may have
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 19 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                      COPY
                                                                                                                    YVer1f
Justin J. White                                                                               Pages 70 to 73
                                                      70                                                        72
 ∙1∙ ∙complained as well.∙ Or it was something ­­ I believe∙1∙ ∙said that it was related to a 911 call and Veronica
 ∙2∙ ∙Veronica may have been the ­­ the shift supervisor ∙2∙
                                                           and∙and Makin.∙ And I don't think that is what he
 ∙3∙ ∙Makin was the dispatcher.∙ But somebody from there   ∙3∙ ∙testified to.
 ∙4∙ ∙complained, but I was cleared.                       ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Okay.
 ∙5∙ ∙ ∙ ∙ Q.∙ ∙Do you know if Makin ­­ do you know what ∙5∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Prior to your transfer, you
 ∙6∙ ∙Makin's relationship was to Deputy Wayne?            ∙6∙ ∙mentioned that there was a complaint by a 911
 ∙7∙ ∙ ∙ ∙ A.∙ ∙Well, they ­­ well, allegedly, they had a  ∙7∙ ∙dispatcher.∙ Is that correct?
 ∙8∙ ∙romantic relationship.                               ∙8∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ There was a complaint ­­ no.∙ The ­­
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙To your knowledge, did that relationship   ∙9∙ ∙the complaint with the 911 dispatch happened after I
 10∙ ∙have anything to do with the complaint against you? 10∙ ∙was transferred on Sergeant Alexander's shift.
 11∙ ∙ ∙ ∙ A.∙ ∙For ­­ from 911?                           11∙ ∙ ∙ ∙ Q.∙ ∙So before you were transferred in November
 12∙ ∙ ∙ ∙ Q.∙ ∙Yes.                                       12∙ ∙of 2017, did you spend time with Wayne outside of
 13∙ ∙ ∙ ∙ A.∙ ∙To my knowledge, no.                       13∙ ∙normal work hours?
 14∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ All right.∙ So ­­­                  14∙ ∙ ∙ ∙ A.∙ ∙There were times where him and I would talk
 15∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ Brian, can we take a   15∙ ∙on the phone or ­­ in terms of, like ­­ when you say,
 16∙ ∙bathroom break right quickly?                        16∙ ∙“hang out,” what are you ­­ what are you asking?
 17∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Yes.∙ I was going to     17∙ ∙ ∙ ∙ Q.∙ ∙I'm asking whether you ever spent time or
 18∙ ∙suggest that.∙ Thank you.                            18∙ ∙were physically present at his home or he was
 19∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ Okay.∙ Thank you.      19∙ ∙physically present at your home outside of normal work
 20∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are off the 20∙ ∙hours?
 21∙ ∙record.∙ The time is 12:06.                          21∙ ∙ ∙ ∙ A.∙ ∙He had came by a few times.∙ Very, very
 22∙ ∙(Brief recess: 12:06 p.m. to 12:12 p.m.)             22∙ ∙limited.
 23∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are back on23∙  the∙ ∙ ∙ Q.∙ ∙Have you ever visited him?
 24∙ ∙record.∙ The time is 12:12 p.m.                      24∙ ∙ ∙ ∙ A.∙ ∙I had went over there a few times.∙ Very
 25∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ All right.∙ Can you hear 25∙ ∙limited.
                                                      71                                                        73
 ∙1∙ ∙all right?                                            ∙1∙ ∙ ∙ ∙ Q.∙ ∙Could you give an estimate of how many
 ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE WITNESS:∙ Yes, can you?            ∙2∙ ∙times?
 ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Okay.                     ∙3∙ ∙ ∙ ∙ A.∙ ∙Maybe less than a handful, approximately.
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ We're going to explore this   ∙4∙ ∙ ∙ ∙ Q.∙ ∙Was there ever a time where you answered
 ∙5∙ ∙transfer in more detail.∙ So you mentioned that Makin ∙5∙ ∙Deputy Wayne's personal cell phone for him?
 ∙6∙ ∙(phonetic) and possibly another person was at 911 ∙6∙ ∙ ∙ ∙ A.∙ ∙Not that I remember.
 ∙7∙ ∙dispatch when the complaint was made.∙ Is that right? ∙7∙ ∙ ∙ ∙ Q.∙ ∙Do you ever remember answering his phone or
 ∙8∙ ∙ ∙ ∙ A.∙ ∙Yes.                                        ∙8∙ ∙a phone when Makin was calling him?
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Do you ­­­                                  ∙9∙ ∙ ∙ ∙ A.∙ ∙No.
 10∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ Objection.∙ Let me      10∙ ∙ ∙ ∙ Q.∙ ∙Do you remember having any conversations
 11∙ ∙understand this.∙ The transfer had nothing to do with 11∙ ∙with Makin Persall (ph) or Pearsall?
 12∙ ∙the 911 call.∙ I don't think that has been what was   12∙ ∙ ∙ ∙ A.∙ ∙She had came ­­ there was one day him and I
 13∙ ∙said as of yet or any testimony in evidence.∙ I think 13∙ ∙were working ­­ or well, actually, a few days him and
 14∙ ∙what he said ­­                                       14∙ ∙I were working and we had stopped at ­­ it was this ­­
 15∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Wait ­­­                  15∙ ∙it was this ice cream place in Henderson.∙ It was near
 16∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ ∙­­­ about the ­­­      16∙ ∙like Parham Road or something, P­A­R­H­A­M.
 17∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ You can't make a speaking 17∙ ∙ ∙ ∙ ∙ ∙ ∙And a few times ­­ well, nearly just about
 18∙ ∙objection or testify.∙ So if you object, you object.  18∙ ∙every time.∙ But I remembered directly a few times, w
 19∙ ∙All right.                                            19∙ ∙will get there and she will pop up.∙ Or sometimes whe
 20∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ It’s misquoting the     20∙ ∙we would get there and when I'm getting out of the ca
 21∙ ∙witness.                                              21∙ ∙and he getting out of his, it was like he had somebody
 22∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ I'm not misquoting him. 22∙ ∙coming.
 23∙ ∙I'm asking him about the transfer, and I'm asking     23∙ ∙ ∙ ∙ ∙ ∙ ∙It would be about five minutes.∙ Sometimes
 24∙ ∙about the 911 call.                                   24∙ ∙we will wait, sometimes we will place our order if the
 25∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ No, no.∙ But you also 25∙ ∙line was already long, and each time it was her.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 20 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                      COPY
                                                                                                                     YVer1f
Justin J. White                                                                               Pages 74 to 77
                                                       74                                                       76
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙Did you two get along?∙ Did you get into any ∙1∙ ∙minor issue when I was on his shift, Sergeant Marin
 ∙2∙ ∙disputes?                                              ∙2∙ ∙Alexander’s shift, involving Deputy Torrance in terms
 ∙3∙ ∙ ∙ ∙ A.∙ ∙No.∙ We had never had any disputes.∙ I never ∙3∙ ∙of hospital relief.∙ And ­­ but other than that minor
 ∙4∙ ∙had any problems with her.                             ∙4∙ ∙issue, there was no big issues to where we couldn’t
 ∙5∙ ∙ ∙ ∙ Q.∙ ∙Do you remember ever talking to her or       ∙5∙ ∙work together.
 ∙6∙ ∙joking with her about your relationship with Mr.       ∙6∙ ∙ ∙ ∙ Q.∙ ∙Could you describe in detail what happened
 ∙7∙ ∙Wayne?                                                 ∙7∙ ∙regarding hospital relief?
 ∙8∙ ∙ ∙ ∙ A.∙ ∙No.∙ Him and I were co­workers.∙ There was∙8∙a ∙ ∙ ∙ A.∙ ∙There was a situation.∙ It was ­­ I haven’t
 ∙9∙ ∙professional relationship.                             ∙9∙ ∙touched to the effects of it and it's been a long time
 10∙ ∙ ∙ ∙ Q.∙ ∙Do you remember ever making sexual jokes to10∙ ∙ago.∙ There was a situation involving when we were
 11∙ ∙Makin at any time?                                     11∙ ∙being rotated in and out of the hospital.
 12∙ ∙ ∙ ∙ A.∙ ∙No.∙ Absolutely not.                         12∙ ∙ ∙ ∙ ∙ ∙ ∙Times were getting distorted.∙ People
 13∙ ∙ ∙ ∙ Q.∙ ∙Just for the record, I'm not implying        13∙ ∙sitting longer than what they should have been, peopl
 14∙ ∙anything about any conversations.∙ I'm just asking 14∙ ∙out longer on the road than what they should have
 15∙ ∙based on my review of records.∙ So after you were 15∙ ∙been ­­ pursuant to the normal relief, an hour and
 16∙ ∙transferred, did you and Wayne get into any disputes 16∙ ∙then sometimes two hours.
 17∙ ∙or arguments?                                          17∙ ∙ ∙ ∙ ∙ ∙ ∙So there was an issue with the hospital
 18∙ ∙ ∙ ∙ A.∙ ∙No.∙ There were no disputes or arguments. 18∙ ∙relief and Sergeant Alexander didn’t know all the
 19∙ ∙Not to my knowledge.                                   19∙ ∙facts, and he later admitted his ­­ he showed remorse
 20∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Okay.∙ Can we go off the 20∙ ∙forward and ­­ and Torrance also was ­­ you know,
 21∙ ∙record?                                                21∙ ∙showed remorse.∙ But at the same time, it was a minor
 22∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We're off the 22∙ ∙issue and we were able to move forward.
 23∙ ∙record.∙ The time is 12:17 p.m.                        23∙ ∙ ∙ ∙ ∙ ∙ ∙There was no disciplinary action.∙ There was
 24∙ ∙(Lunch recess:∙ 12:17 p.m. to 1:21 p.m.)               24∙ ∙no back and forth.∙ It was just something that came u
 25∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are back on25∙    the∙and not something that I initiated, something that
                                                       75                                                       77
 ∙1∙ ∙record.∙ The time is 1:21 p.m.                         ∙1∙ ∙Deputy Torrance Terry initiated to Sergeant Alexande
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ All right.∙ Mr. White, a few   ∙2∙ ∙on me.
 ∙3∙ ∙more questions about the 2017 transfer.∙ Is it correct ∙3∙ ∙ ∙ ∙ Q.∙ ∙How did he initiate that, do you know?
 ∙4∙ ∙that you were transferred to Sergeant Alexander's      ∙4∙ ∙ ∙ ∙ A.∙ ∙He called him and talked to him.
 ∙5∙ ∙squad?                                                 ∙5∙ ∙ ∙ ∙ Q.∙ ∙And did you all just talk it out after that,
 ∙6∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         ∙6∙ ∙or how was that ­­­
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙What was his reaction to you joining his     ∙7∙ ∙ ∙ ∙ A.∙ ∙I believe we talked individually and then we
 ∙8∙ ∙squad?                                                 ∙8∙ ∙talked briefly, collectively, real brief.∙ But like I
 ∙9∙ ∙ ∙ ∙ A.∙ ∙He seemed to welcome me, but he also told me ∙9∙ ∙said, it's been a long time ago.
 10∙ ∙why ­­ the real reasons why I had been transferred.10∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So did you lose any of your
 11∙ ∙ ∙ ∙ Q.∙ ∙When you say he welcomed it, how did he do11∙ ∙responsibilities when you transferred to Sergeant
 12∙ ∙that?                                                  12∙ ∙Alexander's shift?∙ Did they change?
 13∙ ∙ ∙ ∙ A.∙ ∙He said that he was glad to have me.∙ He 13∙ ∙ ∙ ∙ A.∙ ∙No, it stayed the same.∙ I didn't lose
 14∙ ∙wanted somebody else certified because he didn't have  14∙ ∙anything.
 15∙ ∙anybody.                                               15∙ ∙ ∙ ∙ Q.∙ ∙Did your duties change?
 16∙ ∙ ∙ ∙ Q.∙ ∙Had you worked well together in the past? 16∙ ∙ ∙ ∙ A.∙ ∙My duties as a law enforcement officer
 17∙ ∙ ∙ ∙ A.∙ ∙I only had worked with him for ­­ when I 17∙ ∙changed ­­ did not change, excuse me, based on a
 18∙ ∙first started riding with him.∙ So we had never had18∙ ∙transfer.∙ Did not change.
 19∙ ∙any issues, yes.∙ Based on the limited time we were19∙ ∙ ∙ ∙ Q.∙ ∙Did it have any effect on your pay or
 20∙ ∙together.                                              20∙ ∙benefits?
 21∙ ∙ ∙ ∙ Q.∙ ∙Did you work well with the other members of21∙ ∙ ∙ ∙ A.∙ ∙No.
 22∙ ∙your new squad under Sergeant Alexander?               22∙ ∙ ∙ ∙ Q.∙ ∙Did you consider it to be a demotion?
 23∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         23∙ ∙ ∙ ∙ A.∙ ∙No.
 24∙ ∙ ∙ ∙ Q.∙ ∙Did you have any personal issues with them? 24∙ ∙ ∙ ∙ Q.∙ ∙Did you consider it to be a downgrade in any
 25∙ ∙ ∙ ∙ A.∙ ∙There was an issue.∙ There was a minor, very 25∙ ∙way?
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 21 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                                Pages 78 to 81
                                                       78                                                        80
 ∙1∙ ∙ ∙ ∙ A.∙ ∙No.                                        ∙1∙ ∙from when you first see a violation to the point where
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So moving on to another topic, were ∙2∙ ∙you serve them with, let's say a summons?
 ∙3∙ ∙you aware that Sheriff White was previously an NC ∙3∙ ∙ ∙ ∙ A.∙ ∙I'm not sure what you're asking, because I
 ∙4∙ ∙Highway Patrol officer?                              ∙4∙ ∙didn't have a ticket book.
 ∙5∙ ∙ ∙ ∙ A.∙ ∙I was aware that he was a major, retired ∙5∙ ∙ ∙ ∙ Q.∙ ∙Yes, exactly.∙ So without having a ticket
 ∙6∙ ∙major.∙ Former state trooper, retired state trooper.∙6∙ ∙book, how do you cite them or how do you enforce those
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙Were you aware of how long he was a state ∙7∙ ∙laws?
 ∙8∙ ∙trooper for?                                         ∙8∙ ∙ ∙ ∙ A.∙ ∙Okay.∙ So as the Sheriff instructed me in
 ∙9∙ ∙ ∙ ∙ A.∙ ∙I believe somewhere between 20 to 25 years,∙9∙ ∙December of 2017, to do criminal summons.
 10∙ ∙if not longer.                                       10∙ ∙ ∙ ∙ Q.∙ ∙How does that process work?
 11∙ ∙ ∙ ∙ Q.∙ ∙Do you agree that based on those 25 years, 11∙ ∙ ∙ ∙ A.∙ ∙I would draft the criminal summons.∙ It
 12∙ ∙he would be familiar with traffic enforcement?       12∙ ∙would be ­­ a temp number would be issued to me. I
 13∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ He would be very familiar with it.   13∙ ∙would then take it ­­ take the criminal summons to th
 14∙ ∙ ∙ ∙ Q.∙ ∙Do you agree that the Sheriff has the      14∙ ∙Magistrate's Office.
 15∙ ∙authority to make decisions on what his deputies will15∙ ∙ ∙ ∙ ∙ ∙ ∙The Magistrate would then type in the temp
 16∙ ∙focus on during their shifts?                        16∙ ∙number, pull it up, review what's on the criminal
 17∙ ∙ ∙ ∙ A.∙ ∙Now, he has the power to make whatever 17∙ ∙summons, will spare ­­ swear me in.∙ Get my brief
 18∙ ∙decisions for that matter, but he also ­­ I mean, 18∙ ∙testimony and determine the merits of whether or not
 19∙ ∙there's laws out there that tell us ­­ provide us what
                                                           19∙ ∙there's probable cause.
 20∙ ∙to do as well.∙ So it's just not discretionary       20∙ ∙ ∙ ∙ Q.∙ ∙And then how do you serve the summons?
 21∙ ∙authority.                                           21∙ ∙ ∙ ∙ A.∙ ∙I serve it on the person and I return it
 22∙ ∙ ∙ ∙ Q.∙ ∙And when you say there's laws out there,   22∙ ∙back to the clerk.
 23∙ ∙what are you referring to exactly?                   23∙ ∙ ∙ ∙ Q.∙ ∙So do you ­­ you issue the summons after the
 24∙ ∙ ∙ ∙ A.∙ ∙Enforcement of traffic laws that appears to24∙ ∙stop is completed, after you've already let them go?
 25∙ ∙be the issue or something ­­ well, one of the issues 25∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ But I also told them that they can
                                                       79                                                        81
 ∙1∙ ∙in which I was told to do traffic.                     ∙1∙ ∙expect to receive some paperwork on it.
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙So do those traffic laws change the          ∙2∙ ∙ ∙ ∙ Q.∙ ∙Did you ever tell them, “You're free to go,”
 ∙3∙ ∙Sheriff's authority when it comes to telling you what ∙3∙ ∙and not inform them that you were going to give them a
 ∙4∙ ∙to do?                                                 ∙4∙ ∙summons, but then serve a summons?∙ Did that ­­­
 ∙5∙ ∙ ∙ ∙ A.∙ ∙No.∙ I'm not saying that it changed his      ∙5∙ ∙ ∙ ∙ A.∙ ∙I believe I've told every last one of them
 ∙6∙ ∙authority.∙ I'm just saying that there are statutory ∙6∙ ∙that I served those summons on to expect some
 ∙7∙ ∙obligations as law enforcement officers at that time∙7∙ ∙paperwork.∙ Every ­­­
 ∙8∙ ∙that we're required to do.                             ∙8∙ ∙ ∙ ∙ Q.∙ ∙Did citizens ever complain ­­ keep going.
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Do those statutory obligations, can they go ∙9∙ ∙ ∙ ∙ A.∙ ∙I'm sorry.∙ Go ahead, sir.
 10∙ ∙against what the Sheriff tells you to do?∙ Can they 10∙ ∙ ∙ ∙ Q.∙ ∙Did citizens ever complain about this
 11∙ ∙allow you to disobey the Sheriff?                      11∙ ∙practice?
 12∙ ∙ ∙ ∙ A.∙ ∙Well, I'm not sure if there's any provision 12∙ ∙ ∙ ∙ A.∙ ∙I am not aware of citizens outside of Ms.
 13∙ ∙in that statute that specifies that.                   13∙ ∙Jamie Goss complaining, but I told her on the side of
 14∙ ∙ ∙ ∙ Q.∙ ∙So if the Sheriff said, for example, “Don't  14∙ ∙the road that she can expect to have some paperwork
 15∙ ∙enforce traffic laws,” but there are statutory         15∙ ∙for it because she could have killed somebody.
 16∙ ∙obligations to do so, would it be appropriate to       16∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Before we talk more about Jamie, did
 17∙ ∙enforce traffic laws?                                  17∙ ∙Sheriff White ever reprimand you for issuing summonse
 18∙ ∙ ∙ ∙ A.∙ ∙If he says not to do it, then we're going to 18∙ ∙after seeing a traffic violation?
 19∙ ∙be expected not to do it.                              19∙ ∙ ∙ ∙ A.∙ ∙I ­­ I do not recall him reprimanding me for
 20∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did you focus on the issue which you 20∙ ∙a ­­ for such.∙ You're talking about issuing a
 21∙ ∙pointed out, which is traffic enforcement at previous 21∙ ∙criminal summons after a traffic violation?
 22∙ ∙jobs?                                                  22∙ ∙ ∙ ∙ Q.∙ ∙Or a traffic violation, yes.
 23∙ ∙ ∙ ∙ A.∙ ∙No.                                          23∙ ∙ ∙ ∙ A.∙ ∙Not to my knowledge, unless you have a
 24∙ ∙ ∙ ∙ Q.∙ ∙So can you walk me through the process of 24∙ ∙specific case that may trigger my memory.
 25∙ ∙how you cite someone without having a ticket book, 25∙ ∙ ∙ ∙ Q.∙ ∙Did he ever just say, “Can you stop issuing
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 22 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                               Pages 82 to 85
                                                       82                                                       84
 ∙1∙ ∙traffic citations,” or “Can you stop issuing these    ∙1∙ ∙incident with you?
 ∙2∙ ∙summonses for traffic citations?”                     ∙2∙ ∙ ∙ ∙ A.∙ ∙For that situation, he said that he approved
 ∙3∙ ∙ ∙ ∙ A.∙ ∙Did who say that?                           ∙3∙ ∙Campbell's written warning for me, but he never spok
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙Sheriff White.                              ∙4∙ ∙to me about it.
 ∙5∙ ∙ ∙ ∙ A.∙ ∙No.∙ He told me to issue them.              ∙5∙ ∙ ∙ ∙ Q.∙ ∙When did he say he approved the written
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙Did other supervisors such as Lieutenant    ∙6∙ ∙warning?
 ∙7∙ ∙Campbell tell you this?                               ∙7∙ ∙ ∙ ∙ A.∙ ∙Well, it was in April ­­ April 2018 when him
 ∙8∙ ∙ ∙ ∙ A.∙ ∙When you say “this,” referring to?          ∙8∙ ∙and I talked.∙ And he said that he was the one, that I
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Tell you to stop issuing summonses after    ∙9∙ ∙couldn't appeal it to him ­­ excuse me, or I couldn't
 10∙ ∙traffic violations?                                   10∙ ∙appeal it because he's the one that approves it.
 11∙ ∙ ∙ ∙ A.∙ ∙That's what Lieutenant Campbell wrote in 11∙the ∙ ∙ ∙ ∙ ∙ ∙Although Campbell wrote it up, he said that
 12∙ ∙write­up.∙ So to answer your question, yes.∙ Based 12∙on ∙as Sheriff, he approved it.∙ And I remember the Chief
 13∙ ∙what he wrote in the write­up.                        13∙ ∙Deputy saying something about when they suspended
 14∙ ∙ ∙ ∙ Q.∙ ∙Did he tell you that directly, orally?      14∙ ∙that the Sheriff ­­ that he agrees with it and the
 15∙ ∙ ∙ ∙ A.∙ ∙When he was on the phone with me, cursing15∙  me∙Sheriff signed off on it.
 16∙ ∙out, fussing me out as well, I didn't realize there   16∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you mentioned that you believe
 17∙ ∙was a third party in the room.∙ He said, "Man, you17∙   got∙Jamie Goss could have killed people.∙ Can you walk me
 18∙ ∙to stop issuing these” ­­ I believe he said, “traffic 18∙ ∙through how that went, what you saw and how you went
 19∙ ∙summons” or “criminal summons,” something. 19∙ ∙about stopping her?
 20∙ ∙ ∙ ∙ ∙ ∙ ∙It ­­ he said, “Because you're getting      20∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I will have to be brief with it and
 21∙ ∙complaints,” and et cetera.∙ And at that time, I was21∙ ∙refer you to the operation report or the incident
 22∙ ∙not aware of a complaint until at that ­­ when he told22∙ ∙report that I did on it.∙ But to be brief, because
 23∙ ∙me.                                                   23∙ ∙it's been ­­ it's been a while, I observed her in the
 24∙ ∙ ∙ ∙ Q.∙ ∙How did you respond when he told you to stop24∙ ∙northern part of the county while I was on patrol.
 25∙ ∙doing this?                                           25∙ ∙ ∙ ∙ ∙ ∙ ∙She violated several traffic laws and she
                                                       83                                                       85
 ∙1∙ ∙ ∙ ∙ A.∙ ∙I asked him what was going on.∙ I inquired ∙1∙ ∙put people’s lives as well as her life in danger by
 ∙2∙ ∙about it because I had no knowledge on what he was∙2∙ ∙crossing some yellow lines multiple times.∙ She didn't
 ∙3∙ ∙referring to.                                          ∙3∙ ∙have a seat belt on.∙ There was something else.∙ Maybe
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙Was that after the Jamie Goss incident, to   ∙4∙ ∙driving left to center.∙ Like she ­­ she almost caused
 ∙5∙ ∙your knowledge?                                        ∙5∙ ∙if not a few, at least one head­on collisions.
 ∙6∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙And I pulled her over, and she said that she
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙Was that the first time he told you          ∙7∙ ∙was sorry.∙ And I told her, I said, “You know, sorry
 ∙8∙ ∙something of that matter about the traffic citations   ∙8∙ ∙is not going to cut it for the family when you kill
 ∙9∙ ∙and summonses?                                         ∙9∙ ∙somebody.”∙ And I told her that she can expect to
 10∙ ∙ ∙ ∙ A.∙ ∙Are you asking me if there was a matter      10∙ ∙receive some paper, and I believe a call had came out
 11∙ ∙before Jamie Goss where he told me not to do them?11∙ ∙for me.
 12∙ ∙ ∙ ∙ Q.∙ ∙Yes.∙ Did he ever tell you not to do ­­­     12∙ ∙ ∙ ∙ ∙ ∙ ∙It was only Sergeant Alexander and I on duty
 13∙ ∙ ∙ ∙ A.∙ ∙Not to my knowledge.                         13∙ ∙that day as far as the squad.∙ From what I remember,
 14∙ ∙ ∙ ∙ Q.∙ ∙Was the Jamie Goss incident the first time?  14∙ ∙it was just him and I.∙ And I had to go to another
 15∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ As I’ve said, Sheriff White told me to 15∙ ∙part of the county and handle that call, but I will
 16∙ ∙do the criminal summons then because I didn't have16∙   a ∙refer you back to the operations report or the
 17∙ ∙ticket book, despite him claiming he'd gave me one. 17∙ ∙incident report that I did on it.
 18∙ ∙And so she almost killed some ­­ somebody, some 18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you remember if you went to serve
 19∙ ∙people, so I had to enforce the laws.                  19∙ ∙the summons the next day?
 20∙ ∙ ∙ ∙ ∙ ∙ ∙Had I had not did what I was supposed to do, 20∙ ∙ ∙ ∙ A.∙ ∙Maybe the next day, if not the next couple
 21∙ ∙it was a ­­ it ­­ she could have came up there and 21∙ ∙of days.
 22∙ ∙complained, not ­­ not came down there and complained. 22∙ ∙ ∙ ∙ Q.∙ ∙Why did you serve it so quickly, or why did
 23∙ ∙Somebody could have came up there and complained       23∙about
                                                                  ∙you serve it within two days?
 24∙ ∙me being behind her and not doing anything about it.   24∙ ∙ ∙ ∙ A.∙ ∙Well, when I applied for PC and it was
 25∙ ∙ ∙ ∙ Q.∙ ∙Did Sheriff White address the Jamie Goss     25∙ ∙granted, I didn't have a call to handle at that time.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 23 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                               Pages 86 to 89
                                                       86                                                       88
 ∙1∙ ∙It was a slow day.∙ I believe it was a Saturday I     ∙1∙ ∙Paragraph 78, which appears on Page 16 of 47.
 ∙2∙ ∙served her.∙ So I ­­ so I served it to her ­­ served ∙2∙ ∙ ∙ ∙ A.∙ ∙Which number?
 ∙3∙ ∙it on her, excuse me.                                 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Paragraph 78.∙ So it says on Paragraph 78 ­­
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙So when you stopped Jamie Goss, could you ∙4∙ ∙if I'm reading this incorrectly, please let me know.
 ∙5∙ ∙have called Sergeant Alexander to bring his citation ∙5∙ ∙I might be looking at the wrong excerpt.
 ∙6∙ ∙book?                                                 ∙6∙ ∙ ∙ ∙ A.∙ ∙All right.
 ∙7∙ ∙ ∙ ∙ A.∙ ∙Well, I could have ­­ I could have called   ∙7∙ ∙ ∙ ∙ Q.∙ ∙Well, okay.∙ Sorry, 82.∙ So it says,
 ∙8∙ ∙him, but surely, I mean ­­ and that didn't come to my ∙8∙ ∙"Lieutenant Campbell called Mr. White and verbally
 ∙9∙ ∙mind.∙ But surely, he most likely wouldn't have came  ∙9∙ ∙assaulted him."∙ Can you describe what this verbal
 10∙ ∙up there for that, because he was handling the        10∙ ∙assault was?
 11∙ ∙southern part of the county and I was handling the11∙ ∙ ∙ ∙ A.∙ ∙Of him fussing and later cursing at me about
 12∙ ∙northern part of the county.                          12∙ ∙Jamie Goss, a white woman who I issued traffic summ
 13∙ ∙ ∙ ∙ Q.∙ ∙So after the Jamie Goss incident, did you   13∙ ∙to for violating the laws of the State.
 14∙ ∙continue to conduct traffic stops?                    14∙ ∙ ∙ ∙ Q.∙ ∙Did he mention her race during the call?
 15∙ ∙ ∙ ∙ A.∙ ∙When ­­ yes.∙ Whenever the situation        15∙ ∙ ∙ ∙ A.∙ ∙No.∙ He didn't mention her race, but her
 16∙ ∙required a vehicle to be stopped, if it was a major 16∙ ∙race was known that she was white, to me.
 17∙ ∙issue, a major concern, I would stop them.            17∙ ∙ ∙ ∙ Q.∙ ∙Did he mentioned your race or anyone's race?
 18∙ ∙ ∙ ∙ Q.∙ ∙What do you define as a major issue or a    18∙ ∙ ∙ ∙ A.∙ ∙No, he didn't.
 19∙ ∙major concern?                                        19∙ ∙ ∙ ∙ Q.∙ ∙Did he mention gender or sexual orientation
 20∙ ∙ ∙ ∙ A.∙ ∙Surely, I wouldn't ­­ surely, I'm not going 20∙ ∙or anything of that matter?
 21∙ ∙to stop somebody to make a big deal out of them 21∙ ∙ ∙ ∙ A.∙ ∙No.
 22∙ ∙failing to signal or something like that.∙ But if you 22∙ ∙ ∙ ∙ Q.∙ ∙Did he use any racial slurs or offensive
 23∙ ∙are driving left to center, almost crash into         23∙ ∙language of that matter?
 24∙ ∙somebody's car.                                       24∙ ∙ ∙ ∙ A.∙ ∙He didn't use any racial slurs, but he said
 25∙ ∙ ∙ ∙ ∙ ∙ ∙If you’re, you know, speeding to the point 25∙ ∙the words “ass” multiple times, and “damn.”
                                                       87                                                       89
 ∙1∙ ∙of where you're putting your life and other lives in ∙1∙ ∙ ∙ ∙ Q.∙ ∙Did he use anything ­­­
 ∙2∙ ∙danger.∙ It has to be something ­­ like if you're ­­ ∙2∙ ∙ ∙ ∙ A.∙ ∙And he said he was going to handle my ass at
 ∙3∙ ∙if I suspect you of ­­ you know, if there's some type ∙3∙ ∙12 o'clock, whenever he came in.∙ Said, “I'll deal
 ∙4∙ ∙of like, if you're impaired by an impaired substance∙4∙ ∙with your ass then.”
 ∙5∙ ∙and you're all over the road, those are major issues∙5∙ ∙ ∙ ∙ Q.∙ ∙Did he use any language that's offensive to
 ∙6∙ ∙where we need to protect public safety.               ∙6∙ ∙a particular sexual orientation?
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙When it comes to minor issues, would you    ∙7∙ ∙ ∙ ∙ A.∙ ∙No.
 ∙8∙ ∙consider having your headlights off in nighttime minor∙8∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT
 ∙9∙ ∙or major?                                             ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 9 WAS MARKED
 10∙ ∙ ∙ ∙ A.∙ ∙That's a major issue.∙ In fact, I talked to 10∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
 11∙ ∙the Sheriff about that when I talked to him in April, 11∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ If we can turn to the Exhibit 9,
 12∙ ∙and he seemed to agree.∙ He asked me what I was going 12∙ ∙which is the official written reprimand regarding the
 13∙ ∙to do when I got her pulled over, and I told her ­­ I13∙ ∙Jamie Goss incident.∙ Can you please take some time to
 14∙ ∙said, “Tell ­­ tell her to turn her headlights on     14∙ ∙review that?
 15∙ ∙because she's driving with no lights on at pitch black15∙ ∙(Witness examines document)
 16∙ ∙dark at night, and she didn't have no headlights on.” 16∙ ∙ ∙ ∙ A.∙ ∙Somebody scroll down.∙ Scroll down.∙ Scroll
 17∙ ∙ ∙ ∙ ∙ ∙ ∙I said, “She’s going to kill somebody or    17∙ ∙down.∙ All right.
 18∙ ∙injure somebody,” something to the effect, I said. 18∙ ∙ ∙ ∙ Q.∙ ∙Do you recognize this document?
 19∙ ∙And he said, “That's right.”∙ Or he said, “Okay.”∙ 19∙So ∙ ∙ ∙ A.∙ ∙Scroll down.∙ Yes.∙ That document was
 20∙ ∙that is a major issue, Counselor.                     20∙ ∙provided to me for the first time after he wrote me
 21∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT                 21∙ ∙up, he being Lieutenant Campbell.
 22∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 3 WAS MARKED                 22∙ ∙ ∙ ∙ Q.∙ ∙And is that your signature on the fourth
 23∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)                 23∙ ∙page?
 24∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ So if we can look at Exhibit  24∙ ∙ ∙ ∙ A.∙ ∙Yes, that is my signature.
 25∙ ∙3, which is the amended complaint, and turn to        25∙ ∙ ∙ ∙ Q.∙ ∙Did you sign this on February 20th, 2018?
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 24 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                                Pages 90 to 93
                                                       90                                                        92
 ∙1∙ ∙ ∙ ∙ A.∙ ∙Yes, that was the date.                      ∙1∙ ∙up for you.∙ I'm going to bat for you, speaking up for
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Did you read it before you signed it?        ∙2∙ ∙you and having your back.”
 ∙3∙ ∙ ∙ ∙ A.∙ ∙It was read aloud to me and I read it. I     ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙I said, “The only one.”∙ I said, “The rest
 ∙4∙ ∙told him I did not agree with it and the Chief Deputy  ∙4∙ ∙of these people,” I’m referring to the deputies and
 ∙5∙ ∙told me to sign it.                                    ∙5∙ ∙the supervisors, “Talk negative of you, talk bad of
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ I want to give you the opportunity to ∙6∙ ∙you.”∙ And I said, “I ­­ now I know.”∙ I said, I ­­ I
 ∙7∙ ∙respond to some of the statements in this document. ∙7∙ ∙know I said, “I see why they call you Dirty Soup,” and
 ∙8∙ ∙So on Page 1 ­­­                                       ∙8∙ ∙that's how that conversation went.
 ∙9∙ ∙ ∙ ∙ A.∙ ∙Let’s scroll back up.                        ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙I never walked towards him, as he falsely
 10∙ ∙ ∙ ∙ Q.∙ ∙In about the middle of that paragraph, it    10∙ ∙put in his statement later on, a few months
 11∙ ∙says, "I informed him that he had no business going 11∙ ∙afterwards.∙ And I never walked towards him or mov
 12∙ ∙back serving criminal summons for traffic violations 12∙ ∙towards him, as Marin falsely ­­ Sergeant Alexander
 13∙ ∙on people because he was not issued a citation book. 13∙ ∙falsely put in his statement.
 14∙ ∙He jumped back at me telling me I was being            14∙ ∙ ∙ ∙ ∙ ∙ ∙I simply shut up.∙ I mean ­­ well, you know,
 15∙ ∙disrespectful to him and not going to talk to him that 15∙ ∙I silenced myself and I left.∙ I didn't do no stomping
 16∙ ∙way."                                                  16∙ ∙out, didn't slam no doors.∙ I simply left.
 17∙ ∙ ∙ ∙ ∙ ∙ ∙Question: did he inform you of that          17∙ ∙ ∙ ∙ Q.∙ ∙What does that term, “Dirty Soup,” mean?
 18∙ ∙statement right there?                                 18∙ ∙What is that about?
 19∙ ∙ ∙ ∙ A.∙ ∙Like I said, it's been a while ago.∙ There 19∙ ∙ ∙ ∙ A.∙ ∙Sergeant Marin Alexander and Sergeant Dona
 20∙ ∙are a lot of things in here that he claimed happened   20∙ ∙Roberson both told me that Campbell, Lieutenant
 21∙ ∙did not happen.∙ A lot of it’s distorted.∙ He may have 21∙ ∙Campbell, is Dirty Soup, said his Soup is dirty.∙ They
 22∙ ∙said it.∙ He may not have said it.                     22∙ ∙said, “Lieutenant Campbell,” his last name.∙ “Campb
 23∙ ∙ ∙ ∙ Q.∙ ∙Did he tell you to stop serving criminal     23∙ ∙Soup, Campbell Soup.”∙ And they said that Campbell
 24∙ ∙summons for traffic violations, to your knowledge? 24∙ ∙dirty.∙ His personality is dirty.∙ So they put the
 25∙ ∙ ∙ ∙ A.∙ ∙He ­­ like I said, he put it in the          25∙ ∙terms together, Dirty Soup.
                                                       91                                                        93
 ∙1∙ ∙write­up, as my previous answer.∙ He put it in the ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙Now, to go a little bit specific in your ­­
 ∙2∙ ∙write­up, as I previously said ­­­                    ∙2∙ ∙your question.∙ Sergeant Marin Alexander and Deputy
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Do you remember ­­­                         ∙3∙ ∙Torrance Terry and I were at the Waffle House off of
 ∙4∙ ∙ ∙ ∙ A.∙ ∙­­­ and he said, “Man, you got to stop      ∙4∙ ∙Tiny Broadwick and Dr. Martin Luther King, those
 ∙5∙ ∙serving these traffic summons or criminal summons.”   ∙5∙ ∙roads, not too far from I­85 by Maria Parham hospita
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙And on Page 2, on the last paragraph.       ∙6∙ ∙in I believe December and ­­ December 2017.
 ∙7∙ ∙Towards the end of that paragraph, it says, "Then he ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙And Marin, Sergeant Alexander, said that he
 ∙8∙ ∙said he only had one father and he was a large Black ∙8∙ ∙did not like Campbell.∙ He said that Campbell was
 ∙9∙ ∙man and even he didn't tell him what to do anymore." ∙9∙ ∙dirty, that he was sneaky, that that man just do
 10∙ ∙Do you remember saying anything like that?            10∙ ∙things ass backwards.∙ And I asked him, I said, “Well
 11∙ ∙ ∙ ∙ A.∙ ∙My words are distorted, but it was something11∙ ∙what did you mean he's dirty and sneaky?”
 12∙ ∙said loosely to that effect.                          12∙ ∙ ∙ ∙ ∙ ∙ ∙He said, “Man, my old girl and I got into it
 13∙ ∙ ∙ ∙ Q.∙ ∙What would be a more accurate way to        13∙ ∙and Campbell came out there with some other deputi
 14∙ ∙describe what you said?                               14∙ ∙And I said, “What do you mean, got into it?”∙ And he
 15∙ ∙ ∙ ∙ A.∙ ∙I told him that my father was a big Black 15∙ ∙said, "We just got into it."∙ And he said, “Campbell
 16∙ ∙man and that “he did not talk to me the way that you  16∙ ∙came out there with some deputies and he said, ‘We
 17∙ ∙did.”∙ And I was referring to the fussing, the yelling17∙ ∙don't care if he's a deputy.∙ Tell us what he did.
 18∙ ∙and the cursing that Campbell did to me over the 18∙ ∙We'll lock him up.’”
 19∙ ∙phone.                                                19∙ ∙ ∙ ∙ ∙ ∙ ∙I said, “Lock you up for what?”∙ I said,
 20∙ ∙ ∙ ∙ ∙ ∙ ∙And the fussing and the yelling, and maybe a20∙ ∙“What happened?”∙ He said, “Well, my girl called 91
 21∙ ∙few curse words.∙ Not as many as was when he was21∙     on∙on me and we had an issue.”∙ And I asked you ­­ I
 22∙ ∙the phone and Poole was listening into the            22∙ ∙asked him.∙ I said, “Well, when you say ‘issue,’ are
 23∙ ∙conversation.∙ And I told him, I said, “He didn't do23∙ ∙you talking about domestic?”∙ And he shook his head
 24∙ ∙it.”∙ And I said nobody else was going to do it.∙ And24∙ ∙with an up and down motion, signaling what I though
 25∙ ∙I specifically said, “I'm the one around here taking25∙ ∙was yes.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 25 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                      YVer1f
Justin J. White                                                                               Pages 94 to 97
                                                      94                                                       96
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙And I asked him.∙ I said, “Well, did ­­ did ∙1∙ ∙ ∙ ∙ Q.∙ ∙If you go to the final page, the first
 ∙2∙ ∙you hit her?”∙ He was like, my mom and dad taught∙2∙me    ∙paragraph, it says, "This practice of stopping cars
 ∙3∙ ∙not to ever let anybody put their hands on me.∙ And∙3∙so∙and then going back issuing summons is in violation of
 ∙4∙ ∙she put her hands on me and we had an issue.”∙ And    ∙4∙he
                                                                ∙previous orders given to him to cease traffic
 ∙5∙ ∙was ­­ he was, you know, shaking his head up and down ∙5∙ ∙enforcement."
 ∙6∙ ∙still.                                                ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙Were previous orders given to you to cease
 ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙And he said Campbell threatened to lock him∙7∙ ∙traffic enforcement?
 ∙8∙ ∙up and whatnot despite them working together.∙ And    ∙8∙ so
                                                                ∙ ∙ ∙ A.∙ ∙In fact, no.∙ What I can say specifically,
 ∙9∙ ∙he said, “Ever since this man tried to have me        ∙9∙ ∙Sergeant Roberson told me ­­ and it's, you know, in a
 10∙ ∙arrested and had tried to locked me up for domestic.” 10∙ ∙statement he had wrote later on that I didn't have a
 11∙ ∙And he said, “The only reason my girl didn't say 11∙ ∙copy on.∙ But he told me that there was some talk
 12∙ ∙anything because I had her scared, I had her shook.   12∙ ∙around the office about me stopping cars.
 13∙ ∙She wasn’t going to say anything against me.”         13∙ ∙ ∙ ∙ ∙ ∙ ∙And he told me, he said, “You're not the
 14∙ ∙ ∙ ∙ ∙ ∙ ∙And so he said they ended up going their    14∙ ∙only one.∙ It’s a whole ­­ it's others that are
 15∙ ∙separate way for awhile.∙ But he said, “Now you see   15∙ ∙stopping cars too.”∙ In fact, there was another deputy
 16∙ ∙why we say ‘Dirty Soup.’”                             16∙ ∙that ­­ that was doing criminal summons like I was
 17∙ ∙ ∙ ∙ Q.∙ ∙Got you.∙ I got the innuendo now.           17∙ ∙doing, if not more.∙ And I know this from Sergeant
 18∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?                                  18∙ ∙Roberson and Chief Bullock.
 19∙ ∙ ∙ ∙ Q.∙ ∙I said I get the connection with his name   19∙ ∙ ∙ ∙ ∙ ∙ ∙But he told me just to watch my back, and he
 20∙ ∙now.                                                  20∙ ∙said that the Sheriff didn't like ­­ well, the Sheriff
 21∙ ∙ ∙ ∙ A.∙ ∙Okay.                                       21∙ ∙wasn't too big on us, you know, being in the city or
 22∙ ∙ ∙ ∙ Q.∙ ∙Can we go to the next page?∙ And on the     22∙ ∙whatnot, stopping cars, unless it was like a major or
 23∙ ∙final paragraph, it says, “I had deputy White the     23∙ ∙serious violation or where we had to take action right
 24∙ ∙first two weeks of field training.∙ It was clearly    24∙ ∙then to, you know, protect somebody or save someone
 25∙ ∙explained to him in field training that traffic       25∙ ∙life.
                                                      95                                                       97
 ∙1∙ ∙enforcement was not a top priority as he seemed to ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙Now, when he talked to me about it, what I
 ∙2∙ ∙want to ‘go get’ every minor traffic violation we     ∙2∙ ∙did was ­­ you know, it was like I see and don't see.
 ∙3∙ ∙observed.”                                            ∙3∙ ∙Because I ­­ I mean, I don't want my name to be in
 ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙Did Campbell clearly explain to you during  ∙4∙ ∙people mouths and whatnot all the time.∙ And so there
 ∙5∙ ∙field training that traffic enforcement was not a top ∙5∙ ∙were times where the situation was major and he told
 ∙6∙ ∙priority?                                             ∙6∙ ∙me, he said, “Yes.∙ You can pull them over for major
 ∙7∙ ∙ ∙ ∙ A.∙ ∙No.∙ He did not clearly explain that.∙ In   ∙7∙ ∙or serious issues.”
 ∙8∙ ∙fact, he's ­­ there's a specific word I was looking ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙In fact, in one of his statements, he said,
 ∙9∙ ∙for.∙ I can't think of the word I'm looking for.∙ But ∙9∙ ∙you know, after I talked to him, his stuff ­­ his
 10∙ ∙one, he's been hypocritical, if anything, but there's10∙ ∙traffic enforcement ceased dramatically.∙ So the ­­
 11∙ ∙another word.                                         11∙ ∙the thing of telling me to not to do any more traffic
 12∙ ∙ ∙ ∙ ∙ ∙ ∙But I'll explain it.∙ I don't know what he  12∙ ∙enforcement, that is just not true.∙ It's false.
 13∙ ∙means by “clearly explain,” because him and I were    13∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Can we go off the record?
 14∙ ∙pulling over traffic together.∙ I mean, I was with him14∙ ∙Is now a good time for a five­minute break?
 15∙ ∙and he had already mentioned to himself that he was   15∙ a∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. MCGURL:∙ That's fine by ­­­
 16∙ ∙traffic guru.                                         16∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE WITNESS:∙ Hold on one second, sir.
 17∙ ∙ ∙ ∙ ∙ ∙ ∙And so there were a lot of traffic that him 17∙ ∙(Witness points camera to Mr. McGurl)
 18∙ ∙and I did together.∙ Some of it was calling it in by 18∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. MCGURL:∙ Yes.∙ That would be fine
 19∙ ∙him.∙ A few times, less than a handful of times, he 19∙ ∙by us.∙ Five minutes is fine.
 20∙ ∙let me radio in just to show me the ­­ you know, to 20∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Okay.∙ We can get back at
 21∙ ∙get the hang of it.                                   21∙ ∙2:10 p.m., if that’s okay.
 22∙ ∙ ∙ ∙ ∙ ∙ ∙And then he praised me on how clear I talked22∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. MCGURL:∙ Thank you.
 23∙ ∙on the radio.∙ And then other times he didn't call it23∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are off the
 24∙ ∙in, so that's ­­ that whole statement, that's done. 24∙ ∙record at 2:04 p.m.
 25∙ ∙That part of it.                                      25∙ ∙(Brief recess:∙ 2:04 p.m. to 2:10 p.m.)
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 26 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                      COPY
                                                                                                                    YVer1f
Justin J. White                                                                              Pages 98 to 101
                                                       98                                                       100
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ Okay.∙ We are back∙1∙ ∙therein?
 ∙2∙ ∙on the record.∙ It is 2:10 p.m.                       ∙2∙ ∙ ∙ ∙ A.∙ ∙No.∙ I didn't specifically ask to see the
 ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT                 ∙3∙ ∙disciplinary documentation, but I asked to see my
 ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 10 WAS MARKED                ∙4∙ ∙entire personnel file.∙ And my written warning, the
 ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)                 ∙5∙ ∙suspension, was in there along with personnel ­­ the
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Mr. White, we are going to    ∙6∙ ∙performance evaluation.
 ∙7∙ ∙move to Exhibit 10, what has been previously marked∙7∙ as ∙ ∙ ∙ ∙ ∙ ∙But this is something that I need to bring
 ∙8∙ ∙Exhibit 10.∙ Can you please review this exhibit, which∙8∙ ∙up.∙ The date up here is January 27th, 2017.∙ I didn't
 ∙9∙ ∙consists of two pages.                                ∙9∙ ∙start working until June 5th, 2018 (sic).∙ So this
 10∙ ∙(Witness examines document)                           10∙ ∙employee counseling record, this counseling form,
 11∙ ∙ ∙ ∙ A.∙ ∙Scroll down.∙ All right.∙ If you would      11∙ ∙precedes the dates of my employee ­­ employment.
 12∙ ∙scroll back up.∙ All right.                           12∙ ∙ ∙ ∙ Q.∙ ∙So when did you start working at the Vance
 13∙ ∙ ∙ ∙ Q.∙ ∙Have you seen this document before?         13∙ ∙County Sheriff's Office?
 14∙ ∙ ∙ ∙ A.∙ ∙I was never issued that document.∙ It wasn't14∙ ∙ ∙ ∙ A.∙ ∙June 5th, 2017.
 15∙ ∙until after I was terminated from the Vance County    15∙ ∙ ∙ ∙ Q.∙ ∙If we can go to the second page.∙ It says,
 16∙ ∙Sheriff’s Office on false allegations of excessive 16∙ ∙"In checking further, it was found that there are 7
 17∙ ∙force that ­­ after violating my rights under federal17∙ ∙other instances since Dec. 15, 2017 in which Deputy
 18∙ ∙law, that I saw this document, which was submitted    18∙by∙White has made arrests for traffic violations on
 19∙ ∙Vance County Department of Human Resources. 19∙ ∙either summons or warrants after conducting traffic
 20∙ ∙ ∙ ∙ Q.∙ ∙How do you know who submitted this document?20∙ ∙stops."
 21∙ ∙ ∙ ∙ A.∙ ∙That document was never in my personnel file21∙ ∙ ∙ ∙ ∙ ∙ ∙Does that number sound accurate to you?
 22∙ ∙with Argretta Johen when I reviewed it, in which that 22∙ ∙ ∙ ∙ A.∙ ∙I have not seen the official reports of it.
 23∙ ∙personnel file that she had and to her own admission  23∙ ∙Most certainly, I will say that it may be correct.
 24∙ ∙was very thin.                                        24∙ ∙However, I haven't received ­­ seen the specific
 25∙ ∙ ∙ ∙ ∙ ∙ ∙Also, that document was not in my personnel25∙ ∙documentation that he reviewed, but I was definitely
                                                       99                                                       101
 ∙1∙ ∙file, after I begged to review my personnel file at ∙1∙ ∙doing my job.
 ∙2∙ ∙the ­­ in September.∙ I believe it was the first two ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT
 ∙3∙ ∙weeks of September of 2018, one month before I was    ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 11 WAS MARKED
 ∙4∙ ∙terminated.∙ That document was not in there.          ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
 ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙In fact, I asked to make a copy of my file. ∙5∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Okay.∙ If we can move on to
 ∙6∙ ∙It was approximately somewhere between ­­ no more     ∙6∙ than
                                                                ∙Exhibit 11.∙ Can you please review this document?
 ∙7∙ ∙50 pages, which was mostly of my F3, my application,  ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ If we can for just
 ∙8∙ ∙my suspension, corrective action and miscellaneous∙8∙ ∙record­keeping purposes, can you state ­­ ask him to
 ∙9∙ ∙files, not dealing with disciplinary.∙ Those were my∙9∙ ∙state what the document is?
 10∙ ∙performance evaluations.∙ But most certainly, that10∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Yes.
 11∙ ∙document was never in there.                          11∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ What is this document?
 12∙ ∙ ∙ ∙ Q.∙ ∙When you say there were 50 pages when you 12∙ ∙ ∙ ∙ A.∙ ∙It appears to be a statement from Deputy
 13∙ ∙reviewed it, around what time did you review the      13∙ ∙Brian K. Wayne, dated January 30th, 2018.
 14∙ ∙personnel file?                                       14∙ ∙ ∙ ∙ Q.∙ ∙Have you ever seen this document?
 15∙ ∙ ∙ ∙ A.∙ ∙As I stated, the ­­ somewhere around the 15∙ ∙ ∙ ∙ A.∙ ∙The first time that I seen this document ­­
 16∙ ∙first two weeks of September of 2018, I reviewed my   16∙ ∙yes.∙ The first time that I’d seen this document was
 17∙ ∙personnel file at the Sheriff's Office and Janie      17∙ ∙in September of 2018, a month before I was terminate
 18∙ ∙Martin’s office, Sheriff White's former Executive 18∙ ∙when I requested to review my personnel file.∙ It was
 19∙ ∙Assistant or Secretary.                               19∙ ∙not in Argretta’s file, but it was in the Sheriff's
 20∙ ∙ ∙ ∙ Q.∙ ∙Did you ask specifically to see counseling 20∙ ∙Office file and ­­­
 21∙ ∙records or disciplinary actions?                      21∙ ∙ ∙ ∙ Q.∙ ∙Does ­­ continue.
 22∙ ∙ ∙ ∙ A.∙ ∙See, here's the thing ­­ okay, ask that one 22∙ ∙ ∙ ∙ A.∙ ∙­­­ and also this document ­­ there was two
 23∙ ∙more question.∙ Ask that question again one more 23∙  time.∙documents that Chief L.D. Bullock had during my
 24∙ ∙ ∙ ∙ Q.∙ ∙When you asked to review your personnel 24∙ ∙suspension, and I asked for copies of it.∙ And those
 25∙ ∙file, did you ask to see the disciplinary documents 25∙ ∙two documents, based on the look of the document
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 27 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                            Pages 102 to 105
                                                     102                                                       104
 ∙1∙ ∙that ­­ the two documents he had when he denied me,    ∙1∙ ∙Sheriff amongst some other things.∙ But the specific
 ∙2∙ ∙saying I have everything I need, he would not give me  ∙2∙ ∙words, I can't recall them verbatim.
 ∙3∙ ∙a copy of it.∙ And I later found these in my personnel ∙3∙ ∙ ∙ ∙ Q.∙ ∙Let's turn to Exhibit 12.
 ∙4∙ ∙file.                                                  ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT
 ∙5∙ ∙ ∙ ∙ Q.∙ ∙Do you know if Argretta, is that who you     ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 12 WAS MARKED
 ∙6∙ ∙said?∙ And the Sheriff's Office have separate          ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
 ∙7∙ ∙personnel files for you?                               ∙7∙ ∙ ∙ ∙ A.∙ ∙But I will know, sir, that Deputy Brian
 ∙8∙ ∙ ∙ ∙ A.∙ ∙They do have separate personnel files.       ∙8∙ ∙Kenneth Wayne admitted in front of Deputy Andre Po
 ∙9∙ ∙Everything that was in Argretta’s file was from the∙9∙ ∙that he lied on me and that he was sorry for doing so.
 10∙ ∙county orientation, okay?∙ Which was very, very, very, 10∙ ∙And that the Chief Deputy, Lawrence Bullock, and a
 11∙ ∙extremely thin.                                        11∙ ∙lieutenant told him to do it, and he said he didn't
 12∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So going back to Exhibit 11, it says 12∙ ∙know what to do because he has a child.
 13∙ ∙on the first sentence, "As it pertains to Deputy J.J. 13∙ ∙ ∙ ∙ Q.∙ ∙Lied about what?∙ What was he referring to?
 14∙ ∙White's vehicle stops, I as one of his Field Training 14∙ ∙ ∙ ∙ A.∙ ∙The statement that he wrote and the things
 15∙ ∙Officer advised him to only make them if absolutely 15∙ ∙that he said to ­­ to upper management.
 16∙ ∙necessary.∙ I used the specific circumstance of an     16∙ ∙ ∙ ∙ Q.∙ ∙And how did you find out about this?
 17∙ ∙egregious traffic violation (i.e. failure to stop at a 17∙ ∙ ∙ ∙ A.∙ ∙Because Wayne told me in front of Poole,
 18∙ ∙red light or stop sign) if it happens while in his     18∙ ∙Deputy Andre Poole.
 19∙ ∙presence."                                             19∙ ∙ ∙ ∙ Q.∙ ∙All right.∙ Turning to Exhibit 12.∙ I'll
 20∙ ∙ ∙ ∙ ∙ ∙ ∙Did he advise you during training to only    20∙ ∙give you some time to review this.
 21∙ ∙make traffic stops when absolutely necessary?          21∙ ∙(Witness examines document)
 22∙ ∙ ∙ ∙ A.∙ ∙No.∙ That was not his advice.∙ In fact, he 22∙ ∙ ∙ ∙ A.∙ ∙Can you make it a little bit bigger?∙ Thank
 23∙ ∙told them to make them whenever I could.∙ And when     23∙ ∙you.∙
                                                                   him Go down.∙ Yeah.∙ Thank you.∙ This is the
 24∙ ∙and I were in field training, we'd stopped so many 24∙ ∙statement that Sergeant Roberson, dated February ­­
 25∙ ∙cars in the City of Henderson and in Vance County.     25∙ ∙excuse me.∙ February 1st, 2018, wrote in reference to
                                                     103                                                       105
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙It then says, "While in Field Training,     ∙1∙ ∙what's in his file.
 ∙2∙ ∙Deputy White asked if we could ‘do some traffic’ as we∙2∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let me know when you are finished
 ∙3∙ ∙were not very busy."∙ Did you ask this?               ∙3∙ ∙reviewing it.
 ∙4∙ ∙ ∙ ∙ A.∙ ∙No.∙ Wayne ­­ Deputy Wayne made it a        ∙4∙ ∙ ∙ ∙ A.∙ ∙Okay.∙ (Witness examines document).∙ Okay.
 ∙5∙ ∙priority to do traffic, and he made it very clear     ∙5∙ ∙ ∙ ∙ Q.∙ ∙All right.∙ If you look towards the middle
 ∙6∙ ∙that's what he likes to do since ­­ since he came from∙6∙ ∙of the paragraph, closer to the first half, it says ­­
 ∙7∙ ∙the highway patrol.                                   ∙7∙ ∙it has a typo, but it says, "I also spoke with Deputy
 ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙In fact, he said while I'm with him, "When ∙8∙ ∙White and advised him that he needed to ease up on the
 ∙9∙ ∙we're not busy, when we come across something good,   ∙9∙ ∙traffic stops unless it was a major violation that had
 10∙ ∙we’re going to do traffic."∙ So it wasn't no “some 10∙ ∙to be stopped so that the general public did not have
 11∙ ∙traffic.”∙ He made it very clear that traffic was a 11∙ ∙a bad view of the Vance County Sheriff’s Office."
 12∙ ∙part of what he was wanting to do in his job as a 12∙ ∙ ∙ ∙ ∙ ∙ ∙Do you remember this conversation?
 13∙ ∙deputy sheriff.                                       13∙ ∙ ∙ ∙ A.∙ ∙I remember him saying something to the
 14∙ ∙ ∙ ∙ Q.∙ ∙Do you know if Deputy Wayne had a citation 14∙ ∙effect of.∙ He didn't say, "a major violation."∙ He
 15∙ ∙book?                                                 15∙ ∙told me to protect somebody's life.∙ Now, in terms of
 16∙ ∙ ∙ ∙ A.∙ ∙I believe he did.                           16∙ ∙a bad view of the Vance County Sheriff’s Office, that
 17∙ ∙ ∙ ∙ Q.∙ ∙It goes on to say in the middle of that     17∙ ∙part I do not recall.∙ And like I said, it’s been a
 18∙ ∙paragraph, "I then pointed out that he had not been 18∙ ∙long time ago.
 19∙ ∙issued a citation book so there was not much he could19∙ ∙ ∙ ∙ Q.∙ ∙Got you.∙ If we move on to the second half,
 20∙ ∙do in the event that he did have a reason to perform a20∙ ∙there is that sentence that says, "I then spoke with
 21∙ ∙vehicle stop."∙ Do you remember him pointing that out 21∙ ∙Deputy White and advised him that he needed to stop
 22∙ ∙to you?                                               22∙ ∙the excessive traffic stops and even explained to him
 23∙ ∙ ∙ ∙ A.∙ ∙I have no ­­ recollection of him saying     23∙ ∙that the majority of his stops were in the city.”
 24∙ ∙those specific words.∙ I do remember him saying since 24∙ ∙ ∙ ∙ ∙ ∙ ∙“I also explained to Deputy White that we
 25∙ ∙I'm certified, I should get a traffic book from the 25∙ ∙have enough crime in the County that we have no reason
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 28 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                            Pages 106 to 109
                                                     106                                                       108
 ∙1∙ ∙to be running around ­­ no reason to be running around∙1∙ ∙please.∙ And if you could zoom a little bit.
 ∙2∙ ∙in the city looking for vehicles to stop."             ∙2∙ ∙(Witness complies)
 ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙Do you remember this conversation?           ∙3∙ ∙ ∙ ∙ A.∙ ∙This is a statement from Sergeant Marin
 ∙4∙ ∙ ∙ ∙ A.∙ ∙It was the same ­­ on the same time that     ∙4∙ ∙Alexander, dated July 18th, 2018.∙ (Witness examines
 ∙5∙ ∙what you just ­­ what we just went over previously.∙5∙ ∙document)∙ Okay.∙ Thank you.
 ∙6∙ ∙Something to the effect of that.∙ But I will say, he ∙6∙ ∙ ∙ ∙ Q.∙ ∙Do you remember the argument that this is
 ∙7∙ ∙did say that a lot of my stops were in the city based∙7∙ ∙referring to?
 ∙8∙ ∙on what he could see, and he told me to ease up on ∙8∙ ∙ ∙ ∙ A.∙ ∙This argument is in reference to the
 ∙9∙ ∙traffic stops.                                         ∙9∙ ∙exchange ­­ verbal exchange between ­­ allegedly
 10∙ ∙ ∙ ∙ ∙ ∙ ∙And I also explained to him that there had 10∙ ∙between Campbell and I, but this argument ­­ this
 11∙ ∙been another deputy or other deputies that were using  11∙ ∙statement is deceptive.
 12∙ ∙my traffic stop number that he issued me.∙ Because12∙    I'd∙ ∙ ∙ Q.∙ ∙In what way?
 13∙ ∙seen the traffic stop forms on his desk and it had my  13∙ ∙ ∙ ∙ A.∙ ∙One, I was not in my patrol car when
 14∙ ∙number, my traffic stop number, but that was not 14∙   my ∙Lieutenant Campbell called me.∙ I was in the patrol
 15∙ ∙handwriting, my signature.                             15∙ ∙room along with Deputy Andre Poole.∙ Also, I did not
 16∙ ∙ ∙ ∙ ∙ ∙ ∙And so he said he was going to look into it. 16∙ ∙walk towards Lieutenant Campbell.∙ I did not step
 17∙ ∙And when I talked to him later, he said that he did17∙ ∙towards him.∙ I did not do anything to make it seem
 18∙ ∙address it.∙ That deputy was using my traffic stop 18∙ ∙like I was going to physically assault him.
 19∙ ∙number because he didn't have a traffic stop number    19∙ ∙ ∙ ∙ ∙ ∙ ∙That's not what I did.∙ I said what was
 20∙ ∙assigned to him, and that he submitted a request, 20∙ ∙consistent earlier and I ended up leaving.∙ At no
 21∙ ∙Sergeant Roberson submitted a request, to get that21∙ ∙point in time did I threaten or make movements to do
 22∙ ∙deputy a traffic stop number.                          22∙ ∙Campbell or anybody else bodily harm.
 23∙ ∙ ∙ ∙ Q.∙ ∙Who was that deputy?                         23∙ ∙ ∙ ∙ Q.∙ ∙Did you approach him?
 24∙ ∙ ∙ ∙ A.∙ ∙I believe it was Deputy Zachary (phonetic) 24∙ ∙ ∙ ∙ A.∙ ∙No.
 25∙ ∙alone.∙ But it's been a long time ago, so it could've 25∙ ∙ ∙ ∙ Q.∙ ∙Even slowly?
                                                     107                                                       109
 ∙1∙ ∙been somebody else, but it definitely ­­ what I just ∙1∙ ∙ ∙ ∙ A.∙ ∙I never approached him.∙ He was on the other
 ∙2∙ ∙testified to is true and factual.                      ∙2∙ ∙side of the patrol room, near the entrance to the
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙What time period was this, where someone ∙3∙ ∙hallway that leads to the desk ­­ desk secretary as
 ∙4∙ ∙might have been using your name?                       ∙4∙ ∙well as the ­­ some of the offices for criminal
 ∙5∙ ∙ ∙ ∙ A.∙ ∙It wasn’t somebody ­­ they were using it. ∙5∙ ∙investigations.∙ I was on the other side of the patrol
 ∙6∙ ∙Not might, they were.∙ And it was when I was on ∙6∙ ∙room that leads to the hallway where 911 dispatch is.
 ∙7∙ ∙Sergeant Roberson's shift towards the fall of 2017. ∙7∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's talk about ­­­
 ∙8∙ ∙So let's see.∙ Somewhere between September and ∙8∙ ∙ ∙ ∙ A.∙ ∙This whole statement, that “I better leave
 ∙9∙ ∙November, right before I was transferred.              ∙9∙ ∙this office before I will ­­ before I do something I
 10∙ ∙ ∙ ∙ Q.∙ ∙Who has knowledge of this?                   10∙ ∙will regret later on,” no.∙ Marin ­­ Sergeant
 11∙ ∙ ∙ ∙ A.∙ ∙The person that did it.∙ The ­­ Sergeant     11∙ ∙Alexander's statement is full of lies, falsiticity
 12∙ ∙Roberson and I.∙ And I'm not sure if Sergeant Roberson 12∙ ∙(sic).
 13∙ ∙spoke to his management about it, but I definitely 13∙ ∙ ∙ ∙ Q.∙ ∙When it says, “‘Let me tell you something,
 14∙ ∙brought it to him.                                     14∙ ∙you will not continue to talk to me the way you have
 15∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Towards the end of this statement, it 15∙ ∙over the phone nor in person.’∙ Deputy White also
 16∙ ∙says, "Deputy White agreed to comply and from that 16∙ ∙stated, ‘That's disrespectful and I am not your child
 17∙ ∙point on the traffic stops that were called by ­­ in   17∙ ∙neither are you my Father.’”∙ Is that accurate?
 18∙ ∙by Deputy White on the radio decreased dramatically."  18∙ ∙ ∙ ∙ A.∙ ∙My words are twisted and distorted.∙ No,
 19∙ ∙Is that true?                                          19∙ ∙it's not accurate.
 20∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         20∙ ∙ ∙ ∙ Q.∙ ∙Do you remember what you said?
 21∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT                  21∙ ∙ ∙ ∙ A.∙ ∙Like I said, it's been a long time ago.
 22∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 13 WAS MARKED                 22∙ ∙However, when he said, “Let me tell you something, y
 23∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)                  23∙ ∙will not continue to talk to me the way you have over
 24∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Moving on to the next exhibit,        24∙ ∙the phone nor in person.”∙ When he came in, I said to
 25∙ ∙Exhibit 13.∙ I would like you to review Exhibit 13, 25∙ ∙Lieutenant Campbell something to the effect that, “Y
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 29 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                      COPY
                                                                                                                     YVer1f
Justin J. White                                                                            Pages 110 to 113
                                                      110                                                      112
 ∙1∙ ∙talked to me very rude and nasty over the phone and   ∙1∙ I∙that he is in the office and I went back.
 ∙2∙ ∙didn't appreciate it.”                                ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙I told her, I said, “Stay right here,”
 ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙And this part about, “That's disrespectful, ∙3∙ ∙because I didn't know who she was, and I definitely
 ∙4∙ ∙I am not your child neither are you my father.” I ∙4∙ ∙wasn't going to bring somebody in that office not
 ∙5∙ ∙said that my father is a big, Black man and he don't∙5∙ ∙knowing who she was or if she was cleared to go back.
 ∙6∙ ∙talk to me like that.                                 ∙6∙ ∙So I went to the ­­ back to the office and I told
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you recall the part where ­­­     ∙7∙ ∙Sergeant Alexander, “You have a visitor.∙ There was a
 ∙8∙ ∙ ∙ ∙ A.∙ ∙If they wanted a statement written ­­ if    ∙8∙ ∙female out here asking if you're here.”
 ∙9∙ ∙they wanted a statement written, they should have ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙And so he went out there, and he was like,
 10∙ ∙wrote it when the situation happened before I got 10∙ ∙“Nobody should be coming up here for me at work.”∙
 11∙ ∙suspended, versus six, if not seven months later on.11∙ ∙I said, “Well, she's right here.”∙ He went out there.
 12∙ ∙I'm sorry, Counselor, go ahead.                       12∙ ∙And so he got closer, he was like ­­ he recognized
 13∙ ∙ ∙ ∙ Q.∙ ∙No worries.∙ It says that, “Deputy White    13∙ ∙her, he knew who she is.
 14∙ ∙also stated ‘You called me on the phone earlier while14∙ ∙ ∙ ∙ ∙ ∙ ∙And I went to my car.∙ And after that, my
 15∙ ∙I was in my patrol car and started talking about the 15∙ ∙phone rang and Deputy Poole advised me that Sergea
 16∙ ∙way I serve my criminal summons, you was very nasty   16∙to∙Alexander said to him in front of Campbell, “Damn,
 17∙ ∙me and I thought I was doing my job correctly.’”      17∙ ∙White was talking to a lieutenant like that.”∙ And ­­
 18∙ ∙ ∙ ∙ ∙ ∙ ∙Did Campbell call you about the way you were18∙ ∙and he said that Marin was trying to make it seem lik
 19∙ ∙serving criminal summons?                             19∙ ∙I was in the wrong.
 20∙ ∙ ∙ ∙ A.∙ ∙As I answered that question earlier,        20∙ ∙ ∙ ∙ ∙ ∙ ∙And Poole told me that he said to Marin, he
 21∙ ∙Campbell did call in reference to the criminal        21∙ ∙was like, “Don't play that man like that.∙ What
 22∙ ∙summons, saying, “Man, you got to stop serving these  22∙ ∙Campbell did to him over the phone when you weren'
 23∙ ∙traffic or criminal summons,” something to that effect23∙ ∙here was nasty and disrespectful and White spoke his
 24∙ ∙that he said.∙ All right?∙ But I was never in my      24∙ ∙piece.”∙ So that's pretty much about it.
 25∙ ∙patrol car.∙ I was in the patrol room with a          25∙ ∙ ∙ ∙ Q.∙ ∙We can take this exhibit off the screen. Do
                                                      111                                                      113
 ∙1∙ ∙third­party deputy, Deputy Andre Poole.                ∙1∙ ∙you remember being suspended for five days around
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙And Lieutenant Campbell, it says in this     ∙2∙ ∙February of 2018?
 ∙3∙ ∙statement, replied by saying, “Yes I did and you need ∙3∙ ∙ ∙ ∙ A.∙ ∙Yes.
 ∙4∙ ∙to stop serving the criminal summons as we have        ∙4∙ ∙ ∙ ∙ Q.∙ ∙Can you explain why you got suspended or the
 ∙5∙ ∙directed.”∙ Do you remember him saying that?           ∙5∙ ∙reasons given to you?
 ∙6∙ ∙ ∙ ∙ A.∙ ∙No.∙ He didn't say that.∙ In fact, his words ∙6∙ ∙ ∙ ∙ A.∙ ∙The ones on the write­up that were false.
 ∙7∙ ∙are distorted.∙ Once more, he ­­ this Lieutenant       ∙7∙ ∙It says, “Officer Complaint.”∙ I want to know who was
 ∙8∙ ∙Campbell was very unprofessional and provocative∙8∙     in∙the officer that was complaining.∙ Maybe they meant
 ∙9∙ ∙terms of throwing around the word, “ass” and “damn,”   ∙9∙ ∙Citizens' Complaint.∙ Insubordination, everything tha
 10∙ ∙okay?∙ Despite threatening me.∙ Now, this statement    10∙ ∙was listed in the reference ­­ the subject line.
 11∙ ∙just is full of falsification.                         11∙ ∙ ∙ ∙ Q.∙ ∙What was the incident that ­­ what was the
 12∙ ∙ ∙ ∙ Q.∙ ∙Did you leave the room through the hallway 12∙ ∙insubordination that they were referring to, do you
 13∙ ∙that you described, where the 911 communications 13∙ ∙think?
 14∙ ∙office is located?                                     14∙ ∙ ∙ ∙ A.∙ ∙They most likely were referring to
 15∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ That's the hallway I left out of.      15∙ ∙Campbell's situation and when I allegedly, according
 16∙ ∙ ∙ ∙ Q.∙ ∙What happened after this discussion occurred 16∙ ∙to Campbell, was disrespecting Marin, talking about
 17∙ ∙between you and Lieutenant Campbell?                   17∙ ∙“man­to­man.”∙ But, see, here's the thing.∙ Marin and
 18∙ ∙ ∙ ∙ A.∙ ∙I left the office and went to my patrol      18∙ ∙I weren't going at it.∙ It was Poole and Marin who
 19∙ ∙room ­­ not patrol room, but my patrol car.∙ No.∙ let  19∙ ∙were having a verbal exchange.
 20∙ ∙me take that back.∙ Let me take that back.∙ Let me20∙ ∙ ∙ ∙ ∙ ∙ ∙This goes back to you all, your client, not
 21∙ ∙take that back.                                        21∙ ∙following the facts.∙ Marin and Poole were having a
 22∙ ∙ ∙ ∙ ∙ ∙ ∙I left the patrol room and I was headed to 22∙ ∙disagreement about the things that were going on
 23∙ ∙my patrol car, and there was a young woman that 23∙     was∙shift, Marin not working, not pulling his fair end,
 24∙ ∙standing on the outside of the locked door, and she24∙ ∙not responding to calls, especially 10­18 emergency
 25∙ ∙asked if Sergeant Alexander was available.∙ And I 25∙  said∙traffic.∙ 10­18 is the 10 code for emergency traffic.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 30 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                            Pages 114 to 117
                                                      114                                                      116
 ∙1∙ ∙The emergency traffic is lights and sirens.            ∙1∙ ∙more, there was emergency traffic in the County and
 ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙They were talking about a lot of things just ∙2∙ ∙Sergeant Alexander was closer to the call by at least
 ∙3∙ ∙not going right on the shift, why Marin couldn’t ∙3∙ ∙ten miles closer, ten to 12 miles closer.
 ∙4∙ ∙answer the radio or answer his phone and was           ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙And Poole was at the southern line that
 ∙5∙ ∙constantly saying that his public service, which       ∙5∙ ∙bordered Vance and Franklin counties.∙ And we know
 ∙6∙ ∙refers to his telephone, is down.∙ And I was trying to ∙6∙ ∙that he was closer because two state troopers provided
 ∙7∙ ∙mediate it because Sergeant Alexander began to ­­ I'm  ∙7∙ ∙verbal testimony that they were sitting there with
 ∙8∙ ∙not going to say that he broke down crying, but he ∙8∙ ∙Marin at the intersection of Warrenton Road and
 ∙9∙ ∙began to ­­ I will say, show signs of sincerity.       ∙9∙ ∙another road.
 10∙ ∙There's a specific word for it.∙ Basically, emotional.10∙ ∙ ∙ ∙ ∙ ∙ ∙And when the tones ­­ the emergency tones
 11∙ ∙ ∙ ∙ ∙ ∙ ∙He began to be emotional and he              11∙ ∙dropped, when it went off the radio waves, Marin dro
 12∙ ∙spontaneously utter that the Captain is calling him,12∙ ∙off with his lights and sirens like he was going to do
 13∙ ∙saying that the Sheriff called him, Captain Watkins,   13∙ ∙something, and instead, he didn't.∙ And so as a
 14∙ ∙was called by Sheriff White, saying that Marin was14∙    a ∙result, after we handled the call up north, when we
 15∙ ∙bad super ­­ supervisor, and that he was responsible   15∙ ∙was down south, Poole got on the radio and said
 16∙ ∙for what was going wrong with the shift and that there 16∙ ∙whatever he said and they end up having a exchange
 17∙ ∙were going to be some immediate changes.               17∙ ∙over the radio.
 18∙ ∙ ∙ ∙ ∙ ∙ ∙Before it, Marin was saying, “Captain called18∙ ∙ ∙ ∙ ∙ ∙ ∙And then either Poole called Marin
 19∙ ∙me, Captain called me, Captain called me.”∙ So Poole   19∙ ∙Alexander, Sergeant Alexander, or Sergeant Alexand
 20∙ ∙asked him, "Well, which captain?"∙ And he asked 20∙    him∙called Poole.∙ But Sergeant Alexander threatened
 21∙ ∙again and Marin wouldn't answer him.∙ So I said, 21∙ ∙Poole's life, said, "You want to put your life on it?"
 22∙ ∙“Marin.”∙ I said, “Sergeant Alexander,” I said, "This  22∙ ∙And so not long after that, Poole was suspended.
 23∙ ∙man is asking you a question."∙ I said, "At least you  23∙ ∙ ∙ ∙ Q.∙ ∙Do you know who those two state troopers
 24∙ ∙can answer his question.∙ After all, you're the one 24∙ ∙were that you said gave verbal confirmation?
 25∙ ∙that's volunteering the information to us."∙ I said, 25∙ ∙ ∙ ∙ A.∙ ∙I believe it was ­­ I don't know their first
                                                      115                                                      117
 ∙1∙ ∙"The captain called you."∙ I said, "We're              ∙1∙ ∙names.∙ I believe it may have been Trooper Thomas an
 ∙2∙ ∙subordinates.∙ You shouldn't be even telling us about  ∙2∙ ∙Trooper Burrell, but it was definitely a trooper
 ∙3∙ ∙this."                                                 ∙3∙ ∙stationed in Vance County.∙ But I believe it was
 ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙And he was like, "But I really care and I    ∙4∙ ∙Trooper Thomas, Trooper Burrell.
 ∙5∙ ∙get fired.∙ I break down when” ­­ when ­­ “I shut ∙5∙ ∙ ∙ ∙ Q.∙ ∙Do you remember a March 27, 2018 incident
 ∙6∙ ∙down,” excuse me.∙ He said, “I shut down when people   ∙6∙ ∙involving a collision with a vehicle?
 ∙7∙ ∙start coming at me, ‘boom, boom, boom’."∙ And I said,  ∙7∙ ∙ ∙ ∙ A.∙ ∙I remember a ­­ I remember a minor fender
 ∙8∙ ∙"Which captain?"∙ And he was like, “Watkins.” ∙8∙ ∙bender, yes.
 ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙And at that point in time, we heard the door ∙9∙ ∙ ∙ ∙ Q.∙ ∙Can you tell me what happened?
 10∙ ∙slam and we later found out in less than maybe 30 10∙ ∙ ∙ ∙ A.∙ ∙As I previously stated about the headlights
 11∙ ∙seconds that it was Campbell that was coming in 11∙ ∙when you questioned that earlier, that was involving
 12∙ ∙through the side door.∙ So there was never a dispute   12∙ ∙her and I and the incident has been a long time ago,
 13∙ ∙between Sergeant Alexander and I.∙ There was a 13∙ ∙at least three years ago.∙ And I did do a report on
 14∙ ∙dispute, a factual dispute, okay, in terms of a verbal 14∙ ∙it.∙ I noticed the car driving, no headlights, and I
 15∙ ∙exchange between Poole and Sergeant Alexander. 15∙ ∙was going to turn around and go get the car and I
 16∙ ∙ ∙ ∙ Q.∙ ∙Was Deputy Poole also suspended?             16∙ ∙backed up and I hit her car.
 17∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ He was suspended for, I believe,       17∙ ∙ ∙ ∙ Q.∙ ∙Do you remember what time it was, around
 18∙ ∙unbecoming conduct.∙ Something to that effect. 18∙ ∙what time?
 19∙ ∙ ∙ ∙ Q.∙ ∙So moving on to another subject ­­­          19∙ ∙ ∙ ∙ A.∙ ∙Maybe around ­­ somewhere around 8:30, nine
 20∙ ∙ ∙ ∙ A.∙ ∙But his situation was not with my situation.20∙ ∙o’clock maybe.∙ It was at night.
 21∙ ∙It was involving him and Marin having a verbal dispute 21∙ ∙ ∙ ∙ Q.∙ ∙So did you turn on your lights before you
 22∙ ∙over 911 radio waves, which is public document. 22∙ ∙tried to turn around?
 23∙ ∙ ∙ ∙ Q.∙ ∙And did you try to mediate that dispute?     23∙ ∙ ∙ ∙ A.∙ ∙Well, that's what I was doing.∙ However, the
 24∙ ∙ ∙ ∙ A.∙ ∙There was nothing for me to mediate because  24∙ ∙camera ­­ the camera shows, according to Sergeant
 25∙ ∙somebody went and put paperwork on it.∙ Then once      25∙ ∙Welborn, when he looked at the camera, that the cam
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 31 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                            Pages 118 to 121
                                                      118                                                      120
 ∙1∙ ∙showed me turning the lights on either as I hit a car∙1∙ ∙was not the case.∙ But I take responsibility for that
 ∙2∙ ∙or after I hit ­­ after I hit her car.∙ But according ∙2∙ ∙because it ­­ it was a wreck.∙ Luckily, there was no
 ∙3∙ ∙to the young woman’s statement, I turned my lights∙3∙on∙significant injuries.
 ∙4∙ ∙before I hit her car and then backed into her.        ∙4∙ ∙ ∙ ∙ Q.∙ ∙When you say you take responsibility, what
 ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙So whichever one it is, I definitely turned ∙5∙ ∙do you mean?
 ∙6∙ ∙my lights on.∙ And if the camera is showing that, then∙6∙ ∙ ∙ ∙ A.∙ ∙It happened.
 ∙7∙ ∙there is a possibility, because it's video evidence ∙7∙ ∙ ∙ ∙ Q.∙ ∙Was it your fault ­­­
 ∙8∙ ∙that it's electronic, that there's a delay.∙ And it's ∙8∙ ∙ ∙ ∙ A.∙ ∙I can't deny it.
 ∙9∙ ∙not uncommon for videos of surveillance to have a ∙9∙ ∙ ∙ ∙ Q.∙ ∙Did you cause it to happen?
 10∙ ∙three to five second, if not longer, delay.           10∙ ∙ ∙ ∙ A.∙ ∙Well, I didn't intentionally cause it to
 11∙ ∙ ∙ ∙ Q.∙ ∙But do you remember at what point you turned11∙ ∙happen.∙ However, it happened.
 12∙ ∙on your lights?                                       12∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT
 13∙ ∙ ∙ ∙ A.∙ ∙I thought that I had turned them on when ­­13∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 14 WAS MARKED
 14∙ ∙when I was backing up, trying to get turned around.   14∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
 15∙ ∙ ∙ ∙ Q.∙ ∙So how did you react when you saw the car 15∙ ∙ ∙ ∙ Q.∙ ∙All right.∙ If we can pull up Exhibit 14.
 16∙ ∙without your headlights on?∙ What did you do with 16∙ ∙And I will ask you to review this and let us know what
 17∙ ∙regard to the ­­­                                     17∙ ∙it is.
 18∙ ∙ ∙ ∙ A.∙ ∙As I said to Sheriff White, what I was going18∙ ∙(Witness examines document)
 19∙ ∙to do when I saw it was turn around, get her stopped  19∙ ∙ ∙ ∙ Q.∙ ∙You may need to zoom slightly.
 20∙ ∙or get him stopped, whomever the motorist was, and    20∙ ∙ ∙ ∙ A.∙ ∙You ready?
 21∙ ∙tell them to turn their lights on.                    21∙ ∙ ∙ ∙ Q.∙ ∙Yes.∙ What is this document?
 22∙ ∙ ∙ ∙ Q.∙ ∙Did you slam on your brakes when you saw the22∙ ∙ ∙ ∙ A.∙ ∙This is the document from Sergeant Chris
 23∙ ∙car without the lights on?                            23∙ ∙Mark Welborn dated 4­3­18 in reference to the vehicl
 24∙ ∙ ∙ ∙ A.∙ ∙I began to slow down.                       24∙ ∙collision that you just questioned me on, excuse me.
 25∙ ∙ ∙ ∙ Q.∙ ∙How quickly did you slow down?              25∙ ∙ ∙ ∙ Q.∙ ∙And it says here, “Deputy White stated he
                                                      119                                                      121
 ∙1∙ ∙ ∙ ∙ A.∙ ∙Well, I don't have a calculation for that,   ∙1∙ ∙had his emergency lights on when he turned around in
 ∙2∙ ∙sir.                                                   ∙2∙ ∙the roadway.”∙ Is that what you told Sergeant Welborn?
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ After you put the car in reverse, how ∙3∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ Something to that effect.
 ∙4∙ ∙quickly did you start backing up the car?              ∙4∙ ∙ ∙ ∙ Q.∙ ∙Was that what actually happened?
 ∙5∙ ∙ ∙ ∙ A.∙ ∙When you say, “quickly,” define ­­­          ∙5∙ ∙ ∙ ∙ A.∙ ∙As I just told you, my ­­ I'm standing by my
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙How long did it take for you to start        ∙6∙ ∙story that I just provided you.∙ I believe that I had
 ∙7∙ ∙backing up the car?∙ Sorry.                            ∙7∙ ∙turned on my lights, my emergency equipment to get
 ∙8∙ ∙ ∙ ∙ A.∙ ∙Well, it definitely didn't take minute after ∙8∙ ∙that ­­ turn around and get that car pulled over
 ∙9∙ ∙minute.∙ Maybe a handful of, you know, seconds to∙9∙    get∙before the wreck happened.
 10∙ ∙turned around once I came to a complete stop.          10∙ ∙ ∙ ∙ Q.∙ ∙So you believe that happened?
 11∙ ∙ ∙ ∙ Q.∙ ∙Did you check for traffic behind you before 11∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I thought that that's what I was
 12∙ ∙you backed up?                                         12∙ ∙doing, turning my lights on, and wanted ­­ wanted to
 13∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I looked and I thought that she was ­­ 13∙ ∙get this person stopped to tell them to turn their
 14∙ ∙the driver was, you know, going to slow down to let14∙   me∙lights on.∙ Unfortunately, a wreck took place.
 15∙ ∙get turned around.∙ But unfortunately, things did not  15∙ ∙ ∙ ∙ Q.∙ ∙And it says on the final two sentences,
 16∙ ∙go as I wanted them or as they should have went. 16∙ ∙“Deputy White has been told on several occasions not
 17∙ ∙ ∙ ∙ Q.∙ ∙Why didn't you wait for the car to pass?     17∙ ∙to be stopping vehicles.∙ I recommend a ten day
 18∙ ∙ ∙ ∙ A.∙ ∙The car was behind me.                       18∙ ∙suspension for Deputy White.”
 19∙ ∙ ∙ ∙ Q.∙ ∙You left your lane.∙ Why didn't you wait for 19∙ ∙ ∙ ∙ A.∙ ∙Well, first ­­ go ahead.∙ I'm sorry.
 20∙ ∙the car that was behind you to get out of your way? 20∙ ∙ ∙ ∙ Q.∙ ∙Were you told on several occasions not to be
 21∙ ∙ ∙ ∙ A.∙ ∙It was a one­lane road.∙ The car was behind21∙ ∙stopping vehicles?
 22∙ ∙me.∙ In other words, you go in one lane, you come in   22∙ ∙ ∙ ∙ A.∙ ∙No.∙ I’m ­­ the statement is distorted, all
 23∙ ∙and you ­­ you come in in another lane.∙ So when I23∙   was∙right?∙ First and foremost, “on several occasions” and
 24∙ ∙backing up and the car, what I thought was going to    24∙be∙“not to be stopping vehicles” is what I was told.
 25∙ ∙stationary for me to go ahead, but unfortunately, that 25∙ ∙That shouldn't even have been put in there by him
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 32 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                              Pages 122 to 125
                                                       122                                                       124
 ∙1∙ ∙because while I was on his shift, him and I were ∙1∙ ∙the write­up, it was not accurate ­­­
 ∙2∙ ∙stopping cars together when we had our own cars. ∙2∙ ∙ ∙ ∙ Q.∙ ∙So you refused ­­­
 ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙He would back me up on his ­­ on my traffic ∙3∙ ∙ ∙ ∙ A.∙ ∙­­­ but I signed it because I was told to
 ∙4∙ ∙stops, and I would back him up on his.∙ In fact, I ∙4∙ ∙sign it.
 ∙5∙ ∙backed up some of the ­­ uncertified deputies on his∙5∙ ∙ ∙ ∙ Q.∙ ∙So your refusal to sign is based on the fact
 ∙6∙ ∙shift.∙ I backed them up on their multiple traffic ∙6∙ ∙that they made a big deal in the past about
 ∙7∙ ∙stops.                                                ∙7∙ ∙signatures?
 ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙And I just want to add for this, “I         ∙8∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ That's...
 ∙9∙ ∙recommend a ten day suspension for Deputy White,”     ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Okay.∙ We can take a break
 10∙ ∙since you said the last two sentences.∙ This statement10∙ ∙now.∙ And you're on mute, Ms. Robinson.
 11∙ ∙that he presented me to sign is not the same statement11∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are off the
 12∙ ∙as this.                                              12∙ ∙record.∙ It is 2:58 p.m.
 13∙ ∙ ∙ ∙ ∙ ∙ ∙He had no recommendation for a ten­day 13∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ You're still on mute, Ms.
 14∙ ∙suspension for me.∙ In fact, in one of the video      14∙ ∙Robinson.
 15∙ ∙recordings of him, Goolsby and I, that same recording 15∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ Yes.∙ I was saying I
 16∙ ∙with Sergeant Welborn ­­ excuse me, Sergeant          16∙ ∙kind of object to the last characterization of his
 17∙ ∙Alexander.                                            17∙ ∙testimony.∙ I think he's testified that he objected ­­
 18∙ ∙ ∙ ∙ ∙ ∙ ∙He was asked by I believe Lieutenant        18∙ ∙or he refused to sign because the statement wasn't
 19∙ ∙Goolsby, “Do you believe that White should have got   19∙ ∙true and he was directed to sign the first statement.
 20∙ ∙suspended for that?”∙ And Sergeant Welborn can be     20∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Noted.∙ All right.∙ We'll
 21∙ ∙heard saying no, or disagreeing with a suspension.21∙ ∙go off the record.
 22∙ ∙ ∙ ∙ ∙ ∙ ∙So this whole statement, “I recommend a ten22∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are now off th
 23∙ ∙day suspension” for me, “for Deputy White,” that 23∙  part∙record.∙ The time is 2:58.
 24∙ ∙was never in this form.∙ Once more, this is another ∙(Brief recess: 2:58 to 3:17 p.m.)
                                                            24∙
 25∙ ∙manipulation of evidence by your client.              25∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are back on th
                                                       123                                                       125
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ Mr. Castro.∙ Can we take∙1∙ ∙record.∙ The time is 3:17 p.m.
 ∙2∙ ∙a break when you get finished with this?               ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT
 ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Yes.∙ Just a few more      ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 16 WAS MARKED
 ∙4∙ ∙questions on this.                                     ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
 ∙5∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Does it ­­ it says you refused ∙5∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ All right.∙ So I would like to
 ∙6∙ ∙to sign.∙ Is that correct?                             ∙6∙ ∙turn your attention, Mr. White, to Exhibit 16.∙ And I
 ∙7∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?                                   ∙7∙ ∙would like you to review it and let us know what this
 ∙8∙ ∙ ∙ ∙ Q.∙ ∙It says that you refused to sign this        ∙8∙ ∙is?
 ∙9∙ ∙document at the bottom, to the left.∙ Is that correct, ∙9∙ ∙(Witness complies)
 10∙ ∙did you refuse to sign this?                           10∙ ∙ ∙ ∙ A.∙ ∙That is a DMV­349, traffic or ­­ excuse me,
 11∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I refused to sign.                     11∙ ∙my wreck report.
 12∙ ∙ ∙ ∙ Q.∙ ∙Why did you refuse to sign it?               12∙ ∙ ∙ ∙ Q.∙ ∙Does this appear to be a report from the
 13∙ ∙ ∙ ∙ A.∙ ∙I was not going to put my signature on       13∙ ∙collision that we were discussing before the break?
 14∙ ∙anything else after they made a scene.∙ Management     14∙ ∙ ∙ ∙ A.∙ ∙Yes, it appears to be.
 15∙ ∙made a scene because I signed the written warning.15∙I ∙ ∙ ∙ Q.∙ ∙If you look at Page 2, there's an
 16∙ ∙wasn't going to put my signature on no employee 16∙ ∙illustration.∙ Does that illustration appear to be
 17∙ ∙counseling or coaching, let alone ­­ written warning.  17∙ ∙correct?
 18∙ ∙ ∙ ∙ ∙ ∙ ∙Because upper management made a big deal18∙ ∙ ∙ ∙ A.∙ ∙It’s similar to what happened.
 19∙ ∙because I signed the corrective action that Campbell   19∙ ∙ ∙ ∙ Q.∙ ∙Are there any inaccuracies that you can note
 20∙ ∙issued to me that was allegedly approved by the 20∙ ∙about the illustration?
 21∙ ∙Sheriff.∙ So my signature did not go on any additional 21∙ ∙ ∙ ∙ A.∙ ∙I mean, it's a illustration.∙ So I mean,
 22∙ ∙documentation.                                         22∙ ∙it's ­­ it's similar.
 23∙ ∙ ∙ ∙ Q.∙ ∙Regardless of whether those documents were 23∙ ∙ ∙ ∙ Q.∙ ∙We're going to move on to Exhibit 17, which
 24∙ ∙accurate, you just didn't want to sign anything?       24∙ ∙will be shared to your screen.∙ This is a placeholder
 25∙ ∙ ∙ ∙ A.∙ ∙The documents weren't accurate.∙ In terms 25∙ of ∙because the document was too large to send via e­mail.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 33 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                         COPY
                                                                                                                       YVer1f
Justin J. White                                                                               Pages 126 to 129
                                                       126                                                        128
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT                   ∙1∙ ∙that time, it was pitch­black night, so...
 ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 17 WAS MARKED                  ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Okay.∙ You can play the
 ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)                   ∙3∙ ∙video, ma'am.
 ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ So I'll ask the court       ∙4∙ ∙(Video plays)
 ∙5∙ ∙reporter to share the video.                            ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ You can pause the video.
 ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ Mr. Castro, I'm sorry. ∙6∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Does this appear to be the
 ∙7∙ ∙What video is this of?                                  ∙7∙ ∙collision that we were discussing involving you?
 ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ This is a video of the      ∙8∙ ∙ ∙ ∙ A.∙ ∙Yes.
 ∙9∙ ∙March, 2018 incident involving Mr. White's vehicle. ∙9∙ ∙ ∙ ∙ Q.∙ ∙Do your lights appear to be on before you
 10∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ You all haven't produced10∙ ∙attempt to stop and turn?
 11∙ ∙any videos at all.                                      11∙ ∙ ∙ ∙ A.∙ ∙No, they do not.
 12∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ We have identified them in12∙ ∙ ∙ ∙ Q.∙ ∙When does it appear from the video that your
 13∙ ∙our ­­ this video particularly in our initial           13∙ ∙lights turned on?
 14∙ ∙disclosures, but there were no discovery requests       14∙ ∙ ∙ ∙ A.∙ ∙It appears from the video afterwards.
 15∙ ∙related to this video.∙ If we received such a request, 15∙ ∙ ∙ ∙ Q.∙ ∙About how long afterward?
 16∙ ∙we of course can produce it.                            16∙ ∙ ∙ ∙ A.∙ ∙I didn't count the number of seconds, but
 17∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ There were discovery 17∙ ∙shortly afterwards.
 18∙ ∙requests related to anything that was affiliated with 18∙ ∙ ∙ ∙ Q.∙ ∙You mentioned that there might have been
 19∙ ∙Mr. White and his employment.                           19∙ ∙lag.∙ Do you think this delay could be based on lag in
 20∙  ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR.  CASTRO:∙ Again, these were  in the 20∙ ∙the video?
 21∙ ∙initial disclosures.∙ They were disclosed to you        21∙ ∙ ∙ ∙ A.∙ ∙I said that there may have been some type of
 22∙ ∙awhile back.                                            22∙ ∙delay because it's not uncommon for there to be a
 23∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ We haven't received this23∙ ∙delay when it comes to surveillance.∙ And for that
 24∙ ∙video and I want to ­­ I'm objected to viewing it.      24∙ ∙matter, video surveillance, electronic surveillance or
 25∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Your objection is noted. 25∙ ∙even broadcasting.
                                                       127                                                        129
 ∙1∙ ∙Can you please play the video, Ms. Court Reporter? ∙1∙ ∙ ∙ ∙ Q.∙ ∙Do you think ­­­
 ∙2∙ ∙And if you can skip to the 30th second of the video. ∙2∙ ∙ ∙ ∙ A.∙ ∙And I also said ­­ I'm sorry, sir?
 ∙3∙ ∙Can you pause the video?∙ Mr. White, what is the       ∙3∙ ∙ ∙ ∙ Q.∙ ∙Continue.
 ∙4∙ ∙timestamp on the top of this video?                    ∙4∙ ∙ ∙ ∙ A.∙ ∙Go ahead.
 ∙5∙ ∙ ∙ ∙ A.∙ ∙3­17­2018, 9:40.                             ∙5∙ ∙ ∙ ∙ Q.∙ ∙Do you think the delay is the reason that it
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙Did the collision that we discussed happen   ∙6∙ ∙appears your lights turn on after you attempt to turn?
 ∙7∙ ∙on 3­17­2018?                                          ∙7∙ ∙ ∙ ∙ A.∙ ∙What I'm saying it, stating a ­­ a fact that
 ∙8∙ ∙ ∙ ∙ A.∙ ∙No.∙ It didn't happen on ­­ not that I know. ∙8∙ ∙this could have been the issue.∙ But I'm not disputing
 ∙9∙ ∙I don't remember it happening on 3­17­2018.∙ It may    ∙9∙ ∙the situation happening, and as I've already said,
 10∙ ∙have been 3­27­2018, but it was something, somewhere   10∙ ∙I'll take responsibility for it.
 11∙ ∙around March.∙ But as you just said, not 3­17­2018.    11∙I ∙ ∙ ∙ Q.∙ ∙Are you disputing that you did not turn on
 12∙ ∙don't remember it happening on that date, but I know   12∙ ∙your blue lights until you hit the other car?
 13∙ ∙it was somewhere in March.∙ I'm not disputing it 13∙ ∙ ∙ ∙ A.∙ ∙I'm not disputing what took place in terms
 14∙ ∙happening.                                             14∙ ∙of the ­­ the wreck, the entire wreck.∙ What I'm ­­
 15∙ ∙ ∙ ∙ Q.∙ ∙Can you reread the timestamp, please?        15∙ ∙what I'm saying is I take responsibility for it.∙ It
 16∙ ∙ ∙ ∙ A.∙ ∙3­27­2018 9:40:52 seconds.                   16∙ ∙happened ­­­
 17∙ ∙ ∙ ∙ Q.∙ ∙So it's not 3­17.∙ It's 3­27.∙ Did the event 17∙ ∙ ∙ ∙ Q.∙ ∙Do you admit ­­ do you admit that you did
 18∙ ∙happen on March 27, 2018, to the best of your          18∙ ∙not turn on your lights until after you hit the other
 19∙ ∙knowledge?                                             19∙ ∙car?
 20∙ ∙ ∙ ∙ A.∙ ∙I have no reason to say otherwise.           20∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ I object.∙ This is the
 21∙ ∙ ∙ ∙ Q.∙ ∙To the best of your knowledge, did this      21∙ ∙third time he's answered that question.
 22∙ ∙event happen at 9:00 ­­ around 9:40 p.m.?              22∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ No.∙ He hasn't answered
 23∙ ∙ ∙ ∙ A.∙ ∙I have no other ­­ I have no reason to say 23∙ ∙this question.
 24∙ ∙otherwise.∙ I mean, I ­­ I've told you somewhere 24∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Can you answer the question,
 25∙ ∙around about 8:30, 9 o'clock approximately.∙ So around 25∙ ∙Justin White?
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 34 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                          COPY
                                                                                                                        YVer1f
Justin J. White                                                                             Pages 130 to 133
                                                      130                                                       132
 ∙1∙ ∙ ∙ ∙ A.∙ ∙Based on the video, it appears that I did    ∙1∙ ∙are so many B&Es and burglaries and other calls of
 ∙2∙ ∙not turn on my lights on after the wreck.              ∙2∙ ∙services I responded to, so I can't pinpoint that one.
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Why did you tell your superiors that you had ∙3∙ ∙If you have some type of evidence, video, recording,
 ∙4∙ ∙turned on your lights prior to the wreck?              ∙4∙ ∙radio traffic, please share with me.∙ It might trigger
 ∙5∙ ∙ ∙ ∙ A.∙ ∙Because I felt that I had turned on my       ∙5∙ ∙something to where I do remember it.
 ∙6∙ ∙lights prior to the wreck.∙ Not only that, based on ∙6∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ We're going to move on to the Ms.
 ∙7∙ ∙her statement.∙ She said in her writing that I turned∙7∙ ∙Latwayna Oliver incident, spelled L­A­T­W­A­Y­N­A,
 ∙8∙ ∙on my lights and backed up into her.                   ∙8∙ ∙Oliver, which happened in October of 2018.∙ What can
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙What belief ­­ you said, based on your       ∙9∙ ∙you tell me about Ms. Oliver?
 10∙ ∙belief that you had turned on your lights.∙ What was 10∙ ∙ ∙ ∙ A.∙ ∙What is it that you want to know about Ms.
 11∙ ∙that belief ­­­                                        11∙ ∙Oliver?∙ That's a very broad statement.
 12∙ ∙ ∙ ∙ A.∙ ∙I though that when I ­­ I thought I had      12∙ ∙ ∙ ∙ Q.∙ ∙Did you know anything about her before
 13∙ ∙turned on my lights.∙ I mean, I asked that ­­ answered 13∙ ∙October of 2018?
 14∙ ∙that question multiple times.∙ I thought I turned on14∙ ∙ ∙ ∙ A.∙ ∙I did not know her.
 15∙ ∙my lights.∙ The video says otherwise.                  15∙ ∙ ∙ ∙ Q.∙ ∙Did you know her personally?
 16∙ ∙ ∙ ∙ Q.∙ ∙So when the statement said that you informed16∙ ∙ ∙ ∙ A.∙ ∙No.
 17∙ ∙your superior that you did turn on the lights, but a 17∙ ∙ ∙ ∙ Q.∙ ∙I want to talk about your first encounter
 18∙ ∙video indicated otherwise, is that an accurate         18∙ ∙with Ms. Oliver.∙ What was the first encounter that
 19∙ ∙statement?                                             19∙ ∙you had with Ms. Oliver and her vehicle?
 20∙ ∙ ∙ ∙ A.∙ ∙Repeat the question.                         20∙ ∙ ∙ ∙ A.∙ ∙I don't remember the specific date.∙ It was
 21∙ ∙ ∙ ∙ Q.∙ ∙Is it accurate that you told your superiors  21∙ ∙around, you know, right before the use of force, but I
 22∙ ∙that you had turned on your lights before the          22∙ ∙don't remember the specific date.∙ But she ­­ I
 23∙ ∙collision, when in fact, you had not?                  23∙ ∙observed multiple traffic violations while on patrol.
 24∙ ∙ ∙ ∙ A.∙ ∙Are you asking me if ­­ is it true that I    24∙ ∙I radioed in her ­­ her plate information.
 25∙ ∙told my superiors that I turned them on and they 25∙ ∙ ∙ ∙ ∙ ∙ ∙I recall asking if ­­ about if there was any
                                                      131                                                       133
 ∙1∙ ∙weren't turned on?                                     ∙1∙ ∙10­29s, which refers to warrants.∙ Although Major
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Yes.                                         ∙2∙ ∙Bullock ­­ well, then Captain Bullock, but now
 ∙3∙ ∙ ∙ ∙ A.∙ ∙Based on the video, yes.∙ That's ­­ that's   ∙3∙ ∙Major ­­ well, he's retired now.∙ But Mr. Bullock
 ∙4∙ ∙accurate, that I did not have on my lights until after∙4∙ ∙alleged in the unemployment hearing that ­­ the
 ∙5∙ ∙I backed into her.                                     ∙5∙ ∙appeal, rather, after I won in the initial one, the
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ We can remove the video from the      ∙6∙ ∙initial decision.
 ∙7∙ ∙screen share.∙ Moving on to another topic, do you      ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙But after that, he alleged that there was no
 ∙8∙ ∙remember responding to a breaking and entering on ∙8∙ ∙recording of me asking for any information on her, an
 ∙9∙ ∙Evans Street during your employment at Vance County    ∙9∙ ∙then he said that there was a distortion of what I
 10∙ ∙Sheriff's Office?                                      10∙ ∙meant by 10­29s.∙ But nevertheless, I radioed her
 11∙ ∙ ∙ ∙ A.∙ ∙It was so many ­­ no, I don't.∙ There was so 11∙ ∙plate in.
 12∙ ∙many B&Es.                                             12∙ ∙ ∙ ∙ ∙ ∙ ∙I did not have a laptop, so I waited for the
 13∙ ∙ ∙ ∙ Q.∙ ∙You don't remember any particular            13∙ ∙information to come back.∙ I did not pull her over. I
 14∙ ∙situations?                                            14∙ ∙just took the community­oriented policing philosophy
 15∙ ∙ ∙ ∙ A.∙ ∙No.∙ I can't even remember where Evan Street 15∙ ∙the model approach, and I attempted to talk to her.
 16∙ ∙is.∙ As you continue to ask questions, maybe something 16∙ ∙And she was not happy and told me to write the ticke
 17∙ ∙will come to my mind.∙ I mean...                       17∙ ∙or whatever.
 18∙ ∙ ∙ ∙ Q.∙ ∙Well, you called in an incident, according   18∙ ∙ ∙ ∙ ∙ ∙ ∙And then I said, “I'm not trying to write
 19∙ ∙to others.∙ I'm not saying this is the truth.∙ I'm     19∙ ∙you a ticket or anything.∙ The only thing I'm trying
 20∙ ∙asking you whether this happened.                      20∙ ∙to do was caution you on your violations because you
 21∙ ∙ ∙ ∙ ∙ ∙ ∙Did you call an incident about a breaking    21∙ ∙put somebody else's life and safety at risk and
 22∙ ∙and entering call on Evans Street, and did you call it 22∙ ∙jeopardy.”∙ And so that was it.
 23∙ ∙in in a panicked manner or a fast manner?∙ Do you 23∙ ∙ ∙ ∙ Q.∙ ∙What's a 10­29?
 24∙ ∙remember anything like that?                           24∙ ∙ ∙ ∙ A.∙ ∙As I've just said, 10­29 warrants.∙ Warrant
 25∙ ∙ ∙ ∙ A.∙ ∙I don't recall a B&E at Evans Street.∙ There25∙ ∙service.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 35 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                              Pages 134 to 137
                                                       134                                                       136
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙And why did you first notice Ms. Oliver's    ∙1∙ ∙remember happened?
 ∙2∙ ∙vehicle?                                               ∙2∙ ∙ ∙ ∙ A.∙ ∙Okay.
 ∙3∙ ∙ ∙ ∙ A.∙ ∙As I said, that she was committing several ∙3∙ ∙ ∙ ∙ Q.∙ ∙How did you react to her response?
 ∙4∙ ∙violations.∙ You have to look at my report I did on ∙4∙ ∙ ∙ ∙ A.∙ ∙I was professional and I continued the
 ∙5∙ ∙it.∙ I'm pretty sure I put it in there.                ∙5∙ ∙pursuit of my duties.
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙Do you recall yourself what you saw?         ∙6∙ ∙ ∙ ∙ Q.∙ ∙Did you think what she said was
 ∙7∙ ∙ ∙ ∙ A.∙ ∙Not off the top of my head, but there was ∙7∙ ∙disrespectful?
 ∙8∙ ∙multiple violations.                                   ∙8∙ ∙ ∙ ∙ A.∙ ∙I can't say that she was disrespectful.
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Were they, in your opinion, minor            ∙9∙ ∙ ∙ ∙ Q.∙ ∙Can you say that she ­­­
 10∙ ∙violations?                                            10∙ ∙ ∙ ∙ A.∙ ∙As a matter of fact, she said something
 11∙ ∙ ∙ ∙ A.∙ ∙Well, they were ­­ they were violations that 11∙ ∙about ­­ she said something about, “I know my rights
 12∙ ∙were major that could have had severe consequences     12∙ if∙and some other things.∙ But I didn't take her stuff as
 13∙ ∙somebody had came into contact with her or she came    13∙ ∙being, like, hurting towards me.∙ I didn't take it
 14∙ ∙into contact with somebody, whether it had been a14∙ ∙personal.
 15∙ ∙personal car.∙ But as far as the specific reasons, 15∙ ∙ ∙ ∙ Q.∙ ∙So what did you do when you returned to the
 16∙ ∙you’ll have to look at my report.∙ I ­­I can't         16∙ ∙Sheriff's Office after this discussion with Ms.
 17∙ ∙remember off the top of my head.                       17∙ ∙Oliver?
 18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So did you run the vehicle            18∙ ∙ ∙ ∙ A.∙ ∙Well, one, I checked the system, and I went
 19∙ ∙registration through 911 or the dispatcher?            19∙ ∙over to verify with 911.∙ And because they came
 20∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         20∙ ∙across ­­ despite Major Bullock saying that there was
 21∙ ∙ ∙ ∙ Q.∙ ∙What did you say to the dispatcher, do you 21∙ ∙no tape that showed me asking for 10­29s or showed 9
 22∙ ∙remember?                                              22∙ ∙giving me any information, and that is in the record.
 23∙ ∙ ∙ ∙ A.∙ ∙Well, you will have to pull the recording 23∙ ∙ ∙ ∙ ∙ ∙ ∙And then him saying that there was
 24∙ ∙and then send the recording to us.∙ It's been a long24∙ ∙something, but there was a ­­ a distinction or a
 25∙ ∙time ago, but I believe I gave them their plate, gave25∙ ∙distortion between what I was saying and what the 91
                                                       135                                                       137
 ∙1∙ ∙911 the plate.∙ The North Carolina 10­28, the vehicle  ∙1∙ ∙dispatcher believed or said it to me.∙ And they
 ∙2∙ ∙information, the plate number.                         ∙2∙ ∙verified two warrants, said that they were still
 ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙And I remember asking if there were any ∙3∙ ∙active.
 ∙4∙ ∙10­29s and ­­ that would've been for the person, and   ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙And I asked, “Well, why didn't you all tell
 ∙5∙ ∙if there was something attached to the vehicle that ∙5∙ ∙me this when I asked for it?”∙ And they said, “Well,
 ∙6∙ ∙would've came back, and I remember being told no.∙6∙ ∙it didn't show up.”∙ And that was a Caucasian male
 ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙But Major Bullock said that there's no radio ∙7∙ ∙dispatcher, skinny.∙ I can't think of his name.∙ Tall
 ∙8∙ ∙evidence of me asking any of that, and then says that  ∙8∙ ∙and slender.∙ I believe he drives a white truck, but I
 ∙9∙ ∙there was a distortion in what the 911 dispatcher ∙9∙ ∙can't think of his name.
 10∙ ∙thought I was asking for and was not asking for.∙ So   10∙I ∙ ∙ ∙ Q.∙ ∙Thank you.∙ Do you ­­ is this what you
 11∙ ∙don't know what's on that tape because you all haven't 11∙ ∙normally did, you checked for warrants on people after
 12∙ ∙provided it to us.                                     12∙ ∙you stopped them for a traffic violation?
 13∙ ∙ ∙ ∙ Q.∙ ∙So did you turn on your blue police lights   13∙ ∙ ∙ ∙ A.∙ ∙No.∙ It wasn't something that I normally
 14∙ ∙while talking to Ms. Oliver?                           14∙ ∙did, but what they came back with so quickly was also
 15∙ ∙ ∙ ∙ A.∙ ∙I don't remember ­­ I don't remember turning 15∙ ∙out of the ordinary.∙ That they claimed they never ­­
 16∙ ∙on the lights or sirens.∙ I remember just talking to 16∙ ∙that Major Bullock claimed nobody ever said anythin
 17∙ ∙her in my car, and she was standing outside in the 17∙ ∙about it to me.∙ Excuse me.
 18∙ ∙PVA.                                                   18∙ ∙ ∙ ∙ ∙ ∙ ∙And then says that, “Oh, there was a
 19∙ ∙ ∙ ∙ Q.∙ ∙So you said that she said, "Just give me a   19∙ ∙distinction or a distortion,” something he worded.∙ So
 20∙ ∙ticket."∙ Did she say anything else?                   20∙ ∙I don't know what's on the tape, and I'm definitely
 21∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ She's ­­ she mumbled some words about, 21∙ ∙not going to be committing perjury or trying to comm
 22∙ ∙“Give me a ticket,” or whatever, or something to the   22∙ ∙perjury.
 23∙ ∙effect.∙ “Let me go,” or something.∙ It's been a long23∙ ∙ ∙ ∙ Q.∙ ∙I understand.∙ So you said it's not what you
 24∙ ∙time.∙ I cannot repeat verbatim what happened. 24∙ ∙normally do.∙ Why did you do it in this instance?
 25∙ ∙ ∙ ∙ Q.∙ ∙Well, I'm just asking you to repeat what you 25∙ ∙ ∙ ∙ A.∙ ∙As I just answered, they came back so
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 36 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                         COPY
                                                                                                                       YVer1f
Justin J. White                                                                            Pages 138 to 141
                                                     138                                                      140
 ∙1∙ ∙quickly with an answer.                                ∙1∙ ∙that she had the warrants?
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙So if there were outstanding warrants and    ∙2∙ ∙ ∙ ∙ Q.∙ ∙Yes.∙ ∙The night where it might be stated
 ∙3∙ ∙you knew this when you first stopped Ms. Oliver.∙ If ∙3∙ ∙that it was around 2:00 a.m., the first time.
 ∙4∙ ∙that were the case, which it was not, according to     ∙4∙ ∙ ∙ ∙ A.∙ ∙No.∙ I'm not saying it was 2:00 a.m.∙ I was
 ∙5∙ ∙your testimony, would you have arrested her at that ∙5∙ ∙saying the reports say either 12:00 a.m. or 2:00 a.m.
 ∙6∙ ∙point?                                                 ∙6∙ ∙ ∙ ∙ Q.∙ ∙Yes.
 ∙7∙ ∙ ∙ ∙ A.∙ ∙She would have been arrested forthwith to ∙7∙ ∙ ∙ ∙ A.∙ ∙Now, there is a ­­ I don't want to get my ­­
 ∙8∙ ∙the Magistrate without unnecessary delay.              ∙8∙ ∙I don't want to get the facts distorted.∙ I did a
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let's move to what you did after you ∙9∙ ∙report about when there was ­­ I do remember there w
 10∙ ∙saw that there were warrants.∙ Did you go to Ms.       10∙ ∙a time that I did ask for backup.
 11∙ ∙Oliver's home?                                         11∙ ∙ ∙ ∙ Q.∙ ∙Was this from Mr. Welborn, to refresh your
 12∙ ∙ ∙ ∙ A.∙ ∙I did go to ­­ I did go to her home later.   12∙ ∙memory?
 13∙ ∙ ∙ ∙ Q.∙ ∙Do you remember around what time that was,13∙ ∙ ∙ ∙ A.∙ ∙Yes ­­ yes.∙ I don't want to get the facts
 14∙ ∙the first time?                                        14∙ ∙distorted.∙ I don't want to say something that is
 15∙ ∙ ∙ ∙ A.∙ ∙I don't have a ­­ I don't know the           15∙ ∙untruthful, but let me speak to what I remember. I
 16∙ ∙approximate time.∙ I know one of the ­­ I believe one  16∙ ∙requested backup from ­­ Sergeant Welborn.
 17∙ ∙of the reports say 2:00.∙ Maybe another report say17∙ ∙ ∙ ∙ ∙ ∙ ∙Sergeant Welborn told me to “Go and pick her
 18∙ ∙12:00.∙ I don't know what time it was.                 18∙ ∙ass up,” and said, “Bo, you've been to handling
 19∙ ∙ ∙ ∙ Q.∙ ∙Can you describe where she lived?∙ Was it an 19∙ ∙school.∙ You know what to do.”∙ And he said this in
 20∙ ∙apartment complex, development, something like that?   20∙ ∙front of ­­ he said this in front of ­­ it's a Black
 21∙ ∙ ∙ ∙ A.∙ ∙I believe she lived in a ­­ there may have 21∙ ∙deputy, African­American deputy, male deputy.
 22∙ ∙been a side road or it could have been a               22∙ ∙ ∙ ∙ ∙ ∙ ∙I can't think of his name, but there was a
 23∙ ∙sub­development.∙ But wherever it was, I believe it23∙ ∙third party there.∙ And when it comes to me, I'll say
 24∙ ∙was double­wide ­­ she lived in a double­wide, if not  24∙ ∙it.∙ But there was ­­ he said it in front of an
 25∙ ∙a modular home.                                        25∙ ∙African­American deputy.
                                                     139                                                      141
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙Were her neighbors close to her in          ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙And despite me asking for backup, he told me
 ∙2∙ ∙proximity?                                            ∙2∙ ∙to go pick her up and that I’d need no backup because
 ∙3∙ ∙ ∙ ∙ A.∙ ∙What do you mean, neighbors?                ∙3∙ ∙I've been to handling school.∙ And he told me to “go
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙Were there other modular homes nearby hers? ∙4∙ ∙get the shit handled.”∙ And so that's what I’d done.
 ∙5∙ ∙ ∙ ∙ A.∙ ∙There were other homes there.∙ It could've ∙5∙ ∙ ∙ ∙ Q.∙ ∙So without admitting that this happened at
 ∙6∙ ∙been a modular home or it might have been a           ∙6∙ ∙2:00 a.m., do you think it's appropriate to serve a
 ∙7∙ ∙double­wide.∙ They were spaced out, but there were∙7∙ ∙warrant around 2:00 a.m.?
 ∙8∙ ∙other people in that area.                            ∙8∙ ∙ ∙ ∙ A.∙ ∙Well, warrants are ­­ well, yes.∙ Warrants
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙And I know you're not going to have a       ∙9∙ ∙have been served later than that by other deputies and
 10∙ ∙perfectly accurate measurement, but if you have to 10∙ ∙supervisors.∙ In fact, there have been search warrants
 11∙ ∙estimate the amount of feet between the homes, or 11∙ ∙served around that time at night and after that time,
 12∙ ∙yards, what would be your estimate?                   12∙ ∙and then before that time.
 13∙ ∙ ∙ ∙ A.∙ ∙I can't say.                                13∙ ∙ ∙ ∙ ∙ ∙ ∙And it falls on the supervisor.∙ As a
 14∙ ∙ ∙ ∙ Q.∙ ∙Okay.                                       14∙ ∙supervisor, if he didn't want me to go and get her, to
 15∙ ∙ ∙ ∙ A.∙ ∙Not even an estimate.                       15∙ ∙serve her with those felony warrants, then he wouldn
 16∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So why did you arrive to her home by 16∙ ∙have to told me to go do it.
 17∙ ∙yourself?                                             17∙ ∙ ∙ ∙ Q.∙ ∙So you mentioned search warrants ­­­
 18∙ ∙ ∙ ∙ A.∙ ∙To serve the warrants.                      18∙ ∙ ∙ ∙ A.∙ ∙And the ­­ I just had his name.∙ Go ahead.
 19∙ ∙ ∙ ∙ Q.∙ ∙Did you request backup?                     19∙ ∙It's going to come back to me.
 20∙ ∙ ∙ ∙ A.∙ ∙I don't believe I requested backup.∙ Not for20∙ ∙ ∙ ∙ Q.∙ ∙So you mentioned search warrants.∙ What
 21∙ ∙that situation.                                       21∙ ∙about arrest warrants around 2:00 a.m.?
 22∙ ∙ ∙ ∙ Q.∙ ∙Why didn't you request for backup?          22∙ ∙ ∙ ∙ A.∙ ∙I believe that there were arrest warrants
 23∙ ∙ ∙ ∙ A.∙ ∙Well ­­ hold on.∙ Hold on.∙ Let me go back. 23∙ ∙done late night, early morning.∙ Most certainly, we
 24∙ ∙Hold on.∙ Let me go back.∙ Let me go back.∙ We're24∙ ∙have served arrest warrants on day shift, night shift,
 25∙ ∙talking about the night after I ­­ after I found out 25∙ ∙afternoon.∙ Graveyard, which is, you know, late night
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 37 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                      COPY
                                                                                                                    YVer1f
Justin J. White                                                                             Pages 142 to 145
                                                      142                                                       144
 ∙1∙ ∙Night shift, early morning.∙ So ­­ and these are      ∙1∙ ∙third­party deputy, Deputy Edwards.
 ∙2∙ ∙felony warrants, which is a greater crime than a      ∙2∙ ∙ ∙ ∙ Q.∙ ∙Well, notwithstanding whatever the
 ∙3∙ ∙misdemeanor.                                          ∙3∙ ∙supervisor said, I'm asking you.∙ In your experience,
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙So you mentioned that these warrants are    ∙4∙ ∙is it more risky to serve a warrant at 2:00 a.m. than,
 ∙5∙ ∙served at many times.∙ Do you know when the most ∙5∙ ∙let's say, 5:00 p.m.?
 ∙6∙ ∙common time period is that they're served? Is it the  ∙6∙ ∙ ∙ ∙ A.∙ ∙It may or may not be risky.∙ Someone may
 ∙7∙ ∙morning, the afternoon, the night?                    ∙7∙ ∙make the argument of, “Well, it's late night, early
 ∙8∙ ∙ ∙ ∙ A.∙ ∙They are served during the day, and then I ∙8∙ ∙morning.∙ We don't know who's knocking at that time
 ∙9∙ ∙know some supervisors, once they ­­ I know one has ∙9∙ ∙night.∙ It could be somebody breaking in the house,”
 10∙ ∙said something about, he tried not to go later than 10∙ ∙or somebody might not agree with that.
 11∙ ∙10:00.∙ Another said they tried not to go later than 11∙ ∙ ∙ ∙ ∙ ∙ ∙I mean, it's just based on the perceptions
 12∙ ∙11:00.∙ Then, another one said they don’t got no time 12∙ ∙of whomever mind is ­­ you know, whoever is in the
 13∙ ∙for it.∙ Some say 12:00.                              13∙ ∙house and what’s going through their mind and whatn
 14∙ ∙ ∙ ∙ ∙ ∙ ∙And these were deputies talking as well, so 14∙ ∙ ∙ ∙ Q.∙ ∙But what about from the standpoint of the
 15∙ ∙I can't give you the specific names of these people, 15∙ ∙officer, which is you in this situation?
 16∙ ∙but it was ­­ I mean, it was a ­­ it was more than one16∙ ∙ ∙ ∙ A.∙ ∙Well, that's the thing.∙ Warrants are served
 17∙ ∙or two or even three.                                 17∙ ∙throughout, as I previously said ­­ as I previously
 18∙ ∙ ∙ ∙ ∙ ∙ ∙But in terms of a specific policy, those    18∙ ∙answered, warrants are served throughout day shift a
 19∙ ∙were felony warrants, so the supervisor told me to go 19∙ ∙night shift.∙ From day, morning, noon, afternoon,
 20∙ ∙served them, which was Welborn, in front of Deputy20∙   ­­ ∙evening, night, late night, early mornings.
 21∙ ∙Deputy Anton, Anton Edwards.∙ Sergeant Welborn 21∙    told∙ me
                                                                   ∙ ∙ Q.∙ ∙All right.∙ But I'm not asking you when
 22∙ ∙in front of Deputy Edwards to go and pick her up, 22∙ ∙warrants are served.∙ I'm asking you, is there more of
 23∙ ∙along with some curse words.                          23∙ ∙a risk based on your experience ­­­
 24∙ ∙ ∙ ∙ Q.∙ ∙Is it Anton or Antwon?                      24∙ ∙ ∙ ∙ A.∙ ∙And I answered you ­­­
 25∙ ∙ ∙ ∙ A.∙ ∙I believe it is Anton, A­N­T­O­N, maybe with25∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. MCGURL:∙ Objection.∙ Asked and
                                                      143                                                       145
 ∙1∙ ∙an E to it.∙ Might be an I in there.∙ I don't know, ∙1∙ ∙answered.
 ∙2∙ ∙but Deputy Edwards.                                    ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Have you entered a notice
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙So you mentioned that some one or more       ∙3∙ ∙of appearance in this case, Mr. White ­­ I mean, Mr.
 ∙4∙ ∙people said, “No later than 10:00.”∙ You can't tell me ∙4∙ ∙McGurl?
 ∙5∙ ∙who that was?                                          ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE WITNESS:∙ I'm sorry?
 ∙6∙ ∙ ∙ ∙ A.∙ ∙This was after ­­ this was like ­­ a lot of  ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ I'm sorry.∙ I don't want
 ∙7∙ ∙this stuff came up after the incident took place.      ∙7∙ ∙objections from two attorneys, one who hasn't entered
 ∙8∙ ∙Most certainly, when I was with Marin, we served ∙8∙ ∙a notice of appearance in this case.∙ I'm going to get
 ∙9∙ ∙warrants later than 10:00, and sometimes later than    ∙9∙ ∙back to Mr. White here.
 10∙ ∙11:00.                                                 10∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ You did not answer my
 11∙ ∙ ∙ ∙ Q.∙ ∙Had you ever served another warrant at 2:00 11∙ ∙question.∙ You ­­­
 12∙ ∙a.m. before this one?                                  12∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ I think at this point,
 13∙ ∙ ∙ ∙ A.∙ ∙I don't know the times.∙ I know that I       13∙ ∙you’re badgering the witness.∙ He has answered that
 14∙ ∙served multiple warrants, whether misdemeanor or       14∙ ∙question five times.
 15∙ ∙felony, night shift, and served arrest warrants, I 15∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ No, he hasn't.∙ He's told
 16∙ ∙mean, the same time.∙ In terms of, like, the specific16∙ ∙me what his supervisor did.
 17∙ ∙cases, I'm not sure.∙ You all would have to curate the 17∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Okay.∙ Anyways, you can still
 18∙ ∙database.                                              18∙ ∙answer the question, of course, unless you're
 19∙ ∙ ∙ ∙ Q.∙ ∙So based on your experience as a law         19∙ ∙instructed not to.∙ Is there a greater risk in your
 20∙ ∙enforcement officer, are there additional risks that 20∙ ∙opinion, not from the opinion of your supervisor or
 21∙ ∙come when you would serve a warrant at 2:00 a.m.? 21∙ ∙from the person in the house, when you serve a warrant
 22∙ ∙ ∙ ∙ A.∙ ∙There may or may not be any additional risk. 22∙ ∙at 2:00 a.m. versus 5:00 p.m., yes or no?
 23∙ ∙But once more, the supervisor didn't ­­ if the         23∙ ∙ ∙ ∙ A.∙ ∙There may or may not be a greater risk.
 24∙ ∙supervisor thought it was risky, then the supervisor   24∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ And that's your answer.
 25∙ ∙shouldn't have told me to go serve it in front of a 25∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ I would ask Opposing
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 38 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                             Pages 146 to 149
                                                      146                                                      148
 ∙1∙ ∙Counsel not to make commentary during the deposition.  ∙1∙ ∙this time?
 ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ I'm telling you, as      ∙2∙ ∙ ∙ ∙ A.∙ ∙I don't believe that I asked another officer
 ∙3∙ ∙Opposing Counsel, that’s your answer.∙ And that has ∙3∙ ∙to help me.∙ Because I had already received
 ∙4∙ ∙been his answer each time you asked that question. ∙4∙ ∙instructions from Sergeant Chris Welborn to go to the
 ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ And I'll refer you to      ∙5∙ ∙house by myself and to handle it, saying that I've
 ∙6∙ ∙Federal Rule of Civil Procedure 30, which says you ∙6∙ ∙been to handling school and to “go and get her ass,”
 ∙7∙ ∙cannot make speaking objections ­­­                    ∙7∙ ∙amongst some other things around that effect.∙ So no,
 ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ Don’t ­­ don’t badger ∙8∙ ∙I didn't ask anybody for backup.
 ∙9∙ ∙the witness.                                           ∙9∙ ∙ ∙ ∙ Q.∙ ∙Did you want backup?
 10∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ I'll object to your ­­     10∙ ∙ ∙ ∙ A.∙ ∙Well, I asked for a second officer the first
 11∙ ∙your coaching the witness ­­­                          11∙ ∙time with Welborn and he denied it.
 12∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ I’m not coaching.        12∙ ∙ ∙ ∙ Q.∙ ∙Did you bring this to the attention of any
 13∙ ∙You're badgering the witness.                          13∙ ∙other supervisors or Sheriff White?
 14∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Again, I'll refer you to   14∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I brought it to the attention of
 15∙ ∙Federal Rule of Civil Procedure 30 and ask you not to15∙ ∙Sheriff White.∙ I brought it to the attention of
 16∙ ∙make speaking objections.                              16∙ ∙Argretta Johen and Captain Weldon Wallace Bullock
 17∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Did you announce yourself as a 17∙ ∙writing.
 18∙ ∙deputy sheriff when you first visited Ms. Oliver's     18∙ ∙ ∙ ∙ Q.∙ ∙Before you went to the home?
 19∙ ∙home?                                                  19∙ ∙ ∙ ∙ A.∙ ∙No.∙ Not before I went to the home.
 20∙ ∙ ∙ ∙ A.∙ ∙I can't recall.                              20∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's discuss what happened when
 21∙ ∙ ∙ ∙ Q.∙ ∙Do you recall if you knocked on any of her 21∙ ∙you arrived.∙ Where did you park in relation to her
 22∙ ∙doors?                                                 22∙ ∙home?
 23∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I did knock on her door.               23∙ ∙ ∙ ∙ A.∙ ∙In her driveway.
 24∙ ∙ ∙ ∙ Q.∙ ∙Did you try to look inside to see if anyone 24∙ ∙ ∙ ∙ Q.∙ ∙And did you go up to her door?
 25∙ ∙was there?                                             25∙ ∙ ∙ ∙ A.∙ ∙Yes, I walked to her door.
                                                      147                                                      149
 ∙1∙ ∙ ∙ ∙ A.∙ ∙I can't recall.                             ∙1∙ ∙ ∙ ∙ Q.∙ ∙Do you remember what happened after that?
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Have you ever been visited by a deputy or   ∙2∙ ∙Can you describe to me?
 ∙3∙ ∙police officer while at home?                         ∙3∙ ∙ ∙ ∙ A.∙ ∙Once more, I'm going to refer you to the
 ∙4∙ ∙ ∙ ∙ A.∙ ∙Yes.                                        ∙4∙ ∙reports, the use of force report, incident report, and
 ∙5∙ ∙ ∙ ∙ Q.∙ ∙Have you ever had a law enforcement officer ∙5∙ ∙Captain Bullock’s alleged investigative report.∙ It's
 ∙6∙ ∙visit you after 12:00 a.m.?                           ∙6∙ ∙been a long time since stuff has happened, but I can
 ∙7∙ ∙ ∙ ∙ A.∙ ∙I don't know if I've had one to visit.∙ No. ∙7∙ ∙touch briefly that I went to her house.
 ∙8∙ ∙I can't say that I've had one to the visit that late. ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙She ­­ and told her that I ­­ she had
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Would it be reasonable for a woman alone to ∙9∙ ∙warrants.∙ She had cooperated.∙ I noticed that she
 10∙ ∙open the door at 2:00 a.m. when a man is knocking at10∙ ∙didn't lock her front door or side door, whichever one
 11∙ ∙her door?                                             11∙ ∙it was.∙ And she said, “Thank you,” and she went and
 12∙ ∙ ∙ ∙ A.∙ ∙It may or may not be reasonable.∙ But to 12∙ ∙locked it, and said, “Thank you” again, walked
 13∙ ∙answer your question, to go a little bit further.     13∙ ∙outside.∙ She said I had to pull the door and she said
 14∙ ∙According to the statements, Ms. Oliver wasn't alone. 14∙ ∙something was wrong with the locking device.∙ So I
 15∙ ∙I believe there was something in there that somebody  15∙ ∙pulled it and ­­­
 16∙ ∙else was in the house with her.                       16∙ ∙ ∙ ∙ Q.∙ ∙Did you talk at all ­­­
 17∙ ∙ ∙ ∙ Q.∙ ∙So let's talk about the use of force        17∙ ∙ ∙ ∙ A.∙ ∙­­­ she made sure that it was locked.∙ I'm
 18∙ ∙incident on October 22nd, 2018.∙ Did you go to her 18∙ ∙sorry?
 19∙ ∙property again after there was no answer?             19∙ ∙ ∙ ∙ Q.∙ ∙Did you have any conversations during this
 20∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I went to her house after she didn't 20∙ ∙time other than, “Thanks for locking my door”?
 21∙ ∙answer.                                               21∙ ∙ ∙ ∙ A.∙ ∙Well, yes.∙ And I told her that she was
 22∙ ∙ ∙ ∙ Q.∙ ∙When was that?                              22∙ ∙under arrest and ­­ you know, for the warrants.∙ As I
 23∙ ∙ ∙ ∙ A.∙ ∙I believe, as you alluded to, the use of    23∙ ∙previously told her, she had warrants, and she ­­ she
 24∙ ∙force.                                                24∙ ∙acted as if she was going to cooperate up until she
 25∙ ∙ ∙ ∙ Q.∙ ∙Did you ask other officers to go with you   25∙ ∙wouldn't cooperate.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 39 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                             Pages 150 to 153
                                                      150                                                      152
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙And she wanted to ­­ she didn't want to      ∙1∙ ∙conversational tone?∙ Was she yelling, was she
 ∙2∙ ∙cooperate with me handcuffing her.∙ She didn't want    ∙2∙to
                                                                 ∙screaming?∙ Can you describe the tone?
 ∙3∙ ∙go to jail.∙ It was a ­­ it was a lot of stuff.∙ And I ∙3∙ ∙ ∙ ∙ A.∙ ∙When after the door was locked and we walked
 ∙4∙ ∙told her, I said, "You have to go."                    ∙4∙ ∙to the car, before I handcuffed her, or after I
 ∙5∙ ∙ ∙ ∙ Q.∙ ∙Did she ask you to call other officers to    ∙5∙ ∙handcuffed her?
 ∙6∙ ∙the scene?                                             ∙6∙ ∙ ∙ ∙ Q.∙ ∙Let's start with before you handcuffed her,
 ∙7∙ ∙ ∙ ∙ A.∙ ∙She may have asked for another officer, but∙7∙ ∙taking her to the car.
 ∙8∙ ∙as I ­­ it was something to that effect, “Can somebody ∙8∙ ∙ ∙ ∙ A.∙ ∙Okay.∙ She was cooperative, as I said.
 ∙9∙ ∙­­ can somebody else take me?”∙ She even asked ­­ I∙9∙ ∙ ∙ ∙ Q.∙ ∙And then when did she start acting
 10∙ ∙think she may have asked something to the effect of,   10∙ ∙uncooperative?
 11∙ ∙“Can I see the warrant?”∙ Or something to that effect. 11∙ ∙ ∙ ∙ A.∙ ∙When I tried to handcuff her to place her
 12∙ ∙ ∙ ∙ ∙ ∙ ∙It's been a long time, so we’d have to rely 12∙ ∙under arrest.
 13∙ ∙on the report.∙ But I did everything I could to get 13∙ ∙ ∙ ∙ Q.∙ ∙Had she said anything before you tried to
 14∙ ∙her to comply and she would not cooperate.             14∙ ∙handcuff her other than, “Thanks for locking my
 15∙ ∙ ∙ ∙ Q.∙ ∙When she said to someone ­­ “Can someone 15∙ ∙doors”?
 16∙ ∙else take me,” what was your response?                 16∙ ∙ ∙ ∙ A.∙ ∙Like I said, it was ­­ it's been a long
 17∙ ∙ ∙ ∙ A.∙ ∙I told that I'm here to handle the matter 17∙ ∙time.∙ We’d have to refer back to the incident report,
 18∙ ∙and that if she cooperated with me ­­ and I believe 18∙ I ∙use of force report.
 19∙ ∙put this in my report, that I would recommend to the   19∙ ∙ ∙ ∙ Q.∙ ∙So when you started trying to handcuff her,
 20∙ ∙magistrate judge a bond reduction based on her 20∙ ∙how did she react?
 21∙ ∙cooperation.∙ And she was like, “Okay.”                21∙ ∙ ∙ ∙ A.∙ ∙She did ­­ she was not cooperative when I ­­
 22∙ ∙ ∙ ∙ ∙ ∙ ∙And then when I tried to put the handcuffs 22∙ ∙she was uncooperative when I tried to handcuff her.
 23∙ ∙on, she just ­­ she did not cooperate at all.∙ She ­­ 23∙ ∙ ∙ ∙ Q.∙ ∙What do you mean, “uncooperative”?∙ Can you
 24∙ ∙became aggressive, resistive, assaultive,              24∙ ∙describe her actions?
 25∙ ∙non­cooperative, non­compliant.                        25∙ ∙ ∙ ∙ A.∙ ∙She resisted arrest.∙ She resisted arrest
                                                      151                                                      153
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙And it resulted in a soft hands technique,   ∙1∙ ∙unlawfully.∙ She became aggressive and she attacked
 ∙2∙ ∙an improved takedown maneuver, straight arm bar∙2∙being    ∙me.∙ She was assaultive.∙ And I put it in my report,
 ∙3∙ ∙applied.∙ While it's unfortunate her arm was           ∙3∙ ∙of what she'd done.∙ And I grabbed her arm, the lower
 ∙4∙ ∙fractured, despite the paramedics, two of them, saying ∙4∙ ∙arm, the upper arm, and I did an arm bar takedown
 ∙5∙ ∙three different times that nothing was wrong with her. ∙5∙ ∙where I got her to the ground.
 ∙6∙ ∙She had evidently suffered a fracture.                 ∙6∙ ∙ ∙ ∙ Q.∙ ∙When you say she was resisting, was she
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Taking a step back to when she was ∙7∙ ∙physically resisting?
 ∙8∙ ∙saying all of these things like, “Can I see a warrant, ∙8∙ ∙ ∙ ∙ A.∙ ∙Yeah.∙ She was physically resisting arrest.
 ∙9∙ ∙can someone else get me,” why didn't you just call ∙9∙ ∙ ∙ ∙ Q.∙ ∙Was she trying to squirm, trying to hit you?
 10∙ ∙someone else to handle the situation when she was 10∙ ∙ ∙ ∙ A.∙ ∙Well, she wasn't trying to hit me because
 11∙ ∙acting like this?                                      11∙ ∙she did hit me, and I put that in the report.∙ She was
 12∙ ∙ ∙ ∙ A.∙ ∙I'm sorry.∙ Are you saying that she said     12∙ ∙very adamant about not going to jail.
 13∙ ∙that she asked to see a warrant?                       13∙ ∙ ∙ ∙ Q.∙ ∙Was she verbally resistant as well?
 14∙ ∙ ∙ ∙ Q.∙ ∙You said that.                               14∙ ∙ ∙ ∙ A.∙ ∙Yes.
 15∙ ∙ ∙ ∙ A.∙ ∙Is it ­­ that’s ­­ I said that, like, on the 15∙ ∙ ∙ ∙ Q.∙ ∙Why didn't you show her the actual warrant
 16∙ ∙deposition or in the reports?                          16∙ ∙when she asked you to?
 17∙ ∙ ∙ ∙ Q.∙ ∙I think it was today that you said it.∙ I'm  17∙ ∙ ∙ ∙ A.∙ ∙One, I didn't have ­­ I don't believe I had
 18∙ ∙not sure if it's in a report, but when she was saying 18∙ ∙a warrant with me.∙ And even if I did have a warrant
 19∙ ∙all of these things about the arrest that you were     19∙ ∙with me, when I tell someone they’re under arrest,
 20∙ ∙describing, how was she sounding?∙ Was she yelling,20∙ ∙they have to comply.∙ That's a statute.
 21∙ ∙was she crying?                                        21∙ ∙ ∙ ∙ Q.∙ ∙Do you usually ­­ during your time at the
 22∙ ∙ ∙ ∙ A.∙ ∙Repeat the question.                         22∙ ∙Vance County Sheriff's Office, did you usually arrest
 23∙ ∙ ∙ ∙ Q.∙ ∙When she was ­­ when you were in the process 23∙ ∙people without having the actual warrant?
 24∙ ∙of escorting her to your patrol vehicle or to your     24∙ ∙ ∙ ∙ A.∙ ∙It wasn't uncommon for me to, because I
 25∙ ∙vehicle and she was speaking to you, was it normal 25∙ ∙didn't have a laptop to even show them a warrant.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 40 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                              Pages 154 to 157
                                                      154                                                        156
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙Did you have the capability to print a       ∙1∙ ∙you're referring to?
 ∙2∙ ∙warrant at the Sheriff's Office?                       ∙2∙ ∙ ∙ ∙ Q.∙ ∙Yes.
 ∙3∙ ∙ ∙ ∙ A.∙ ∙I could've ­­ I could've printed a warrant ∙3∙ ∙ ∙ ∙ A.∙ ∙Yes.
 ∙4∙ ∙at the Sheriff's Office, but we were already given our ∙4∙ ∙ ∙ ∙ Q.∙ ∙It goes on to say, “White, you've been to
 ∙5∙ ∙activity ­­ well, no.∙ Not activity ­­ well, what is   ∙5∙ ∙handling school ­ Bo, you don't need me, do I have to
 ∙6∙ ∙it called?∙ It's like a ­­ it's a warrant log.         ∙6∙ ∙hold your hand with everything?∙ Go serve the damn
 ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙If we have ­­ if we're assigned to North or ∙7∙ ∙warrant and if you need me just call me and I will
 ∙8∙ ∙South, it’s a warrant log with the names of people. ∙8∙ ∙come up there go serve the warrant JJ!”
 ∙9∙ ∙Sometimes they have a picture.∙ Sometimes they don't.  ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙So is it true that Mr. Welborn said, “If you
 10∙ ∙Sometimes it has other identification ­­ not other 10∙ ∙need me just call me and I will come up there”?
 11∙ ∙identification, but like ­­ like a date of birth.      11∙ ∙ ∙ ∙ A.∙ ∙Mr. Welborn told me prior to, to go serve
 12∙ ∙Like, in terms of identification, like photo, other 12∙ ∙warrant and to get it done.∙ His instructions were
 13∙ ∙identifying markers.                                   13∙ ∙clear.∙ Now, he said, “If you need me, just call me.”
 14∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you mentioned that she was acting 14∙ ∙ ∙ ∙ ∙ ∙ ∙Unfortunately, during the height of the
 15∙ ∙aggressively.∙ What did you do to try to de­escalate 15∙ ∙situation, the intensity of it with be use of force is
 16∙ ∙the situation?                                         16∙ ∙what I'm referring to, that ­­ I had to deal with the
 17∙ ∙ ∙ ∙ A.∙ ∙First, I talked to her and with her.∙ I did 17∙ ∙threat at the time.
 18∙ ∙everything I could to de­escalate the situation. I 18∙ ∙ ∙ ∙ ∙ ∙ ∙So it wasn't that I was trying to ignore
 19∙ ∙even went above and beyond by telling her ­­ excuse    19∙ ∙calling him.∙ I had a female subject that was
 20∙ ∙me.∙ Excuse me.∙ If she complied, I would speak good   20∙ ∙attacking me, and truthfully, he wouldn't need me to
 21∙ ∙on her behalf to the judge.∙ I told her she had to go21∙ ∙call him had he came up there in the first place
 22∙ ∙to jail.∙ She is the one that escalated the matter 22∙ ∙instead of directing me to go do it and to get it
 23∙ ∙because all she had to do was comply.                  23∙ ∙done.
 24∙ ∙ ∙ ∙ Q.∙ ∙Did you ever try to push her into the patrol 24∙ ∙ ∙ ∙ Q.∙ ∙So when during the process of arresting Ms.
 25∙ ∙car or push her against the patrol car?                25∙ ∙Oliver did you sense that she was starting to resist
                                                      155                                                        157
 ∙1∙ ∙ ∙ ∙ A.∙ ∙I tried to get her into my car to transport ∙1∙ ∙or she started to act like she's not going to comply.
 ∙2∙ ∙her to the Magistrate’s Office.                       ∙2∙ ∙When did you realize that?
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Was this before she was handcuffed?         ∙3∙ ∙ ∙ ∙ A.∙ ∙I ­­ well, when she started resisting, I
 ∙4∙ ∙ ∙ ∙ A.∙ ∙This is when I tried to handcuff her and she∙4∙ ∙felt that I could talk to her.∙ That's why I gave the
 ∙5∙ ∙was resisting, so I could not, like, force the        ∙5∙ ∙options to her, you know, prior to, to comply.∙ In
 ∙6∙ ∙handcuffs on her.∙ And unfortunately, she attacked∙6∙  me,∙terms of a specific point, I mean, I'm not going to be
 ∙7∙ ∙assaulted me, and it led to an arm bar.               ∙7∙ ∙able to pinpoint exactly.
 ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Can we go off the record? ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙But I can definitely say, when she started
 ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ Off the record at ∙9∙ ∙attacking me, that made it very clear that there was
 10∙ ∙4:04 p.m.                                             10∙ ∙no talking anything to her.∙ Anything in ­­ there
 11∙ ∙(Off­record comments)                                 11∙ ∙was ­­ I wasn't going to be able to talk her into
 12∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ Back on the record12∙ ∙submitting to the handcuffs or trying to get her under
 13∙ ∙at 4:04 p.m.                                          13∙ ∙arrest.
 14∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ So you tried to get her into  14∙ ∙ ∙ ∙ Q.∙ ∙Why did you not use the pepper spray that
 15∙ ∙the patrol car before you had the handcuffs on her? 15∙ ∙you had on you?
 16∙ ∙ ∙ ∙ A.∙ ∙I tried to handcuff her and get her into my 16∙ ∙ ∙ ∙ A.∙ ∙One, I ­­ one, I am not certified in using
 17∙ ∙patrol car.∙ Unfortunately, it didn't work.           17∙ ∙pepper spray.∙ In fact, me having the pepper spray
 18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So if we can look at the Exhibit 3,  18∙ ∙without going through the proper training for it is a
 19∙ ∙which is the amended complaint.∙ And we can go to 19∙ ∙liability, and it may or may not be a policy violation
 20∙ ∙Paragraph 123, and that is on Page 23 of 47.          20∙ ∙because you're required to have training for it and
 21∙ ∙ ∙ ∙ A.∙ ∙All right.                                  21∙ ∙the Sheriff’s Office didn't provide it.
 22∙ ∙ ∙ ∙ Q.∙ ∙Does this appear to be an allegation that   22∙ ∙ ∙ ∙ ∙ ∙ ∙Another thing, Ms. Oliver had on glasses
 23∙ ∙you made?                                             23∙ ∙that I believe would have caused the steady stream to
 24∙ ∙ ∙ ∙ A.∙ ∙“Sergeant Welborn instructed Mr. White,”24∙  me,∙ricochet and it was dark, and that will place me in
 25∙ ∙“to serve the two felony warrants.”∙ That's what 25∙ ∙danger and jeopardy.∙ My safety would be at risk,
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 41 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                       YVer1f
Justin J. White                                                                               Pages 158 to 161
                                                       158                                                        160
 ∙1∙ ∙especially if it would have hit me, because it's       ∙1∙ ∙ ∙ ∙ Q.∙ ∙As a correctional officer or corrections
 ∙2∙ ∙designed to, you know, disable or incapacitate, at ∙2∙ ∙officer, how many times did you use pepper spray?
 ∙3∙ ∙least temporarily.                                     ∙3∙ ∙ ∙ ∙ A.∙ ∙I don't know a specific amount of time. I
 ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙So ­­ and not only that.∙ The use of force   ∙4∙ ∙mean, it wasn't a lot in terms of like ten, 15, 20,
 ∙5∙ ∙report ­­ not use of force report, the use of force ∙5∙ ∙but maybe a handful of times during ­­ throughout my
 ∙6∙ ∙continuum from my BLET training, basic law enforcement ∙6∙ ∙three­year employment.
 ∙7∙ ∙training, placed self hands techniques before chemical ∙7∙ ∙ ∙ ∙ Q.∙ ∙So is it more than five?
 ∙8∙ ∙munitions.∙ So I was in compliance with the training   ∙8∙ ∙ ∙ ∙ A.∙ ∙I said a handful of times, approximately.
 ∙9∙ ∙protocols, what I perceive to be, you know, policy. ∙9∙ ∙ ∙ ∙ Q.∙ ∙Were you trained as a corrections officer to
 10∙ ∙ ∙ ∙ Q.∙ ∙So you referenced the protocol.∙ Do you      10∙ ∙use it?
 11∙ ∙think an arm bar takedown comes before pepper spray11∙   on∙ ∙ ∙ A.∙ ∙Yes.∙ I was trained as a correctional
 12∙  ∙that   ­­­                                            12∙ ∙officer to use pepper spray on inmates, working unde
 13∙ ∙ ∙ ∙ A.∙ ∙It does.∙ It’s a soft hand technique. It     13∙ ∙the jurisdiction of the Department of Public Safety.
 14∙ ∙does.                                                  14∙ ∙ ∙ ∙ Q.∙ ∙How were you trained?
 15∙ ∙ ∙ ∙ Q.∙ ∙Which one of those two is more likely to     15∙ ∙ ∙ ∙ A.∙ ∙The State trained me.
 16∙ ∙cause an injury?                                       16∙ ∙ ∙ ∙ Q.∙ ∙Do you know ­­­
 17∙ ∙ ∙ ∙ A.∙ ∙Well, any ­­ any of them.∙ I can't say this 17∙ ∙ ∙ ∙ A.∙ ∙To deal with prisoners.
 18∙ ∙one would cause more of an injury than this one.∙ Use  18∙ ∙ ∙ ∙ Q.∙ ∙Do you know around what time or date you
 19∙ ∙of force is designed not to be pleasant outside of 19∙ ∙were trained?
 20∙ ∙de­escalation, all right?                              20∙ ∙ ∙ ∙ A.∙ ∙Maybe around November or December of 201
 21∙ ∙ ∙ ∙ Q.∙ ∙So why did you have pepper spray on you if 21∙ ∙ ∙ ∙ Q.∙ ∙Do you know what agency you trained with?
 22∙ ∙you weren't trained to use it?                         22∙ ∙ ∙ ∙ A.∙ ∙These were for corrections officers only,
 23∙ ∙ ∙ ∙ A.∙ ∙Because I was given it and I was told that I 23∙ ∙not sworn law enforcement in terms of police or
 24∙ ∙was ­­ that we would ­­ that the deputies who need 24∙ ∙deputies.
 25∙ ∙training for it was going to get training for it, and 25∙ ∙ ∙ ∙ Q.∙ ∙Can you describe how they trained you?
                                                       159                                                        161
 ∙1∙ ∙I never did.                                           ∙1∙ ∙ ∙ ∙ A.∙ ∙That's been a long time ago.
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Before ­­­                                   ∙2∙ ∙ ∙ ∙ Q.∙ ∙Did you actually have to use it during your
 ∙3∙ ∙ ∙ ∙ A.∙ ∙That would be a question ­­ I'm sorry?       ∙3∙ ∙training?
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙I’m sorry.∙ Were you finished?               ∙4∙ ∙ ∙ ∙ A.∙ ∙I remember it being used on me.∙ I don't
 ∙5∙ ∙ ∙ ∙ A.∙ ∙No, go ahead.                                ∙5∙ ∙know ­­ I don't remember spraying anybody else.
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙Before the Ms. Oliver incident, had you ever ∙6∙ ∙ ∙ ∙ Q.∙ ∙Did they teach you how to spray the device?
 ∙7∙ ∙used pepper spray on anyone?                           ∙7∙ ∙ ∙ ∙ A.∙ ∙They showed us how to spray pepper spray.
 ∙8∙ ∙ ∙ ∙ A.∙ ∙Well, I have ­­ you said ­­ are you asking ∙8∙ ∙ ∙ ∙ Q.∙ ∙Did they train you on where you should spray
 ∙9∙ ∙me if I had used pepper spray?                         ∙9∙ ∙it?
 10∙ ∙ ∙ ∙ Q.∙ ∙Before the Ms. Oliver incident in October of 10∙ ∙ ∙ ∙ A.∙ ∙I'm pretty sure it was covered in the
 11∙ ∙2018?                                                  11∙ ∙curriculum.∙ It's been a long time ago.
 12∙ ∙ ∙ ∙ A.∙ ∙At the Sheriff’s Office, is what you're      12∙ ∙ ∙ ∙ Q.∙ ∙So can you give me any other details about
 13∙ ∙talking about, before?                                 13∙ ∙the curriculum that ­­­
 14∙ ∙ ∙ ∙ Q.∙ ∙At anytime?                                  14∙ ∙ ∙ ∙ A.∙ ∙No.∙ No, I can't.
 15∙ ∙ ∙ ∙ A.∙ ∙At anytime.∙ Yes.∙ I had used pepper spray 15∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Was this at the Bertie Correctional
 16∙ ∙before.                                                16∙ ∙Facility?
 17∙ ∙ ∙ ∙ Q.∙ ∙When was that?                               17∙ ∙ ∙ ∙ A.∙ ∙Yes.
 18∙ ∙ ∙ ∙ A.∙ ∙When I worked as a corrections officer and18∙ I ∙ ∙ ∙ Q.∙ ∙All right.∙ So you said you use an arm bar
 19∙ ∙was not a sworn law enforcement officer.               19∙ ∙takedown.∙ Where did you learn how to use this?
 20∙ ∙ ∙ ∙ Q.∙ ∙Was that the only time?                      20∙ ∙ ∙ ∙ A.∙ ∙BLET, basic law enforcement training.
 21∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         21∙ ∙ ∙ ∙ Q.∙ ∙Was it part of the course materials?
 22∙ ∙ ∙ ∙ Q.∙ ∙How many times as a corrections officer did 22∙ ∙ ∙ ∙ A.∙ ∙It was a part of the curriculum.
 23∙ ∙you use pepper spray?                                  23∙ ∙ ∙ ∙ Q.∙ ∙Did they demonstrate to you how to use it,
 24∙ ∙ ∙ ∙ A.∙ ∙How many times does a corrections officer 24∙do ∙or did they just refer to what it is?
 25∙ ∙what?                                                  25∙ ∙ ∙ ∙ A.∙ ∙They referred to what it is and they
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 42 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                          COPY
                                                                                                                        YVer1f
Justin J. White                                                                            Pages 162 to 165
                                                      162                                                      164
 ∙1∙ ∙demonstrate it.                                        ∙1∙ ∙ ∙ ∙ Q.∙ ∙But who did you say was the custodian again?
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙And can you describe just physically how to ∙2∙ ∙ ∙ ∙A.∙ ∙It may be 911.∙ The emergency services,
 ∙3∙ ∙complete an arm bar takedown?                          ∙3∙ ∙emergency management, whoever it is with the 911
 ∙4∙ ∙ ∙ ∙ A.∙ ∙I can't give you the step­by­step directions ∙4∙ ∙center.
 ∙5∙ ∙because it’s been a long time, but it’s in the         ∙5∙ ∙ ∙ ∙ Q.∙ ∙Have you asked them for the tapes?
 ∙6∙ ∙training manual and it can be pulled.                  ∙6∙ ∙ ∙ ∙ A.∙ ∙No.∙ I haven't asked anybody for anything.
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙But you used that takedown, right?           ∙7∙ ∙ ∙ ∙ Q.∙ ∙All right.∙ So you said you called it in.
 ∙8∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ And it's been a long time.             ∙8∙ ∙Do you remember how you called it in, what you said?
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙What do you remember about what you did? ∙9∙ ∙ ∙ ∙ A.∙ ∙As I just said, I do not remember everything
 10∙ ∙ ∙ ∙ A.∙ ∙As I stated earlier, that I remember placing10∙ ∙that was said.∙ But I did ask for backup, officer
 11∙ ∙one of my hands on her lower arm and another hand      11∙ ∙backup at some point in time, and also asked for EMS
 12∙ ∙towards her upper arm, and I believe I rotated. I 12∙ ∙ ∙ ∙ Q.∙ ∙So when she ­­ when Ms. Oliver was
 13∙ ∙can't remember everything in terms of where I could    13∙ ∙complaining, how did you react to that?∙ Did you get
 14∙ ∙take control of her arm and take her down to the 14∙ ∙panicked?
 15∙ ∙ground to get her under control.                       15∙ ∙ ∙ ∙ A.∙ ∙No.∙ I didn't panic.∙ It was important that
 16∙ ∙ ∙ ∙ ∙ ∙ ∙But in terms of the specific steps, in terms 16∙ ∙she get medical services and it was also important
 17∙ ∙of stepping back or rotating the arm or however it17∙   was∙that I have backup there.∙ This woman had just accus
 18∙ ∙done, I would have to rely on the training manual.18∙ ∙me of basically police brutality by basically saying
 19∙ ∙And that can be pulled, put into evidence.∙ But I 19∙ ∙that I broke her spine, her back, her arms, her legs,
 20∙ ∙relied on my training, education, and experience to20∙ ∙her ankles.∙ Everything was broken according to her.
 21∙ ∙effect the arrest, using the straight arm bar          21∙ ∙ ∙ ∙ ∙ ∙ ∙And had she not been aggressive, assaultive,
 22∙ ∙technique.                                             22∙ ∙attacking me, then ­­ and resisting arrest, then the
 23∙ ∙ ∙ ∙ Q.∙ ∙So after you use the straight arm bar        23∙ ∙soft hands technique would've never been on her.∙ She
 24∙ ∙technique, what happened?∙ What did you do after that? 24∙ ∙would have been on her way to the Sheriff’s Office fo
 25∙ ∙ ∙ ∙ A.∙ ∙Well, she was complaining of her back, her 25∙ ∙processing and before the Magistrate.
                                                      163                                                      165
 ∙1∙ ∙neck, her arms, her ankles, her legs, her spine,      ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Off the record.
 ∙2∙ ∙everything was broke.∙ Let me skip that.              ∙2∙ ∙(Off the record:∙ 4:20 p.m. to 4:20 p.m.)
 ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙I did call for ­­ let's see.∙ I don't have  ∙3∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ So did dispatch ask you for
 ∙4∙ ∙the reports in front of me, but I ­­ I remember       ∙4∙ ∙more details after you called it in?∙ To your
 ∙5∙ ∙calling for assistance, for ­­ for backup, and I also ∙5∙ ∙knowledge or to your recollection, of course.
 ∙6∙ ∙remember calling for assistance, for her medical ∙6∙ ∙ ∙ ∙ A.∙ ∙They may have.∙ I'm pretty sure they asked
 ∙7∙ ∙assistance.                                           ∙7∙ ∙for details.∙ Somebody did, but as far as specifically
 ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙You all didn’t provide us the tapes despite ∙8∙ ∙what they asked for it, I don't ­­ I can't remember
 ∙9∙ ∙it being public record.∙ I can't say word for word ∙9∙ ∙verbatim what they said.
 10∙ ∙what’s on those tapes, and I'm definitely not going10∙ to ∙ ∙ ∙ Q.∙ ∙Do you remember who arrived at the scene?
 11∙ ∙get hammed up in any perjury or deception allegations.11∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I don't know the persons, but there
 12∙ ∙I can't remember everything that I did and everything 12∙ ∙was two paramedics first and then maybe a minute or
 13∙ ∙that was said, but I relied on my training, education 13∙ ∙two, no longer than three, Sergeant Welborn arrived
 14∙ ∙and experience to effect the arrest.                  14∙ ∙and he asked what we had.∙ I told him, and we ­­
 15∙ ∙ ∙ ∙ Q.∙ ∙You said that we did not provide you the    15∙ ∙Goolsby arrived, blaring lights and sirens, I believe.
 16∙ ∙tapes.∙ Do you know who has custody of those tapes?16∙ ∙ ∙ ∙ ∙ ∙ ∙And at some point in time, well after
 17∙ ∙ ∙ ∙ A.∙ ∙Your client.                                17∙ ∙Welborn got on the scene, when he ­­ after he got on
 18∙ ∙ ∙ ∙ Q.∙ ∙Do you know that ­­ if the Sheriff Office   18∙ ∙the scene, Edwards showed up.∙ I do remember Welb
 19∙ ∙has custody of the tapes?                             19∙ ∙after he got on scene, downgrading the call.∙ But I
 20∙ ∙ ∙ ∙ A.∙ ∙Well, I'm pretty sure they have a copy of 20∙ ∙mean, it was just ­­ I mean, it was just us, so nobody
 21∙ ∙it.∙ 911 emergency services, emergency management,    21∙ ∙else came out there.
 22∙ ∙whomever, has the 911 ­­ recordings as the custodian  22∙ ∙ ∙ ∙ Q.∙ ∙Do you remember what you told the
 23∙ ∙­­ custodian.∙ But at the same time, it's public      23∙ ∙paramedics, if anything?
 24∙ ∙record and I'm pretty sure that you all have a copy24∙  of ∙ ∙ ∙ A.∙ ∙It's been a long time.∙ I didn't see any
 25∙ ∙that tape.                                            25∙ ∙reports from any paramedics, but I told them that
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 43 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                             Pages 166 to 169
                                                      166                                                      168
 ∙1∙ ∙she ­­ something to the effect that she was claiming ∙1∙ ∙ ∙ ∙ Q.∙ ∙Did you know that she was diagnosed with a
 ∙2∙ ∙her arm is broken.∙ First paramedic examined her and   ∙2∙ ∙fractured humerus on her upper arm?
 ∙3∙ ∙said, "Well, nothing wrong with her."                  ∙3∙ ∙ ∙ ∙ A.∙ ∙Well, I just said that I knew that she had a
 ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙Welborn pulled up.∙ She ­­ he got out of the ∙4∙ ∙fracture to the humerus, so yes.
 ∙5∙ ∙car and came up there.∙ Second paramedic examined      ∙5∙ her
                                                                 ∙ ∙ ∙ Q.∙ ∙Did you fracture her humerus?
 ∙6∙ ∙and said, “Well, nothing wrong with her.”∙ And she∙6∙was   ∙ ∙ ∙ A.∙ ∙Well, I did not break her arm, if that's
 ∙7∙ ∙like, “But I'm in pain and everything broken.∙ My arm  ∙7∙ ∙what you're asking, okay?
 ∙8∙ ∙is hurting real bad.”                                  ∙8∙ ∙ ∙ ∙ Q.∙ ∙You did.
 ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙And so the paramedic again examined her and  ∙9∙ ∙ ∙ ∙ A.∙ ∙It ­­ that was never my intent, to break her
 10∙ ∙he said, "Well, nothing wrong with her."∙ And so at    10∙ ∙arm.∙ She resisted arrest.∙ She fought me.∙ I did an
 11∙ ∙that point in time, Sergeant Welborn took custody11∙    of ∙approved subject control technique, and as a result of
 12∙ ∙her and she was like, "Well, where we ­­ where we12∙ ∙her resistance and any other factor, her arm was
 13∙ ∙going?”∙ And he said, "To jail."∙ And she said, "But   13∙ ∙broken.
 14∙ ∙I'm in pain."∙ And he said, "Come on.∙ You're going    14∙to∙ ∙ ∙ ∙ ∙ ∙She didn't have to go down that path of
 15∙ ∙jail."                                                 15∙ ∙having a possible use of force.∙ I did my best as a
 16∙ ∙ ∙ ∙ ∙ ∙ ∙She said, "No, I'm ­­ I'm hurting."∙ And he 16∙ ∙law enforcement officer to de­escalate, to talk to
 17∙ ∙said, "Ma'am, you're going to jail."∙ And she said,17∙ ∙her, to calm her down and even said that I will make
 18∙ ∙"But my arm, my arm,” and she started screaming18∙       and∙recommendation for bond reduction.
 19∙ ∙crying.∙ So the director of EMS pulled up and she was  19∙ ∙ ∙ ∙ Q.∙ ∙As a result of the technique you used, was
 20∙ ∙screaming that her arm was broken, her arm was broken. 20∙ ∙her arm broken?
 21∙ ∙ ∙ ∙ ∙ ∙ ∙Or the chief of EMS, I believe the agency 21∙ ∙ ∙ ∙ A.∙ ∙I can't say that as a result, that it was
 22∙ ∙head, pulled up.∙ And he examined her and he said22∙ ∙broken.∙ What I can say is there were multiple
 23∙ ∙something to the effect of, “It’s broken or            23∙ ∙factors.∙ I'm not going to say that I broke her arm or
 24∙ ∙fractured.”∙ And so at that point in time, EMS         24∙ ∙the straight arm bar takedown broke her arm.
 25∙ ∙prepared to gurney her and transport her to Maria25∙ ∙ ∙ ∙ Q.∙ ∙What else could have broken her arm?
                                                      167                                                      169
 ∙1∙ ∙Parham Hospital in Henderson, and that was it. ∙1∙ ∙ ∙ ∙ A.∙ ∙Her resistance.∙ Her ­­ her resisting lawful
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Thank you.∙ You said Mr. Welborn arrived at ∙2∙ ∙orders.∙ Her aggression.∙ Her ­­ her physical
 ∙3∙ ∙the scene.∙ Do you remember talking to him about it at∙3∙ ∙resistance.∙ Her aggression towards me, aggressiveness
 ∙4∙ ∙all?                                                   ∙4∙ ∙towards me.
 ∙5∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ In terms of verbatim words, I'm unable ∙5∙ ∙ ∙ ∙ Q.∙ ∙So you think she resisted so much that she
 ∙6∙ ∙to provide that, but he asked what had happened. ∙6∙ ∙broke her own arm?
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙And you don't remember verbatim, but do you∙7∙ ∙ ∙ ∙ A.∙ ∙She attacked me, her resistance.∙ And it's
 ∙8∙ ∙remember generally what you responded?                 ∙8∙ ∙also in the training protocols, the guidelines that I
 ∙9∙ ∙ ∙ ∙ A.∙ ∙I told him, "She's complaining that her arm∙9∙ ∙believe something to the effect of, “Physical
 10∙ ∙is broke."∙ I believe I told him I did a takedown on10∙ ∙resistance or aggressiveness, not being in
 11∙ ∙her, took her to the ground to handcuff her after she  11∙ ∙compliance,” amongst other things, “can enhance the
 12∙ ∙attacked me, et cetera.∙ But in terms of the ­­ the 12∙ ∙likelihood of an injury.”∙ I'm not calling it
 13∙ ∙specifics like directly repeating it as it was said, 13∙ ∙verbatim, but once I look at whatever it is, I’ll know
 14∙ ∙I ­­ it’s been a long time ago and we haven’t read all 14∙ ∙it.∙ I’ll know it for myself.
 15∙ ∙the reports.                                           15∙ ∙ ∙ ∙ ∙ ∙ ∙But I definitely didn't go there to break
 16∙ ∙ ∙ ∙ Q.∙ ∙Do you know if Ms. Oliver had any injuries 16∙ ∙her arm and I am not going to say that I broke her
 17∙ ∙after the October 22nd incident?                       17∙ ∙arm.∙ After all, she was cleared that weren't nothing
 18∙ ∙ ∙ ∙ A.∙ ∙Injuries from what?                          18∙ ∙wrong with her arm two ­­ three times by two
 19∙ ∙ ∙ ∙ Q.∙ ∙From the arm bar takedown.                   19∙ ∙paramedics.∙ And at the same time, even if her arm di
 20∙ ∙ ∙ ∙ A.∙ ∙Well, the ­­ as I said, the chief or the     20∙ ∙broke, she bears the responsibility.
 21∙ ∙director of EMS, he said that, “Yeah.∙ It's broken or  21∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT
 22∙ ∙fractured,” and so they gurneyed her.∙ I found out22∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 19 WAS MARKED
 23∙ ∙later that ­­ later that night shift that she had a ­­ 23∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
 24∙ ∙her arm was fractured, the humerus bone or something   24∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ I would like to present you
 25∙ ∙like that.                                             25∙ ∙with Exhibit 19, and I would like you to review the
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 44 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                             Pages 170 to 173
                                                      170                                                      172
 ∙1∙ ∙first page and tell me what this document is?          ∙1∙ ∙ ∙ ∙ Q.∙ ∙Do you remember roughly what you might have
 ∙2∙ ∙(Witness complies)                                     ∙2∙ ∙discussed?
 ∙3∙ ∙ ∙ ∙ A.∙ ∙It appears to be aftercare instructions for ∙3∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I asked him what the doctors are
 ∙4∙ ∙her, for Ms. Oliver.                                   ∙4∙ ∙saying and he said that they are saying it's a
 ∙5∙ ∙ ∙ ∙ Q.∙ ∙Is it true that after the incident, Ms.      ∙5∙ ∙fracture, and he told me again that Watkins told him
 ∙6∙ ∙Oliver went to Maria Parham Health?                    ∙6∙ ∙just to make sure I had my incident report, write it
 ∙7∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         ∙7∙ ∙up.
 ∙8∙ ∙ ∙ ∙ Q.∙ ∙Is it true that this incident occurred on    ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙He told me that the family was at the
 ∙9∙ ∙December 22nd, 2018?                                   ∙9∙ ∙hospital, and that they were asking for me and were
 10∙ ∙ ∙ ∙ A.∙ ∙I don't recall it occurring on December      10∙ ∙asking where he was.∙ I said, “And what did you tell
 11∙ ∙22nd, 2018.                                            11∙ ∙them?”∙ He said, “I told them where you was.”∙ And h
 12∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you know around what time this 12∙ ∙was like, “If they know like I know, they might not
 13∙ ∙incident occurred?                                     13∙ ∙want to come into there and bother you.”
 14∙ ∙ ∙ ∙ A.∙ ∙Around October, 2018.                        14∙ ∙ ∙ ∙ ∙ ∙ ∙And I told him, I said, “Well, you know, I'm
 15∙ ∙ ∙ ∙ Q.∙ ∙Do you remember the time of day it was?∙ Was 15∙ ∙trying to finish up my report.”∙ And he was like,
 16∙ ∙it 7:00 p.m., 8:00 p.m., anything like that?           16∙ ∙“Yeah.∙ Welborn is going to come up there because th
 17∙ ∙ ∙ ∙ A.∙ ∙I would have to go back to the incident      17∙ ∙Magistrate ­­ the Magistrate needs a transport to the
 18∙ ∙reports.∙ It ­­ I mean, it was at night, maybe 8:00 or 18∙ ∙hospital.”∙ And so that was it.∙ But let me go back
 19∙ ∙9:00.∙ At somewhere around there approximately, 19∙     but∙and so I can give you the full picture to ensure you
 20∙ ∙night shift.∙ It was definitely, I believe, before     20∙ ∙got it.
 21∙ ∙midnight.                                              21∙ ∙ ∙ ∙ ∙ ∙ ∙Captain Watkins contacted me after my use of
 22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And reading this first page, it says  22∙ ∙force and said that Lieutenant Goolsby contacted him
 23∙ ∙on the first three paragraphs, “You have a fracture of 23∙ ∙and said ­­ and Captain Watkins stated that he
 24∙ ∙the humerus.”∙ Paragraph 2: “The humerus is the long24∙ ∙contacted Sheriff White.∙ And he told me that I don't
 25∙ ∙bone in your upper arm.∙ Your fracture is in the top 25∙ ∙have ­­ that he made the Sheriff aware, and he said
                                                      171                                                      173
 ∙1∙ ∙(proximal) part of the bone.”∙ Paragraph 3: “Apparent∙1∙ ∙that I don't have anything to worry about.
 ∙2∙ ∙­­ a fracture means the same thing as a ‘broken bone.’∙2∙ ∙ ∙ ∙ ∙ ∙ ∙He said, “I sit on the use of force
 ∙3∙ ∙In general, fractures heal in about 6­8 weeks.∙ Over ∙3∙ ∙committee.”∙ And he said, “Before it gets to the
 ∙4∙ ∙time, the broken area gets stronger than the area      ∙4∙ ∙Sheriff, it has to get through me.”∙ And he said, “I
 ∙5∙ ∙around it.”∙ Did I read that correctly?                ∙5∙ ∙got your back.”∙ He said, “You don't have to worry
 ∙6∙ ∙ ∙ ∙ A.∙ ∙I believe you did.                           ∙6∙ ∙about anything because you did your job.∙ You did wh
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙Does this document say that Ms. Oliver had a ∙7∙ ∙you were supposed to do, and had she not resisted,
 ∙8∙ ∙broken bone?                                           ∙8∙ ∙this wouldn't have happened.”
 ∙9∙ ∙ ∙ ∙ A.∙ ∙It says she had a fracture to ­­ of the      ∙9∙ ∙ ∙ ∙ Q.∙ ∙Was this before the incident was
 10∙ ∙humerus.∙ And it says that a fracture means the same   10∙ ∙investigated that he said that?
 11∙ ∙thing, it’s the equivalent as a broken bone.           11∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ And also on that phone call, Captain
 12∙ ∙ ∙ ∙ Q.∙ ∙Do you have any reason to dispute this       12∙ ∙Watkins stated for me to do my incident report and u
 13∙ ∙document?                                              13∙ ∙of force report and to leave a copy of there for Ray.
 14∙ ∙ ∙ ∙ A.∙ ∙No.∙ This is between her and her medical 14∙ ∙And I said, “Leave a copy for Ray for what?”
 15∙ ∙official.∙ I wasn't at the hospital.                   15∙ ∙ ∙ ∙ ∙ ∙ ∙He said, “Leave a copy for Lieutenant Sharon
 16∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Okay.∙ We can remove the 16∙ ∙because he's the person that handle these type of
 17∙ ∙document.                                              17∙ ∙matters and he's going to be looking into ­­ he's
 18∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ So after this incident         18∙ ∙going be reviewing,” is what he said, “your
 19∙ ∙happened and you went home or you got back in your19∙ ∙paperwork.”∙ He said, “Just cover yourself.”∙ But he
 20∙ ∙vehicle, did you call anyone about what happened? 20∙ ∙said, “You're going to be all right.”
 21∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I contacted ­­ I contacted Lieutenant 21∙ ∙ ∙ ∙ Q.∙ ∙Who said that?
 22∙ ∙Goolsby and possibly Welborn, but I do remember22∙ ∙ ∙ ∙ A.∙ ∙Captain Watkins.∙ Lloyd Q Watkins, Captain
 23∙ ∙speaking to Goolsby.                                   23∙ ∙of Patrol.
 24∙ ∙ ∙ ∙ Q.∙ ∙Can you roughly remember what you said? 24∙ ∙ ∙ ∙ Q.∙ ∙Does Captain Watkins decide whether to fire
 25∙ ∙ ∙ ∙ A.∙ ∙I'm sorry, Counselor?                        25∙ ∙you or not?
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 45 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                             Pages 174 to 177
                                                      174                                                       176
 ∙1∙ ∙ ∙ ∙ A.∙ ∙Sheriff White makes the decision whether to∙1∙ ∙things.
 ∙2∙ ∙fire me.∙ But Captain Watkins spontaneously uttered,   ∙2∙ ∙ ∙ ∙ Q.∙ ∙Did you also call or have a call with
 ∙3∙ ∙without me even asking, that he had talked to the ∙3∙ ∙Sergeant Welborn?
 ∙4∙ ∙Sheriff.∙ And he told me that the Sheriff was aware∙4∙ ∙ ∙ ∙ A.∙ ∙I've said that I may have called Sergeant
 ∙5∙ ∙and that I don't have anything to worry about.         ∙5∙ ∙Welborn, but I ­­ I know I remember calling
 ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙Captain Watkins also said that he sit on the ∙6∙ ∙Sergeant ­­ excuse me, Lieutenant Goolsby.
 ∙7∙ ∙use of force committee.∙ He said, “Before it gets to ∙7∙ ∙ ∙ ∙ Q.∙ ∙Do you remember if you asked Goolsby whether
 ∙8∙ ∙the Sheriff, it gots to go through us.”∙ And he said, ∙8∙ ∙you would ­­ might lose your job?
 ∙9∙ ∙in the past, the Sheriff’s always going with their ∙9∙ ∙ ∙ ∙ A.∙ ∙If it's not in the reports that you all
 10∙ ∙recommendation for the use of force committee, and     10∙I∙have, then I'm not going to be able to say that I did
 11∙ ∙didn't have to worry about anything.                   11∙ ∙ask that.∙ I don't recall that.
 12∙ ∙ ∙ ∙ Q.∙ ∙Does the Sheriff have the authority to       12∙ ∙ ∙ ∙ Q.∙ ∙Were you concerned that you might lose your
 13∙ ∙overrule the committee?                                13∙ ∙job?
 14∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I mean, he has the authority.∙ But     14∙ ∙ ∙ ∙ A.∙ ∙Well, no.∙ I was ­­ I was already told that
 15∙ ∙here's the issue.∙ Based on Captain Watkins verbal15∙ ∙I was in the clear, so I didn't have nothing to worry
 16∙ ∙testimony to me, the Sheriff did not overrule in times 16∙ ∙about.
 17∙ ∙past.∙ He always went with the recommendation of17∙     the∙ ∙ ∙ Q.∙ ∙Before you were told you were in the clear,
 18∙ ∙use of force committee.                                18∙ ∙were you concerned?
 19∙ ∙ ∙ ∙ ∙ ∙ ∙And Captain Watkins made it very clear that19∙ ∙ ∙ ∙ A.∙ ∙I wasn't concerned about losing my job
 20∙ ∙I didn't have nothing to worried about.∙ I wouldn't20∙ ∙because I did my job.
 21∙ ∙have never known that he talked to the Sheriff outside 21∙ ∙ ∙ ∙ Q.∙ ∙All right.∙ So after the ­­­
 22∙ ∙of Captain Watkins telling me.                         22∙ ∙ ∙ ∙ A.∙ ∙However ­­ however, I had already been
 23∙ ∙ ∙ ∙ Q.∙ ∙Does the Sheriff have to tell you if he's    23∙ ∙threatened by Sheriff White at least three times that
 24∙ ∙investigating your employment?                         24∙ ∙if I didn't drop my complaints, that he was going to
 25∙ ∙ ∙ ∙ A.∙ ∙Come again?                                  25∙ ∙fire me.∙ My protected activity complaints, in which
                                                      175                                                       177
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙Is the Sheriff obligated to tell you whether ∙1∙ ∙he threatened to fire me in front of a third party.
 ∙2∙ ∙he's investigating whether you should still be         ∙2∙ ∙ ∙ ∙ Q.∙ ∙Who was the third party?
 ∙3∙ ∙employed, that he ­­ was he supposed to call you?      ∙3∙ ∙ ∙ ∙ A.∙ ∙Bullock.
 ∙4∙ ∙ ∙ ∙ A.∙ ∙If I'm being ­­ if I'm being investigated,   ∙4∙ ∙ ∙ ∙ Q.∙ ∙You said this happened three times?
 ∙5∙ ∙then it would be appropriate for him to say, “Hey,”∙5∙to∙ ∙ ∙ A.∙ ∙Yes.∙ He ­­ Sheriff White threatened to fire
 ∙6∙ ∙someone ­­ to one of his command staff members, let    ∙6∙ ∙me three times.
 ∙7∙ ∙the deputy for my case, Deputy White, know that “he's  ∙7∙ ∙ ∙ ∙ Q.∙ ∙Do you know when these three times occurred,
 ∙8∙ ∙under investigation,” or for him to tell me.           ∙8∙ ∙what dates?
 ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙He don't have to tell me.∙ They don't have ∙9∙ ∙ ∙ ∙ A.∙ ∙It's in my complaints.∙ It's in the summer
 10∙ ∙to tell me.∙ I mean, if they don't want to do it, they 10∙ ∙of 2018, somewhere around June or July.∙ I believe it
 11∙ ∙don't have to do it.∙ But if they start doing these 11∙ ∙was July when he met with me.∙ Somewhere around m
 12∙ ∙investigations, these one­sided investigations in 12∙ ∙late July, approximately, of 2018.∙ And he wanted me
 13∙ ∙which the County is known for, then it creates a 13∙ ∙to drop my complaints and I told him I wasn’t going to
 14∙ ∙problem.                                               14∙ ∙do it, and he told me to drop them.
 15∙ ∙ ∙ ∙ ∙ ∙ ∙Because while I work at the pleasure of the 15∙ ∙ ∙ ∙ Q.∙ ∙Why did he want you to drop them?
 16∙ ∙Sheriff, there are due process rights.∙ There are 16∙ ∙ ∙ ∙ A.∙ ∙He alleged that he don't know of any
 17∙ ∙equal protection rights and there are First Amendment  17∙ ∙discrimination, race discrimination and any other
 18∙ ∙rights when it comes to a government entity.           18∙ ∙protected activity violation that may have been in
 19∙ ∙ ∙ ∙ Q.∙ ∙You said the County's known for one­sided 19∙ ∙that letter, in his department.
 20∙ ∙investigations.∙ What are you referring to?            20∙ ∙ ∙ ∙ ∙ ∙ ∙And he told me that I don't go to HR.∙ He
 21∙ ∙ ∙ ∙ A.∙ ∙The write­up initially, of where I got       21∙ ∙don't ­­ I shouldn't go to HR because HR doesn't got
 22∙ ∙suspended.∙ The employee counseling form that is 22∙ ∙nothing to do with this, and he told me to drop my
 23∙ ∙predated six months approximately before I was even    23∙ ∙complaints.∙ And I told him, I said, “I'm not going to
 24∙ ∙hired, all both by Lieutenant Campbell.∙ Also, the 24∙ ∙drop them.”
 25∙ ∙shift ­­ the deceptive shift transfer, if not other    25∙ ∙ ∙ ∙ ∙ ∙ ∙And he said, “If you don't drop them, I'm
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 46 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                              Pages 178 to 181
                                                      178                                                        180
 ∙1∙ ∙going to drop you.∙ I am the elected sheriff.”∙ Then ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙He said, “Weldon talked to her,” referring
 ∙2∙ ∙he slammed his hands on the desk, and I told him I∙2∙ ∙to Captain W. Bullock.∙ “Lawrence talked to her,”
 ∙3∙ ∙wasn't going to drop it.∙ And he said, “Why not?∙ You  ∙3∙ ∙referring to Chief Bullock.∙ And I believe they said
 ∙4∙ ∙have a career here if you want it.∙ Just drop the ∙4∙ ∙that Captain and Watkins were in there.
 ∙5∙ ∙complaints.”∙ And I said, “Well, I'm not going to drop ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙But there was ­­ I believe there was a
 ∙6∙ ∙them.”∙ And so he gave me a letter and I went back∙6∙   to ∙third ­­­ a third party command staff member in there
 ∙7∙ ∙work.                                                  ∙7∙ ∙And Lieutenant Goolsby told me that, “She came up h
 ∙8∙ ∙ ∙ ∙ Q.∙ ∙What letter did he give you?                 ∙8∙ ∙this morning and she said, ‘If you all don't fire
 ∙9∙ ∙ ∙ ∙ A.∙ ∙He gave me two letters, I believe, in        ∙9∙ ∙him,’” referring to me, that “‘I'm going to sue the
 10∙ ∙response to my internal EEO Protected Activity, Title  10∙ ∙County, the Sheriff and Deputy White.’”
 11∙ ∙VII grievances.                                        11∙ ∙ ∙ ∙ ∙ ∙ ∙And the following day, I was terminated.∙ So
 12∙ ∙ ∙ ∙ Q.∙ ∙Got you.∙ Did anyone other than Bullock ­­ 12∙ ∙the agreement that they have in term ­­ in terms of
 13∙ ∙and which Bullock are you referring to again?          13∙ ∙terminating me would restrict her from suing me.∙ An
 14∙ ∙ ∙ ∙ A.∙ ∙Bullock, Chief ­­ excuse me.∙ Chief Bullock.14∙ ∙even if she did suing ­­ the immunity is going to
 15∙ ∙ ∙ ∙ Q.∙ ∙Did anyone other than Chief Bullock witness 15∙ ∙prevent.∙ I'm not concerned about it.
 16∙ ∙these events?                                          16∙ ∙ ∙ ∙ Q.∙ ∙So you're contending that the day before you
 17∙ ∙ ∙ ∙ A.∙ ∙It was just us in the office, so no.         17∙ ∙were fired, Ms. Oliver went into the Sheriff's Office
 18∙ ∙ ∙ ∙ Q.∙ ∙This was done in Sheriff’s White ­­ Sheriff 18∙ ∙and said, “If you don't fire him, I'm going to sue
 19∙ ∙White's office?                                        19∙ ∙you”?
 20∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         20∙ ∙ ∙ ∙ A.∙ ∙I'm not ­­ I'm telling you exactly what
 21∙ ∙ ∙ ∙ Q.∙ ∙After October of 2018, did you ever speak to 21∙ ∙Lieutenant James L. Goolsby told me as a witness to
 22∙ ∙Ms. Oliver again?                                      22∙ ∙her conversations, with her being so loud and also
 23∙ ∙ ∙ ∙ A.∙ ∙I don't believe so.∙ After the use of force, 23∙ ∙with them talking to him after she left.
 24∙ ∙no.                                                    24∙ ∙ ∙ ∙ ∙ ∙ ∙And Lieutenant Goolsby let me know to be up
 25∙ ∙ ∙ ∙ Q.∙ ∙Have you received any e­mails, calls, texts 25∙ ∙there, it might have been somewhere between 12:00 a
                                                      179                                                        181
 ∙1∙ ∙from her or her family?                                ∙1∙ ∙2:00, to meet with the Sheriff.∙ And when I got there,
 ∙2∙ ∙ ∙ ∙ A.∙ ∙No.                                          ∙2∙ ∙I had to wait nearly an hour, if not more than an
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Do you know whether Ms. Oliver plans to sue ∙3∙ ∙hour, and I met with Captain Bullock.
 ∙4∙ ∙you over what happened?                                ∙4∙ ∙ ∙ ∙ Q.∙ ∙And you were terminated the day after?
 ∙5∙ ∙ ∙ ∙ A.∙ ∙I don’t have any ­­­                         ∙5∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ At three o’clock.
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙Without disclosing any attorney­client       ∙6∙ ∙ ∙ ∙ Q.∙ ∙And you are contending that those two are
 ∙7∙ ∙communications, of course.                             ∙7∙ ∙related, those two events are related?
 ∙8∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?                                   ∙8∙ ∙ ∙ ∙ A.∙ ∙I'm ­­ what two events, contending what?
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Without disclosing any attorney­client       ∙9∙ ∙ ∙ ∙ Q.∙ ∙That your termination was related to Ms.
 10∙ ∙communications, of course.∙ I don't want to know about 10∙ ∙Oliver threatening to sue?
 11∙ ∙that.∙ Do you know if Ms. Oliver is going to sue you 11∙ ∙ ∙ ∙ A.∙ ∙No.∙ I'm just ­­ I'm laying out the facts
 12∙ ∙over what happened?                                    12∙ ∙that took place, okay?∙ My termination I believe is
 13∙ ∙ ∙ ∙ A.∙ ∙Well, I'm not sure if she is going to change 13∙ ∙related significantly to the retaliation ­­ the
 14∙ ∙her mind about not suing me.∙ First and foremost, 14∙  even ∙retaliatory conduct of your client in threatening to
 15∙ ∙if she sued me, I will win because I have immunity,15∙ ∙fire me because I would not withdrawal my protected
 16∙ ∙public official immunity, public officer immunity, as  16∙ ∙activity complaints.∙ And I'm also saying what
 17∙ ∙well as other government immunities.                   17∙ ∙Lieutenant Goolsby told me that Ms. Oliver said.
 18∙ ∙ ∙ ∙ ∙ ∙ ∙And not only that, if she sued me, she will 18∙ ∙ ∙ ∙ Q.∙ ∙Got you.∙ So why were you so adamant about
 19∙ ∙be going against the agreement that she had with the   19∙ ∙serving the warrant on Ms. Oliver?∙ You went to her
 20∙ ∙County and the Sheriff.                                20∙ ∙house at 2:00 a.m. and then ­­ or around that time,
 21∙ ∙ ∙ ∙ ∙ ∙ ∙And as I quote, as Lieutenant Goolsby called21∙ ∙and then you went to her house again?∙ Can you ­­­
 22∙ ∙my phone that morning that I had to go in to meet22∙    with∙ ∙ ∙ A.∙ ∙As I answered ­­ as I answered before, I was
 23∙ ∙allegedly the Sheriff, and it ended up being Captain   23∙W∙told to go serve the warrant, okay?∙ She was not the
 24∙ ∙Bullock, “Ms. Oliver was up here early this morning    24∙ ∙first person that I had to go serve a warrant on who
 25∙ ∙complaining on you.∙ Everybody could hear her.” 25∙ ∙wasn't there the first time, who wasn't there the
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 47 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                       YVer1f
Justin J. White                                                                             Pages 182 to 185
                                                      182                                                       184
 ∙1∙ ∙second time and sometimes it required a third or ∙1∙ ∙the county and you have to serve warrants.
 ∙2∙ ∙fourth visit.                                          ∙2∙ ∙Misdemeanor warrants, felony warrants, child suppor
 ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙I mean, that happens in law enforcement.∙ If ∙3∙ ∙warrants, order for arrest, criminal summons.∙ Take
 ∙4∙ ∙you go back, Counselor, to the write­up, when Campbell ∙4∙ ∙somebody into custody and do a magistrate’s order.
 ∙5∙ ∙talked about, “Deputy White says that he went to the   ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙So I can't say it wouldn’t have ­­ it would
 ∙6∙ ∙house and ­­ the houses and he attempted warrant ∙6∙ ∙have been avoided, because she was adamant on not
 ∙7∙ ∙services, et cetera.”                                  ∙7∙ ∙going to jail.∙ So who's the say that, had the traffic
 ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙I went to houses multiple times, okay?∙ The ∙8∙ ∙issues not happened.∙ Which, you know, caused me to
 ∙9∙ ∙same house multiple times, other houses multiple ∙9∙ ∙radio her plate in, that I or another deputy wouldn't
 10∙ ∙times.∙ Nobody come to the door.∙ Sometimes later10∙    on,∙have had the same outcome with her since she didn't
 11∙ ∙the third or fourth, sometimes fifth visit, somebody11∙ ∙want to go.
 12∙ ∙home.∙ Somebody car in the driveway.∙ Somebody 12∙     come ∙ ∙ ∙toQ.∙ ∙But it was your traffic stop that ­­­
 13∙ ∙the door, and you're able to either serve the warrant  13∙ ∙ ∙ ∙ A.∙ ∙And I will also say that your client ­­ not
 14∙ ∙or get the person to provide information for the 14∙ ∙your client.∙ Ms. Oliver, upon information and belief,
 15∙ ∙person to come to the Sheriff's Office.                15∙ ∙her criminal record ­­ she has a criminal record.
 16∙ ∙ ∙ ∙ ∙ ∙ ∙Or ­­ or sometimes, I mean, you just get the 16∙ ∙She's been charged before.∙ In terms of convictions, I
 17∙ ∙person and you take them there.∙ It's accomplished17∙    in ∙can't remember if she was convicted, but she
 18∙ ∙the law enforcement objective.∙ It's not about me 18∙ ∙definitely had charges, not just for those two
 19∙ ∙being obsessed with Ms. Oliver in terms of being 19∙ ∙warrants.
 20∙ ∙adamant.                                               20∙ ∙ ∙ ∙ Q.∙ ∙Why does that matter?
 21∙ ∙ ∙ ∙ Q.∙ ∙Is it true that you weren't told to go serve 21∙ ∙ ∙ ∙ A.∙ ∙It’s a ­­ it shows that she is a repeat
 22∙ ∙the warrant until you asked someone to help you serve  22∙ ∙offender in terms of being charged and if she's not
 23∙ ∙the warrant?∙ Is that right?                           23∙ ∙been convicted.
 24∙ ∙ ∙ ∙ ∙ ∙ ∙You said you were instructed to serve the    24∙ ∙ ∙ ∙ Q.∙ ∙So wasn't it your traffic stop that prompted
 25∙ ∙warrant, but your complaint says you asked for help 25∙ ∙you to search for Ms. Oliver's warrants?
                                                      183                                                       185
 ∙1∙ ∙from Sergeant Welborn.∙ And then he stated, "You go∙1∙  do∙ ∙ ∙ A.∙ ∙As I previously explained, Counselor, and
 ∙2∙ ∙it."∙ So is it true that you weren't instructed until  ∙2∙ ∙it's the ­­ the 911 dispatcher came back very, very
 ∙3∙ ∙you actually asked him about it?                       ∙3∙ ∙quick despite Major Bullock saying that there’s no
 ∙4∙ ∙ ∙ ∙ A.∙ ∙I stand by my statement.∙ I did ask him      ∙4∙ ∙radio traffic showing that and there's no radio
 ∙5∙ ∙about having a backup unit there to help me serve the  ∙5∙ ∙traffic showing anything other than me reading the
 ∙6∙ ∙warrant.∙ I believe in teamwork.∙ They believe in ∙6∙ ∙plate, and then later saying that there was a
 ∙7∙ ∙teamwork.∙ Unfortunately, Sergeant Welborn decided     ∙7∙ ∙distortion
                                                                  to           or distinction ­­ there was a mix­up in
 ∙8∙ ∙have me go up there and serve the warrant.∙ That's∙8∙ ∙what I was asking for and what the 911 Dispatcher
 ∙9∙ ∙what I done.                                           ∙9∙ ∙believed.
 10∙ ∙ ∙ ∙ Q.∙ ∙Do you regret serving that warrant?          10∙ ∙ ∙ ∙ Q.∙ ∙But you called ­­­
 11∙ ∙ ∙ ∙ A.∙ ∙I don't regret doing my job.∙ I don't regret 11∙ ∙ ∙ ∙ A.∙ ∙But the traffic ­­ the traffic violations is
 12∙ ∙going to serve the warrant because I had a job to do.  12∙ ∙what put me on to Ms. Oliver.∙ And according to the
 13∙ ∙I took an oath, just like every other deputy there. 13∙ ∙write­up that Campbell issued, or whatever
 14∙ ∙Now, it's unfortunate that the circumstances took 14∙ ∙documentation issued, my ­­ one of my responsibilitie
 15∙ ∙place in terms of her arm getting fractured or broken. 15∙ ∙is preventing crime.∙ And violations of Chapter 20,
 16∙ ∙ ∙ ∙ ∙ ∙ ∙But that was definitely not intentional, and 16∙ ∙that's a crime.∙ So I was still doing my job.
 17∙ ∙it could have been avoided had Ms. Oliver complied     17∙ ∙ ∙ ∙ Q.∙ ∙But it was a traffic stop that put you on to
 18∙ ∙with my lawful orders, lawful request.∙ Had she 18∙ ∙Ms. Oliver.∙ Is that correct?
 19∙ ∙adhered to what I was trying to do, this situation 19∙ ∙ ∙ ∙ A.∙ ∙It was a traffic violation she committed,
 20∙ ∙would have turned out so much better.                  20∙ ∙multiple ones.∙ And I never did a traffic stop, okay?
 21∙ ∙ ∙ ∙ Q.∙ ∙To your point, could this have been avoided 21∙ ∙I did not pull her over.∙ I followed her and I tried
 22∙ ∙if you did not conduct a traffic stop on Ms. Oliver in 22∙ ∙to talk to her via the community­oriented policing
 23∙ ∙the first place?                                       23∙ ∙model, the philosophy.
 24∙ ∙ ∙ ∙ A.∙ ∙Well, I can't say it would have been         24∙ ∙ ∙ ∙ Q.∙ ∙Do you ever call people that have
 25∙ ∙avoided, because every deputy is assigned to a side25∙  of ∙outstanding warrants and tell them to come to the
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 48 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                            Pages 186 to 189
                                                      186                                                      188
 ∙1∙ ∙Sheriff's Office to be served?                        ∙1∙ ∙was terminated, I spoke to Captain Watkins.∙ I spoke
 ∙2∙ ∙ ∙ ∙ A.∙ ∙Yes, I have.                                ∙2∙ ∙to Lieutenant Goolsby, Sergeant Welborn.∙ I told
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Why didn't you do that with Ms. Oliver?     ∙3∙ ∙Poole, Deputy Poole, that I had a use of force. I
 ∙4∙ ∙ ∙ ∙ A.∙ ∙One, I was told by Sergeant Welborn to go ∙4∙ ∙said Sergeant ­­ I said Sergeant Welborn.∙ Deputy
 ∙5∙ ∙get her, and so I went to get her.                    ∙5∙ ∙Edwards.
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙That was after you had ­­­                  ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙Now, I can't remember off the top of my
 ∙7∙ ∙ ∙ ∙ A.∙ ∙And the most ­­ and then when I called,     ∙7∙ ∙head.∙ I mean, I do know, you know, Captain Bullock,
 ∙8∙ ∙she ­­ when I ­­ when I went to get her, I was going ∙8∙ ∙you know, he questioned, being that he did some
 ∙9∙ ∙based on a supervisory order.∙ Whenever I called ∙9∙ ∙questions ­­ had some questions for me.
 10∙ ∙somebody, it wasn't that I was actually ­­ actually 10∙ ∙ ∙ ∙ Q.∙ ∙Did any of them tell you that you were about
 11∙ ∙searching for their number, if we even had one, 11∙ ∙to be terminated?
 12∙ ∙because I didn't have a laptop.                       12∙ ∙ ∙ ∙ A.∙ ∙No.∙ I didn't know that I was being ­­ going
 13∙ ∙ ∙ ∙ ∙ ∙ ∙But sometimes a number may have been ­­ a13∙ ∙to be fired until around 3:00 p.m. on the 24th,
 14∙ ∙number may have been on the warrant log.∙ I forgot    14∙ ∙when ­­ a few minutes before three o’clock, Captain
 15∙ ∙what it's called, but whatever side you're on, north15∙ ∙Watkins called me.∙ And I was working part ­­ I was
 16∙ ∙or south, there's a warrant log.                      16∙ ∙working not part­time.∙ Off ­­ off­duty at the
 17∙ ∙ ∙ ∙ ∙ ∙ ∙If the number was up there and after        17∙ ∙courthouse.∙ He told me to come to his office.
 18∙ ∙multiple attempts of us not ­­ of me not trying to ­­18∙ ∙ ∙ ∙ ∙ ∙ ∙And when I went in his office, I saw
 19∙ ∙of not getting a person, then I would call.∙ I would 19∙ ∙Bullock ­­ Weldon Bullock, Lawrence Bullock, Ray
 20∙ ∙see if I can find something to get in contact with 20∙ ∙Sharon.∙ Watkins was sitting in his office with the
 21∙ ∙this person.                                          21∙ ∙door closed.∙ When I ­­ no.
 22∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Can we go off the record? 22∙ ∙ ∙ ∙ ∙ ∙ ∙Watkins was sitting in his office.∙ He saw
 23∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are off the 23∙ ∙me.∙ Either he was sitting down or he was standing up
 24∙ ∙record.∙ The time is 4:52.                            24∙ ∙near the door or something.∙ And I went in his office,
 25∙ ∙(Brief recess:∙ 4:52 p.m. to 5:24 p.m.)               25∙ ∙and when I went to close it, I believe Captain Bullock
                                                      187                                                      189
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are back on∙1∙  the∙and Lieutenant Sharon ­­ Captain Bullock said
 ∙2∙ ∙record.∙ The time is 5:24 p.m.                        ∙2∙ ∙something about, “I need to get in here.”
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ All right.∙ Mr. White, we're  ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙And so I opened the door, and that's when he
 ∙4∙ ∙going to talk about what happened after the Ms. Oliver∙4∙ ∙said, Captain ­­ Captain Bullock said, “I need your
 ∙5∙ ∙incident with regard to your employment.∙ You         ∙5∙ ∙gun and badge and your credentials.∙ Your services ­­
 ∙6∙ ∙mentioned that Captain Watkins spoke to you on the ∙6∙ ∙the Sheriff told me to tell you that your services are
 ∙7∙ ∙phone about the incident.∙ Is that right?             ∙7∙ ∙no longer needed, no longer required,” something to
 ∙8∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ Captain Watkins spoke to me on the ∙8∙ ∙that effect.
 ∙9∙ ∙phone on the night of my use of force.∙ After that, ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙So Lieutenant Sharon wanted to take my gun,
 10∙ ∙him and I did not speak at all, outside of him calling10∙ ∙and he pulled like three or four times and he couldn't
 11∙ ∙me down to his office so they could terminate me. 11∙ ∙get it out.∙ And so he was like, “Well, I can't get it
 12∙ ∙After I left the Sheriff's Office, him and I had no 12∙ ∙out.”∙ And I told him, I said, “I'll pull it out.” I
 13∙ ∙communication.                                        13∙ ∙said, “I’m not going to do nothing other than pull it
 14∙ ∙ ∙ ∙ Q.∙ ∙What other colleagues did you talk to after 14∙ ∙out so you can get it.”∙ And that’s what I done then.
 15∙ ∙the incident?                                         15∙ ∙ ∙ ∙ ∙ ∙ ∙And he took it, and he said, “Thanks, J. J.”
 16∙ ∙ ∙ ∙ A.∙ ∙What ­­ are you asking me what other        16∙ ∙And he gave me a ride home, and he told me, “I just
 17∙ ∙colleagues Captain Watkins talked to, or what other   17∙ ∙want to let you know, I ­­ I didn't have nothing to do
 18∙ ∙colleagues I talked to?                               18∙ ∙with that.”∙ He was like, “I ­­ I don't want you to be
 19∙ ∙ ∙ ∙ Q.∙ ∙You talked to.                              19∙ ∙mad at me or anything.”∙ So that was it.
 20∙ ∙ ∙ ∙ A.∙ ∙Well, I didn't have any colleagues after    20∙ ∙ ∙ ∙ Q.∙ ∙Who gave you the ride home?
 21∙ ∙they fired me.                                        21∙ ∙ ∙ ∙ A.∙ ∙As I just said, Lieutenant Sharon.
 22∙ ∙ ∙ ∙ Q.∙ ∙Well, from the time that the incident       22∙ ∙ ∙ ∙ Q.∙ ∙And did you talk on your way home?
 23∙ ∙occurred to the time you were fired, is what I'm      23∙ ∙ ∙ ∙ A.∙ ∙No.∙ It was a quiet drive.
 24∙ ∙asking.∙ I'm sorry.                                   24∙ ∙ ∙ ∙ Q.∙ ∙Was Sheriff White present in the office when
 25∙ ∙ ∙ ∙ A.∙ ∙From the time the incident occurred until I 25∙ ∙you were told that you were being terminated?
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 49 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                              Pages 190 to 193
                                                       190                                                       192
 ∙1∙ ∙ ∙ ∙ A.∙ ∙I don't know where he was.                  ∙1∙ ∙ ∙ ∙ Q.∙ ∙Can you give me some context?∙ What did
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Did they mention the Ms. Oliver incident?   ∙2∙ ∙Bobby Martin say, when was he using it, against whom?
 ∙3∙ ∙ ∙ ∙ A.∙ ∙No.∙ Nobody mentioned it.∙ Everything I just∙3∙ ∙ ∙ ∙ A.∙ ∙He said ­­ well, he said it to me, mocking
 ∙4∙ ∙told you, what Captain Bullock said ­­ Weldon Bullock,∙4∙ ∙what Patel said as well as said it to Patel.∙ And I
 ∙5∙ ∙“Sheriff told me to tell you your services are no ∙5∙ ∙told him that he shouldn't be saying that word.∙ And
 ∙6∙ ∙longer needed” ­­­                                    ∙6∙ ∙of course he's like, you know, “Mr. White, I grew up
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙That's it?∙ You didn’t ask questions ­­­    ∙7∙ ∙with, you know, African­Americans and I got black
 ∙8∙ ∙ ∙ ∙ A.∙ ∙­­­ credentials, badge, gun.∙ They needed ∙8∙ ∙people in my family.”
 ∙9∙ ∙that, said somebody would give me a ride home in my   ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙And he was like, “I never meant to
 10∙ ∙patrol car, and that's what happened.                 10∙ ∙disrespect you or anything.”∙ I said, “Okay.”∙ And
 11∙ ∙ ∙ ∙ Q.∙ ∙Did you ask, “Why is this happening?” or    11∙ ∙Welborn used it in the context of a song that was
 12∙ ∙anything like that?                                   12∙ ∙composed by or performed by Lil Deval, L­I­L, D­U­V
 13∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I asked for a reason.∙ He told me the 13∙ ∙L, “Smile.”∙ And one of his lyrics is, “I ain't going
 14∙ ∙Sheriff told him not to talk about it.                14∙ ∙back and forth with you Ns.∙ I'm living my best life,”
 15∙ ∙ ∙ ∙ Q.∙ ∙Who said that?                              15∙ ∙et cetera.
 16∙ ∙ ∙ ∙ A.∙ ∙Captain Bullock.∙ Weldon Bullock, Weldon16∙ ∙ ∙ ∙ Q.∙ ∙Was he using it ­­ was he directing that
 17∙ ∙Wallace Bullock.                                      17∙ ∙term towards you or singing the song to you?
 18∙ ∙ ∙ ∙ Q.∙ ∙Did anyone at the Sheriff’s Office use      18∙ ∙ ∙ ∙ A.∙ ∙He was singing the song and I was sitting in
 19∙ ∙racial slurs or discriminatory language against you 19∙ ∙front of him.∙ And I told him, I said, “Hey, man.” I
 20∙ ∙near the time of your termination?                    20∙ ∙said, “You can't be saying that word.”∙ And I said ­­
 21∙ ∙ ∙ ∙ A.∙ ∙Yes, they did.                              21∙ ∙and he was like, “I can say that word, J.J.∙ All I
 22∙ ∙ ∙ ∙ Q.∙ ∙Who did?                                    22∙ ∙know is your kind.∙ I grew up with your kind. I can
 23∙ ∙ ∙ ∙ A.∙ ∙There were several deputies, such as Deputy23∙ ∙say that word.”
 24∙ ∙Patel, a few months prior to my termination and said  24∙ ∙ ∙ ∙ Q.∙ ∙How did you respond?
 25∙ ∙the N word.∙ “What's up, N?”∙ I observed him say,25∙ ∙ ∙ ∙ A.∙ ∙How did who respond?
                                                       191                                                       193
 ∙1∙ ∙“What's up, N” to Deputy Poole.                        ∙1∙ ∙ ∙ ∙ Q.∙ ∙When he said, “I can say that word,” what
 ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙I told him he should not be saying that word ∙2∙ ∙did you say?
 ∙3∙ ∙in the workplace, and he said that, “I'm nearly just∙3∙ ∙ ∙ ∙ A.∙ ∙I told, I said, “No.”∙ I said, “That word
 ∙4∙ ∙as black as you,” or something to that effect, “and I∙4∙ ∙shouldn't be said by anybody.”∙ I said, “Especially in
 ∙5∙ ∙can say that word.”                                    ∙5∙ ∙the workplace.”
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙How did Deputy Poole react?                  ∙6∙ ∙ ∙ ∙ Q.∙ ∙Do you know when this was, around what time,
 ∙7∙ ∙ ∙ ∙ A.∙ ∙Who?                                         ∙7∙ ∙what date?
 ∙8∙ ∙ ∙ ∙ Q.∙ ∙You said he said it to Deputy Poole as well. ∙8∙ ∙ ∙ ∙ A.∙ ∙It was around the summer of ­­ 2018.
 ∙9∙ ∙Do you know how he reacted?                            ∙9∙ ∙ ∙ ∙ Q.∙ ∙Can you approximate a month, or you just ­­
 10∙ ∙ ∙ ∙ A.∙ ∙He don't like the word either, but I can't 10∙ ∙summer is as specific as you can get?
 11∙ ∙testify on his behalf.                                 11∙ ∙ ∙ ∙ A.∙ ∙I'm going to just say summer.
 12∙ ∙ ∙ ∙ Q.∙ ∙Did you see what ­­ did you see how Deputy 12∙ ∙ ∙ ∙ Q.∙ ∙So you mentioned that Bobby Martin used the
 13∙ ∙Poole responded, did he say anything?                  13∙ ∙N word without, of course, using the word.∙ Can you
 14∙ ∙ ∙ ∙ A.∙ ∙I said ­­ I just answered that question. I 14∙ ∙tell me what the sentence was?
 15∙ ∙said that he did not like the uses of the word.        15∙ ∙ ∙ ∙ A.∙ ∙As I already asked ­­ as I already answered,
 16∙ ∙ ∙ ∙ Q.∙ ∙Other than Mr. Patel, did any other people 16∙ ∙he was like ­­ he said something to the effect,
 17∙ ∙use discriminatory language against you, prior or at 17∙ ∙“What's up, N,” mocking Patel.∙ That's what I just
 18∙ ∙or near the time of your termination?                  18∙ ∙said.∙ He said the same thing that Patel said.∙ That's
 19∙ ∙ ∙ ∙ A.∙ ∙Well, yes.                                   19∙ ∙what I mean by that.
 20∙ ∙ ∙ ∙ Q.∙ ∙Who else?                                    20∙ ∙ ∙ ∙ Q.∙ ∙So was he talking to you?
 21∙ ∙ ∙ ∙ A.∙ ∙There was a few sergeants that said some 21∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ And he was also saying it and talking
 22∙ ∙things, some racial epithets, N word.                  22∙ ∙to Patel.
 23∙ ∙ ∙ ∙ Q.∙ ∙Who said the N word?                         23∙ ∙ ∙ ∙ Q.∙ ∙And he said he didn't mean to disrespect
 24∙ ∙ ∙ ∙ A.∙ ∙Sergeant Bobby Martin, who was a white male, 24∙ ∙you.∙ Did you believe that?
 25∙ ∙and Sergeant Chris Welborn, who was a white male.      25∙ ∙ ∙ ∙ A.∙ ∙I took them at his word, but he shouldn't ­­
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 50 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                         COPY
                                                                                                                       YVer1f
Justin J. White                                                                            Pages 194 to 197
                                                      194                                                      196
 ∙1∙ ∙he knew better.∙ Don’t ­­ listen.∙ No African­American∙1∙ ∙2018, up until April and May.
 ∙2∙ ∙wants to hear a Caucasian­American say the N word.    ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙To the point of where ­­ at least May, to
 ∙3∙ ∙Let's be clear.∙ Let's not play dumb.                 ∙3∙ ∙the point of where Sergeant Welborn said that he had
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙Was this the first time that Bobby Martin   ∙4∙ ∙written Deputy ­­ and I can't think of her name.∙ It’s
 ∙5∙ ∙had used this word in front of you?                   ∙5∙ ∙on the tip of my tongue.∙ He ­­ but it was a female
 ∙6∙ ∙ ∙ ∙ A.∙ ∙To my knowledge.∙ I don't have any          ∙6∙ ∙deputy.∙ I can't pronounce her first name.∙ I think it
 ∙7∙ ∙recollection earlier now that ­­ I mean, I don't have∙7∙ ∙starts with a Q maybe.
 ∙8∙ ∙any recollection that it occurred earlier, while      ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙But he had written her up several times.∙ He
 ∙9∙ ∙sitting here now.                                     ∙9∙ ∙had complained on her several times.∙ And he said wh
 10∙ ∙ ∙ ∙ Q.∙ ∙How about Welborn?∙ Was this using it with 10∙ ∙he did it, the Chief Deputy, Lawrence Bullock, told
 11∙ ∙the song, was that the only time you can recollect? 11∙ ∙Lieutenant Goolsby not to do anything with it and tha
 12∙ ∙ ∙ ∙ A.∙ ∙Yes.                                        12∙ ∙the Sheriff won't going to do anything with it.
 13∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you've mentioned that Mr. Patel, 13∙ ∙ ∙ ∙ ∙ ∙ ∙And I asked Welborn why, and he said ­­ the
 14∙ ∙Martin and Welborn.∙ Anyone else use discriminatory14∙ ∙Chief Deputy said, “We don't have a lot of female
 15∙ ∙language at or near your termination?                 15∙ ∙officers and we want to keep her.∙ We don't want to
 16∙ ∙ ∙ ∙ A.∙ ∙Well, there were comments about ­­ I said 16∙ ∙run her away.”
 17∙ ∙something to Sergeant Martin, who referred to Deputy  17∙ ∙ ∙ ∙ ∙ ∙ ∙And so they never disciplined her over what
 18∙ ∙Purav, P­R ­­ P­U­R­A­V, Patel, P­A­T­E­L.∙ He called 18∙ ∙Welborn said.∙ Some of it deserved a suspension, and
 19∙ ∙him Osama Bin Laden, and I told him that he could     19∙not
                                                                 ∙all of it combined, she could have been fired.∙ Now, I
 20∙ ∙make those terroristic threats, that it was           20∙ ∙can't recall the specific, at this time, charges he
 21∙ ∙disrespectful, unprofessional, et cetera.             21∙ ∙made, but there were several.
 22∙ ∙ ∙ ∙ ∙ ∙ ∙As far as the specific things that were     22∙ ∙ ∙ ∙ ∙ ∙ ∙So if Chief Bullock and the Sheriff want to
 23∙ ∙said, I'm not able to recall because it's been a long 23∙ ∙discipline me for these false allegations, why not
 24∙ ∙time ago.∙ But I covered basically most of it, if not 24∙ ∙investigate and discipline the female deputy in
 25∙ ∙all of it in my ­­ the EEOC file and in my complaints.25∙ ∙question for what Welborn determined was true
                                                      195                                                      197
 ∙1∙ ∙So I will say, refer to that.                          ∙1∙ ∙allegations or substantial allegations if, you know ­­
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Did Sheriff Peter White ever use             ∙2∙ ∙and the only thing that was different between her and
 ∙3∙ ∙discriminatory language against you?                   ∙3∙ ∙I was our gender.∙ She's a female.∙ I'm a male.∙ So to
 ∙4∙ ∙ ∙ ∙ A.∙ ∙Not ­­ I can't recall the specific language ∙4∙ ∙answer your question about Chief Bullock, yes.
 ∙5∙ ∙if he may have used it, but I can say that the         ∙5∙ ∙ ∙ ∙ Q.∙ ∙Anything else about Chief Bullock that you
 ∙6∙ ∙behaviors of his office was discriminatory.            ∙6∙ ∙can remember?
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙What about him individually?                 ∙7∙ ∙ ∙ ∙ A.∙ ∙I remember he told me that the Sheriff
 ∙8∙ ∙ ∙ ∙ A.∙ ∙I ­­ I just answered that.                   ∙8∙ ∙wanted to fire me for what Cameron had written up, b
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Did he ever make fun of you for your race or ∙9∙ ∙he talked him out of it.∙ He told me if I appealed it
 10∙ ∙gender?                                                10∙ ∙that the Sheriff would fire me.∙ He later rescinded
 11∙ ∙ ∙ ∙ A.∙ ∙No.∙ He didn't make fun, whatever that       11∙ ∙that allegation, saying “would,” in July when him and
 12∙ ∙means.                                                 12∙ ∙the Sheriff met with me, and said that he never said I
 13∙ ∙ ∙ ∙ Q.∙ ∙To use offensive language or use it in a     13∙ ∙would be fired.∙ He said I could be fired.
 14∙ ∙joking manner.∙ Did that ever happen?                  14∙ ∙ ∙ ∙ ∙ ∙ ∙Would, could, however you want to say it.
 15∙ ∙ ∙ ∙ A.∙ ∙No.∙ He didn't directly do it.∙ Not to my    15∙ ∙As I said, he said that I would be fired if I appealed
 16∙ ∙knowledge.                                             16∙ ∙it, if I went to the Sheriff, and told me to sign it
 17∙ ∙ ∙ ∙ Q.∙ ∙How about Lawrence D. Bullock?               17∙ ∙and ­­ sign the form or whatnot.
 18∙ ∙ ∙ ∙ A.∙ ∙How about?                                   18∙ ∙ ∙ ∙ Q.∙ ∙Which form is this?∙ Just a ­­­
 19∙ ∙ ∙ ∙ Q.∙ ∙Did Lawrence D. Bullock ever used            19∙ ∙ ∙ ∙ A.∙ ∙Write­up.
 20∙ ∙discriminatory language or act discriminatorily        20∙ ∙ ∙ ∙ Q.∙ ∙Which write­up was this about?
 21∙ ∙against you for your race or gender?                   21∙ ∙ ∙ ∙ A.∙ ∙The only one that I have, the written
 22∙ ∙ ∙ ∙ A.∙ ∙Well, I can say, in terms of the gender, I 22∙ ∙warning that the ­­ the suspension, the falsification,
 23∙ ∙remember an African­American female deputy who         23∙had
                                                                  ∙the falsiticity, the deceptive write­up by Lieutenant
 24∙ ∙allegedly, according to Sergeant C.M. Welborn, 24∙ ∙Durwood Campbell.
 25∙ ∙violated multiple policies in ­­ late 2017 and early 25∙ ∙ ∙ ∙ Q.∙ ∙Okay.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 51 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                             Pages 198 to 201
                                                      198                                                      200
 ∙1∙ ∙ ∙ ∙ A.∙ ∙And if there's anything else that Chief      ∙1∙ ∙you know, like a toboggan or something.
 ∙2∙ ∙Bullock may have done, it’s not coming to my head∙2∙    at ∙ ∙ ∙ Q.∙ ∙Something more for the winter?
 ∙3∙ ∙this time, but I think I covered a good portion of it.∙3∙ ∙ ∙ ∙ A.∙ ∙Yes.
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙All right.∙ That's great.∙ How about Weldon ∙4∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ All right.∙ So after you were
 ∙5∙ ∙Wallace Bullock?∙ Any discriminatory actions or        ∙5∙ ∙terminated and you returned all your equipment, what
 ∙6∙ ∙language taken against you?                            ∙6∙ ∙did you do after that, what happened next?∙ Did you
 ∙7∙ ∙ ∙ ∙ A.∙ ∙I can't say that ­­ I can't say that he did  ∙7∙ ∙call anyone?
 ∙8∙ ∙anything directly, but I want to be clear.∙ This is ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙Of course, without discussing calling your
 ∙9∙ ∙about, even before I filed any type of internal        ∙9∙ ∙attorneys or anything like that, did you call any
 10∙ ∙grievances, EEO protective grievances, your client10∙   ­­ ∙non­attorneys about it?
 11∙ ∙I filed other complaints well before it went to HR 11∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I called Poole and I told him what
 12∙ ∙because of the deceptive shift transfer, okay?         12∙ ∙happened.
 13∙ ∙ ∙ ∙ ∙ ∙ ∙Had ­­ had your client not did what they did 13∙ ∙ ∙ ∙ Q.∙ ∙What did he say about it?
 14∙ ∙it and terms of the statements they made about me,14∙    the∙ ∙ ∙ A.∙ ∙He was like, “What?”∙ And I mean ­­ I mean,
 15∙ ∙­­ the purple hat being in my mailbox.∙ Had all this15∙ ∙you know, he wanted to know what happened.∙ And I
 16∙ ∙stuff as well as other things not took place, then it 16∙ ∙told him, I said, “I just called to let you know they
 17∙ ∙would've never triggered to something on and on and    17∙ ∙wouldn't ­­ they fired me for whatever reason. I
 18∙ ∙onward, up into write­ups, suspensions, bad            18∙ ∙don't know the reason.”
 19∙ ∙performance evaluations, et cetera.                    19∙ ∙ ∙ ∙ ∙ ∙ ∙And he told me it shouldn't be hard to find
 20∙ ∙ ∙ ∙ Q.∙ ∙But going back to Mr. Weldon Bullock, you 20∙ ∙out.∙ But I told him what happened.∙ You know,
 21∙ ∙said that you can't say anything directly.∙ How about 21∙ ∙Weldon ­­ Watkins called me down there, walked into
 22∙ ∙indirectly discriminatory?                             22∙ ∙his office.∙ Weldon came behind me, told me the
 23∙ ∙ ∙ ∙ A.∙ ∙I don't have anything to say.                23∙ ∙Sheriff don't need ­­ want my services, and they gave
 24∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let's talk about this purple hat.     24∙ ∙me a ride home in my patrol car.
 25∙ ∙Where was your mailbox located?                        25∙ ∙ ∙ ∙ Q.∙ ∙Did you call the Sheriff to ask why you were
                                                      199                                                      201
 ∙1∙ ∙ ∙ ∙ A.∙ ∙In the hallway adjacent from ­­ on the       ∙1∙ ∙terminated?
 ∙2∙ ∙outside of the patrol room.                            ∙2∙ ∙ ∙ ∙ A.∙ ∙No.
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Who has access to that hallway?              ∙3∙ ∙ ∙ ∙ Q.∙ ∙Why not?
 ∙4∙ ∙ ∙ ∙ A.∙ ∙Everybody at the Sheriff's Office, sworn and∙4∙ ∙ ∙ ∙ A.∙ ∙Why would I?∙ If he wanted me to know why I
 ∙5∙ ∙non­sworn personnel.                                   ∙5∙ ∙was terminated, he would have ­­ he would not have
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙Does anyone who's not a deputy or above have∙6∙ ∙told Weldon not to talk to me, not to tell me why.
 ∙7∙ ∙access to those mailboxes?                             ∙7∙ ∙ ∙ ∙ Q.∙ ∙Did Poole mention that your race played a
 ∙8∙ ∙ ∙ ∙ A.∙ ∙Sworn and non­sworn, secretaries, personal∙8∙ ∙factor in your termination during your call?
 ∙9∙ ∙assistants, they have access to it.                    ∙9∙ ∙ ∙ ∙ A.∙ ∙No.∙ And that call has been a long time ago
 10∙ ∙ ∙ ∙ Q.∙ ∙Does anyone that’s not an employee of the 10∙ ∙as well.
 11∙ ∙Sheriff’s Office have access to those hallways?        11∙ ∙ ∙ ∙ Q.∙ ∙Did anyone from the Vance County Sheriff’s
 12∙ ∙ ∙ ∙ A.∙ ∙Well, the janitors and the custodians. I     12∙ ∙Office mention that race was a factor?
 13∙ ∙mean, they walk past it when they clean up.            13∙ ∙ ∙ ∙ A.∙ ∙No.∙ They denied it.∙ They denied race when
 14∙ ∙ ∙ ∙ Q.∙ ∙Anyone else?                                 14∙ ∙I filed my ­­ after I filed my complaints.
 15∙ ∙ ∙ ∙ A.∙ ∙No.∙ Not to my knowledge.                    15∙ ∙ ∙ ∙ Q.∙ ∙Did they mention gender was a factor?
 16∙ ∙ ∙ ∙ Q.∙ ∙Can you describe this hat other than it      16∙ ∙ ∙ ∙ A.∙ ∙No.
 17∙ ∙being purple?∙ Did it have any symbols on it or        17∙ ∙ ∙ ∙ Q.∙ ∙Did they mention sexual orientation as a
 18∙ ∙anything?                                              18∙ ∙factor?
 19∙ ∙ ∙ ∙ A.∙ ∙Again, I ­­ listen, it was a purple hat.∙ It 19∙ ∙ ∙ ∙ A.∙ ∙No.
 20∙ ∙had multi­colors in it ­­ in the fabric, an overall 20∙ ∙ ∙ ∙ Q.∙ ∙Other than Poole, did you call anyone else
 21∙ ∙purple hat, and it may have had a snowball puff at21∙   the∙saying, "I got fired.∙ I don't know what happened"?
 22∙ ∙top.∙ I don't ­­ I can't remember everything.          22∙ ∙ ∙ ∙ A.∙ ∙Yes, I called Poole.∙ I later called ­­ I
 23∙ ∙ ∙ ∙ Q.∙ ∙So when you say, “hat,” you're not talking 23∙ ∙called Welborn.∙ I was like, “You know I got fired?”
 24∙ ∙about a baseball cap?                                  24∙ ∙and he was like, “No.∙ I didn't know,” X, Y and Z, and
 25∙ ∙ ∙ ∙ A.∙ ∙No.∙ I'm talking about, like, a snow cap or, 25∙ ∙it was a short call.∙ That's a long time ago.∙ I can't
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 52 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                              Pages 202 to 205
                                                       202                                                       204
 ∙1∙ ∙remember everybody that I spoke to, but anybody ∙1∙   I ∙know where the notebook is.
 ∙2∙ ∙spoke to would've been very, very limited because I'm ∙2∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So can you explain how your
 ∙3∙ ∙a private person.                                     ∙3∙ ∙employment at the Vance County Sheriff’s Office caused
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙So while you were ­­ when you started       ∙4∙ ∙you to suffer emotional distress?
 ∙5∙ ∙working at the Vance County Sheriff’s Office, is it ∙5∙ ∙ ∙ ∙ A.∙ ∙This was a very ­­ this was a serious matter
 ∙6∙ ∙true that you would sometimes carry around a notebook ∙6∙ ∙that affected my livelihood, that affected my working
 ∙7∙ ∙while you were on duty?                               ∙7∙ ∙ability as a law enforcement officer as well as my law
 ∙8∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I was provided that notebook.         ∙8∙ ∙enforcement certification, being jobless for at least
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Who provided you that notebook?             ∙9∙ ∙six months.
 10∙ ∙ ∙ ∙ A.∙ ∙I believe either Campbell or Wayne gave me  10∙ ∙ ∙ ∙ ∙ ∙ ∙Later not, you know, being able to work in
 11∙ ∙that notebook.                                        11∙ ∙law enforcement because your client gave negative
 12∙ ∙ ∙ ∙ Q.∙ ∙Can you describe the notebook?∙ How did it 12∙ ∙references, alleged, and marked my F5A, report of
 13∙ ∙appear?                                               13∙ ∙separation as an internal investigation.∙ And
 14∙ ∙ ∙ ∙ A.∙ ∙In the where?                               14∙ ∙basically did everything they could to prevent me from
 15∙ ∙ ∙ ∙ Q.∙ ∙How large was it, what color was it?        15∙ ∙working in law enforcement again, so it was very
 16∙ ∙ ∙ ∙ A.∙ ∙It was either square or rectangular. I      16∙ ∙emotional.
 17∙ ∙can't remember the exact color.                       17∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Can we please pull up
 18∙ ∙ ∙ ∙ Q.∙ ∙Did it just have blank pages on the inside? 18∙ ∙Exhibit 25?
 19∙ ∙ ∙ ∙ A.∙ ∙It had had sheet paper on the inside.       19∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT
 20∙ ∙ ∙ ∙ Q.∙ ∙What would you write down in that notebook?20∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 25 WAS MARKED
 21∙ ∙ ∙ ∙ A.∙ ∙That was used for working purposes.∙ Working21∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
 22∙ ∙purposes.∙ When I went to a call, when ­­ if I had to22∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ And I will ask Mr. White to
 23∙ ∙get some information, do an incident report,          23∙ ∙review it and describe it?
 24∙ ∙operations report, if I had to do an investigation. 24∙ ∙ ∙ ∙ A.∙ ∙Okay.∙ That's my report of separation, 5A.
 25∙ ∙ ∙ ∙ Q.∙ ∙So was it ­­­                               25∙ ∙ ∙ ∙ Q.∙ ∙What does it say in that block at the top?
                                                       203                                                       205
 ∙1∙ ∙ ∙ ∙ A.∙ ∙It was not used ­­ it was not used for     ∙1∙ ∙ ∙ ∙ A.∙ ∙“Report of Separation, Form 5A, Deputy
 ∙2∙ ∙personal notes.                                      ∙2∙ ∙Sheriff.”
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Was it used to note things regarding your  ∙3∙ ∙ ∙ ∙ Q.∙ ∙Is there an A anywhere there?∙ I see F5,
 ∙4∙ ∙employment?                                          ∙4∙ ∙what do you see?
 ∙5∙ ∙ ∙ ∙ A.∙ ∙It was used for my job purposes, as I just ∙5∙ ∙ ∙ ∙ A.∙ ∙F ­­ F5.
 ∙6∙ ∙said.                                                ∙6∙ ∙ ∙ ∙ Q.∙ ∙Where in here does it say anything
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙So would you write down things in your     ∙7∙ ∙untruthful?
 ∙8∙ ∙notebook that offended you?                          ∙8∙ ∙ ∙ ∙ A.∙ ∙Well, first and foremost, the Social
 ∙9∙ ∙ ∙ ∙ A.∙ ∙Like I said, I used that workbook for work ∙9∙ ∙Security Number is wrong.∙ That's untruthful.
 10∙ ∙purposes.∙ I do not remember writing anything down   10∙ ∙ ∙ ∙ Q.∙ ∙Anything else?
 11∙ ∙about what may have happened with, like, a personnel 11∙ ∙ ∙ ∙ A.∙ ∙And I don't believe ­­ okay.∙ Okay, wow.
 12∙ ∙matter or something like that.∙ My notebook was used 12∙ ∙Then it says, “Signature on file,” whatever that
 13∙ ∙for, like, enforcing the laws of this State.         13∙ ∙means.
 14∙ ∙ ∙ ∙ Q.∙ ∙Did you ever write anything in there about 14∙ ∙ ∙ ∙ Q.∙ ∙Anything else here untruthful?
 15∙ ∙racism towards you or others?                        15∙ ∙ ∙ ∙ A.∙ ∙I don't see anything that stands out.
 16∙ ∙ ∙ ∙ A.∙ ∙Like I said, I ­­ I do not believe that I  16∙ ∙ ∙ ∙ Q.∙ ∙It asks a question, "Was this separation a
 17∙ ∙used that notebook, wherever it may be, to write down17∙ ∙result of a criminal investigation or violation of
 18∙ ∙anything about that.∙ That workbook was used for18∙   the∙commission rules?"∙ And the check is on, "No."∙ Is
 19∙ ∙enforcement of the criminal laws of North Carolina        ∙that accurate?
                                                           19∙and
 20∙ ∙Vance County.                                        20∙ ∙ ∙ ∙ A.∙ ∙To the best of my knowledge.
 21∙ ∙ ∙ ∙ Q.∙ ∙Where is the notebook?                     21∙ ∙ ∙ ∙ Q.∙ ∙It then asks, "Are you aware of any ongoing
 22∙ ∙ ∙ ∙ A.∙ ∙I have no idea.∙ Like I said, I moved      22∙ ∙or substantiated internal investigations regarding
 23∙ ∙several times.∙ I don't know where the notebook is.23∙ ∙this officer within the last 18 months?"∙ And it says
 24∙ ∙ ∙ ∙ Q.∙ ∙Have you looked for it?                    24∙ ∙"Yes."∙ Were there ongoing or substantiated internal
 25∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I've looked for things and I don't   25∙ ∙investigations regarding your employment ­­­
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 53 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                         COPY
                                                                                                                        YVer1f
Justin J. White                                                                                Pages 206 to 209
                                                        206                                                         208
 ∙1∙ ∙ ∙ ∙ A.∙ ∙First and foremost, I did not know that     ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙All they had to do was do ­­ have a
 ∙2∙ ∙there was an ongoing internal investigation for my ∙2∙use∙certified internal affairs investigator investigate,
 ∙3∙ ∙of force in terms of a substantiated use of force. ∙3∙ ∙okay?∙ Instead of deciding, “We're going to do a 24­
 ∙4∙ ∙And that was the only thing that your client said ∙4∙ ∙hour ­­ less than 24­hour investigation and we’re
 ∙5∙ ∙was ­­ that I was, you know, effectively terminated ∙5∙ ∙going to fire him.”
 ∙6∙ ∙for, the ­­ the excess of force, violating the ­­ the ∙6∙ ∙ ∙ ∙ Q.∙ ∙But if there was an investigation, would it
 ∙7∙ ∙policy, B91 or B9I.                                   ∙7∙ ∙be proper for the Sheriff to say no and lie about an
 ∙8∙ ∙ ∙ ∙ Q.∙ ∙Right.∙ Well, Mr. White, Sheriff White      ∙8∙ ∙investigation on the F5 form?
 ∙9∙ ∙submitted this document, so he is answering that he is∙9∙ ∙ ∙ ∙ A.∙ ∙I don't know.∙ You ­­ that's a question for
 10∙ ∙aware of any ongoing or substantiated internal        10∙ ∙your ­­ your client.∙ I don't know his state of mind.
 11∙ ∙investigation.∙ Was there an investigation into what 11∙ ∙ ∙ ∙ Q.∙ ∙What is your opinion?
 12∙ ∙happened with Ms. Oliver, yes or no?                  12∙ ∙ ∙ ∙ A.∙ ∙Of what?
 13∙ ∙ ∙ ∙ A.∙ ∙I ­­ I assume there was, despite me ­­      13∙ ∙ ∙ ∙ Q.∙ ∙You're saying that it hurt your employment
 14∙ ∙despite upper management saying that I would be 14∙ ∙chances that he said that there was an investigation
 15∙ ∙cleared, and that turned out to be false.             15∙ ∙going on in this form.∙ Should he have said there was
 16∙ ∙ ∙ ∙ Q.∙ ∙So regardless of what happened with the     16∙ ∙not one?
 17∙ ∙investigation or whether you believe it was done      17∙ ∙ ∙ ∙ A.∙ ∙I don't know what ­­ he answered it based on
 18∙ ∙justly, is it accurate that there was an ongoing or   18∙ ∙how he wanted it done, all right?∙ He said that there
 19∙ ∙substantiated internal investigation regarding your 19∙ ∙was a ­­ they alleged based on the IA report that it
 20∙ ∙employment?                                           20∙ ∙was substantiated, so he was right to check “yes.”
 21∙ ∙ ∙ ∙ A.∙ ∙I don't know what took place with that      21∙ ∙ ∙ ∙ ∙ ∙ ∙But I have no confidence in that
 22∙ ∙internal investigation.∙ It was most certainly done 22∙ ∙investigation and everything that took place,
 23∙ ∙not thorough.∙ I don't even ­­ I don't even know if 23∙ ∙especially because there was no fairness and I was
 24∙ ∙you can call it an internal investigation because 24∙ ∙threatened with dismissal at least three times if I
 25∙ ∙there is no date that I remember ­­ that I remember   25∙ ∙didn't drop my EEO complaints.
                                                        207                                                         209
 ∙1∙ ∙seeing on the internal investigation file.∙ So who ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ All right.∙ We can remove
 ∙2∙ ∙knows when it was done?                                ∙2∙ ∙this from the screen.
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Do you think it was done within the last 18 ∙3∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ I want to talk about your
 ∙4∙ ∙months?                                                ∙4∙ ∙attempts to secure employment after you were
 ∙5∙ ∙ ∙ ∙ A.∙ ∙It could have been.∙ It could have been, but ∙5∙ ∙terminated.∙ Did you send a release to the Sheriff
 ∙6∙ ∙there is no date on the IA file.                       ∙6∙ ∙Standard Commission allowing them to view your
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙How long were you employed at the Sheriff's ∙7∙ ∙employment documents?
 ∙8∙ ∙Office?                                                ∙8∙ ∙ ∙ ∙ A.∙ ∙What relief ­­ what release are you talking
 ∙9∙ ∙ ∙ ∙ A.∙ ∙Approximately a year and a half.             ∙9∙ ∙about?
 10∙ ∙ ∙ ∙ Q.∙ ∙Was it more or less than 18 months?          10∙ ∙ ∙ ∙ Q.∙ ∙Let's pull up Exhibit 20.
 11∙ ∙ ∙ ∙ A.∙ ∙It was ­­ I believe I was employed like 16, 11∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT
 12∙ ∙17 months at Vance County.                             12∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 20 WAS MARKED
 13∙ ∙ ∙ ∙ Q.∙ ∙And to your recollection, when did the       13∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
 14∙ ∙Oliver incident occur?                                 14∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ And this is a collection of
 15∙ ∙ ∙ ∙ A.∙ ∙In ­­ around October 22nd, 23rd.∙ October 15∙ ∙doc ­­­
 16∙ ∙22, 2018, somewhere around there.                      16∙ ∙(Off­record comment)
 17∙ ∙ ∙ ∙ Q.∙ ∙And the date on this document is October     17∙ ∙ ∙ ∙ A.∙ ∙Okay.
 18∙ ∙25th, 2018.∙ So again, I'm asking you, other than the 18∙ ∙ ∙ ∙ Q.∙ ∙So we'll start with the first page.∙ What is
 19∙ ∙Social Security Number and the signature on file, what 19∙ ∙this document?
 20∙ ∙is not accurate about this F5 form?                    20∙ ∙ ∙ ∙ A.∙ ∙It's been a long time ago.∙ It's
 21∙ ∙ ∙ ∙ A.∙ ∙I don't see anything that's inaccurate, but 21∙ ∙authorization to release information.
 22∙ ∙most certainly, he should have known that checking     22∙ ∙ ∙ ∙ Q.∙ ∙Why did you sign this?
 23∙ ∙something like this, whether they false allegations, 23∙ ∙ ∙ ∙ A.∙ ∙It may have been for a job.
 24∙ ∙confirmed allegations, substantiated internal affairs  24∙ ∙ ∙ ∙ Q.∙ ∙Is that your signature?
 25∙ ∙investigations, that that would hurt my prospects. 25∙ ∙ ∙ ∙ A.∙ ∙Yes.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 54 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                           COPY
                                                                                                                          YVer1f
Justin J. White                                                                             Pages 210 to 213
                                                      210                                                       212
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙Does it say that you were allowing this      ∙1∙ ∙believe company ­­ yeah, company police.∙ So I was
 ∙2∙ ∙recruiter to obtain your information?                  ∙2∙ ∙being ­­ vetted for ­­ as a company police officer, by
 ∙3∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         ∙3∙ ∙North Carolina Special Police, LLC.
 ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ Brian, can you give him ∙4∙ ∙ ∙ ∙ Q.∙ ∙Does this release apply to your personnel
 ∙5∙ ∙a moment to review this document?                      ∙5∙ ∙file at the Sheriff's Office?
 ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Yes.                       ∙6∙ ∙ ∙ ∙ A.∙ ∙I assume it would ­­ it would apply anywhere
 ∙7∙ ∙(Witness examines document)                            ∙7∙ ∙I worked at in law enforcement.
 ∙8∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Have you reviewed it?          ∙8∙ ∙ ∙ ∙ Q.∙ ∙Did you sign these releases for the purposes
 ∙9∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         ∙9∙ ∙of obtaining employment?
 10∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let's go to the second page, the next 10∙ ∙ ∙ ∙ A.∙ ∙I didn't have a choice.∙ If I didn't sign
 11∙ ∙page.                                                  11∙ ∙the release, they weren't going to move forward with
 12∙ ∙ ∙ ∙ A.∙ ∙Yes.                                         12∙ ∙me.
 13∙ ∙ ∙ ∙ Q.∙ ∙What is this?∙ I'll give you time to review  13∙ ∙ ∙ ∙ Q.∙ ∙So if one of these parties were using this
 14∙ ∙it.                                                    14∙ ∙release to get your information, were they doing
 15∙ ∙ ∙ ∙ A.∙ ∙I know what it is.                           15∙ ∙anything wrong?
 16∙ ∙ ∙ ∙ Q.∙ ∙What is it?                                  16∙ ∙ ∙ ∙ A.∙ ∙If it had not been for employment, I would
 17∙ ∙ ∙ ∙ A.∙ ∙It's a Release of Personnel File that my     17∙ ∙never have signed the ­­ the release forms, the
 18∙ ∙lawyer drew up that you all did not honor.             18∙ ∙authorization.∙ But if I didn't sign them, I wouldn't
 19∙ ∙ ∙ ∙ Q.∙ ∙What was the purpose of this release?        19∙ ∙be able to move forward in the hiring process.∙ Now,
 20∙ ∙ ∙ ∙ A.∙ ∙To get my personnel file from Vance County.  20∙ ∙I'm not saying that they're doing anything malicious,
 21∙ ∙ ∙ ∙ Q.∙ ∙Do you need more time to review this before 21∙ ∙but I'm definitely not going to let Vance County
 22∙ ∙we go on?                                              22∙ ∙sign ­­ hide behind a release form.
 23∙ ∙ ∙ ∙ A.∙ ∙We can move on.                              23∙ ∙ ∙ ∙ Q.∙ ∙So if a potential employer showed Vance
 24∙ ∙ ∙ ∙ Q.∙ ∙All right.∙ Let's go to the next page.∙ Do   24∙ ∙County Sheriff the release form and he released your
 25∙ ∙you recognize this document?                           25∙ ∙personnel file, is he doing anything wrong?
                                                      211                                                       213
 ∙1∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ That is a release form from Durham ∙1∙ ∙ ∙ ∙ A.∙ ∙No.∙ They’re ­­ I can't say they're doing
 ∙2∙ ∙County Sheriff's Office.                               ∙2∙ ∙anything wrong, but in terms of releasing a file,
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙What is the date of this document?           ∙3∙ ∙that's not something that a agency does.∙ When ­­ whe
 ∙4∙ ∙ ∙ ∙ A.∙ ∙It appears either the 13th or the 5th ­­ the ∙4∙ ∙an employer is looking for ­­ looking at an applicant
 ∙5∙ ∙15th of March, 2019.                                   ∙5∙ ∙to hire, they will go to that employer, review the
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙Why did you sign this release form?          ∙6∙ ∙file.∙ No reasonable employer sends a file out ­­ make
 ∙7∙ ∙ ∙ ∙ A.∙ ∙Because I was being vetted by Durham County  ∙7∙ ∙copies and sends a file out.∙ Most of the time,
 ∙8∙ ∙Sheriff's Office.                                      ∙8∙ ∙somebody goes there.
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Did you give them permission to look at your ∙9∙ ∙ ∙ ∙ Q.∙ ∙Did you ­­ do you think these employers
 10∙ ∙Vance County personnel file?                           10∙ ∙wanted to see what happened before you were terminated
 11∙ ∙ ∙ ∙ A.∙ ∙Well, yes.∙ That's ­­ it’s just me signing a 11∙ ∙at Vance County Sheriff’s Office?
 12∙ ∙release form about the ­­ them authorized to talk to12∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ Every last one of them told me that
 13∙ ∙them.                                                  13∙ ∙they needed to know what took place involving my use
 14∙ ∙ ∙ ∙ Q.∙ ∙Let's go to the next page.∙ And this         14∙ ∙of force.∙ They said because that's a investigation.
 15∙ ∙consists of two pages.                                 15∙ ∙It was a ­­ an open­eye investigation.∙ They would
 16∙ ∙ ∙ ∙ A.∙ ∙Okay.                                        16∙ ∙have to look at what took place.
 17∙ ∙ ∙ ∙ Q.∙ ∙I'll give you time to review.                17∙ ∙ ∙ ∙ Q.∙ ∙So you disclosed that ­­ did you disclose
 18∙ ∙(Witness examines document)                            18∙ ∙what led to your termination?
 19∙ ∙ ∙ ∙ A.∙ ∙You can go ahead with your question.         19∙ ∙ ∙ ∙ A.∙ ∙When you say “disclosed,” what are you
 20∙ ∙ ∙ ∙ Q.∙ ∙What was ­­ what is this document?           20∙ ∙talking about?∙ Telling them that ­­ what happened?
 21∙ ∙ ∙ ∙ A.∙ ∙It's a ­­ Authorization for Release of       21∙ ∙ ∙ ∙ Q.∙ ∙Yes.
 22∙ ∙Records.                                               22∙ ∙ ∙ ∙ A.∙ ∙Yes.
 23∙ ∙ ∙ ∙ Q.∙ ∙Why did you sign it?                         23∙ ∙ ∙ ∙ Q.∙ ∙What did you tell them?
 24∙ ∙ ∙ ∙ A.∙ ∙Because it was a requirement that it be      24∙ ∙ ∙ ∙ A.∙ ∙That there was an allegation of excessive
 25∙ ∙signed for ­­ and if you would scroll down, for I 25∙ ∙force by a female who assaulted me, resisted,
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 55 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                            Pages 214 to 217
                                                     214                                                      216
 ∙1∙ ∙aggressive, attacked me, et cetera.∙ She had warrants  ∙1∙ ∙not here.∙ So if it goes too deep, that will be
 ∙2∙ ∙for her arrest.∙ Unfortunately, I had to do a arm bar  ∙2∙ ∙something that you have to reach out to him about.
 ∙3∙ ∙­­ straight arm bar takedown and her arm got broke.    ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙But the reason ­­ and that's publicly
 ∙4∙ ∙And after that ­­ shortly after that, they called me ∙4∙ ∙available as well.∙ The reason that they gave is
 ∙5∙ ∙in the office and told me that my services are no ∙5∙ ∙because I filed a discrimination and retaliation
 ∙6∙ ∙longer needed.                                         ∙6∙ ∙lawsuit against Vance County Sheriff’s Office, and
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙Based on what you told them, do you think it ∙7∙ ∙that they weren't going to keep somebody employed or
 ∙8∙ ∙was proper for them to request your personnel file? ∙8∙ ∙hire somebody who has sued a law enforcement
 ∙9∙ ∙ ∙ ∙ A.∙ ∙Well, that's up for them to make that        ∙9∙ ∙department, or they could've said law enforcement
 10∙ ∙decision.∙ I know that they're going to want to know   10∙ ∙agency.∙ And they also said that the State don't like
 11∙ ∙what happened with the excessive force, so any 11∙ ∙it either.
 12∙ ∙reasonable Internal Affairs investigator or ­­ or 12∙ ∙ ∙ ∙ Q.∙ ∙All right.∙ Did they mention the excessive
 13∙ ∙manager of a ­­ or executive of a Police Department    13∙is∙force allegations of the Vance County Sheriff’s
 14∙ ∙going to want to know what took place.                 14∙ ∙Office?
 15∙ ∙ ∙ ∙ Q.∙ ∙Is that why you signed those releases that   15∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ That was ­­ well, in that phone call
 16∙ ∙we just went through?                                  16∙ ∙or documentation, no.∙ But it was definitely came up
 17∙ ∙ ∙ ∙ A.∙ ∙I had to sign them, as I previously answered17∙ ∙after I was told that I had nothing to worry about,
 18∙ ∙your question, that same question at least two or 18∙ ∙that I was good to go with the job shortly afterwards.
 19∙ ∙three times.∙ I had to sign them as matter of seeking  19∙ ∙ ∙ ∙ ∙ ∙ ∙They said something about Captain Bullock
 20∙ ∙employment.∙ And getting certified, I'm going to add   20∙ ∙wrote something about excessive force and I broke an
 21∙ ∙that, again with the State.∙ If I didn't sign the      21∙ ∙arm, amongst other things that I can't remember off
 22∙ ∙forms, I couldn't get hired and I couldn't get my 22∙ ∙the top of my head.
 23∙ ∙certification.                                         23∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So I want to talk about the specific
 24∙ ∙ ∙ ∙ Q.∙ ∙So when you applied for employment after you 24∙ ∙allegations and hope to be wrapping up soon.∙ If we
 25∙ ∙left the Vance County Sheriff’s Office, did you        25∙ ∙can go to Exhibit 3, which is the amended complaint.
                                                     215                                                      217
 ∙1∙ ∙disclose your previous lawsuits and EEOC charges? ∙1∙ ∙And if we can go to Allegation 52, which is on Page
 ∙2∙ ∙ ∙ ∙ A.∙ ∙I don't believe any employer asked for it. ∙2∙ ∙13.∙ Can you review that allegation?
 ∙3∙ ∙And if they did, it's not off the top of my head.     ∙3∙ ∙(Witness complies)
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙Do you know what they ­­­                   ∙4∙ ∙ ∙ ∙ A.∙ ∙“Deputy Green commented that Lieutenant
 ∙5∙ ∙ ∙ ∙ A.∙ ∙So I'm going to say that I did not.∙ I did  ∙5∙ ∙Campbell's respectful, cool and calm to whites but
 ∙6∙ ∙not disclose that information because it's protected∙6∙ ∙rude and nasty to blacks” ­­­
 ∙7∙ ∙activity, and not only that, I don't believe any      ∙7∙ ∙ ∙ ∙ Q.∙ ∙When did ­­­
 ∙8∙ ∙employer asked for it.                                ∙8∙ ∙ ∙ ∙ A.∙ ∙­­­ just like me.
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙Do you know if any of your lawsuits are     ∙9∙ ∙ ∙ ∙ Q.∙ ∙When was this statement made, this comment
 10∙ ∙publicly available in court records?                  10∙ ∙made?
 11∙ ∙ ∙ ∙ A.∙ ∙Well, yes.∙ It's publicly available on      11∙ ∙ ∙ ∙ A.∙ ∙I will say somewhere around maybe ­­ maybe
 12∙ ∙PACER.                                                12∙ ∙November, when I got transferred to Marin’s shift.
 13∙ ∙ ∙ ∙ Q.∙ ∙Did you disclose other terminations other   13∙ ∙And let me just say that.∙ Earlier I said something
 14∙ ∙than the Vance County Sheriff’s Office termination? 14∙ ∙about, there may have been some other people on the
 15∙ ∙ ∙ ∙ A.∙ ∙Well, yes.∙ It's required for an F3.        15∙ ∙shift.∙ Deputy Green was one of the new hires that
 16∙ ∙ ∙ ∙ Q.∙ ∙So let's talk about the NC Special Police,  16∙ ∙came in and he was also on Marin’s shift.∙ And at tha
 17∙ ∙LLC specifically.                                     17∙ ∙time, he was riding with Marin, doing some field
 18∙ ∙ ∙ ∙ A.∙ ∙Yes.                                        18∙ ∙training.
 19∙ ∙ ∙ ∙ Q.∙ ∙Did they give you the reason that they did  19∙ ∙ ∙ ∙ Q.∙ ∙Did he provide you with any examples of
 20∙ ∙not offer you employment or that they rescinded an 20∙ ∙Lieutenant Campbell being rude and nasty to people of
 21∙ ∙offer?                                                21∙ ∙a certain race?
 22∙ ∙ ∙ ∙ A.∙ ∙Yes, they gave a reason.                    22∙ ∙ ∙ ∙ A.∙ ∙Yeah.∙ He said that he rode with Campbell a
 23∙ ∙ ∙ ∙ Q.∙ ∙What was their stated reason?               23∙ ∙few times and every time it came to a black person,
 24∙ ∙ ∙ ∙ A.∙ ∙And I just want to say this for the record. 24∙ ∙Campbell was nasty, unprofessional, wanting to get
 25∙ ∙My Counselor who is representing me on this matter    25∙ is∙them, but when it came to a white person, he was
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 56 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                      COPY
                                                                                                                    YVer1f
Justin J. White                                                                             Pages 218 to 221
                                                      218                                                       220
 ∙1∙ ∙respectful.∙ He didn't want to do nothing with it. ∙1∙ ∙that they don't have a problem with, you know,
 ∙2∙ ∙And then further, Green was going to have to be called ∙2∙ ∙deputies getting minorities, per se.∙ But when it
 ∙3∙ ∙as a witness.                                          ∙3∙ ∙comes to a Caucasian­Americans, we had to be carefu
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙Do you plan to call him as a witness?        ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙There is no other reason.∙ I mean, the
 ∙5∙ ∙ ∙ ∙ A.∙ ∙I don't know what my lawyers plan to do. ∙5∙ ∙example speaks for itself.∙ In my opinion, why not
 ∙6∙ ∙That would be a question for them, Counselor.          ∙6∙ ∙ticket the white woman who committed more gross
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙All right.∙ Let's look at Allegation 69.     ∙7∙ ∙violations, okay under Chapter 20.∙ But yet you want
 ∙8∙ ∙And if you ­­ if we look at Subsection C, it says,     ∙8∙ ∙to ticket a Mexican and Hispanic male who didn't
 ∙9∙ ∙referring to Sergeant Roberson and Sergeant Alexander, ∙9∙ ∙deserve to be ticketed.
 10∙ ∙"Both Sergeants praised Mr. White's performance” in10∙ ∙ ∙ ∙ Q.∙ ∙Moving on to Paragraph 110 on Page 21.∙ It
 11∙ ∙January of 2018.∙ Can you describe how they praised 11∙ ∙states, "Mr. White later learned that the increase in
 12∙ ∙your performance?                                      12∙ ∙hostility towards him was created by Sheriff White.
 13∙ ∙ ∙ ∙ A.∙ ∙True statement.∙ As I described earlier,     13∙ ∙After Mr. White filed his internal complaints and EEOC
 14∙ ∙that Sergeant Roberson told me that I was a good 14∙ ∙charge, Sheriff White held a conference with
 15∙ ∙deputy, that I come to work, that I do my job.∙ That   15∙ ∙leadership, deputies and staff members and informed
 16∙ ∙he had no issues with my personal performance or16∙     work∙all of Mr. White's complaints and instructed them not
 17∙ ∙performance ­­ personal conduct or work performance.   17∙ ∙to speak around Mr. White."
 18∙ ∙ ∙ ∙ ∙ ∙ ∙I asked the same questions to Sergeant       18∙ ∙ ∙ ∙ ∙ ∙ ∙When did this conference happen?
 19∙ ∙Alexander and he confirmed that he had no issues 19∙ ∙ ∙ ∙ A.∙ ∙That is a true statement confirmed by ­­
 20∙ ∙either outside of that one incident that I was cleared 20∙ ∙told to me by Sergeant Welborn and Sergeant Bobby
 21∙ ∙for, and so that's what I'm talking about.             21∙ ∙Martin, as well as Lieutenant Goolsby and Captain
 22∙ ∙ ∙ ∙ Q.∙ ∙Moving to Allegation 84 on Page 17, it says, 22∙ ∙Watkins.∙ And it was also told to me by Deputy Poole
 23∙ ∙"Mr. White understood Sheriff White’s instruction to 23∙ ∙because he heard it.
 24∙ ∙issue criminal citations to Mexican­Hispanic persons." 24∙ ∙ ∙ ∙ ∙ ∙ ∙So that is a true statement.∙ In fact,
 25∙ ∙ ∙ ∙ ∙ ∙ ∙Did Sheriff White tell you to issue criminal 25∙ ∙Captain Watkins told me to watch my back.∙ He said,
                                                      219                                                       221
 ∙1∙ ∙citations to Mexican­Hispanic persons?                 ∙1∙ ∙"Bro, watch your back."∙ In fact, in front of multiple
 ∙2∙ ∙ ∙ ∙ A.∙ ∙In fact, when he told me to issue that       ∙2∙ ∙deputies, Sergeant ­­ Sergeant Bobby Martin told me i
 ∙3∙ ∙ticket to the Hispanic, when I as the responding ∙3∙ ∙front of multiple deputies that the command staff had
 ∙4∙ ∙officer ­­ determined that he had not done anything∙4∙ ∙the meeting and that Sheriff White said those things
 ∙5∙ ∙and didn't deserve a ticket, that's exactly what he ∙5∙ ∙that you just wrote and directed Goolsby to get with
 ∙6∙ ∙done.∙ Because you ­­­                                 ∙6∙ ∙both sergeants and to tell them.
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙But did ­­­                                  ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙So this took place in the ­­ in around the
 ∙8∙ ∙ ∙ ∙ A.∙ ∙Excuse me?                                   ∙8∙ ∙time in the summer, when ­­ after I filed my
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙But did he tell you, “You need to issue      ∙9∙ ∙grievances.
 10∙ ∙criminal citations to Mexican and Hispanic people”? 10∙ ∙ ∙ ∙ Q.∙ ∙Moving on to Paragraph 131 located on Page
 11∙ ∙ ∙ ∙ A.∙ ∙He didn't say those specific words.          11∙ ∙24, it says, “Since it terminated Mr. White, VCSO has
 12∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And it says, "Lieutenant Campbell's 12∙ ∙made remarks that deputy sheriffs who file complaints
 13∙ ∙instruction not to issue criminal citations to white   13∙ ∙against management for discrimination will end up like
 14∙ ∙persons."                                              14∙ ∙Mr. White.”∙ Can you tell me what this is about?
 15∙ ∙ ∙ ∙ ∙ ∙ ∙Did he instruct you not to issue criminal    15∙ ∙ ∙ ∙ A.∙ ∙Yeah.∙ Sergeant Bobby Martin said something
 16∙ ∙citations to white persons?                            16∙ ∙to Poole in the patrol room, said, "All right, now.
 17∙ ∙ ∙ ∙ A.∙ ∙He didn't say those specific words, but most17∙ ∙You don’t want to end up like your boy.”∙ And Pool
 18∙ ∙certainly his actions of me giving a ­­ of management  18∙ ∙said, "What boy?”∙ “Fired."
 19∙ ∙allowing me to give a Hispanic man traffic summons     19∙and
                                                                  ∙ ∙ ∙ ∙ ∙ ∙So something for that nature.∙ There could
 20∙ ∙then not allowing me to give a white woman traffic20∙ ∙have been other things that's not coming to the top of
 21∙ ∙summons, something's wrong with that picture.∙ And     21∙ I∙my head, but that was one of them.
 22∙ ∙believe it's ­­ it's discriminatory.                   22∙ ∙ ∙ ∙ Q.∙ ∙So was any ­­ do you know of anything that
 23∙ ∙ ∙ ∙ Q.∙ ∙And did you understand that to be them       23∙ ∙was said about you by Peter White after October 23rd
 24∙ ∙instructing you to target a specific race?             24∙ ∙of 2018?
 25∙ ∙ ∙ ∙ A.∙ ∙I understood them to be telling me to get ­­ 25∙ ∙ ∙ ∙ A.∙ ∙I don't know what he said.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 57 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                        COPY
                                                                                                                      YVer1f
Justin J. White                                                                            Pages 222 to 225
                                                      222                                                      224
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙Can you identify any statements he made?    ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 24 WAS MARKED
 ∙2∙ ∙ ∙ ∙ A.∙ ∙No, I can't.                                ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙How about Lawrence D. Bullock, can you      ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ And I would ask that we
 ∙4∙ ∙identify any statements he made?                      ∙4∙ ∙zoom into the exhibit.
 ∙5∙ ∙ ∙ ∙ A.∙ ∙No, I can't.                                ∙5∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Once you have a chance to
 ∙6∙ ∙ ∙ ∙ Q.∙ ∙How about Weldon Wallace Bullock?           ∙6∙ ∙review this, please let me know what it is?
 ∙7∙ ∙ ∙ ∙ A.∙ ∙After I had my ­­ I can identify the        ∙7∙ ∙(Witness examines document)
 ∙8∙ ∙statements he made during the unemployment appeal     ∙8∙ ∙that
                                                                  ∙ ∙ A.∙ ∙I see it.
 ∙9∙ ∙they appealed after I won against the County.∙ And∙9∙ ∙ ∙ ∙ Q.∙ ∙What is this?
 10∙ ∙then I can ­­ the County and I did a ­­ under my 10∙ ∙ ∙ ∙ A.∙ ∙This is ­­ appears to be a statement from
 11∙ ∙former lawyers, did a Rule ­­ Rule 408 meeting. 11∙ ∙Deputy Patel.
 12∙ ∙ ∙ ∙ ∙ ∙ ∙And sometime after that, I learned that it 12∙ ∙ ∙ ∙ Q.∙ ∙Does it say in this statement that you
 13∙ ∙was going around through the Sheriff's Office that13∙  I ∙called Patel “Osama” a few times?
 14∙ ∙had met with them and that it was said by management, 14∙ ∙ ∙ ∙ A.∙ ∙It does.∙ At the end, it says it.∙ It says
 15∙ ∙whomever it was, “We don't want him back.”            15∙ ∙that, “Then Deputy White said ‘Osama’ a few times a
 16∙ ∙ ∙ ∙ Q.∙ ∙And you said there were statements made     16∙ ∙looked at me.”∙ It doesn't specifically say that I
 17∙ ∙during an unemployment appeal.∙ What were those 17∙ ∙called him Osama, but he's referencing that I said,
 18∙ ∙statements?                                           18∙ ∙“Osama” and looked at him, implying that I was
 19∙ ∙ ∙ ∙ A.∙ ∙The same statements that I told you about 19∙ ∙referring to him.
 20∙ ∙earlier.∙ When Captain Bullock said that 911 didn't20∙ ∙ ∙ ∙ Q.∙ ∙Did you say, “Osama,” and look at him?
 21∙ ∙hear it, the information that I requested and said 21∙ ∙ ∙ ∙ A.∙ ∙No, I did not.
 22∙ ∙that ­­ something to the effect that he believes that 22∙ ∙ ∙ ∙ Q.∙ ∙So is ­­­
 23∙ ∙there was a distinction or disorientation of what 23∙ ∙ ∙ ∙ A.∙ ∙It’s another deceptive statement from the
 24∙ ∙was ­­ I was asking and what they thought it would24∙   be.∙members of the Vance County Sheriff’s Office.
 25∙ ∙Something to that effect.                             25∙ ∙ ∙ ∙ Q.∙ ∙So is Deputy Patel lying about this?
                                                      223                                                      225
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ I'm going to ask the same question   ∙1∙ ∙ ∙ ∙ A.∙ ∙He's lying because I do not remember any of
 ∙2∙ ∙about anything that was said by Peter White that you ∙2∙ ∙this, and I contend it did not happen.
 ∙3∙ ∙can identify as of August 4th of 2019.∙ Can you       ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT
 ∙4∙ ∙identify any statements?                              ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 4 WAS MARKED
 ∙5∙ ∙ ∙ ∙ A.∙ ∙August 4th of 2019.∙ He may have said some∙5∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
 ∙6∙ ∙things.∙ Nothing that’s coming to the top of my mind. ∙6∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ I’m going to get to conclude.
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙How about Lawrence Bullock?                 ∙7∙ ∙Exhibit 4 is a Motion for Leave to File Amended
 ∙8∙ ∙ ∙ ∙ A.∙ ∙They were retired by that time ­­ August ∙8∙ ∙Complaint.∙ And I'm going to turn your attention to
 ∙9∙ ∙4th, 2019.∙ He may have said some things, but nothing ∙9∙ ∙Document 32­1, which is the second document.
 10∙ ∙is coming to the top of my head.                      10∙ ∙ ∙ ∙ ∙ ∙ ∙On the second page of that document, it says
 11∙ ∙ ∙ ∙ Q.∙ ∙Is that the same for Weldon Wallace Bullock?11∙ ∙in that paragraph before the argument, and I'm going
 12∙ ∙ ∙ ∙ A.∙ ∙Outside of what I've already told you, yes. 12∙ ∙to let the reporter scroll to Page 2 of 10 of Document
 13∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you mentioned that you worked with13∙ ∙32­1, and that ­­ you are there?
 14∙ ∙a Deputy Patel.∙ Is that correct?                     14∙ ∙ ∙ ∙ A.∙ ∙I'm ­­ I'm ­­­
 15∙ ∙ ∙ ∙ A.∙ ∙Yes.                                        15∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ There we go.∙ Scroll up a
 16∙ ∙ ∙ ∙ Q.∙ ∙Did you ever call him any racial slurs?     16∙ ∙little bit, please.
 17∙ ∙ ∙ ∙ A.∙ ∙No.                                         17∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ That paragraph before the
 18∙ ∙ ∙ ∙ Q.∙ ∙Did you ever ­­­                            18∙ ∙argument section, can you review that?
 19∙ ∙ ∙ ∙ A.∙ ∙I do not remember calling him any racial 19∙ ∙(Witness complies)
 20∙ ∙slurs.                                                20∙ ∙ ∙ ∙ A.∙ ∙“Since Plaintiff's Complaint was filed,
 21∙ ∙ ∙ ∙ Q.∙ ∙Did you ever call him “Osama”?              21∙ ∙Defendants’ continued discriminatory and illegal
 22∙ ∙ ∙ ∙ A.∙ ∙No, that ­­ no.∙ The name “Osama” was called22∙ ∙actions have unjustifiably prevented Plaintiff from
 23∙ ∙by Sergeant Bobby Martin.                             23∙ ∙securing employment in his chosen field, negatively
 24∙ ∙ ∙ ∙ Q.∙ ∙Can I turn your attention to Exhibit 24?    24∙ ∙impacted his financial prospects and caused him seve
 25∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT                 25∙ ∙emotional distress.∙ The continued actions of
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 58 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                            Pages 226 to 229
                                                      226                                                      228
 ∙1∙ ∙Defendants have necessitated the naming of Sheriff∙1∙ ∙excessive force file, the internal affairs file for
 ∙2∙ ∙Curtis Brame as a party to the case and given rise to  ∙2∙ ∙the excessive force.
 ∙3∙ ∙new causes of actions which Plaintiff seeks to add ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙And he said if it's just that, you know,
 ∙4∙ ∙through his Amended Complaint.∙ Additionally, pursuant ∙4∙ ∙based on what I'm telling him as I previously told you
 ∙5∙ ∙to the law, Plaintiff seeks the leave to add the       ∙5∙ ∙about her arm being broken and she been aggressive,
 ∙6∙ ∙Sheriff's surety.”                                     ∙6∙ ∙cetera, then I shouldn't have a problem.∙ And so he
 ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ I'm going to object to ∙7∙ ∙went down there.∙ He said he had to see the file, and
 ∙8∙ ∙this.∙ This is attorney­client privilege.∙ Not only    ∙8∙ ∙there was some other things that he said.
 ∙9∙ ∙that, but the court has ruled on this matter and Brame ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙Said that he was going down there and, you
 10∙ ∙was not allowed to be named.∙ So it's irrelevant.∙ It 10∙ ∙know, take a day off and, you know, look at my file,
 11∙ ∙exceeds the scope of this case at this point.          11∙ ∙talk to Vance County, et cetera.∙ And he assured me
 12∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Okay.                      12∙ ∙that he was going to let me know what Vance County
 13∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ And he's answered the 13∙ ∙said.
 14∙ ∙question.                                              14∙ ∙ ∙ ∙ ∙ ∙ ∙And I called him later on, and he confirmed
 15∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ I'll ask you not to make 15∙ ∙that he had just left Vance County and that he had
 16∙ ∙speaking objections again.                             16∙ ∙spoke to former ­­ my former supervisors, the
 17∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ So how have the Defendants 17∙ ∙officials at Vance County.∙ I asked him for names.∙ He
 18∙ ∙prevented you from securing employment, exactly? 18∙ ∙would not give me names.∙ He just said, “Managemen
 19∙ ∙ ∙ ∙ A.∙ ∙Because they have blocked my prospects with  19∙ ∙ ∙ ∙ ∙ ∙ ∙And I asked him about the ­­ the use of
 20∙ ∙this report of separation, saying that ­­ internal 20∙ ∙force, the excessive force report.∙ And he said,
 21∙ ∙investigation, and they have falsely charged me with   21∙ ∙“Well, there isn't much to that.∙ There's not a lot to
 22∙ ∙excessive force when there is no excessive force.∙ And 22∙ ∙it.”∙ I said, “Okay.”∙ He said, “But there are other
 23∙ ∙they have given negative references.                   23∙ ∙things.”
 24∙ ∙ ∙ ∙ Q.∙ ∙What negative ­­­                            24∙ ∙ ∙ ∙ ∙ ∙ ∙And I said, “When you talk about other
 25∙ ∙ ∙ ∙ A.∙ ∙To my prospective employers.                 25∙ ∙things,” I said, “Are you talking about a write­up or
                                                      227                                                      229
 ∙1∙ ∙ ∙ ∙ Q.∙ ∙What negative references are you referring ∙1∙ ∙something?”∙ He said, “No.∙ The write­up isn't the
 ∙2∙ ∙to?                                                   ∙2∙ ∙issue.∙ Everybody got write­ups, but I'm not going to
 ∙3∙ ∙ ∙ ∙ A.∙ ∙Of me working at the Vance County Sheriff’s ∙3∙ ∙talk to you about it.”∙ I said, "What do you mean,
 ∙4∙ ∙Office and the incidents that took place there        ∙4∙ ∙you're not going to talk to me?”
 ∙5∙ ∙involving my excessive force, if not other things. ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙“I just told you I'm not going to talk to
 ∙6∙ ∙But the thing that keeps coming up is the excessive ∙6∙ ∙you about it.∙ I need time to speak to my deputy
 ∙7∙ ∙force.                                                ∙7∙ ∙chief."∙ And I asked him, I said, “Well, did they give
 ∙8∙ ∙ ∙ ∙ Q.∙ ∙Do you have any proof that anyone from the ∙8∙ ∙negative references?”∙ And he hesitated, and I asked
 ∙9∙ ∙Vance County Sheriff’s Office has contacted           ∙9∙ ∙him again and he said, "Mr. White, I just told you I'm
 10∙ ∙prospective employers about you?                      10∙ ∙not going to talk to you about it.∙ I need to speak to
 11∙ ∙ ∙ ∙ A.∙ ∙My attorneys may or may not have the proof. 11∙ ∙my deputy chief before I say anything to you."
 12∙ ∙ ∙ ∙ Q.∙ ∙Do you have any knowledge of anyone from the12∙ ∙ ∙ ∙ ∙ ∙ ∙And so he said he would call me in the
 13∙ ∙Vance County Sheriff’s Office telling your prospective13∙ ∙coming days, and he later called me and he told me.
 14∙ ∙employers bad things about you, or not to hire you? 14∙ ∙He said, "Mr. White, I told you I was going to call
 15∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ I have knowledge that took place.     15∙ ∙you after I spoke with my Deputy Chief, and he's mad
 16∙ ∙ ∙ ∙ Q.∙ ∙What is that knowledge?                     16∙ ∙the decision to ­­ for me not to tell you anything
 17∙ ∙ ∙ ∙ A.∙ ∙When I applied for G4S special police, the 17∙ ∙about what Vance County said.∙ And ­­ but to tell you
 18∙ ∙captain at the time ­­ I can't think of his name.     18∙ ∙that we were not going to proceed ­­ we will not
 19∙ ∙Hold on.∙ It's coming to me.∙ Captain Bryan Kale, 19∙ ∙proceed with your application."
 20∙ ∙K­A­L­E.                                              20∙ ∙ ∙ ∙ Q.∙ ∙And is this Bryan with an I or a Y?
 21∙ ∙ ∙ ∙ ∙ ∙ ∙He was interested in hiring me, starting me 21∙ ∙ ∙ ∙ A.∙ ∙I believe it was a Y.
 22∙ ∙out somewhere around like $19 an hour, full­time 22∙ ∙ ∙ ∙ Q.∙ ∙And what prospective employer did you say,
 23∙ ∙employee, et cetera.∙ He told me that he was a use of 23∙ ∙what was their name?
 24∙ ∙force investigator.∙ He had done it for a while and 24∙
                                                            he ∙ ∙ ∙ A.∙ ∙G4S Special Police, Captain Bryan Kale.
 25∙ ∙was going to go to Vance County and look at the 25∙ ∙ ∙ ∙ Q.∙ ∙So did you attempt to get re­certified as a
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 59 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                     YVer1f
Justin J. White                                                                              Pages 230 to 233
                                                       230                                                       232
 ∙1∙ ∙law enforcement officer after you left the Vance       ∙1∙ ∙ ∙ ∙ A.∙ ∙I don't know what he witnessed.∙ He was
 ∙2∙ ∙County Sheriff’s Office?                               ∙2∙ ∙there when I worked there.
 ∙3∙ ∙ ∙ ∙ A.∙ ∙I did before my one­year ran up.             ∙3∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And the final exhibit that I will
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙Did you have to sign releases to get         ∙4∙ ∙show you today is one that we sent recently, which is
 ∙5∙ ∙re­certified?                                          ∙5∙ ∙marked as Exhibit 28.∙ And I will ask the reporter to
 ∙6∙ ∙ ∙ ∙ A.∙ ∙Well, you know I did.                        ∙6∙ ∙show it and I'll ask you to review it and let me know
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙So without discussing anything that you      ∙7∙ ∙what this is?
 ∙8∙ ∙talked with your attorneys about or any attorney       ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(DEPOSITION EXHIBIT
 ∙9∙ ∙advice, obviously.∙ When did you decide that you might ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙NUMBER 28 WAS MARKED
 10∙ ∙sue the Vance County Sheriff’s Office?                 10∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙FOR IDENTIFICATION)
 11∙ ∙ ∙ ∙ A.∙ ∙I can't give you that information.∙ I don't 11∙ ∙(Witness complies)
 12∙ ∙have a specific date for you.∙ And I mean, if          12∙ ∙ ∙ ∙ A.∙ ∙I know what it is.∙ It's a tuition
 13∙ ∙anything, that is ­­ I mean, that situation is between 13∙ ∙reimbursement agreement.
 14∙ ∙my attorneys and I.                                    14∙ ∙ ∙ ∙ Q.∙ ∙What was the purpose of this agreement?
 15∙ ∙ ∙ ∙ Q.∙ ∙Without discussing any attorney advice or 15∙ ∙ ∙ ∙ A.∙ ∙Tuition reimbursement.
 16∙ ∙anything that your attorney has told you about this 16∙ ∙ ∙ ∙ Q.∙ ∙Did this create an employment contract with
 17∙ ∙case, was there any specific incident that made you 17∙ ∙the Sheriff's Office?
 18∙ ∙think you should file a lawsuit against this the Vance 18∙ ∙ ∙ ∙ A.∙ ∙No.∙ It didn't create an employment contract
 19∙ ∙County Sheriff’s Office?                               19∙ ∙with them.
 20∙ ∙ ∙ ∙ A.∙ ∙I can't discuss that information.∙ I don't   20∙  ∙ ∙ ∙ Q.∙ ∙Does this agreement constitute a contract
 21∙ ∙have a specific ­­ specific date for you.              21∙ ∙with the Sheriff's Office?
 22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ That's fine.                          22∙ ∙ ∙ ∙ A.∙ ∙It certainly does not.
 23∙ ∙ ∙ ∙ A.∙ ∙And outside of specific date ­­ specific,    23∙ ∙ ∙ ∙ Q.∙ ∙Have you searched for that two­year contract
 24∙ ∙excuse me.∙ Most certainly we'll venture into          24∙  ∙that you mentioned?
 25∙ ∙attorney­client ­­ client privilege if that's the      25∙ ∙ ∙ ∙ A.∙ ∙I have and I'm unable to find it.
                                                       231                                                       233
 ∙1∙ ∙case.                                                  ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Can we take a five­minute
 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Of course.∙ Yes.∙ I'm not asking about that. ∙2∙ ∙break and then likely no more questions?∙ Thank you.
 ∙3∙ ∙ ∙ ∙ A.∙ ∙Uh­huh (yes).                                ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are off the
 ∙4∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So in conclusion, finally, you        ∙4∙ ∙record.
 ∙5∙ ∙identified William Taylor Bartholomew as someone who   ∙5∙ ∙(Brief recess: 6:35 p.m. to 6:40 p.m)
 ∙6∙ ∙might have knowledge about your case.∙ Who is Mr. ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are back on the
 ∙7∙ ∙Bartholomew?                                           ∙7∙ ∙record.∙ The time is 6:40.
 ∙8∙ ∙ ∙ ∙ A.∙ ∙Mr. Bartholomew is a former Detective        ∙8∙ ∙ ∙ ∙ Q.∙ ∙(Mr. Castro)∙ Just a couple more questions.
 ∙9∙ ∙Sergeant at Vance County, former Detective Criminal    ∙9∙ ∙Other than the Bryan Kale incident that you described,
 10∙ ∙Investigator at Vance County.                          10∙ ∙do you have any other proof or incidents where VCSO
 11∙ ∙ ∙ ∙ Q.∙ ∙What does he know about your case?           11∙ ∙tried to stop you from gaining employment?
 12∙ ∙ ∙ ∙ A.∙ ∙Considering that he's an Internal Affairs 12∙ ∙ ∙ ∙ A.∙ ∙Sorry.∙ Brian, I was coughing.∙ Can you
 13∙ ∙investigator and Vance County Sheriff’s Office sent    13∙ ∙repeat that question?
 14∙ ∙him and Major John Shelton to go through IA, which     14∙ ∙ ∙ ∙ Q.∙ ∙No worries at all.∙ Other than the incident
 15∙ ∙covers use of force.                                   15∙ ∙with Bryan Kale that you described, do you have any
 16∙ ∙ ∙ ∙ ∙ ∙ ∙He would ­­ and he would have the ability to16∙ ∙other proof or incidents that you can describe where
 17∙ ∙distinguish whether or not this was a quick, trumped   17∙ ∙VCSO tried to stop you from gaining employment?
 18∙ ∙up investigation, no thoroughness, or whether or not   18∙ ∙ ∙ ∙ A.∙ ∙There may be some proof that my attorneys
 19∙ ∙there's any credibility to the excessive force.∙ As 19∙ ∙have that's not coming to me.∙ I do know when I ­­
 20∙ ∙he's investigated multiple incidents, so if not        20∙ ∙hold on.∙ Give me a few seconds, if you don't mind.
 21∙ ∙multiple, at least a few at the Sheriff's Office       21∙ ∙ ∙ ∙ ∙ ∙ ∙When I applied for Wake County Sheriff's
 22∙ ∙involving other deputies.                              22∙ ∙Office for a deputy sheriff, they asked ­­ the
 23∙ ∙ ∙ ∙ Q.∙ ∙Does he have ­­ did he personally witness    23∙ ∙recruiting officer asked about my ­­ if I was BLET
 24∙ ∙any of your treatment at the Vance County Sheriff’s 24∙ ∙certified, and I said yes.∙ They asked if I had my
 25∙ ∙Office?                                                25∙ ∙general ­­ no.∙ No, no.
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 60 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                         COPY
                                                                                                                       YVer1f
Justin J. White                                                                             Pages 234 to 237
                                                      234                                                       236
 ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙I told them I had my general certification ∙1∙ ∙And I'm not Superman and I'm not God.∙ I can't
 ∙2∙ ∙and they said, “Okay, great.”∙ And they asked where   ∙2∙ I∙remember everything.
 ∙3∙ ∙was previously, and I told them.∙ (Witness coughs) ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Well, I appreciate you
 ∙4∙ ∙Excuse me.∙ And they asked what did my F5 report∙4∙    of∙telling
                                                                  ­­        me what you do recall and I appreciate you
 ∙5∙ ∙excuse me.∙ Excuse me.∙ Report of separation say. ∙5∙ ∙sitting for this deposition for such a long time. I
 ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙They asked if any of the boxes were checked ∙6∙ ∙have no further questions at this time.
 ∙7∙ ∙and I told them yes.∙ Internal investigation, 18      ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ Can I have a few minutes
 ∙8∙ ∙months.∙ And they said that ­­ that's going to be a ∙8∙ ∙to see if I want to do any kind of redirect?
 ∙9∙ ∙problem.                                              ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ Yes.
 10∙ ∙ ∙ ∙ ∙ ∙ ∙And they asked, “First, I need to know ­­ 10∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are off the
 11∙ ∙said, “First, I need to know what ­­ what internal 11∙ ∙record.∙ The time is 6:45.
 12∙ ∙affairs investigation they were referring to, and I 12∙ ∙(Brief recess:∙ 6:45 p.m. to 6:51 p.m.)
 13∙ ∙told them.∙ I said, “It doesn't say specifically, but 13∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ We are back on th
 14∙ ∙I believe it's ­­ it's for my use of force, excessive 14∙ ∙record.∙ The time is 6:51.
 15∙ ∙force allegation.”                                    15∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙EXAMINATION
 16∙ ∙ ∙ ∙ ∙ ∙ ∙They asked if it was sustaining and I said, 16∙ ∙BY MS. ROBINSON:
 17∙ ∙“According to the Department, it is.”∙ And so they17∙ ∙ ∙ ∙ Q.∙ ∙I have a couple of questions for you.
 18∙ ∙told me that the Sheriff would most likely not hire 18∙ ∙First, I would like to ask, is there a distinction
 19∙ ∙me, but he was going to talk to his Lieutenant and 19∙ ∙between a traffic ticket and a criminal summons?
 20∙ ∙Captain and see what they say.                        20∙ ∙ ∙ ∙ A.∙ ∙No.∙ They're virtually the same thing.
 21∙ ∙ ∙ ∙ ∙ ∙ ∙And so the word came back down.∙ I believe 21∙ ∙ ∙ ∙ Q.∙ ∙By that, what do you mean?
 22∙ ∙the investigator was Nicholas O. ­­ Nicholas O. Harvey22∙ ∙ ∙ ∙ A.∙ ∙You can charge a criminal summons ­­ a
 23∙ ∙or Nicholas O. Garvey, somewhere around ­­ something  23∙ ∙criminal summons, you can charge for infractions,
 24∙ ∙like that.                                            24∙ ∙misdemeanors.∙ Some law enforcement officers charg
 25∙ ∙ ∙ ∙ ∙ ∙ ∙Said that a lieutenant, I believe he said   25∙ ∙for felonies on a criminal summon, although it
                                                      235                                                       237
 ∙1∙ ∙Lieutenant Bobby Sutton ­­ Sutton, S­U­T­T­O­N, gave  ∙1∙ ∙shouldn't go up there.∙ It should go on a warrant or a
 ∙2∙ ∙him an answer and said that the Sheriff was not going ∙2∙ ∙magistrate’s order if you have that person in your
 ∙3∙ ∙to hire me with my form marked, my ­­ with the ∙3∙ ∙custody.
 ∙4∙ ∙excessive force as well.                              ∙4∙ ∙ ∙ ∙ Q.∙ ∙Is a person arrested if they receive a
 ∙5∙ ∙ ∙ ∙ Q.∙ ∙Did he inform you that he had spoken to     ∙5∙ ∙criminal summons?
 ∙6∙ ∙anyone at the VCSO?                                   ∙6∙ ∙ ∙ ∙ A.∙ ∙No.∙ Although some of the charges that may
 ∙7∙ ∙ ∙ ∙ A.∙ ∙I don't know ­­ I don't know if he spoke to ∙7∙ ∙be on a criminal summons is an arrestable offence,
 ∙8∙ ∙anybody there.                                        ∙8∙ ∙that person is ­­ the officer or the deputy or ­­
 ∙9∙ ∙ ∙ ∙ Q.∙ ∙But he saw your F5 form?                    ∙9∙ ∙would draft a criminal summons, present it to the
 10∙ ∙ ∙ ∙ A.∙ ∙I believe so, yes.                          10∙ ∙magistrate judge or a judge.
 11∙ ∙ ∙ ∙ Q.∙ ∙Other than those two incidents, anything    11∙ ∙ ∙ ∙ ∙ ∙ ∙The judge would review it, swear the officer
 12∙ ∙else about preventing you from securing employment?   12∙ ∙or, you know, the deputy in, get a brief testimony
 13∙ ∙ ∙ ∙ A.∙ ∙Other than the excessive force, the         13∙ ∙just to determine probable cause.∙ If the court
 14∙ ∙departments kept saying the excessive force is the 14∙ ∙declines probable cause, you can't move forward.∙ If
 15∙ ∙issue with Vance County, things that Vance County     15∙did
                                                                 ∙the court allows probable cause, approves it, they'll
 16∙ ∙with the excessive force.                             16∙ ∙either sign it and then you go serve it.
 17∙ ∙ ∙ ∙ ∙ ∙ ∙So evidently, what happened with G4S, when17∙ ∙ ∙ ∙ ∙ ∙ ∙You or another law enforcement officer will
 18∙ ∙the Captain wouldn’t go into detail, wouldn’t answer  18∙ ∙go serve it.∙ And then after you serve it on them, you
 19∙ ∙my question about them providing negative references  19∙ ∙would ­­ you’d do a return that goes to the clerk's
 20∙ ∙and why he's not going to talk to me, et cetera, when 20∙ ∙office.
 21∙ ∙he said that he would.∙ And saying he was going to21∙ ∙ ∙ ∙ Q.∙ ∙So I'm going to change gears a bit.∙ You
 22∙ ∙wait until he spoke to his Deputy Chief and those 22∙ ∙spoke about your complaints of discrimination being
 23∙ ∙incidents.                                            23∙ ∙made.∙ When did you first make a complaint of
 24∙ ∙ ∙ ∙ ∙ ∙ ∙Like I said, there may be other instances. 24∙ ∙discrimination?
 25∙ ∙It's ­­ it's a lot of stuff that's happened, Brian.   25∙ ∙ ∙ ∙ A.∙ ∙The first complaint of discrimination in
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 61 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                       COPY
                                                                                                                      YVer1f
Justin J. White                                                                              Pages 238 to 241
                                                       238                                                       240
 ∙1∙ ∙terms of my internal ­­ are you referring in terms of∙1∙ ∙But what the ­­ the testimony I've previously provided
 ∙2∙ ∙my internal EEO grievances?                          ∙2∙ ∙and currently provided ­­ providing, excuse me.
 ∙3∙ ∙ ∙ ∙ Q.∙ ∙No.∙ Either oral or written.               ∙3∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And I have one final question.∙ When
                                                           ∙4∙ ∙you were transferred from your initial squad, did your
 ∙4∙ ∙ ∙ ∙ A.∙ ∙The oral complaints, they were made in 2017.
 ∙5∙ ∙There were issues prior to any written warning, any  ∙5∙ ∙hours change?
 ∙6∙ ∙suspension, any internal or external EEO­protected∙6∙ ∙ ∙ ∙ A.∙ ∙No.∙ In terms of pay?∙ That's what you're
                                                           ∙7∙ ∙referring to?
 ∙7∙ ∙activity that went to the Sheriff, the HR Director and
 ∙8∙ ∙the EEOC.∙ There were issues well before I put       ∙8∙ ∙ ∙ ∙ Q.∙ ∙No.∙ The shift.∙ Was there a shift change?
 ∙9∙ ∙something on paper.                                  ∙9∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ There was a shift change, but there
 10∙ ∙ ∙ ∙ Q.∙ ∙What were those issues?                    10∙ ∙was no compensation change in terms of the hours I w
 11∙ ∙ ∙ ∙ A.∙ ∙The homophobic statements by Sergeant ­­ 11∙
                                                           I ∙working.
 12∙ ∙can't think his name.∙ It’ll come to me.∙ Sergeant 12∙ ∙ ∙ ∙ Q.∙ ∙What was the ­­ what was the shift change?
 13∙ ∙Martin, Bobby Martin.∙ When he was a criminal 13∙ ∙ ∙ ∙ A.∙ ∙I went from Sergeant Roberson's shift to
 14∙ ∙investigator in the process of becoming a sergeant,14∙ ∙Sergeant Alexander's shift.
 15∙ ∙around the same time.∙ And which he later apologized 15∙ ∙ ∙ ∙ Q.∙ ∙What was Sergeant Roberson's shift?
 16∙ ∙for, but that still happened.                        16∙ ∙ ∙ ∙ A.∙ ∙I mean, both of the shifts rotated.∙ One was
 17∙ ∙ ∙ ∙ Q.∙ ∙What homophobic statements did he make? 17∙ ∙on day, one was on night.
 18∙ ∙ ∙ ∙ A.∙ ∙He said that ­­ I'm sorry?                 18∙ ∙ ∙ ∙ Q.∙ ∙Uh­huh (yes).
 19∙ ∙ ∙ ∙ Q.∙ ∙What homophobic statements did he make? 19∙ ∙ ∙ ∙ A.∙ ∙So I would've ­­ if for example, when I was
 20∙ ∙ ∙ ∙ A.∙ ∙He said that I was gay and that's what he 20∙ ∙transferred, I would've been working day shift with
 21∙ ∙heard, and he said that I was getting rammed by a21∙  man ∙Roberson and then when I transferred, I was working
 22∙ ∙and that I was sucking a man, and which I was not.22∙ ∙night shift with Marin.∙ But if I would've transfer
 23∙ ∙ ∙ ∙ Q.∙ ∙And who did you report that to?            23∙ ∙from Marin to Roberson, then it will be vice versa,
 24∙ ∙ ∙ ∙ A.∙ ∙I talked to Sergeant Roberson about it.    24∙ ∙depending on which rotation has day shift or night
 25∙ ∙ ∙ ∙ Q.∙ ∙What did Sergeant Roberson say?∙ Was there 25∙ ∙shift.
                                                       239                                                       241
 ∙1∙ ∙an investigation?                                    ∙1∙ ∙ ∙ ∙ Q.∙ ∙Was there a change ­­ did the change in
 ∙2∙ ∙ ∙ ∙ A.∙ ∙No.∙ There was not an investigation.∙ He   ∙2∙ ∙supervision, do you think it led to a change in your
 ∙3∙ ∙said something about that ­­ that I could file a     ∙3∙ ∙ability to grow?
 ∙4∙ ∙complaint.∙ He said that I was new there.∙ He told me∙4∙ ∙ ∙ ∙ A.∙ ∙Well, D. Ray was more of a ­­ he was
 ∙5∙ ∙he apologized, and so they might not do anything with∙5∙ ∙respectful, laid back.∙ He was ­­ he’s somebody that
 ∙6∙ ∙it, they being management, leadership, supervision.∙6∙ ∙can lead, somebody who worked with his officers in th
 ∙7∙ ∙ ∙ ∙ Q.∙ ∙You started to say that there were many    ∙7∙ ∙field.∙ Sergeant Alexander, based on what I heard and
 ∙8∙ ∙complaints before you decided to put anything in     ∙8∙ ∙some of the things I saw, he had the ability to, you
 ∙9∙ ∙writing.∙ Does anything else jump out at you?        ∙9∙ ∙know, lead.
 10∙ ∙ ∙ ∙ A.∙ ∙The purple unicorn.∙ There were complaints10∙ ∙ ∙ ∙ ∙ ∙ ∙But for whatever reasons, he couldn't get to
 11∙ ∙about Sergeant Campbell and I when I worked ­­ when  11∙ ∙work
                                                                   I     on time, constantly late, absenteeism, tardiness.
 12∙ ∙was in field training with him for two­and­a­half, 12∙ ∙Shutting down whenever something going on, not
 13∙ ∙three weeks, approximately.                          13∙ ∙working, not responding to calls.∙ Later saying that
 14∙ ∙ ∙ ∙ ∙ ∙ ∙I recognized whenever we went to calls     14∙ ∙he don't have to answer calls because he is a
 15∙ ∙involving minorities, specifically black males, that 15∙ ∙supervisor.
 16∙ ∙(witness coughs) ­­ excuse me.∙ Excuse me.∙ That he16∙ ∙ ∙ ∙ ∙ ∙ ∙So I will say that things were moving along
 17∙ ∙was hostile.∙ He ­­ it’s as if he had a vengeance, a 17∙ ∙under Sergeant Roberson more so than Sergeant
 18∙ ∙grudge about them ­­ about us.∙ Excuse me, about 18∙ us. ∙Alexander.∙ But things could have been better had
 19∙ ∙ ∙ ∙ ∙ ∙ ∙He did not like African­American males for 19∙ ∙Lieutenant Campbell not set out to persecute or
 20∙ ∙whatever reasons, based on his conduct and egregious 20∙ ∙prosecute me wrongfully for whatever reasons.
 21∙ ∙behavior ­­ behaviors.∙ But when it came to          21∙ ∙ ∙ ∙ Q.∙ ∙Out of all the complaints you've made, was
 22∙ ∙Caucasian­Americans, he was very respectful.         22∙ ∙there any investigation?
 23∙ ∙ ∙ ∙ ∙ ∙ ∙And this just goes back to Deputy Isaiah   23∙ ∙ ∙ ∙ A.∙ ∙There was an investigation allegedly ordered
 24∙ ∙Green's assessment without my influence or statements24∙ ∙by ­­ well, Sheriff White eventually, after he talked
 25∙ ∙formulating his own opinions, which were consistent. 25∙ ∙to Director Johen, did an investigation as far as the
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 62 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                         COPY
                                                                                                                       YVer1f
Justin J. White                                                                                  Pages 242 to 245
                                                         242                                                         244
 ∙1∙ ∙ Campbell situation with the written warning, the
                                                                                    WITNESS CERTIFICATION
 ∙2∙ ∙ suspension, that issue.∙ No.∙ Not ­­ in terms of all ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙
 ∙3∙ ∙ of my issues, whether oral or written, no.∙ Not every
 ∙4∙ ∙ one of them resulted in an investigation.               ∙ ∙ ∙ ∙ I, JUSTIN J. WHITE, do hereby certify,
                                                               ∙ ∙ ∙ ∙ That I have read and examined the contents of the
 ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙And I don't know how they’re going to do an foregoing pages of record of testimony as given by me
                                                               ∙∙
 ∙6∙ ∙ investigation when they already say that, one, in the ∙ ∙ at the times and place herein aforementioned;
 ∙7∙ ∙ County's EEO response done by Attorney Andrew ∙ ∙ ∙ ∙ And that to the best of my knowledge and belief,
 ∙8∙ ∙ Atherton, that the County had no obligation to do ∙ ∙ the foregoing pages are a complete and accurate record
 ∙9∙ ∙ these investigations or let alone hear my side out, ∙ ∙ of all the testimony given by me at said time, except
 10∙ ∙ something to that effect.                                ∙ ∙ as noted on the attached here (Addendum A).
 11∙ ∙ ∙ ∙ ∙ ∙ ∙And also, it was very clear by management       ∙ ∙ I have ____ / have not ____ made changes/corrections
                                                                    to be attached.
 12∙ ∙ that the Sheriff don't like deputies going to HR and ∙ ∙
 13∙ ∙ he wasn't a fan of me doing it.∙ That's why he ran me    ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ________________________
                                                            ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ (WITNESS SIGNATURE)
 14∙ ∙ out of there.∙ That's what ­­ I mean, let's just be
 15∙ ∙ real.                                                             I, _________________________, Notary Public
                                                                ∙ ∙ for
                                                                     ∙ ∙ the County of ______________, State of
 16∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MS. ROBINSON:∙ I don't have any further ∙ ∙
                                                                    __________________, do hereby certify:
 17∙ ∙ questions.                                               ∙ ∙ That the herein­above named personally appeared
 18∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ MR. CASTRO:∙ I have no further             ∙ ∙ before
                                                                     ∙∙       me this the _____ day of __________, 20____;
 19∙ ∙ questions either.                                        ∙ ∙ And that I personally witnessed the execution
 20∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ THE COURT REPORTER:∙ This concludes the    ∙ ∙ of
                                                                     ∙ ∙ this document for the intents and purposes herein
 21∙ ∙ deposition.∙ The time is 7:01 p.m.                       ∙ ∙ above described.
                                                                ∙∙                                  ________________________
 22
                                                                ∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙                      NOTARY PUBLIC
 23∙ ∙ ∙ ∙ ∙ ∙ ∙WHEREUPON, at 07:01 o'clock p.m., the       ∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙
 24∙ ∙ deposition was adjourned.                                    My Commission Expires:∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ (SEAL) ∙∙∙
 25                                                             ∙∙
                                                         243                                                         245
                      CERTIFICATION                                                   ADDENDUM A
 ∙∙∙∙∙∙∙∙∙∙∙∙∙∙                                                ∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙

          I, Lori Gruber, Notary Public in and for                   Upon the reading and examination of my
  ∙∙∙∙
      the County of Iredell, State of North Carolina at Large,
                                                             ∙ ∙ testimony
                                                                  ∙∙        as herein transcribed, I note the following
  ∙∙
      do hereby certify:                                     ∙ ∙ changes and/or corrections with accompanying reason(s)
  ∙∙
          That there appeared before me, via video           ∙ ∙ for said change/correction:
  ∙∙∙∙
      conference, the foregoing witness at the time and      ∙∙
  ∙∙
      place herein aforementioned;                               Page∙ ∙ ∙ Line∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙Is∙ Amended to Read
  ∙∙
          That the said witness was sworn by me to state the∙ ∙
  ∙∙∙∙
   ∙ ∙ truth, the whole truth, and nothing but the truth, in ∙ ∙ _______________________________________________________
   ∙ ∙ said cause;                                            ∙ ∙ ______________________________________________________
   ∙ ∙ ∙ ∙ That the testimony was taken before me via video ∙ ∙ ______________________________________________________
   ∙ ∙ conference, and the foregoing consecutively numbered   ∙ ∙ ______________________________________________________
   ∙ ∙ pages are a complete and accurate record of all the ∙ ∙ ______________________________________________________
   ∙ ∙ testimony given by said witness;                       ∙ ∙ ______________________________________________________
   ∙ ∙ ∙ ∙ That the undersigned is not of kin, nor in anywise ∙ ∙ ______________________________________________________
   ∙ ∙ associated with any of the parties to said cause of
                                                              ∙ ∙ ______________________________________________________
   ∙ ∙ action, nor their counsel, and that I am not
                                                              ∙ ∙ ______________________________________________________
   ∙ ∙ interested in the event(s) thereof.
                                                              ∙ ∙ ______________________________________________________
   ∙ ∙ ∙ ∙ Reading and signing of the testimony was requested.
                                                              ∙ ∙ ______________________________________________________
   ∙ ∙ ∙ ∙ IN WITNESS WHEREOF, I have hereunto set my
                                                              ∙ ∙ ______________________________________________________
   ∙ ∙ hand this 22nd day of February, 2021.
   ∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙                                          ∙ ∙ ______________________________________________________
                                                               ∙ ∙ ______________________________________________________
 ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ __________________________∙ ∙ ______________________________________________________
    ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ CHAPLIN & ASSOCIATES
                                           Notary No. 201919100031
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 63 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                             COPY
Justin J. White                                                                      ∙Index: $19..25
                                                                      17 12:5 125:23 126:2 207:12 218:22
              Exhibits                               ­                18 205:23 207:3,10 234:7
 7180 Justin White 02­10­          ­­I 134:16                         18­week12:5
 21 Exhibit 14:13 21:10,11,14                                         18th 108:4
 7180 Justin White 02­10­                            0                19 169:22,25
 21 Exhibit 34:15 87:21,22,24,25                                      1:21 74:24 75:1
  155:18 216:25                    07:01 242:23
                                                                      1st 104:25
 7180 Justin White 02­10­
 21 Exhibit 44:17 225:3,4,7                          1
                                                                                         2
 7180 Justin White 02­10­
                                   1 21:11,14 90:8
 21 Exhibit 64:19 22:1,2,4,5                                          2 91:6 125:15 170:24 225:12
                                   10 98:4,7,8 113:25 225:12
 7180 Justin White 02­10­                                             20 49:2 52:18 78:9 160:4 185:15 209:10,
 21 Exhibit 94:21 89:8,9,11        10­18 113:24,25                     12 220:7 244:19
 7180 Justin White 02­10­          10­28 135:1                        2012 18:2,3 160:20
 21 Exhibit 104:23 98:3,4,7,8      10­29 133:23,24                    2015 18:3 55:6,7
 7180 Justin White 02­10­          10­29s 133:1,10 135:4 136:21       2016 18:15 19:10
 21 Exhibit 115:4 101:2,3,6 102:12 10:00 142:11 143:4,9
                                                                      2017 15:22 18:16 19:11,21 23:13 27:19
 7180 Justin White 02­10­                                              42:23 43:11 53:10 60:1 63:7 72:12 75:3
                                   10:15 8:2,4
 21 Exhibit 125:6 104:3,4,5,19                                         80:9 93:6 100:8,14,17 107:7 195:25
                                   10th 8:5                            238:4
 7180 Justin White 02­10­
 21 Exhibit 135:8 107:21,22,25     11 101:3,6 102:12                  2018 20:5,7 84:7 89:25 99:3,16 100:9
 7180 Justin White 02­10­          110 220:10                          101:13,17 104:25 108:4 113:2 117:5
                                                                       126:9 127:18 132:8,13 147:18 159:11
 21 Exhibit 145:10 120:12,13,15    11:00 142:12 143:10                 170:9,11,14 177:10,12 178:21 193:8
 7180 Justin White 02­10­          11:05 38:9,10                       196:1 207:16,18 218:11 221:24
 21 Exhibit 165:12 125:2,3,6       11:14 38:10,12                     2019 211:5 223:3,5,9
 7180 Justin White 02­10­          12 12:8 89:3 104:3,5,19 116:3      201919100031243:24
 21 Exhibit 17­Placeholder
                                   123 155:20                         2021 8:5 243:22
 7180 Justin White 02­10­
                                   12:00 138:18 140:5 142:13 147:6 180:25
                                                                       20th 89:25
 21 Exhibit 195:16 169:21,22,25
                                   12:06 70:21,22                      21 220:10
 7180 Justin White 02­10­
 21 Exhibit 205:18 209:10,11,12    12:12 70:22,24                     22 207:16
 7180 Justin White 02­10­          12:17 74:23,24                     22nd 147:18 167:17 170:9,11 207:15
 21 Exhibit 245:20 223:24,25 224:1 13 107:22,25 217:2                  243:22

 7180 Justin White 02­10­          131 221:10                         23 155:20
 21 Exhibit 255:22 204:18,19,20    13th 211:4                         23rd 207:15 221:23
 7180 Justin White 02­10­                                             24 221:11 223:24 224:1
                                   14 120:13,15
 21 Exhibit 286:4 232:5,8,9                                           24­ 208:3
                                   15 100:17 160:4
                                   15th 211:5                         24­hour208:4
                  $
                                   16 88:1 125:3,6 207:11             24th 188:13
 $19 227:22                                                           25 78:9,11 204:18,20

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 64 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                              COPY
Justin J. White                                                               ∙Index: 25th..addendum
 25th 207:18                         5:00 144:5 145:22
 27 117:5 127:18                     5:24 186:25 187:2                                       A
 27th 100:8                          5A 204:24 205:1                      A­N­T­O­N142:25
 28 232:5,9                          5th 27:9,12,15,18,19 28:7 100:9,14 211:4
                                                                          a.m. 8:2,4 38:10,12 140:3,4,5 141:6,7,21
 2:00 138:17 140:3,4,5 141:6,7,21 143:11,                                  143:12,21 144:4 145:22 147:6,10 181:20
  21 144:4 145:22 147:10 181:1,20                       6                 ability 204:7 231:16 241:3,8
 2:04 97:24,25                                                            absent 48:9
                                     6 22:2,5
 2:10 97:21,25 98:2                                                       absenteeism241:11
                                     6­8 171:3
 2:58 124:12,23,24                                                        absolutely74:12 102:15,21
                                     69 218:7
                                     6:35 233:5                           academy55:11,16,18,19,23
                   3
                                     6:40 233:5,7                         accept 26:14 61:14
 3 87:22,25 155:18 171:1 216:25      6:45 236:11,12                       acceptable26:22
 3­17 127:17                         6:51 236:12,14                       accepted62:25
 3­17­2018127:5,7,9,11                                                    access 199:3,7,9,11
 3­27 127:17                                            7                 accompanying245:5
 3­27­2018127:10,16                                                       accomplished182:17
                                     7 100:16
 30 115:10 146:6,15                                                       account59:12
                                     78 88:1,3
 30th 101:13 127:2                                                        accurate59:12 91:13 100:21 109:17,19
                                     7:00 170:16                           123:24,25 124:1 130:18,21 131:4 139:10
 32­1 225:9,13
                                     7:01 242:21                           205:19 206:18 207:20 243:14 244:8
 39 50:25
                                                                          accused164:17
 3:00 188:13                                            8                 achieving13:8
 3:17 124:24 125:1
                                                                          acknowledge8:10,13
                                     8­15­198910:14
                   4                                                      act 157:1 195:20
                                     82 88:7
                                                                          acted 50:12 149:24
                                     84 218:22
 4 225:4,7                                                                acting 15:1 62:13 151:11 152:9 154:14
                                     8:00 170:16,18
 4­3­18 120:23                                                            action 76:23 96:23 99:8 123:19 243:18
                                     8:30 117:19 127:25
 408 222:11                                                               actions99:21 152:24 198:5 219:18
 47 88:1 155:20                                                            225:22,25 226:3
                                                        9
 4:04 155:10,13                                                           active 137:3
 4:20 165:2                          9 89:9,11 127:25                     activity154:5 176:25 177:18 178:10
 4:52 186:24,25                      911 66:17 68:22 69:3,16,21 70:11 71:6,181:16 215:7 238:7
                                      12,24 72:1,6,9 93:20 109:6 111:13 actual 153:15,23
 4th 223:3,5,9                        115:22 134:19 135:1,9 136:19,21,25
                                      163:21,22 164:2,3 185:2,8 222:20
                                                                         Adam 54:6
                   5                 9:00 127:22 170:19                  adamant153:12 181:18 182:20 184:6
                                     9:40 127:5,22                       add 122:8 214:20 226:3,5
 50 99:7,12                                                              addendum244:10 245:1
                                     9:40:52127:16
 52 217:1

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 65 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                       ∙Index: additional..argument
 additional123:21 143:20,22           agreed 107:16                        answering34:23 37:2 73:7 206:9
 Additionally226:4                    agreement8:21,22 179:19 180:12       answers10:2
                                       232:13,14,20
 address43:15 83:25 106:18                                                 Anton 142:21,24,25
 addressed36:17                       agrees 84:14                       Antwon142:24
 addressing43:5                       ahead 64:7,8,10 81:9 110:12 119:25 anymore58:11 64:7 91:9
                                       121:19 129:4 141:18 159:5 211:19
 adhered183:19                                                             anyone's39:5 88:17
                                      air 61:13
 adjacent199:1                                                             anytime159:14,15
                                      Albemarle55:5
 adjourned242:24                                                           anywise243:16
                                      Alexander32:9 47:24 48:20 49:10,15
 administered8:14                                                           apartment138:20
                                       51:16 52:4,7,14,21 53:2,5,13,19 61:1,11
                                       63:3,4,8,18 64:24 66:14 69:1,14 75:22
 administration12:14 13:1                                                   apologized238:15 239:5
                                       76:18 77:1 85:12 86:5 92:12,19 93:2,7
 admission98:23                                                             Apparent171:1
                                       108:4 111:25 112:7,16 114:7,22 115:13,
 admit 129:17                          15 116:2,19,20 122:17 218:9,19 241:7,18
                                                                            appeal 84:9,10 133:5 222:8,17
                                    Alexander's60:25 72:10 75:4 77:12 appealed197:9,15 222:9
 admitted40:15 47:4 66:6,7 76:19 104:8
                                       109:11 240:14
 admitting141:5                                                            appearance145:3,8
                                      Alexander’s76:2
 advanced39:4                                                            appeared243:6 244:18
                                      Algretta58:13
 advice 102:22 230:9,15                                                  appears78:24 88:1 101:12 125:14
                                      allegation155:22 197:11 213:24 217:1,128:14 129:6 130:1 170:3 211:4 224:10
 advise 102:20                         2 218:7,22 234:15
 advised102:15 105:8,21 112:15                                           applicant213:4
                                      allegations58:16 98:16 163:11 196:23
 affairs 207:24 208:2 214:12 228:1     197:1 207:23,24 216:13,24         application24:19,22 26:5 99:7 229:19
  231:12 234:12                       alleged35:24 37:4 64:18 67:18 133:4,7applied23:12,14 24:10 85:24 151:3
                                       149:5 177:16 204:12 208:19           214:24 227:17 233:21
 affected204:6
 affiliated126:18                     allegedly37:6 39:21 43:5 60:22 70:7 apply 23:9,10 212:4,6
                                       108:9 113:15 123:20 179:23 195:24 approach50:23 108:23 133:15
 aforementioned243:8 244:6             241:23
 African­american
                43:12 46:20 54:17 allowed13:21 226:10
                                                                           approached33:17 109:1
  140:21,25 194:1 195:23 239:19                                            approve63:25 64:2 68:1,4
                                      allowing209:6 210:1 219:19,20
 African­americans
                 192:7                                                     approved26:22 84:2,5,12 123:20
                                      alluded147:23                         168:11
 aftercare170:3
                                      aloud 90:3                       approves84:10 237:15
 afternoon141:25 142:7 144:19
                                      amended21:17 87:25 155:19 216:25 approximate138:16 193:9
 afterward128:15                       225:7 226:4 245:8
 agency 12:8 160:21 166:21 213:3                                           approximately12:5 15:22 20:5 32:15
                                      Amendment175:17                       42:21 60:2 73:3 99:6 127:25 160:8
  216:10
                                      amount14:16,19 139:11 160:3           170:19 175:23 177:12 207:9 239:13
 aggression15:5 169:2,3
                                      and/or 245:5                         April 23:13 84:7 87:11 196:1
 aggressive15:9 150:24 153:1 164:21
  214:1 228:5                         Andre 54:7,25 104:8,18 108:15 111:1area 31:12 139:8 171:4
 aggressively154:15                   Andrew242:7                        Argretta39:2,18 98:22 102:5 148:16
 aggressiveness169:3,10               ankles 163:1 164:20                  Argretta’s101:19 102:9
 agree 9:1 58:9,24 78:11,14 87:12 90:4announce146:17                       argument108:6,8,10 144:7 225:11,18
  144:10                              another's56:21                       arguments74:17,18

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 66 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                      COPY
Justin J. White                                                                      ∙Index: arm..begin
 arm 13:17 151:2,3 153:3,4 155:7 158:11
                                     attacked153:1 155:6 167:12 169:7 backed48:19 117:16 118:4 119:12
  161:18 162:3,11,12,14,17,21,23 166:2,7,
                                       214:1                                122:5,6 130:8 131:5
  18,20 167:9,19,24 168:2,6,10,12,20,23,
                                      attacking156:20 157:9 164:22         background11:3
  24,25 169:6,16,17,18,19 170:25 183:15
  214:2,3 216:21 228:5                attempt17:9 128:10 129:6 229:25      backing61:6 118:14 119:4,7,24
 arms 163:1 164:19                     attempted17:11 133:15 182:6         backup36:24 139:19,20,22 140:10,16
                                                                            141:1,2 148:8,9 163:5 164:10,11,17
 arrangement8:19                     attempts186:18 209:4
                                                                            183:5
                                     attended27:5
 arrest 52:9 141:21,22,24 143:15 149:22                                  backwards93:10
  151:19 152:12,25 153:8,19,22 157:13attention21:14 125:6 148:12,14,15
  162:21 163:14 164:22 168:10 184:3 223:24 225:8                         bad 92:5 105:11,16 114:15 166:8 198:18
  214:2                                                                   227:14
                                     attorney9:4 10:20 230:8,15,16 242:7
 arrestable237:7                                                         badge 189:5 190:8
                                     attorney­client20:9 179:6,9 226:8
 arrested94:10 138:5,7 237:4          230:25
                                                                         badger146:8
 arresting156:24                       attorneys
                                              8:9 20:12,15 21:2 145:7
                                                                         badgering145:13 146:13
 arrests 100:18                         200:9 227:11 230:8,14 233:18       bar 56:20 151:2 153:4 155:7 158:11
                                                                            161:18 162:3,21,23 167:19 168:24 214:2
 arrive 139:16                         August55:6 223:3,5,8
                                                                            3
 arrived148:21 165:10,13,15 167:2 authority78:15,21 79:3,6 174:12,14 barely 40:15,16
 asks 205:16,21                      authorization209:21 211:21 212:18
                                                                          Bartholomew231:5,7,8
 aspects13:4                         authorized211:12
                                                                          base 14:25 40:20
 ass 88:25 89:2,4 93:10 111:9 140:18 avoided183:17,21,25 184:6            baseball199:24
  148:6                              aware 17:4,5,16 78:3,5,7 81:12 82:22
                                                                          based 14:22,23 39:10 43:5 51:18 52:12,
 assault88:10 108:18                  172:25 174:4 205:21 206:10
                                                                           15 60:17,18,19 61:24 65:7 74:15 75:19
 assaulted88:9 155:7 213:25          awhile 94:15 126:22                   77:17 78:11 82:12 101:25 106:7 124:5
                                                                            128:19 130:1,6,9 131:3 143:19 144:11,2
 assaultive15:10 150:24 153:2 164:21
                                                                            150:20 174:15 186:9 208:17,19 214:7
                                                       B
 assessment239:24                                                           228:4 239:20 241:7
 assign 52:23                        B&e 131:25                            basic 11:25 12:6 13:9 55:4 60:8 158:6
 assigned18:5 53:3 54:1 106:20 154:7 B&es 131:12 132:1                      161:20
  183:25                                                                   basically14:11 36:6 114:10 164:18
                                       B91 206:7                            194:24 204:14
 assist 10:3
                                       B9i 206:7                           basing 40:22
 assistance37:1 163:5,6,7
                                       back 22:17 24:22 26:22 33:8 34:5 38:11
                                                                           basis 29:7 42:16 43:6
 assistant66:18 69:6 99:19              41:9 42:9 44:19 46:19 48:10 51:8 55:6
 assistants199:9                        63:5 67:22 68:2,4 70:23 74:25 76:24 bat 92:1
                                        80:22 85:16 90:9,12,14 92:2 96:3,19 bathroom70:16
 ASSOCIATES243:23                       97:20 98:1,12 102:12 111:20,21 112:1,5,
 assume206:13 212:6                                                         baton 13:20
                                        6 113:20 122:3,4 124:25 126:22 133:13
                                        135:6 137:14,25 139:23,24 141:19 145:9
                                                                            bears 169:20
 assure 66:1                            151:7 152:17 155:12 162:17,25 164:19
 assured228:11                                                              beef 61:12
                                        170:17 171:19 172:18 173:5 178:6 182:4
                                        185:2 187:1 192:14 198:20 220:25 221:1
                                                                            began 27:13 114:7,9,11 118:24
 asterisked39:19                        222:15 233:6 234:21 236:13 239:23
 Atherton242:8                          241:5                               begged99:1
 attached135:5 244:10,12               back­and­forth   57:4                begin 9:20


Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 67 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                               ∙Index: behalf..Campbel
 behalf 154:21 191:11                                                       148:16 177:3 178:12,13,14,15 179:24
                                       79:25 80:4,6 83:17 86:6 90:13 103:15,19,
                                       25                                   180:2,3 181:3 185:3 188:7,19,25 189:1,4
 behavior239:21
                                                                            190:4,16,17 195:17,19 196:10,22 197:4,
 behaviors195:6 239:21                books 51:25
                                                                            198:2,5,20 216:19 222:3,6,20 223:7,11
 belief 36:25 39:22 40:21 130:9,10,11 boom  115:7
                                                                           Bullock’s149:5
  184:14 244:7                        boom’ 115:7
                                                                           burglaries132:1
 believed137:1 185:9                  bordered116:5
                                                                           Burns 53:17
 believes222:22                       born 12:20
                                                                           Burrell117:2,4
 belt 85:3                            bother 172:13
                                                                           business90:11
 bender42:5,20 117:8                  bottom65:11 123:9
                                                                           businesses42:14 46:15
 benefits39:7,8 41:5 58:14 77:20      boxes 234:6
                                                                           busy 103:3,9
 Bertie 18:5 161:15                   boy 221:17,18
                                                                           buzz 24:25
 big 76:4 86:21 91:15 96:21 110:5 123:18
                                      brakes 118:22
  124:6
                                      Brame 226:2,9                                         C
 bigger 104:22                        break 10:9 70:16 97:14 115:5 123:2
 bills 46:15                           124:9 125:13 168:6,9 169:15 233:2 C.M. 195:24
 Bin 194:19                           breaking131:8,21 144:9              calculation119:1
 birth 10:13 154:11                   Brian 8:25 9:20 26:1 32:18 34:20,22 call 10:12 25:12 48:8 50:20,23 68:13
                                       35:9 36:2,19 37:1 70:15 101:13 104:7 69:4 71:12,24 72:1 85:10,15,25 88:14
 bit 22:4 93:1 104:22 108:1 147:13 225:16                                   92:7 95:23 110:18,21 116:2,14 131:21,2
                                       210:4 233:12 235:25
  237:21
                                                                            150:5 151:9 156:7,10,13,21 163:3 165:1
                                      briefly 17:23 42:8 48:1 77:8 149:7
 black 28:15,17 42:7 87:15 91:8,15 110:5                                    171:20 173:11 175:3 176:2 185:24
  140:20 191:4 192:7 217:23 239:15 bring 14:2 21:13 86:5 100:7 112:4        186:19 200:7,9,25 201:8,9,20,25 202:22
                                       148:12                               206:24 216:15 218:4 223:16,21 229:12,
 blacks 217:6                                                               14
 blank 202:18                         Bro 221:1
                                                                           called 26:16 27:20,22,23,24 62:7 77:4
 blaring165:15                        broad 132:11                          86:5,7 88:8 93:20 107:17 108:14 110:14
 BLET 12:7 13:3 15:12 48:6 55:11 56:2,broadcasting  128:25                  114:13,14,18,19 115:1 116:18,20 131:18
                                                                            154:6 164:7,8 165:4 176:4 179:21 185:1
                                      Broadwick93:4
  5,8 60:8,14 64:23 158:6 161:20 233:23
                                                                            186:7,9,15 188:15 194:18 200:11,16,21
 block 204:25                         broke 114:8 163:2 164:19 167:10       201:22,23 214:4 218:2 223:22 224:13,17
                                       168:23,24 169:6,16,20 214:3 216:20 228:14 229:13
 blocked226:19
 blue 129:12 135:13                   broken164:20 166:2,7,20,23 167:21 calling 36:23 49:23 73:8 95:18 114:12
                                        168:13,20,22,25 171:2,4,8,11 183:15 156:19 163:5,6 169:12 176:5 187:10
 bluish­gray28:17                       228:5                               200:8 223:19
 Bo 140:18 156:5                      brought42:17 107:14 148:14,15         calls 34:23,24 36:16 37:2 48:2,4,9 57:6,
 board 24:16 25:14,23 26:9 29:24      brutality164:18                        7,8 61:6 113:24 132:1 178:25 239:14
                                                                             241:13,14
 Bobby 191:24 192:2 193:12 194:4 Bryan 34:21 227:19 229:20,24 233:9,15
  220:20 221:2,15 223:23 235:1 238:13                                      calm 14:1 168:17 217:5
                                      building25:1
 bodily 108:22                                                             camera97:17 117:24,25 118:6
                                      buildings46:15 49:22
 bond 9:22 150:20 168:18                                                   Cameron197:8
                                      Bullock24:11,12 25:13,15,25 26:16
 bone 167:24 170:25 171:1,2,8,11                                           Campbell32:13,16,19,23 33:3 34:8,13
                                       27:23 28:2,3 29:12,20 31:2 33:4,16 35:3
                                                                             35:2,5,11 36:1,3,5,6 41:15,21,22 49:19
 book 44:21,22,24,25 45:1,3,14 46:24 57:23 59:17 64:15 68:17,20 96:18 101:23 50:1,6 52:13,21 53:4,6,7 54:5,6 60:4,5,1
  47:2,3,5,6,7,12,14,15,19 51:12,13,21 104:10 133:2,3 135:7 136:20 137:16 61:2,13 62:7,11,12,16 63:5,11,21 64:6,

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 68 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                     COPY
Justin J. White                                                         ∙Index: Campbell's..claimin
                                                                            changes/corrections
  20,21 65:1,6 67:7 68:8,9 82:7,11 84:1111 123:1,3,5 124:9,13,20 125:5 126:4,6,                   244:11
  88:8 89:21 91:18 92:20,21,22,23 93:8,13,
                                        8,12,20,25 128:2,5,6 129:22,24 145:2,6,
                                                                            CHAPLIN243:23
  15 94:7 95:4 108:10,14,16,22 109:25 10,15,17,25 146:5,10,14,17 155:8,14
  110:18,21 111:2,8,17 112:16,22 113:16165:1,3 169:24 171:16,18 186:22 187:3Chapter49:2 52:18 185:15 220:7
  115:11 123:19 175:24 182:4 185:13 204:17,22 209:1,3,14 210:6,8 224:3,5characterization      124:16
  197:24 202:10 217:20,22,24 239:11 225:15,17 226:12,15,17 233:1,8 236:3,9
  241:19 242:1                          242:18                              charge 42:9 44:19 45:2,5,16,23 220:14
                                                                              236:22,23,24
 Campbell's53:4 54:3 84:3 113:15 Caucasian137:6
  217:5 219:12                                                              charged42:10 44:18 46:5 184:16,22
                                       Caucasian­american    194:2            226:21
 campus18:14 19:2,11                   Caucasian­americans    220:3 239:22 charges23:22 26:25 45:20 52:8 184:18
 can’t 22:25                           caused 85:4 157:23 184:8 204:3 225:24196:20 215:1 237:6
 cap 199:24,25
                                       caution133:20                        Charlotte10:17 57:16
 capability154:1                       cease 96:4,6                         chase 50:8,9
 Capella12:14                          ceased 97:10                         check 49:22 119:11 205:18 208:20
 captain24:11,12 25:13,15 26:16 27:23cell 73:5                              checked136:18 137:11 234:6
  28:2,3 29:11,20 31:2 33:3,16 35:4 57:23
                                       center 48:12 85:4 86:23 164:4
  58:5,6,8,22,23 59:16 63:22 64:14 66:25                                    checking42:14 46:15 100:16 207:22
  67:4,10,21 114:12,13,18,19,20 115:1,8                                     chemical13:19 158:7
                                       centered13:8
  133:2 148:16 149:5 172:21,23 173:11,22,
  24 174:2,6,15,19,22 179:23 180:2,4 Central43:19                           chief 23:2,7 24:21 25:4,5,6,8,9 33:4 35:3
  181:3 187:6,8,17 188:1,7,14,25 189:1,4                                      51:24 63:12,13,17,19,25 64:12 84:12
                                       certificate12:1,7                      90:4 96:18 101:23 104:10 166:21 167:20
  190:4,16 216:19 220:21,25 222:20
  227:18,19 229:24 234:20 235:18       certificates12:4                       178:14,15 180:3 196:10,14,22 197:4,5
                                                                              198:1 229:7,11,15 235:22
 captains51:24                         certification11:24 12:2,10 204:8
                                        214:23 234:1 243:1 244:1            child 104:12 109:16 110:4 184:2
 car 44:15 45:21 50:24 51:2,7 59:22 73:20
  86:24 108:13 110:15,25 111:19,23 certifications12:4 45:13                 choice 212:10
  112:14 117:14,15,16 118:1,2,4,15,23 certified48:21,23 54:6,7 61:20 62:2 chosen 225:23
  119:3,4,7,17,18,20,21,24 121:8 129:12,63:2 75:14 103:25 157:16 208:2 214:20
  19 134:15 135:17 152:4,7 154:25 155:1,                                    Chris 68:6 120:22 148:4 191:25
                                        233:24
  15,17 166:5 182:12 190:10 200:24                                          circumstance102:16
                                       certify 243:5 244:3,17
 care 18:11 93:17 115:4                                                     circumstances14:23 36:12 183:14
                                       cetera 12:23 30:8,25 37:3 40:10 42:14
 career 15:20 178:4                     44:7 45:24 46:16 56:15 61:8 82:21 citation51:12 86:5 90:13 103:14,19
 careful 220:3                          167:12 182:7 192:15 194:21 198:19
                                                                            citations82:1,2 83:8 218:24 219:1,10,
                                        214:1 227:23 228:6,11 235:20          13,16
 Carolina10:17 11:6,11,12 18:1 20:1
  55:6 135:1 203:19 212:3 243:4        chain 18:23 19:16                    cite 79:25 80:6
 carry 202:6                           challenge 41:5
                                                                            citizen 14:25 15:4 42:5,6
                                      challenged58:13
 cars 46:13 48:13,14,16,24 49:1 50:7,13,                                    citizens13:11 81:8,10,12
  19 96:2,12,15,22 102:25 122:2       chance 224:5                          Citizens'113:9
 case 9:21 19:25 20:18 81:24 120:1 138:4
                                     chances208:14
  145:3,8 175:7 226:2,11 230:17 231:1,6,                                    city 50:9 55:6 96:21 102:25 105:23
  11                                   change  67:11 77:12,15,17,18 79:2     106:2,7
                                        179:13 237:21 240:5,8,9,10,12 241:1,2
                                                                            Civil 146:6,15
 cases 143:17
                                       change/correction  245:6
                                                                            claimed90:20 137:15,16
 Castro 8:25 9:19,21 21:13 32:1 38:1,5,7,
  13,22 70:17,25 71:3,4,15,17,22 72:4,5changed  77:17 79:5                  claiming83:17 166:1
  74:20 75:2 87:24 97:13,20 98:6 101:5,10,

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 69 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                    COPY
Justin J. White                                                          ∙Index: clarify..contrac
 clarify 38:19                       commission39:19 41:4 205:18 209:6 concerned176:12,18,19 180:15
                                      244:25
 clarities38:21                                                          conclude225:6
 class 55:24                         commit30:7 31:2 137:21              concludes242:20
 classes 55:9                        committed185:19 220:6               conclusion231:4
 classmates55:15                     committee173:3 174:7,10,13,18       conduct66:10 86:14 115:18 181:14
 clean 199:13                        committing134:3 137:21               183:22 218:17 239:20
                                     common142:6
 clear 27:11 95:22 103:5,11 156:13 157:9                                 conducting100:19
  174:19 176:15,17 194:3 198:8 242:11communicating
                                                 61:8                    conference8:15 220:14,18 243:7,13
 cleared69:14 70:4 112:5 169:17 206:15
                                    communication187:13                  confidence208:21
  218:20
                                     communications
                                                  20:9,13 111:13         confirmation116:24
 clerk 27:13 80:22                    179:7,10
                                                                         confirmed207:24 218:19 220:19
 clerk's 237:19                      community­oriented
                                                      133:14 185:22 228:14
 client 113:20 122:25 163:17 181:14 company212:1,2                       connection37:8 94:19
  184:13,14 198:10,13 204:11 206:4
                                     compensation39:9 240:10             consecutively243:13
  208:10 230:25
                                     competently10:25                    consent8:18 9:14
 close 139:1 188:25
                                     complain81:8,10                     consequences134:12
 closed 188:21
                                     complained42:4 69:3,19 70:1,4 83:22,considered45:18
 closely 51:3,5                       23 196:9
                                                                       consisted13:17 39:1
 closer 105:6 112:12 116:2,3,6       complaining46:5 81:13 113:8 162:25consistent108:20 239:25
 club 56:20                           164:13 167:9 179:25
                                                                          consists22:5 98:9 211:15
 co­workers55:14,15 74:8             complaint43:11,13 66:16 68:22 70:10
                                                                          constantly114:5 241:11
                                      71:7 72:6,8,9 82:22 87:25 113:7,9 155:19
 coaching123:17 146:11,12
                                      182:25 216:25 225:8,20 226:4 237:23,25
                                                                         constitute232:20
 code 113:25                          239:4
                                                                         construed45:18
 Cody 53:17                          complaints23:21 39:24 43:4 65:12
                                      82:21 176:24,25 177:9,13,23 178:5 contact28:4 56:3,4,8 57:11 134:13,14
 colleagues187:14,17,18,20
                                      181:16 194:25 198:11 201:14 208:25 186:20
 collection209:14                     220:13,16 221:12 237:22 238:4 239:8,10
                                                                         contacted22:23 25:14 27:8 171:21
 collectively77:8                     241:21                              172:21,22,24 227:9
 college 11:7,12,16 18:14 55:5       complete119:10 162:3 243:14 244:8 contend67:16,17 225:2
 collision42:5 117:6 120:24 125:13   completed80:24                    contending180:16 181:6,8
  127:6 128:7 130:23                 complex138:20                     contents244:4
 collisions85:5                      compliance14:4 158:8 169:11         contested40:17 41:2
 color 28:17 202:15,17               complied154:20 183:17               context192:1,11
 combined196:19                      complies108:2 125:9 170:2 217:3  continue65:3,21,23 86:14 101:21
 command13:18,25 175:6 180:6 221:3 225:19 232:11                       109:14,23 129:3 131:16
 comment209:16 217:9              comply  107:16 150:14 153:20 154:23 continued136:4 225:21,25
                                      157:1,5
 commentary146:1                                                         continuum13:16 158:6
                                     composed192:12
 commented217:4                                                          contract27:21 28:9,10,13,14,15,24
                                     concern17:21 86:17,19                29:5,8,18 30:23 31:1,4,21 33:25 232:16,
 comments155:11 194:16
                                                                          18,20,23

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 70 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                 COPY
Justin J. White                                                               ∙Index: contracts..deal
 contracts31:13                                                             curse 91:21 142:23
                                        105:11,16,25 116:1 117:3 131:9 153:22
                                        175:13 179:20 180:10 184:1 201:11
 control14:3 18:11 162:14,15 168:11                                         cursing82:15 88:11 91:18
                                        202:5 203:20 204:3 207:12 210:20 211:2,
 conversation63:9 91:23 92:8 105:12 7,10 212:21,24 213:11 214:25 215:14Curtis 226:2
  106:3                                 216:6,13 222:9,10 224:24 227:3,9,13,25
                                                                            custodian163:22,23 164:1
                                        228:11,12,15,17 229:17 230:2,10,19
 conversational152:1
                                        231:9,10,13,24 233:21 235:15 242:8 custodians199:12
 conversations26:3 55:17 73:10 74:14 243:4 244:16                           custody18:11 163:16,19 166:11 184:4
  149:19 180:22
                                      County's175:19 242:7                   237:3
 convicted184:17,23                                                         cut 85:8
                                      couple 60:10 85:20 233:8 236:17
 convictions184:16
                                      court 8:3 9:2,5,9,13 10:4,11 21:14 27:13
 cool 217:5                             38:8,11 70:20,23 74:22,25 97:23 98:1                 D
 cooperate149:24,25 150:2,14,23         124:11,22,25 126:4 127:1 155:9,12
                                        186:23 187:1 215:10 226:9 233:3,6 D­U­V­A­192:12
 cooperated149:9 150:18                 236:10,13 237:13,15 242:20
                                                                            dad 94:2
 cooperation15:6 150:21               courthouse188:17
                                                                            damage44:15 45:21
 cooperative152:8,21                  cover 42:16 173:19
                                                                            damn 88:25 111:9 112:16 156:6
 copies 101:24 213:7                  covered43:6 161:10 194:24 198:3
                                                                            danger85:1 87:2 157:25
 copy 31:4,6,8,21 96:11 99:5 102:3 covers 231:15
  163:20,24 173:13,14,15                                                    dark 87:16 157:24
                                      crash 86:23
 correct 60:1 72:7 75:3 100:23 123:6,9                                      database143:18
  125:17 185:18 223:14                crazy 48:12
                                                                            date 8:4 10:13 20:4 21:21 27:7,9,19 28:7
 correctional18:6 160:1,11 161:15     cream   73:15                          90:1 100:8 127:12 132:20,22 154:11
                                                                             160:18 193:7 206:25 207:6,17 211:3
 corrections18:8 159:18,22,24 160:1,9,create 232:16,18                       230:12,21,23
  22 245:5                            created220:12
                                                                            dated 101:13 104:24 108:4 120:23
 corrective99:8 123:19                creates 175:13
                                                                            dates 100:11 177:8
 correctly110:17 171:5                credentials189:5 190:8
                                                                            daughter43:13 44:6,8
 coughing233:12                       credibility231:19
                                                                            daughter's43:18
 coughs 234:3 239:16                  crime 105:25 142:2 185:15,16
                                                                            daughter’s44:11
 could've106:25 139:5 154:3 216:9 criminal11:15,21 12:19,20 45:3 46:1,8
                                                                            day 24:24 29:24 59:18 73:12 85:13,19,20
                                        80:9,11,13,16 81:21 82:19 83:16 90:12,
 couldn’t76:4 114:3
                                        23 91:5 96:16 109:4 110:16,19,21,23 86:1 121:17 122:9,23 141:24 142:8
 counsel8:18 21:16 146:1,3 243:18                                            144:18,19 170:15 180:11,16 181:4
                                        111:4 184:3,15 203:19 205:17 218:24,25
                                                                             228:10 240:17,20,24 243:22 244:19
 counseling99:20 100:10 123:17 175:22219:10,13,15 231:9 236:19,22,23,25
                                        237:5,7,9 238:13                    day­to­day18:9,24
 Counselor41:8 65:11 87:20 110:12
  171:25 182:4 185:1 215:25 218:6     criminology11:15                      days 32:9 33:15 61:18 73:13 85:21,23
                                      crossing85:2                           113:1 229:13
 count 128:16
                                      crying 114:8 151:21 166:19            de 14:11,14
 counties116:5
                                      cuff 43:25                            de­escalate154:15,18 168:16
 county 8:7 11:5 15:21 16:15 17:6 19:21
  22:19,24 27:13 28:21 29:12,17 30:8,15,
                                      curate 143:17                         de­escalation13:18,23,24 14:17,20
  17 31:19 32:3,10,22 37:14,15,16,17                                         158:20
                                      current10:15
  38:15,17 39:3,4,11,12,16,17 41:3,17 49:6                                  deal 86:21 89:3 123:18 124:6 156:16
  50:4,9,17 54:24 57:16,21 84:24 85:15curriculum161:11,13,22                 160:17
  86:11,12 98:15,19 100:13 102:10,25


Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 71 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                    COPY
Justin J. White                                                          ∙Index: dealing..discussin
 dealing15:1,4 99:9                                                       diagnosed168:1
                                      21:10,16,17,18,25 22:1 87:21 89:8 98:3
                                      101:2 104:4 107:21 120:12 125:2 126:1
 Dec 100:17                                                               Dickinson9:22
                                      146:1 151:16 169:21 204:19 209:11
 December42:23 43:11 55:7 63:7 80:9 223:25 225:3 232:8 236:5 242:21,24 didn’t 61:22 76:18 163:8 190:7
  93:6 160:20 170:9,10
                                     deputies16:23 48:16 53:12 56:18 57:8difference34:14 35:12,16 49:11 57:17
 deception43:22 68:8,11 163:11        60:9,13 64:23 67:18 78:15 92:4 93:13,16
                                                                          differences35:13
                                      106:11 122:5 141:9 142:14 158:24
 deceptive65:7 66:4 68:12 108:11                                          dinner 56:14 57:14
  175:25 197:23 198:12 224:23         160:24 190:23 220:2,15 221:2,3 231:22
                                      242:12                              directed111:5 124:19 221:5
 decide 173:24 230:9
                                     deputy  13:7 23:2,7 25:4,5,9 31:19   directing156:22 192:16
 decided50:15 183:7 239:8             32:18,22 33:4 34:19,20,21,25 35:2,7,8,9
 deciding208:3                        36:2,10,13,14 37:1,6,22 45:12 51:24 directions34:24 37:3 162:4
                                      53:8,14,15,17 54:6,7,12,13,17,18 57:25
                                                                          directly46:4 61:1 73:18 82:14 167:13
 decision14:22 35:5 58:10,24 133:6 61:3 62:1,4,5,10 63:2,4,12,13,17,19,25195:15 198:8,21
  174:1 214:10 229:16                 64:12,25 66:12 70:6 73:5 76:2 77:1 84:13
                                                                          director28:20 39:17 66:18 69:6 166:19
                                      90:4 93:2,17 94:23 96:15 100:17 101:12
 decisions78:15,18
                                      102:13 103:2,4,13,14 104:7,8,10,18 167:21 238:7 241:25
 declare8:15                          105:7,21,24 106:11,18,22,23,24 107:16,
                                                                          dirty 92:7,17,21,24,25 93:9,11 94:16
 declines237:14                       18 108:15 109:15 110:13 111:1 112:15
                                      115:16 120:25 121:16,18 122:9,23 disable158:2
 decreased107:18                      140:21,25 142:20,21,22 143:2 144:1 disagreeing122:21
 deep 216:1                           146:18 147:2 175:7 180:10 182:5 183:13,
                                                                          disagreement113:22
                                      25 184:9 188:3,4 190:23 191:1,6,8,12
 Defendant22:6                        194:17 195:23 196:4,6,10,14,24 199:6discharging13:22
 Defendants9:21 225:21 226:1,17       205:1 217:4,15 218:15 220:22 221:12
                                                                          disciplinary76:23 99:9,21,25 100:3
                                      223:14 224:11,15,25 229:6,11,15 233:22
 define 56:13 86:18 119:5                                                 discipline196:23,24
                                      235:22 237:8,12 239:23
 degree 12:11,16,25
                                     describe13:15 28:12 76:6 88:9 91:14 disciplined196:17
 degrees  44:22 45:12                 138:19 149:2 152:2,24 160:25 162:2
                                                                          disclose23:15 213:17 215:1,6,13
                                      199:16 202:12 204:23 218:11 233:16
 delay 118:8,10 128:19,22,23 129:5 138:8                                  disclosed23:18,20,25 24:2,3,5 126:21
 deliver 24:19,23                    describing  64:13 151:20               213:17,19
 demonstrate   161:23 162:1          deserve219:5 220:9                   disclosing  179:6,9
 demotion77:22                        deserved196:18                      disclosures126:14,21
 denied 61:15 102:1 148:11 201:13     designed158:2,19                    discovery126:14,17
 dental 39:8                          designee28:21                       discretion47:16,18
 deny 120:8                           desk 106:13 109:3 178:2             discretionary78:20
 department13:21 16:24,25 17:14 18:2detail 35:14 59:24 68:23 71:5 76:6    discrimination58:19,21 177:17 216:5
  20:2 30:19 39:5 50:3 98:19 160:13    235:18                              221:13 237:22,24,25
  177:19 214:13 216:9 234:17          details 161:12 165:4,7              discriminatorily
                                                                                         195:20
 department­issued
                 13:22 18:23          Detective231:8,9                    discriminatory190:19 191:17 194:14
 departments235:14                    determine15:4,7 80:18 237:13         195:3,6,20 198:5,22 219:22 225:21
 depend36:12                          determined196:25 219:4              discuss23:6 47:24 49:10 59:23 65:24
                                                                           148:20 230:20
 depending240:24                      Deval 192:12
 deposed9:24 19:22,23                                                     discussed33:8 49:14 127:6 172:2
                                      development138:20
 deposition8:6 9:23 10:10 20:3,11,17 device 149:14 161:6                  discussing34:5 38:13 125:13 128:7
                                                                           200:8 230:7,15

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 72 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                 COPY
Justin J. White                                                    ∙Index: discussion..employmen
 discussion43:8,9 111:16 136:16       101:23,25 102:1 123:23,25 209:7
 discussions42:25 65:10              domestic93:23 94:10                                     E
 dismissal59:18 208:24               Donald53:9 54:11 92:19              e­mail 125:25
 dismissed24:7                       don’t 50:23 62:23 142:12 146:8 179:5e­mails178:25
                                      194:1 221:17
 disobey79:11                                                             earlier 108:20 110:14,20 117:11 162:10
 disorientation222:23                door 61:22 111:24 115:9,12 146:23    194:7,8 217:13 218:13 222:20
                                      147:10,11 148:24,25 149:10,13,20 152:3
 dispatch50:21 71:7 72:9 109:6 165:3 182:10,13 188:21,24 189:3           early 42:14 141:23 142:1 144:7,20
                                                                          179:24 195:25
 dispatcher69:3,16,21 70:3 72:7      doors 92:16 146:22 152:15
  134:19,21 135:9 137:1,7 185:2,8                                        ease 105:8 106:8
                                     double­wide138:24 139:7
 dispute115:12,14,21,23 171:12                                           education27:2 162:20 163:13
                                     downgrade77:24
 disputes74:2,3,16,18                                                    Edwards142:21,22 143:2 144:1 165:18
                                     downgrading165:19                    188:5
 disputing127:13 129:8,11,13
                                     downs 14:10,14                      EEO 178:10 198:10 208:25 238:2 242:7
 disrespect192:10 193:23
                                     draft 80:11 237:9                   EEO­PROTECTED         238:6
 disrespectful90:15 109:16 110:3
  112:23 136:7,8 194:21
                                     dramatically97:10 107:18            EEOC 23:21 194:25 215:1 220:13 238:8
 disrespecting113:16                 dressed 25:2 27:10                  effect 26:7 34:14 46:12 48:1 77:19 87:18
 distanced9:2                        drew 210:18                          91:12 105:14 106:6 109:25 110:23
                                                                          115:18 121:3 135:23 148:7 150:8,10,11
                                     drive 189:23
 distinction136:24 137:19 185:7 222:23                                    162:21 163:14 166:1,23 169:9 189:8
  236:18                             driver 119:14                        191:4 193:16 222:22,25 242:10
 distinguish231:17                   drives 137:8                         effectively206:5
 distorted76:12 90:21 91:11 109:18 driveway148:23 182:12                  effects 76:9
  111:7 121:22 140:8,14
                                      driving85:4 86:23 87:15 117:14      egregious102:17 239:20
 distortion 133:9 135:9 136:25 137:19
                                      drop 176:24 177:13,14,15,22,24,25   elaborate12:18 35:15
  185:7
                                       178:1,3,4,5 208:25
                                                                          elected 178:1
 distress204:4 225:25                 dropped116:11                       electronic118:8 128:24
 distributive12:23                    drove 116:11                        Elizabeth55:6
 DMV­349125:10                        drug 26:17                          else's 133:21
 doc 209:15                           dude 46:7                           emergency113:24,25 114:1 116:1,10
 doctoral12:13,24                     due 175:16                           121:1,7 163:21 164:2,3
 doctors172:3                         duly 9:16                           emotional114:10,11 204:4,16 225:25
 document21:19 22:8,9,12 28:22 39:20dumb 194:3                            employed175:3 207:7,11 216:7
  89:15,18,19 90:7 98:10,13,14,18,20,21,
  25 99:4,11 101:6,9,11,14,15,16,22,25Durham211:1,7                       employee37:21 41:18 100:10,11 123:16
  104:21 105:4 108:5 115:22 120:18,21,22                                   175:22 199:10 227:23
                                      Durwood32:13 41:22 63:21 197:24
  123:9 125:25 170:1 171:7,13,17 206:9                                    employer212:23 213:4,5,6 215:2,8
  207:17 209:19 210:5,7,25 211:3,18,20duties 18:9 77:15,16 136:5           229:22
  224:7 225:9,10,12 244:21            duty 57:9 85:12 202:7               employers213:9 226:25 227:10,14
 documentation39:8 100:3,25 123:22
  185:14 216:16                                                           employment15:20 17:24 19:9,18 22:18
                                                                           26:12 27:21 28:8,10 29:5 32:2 33:25
 documents20:14,15,16,18,21 31:10                                          57:21 100:11 126:19 131:9 160:6 174:24
  38:16 39:10,15 40:19 41:11 99:25

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 73 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                 COPY
Justin J. White                                                                      ∙Index: EMS..falls
                                     evaluation100:6
  187:5 203:4 204:3 205:25 206:20 208:13                                  exhibits22:18
  209:4,7 212:9,16 214:20,24 215:20
                                     evaluations99:10 198:19              expect 81:1,6,14 85:9
  225:23 226:18 232:16,18 233:11,17
  235:12                             Evan 131:15                          expected79:19
 EMS 164:11 166:19,21,24 167:21      Evans 131:9,22,25                    expects48:7
 encounter132:17,18                  evening144:20                        experience29:13 30:18 36:8 143:19
                                                                            144:3,23 162:20 163:14
 encouraged23:9                      event 103:20 127:17,22
                                                                     Expires244:25
 end 91:7 107:15 113:23 116:16 221:13,event(s)243:19
  17 224:14
                                    events 178:16 181:7,8            explain36:5 59:7 95:4,7,12,13 113:4
                                                                      204:2
 ended 24:16 33:24 94:14 108:20 179:23
                                    eventually26:11 241:24
                                                                     explained32:19 44:6 94:25 105:22,24
 enforce79:15,17 80:6 83:19         evidence39:18 71:13 118:7 122:25 106:10 185:1
 enforcement11:18,24 12:1,2,6,9 13:6, 132:3 135:8 162:19                explore71:4
  8 36:8 42:13 43:8 46:9,10,17 49:10,13
                                      evidently61:12 68:25 151:6 235:17
  50:11 55:4,16 60:8 77:16 78:12,24 79:7,                               external238:6
                                      exact 202:17
  21 95:1,5 96:5,7 97:10,12 143:20 147:5
                                                                        extremely102:11
  158:6 159:19 160:23 161:20 168:16 examination9:18 236:15 245:3
  182:3,18 203:19 204:7,8,11,15 212:7                                   eyes 62:16,17,19
  216:8,9 230:1 236:24 237:17         examined166:2,5,9,22 244:4
 enforcing203:13                     examines21:19 22:9 89:15 98:10                        F
                                       104:21 105:4 108:4 120:18 210:7 211:18
 enhance169:11                         224:7                              F3 24:5 26:5 99:7 215:15
 ensure 172:19                       examples50:14 217:19                 F5 205:3,5 207:20 208:8 234:4 235:9
 ensuring13:7,10                     exceeds226:11                        F5a 204:12
 entered145:2,7                      excerpt88:5                          fabric 199:20
 entering131:8,22                     excess 206:6                        face­to­face51:19 56:25 62:7
 entire 15:20 19:2 32:10 100:4 129:14 excessive58:4,16,18,23 59:6,15,16
                                                                          facility 18:4 161:16
 entity 175:18                         98:16 105:22 213:24 214:11 216:12,20
                                                                          fact 25:10 48:19 50:6,8 66:3,8 87:10 95:8
                                       226:22 227:5,6 228:1,2,20 231:19 234:14
 entrance109:2                         235:4,13,14,16                       96:8,15 97:8 99:5 102:22 103:8 111:6
 epithets191:22                                                             122:4,14 124:5 129:7 130:23 136:10
                                     exchange29:14 65:4 108:9 113:19        141:10 157:17 219:2 220:24 221:1
 equal 175:17                          115:15 116:16
                                                                         factor 168:12 201:8,12,15,18
 equipment15:24 16:1,2,5,9,12 18:17 exchanged57:3
  19:14 121:7 200:5                                                      factors 168:23
                                    excuse 26:17 37:21 62:5 63:12 69:9
 equivalent171:11                    77:17 84:9 86:3 104:25 115:6 120:24 facts 36:25 76:19 113:21 140:8,13
                                      122:16 125:10 137:17 154:19,20 176:6181:11
 Eric 54:18,19                        178:14 219:8 230:24 234:4,5 239:16,18
                                                                         factual 107:2 115:14
 escalated154:22                      240:2
                                                                         failing 86:22
 escalation14:2                      execution244:20
                                                                         failure 102:17
 escort 14:9                         executive99:18 214:13
                                                                         fair 51:14 113:23
 escorting151:24                     exhibit21:10,14 22:1,4 87:21,24 89:8,11
                                      98:3,7,8 101:2,6 102:12 104:3,4,19 fairness208:23
 essentially65:5
                                      107:21,24,25 112:25 120:12,15 125:2,6,
                                                                         fall 107:7
 estimate73:1 139:11,12,15            23 126:1 155:18 169:21,25 204:18,19
                                                                         falls 141:13
                                      209:10,11 216:25 223:24,25 224:4 225:3,
 et al 8:8
                                      7 232:3,5,8

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 74 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                  COPY
Justin J. White                                                                ∙Index: false..general
 false 97:12 98:16 113:6 196:23 206:15financial225:24                     found 58:1 60:19,22 66:4 69:8 100:16
  207:23                                                                   102:3 115:10 139:25 167:22
                                     find 31:5,22 46:6 60:23 104:16 186:20
 falsely 92:9,12,13 226:21             200:19 232:25                      fourth 89:22 182:2,11
 falsification111:11 197:22          fine 38:5 97:15,18,19 230:22         fracture151:6 168:4,5 170:23,25 171:2,
                                                                           9,10 172:5
 falsiticity65:8 109:11 197:23       finish 172:15
 familiar78:12,13                     finished105:2 123:2 159:4            fractured151:4 166:24 167:22,24
                                                                            168:2 183:15
 family 21:8 44:3 85:8 172:8 179:1 192:8
                                      fire 173:24 174:2 176:25 177:1,5 180:8,
                                        18 181:15 197:8,10 208:5
                                                                           fractures171:3
 fan 242:13
                                      firearm13:22                         Franklin116:5
 fast 131:23
                                      fired 115:5 180:17 187:21,23 188:13 free
                                                                                10:11 48:10 81:2
 Fast­forward58:13
                                        196:19 197:13,15 200:17 201:21,23 friends21:8 55:12
 father 91:8,15 109:17 110:4,5          221:18
                                                                           friendship56:1
 fault 120:7                          firm 9:22                            front 43:14 104:8,17 112:16 140:20,24
 February8:5 19:10,11 20:7 89:25 fitting 62:21                              142:20,22 143:25 149:10 163:4 177:1
  104:24,25 113:2 243:22                                                   192:19 194:5 221:1,3
                                     five­minute97:14 233:1
 federal98:17 146:6,15                                                    Fryson24:21 25:7,20,21
                                     flashlight18:21,22,23 19:15
 feel 10:10 32:10 44:13                                                   FTO 32:14
                                     focus 12:15,24 14:17 46:14 78:16 79:20
 feet 139:11                                                              full 10:5 15:19 19:9 109:11 111:11
                                     focused11:20 46:13
                                                                           172:19
 felonies236:25
                                     focuses12:21
 felony 141:15 142:2,19 143:15 155:25                                     full­time227:22
                                     Follow 44:1
  184:2                                                                   fun 195:9,11
 felt 37:4 42:10 130:5 157:4         font 28:15,17
                                                                          fundamentals13:5
 female 42:7 43:12 46:20 112:8 156:19force 13:13,16 14:3,9,11,14 58:4,16,18,
                                      23 59:6,15,16 98:17 132:21 147:17,24
                                                                          fussing82:16 88:11 91:17,20
  195:23 196:5,14,24 197:3 213:25
                                        149:4 152:18 155:5 156:15 158:4,5,19
 fender 42:5,20 117:7                   168:15 172:22 173:2,13 174:7,10,18                   G
                                        178:23 187:9 188:3 206:3,6 213:14,25
 field 32:14 36:13,24 41:22 42:15 49:18
   50:10 53:7 94:24,25 95:5 102:14,24 214:11 216:13,20 226:22 227:5,7,24 G4s 227:17 229:24 235:17
   103:1 217:17 225:23 239:12 241:7     228:1,2,20 231:15,19 234:14,15 235:4,
                                        13,14,16                           gain 19:18
 file 20:25 39:23,24 40:5,14 98:21,23                                      gaining233:11,17
   99:1,5,14,17,25 100:4 101:18,19,20 foregoing243:7,13 244:5,8
                                       foremost121:23 179:14 205:8 206:1 Garvey234:23
   102:4,9 105:1 194:25 205:12 207:1,6,19
   210:17,20 211:10 212:5,25 213:2,6,7                                     gave 31:8 44:24 45:14 47:6 59:21 61:14
   214:8 221:12 225:7 228:1,7,10 230:18
                                       forgot 186:14
                                                                              83:17 116:24 134:25 157:4 178:6,9
   239:3                               form 12:19 14:8 100:10 122:24 175:22 189:16,20 200:23 202:10 204:11 215:22
                                        197:17,18 205:1 207:20 208:8,15 211:1,216:4 235:1
 filed 20:19,22 23:16 43:12 198:9,11
                                        6,12 212:22,24 235:3,9
   201:14 216:5 220:13 221:8 225:20                                        gay 238:20
 files 40:18 58:15 69:2 99:9 102:7,8   forms  40:13 106:13 212:17 214:22
                                                                           gears 237:21
 filled 63:8                           formulating239:25
                                                                           gender 65:9,17 88:19 195:10,21,22
 final 22:13 94:23 96:1 121:15 232:3   forthwith  138:7                       197:3 201:15
   240:3                               forward25:13 26:23 76:20,22 212:11,general12:1,9 39:11 105:10 171:3
                                        19 237:14                             233:25 234:1
 finally 54:10 231:4
                                       fought 168:10

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 75 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                  COPY
Justin J. White                                                              ∙Index: generally..he'd
 generally38:22 167:8                guidelines169:8                      happened24:10 32:24 33:20,23 34:6
                                                                           60:20,21 65:3 68:3 72:9 76:6 90:20 93:2
 Gerald35:8                          gun 189:5,9 190:8
                                                                           110:10 111:16 117:9 120:6,11 121:4,9,1
 get all 45:7                        gurney166:25                          125:18 129:16 131:20 132:8 135:24
 get along74:1                       gurneyed167:22                        136:1 141:5 148:20 149:1,6 162:24 167:
                                                                           171:19,20 173:8 177:4 179:4,12 184:8
 girl 48:3 93:12,20 94:11            guru 50:2 95:16                       187:4 190:10 200:6,12,15,20 201:21
 give 10:2 24:25 25:11 30:12 45:1 47:15guy 44:9                            203:11 206:12,16 213:10,20 214:11
  50:14 59:20 64:7,8 73:1 81:3 90:6 102:2                                  235:17,25 238:16
                                      guys 48:2,7
  104:20 135:19,22 142:15 161:12 162:4                                    happening127:9,12,14 129:9 190:11
  172:19 178:8 190:9 192:1 210:4,13
  211:9,17 215:19 219:19,20 228:18 229:7              H                   happy 133:16
  230:11 233:20                                                           hard 13:18 200:19
 giving 136:22 219:18                 habitually49:23                     harm 108:22
 glad 75:13                          half 105:6,19 207:9                  Harvey234:22
 glasses 157:22                      hallway109:3,6 111:12,15 199:1,3     hat 34:11 198:15,24 199:16,19,21,23
 God 236:1                           hallways199:11                       haven’t76:8 167:14
                                     hammed163:11
 good 62:1 66:12,15,23 69:14 97:14 103:9                              he'll 48:8
  154:20 198:3 216:18 218:14         Hampshire12:12 27:2,4            head 40:12 44:23 45:6 93:23 94:5 134:7,
 Goolsby122:15,19 165:15 171:22,23 hand 14:10 156:6 158:13 162:11 243:2217 166:22 188:7 198:2 215:3 216:22
  172:22 176:6,7 179:21 180:7,21,24                                    221:21 223:10
  181:17 188:2 196:11 220:21 221:5 handbook37:21,25 41:18,24
                                                                      head­on85:5
                                     handcuff152:11,14,19,22 155:4,16
 Goss 81:13 83:4,11,14,25 84:17 86:4,13
  88:12 89:13                         167:11                          headed50:25 111:22
 gots 174:8                          handcuffed152:4,5,6 155:3            headlights87:8,14,16 117:10,14 118:16
 government175:18 179:17             handcuffing14:10 150:2               heal 171:3
 grabbed153:3                        handcuffs150:22 155:6,15 157:12      Health 170:6
 granted85:25                                                           hear 9:7,9 22:19 34:6 48:18 70:25
                                     handful50:18 73:3 95:19 119:9 160:5,8
                                                                           179:25 194:2 222:21 242:9
 Graveyard141:25                     handle50:21 85:15,25 89:2 148:5
                                       150:17 151:10 173:16               heard 36:3 61:9,23,25 62:9 63:15 69:9
 great 198:4 234:2                                                         115:9 122:21 220:23 238:21 241:7
                                     handled51:8 116:14 141:4
 greater142:2 145:19,23                                                   hearing25:16 133:4
                                     handling69:4 86:10,11 140:18 141:3
 Green 217:4,15 218:2                  148:6 156:5                        height 54:6 156:14
 Green's239:24                      hands 13:17,18,19 14:7,8,12,13,18,21held 220:14
 grew 192:6,22                       94:3,4 151:1 158:7 162:11 164:23 178:2
                                                                        helping61:7
 grievances178:11 198:10 221:9 238:2handwriting106:15                   Henderson26:20 73:15 102:25 167:1
 gross 220:6                        handwrote   39:21 40:19             herein­above244:18
 ground153:5 162:15 167:11          hang 32:21 55:20,22 56:10,12,13,19 hereunto243:21
                                       57:13 72:16 95:21
 grow 241:3                                                               Hertford11:5
                                     hanging55:13 56:23
 Gruber243:3                                                              hesitated229:8
                                     hangs 56:13
 grudge239:18                                                             Hey 175:5 192:19
                                     happen29:22 45:25 54:2 90:21 120:9,
 guess 47:16 55:14                    11 127:6,8,18,22 195:14 220:18 225:2he’d 47:13


Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 76 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                  COPY
Justin J. White                                                               ∙Index: he's..instilled
 he’s 241:5                            171:10                              incident41:14 42:21 83:4,14 84:1,21
                                                                            85:17 86:13 89:13 113:11 117:5,12 126:
 hide 212:22                         hurt 207:25 208:13
                                                                            131:18,21 132:7 143:7 147:18 149:4
 high 11:4,5                         hurting136:13 166:8,16                 152:17 159:6,10 167:17 170:5,8,13,17
 highway32:24 33:1 34:15 35:12,16 hyped 68:9                                171:18 172:6 173:9,12 187:5,7,15,22,25
  78:4 103:7                                                                190:2 202:23 207:14 218:20 230:17
                                      hypocritical95:10                     233:9,14
 hire 213:5 216:8 227:14 234:18 235:3
                                                                           incidents51:20 227:4 231:20 233:10,16
 hired 12:8 19:20 33:10 53:22 56:6,8,10              I                      235:11,23
  175:24 214:22
                                                                           including67:1 68:9
 hires 217:15                         I­85 93:5
                                                                           incorrectly88:4
 hiring 22:22,25 26:7,18 29:23 212:19 i.e 102:17
  227:21                                                                   increase220:11
                                     IA 207:6 208:19 231:14
 Hispanic42:8 219:3,10,19 220:8                                            indirectly198:22
                                     ice 73:15
 history17:24                                                              individual23:1 24:20
                                      ID 8:15
 hit 44:9 94:2 117:16 118:1,2,4 129:12,18                                  individually77:7 195:7
                                      idea 203:22
  153:9,10,11 158:1                                                        influence239:24
                                     identification21:12 22:3 44:4 87:23
 hold 97:16 139:23,24 156:6 227:19     89:10 98:5 101:4 104:6 107:23 120:14inform 81:3 90:17 235:5
  233:20                               125:4 126:3 154:10,11,12 169:23 204:21
                                                                           information11:3 28:25 29:5 32:23
 home  30:25  33:9 34:1 49:24 59:21    209:13 224:2 225:5 232:10            34:9,10 36:25 39:22 40:21,25 58:5 62:6
  72:18,19 138:11,12,25 139:6,16 146:19
                                     identified23:2,7 24:20 53:10 126:12 66:17 114:25 132:24 133:8,13 135:2
  147:3 148:18,19,22 171:19 182:12     231:5                                136:22 182:14 184:14 202:23 209:21
  189:16,20,22 190:9 200:24                                                 210:2 212:14 215:6 222:21 230:11,20
                                     identify222:1,4,7 223:3,4
 homes 56:15 139:4,5,11                                                    informed64:16 90:11 130:16 220:15
                                     identifying154:13
 homophobic238:11,17,19                                                    infractions236:23
                                     identity12:20
 honor 210:18                                                              initial 26:9 32:2 126:13,21 133:5,6
                                     ignore 156:18                          240:4
 hope 216:24
                                     Ignoring41:24 49:13                   initially39:14 41:1 52:25 175:21
 hospital26:21 45:24 76:3,7,11,17 93:5
  167:1 171:15 172:9,18              illegal 225:21                        initiate77:3
 hostile 239:17                      illustration 125:16,20,21             initiated76:25 77:1
 hostility220:12                     immunities179:17                      injure 87:18
 hour 38:2 76:15 181:2,3 208:4 227:22immunity179:15,16 180:14              injuries120:3 167:16,18
 hours 56:11 72:13,20 76:16 240:5,10 impacted225:24                        injury 158:16,18 169:12
                                     impaired87:4
 house 31:11 56:22 93:3 144:9,13 145:21                                    inmates160:12
  147:16,20 148:5 149:7 181:20,21 182:6,9
                                     impairments10:24                      innuendo94:17
 houses 182:6,8,9                    implying74:13 224:18                  inquired83:1
 HP 34:15                            important31:14,16 164:15,16           inserted40:25
 HR 39:16 59:3,8 177:20,21 198:11 238:7
                                    improved151:2
  242:12
                                                                           inside 146:24 202:18,19
                                     inaccuracies125:19                    instance137:24
 huh­uh10:3
                                     inaccurate207:21                      instances100:17 235:24
 human28:20 37:11 98:19
                                     incapacitate158:2                     instilled50:11
 humerus167:24 168:2,4,5 170:24

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 77 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                              ∙Index: Institution..ki
 Institution18:6                      involved41:6,8 68:12,17              Janie 99:17
 instruct219:15                     involves17:17                       janitors199:12
 instructed80:8 145:19 155:24 182:24involving34:12 76:2,10 115:21 117:6,January8:4 18:15 20:7 100:8 101:13
  183:2 220:16                         11 126:9 128:7 213:13 227:5 231:22 218:11
                                       239:15
 instructing219:24                                                         jeopardy133:22 157:25
 instruction218:23 219:13             Iredell 243:4                        JJ 156:8
 instructions148:4 156:12 170:3       irrelevant226:10                     job 13:4 16:2 18:7,13,17 19:12,14 22:20
 insubordination
               113:9,12
                                      Isaiah 239:23                          23:10,14 24:6 46:17 49:24 62:1 66:24
                                                                             101:1 103:12 110:17 173:6 176:8,13,19,
 insurance45:24                       issue 36:16,20,21 39:16 47:18 49:13
                                                                             20 183:11,12 185:16 203:5 209:23
                                        63:10 67:18 68:25 75:25 76:1,4,17,22
                                                                             216:18 218:15
 intensity156:15                        78:25 79:20 80:23 82:5 86:17,18 87:10,
 intent 168:9                                                               jobless 204:8
                                        20 93:21,22 94:4 129:8 174:15 218:24,25
                                        219:2,9,13,15 229:2 235:15 242:2
 intentional183:16                                                          jobs 79:22
                                      issued 15:19,21,23 16:15,18 46:24 Johen 39:2,18 98:22 148:16 241:25
 intentionally120:10                    47:11,14 80:12 88:12 90:13 98:14 103:19
 intents 244:21                         106:12 123:20 185:13,14             John 231:14
 interactions56:24                    issues 32:20,22 34:7,12 60:15,18,19 joining75:7
                                        66:2,3,7,9,10 68:8 75:19,24 76:4 78:25
 interested24:13 227:21 243:19                                               jokes 74:10
                                       87:5,7 97:7 184:8 218:16,19 238:5,8,10
 internal178:10 198:9 204:13 205:22,24 242:3                               joking 74:6 195:14
                                     issuing81:17,20,25 82:1,9,18 96:3 judge 46:2 150:20 154:21 237:10,11
  206:2,10,19,22,24 207:1,24 208:2 214:12
  220:13 226:20 228:1 231:12 234:7,11
  238:1,2,6                          items 39:19                           July 108:4 177:10,11,12 197:11
 interrogatories22:7                 It’ll 238:12                          jump 239:9
 intersection116:8                                                         jumped90:14
                                     it’s 40:24 48:10 54:8 71:20 90:21 96:14
                                       105:17 125:18 154:8 158:13 162:5 June 19:21 27:9,12,15,18,19 28:7 100:9,
 interview24:9,15 25:3                 166:23 167:14 171:11 184:21 196:4 14 177:10
 interviewed25:15                      198:2 211:11 224:23 239:17
                                                                           jurisdiction13:11 160:13
 invested29:15 30:19                 I’d 31:15 101:16 141:2,4
                                                                           justice 11:15,21 12:12,17,19,20,21,22,23
 investigate196:24 208:2             I’ll 169:13,14
                                                                           Justin 8:6,7 9:15 10:6 20:1 22:5 129:25
 investigated68:23 173:10 175:4      I’m 92:4 121:22 146:12 159:4 189:13 244:3
  231:20                               225:6
                                                                           justly 206:18
 investigating174:24 175:2           I’ve 83:15
 investigation175:8 202:24 204:13                                                           K
  205:17 206:2,11,17,19,22,24 207:1                 J
  208:4,6,8,14,22 213:14,15 226:21 231:18                                  K­A­L­E227:20
                                      J­A­M­E­L10:8
  234:7,12 239:1,2 241:22,23,25 242:4,6
                                                                           Kale 227:19 229:24 233:9,15
 investigations109:5 175:12,20 205:22,J.J. 102:13 192:21
  25 207:25 242:9                                                          Kenneth32:18 104:8
                                      jail 150:3 153:12 154:22 166:13,15,17
 investigative149:5                    184:7                               key 18:23 19:16
 investigator208:2 214:12 227:24      Jamel 10:6                           kill 85:8 87:17
  231:10,13 234:22 238:14                                                  killed 81:15 83:18 84:17
                                      James 180:21
 invited24:14
                                      Jamie 81:13,16 83:4,11,14,25 84:17 kin 243:16
                                       86:4,13 88:12 89:13

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 78 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                                  ∙Index: kind..lookout
 kind 26:2 32:6 38:19 124:16 192:22    222:3 223:7                         lieutenants51:24
  236:8
                                      laws 78:19,22,24 79:2,15,17 80:7 83:19
                                                                           life 85:1 87:1 96:25 105:15 116:21
 King 93:4                             84:25 88:13 203:13,19                133:21 192:14
 knew 24:23 47:4 54:25 56:23 62:8     lawsuit216:6 230:18                  light 102:18
  112:13 138:3 168:3 194:1
                                      lawsuits23:15 215:1,9                lights 87:15 114:1 116:12 117:21 118:1,
 knock 146:23                         lawyer 210:18
                                                                            3,6,12,21,23 121:1,7,12,14 128:9,13
                                                                            129:6,12,18 130:2,4,6,8,10,13,15,17,22
 knocked146:21                        lawyers218:5 222:11                   131:4 135:13,16 165:15
 knocking144:8 147:10                 layers 13:17                         likelihood169:12
 knowing50:22 112:5                   laying 181:11                        likes 103:6
 knowledge49:16 68:14,19,21 70:9,13lead 241:6,9
  74:19 81:23 83:2,5,13 90:24 107:10
                                                                           Lil 192:12
  127:19,21 165:5 194:6 195:16 199:15leadership220:15 239:6                limit 51:5
  205:20 227:12,15,16 231:6 244:7
                                      leads
                                          109:3,6                          limited56:25 72:22,25 75:19 202:2
                                      learn 161:19                         lines 85:2
                 L
                                      learned220:11 222:12                 listed 113:10
 L­A­T­W­A­Y­N­A
               132:7                  leave 109:8 111:12 173:13,14,15 225:7listen 194:1 199:19
                                       226:5
 L­I­L 192:12                                                              listening91:22
 L.D. 101:23                          leaving19:8 108:20
                                                                           live 10:17 57:15,16
 Ladder(ph)35:8                       led 60:3 155:7 213:18 241:2
                                                                           lived 27:4 138:19,21,24
 Laden 194:19                         left 17:25 48:12 85:4 86:23 92:15,16
                                       111:15,18,22 119:19 123:9 180:23
                                                                           livelihood204:6
 lady 44:18                            187:12 214:25 228:15 230:1          lives 85:1 87:1
 lag 128:19                           legs 163:1 164:19                    living 31:18 192:14
 laid 48:10 241:5                     lesser 14:8                          LLC 212:3 215:17
 lane 51:1 119:19,22,23               let alone123:17 242:9                Lloyd 26:1 58:5,6 173:22
 language88:23 89:5 190:19 191:17 letter 66:21 69:9,11,12 177:19 178:6,8located111:14 198:25 221:10
  194:15 195:3,4,13,20 198:6
                                      letters 178:9                        lock 93:18,19 94:7 149:10
 laptop 133:12 153:25 186:12
                                      Let’s 90:9                           locked 94:10 111:24 149:12,17 152:3
 large 91:8 125:25 202:15 243:4
                                      level 13:9 37:5                      locking149:14,20 152:14
 late 15:22 19:10,11 63:7 141:23,25
  144:7,20 147:8 177:12 195:25 241:11liability157:19                       log 154:6,8 186:14,16
 Latwayna   132:7                    lie 208:7                             long 48:4,11 52:11 73:25 76:9 77:9 78:7
                                                                            105:18 106:25 109:21 116:22 117:12
 Lauren53:15                          lied 104:9,13
                                                                            119:6 128:15 134:24 135:23 149:6
 law 9:22 11:17,24,25 12:1,6,9 13:6,8 lies 109:11                           150:12 152:16 161:1,11 162:5,8 165:24
                                                                            167:14 170:24 194:23 201:9,25 207:7
                                      lieu 8:13
  36:8 53:22 55:4,16 60:8 77:16 79:7 98:18
  143:19 147:5 158:6 159:19 160:23                                          209:20 236:5
                                     lieutenant25:25 26:1 34:21 60:5 62:7,
                                       11 63:21 82:6,11 88:8 89:21 92:20,22longer 32:17 49:8 59:19 76:13,14 78:10
  161:20 168:16 182:3,18 204:7,11,15
  212:7 216:8,9 226:5 230:1 236:24 237:17
                                       104:11 108:14,16 109:25 111:2,7,17 118:10 165:13 189:7 190:6 214:6
 lawful 169:1 183:18                   112:17 122:18 171:21 172:22 173:15 looked 22:21 28:13 66:19 117:25 119:13
                                       175:24 176:6 179:21 180:7,21,24 181:17
                                                                            203:24,25 224:16,18
 Lawrence33:4 35:3 64:14 68:17
                                       188:2 189:1,9,21 196:11 197:23 217:4,20
  104:10 180:2 188:19 195:17,19 196:10
                                       219:12 220:21 234:19,25 235:1 241:19
                                                                           lookout62:20

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 79 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                                 ∙Index: loosely..mind
 loosely 91:12                       makes 174:1                           materials37:8 38:14 161:21
 Lori 243:3                          Makin 69:20 70:3,5 71:5 72:2 73:8,11matter 8:6,16 78:18 83:8,10 88:20,23
                                      74:11                                 128:24 136:10 150:17 154:22 184:20
 lose 77:10,13 176:8,12
                                                                            203:12 204:5 214:19 215:25 226:9
 losing 176:19                       Makin's70:6
                                     making49:21 74:10                     matters173:17
 lost 31:20
                                                                         Mcgurl9:6,11,12 10:20 97:15,17,18,22
 lot 33:19 48:9 90:20,21 95:17 106:7 male
                                          42:8 54:17 137:6 140:21 191:24,25
                                                                          144:25 145:4
                                      197:3 220:8
  114:2 143:6 150:3 160:4 196:14 228:21
  235:25                             males 239:15,19                       means 12:18 95:13 171:2,10 195:12
                                                                            205:13
 loud 180:22                         malicious212:20
                                                                          meant 28:2 113:8 133:10 192:9
 Louisburg18:14,25 33:23             man 25:2 42:9 44:18 46:4 57:5 82:17
                                                                          measurement139:10
                                      91:4,9,16 93:9,12 94:9 110:5,22 112:21
 lounge 56:20
                                                                         mediate114:7 115:23,24
                                      114:23 147:10 192:19 219:19 238:21,22
 lower 153:3 162:11
                                     man­to­man113:17                      medical39:8 163:6 164:16 171:14
 Luckily120:2
                                     management37:11 104:15 107:13 meet 179:22 181:1
 lunch 55:24 56:14,16,17 57:14 74:24 123:14,18 163:21 164:3 206:14 219:18
                                                                        meeting221:4 222:11
                                      221:13 222:14 228:18 239:6 242:11
 Luther93:4
                                                                        member180:6
 lying 224:25 225:1                  manager28:21 214:13
                                                                        members21:8 44:4 53:21 75:21 175:6
 lyrics 192:13                       managers16:24                       220:15 224:24
                                     maneuver151:2                      memory54:9 81:24 140:12
                 M                   manipulation122:25                 mention15:14 16:4 58:19,20 88:14,15,
                                     manner8:20 131:23 195:14            19 190:2 201:7,12,15,17 216:12
 mad 189:19
                                     manual38:17 41:18 162:6,18         mentioned15:11,16 17:25 19:22 25:23
 made 35:6 68:9,24 71:7 100:18 103:4,5,                                  26:8 27:20 35:18,23 43:7 47:23 49:15
  11 123:14,15,18 124:6 149:17 155:23March 23:12,13 117:5 126:9 127:11,13,  54:23 59:10 65:10,18 68:22 71:5 72:6
  157:9 172:25 174:19 196:21 198:14 18 211:5                                84:16 88:17 95:15 128:18 141:17,20
  217:9,10 221:12 222:1,4,8,16 229:15 Maria 26:21 93:5 166:25 170:6         142:4 143:3 154:14 187:6 190:3 193:12
  230:17 237:23 238:4 241:21 244:11
                                      Marin 32:9 62:25 66:14,22 76:1 92:12, 194:13 223:13 232:24
 magistrate46:2 80:15 138:8 150:20 19 93:2,7 108:3 109:10 112:18,20 merits 80:18
  164:25 172:17 237:10                 113:16,17,18,21,23 114:3,14,18,21,22
                                                                          messages57:1,3,8
                                       115:21 116:8,11,18 143:8 217:17 240:22,
 Magistrate's80:14
                                       23                                 met 21:2 26:20 55:10 66:5 177:11 181:3
 magistrate’s155:2 184:4 237:2                                              197:12 222:14
                                      Marin’s63:18 68:5 217:12,16
 mailbox198:15,25                                                         methods13:24
                                      Mark 120:23
 mailboxes  199:7
                                      marked21:11 22:2 87:22 89:9 98:4,7 Mexican
                                                                                    219:10 220:8
 major 35:14 49:11 51:25 78:5,6 86:16, 101:3 104:5 107:22 120:13 125:3 126:2
                                                                          Mexican­hispanic    218:24 219:1
  17,18,19 87:5,9,10,20 96:22 97:5,6   169:22 204:12,20 209:12 224:1 225:4
  105:9,14 133:1,3 134:12 135:7 136:20 232:5,9 235:3                      Michael9:6,11
  137:16 185:3 231:14                                                     mid 177:11
                                      markers154:13
 majority105:23                                                           middle10:7 90:10 103:17 105:5
                                      Martin93:4 191:24 192:2 193:12 194:4,
 make 14:22 64:6 71:17 78:15,17 86:21 14,17 220:21 221:2,15 223:23 238:13midnight170:21
  99:5 102:15,21,23 104:22 108:17,21
  112:18 144:7 146:1,7,16 168:17 172:6Martin’s99:18                       miles 116:3
  194:20 195:9,11 213:6 214:9 226:15 master's12:11,16                      mind 38:2 86:9 131:17 144:12,13 179:14
  237:23 238:17,19                                                          208:10 223:6 233:20

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 80 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                  COPY
Justin J. White                                                          ∙Index: minimis..obligatio
 minimis14:11,14                     multiple50:7,13 52:6,20 85:2 88:25 non­sworn199:5,8
                                      122:6 130:14 132:23 134:8 143:14
 minor 42:5 49:11 75:25 76:1,3,21 87:7,8                                 noon 144:19
                                      168:22 182:8,9 185:20 186:18 195:25
  95:2 117:7 134:9
                                      221:1,3 231:20,21                  normal72:13,19 76:15 151:25
 minorities220:2 239:15                                                   north 10:17 11:6,11,12 18:1 20:1 50:25
                                     mumbled135:21
 minute119:8,9 165:12                                                        55:6 116:14 135:1 154:7 186:15 203:19
                                   munition13:19                             212:3 243:4
 minutes38:4 73:23 97:19 188:14 236:7
                                   munitions158:8                         northern84:24 86:12
 miscellaneous99:8
                                   mute 9:7 124:10,13                     notarized27:1
 misdemeanor142:3 143:14 184:2
 misdemeanors236:24                                                       Notary243:3,24 244:15,23
                                                     N
 misquoting71:20,22                                                       note 125:19 203:3 245:4
                                     named 226:10 244:18                notebook202:6,8,9,11,12,20 203:8,12,
 missing31:17
                                     names 49:5 117:1 142:15 154:8 228:17,17,21,23 204:1
 mix­up185:7                          18                                noted 124:20 126:25 244:10
 mocking192:3 193:17                 naming226:1                        notes 40:2 203:2
 model 133:15 185:23                 nasty 110:1,16 112:23 217:6,20,24    notice 21:17 134:1 145:2,8
 modular138:25 139:4,6               nature 41:17 57:5 221:19             noticed117:14 149:9
 mom 44:5,8 94:2                     NC 78:3 215:16                       notwithstanding
                                                                                        144:2
 moment210:5                       nearby139:4                            November18:3,15 19:10 42:23 59:25
 month 99:3 101:17 193:9           necessitated226:1                         72:11 107:9 160:20 217:12
 months12:8 42:12 92:10 110:11 175:23
                                   neck 163:1                             Ns 192:14
  190:24 204:9 205:23 207:4,10,12 234:8
                                     needed16:6,7,25 26:17,23,24 27:1     number21:11 22:2,5 53:9 80:12,16
 morning141:23 142:1,7 144:8,19                                            87:22 88:2 89:9 98:4 100:21 101:3 104:5
                                      28:19 37:1,5 59:19 105:8,21 189:7 190:6,
  179:22,24 180:8                     8 213:13 214:6                       106:12,14,19,22 107:22 120:13 125:3
                                                                           126:2 128:16 135:2 169:22 186:11,13,14
 mornings144:20                      negative92:5 204:11 226:23,24 227:1 17 204:20 205:9 207:19 209:12 224:1
 mother43:12,18 44:17                 229:8 235:19                         225:4 232:9
 motion93:24 225:7                   negatively225:23                     numbered243:13
 Motor 49:2                          neighbors139:1,3                     numerous40:8
 motorist51:9 118:20                 Nicholas234:22,23
 Mount 11:11,12,13,16 17:25          night 69:25 87:16 117:20 128:1 139:25                  O
                                      140:2 141:11,23,24,25 142:1,7 143:15
 mouths97:4                           144:7,9,19,20 167:23 170:18,20 187:9oath 8:14 27:16,18 183:13
 move 26:22 76:22 98:7 101:5 105:19 240:17,22,24
  125:23 132:6 138:9 210:23 212:11,19
                                                                          object 31:23 38:18 71:18 124:16 129:20
  237:14
                                     nights 61:18                          146:10 226:7
                                     nighttime87:8                        objected124:17 126:24
 moved 31:18 92:11 203:22
                                     noise 69:12                          objection39:7 71:10,18 126:25 144:25
 movements108:21
                                     non­attorneys21:5 200:10             objections8:19 145:7 146:7,16 226:16
 moving25:13 39:13 52:22 78:2 107:24
  115:19 131:7 218:22 220:10 221:10 non­compliance    15:5                objective13:9 182:18
  241:16
                                     non­compliant   15:9 150:25          obligated 175:1
 multi­colors199:20                  non­cooperative15:9 150:25           obligation242:8


Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 81 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                    ∙Index: obligations..paragrap
 obligations79:7,9,16                                                   ordered241:23
                                     160:1,2,9,12 164:10 168:16 179:16 204:7
                                     205:23 212:2 219:4 230:1 233:23 237:8,
 Observe19:1,13                                                         orders 96:4,6 169:2 183:18
                                     11,17
 observed84:23 95:3 132:23 190:25                                       ordinary137:15
                                   officers16:25 61:20 79:7 147:25 150:5
 observing32:10                      160:22 196:15 236:24 241:6         orientation37:12,14 38:20,24,25 39:1,
                                                                          3 65:17 88:19 89:6 102:10 201:17
 obsessed182:19                    offices 109:4
 obtain 210:2                                                           originator63:5 67:3
                                   official 89:12 100:22 171:15 179:16
 obtaining212:9                                                         Osama194:19 223:21,22 224:13,15,17,
                                   officials228:17                        18,20
 occasions121:16,20,23             Olive 11:12,13,16 17:25              other's 56:15
 occur 207:14                      Oliver 132:7,8,9,11,18,19 135:14 136:17
                                                                        outcome184:10
 occurred20:4 42:21,22 46:25 111:16 138:3 147:14 156:25 157:22 159:6,10
  170:8,13 177:7 187:23,25 194:8     164:12 167:16 170:4,6 171:7 178:22 outstanding138:2 185:25
                                     179:3,11,24 180:17 181:10,17,19 182:19
 occurring170:10                                                        overrule174:13,16
                                     183:17,22 184:14 185:12,18 186:3 187:4
 October132:8,13 147:18 159:10 167:17190:2 206:12 207:14                o’clock117:20 181:5 188:14
  170:14 178:21 207:15,17 221:23     Oliver's134:1 138:11 146:18 184:25
 off­duty56:24 57:2 188:16                                                                 P
                                     on­boarding37:9,10,12 38:16,19 42:15
 off­record155:11 209:16             on­the­job32:3 38:25                 P­A­R­H­A­M73:16
 offence237:7                        one­lane119:21                       P­A­T­E­L194:18
 offended203:8                       one­sided175:12,19                   P­R 194:18
 offender184:22                      one­year230:3                        P­U­R­A­V194:18
 offenders18:12                      one’s 62:21                          P.C. 46:6
 offensive88:22 89:5 195:13          ongoing205:21,24 206:2,10,18         p.m 233:5
 offer 26:15 215:20,21               online 27:3,5                        p.m. 70:22,24 74:23,24 75:1 97:21,24,25
 offered 26:11                       onward198:18                          98:2 124:12,24 125:1 127:22 144:5
                                                                           145:22 155:10,13 165:2 170:16 186:25
 office 8:7 15:22 17:6 19:21 22:19,24 open 62:16,17,19 147:10              187:2 188:13 233:5 236:12 242:21,23
  24:19,23 27:16 32:3 33:14 34:16 35:17
  36:7 37:17,20,22 38:15 39:5,12 40:10open­eye213:15                       PACER215:12
                                       opened61:22 189:3
  41:12,18 42:1,4 43:2,24 45:7 46:11 49:7                                  pages 28:15 39:25 98:9 99:7,12 202:18
  50:17 52:10,16,23 54:24 56:6,9,17 57:21                                   211:15 243:14 244:5,8
  62:8 68:16 80:14 96:12 98:16 99:17,18
                                       operation84:21
  100:13 101:20 102:6 105:11,16 109:9operations41:15 85:16 202:24          pain 166:7,14
  111:14,18 112:1,4,6 131:10 136:16
                                       opinion134:9 145:20 208:11 220:5 panel 29:25 30:5
  153:22 154:2,4 155:2 157:21 159:12
  163:18 164:24 178:17,19 180:17 182:15opinions239:25                      panic 164:15
  186:1 187:11,12 188:17,18,20,22,24 opportunity29:11,21 30:15 61:14,16,panicked131:23 164:14
  189:24 190:18 195:6 199:4,11 200:22 21 90:6
  201:12 202:5 204:3 207:8 211:2,8 212:5                                   paper 28:17 58:17 85:10 202:19 238:9
                                       Opposing145:25 146:3
  213:11 214:5,25 215:14 216:6,14 222:13                                   papers 46:16
  224:24 227:4,9,13 230:2,10,19 231:13,options157:5
  21,25 232:17,21 233:22 237:20                                            paperwork31:14,17 33:19 81:1,7,14
                                       oral 25:14 29:24 30:4 238:3,4 242:3 115:25 173:19
 officer 11:18,24 13:6,7 14:22 18:8,15
  19:11 32:14 36:9 41:22 48:21 49:18 orally 30:16 41:25 82:14              paragraph88:1,3 90:10 91:6,7 94:23
                                                                            96:2 103:18 105:6 155:20 170:24 171:1
  77:16 78:4 102:15 113:7,8 143:20 144:15
                                       order 10:3 73:24 184:3,4 186:9 237:2 220:10 221:10 225:11,17
  147:3,5 148:2,10 150:7 159:18,19,22,24

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 82 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                  COPY
Justin J. White                                                          ∙Index: paragraphs..polic
 paragraphs170:23                    perceptions144:11                    physically8:10 72:18,19 108:18 153:7,
                                                                            8 162:2
 paramedic166:2,5,9                perfectly139:10
 paramedics151:4 165:12,23,25 169:19
                                   perform103:20                          pick 140:17 141:2 142:22
 Parham26:21 73:16 93:5 167:1 170:6performance32:20,22 34:7,12 66:11 picture
                                                                                   154:9 172:19 219:21
                                    99:10 100:6 198:19 218:10,12,16,17 piece 112:24
 park 148:21
 part 15:2 16:1,8,12 37:8 38:16 46:17 performed                           pinpoint132:2 157:7
                                               192:12
  84:24 85:15 86:11,12 95:25 103:12 period 107:3 142:6                    pitch 87:15
  105:17 110:3,7 122:23 161:21,22 171:1
                                      perjury8:17 42:17 137:21,22 163:11 pitch­black128:1
  188:15
                                      permission211:9                       place 10:15 28:19 59:4 68:7,15 73:15,24
 part­time19:19 188:16                                                       121:14 129:13 143:7 152:11 156:21
                                      Perquimans11:5
 participating8:9 10:12                                                      157:24 181:12 183:15,23 198:16 206:21
                                      Persall 73:11                          208:22 213:13,16 214:14 221:7 227:4,15
 parties 8:18,23 36:7 212:13 243:17
                                                                             243:8 244:6
                                      persecute241:19
 party 82:17 140:23 177:1,2 180:6 226:2
                                      person 8:14 15:1 23:3 55:1 56:12 71:6placeholder125:24
 pass 119:17                            80:21 107:11 109:15,24 121:13 135:4placing162:10
 past 75:16 124:6 174:9,17 199:13       145:21 173:16 181:24 182:14,15,17
                                        186:19,21 202:3 217:23,25 237:2,4,8
                                                                            Plaintiff22:5 225:22 226:3,5
 Patel 190:24 191:16 192:4 193:17,18,22
  194:13,18 223:14 224:11,13,25       person's25:18                         Plaintiff's225:20
                                      personal18:22 19:16 56:1 66:10 73:5 plan
                                                                                 218:4,5
 path 168:14
 patrol 32:24 33:1 34:15 35:4,12,16                                         plans 179:3
                                        75:24 134:15 136:14 199:8 203:2 218:16,
                                        17
  59:21 64:14 78:4 84:24 103:7 108:13,14                                    plate 132:24 133:11 134:25 135:1,2
  109:2,5 110:15,25 111:18,19,22,23 personality92:24                         184:9 185:6
  132:23 151:24 154:24,25 155:15,17
                                      personally132:15 231:23 244:18,20 play 58:19 112:21 127:1 128:2 194:3
  173:23 190:10 199:2 200:24 221:16
                                      personnel20:24 37:11 39:23,24 40:5,14 played 201:7
 pause 127:3 128:5                      67:18 98:21,23,25 99:1,14,17,24 100:4,5
                                                                            plays 128:4
 pay 77:19 240:6                        101:18 102:3,7,8 199:5 203:11 210:17,20
                                        211:10 212:4,25 214:8               pleasant158:19
 PC 85:24
 PDF 40:19                            persons165:11 218:24 219:1,14,16 pleasure175:15
                                      pertains102:13                        point 28:3 31:24 42:18 51:4 80:1 86:25
 peace 13:10 14:2                                                            107:17 108:21 115:9 118:11 138:6
 Pearsall73:11                        pertinent43:4                          145:12 157:6 164:11 165:16 166:11,24
 penalty8:16                          Peter   22:6 25:1 57:24 195:2 221:23   183:21 196:2,3 226:11
                                        223:2
 people 45:23 52:4,23 54:8,22 60:7 64:22                                    pointed79:21 103:18
  76:12,13 83:19 84:17 90:13 92:4 97:4
                                      ph   69:20 73:11
                                                                            pointing103:21
                                      philosophy133:14 185:23
  115:6 137:11 139:8 142:15 143:4 153:23
                                                                            points 26:4 97:17
  154:8 185:24 191:16 192:8 217:14,20
                                      phone 27:6 57:6,7,8 72:15 73:5,7,8 police 13:6 16:24,25 50:3 55:11 135:13
  219:10
                                        82:15 91:19,22 109:15,24 110:1,14
                                                                             147:3 160:23 164:18 212:1,2,3 214:13
 people’s85:1                           112:15,22 114:4 173:11 179:22 187:7,9
                                                                             215:16 227:17 229:24
                                        216:15
 pepper13:19 15:11,12,14,16,17,19,21,                                       policies37:15,16,19 39:3 40:10 41:25
                                      phonetic54:12 71:6 106:24
  23,25 16:1,4,8,11,15,17,18,20 17:5,12,17
                                                                             43:1 47:21,25 49:14,19 195:25
  157:14,17 158:11,21 159:7,9,15,23
                                      photo 154:12                          policing133:14 185:22
  160:2,12 161:7
                                      physical   14:9 169:2,9
                                                                            policy 38:17 39:4,11,17 142:18 157:19
 perceive158:9
                                                                             158:9 206:7

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 83 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                                      ∙Index: Pool..push
 Pool 54:7,25 221:17                 print 154:1                           protected176:25 177:18 178:10 181:15
                                                                            215:6
 Poole 57:11,25 58:11,18 91:22 104:8,17,
                                     printed154:3
                                     prior 21:16 24:18 67:25 72:5 130:4,6 protecting
  18 108:15 111:1 112:15,20 113:18,21                                               13:10
  114:19 115:15,16 116:4,15,18,20,22
                                      156:11 157:5 190:24 191:17 238:5 protection175:17
  188:3 191:1,6,8,13 200:11 201:7,20,22
  220:22 221:16                       priority95:1,6 103:5                 protective198:10
 Poole's116:21                       prison 33:21                          protocol158:10
 pop 73:19                           prisoners160:17                       protocols158:9 169:8
 portion198:3                        private45:19 202:3                    provide8:14 17:15 28:25 36:24 51:9
                                                                            78:19 157:21 163:8,15 167:6 182:14
 position18:25 22:20 24:14 27:17     privilege226:8 230:25
                                                                            217:19
 positions14:10                      probability67:22
                                                                           provided16:23 17:7 21:1,15 32:23,25
 possibility118:7                    probable52:8 80:19 237:13,14,15        34:8 37:5,16,18,20,22 39:3,6 41:19 62:6
                                                                            89:20 116:6 121:6 135:12 202:8,9 240:1
 possibly17:17 40:9 71:6 171:22      problem36:5,9,11 61:19,23 66:9,24
                                      67:1,2,20 175:14 220:1 228:6 234:9    2
 potential26:24 212:23
                                     problems34:23 62:22,23 64:18 74:4 providing39:17 235:19 240:2
 power 78:17
                                     Procedure146:6,15                  provision79:12
 practice81:11 96:2
                                     procedures37:15,17,19 42:3 47:22,25provisions37:25
 practices41:25 42:3 43:1 49:14,20
                                     proceed229:18,19                      provocative111:8
 praised95:22 218:10,11
                                     proceeding8:10,11,12                  proximal171:1
 precedes100:11
                                     PROCEEDINGS     8:1                   proximity139:2
 predated175:23
                                     process12:3 24:9 26:15,19 29:23 37:9,public 12:14 13:1,7 18:2 20:2 87:6
 preparation20:16 21:6                10,12 38:17,20 39:1 41:7 42:15 53:23 105:10 114:5 115:22 160:13 163:9,23
 prepare20:10                         60:5 79:24 80:10 151:23 156:24 175:16179:16 243:3 244:15,23
 prepared10:21 20:12 166:25
                                      212:19 238:14                       publicly215:10,11 216:3
 presence13:18,25 102:19             processes38:21,24                     puff 199:21
                                     processing164:25
 present8:11,23 9:12 21:5,8 28:8 72:18,                                    pull 48:13 51:2,6 69:2,5,6 80:16 97:6
                                                                            120:15 133:13 134:23 149:13 185:21
  19 169:24 189:24 237:9             produce126:16
                                                                            189:12,13 204:17 209:10
 presentable27:11,25                 produced126:10
                                                                           pulled 33:14 48:14,17 50:6,13,14,15,18
 presented28:11 29:11,18,20 30:14 production22:7                            66:19 85:6 87:13 121:8 149:15 162:6,19
  122:11                                                                    166:4,19,22 189:10
                                      professional27:10 74:9 136:4
 preserving13:10                      prompted184:24                       pulling48:16 52:4 95:14 113:23
 pretty 10:1 48:10 112:24 134:5 161:10pronounce196:6                       Purav 194:18
  163:20,24 165:6
                                     proof 227:8,11 233:10,16,18           purple 198:15,24 199:17,19,21 239:10
 prevent14:2 180:15 204:14
                                     proper 157:18 208:7 214:8             purpose60:11 64:22 210:19 232:14
 prevented225:22 226:18
                                     property45:19 147:19               purposes14:4 16:3 24:21 101:8 202:21,
 preventing185:15 235:12                                                 22 203:5,10 212:8 244:21
                                     prosecute241:20
 previous23:15 24:3 79:21 91:1 96:4,6                                   pursuant76:15 226:4
  215:1                              prospective226:25 227:10,13 229:22
                                                                        pursuit136:5
                                     prospects207:25 225:24 226:19
 previously24:6 30:14 33:22 34:11 78:3
  91:2 98:7 106:5 117:10 144:17 149:23                                  push 154:24,25
                                     protect87:6 96:24 105:15
  185:1 214:17 228:4 234:3 240:1

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 84 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                                    ∙Index: put..regard
 put 46:1 63:4 68:2,4 85:1 90:25 91:1 re­certified229:25 230:5             recommend121:17 122:9,22 150:19
  92:10,13,24 94:3,4 115:25 116:21 119:3
                                      reach 216:2                          recommendation    122:13 168:18
  121:25 123:13,16 133:21 134:5 150:19,
                                                                            174:10,17
  22 153:2,11 162:19 185:12,17 238:8 reached24:11,12
  239:8                                                                    record 8:4,22,23 10:5 20:12 38:9,12
                                      react 33:13 118:15 136:3 152:20 164:13
                                                                            53:20 70:21,24 74:13,21,23 75:1 97:13,
 putting87:1                           191:6
                                                                            24 98:2 100:10 124:12,21,23 125:1
 PVA 135:18                           reacted191:9                          136:22 155:8,9,12 163:9,24 165:1,2
                                      reaction75:7                          184:15 186:22,24 187:2 215:24 233:4,7
                                                                            236:11,14 243:14 244:5,8
                  Q                   read 29:1 37:24 90:2,3 167:14 171:5
                                       244:4 245:8                         record­keeping101:8
 question23:17 31:25 39:6 52:1 63:7                                        recording122:15 132:3 133:8 134:23,
                                      reading88:4 170:22 185:5 243:20 245:3
  65:13,15,16,23 82:12 90:17 93:2 99:23                                     24
                                      ready 60:7,13 120:20
  110:20 114:23,24 129:21,23,24 130:14,
  20 145:11,14,18 146:4 147:13 151:22                                      recordings122:15 163:22
                                      real
  159:3 191:14 196:25 197:4 205:16 208:9
                                           75:10 77:8 166:8 242:15
                                                                           records66:19 74:15 99:21 211:22
  211:19 214:18 218:6 223:1 226:14 realize 82:16 157:2                      215:10
  233:13 235:19 240:3
                                      reason 11:20 31:16 34:4 43:17,18 52:8recruiter210:2
 questioned117:11 120:24 188:8         57:22 59:21 64:16 94:11 103:20 105:25
                                       106:1 127:20,23 129:5 171:12 190:13recruiting233:23
 questions26:2,5 27:6 33:7 75:3 123:4
                                       200:17,18 215:19,22,23 216:3,4 220:4rectangular202:16
  131:16 188:9 190:7 218:18 233:2,8
  236:6,17 242:17,19                  reason(s)245:5                       red 102:18
 quick 185:3 231:17                   reasonable147:9,12 213:6 214:12      redirect236:8
 quickly70:16 85:22 118:25 119:4,5 reasons75:10 113:5 134:15 239:20 reduction150:20 168:18
  137:14 138:1                         241:10,20
                                                                           refer 84:21 85:16 146:5,14 149:3 152:17
 quiet 189:23                         reason’s44:10                          161:24 195:1
 quote 179:21                         recall 16:8 21:22 23:19 26:6 30:22 51:10
                                                                           reference26:24 27:1 43:10 104:25
                                       52:19 54:1 81:19 104:2 105:17 110:7 108:8 110:21 113:10 120:23
                                       131:25 132:25 134:6 146:20,21 147:1
                  R                    170:10 176:11 194:23 195:4 196:20
                                                                           referenced158:10
                                       236:4                               references204:12 226:23 227:1 229:8
 race 26:8 65:9,17 88:14,15,16,17 177:17                                    235:19
  195:9,21 201:7,12,13 217:21 219:24 recalled49:16
                                      receive 32:3,6 81:1 85:10 237:4      referencing224:17
 racial 88:22,24 190:19 191:22 223:16,19
                                      received32:8 43:11 47:23 100:24 referred
                                                                                    34:15 54:16 161:25 194:17
 racism 203:15
                                       126:15,23 148:3 178:25              referring35:20 36:1 37:11 42:16 78:23
 radio 48:18 50:20 63:15 95:20,23 107:18                                    82:8 83:3 91:17 92:4 104:13 108:7
                                      recently232:4
  114:4 115:22 116:11,15,17 132:4 135:7                                     113:12,14 156:1,16 175:20 178:13 180:1
  184:9 185:4                         reception23:1                         3,9 218:9 224:19 227:1 234:12 238:1
 radioed132:24 133:10                 recess 38:3,10 70:22 74:24 97:25 124:24240:7
 Raleigh11:11                          186:25 233:5 236:12                 refers 114:6 133:1
 rammed238:21                         recognize89:18 210:25                refresh 140:11
 ran 230:3 242:13                     recognized56:7 112:12 239:14         refusal 124:5
 rang 112:15                          recollect194:11                      refuse 36:10 123:10,12
 Ray 54:11 173:13,14 188:19 241:4     recollection52:12,17 103:23 165:5 refused123:5,8,11 124:2,18
                                       194:7,8 207:13
 Ray’s 61:24 67:23                                                         regard 118:17 187:5


Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 85 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                       ∙Index: registration..right
 registration134:19                  replied111:3                         respectful217:5 218:1 239:22 241:5
 regret 109:10 183:10,11             report 19:1,13 37:2 41:14,15 44:16,17respond36:14,18,19,20 48:8 82:24 90:7
                                       84:21,22 85:16,17 117:13 125:11,12 192:24,25
 reimbursement232:13,15
                                       134:4,16 138:17 140:9 149:4,5 150:13,19
 reinstated24:6 33:22                                                     responded132:2 167:8 191:13
                                       151:18 152:17,18 153:2,11 158:5 172:6,
 related 72:1 126:15,18 181:7,9,13                                        responding113:24 131:8 219:3 241:13
                                       15 173:12,13 202:23,24 204:12,24 205:1
                                       208:19 226:20 228:20 234:4,5 238:23
 relation148:21                                                            response
                                                                                  22:6 136:3 150:16 178:10
                                     reporter8:3 9:2,5,9,13 10:4,11 21:14 242:7
 relationship56:1 64:18 65:25 70:6,8,9 38:8,11 70:20,23 74:22,25 97:23 98:1
  74:6,9
                                                                           responsibilities18:10,25 19:12 34:17
                                        124:11,22,25 126:5 127:1 155:9,12   35:19,20,21 77:11 185:14
                                        186:23 187:1 225:12 232:5 233:3,6
 release 209:5,8,21 210:17,19 211:1,6,12,
  21 212:4,11,14,17,22,24               236:10,13 242:20                   responsibility34:18 120:1,4 129:10,15
                                                                            169:20
 released212:24                        reporting8:12,20
                                                                           responsible68:15 114:15
 releases212:8 214:15 230:4            reports49:6 50:16 52:10,16 100:22
                                                                           rest 92:3
                                        138:17 140:5 149:4 151:16 163:4 165:25
 releasing213:2                         167:15 170:18 176:9                restorative12:22
 relied 162:20 163:13                  represent9:21                       restrict180:13
 relief 76:3,7,15,18 209:8             representing215:25                  result 116:14 168:11,19,21 205:17
 rely 52:10 150:12 162:18              reprimand81:17 89:12                resulted151:1 242:4
 remain57:10                           reprimanding81:19                   retail 19:19
 remarks221:12                         request 15:23,25 106:20,21 126:15   retaliation181:13 216:5
 remember20:3 22:25 23:11,18,24 24:1,139:19,22 183:18 214:8
  3 26:2 27:21 28:13,23 29:3 30:6 31:6 requested15:24 16:13 101:18 139:20
                                                                           retaliatory181:14
  39:16 40:11 42:20 43:2,5,9 50:24 52:4,12
                                        140:16 222:21 243:20               retired 78:5,6 133:3 223:8
  53:13 54:3 73:6,7,10 74:5,10 84:12
                                                                           return 41:16 80:21 237:19
  85:13,18 91:3,10 103:21,24 105:12,13requests22:7 126:14,18
  106:3 108:6 109:20 111:5 113:1 117:5,7,
                                       require14:3                         returned136:15 200:5
  17 118:11 127:9,12 131:8,13,15,24
                                                                           revealing20:8,13
  132:5,20,22 134:17,22 135:3,6,15,16 required79:8 86:16 157:20 182:1 189:7
  136:1 138:13 140:9,15 149:1 161:4,5 215:15                               reverse119:3
                                      requirement211:24
  162:9,10,13 163:4,6,12 164:8,9 165:8,10,                                review 20:14,16,21,24 24:16 25:14,23
  18,22 167:3,7,8 170:15 171:22,24 172:1                                   26:9 29:24,25 30:4 37:7 38:16 39:15
  176:5,7 184:17 188:6 195:23 197:6,7
                                      reread 127:15
                                                                           41:11 69:7 74:15 80:16 89:14 98:8 99:1,
  199:22 202:1,17 203:10 206:25 216:21rescinded197:10 215:20               13,24 101:6,18 104:20 107:25 120:16
  223:19 225:1 236:2                                                       125:7 169:25 204:23 210:5,13,21 211:17
                                      residence10:16
 remembered73:18                                                           213:5 217:2 224:6 225:18 232:6 237:11
                                      resist 156:25
 remembering16:7                                                          reviewed20:15 38:14 39:23 40:13
                                      resistance168:12 169:1,3,7,10        41:10,14 98:22 99:13,16 100:25 210:8
 remorse76:19,21                      resistant153:13                     reviewing40:9,10 105:3 173:18
 remote 9:13                          resisted152:25 168:10 169:5 173:7   Riceland25:19
 remotely8:12 9:5                      213:25
                                                                         ricochet157:24
 remove131:6 171:16 209:1            resisting153:6,7,8 155:5 157:3 164:22
                                      169:1                              ride 59:21 189:16,20 190:9 200:24
 repeat 65:16 130:20 135:24,25 151:22
  184:21 233:13                      resistive15:8 150:24                riding 48:14 52:3 75:18 217:17
 repeating36:6 167:13                resources28:20 37:11 98:19          rights 98:17 136:11 175:16,17,18


Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 86 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                  COPY
Justin J. White                                                                   ∙Index: rise..severe
 rise 226:2                          S­U­T­T­O­N235:1                     sends 213:6,7
 risk 133:21 143:22 144:23 145:19,23 S33 63:14                            senior 45:12 54:17
  157:25
                                     safe 49:25                           sense 156:25
 risks 143:20                        safety 13:7,10 18:2,15 20:2 87:6 133:21
                                                                          sentence102:13 105:20 193:14
 risky 143:24 144:4,6                  157:25 160:13
                                                                          sentences121:15 122:10
 road 43:4 73:16 76:14 81:14 87:5 116:8,
                                     Saturday86:1                         separate61:3 94:15 102:6,8
  9 119:21 138:22
                                     save 96:24                           separated62:15
 roads 93:5                          scared 94:12                          separation204:13,24 205:1,16 226:20
 roadway121:2                         scene  14:24 123:14,15 150:6          234:5
                                                                   165:10,17,
 Roberson53:9 54:10,11,12 63:7,9,24 18,19 167:3                            September18:3 99:2,3,16 101:17 107:8
  64:25 66:8 92:20 96:9,18 104:24 106:21
                                      scheduling38:3                       sergeant32:9,13,16 34:8,13 35:2 41:22
  107:12 218:9,14 238:24,25 240:21,23
  241:17                              school 11:4,5 53:23 140:19 141:3 148:647:24 48:19 49:10,15 51:16 52:3,7 53:2,
                                       156:5                                3,5,8,18 54:6,11,12,16 60:4,24,25 61:1,
 Roberson's60:24 107:7 240:13,15                                            11 63:3,7,8,18,24 64:20,21,24,25 65:4
                                      Science12:11
 Roberson’s54:16                                                            66:8,14 68:5,6 69:1,13 72:10 75:4,22
                                      scope 226:11                          76:1,18 77:1,11 85:12 86:5 92:12,19
 Robinson9:3,4,13 31:23 38:1,6,18 65:4
                                                                            93:2,7 96:9,17 104:24 106:21 107:7,11,
  70:15,19 71:10,16,20,25 101:7 123:1 scratching44:23 45:5
                                                                            12 108:3 109:10 111:25 112:7,15 114:7,
  124:10,14,15 126:6,10,17,23 129:20 screaming152:2 166:18,20
                                                                            22 115:13,15 116:2,19,20 117:24 120:22
  145:12,24 146:2,8,12 210:4 226:7,13
                                      screen 21:15 112:25 125:24 131:7 209:2121:2  122:16,20 140:16,17 142:21 148:4
  236:7,16 242:16
                                                                            155:24 165:13 166:11 176:3,4,6 183:1,7
 rode 32:8,14 53:2 61:17 217:22       scroll 21:20 22:10,13 89:16,19 90:9 186:4 188:2,4 191:24,25 194:17 195:24
                                       98:11,12 211:25 225:12,15            196:3 218:9,14,18 220:20 221:2,15
 role 54:1
                                      scrolling 22:10                       223:23 231:9 238:11,12,14,24,25 239:11
 roles 53:24                                                                240:13,14,15 241:7,17
                                      SEAL 244:25
 romantic70:8                                                              sergeants51:24 52:2 191:21 218:10
                                      search 141:10,17,20 184:25            221:6
 room 8:11,23 10:18 25:24 82:17 108:15
  109:2,6 110:25 111:12,19,22 199:2 searched232:23                         Sermons46:1
  221:16                              searching186:11                      serve 41:16 50:5 80:2,20,21 81:4 85:18,
 rotated76:11 162:12 240:16           seat 85:3                             22,23 110:16 139:18 141:6,15 143:21,25
 rotating162:17                                                             144:4 145:21 155:25 156:6,8,11 181:23,
                                      seconds115:11 119:9 127:16 128:16 24 182:13,21,22,24 183:5,8,12 184:1
 rotation240:24                        233:20                               237:16,18
 roughly171:24 172:1                  secretaries  199:8                   served 46:7 81:6 86:2 141:9,11,24
 rude 110:1 217:6,20                  secretary99:19 109:3                  142:5,6,8,20 143:8,11,14,15 144:16,18,
                                                                            22 186:1
 Rule 146:6,15 222:11                 section 225:18
                                                                           service 59:19 114:5 133:25
 ruled 226:9                          secure 209:4
                                                                           services58:11 132:2 163:21 164:2,16
 rules 9:14 205:18                    securing225:23 226:18 235:12          182:7 189:5,6 190:5 200:23 214:5
 run 45:24 134:18 196:16              security19:11 205:9 207:19           serving13:9 46:15,16 49:21 90:12,23
 running106:1                         seek 16:20                            91:5 110:19,22 111:4 181:19 183:10
                                     seeking214:19                        sessions21:6
                 S                   seeks 226:3,5                        set 22:6 24:24 27:7 241:19 243:21

 S­H­E­F­T­A­L54:21                  send 16:25 57:1 125:25 134:24 209:5 severe 134:12 225:24

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 87 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                               ∙Index: sexual..sociall
 sexual 65:17 74:10 88:19 89:6 201:17 She’s 87:17                           signing27:21 211:11 243:20
 shaking94:5                          shift 32:10 48:2,20,22 53:21,25 54:8 signs 43:22 114:9
                                       60:24,25 61:24 63:18 64:7 65:7 66:4
 share 21:15 126:5 131:7 132:4                                             silenced92:15
                                         67:23 68:5,6,8 70:2 72:10 76:1,2 77:12
 shared 125:24                           107:7 113:23 114:3,16 122:1,6 141:24similar12:20 44:4 125:18,22
 Sharika9:3,12                           142:1 143:15 144:18,19 167:23 170:20 simply 58:20,21 59:18 92:14,16
                                         175:25 198:12 217:12,15,16 240:8,9,12,
 Sharon26:1 34:20,21,22 35:3,7,9 36:2,13,14,15,20,22,24,25                    sincere34:2
  19 173:15 188:20 189:1,9,21
                                       shifts 78:16 240:16                    sincerity114:9
 Shaw 11:10 19:8,17                                                           singing192:17,18
                                       shit 141:4
 she'd  153:3
                                                                              singling33:2
                                       shook 93:23 94:12
 sheet 202:19                                                                 sir 30:2 65:16 81:9 97:16 104:7 119:2
                                       shopping56:20
 Sheftal54:19                                                                   129:2
                                       short 201:25
 Shelton231:14                                                                sirens 114:1 116:12 135:16 165:15
                                       shortly27:7,13 128:17 214:4 216:18
 sheriff 13:7 25:1,4,9 27:8,20,22,24 28:6,                                    sit 173:2 174:6
                                       show 95:20 114:9 137:6 153:15,25
  7 30:21,22 33:3,9,15,16 35:5 37:23 41:6,
                                         232:4,6                              site 45:17
  24 42:2 43:1,11,14 44:19,20,23,25 45:2,
  4,5,9,14,17,22,25 46:4,9 47:4,13,17 showed76:19,21 118:1 136:21 161:7 sitting 9:23 76:13 116:7 188:20,22,23
  51:19,25 57:24 58:9,10,25 59:3,7,20 165:18 212:23                             192:18 194:9 236:5
  64:1,2,5,8 67:24,25 68:12 78:3,14 79:10,                                    situation14:1,2 36:20,25 76:8,10 84:2
                                       showing43:19 118:6 185:4,5
  11,14 80:8 81:17 82:4 83:15,25 84:12,14,                                      86:15 97:5 110:10 113:15 115:20 129:9
  15 87:11 96:20 99:18 103:13 104:1 shown 26:25                                 139:21 144:15 151:10 154:16,18 156:15
  114:13,14 118:18 123:21 146:18 148:13,
                                       shows 117:24 184:21                      183:19 230:13 242:1
  15 163:18 172:24,25 173:4 174:1,4,8,12,
                                       shut 92:14 115:5,6
  16,21,23 175:1,16 176:23 177:5 178:1,18                                     situations131:14
  179:20,23 180:10 181:1 189:6,24 190:5,                                      skinny137:7
                                       Shutting241:12
  14 195:2 196:12,22 197:7,10,12,16
  200:23,25 205:2 206:8 208:7 209:5 sic 65:8 100:9 109:12                     skip 127:2 163:2
  212:24 218:23,25 220:12,14 221:4 226:1
                                       side 61:25 81:13 109:2,5 115:12 138:22 Skipping22:4
  233:22 234:18 235:2 238:7 241:24       149:10 183:25 186:15 242:9
  242:12                                                                      slam 92:16 115:10 118:22
                                       sign  22:14,15 28:9,20 29:19 89:25  90:5
                                                                              slammed178:2
 Sheriff's8:7 15:22 19:21 24:19,23       102:18 122:11 123:6,8,10,11,12,24
  28:18 31:19 33:14 34:16 35:17 36:7 124:4,5,18,19 197:16,17 209:22 211:6,23  slender137:8
  40:10 41:12 42:1,4 52:10,16,22 56:6,9,16
                                         212:8,10,18,22 214:17,19,21 230:4 slightly120:19
  68:16 79:3 99:17 100:13 101:19 102:6 237:16
  131:10 136:16 153:22 154:2,4 180:17                                         slow 51:3 86:1 118:24,25 119:14
                                       signal 86:22
  182:15 186:1 187:12 199:4 207:7 211:2,8
  212:5 222:13 226:6 231:21 232:17,21signaling93:24                           slowly 108:25
  233:21                                                                      slurs 88:22,24 190:19 223:16,20
                                       signature28:18,19 89:22,24 106:15
 sheriff­specific39:15                   123:13,16,21 205:12 207:19 209:24 Smile 192:13
 sheriffs221:12                          244:13                               sneaky 93:9,11
 Sheriff’s17:6 22:19,24 32:3 37:17,20,signatures40:2 124:7                  snitch 62:21
  22 38:15 39:12 41:18 43:24 49:7 50:17
                                      signed 29:1 31:7 46:7 84:15 90:2      snow 199:25
  54:24 57:21 98:16 105:11,16 157:21 123:15,19 124:3 211:25 212:17 214:15
  159:12 164:24 174:9 178:18 190:18                                     snowball199:21
  199:11 201:11 202:5 204:3 213:11 significant120:3
                                                                        social 12:21 205:8 207:19
  214:25 215:14 216:6,13 224:24 227:3,9,
                                     significantly35:15 181:13
  13 230:2,10,19 231:13,24                                              socially9:1

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 88 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                     COPY
Justin J. White                                                                  ∙Index: soft..stopped
 soft 13:17,18 14:7,8,12,13,18,20 151:1speed 51:5                          starting156:25 227:21
  158:13 164:23
                                      speeding52:5,13,18 86:25             starts 196:7
 somebody's86:24 105:15               spell 10:7 25:18 54:20               state 9:16 10:5 18:11 34:18 78:6,7 88:13
 someone's96:24                       spelled132:7
                                                                            101:8,9 116:6,23 160:15 203:13 208:10
                                                                            214:21 216:10 243:4,9 244:16
 something's219:21                    spend 56:14,22 57:14 72:12
 Something’s62:12                                                          stated 34:11,13 36:3 44:11 47:13 50:12
                                      spending56:21                         57:24 58:5,8 99:15 109:16 110:14 117:1
 song 192:11,17,18 194:11             spent 72:17                           120:25 140:2 162:10 172:23 173:12
 sort 50:1                                                                  183:1 215:23
                                      spine 163:1 164:19
 sorted 45:7                                                               statement9:1 33:12,13 90:18 92:10,13
                                      split 53:25 62:15                      95:24 96:10 101:12 104:14,24 107:15
 sought 17:2                          spoke 33:18 42:8 84:3 105:7,20 107:13  108:3,11 109:8,11 110:8,9 111:3,10
 sound 60:1 100:21                     112:23 187:6,8 188:1 202:1,2 228:16 118:3 121:22 122:10,11,22 124:18,19
                                       229:15 235:7,22 237:22                130:7,16,19 132:11 183:4 217:9 218:13
 sounding151:20                                                              220:19,24 224:10,12,23
 sounds60:2                           spoken42:12 235:5
                                                                            statements26:24 27:1 90:7 97:8 147:14
 Soup 92:7,17,21,23,25 94:16          spontaneously114:12 174:2              198:14 222:1,4,8,16,18,19 223:4 238:11
                                      spray 13:19 15:11,12,14,16,17,19,21,23,17,19 239:24
 south 50:25 116:15 154:8 186:16
                                       25 16:1,4,8,11,15,17,18,21 17:5,12,17states 220:11
 southbound51:1                        157:14,17 158:11,21 159:7,9,15,23
                                       160:2,12 161:6,7,8                   stating 8:21 129:7
 southern12:12 27:2 86:11 116:4
                                      sprayed17:18,19,20                    stationary119:25
 spaced 139:7
                                      spraying161:5                      stationed117:3
 spare 80:17
                                                                         statute 79:13 153:20
 speak 41:25 42:2 45:6 140:15 154:20 squad 52:25 53:4,9,10,13 54:4 59:25
  178:21 187:10 220:17 229:6,10        75:5,8,22 85:13 240:4             statutory79:6,9,15
 speaking38:22 43:14 46:20 71:17 92:1squads52:23 53:4                    stay 30:11 51:7 56:2,4 112:2
  146:7,16 151:25 171:23 226:16      square202:16                        stayed 56:24 77:13
 speaks  220:5                       squirm153:9                         stays 57:16
 special 40:2 212:3 215:16 227:17 229:24
                                     SR 53:24 54:1                       steady 157:23
 specific14:16,19 26:5 28:24 29:4 30:10
                                      staff 25:5,8 175:6 180:6 220:15 221:3 step 108:16 151:7
  31:12 39:4,12 49:5 52:7,17 63:6 81:24
  93:1 95:8 100:24 102:16 103:24 104:1
                                      stand 183:4                        step­by­step162:4
  114:10 132:20,22 134:15 142:15,18 Standard209:6                        stepping22:17 162:17
  143:16 157:6 160:3 162:16 193:10
                                      standing111:24 121:5 135:17 188:23 steps 162:16
  194:22 195:4 196:20 216:23 219:11,17,
  24 230:12,17,21,23                  standpoint144:14                   stock 46:13
 specifically15:25 17:7 49:4 91:25 96:8stands 205:15                       stomping92:15
  99:20 100:2 165:7 215:17 224:16 234:13
                                      starred39:20
  239:15
                                                                           stop 10:24 48:25 52:9 80:24 81:25 82:1,
                                      start 11:2 37:13 38:25 43:13 100:9,12 9,18,24 86:17,21 90:23 91:4 102:17,18
 specifications31:1 52:19              115:7 119:4,6 152:6,9 175:11 209:18 103:21 105:21 106:2,12,13,14,18,19,22
                                                                            110:22 111:4 119:10 128:10 183:22
 specifics30:13 167:13                started 19:9 29:17,19 32:2,7 38:14,24 184:12,24 185:17,20 233:11,17
 specifies79:13                        39:13 41:10,12 45:5 53:1 54:23 75:18
                                       110:15 152:19 157:1,3,8 166:18 202:4stopped48:24 52:17 65:2 73:14 86:4,16
 speculate41:3                         239:7                                102:24 105:10 118:19,20 121:13 137:12
 sped 51:4                                                                  138:3


Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 89 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                               ∙Index: stopping..Taylo
 stopping52:13 84:19 96:2,12,15,22 suing 179:14 180:13,14                   swear 80:17 237:11
  121:17,21,24 122:2
                                      summer53:23 177:9 193:8,10,11 221:8
                                                                       swearing­in27:9
 stops 48:19 52:6,20 86:14 100:20     summon236:25                     switch 35:6,7 67:11
  102:14,21 105:9,22,23 106:7,9 107:17
  122:4,7                              summons45:3 46:1,8 80:2,9,11,13,17,switching33:5
                                         20,23 81:4,6,21 82:19 83:16 85:19 88:12
 story 121:6                                                                 sworn 9:16 25:10 27:1,9,12 159:19
                                         90:12,24 91:5 96:3,16 100:19 110:16,19,
                                                                              160:23 199:4,8 243:9
 straight151:2 162:21,23 168:24 214:3 22,23 111:4 184:3 219:19,21 236:19,22,
                                         23 237:5,7,9                        symbols199:17
 stream 157:23
                                       summonses81:17 82:2,9 83:9            system 26:25 43:20 46:21 136:18
 Street 131:9,15,22,25
 strikes 14:11                         super 114:15
                                                                                              T
 stronger171:4                         superior130:17
 studied11:15                          superiors130:3,21,25                  T­E­R­R­Y62:6
 studies12:12,15,17,19                 Superman    236:1                     takedown151:2 153:4 158:11 161:19
                                       supervision66:6 239:6 241:2            162:3,7 167:10,19 168:24 214:3
 study 11:14
                                       supervisor45:10,11 51:14,17 66:18 takes 68:15
 stuff 31:15 40:19 45:7 49:7 67:4,13 97:9
                                         70:2 114:15 141:13,14 142:19 143:23,24
                                                                             taking 35:7 38:2 41:10 91:25 151:7
  136:12 143:7 149:6 150:3 198:16 235:25
                                         144:3 145:16,20 241:15               152:7
 stuns 14:11
                                       supervisors24:17 51:23 56:18 82:6 talk 22:18 32:1 47:21 55:8,20 57:18,19,
 stupid 48:12                            92:5 141:10 142:9 148:13 228:16      20,24 59:17,20,24 64:5 67:23 69:2 72:14
 sub­development    138:23             supervisory186:9                       77:5 81:16 90:15 91:16 92:5 96:11 109:7
                                                                              14,23 110:6 132:17 133:15 147:17
 subject113:10 115:19 156:19 168:11 support184:2                              149:16 157:4,11 168:16 185:22 187:4,14
 submitted  39:18 41:4 98:18,20        supposed83:20 173:7 175:3
                                 106:20,                                      189:22 190:14 198:24 201:6 209:3
  21 206:9                                                                    211:12 215:16 216:23 228:11,24 229:3,4
                                       surely 86:8,9,20                       5,10 234:19 235:20
 submitting157:12
                                       surety 226:6                          talked 35:3 47:22 49:20,21,23 77:4,7,8
 subordinates115:2
                                       surrounding26:4                        84:8 87:10,11 95:22 97:1,9 106:17 110:1
 Subsection218:8                                                              154:17 174:3,21 180:1,2 182:5 187:17,
                                       surveillance118:9 128:23,24            18,19 197:9 230:8 238:24 241:24
 substance87:4
                                       suspect87:3
 substances10:23                                                             talking20:19 41:21 55:13,19 59:2 61:8
                                       suspended84:13 110:11 113:1,4          74:5 81:20 93:23 110:15 112:17 113:16
 substantial197:1                        115:16,17 116:22 122:20 175:22       114:2 135:14,16 139:25 142:14 157:10
 substantiated205:22,24 206:3,10,19 suspension99:8 100:5 101:24 121:18 159:13 167:3 180:23 193:20,21 199:23,
  207:24 208:20                                                               25 209:8 213:20 218:21 228:25
                                         122:9,14,21,23 196:18 197:22 238:6
 successful25:16 30:6                    242:2                               Tall 137:7
 sucking238:22                        suspensions24:4 198:18                tape 69:7 135:11 136:21 137:20 163:25
 sudden40:17,23                      suspicion52:8                          tapes 69:5 163:8,10,16,19 164:5
 sue 179:3,11 180:9,18 181:10 230:10 sustaining234:16                       tardiness241:11
 sued 179:15,18 216:8                Sutton 235:1                           target 219:24
 suffer 204:4                         swap 33:5 60:9,12                     taser 13:20,21 18:19
 suffered151:6                        swapped35:9                           taught 15:12 41:15 94:2
 suggest70:18                         swapping33:5                          Taylor 231:5


Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 90 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                    COPY
Justin J. White                                                                      ∙Index: teach..told
 teach 161:6                          testify 10:21 71:18 191:11             3,5,6,7,12,14,15,19 51:21,25 79:25 80:4
                                                                             5 83:17 133:16,19 135:20,22 219:3,5
 team 53:10                           testifying10:24
                                                                             220:6,8 236:19
 teams 52:23                          testimony8:16 71:13 80:18 116:7
                                       124:17 138:5 174:16 237:12 240:1
                                                                            ticketed220:9
 teamwork183:6,7
                                       243:12,15,20 244:5,9 245:4           time 8:4 11:18 14:16,19 15:18 16:11,14
 technique151:1 158:13 162:22,24                                              17:24 19:9 20:4 24:12,24 32:13 35:4
  164:23 168:11,19
                                      text 57:1,7,18,19
                                                                              38:9,12 39:23 41:23 42:18,24 43:6 46:10
 techniques158:7                      texts 178:25                            22 49:23 50:24 51:4 53:9,15,21 54:9

 telephone24:13 114:6                 that’s 48:22 97:21 146:3 151:15 189:1455:8,10,20 56:14,21,22 57:14 60:6 66:19
                                        199:10 223:6                          70:21,24 72:12,17 73:4,18,25 74:11,23
 telling 59:14 79:3 90:14 97:11 115:2                                         75:1,19 76:9,21 77:9 79:7 82:21 83:7,14
  146:2 154:19 174:22 180:20 213:20
                                      Then­captain   25:25                    85:25 89:13,20 97:4,14 99:13,23 101:15
  219:25 227:13 228:4 236:4           then­director39:2                       16 104:20 105:18 106:4,25 107:3 108:21
                                                                              109:21 115:9 117:12,17,18 124:23 125:1
 tells 79:10                          thereof243:19                           128:1 129:21 134:25 135:24 138:13,14,
 temp 80:12,15                        there’s 185:3                           16,18 140:3,10 141:11,12 142:6,12
                                                                              143:16 144:8 146:4 148:1,11 149:6,20
 temporarily158:3                     they’re61:6 153:19 213:1 242:5          150:12 152:17 153:21 156:17 159:20
 ten 116:3 121:17 122:9,22 160:4      thin 39:25 98:24 102:11                 160:3,18 161:1,11 162:5,8 163:23 164:1
                                                                              165:16,24 166:11,24 167:14 169:19
 ten­day122:13                        thing 19:15 66:15 97:11 99:22 113:17 170:12,15 171:4 181:20,25 182:1 186:24
                                        133:19 144:16 157:22 171:2,11 193:18187:2,22,23,25 190:20 191:18 193:6
 term 92:17 180:12 192:17
                                        197:2 206:4 227:6 236:20              194:4,11,24 196:20 198:3 201:9,25
 terminate58:10 187:11
                                      things 16:6 27:5 31:20 32:21 35:10 40:8,209:20 210:13,21 211:17 213:7 217:17,
 terminated24:6 33:1,22 39:18 57:23 12 41:17 48:1 57:5 58:14 59:10 90:20 23 221:8 223:8 227:18 229:6 233:7
  58:1,3,22 59:6,15,16 98:15 99:4 101:1793:10 104:1,14 113:22 114:2 119:15 236:5,6,11,14 238:15 241:11 242:21
  180:11 181:4 188:1,11 189:25 200:5 136:12 148:7 151:8,19 169:11 176:1 243:7 244:9
  201:1,5 206:5 209:5 213:10 221:11 191:22 194:22 198:16 203:3,7,25 216:21
                                                                            times 19:23 31:18,25 48:18 50:18 55:23
                                        221:4,20 223:6,9 227:5,14 228:8,23,25
 terminating180:13                                                            56:18 72:14,21,24 73:2,17,18 76:12 85:2
                                        235:15 241:8,16,18                    88:25 95:19,23 97:5 130:14 142:5 143:1
 termination57:10,20 59:23 181:9,12
  190:20,24 191:18 194:15 201:8 213:18third­party111:1 144:1                  145:14 151:5 159:22,24 160:2,5,8 169:1
                                                                              174:16 176:23 177:4,6,7 182:8,9,10
  215:14                              Thomas117:1,4                           189:10 196:8,9 203:23 208:24 214:19
 terminations24:4 215:13              thoroughness231:18                      217:23 224:13,15 244:6
 terminology30:10 57:13                                                  timestamp127:4,15
                                     thought24:15 28:2 44:24 45:13 47:6,13
                                      69:9 93:24 110:17 118:13 119:13,24
 terms 14:9 16:7 30:25 36:13 37:1,12                                     Tiny 93:4
  41:17 49:5 52:16 55:25 56:19,21,23 121:11 130:12,14 135:10 143:24 222:24
  72:15 76:2 92:25 105:15 111:9 115:14threat 156:17
                                                                         tip 23:4 54:14 196:5
  123:25 129:13 142:18 143:16 154:12                                     tissue 47:14
  157:6 160:4,23 162:13,16 167:5,12
                                      threaten108:21
                                                                         title 18:7 28:22 178:10
                                      threatened94:7 116:20 176:23 177:1,5
  180:12 182:19 183:15 184:16,22 195:22
  198:14 206:3 213:2 238:1 240:6,10 242:2
                                       208:24                            toboggan200:1
 Terrence62:4                         threatening111:10 181:10,14           today 10:21 21:18,25 45:11 151:17
                                                                             232:4
 terroristic194:20                    threats194:20
                                                                            told 16:6,20,22 21:24 24:25 25:3,6,15
 Terry 53:14 62:4,5,10 63:4 77:1 93:3 three­hour­plus57:17                   26:16,18,23 27:6 28:6 29:10 30:5 32:12,
 test 26:17,18,21                     three­year160:6                        16 33:21,23 35:11 36:7 37:24 39:14
                                                                             43:16,17,21,25 44:10,19 45:2,6,16 46:9,
 testified72:3 107:2 124:17           throwing111:9
                                                                             10 50:19 51:2,6,7,19 57:22,24 58:7,11,
 testifies9:17                        ticket 44:21,24,25 45:1,3,14 46:24 47:2,18,20,21,22,23 59:12,18 60:4,14,17,18

Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 91 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                    COPY
Justin J. White                                                                       ∙Index: tone..upset
                                       trainees32:21
  61:1,11,22 62:10,16,19 63:4 64:2,20,21,                                    two­and­a­half32:15 50:7 239:12
  24 65:5 66:22 67:17,25 68:1,4 69:13 75:9
                                       training12:1,2,5,6,9 13:3,8,12,16 two­year29:8,11 232:23
  79:1 80:25 81:5,13 82:5,22,24 83:7,11,15
                                        16:20,22 17:1,3,5,17 32:4,6 34:6 37:5,8
  85:7,9 87:13 90:4,5 91:15,23 92:20 96:9,                                   type 13:3 31:9 80:15 87:3 128:21 132:3
                                        38:25 39:14 41:10,12,22 42:15 47:23
  11,13,19 97:5 102:23 104:11,17 105:15                                       173:16 198:9
                                        49:18,20 50:10 53:8 55:5 60:8 94:24,25
  106:8 112:2,6,20 121:2,5,16,20,24 124:3
                                        95:5 102:14,20,24 103:1 157:18,20 typed 39:20
  127:24 130:21,25 133:16 135:6 140:17
                                        158:6,7,8,25 161:3,20 162:6,18,20
  141:1,3,16 142:19,21 143:25 145:15                                         types 12:22 13:24 48:25 49:19
                                        163:13 169:8 217:18 239:12
  149:8,21,23 150:4,17 154:21 156:11                                         typo 105:7
  158:23 165:14,22,25 167:9,10 172:5,8,transcribed245:4
  11,14,24 174:4 176:14,17 177:13,14,20,
                                       transfer59:24 60:3 61:3,14 63:10 64:1,                 U
  22,23 178:2 180:7,21 181:17,23 182:217,22 65:7,18 66:4 68:12 71:5,11,23 72:5
  186:4 188:2,17 189:6,12,16,25 190:4,5,75:3 77:18 175:25 198:12 240:22
  13,14 191:2 192:5,19 193:3 194:19                                          uh­huh10:3 231:3 240:18
  196:10 197:7,9,16 200:11,16,19,20,22transferred11:11 23:1 59:25 60:6,16,
  201:6 213:12 214:5,7 216:17 218:14 24 63:16,18 64:17 68:5 72:10,11 74:16
                                                                             ultimate14:10
  219:2 220:20,22,25 221:2 222:19 223:12                                     ultimately68:15
                                        75:4,10 77:11 107:9 217:12 240:4,20,21
  227:23 228:4 229:5,9,13,14 230:16 transport155:1 166:25 172:17
                                                                             unable16:8 21:22 30:22 31:5,22 51:10
  234:1,3,7,13,18 239:4
                                       trash 45:17                            52:19 53:25 69:12 167:5 232:25
 tone 152:1,2                                                                unbecoming115:18
                                       treatment231:24
 tones 116:10
                                                                             uncertified48:15 53:15,17,18 122:5
                                       trigger 81:24 132:4
 tongue 23:4 54:14 196:5                                                     uncommon118:9 128:22 153:24
                                       triggered198:17
 top 40:11 54:13  95:1,5 127:4 134:7,17
                                                                             uncooperative15:8 152:10,22,23
  170:25 188:6 199:22 204:25 215:3 trooper78:6,8 117:1,2,4
  216:22 221:20 223:6,10               troopers116:6,23                      undersigned243:16
 topic 78:2 131:7                      Trooper’s34:18                        understand49:9 71:11 137:23 219:23
 Torrance53:14 62:4,6,10,15,18,20 trouble43:22                             understood16:14 37:7 49:18 218:23
  64:25 76:2,20 77:1 93:3                                                    219:25
                                       truck 137:8
 totality14:23                                                             unemployment19:20 39:19 40:17
                                       true 58:17 97:12 107:2,19 124:19 130:24
                                                                            41:4 58:14 133:4 222:8,17
 touch 149:7                            156:9 170:5,8 182:21 183:2 196:25 202:6
                                        218:13 220:19,24                   unfortunate151:3 183:14
 touched76:9
                                       trumped231:17                       unicorn239:10
 traffic 42:13 43:8 46:9,10,16 48:19
  49:10,13 50:2,10 51:11,13 52:6,20 78:12,                                   unit 183:5
                                       truth 9:16,17 60:19,22,23 131:19 243:10
  24 79:1,2,15,17,21 81:18,21,22 82:1,2,                                     university11:10,13 12:13,14 17:25
  10,18 83:8 84:25 86:14 88:12 90:12,24truthful44:1
                                                                              19:9,17 27:3
  91:5 94:25 95:2,5,14,16,17 96:4,7 97:10,
                                       truthfully156:20
  11 100:18,19 102:17,21 103:2,5,10,11,25                                    unjustifiably225:22
                                       tuition 232:12,15
  105:9,22 106:9,12,13,14,18,19,22 107:17                                    unlawfully153:1
                                       turn 87:14,25 89:11 104:3 117:15,21,22
  110:23 113:25 114:1 116:1 119:11 122:3,
  6 125:10 132:4,23 137:12 183:22 184:7,                                     unnecessary138:8
                                         118:19,21 121:8,13 125:6 128:10 129:6,
  12,24 185:4,5,11,17,19,20 219:19,20 11,18 130:2,17 135:13 223:24 225:8 unpack35:10
  236:19
                                       turned 27:5 67:7 118:3,5,11,13,14 unprofessional111:8 194:21 217:24
 train 16:23 32:14 161:8                 119:10,15 121:1,7 128:13 130:4,5,7,10,
                                                                             untruthful140:15 205:7,9,14
 trained13:4,5,24 15:17 16:17 17:9,10, 13,14,22,25 131:1 183:20 206:15
                                       turning104:19 118:1 121:12 135:15 upper 104:15 123:18 153:4 162:12
  11 32:18 158:22 160:9,11,14,15,19,21,25
                                                                              168:2 170:25 206:14
 trainee34:12                          twisted109:18
                                                                             upset 44:5


Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 92 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                    COPY
Justin J. White                                                                  ∙Index: utter..what's
 utter 114:12                         VII 178:11                            139:18 140:1 141:8,10,15,17,20,21,22,24
                                                                            142:2,4,19 143:9,14,15 144:16,18,22
 uttered174:2                         violated84:25 195:25
                                                                            149:9,22,23 155:25 184:1,2,3,19,25
                                      violating88:13 98:17 206:6            185:25 214:1
                 V                    violation49:11 52:19 80:1 81:18,21,22Warren50:4
                                       95:2 96:3,23 102:17 105:9,14 137:12
 vacancies23:8                         157:19 177:18 185:19 205:17
                                                                           Warrenton116:8
                                      violations48:25 49:3 82:10 90:12,24 wasn’t
 Vance 8:7 15:21 16:15 17:6 19:20 22:19,                                            94:13 107:5 177:13
  24 27:13 29:12,16 30:8,15,17 31:19 32:2,
                                       100:18 132:23 133:20 134:4,8,10,11 watch 62:20 96:19 220:25 221:1
  10 37:15,17 38:15 39:11,12 41:3,17 49:6
                                       185:11,15 220:7
  50:17 54:24 57:16,21 98:15,19 100:12                                     Watkins26:1 58:6,8,22,23 59:14 63:22,
  102:25 105:11,16 116:5 117:3 131:9  virtually 236:20                       23 64:6 66:25 67:4,10,21 68:1,4 114:13
  153:22 201:11 202:5 203:20 204:3 visit 147:6,7,8 182:2,11                  115:8 172:5,21,23 173:12,22,24 174:2,6
  207:12 210:20 211:10 212:21,23 213:11                                      15,19,22 180:4 187:6,8,17 188:1,15,20,
                                      visited
  214:25 215:14 216:6,13 224:24 227:3,9,      72:23 146:18 147:2             22 200:21 220:22,25
                                      visitor 112:7
  13,25 228:11,12,15,17 229:17 230:1,10,                                   waves 115:22 116:11
  18 231:9,10,13,24 235:15
                                      volunteering114:25                   Wayne32:18,23,25 33:2,6 34:6,25 35:7,
 VCSO 221:11 233:10,17 235:6                                                 24 36:2,3,19 37:6 53:8 54:13 61:3,12
 vehicle 49:2 50:8 86:16 102:14 103:21                                       62:9,23 64:18 65:25 66:2,3 67:1 70:6
                                                       W
  117:6 120:23 126:9 132:19 134:2,18                                         72:12 74:7,16 101:13 103:4,14 104:8,17
  135:1,5 151:24,25 171:20                                                   202:10
                                      Waffle 93:3
 vehicles106:2 121:17,21,24                                                Wayne's73:5
                                      wait 71:15 73:24 119:17,19 181:2 235:22
 vengeance239:17                                                           website22:21
                                      waited 133:12
 venture230:24                                                             weeds 64:12 65:2
                                      waiting48:6
 verbal 30:16 43:13 88:9 108:9 113:19waive 8:19                            week 29:19 32:8,12 48:15 53:2,3 57:25
  115:14,21 116:7,24 174:15                                                  61:18 69:8
                                      Wake 233:21                          weeks 32:15 50:7 60:10 68:2 94:24 99:3,
 verbally8:15 14:5 31:2 88:8 153:13
                                      walk 38:23 79:24 84:17 108:16 199:13 16 171:3 239:13
 verbatim104:2 135:24 165:9 167:5,7
  169:13                              walked24:24 25:1 92:9,11 148:25 Welborn117:25 120:23 121:2 122:16,
                                       149:12 152:3 200:21                   20 140:11,16,17 142:20,21 148:4,11
 verification22:14,15                                                        155:24 156:9,11 165:13,17,18 166:4,11
                                      Wallace68:20 148:16 190:17 198:5 167:2 171:22 172:16 176:3,5 183:1,7
 verified137:2                         222:6 223:11
                                                                             186:4 188:2,4 191:25 192:11 194:10,14
 verify 43:20,23 44:3,6 136:19        wanted33:8 44:8,16,17 46:13 47:7,15, 195:24 196:3,13,18,25 201:23 220:20
 Veronica69:18 70:2 72:1               21 51:22 58:9,25 59:5,7 75:14 110:8,9
                                                                           Welborn’s68:6
                                       119:16 121:12 150:1 177:12 189:9 197:8
 versa 240:23                          200:15 201:4 208:18 213:10          welcomed75:11
 versus 8:7 20:1 65:25 110:11 145:22  wanting  59:2 62:8 103:12 217:24     Welding24:12 25:25
 vetted 211:7 212:2                   warning43:19 84:3,6 100:4 123:15,17Weldon57:23 68:20 148:16 180:1
 vice 240:23                           197:22 238:5 242:1                   188:19 190:4,16 198:4,20 200:21,22
                                                                            201:6 222:6 223:11
                                      warrant44:7 46:21 133:24 141:7
 video 8:15 118:7 122:14 126:5,7,8,13,15,
                                                                           we’d 150:12 152:17
  24 127:1,2,3,4 128:3,4,5,12,14,20,24 143:11,21 144:4 145:21 150:11 151:8,13
  130:1,15,18 131:3,6 132:3 243:6,12   153:15,18,23,25 154:2,3,6,8 156:7,8,12
                                                                           we’re 103:10 208:4
                                       181:19,23,24 182:6,13,22,23,25 183:6,8,
 videos 118:9 126:11                   10,12 186:14,16 237:1               whatnot36:16 94:8 96:22 97:4 144:13
 view 105:11,16 209:6                                                        197:17
                                      warrants41:16 42:13 46:16 49:21 50:5
 viewing126:24                         100:19 133:1,24 137:2,11 138:2,10 what’s 144:13 163:10


Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 93 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                   COPY
Justin J. White                                                                  ∙Index: WHEREOF..zoom
 WHEREOF243:21                           66:11,23 72:13,19 75:21 76:5 80:10
 whichever50:3 53:5,6 118:5 149:10
                                         112:10 155:17 175:15 178:7 203:9                  Y
                                         204:10 218:15,16,17 241:11
 white 8:6,7 9:4,5,12,15,20 10:6 20:1                                       yards 139:12
                                       workbook203:9,18
  25:1,4,9 27:8,24 28:6 30:21,23,24 33:9,
  15,17,18 35:5 41:24 42:2 43:1,11,14 worked18:1,14 19:3,8,19 32:24 61:23year 11:10 207:9
                                        66:16 75:16,17 159:18 212:7 223:13 years 28:10 29:6,12,16 30:7,12,15,17
  44:19,24 45:9,10,11 51:19 57:24 61:4,17
  62:22 63:11,14 65:25 68:12 75:2 78:3 232:2 239:11 241:6                    31:3 49:7 78:9,11 117:13
  81:17 82:4 83:15,25 88:8,12,16 94:23
                                       working12:13 18:4,5 32:2 38:15 39:14 yelling 91:17,20 151:20 152:1
  98:6 100:18 103:2 105:8,21,24 107:16,18
                                        54:23 62:13 69:24 73:13,14 94:8 100:9,
  109:15 110:13 112:17,23 114:14 118:18
                                        12 113:23 160:12 188:15,16 202:5,21yellow 85:2
  120:25 121:16,18 122:9,19,23 125:6
                                        204:6,15 227:3 240:11,20,21 241:13 young 25:2 44:18 111:23 118:3
  126:19 127:3 129:25 137:8 145:3,9
  148:13,15 155:24 156:4 172:24 174:1workplace191:3 193:5                   you’d 237:19
  175:7 176:23 177:5 178:18 180:10 182:5
                                       worried174:20                        you’ll 134:16
  187:3 189:24 191:24,25 192:6 195:2
  204:22 206:8 217:25 218:23,25 219:13,worries110:13 233:14                 you’re 15:4 86:25 145:13
  16,20 220:6,11,12,13,14,17 221:4,11,14,
                                       worry 34:1 173:1,5 174:5,11 176:15
  23 223:2 224:15 229:9,14 241:24 244:3216:17
                                                                                     Z
 White's22:5,6 64:1 99:18 102:14 126:9
                                    would've16:12 135:4,6 164:23 198:17
  178:19 218:10 220:16               202:2 240:19,20,22               Zachary106:24
 whites 217:5                       wouldn’t184:5 235:18              zoom 22:14 108:1 120:19 224:4
 White’s28:18 218:23                    wow 205:11
 whomever118:20 144:12 163:22           wrapping216:24
  222:15
                                        wreck 43:10 120:2 121:9,14 125:11
 William231:5                            129:14 130:2,4,6
 win 179:15                             write 40:7 133:16,18 172:6 202:20
 winter 200:2                            203:7,14,17
 withdrawal181:15                       write­up82:12,13 91:1,2 113:6 124:1
                                         175:21 182:4 185:13 197:19,20,23
 witnessed232:1 244:20                   228:25 229:1
 woman88:12 111:23 147:9 164:17 write­ups66:13 198:18 229:2
  219:20 220:6
                                        writing29:18 37:2 130:7 148:17 203:10
 woman’s118:3                            239:9
 Womble9:22                             written39:20 40:1,4,13 58:17 84:3,5
 won 133:5 222:9                         89:12 100:4 110:8,9 123:15,17 196:4,8
                                         197:8,21 238:3,5 242:1,3
 word 16:7 26:6 40:19 58:21 95:8,9,11
                                     wrong 44:14 62:5 66:20 69:13,18 88:5
  111:9 114:10 163:9 190:25 191:2,5,10,
  15,22,23 192:5,20,21,23 193:1,3,13,25 112:19 114:16 149:14 151:5 166:3,6,10
  194:2,5 234:21                        169:18 205:9 212:15,25 213:2 219:21
 worded137:19                      wrongfully241:20
 words 88:25 91:11,21 103:24 104:2 wrote 40:3,6 82:11,13 84:11 89:20 96:10
  109:18 111:6 119:22 135:21 142:23      104:14,25 110:10 216:20 221:5
  167:5 219:11,17
 work 12:8 14:18 27:13 29:12 30:15,17,
  25 36:15 48:7,8 49:22 50:2 56:11 62:25


Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 94 of 665
 02­10­21               White v Vance/5:19­CV­00467­BO                                                  COPY
                  W. Bullock Dep.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 95 of 665
∙   ∙   ∙   ∙   ∙   ∙ ∙ IN THE UNITED STATES DISTRICT COURT
∙   ∙   ∙   ∙   ∙   ∙FOR THE EASTERN DISTRICT OF NORTH CAROLINA
∙   ∙   ∙   ∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ WESTERN DIVISION
∙   ∙   ∙   ∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ 5:19­cv­00467­BO
∙

∙ ∙ ∙JUSTIN J. WHITE,

∙ ∙ ∙ ∙ ∙Plaintiff,

∙ ∙ ∙ ∙ ∙vs.∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ (taken via Zoom)

∙   ∙   ∙VANCE COUNTY, NORTH CAROLINA;
∙   ∙   ∙VANCE COUNTY SHERIFF'S OFFICE;
∙   ∙   ∙PETER WHITE, in his official
∙   ∙   ∙and individual capacities;
∙   ∙   ∙LAWRENCE D. BULLOCK, in his
∙   ∙   ∙official and individual
∙   ∙   ∙capacities; and WELDON WALLACE
∙   ∙   ∙BULLOCK, in his official and
∙   ∙   ∙individual capacities,

∙ ∙ ∙ ∙ ∙Defendants.

∙

∙

∙

∙

∙

∙

∙

∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙Oral deposition of WELDON WALLACE BULLOCK,

∙ ∙ ∙located in Vance County, North Carolina, taken by

∙ ∙ ∙Plaintiff on Thursday, February 25, 2021, commencing

∙ ∙ ∙at 10:06 a.m., before Janet Cooper Haas, a Registered

∙ ∙ ∙Professional Reporter and Notary Public located in

∙ ∙ ∙Charlotte, Mecklenburg County, North Carolina.




                                                                                YVer1f




            Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 96 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                              Pages 2..5
Weldon Wallace Bullock, 02/25/2021
                                                   Page 2                                            Page 4
∙1∙   ∙APPEARANCES:                                           ∙1∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙P R O C E E D I N G S
∙2∙   ∙LAW OFFICES OF SHARIKA M. ROBINSON, PLLC
∙ ∙   ∙BY:∙ SHARIKA M. ROBINSON, ESQUIRE                      ∙2∙   ∙ ∙ ∙ Pursuant to NCGS 10B­25, WELDON WALLACE BULL
∙3∙   ∙ ∙ ∙ MICHAEL McGURL, ESQUIRE                           ∙3∙   ∙having been duly sworn remotely, was examined and
∙ ∙   ∙10230 Berkeley Place Drive
∙4∙   ∙Suite 220
                                                              ∙4∙   ∙testified as follows:
∙ ∙   ∙Charlotte, North Carolina∙ 28262                       ∙5∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ EXAMINATION
∙5∙   ∙704.561.6771                                           ∙6∙   ∙BY MS. ROBINSON:
∙ ∙   ∙srobinson@sharikamrobinsonlaw.com
∙6∙   ∙mmcgurl@sharikamrobinsonlaw.com                        ∙7∙   ∙ ∙ ∙ Q.∙ ∙Good morning, Mr. Bullock.∙ I'm not goi
∙ ∙   ∙ ∙ ∙ Counsel for Plaintiff (via Zoom)                  ∙8∙   ∙repeat what I just said.∙ Okay?∙ But I did want t
∙7
∙8∙   ∙WOMBLE BOND DICKINSON                                  ∙9∙   ∙introduce myself as Sharika Robinson.∙ I have my
∙ ∙   ∙BY:∙ CHRISTOPHER J. GEIS, ESQUIRE                      10∙   ∙colleague, Michael McGurl ­­ he's here also and w
∙9∙   ∙ ∙ ∙ LOUISA C. CLARK, ESQUIRE
∙ ∙   ∙One West 4th Street                                    11∙   ∙be participating.
10∙   ∙Winston­Salem, North Carolina∙ 27101                   12∙   ∙ ∙ ∙ ∙ ∙ ∙Have you ever been deposed before or a
∙ ∙   ∙336.721.3543
                                                              13∙   ∙witness?
11∙   ∙chris.geis@wbd­us.com
∙ ∙   ∙louisa.clark@wbd­us.com                                14∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
12∙   ∙ ∙ ∙ Counsel for Defendants (via Zoom)                 15∙   ∙ ∙ ∙ Q.∙ ∙You have?∙ Okay.∙ So you know the drill
13
∙ ∙   ∙ALSO PRESENT:                                          16∙   ∙then.∙ The reporter ­­ everybody asks that you an
14                                                            17∙   ∙questions in "yes" or "no."∙ And for purposes of
∙ ∙   ∙Peter White, Defendant
15                                                            18∙   ∙I will refer to Mr. White, the Plaintiff, as
16                                                            19∙   ∙"Mr. White" and Sheriff White, the sheriff, as
17
18
                                                              20∙   ∙"Sheriff White" so there's no confusion.
19                                                            21∙   ∙ ∙ ∙ ∙ ∙ ∙Is there any way that you would like fo
20                                                            22∙   ∙to refer to you?
21
22                                                            23∙   ∙ ∙ ∙ A.∙ ∙Mr. Bullock is fine.
23                                                            24∙   ∙ ∙ ∙ Q.∙ ∙Mr. Bullock?∙ So we don't confuse the t
24
25                                                            25∙   ∙Bullocks.∙ Okay.
                                                   Page 3                                            Page 5
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙EXAMINATION INDEX                ∙1∙       ∙ ∙ ∙ ∙ ∙ ∙So are you prepared to testify?∙ Have y
∙2∙   ∙WELDON WALLACE BULLOCK (via Zoom)
                                                          ∙2∙       ∙you're free of medications, free of anything that
∙3∙   ∙ ∙ ∙ BY MS. ROBINSON∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙4
∙4                                                            ∙3∙   ∙would impair your testimony today?
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙   ∙ ∙ ∙ ∙ ∙EXHIBIT INDEX                  ∙4∙     ∙ ∙ ∙ A.∙ ∙Yes.
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙                                           ∙5∙
                    ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙MARKED     ∙ ∙ ∙ Q.∙ ∙Okay.∙ So will you state your name for
∙7∙   ∙Exhibit 1∙   3­4­17 J. White VCSO application∙ ∙ ∙ ∙ ∙21
                                                            ∙6∙     ∙record.
∙8∙   ∙Exhibit 2∙   J. White background check letters∙ ∙ ∙ ∙ 21
∙9∙   ∙Exhibit 3∙
                                                            ∙7∙
                    Directive B.9, Use of Force∙ ∙ ∙ ∙ ∙ ∙ ∙ 46
                                                                    ∙ ∙ ∙ A.∙ ∙Weldon Bullock.
10∙   ∙Exhibit 4∙   J. White use­of­force administrative∙ ∙ ∙8∙
                                                            ∙48     ∙ ∙ ∙ Q.∙ ∙And your birthdate?
∙ ∙   ∙ ∙ ∙ ∙ ∙ ∙   investigation                           ∙9∙     ∙ ∙ ∙ A.∙ ∙March 28th, 1967.
11                                                            10∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you tell me your address.
∙ ∙   ∙Exhibit 5∙ BLET subject control/arrest techniques∙ ∙66
                                                              11∙   ∙ ∙ ∙ A.∙ ∙1029 Wood Owl Way in Durham, North Caro
12
∙ ∙   ∙Exhibit 6∙ Directive F.13, Use of Canines∙ ∙ ∙ ∙ ∙     12∙
                                                              ∙84   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Have you always resided in North
13                                                            13∙   ∙Carolina?
∙ ∙   ∙Exhibit 7∙   8­20­18 A. Hight employee counseling∙ ∙   ∙86
                                                              14∙   ∙ ∙ ∙ A.∙ ∙For a brief period of time, I wasn't.∙
14∙   ∙ ∙ ∙ ∙ ∙ ∙   record
                                                              15∙   ∙in New Jersey.
15∙   ∙Exhibit 8∙   9­6­18 W. Bullock firearms∙ ∙ ∙ ∙ ∙ ∙ ∙   ∙89
∙ ∙   ∙ ∙ ∙ ∙ ∙ ∙   qualification record instructions         16∙   ∙ ∙ ∙ Q.∙ ∙What about high school?∙ Where did you
16                                                            17∙   ∙high school?
∙ ∙   ∙Exhibit 9∙ 9­6­18 use­of­deadly­force handout∙ ∙ ∙     ∙90
                                                              18∙   ∙ ∙ ∙ A.∙ ∙In North Carolina.
17
                                                              19∙   ∙ ∙ ∙ Q.∙ ∙Can you tell me the name of that.
18
19                                                            20∙   ∙ ∙ ∙ A.∙ ∙Vance Senior High.
20                                                            21∙   ∙ ∙ ∙ Q.∙ ∙Yes.∙ And did you go to college?
21                                                            22∙   ∙ ∙ ∙ A.∙ ∙I did.
22
                                                              23∙   ∙ ∙ ∙ Q.∙ ∙Where did you go to college?
23
24
                                                              24∙   ∙ ∙ ∙ A.∙ ∙North Carolina Central University.
25                                                            25∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what did you major in?




                                                                                                              YVer1f




      Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 97 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               Pages 6..9
Weldon Wallace Bullock, 02/25/2021
                                        Page 6                                         Page 8
∙1∙   ∙ ∙ ∙ A.∙ ∙Criminal justice.             ∙1∙ ∙work court.∙ You would serve your warrants and se
∙2∙   ∙ ∙ ∙ Q.∙ ∙Did you seek any education after
                                               ∙2∙ your
                                                    ∙your criminal papers from some of the subpoenas.
∙3∙   ∙bachelor's degree?                      ∙3∙ ∙Sometimes there were papers.
∙4∙                                            ∙4∙ in
      ∙ ∙ ∙ A.∙ ∙I briefly started on my master's   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And so we're at ­­ 1992 is when
∙5∙   ∙education, but I didn't complete it.    ∙5∙ ∙started at Vance County Sheriff's Office, and the
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And where was that at? ∙6∙ ∙were promoted in 1997 to patrol.
∙7∙                                            ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙And what happened next in your career?
      ∙ ∙ ∙ A.∙ ∙At North Carolina Central University.
∙8∙                                            ∙8∙your
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So can you tell me about    ∙ ∙ career
                                                        ∙ A.∙ ∙I was promoted in 1997 to investigation
∙9∙                                            ∙9∙ ∙ or
      ∙as a police officer or as a sheriff's deputy   ∙ ∙­­Q.∙
                                                             so ∙To investigations?∙ Okay.
10∙   ∙after college, where did you work?      10∙ ∙ ∙ ∙ ∙ ∙ ∙And what type of investigations?
11∙   ∙ ∙ ∙ A.∙ ∙I was recruited by the U.S. Drug
                                               11∙ Enforcement
                                                    ∙ ∙ ∙ A.∙ ∙I was promoted to criminal investigatio
12∙   ∙Administration out of Newark, New Jersey.∙
                                               12∙ I∙and
                                                      worked
                                                          I worked, you know, all types of criminal cas
13∙                                            13∙I ∙but
      ∙with them briefly as an intern.∙ And then     came Iback
                                                            specialized in child sex abuse.
14∙   ∙to Vance County, and I worked for the Vance
                                               14∙ ∙County
                                                      ∙ ∙ Q.∙ ∙Okay.∙ And how long were you in that
15∙   ∙school system probably less than three years.∙   And
                                               15∙ ∙position?
16∙   ∙then in 1992, I started working at the Vance
                                               16∙ ∙ County
                                                      ∙ ∙ A.∙ ∙I was an investigator ­­ I was an
17∙   ∙Sheriff's Office.                       17∙ ∙investigator until 2005.∙ I had to serve some act
18∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ What was your position 18∙  ∙supervisor roles in investigation, but I don't kn
                                                initially?
19∙   ∙ ∙ ∙ A.∙ ∙Deputy sheriff.               19∙ ∙when those dates were.∙ But once I came out of
20∙   ∙ ∙ ∙ Q.∙ ∙How long were you a deputy sheriff?
                                               20∙ ∙investigations, I came out of investigations and
21∙   ∙ ∙ ∙ A.∙ ∙I think my first promotion was21∙
                                                 to ∙promoted
                                                     an         to a lieutenant in administration, and t
22∙   ∙investigator, and that was in 1997.∙ So 22∙
                                                from∙was
                                                      ­­ Ieither 2004 or 2005.∙ I'm not quite sure of t
23∙   ∙worked the road as a deputy sheriff as a23∙  ∙date.∙ I mean, I'm not quite sure of the year.
                                                 patrol
24∙                                            24∙division.
      ∙deputy.∙ Then I was switched to the civil    ∙ ∙ ∙ Q.∙ I∙All right.∙ And as a lieutenant, what w
25∙                                            25∙while,
      ∙worked in the civil division for a little    ∙your and
                                                           job duties?
                                        Page 7                                         Page 9
∙1∙   ∙then I was promoted to investigations. ∙1∙ ∙ ∙ ∙ A.∙ ∙I was an administrative lieutenant.∙ I
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So when you started as ∙2∙
                                                a deputy
                                                    ∙over records.∙ I was ­­ I believe I was doing thi
∙3∙   ∙sheriff, were you trained at all?       ∙3∙ ∙in evidence.∙ I was over the civil division.∙ I d
∙4∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙4∙ ∙administrative investigations.∙ Well, I actually
∙5∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ What type of training did
                                               ∙5∙ you
                                                    ∙administrative investigations as early as ­­ in m
∙6∙   ∙undergo?                                ∙6∙ ∙since my criminal ­­ that's my investigative posi
∙7∙                                            ∙7∙ ∙Soschool
      ∙ ∙ ∙ A.∙ ∙I went to the basic law enforcement     I continued doing those type investigations.
∙8∙                                            ∙8∙ that
      ∙here in Vance County, and when I completed   ∙ ∙ ∙basic
                                                           ∙ ∙ ∙Right now, that's what's coming to mind
∙9∙   ∙law enforcement school, I went through a∙9∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ In terms of the obligations?
                                                 training
10∙                                            10∙ ∙a ∙time.
      ∙phase for about ­­ I'm not sure of how long       ∙ A.∙ I∙Uh­huh.
11∙   ∙had to ride with a sergeant for a while.∙
                                               11∙And
                                                    ∙ ∙then
                                                         ∙ Q.∙ ∙So you said that you were over evidence
12∙   ∙once I finished that training phase, then
                                               12∙I ∙was
                                                      ∙ ∙sort
                                                           ∙ ∙ ∙What does that mean?
13∙   ∙of on my own.                           13∙ ∙ ∙ ∙ A.∙ ∙When deputies or investigators, offices
14∙                                            14∙say
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ "For a while," would you    ∙the  sheriff's office collected evidence on the sc
                                                       a week
15∙   ∙or two weeks or ­­                      15∙ ∙I was the person they turned it in to, and I was
16∙   ∙ ∙ ∙ A.∙ ∙No.∙ It ­­ it was ­­ it was at16∙
                                                 least   two of the evidence room.
                                                    ∙charge
17∙   ∙months, a minimum of two months.∙ It might
                                               17∙ have
                                                    ∙ ∙ ∙been
                                                           Q.∙ ∙Okay.∙ And how long were you in that
18∙   ∙longer, and I don't know how long it was.
                                               18∙ ∙position?
19∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you mentioned that you
                                               19∙ started
                                                    ∙ ∙ ∙ A.∙ ∙I started as an investigator, and I don
20∙                                            20∙and
      ∙at ­­ so you started as a deputy sheriff,    ∙know
                                                       you what
                                                            did year.∙ And in some form or fashion, I w
21∙   ∙a little patrol.                        21∙ ∙involved with it until I retired.
22∙                                            22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did you ever go to court when yo
      ∙ ∙ ∙ ∙ ∙ ∙Can you explain what that entailed.
23∙                                            23∙and
      ∙ ∙ ∙ A.∙ ∙You was assigned to a district,    ∙were
                                                       you in that position?
24∙                                            24∙ ∙You
      ∙would answer calls that were given to you.∙    ∙ ∙would
                                                           A.∙ ∙I did.
25∙                                            25∙ You
      ∙do things like transport mental patients.∙   ∙ ∙ would
                                                         ∙ Q.∙ ∙Is that where you were primarily depose




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 98 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 10..13
Weldon Wallace Bullock, 02/25/2021
                                        Page 10                                       Page 12
∙1∙                                            ∙1∙ ∙hiring
      ∙ ∙ ∙ A.∙ ∙No.∙ I've been deposed on ­­ when   you say process of a sheriff's deputy?
∙2∙                                            ∙2∙ cases
      ∙"go to court," I went to court in criminal          A.∙ ∙We would have an in­house application t
                                                    ∙ ∙ ∙ to
∙3∙   ∙testify in criminal cases.              ∙3∙ ∙someone may turn in, or sometimes they would go o
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙4∙ ∙and turn in the F­3 form without going ­­ having
∙5∙                                            ∙5∙ ∙having
      ∙ ∙ ∙ A.∙ ∙Things from homicide to break­ins,          the in­house application done.∙ I would do
                                                      to child
∙6∙   ∙sex abuse cases.                        ∙6∙ ∙criminal background check, a pre­employment crimi
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So I'm going to come back
                                               ∙7∙ to  you
                                                    ∙background  check, on the applicant, and then we w
∙8∙                                            ∙8∙ ∙set the applicant up for an interview.
      ∙saying that you were specifically over evidence.
∙9∙                                            ∙9∙did
      ∙ ∙ ∙ ∙ ∙ ∙When you were in that position,    ∙ ∙you
                                                        ∙ ∙ever
                                                             ∙ ∙The applicant would come in for an inte
10∙   ∙misplace or lose evidence?              10∙ ∙as little as one time, as many maybe as three tim
11∙   ∙ ∙ ∙ A.∙ ∙No.∙ I never misplace or lose 11∙
                                                evidence.
                                                    ∙you know, according to what the circumstances are
12∙                                            12∙ or
      ∙ ∙ ∙ Q.∙ ∙Had evidence ever been misplaced   ∙Typically,
                                                       lost in that was a three­person panel intervie
13∙   ∙Vance County?                           13∙ ∙and then once that process is complete, then we w
14∙   ∙ ∙ ∙ A.∙ ∙Yes.                          14∙ ∙make our recommendations to the sheriff and then
15∙   ∙ ∙ ∙ Q.∙ ∙In what situation?            15∙ ∙whether or not to hire or not to hire or our opin
16∙   ∙ ∙ ∙ A.∙ ∙I can remember one time one of16∙
                                                 the∙ drug
                                                      ∙ ∙ Q.∙ ∙Who is "we"?∙ Was there a specific pane
17∙                                            17∙sealed
      ∙officers, what he ­­ what he noted on the    ∙designated panel?
18∙   ∙envelope as far as the money ­­ what he 18∙  ∙ ∙was
                                                noted   ∙ A.∙
                                                            an ∙Yes.∙ So, typically ­­ and I don't reme
19∙   ∙amount that wasn't in the sealed envelope.∙   When the
                                               19∙ ∙them   all over the years.∙ But, typically, there w
20∙                                            20∙ ∙lieutenant,
      ∙lawyer and I sat down and opened the sealed   envelope,    myself, and maybe a captain or anothe
21∙   ∙it was, like, $20 short.                21∙ ∙lieutenant.∙ So I don't know who they were, you k
22∙   ∙ ∙ ∙ ∙ ∙ ∙I remember an incident where a22∙
                                                 gun∙every
                                                      was taken
                                                            single time, but there's typically three pe
23∙                                            23∙ ∙That
      ∙from an investigative scene out in the public   but ­­ Lieutenant Shearin was one of them that I
24∙   ∙never ­­ it was never turned in to evidence.∙   I never and Watkins.∙ I don't know if he was a
                                               24∙ ∙remember
25∙   ∙received it into evidence.∙ And even though   I never or lieutenant over time.∙ He might have b
                                               25∙ ∙captain

                                        Page 11                                       Page 13
∙1∙   ∙received it into evidence, it was still ∙1∙
                                                something
                                                    ∙promoted.∙
                                                            that You know, at some point, he might have
∙2∙                                            ∙2∙point
      ∙the Vance County Sheriff's Office at some    ∙a lieutenant.∙
                                                          had         Then he might have been a captain.
∙3∙   ∙control over, even though it never made ∙3∙  ∙the the
                                                it into   use of names without the rank, Shearin has do
∙4∙   ∙evidence room.                          ∙4∙ ∙it, Watkins has done it, I believe Shelton has do
∙5∙                                            ∙5∙where
      ∙ ∙ ∙ ∙ ∙ ∙And then I remember an incident    ∙it, aStainback has done it.
∙6∙                                            ∙6∙ ∙never
      ∙deputy took a gun off of somebody, and that    ∙ ∙ ∙got∙ ∙So over the years, there have been diff
∙7∙                                            ∙7∙ ∙people that ­­ along with me who have performed t
      ∙into evidence.∙ It never made it into evidence.
∙8∙   ∙ ∙ ∙ Q.∙ ∙Why would items never make it ∙8∙
                                                into∙duties.
                                                      evidence?
∙9∙   ∙ ∙ ∙ A.∙ ∙I can't answer that.∙ I can't ∙9∙  ∙ ∙ what
                                                answer   ∙ Q.∙­­∙But it's been primarily lieutenants?
10∙                                            10∙ didn't
      ∙why somebody else did something, that they   ∙ ∙ ∙ A.∙
                                                            turn∙Primarily, the lieutenants or higher.
11∙   ∙it in.∙ I was the one responsible for it11∙
                                                 once
                                                    ∙ ∙it∙ got
                                                           Q.∙ ∙Can you help me understand just the
12∙   ∙into evidence.                          12∙ ∙structure of the Vance County Sheriff's Office.∙
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ But did situations like13∙
                                                 that  ever
                                                    ∙I'm  not in law enforcement at all.∙ Just pretend
14∙                                            14∙County?
      ∙happen before at Vance County ­­ in Vance    ∙I know nothing about law enforcement from a ­­ wh
15∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   15∙ ∙are the particular roles?∙ Lieutenant, deputy ­­
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's change gears a16∙  ∙meanbit
                                                 little    deputy, lieutenant, captain or ­­
17∙                                            17∙the
      ∙and discuss the current hiring process at    ∙ ∙Vance
                                                         ∙ A.∙ ∙So the ­­ starting from the lower level
18∙   ∙County Sheriff's Office.                18∙ ∙going up through the ranks, you may have a person
19∙   ∙ ∙ ∙ A.∙ ∙I don't know anything about the
                                               19∙current
                                                    ∙who ­­ who's hired and not gone through BLET yet.
20∙   ∙hiring process.∙ I don't ­­ I'm retired.∙
                                               20∙I ∙we
                                                     don't
                                                         would
                                                            ­­ hire that person, offer the person a job
21∙   ∙ ∙ ∙ Q.∙ ∙Well, when you were there.∙ I 21∙  ∙that
                                                don't      person may be with us and then go through BL
                                                       ­­ okay.
22∙   ∙I don't want you to speak for, you know,22∙
                                                 Sheriff   Brame that's ­­ you know, the kind of termino
                                                    ∙You know,
23∙   ∙and what he does.                       23∙ ∙for that is ­­ you know, that's, like, a candidat
24∙   ∙ ∙ ∙ A.∙ ∙Okay.                         24∙ ∙a new hire or, you know, however you want to do i
25∙   ∙ ∙ ∙ Q.∙ ∙So when you were there, what was
                                               25∙ the  typical
                                                    ∙That  person may be working with us as a sworn off




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 99 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 14..17
Weldon Wallace Bullock, 02/25/2021
                                        Page 14                                       Page 16
∙1∙   ∙but hadn't done the state basic law enforcement
                                               ∙1∙ ∙times we did and did not have a chief deputy.∙ Th
∙2∙                                            ∙2∙ ∙were
      ∙training.∙ In terms of responsibility, that's       times we had a chief deputy, and the two cap
                                                       probably
∙3∙   ∙the lowest level of responsibility.∙ And∙3∙
                                                 then  you ­­
                                                    ∙would  team up to report to the chief deputy.∙ The
∙4∙   ∙you're a deputy once you finish out that∙4∙  ∙chief And
                                                 period.∙   deputy was directly to the sheriff.
∙5∙   ∙the deputies are the ones that primarily∙5∙  ∙ ∙on∙ the
                                                 take      Q.∙ ∙And so you recently retired.
∙6∙   ∙bulk of the calls and do the ­­ serving ∙6∙
                                                the ∙papers
                                                      ∙ ∙ ∙ and
                                                             ∙ ∙What was your position when you retired
∙7∙   ∙stuff like that.                        ∙7∙ ∙ ∙ ∙ A.∙ ∙I was chief deputy.
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙Within that shift over time, in
                                               ∙8∙absence   of a∙Chief deputy?∙ And so as chief deputy,
                                                    ∙ ∙ ∙ Q.∙
∙9∙   ∙sergeant, then you may have what's ­­ what
                                               ∙9∙ we  refer
                                                    ∙were  overto ­­ you were one of those people who wou
10∙   ∙as a senior deputy.∙ And that's a deputy10∙
                                                 who∙hire  and make use­of­force decisions and things o
                                                      has more
11∙   ∙experience than the BLET candidate, has 11∙
                                                been∙that
                                                      around
                                                           nature?
12∙   ∙long enough to kind of understand the jobs
                                               12∙ and
                                                    ∙ ∙ roles
                                                         ∙ A.∙ ∙Say that again.
13∙   ∙of deputy, who may understand the roles 13∙
                                                of a∙ ∙ ∙ Q.∙ ∙You would hire, make hiring decisions a
14∙   ∙supervisor but not ­­ has not been officially
                                               14∙ ∙orpromoted
                                                         recommendations and use­of­force decisions?
15∙   ∙to sergeant, which is the next step up. 15∙ ∙ ∙ ∙ A.∙ ∙Well, that ­­ some of those
16∙   ∙ ∙ ∙ ∙ ∙ ∙The sergeant is the first­line16∙
                                                 supervisor
                                                    ∙recommendations I don't ­­ "decision" might not b
17∙                                            17∙ ∙right
      ∙that runs the shift, and within that shift,          word.∙ But some of those recommendations, I
                                                     there are
18∙                                            18∙shift.∙
      ∙deputies in which is he supervises on the    ∙doing In
                                                            that as a captain.
19∙   ∙the same instance where ­­ on the patrol19∙  ∙ ∙in∙ Q.∙ ∙As a captain?
                                                 side
20∙                                            20∙ ∙ ∙ ∙ who,
      ∙criminal investigations, there may be detectives    A.∙ ∙Yeah.
21∙   ∙in an instance, would have been promoted.∙
                                               21∙ If
                                                    ∙ ∙you  were∙But you were definitely doing it as a c
                                                         ∙ Q.∙
22∙                                            22∙ ∙deputy,
      ∙a deputy and you went to ­­ as a detective,   they wouldtoo, also, right, recommendations?
23∙   ∙consider that a promotion.              23∙ ∙ ∙ ∙ A.∙ ∙Yes.
24∙                                            24∙ ∙ ∙ ∙from
      ∙ ∙ ∙ ∙ ∙ ∙Some may say that the ­­ transferring     Q.∙ a∙Okay.∙ So I would like to talk more abo
25∙   ∙sergeant to a detective may be a lateral25∙  ∙Mr. White
                                                 transfer   kind specifically.∙ Can you ­­ can you expla

                                        Page 15                                       Page 17
∙1∙                                            ∙1∙ you
      ∙of because the pay is almost the same when   ∙thelook
                                                          hiring
                                                              at process when it came to Mr. White.
∙2∙   ∙whether it's a promotion or not, but you∙2∙  ∙ ∙ ∙ A.∙ ∙Just like before, he filled out an
                                                 have
∙3∙   ∙nonsupervisory employees working.∙ It's ∙3∙
                                                just∙application,
                                                      like          whether it was in­house or he had an
∙4∙                                            ∙4∙ ∙come
      ∙deputies, but they're called investigators.∙        to me.∙ I don't know which one.∙ He sat down
                                                      And then
∙5∙                                            ∙5∙ ∙a which
      ∙within investigations, you have a supervisor,   panel,isand then the panel interviewed him.∙ I w
∙6∙   ∙a sergeant, a detective sergeant.       ∙6∙ ∙the one that did his criminal background check.
∙7∙   ∙ ∙ ∙ ∙ ∙ ∙On the same line, you may have∙7∙
                                                 a civil
                                                    ∙ ∙ ∙ ∙ ∙ ∙And once we got all of that stuff toget
∙8∙                                            ∙8∙may
      ∙division.∙ Within the civil division, you    ∙then
                                                       havethe sheriff made the decision to hire him.∙
∙9∙   ∙deputies working, and then you may have ∙9∙  ∙then once he got hired, he eventually went to the
                                                a sergeant
10∙   ∙working within the civil division.      10∙ ∙patrol division.
11∙   ∙ ∙ ∙ ∙ ∙ ∙Over time there have been detectives
                                               11∙ ∙ ∙ in   the ∙Did you review his application?
                                                        ∙ Q.∙
12∙   ∙drug unit that may or may not have a sergeant
                                               12∙ ∙ ∙ ∙ A.∙ ∙Yeah.∙ I would have been the one that l
13∙   ∙supervising them.∙ Sometimes it was a sergeant,
                                               13∙ ∙at his ­­ well, yeah.∙ I think I was the first on
14∙   ∙sometimes they weren't.∙ And then after 14∙
                                                the ∙think
                                                     sergeant
                                                            I was the first officer to see his applicat
15∙   ∙level, then you have the starting of the15∙
                                                 command   staff
                                                    ∙I don't   know if the sheriff saw it before I did,
16∙   ∙of lieutenants.                         16∙ ∙had it extensively because I was the one that act
17∙                                            17∙ ∙did
      ∙ ∙ ∙ ∙ ∙ ∙In the patrol division, typically        histwo
                                                     we had    background check.
18∙   ∙lieutenants that would supervise two sergeants
                                               18∙ ∙ ∙ who
                                                        ∙ Q.∙ ∙Okay.∙ I'm going ­­ I'm going to pull u
19∙                                            19∙ was
      ∙supervised however number of deputies that   ∙application
                                                        on the     and make sure that this is what you l
20∙   ∙shift.∙ In investigation, there was a lieutenant
                                               20∙ ∙at. who
21∙   ∙supervised the sergeant, who supervised 21∙
                                                the ∙ ∙ ∙ ∙ ∙ ∙Can you take a look at this document.
22∙   ∙investigators on the shift.             22∙ ∙ ∙ ∙ A.∙ ∙It looks like what I remember to be his
23∙                                            23∙ which
      ∙ ∙ ∙ ∙ ∙ ∙Then you had a patrol commander,   ∙writing.∙
                                                           was a That's the form which we used.
24∙   ∙captain.∙ You had an admin commander, which
                                               24∙ ∙was
                                                      ∙ ∙the
                                                           Q.∙ ∙Just review it for ­­ can you scroll ­­
25∙                                            25∙ ∙you
      ∙position I served in for a while.∙ And then   thereneed
                                                            wereus ­­ can we continue to scroll?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 100 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 18..21
Weldon Wallace Bullock, 02/25/2021
                                        Page 18                                       Page 20
∙1∙   ∙ ∙ ∙ A.∙ ∙Yeah.                         ∙1∙ ∙ ∙ ∙ A.∙ ∙I have to go through DCI and run his
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Just let us know when to
                                               ∙2∙keep   going. record, his driving record.∙ I have to g
                                                    ∙criminal
∙3∙   ∙ ∙ ∙ A.∙ ∙Keep going.∙ Okay.∙ Okay.∙ You∙3∙
                                                 can∙request
                                                      go.       from the clerk of courts anyplace he's ei
∙4∙   ∙Okay.∙ You can go.∙ Okay.∙ You can go.∙ ∙4∙  ∙lived
                                                Okay.∙   You or
                                                              canwent to school or graduated from high sc
∙5∙   ∙go.∙ Okay.∙ You can go.∙ You can go.    ∙5∙ ∙and pull the criminal records from the clerk of
∙6∙                                            ∙6∙ ∙courts.
      ∙ ∙ ∙ Q.∙ ∙That's the last page, Mr. Bullock.
∙7∙   ∙ ∙ ∙ A.∙ ∙Okay.                         ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙I think Mr. White had gotten some highe
∙8∙                                            ∙8∙ about
      ∙ ∙ ∙ Q.∙ ∙I want to ask you some questions   ∙education
                                                           this that might have been outside of North
∙9∙   ∙document.                               ∙9∙ ∙Carolina, and so I might have had to request for
10∙   ∙ ∙ ∙ A.∙ ∙Okay.                         10∙ ∙criminal histories in those places that he lived
11∙                                            11∙document.
      ∙ ∙ ∙ Q.∙ ∙So you ­­ can you identify this    ∙went to school outside of North Carolina.
12∙   ∙ ∙ ∙ A.∙ ∙It's the document that we used12∙
                                                 as ∙an∙ ∙ Q.∙ ∙So would you say ­­
13∙                                            13∙ ∙ ∙ ∙ A.∙ ∙His driving record would have been also
      ∙in­house form to gather information on potential
14∙   ∙applicants.                             14∙ ∙part of the criminal background check.
15∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And this is Mr. White's15∙
                                                 application?
                                                    ∙ ∙ ∙ Q.∙ ∙Would you say it was a pretty extensive
16∙   ∙ ∙ ∙ A.∙ ∙I believe it to be.           16∙ ∙background check?
17∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Michael,17∙
                                                 can∙ you
                                                       ∙ ∙ A.∙ ∙I wouldn't say it was extensive.
18∙   ∙ ∙ ∙ scroll.∙ And stop right here.      18∙ ∙ ∙ ∙ Q.∙ ∙You wouldn't say it was?
19∙   ∙BY MS. ROBINSON:                        19∙ ∙ ∙ ∙ A.∙ ∙No.
20∙   ∙ ∙ ∙ Q.∙ ∙Do you see where it says Shaw 20∙
                                                University?
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.
21∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   21∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you pull up
22∙   ∙ ∙ ∙ Q.∙ ∙And you see where it says "reason
                                               22∙ ∙for∙ ∙ the ­­ so we're going to mark Exhibit Number
23∙   ∙leaving"?∙ Can you read that to me.     23∙ ∙ ∙ ∙ So ­­
24∙   ∙ ∙ ∙ A.∙ ∙"Terminated."                 24∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ I don't think we marked
25∙   ∙ ∙ ∙ Q.∙ ∙And Louisburg College.∙ Can you
                                               25∙read
                                                    ∙ ∙ the
                                                         ∙ Exhibit Number 1.

                                        Page 19                                       Page 21
∙1∙   ∙reason for leaving.                     ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Well, let's mark
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ "Terminated."           ∙2∙ ∙ ∙ ∙ Exhibit Number 1 as Mr. White's application
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's go to the∙3∙
                                                 next.∙
                                                    ∙ ∙ ∙Let's
                                                           employment.
∙4∙   ∙ ∙ ∙ go down a little bit more.         ∙4∙ ∙ ∙(Exhibits 1 and 2 were marked for identificatio
∙5∙   ∙BY MS. ROBINSON:                        ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ And we sent you this via
∙6∙   ∙ ∙ ∙ Q.∙ ∙So is it fair to say that Mr. ∙6∙
                                                White
                                                    ∙ ∙ ∙ email, too, Mr. Geis.
∙7∙   ∙disclosed that he had been terminated? ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Well, I didn't get the email
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   ∙8∙ ∙ ∙ ∙ and I looked at my emails 30 minutes ago.∙ Y
∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And let's go down.∙ I have
                                               ∙9∙ ∙another
                                                      ∙ ∙ perfectly willing ­­ or you're perfectly wit
10∙   ∙question I want to ask you about this document
                                               10∙ ∙ ∙ while
                                                        ∙ your rights to introduce these documents.∙ I
11∙   ∙we're up ­­ while we have it up.        11∙ ∙ ∙ ∙ think you should mark them.
12∙                                            12∙ going.
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Keep going.∙ Keep   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ All right.∙ I want you ­
13∙   ∙BY MS. ROBINSON:                        13∙ ∙ ∙ ∙ want you to have them.∙ Okay?∙ And you do ha
14∙   ∙ ∙ ∙ Q.∙ ∙Can you read the last sentence14∙
                                                 on ∙this
                                                      ∙ ∙ page.
                                                           them.∙ So if you need to take a break and ch
15∙                                            15∙ ∙ ∙contract
      ∙ ∙ ∙ A.∙ ∙"Are you willing to sign a two­year    ∙ your email, please let me know.
16∙   ∙for employment?"                        16∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ We will take a break.∙ We'll
17∙   ∙ ∙ ∙ Q.∙ ∙And what was his response?    17∙ ∙ ∙ ∙ about a ten­minute break.∙ Thank you.
18∙   ∙ ∙ ∙ A.∙ ∙Yes.                          18∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Thank you.
19∙   ∙ ∙ ∙ Q.∙ ∙I think that's it for this document.∙    I'll
                                               19∙ ∙ ∙ (Recess   in proceedings from 10:35 to 11:01 a.m
20∙   ∙get back to the contract.               20∙ ∙BY MS. ROBINSON:
21∙                                            21∙ ∙ ∙ ∙ Q.∙ ∙So, Mr. Bullock, I was asking you about
      ∙ ∙ ∙ ∙ ∙ ∙So after you ­­ after you reviewed
22∙                                            22∙ ∙Mr. aWhite's background, and I asked whether or no
      ∙Mr. White's application, you said you conducted
23∙   ∙criminal background check?              23∙ ∙was extensive or not.∙ Thank you.∙ And you said t
24∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   24∙ ∙it wasn't extensive.
25∙   ∙ ∙ ∙ Q.∙ ∙What did that entail?         25∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you pull up




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 101 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 22..25
Weldon Wallace Bullock, 02/25/2021
                                        Page 22                                       Page 24
∙1∙   ∙ ∙ ∙ document that shows ­­ yes.        ∙1∙ ∙documents, this exhibit.
∙2∙   ∙BY MS. ROBINSON:                        ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙And so after reaching out to all those
∙3∙   ∙ ∙ ∙ Q.∙ ∙Can you see that document?    ∙3∙ ∙counties, obtaining Mr. White's criminal record,
∙4∙                                            ∙4∙1 ∙driving
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's go to Page     of it so record, and other ­­ and reviewing his
∙5∙   ∙ ∙ ∙ Chris can identify that.           ∙5∙ ∙application, what questions did you have about hi
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ You need to read that.
                                               ∙6∙ ∙employment?
∙7∙   ∙BY MS. ROBINSON:                        ∙7∙ ∙ ∙ ∙ A.∙ ∙About his what?
∙8∙   ∙ ∙ ∙ Q.∙ ∙And I'm going to give you a few.∙
                                               ∙8∙ ∙It's
                                                      ∙ ∙ aQ.∙ ∙About his prospects for employment.
∙9∙                                            ∙9∙ a∙ few
      ∙23­page document, so I'm going to give you     ∙ ∙ ­­
                                                           A.∙ ∙I don't remember specific questions tha
10∙   ∙you know, as long as you like to look over
                                               10∙ it.
                                                    ∙had.∙ We, in general, go over people's work histo
11∙   ∙ ∙ ∙ A.∙ ∙Can I move towards the screen?11∙ ∙where he went to school, where he lived, any crim
12∙                                            12∙you
      ∙ ∙ ∙ Q.∙ ∙Yes, sir.∙ And, Mr. Bullock, if    ∙charges
                                                       would you may have.∙ We might talk about his
13∙   ∙just let him know when to scroll down in13∙
                                                 the∙driver's
                                                      same      history.∙ We would talk about his employ
14∙   ∙fashion.                                14∙ ∙history.∙ We might ­­ some people we give, like,
15∙   ∙ ∙ ∙ A.∙ ∙You can scroll down.∙ Okay.∙ Okay.∙   Okay. scenarios on how you will respond to a
                                               15∙ ∙little
16∙   ∙Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙
                                               16∙Okay.∙
                                                    ∙particular
                                                           Okay. scenario.
17∙                                            17∙ Okay.
      ∙Put it so I can see the top of it.∙ Okay.∙   ∙ ∙ ∙ ∙ ∙ ∙That's what's coming to mind right now.
18∙   ∙Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙
                                               18∙Okay.∙
                                                    ∙ThereOkay.
                                                            may be others.
19∙   ∙Okay.∙ Okay.                            19∙ ∙ ∙ ∙ Q.∙ ∙Well, I want you to, if you can recall,
20∙                                            20∙ ∙be
      ∙ ∙ ∙ Q.∙ ∙And do you recognize this document   ­­ more
                                                          thesespecific now about Mr. White.
21∙   ∙documents?                              21∙ ∙ ∙ ∙ ∙ ∙ ∙After you performed this background che
22∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   22∙ ∙him, what was his next step in the employment pro
23∙   ∙ ∙ ∙ Q.∙ ∙And is that your signature on 23∙
                                                these
                                                    ∙ ∙ ∙ A.∙ ∙He would have been sworn in.∙ And at so
24∙   ∙documents?                              24∙ ∙point, he'll go to a shift.∙ You know, he might n
25∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   25∙ ∙have immediately gone to a shift because we're a

                                        Page 23                                       Page 25
∙1∙   ∙ ∙ ∙ Q.∙ ∙And can you identify these documents.
                                               ∙1∙ ∙small, poor county.∙ We might not have uniforms t
∙2∙   ∙ ∙ ∙ A.∙ ∙Those forms ­­ those AOC forms∙2∙
                                                 are∙at  thisinpoint.∙ Sometimes cars aren't available a
                                                      forms
∙3∙   ∙which I used to reach out to our clerks ∙3∙
                                                of courts   or
                                                    ∙this point.
∙4∙   ∙requests for criminal background information.
                                               ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙Typically, what happens is there may be
∙5∙   ∙ ∙ ∙ Q.∙ ∙And for purposes of the record,
                                               ∙5∙I ∙waiting
                                                     would justperiod, depending on when that applicant
∙6∙   ∙like for you to ­­ we're going to start ∙6∙
                                                from∙in
                                                      thebecause
                                                           top    of uniforms and whatever, other
∙7∙   ∙and go to ­­ and then each county that you
                                               ∙7∙ reached   out
                                                    ∙certifications   he might have.∙ Like, he would hav
∙8∙   ∙to.                                     ∙8∙ ∙go qualify for his service work, so that had to t
∙9∙   ∙ ∙ ∙ ∙ ∙ ∙Can you read that county.∙ Just
                                               ∙9∙read   the And so typically what we do when we have p
                                                    ∙time.∙
10∙   ∙county.                                 10∙ ∙who are kind of caught in that phase, we have ­­
11∙   ∙ ∙ ∙ A.∙ ∙Martin County, North Carolina;11∙
                                                 Merrimack
                                                    ∙we'll ­­ the sheriff's office is responsible for
12∙                                            12∙ ∙courthouse
      ∙County, New Hampshire; Hillsborough County,   New          security, and so sometimes we'll send
13∙                                            13∙ ∙people up to the X­ray for an undetermined amount
      ∙Hampshire; Hillsborough County, New Hampshire.
14∙   ∙ ∙ ∙ ∙ ∙ ∙Is that the same document?    14∙ ∙time until all these things come, and then we can
15∙   ∙ ∙ ∙ Q.∙ ∙That's the same document.     15∙ ∙him ready to go to a shift.
16∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ Wayne County, North Carolina;
                                               16∙ ∙ ∙ ∙ ∙ ∙ ∙Then once he goes ­­ if he's ­­ in his
17∙   ∙Franklin County, North Carolina; Wake County,
                                               17∙ ∙particular
                                                       North      case, he was hired to be a deputy.∙ So
18∙   ∙Carolina; Bertie County, North Carolina;18∙
                                                 Chowan
                                                    ∙know, he would be waiting for a shift assignment
19∙   ∙County, North Carolina; Pasquotank County,   ∙to a shift.∙ Some people we hire, and we have a ­
                                               19∙ North
20∙                                            20∙ ∙like
      ∙Carolina; Perquimans County, North Carolina;   Pitt an investigator's opening, and we hire an
21∙   ∙County, North Carolina; Union County, North
                                               21∙ ∙investigator.∙
                                                     Carolina.        Then an investigator would go stra
22∙   ∙ ∙ ∙ Q.∙ ∙I think that was the last county,   correct?
                                               22∙ ∙to   investigation.∙ But, again, everybody has to w
23∙   ∙ ∙ ∙ A.∙ ∙(The witness nodded.)         23∙ ∙to get qualified because of what happens at that
24∙   ∙ ∙ ∙ Q.∙ ∙And I'm going to ask you some 24∙
                                                more∙point.
25∙   ∙questions, but I think we're done with these
                                               25∙ ∙ ∙ ∙ ∙ ∙ ∙After he's sworn in, he's ­­ you know,




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 102 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 26..29
Weldon Wallace Bullock, 02/25/2021
                                        Page 26                                       Page 28
∙1∙   ∙a sworn deputy sheriff at that point. ∙1∙ ∙Mr. White specifically, I do not recall how many.
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, let's rewind.∙ Let's   rewind. of one, though.
                                               ∙2∙ ∙minimum
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙He would have had his panel interview
                                               ∙3∙ ∙ ∙ ∙before
                                                           Q.∙ ∙Why would you ever perform three panel
∙4∙   ∙you ran his background, or would that panel
                                               ∙4∙ ∙interviews?
                                                     review
∙5∙   ∙have come afterwards?                   ∙5∙ ∙ ∙ ∙ A.∙ ∙Sometimes we get information that we do
∙6∙                                            ∙6∙ ∙have
      ∙ ∙ ∙ A.∙ ∙No.∙ I would have ran his background      ahead of time sometimes.∙ Sometimes the appl
                                                        before
∙7∙   ∙the panel review.                       ∙7∙ ∙might not have information that we need when we a
∙8∙                                            ∙8∙ ∙for it.∙
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So after you ran his background,    thenThere's just various reasons why we do i
∙9∙                                            ∙9∙case,
      ∙explain what happened next in Mr. White's    ∙ ∙ ∙if∙ you
                                                             ∙ ∙And, again, a minimum of one that's bee
10∙   ∙can recall.                             10∙ ∙done.∙ For an example, what will be an example of
11∙   ∙ ∙ ∙ A.∙ ∙I can't recall specifically.∙ 11∙
                                                I can  tell you
                                                    ∙minimum   of one, let's say there was an officer wh
12∙   ∙what I generally do.∙ I can't recall specifically
                                               12∙ ∙workedwith
                                                             here before and he went and, say, worked a
13∙                                            13∙ ∙another
      ∙Mr. White.∙ But you know, I ­­ the backgrounds   come inplace and then came back shortly after.∙
14∙   ∙different forms.∙ They come in what you 14∙
                                                see ∙still
                                                     here, the
                                                            might have a one panel interview because we
15∙                                            15∙They
      ∙Administrative Office of Courts request.∙    ∙more  familiar with that particular officer.
                                                        come
16∙   ∙through DCI, they come through NCIC, and16∙
                                                 they
                                                    ∙ ∙come
                                                        ∙ ∙ ∙ ∙Sometimes we have people who we've been
17∙   ∙through DMV.                            17∙ ∙working with for years, like, at the police
18∙   ∙ ∙ ∙ ∙ ∙ ∙So I would have done all those18∙
                                                 things,
                                                    ∙department.∙
                                                          and       This is a small town, who we all ­­
19∙   ∙this stuff I may have gotten back or may19∙
                                                 not∙know,
                                                      have we know.∙ They might have an interview ­­ a
20∙   ∙gotten back.∙ I'm caught at the mercy of20∙
                                                 the∙minimum
                                                      clerks inof one.∙ And some people, for whatever
21∙   ∙terms of getting back whatever information     need to background, where they live, trying to g
                                               21∙ I∙reasons,
22∙   ∙get back.∙ And what ­­ but all this stuff
                                               22∙is∙information
                                                      ongoing,     in, you know, it's just ­­ it's no ­­
23∙   ∙and it's always compiling.              23∙ ∙no concrete reason every single time it was done
24∙   ∙ ∙ ∙ ∙ ∙ ∙Mr. White would have had to provide
                                               24∙ ∙particular
                                                       some       way.
25∙   ∙documents for us, like his degrees, his 25∙  ∙ ∙ ∙ofQ.∙
                                                ­­ copy      his∙Okay.∙ So moving on.∙ So Mr. White was

                                        Page 27                                       Page 29
∙1∙   ∙driver's license, social security card.∙∙1∙  ∙ultimately
                                                 Because   he     recommended for hire.
∙2∙                                            ∙2∙ ∙ ∙ ∙I ∙ ∙ ∙Who made that recommendation?
      ∙was a previously sworn law enforcement officer,
∙3∙   ∙would have had to have gotten his basic ∙3∙
                                                law ∙ ∙ ∙ A.∙ ∙The recommendation to hire ­­ when you
∙4∙   ∙enforcement certificate.                ∙4∙ ∙first recommended to hire, we send it to the sher
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙So at some point in time, all ∙5∙
                                                that∙or  to training
                                                      stuff  is       standards.∙ To training standards,
∙6∙                                            ∙6∙ through
      ∙being gathered and compiled as we're going   ∙made that
                                                             the recommendation.∙ It should be on a form
∙7∙   ∙process of trying to get him hired.     ∙7∙ ∙that I sent to training standards saying I recomm
∙8∙                                            ∙8∙ ∙to
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ But is it safe to say that   the hire.
                                                          panel,
∙9∙                                            ∙9∙ you
      ∙the three panel, would have convened after   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So can you tell me, how does tha
10∙   ∙received all of the necessary documents?10∙ ∙process work?∙ Would you recommend him for hire t
11∙   ∙ ∙ ∙ A.∙ ∙No, no.∙ Not necessarily.∙ It 11∙
                                                wouldn't   be first and then to training standards or ­
                                                    ∙sheriff
12∙   ∙safe to say that, because, again, some of
                                               12∙this
                                                    ∙ ∙ stuff
                                                         ∙ A.∙ ∙Yeah.∙ After we finish the last panel
13∙   ∙you get back ahead of time; some of the 13∙
                                                stuff
                                                    ∙interview,
                                                       you        then a recommendation would be made to
14∙   ∙don't get back ahead of time.∙ It just depends   on when
                                               14∙ ∙sheriff    to hire or not to hire.
15∙   ∙I had time to put it out, when I sat down
                                               15∙at∙ the
                                                      ∙ ∙ Q.∙ ∙Okay.∙ And so the recommendation ultima
16∙                                            16∙when
      ∙computer and ran the information and then    ∙washis
                                                          recommended to hire Mr. White?
17∙   ∙panel interview was.                    17∙ ∙ ∙ ∙ A.∙ ∙Not to the sheriff.
18∙   ∙ ∙ ∙ ∙ ∙ ∙Specifically to Mr. White, I can't
                                               18∙ ∙ tell   you ∙Not to the sheriff?
                                                      ∙ ∙ Q.∙
19∙   ∙how that fell in line.                  19∙ ∙ ∙ ∙ A.∙ ∙That's correct.
20∙                                            20∙ panel
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you recall Mr. White's   ∙ ∙ ∙ Q.∙ ∙So who recommended Mr. White for hire?
21∙                                            21∙ he
      ∙interview and how many of those interviews   ∙ ∙had?
                                                         ∙ A.∙ ∙Once the panel ­­ our recommendations i
22∙   ∙ ∙ ∙ A.∙ ∙I do not.∙ He had a minimum of22∙  ∙just
                                                 one,  but ajust
                                                              recommendation.∙ Ultimately, the sheriff h
23∙   ∙like anybody else, they could do one or 23∙  ∙the
                                                two.∙  It last
                                                           just say on whether or not we're going to swe
24∙                                            24∙three.∙
      ∙really depends.∙ And maybe sometimes even    ∙him in,Youand I get all the information to training
25∙   ∙know, it depends on certain circumstances.∙   But for
                                               25∙ ∙standards.∙    He has that final say; the panel does




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 103 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 30..33
Weldon Wallace Bullock, 02/25/2021
                                        Page 30                                       Page 32
∙1∙   ∙have that final say.                    ∙1∙ ∙ ∙ ∙ Q.∙ ∙And who was "we"?∙ Who is "we"?
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ I understand.∙ I'm just∙2∙
                                                 trying
                                                    ∙ ∙ ∙toA.∙get∙I'm ­­ you know, typically we go back i
∙3∙   ∙a timeline together.                    ∙3∙ ∙whoever was with me during the time that we
∙4∙   ∙ ∙ ∙ A.∙ ∙I don't know the timeline.∙ I ∙4∙
                                                don't  know.
                                                    ∙interviewed    Mr. White, who ­­ the gentlemen ­­ th
∙5∙   ∙ ∙ ∙ Q.∙ ∙So ­­ but he was ultimately ­­∙5∙
                                                 we ∙three
                                                     know heof us would go back in ­­ or two of us, how
∙6∙   ∙was hired.                              ∙6∙ ∙many it was, would go back in and talk to the she
∙7∙                                            ∙7∙be∙ hired?
      ∙ ∙ ∙ ∙ ∙ ∙So the panel recommended him to      ∙ ∙ Q.∙ ∙But you don't remember who "we" was?
∙8∙                                            ∙8∙him
      ∙ ∙ ∙ A.∙ ∙No, the panel did not recommend    ∙ ∙to∙ be
                                                           A.∙ ∙No.∙ I don't remember.
∙9∙   ∙hired.                                  ∙9∙ ∙ ∙ ∙ Q.∙ ∙In this particular one, how many ­­ how
10∙   ∙ ∙ ∙ Q.∙ ∙The panel didn't recommend Mr.10∙
                                                 White  to be have you recommended in ­­ or deputies h
                                                    ∙officers
11∙   ∙hired by the sheriff?                   11∙ ∙you recommended not to be hired?
12∙   ∙ ∙ ∙ A.∙ ∙That's correct.               12∙ ∙ ∙ ∙ A.∙ ∙I don't have a number.∙ I've been doing
13∙                                            13∙ then,
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So what did the panel do,   ∙sinceif1997.∙
                                                               it    I couldn't ­­ there's no ­­ I have n
14∙   ∙didn't recommend him to be hired?       14∙ ∙of knowing.∙ There have been a lot we recommended
15∙   ∙ ∙ ∙ A.∙ ∙I don't ­­ maybe I don't understand
                                               15∙ ∙tothehire.∙ There have been a lot we've recommended
16∙   ∙question.                               16∙ ∙hire.
17∙   ∙ ∙ ∙ Q.∙ ∙Yeah.∙ If the panel convened and
                                               17∙ interviewed
                                                    ∙ ∙ ∙ Q.∙ ∙Give me just a roundabout number as in
18∙   ∙Mr. White to determine if he was to be recommended
                                               18∙ ∙lot."∙ to Five?
19∙   ∙the sheriff to be hired, right, that was19∙
                                                 the∙ whole
                                                      ∙ ∙ A.∙ ∙It's ­­ if you could somehow tally up t
20∙   ∙purpose of convening the panel, correct?20∙ ∙amount of applications we've had since 1997 until
21∙   ∙ ∙ ∙ A.∙ ∙The whole purpose of the panel21∙
                                                 is ∙left  office, I mean, I cannot put a number on it
                                                     to gather
22∙   ∙information about the applicant so that 22∙
                                                we can
                                                    ∙because I have no way of formulating how many.∙ I
23∙                                            23∙to∙just
      ∙determine whether or not we recommend him           be making up something.
                                                      be hired
24∙   ∙or not.                                 24∙ ∙ ∙ ∙ Q.∙ ∙So in 1997, you were in investigation?∙
25∙                                            25∙ ∙sat on panels in 1997 also?
      ∙ ∙ ∙ Q.∙ ∙Right.∙ And that's what I'm saying.
                                        Page 31                                       Page 33
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙Did this panel recommend Mr. White
                                               ∙1∙ ∙ for
                                                      ∙ ∙ A.∙ ∙I did.∙ I did.∙ As a matter of fact, th
∙2∙   ∙hiring?                                 ∙2∙ ∙forms you see, because it was so ­­ done so
∙3∙   ∙ ∙ ∙ A.∙ ∙No.∙ Not to the sheriff.      ∙3∙ ∙haphazardly before, I created these forms.∙ I'm t
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So what did the panel do,
                                               ∙4∙ then?
                                                    ∙one that started the process of coming in and goi
∙5∙                                            ∙5∙ ∙through ­­ sitting down and going through a proce
      ∙ ∙ ∙ A.∙ ∙We recommended not to hire him.
∙6∙   ∙ ∙ ∙ Q.∙ ∙You recommended the sheriff not
                                               ∙6∙to∙back
                                                      hire when I got hired and back under ­­ not Sheri
∙7∙   ∙Mr. White?                              ∙7∙ ∙White but the other sheriff.∙ You would walk in,
∙8∙   ∙ ∙ ∙ A.∙ ∙That's correct.               ∙8∙ ∙he would shake your hand when you were hired.
∙9∙   ∙ ∙ ∙ Q.∙ ∙And the sheriff went ahead and∙9∙
                                                 hired
                                                    ∙ ∙ him,
                                                         ∙ ∙ ∙ ∙I was hired that way.∙ I was hired with
10∙   ∙anyhow?                                 10∙ ∙even putting an application in.∙ He said, "You're
11∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   11∙ ∙hired."∙ I came back to get an application after
12∙                                            12∙ ∙process, and I thought that wasn't how the proces
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you tell me about that
13∙   ∙recommendation.                         13∙ ∙to be.∙ So this particular format you see here is
14∙   ∙ ∙ ∙ A.∙ ∙I think vaguely we discussed that   he had I came up with that.
                                               14∙ ∙doing.∙
15∙   ∙been fired for so many ­­ from previous 15∙
                                                positions
                                                    ∙ ∙ ∙ ∙that
                                                             ∙ ∙So I've been doing that type work since
16∙   ∙he had, and I think that was the reason 16∙
                                                why ∙1997.
                                                     we
17∙   ∙recommended not to hire him.            17∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ So when you say ­­ you're
18∙                                            18∙ ∙talking
      ∙ ∙ ∙ Q.∙ ∙Did you­all put that recommendation    in    about the letter on the sheriff's letterh
19∙   ∙writing?                                19∙ ∙ ∙ ∙ A.∙ ∙Yes.
20∙   ∙ ∙ ∙ A.∙ ∙I think we walked down to the 20∙
                                                sheriff
                                                    ∙ ∙ ∙and
                                                           Q.∙ ∙Not the court form?
21∙   ∙talked to him.                          21∙ ∙ ∙ ∙ A.∙ ∙No, not the court form.
22∙                                            22∙ ∙you
      ∙ ∙ ∙ Q.∙ ∙And what did the sheriff say when    ∙ ∙said
                                                           Q.∙ ∙Okay.∙ But the court form requesting th
23∙   ∙it?                                     23∙ ∙background would have been part of the hiring pro
24∙                                            24∙ president,
      ∙ ∙ ∙ A.∙ ∙He said, "Unless he's killed the   ∙ ∙ ∙ A.∙ ∙Like, if you're referring to the AOC 31
25∙   ∙I'm going to hire him."                 25∙ ∙form ­­




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 104 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 34..37
Weldon Wallace Bullock, 02/25/2021
                                        Page 34                                       Page 36
∙1∙   ∙ ∙ ∙ Q.∙ ∙Yes.                          ∙1∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?
∙2∙   ∙ ∙ ∙ A.∙ ∙Right.∙ This is something that∙2∙
                                                 we ∙done,
                                                      ∙ ∙ Q.∙
                                                            but ∙How long had he been the sheriff at tha
∙3∙                                            ∙3∙ ∙point?
      ∙I have been at the sheriff's office's where   this
∙4∙   ∙wasn't even done.                       ∙4∙ ∙ ∙ ∙ A.∙ ∙He became sheriff in '06, I think.∙ Hol
∙5∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙5∙ ∙'06.∙ And he stopped being sheriff in 2018.
∙6∙   ∙ ∙ ∙ A.∙ ∙That's why I ­­ the process had
                                               ∙6∙started.
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you said it wasn't the first
∙7∙                                            ∙7∙ ∙ ∙­­∙ when
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can ­­ when did that process       ∙ ∙ ∙Can you name an instance in which he di
∙8∙                                            ∙8∙ ∙take check
      ∙did the process of seeking a criminal background    your recommendation?
∙9∙   ∙start?∙ Do you recall that?             ∙9∙ ∙ ∙ ∙ A.∙ ∙He didn't take my recommendation for
10∙   ∙ ∙ ∙ A.∙ ∙Well, you have to ­­ you have 10∙  ∙Mr. White.
                                                to run
11∙   ∙somebody's criminal background check.∙ Training
                                               11∙ ∙ ∙ ∙ Q.∙ ∙Aside from Mr. White.
12∙   ∙standards won't allow you to submit an applicant
                                               12∙ ∙ ∙ ∙ A.∙ ∙Oh, yes.∙ There was a young lady named
13∙   ∙without a background check being done.∙ 13∙
                                                So the
                                                    ∙Kimberly Gregory from Durham.
14∙   ∙background had to be done in some form or
                                               14∙fashion.
                                                    ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ You can't talk about any
15∙   ∙ ∙ ∙ ∙ ∙ ∙The way in which it was done, 15∙
                                                you ∙know,
                                                      ∙ ∙ particular person.
16∙   ∙early on, even ­­ even through me, you would
                                               16∙ ∙ call
                                                      ∙ ∙ ∙the∙ ∙THE WITNESS:∙ Oh, okay.∙ All right.
17∙   ∙clerk up and say, "This is me.∙ Send me 17∙
                                                information
                                                    ∙ ∙ ∙ ∙ ∙ ∙Well, there was a young lady who was fr
18∙                                            18∙ they
      ∙you've got on this person right here," and   ∙ ∙ ∙would
                                                           Durham Police Department that I recommended
19∙   ∙do it.∙ But then over time, that didn't 19∙
                                                go.∙∙ That
                                                      ∙ ∙ the panel recommended to hire, and he didn't
20∙                                            20∙ ∙ ∙ request
      ∙didn't wash.∙ So over time, we had to formally   ∙ hire, which stood out.∙ The reason why that
21∙   ∙it in writing and sign it as the requester,
                                               21∙ ∙and
                                                      ∙ ∙then
                                                           stands out in my mind is because her trainin
22∙   ∙they would send us the information.     22∙ ∙ ∙ ∙ portfolio was really, really thick.∙ It was
23∙   ∙ ∙ ∙ Q.∙ ∙Was that a ­­                 23∙ ∙ ∙ ∙ thick as this right here, and I thought she
24∙   ∙ ∙ ∙ A.∙ ∙The way that started, I don't 24∙
                                                know,
                                                    ∙ ∙but  I
                                                        ∙ have   been a good hire.
25∙                                            25∙ ∙BY MS. ROBINSON:
      ∙know in the beginning, it wasn't that way.

                                        Page 35                                       Page 37
∙1∙   ∙ ∙ ∙ Q.∙ ∙Was that due to a change in policy
                                               ∙1∙ ∙ of
                                                      ∙ ∙ Q.∙ ∙Okay.∙ So I want to ­­ I want to unders
∙2∙                                            ∙2∙ ∙your role a little more.∙ I know you sat on these
      ∙training standards or policy of Vance County?
∙3∙                                            ∙3∙ ∙hiring
      ∙ ∙ ∙ A.∙ ∙No.∙ That was just my own personal   taking panels, and that was probably one aspect o
∙4∙                                            ∙4∙ I∙your
      ∙the bull by the horns and doing it because          role at the time of Mr. White's employment,
                                                      didn't
∙5∙   ∙like the way it was done.               ∙5∙ ∙particular.∙ And I've asked you some about it, bu
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ So Mr. White was∙6∙
                                                 not∙would ­­ you said that you were in a different
∙7∙   ∙recommended but was hired.              ∙7∙ ∙division.
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙Do you recall Mr. White when he
                                               ∙8∙started
                                                    ∙ ∙ ∙ ∙at∙ ∙What division were you in?
∙9∙   ∙the sheriff's department?∙ Do you recall∙9∙
                                                 any∙ ­­
                                                      ∙ ∙any
                                                           A.∙ ∙I was in charge of the administration
10∙   ∙specifics about his employment?         10∙ ∙division and the divisions that are under me.
11∙   ∙ ∙ ∙ A.∙ ∙No.∙ Once I ­­ because he's not
                                               11∙coming
                                                    ∙ ∙ ∙ to
                                                           Q.∙my∙So what does "administrative" mean,
12∙   ∙division, I don't ­­ I wouldn't see him 12∙
                                                on a∙"administrative division"?
13∙   ∙day­to­day basis, or I wouldn't interact13∙
                                                 with
                                                    ∙ ∙him  on a∙I'm responsible for records, like for t
                                                         ∙ A.∙
14∙   ∙day­to­day basis.∙ You know, I ­­ once all
                                               14∙ the
                                                    ∙DCI records, gun permits, concealed handgun permi
15∙   ∙paperwork is gone, I don't ­­ you know, 15∙
                                                I don't
                                                    ∙civilhave
                                                            papers, criminal investigations, evidence,
16∙   ∙anything more in terms of directly interacting
                                               16∙ ∙background
                                                        with      information, fingerprints.∙ I was in c
17∙   ∙him on a day­to­day basis.∙ I don't have17∙  ∙of court
                                                 anything   thatdivision.
18∙   ∙I recall that I could add.              18∙ ∙ ∙ ∙ Q.∙ ∙So, Mr. Bullock, walk me through, like,
19∙                                            19∙ ∙typical
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ How did that make you feel   when the day in your life when ­­ at the time of
20∙                                            20∙ ∙Mr. White's employment.
      ∙sheriff did not take your recommendation?
21∙                                            21∙of∙ way.
      ∙ ∙ ∙ A.∙ ∙It didn't make me feel any kind      ∙ ∙ A.∙ ∙I don't know.∙ I don't know if I can sa
22∙   ∙That ­­ it wouldn't be the first time he22∙
                                                 didn't   take day.∙ I don't know if ­­
                                                    ∙typical
23∙   ∙my recommendation.                      23∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Objection.∙ Relevance.
24∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ How long had he been the    ∙BY MS.atROBINSON:
                                               24∙sheriff
25∙   ∙that point?                             25∙ ∙ ∙ ∙ Q.∙ ∙You can answer the question.∙ Please an




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 105 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 38..41
Weldon Wallace Bullock, 02/25/2021
                                        Page 38                                       Page 40
∙1∙   ∙the question.                           ∙1∙ ∙incident report for that.∙ I don't know.
∙2∙                                            ∙2∙ ∙do∙ my
      ∙ ∙ ∙ A.∙ ∙I would come to work, and I would      ∙ Q.∙ ∙You wouldn't have to do that at all, ri
∙3∙                                            ∙3∙ reports.
      ∙duties as ­­ you know, I would go over the   ∙That's notI part of your job.∙ You know, when is t
∙4∙                                            ∙4∙ were
      ∙would look at them.∙ It was there ­­ there   ∙ ∙ ∙times
                                                           A.∙ ∙If debris was in the road big enough to
∙5∙   ∙that I might not come to work because I ∙5∙
                                                was ∙that
                                                     out onwould
                                                             a    impede traffic, then, yeah, you would
∙6∙   ∙homicide the night before.              ∙6∙ ∙been expected to stop and get that stuff out of t
∙7∙   ∙ ∙ ∙ Q.∙ ∙What type of reports would you∙7∙
                                                 go ∙road
                                                     over? and move it over to the side.
∙8∙   ∙ ∙ ∙ A.∙ ∙I would go over the incident reports.
                                               ∙8∙ ∙ ∙ ∙ Q.∙ ∙Okay.
∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what is an incident∙9∙  ∙ ∙ ∙ A.∙ ∙You wouldn't write a report for that.
                                                 report?
10∙                                            10∙ ∙ when
      ∙ ∙ ∙ A.∙ ∙It's reports generated by officers   ∙ ∙ Q.∙ ∙Okay.∙ So you mentioned incident report
11∙   ∙they're assigned a department number to 11∙
                                                a particular
                                                    ∙You mentioned use of force.
12∙   ∙incident, a particular record.          12∙ ∙ ∙ ∙ ∙ ∙ ∙Tell me about your involvement in
13∙   ∙ ∙ ∙ Q.∙ ∙By "incident" and "record," what
                                               13∙ does  that
                                                    ∙use­of­force   engagements or investigations.
14∙                                            14∙ ∙it∙ mean
      ∙­­ does it mean something went wrong?∙ Does      ∙ A.∙ ∙Some use­of­force reports would come th
15∙                                            15∙ ∙on
      ∙something went right?∙ What does that mean,   an the days that I was working.∙ I would take a l
16∙   ∙"incident report"?                      16∙ ∙at them.∙ I would try to contact the person's
17∙   ∙ ∙ ∙ A.∙ ∙It means that the sheriff's department    was
                                               17∙ ∙supervisor    and sort of engage what was going on w
18∙                                            18∙ ∙that.∙
      ∙involved in something that required a report   to be And then if I felt that it was necessary f
19∙   ∙written.∙ The reports could be on forms 19∙
                                                that's
                                                    ∙to called
                                                        generate an administration investigation, I wo
20∙                                            20∙ ∙start
      ∙investigation incident reports.∙ The reports   can bean administrative investigation.
21∙   ∙something on a form called operation reports.∙
                                               21∙ ∙ ∙ It's
                                                        ∙ Q.∙ ∙So would all use­of­force reports go th
22∙                                            22∙ ∙you?
      ∙just ­­ they have numbers that you can track   them and
23∙   ∙see, you know, who was assigned to it.∙ 23∙  ∙ ∙ ∙ A.∙ ∙No.∙ Not necessarily.∙ They would ­­
                                                If the
24∙   ∙information was generated through 911, a24∙
                                                 report
                                                    ∙depending
                                                         number on who ­­ you know, how extensive they
25∙                                            25∙ out
      ∙that could be trackable and kind of figure   ∙Something
                                                        what     in which someone was hurt, that would c

                                        Page 39                                       Page 41
∙1∙   ∙happened, what went on.∙ And the deputies
                                               ∙1∙would
                                                    ∙to me.∙
                                                          writeSomething that you drew your gun and you
∙2∙   ∙those reports.∙ And in the mornings, I would
                                               ∙2∙ ∙didn't
                                                      come in,
                                                             do anything else but drew your gun, that
∙3∙   ∙and I would look at those.              ∙3∙ ∙wouldn't come to me.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Are there any instances in which
                                               ∙4∙ an
                                                    ∙ ∙incident
                                                        ∙ Q.∙ ∙Okay.∙ So officers are required to repo
∙5∙   ∙report is required to be written?       ∙5∙ ∙when they draw their gun?
∙6∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙6∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙7∙   ∙ ∙ ∙ Q.∙ ∙What are those instances?     ∙7∙ ∙ ∙ ∙ Q.∙ ∙And what would that ­­ that would be a
∙8∙   ∙ ∙ ∙ A.∙ ∙A murder, you have to write an∙8∙
                                                 incident
                                                    ∙use­of­force report?
∙9∙   ∙report.∙ A break­in, you got to write an∙9∙  ∙ ∙ ∙ A.∙ ∙Use­of­force report and an investigatio
                                                 incident
10∙                                            10∙ ∙incident
      ∙report.∙ A rape, you got to write an incident   report. report.
11∙   ∙A chase, you got to write an incident report.∙
                                               11∙ ∙ ∙ Use   of ∙Okay.∙ And so you said the typical proc
                                                         ∙ Q.∙
12∙   ∙force, you got to write an incident report.∙   If yoube for you to contact the person's supervis
                                               12∙ ∙would
13∙   ∙got bit by a dog, you got to write an incident
                                               13∙ ∙ ∙ report.
                                                         ∙ A.∙ ∙Yeah.∙ I would have a conversation abou
14∙   ∙ ∙ ∙ ∙ ∙ ∙There's a lot more than I could
                                               14∙probably
                                                    ∙what the officer writes, and I want to kind of ge
15∙   ∙name.                                   15∙ ∙feel and let the supervisor know what was going o
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         16∙ ∙want to make sure the supervisor knew, and it may
17∙   ∙ ∙ ∙ A.∙ ∙Those are just examples.      17∙ ∙something as simple as a telephone call.∙ And
18∙                                            18∙when
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what are examples of    ∙depending
                                                        you      on when you were working, I just may ha
19∙   ∙don't have to write an incident report? 19∙ ∙them come to my office.∙ I may walk up to where t
20∙                                            20∙question.
      ∙ ∙ ∙ A.∙ ∙I don't know how to answer that    ∙are and just say, "Hey, do you know about this?∙
21∙   ∙What are examples of when you don't?∙ I 21∙
                                                don't
                                                    ∙you
                                                       know
                                                          know what happened?"
22∙   ∙that I can answer that question.∙ It's not   ∙ ∙like,
                                               22∙ ­­    ∙ Q.∙if∙Okay.∙ And what would you do next typic
23∙   ∙you're driving down the road and you see23∙  ∙ ∙trash
                                                 some    ∙ A.∙in∙If it rose to the level of an administr
24∙   ∙the road and you get out of your car and24∙
                                                 you∙investigation,
                                                      get the         I would start an administrative
25∙   ∙trash out of the road, you wouldn't have25∙
                                                 to ∙investigation.
                                                     write an




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 106 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 42..45
Weldon Wallace Bullock, 02/25/2021
                                        Page 42                                       Page 44
∙1∙   ∙ ∙ ∙ Q.∙ ∙And that would consist of what?∙
                                               ∙1∙ Explain
                                                    ∙ ∙ ∙ ∙ ∙ ∙And the recommendation would be to ­­ w
∙2∙   ∙what an administrative investigation is.∙2∙ ∙this is?
∙3∙                                            ∙3∙ ∙ ∙ ∙the
      ∙ ∙ ∙ A.∙ ∙I would gather information concerning     A.∙ ∙It could be to exonerate.∙ It could be
∙4∙                                            ∙4∙ statements
      ∙particular incident, whether it be witness   ∙suspend with pay.∙ It could be to demote.∙ It cou
∙5∙                                            ∙5∙out
      ∙or ­­ it may be having another officer go    ∙toand
                                                        tell  them their services are no longer needed.
                                                            talk
∙6∙   ∙to a person while I do something else.∙ ∙6∙
                                                Eventually,
                                                    ∙ ∙ ∙ Q.∙it∙Was there a particular continuum?∙ So,
∙7∙                                            ∙7∙ was
      ∙will come down to talk to the officer that   ∙a ­­
                                                        thelike, a ­­ if ­­ say an officer had ­­ Offic
∙8∙   ∙subject of that particular use of force.∙8∙ ∙had been involved in an incident report before, a
∙9∙   ∙ ∙ ∙ Q.∙ ∙And, typically, how long does ∙9∙  ∙use­of­force report before, was there any type of
                                                those
10∙   ∙investigations take to be resolved?     10∙ ∙escalation, any type of process?
11∙   ∙ ∙ ∙ A.∙ ∙There's no typical.∙ It depends
                                               11∙on∙ the
                                                      ∙ ∙ A.∙ ∙I don't know that I understand.
12∙   ∙circumstances.                          12∙ ∙ ∙ ∙ Q.∙ ∙Were there ­­ were there steps to the
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         13∙ ∙consequences or ­­ to your recommendation?∙ Did t
14∙   ∙ ∙ ∙ A.∙ ∙So I can't tell you what ­­ how
                                               14∙long
                                                    ∙progressively get worse?
15∙   ∙typically they last, and I don't have a 15∙  ∙ ∙ ∙frame
                                                working    A.∙ ∙Oh, did the recommendation steps get wo
16∙   ∙of, you know, how long these things take.∙
                                               16∙ I∙based
                                                      don't on what they did before?
17∙                                            17∙ ∙ ∙ ∙ Q.∙ ∙Yes.
      ∙have that committed to any type of memory.
18∙   ∙ ∙ ∙ Q.∙ ∙On average?                   18∙ ∙ ∙ ∙ A.∙ ∙No.∙ I just ­­ my recommendation is bas
19∙                                            19∙shoot
      ∙ ∙ ∙ A.∙ ∙You know, we've had officers to    ∙the incident I had before me.
20∙                                            20∙ ∙We∙ had
      ∙people, so that takes a little bit longer.∙      ∙ Q.∙ ∙Okay.∙ So it could be a first­time inci
21∙   ∙officers to do something a lot less than21∙
                                                 shoot  people,
                                                    ∙that  if you felt like it was egregious enough, th
22∙   ∙and they will be a little shorter, but I22∙
                                                 don't
                                                    ∙ ∙ have
                                                        ∙ A.∙a ∙That's correct.
23∙   ∙working memory of how long they take. 23∙ ∙ ∙ ∙ Q.∙ ∙So I want to ­­ are you familiar with t
24∙                                            24∙ ∙you're familiar with the use­of­force policy, cor
      ∙ ∙ ∙ ∙ ∙ ∙Things can be delayed by getting
25∙                                            25∙somebody
      ∙information, and things can be delayed by    ∙ ∙ ∙ A.∙not∙I don't have it to memory now because I

                                        Page 43                                       Page 45
∙1∙   ∙working or somebody in place.∙ I don't have
                                               ∙1∙ ∙haven't
                                                    a ­­ I looked at it in a long, long time.∙ So ­­
∙2∙                                            ∙2∙ long
      ∙don't have a working memory of what ­­ how  ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can we get the
∙3∙   ∙something like that would take.         ∙3∙ ∙ ∙ ∙ use­of­force policy pulled up.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Can you tell me about the steps?∙  Was MS.
                                               ∙4∙ ∙BY    there
                                                              ROBINSON:
∙5∙   ∙any set number of steps that you would take    ∙ ∙ aQ.∙ ∙Take a moment to look over it, if you w
                                               ∙5∙ ∙from
∙6∙   ∙report to completion?                   ∙6∙ ∙ ∙ ∙ A.∙ ∙Okay.
∙7∙                                            ∙7∙ What
      ∙ ∙ ∙ A.∙ ∙I don't know that I understand.∙  ∙ ∙ ∙doQ.∙you∙Okay.∙ Can you read the name at the bot
∙8∙   ∙mean by "steps"?                        ∙8∙ ∙of this policy, Vance County.
∙9∙   ∙ ∙ ∙ Q.∙ ∙Any way in which you would operate
                                               ∙9∙ ∙ to
                                                      ∙ ∙ A.∙ ∙Vance County Sheriff's Office Policy Ma
10∙   ∙investigate a case?∙ Would you convene a10∙ ∙ ∙ ∙ Would
                                                 panel?∙   Q.∙ ∙Okay.∙ And then can you identify this
11∙   ∙you ­­ you know, you talked about meeting
                                               11∙with
                                                   ∙policy.
                                                        a
12∙   ∙supervisor.                             12∙ ∙ ∙ ∙ A.∙ ∙Like, read from the bottom line?
13∙                                            13∙ ∙ ∙ I∙ Q.∙ ∙No.∙ At the directive.∙ Which directive
      ∙ ∙ ∙ A.∙ ∙So, no, I wouldn't convene a panel.
14∙   ∙would, again, interview any witnesses, interview
                                               14∙ ∙this?∙ anyLook in the top right­hand corner, Mr. Bul
15∙   ∙victims.∙ I would gather data from 911.∙15∙
                                                 I would
                                                   ∙ ∙ ∙ A.∙ ∙Oh, I can't see the top right­hand corn
16∙                                            16∙ ∙to∙ the
      ∙gather data from the officer.∙ I would talk      ∙ Q.∙ ∙Oh, you don't have it in front of you?
17∙                                            17∙ ∙to∙ ∙ A.∙ ∙Directive B.9.
      ∙officer.∙ Any documentation that's relevant
18∙   ∙whatever happened, I would gather those 18∙
                                                documents.
                                                   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what's the effective date of
19∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And would you then make19∙
                                                 a ∙policy?
20∙   ∙recommendation to the ­­                20∙ ∙ ∙ ∙ A.∙ ∙7­15­2009.
21∙   ∙ ∙ ∙ A.∙ ∙After I had finished everything
                                               21∙that
                                                   ∙ ∙ I∙ know
                                                           Q.∙ ∙And so it's safe to say this is Vance
22∙                                            22∙ ∙County's use­of­force policy?
      ∙to do, then I would make a recommendation.
23∙   ∙ ∙ ∙ Q.∙ ∙And who would you make a recommendation
                                               23∙ ∙ ∙ ∙ A.∙to? ∙(The witness nodded head.)
24∙   ∙ ∙ ∙ A.∙ ∙To the sheriff.               24∙ ∙ ∙ ∙ Q.∙ ∙Have you had a chance to review the che
25∙   ∙ ∙ ∙ Q.∙ ∙To the sheriff?               25∙ ∙agents section of this policy on Page 1?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 107 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 46..49
Weldon Wallace Bullock, 02/25/2021
                                        Page 46                                       Page 48
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Is this an exhibit ∙1∙
                                                that's
                                                    ∙BY marked?
                                                         MS. ROBINSON:
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ This is Exhibit∙2∙  ∙ ∙ ∙3.Q.∙ ∙Mr. Bullock, you've had an opportunity
                                                 Number
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.∙ It would be ∙3∙  ∙review
                                                helpful   to this document?
∙4∙   ∙ ∙ ∙ mark these exhibits.               ∙4∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ They will be.∙ ∙5∙
                                                You ∙know,
                                                      ∙ ∙ Q.∙ ∙Okay.∙ And can you define what this doc
∙6∙   ∙ ∙ ∙ honest to God, you­all didn't mark ∙6∙
                                                any ∙is.
                                                     exhibits.
∙7∙   ∙ ∙ ∙ I will say that.                   ∙7∙ ∙ ∙ ∙ A.∙ ∙It's the documents that contained some
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ It would be helpful∙8∙
                                                 to ∙information
                                                     mark the     from my administrative investigation
∙9∙   ∙ ∙ ∙ exhibits so we know what we're talking   about. White's actions pertaining to use of force
                                               ∙9∙ ∙Deputy
10∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ We will.∙ We will.
                                               10∙ ∙against Latwanya Oliver.
11∙   ∙ ∙ ∙ ∙(Exhibit 3 was marked for identification.)
                                               11∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Let the record re
12∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ If you could put Number
                                               12∙ ∙ 3∙ on  the the witness has identified what should
                                                         ∙ that
13∙   ∙ ∙ ∙ bottom of that.∙ Do you need a pen?13∙ ∙ ∙ ∙ marked as Exhibit 4.
14∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.           14∙ ∙ ∙ ∙ ∙(Exhibit 4 was marked for identification.)
15∙   ∙BY MS. ROBINSON:                        15∙ ∙BY MS. ROBINSON:
16∙   ∙ ∙ ∙ Q.∙ ∙Have you had a chance to review
                                               16∙the
                                                    ∙ ∙chemical
                                                         ∙ Q.∙ ∙Do you recall this incident?∙ Do you re
17∙   ∙agents?                                 17∙ ∙drafting this document?
18∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   18∙ ∙ ∙ ∙ A.∙ ∙Yes.
19∙   ∙ ∙ ∙ Q.∙ ∙And do you mind reading that second
                                               19∙ ∙ ∙bullet?
                                                         ∙ Q.∙ ∙Okay.∙ Can you explain to me the proces
20∙                                            20∙Capsicum
      ∙ ∙ ∙ A.∙ ∙"Prior to issuance of Oleoresin    ∙which you employed when conducting this investiga
21∙                                            21∙ ∙ training
      ∙Spray (OC Spray), all deputies shall receive   ∙ ∙ A.∙ ∙I gathered up the use­of­force report,
22∙   ∙in its use, which will include instruction
                                               22∙ and
                                                    ∙incident
                                                        actual report, the information that was obtaine
23∙                                            23∙ ∙from Ms.
      ∙application to afford the deputy an understanding    of Oliver, the information that was obtaine
24∙   ∙the effects.∙ Any use of OC Spray other 24∙
                                                than∙from
                                                      in a the hospital.∙ I listened to the 911 tapes,
25∙   ∙training situation or spraying of animals
                                               25∙for
                                                    ∙recordings.∙ I conducted interviews.

                                        Page 47                                       Page 49
∙1∙                                            ∙1∙ ∙ ∙ by
      ∙self­protection shall be reported, as required    ∙ Q.∙
                                                             this∙So Ms. Oliver filed a complaint?∙ Is th
∙2∙   ∙policy."                                ∙2∙ ∙what you're saying?
∙3∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And as someone who evaluates
                                               ∙3∙ ∙ ∙use    of ∙Yes.∙ Ms. Oliver filed a complaint.
                                                         ∙ A.∙
∙4∙                                            ∙4∙those
      ∙force, what does that sentence mean ­­ or    ∙ ∙ ∙ Q.∙ ∙Okay.∙ When did she ­­ do you recall wh
∙5∙   ∙sentences mean?                         ∙5∙ ∙she filed that complaint, that written complaint?
∙6∙   ∙ ∙ ∙ A.∙ ∙That you can only carry the mace
                                               ∙6∙ that
                                                    ∙ ∙ ∙theA.∙ ∙I don't know the day.
∙7∙                                            ∙7∙to∙ have
      ∙sheriff's office issues you, and you have             some∙On the date of the incident, the date a
                                                       ∙ ∙ Q.∙
∙8∙   ∙proof that you've been trained, and you ∙8∙
                                                can't
                                                    ∙thespray
                                                          incident?
∙9∙   ∙animals.                                ∙9∙ ∙ ∙ ∙ A.∙ ∙It was within that same week, but I don
10∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ I want to ­­ I'm10∙
                                                 going
                                                    ∙knowto exactly
                                                             come    when she did it.
11∙   ∙back to this policy, so just kind of leave
                                               11∙ it
                                                    ∙ ∙out,
                                                         ∙ Q.∙if ∙Okay.∙ So after she filed a written
12∙   ∙you will.                               12∙ ∙complaint, what occurred next?∙ How was this comp
13∙                                            13∙ about
      ∙ ∙ ∙ ∙ ∙ ∙But for now, I want to talk some   ∙processed?
                                                           the
14∙   ∙incident that you investigated in terms 14∙  ∙ ∙ White.
                                                of Mr.   ∙ A.∙ ∙She may have talked to Captain Watkins.
15∙   ∙Okay?                                   15∙ ∙would have talked to Mr. White.∙ I talked to his
16∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can we16∙
                                                 get∙supervisors.∙
                                                      that            I gathered the documents that I jus
17∙   ∙ ∙ ∙ report up.                         17∙ ∙mentioned before.
18∙   ∙BY MS. ROBINSON:                        18∙ ∙ ∙ ∙ Q.∙ ∙So who do you recall speaking to?
19∙   ∙ ∙ ∙ Q.∙ ∙Can you take a minute and review
                                               19∙ that
                                                    ∙ ∙ ∙ A.∙ ∙I recall speaking to Mr. White.∙ I reca
20∙   ∙document, please.                       20∙ ∙speaking to Lieutenant Goolsby, Sergeant Welborn,
21∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Chris, while he's
                                               21∙ reviewing
                                                    ∙Captain Watkins, Ms. Oliver.
22∙   ∙ ∙ ∙ that document, I'm just going to go22∙
                                                 get∙ a∙ refill
                                                         ∙ ∙ ∙ ∙In order to get the reports from 911, I
23∙   ∙ ∙ ∙ on coffee.                         23∙ ∙would have spoken to somebody at 911, but I don't
24∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.              24∙ ∙who.∙ I'm sure at some point in time, I talked to
25∙   ∙ ∙ (Recess in proceedings from 11:50 to 25∙
                                                11:55   a.m.)
                                                    ∙sheriff.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 108 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 50..53
Weldon Wallace Bullock, 02/25/2021
                                        Page 50                                       Page 52
∙1∙   ∙ ∙ ∙ Q.∙ ∙Let's go to ­­ I think it should
                                               ∙1∙ be
                                                    ∙have
                                                       Pagethat
                                                             2 conversation?
∙2∙   ∙and 3 of that report.∙ I'm going to come∙2∙
                                                 back
                                                    ∙ ∙and  ask ∙Sometime between me getting the inciden
                                                        ∙ A.∙
∙3∙   ∙you questions about these conversations,∙3∙
                                                 but∙report
                                                      I want and use­of­force report and submitting the
∙4∙   ∙you to go to Page 2 and 3 of the report.∙
                                               ∙4∙It∙conclusion.∙ I don't know exactly what day and ti
∙5∙   ∙illustrates what you based your decision∙5∙
                                                 on.∙that was on there.∙ I don't know the exact date a
∙6∙                                            ∙6∙ listed?
      ∙ ∙ ∙ ∙ ∙ ∙Do you see Mr. White's statement   ∙time.
∙7∙   ∙ ∙ ∙ A.∙ ∙It seems like the first ­­ are∙7∙
                                                 you∙ referring
                                                      ∙ ∙ Q.∙ ∙Okay.∙ That's fair.∙ What ­­ how ­­ wha
∙8∙   ∙to when he first said, "All hell broke loose"?
                                               ∙8∙ ∙occurred during that conversation?∙ What transpir
∙9∙                                            ∙9∙ ∙ ∙ ∙ A.∙ ∙He ­­ he sat down in my office and told
      ∙ ∙ ∙ Q.∙ ∙No.∙ Page 2 and 3 where it says
10∙   ∙"illustrations," your conclusion.       10∙ ∙what he had ­­ you know, his point of view of wha
11∙   ∙ ∙ ∙ A.∙ ∙All right.                    11∙ ∙happened.∙ And I listened, and then we ­­ I conti
12∙   ∙ ∙ ∙ Q.∙ ∙Right above your conclusions. 12∙ ∙on with the investigation.
13∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ And what was the question?
                                               13∙ ∙ ∙ ∙ Q.∙ ∙Did you take notes?
14∙   ∙ ∙ ∙ Q.∙ ∙The question is, this isn't ­­14∙  ∙ ∙ are
                                                 these  ∙ A.∙ ∙I would imagine that I did.∙ I don't ha
15∙                                            15∙ ∙anyon,
      ∙illustrations of which you based your decision     notes, but I would imagine that I did, but I
16∙   ∙correct?                                16∙ ∙know that to be factual.∙ I might have been typin
17∙   ∙ ∙ ∙ A.∙ ∙Yes.                          17∙ ∙the time.∙ I don't know.∙ I don't remember.
18∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you see Mr. White's 18∙
                                                statement
                                                    ∙ ∙ ∙ Q.∙ ∙But there would have been typewritten n
19∙   ∙listed?                                 19∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?
20∙   ∙ ∙ ∙ A.∙ ∙Yes.                          20∙ ∙ ∙ ∙ Q.∙ ∙There would have been typewritten notes
21∙                                            21∙ ∙ ∙ ∙ A.∙ ∙I'm saying I might have been ­­ I don't
      ∙ ∙ ∙ Q.∙ ∙Where is Mr. White's statement?
22∙                                            22∙ use
      ∙ ∙ ∙ A.∙ ∙It's ­­ what he wrote was in the   ∙if I was typing little snippets at the time.∙ I j
23∙   ∙report ­­ use of ­­ I mean the incident 23∙  ∙don't remember.∙ I don't know if I was typing or
                                                report
24∙   ∙1801­3870 and a use­of­force report.    24∙ ∙writing.∙ I don't remember.
25∙                                            25∙ ∙ ∙ ∙ that
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So are those the investigations    Q.∙ ∙And what did he say occurred?
                                        Page 51                                       Page 53
∙1∙   ∙you had with Mr. White?                 ∙1∙ ∙ ∙ ∙ A.∙ ∙I don't know that I can summarize it.
∙2∙   ∙ ∙ ∙ A.∙ ∙Are those the what?           ∙2∙ ∙don't know verbatim.∙ You know, he basically saw
∙3∙   ∙ ∙ ∙ Q.∙ ∙Investigations that you had with
                                               ∙3∙ Mr. White. the day before.∙ He turned around on it.
                                                   ∙speeding
∙4∙   ∙ ∙ ∙ A.∙ ∙I don't understand your question.
                                               ∙4∙ ∙think he ran the registration.∙ He confronted the
∙5∙   ∙ ∙ ∙ Q.∙ ∙Did you have direct conversations  with
                                               ∙5∙ ∙driver   about her speeding.∙ She became verbal wit
∙6∙   ∙Mr. White, or did you base it on these use­of­force
                                               ∙6∙ ∙and walked off.∙ I think she ­­ he got back out,
∙7∙   ∙reports and the incident report?        ∙7∙ ∙to the office.∙ He realized there was warrants.∙
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ I had direct conversation
                                               ∙8∙with
                                                   ∙went to the house to try to serve the warrants or
∙9∙   ∙Mr. White.                              ∙9∙ ∙to the house to try to make contact with her.∙ I
10∙   ∙ ∙ ∙ Q.∙ ∙But your conclusion wasn't based
                                               10∙ on
                                                   ∙hethat
                                                       called it an investigation at first.∙ He did n
11∙   ∙direct conversation?                    11∙ ∙make contact.∙ His shift ended.
12∙                                            12∙ gotten,
      ∙ ∙ ∙ A.∙ ∙It was based on everything I had  ∙ ∙ ∙ ∙ ∙ ∙He came back the following shift or the
13∙   ∙either through talking or whatever was written.∙   It
                                               13∙ ∙following   ­­ the next day or night.∙ He went ther
14∙   ∙was based on everything that I compiled 14∙
                                                in order
                                                   ∙checktoon the warrants.∙ She seemed cooperative at
15∙   ∙produce this report and make a recommendation.
                                               15∙ ∙first.∙ He tried to put the handcuffs on her.∙ I
16∙   ∙ ∙ ∙ Q.∙ ∙But it's not noted on this document;
                                               16∙ ∙he is
                                                       saidthat
                                                              something about she wouldn't let him get
17∙   ∙fair to say?                            17∙ ∙handcuffs on her, and he ­­ he said he performed
18∙   ∙ ∙ ∙ A.∙ ∙Is what not noted?            18∙ ∙takedown maneuver.
19∙   ∙ ∙ ∙ Q.∙ ∙Your conversations with Mr. White.
                                               19∙ ∙ ∙ ∙ ∙ ∙ ∙I asked him what takedown maneuver he
20∙   ∙ ∙ ∙ A.∙ ∙It's not fair to say because I20∙
                                                 quote some of and he couldn't tell me.
                                                   ∙performed,
21∙   ∙the things he said.                     21∙ ∙ ∙ ∙ Q.∙ ∙And how long did this conversation last
22∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's go back to your
                                               22∙statements
                                                   ∙ ∙ ∙ A.∙ ∙I don't recall.
23∙   ∙with ­­ or your conversations with, you 23∙
                                                said,
                                                   ∙ ∙ ∙ Q.∙ ∙Was it a half day?∙ Was it an hour
24∙   ∙Mr. White.∙ Let's start with Mr. White. 24∙ ∙conversation?
25∙   ∙ ∙ ∙ ∙ ∙ ∙How did that conversation go?∙25∙
                                                 When
                                                   ∙ ∙did  you ∙I don't know.
                                                       ∙ A.∙




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 109 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 54..57
Weldon Wallace Bullock, 02/25/2021
                                        Page 54                                       Page 56
∙1∙   ∙ ∙ ∙ Q.∙ ∙Was Mr. White the first person∙1∙
                                                 who∙ you
                                                       ∙ ∙ spoke
                                                           A.∙ ∙When you say "they," who are you referr
∙2∙   ∙to about this incident?                 ∙2∙ ∙to?
∙3∙   ∙ ∙ ∙ A.∙ ∙No.                           ∙3∙ ∙ ∙ ∙ Q.∙ ∙Welborn, Goolsby.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Who was the first person?     ∙4∙ ∙ ∙ ∙ A.∙ ∙No.∙ I don't remember what they said to
∙5∙                                            ∙5∙ ∙I or
      ∙ ∙ ∙ A.∙ ∙It might have been Sergeant Welborn    don't remember what I said.∙ You know, again, a
∙6∙   ∙Lieutenant Goolsby.                     ∙6∙ ∙part of my ­­ during this investigation, I always
∙7∙   ∙ ∙ ∙ Q.∙ ∙What did they tell you?       ∙7∙ ∙checked with the supervisors to make sure they ar
∙8∙   ∙ ∙ ∙ A.∙ ∙I don't know.∙ I don't remember
                                               ∙8∙what   theyof what's going on, but I don't know exactl
                                                    ∙aware
∙9∙   ∙told me.∙ I have the incident report.∙ You
                                               ∙9∙ know,
                                                    ∙what like
                                                           they said.
10∙                                            10∙ supervisor
      ∙as a standard practice, I checked with the   ∙ ∙ ∙ Q.∙ ∙Got you.∙ Well, you said you spoke to
11∙   ∙to make sure they were aware of it and ­­
                                               11∙but
                                                    ∙Mr.I don't
                                                          Watkins.
12∙   ∙remember what they told me.             12∙ ∙ ∙ ∙ ∙ ∙ ∙What did that conversation ­­
13∙   ∙ ∙ ∙ Q.∙ ∙Was it an in­person meeting or13∙  ∙ ∙ ∙ call?
                                                 a phone   A.∙ ∙I don't remember the details, but what
14∙   ∙ ∙ ∙ A.∙ ∙I don't remember.             14∙ ∙remember about Mr. Watkins' conversation is he wa
15∙   ∙ ∙ ∙ Q.∙ ∙You don't remember?∙ You don't15∙  ∙one that
                                                 remember   for initially spoke to Ms. Oliver, and that'
16∙   ∙either of them?                         16∙ ∙I remember about that.
17∙                                            17∙ were
      ∙ ∙ ∙ A.∙ ∙No.∙ At some point in time, they   ∙ ∙ ∙both
                                                           Q.∙ ∙Okay.∙ You said you had a conversation
18∙   ∙in my office talking, but whether or not18∙
                                                 that   was theWhite?
                                                    ∙Sheriff
19∙   ∙first time or not, I don't know.∙ And they
                                               19∙ were
                                                    ∙ ∙ ∙inA.∙the∙Yes.
20∙   ∙office talking when Mr. White was in the20∙  ∙ ∙ ∙with
                                                 office    Q.∙ ∙Do you recall that conversation?
21∙                                            21∙ ∙ when
      ∙me.∙ I mean, they were in the office present    ∙ ∙ A.∙ ∙As I complete the investigation, I let
22∙   ∙Mr. White was in the office with me.    22∙ ∙know that I've completed it.∙ I let him know I
23∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So your testimony is that
                                               23∙ Welborn
                                                    ∙completedand it, and then I turn it over to him, and
24∙   ∙Goolsby were ­­ Welborn and Goolsby and 24∙
                                                Mr. ∙I
                                                     White,
                                                        walk you
                                                              away.
25∙   ∙spoke to them all at once?              25∙ ∙ ∙ ∙ Q.∙ ∙So that was the extent of your conversa
                                        Page 55                                       Page 57
∙1∙   ∙ ∙ ∙ A.∙ ∙At some point in time, I was ­­
                                               ∙1∙at∙ some
                                                      ∙ ∙ A.∙ ∙When I do these investigations, I let h
∙2∙                                            ∙2∙ ∙know.∙
      ∙point in time, they were in my office together         He knows that I was doing it, because it's
                                                         at some
∙3∙   ∙point in time.∙ That's the point in time∙3∙
                                                 that
                                                    ∙a Ipart of my standard operating procedure to do t
∙4∙                                            ∙4∙ ∙things.∙ But when I'm done, I let him know that I
      ∙actually spoke to Goolsby and Welborn without
∙5∙   ∙Mr. White being in my presence.∙ Whether∙5∙  ∙done.∙
                                                 that   was onI go in, and he'll ­­ you know, I'll say t
∙6∙   ∙the phone or in my office or in their office,    I just
                                               ∙6∙ ∙recommendation,    and he'll flip through it as I'm
∙7∙   ∙don't recall when.                      ∙7∙ ∙talking to him.∙ And I tell him what the
∙8∙                                            ∙8∙to∙recommendation
      ∙ ∙ ∙ Q.∙ ∙What did you say when you spoke      them            is, and then I leave.∙ I didn't ha
∙9∙   ∙outside of Mr. White's presence?        ∙9∙ ∙anything to do with it after that ­­
10∙   ∙ ∙ ∙ A.∙ ∙I don't recall what I said. 10∙ ∙ ∙ ∙ Q.∙ ∙Okay.
11∙                                            11∙ ∙ about
      ∙ ∙ ∙ Q.∙ ∙Can you tell me what you do recall   ∙ ∙ A.∙ ∙­­ except this report.
12∙   ∙this investigation.∙ Just kind of walk me
                                               12∙through   it. ∙Okay.∙ Well, we spoke generally.∙ I'm t
                                                    ∙ ∙ ∙ Q.∙
13∙   ∙ ∙ ∙ A.∙ ∙I remember having knowledge of13∙
                                                 the∙to  speak more specifically about this incident.∙
                                                      incident
14∙   ∙report.∙ I remember having seen a statement   by
                                               14∙ ∙what   you can recall you said to Sheriff White, wh
15∙   ∙Ms. Oliver.∙ I remember talking to Captain
                                               15∙ Watkins.     I
                                                    ∙you can recall   you did.
16∙                                            16∙ ∙ I∙ ∙ A.∙ ∙I recall letting him know that I've
      ∙can remember talking to Lieutenant Goolsby.
17∙   ∙remember talking to Sergeant Welborn.∙ I17∙
                                                 can∙completed
                                                      remember it, and I recall giving it to him.
18∙   ∙talking to Mr. White in my office with Lieutenant
                                               18∙ ∙ ∙ ∙ Q.∙ ∙And he didn't ask you what's your ­­ di
19∙   ∙Goolsby and Sergeant Welborn, and I can 19∙  ∙ask you what the outcome was?
                                                remember
20∙   ∙gathering the documents for this report.20∙ ∙ ∙ ∙ A.∙ ∙As we're ­­ as he's talking, he saw wha
21∙   ∙ ∙ ∙ ∙ ∙ ∙And I remember taking ­­ once 21∙  ∙recommendation
                                                I finished   it,      is.∙ You know, I pointed out what
22∙   ∙taking the report to the sheriff with the
                                               22∙ ∙recommendation is as it reads.
23∙   ∙recommendation.                         23∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what did he say?
24∙                                             what∙ you
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ But you can't remember 24∙    ∙ ∙ said
                                                           A.∙ ∙I don't know what he said.
25∙   ∙to them or what they said to you?       25∙ ∙ ∙ ∙ Q.∙ ∙You don't know?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 110 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 58..61
Weldon Wallace Bullock, 02/25/2021
                                        Page 58                                       Page 60
∙1∙   ∙ ∙ ∙ A.∙ ∙I don't remember staying around
                                               ∙1∙to∙control
                                                      talk     or technique that would be in standards w
∙2∙   ∙about anything.                         ∙2∙ ∙any training that law enforcement officers have.
∙3∙   ∙ ∙ ∙ Q.∙ ∙So you recommended that ­­ you∙3∙
                                                 recommended
                                                    ∙We're not trained to slam people down on the grou
∙4∙                                            ∙4∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Tell me about some of those subj
      ∙that Deputy White be terminated, correct?
∙5∙                                            ∙5∙ ∙control
      ∙ ∙ ∙ A.∙ ∙I don't use those terms, so that's   not      techniques.
∙6∙   ∙correct.                                ∙6∙ ∙ ∙ ∙ A.∙ ∙He could have done an arm bar takedown.
∙7∙   ∙ ∙ ∙ Q.∙ ∙What term did you use?∙ Well, ∙7∙
                                                let's  read have
                                                    ∙could   the done a leg sweep.∙ He could have done
∙8∙                                            ∙8∙please.
      ∙recommendation.∙ So pull up the document,    ∙bent wrist come­along.
∙9∙   ∙Let's read your ­­ can you, please, read∙9∙  ∙ ∙ ∙ Q.∙ ∙Can you explain to me what's an arm bar
                                                 your
10∙   ∙recommendation.                         10∙ ∙technique.
11∙   ∙ ∙ ∙ A.∙ ∙"It is the recommendation of Captain
                                               11∙ ∙ ∙ ∙ A.∙ ∙Basically, when you have a person by th
12∙   ∙Watkins, Lieutenant Goolsby, Sergeant Welborn,
                                               12∙ ∙arm,andthe
                                                             thearm straight, you then kind of actually
13∙   ∙investigator officer that Deputy Justin 13∙
                                                White's
                                                    ∙on to the arm and put them down on the ground and
14∙   ∙service with the Vance County Sheriff's 14∙  ∙cuff
                                                Office  is them.
                                                            no
15∙   ∙longer needed."                         15∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you know ­­ do you know if
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So the effect is termination,
                                               16∙ ∙Mr.right?
                                                          White did not perform an arm bar technique?
17∙   ∙ ∙ ∙ A.∙ ∙Yes.                          17∙ ∙ ∙ ∙ A.∙ ∙Yes, I do.∙ He slammed her down on the
18∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And can you explain to 18∙  ∙ground.∙
                                                me how  you     The arm bar technique doesn't require yo
19∙   ∙reached this recommendation, this conclusion.
                                               19∙ ∙slam anybody.
20∙                                            20∙her
      ∙ ∙ ∙ A.∙ ∙He slammed the victim and broke        ∙ Q.∙ ∙Who said Mr. White slammed Ms. Oliver t
                                                    ∙ ∙arm.
21∙   ∙ ∙ ∙ Q.∙ ∙So what did you base your decision   on?∙ WhatHow did you make that conclusion?∙ How d
                                               21∙ ∙ground?∙
22∙   ∙rule?∙ What policy?                     22∙ ∙you conclude that?
23∙   ∙ ∙ ∙ A.∙ ∙Use­of­force, Directive B.9I. 23∙ ∙ ∙ ∙ A.∙ ∙Ms. Oliver said that Mr. White slammed
24∙   ∙ ∙ ∙ Q.∙ ∙And how did you come to the conclusion
                                               24∙ ∙to the that
                                                             ground.
25∙   ∙he violated that policy?                25∙ ∙ ∙ ∙ Q.∙ ∙So I asked you earlier about how many

                                        Page 59                                       Page 61
∙1∙                                            ∙1∙ ∙use­of­force
      ∙ ∙ ∙ A.∙ ∙He slammed the lady to the ground   and broke      investigations have you conducted.∙
∙2∙   ∙her arm.                                ∙2∙ ∙said very many, correct?
∙3∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Earlier you testified that
                                               ∙3∙ ∙you
                                                      ∙ ∙ A.∙ ∙Yes.
∙4∙                                            ∙4∙ ∙ ∙before,
      ∙investigated brandishing and actual shootings     ∙ Q.∙ ∙Do you substantiate the majority of the
∙5∙   ∙correct?                                ∙5∙ ∙based on a suspect's testimony or statement?
∙6∙   ∙ ∙ ∙ A.∙ ∙That's correct.               ∙6∙ ∙ ∙ ∙ A.∙ ∙I don't know.∙ I don't have a working m
∙7∙   ∙ ∙ ∙ Q.∙ ∙All right.∙ Let's talk about some   of those.
                                               ∙7∙ ∙of   how many are substantiated and how many
∙8∙                                            ∙8∙ ∙unsubstantiated.∙
      ∙ ∙ ∙ ∙ ∙ ∙Do you always recommend departure   or                  I have not kept ­­ there have b
∙9∙   ∙separation ­­ let's call it separation since   you don't
                                               ∙9∙ ∙people    who have been exonerated.∙ There have been
10∙   ∙like "termination" ­­ separation from employment
                                               10∙ ∙people when
                                                              who have been substantiated.∙ Like, I don'
11∙   ∙someone is injured?                     11∙ ∙know the ­­ you know, the difference.∙ I don't kn
12∙   ∙ ∙ ∙ A.∙ ∙I don't always recommend it. 12∙ ∙the tally.
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ When do you recommend separation?
                                               13∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Have ­­ did you discuss this
14∙   ∙ ∙ ∙ A.∙ ∙When I feel that they violated14∙
                                                 policy.
                                                    ∙investigation with anyone other than those person
15∙   ∙ ∙ ∙ Q.∙ ∙You just feel it?             15∙ ∙you identified?
16∙   ∙ ∙ ∙ A.∙ ∙Sorry?                        16∙ ∙ ∙ ∙ A.∙ ∙Yes.
17∙                                            17∙a ∙feeling,
      ∙ ∙ ∙ Q.∙ ∙You just feel it?∙ You just get      ∙ ∙ Q.∙ ∙Who?
18∙   ∙"I'm ­­"                                18∙ ∙ ∙ ∙ A.∙ ∙I discussed it with Mr. Geis, and I
19∙   ∙ ∙ ∙ A.∙ ∙No.∙ I didn't say "feeling."∙ 19∙
                                                I said   when
                                                    ∙discussed   it with Lawrence Bullock.
20∙   ∙they ­­ when I see that they violated policy.
                                               20∙ ∙ ∙ ∙ Q.∙ ∙I don't want to know what you told Mr.
21∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And in your opinion, what
                                               21∙ could
                                                    ∙at all.
22∙   ∙Mr. White have done differently?        22∙ ∙ ∙ ∙ ∙ ∙ ∙But what discussions did you have with
23∙                                            23∙ ∙Bullock?
      ∙ ∙ ∙ A.∙ ∙He certainly shouldn't have slammed    her and
24∙                                            24∙ ∙to∙ try
      ∙broke her arm.∙ He could have used his mace       ∙ A.∙
                                                             to ∙After this suit came out, you know, he
25∙   ∙get her under control, or he could have 25∙
                                                used∙called
                                                      a ­­ such
                                                              me and said, "Hey, you know, J.J., why are




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 111 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 62..65
Weldon Wallace Bullock, 02/25/2021
                                        Page 62                                       Page 64
∙1∙   ∙suing us?"                              ∙1∙ ∙force.
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙I said, "For what?"           ∙2∙ ∙ ∙ ∙ Q.∙ ∙Deadly force?
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙He said, "Well, you talked about
                                               ∙3∙ ­­
                                                    ∙ ∙you
                                                         ∙ A.∙ ∙Uh­huh.
∙4∙   ∙talked about this."∙ But I'm not ­­ you ∙4∙  ∙ ∙I ∙don't
                                                know,      Q.∙ ∙But even if it's just brandished, you s
∙5∙                                            ∙5∙­­∙have
      ∙know what thing he was saying, because he           to report it?
                                                      I didn't
∙6∙                                            ∙6∙it∙ at
      ∙get it at the same time he got it.∙ I got      ∙ ∙a A.∙ ∙No.∙ Because the deputy wears a uniform
∙7∙                                            ∙7∙he∙the
      ∙later ­­ you know, I live out of town, so      got gun
                                                           it is seen all the time, so that ­­ to see i
∙8∙   ∙before I got it, before they got it.    ∙8∙ ∙simply wouldn't be something you have to report.
∙9∙   ∙ ∙ ∙ ∙ ∙ ∙So he was wherever before I got
                                               ∙9∙it,
                                                    ∙ ∙so∙ we
                                                           Q.∙ ∙Okay.
10∙   ∙discussed it in that manner.∙ That's it.10∙ ∙ ∙ ∙ A.∙ ∙Just if you see a gun.∙ But if you were
11∙   ∙ ∙ ∙ Q.∙ ∙What did you­all say?         11∙ ∙put your hands on it and draw it, then that would
12∙                                            12∙to∙something
      ∙ ∙ ∙ A.∙ ∙"Hey, we're being sued.∙ We got      go to       you would have to report.
13∙   ∙talk ­­"∙ You know, I think we ­­ arrangements
                                               13∙ ∙ ∙ were
                                                         ∙ Q.∙ ∙Okay.∙ Okay.∙ And that was something th
14∙   ∙made for us to meet with our attorney. 14∙ ∙would be run by you also?
15∙   ∙ ∙ ∙ ∙ ∙ ∙That's about the gist of it. 15∙ ∙ ∙ ∙ A.∙ ∙Say that again.
16∙                                            16∙ ∙ ∙ ∙ Q.∙ ∙That report would be run through you in
      ∙ ∙ ∙ Q.∙ ∙Do you recall the length of that
17∙   ∙conversation?                           17∙ ∙cases or in certain cases?
18∙   ∙ ∙ ∙ A.∙ ∙I don't.                      18∙ ∙ ∙ ∙ A.∙ ∙What report?
19∙   ∙ ∙ ∙ Q.∙ ∙Do you recall ­­              19∙ ∙ ∙ ∙ Q.∙ ∙If an officer drew a gun.
20∙   ∙ ∙ ∙ A.∙ ∙It would ­­ it would ­­ no.∙ I20∙
                                                 don't
                                                    ∙ ∙ recall
                                                         ∙ A.∙ ∙Not necessarily.
21∙   ∙that conversation.                      21∙ ∙ ∙ ∙ Q.∙ ∙Not ­­ okay.∙ So we talked about this
22∙   ∙ ∙ ∙ Q.∙ ∙How many times have you­all discussed    the
                                               22∙ ∙continuum.∙     So when are soft hands to be used?
23∙   ∙suit since?                             23∙ ∙Because you said you got a presence, you had a ve
24∙   ∙ ∙ ∙ A.∙ ∙The times we've discussed the 24∙
                                                suit∙you  have
                                                      since   thesoft hands, pepper spray, force, and dea
25∙                                            25∙ times
      ∙first time he told me about it is how many   ∙force.that

                                        Page 63                                       Page 65
∙1∙   ∙I've met with him and Mr. Geis and Mr. ­­
                                               ∙1∙and
                                                    ∙ ∙Sheriff
                                                        ∙ A.∙ ∙Soft hands would be the ­­ grabbing
∙2∙   ∙White.∙ I don't know how many times that's
                                               ∙2∙ been.
                                                    ∙somebody's wrist or hand, placing their hands beh
∙3∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙3∙ ∙their back and handcuffing them.∙ That would be a
∙4∙   ∙ ∙ ∙ A.∙ ∙All the discussions have been ∙4∙  ∙example
                                                during  that of soft hands.∙ Sometimes deputies place
∙5∙   ∙time.                                   ∙5∙ ∙handcuffs on the front of somebody.∙ That would b
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ And those are the
                                               ∙6∙only  persons
                                                    ∙soft  hands.∙ Soft hands could be you're guiding
∙7∙   ∙who you discussed this incident with? ∙7∙ ∙somebody, just holding their shoulder and just wa
∙8∙                                            ∙8∙ ∙with this
      ∙ ∙ ∙ A.∙ ∙Those are the only persons I discussed    them.∙ That could be soft hands.
∙9∙   ∙incident with.                          ∙9∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And according to the continuum,
10∙                                            10∙ ∙hands is less intrusive than lethal weapons, such
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Are you familiar with the
11∙   ∙use­of­force continuum?                 11∙ ∙batons and Tasers and pepper spray; is that corre
12∙   ∙ ∙ ∙ A.∙ ∙Vaguely.∙ Again, over time, I 12∙
                                                have∙ lost
                                                      ∙ ∙ A.∙
                                                            ­­ ∙What's the question?
13∙   ∙that stuff has faded out of my memory.∙ 13∙  ∙ ∙ ∙quote
                                                I can't    Q.∙ ∙Are soft­hand techniques ­­ according t
14∙   ∙it to you exactly.∙ I know it, and I recognize   it, and a soft­hand technique is less intrusiv
                                               14∙ ∙continuum,
15∙   ∙I can see it.∙ I recognize it.          15∙ ∙less of a measure than weapons such as batons, Ta
16∙                                            16∙ it
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ I don't want you to quote   ∙and
                                                       to pepper
                                                           me.   spray?
17∙                                            17∙ ∙ ∙ ∙ as
      ∙I just kind of want you to explain the continuum    A.∙ ∙Ma'am, I don't have that continuum to ­
18∙   ∙someone who made use­of­force calls.    18∙ ∙can't answer that without actually looking at the
19∙   ∙ ∙ ∙ A.∙ ∙The continuum starts with presence   and
                                               19∙ ∙continuum.∙   My law enforcement time has ended, an
20∙   ∙verbal and then soft hands, hard hands.∙20∙  ∙don't
                                                 Then       keep things in memory.∙ I will have to look
                                                       you got
21∙                                            21∙ ∙it.
      ∙other, like, techniques like mace and pepper   spray,
22∙   ∙and then you have deadly force.         22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ When did your law enforce
23∙                                            23∙of∙time
      ∙ ∙ ∙ Q.∙ ∙Where does a firearm fit in all      this end?
                                                            on
24∙   ∙the continuum?                          24∙ ∙ ∙ ∙ A.∙ ∙I retired in April 2019.
25∙                                            25∙deadly
      ∙ ∙ ∙ A.∙ ∙If it's discharged, it would be    ∙ ∙ ∙ Q.∙ ∙And you lost 20­something years of




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 112 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 66..69
Weldon Wallace Bullock, 02/25/2021
                                        Page 66                                       Page 68
∙1∙   ∙experience?                             ∙1∙ ∙soft­hand technique other than the one at issue?
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ I don't ­­ I can't keep ∙2∙
                                                in my    ∙ A.∙ ∙I don't know if you consider a person o
                                                    ∙ ∙head
∙3∙   ∙every little thing that has happened and∙3∙
                                                 that  I
                                                    ∙ground  as a soft­hand technique, so I can't compa
∙4∙   ∙learned over the years.∙ I know what the∙4∙
                                                 use∙that  to what I consider to be a soft­hand techniq
                                                      ­­ what
∙5∙   ∙it looks like, but I don't know that I'm∙5∙  ∙ ∙ ∙them
                                                 naming    Q.∙ ∙Okay.∙ Okay.∙ Well, let's just ask a mo
∙6∙   ∙in the exact order.                     ∙6∙ ∙general question.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ So does the Vance
                                               ∙7∙County
                                                    ∙ ∙ ∙ ∙ ∙ ∙Have you ever or can you recall an inci
∙8∙                                            ∙8∙ ∙inabout
      ∙Sheriff's Office follow the BLET?∙ You talked     which you recommended separation when an offic
∙9∙   ∙BLET training.                          ∙9∙ ∙employed a soft­hand technique?
10∙   ∙ ∙ ∙ A.∙ ∙Yes.                          10∙ ∙ ∙ ∙ A.∙ ∙I don't recall any right now.
11∙   ∙ ∙ ∙ Q.∙ ∙The Vance County Sheriff's Office
                                               11∙ ∙does
                                                      ∙ ∙ Q.∙ ∙Have you ever recommended separation wh
12∙   ∙follow BLET?∙ Okay.∙ I'm going to pull up
                                               12∙the  BLET employed a soft­hand technique?
                                                    ∙officer
13∙   ∙policy, and I want to ­­ I just want to 13∙  ∙ ∙ you
                                                direct   ∙ A.∙
                                                             to ∙I don't recall that right now.
14∙                                            14∙ has
      ∙a certain page of it.∙ Okay?∙ And Mr. Geis   ∙ ∙ it.
                                                         ∙ Q.∙ ∙You ­­ let's go back to what was marked
15∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Which exhibit is this?∙   Which Number 4, and that is your report.
                                               15∙ ∙Exhibit
16∙   ∙ ∙ ∙ number?                            16∙ ∙ ∙ ∙ A.∙ ∙I have it.
17∙                                            17∙ ∙as∙ ∙ Q.∙ ∙You have your report in front of you?
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ We're marking this
18∙   ∙ ∙ ∙ Exhibit Number 5.                  18∙ ∙ ∙ ∙ A.∙ ∙I have it.
19∙                                            19∙ ∙ ∙ ∙ Q.∙ ∙You have it?∙ Okay.∙ You said that in y
      ∙ ∙ ∙ ∙(Exhibit 5 was marked for identification.)
20∙   ∙BY MS. ROBINSON:                        20∙ ∙conclusion ­­ do you mind reading that next ­­ th
21∙   ∙ ∙ ∙ Q.∙ ∙If you can just turn to Page 37.
                                               21∙ ∙next to the last sentence where it says, "Deputy
22∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can we22∙
                                                 go ∙could  have used other options."
                                                     up a page.
23∙   ∙ ∙ ∙ I want to see something right quick.∙   ∙ ∙ going
                                               23∙ I'm   ∙ A.∙ ∙"Deputy White could have used other opt
24∙   ∙ ∙ ∙ to start at 36 and 37.             24∙ ∙prior to slamming Oliver to the ground.∙ Deputy W
25∙                                            25∙ you­all,
      ∙ ∙ ∙ ∙ ∙ ∙And, Mr. Geis, if it's okay with   ∙has mace at his disposal but believed it to be

                                        Page 67                                       Page 69
∙1∙   ∙ ∙ ∙ once I wrap this up, can we take a ∙1∙
                                                lunch
                                                    ∙ineffective
                                                       break?      because Oliver was wearing glasses an
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Yes.               ∙2∙ ∙moving uncontrollably.∙ Deputy White's takedown
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.          ∙3∙ ∙maneuver was contrary to policy in that it caused
∙4∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Are you ready?     ∙4∙ ∙fracture of the humerus bone in her left arm."
∙5∙                                            ∙5∙ I'm
      ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.∙ I'm sorry.∙   ∙ ∙ ready.
                                                         ∙ Q.∙ ∙Okay.∙ So let's tease that apart a litt
∙6∙   ∙BY MS. ROBINSON:                        ∙6∙ ∙bit.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So this is a ­­ this policy
                                               ∙7∙ ∙ ­­
                                                      ∙ ∙can
                                                           ∙ ∙ ∙Was the maneuver contrary to policy bec
∙8∙   ∙you tell us what this policy describes. ∙8∙ ∙it caused a fracture?
∙9∙   ∙ ∙ ∙ A.∙ ∙I don't know this to be a policy.
                                               ∙9∙ ∙ ∙ ∙ A.∙ ∙The maneuver was a slamming, and we don
10∙   ∙ ∙ ∙ Q.∙ ∙Technique.∙ What this technique
                                               10∙describes.
                                                    ∙have anything in our policy or training that allo
11∙   ∙ ∙ ∙ A.∙ ∙On Page 36, it starts off with11∙
                                                 shin  kick.
                                                    ∙you  to slam anybody.
12∙   ∙ ∙ ∙ ∙ ∙ ∙Is that what you're referring 12∙
                                                to? ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, this doesn't say that the
13∙   ∙ ∙ ∙ Q.∙ ∙The quick takes.              13∙ ∙maneuver was a slamming and is contrary to policy
14∙   ∙ ∙ ∙ A.∙ ∙The first one is bent wrist.∙ 14∙
                                                The ∙does
                                                     seconditone
                                                              not?
15∙   ∙is arm bar.∙ The third one is multiple­officer
                                               15∙ ∙ ∙ ∙ A.∙ ∙No.
16∙   ∙takedown.∙ The fourth one is close quarter   ∙ ∙ ∙ Q.∙ ∙Okay.∙ This makes it seem as if the inj
                                               16∙ control.
17∙   ∙ ∙ ∙ Q.∙ ∙And isn't it true that someone17∙
                                                 can∙is
                                                      be what was contrary to policy.∙ I have ­­ I want
18∙   ∙accidentally injured in any of these methods?
                                               18∙ ∙ask you about mace.∙ You said that Deputy White c
19∙   ∙ ∙ ∙ A.∙ ∙In a few.                     19∙ ∙have used mace or pepper spray.
20∙   ∙ ∙ ∙ Q.∙ ∙Have a deputy ­­ has a deputy 20∙  ∙ ∙ ∙ ∙ ∙ ∙Are there any dangers associated with t
                                                accidentally
21∙   ∙injured a citizen under your leadership?21∙ ∙use of pepper spray?
22∙   ∙ ∙ ∙ A.∙ ∙I don't have anything coming to
                                               22∙mind
                                                    ∙ ∙ right
                                                         ∙ A.∙ ∙I have never experienced any danger tha
23∙   ∙now.                                    23∙ ∙associated with the use of mace.∙ I have not
24∙                                            24∙ you
      ∙ ∙ ∙ Q.∙ ∙Can you recall an incident where   ∙experienced that.
25∙                                            25∙used
      ∙recommended separation for an officer who    ∙ ∙ a∙ Q.∙ ∙You haven't?∙ So you have ­­ you've use




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 113 of 665
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 70..73
Weldon Wallace Bullock, 02/25/2021
                                       Page 70                                       Page 72
∙1∙   ∙force.                                  ∙1∙ ∙control arrest continuum?
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙Have you completed an excessive
                                               ∙2∙force
                                                    ∙ ∙ ∙report
                                                           A.∙ ∙No.∙ I'm not saying that.∙ I answered t
∙3∙   ∙before?                                 ∙3∙ ∙question about the ­­ Vance County following BLET
∙4∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙4∙ ∙training.∙ I said yes.
∙5∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ We'll get back to that.∙5∙ ∙ ∙ ∙ Q.∙ ∙Okay.
∙6∙                                            ∙6∙ ∙reaction
      ∙ ∙ ∙ ∙ ∙ ∙Has a citizen ever had an adverse    ∙ ∙ A.∙ ∙Just the way you phrased it to me, does
∙7∙   ∙to pepper spray?                        ∙7∙ ∙Vance County deputies go to BLET training, and I
∙8∙                                            ∙8∙ ∙yes.
      ∙ ∙ ∙ A.∙ ∙I don't know of any citizen having   an
∙9∙   ∙adverse reaction to pepper spray that I ∙9∙
                                                have∙ been
                                                      ∙ ∙ Q.∙ ∙Okay.∙ Well, let me ask this question.
10∙                                            10∙ of
      ∙involved in.∙ Do I ­­ do I ­­ I don't know   ∙ ∙any
                                                         ∙ ∙that
                                                             ∙ ∙Does the Vance County Sheriff's Office
11∙   ∙comes to mind right now that I am aware 11∙
                                                of anybody
                                                    ∙follow the BLET subject control arrest techniques
12∙   ∙having other than sometimes you ­­ they 12∙
                                                get ∙continuum?
                                                     ­­ what is
13∙                                            13∙ ∙ ∙ ∙ A.∙ ∙Yes.
      ∙it?∙ I'm at a loss of words.∙ Not hyperventilate
14∙   ∙but ­­ I can't think of the word that I 14∙
                                                want∙ to
                                                      ∙ ∙use.
                                                           Q.∙ ∙Okay.∙ Does Vance County follow the BLE
15∙   ∙Over excitedly and panic ­­ panic, yeah.∙
                                               15∙Panic
                                                    ∙policies and procedures?
16∙   ∙attacks.                                16∙ ∙ ∙ ∙ A.∙ ∙I don't know what their policies and
17∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And if ­­ even if someone
                                               17∙ had,   say,
                                                    ∙procedures  are.
18∙   ∙asthma, that could be harmful, correct? 18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you said that you have been
19∙                                            19∙ ∙involved in use of force ­­ the subject of a
      ∙ ∙ ∙ A.∙ ∙I don't know that to be the case.
20∙   ∙ ∙ ∙ Q.∙ ∙You don't know that to be ­­ 20∙ ∙use­of­force investigation yourself?
21∙   ∙ ∙ ∙ A.∙ ∙I don't know if anybody who had
                                               21∙asthma
                                                    ∙ ∙ ∙ has
                                                           A.∙ ∙Yes.
22∙   ∙been sprayed that had a harmful effect.∙22∙  ∙ ∙ ∙ know
                                                 I don't   Q.∙ ∙Can you explain that to me.∙ How many t
23∙                                            23∙ ∙How many times have you been the subject of a
      ∙of anybody.∙ I don't have any personal knowledge.
24∙                                            24∙up∙use­of­force
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you ­­ I want to pull      the          investigation?
25∙   ∙use­of­force policy up again, so ­­     25∙ ∙ ∙ ∙ A.∙ ∙Between 5 and 15.

                                       Page 71                                       Page 73
∙1∙   ∙ ∙ ∙ A.∙ ∙Is it Number 3?               ∙1∙ ∙ ∙ ∙ Q.∙ ∙5 and 15 times?∙ Can you explain those
∙2∙   ∙ ∙ ∙ Q.∙ ∙Yes, that's Exhibit Number 3. ∙2∙ ∙incidents to me.
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's go down.∙∙3∙  ∙ ∙ scroll
                                                 Let's   ∙ ∙ ∙ ∙What occurred?
∙4∙                                            ∙4∙I'm
      ∙ ∙ ∙ down some, Michael.∙ That's not what         ∙ A.∙ ∙I pepper­sprayed people.∙ That caused m
                                                    ∙ ∙looking
∙5∙                                            ∙5∙up.∙
      ∙ ∙ ∙ for.∙ Hold on.∙ Go back up.∙ Go back    ∙have  to be the subject of use of force.∙ There wa
                                                         Right
∙6∙   ∙ ∙ ∙ here.∙ Up, up, up.∙ Right ­­ right ∙6∙
                                                there.∙
                                                    ∙timeGive
                                                           that I had ­­ I was trying to do a clavicle
∙7∙   ∙ ∙ ∙ me a second to find the exact sentence.
                                               ∙7∙ ∙strike on an individual, and I hit him in the hea
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙Let's pull up the BLET policy,∙8∙
                                                 and∙ that
                                                       ∙ ∙ ∙ ∙ ∙Those were the times.
∙9∙   ∙ ∙ ∙ is Exhibit Number 5.               ∙9∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let's unpack that some.
10∙   ∙BY MS. ROBINSON:                        10∙ ∙ ∙ ∙ ∙ ∙ ∙So you were saying you were trying to d
11∙   ∙ ∙ ∙ Q.∙ ∙We already discussed that the 11∙
                                                use ∙clavicle
                                                     of a      strike?
12∙   ∙chemical dispersant was not a substitute12∙
                                                 for∙ a∙ soft
                                                         ∙ A.∙ ∙Yes.
13∙   ∙technique, correct?                     13∙ ∙ ∙ ∙ Q.∙ ∙Explain what that is.
14∙   ∙ ∙ ∙ A.∙ ∙I don't ­­ I don't recall ­­ I14∙
                                                 don't
                                                    ∙ ∙ recall
                                                         ∙ A.∙ ∙I was trying to get a subject under con
15∙   ∙that.                                   15∙ ∙by striking him in the clavicle.∙ That's no longe
16∙   ∙ ∙ ∙ Q.∙ ∙On the continuum of force.    16∙ ∙allowed.∙ That was my early training that initial
17∙   ∙ ∙ ∙ A.∙ ∙I don't recall saying that. 17∙ ∙allowed it, and now it's no longer allowed.
18∙   ∙ ∙ ∙ Q.∙ ∙But you do recall saying that 18∙
                                                Vance
                                                    ∙ ∙County
                                                         ∙ Q.∙ ∙So you struck the individual in the hea
19∙   ∙employs the BLET's techniques in subject19∙
                                                 control
                                                    ∙ ∙ ∙ A.∙ ∙Yes.
20∙   ∙arrests?                                20∙ ∙ ∙ ∙ Q.∙ ∙Was the individual injured?
21∙                                            21∙ ∙ follow
      ∙ ∙ ∙ A.∙ ∙No.∙ You asked me did Vance County    ∙ ∙ A.∙ ∙No.
22∙   ∙the training, have BLET training, follow22∙  ∙ ∙ ∙ Q.∙ ∙Did the individual complain?
                                                 BLET
23∙   ∙training.∙ And I said yes to that.      23∙ ∙ ∙ ∙ A.∙ ∙No.∙ I had to report it as a part of my
24∙                                            24∙ ∙reporting.
      ∙ ∙ ∙ Q.∙ ∙So are you saying that Vance County
25∙                                            25∙subject
      ∙Sheriff's Office does not follow the BLET    ∙ ∙ ∙ Q.∙ ∙And so you used pepper spray on individ




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 114 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 74..77
Weldon Wallace Bullock, 02/25/2021
                                        Page 74                                       Page 76
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙Can you tell me about those instances.
                                               ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙I have to go to the restroom.∙ Do you k
∙2∙                                            ∙2∙ to
      ∙ ∙ ∙ A.∙ ∙I've had several occasions tried   ∙how   much longer?
                                                        arrest
∙3∙   ∙people who resisted, and I had to pepper∙3∙  ∙ ∙ them.
                                                 spray   ∙ Q.∙ ∙No.∙ We can actually break for lunch no
∙4∙                                            ∙4∙Did
      ∙ ∙ ∙ Q.∙ ∙By "resist," what do you mean?∙    ∙Howthelong ­­ can we go of the record.
∙5∙   ∙people attack you?                      ∙5∙ ∙ ∙ (Recess in proceedings from 12:53 to 2:06 p.m.
∙6∙                                            ∙6∙ incidents.
      ∙ ∙ ∙ A.∙ ∙I mean, there have been multiple   ∙BY MS. ROBINSON:
∙7∙                                            ∙7∙ ∙ somebody.
      ∙I've had a situation where I tried to arrest    ∙ ∙ Q.∙ ∙Mr. Bullock, I think we ­­ we left off
∙8∙   ∙I tried to get them to push off of me, and
                                               ∙8∙ then
                                                    ∙the I­­ at your investigations in which you were t
∙9∙   ∙sprayed them.∙ There's been incidents where,   you know,
                                               ∙9∙ ∙subject    of an excessive force investigation, and
10∙                                            10∙They
      ∙I tried to get the subject out of a car.∙           like to do is to shift a little bit into ­­ a
                                                    ∙I'drefused
11∙   ∙to come out of the car, and I had to spray
                                               11∙ them.
                                                    ∙you familiar with the concept of 20/20 hindsight?
12∙                                            12∙ techniques
      ∙ ∙ ∙ Q.∙ ∙Have you ever used any soft­hand   ∙ ∙ ∙ A.∙ ∙Can you explain it.
13∙   ∙over chemical dispersants?              13∙ ∙ ∙ ∙ Q.∙ ∙So, typically ­­ and it might be in som
14∙   ∙ ∙ ∙ A.∙ ∙Yes.                          14∙ ∙your policies.∙ You know, some of the policies fo
15∙   ∙ ∙ ∙ Q.∙ ∙Can you explain those instances.
                                               15∙ ∙Vance County quote Supreme Court authority.∙ But
16∙                                            16∙put
      ∙ ∙ ∙ A.∙ ∙Ma'am, I've arrested ­­ I can't        a number ­­ and Mr. Geis can tell you this too ­
                                                    ∙hindsight
17∙                                            17∙them
      ∙on the people I've arrested and I grabbed    ∙is by
                                                         ­­ the
18∙   ∙hand, put their arms behind their back, 18∙
                                                and ∙I ∙arrested
                                                         ∙ ∙ ∙ ∙MR. GEIS:∙ Here we go now.
19∙   ∙them.∙ That's one of the soft­hand approaches.∙
                                               19∙ ∙ ∙ ∙And ∙ ∙ ∙MS. ROBINSON:∙ Huh?
20∙                                            20∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Oh, nothing.
      ∙I've put my hands on people to arrest them.
21∙                                            21∙ ∙BY MS. ROBINSON:
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ But that's pretty common.
22∙   ∙ ∙ ∙ A.∙ ∙Yes.                          22∙ ∙ ∙ ∙ Q.∙ ∙­­ is a concept in which you, looking b
23∙   ∙ ∙ ∙ Q.∙ ∙Do you put your hands on ­­ 23∙ ∙could have maybe done something differently but
24∙   ∙ ∙ ∙ A.∙ ∙For me.                       24∙ ∙weren't necessarily unreasonable.
25∙                                            25∙ ∙ ∙ ∙ ∙ ∙ ∙Are you familiar with that concept?
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did any of these use­of­force
                                        Page 75                                       Page 77
∙1∙   ∙instances in which you were a subject in∙1∙
                                                 result
                                                    ∙ ∙ ∙inA.∙
                                                             any∙I understand how you explained it to me
∙2∙   ∙type of investigation?                  ∙2∙ ∙understand what you're saying.
∙3∙                                            ∙3∙ I∙ had
      ∙ ∙ ∙ A.∙ ∙When I was a deputy at the time,     ∙ ∙ to
                                                           Q.∙ ∙Okay.∙ Okay.∙ Did that at all factor in
∙4∙                                            ∙4∙ ∙your
      ∙write a use­of­force report.∙ I had to talk   to theevaluation of Mr. White?
∙5∙   ∙captain at the time, and then I haven't ∙5∙  ∙ ∙anything
                                                heard   ∙ A.∙ ∙No.
∙6∙   ∙else from it since those ­­ then.       ∙6∙ ∙ ∙ ∙ Q.∙ ∙No?∙ Okay.∙ Why not?
∙7∙   ∙ ∙ ∙ Q.∙ ∙And this occurred at the Vance∙7∙
                                                 County
                                                    ∙ ∙ ∙ A.∙ ∙You're asking me about the concept of 2
∙8∙   ∙Sheriff's Office, correct?              ∙8∙ ∙hindsight.∙ At the time I did Mr. White's
∙9∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   ∙9∙ ∙investigation, 20/20 hindsight wasn't in my mind.
10∙   ∙ ∙ ∙ Q.∙ ∙Does the Vance County Sheriff's
                                               10∙Office  train no bearing on my decision ­­ on my
                                                    ∙it played
11∙   ∙officers on the use of force?           11∙ ∙recommendation.∙ Not decision, but recommendation
12∙   ∙ ∙ ∙ A.∙ ∙We have BLET update that mandate
                                               12∙ training
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ Another question I had ­­ we tal
13∙                                            13∙ officer
      ∙that we go through, and we have a training   ∙about the reports that you relied on or the state
14∙   ∙that takes us through those legal updates.∙   That'syou relied on.
                                               14∙ ∙that
15∙   ∙what it was when I was here.∙ I don't know
                                               15∙ what
                                                    ∙ ∙ ∙it∙ is
                                                             ∙ ∙Did ­­ were they all written statements
16∙   ∙now.                                    16∙ ∙Goolsby and Welborn made written statements, prov
17∙   ∙ ∙ ∙ Q.∙ ∙All right.∙ Who was the training
                                               17∙ officer?
                                                    ∙written statements?
18∙   ∙ ∙ ∙ A.∙ ∙It's Captain Shelton.         18∙ ∙ ∙ ∙ A.∙ ∙I believe they did.
19∙   ∙ ∙ ∙ Q.∙ ∙And what would he train the officers
                                               19∙ ∙ ∙ on?
                                                        ∙ Q.∙ ∙Okay.∙ Earlier in the morning, probably
20∙   ∙What techniques?                        20∙ ∙early in the morning, you talked about the use of
21∙   ∙ ∙ ∙ A.∙ ∙He would go through the arm bar
                                               21∙techniques.
                                                    ∙canines in conjunction with incident reports.
22∙   ∙You know, the chin strike has to be a little
                                               22∙ ∙ bit
                                                      ∙ ∙ A.∙ ∙I don't recall using the word "canines.
23∙   ∙simulated because it's ­­ you don't want23∙  ∙ ∙ ∙ Q.∙ ∙Well, is a canine a use of force or
                                                 anybody's
24∙   ∙chin being struck.∙ We would go through 24∙
                                                the ∙subject
                                                     two­man ­­ would the use of a canine be subject t
25∙   ∙takedown subject control techniques.    25∙ ∙incident report?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 115 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 78..81
Weldon Wallace Bullock, 02/25/2021
                                        Page 78                                       Page 80
∙1∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙1∙ ∙the canines ­­ some of the canines also had a dua
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙2∙ ∙purpose in which they were used for drug­sniffing
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you
                                               ∙3∙­­∙purposes
                                                      I have to apprehend.
∙4∙   ∙ ∙ ∙ some questions.                    ∙4∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ How do you­all train the canines
∙5∙   ∙BY MS. ROBINSON:                        ∙5∙ ∙sniff for drugs?
∙6∙                                            ∙6∙ ∙ Office
      ∙ ∙ ∙ Q.∙ ∙So does the Vance County Sheriff's    ∙ ∙ A.∙ ∙Say that again.∙ I'm sorry?
∙7∙   ∙employ canine units and canine handlers?∙7∙ ∙ ∙ ∙ Q.∙ ∙How do you train the canines to sniff o
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ We did back then.       ∙8∙ ∙identify drugs?
∙9∙   ∙ ∙ ∙ Q.∙ ∙Back then?∙ Okay.∙ And so let ∙9∙  ∙ ∙let
                                                me ­­    ∙ A.∙
                                                            me ∙I don't know, ma'am.∙ I don't have any
10∙   ∙clarify this too.∙ And I'll go on the record   saying
                                               10∙ ∙knowledge    of that at all.
11∙   ∙this, you know, as clearly as possible.∙11∙
                                                 Nothing
                                                    ∙ ∙ ∙ you
                                                           Q.∙ ∙That was just a stray question.
12∙   ∙say will be outside of the scope of your12∙
                                                 tenure
                                                    ∙ ∙ ∙there.
                                                           ∙ ∙ ∙Were any of the incidents known suspect
13∙   ∙Okay?                                   13∙ ∙that you can recall of?
14∙   ∙ ∙ ∙ A.∙ ∙Okay.                         14∙ ∙ ∙ ∙ A.∙ ∙In what incidents?
15∙                                            15∙ that
      ∙ ∙ ∙ Q.∙ ∙So just feel free, understanding   ∙ ∙ ∙all
                                                           Q.∙of∙Where the canine has attacked someone,
16∙                                            16∙your
      ∙your answers speak for your knowledge and    ∙theytenure
                                                           just ­­ were there any nonsuspects?
17∙   ∙there.∙ Okay?                           17∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ A canine has bitten a handler.
18∙   ∙ ∙ ∙ ∙ ∙ ∙And so do the deputies control18∙
                                                 their
                                                    ∙ ∙ ∙ Q.∙ ∙And that's the only kind of nonsuspect
19∙   ∙animals?                                19∙ ∙situation?
20∙                                            20∙ ∙is∙ ∙ A.∙ ∙I don't ­­ you know, what's ­­ what's f
      ∙ ∙ ∙ A.∙ ∙The canine handler ­­ each animal
21∙                                            21∙ ∙in my memory is that, you know, we had a dog who
      ∙assigned to one handler, and it's the handler's
22∙   ∙responsibility to control that dog.     22∙ ∙often bite his handler.∙ So that's fresh in my me
23∙   ∙ ∙ ∙ Q.∙ ∙And those handlers are trained23∙
                                                 to ∙I
                                                     control
                                                        think there's ­­ I don't remember the details,
24∙   ∙their dogs?                             24∙ ∙think a lady got bit by a dog during a building s
25∙   ∙ ∙ ∙ A.∙ ∙Yes.                          25∙ ∙or doing an area search at an old school supply p

                                        Page 79                                       Page 81
∙1∙   ∙ ∙ ∙ Q.∙ ∙Has there ever been an incident
                                               ∙1∙when   a
                                                    ∙That's   sort of fresh in my mind, where the office
∙2∙   ∙canine unit injured a citizen?          ∙2∙ ∙thought the place was vacant and someone had got
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙3∙ ∙ ∙ ∙ Q.∙ ∙Was ­­ did you investigate that handler
∙4∙   ∙ ∙ ∙ Q.∙ ∙Can you describe these incidents
                                               ∙4∙ to
                                                    ∙ ∙me.
                                                         ∙ A.∙ ∙I don't ­­ I don't think that came to m
∙5∙   ∙ ∙ ∙ A.∙ ∙We've had ­­ in the process of∙5∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you recall if that handler wa
                                                 taking
∙6∙                                            ∙6∙ ∙terminated?
      ∙subjects into custody where the ­­ the criteria    met
∙7∙   ∙where the canine could be released to try
                                               ∙7∙to∙ take  the ∙I do not.
                                                      ∙ ∙ A.∙
∙8∙   ∙subject in custody, the dog has bitten subjects.
                                               ∙8∙ ∙ ∙ ∙ Q.∙ ∙Have there been instances in ­­ where t
∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you said the dog has∙9∙  ∙use of a canine has been considered excessive for
                                                 bitten
10∙   ∙subjects?                               10∙ ∙ ∙ ∙ A.∙ ∙It has not come to me, no.∙ Not where i
11∙   ∙ ∙ ∙ A.∙ ∙Yes.                          11∙ ∙arose where it came to me.
12∙   ∙ ∙ ∙ Q.∙ ∙Is there a certain heightened 12∙
                                                situation
                                                    ∙ ∙ ∙ Q.∙
                                                            in ∙But you've conducted investigations of
13∙   ∙which a canine unit will be brought out,13∙
                                                 like
                                                    ∙canine
                                                       a      handlers?
14∙   ∙misdemeanor, a felony, or ­­            14∙ ∙ ∙ ∙ A.∙ ∙No.
15∙   ∙ ∙ ∙ A.∙ ∙We've taken canines on situations
                                               15∙ ∙where
                                                      ∙ ∙ Q.∙ ∙You have not?
16∙                                                 ∙ ∙ off
                                               16∙ run
      ∙we've had to hunt for felons that may have        ∙ A.∙in ∙No.
17∙   ∙the woods.∙ And we've called out and gave
                                               17∙them
                                                    ∙ ∙ ample
                                                         ∙ Q.∙ ∙So that would go to someone else?
18∙   ∙time to turn themselves in and say we're18∙
                                                 going
                                                    ∙ ∙ to
                                                         ∙ A.∙ ∙Yes.
19∙                                             goes∙ in
      ∙release the canine, and then the canine 19∙    ∙ ∙and
                                                           Q.∙ ∙Like who?
20∙   ∙he's bitten people.                     20∙ ∙ ∙ ∙ A.∙ ∙Probably the commander, whatever ­­ wha
21∙                                            21∙ ∙shift
      ∙ ∙ ∙ ∙ ∙ ∙We've had cases where we've taken          commander that would ­­ would have been wor
                                                     a canine
22∙   ∙with us on drug raids.∙ I can't recall any
                                               22∙ specific
                                                    ∙at the time who was supervising that officer.
23∙   ∙incident where, you know, they've bitten23∙  ∙ ∙ ∙inQ.∙
                                                 people       the∙Why wouldn't it rise to you?∙ Why would
24∙   ∙drug raids, but we use them there.∙ And 24∙
                                                then∙it
                                                      therise to the level of you?
25∙   ∙deputies use canines sometimes on traffic
                                               25∙stops
                                                    ∙ ∙ ∙toA.∙­­ ∙It has never been put in practice.∙ I m




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 116 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 82..85
Weldon Wallace Bullock, 02/25/2021
                                        Page 82                                       Page 84
∙1∙                                            ∙1∙ ∙that
      ∙there hasn't been an incident where we felt    ∙ ∙ ­­
                                                           Q.∙I ∙Okay.∙ Michael has pulled up ­­ and thi
∙2∙   ∙felt that a handler has used a canine in∙2∙  ∙will
                                                 such  an be Exhibit 6.
∙3∙   ∙egregious way that it would rise to me. ∙3∙ ∙ ∙ ∙ ∙(Exhibit 6 was marked for identification.)
∙4∙   ∙ ∙ ∙ Q.∙ ∙But canines have bitten people∙4∙
                                                 and∙BY
                                                      bitten
                                                         MS. ROBINSON:
∙5∙   ∙suspects and injured them, but it hasn't∙5∙
                                                 made      Q.∙ ∙The canines.∙ Do you have that policy i
                                                    ∙ ∙it∙ to
∙6∙   ∙your desk?                              ∙6∙ ∙front of you?
∙7∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ That's the ­­ that's
                                               ∙7∙ ∙posted
                                                      ∙ ∙ A.∙ by ∙Yes, ma'am.
∙8∙   ∙the suspects.                           ∙8∙ ∙ ∙ ∙ Q.∙ ∙Just take a moment and skim that policy
∙9∙                                            ∙9∙ excessive
      ∙ ∙ ∙ Q.∙ ∙How many civil suits result from   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Slow down.∙ Let's go som
10∙   ∙force in Vance County?                  10∙ ∙ ∙ ∙ more.
11∙   ∙ ∙ ∙ A.∙ ∙I have no idea.               11∙ ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.
12∙   ∙ ∙ ∙ Q.∙ ∙No idea?∙ If there were, would12∙
                                                 you∙BY  MS. ROBINSON:
                                                      know
13∙   ∙about it?                               13∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So are you familiar with this po
14∙   ∙ ∙ ∙ A.∙ ∙Not necessarily.              14∙ ∙ ∙ ∙ A.∙ ∙I know that it exists.∙ I'm not intimat
15∙                                            15∙ ∙familiar with it, but I know that it exists.
      ∙ ∙ ∙ Q.∙ ∙What does "not necessarily" mean?
16∙                                            16∙ talking
      ∙ ∙ ∙ A.∙ ∙If I pick it up or hear somebody   ∙ ∙ ∙ Q.∙ ∙And you've reviewed it?
17∙   ∙about it.∙ But they wouldn't come to me 17∙
                                                and ∙say,
                                                      ∙ ∙ "Hey,
                                                           A.∙ ∙I said I know that it does exist.∙ I'm
18∙   ∙there's a civil suit because of this."∙ 18∙
                                                It's∙intimately
                                                      ­­ I         familiar with it, but I do know that i
19∙   ∙wouldn't have anything to do with that. 19∙ ∙exists.
20∙   ∙ ∙ ∙ Q.∙ ∙I do want to kind of go back to
                                               20∙how    ∙ Q.∙ ∙Okay.∙ Well, my follow­up question is t
                                                    ∙ ∙these
21∙   ∙canines are trained because, you know, those   are
                                               21∙ ∙you're    comfortable now with your review of it?
22∙   ∙considered weapons, correct?            22∙ ∙ ∙ ∙ A.∙ ∙I'll answer questions based on what's h
23∙   ∙ ∙ ∙ A.∙ ∙Those are considered what?    23∙ ∙before me.
24∙   ∙ ∙ ∙ Q.∙ ∙They're considered ­­ they're 24∙
                                                considered
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ Thank you.∙ There are approximat
25∙   ∙utensils of the sheriff's.              25∙ ∙12 pages in front of you.
                                        Page 83                                       Page 85
∙1∙                                            ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙Can you go to Page 4, please.
      ∙ ∙ ∙ A.∙ ∙No, ma'am.∙ I think they're considered
∙2∙                                            ∙2∙ ∙ training.
      ∙canines.∙ I don't know anything about canine   ∙ ∙ A.∙ ∙Okay.
∙3∙   ∙ ∙ ∙ Q.∙ ∙You don't know anything about ∙3∙
                                                it, ∙but
                                                      ∙ ∙youQ.∙ ∙I would like for you to read that first
∙4∙   ∙can ­­                                  ∙4∙ ∙bullet point.
∙5∙                                            ∙5∙ ∙ ∙have
      ∙ ∙ ∙ A.∙ ∙All I know is that a canine officer     ∙ A.∙to ∙"Controlled substances used as training
∙6∙   ∙go through training in order to become a∙6∙
                                                 canine
                                                    ∙will be obtained through the courts after final
∙7∙   ∙handler.∙ I don't know anything about the
                                               ∙7∙specifics    of of the cases.∙ A court order must be
                                                    ∙disposition
∙8∙   ∙their training.                         ∙8∙ ∙prepared by the presiding judge of the case.∙ The
∙9∙   ∙ ∙ ∙ Q.∙ ∙Do you know something about the
                                               ∙9∙use  of the
                                                    ∙order   will designate the controlled substance fro
10∙   ∙canine?                                 10∙ ∙case to be used by the Vance County Sheriff's Off
11∙   ∙ ∙ ∙ A.∙ ∙Yes.                          11∙ ∙for canine training.∙ All controlled substances w
12∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you keep ­­ do they 12∙
                                                keep∙be  obtained from cases in which the Sheriff's Off
                                                      records?
13∙   ∙ ∙ ∙ ∙ ∙ ∙Who's in charge of canine training?∙
                                               13∙ ∙or Who's
                                                         a federal agency was the arresting entity.∙ Pr
14∙   ∙responsible?                            14∙ ∙to obtaining these training aids, they must be te
15∙                                            15∙over
      ∙ ∙ ∙ A.∙ ∙There would be different people    ∙andtime,
                                                          weighted by an approved laboratory."
16∙                                            16∙ ∙particular
      ∙and I don't know who they were in any given    ∙ ∙ Q.∙ ∙So does Vance County used controlled
17∙   ∙time.∙ Once ­­ Lieutenant Shearin has been
                                               17∙ in  charge
                                                    ∙substances    to train their canines?
18∙   ∙of canine records.∙ There's an Officer Swilley
                                               18∙ ∙ ∙ who
                                                         ∙ A.∙ ∙I'm not familiar with it, ma'am.
19∙   ∙used to be in charge of canine records. 19∙ ∙ ∙ ∙ Q.∙ ∙Would you be surprised if a canine bit
20∙   ∙ ∙ ∙ ∙ ∙ ∙But over time, I don't know who
                                               20∙were   in
                                                    ∙suspect   ­­
21∙   ∙charge at all in a particular time.     21∙ ∙ ∙ ∙ A.∙ ∙No, ma'am, I would not be surprised if
22∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you talked about the22∙
                                                 use∙canine
                                                      of      bit a suspect.
23∙   ∙canines during a drug bust.             23∙ ∙ ∙ ∙ Q.∙ ∙­­ who had a controlled substance that
24∙   ∙ ∙ ∙ ∙ ∙ ∙Have you ever used them personally?
                                               24∙ ∙canine was trained and used to detect, based on u
25∙                                            25∙ ∙of drugs?
      ∙ ∙ ∙ A.∙ ∙No.∙ I never used a canine personally.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 117 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 86..89
Weldon Wallace Bullock, 02/25/2021
                                        Page 86                                       Page 88
∙1∙   ∙ ∙ ∙ A.∙ ∙Can you repeat that.∙ I don't ∙1∙
                                                ­­ ∙ ∙ ∙ A.∙ ∙No, ma'am.∙ Not at all.
∙2∙   ∙ ∙ ∙ Q.∙ ∙That's fine.∙ I want to ­­    ∙2∙ ∙ ∙ ∙ Q.∙ ∙But you were a certified gun trainer, r
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's bring up ∙3∙
                                                ­­ pull
                                                    ∙ ∙ ∙upA.∙
                                                             the∙No, I'm not.
∙4∙   ∙ ∙ ∙ incident with the canine.          ∙4∙ ∙ ∙ ∙ Q.∙ ∙Huh?
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ What exhibit?      ∙5∙ ∙ ∙ ∙ A.∙ ∙No, I'm not.
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ I don't know what
                                               ∙6∙exhibit   that∙You weren't a gun instructor?∙ You didn
                                                    ∙ ∙ ∙ Q.∙
∙7∙   ∙ ∙ ∙ you're referring to.               ∙7∙ ∙have any ­­
∙8∙   ∙BY MS. ROBINSON:                        ∙8∙ ∙ ∙ ∙ A.∙ ∙No, ma'am.
∙9∙                                            ∙9∙ not
      ∙ ∙ ∙ Q.∙ ∙No, no.∙ I'm talking to Michael,   ∙ ∙ you,
                                                        ∙ Q.∙ ∙Okay.∙ But you don't have a problem
10∙   ∙sir.                                    10∙ ∙deploying and using your gun?
11∙   ∙ ∙ ∙ A.∙ ∙Oh, I'm sorry.                11∙ ∙ ∙ ∙ A.∙ ∙For what situation?∙ To train with?
12∙                                            12∙ ∙ ∙this
      ∙ ∙ ∙ Q.∙ ∙Are you ­­ take a minute and review    ∙ Q.∙ ∙To train, to apprehend.
13∙                                            13∙ ∙ 7.
      ∙document.∙ Let's mark this as Exhibit Number   ∙ ∙ A.∙ ∙I don't have a problem with the use of
14∙   ∙ ∙ ∙ ∙(Exhibit 7 was marked for identification.)
                                               14∙ ∙weapon.
15∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.           15∙ ∙ ∙ ∙ Q.∙ ∙And by "weapon," we mean gun, correct?
16∙   ∙BY MS. ROBINSON:                        16∙ ∙ ∙ ∙ A.∙ ∙I mean the weapon that was assigned to
17∙   ∙ ∙ ∙ Q.∙ ∙Are you familiar with this? 17∙ ∙the Vance County Sheriff's Office.∙ I mean the
18∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ That's what I referred   to
                                               18∙ ∙customary    weapon that I qualified with under the
19∙   ∙earlier when you asked me about incidents
                                               19∙of∙direction
                                                      people     of the Vance County Sheriff's Office.
20∙   ∙being bit.                              20∙ ∙ ∙ ∙ Q.∙ ∙You said what?∙ Repeat that.∙ I'm sorry
21∙   ∙ ∙ ∙ Q.∙ ∙So what occurred?             21∙ ∙ ∙ ∙ A.∙ ∙I don't have a problem with the use of
22∙   ∙ ∙ ∙ A.∙ ∙The officer had the dog out at22∙
                                                 one∙weapon
                                                      of the that's been assigned to me by the Vance Co
23∙                                            23∙vacant,
      ∙warehouses.∙ He thought the warehouse was    ∙Sheriff's
                                                            and Office, and any personal weapon that I
24∙   ∙a lady was out there working, and the dog
                                               24∙got
                                                    ∙used
                                                       bit.to Itrain with under the direction of the Van
25∙   ∙mean, it bit the lady.∙ The dog bit the 25∙  ∙County Sheriff's Office I have no problem using.
                                                lady.

                                        Page 87                                       Page 89
∙1∙   ∙ ∙ ∙ Q.∙ ∙So this was a civilian?       ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Chris, Mr. Geis, can you
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   ∙2∙ ∙ ∙ ∙ up and mark it as Exhibit 8.
∙3∙   ∙ ∙ ∙ Q.∙ ∙Was she injured?              ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Mark what?
∙4∙                                            ∙4∙ ∙ ∙ I∙ don't
      ∙ ∙ ∙ A.∙ ∙I imagine she was.∙ I wasn't there.∙      ∙ ∙ ∙MS. ROBINSON:∙ Mr. Bullock's gun traini
∙5∙   ∙know the details of it.∙ I just know it ∙5∙  ∙ ∙ ∙ ∙It∙ ∙MR. GEIS:∙ Do you have that?∙ It's from
                                                existed.∙
∙6∙   ∙happened.∙ I don't know to the extent of∙6∙
                                                 her∙ injuries.
                                                      ∙ ∙ personnel record.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Do you know if she went to the∙7∙
                                                 hospital?
                                                    ∙ ∙ ∙ ∙(Exhibit 8 was marked for identification.)
∙8∙   ∙ ∙ ∙ A.∙ ∙I do not know.                ∙8∙ ∙BY MS. ROBINSON:
∙9∙   ∙ ∙ ∙ Q.∙ ∙Do you know if this officer was
                                               ∙9∙reprimanded
                                                    ∙ ∙ ∙ Q.∙ ∙So we actually might need a second over
10∙   ∙in any other way?                       10∙ ∙to pull that document up.
11∙   ∙ ∙ ∙ A.∙ ∙I don't know.∙ I don't know if11∙
                                                 he ∙was
                                                      ∙ ∙ ∙ ∙ ∙Mr. Bullock, have you had a chance to r
12∙   ∙reprimanded in any other way.           12∙ ∙what has been marked as Exhibit 8?
13∙   ∙ ∙ ∙ Q.∙ ∙Did the officer remain on the 13∙
                                                Vance
                                                    ∙ ∙County
                                                         ∙ A.∙ ∙Yes, ma'am.
14∙   ∙Sheriff's Office payroll in the office? 14∙ ∙ ∙ ∙ Q.∙ ∙And this is an accurate record of your
15∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ I think he did. 15∙ ∙training, correct?
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ I saw that you are
                                               16∙ ­­
                                                    ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
17∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's pull up ­­
                                               17∙Michael,
                                                    ∙ ∙ ∙ Q.∙ ∙And are you familiar with the firearms
18∙   ∙ ∙ ∙ let's pull up Mr. Bullock's training
                                               18∙­­∙policy
                                                      gun    for Vance County?
19∙   ∙ ∙ ∙ training record.                   19∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ I'm somewhat familiar with
20∙   ∙BY MS. ROBINSON:                        20∙ ∙Not ­­ again, not intimately familiar with it, bu
21∙   ∙ ∙ ∙ Q.∙ ∙Mr. Bullock, you are ­­ you're21∙  ∙somewhat
                                                 kind  of like familiar with it.∙ Yes, ma'am.
22∙   ∙a gun specialist, correct?              22∙ ∙ ∙ ∙ Q.∙ ∙And this is your ­­ you know, your Clas
23∙   ∙ ∙ ∙ A.∙ ∙No, ma'am.                    23∙ ∙requirement for the use of your firearm, correct?
24∙                                            24∙a ∙gun
      ∙ ∙ ∙ Q.∙ ∙No?∙ You wouldn't call yourself      ∙ ∙ A.∙ ∙What you're showing up now is ­­ you're
25∙   ∙specialist?                             25∙ ∙asking me that?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 118 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 90..93
Weldon Wallace Bullock, 02/25/2021
                                        Page 90                                       Page 92
∙1∙   ∙ ∙ ∙ Q.∙ ∙Yes.                          ∙1∙ ∙subsection only when it is or appears to be reaso
∙2∙                                            ∙2∙ ∙necessarily
      ∙ ∙ ∙ A.∙ ∙This is actually the field portion.∙   This is thereby to defend himself or a third
∙3∙   ∙not the (audio interference) portion. ∙3∙ ∙person from what he reasonably believes to [be] t
∙4∙   ∙ ∙ ∙ ∙ ∙ ∙THE REPORTER:∙ What portion? ∙4∙ ∙use of imminent use of deadly physical force; to
∙5∙                                            ∙5∙ ∙effect
      ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Field portion, actual   going an arrest or prevent the escape from the
∙6∙                                            ∙6∙ ∙custody
      ∙ ∙ ∙ out into the range and using the range.∙   Field of a person who he reasonably believes is
∙7∙   ∙ ∙ ∙ and range are used interchangeably.∙7∙ ∙attempting to escape by means of a deadly weapon
∙8∙                                            ∙8∙ ∙who by his conduct or any other means indicates t
      ∙ ∙ ∙ (Off­the­record statement by the reporter.)
∙9∙   ∙BY MS. ROBINSON:                        ∙9∙ ∙he presents an imminent threat of death or seriou
10∙   ∙ ∙ ∙ Q.∙ ∙So, Mr. Bullock, what we have 10∙
                                                on the  screen injury to others unless apprehended with
                                                    ∙physical
11∙                                            11∙ ∙delay; or to prevent the escape of a person from
      ∙now is your signature on the use­of­deadly­force
12∙   ∙handout.                                12∙ ∙custody imposed upon him as a result of [a] convi
13∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   13∙ ∙for a felony."
14∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you read "C" for us,
                                               14∙please.
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's go back to what was mar
15∙   ∙Well, first, before you do this, review 15∙
                                                the ∙as Exhibit 4, which was your investigation to
                                                     document.
16∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, please16∙  ∙Ms. down
                                                 scroll  Oliver's complaint.
17∙                                            17∙ ∙ down
      ∙ ∙ ∙ so he can review this document.∙ Scroll   ∙ ∙ A.∙
                                                           so ∙Okay.
18∙   ∙ ∙ ∙ we can see his signature.∙ I can't 18∙
                                                ­­ ∙ ∙ ∙ Q.∙ ∙Mr. White was serving two felony warran
19∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.           19∙ ∙correct?
20∙   ∙BY MS. ROBINSON:                        20∙ ∙ ∙ ∙ A.∙ ∙Yes.
21∙   ∙ ∙ ∙ Q.∙ ∙Is that your signature?       21∙ ∙ ∙ ∙ Q.∙ ∙Mr. White informed you that Ms. Oliver
22∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   22∙ ∙assaulted him, correct?
23∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Exhibit 9.     23∙ ∙ ∙ ∙ A.∙ ∙Yes.
24∙                                            24∙ ∙ ∙ ∙ Q.∙ ∙And under that policy that you just rea
      ∙ ∙ ∙ ∙(Exhibit 9 was marked for identification.)
25∙   ∙BY MS. ROBINSON:                        25∙ ∙could have used deadly force, correct?
                                        Page 91                                       Page 93
∙1∙   ∙ ∙ ∙ Q.∙ ∙And do you recognize this document?
                                               ∙1∙ ∙ ∙ ∙ A.∙ ∙No, ma'am.
∙2∙                                            ∙2∙ ∙which
      ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ This is the document    ∙ ∙ Q.∙
                                                            we ∙She was a felon under "C."∙ Read
∙3∙                                            ∙3∙ the
      ∙have found the training on about September   ∙Subsection
                                                        6th,     C.
∙4∙   ∙2018, where Instructor Bartholomew signed
                                               ∙4∙it∙ and
                                                      ∙ ∙ where
                                                           A.∙ ∙Under "C," ma'am, "to prevent the escap
∙5∙   ∙I signed it as a student.               ∙5∙ ∙a person from custody imposed upon him as a resul
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And can you read "C."∙ ∙6∙
                                                Well,
                                                    ∙[alet's
                                                         felony conviction]."
∙7∙   ∙read ­­ let's go back to the ­­         ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙She hadn't been convicted, and this is,
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Scroll up some,∙8∙
                                                 Michael.
                                                    ∙or less, used for people who are ­­ has a sentenc
∙9∙   ∙BY MS. ROBINSON:                        ∙9∙ ∙imposed on them, like in the prison system.∙ To s
10∙   ∙ ∙ ∙ Q.∙ ∙So this is the deadly force policy
                                               10∙ ∙aand
                                                       nonviolent felony warrant is not justification
11∙   ∙handout?                                11∙ ∙use deadly force.
12∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ This is what the 12∙
                                                instructor
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.
13∙   ∙gives us to sign when we're in the classroom
                                               13∙ ∙ portion
                                                      ∙ ∙ A.∙ ∙And she hasn't been convicted of any fe
14∙   ∙of the firearms qualification.          14∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's talk about that.∙ That
15∙                                            15∙force
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's read the use of    ∙backinto your memory very well, so let's see if al
16∙   ∙arrest.∙ It says, "A law enforcement officer..."∙
                                               16∙ ∙these Ifother conversations come back to your memor
17∙   ∙you can't finish ­­ can you finish that 17∙
                                                sentence   for way.
                                                    ∙the same
18∙   ∙me.∙ On here it's "C," so ­­            18∙ ∙ ∙ ∙ ∙ ∙ ∙So you said that you interviewed Goolsb
19∙   ∙ ∙ ∙ A.∙ ∙Start with "C"?               19∙ ∙correct?
20∙   ∙ ∙ ∙ Q.∙ ∙We want to read where it says,20∙
                                                 "A ∙law
                                                      ∙ ∙ A.∙ ∙No, ma'am.∙ I never said I interviewed
21∙   ∙enforcement officer...." and then end with   ∙Goolsby.∙
                                               21∙ "C,"   that I said I talked with him.∙ I said I tal
22∙   ∙sentence.                               22∙ ∙with him, I talked with Sergeant Welborn, and I t
23∙   ∙ ∙ ∙ A.∙ ∙"A law enforcement officer is 23∙  ∙with Captain
                                                justified   in      Watkins.∙ I never said I interviewed
24∙   ∙using deadly physical force upon another24∙  ∙them.
                                                 person   for
25∙   ∙[the] purpose specified in Subdivision 125∙
                                                 of ∙this
                                                      ∙ ∙ Q.∙ ∙Okay.∙ Well, you talked with them.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 119 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 94..97
Weldon Wallace Bullock, 02/25/2021
                                        Page 94                                       Page 96
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙Are any of those conversations∙1∙
                                                 coming
                                                    ∙for back
                                                          two murder suspects that had committed murder
∙2∙   ∙to memory?                              ∙2∙ ∙our county and a neighboring county.
∙3∙   ∙ ∙ ∙ A.∙ ∙No.                           ∙3∙ ∙ ∙ ∙ Q.∙ ∙Had they been convicted of murder?
∙4∙   ∙ ∙ ∙ Q.∙ ∙None?                         ∙4∙ ∙ ∙ ∙ A.∙ ∙I don't know what their convictions wer
∙5∙   ∙ ∙ ∙ A.∙ ∙None.                         ∙5∙ ∙ ∙ ∙ Q.∙ ∙No, no.∙ You said "committed."
∙6∙                                            ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙Had they been convicted at that time?
      ∙ ∙ ∙ Q.∙ ∙Welborn isn't coming back to memory?
∙7∙   ∙ ∙ ∙ A.∙ ∙No, ma'am.                    ∙7∙ ∙ ∙ ∙ A.∙ ∙Not on those particular murder charges.
∙8∙   ∙ ∙ ∙ Q.∙ ∙Watkins?                      ∙8∙ ∙had warrants for murder.
∙9∙   ∙ ∙ ∙ A.∙ ∙The only thing I can say before
                                               ∙9∙­­∙ the
                                                       ∙ ∙ only
                                                            Q.∙ ∙Okay.
10∙   ∙thing from Watkins I remember is he was 10∙
                                                the ∙one
                                                       ∙ ∙that
                                                            A.∙ ∙And the deputy came upon the vehicle th
11∙   ∙initially spoke with Ms. Oliver.∙ That's11∙
                                                 what's
                                                    ∙werecoming
                                                            in, and a chase ensued.∙ And when the deputy
12∙   ∙back to my ­­ to memory with.           12∙ ∙out of the car, they fired.∙ The deputy returned
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ That's fair.∙ In13∙  ∙That
                                                 your   ­­ Iwas another deadly force use that was exoner
14∙                                            14∙in∙ an
      ∙calculated from 1997 until 2018, you were       ∙ ∙ ∙ ∙ ∙And then the last one that's coming to
15∙   ∙administrative role.                    15∙ ∙is there was a chase that ensued, and the vehicle
16∙   ∙ ∙ ∙ ∙ ∙ ∙How many officers had used deadly   force in
                                               16∙ ∙tried    to run over one of the officers.∙ And he fi
17∙   ∙your tenure?                            17∙ ∙and he was exonerated.
18∙   ∙ ∙ ∙ A.∙ ∙I don't know, ma'am.∙ I would 18∙
                                                say ∙­­∙ oh,
                                                         ∙ Q.∙how∙Tell me about that vehicle chase.
19∙   ∙many used deadly force?                 19∙ ∙ ∙ ∙ A.∙ ∙The last one I was referring to?
20∙   ∙ ∙ ∙ Q.∙ ∙Right.                        20∙ ∙ ∙ ∙ Q.∙ ∙Uh­huh.
21∙   ∙ ∙ ∙ A.∙ ∙Is that what you said?∙ Okay.∙21∙
                                                 Oh,∙ yes.
                                                       ∙ ∙ A.∙ ∙There was a chase.∙ I don't know the re
22∙   ∙Three are coming to mind that I can recall
                                               22∙ right   now chase, but there was a chase.∙ The vehicl
                                                    ∙for the
23∙   ∙as we're talking, at least three.       23∙ ∙went to the lake area and got into, like, a woode
24∙   ∙ ∙ ∙ Q.∙ ∙And what were those instances?24∙ ∙area.∙ And the deputies thought that he was going
25∙                                            25∙ ∙jump
      ∙ ∙ ∙ A.∙ ∙We had a deputy who was assisting          and run from the vehicle.∙ They started runn
                                                     the animal

                                        Page 95                                       Page 97
∙1∙   ∙control unit to take somebody's dog, and∙1∙
                                                 the∙into
                                                      lady the
                                                            camewoods.∙ As they were running to the wood
∙2∙                                            ∙2∙times
      ∙out with shotgun.∙ And the deputy several    ∙cametold
                                                           out of woods.∙ He saw one of the deputies.∙
∙3∙                                            ∙3∙ ∙turned
      ∙her to "Drop the shotgun, drop the shotgun,   drop thetowards the deputy and accelerated at a hi
∙4∙                                            ∙4∙ ∙ratethe
      ∙shotgun."∙ And when the person started lowering     of speed towards the deputy, and the deputy
∙5∙                                            ∙5∙ ∙fired.
      ∙shotgun towards him pointing, he shot her.∙   That's one
∙6∙   ∙incident.                               ∙6∙ ∙ ∙ ∙ Q.∙ ∙And the deputy was exonerated?
∙7∙                                            ∙7∙ ∙in∙ a∙ car
      ∙ ∙ ∙ ∙ ∙ ∙Another incident is where we were         A.∙ ∙Yes, ma'am.
∙8∙   ∙chase.                                  ∙8∙ ∙ ∙ ∙ Q.∙ ∙Was the person injured?
∙9∙   ∙ ∙ ∙ Q.∙ ∙Was the outcome of that?∙ Was ∙9∙
                                                that∙ deadly
                                                      ∙ ∙ A.∙ ∙Yes.
10∙   ∙force investigated?                     10∙ ∙ ∙ ∙ Q.∙ ∙How so?
11∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   11∙ ∙ ∙ ∙ A.∙ ∙He was grazed in the shoulder.
12∙   ∙ ∙ ∙ Q.∙ ∙And what was the outcome?     12∙ ∙ ∙ ∙ Q.∙ ∙How long did it take before that deputy
13∙   ∙ ∙ ∙ A.∙ ∙He was exonerated.            13∙ ∙exonerated?∙ Do you recall?
14∙                                            14∙ ∙ ∙ one
      ∙ ∙ ∙ Q.∙ ∙Exonerated?∙ Okay.∙ And then another    ∙ A.∙
                                                             was∙I don't know.∙ I don't know how long it
15∙   ∙what?                                   15∙ ∙any of them to be exonerated, because all of them
16∙   ∙ ∙ ∙ ∙ ∙ ∙That person was shot?∙ That citizen   was
                                               16∙ ∙involved    also the SBI having to come in and do th
17∙   ∙shot?                                   17∙ ∙investigation ­­ do an investigation as well.
18∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   18∙ ∙ ∙ ∙ Q.∙ ∙Well, I'm glad you mentioned that becau
19∙   ∙ ∙ ∙ Q.∙ ∙And injured, dead or alive? 19∙ ∙was wondering if you acted as your own internal
20∙   ∙ ∙ ∙ A.∙ ∙They didn't die.              20∙ ∙affairs department or if the SBI gets involved or
21∙   ∙ ∙ ∙ Q.∙ ∙They didn't die.∙ But no fatality,   no ­­process
                                               21∙ ∙that     but    looks like in your use of force.
22∙   ∙shot?                                   22∙ ∙ ∙ ∙ A.∙ ∙Any officer­involved shooting, the SBI
23∙   ∙ ∙ ∙ A.∙ ∙No, no.∙ She wasn't ­­ she wasn't   killed.
                                               23∙ ∙called.
24∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And ­­ okay.∙ And the other
                                               24∙ ∙ instance?
                                                      ∙ ∙ Q.∙ ∙Any?∙ Okay.∙ That's the policy, the
25∙                                            25∙were
      ∙ ∙ ∙ A.∙ ∙There's an incident in which we    ∙practice?
                                                        looking




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 120 of 665
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 98..101
Weldon Wallace Bullock, 02/25/2021
                                        Page 98                                      Page 100
∙1∙   ∙ ∙ ∙ A.∙ ∙That's the practice.          ∙1∙ ∙it was after I had started helping the captain wi
∙2∙   ∙ ∙ ∙ Q.∙ ∙Does Vance County have an internal   affairs
                                               ∙2∙ ∙those   type of investigations.
∙3∙   ∙department, or are you it?              ∙3∙ ∙ ∙ ∙ Q.∙ ∙And for the most part, you conducted th
∙4∙                                            ∙4∙ there
      ∙ ∙ ∙ A.∙ ∙I conduct most of them, and then   ∙investigations
                                                           have       as a single individual?
∙5∙                                            ∙5∙size
      ∙been occasions in where, depending on the    ∙ ∙ of
                                                         ∙ A.∙
                                                            it, ∙For the most part, yes, ma'am.
∙6∙   ∙I've had to rely on other officers, other
                                               ∙6∙detectives
                                                    ∙ ∙ ∙ Q.∙ ∙Did you ever request help?
∙7∙                                            ∙7∙ ∙ it
      ∙that's appointed by the sheriff.∙ Typically,   ∙ ∙may
                                                           A.∙be∙I'm sorry?
∙8∙   ∙a detective and another officer.        ∙8∙ ∙ ∙ ∙ Q.∙ ∙Did you ever request help?
∙9∙                                            ∙9∙have?
      ∙ ∙ ∙ Q.∙ ∙What training do those officers    ∙ ∙ ∙ A.∙ ∙Help has been had.∙ You know, the ­­ in
10∙   ∙ ∙ ∙ A.∙ ∙I don't know what training ­­ 10∙  ∙earlier
                                                I don't   know part of my ­­ doing these investigations,
11∙   ∙what their training is.                 11∙ ∙captain has had other officers helping some of th
12∙                                            12∙ a∙times.∙
      ∙ ∙ ∙ Q.∙ ∙I do want to talk about training     little When you have an officer­involved shootin
13∙   ∙bit.                                    13∙ ∙then I request help from the SBI.
14∙   ∙ ∙ ∙ ∙ ∙ ∙What training did you have to 14∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ And not within your department?
                                                conduct
15∙   ∙use­of­force investigations?            15∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?
16∙                                            16∙of∙ my
      ∙ ∙ ∙ A.∙ ∙I've only ­­ you know, in terms      ∙ ∙ Q.∙ ∙Not within your department?∙ You don't
17∙   ∙training, my training was early on in my17∙
                                                 ­­ ∙request
                                                     in my     help within your department?
18∙   ∙career when I first started doing these 18∙  ∙ ∙ ∙ A.∙ ∙There have been a rare occasion.∙ Again
                                                administrative
19∙   ∙investigations.∙ The other training has 19∙
                                                been∙and that's ­­ for the most part, it's been early
20∙                                            20∙ ∙over
      ∙through ­­ going through, having done these    ∙ ∙ time.
                                                           Q.∙ ∙Did you ­­ can you recall a time in whi
21∙   ∙When I first started doing this internal21∙
                                                 affairs
                                                    ∙you had, like, a panel of investigators?
22∙   ∙investigation, I was under the supervision
                                               22∙ of
                                                    ∙ ∙­­∙ at
                                                           A.∙ ∙Yes.∙ There was an officer who was a pa
23∙   ∙the time, the captain at the time.      23∙ ∙deputy working an area of the county in which his
24∙   ∙ ∙ ∙ Q.∙ ∙What time ­­                  24∙ ∙in­laws lived, and it was determined that he went
25∙                                            25∙my∙broke
      ∙ ∙ ∙ A.∙ ∙My training came through ­­ and            into the in­laws' house, burglarized their
                                                      training

                                        Page 99                                      Page 101
∙1∙   ∙came through him as far as the on­the­job
                                               ∙1∙training.
                                                    ∙And then when the alarm ­­ or when the call was m
∙2∙   ∙ ∙ ∙ Q.∙ ∙So you said when you "first started
                                               ∙2∙ ∙hedoing
                                                         went back down there to do the investigation o
∙3∙   ∙these."                                 ∙3∙ ∙that break­in, and it was determined that he was
∙4∙   ∙ ∙ ∙ ∙ ∙ ∙And "doing these," you mean use­of­force
                                               ∙4∙ ∙one that actually did the break­in.
∙5∙   ∙investigations?                         ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙More than one investigator worked that
∙6∙   ∙ ∙ ∙ A.∙ ∙I mean internal affairs investigations.
                                               ∙6∙ ∙me.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Internal affairs, which would ∙7∙
                                                encompass   use ∙Tell me about that.∙ What do you mean m
                                                    ∙ ∙ ∙ Q.∙
∙8∙   ∙of force?                               ∙8∙ ∙than one worked it?∙ What did they do?
∙9∙   ∙ ∙ ∙ A.∙ ∙Some of them encompass use of ∙9∙  ∙ ∙ ∙ A.∙ ∙I ­­ a minimum of three people, maybe f
                                                force.
10∙   ∙ ∙ ∙ Q.∙ ∙What year did you start that? 10∙ ∙helped with that investigation.∙ That officer was
11∙   ∙ ∙ ∙ A.∙ ∙1997.                         11∙ ∙ended up being fired and criminally charged.
12∙   ∙ ∙ ∙ Q.∙ ∙1997?∙ Okay.∙ And you were trained
                                               12∙ ∙ by∙ ∙the
                                                           Q.∙ ∙That's, like, a common theme right now,
13∙   ∙captain ­­                              13∙ ∙right, in Vance County?
14∙   ∙ ∙ ∙ A.∙ ∙Yes.                          14∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Don't answer.
15∙   ∙ ∙ ∙ Q.∙ ∙­­ at the time?               15∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Did you object, Chris?
16∙   ∙ ∙ ∙ ∙ ∙ ∙Did you take any classes?     16∙ ∙ ∙ ∙ think I heard you say something.
17∙   ∙ ∙ ∙ A.∙ ∙I can only remember one time going
                                               17∙ ∙BYto MS.
                                                          a ROBINSON:
18∙   ∙class in internal affairs investigation,18∙
                                                 and∙ I∙ don't
                                                         ∙ Q.∙ ∙You said more than one investigator
19∙   ∙remember going any time but one time. 19∙ ∙worked ­­ let me just make a note, and this is ­­
20∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ What time ­­ what ­­ do20∙
                                                 you∙is
                                                      recall
                                                         ­­ let's go off the record for this.
21∙   ∙what year?                              21∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ (Discussion off the record.)
22∙                                            22∙you
      ∙ ∙ ∙ A.∙ ∙It would ­­ it would have been,    ∙ ∙know,
                                                         ∙(Recess in proceedings from 2:57 to 3:01 p.m.
23∙                                            23∙ ∙BY
      ∙shortly thereafter in 1997, but I ­­ I don't   know
                                                         MS.ifROBINSON:
24∙   ∙it was in 1998 or ­­ you know, I don't know
                                               24∙ ∙how∙ ∙long.
                                                           Q.∙ ∙Mr. Bullock?
25∙   ∙I just don't ­­ I don't remember the exact
                                               25∙ year,
                                                    ∙ ∙ ∙ but
                                                           A.∙ ∙Yes, ma'am.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 121 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 102..105
Weldon Wallace Bullock, 02/25/2021
                                       Page 102                                      Page 104
∙1∙   ∙ ∙ ∙ Q.∙ ∙Did you just have a conversation
                                               ∙1∙ off   the it was before ­­ it was between 19­ ­­ I me
                                                    ∙think
∙2∙   ∙record?                                 ∙2∙ ∙between 1997 and 2001.∙ It was somewhere in that
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙3∙ ∙range.
∙4∙                                            ∙4∙ ∙ ∙ ∙ Q.∙ ∙But it was significant enough for you t
      ∙ ∙ ∙ Q.∙ ∙Was it about your questions, responses?
∙5∙   ∙ ∙ ∙ A.∙ ∙No, ma'am.                    ∙5∙ ∙remember?
∙6∙   ∙ ∙ ∙ Q.∙ ∙What was it about?            ∙6∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ Because I had an officer ­
∙7∙                                            ∙7∙ ∙yes.∙
      ∙ ∙ ∙ A.∙ ∙It was about how long ­­ how much   longer That was very significant.
∙8∙   ∙it's going to take for us to finish this∙8∙
                                                 and∙ ­­
                                                      ∙ ∙ Q.∙ ∙Why was it significant?
∙9∙   ∙ ∙ ∙ Q.∙ ∙I got an answer for you.      ∙9∙ ∙ ∙ ∙ A.∙ ∙I considered him a friend.
10∙   ∙ ∙ ∙ A.∙ ∙Oh.                           10∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you recall the number of cit
11∙                                            11∙ ∙who
      ∙ ∙ ∙ Q.∙ ∙I'm going to get you out of here.∙       have complained to Vance County or filed
                                                      Okay?
12∙   ∙I'm almost done.                        12∙ ∙grievances or any of that nature?
13∙   ∙ ∙ ∙ A.∙ ∙Okay.                         13∙ ∙ ∙ ∙ A.∙ ∙No, ma'am.
14∙                                            14∙ really,
      ∙ ∙ ∙ Q.∙ ∙I'm almost done.∙ Okay.∙ And we,   ∙ ∙ ∙ Q.∙ ∙Would you say it's a lot, a little?
15∙                                            15∙ I∙ can
      ∙might be approaching done.∙ Now, you know,     ∙ ∙ hold
                                                           A.∙ ∙I don't ­­ again, I just don't have a ­
16∙   ∙you for seven hours and question, question,   question,
                                               16∙ ∙don't    have anything to go on.∙ I don't have anyth
17∙   ∙but I ­­                                17∙ ∙significant to go on with that for me ­­ for it t
18∙   ∙ ∙ ∙ A.∙ ∙It's totally okay.∙ You have a18∙  ∙youtoknow,
                                                 right      do flare up in my memory.
19∙   ∙it.∙ I'm okay with it.                  19∙ ∙ ∙ ∙ ∙ ∙ ∙There could have been complaints that w
20∙   ∙ ∙ ∙ Q.∙ ∙No.∙ I asked you some about Mr.
                                               20∙White
                                                    ∙directed to an officer's supervisor, and that wou
21∙                                            21∙ ∙have
      ∙earlier, and I think you told me you didn't         gone on.∙ And someone would have looked into
                                                     have very
22∙   ∙much interaction with him, correct?     22∙ ∙that, and that supervisor would have handled that
23∙   ∙ ∙ ∙ A.∙ ∙That's correct.               23∙ ∙know, outside my knowledge.∙ So I ­­ and even wit
24∙   ∙ ∙ ∙ Q.∙ ∙And you didn't hear much about24∙
                                                 him,  either?
                                                    ∙ones  that I ­­ did eventually come to my desk, I
25∙   ∙ ∙ ∙ A.∙ ∙No, ma'am, I didn't.∙ He was from   anotherhave a working number on how many that coul
                                               25∙ ∙don't

                                       Page 103                                      Page 105
∙1∙   ∙division from me, so he wasn't in my direct
                                               ∙1∙ ∙have
                                                     line ofbeen.
∙2∙   ∙command.∙ So other than seeing him in the    ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, you just don't appear to m
                                               ∙2∙office,
∙3∙   ∙passing through the office, it was just ∙3∙  ∙like aHeperson who would scare easily; is that tru
                                                nominal.∙
∙4∙                                            ∙4∙ ∙ ∙ and
      ∙would come ­­ he's walked by my office before,    ∙ A.∙ ∙I'm scared of snakes and dogs.
∙5∙                                            ∙5∙ ∙ ∙ ∙But,
      ∙he's poked in, and, you know, we spoke before.∙      Q.∙ ∙Okay.∙ But you can handle complaints wh
∙6∙   ∙again, it was so far and few between. ∙6∙ ∙you're doing your job?
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ We were talking about the
                                               ∙7∙ ∙ ∙ ∙ A.∙ ∙I can handle what?
∙8∙   ∙investigations that you completed at Vance
                                               ∙8∙ County.
                                                    ∙ ∙ ∙ Q.∙ ∙Complaints when you're doing your job.
∙9∙   ∙And from what I understand, most of them∙9∙
                                                 were
                                                    ∙ ∙one
                                                         ∙ A.∙ ∙Yes, ma'am.
10∙   ∙person.∙ And you were telling me about the
                                               10∙ time
                                                    ∙ ∙ ∙inQ.∙ ∙So you ­­ do you have a working knowled
11∙                                            11∙ ∙the
      ∙which there was more than one investigator,        number of times the county sheriff's departme
                                                     and that
12∙   ∙situation involved an incident in which 12∙
                                                an officer    had
                                                    ∙has succumbed   to, like, threats of suit?∙ Is that
13∙   ∙behaved, you know, badly.               13∙ ∙ ∙ ∙ A.∙ ∙I don't know what ­­ threats of soup?
14∙   ∙ ∙ ∙ ∙ ∙ ∙Did you seek assistance in that
                                               14∙ ∙ ∙ ∙ Q.∙ ∙How many people ­­ how many citizens
15∙   ∙investigation, or did ­­ was assistance 15∙
                                                provided
                                                    ∙threatened
                                                           to     to sue the sheriff's office?
16∙   ∙you?                                    16∙ ∙ ∙ ∙ A.∙ ∙Oh, I have no idea.
17∙   ∙ ∙ ∙ A.∙ ∙At the time I was captain ­­ there
                                               17∙ ∙ was
                                                      ∙ ∙ aQ.∙ ∙Has any citizen threatened to sue you i
18∙   ∙captain that was doing those investigations   too.∙ That
                                               18∙ ∙didn't    investigate?
19∙   ∙particular case was assigned to me, and 19∙  ∙ ∙ ∙the
                                                he made     A.∙ ∙No, ma'am.∙ You know, I don't ­­ you kn
20∙   ∙decision as to what other officers would20∙  ∙I've been sued before, but I don't know the numbe
                                                 help.
21∙                                            21∙ you
      ∙ ∙ ∙ Q.∙ ∙So that was around the 1997 when   ∙people
                                                        were who have threatened to sue the sheriff's
22∙   ∙telling me you had been trained?        22∙ ∙office.∙ And I've never been threatened to, "If y
23∙   ∙ ∙ ∙ A.∙ ∙Well, no.∙ It was ­­ it might 23∙
                                                have∙don't
                                                      been indo something, I'm going to sue you."
24∙   ∙200­ ­­ I mean, a significant ­­ you know,
                                               24∙ it
                                                    ∙ ∙might
                                                         ∙ ∙ ∙ ∙I've never had that to happen.
25∙   ∙have ­­ it wasn't early on.∙ It was, you25∙  ∙ ∙­­∙ IQ.∙ ∙Or sue the sheriff's office?
                                                 know




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 122 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 106..109
Weldon Wallace Bullock, 02/25/2021
                                       Page 106                                      Page 108
∙1∙   ∙ ∙ ∙ A.∙ ∙Or sue the sheriff's office.∙ ∙1∙
                                                I mean,
                                                    ∙ ∙ ∙ ∙ ∙ ∙I got sued one time where a fight had
∙2∙   ∙people ­­ you know, I ­­ you know, it is∙2∙
                                                 ­­ ∙happened
                                                     it is ­­ at a club.∙ An officer put a suspect in
∙3∙   ∙it's a ­­ it's a common thing for people∙3∙
                                                 to ∙back
                                                     say, "Oh,
                                                           of a car.∙ The suspect kicked out the glass.
∙4∙   ∙I'm going to sue you."∙ But I ­­ you know,
                                               ∙4∙ for
                                                    ∙officers
                                                         me ­­ tried to get the suspect out of the car.
∙5∙   ∙for me, there's nothing that has an effect
                                               ∙5∙ on
                                                    ∙They
                                                       me to
                                                           started fighting with him, like, from the in
∙6∙   ∙say, "Oh, my God.∙ This person will sue ∙6∙
                                                me.∙∙of  the car.∙ He was kicking officers, kicking
                                                      I better
∙7∙   ∙do X, Y, Z."∙ I don't ­­ I don't have a ∙7∙  ∙officers.
                                                ­­ that
∙8∙                                            ∙8∙heard
      ∙doesn't sway me one way or another.∙ I've    ∙ ∙ ∙the
                                                           ∙ ∙ ∙Another officer sprayed him with mace,
∙9∙   ∙words "I'm going to sue you" a lot.∙ You∙9∙  ∙his"I'm
                                                 know,    foot was broke.∙ We don't know if it was brok
10∙   ∙going to sue you­all" a lot.∙ But you have
                                               10∙ a∙aright  to of him kicking the glass out or kicking
                                                        result
11∙   ∙sue, so ­­                              11∙ ∙officers or what, but that person sued me and all
12∙                                            12∙ ∙other officers there.
      ∙ ∙ ∙ Q.∙ ∙So ­­ but you've been sued before?
13∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   13∙ ∙ ∙ ∙ ∙ ∙ ∙And then I think two occasions I've bee
14∙   ∙ ∙ ∙ Q.∙ ∙How many times?               14∙ ∙sued for people who were dead at the jail.
15∙   ∙ ∙ ∙ A.∙ ∙I would say four other times, 15∙
                                                four∙ or
                                                      ∙ ∙five
                                                           Q.∙ ∙Okay.∙ Thank you.∙ Thank you for explai
16∙   ∙other times.                            16∙ ∙those situations.
17∙   ∙ ∙ ∙ Q.∙ ∙Do you recall those instances?17∙ ∙ ∙ ∙ ∙ ∙ ∙The only question I have is if you ­­ t
18∙   ∙ ∙ ∙ A.∙ ∙Oh, yes, ma'am.∙ That's significant   in my you are able to share, what were the outco
                                               18∙ ∙extent
19∙   ∙memory.∙ So yes.                        19∙ ∙ ∙ ∙ A.∙ ∙I guess the correct word ­­ I don't kno
20∙   ∙ ∙ ∙ Q.∙ ∙Can you explain them to me. 20∙ ∙don't know the legal term, but I considered it as
21∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ There was a time that I21∙
                                                 was∙exonerated.∙
                                                      a deputy,     I was exonerated on all of them.
22∙   ∙that I had ­­ I was driving north on the22∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ So I want to ­­ I want to get ­­
                                                 interstate,
23∙   ∙and then a highway patrolman was working23∙  ∙want that
                                                 a wreck   to make sure I understand this.
24∙                                            24∙ ∙ the
      ∙had already occurred.∙ And I stopped because   ∙ ∙ road
                                                           ∙ ∙ ∙There is no board review ­­ no standard
25∙                                            25∙ the
      ∙was partially blocked by the ambulance and   ∙board review on use­of­force incidents?
                                       Page 107                                      Page 109
∙1∙   ∙trooper's car and the ­­ one of the victims'
                                               ∙1∙ ∙ cars.∙
                                                      ∙ ∙ A.∙So∙There is no standard board review?
∙2∙                                            ∙2∙out
      ∙I stopped and backed up and put on ­­ put    ∙ ∙flares,
                                                        ∙ Q.∙ ∙So there is no board that will convene
∙3∙                                            ∙3∙ ∙saying, you know, this member must be a part of t
      ∙put on my traffic vest.∙ And I start directing
∙4∙                                            ∙4∙ wreck
      ∙traffic, slowing traffic down, because the   ∙board,wasthat member; you get an amount of time to
∙5∙                                            ∙5∙ ∙respond; there is ­­
      ∙kind of a little bit over a slight decline.
∙6∙                                            ∙6∙ traffic
      ∙ ∙ ∙ ∙ ∙ ∙And I had been out there slowing   ∙ ∙ ∙ A.∙ ∙That wasn't a practice.
∙7∙                                            ∙7∙a ∙person
      ∙down for about 20 minutes or so, and then      ∙ ∙ Q.∙ ∙It wasn't a practice?∙ Was it a practic
∙8∙   ∙pulling a mobile home, like a transport ∙8∙
                                                truck
                                                    ∙a pulling
                                                       ­­ was there a standard number of complaints th
∙9∙                                            ∙9∙ ∙must
      ∙a mobile home, came through at a very, very         be had before an officer is dismissed?
                                                     high rate
10∙   ∙of speed and was not obeying my traffic 10∙  ∙ ∙signals
                                                ­­ my   ∙ A.∙ ∙No, ma'am.∙ Each thing is done, you kno
11∙   ∙for him to slow down.∙ And then at the last   minute,
                                               11∙ ∙per        he
                                                          incident.∙  It wasn't, like, a buildup of anyt
12∙   ∙looked up, and he locked the brakes.∙ The
                                               12∙trailer
                                                    ∙ ∙ ∙ ∙came
                                                              ∙ ∙I'm going to stand up.∙ My back is hurt
13∙   ∙off and just wiped out the ambulance and13∙
                                                 other  cars.
                                                    ∙me.∙  I'm going to stand up and stretch.∙ I can st
14∙   ∙ ∙ ∙ ∙ ∙ ∙And so that was one time.     14∙ ∙here.∙ I just need to stand up.
15∙   ∙ ∙ ∙ Q.∙ ∙What did he sue you for?      15∙ ∙ ∙ ∙ Q.∙ ∙Mr. Bullock, if you want to take a
16∙   ∙ ∙ ∙ A.∙ ∙I guess it was, like, failure 16∙  ∙ten­minute break ­­
                                                to discharge
17∙                                            17∙that
      ∙my duty, causing that wreck.∙ But that ­­    ∙ ∙ ended
                                                        ∙ A.∙ ∙No, no, no.∙ I don't.∙ I don't.
18∙   ∙up ­­ it didn't get far.                18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.
19∙   ∙ ∙ ∙ ∙ ∙ ∙Another time I was working the19∙  ∙ ∙ ∙ A.∙ ∙I just didn't want you to say, "What ar
                                                 evidence
20∙   ∙room, and I was leaving to go to lunch.∙20∙
                                                 And∙doing?"∙
                                                      a deputy I just needed to stretch.
21∙   ∙and a city officer had a person stopped 21∙
                                                on a∙ traffic
                                                      ∙ ∙ Q.∙ ∙Okay.∙ That's fine.
22∙   ∙stop.∙ I drove up and said, "You­all got22∙  ∙ ∙ ∙ ∙ ∙ ∙Is there a certain threshold that incre
                                                 everything?"
23∙                                            23∙ ∙the
      ∙ ∙ ∙ ∙ ∙ ∙And they said "yeah."∙ And I drove   off,likelihood
                                                            and       to be dismissed from ­­
24∙   ∙then that person sued me as a result of 24∙
                                                what∙ had
                                                      ∙ ∙ A.∙ ∙I don't understand that question.
25∙   ∙transpired in that traffic stop.        25∙ ∙ ∙ ∙ Q.∙ ∙So is a severity of a deputy's actions,




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 123 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 110..113
Weldon Wallace Bullock, 02/25/2021
                                       Page 110                                      Page 112
∙1∙   ∙increases his or her likelihood to be dismissed?
                                               ∙1∙ ∙ ∙ ∙ A.∙ ∙I don't remember any.
∙2∙   ∙ ∙ ∙ A.∙ ∙We work at the pleasure of the∙2∙  ∙ ∙ ∙ Q.∙
                                                 sheriff.    I ∙How much discretion does an officer hav
∙3∙   ∙can't answer that question.             ∙3∙ ∙enforce the law, would you say?
∙4∙   ∙ ∙ ∙ Q.∙ ∙Well, for your recommendation.∙4∙ ∙ ∙ ∙ A.∙ ∙I don't know if I can put a quantitativ
∙5∙   ∙ ∙ ∙ A.∙ ∙My recommendation is done on a∙5∙  ∙number on how much discretion an officer has.∙ An
                                                 case­by­case
∙6∙   ∙basis.                                  ∙6∙ ∙officer has some discretion.∙ An officer is not
∙7∙   ∙ ∙ ∙ Q.∙ ∙Do you find that different sheriffs   have discretion.∙ An officer doesn't have unli
                                               ∙7∙ ∙without
∙8∙   ∙different thresholds?                   ∙8∙ ∙discretion.
∙9∙   ∙ ∙ ∙ A.∙ ∙I don't know how to apply that∙9∙
                                                 question.
                                                    ∙ ∙ ∙ Q.∙ ∙Are there instances in which an officer
10∙                                            10∙ ∙noatdiscretion
      ∙It's apples to oranges, in a way.∙ By working      the       to enforce the law?
11∙   ∙pleasure of sheriff, I can't apply that.11∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ I believe there are instan
12∙                                            12∙ ∙that
      ∙ ∙ ∙ Q.∙ ∙Now I'm asking you, would soliciting      an officer has no discretion to enforce the
                                                        sexual
13∙                                            13∙ ∙ ∙ ∙ Q.∙ ∙What are those instances?
      ∙favors from citizens be a serious complaint?
14∙   ∙ ∙ ∙ A.∙ ∙I think that it would.        14∙ ∙ ∙ ∙ A.∙ ∙If a person murdered someone in front o
15∙                                            15∙ is
      ∙ ∙ ∙ Q.∙ ∙And just so I can understand it,   ∙officer,
                                                       ­­ this I think the officer doesn't have any
16∙   ∙is you.                                 16∙ ∙discretion to enforce the law.∙ I think he would
17∙   ∙ ∙ ∙ ∙ ∙ ∙Is assault a serious infraction?
                                               17∙ ∙to enforce the law.
18∙   ∙ ∙ ∙ A.∙ ∙Assaults can mean ­­ have a range,
                                               18∙ ∙ so
                                                      ∙ ∙itQ.∙ ∙So if a sheriff's officer shot a citize
19∙   ∙depends on the range of the assault.    19∙ ∙they should be placed under arrest immediately?∙
20∙                                            20∙ ∙andreport
      ∙ ∙ ∙ Q.∙ ∙Is it a requirement that supervisors    killed.
21∙                                              in ∙domestic
      ∙instances in which deputies are involved21∙    ∙ ∙ A.∙ ∙No, ma'am.∙ It depends on the circumsta
22∙   ∙violence?                               22∙ ∙In the first incident, I said "murder."∙ If a
23∙   ∙ ∙ ∙ A.∙ ∙I don't know when you say supervisor   ­­ is officer shot somebody and it wasn't mur
                                               23∙ ∙sheriff's
24∙   ∙it a requirement for supervisors to report.∙   If a ­­
                                               24∙ ∙then,   no, they shouldn't be arrested.∙ If they sh
25∙   ∙if a ­­ if a deputy is called to a house25∙  ∙them
                                                 where     in self­defense, then they shouldn't be arre
                                                        another

                                       Page 111                                      Page 113
∙1∙   ∙deputy is involved in domestic violence,∙1∙
                                                 there
                                                    ∙If should
                                                        a sheriff's officer murdered somebody in front
∙2∙                                            ∙2∙ ∙another
      ∙have been an incident report generated from   that.    officer, then I think the arresting offic
∙3∙   ∙ ∙ ∙ Q.∙ ∙There should have been an incident?
                                               ∙3∙ ∙doesn't have any discretion.
∙4∙                                            ∙4∙ report,
      ∙ ∙ ∙ A.∙ ∙Uh­huh.∙ If it's a substantiated   ∙ ∙ ∙ Q.∙a ∙So self­defense plays a role in
∙5∙   ∙substantiatable (sic) report.           ∙5∙ ∙the scenario?
∙6∙   ∙ ∙ ∙ Q.∙ ∙Were you made aware of any instances
                                               ∙6∙ ∙ ∙ in
                                                        ∙ A.∙ ∙Yes, ma'am.∙ And in that scenario, yes,
∙7∙   ∙which deputies were involved in domestic∙7∙
                                                 violence?
                                                    ∙ma'am.
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ I think we can take a
∙9∙   ∙ ∙ ∙ Q.∙ ∙Tell me about those instances ∙9∙
                                                or that
                                                    ∙ ∙ ∙ five­minute break.∙ I want to just review so
10∙   ∙incident.                               10∙ ∙ ∙ ∙ things and then see if ­­ you know, can we g
11∙   ∙ ∙ ∙ A.∙ ∙I don't ­­ there's an officer 11∙
                                                that∙ had
                                                      ∙ ∙ gone
                                                           the record.
12∙   ∙out of town, for some reason, with another
                                               12∙ officer.
                                                    ∙ ∙ ∙(Recess in proceedings from 3:26 to 3:33 p.m.
13∙                                            13∙ ∙BYthat
      ∙And when he got back into town, he discovered    MS. his
                                                             ROBINSON:
14∙   ∙wife was with another gentleman at the Cracker
                                               14∙ ∙ ∙ Barrel.
                                                        ∙ Q.∙ ∙Mr. Bullock, I have, like, a couple
15∙   ∙And because of the way he conducted himself,   his
                                               15∙ ∙follow­up   questions, and this is just for my own
16∙                                            16∙ was
      ∙service was no longer needed.∙ His conduct   ∙clarification.∙
                                                        towards        We talked about the canine incide
17∙   ∙his wife.                               17∙ ∙and the ­­ a report shows that it was Adam Hight,
18∙                                            18∙ ∙you
      ∙ ∙ ∙ Q.∙ ∙Is that the only one you can think   of? said the canine bit a woman.
19∙                                            19∙ ∙to∙ mind
      ∙ ∙ ∙ A.∙ ∙That's the only one that's coming      ∙ ∙ ∙ ∙And that was the woman who was in the
20∙   ∙right now, and I'm not saying that's the20∙
                                                 only  one.
                                                    ∙warehouse,  correct?
21∙   ∙That's what's coming to mind right now. 21∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
22∙                                            22∙ ∙ ∙ ∙ Q.∙ ∙A civilian?
      ∙ ∙ ∙ Q.∙ ∙Did you make that recommendation?
23∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   23∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
24∙   ∙ ∙ ∙ Q.∙ ∙Were there any criminal charges
                                               24∙brought
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ It wasn't Adam Hight.
25∙   ∙against that individual?                25∙ ∙ ∙ ∙ ∙ ∙ ∙You also mentioned the domestic ­­ we t




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 124 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                             Pages 114..117
Weldon Wallace Bullock, 02/25/2021
                                                 Page 114                                                   Page 116
∙1∙ ∙about the domestic violence situation.               ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ERRATA PAGE
                                                          List any corrections by page and line number on this
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                              sheet.∙ If additional pages are necessary please
                                                          furnish same and attach them to this errata page.∙ You
∙3∙   ∙ ∙ ∙ Q.∙ ∙And you recommended separation from      are allowed 30 days within which to complete the
∙4∙   ∙employment?                                        witness certification and errata pages.∙ After
                                                          completing these pages, please return them to:
∙5∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                              ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Advanced One Legal
                                                          ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ 1600 Market Street
∙6∙   ∙ ∙ ∙ Q.∙ ∙Was that recommendation received?        ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Suite 1700
                                                          ∙ ∙ ∙ ∙ ∙ Philadelphia, Pennsylvania∙ 19103
∙7∙   ∙ ∙ ∙ A.∙ ∙I gave a recommendation to the sheriff. Case Name:∙ White vs. Vance County, NC, et al.
                                                          Witness Name:∙ WELDON WALLACE BULLOCK
∙8∙   ∙ ∙ ∙ Q.∙ ∙And the sheriff separated employment?    Deposition Date:∙ February 25, 2021
∙9∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                              Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
10∙   ∙ ∙ ∙ Q.∙ ∙Do you recall the year of that?          Reason for Change ____________________________________
                                                          Page _____ Line _____ Change _________________________
11∙   ∙ ∙ ∙ A.∙ ∙I do not.                                ______________________________________________________
                                                          Reason for Change ____________________________________
12∙   ∙ ∙ ∙ Q.∙ ∙Was that Sheriff White?                  Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
13∙   ∙ ∙ ∙ A.∙ ∙Yes.                                     Reason for Change ____________________________________
14∙   ∙ ∙ ∙ Q.∙ ∙That was Sheriff White?                  Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
15∙   ∙ ∙ ∙ A.∙ ∙Yes.                                     Reason for Change ____________________________________
                                                          Page _____ Line _____ Change _________________________
16∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ I don't think I have any ______________________________________________________
                                                          Reason for Change ____________________________________
17∙   ∙ ∙ ∙ further questions at this moment.             Page _____ Line _____ Change _________________________
18∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.∙ I have no questions at ______________________________________________________
                                                          Reason for Change ____________________________________
19∙   ∙ ∙ ∙ all.∙ I guess we'll just reconvene tomorrow   Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
20∙   ∙ ∙ ∙ morning for Sheriff White's deposition.       Reason for Change ____________________________________
                                                          Page _____ Line _____ Change _________________________
21∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Well, thank you.   ______________________________________________________
                                                          Reason for Change ____________________________________
22∙   ∙ ∙ ∙ (Whereupon, at 3:35 p.m., the taking of the deposition
                                                          Page _____ Line _____ Change _________________________
23∙   ∙ceased.∙ Signature was reserved.)                  ______________________________________________________
                                                          Reason for Change ____________________________________
24                                                        Page _____ Line _____ Change _________________________
                                                          Reason for Change ____________________________________
25                                                        __________________∙ ∙_________________________________
                                                          DATE∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙WELDON WALLACE BULLOCK

                                                 Page 115                                                   Page 117
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ WITNESS CERTIFICATION                       ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙CERTIFICATE OF REPORTER
                                                            STATE OF NORTH CAROLINA∙ ∙ )
∙ ∙ ∙I hereby acknowledge that I have read the
                                                            COUNTY OF MECKLENBURG∙ ∙ ∙ )
foregoing transcript of my deposition testimony, and
                                                            ∙ ∙ ∙According to the emergency video notarization
that my answers to the questions propounded, with the       requirements contained in NCGS 10B­25, I, Janet Cooper

attached corrections or changes, if any, are true and       Haas, RPR, Notary Public, do hereby certify that the
                                                            identity of WELDON WALLACE BULLOCK was confirmed by me
correct.
                                                            over Zoom, that the witness was located in Vance
_______________∙ ∙ ∙ ________________________________
                                                            County,∙ that the witness was remotely sworn by me
DATE∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙WELDON WALLACE BULLOCK                 prior to the taking of the foregoing deposition, that

________________________________                            the parties were present as stated, that said
                                                            deposition was taken and transcribed under my
PRINTED NAME
                                                            supervision and direction, and that I am not of
∙ ∙ ∙Subscribed and sworn to on the ______ day of
                                                            counsel for or in the employment of any of the parties
________________________ 20______ before me.                to this action, nor am I interested in the outcome of
                                                            this action.
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙_____________________________
                                                            ∙ ∙ ∙Additionally, I certify that the foregoing
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙Notary Public, in and for the
                                                            114 pages constitute a true and accurate transcript of
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙State of ____________________        the testimony, and that the witness reserved signature.

WHITE                                                       ∙ ∙ ∙This the 5th day of March 2021.
                                                            ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ __________________________________
vs.
                                                            ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ JANET COOPER HAAS, RPR
VANCE COUNTY, NC, et al.
                                                            ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ NOTARY PUBLIC #19973240043




                                                                                                                       YVer1f




     Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 125 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙118
Weldon Wallace Bullock, 02/25/2021                                Index: $20..according
                        11:01 21:19            2:06 76:5
      Exhibits                                                                 9
                        11:50 47:25            2:57 101:22
 Exhibit 1 3:7 20:25    11:55 47:25                                   9 90:23,24
  21:2                                                    3
                        12 84:25                                      911 38:24 43:15
 Exhibit 2 3:8 20:22                                                   48:24 49:22,23
                        12:53 76:5             3 46:2,11,12 50:2,4,
 Exhibit 3 3:9 46:2,                            9 71:1,2
                        15 72:25 73:1
  11 71:2                                                                      A
                        1801­3870 50:24        30 21:8
 Exhibit 4 3:10
                        19­ 104:1              31 33:24               a.m. 21:19 47:25
  48:13,14 68:15
  92:15                 1967 5:9               36 66:24 67:11         able 108:18
 Exhibit 5 3:11         1992 6:16 8:4          37 66:21,24            about 5:16 6:8 7:10
  66:18,19 71:9                                                        11:19 13:14 16:24
                        1997 6:22 8:6,8        3:01 101:22
                                                                       18:8 19:10 21:17,
 Exhibit 6 3:12 84:2,    32:13,20,24,25        3:26 113:12             21 24:5,7,8,12,13,
  3                      33:16 94:14 99:11,
                                               3:33 113:12             20 30:22 31:12
 Exhibit 7 3:13          12,23 103:21 104:2                            33:18 35:10 36:14
  86:13,14              1998 99:24                                     37:5 40:12 41:13,
                                                          4            20 43:4,11 46:9
 Exhibit 8 3:15 89:2,
  7,12                                                                 47:13 50:3 53:5,16
                                   2           4 48:13,14 68:15        54:2 55:11 56:14,
 Exhibit 9 3:16                                 85:1 92:15             16 57:13 58:2 59:7
  90:23,24              2 20:22 21:4 50:1,4,                           60:4,25 62:3,4,15,
                         9                                             25 64:21 66:8
                                                          5
          $             20 107:7                                       69:18 72:3 74:1
                                               5 66:18,19 71:9         77:7,13,20 82:13,
                        20­something
 $20 10:21                                      72:25 73:1             17 83:2,3,7,9,22
                         65:25
                                                                       86:19 91:3 93:14
                        20/20 76:11,15                                 96:18 98:12 101:7
          0                                               6
                         77:7,9                                        102:4,6,7,20,24
                                                                       103:7,10 107:7
 06 36:4,5              200­ 103:24            6 84:2,3
                                                                       111:9 113:16
                        2001 104:2             6th 91:3
                                                                      above 50:12
          1             2004 8:22
                                                          7           absence 14:8
 1 20:25 21:2,4 22:4    2005 8:17,22
                                                                      abuse 8:13 10:6
  44:7 45:25 89:22      2018 36:5 91:4         7 86:13,14
  91:25                  94:14                                        accelerated 97:3
                                               7­15­2009 45:20
 1029 5:11              2019 65:24                                    accidentally 67:18,
                                                                       20
 10:35 21:19            23­page 22:9                      8
                                                                      according 12:11
 10B­25 4:2             28th 5:9                                       65:9,13
                                               8 89:2,7,12




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 126 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙119
Weldon Wallace Bullock, 02/25/2021                                Index: accurate..and
 accurate 89:14         70:25 80:6 89:20      always 5:12 26:23       21 14:3,4,6,10,12,
                        100:18 103:6           56:6 59:8,12           17,22 15:4,9,14,25
 acted 97:19
                        104:15                                        16:1,2,5,8,10,13,14
                                              am 70:11
 acting 8:17                                                          17:5,7,8,19 18:15,
                       against 48:10
                                              ambulance 106:25        18,22,25 19:9,17
 actions 48:9           111:25
                                               107:13                 20:1,5,9 21:4,5,8,
  109:25
                       agency 85:13                                   13,14,22,23 22:8,
                                              amount 10:19
 actual 46:22 59:4                                                    12,20,23 23:1,5,7,
                       agents 45:25 46:17      25:13 32:20 109:4
  90:5                                                                24 24:2,4,23 25:6,
                       ago 21:8               ample 79:17             9,12,14,19,20
 actually 9:4 17:16
  55:4 60:12 65:18     ahead 27:13,14         an 6:13,21 8:16 9:1,    26:16,18,22,23
  76:3 89:9 90:2        28:6 31:9              19 10:18,22,23         27:6,16,21,24 28:9,
  101:4                                        11:5 12:2,8,9 14:21    12,13,20 29:11,15,
                       aids 85:5,14                                   24 30:17,25 31:9,
                                               15:24 17:2,3 18:12
 Adam 113:17,24                                                       16,20,22 32:1,6
                       alarm 101:1             25:13,20,21 28:10,
 add 35:18                                     11,19 33:10,11         33:4,5,6,7,12
                       alive 95:19
                                               34:12 36:7 38:9,15     34:17,18,21 35:4
 address 5:10
                       all 7:3 8:12,24         39:4,8,9,10,11,12,     36:5,19,23 37:3,5,
 admin 15:24            12:19 13:13 17:7       13,19,25 40:19,20      10 38:2,9,13,22,25
                        21:12 24:2 25:14       41:9,23,24 42:2        39:1,2,3,18,23,24
 administration
                        26:18,22 27:5,10       44:7,8 46:1,23 48:2    40:6,7,17,18 41:1,
  6:12 8:21 37:9
                        28:18 35:14 36:16      53:10,23 54:13         7,9,11,14,15,16,17,
  40:19
                        40:2,21 46:21 50:8,    60:6,9,16 64:19        20,22 42:1,5,9,15,
 administrative 9:1,    11 54:25 56:15         65:3 67:24,25 68:7,    22,25 43:19,23
  4,5 26:15 37:11,12    59:7 61:21 63:4,23     8,11 70:2,6,8 73:7     44:1 45:10,18,21
  40:20 41:23,24        64:7 75:17 77:3,15     76:9 77:24 79:1        46:19,22 47:3,7,8,
  42:2 48:8 94:15       78:15 80:10 83:5,      80:25 82:1,2 83:18     19 48:5 50:2,4,9,
  98:18                 21 85:11 88:1          85:15 89:14 92:5,9     13,24 51:7,15 52:3,
 adverse 70:6,9         93:15 97:15            94:14 95:25 97:17      4,5,9,11,25 53:6,
                        108:11,21              98:2 100:12,22,23      17,20,21 54:11,19,
 affairs 97:20 98:2,                                                  23,24 55:4,19,21
                       allow 34:12             102:9 103:12
  21 99:6,7,18                                                        56:15,23 57:5,6,7,
                                               104:6,20 106:5
 afford 46:23          allowed 73:16,17        108:2 109:4,9          8,17,18,23 58:12,
                       allows 69:10            111:2,3,11 112:2,5,    18,20,24 59:1,4,21,
 after 6:2,10 15:14                                                   23 60:13 61:7,18,
                                               6,7,9,12
  19:21 24:2,21        almost 15:1                                    25 63:1,6,14,19,20,
  25:25 26:8 27:9       102:12,14             and 4:3,10,17,19        21,22 64:6,11,13,
  28:13 29:12 33:11                            5:8,21,25 6:6,13,      24 65:3,7,9,11,14,
                       along 13:7
  43:21 49:7,11 57:9                           14,15,22,25 7:8,11,    16,19,25 66:3,13,
  61:24 85:6 100:1     already 71:11           18,20,23 8:1,4,5,7,    14,24,25 67:17
                        106:24                 10,12,14,20,21,24      68:15 69:1,9,13
 afterwards 26:5
                                               9:15,17,19,20          70:15,17 71:8,23
                       also 4:10 16:22
 again 16:12 25:22                             10:20,25 11:5,6,17,
                        20:13 32:25 64:14                             72:7,15,16,25 73:1,
  27:12 28:9 43:14                             23 12:4,7,13,14,18,
                        80:1 97:16 113:25                             7,17,25 74:3,8,11,
  56:5 63:12 64:15                             20,24 13:17,19,20,     17,18,19 75:5,7,13,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 127 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙120
Weldon Wallace Bullock, 02/25/2021                                   Index: animal..ask
  19 76:9,13,16         answered 72:2          application 12:2,5     arm 58:20 59:2,24
  77:16 78:7,9,10,16,                           17:3,11,14,19          60:6,9,12,13,16,18
                        answers 78:16
  18,21,23 79:17,18,                            18:15 19:22 21:2       67:15 69:4 75:21
  19,24 80:18 81:2      any 4:21 6:2 24:11      24:5 33:10,11
                                                                      arms 74:18
  82:4,5,17 83:16        35:9,21 36:14 39:4     46:23
  84:1,8,16 85:15,24     42:17 43:5,9,14,17                           arose 81:11
                                               applications 32:20
  86:12,23,24 88:10,     44:9,10 46:6,24
                                                                      around 14:11 53:3
  15,23 89:2,14,17,      52:15 60:2 67:18      apply 110:9,11
                                                                       58:1 103:21
  22 90:6,7 91:1,4,6,    68:10 69:20,22
                                               appointed 98:7
  10,21 92:24 93:7,      70:8,10,23 74:12,                            arrangements
  13,22 94:24 95:1,2,    25 75:1 79:22 80:9,   apprehend 80:3          62:13
  4,12,14,19,24 96:2,    12,16 83:16 87:10,     88:12
                                                                      arrest 72:1,11 74:2,
  10,11,14,15,16,17,     12 88:7,21,23 92:8    apprehended             7,20 91:16 92:5
  23,24,25 97:3,4,6,     93:13 94:1 97:15,      92:10                  112:19
  16 98:4,8,25 99:4,     22,24 99:16,19
  12,18 100:3,14,19,     104:12 105:17         approaches 74:19       arrested 74:16,17,
  24 101:1,3,11,19       111:6,24 112:1,15                             18 112:24,25
                                               approaching
  102:8,14,16,21,24      113:3                  102:15                arresting 85:13
  103:4,5,6,9,10,11,    anybody 27:23                                  113:2
                                               approved 85:15
  19 104:2,20,21,22,     60:19 69:11 70:11,                           arrests 71:20
  23 105:4,22            21,23                 approximately
  106:23,24,25                                  84:24                 as 4:4,9,18,19 6:9,
  107:1,2,3,6,7,10,     anybody's 75:23                                13,23 7:2,20 8:24
                                               April 65:24
  11,12,13,14,20,21,    anyhow 31:10                                   9:5,19 10:18 12:10
  22,23 108:8,11,13                            are 5:1 12:11 13:15     13:25 14:10,22
  109:13 110:15         anyone 61:14            14:5,17 19:15 23:2     16:8,18,19,21
  111:13,15,20          anyplace 20:3           25:10 29:3 37:10       18:12 21:2 22:10
  112:20,23 113:6,                              39:4,7,17,18,21        27:6 32:17 33:1
                        anything 5:2 11:19      41:4,20 44:5,23
  10,15,17,19                                                          34:21 36:22,23
                         35:16,17 41:2 57:9     50:7,14,25 51:2        38:3 41:17 47:1,3
 animal 78:20 94:25      58:2 67:22 69:10       56:1,7 61:7,25         48:13 54:10 56:5,
 animals 46:25 47:9      75:5 82:19 83:2,3,7    63:6,8,10 64:22        21 57:6,20,22
  78:19                  104:16 109:11          65:13 67:4 69:20       63:17 65:10,15
                        AOC 23:2 33:24          71:24 72:17 76:10,     66:17 68:3,14
 another 12:20 19:9
                                                25 78:23 82:21,23      69:16 73:23 78:11
  28:13 42:5 77:12      apart 69:5
                                                84:13,24 86:12,17      85:5 86:13 89:2,12
  91:24 95:7,14
                        appear 105:2            87:16,21 89:17         91:5 92:12,15 93:5
  96:13 98:8 102:25
                                                90:7 93:8 94:1,22      94:23 97:1,17,19
  106:8 107:19 108:8    appears 92:1
                                                98:3 108:18 109:19     99:1 100:4 103:20
  110:25 111:12,14
                        apples 110:10           110:21 112:9,11,13     107:24 108:9,20
  113:2
                        applicant 12:7,8,9     area 80:25 96:23,24    Aside 36:11
 answer 4:16 7:24        25:5 28:6 30:22        100:23
  11:9 37:25 39:20,                                                   ask 18:8 19:10
                         34:12
  22 65:18 84:22                               aren't 25:2             23:24 28:7 50:2
  101:14 102:9 110:3    applicants 18:14                               57:18,19 68:5




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 128 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙121
Weldon Wallace Bullock, 02/25/2021                                   Index: asked..been
  69:18 72:9             98:22,23 99:15        20:14,16 21:22          70:18,19,20 73:5
                         103:8,17 107:9,11     23:4 24:21 26:4,6,8     75:22 76:13 77:24
 asked 21:22 37:5
                         108:2,14 110:2,10     28:21 33:23 34:8,       78:12 79:7,13
  53:19 60:25 71:21
                         111:14                11,13,14 37:16          83:15,19 84:2 85:6,
  86:19 102:20
                                                                       7,10,12,14,19,21
                        attack 74:5           backgrounds
 asking 21:21 77:7                                                     92:1,3 97:15 98:7
                                               26:13
  89:25 110:12          attacked 80:15                                 102:15 109:3,9,23
                                              badly 103:13             110:1,13 112:19,
 asks 4:16              attacks 70:16
                                              bar 60:6,9,16,18         24,25
 aspect 37:3            attempting 92:7
                                               67:15 75:21            bearing 77:10
 assault 110:17,19      attorney 62:14
                                              Barrel 111:14           became 36:4 53:5
 assaulted 92:22        audio 90:3
                                              Bartholomew 91:4        because 15:1 17:16
 Assaults 110:18        authority 76:15                                24:25 25:6,23 27:1,
                                              base 51:6 58:21
 assigned 7:23          available 25:2                                 12 28:14 32:22
                                              based 44:16,18           33:2 35:4,11 36:21
  38:11,23 78:21
                        average 42:18          50:5,15 51:10,12,       38:5 44:25 51:20
  88:16,22 103:19
                        aware 54:11 56:8       14 61:5 84:22           57:2 62:5 64:6,23
 assignment 25:18                              85:24                   69:1,7 75:23 82:18,
                         70:11 111:6
 assistance 103:14,                           basic 7:7,8 14:1         21 97:15,18 104:6
                        away 56:24
  15                                           27:3                    106:24 107:4
                                                                       111:15
 assisting 94:25                 B            basically 53:2
                                               60:11                  become 83:6
 associated 69:20,
  23                    B.9. 45:17            basis 35:13,14,17       been 4:3,12 7:17
                                               110:6                   10:1,12 12:25 13:1,
 asthma 70:18,21        B.9I. 58:23
                                                                       2,6,9 14:11,14,21
 at 6:6,7,16 7:3,16,    bachelor's 6:3        batons 65:11,15          15:11 17:12 19:7
  20 8:4,5 11:2,14,17   back 6:13 10:7        be 4:11 13:21,25         20:8,13 24:23 28:9,
  13:1,13 15:1 17:13,    19:20 26:19,20,21,    14:20,25 16:16          16 31:15 32:12,14,
  20,21 21:8 24:23       22 27:13,14 28:13     17:22 18:16 24:18,      15 33:15,23 34:3
  25:2,23 26:1,20        32:2,5,6 33:6,11      20 25:4,17,18           35:24 36:2,24 40:6
  27:5,15 28:12,17       47:11 50:2 51:22      27:11 28:10,14          44:8 47:8 52:16,18,
  34:3 35:8,24 36:2      53:6,12 65:3 68:14    29:6,13 30:7,8,10,      20,21 54:5 61:8,9,
  37:4,19 38:4 39:3      70:5 71:5 74:18       14,18,19,23 32:11,      10 63:2,4 70:9,22
  40:2,16 45:1,7,13      76:22 78:8,9 82:20    23 33:13 34:14          72:18,23 74:6,9
  49:23,24 52:16,22      91:7 92:14 93:15,     35:22 38:18,19,20,      79:1 81:8,9,21,25
  53:10,14 54:17,25      16 94:1,6,12 101:2    25 39:5 41:7,12,16      82:1 83:17 88:22
  55:1,2 61:21 62:6      108:3 109:12          42:4,5,10,22,24,25      89:12 93:7,13 96:3,
  65:18,20 66:24         111:13                44:1,3,4,20 46:3,5,     6 98:5,19 99:22
  68:1,25 70:13 75:3,                          8 47:1 48:12 50:1       100:9,18,19
  5,7 76:7,8 77:3,8     backed 107:2           52:16 58:4 60:1         103:22,23 104:19
  80:10,25 81:22        background 12:6,7      63:25 64:8,11,14,       105:1,20,22 106:12
  83:21 86:22 88:1       17:6,17 19:23         16,22 65:1,3,5,6,8      107:6 108:13
  94:23 96:6 97:3                              67:9,17 68:4,25         111:2,3




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 129 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙122
Weldon Wallace Bullock, 02/25/2021                                   Index: before..can
 before 4:12 11:14       71:8,22,25 72:3,7,    5:7 18:6 21:21          47:1,18 48:1,15
  17:2,15 26:3,6         11,14 75:12           22:12 37:18 45:14       55:14 60:11 64:14
  28:12 33:3 38:6                              48:2 61:19,23 76:7      66:20 67:6 71:10
                        BLET's 71:19
  44:8,9,16,19 49:17                           87:21 89:11 90:10       73:15 74:4,17 76:6,
  53:3 59:4 62:8,9      blocked 106:25         101:24 109:15           21 78:5 80:24 82:7
  70:3 84:23 90:15      board 108:24,25        113:14                  84:4,12 85:8,10,15
  94:9 97:12 103:4,5     109:1,2,4                                     86:8,16 87:20
                                              Bullock's 87:18
  104:1 105:20                                                         88:15,16,22 89:8
                        bone 69:4              89:4
  106:12 109:9                                                         90:8,9,20,25 91:9
                        both 54:17            Bullocks 4:25            92:7,8 98:7 99:12
 beginning 34:25
                                              burglarized 100:25       101:17,23 103:4
 behaved 103:13         bottom 45:7,12                                 106:25 110:10
                         46:13                bust 83:23               113:13
 behind 65:2 74:18
                        brakes 107:12         but 4:8 6:5 8:13,18,
 being 27:6 34:13
                        Brame 11:22            19 10:23 11:13                  C
  36:5 55:5 62:12
                                               12:19,22 13:2,9
  75:24 86:20 101:11    brandished 64:4        14:1,14 15:2,4         calculated 94:14
 believe 9:2 13:4       brandishing 59:4       16:17,21 17:15
  18:16 77:18 112:11                           23:25 25:22 26:13,     call 34:16 41:17
                        break 21:14,16,17      22 27:8,22,25 30:5      54:13 59:9 87:24
 believed 68:25          67:1 76:3 109:16                              101:1
                                               32:7 33:7,22 34:2,
 believes 92:3,6         113:9                 19,24 35:7 37:5        called 15:4 38:19,
 bent 60:8 67:14        break­in 39:9          41:2 42:22 47:13        21 53:10 61:25
                         101:3,4               49:9,23 50:3 51:10,     79:17 97:23 110:25
 Bertie 23:18                                  16 52:15,18 54:11,
                        break­ins 10:5                                calls 7:24 14:6
 better 106:6                                  18 55:24 56:8,13
                                                                       63:18
                        brief 5:14             57:4 61:22 62:4
 between 52:2 72:25                            64:4,10 66:5 68:25     came 6:13 8:19,20
  103:6 104:1,2         briefly 6:4,13
                                               70:14 71:18 74:21       17:1 28:13 33:11,
 big 40:4               bring 86:3             76:15,23 77:11          14 53:12 61:24
                                               79:24 80:23 81:12       81:4,11 93:14 95:1
 birthdate 5:8          broke 50:8 58:20
                         59:1,24 100:25        82:4,5,17 83:3,20       96:10 97:2 98:25
 bit 11:16 19:4 39:13    108:9                 84:15,18 88:2,9         99:1 107:9,12
  42:20 69:6 75:22                             89:20 95:21 96:22
                        brought 79:13                                 can 5:10,19 6:8
  76:10 80:24 81:2                             99:19,23,25 102:17      7:22 10:16 13:11
  85:19,22 86:20,24,     111:24                103:5 104:4 105:5,      16:25 17:21,24,25
  25 98:13 107:5        building 80:24         20 106:4,10,12          18:3,4,5,11,17,23,
  113:18                                       107:17 108:11,20        25 19:14 20:21
                        buildup 109:11
 bite 80:22                                   by 4:6 6:11 18:19        21:25 22:3,5,11,15,
                        bulk 14:6              19:5,13 21:20 22:2,     17 23:1,9 24:19
 bitten 79:8,9,20,23
                        bull 35:4              7 30:11 35:4 36:25      25:14 26:10,11
  80:17 82:4
                                               37:24 38:10,13          29:9 30:22 31:12
 BLET 13:19,21          bullet 46:19 85:4                              34:7 36:7 37:21,25
                                               39:13 42:24,25
  14:11 66:8,9,12       Bullock 4:2,7,23,24    43:8 45:4 46:15         38:20,22 39:22




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 130 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙123
Weldon Wallace Bullock, 02/25/2021                            Index: can't..commander
  42:24,25 43:4 45:2,    55:15 58:11 75:5,    chance 45:24 46:16      civilian 87:1 113:22
  7,10 47:6,16,19        18 93:23 98:23        89:11
                                                                      clarification 113:16
  48:5,19 53:1 55:11,    99:13 100:1,11
                                              change 11:16 35:1
  16,17,19 57:14,15      103:17,18                                    clarify 78:10
  58:9,18 60:9 63:15                          charge 9:16 37:9,
                        captains 16:2                                 class 89:22 99:18
  66:21,22 67:1,7,17,                          16 83:13,17,19,21
  24 68:7 72:22 73:1    car 39:24 53:2                                classes 99:16
                                              charged 101:11
  74:1,15 76:3,4,12,     74:10,11 95:7                                classroom 91:13
  16 78:3 79:4 80:13     96:12 107:1 108:3,   charges 24:12 96:7
  83:4 85:1 86:1 89:1    4,6                   111:24                 clavicle 73:6,11,15
  90:14,17,18 91:6,     card 27:1             chase 39:11 95:8        clearly 78:11
  17 94:9,22 99:17                             96:11,15,18,21,22
                        career 6:8 8:7                                clerk 20:3,5 34:17
  100:20 102:15
  104:10 105:5,7         98:18                check 12:6,7 17:6,      clerks 23:3 26:20
  106:20 109:13                                17 19:23 20:14,16
                        Carolina 5:11,13,                             close 67:16
  110:15,18 111:18                             21:14 24:21 34:8,
                         18,24 6:7 20:9,11
  112:4 113:8,10                               11,13 53:14            club 108:2
                         23:11,16,17,18,19,
 can't 11:9 26:11,12     20,21                checked 54:10 56:7      coffee 47:23
  27:18 36:14 42:14     carry 47:6            chemical 45:24          colleague 4:10
  45:15 47:8 55:24                             46:16 71:12 74:13
  63:13 65:18 66:2      cars 25:2 107:1,13                            collected 9:14
                                              chief 16:1,2,3,4,7,8,
  68:3 70:14 74:16      case 25:17 26:9                               college 5:21,23
                                               21
  79:22 90:18 91:17      43:10 70:19 85:8,                             6:10 18:25
  110:3,11               10 103:19            child 8:13 10:5
                                                                      come 10:7 12:9
 candidate 13:23        case­by­case          chin 75:22,24            17:4 25:14 26:5,13,
  14:11                  110:5                                         14,15,16 38:2,5
                                              Chowan 23:18
 canine 77:23,24        cases 8:12 10:2,3,6                            39:2 40:14,25 41:3,
                                              Chris 22:5 47:21         19 42:7 47:10 50:2
  78:7,20 79:2,7,13,     64:17 79:21 85:7,     89:1 101:15             58:24 74:11 81:10
  19,21 80:15,17         12
  81:9,13 82:2 83:2,                          circumstances            82:17 93:16 97:16
                        caught 25:10 26:20     12:11 27:25 42:12       103:4 104:24
  5,6,10,13,18,19,25
  85:11,19,22,24        caused 69:3,8 73:4     112:21                 come­along 60:8
  86:4 113:16,18                              citizen 67:21 70:6,8
                        causing 107:17                                comes 25:5 70:11
 canines 77:21,22                              79:2 95:16 105:17
                        Central 5:24 6:7                              comfortable 84:21
  79:15,25 80:1,4,7                            112:18
  82:4,21 83:2,23       certain 27:25 64:17                           coming 9:8 24:17
                                              citizens 104:10
  84:5 85:17             66:14 79:12 109:22                            33:4 35:11 67:22
                                               105:14 110:13
 cannot 32:21           certainly 59:23                                94:1,6,11,22 96:14
                                              city 107:21              111:19,21
 Capsicum 46:20         certificate 27:4
                                              civil 6:24,25 9:3       command 15:15
 captain 12:20,25       certifications 25:7    15:7,8,10 37:15         103:2
  13:2,16 15:24                                82:9,18
                        certified 88:2                                commander 15:23,
  16:18,19 49:14,21




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 131 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙124
Weldon Wallace Bullock, 02/25/2021                        Index: committed..current
  24 81:20,21           48:25 61:1 81:12      109:2                couldn't 32:13
                        100:3 111:15                                53:20
 committed 42:17                             convened 27:9
  96:1,5               conducting 48:20       30:17                counties 24:3
 common 74:21          confronted 53:4       convening 30:20       county 6:14,16 7:8
  101:12 106:3                                                      8:5 10:13 11:2,14,
                       confuse 4:24          conversation 41:13
                                                                    18 13:12 23:7,9,10,
 compare 68:3                                 51:8,11,25 52:1,8
                       confusion 4:20                               11,12,13,16,17,18,
                                              53:21,24 56:12,14,
 compiled 27:6                                                      19,20,21,22 25:1
                       conjunction 77:21      17,20,25 62:17,21
  51:14                                                             35:2 45:8,9 58:14
                       consequences           102:1
 compiling 26:23                                                    66:7,11 71:18,21,
                        44:13                conversations 50:3     24 72:3,7,10,14
 complain 73:22                               51:5,19,23 93:16      75:7,10 76:15 78:6
                       consider 14:23
 complained 104:11      68:2,4                94:1                  82:10 85:10,16
                                             convicted 93:7,13      87:13 88:17,19,22,
 complaint 49:1,3,5,   considered 81:9                              25 89:18 96:2 98:2
  12 92:16 110:13       82:22,23,24 83:1      96:3,6
                                                                    100:23 101:13
                        104:9 108:20         conviction 92:12       103:8 104:11
 complaints 104:19
  105:5,8 109:8        consist 42:1          conviction] 93:6       105:11
 complete 6:5 12:13    contact 40:16         convictions 96:4      County's 45:22
  56:21                 41:12 53:9,11                              couple 113:14
                                             cooperative 53:14
 completed 7:8         contained 48:7                              court 8:1 9:22 10:2
                                             copy 26:25
  56:22,23 57:17                                                    33:20,21,22 37:17
                       continue 17:25
  70:2 103:8                                 corner 45:14,15        76:15 85:7
                       continued 9:7
 completion 43:6                             correct 23:22 29:19   courthouse 25:12
                        52:11
                                              30:12,20 31:8
 computer 27:16                                                    courts 20:3,6 23:3
                       continuum 44:6         44:22,24 50:16
 concealed 37:14        63:11,17,19,24        58:4,6 59:5,6 61:2    26:15 85:6
                        64:22 65:9,14,17,     65:11 70:18 71:13    Cracker 111:14
 concept 76:11,22,
                        19 71:16 72:1,12      75:8 82:22 87:22
  25 77:7                                                          created 33:3
                       contract 19:15,20      88:15 89:15,23
 concerning 42:3                              92:19,22,25 93:19    criminal 6:1 8:2,11,
                       contrary 69:3,7,13,    102:22,23 108:19      12 9:6 10:2,3 12:6
 conclude 60:22
                        17                    113:20                14:20 17:6 19:23
 conclusion 50:10
                       control 11:3 59:25    could 27:23 32:19      20:2,5,10,14 23:4
  51:10 52:4 58:19,
                        60:1,5 67:16 71:19    35:18 38:19,25        24:3,11 34:8,11
  24 60:21 68:20
                        72:1,11 73:14         39:14 44:3,4,20       37:15 111:24
 conclusions 50:12      75:25 78:18,22,23     46:12 59:21,24,25    criminally 101:11
 concrete 28:23         95:1                  60:6,7 65:6,8
                                                                   criteria 79:6
                       controlled 85:5,9,     68:22,23 69:18
 conduct 92:8 98:4,
                        11,16,23              70:18 76:23 79:7     cuff 60:14
  14 111:16
                                              92:25 104:19,25
                       convene 43:10,13                            current 11:17,19
 conducted 19:22




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 132 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             ∙125
Weldon Wallace Bullock, 02/25/2021                      Index: custody..discussion
 custody 79:6,8        degree 6:3             describe 79:4          didn't 6:5 11:10
  92:6,12 93:5                                                        21:7 30:10,14
                       degrees 26:25          describes 67:8,10
                                                                      34:19,20 35:4,21,
 customary 88:18
                       delay 92:11            designate 85:9          22 36:9,19 41:2
                       delayed 42:24,25       designated 12:17        46:6 57:8,18 59:19
          D                                                           62:5 88:6 95:20,21
                       demote 44:4            desk 82:6 104:24        102:21,24,25
 danger 69:22          department 28:18       details 56:13 80:23     105:18 107:18
 dangers 69:20          35:9 36:18 38:11,      87:5                   109:19
                        17 97:20 98:3                                die 95:20,21
 data 43:15,16                                detect 85:24
                        100:14,16,17
 date 8:23 45:18        105:11                detective 14:22,25     difference 61:11
  49:7 52:5                                    15:6 98:8             different 13:6 26:14
                       departure 59:8
 dates 8:19                                   detectives 14:20        37:6 83:15 110:7,8
                       depending 25:5
                                               15:11 98:6            differently 59:22
 day 37:19,22 49:6      40:24 41:18 98:5
  52:4 53:3,13,23                             determine 30:18,23      76:23
                       depends 27:14,24,
 day­to­day 35:13,      25 42:11 110:19       determined 100:24      direct 51:5,8,11
  14,17                 112:21                 101:3                  66:13 103:1

 days 40:15            deploying 88:10        did 4:8 5:16,21,22,    directed 104:20
                                               23,25 6:2,10 7:5,20   directing 107:3
 DCI 20:1 26:16        deposed 4:12 9:25
                                               9:3,4,22,24 10:9
  37:14                 10:1                                         direction 88:19,24
                                               11:10,13 16:1 17:6,
 dead 95:19 108:14     deputies 9:13 14:5,     11,15,17 19:25        directive 45:13,17
 deadly 63:22,25        18 15:4,9,19 32:10     24:5 30:8,13 31:1,     58:23
  64:2,24 91:10,24      39:1 46:21 65:4        4,18,22 33:1 34:7,8
                                                                     directly 16:4 35:16
  92:4,7,25 93:11       72:7 78:18 79:25       35:19,20 36:7
  94:16,19 95:9         96:24 97:2 110:21      44:13,15,16 49:4,     discharge 107:16
  96:13                 111:7                  10 51:5,6,25 52:13,
                                                                     discharged 63:25
                                               14,15,25 53:10,21
 death 92:9            deputy 6:9,19,20,
                                               54:7 55:8 56:12       disclosed 19:7
                        23,24 7:2,20 11:6
 debris 40:4                                   57:15,18,23 58:7,     discovered 111:13
                        12:1 13:15,16 14:4,
                                               21,24 60:16,21
 decision 16:16         10,13,22 16:1,2,3,                           discretion 112:2,5,
                                               61:13,22 62:11
  17:8 50:5,15 58:21    4,7,8,22 25:17 26:1                           6,7,8,10,12,16
                                               65:22 71:21 73:22
  77:10,11 103:20       46:23 48:9 58:4,13                            113:3
                                               74:4,25 77:3,8,15,
                        64:6 67:20 68:21,
 decisions 16:10,                              18 78:8 81:3 87:13,   discuss 11:17
                        23,24 69:2,18 75:3
  13,14                                        15 97:12 98:14         61:13
                        94:25 95:2 96:10,
                                               99:10,16 100:6,8,
 decline 107:5          11,12 97:3,4,6,12                            discussed 31:14
                                               20 101:4,8,15
                        100:23 106:21                                 61:18,19 62:10,22,
 defend 92:2                                   102:1 103:14,15
                        107:20 110:25                                 24 63:7,8 71:11
                                               104:24 107:15
 define 48:5            111:1
                                               111:22                discussion 101:21
 definitely 16:21      deputy's 109:25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 133 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙126
Weldon Wallace Bullock, 02/25/2021                      Index: discussions..earlier
 discussions 61:22      document 17:21          28:5 30:4,15 32:7,     84:9 90:16,17
  63:4                   18:9,11,12 19:10,      8,12 34:24 35:12,      101:2 107:4,7,11
                         19 22:1,3,9,20         15,17 37:21,22
 dismissed 109:9,                                                     drafting 48:17
                         23:14,15 47:20,22      39:19,20,21 40:1
  23 110:1
                         48:3,5,17 51:16        42:15,16,22 43:1,2,   draw 41:5 64:11
 dispersant 71:12        58:8 86:13 89:10       7 44:11,25 45:16      drew 41:1,2 64:19
 dispersants 74:13       90:15,17 91:1,2        49:6,9,23 51:4
                                                52:4,5,14,15,17,21,   drill 4:15
 disposal 68:25         documentation
                                                23,24 53:1,2,22,25    driver 53:5
                         43:17
 disposition 85:7                               54:8,11,14,15,19
                        documents 21:10         55:7,10 56:4,5,8,13   driver's 24:13 27:1
 district 7:23           22:21,24 23:1 24:1     57:24,25 58:1,5       driving 20:2,13
 division 6:24,25        26:25 27:10 43:18      59:9,12 61:6,10,11,    24:4 39:23 106:22
  9:3 15:8,10,17         48:7 49:16 55:20       20 62:4,18,20 63:2,
                                                                      drop 95:3
  17:10 35:12 37:7,8,   does 9:12 11:23         16 65:17,20 66:2,5
  10,12,17 103:1         29:9 37:11 38:13,      67:9,22 68:2,10,13    drove 107:22,23
                         14,15 42:9 47:4        69:9 70:8,10,19,20,
 divisions 37:10                                                      drug 6:11 10:16
                         63:23 66:7,11          21,22,23 71:14,17
                                                                       15:12 79:22,24
 DMV 26:17               69:14 71:25 72:6,      72:16 75:15,23
                                                                       83:23
                         10,14 75:10 78:6       77:22 80:9,20,23
 do 7:25 12:5,23
                                                81:4 83:2,3,7,16,20   drug­sniffing 80:2
  13:24 14:6 17:24       82:15 84:17 85:16
                         98:2 112:2             86:1,6 87:4,6,11      drugs 80:5,8 85:25
  18:20 21:13 22:20
                                                88:9,13,21 94:18
  25:9 26:12 27:20,     doesn't 29:25                                 dual 80:1
                                                96:4,21 97:14
  22,23 28:1,8 30:13     60:18 69:12 106:8      98:10 99:18,23,24,    due 35:1
  31:4 34:9,19 35:8,9    112:7,15 113:3         25 100:16 101:14
  38:2 40:2 41:2,20,                                                  duly 4:3
                        dog 39:13 78:22         104:15,16,25
  22 42:6,21 43:7,22
                         79:8,9 80:21,24        105:2,13,19,20,23     Durham 5:11
  46:13,19 48:16
                         86:22,24,25 95:1       106:7 108:9,19,20      36:13,18
  49:4,18 50:6,18
                                                109:17,24 110:9,23
  55:11 56:13,20        dogs 78:24 105:4                              during 32:3 52:8
                                                111:11 112:1,4
  57:1,3,9 59:8,13                                                     56:6 63:4 80:24
  60:15,17 61:4         doing 9:2,7 16:18,     done 12:5 13:3,4,5      83:23
  62:16,19 68:20         21 32:12 33:14,15      14:1 23:25 26:18
                         35:4 57:2 80:25                              duties 8:25 13:8
  70:10,24 71:18                                28:10,23 33:2 34:2,
                         98:18,21 99:2,4                               38:3
  73:6,10 74:4,23                               4,13,14,15 35:5
  76:1,10 78:18 80:4,    100:10 103:18          57:4,5 59:22 60:6,7   duty 107:17
  7 81:5,7 82:19,20      105:6,8 109:20         76:23 98:20
  83:9,12 84:5,18       domestic 110:21         102:12,14,15                       E
  87:7,8,9 89:5 90:15    111:1,7 113:25         109:10 110:5
  91:1 97:13,16,17                                                    each 23:7 78:20
                        don't 4:24 7:18        down 10:20 17:4
  98:9,12 99:20                                                        109:10
                         8:18 9:19 11:19,20,    19:4,9 22:13,15
  101:2,7,8 102:18
                         21,22 12:18,21,24      27:15 31:20 33:5      earlier 59:3 60:25
  105:10,23 106:7,17
                         16:16 17:4,15          39:23 42:7 52:9        77:19 86:19 100:10
  110:7
                         20:24 24:9 27:14       60:3,13,17 71:3,4      102:21




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 134 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙127
Weldon Wallace Bullock, 02/25/2021                               Index: early..favors
 early 9:5 34:16       enforcement 6:11       evidence 9:3,11,14,    experienced 69:22,
  73:16 77:20 98:17     7:7,9 13:13,14 14:1    16 10:8,10,11,12,      24
  100:19 103:25         27:2,4 60:2 65:19,     24,25 11:1,4,7,8,12
                                                                     explain 7:22 16:25
                        22 91:16,21,23         37:15 107:19
 ease 4:17                                                            26:9 42:1 48:19
                       engage 40:17           exact 52:5 66:6         58:18 60:9 63:17
 easily 105:3
                                               71:7 99:25             72:22 73:1,13
                       engagements
 education 6:2,5                                                      74:15 76:12 106:20
                        40:13                 exactly 49:10 52:4
  20:8
                                               56:8 63:14            explained 77:1
                       enough 14:12 40:4
 effect 58:16 70:22
                        44:21 104:4           EXAMINATION 4:5        explaining 108:15
  92:5 106:5
                       ensued 96:11,15        examined 4:3           extensive 20:15,17
 effective 45:18
                                                                      21:23,24 40:24
                       entail 19:25           example 28:10 65:4
 effects 46:24
                                                                     extensively 17:16
                       entailed 7:22          examples 39:17,18,
 egregious 44:21
                                               21                    extent 56:25 87:6
  82:3                 entity 85:13
                                                                      108:18
                                              except 57:11
 either 8:22 20:3      envelope 10:18,19,
  51:13 54:16 102:24    20                    excessive 70:2
                                                                                 F
                                               76:9 81:9 82:9
 else 11:10 27:23      escalation 44:10
  41:2 42:6 75:6                              excitedly 70:15        F­3 12:4 17:3
                       escape 92:5,7,11
  81:17
                        93:4                  exhibit 20:22,25       fact 33:1
 email 21:6,15                                 21:2 24:1 46:1,2,11
                       evaluates 47:3                                factor 77:3
                                               48:13,14 66:15,18,
 emails 21:7,8
                       evaluation 77:4         19 68:15 71:2,9       factual 52:16
 employ 78:7                                   84:2,3 86:5,6,13,14
                       even 10:25 11:3                               faded 63:13
 employed 48:20         27:24 33:10 34:4,      89:2,7,12 90:23,24
                                               92:15                 failure 107:16
  68:9,12               16 64:4 70:17
                        104:23                exhibits 21:4 46:4,    fair 19:6 51:17,20
 employees 15:3
                                               6,9                    52:7 94:13
                       eventually 17:9
 employment 19:16
                        42:6 104:24           exist 84:17            familiar 28:15
  21:3 24:6,8,13,22
                                                                      44:23,24 63:10
  35:10 37:4,20        ever 4:12 9:22 10:9,   existed 87:5            76:11,25 84:13,15,
  59:10                 12 11:13 28:3 68:7,
                                              exists 84:14,15,19      18 85:18 86:17
                        11 70:6 74:12 79:1
 employs 71:19                                                        89:17,19,20,21
                        83:24 100:6,8         exonerate 44:3
 encompass 99:7,9                                                    far 10:18 99:1
                       every 12:22 28:23      exonerated 61:9
                                                                      103:6 107:18
 end 65:23 91:21        66:3                   95:13,14 96:13,17
 ended 53:11 65:19                             97:6,13,15 108:21     fashion 9:20 22:14
                       everybody 4:16
  101:11 107:17                                                       34:14
                        25:22                 expected 40:6
 enforce 112:3,10,                                                   fatality 95:21
                       everything 43:21       experience 14:11
  12,16,17              51:12,14 107:22        66:1                  favors 110:13




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 135 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙128
Weldon Wallace Bullock, 02/25/2021                                Index: federal..Geis
 federal 85:13         fired 31:15 96:12,      25 47:13 48:14        frame 42:15
                         16 97:5 101:11        54:15 55:20 62:2,
 feel 35:19,21 41:15                                                 Franklin 23:17
                                               14 66:19 67:25
  59:14,15,17 78:15    first 6:21 17:13,14
                                               71:5,12 74:24 76:3,   free 5:2 78:15
                         29:4,11 35:22 36:6
 feeling 59:17,19                              14 78:16 79:16
                         50:7,8 53:10,15                             fresh 80:20,22 81:1
 fell 27:19                                    80:2,5 84:3 85:3,11
                         54:1,4,19 62:25                             friend 104:9
                                               86:14 88:11 89:7,
 felon 93:2              67:14 85:3 90:15
                                               18,23 90:14,24        from 6:22 8:2 10:5,
                         98:18,21 99:2
 felons 79:16                                  91:17,24 92:13          23 13:14,17 14:24
                         112:22
                                               93:8 96:1,8,22          20:3,4,5 21:19 23:6
 felony 79:14 92:13,   first­line 14:16        100:3,5,19 101:20       31:15 36:11,13,17
  18 93:6,10,13                                102:8,9,16 104:4,
                       first­time 44:20                                43:5,15,16 45:12
 felt 40:18 44:21                              17 106:3,4,5 107:7,     47:25 48:8,23,24
  82:1,2               fit 25:1 63:23          11,15 108:14,15         49:22 59:10 75:6
                       five 32:18 106:15       109:7 110:4,24          76:5 82:9 85:9,12
 few 22:8,9 67:19
                                               111:12 113:15           89:5 92:3,5,11 93:5
  103:6                five­minute 113:9
                                              force 39:12 40:11        94:10,14 96:25
 field 90:2,5,6        flare 104:18                                    100:13 101:22
                                               42:8 47:4 48:9
 fight 108:1           flares 107:2            63:22 64:1,2,24,25      102:25 103:1,9
                                               70:1,2 71:16 72:19      108:5 109:23
 fighting 108:5        flip 57:6                                       110:13 111:2
                                               73:5 75:11 76:9
 figure 38:25          follow 66:8,12          77:23 81:9 82:10        113:12
 filed 49:1,3,5,11      71:21,22,25 72:11,     91:10,15,24 92:4,     front 45:16 65:5
   104:11               14                     25 93:11 94:16,19       68:17 84:6,25
                                               95:10 96:13 97:21       112:14 113:1
 filled 17:2           follow­up 84:20
                                               99:8,9
                        113:15
 final 29:25 30:1                             form 9:20 12:4                   G
   85:6                following 53:12,13
                                               17:23 18:13 33:20,
                        72:3
 find 71:7 110:7                               21,22,25 34:14        gather 18:13 30:21
                       follows 4:4             38:21                  42:3 43:15,16,18
 fine 4:23 86:2
   109:21              foot 108:9             formal 29:6            gathered 27:6
                       for 4:17,21 5:5,14     formally 34:20          48:21 49:16
 fingerprints 37:16
                        6:14,25 7:10,11,14                           gathering 55:20
 finish 14:4 29:12                            format 33:13
                        11:11,22 12:8,9
   91:17 102:8          13:23 15:25 17:4,     forms 23:2 26:14       gave 79:17
 finished 7:12 43:21    24 18:22 19:1,16,      33:2,3 38:19          gears 11:16
   55:21                19 20:9 21:2,4
                                              formulating 32:22      Geis 20:24 21:6,7,
                        23:4,5,6 24:8 25:8,
 fire 96:12             11,13,18 26:25        found 91:3              16 22:6 36:14
                        27:25 28:8,10,17,                             37:23 46:1,3,8,12
 firearm 63:23 89:23                          four 101:9 106:15
                        20 29:1,10,20 31:1,                           47:24 61:18,20
 firearms 89:17                               fourth 67:16            63:1 66:14,15,25
                        15 36:9 37:13 40:1,
   91:14                                                              67:2,4 76:16,18,20
                        9,18 41:12 46:11,     fracture 69:4,8         86:5 89:1,3,5




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 136 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙129
Weldon Wallace Bullock, 02/25/2021                           Index: general..happened
  101:14                20:1,2 22:4 23:7       23 102:9 107:22        86:22 89:11 94:16,
                        24:10,24 25:8,15,      108:1 111:13           25 96:1,3,6,8 98:6
 general 24:10 68:6
                        18,21 32:2,5,6                                100:1,9,11,21
                                              gotten 20:7 26:19,
 generally 26:12        34:19 38:3,7,8                                103:12,22 104:6
                                               20 27:3 51:12
  57:12                 40:21 42:5 47:22                              105:24 106:22,24
                        50:1,4 51:22,25       grabbed 74:17           107:6,21,24 108:1
 generate 40:19
                        57:5 62:12 66:22      grabbing 65:1           109:9 111:11
 generated 38:10,24     68:14 71:3,5 72:7
  111:2                                       graduated 20:4         hadn't 14:1 93:7
                        75:13,21,24 76:1,4,
 gentleman 111:14       18 78:10 81:17        grazed 97:11           half 53:23
                        82:20 83:6 84:9                              Hampshire 23:12,
 gentlemen 32:4         85:1 91:7 92:14       Gregory 36:13
                                                                      13
 get 19:20 21:7         101:20 104:16,17      grievances 104:12
  25:14,23 26:22        107:20 113:10                                hand 33:8 65:2
                                              ground 59:1 60:3,       74:18
  27:7,13,14 28:5,21   God 46:6 106:6          13,18,21,24 68:3,
  30:2 33:11 39:24                                                   handcuffing 65:3
                       goes 25:16 79:19        24
  40:6 41:14 44:14,
                                              guess 107:16           handcuffs 53:15,17
  15 45:2 47:16,22     going 4:7 10:7 12:4
                                               108:19                 65:5
  49:22 53:16 59:17,    13:18 17:18 18:2,3
  25 62:6 70:5,12       19:12 20:22 22:8,9    guiding 65:6           handgun 37:14
  73:14 74:8,10         23:6,24 27:6 29:23
                                              gun 10:22 11:6         handle 105:5,7
  102:11 107:18         31:25 33:4,5 40:17
  108:4,22 109:4                               37:14 41:1,2,5        handled 104:22
                        41:15 47:10,22
                                               64:7,10,19 87:18,
 get all 29:24          50:2 56:8 66:12,23                           handler 78:20,21
                                               22,24 88:2,6,10,15
                        79:18 90:5 96:24                              80:17,22 81:3,5
 gets 97:20                                    89:4
                        98:20 99:17,19                                82:2 83:7
 getting 26:21 42:24    102:8,11 105:23
                                                       H             handler's 78:21
  52:2                  106:4,9,10 109:12,
                        13                                           handlers 78:7,23
 gist 62:15                                   had 7:11 8:17 10:12     81:13
                       gone 13:19 24:25
 give 22:8,9 24:14                             11:2 15:17,23,24
                        35:15 104:21                                 handout 90:12
  32:17 71:6                                   16:2 17:3,16 19:7
                        111:11                                        91:11
                                               20:7,9 24:10 25:8
 given 7:24 83:16
                       good 4:7 36:24          26:3,24 27:3,15,21,   hands 63:20 64:11,
 gives 91:13                                   22 31:14,16 32:20      22,24 65:1,2,4,6,8,
                       Goolsby 49:20
                                               33:12 34:6,14,20       10 74:20,23
 giving 57:17           54:6,24 55:4,16,19
                                               35:24 36:2 42:19,
                        56:3 58:12 77:16                             haphazardly 33:3
 glad 97:18                                    20 43:21 44:7,8,19
                        93:18,21
                                               45:24 46:16 48:2      happen 11:14
 glass 108:3,10
                       got 11:6,11 17:7,9      51:1,3,8,12 52:10      105:24
 glasses 69:1           33:6 34:18 39:9,10,    56:17 64:23 70:6,     happened 8:7 26:9
 go 5:16,21,23 9:22     11,12,13 53:6          17,21,22 73:6,23       39:1 41:21 43:18
  10:2 12:3 13:21       56:10 62:6,7,8,9,12    74:2,3,7,11 75:3,4     52:11 66:3 87:6
  18:3,4,5 19:3,4,9     63:20 64:23 80:24      77:12 79:5,16,21       108:2
                        81:2 86:24 96:11,      80:1,21 81:2 85:23




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 137 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙130
Weldon Wallace Bullock, 02/25/2021                                   Index: happens..his
 happens 25:4,23         23 69:10,17,19,22,     92:3,6,9,24 94:10       20:4 97:3 107:9
                         23,25 70:2,9,23        95:5,13 96:16,17,
 hard 63:20                                                            higher 13:10 20:7
                         71:22 72:18,23         24 97:1,2,11
 harmful 70:18,22        73:5 74:6,12 75:12,    100:24 101:2,3         Hight 113:17,24
 has 13:3,4,5 14:10,     13 76:1,23 78:3        102:25 103:1,3,19      highway 106:23
  11,14 25:22 29:22,     79:16 80:9 81:8,15,    107:11,12,15 108:6
                         21 82:4,11,19 83:5,    111:13,15 112:16       Hillsborough
  25 48:12 63:13
                         24 84:5 88:7,9,13,                             23:12,13
  65:19 66:3,14                                he'll 24:24 57:5,6
  67:20 68:25 70:6,      21,23,25 89:5,11                              him 17:5,8 22:13
                         90:10 91:3 92:25      he's 4:10 20:3           24:22 25:15 27:7
  21 75:22 79:1,8,9
                         98:2,4,9,14 99:22      25:16,25 31:24          29:10,24 30:7,8,14,
  80:15,17 81:9,10,
                         100:12,18 102:1,       35:11 47:21 57:20       23 31:5,9,17,21,25
  25 82:2 83:17 84:1
                         18,21 103:23,25        79:20 103:4,5           35:12,13,17 53:5,
  89:12 93:8 98:19
  100:9,11 105:12,17     104:11,15,16,19,      head 45:23 66:2          16,19 56:21,22,23
  106:5 112:5,6,9,12     21,22,25 105:1,10,     73:7,18                 57:1,4,7,16,17 63:1
                         16,21 106:7,10                                 73:7,15 92:12,22
 hasn't 82:1,5 93:13     108:17 110:7,18       hear 82:16 102:24
                                                                        93:5,21,22 95:5
 have 4:9,12,15 5:1,     111:2,3 112:2,7,15,   heard 75:5 101:16        99:1 102:22,24
  12 7:17 12:2,25        16 113:3,14            106:8                   103:2 104:9 107:11
  13:1,2,6,7,18 14:9,   haven't 45:1 69:25                              108:5,8,10
                                               heightened 79:12
  21 15:2,5,7,8,9,11,    75:5                                          himself 92:2
  12,15 16:1 17:12                             hell 50:8
                        having 4:3 12:4,5                               111:15
  19:9,11 20:1,2,8,9,                          help 13:11 100:6,8,
  13 21:13 24:5,12,      42:5 55:13,14 70:8,                           hindsight 76:11,16
                         12 97:16 98:20         9,13,17 103:20
  23,25 25:1,7,9,10,                                                    77:8,9
  19 26:3,5,6,18,19,    he 10:17,18 11:23      helped 101:10
                                                                       hire 12:15 13:20,24
  24 27:3,9 28:6,7,      12:24,25 13:1,2       helpful 46:3,8           16:10,13 17:8
  14,16,19 30:1          14:18 17:2,3,4,9                               25:19,20 29:1,3,4,
  32:10,12,13,14,15,                           helping 100:1,11
                         19:7 20:10 24:11,                              8,10,14,16,20 31:5,
  22 33:23 34:3,10       23,24 25:7,16,17,     her 36:21 53:5,9,        6,17,25 32:15,16
  35:15,17 36:24         18 26:3 27:1,21,22     15,17 58:20 59:2,       36:19,20,24
  38:22 39:8,19,25       28:12 29:25 30:5,      23,24,25 60:17,23
  40:2,5 41:13,18        18 31:14,16,24         69:4 87:6 95:3,5       hired 13:19 17:9
  42:15,17,22 43:1,2     33:8,10 35:8,22,24     110:1                   25:17 27:7 30:6,7,
  44:25 45:16,24         36:2,4,5,7,9,19                                9,11,14,19,23 31:9
                                               here 4:10 7:8 18:18      32:11 33:6,8,9,11
  46:16 47:7 49:14,      50:8,22 51:21 52:9,
                                                26:14 28:12 33:13       35:7
  15,23 51:5 52:1,14,    10,25 53:2,3,4,6,7,
                                                34:18 36:23 71:6
  16,18,20,21 54:5,9     10,12,13,15,16,17,                            hiring 11:17,20
                                                75:15 76:18 84:22
  57:8 59:22,23,24,      19,20 56:14 57:2,                              12:1 16:13 17:1
                                                89:9 91:18 102:11
  25 60:2,6,7,11         18,20,23,24 58:20,                             31:2 33:23 37:3
                                                109:14
  61:1,6,8,9,10,13,22    25 59:1,23,24,25
  62:22 63:4,12,22                             Hey 41:20 61:25         his 17:6,11,13,14,
                         60:6,7,17 61:24
  64:5,8,12,24 65:17,                           62:12 82:17             17,18,22 19:17
                         62:3,5,6,7,9,25
  20 67:20,22 68:7,                                                     20:1,2,13 24:4,5,7,
                         75:19,21 86:23        high 5:16,17,20
  11,16,17,18,19,22,                                                    8,12,13,22 25:8,16
                         87:11,15 90:17




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 138 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙131
Weldon Wallace Bullock, 02/25/2021                                 Index: histories..in
  26:3,4,6,8,25 27:3,    106:14 110:9           idea 82:11,12          imposed 92:12
  16 35:10 49:15         112:2,5                  105:16                93:5,9
  52:10 53:11 59:24
                        however 13:24           identification 21:4    in 4:17 5:11,12,15,
  68:25 80:22 90:18
                         15:19 32:5               46:11 48:14 66:19      18,25 6:4,16,22,25
  92:8 100:23 108:9
                                                  84:3 86:14 89:7        7:8 8:6,7,8,13,14,
  110:1 111:13,15,      Huh 76:19 88:4
                                                  90:24                  18,21 9:3,5,9,15,
  16,17                 humerus 69:4                                     17,20,23 10:2,3,9,
                                                identified 48:12
 histories 20:10        hunt 79:16                                       12,15,19,23,24
                                                  61:15
                                                                         11:11,14 12:3,4,9
 history 24:10,13,14    hurt 40:25              identify 18:11 22:5      13:13 14:2,8,18,19,
 hit 73:7               hurting 109:12            23:1 45:10 80:8        21 15:11,17,20,25
 hold 36:4 60:12                                if 12:24 14:21 17:15     20:10 21:19 22:13
                        hyperventilate                                   23:2 24:10,22,23
  71:5 102:15            70:13                    21:14 22:12 24:19
                                                  25:16 26:9 30:13,      25:6,10,16,25 26:9,
 holding 65:7                                                            13,14,20 27:5,19
                                                  17,18 32:19 33:24
 home 100:25                      I               37:21,22 38:23         28:22 29:24 31:18
  107:8,9                                         39:12,22 40:4,18       32:2,5,6,9,10,17,
                        I'D 32:22 76:10           41:23 44:7,21 45:5     24,25 33:4,7,10
 homicide 10:5 38:6                                                      34:14,15,21,25
                        I'LL 19:19 57:5           46:12 47:11 52:22,
 honest 46:6                                      23 60:15 63:25         35:1,16 36:4,5,7,21
                          78:10 84:22
                                                  64:4,10,19 66:21,      37:4,6,8,9,16,19
 horns 35:4             I'M 4:7 7:10 8:22,23      25 68:2 69:16          38:18 39:2,4,23
 hospital 48:24 87:7      10:7 11:20 13:13        70:17,21 81:5          40:4,12,25 43:1,9
                          17:18 22:8,9 23:24      82:12,16 85:19,21      44:8 45:1,14,16
 hour 53:23
                          26:20 30:2,25           87:7,9,11 91:16        46:22,24 47:14,25
 hours 102:16             31:25 32:2 33:3                                49:22,24 50:22
                                                  93:15 97:19,20
                          36:1 37:13 47:10,                              51:14 52:9 54:17,
 house 53:8,9                                     99:23 105:17,22
  100:25 110:25           22 49:24 50:2           108:9,17 109:15        18,19,20,21,22
                          52:19,21 57:4,6,12      110:24,25 111:4        55:1,2,3,5,6,18
 how 6:20 7:10,18         59:18 62:4 66:5,12,                            57:5 59:21 60:1
                                                  112:4,14,18,22,24
  8:14 9:17 24:15         23 67:5 70:13 71:4                             62:10 63:23 64:16,
                                                  113:1,10
  27:19,21 28:1 29:9      72:2 80:6 84:14,17                             17 65:20,24 66:2,6
  32:9,22 33:12           85:18 86:9,11 88:3,   illustrates 50:5         67:18,19 68:8,17,
  35:19,24 36:2           5,20 89:19 97:18                               19 69:3,4,10 70:10
                                                illustrations 50:10,
  39:20 40:24 42:9,       100:7,15 102:11,                               71:19 72:19 73:7,
                                                  15
  14,16,23 43:2           12,14,19 105:4,23                              15,18 75:1 76:5,8,
  49:12 51:25 52:7        106:4,9 109:12,13     imagine 52:14,15         13,22 77:9,19,20,
  53:21 58:18,24          110:12 111:20          87:4                    21 79:5,8,12,16,18,
  60:21,25 61:7                                 immediately 24:25        19,23 80:2,14,21,
  62:22,25 63:2         I'VE 10:1 32:12
                          33:15 37:5 56:22       112:19                  22 81:1,8,25 82:2,
  72:22,23 76:2,4                                                        10 83:6,13,16,17,
  77:1 80:4,7 82:9,20     57:16 63:1 74:2,7,    imminent 92:4,9
                          16,17,20 98:6,16                               19,20,21 84:5,25
  94:16,18 97:10,12,                            impair 5:3               85:12 87:10,12,14
  14 99:24 102:7          105:20,22,24 106:8
                          108:13                                         91:13,15,23,25
  104:25 105:14                                 impede 40:5




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 139 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                      ∙132
Weldon Wallace Bullock, 02/25/2021                                      Index: in­house..is
  93:9,16 94:13,14,      individuals 73:25      internal 97:19 98:2,       50:25 51:3 57:1
  16 95:7,25 96:1,11                              21 99:6,7,18             61:1 76:8 81:12
                         ineffective 69:1
  97:11,16,21 98:5,                                                        98:15,19 99:5,6
                                                interstate 106:22
  16,17 99:18,23,24      information 18:13                                 100:2,4,10 103:8,
  100:9,20,23              23:4 26:21 27:16     interview 12:8,9,12        18
  101:13,22 103:1,2,       28:5,7,22 29:24        26:3 27:17,21
                                                                          investigative 9:6
  5,10,12,14,23            30:22 34:17,22         28:14,19 29:13
                                                                            10:23
  104:2,18 106:18          37:16 38:24 42:3,      43:14
  107:25 108:2             25 48:8,22,23                                  investigator 6:22
                                                interviewed 17:5
  110:10,21 111:1,6,                                                        8:16,17 9:19 25:21
                         informed 92:21           30:17 32:4 93:18,
  7 112:9,14,22,25                                                          58:13 101:5,18
                                                  20,23
  113:1,4,6,12,19        infraction 110:17                                  103:11
                                                interviews 27:21
 in­house 12:2,5         initially 6:18 56:15                             investigator's
                                                  28:4 48:25
   17:3 18:13              73:16 94:11                                      25:20
                                                intimately 84:14,18
 in­laws 100:24          injured 59:11                                    investigators 9:13
                                                  89:20
                           67:18,21 73:20                                   15:4,22 100:21
 in­laws' 100:25           79:2 82:5 87:3       into 10:25 11:1,3,7,
                                                                          involved 9:21
 in­person 54:13           95:19 97:8             8,12 76:10 77:3
                                                                            38:18 44:8 70:10
                                                  79:6 90:6 96:23
 incident 10:22 11:5     injuries 87:6                                      72:19 97:16,20
                                                  97:1 100:25 104:21
   38:8,9,12,13,16,20    injury 69:16 92:10                                 103:12 110:21
                                                  111:13
   39:4,8,9,10,11,12,                                                       111:1,7
   13,19 40:1,10         inside 108:5           introduce 4:9 21:10
                                                                          involvement 40:12
   41:10 42:4 44:8,19,   instance 14:19,21      intrusive 65:10,14
   20 47:14 48:16,22       36:7 95:24                                     is 4:21,23 8:4 9:25
   49:7,8 50:23 51:7                            investigate 43:10           12:13,16 13:23
   52:2 54:2,9 55:13     instances 39:4,7         81:3 105:18               14:15,16,18 15:1,5
   57:13 63:7,9 67:24      74:1,15 75:1 81:8                                17:19 18:15 19:6
                                                investigated 47:14
   68:7 77:21,25 79:1,     94:24 106:17                                     22:23 23:14 25:4,
                                                  59:4 95:10
   23 82:1 86:4 95:6,      110:21 111:6,9                                   11 26:22 27:5,8
   7,25 103:12 109:11      112:9,11,13          investigation 8:18          28:18 29:21 30:21
   111:2,3,10 112:22                              15:20 25:22 32:24         32:1 33:13 34:2,17
                         instruction 46:22
   113:16                                         38:20 40:19,20            35:15 36:21 38:9
                         instructor 88:6          41:9,24,25 42:2           39:5 40:3 42:2
 incidents 73:2            91:4,12                48:8,20 52:12             44:2,18 45:13,21
   74:6,9 79:4 80:12,                             53:10 55:12 56:6,
                         interact 35:13                                     46:1,2 48:6 49:1
   14 86:19 108:25                                21 61:14 72:20,24         50:14,21 51:16,18
                         interacting 35:16        75:2 76:9 77:9
 include 46:22                                                              54:23 56:14 57:8,
                         interaction 102:22       92:15 97:17 98:22         21,22 58:11,14,16
 increases 109:22                                 99:18 101:2,10            59:11 62:25 64:7
   110:1                 interchangeably          103:15                    65:10,11,14 66:15
                           90:7
 indicates 92:8                                 investigations 7:1          67:7,12,14,15,16
                         interference 90:3        8:8,9,10,11,20 9:4,       68:15 69:13,17
 individual 73:7,18,
   20,22 100:4 111:25    intern 6:13              5,7 14:20 15:5            70:12 71:1,9 73:13
                                                  37:15 40:13 42:10         75:15 76:10,17,22




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 140 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                    ∙133
Weldon Wallace Bullock, 02/25/2021                                     Index: isn't..know
  77:23 78:20 79:12       12,15,17 61:18,19     jail 108:14             kicking 108:6,10
  80:21 83:5 84:20        62:6,7,8,9,10,15,
                                                Jersey 5:15 6:12        killed 31:24 95:23
  89:14,22,24 90:2,       20,25 63:14,15,16,
                                                                         112:20
  11,21 91:2,10,12,       25 64:5,7,11 65:21    job 8:25 13:20 40:3
  23 92:1,6 93:7,10       66:5,14 67:11,17        105:6,8               Kimberly 36:13
  94:10,21 95:7           68:16,18,19,21,25     jobs 14:12              kind 13:22 14:12,25
  96:15 97:22 98:11       69:3,8,14,16 70:13                             25:10 35:21 38:25
  101:19,20 105:3,12      71:1 72:6 73:17,23    judge 85:8
                                                                         41:14 47:11 55:12
  106:2 108:17,24         75:6,15 76:12,13      jump 96:25               60:12 63:17 80:18
  109:1,2,5,9,10,12,      77:1,10 81:10,11,                              82:20 87:21 107:5
  22,25 110:5,15,16,      23,24,25 82:3,5,13,   just 4:8 13:11,13
  17,20,23,25 111:1,      16,17 83:3 84:14,       15:3 17:2,24 18:2     knew 41:16
  18 112:6 113:15         15,16,17,18,21          21:10 22:13 23:5,9
                                                                        know 4:15 7:18
                          85:18 86:25 87:5        24:19 27:14,22,23
 isn't 50:14 67:17                                                       8:12,18 9:20 11:19,
                          89:2,19,20,21 91:4,     28:8,22 29:22 30:2
   94:6                                                                  22 12:11,21,24
                          5,16,20 92:1 97:12,     32:17,23 35:3
                                                                         13:1,14,22,23,24
 issuance 46:20           14 98:3,5,7 99:22,      38:22 39:17 41:18,
                                                                         17:4,15 18:2 21:15
                          24 100:1,24 101:3,      20 44:18 47:11,22
 issue 68:1                                                              22:10,13 24:24
                          8 102:4,6,7,19          49:16 52:22 55:6,
                                                                         25:18,25 26:13
 issues 47:7              103:3,6,23,24,25        12 57:2 59:15,17
                                                                         27:25 28:19,22
                          104:1,2,4,8,17          63:17 64:4,10 65:7
 it 6:5 7:16,17,18                                                       30:4,5 32:2 34:15,
                          106:2 107:16,18         66:13,21 68:5 72:6
   9:15,21 10:21,24,                                                     24,25 35:14,15
                          108:9,20 109:7,11       78:15 80:11,16
   25 11:1,3,7,8,11                                                      37:2,21,22 38:3,23
                          110:14,15,18,20,24      84:8 87:5 92:24
   12:4 13:4,5,24                                                        39:20,21 40:1,3,24
                          112:21,23 113:17,       99:25 101:19 102:1
   15:13 16:21 17:1,3,                                                   41:15,20,21 42:16,
                          24                      103:3 104:15,24
   15,16,22,24 18:16,                                                    19 43:7,11,21
                                                  105:2 107:13
   20,22 19:6,11,19      it's 13:9 15:2,3                                44:11 46:5,9 49:6,
                                                  109:14,19,20
   20:15,17,18 21:22,      18:12 22:8 26:23                              10,23 52:4,5,10,16,
                                                  110:15 113:9,15
   24 22:4,10,17 27:8,     28:22 32:19 38:10,                            17,21,23 53:1,2,25
   11,14,15,23,25          21 39:22 45:21       justice 6:1              54:8,9,19 56:5,8,22
   28:8,23 29:4,6          48:7 50:22 51:16,    justification 93:10      57:2,4,5,16,21,24,
   30:13 31:23 32:6,       20 57:2 63:25 64:4                            25 60:15 61:6,11,
   21 33:2 34:15,19,                            justified 91:23          20,24,25 62:4,5,7,
                           66:25 73:17 75:18,
   21,25 35:4,5,21,22      23 78:21 82:18       Justin 58:13             13 63:2,14 66:4,5
   36:6,22 37:5 38:4,      89:5 91:18 100:19                             67:9 68:2 70:8,10,
   14,17,23 40:7,18        102:8,18 104:14                               19,20,21,22 72:16
                                                         K
   41:16,23 42:4,5,6,      106:3 110:10 111:4                            74:9 75:15,22 76:1,
   11 44:3,4,20,21,25                                                    14 78:11 79:23
   45:1,5,16 46:3,8      items 11:8             keep 18:2,3 19:12        80:9,20,21 82:12,
   47:11 49:9,10 50:1,                           65:20 66:2 83:12
                         its 46:22                                       21 83:2,3,5,7,9,16,
   4,7,9 51:6,12,13                             kept 61:8                20 84:14,15,17,18
   53:1,3,10,23 54:5,                                                    86:6 87:5,6,7,8,9,
                                     J          kick 67:11
   11,13 55:12,21                                                        11 89:22 94:18
   56:22,23 57:2,6,9,                           kicked 108:3             96:4,21 97:14
                         J.J. 61:25
   17,22 58:11 59:9,                                                     98:10,16 99:22,23,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 141 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙134
Weldon Wallace Bullock, 02/25/2021                                Index: knowing..ma'am
  24 100:9 102:15       least 7:16 94:23        life 37:19              97:12,14 99:24
  103:5,13,24,25                                                        102:7
                        leave 47:11 57:8        like 4:21 7:25 10:21
  104:18,23 105:13,
                                                  11:13 13:23 14:7     longer 7:18 42:20
  19,20 106:2,4,9       leaving 18:23 19:1
                                                  15:3 16:24 17:2,22     44:5 58:15 73:15,
  108:9,19,20 109:3,      107:20
                                                  22:10 23:6 24:14       17 76:2 102:7
  10 110:9,23 112:4     left 32:21 69:4 76:7      25:7,20 26:25          111:16
  113:10
                        leg 60:7                  27:23 28:17 33:24
                                                                       look 15:1 17:21
 knowing 32:14                                    35:5 37:13,18
                        legal 75:14 108:20                               22:10 38:4 39:3
                                                  39:22 43:3 44:6,7,
 knowledge 55:13                                                         40:15 45:5,14
                        length 62:16              21 45:12 50:7 54:9
  70:23 78:16 80:10                                                      65:20
                                                  59:10 61:10 63:21
  104:23 105:10         less 6:15 42:21           66:5 76:10 79:13     looked 17:12,19
 known 80:12              65:10,14,15 93:8        81:19 85:3 87:21       21:8 45:1 104:21
                        let 18:2 21:15 22:13      93:9 96:23 97:21       107:12
 knows 57:2
                          41:15 48:11 53:16       100:21 101:12        looking 65:18 71:4
                          56:21,22 57:1,4         105:3,12 107:8,16      76:22 95:25
          L                                       108:5 109:11
                          72:9 78:9 101:19
                                                  113:14               looks 17:22 66:5
 laboratory 85:15       let's 11:16 19:3,9                               97:21
                          21:1 22:4 26:2        likelihood 109:23
 lady 36:12,17 59:1       28:11 50:1 51:22,       110:1                loose 50:8
   80:24 86:24,25         24 58:7,9 59:7,9      line 15:7 27:19        lose 10:10,11
   95:1                   68:5,14 69:5 71:3,8     45:12 103:1          loss 70:13
 lake 96:23               73:9 84:9 86:3,13
                          87:17,18 91:6,7,15    listed 50:6,19         lost 10:12 63:12
 last 18:6 19:14
                          92:14 93:14,15        listened 48:24           65:25
   23:22 29:12,23
                          101:20                  52:11
   42:15 53:21 68:21                                                   lot 32:14,15,18
   96:14,19 107:11      lethal 65:10            little 6:25 7:21         39:14 42:21 104:14
                                                  11:16 12:10 19:4       106:9,10
 later 62:7             letter 33:18
                                                  24:15 37:2 42:20,    Louisburg 18:25
 lateral 14:25          letterhead 33:18          22 52:22 66:3 69:5
                                                  75:22 76:10 98:12    lower 13:17
 Latwanya 48:10         letting 57:16
                                                  104:14 107:5         lowering 95:4
 law 7:7,9 13:13,14     level 13:17 14:3
   14:1 27:2,3 60:2       15:15 41:23 81:24     live 28:21 62:7        lowest 14:3
   65:19,22 91:16,20,                           lived 20:4,10 24:11
                        license 27:1                                   lunch 67:1 76:3
   23 112:3,10,12,16,                             100:24                 107:20
   17                   lieutenant 8:21,24
                          9:1 12:20,21,23,25    locked 107:12
 Lawrence 61:19           13:2,15,16 15:20                                      M
                                                long 6:20 7:10,18
 lawyer 10:20             49:20 54:6 55:16,       8:14 9:17 14:12
                          18 58:12 83:17          22:10 35:24 36:2     ma'am 4:14 11:15
 leadership 67:21
                                                                        18:21 19:8,24
                        lieutenants 13:9,10       42:9,14,16,23 43:2
 learned 66:4                                                           22:22,25 31:11
                          15:16,18                45:1 53:21 76:4
                                                                        46:18 48:4 65:17




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 142 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙135
Weldon Wallace Bullock, 02/25/2021                                  Index: mace..more
  74:16 75:9 80:9       62:22,25 63:2         73:2,4 74:1,8,24      methods 67:18
  82:7 83:1 84:7        72:22,23 82:9         77:1,7 78:9 79:4
                                                                    Michael 4:10 18:17
  85:18,21 86:18        94:16,19 104:25       81:4,10,11 82:3,17
                                                                     20:21 21:25 45:2
  87:2,15,23 88:1,8     105:14 106:14         84:23 86:19 88:16,
                                                                     47:16 66:22 71:4
  89:13,16,19,21                              22 89:25 91:18
                       March 5:9                                     78:3 84:1 86:9
  90:13,22 91:2,12                            96:18 101:6,7,19
                                                                     87:17 90:16 91:8
  93:1,4,20 94:7,18    mark 20:22 21:1,11     102:21 103:1,10,
  95:11,18 97:7         46:4,6,8 86:13        19,22 104:17 105:2    might 7:17 12:25
  100:5 101:25          89:2,3                106:4,5,6,8,20         13:1,2 16:16 20:8,9
  102:5,25 104:6,13                           107:24 108:11          24:12,14,24 25:1,7
                       marked 20:24 21:4
  105:9,19 106:13,18                          109:13 111:9           28:7,14,19 38:5
                        46:1,11 48:13,14
  109:10 111:23                                                      52:16,21 54:5
                        66:19 68:14 84:3     mean 8:23 9:12
  112:11,21 113:6,7,                                                 76:13 89:9 102:15
                        86:14 89:7,12         13:16 32:21 37:11
  21,23                                                              103:23,24
                        90:24 92:14           38:14,15 43:8 47:4,
 mace 47:6 59:24                              5 50:23 54:21 74:4,   mind 9:8 24:17
                       marking 66:17
  63:21 68:25 69:18,                          6 81:25 82:15          36:21 46:19 67:22
  19,23 108:8          Martin 23:11           86:25 88:15,16,17      68:20 70:11 77:9
                       master's 6:4           99:4,6 101:7           81:1 94:22 96:14
 made 11:3,7 17:8
                                              103:24 104:1 106:1     111:19,21
  29:2,6,13 62:14      matter 33:1            110:18                minimum 7:17
  63:18 77:16 82:5
  101:1 103:19 111:6   may 12:3 13:18,21,    means 38:17 92:7,8      27:22 28:2,9,11,20
                        25 14:9,13,20,24,                            101:9
 major 5:25             25 15:7,8,9,12       measure 65:15
                        24:12,18 25:4                               minute 47:19 86:12
 majority 61:4                               medications 5:2
                        26:19 41:16,18,19                            107:11
 make 11:8 12:14        42:5 49:14 79:16     meet 62:14
                                                                    minutes 21:8 107:7
  16:10,13 17:19        98:7                 meeting 43:11
  35:19,21 41:16                                                    misdemeanor
                       maybe 12:10,20         54:13
  43:19,22,23 51:15                                                  79:14
  53:9,11 54:11 56:7    27:24 30:15 76:23    member 109:3,4
                                                                    misplace 10:10,11
  60:21 101:19          101:9
                                             memory 42:17,23
  108:23 111:22                                                     misplaced 10:12
                       Mcgurl 4:10            43:2 44:25 61:6
 makes 69:16                                  63:13 65:20 80:21,    mobile 107:8,9
                       me 4:21 5:10,19 6:8
                        13:7,11 17:4 18:23    22 93:15,16 94:2,6,   moment 45:5 84:8
 making 32:23
                        21:15 29:9 31:12      12 104:18 106:19
 mandate 75:12                                                      money 10:18
                        32:3,17 34:16,17     mental 7:25
 maneuver 53:18,19      35:21 37:10,18                              months 7:17
                                             mentioned 7:19
  69:3,7,9,13           40:12,18 41:1,3                             more 14:10 16:24
                                              40:10,11 49:17
                        43:4 44:19 48:19                             19:4 23:24 24:20
 manner 62:10                                 97:18 113:25
                        52:2,9 53:20 54:9,                           28:15 35:16 37:2
 Manual 45:9            12,21,22 55:11,12    mercy 26:20             39:14 57:13 68:5
                        56:4 58:18 60:4,9                            84:10 93:7 101:5,7,
 many 12:10 27:21                            Merrimack 23:11
                        61:25 62:25 63:16                            18 103:11
  28:1 31:15 32:6,9,
                        71:7,21 72:6,9,22    met 63:1 79:6
  22 60:25 61:2,7




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 143 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙136
Weldon Wallace Bullock, 02/25/2021                                  Index: morning..not
 morning 4:7 77:19,      71:3,10 76:6,19,21   named 36:12              59:19 62:20 64:6
  20                     78:3,5 84:4,9,12                              69:15 71:21 72:2
                                              names 13:3
                         86:3,8,16 87:17,20                            73:15,17,21,23
 mornings 39:2
                         89:1,4,8 90:9,16,    naming 66:5              76:3 77:5,6,10
 most 64:16 98:4         20,23,25 91:8,9                               81:10,14,16 82:11,
                                              nature 16:11
  100:3,5,19 103:9       92:16,21 94:11                                12 83:1,25 85:21
                                               104:12
 move 22:11 40:7         101:15,17,23                                  86:9 87:23,24 88:1,
                         113:8,13             NCGS 4:2                 3,5,8,25 93:1,20
 moving 28:25 69:2                                                     94:3,7 95:21,23
                        much 76:2 102:7,      NCIC 26:16
 Mr 4:7,18,19,23,24                                                    96:5 102:5,20,25
                         22,24 112:2,5        necessarily 27:11
  16:25 17:1 18:6,15                                                   103:23 104:13
                        multiple 74:6          40:23 64:20 76:24       105:16,19 108:24
  19:6,22 20:7,24
                                               82:14,15 92:2           109:1,2,10,17
  21:2,6,7,16,21,22     multiple­officer
  22:6,12 24:3,20        67:15                necessary 27:10          111:16 112:10,12,
  26:9,13,24 27:18,                            40:18                   21,24
                        murder 39:8 96:1,3,
  20 28:1,25 29:16,                           need 17:25 21:14        nodded 23:23
                         7,8 112:22,23
  20 30:10,18 31:1,7                           22:6 26:21 28:7         45:23
  32:4 35:6,8 36:10,    murdered 112:14        46:13 89:9 109:14
  11,14 37:4,18,20,      113:1                                        nominal 103:3
  23 45:14 46:1,3,8,                          needed 44:5 58:15       None 94:4,5
                        must 85:7,14           109:20 111:16
  12 47:14,24 48:2
                         109:3,9                                      nonsupervisory
  49:15,19 50:6,18,                           neighboring 96:2
                        my 4:9 6:4,21 7:13                             15:3
  21 51:1,3,6,9,19,24
  54:1,20,22,24 55:5,    9:5,6 21:8 33:13     never 10:11,24,25       nonsuspect 80:18
  9,18 56:11,14          35:3,11,23 36:9,21    11:3,6,7,8 69:22
                                               81:25 83:25 93:20,     nonsuspects 80:16
  59:22 60:16,20,23      38:2 41:19 44:18
  61:18,20 63:1          48:7,8 52:9 54:18     23 105:22,24           nonviolent 93:10
  66:14,15,25 67:2,4     55:2,5,6,18 56:6     new 5:15 6:12           north 5:11,12,18,24
  76:7,16,18,20 77:4,    57:3 63:13 65:19      13:24 23:12,13          6:7 20:8,11 23:11,
  8 86:5 87:18,21        66:2 73:16,23
                                              Newark 6:12              16,17,18,19,20,21
  89:1,3,4,5,11 90:10    74:20 77:9,10
                                                                       106:22
  92:18,21 101:14,24     80:21,22 81:1        next 8:7 14:15 19:3
  102:20 109:15          84:20 88:13 94:12     24:22 26:9 41:22       not 4:7 7:10 8:22,
  113:14                 98:16,17,25 100:10    49:12 53:13 68:20,      23 12:15 13:13,19
                         103:1,4 104:18,23,    21                      14:14 15:2,12 16:1,
 Ms 4:6 18:17,19                                                       16 21:22,23 24:24
                         24 106:6,18 107:3,
  19:3,5,12,13 20:21                          night 38:6 53:13         25:1 26:19 27:11,
                         10,17 109:12 110:5
  21:1,5,12,18,20,25                                                   22 28:1,7 29:14,17,
                         113:15               no 4:17,20 7:16
  22:2,4,7 36:25                                                       18,23 30:8,23,24
                                               10:1,11 20:19 26:6
  37:24 45:2,4 46:2,    myself 4:9 12:20
                                               27:11 28:22,23          31:3,5,6,17 32:11,
  5,10,15 47:16,18,                                                    14 33:6,20,21 35:6,
                                               30:8 31:3 32:8,13,
  21 48:1,11,15,23               N                                     11,20 36:7 38:5
                                               22 33:21 35:3,11
  49:1,3,21 55:15                                                      39:22 40:3,23
                                               40:23 42:11 43:13
  56:15 60:20,23        name 5:5,19 36:7                               42:25 51:16,18,20
                                               44:5,18 45:13 50:9
  66:17,20,22 67:3,6     39:15 45:7                                    53:10 54:18,19
                                               54:3,17 56:4 58:14




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 144 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙137
Weldon Wallace Bullock, 02/25/2021                                      Index: note..oh
  58:5 60:3,16 61:8     Objection 37:23         16 55:9,12,13 56:6,    25:11 26:15 32:21
  62:4 64:20,21                                 8,25 57:3 58:11        41:19 45:9 47:7
                        obligations 9:9
  69:14,23 70:13                                59:7 60:4,12 61:4,7    52:9 53:7 54:18,20,
  71:4,12,25 72:2       obtained 48:22,23       62:7,15,16 63:13,      21,22 55:2,6,18
  77:6,11 81:7,10,15     85:6,12                17,23 65:4,5,15,25     58:14 66:8,11
  82:14,15 84:14,17     obtaining 24:3          66:14 67:18 68:17      71:25 72:10 75:8,
  85:18,21 86:9 87:8     85:14                  69:4,21,23 70:8,10,    10 78:6 85:10,12
  88:1,3,5 89:20 90:3                           11,13,14,23 71:11,     87:14 88:17,19,23,
  93:10 96:7 100:14,    OC 46:21,24             16 72:19,23 73:5,      25 103:2,3,4
  16 107:10 111:20      occasion 100:18         23 74:8,10,11,19,      105:15,22,25 106:1
  112:6                                         25 75:2,11 76:4,9,
                        occasions 74:2                                office's 34:3
                                                11,13,14 77:4,7,20,
 note 101:19             98:5 108:13            23,24 78:12,15        officer 6:9 13:25
 noted 10:17,18         occurred 49:12          79:5 80:1,10,12,13,    17:14 27:2 28:11,
  51:16,18               52:8,25 73:3 75:7      18 81:1,9,12,24        15 41:14 42:5,7
                         86:21 106:24           82:18,20,25 83:7,9,    43:16,17 44:7
 notes 52:13,15,18,
                                                13,18,19,22 84:6,      58:13 64:19 67:25
  20                    of 4:17 5:2,14,19
                                                21,25 85:7,8,25        68:8,12 75:13,17
 nothing 13:14           6:12 7:5,10,13,17                             81:1,22 83:5,18
                                                86:19,22 87:5,6,21
  76:20 78:11 106:5      8:2,10,12,19,20,22,                           86:22 87:9,13
                                                88:13,19,21,24
                         23 9:9,13,16 10:16                            91:16,21,23 98:8
 now 9:8 24:17,20                               89:14,23 91:14,15,
                         11:6 12:1,23 13:3,                            100:22 101:10
  44:25 47:13 67:23                             25 92:4,6,7,9,11,12
                         12,22 14:2,3,6,8,                             103:12 104:6
  68:10,13 70:11                                93:4,5,13 94:1 95:9
                         12,13 15:1,15,16,                             107:21 108:2,8
  73:17 75:16 76:3,                             96:3,12,16 97:2,4,
                         19 16:9,10,15,17                              109:9 111:11,12
  18 84:21 89:24                                15,21 98:4,5,16,22
                         17:7 20:3,5,8,11,14                           112:2,5,6,7,9,12,
  90:11 94:22 101:12                            99:8,9 100:2,10,11,
                         22:4,17 23:3,5                                15,18,23 113:1,2
  102:15 110:12                                 21,23 101:9 102:11
                         25:6,10,13,23
  111:20,21                                     103:1,9 104:10,12     officer's 104:20
                         26:15,20,21,25
                                                105:4,10,11,12,13,
 number 15:19            27:7,10,12,13,14,                            officer­involved
                                                20 107:1,5,10,24
  20:22,25 21:2          21,22 28:2,6,9,10,                            97:22 100:12
                                                108:3,4,6,10,21
  32:12,17,21 38:11,     11,20 30:20,21
                                                109:3,4,8,11,25       officers 10:17
  24 43:5 46:2,12        32:5,14,20,22 33:1,
                                                110:2,11,19 111:6,     32:10 38:10 41:4
  66:16,18 68:15         4,23 34:8 35:1,2,
                                                12,15,18 112:14        42:19,21 60:2
  71:1,2,9 74:16         16,21 37:3,4,9,17,
                                                113:1                  75:11,19 94:16
  86:13 104:10,25        19 38:7,25 39:11,
                         18,21,24,25 40:3,6,   off 11:6 53:6 67:11     96:16 98:6,9
  105:11,20 109:8
                         11,17 41:14,23         74:8 76:7 79:16        100:11 103:20
  112:5
                         42:1,8,16,17,23        101:20,21 102:1        108:4,6,7,11,12
 numbers 38:22                                  107:13,23 113:10
                         43:2,5 44:9,10                               offices 9:13
                         45:8,16,18,25         off­the­record 90:8
          O                                                           officially 14:14
                         46:13,20,23,24,25
                         47:3,11,14 48:7,9     offer 13:20            often 80:22
 obeying 107:10          49:7 50:2,4,15,23     office 6:17 8:5 9:14   oh 36:12,16 44:15
 object 101:15           51:20 52:10 54:11,     11:2,18 13:12          45:15,16 76:20




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 145 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙138
Weldon Wallace Bullock, 02/25/2021                                   Index: okay..our
  86:11 94:18,21         99:12,20 100:14       104:16,17,21,25       options 68:22,23
  102:10 105:16          102:11,13,14,18,19    106:5,22 107:2,3,
                                                                     or 4:12,17 6:9 7:15
  106:3,6,18             103:7 104:10          21 108:21,25
                                                                      8:22 9:13,20 10:10,
                         105:2,5 106:21        110:5,19 112:5,21
 okay 4:8,15,25 5:5,                                                  11,12 12:3,15,20,
                         108:15,22 109:18,
  10,12,25 6:6,8,18                           on­the­job 99:1         25 13:10,16,23,24
                         21 113:24
  7:2,5,14,19 8:4,9,                                                  15:2,12 16:14 17:3
                                              once 7:12 8:19
  14 9:9,17,22 10:4,7   old 80:25                                     20:4,10 21:9,22,23
                                               11:11 12:13 14:4
  11:13,16,21,24                                                      23:3 26:4,19 27:23
                        Oleoresin 46:20        17:7,9 25:16 29:21
  16:24 17:18 18:2,3,                                                 29:5,11,14,23
                                               35:11,14 54:25
  4,5,7,10,15,17 19:9   Oliver 48:10,23                               30:23,24 32:5,10
                                               55:21 67:1 83:17
  20:20 21:13 22:15,     49:1,3,21 55:15                              34:14 35:2,13
  16,17,18,19 23:16      56:15 60:20,23       one 10:16 11:11         40:13 42:5 43:1
  26:2,8 27:8,20         68:24 69:1 92:21      12:10,23 16:9 17:4,    44:13 46:25 47:4
  28:25 29:9,15 30:2,    94:11                 6,12,13,16 27:22,      51:6,13,23 52:23
  13 31:4,12 33:17,                            23 28:2,9,11,14,20     53:8,12,13 54:5,13,
                        Oliver's 92:16
  22 34:5,7 35:6,19,                           32:9 33:4 37:3         18,19 55:6,25 59:8,
  24 36:6,16 37:1       on 6:4 7:13 9:14       56:15 67:14,15,16      25 60:1 61:5 64:17
  38:9 39:16,18 40:8,    10:1,17 12:7 14:5,    68:1 73:5 74:19        65:2 68:7 69:10,19
  10 41:4,11,22          18,19 15:7,19,22      78:21 86:22 94:10      77:13,23 79:14
  42:13 43:19 44:20      18:13 19:14 22:23     95:5,14 96:14,16,      80:7,25 82:16
  45:6,7,10,18 46:3,     24:15,21 25:5         19 97:2 99:17,19       85:13 92:1,2,5,7,8,
  14 47:3,10,15,24       27:14,25 28:25        101:4,5,8,18 103:9,    9,11 93:8 95:19
  48:5,11,19 49:4,11     29:6,23 32:21,25      11 106:8 107:1,14      97:20 98:3 99:24
  50:13,18,25 51:22      33:18 34:16,18        108:1 111:18,19,20     101:1 103:15
  52:7 54:23 55:24       35:12,13,17 36:4                             104:11,12 105:25
                                              ones 14:5 104:24
  56:17 57:10,12,23      37:2 38:5,19,21                              106:1,8,15 107:7
  58:16,18 59:3,13,      39:1 40:15,17,24     ongoing 26:22           108:10,11 110:1
  21 60:4,15 61:13       41:15,18 42:11,18                            111:9
                                              online 12:3
  63:3,6,10,16 64:9,     44:16,18 45:25
                         46:12 47:23 48:8     only 47:6 63:6,8       oranges 110:10
  13,21 65:9,22 66:7,
  12,14,25 67:3,5,7      49:7 50:5,15 51:6,    80:18 92:1 94:9       order 49:22 51:14
  68:5,19 69:5,12,16     10,12,14,16 52:5,     98:16 99:17 108:17     66:6 83:6 85:7,9
  70:5,17,24 72:5,9,     12 53:3,14,15,17      111:18,19,20
                                                                     other 24:4 25:6
  14,18 73:9 74:21,      55:5 56:8 58:21      opened 10:20            33:7 46:24 61:14
  25 77:3,6,12,19        60:3,13,17 61:5
                                              opening 25:20           63:21 68:1,22,23
  78:2,9,13,14,17        63:23 64:11 65:5
                                                                      70:12 87:10,12
  79:9 80:4 81:5         67:11 68:2 71:5,16   operate 43:9            92:8 93:16 95:24
  83:12,22 84:1,11,      73:7,25 74:17,20,
                                              operating 57:3          98:6,19 100:11
  13,20,24 85:2          23 75:11,19 77:10,
                                                                      103:2,20 106:15,16
  86:15 87:16 88:9       13,14 78:10 79:15,   operation 38:21
                                                                      107:13 108:12
  90:14,19 91:6,15       22,25 84:22 85:24
                                              opinion 12:15
  92:14,17 93:12,14,     87:13 90:10,11                              others 24:18 92:10
                                               59:21
  25 94:13,21 95:14,     91:3,18 93:9 96:7
                                                                     our 12:14,15 23:3
  24 96:9 97:24          98:5,6,17 100:19     opportunity 48:2
                                                                      29:21 62:14 69:10
                         101:2 103:25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 146 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙139
Weldon Wallace Bullock, 02/25/2021                                 Index: out..policies
  96:2                  panel 12:12,16,17       19 28:16,20 42:20,    persons 61:14
                         17:5 26:3,4,7 27:8,    21 60:3 61:9,10        63:6,8
 out 6:12 8:19,20
                         9,17,20 28:3,14        73:4 74:3,5,17,20
  10:23 14:4 17:2                                                     pertaining 48:9
                         29:12,21,25 30:7,8,    79:20,23 82:4
  23:3,7 24:2 27:15
                         10,13,17,20,21         83:15 86:19 93:8      phase 7:10,12
  36:20,21 38:5,25
                         31:1,4 36:19 43:10,    101:9 105:14,21        25:10
  39:24,25 40:6 42:5
                         13 100:21              106:2,3 108:14        phone 54:13 55:6
  47:11 53:6 57:21
  61:24 62:7 63:13      panels 32:25 37:3      people's 24:10         phrased 72:6
  74:10,11 79:13,17
                        panic 70:15            pepper 63:21 64:24     physical 91:24
  86:22,24 90:6 95:2
                                                65:11,16 69:19,21      92:4,10
  96:12 97:2 102:11     papers 8:2,3 14:6
                                                70:7,9 73:25 74:3
  107:2,6,13 108:3,4,    37:15                                        pick 82:16
  10 111:12                                    pepper­sprayed
                        paperwork 35:15                               Pitt 23:20
                                                73:4
 outcome 57:19          part 20:14 33:23
  95:9,12                                      per 109:11             place 28:13 43:1
                         40:3 56:6 57:3                                65:4 80:25 81:2
 outcomes 108:18         73:23 100:3,5,10,     perfectly 21:9
                         19 109:3                                     placed 112:19
 outside 20:8,11                               perform 28:3 60:16
  55:9 78:12 104:23     partially 106:25                              places 20:10
                                               performed 13:7
 over 9:2,3,11 10:8     participating 4:11      24:21 53:17,20        placing 65:2
  11:3 12:19,25 13:6    particular 13:15       period 5:14 14:4       Plaintiff 4:18
  14:8 15:11 16:9        24:16 25:17 28:15,     25:5                  played 77:10
  22:10 24:10 34:19,     24 32:9 33:13
  20 38:3,7,8 40:7                             permits 37:14          plays 113:4
                         36:15 37:5 38:11,
  45:5 56:23 63:12       12 42:4,8 44:6        Perquimans 23:20       please 21:15 37:25
  66:4 70:15 74:13       83:16,21 96:7         person 9:15 13:18,      47:20 58:8,9 85:1
  83:15,20 89:9          103:19                 20,21,25 34:18         90:14,16
  96:16 98:20 107:5
                        Pasquotank 23:19        36:15 42:6 54:1,4     pleasure 110:2,11
 Owl 5:11                                       60:11 68:2 91:24
                        passing 103:3                                 point 11:2 13:1
 own 7:13 35:3                                  92:3,6,11 93:5
                        patients 7:25           95:4,16 97:8           24:24 25:2,3,24
  97:19 113:15
                                                103:10 105:3 106:6     26:1 27:5 35:25
                        patrol 6:23 7:21 8:6                           36:3 49:24 52:10
                                                107:7,21,24 108:11
            P            14:19 15:17,23                                54:17 55:1,2,3 85:4
                                                112:14
                         17:10 100:22
                                               person's 40:16         pointed 57:21
 p.m. 76:5 101:22       patrolman 106:23
  113:12                                        41:12                 pointing 95:5
                        pay 15:1 44:4
 page 18:6 19:14                               personal 35:3          poked 103:5
  22:4 45:25 50:1,4,9   payroll 87:14           70:23 88:23
                                                                      police 6:9 28:17
  66:14,21,22 67:11     pen 46:13              personally 83:24,       36:18
  85:1                                          25
                        people 12:22 13:7                             policies 72:15,16
 pages 84:25             16:9 24:14 25:9,13,   personnel 89:6          76:14




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 147 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙140
Weldon Wallace Bullock, 02/25/2021                             Index: policy..realized
 policy 35:1,2 44:24    previously 27:2        public 10:23          questions 4:17
  45:3,8,9,11,19,22,                                                  18:8 23:25 24:5,9
                        primarily 9:25 13:9,   pull 17:18 20:5,21
  25 47:2,11 58:22,                                                   50:3 78:4 84:22
                         10 14:5                21:25 58:8 66:12
  25 59:14,20 66:13                                                   102:4 113:15
                                                70:24 71:8 86:3
  67:7,8,9 69:3,7,10,   prior 46:20 68:24
                                                87:17,18 89:1,10     quick 66:23 67:13
  13,17 70:25 71:8       85:13
  84:5,8,13 89:18                              pulled 45:3 84:1      quite 8:22,23
                        prison 93:9
  91:10 92:24 97:24                            pulling 107:8         quote 51:20 63:13,
                        probably 6:15 14:2
 poor 25:1                                                            16 76:15
                         37:3 39:14 77:19      purpose 30:20,21
 portfolio 36:22         81:20                  80:2 91:25
                                                                              R
 portion 90:2,3,4,5     problem 88:9,13,       purposes 4:17 23:5
  91:13                  21,25                  80:3
                                                                     raids 79:22,24
 position 6:18 8:15     procedure 57:3         Pursuant 4:2
                                                                     ran 26:4,6,8 27:16
  9:6,18,23 10:9        procedures 72:15,      push 74:8              53:4
  15:25 16:6             17
                                               put 22:17 27:15       range 90:6,7 104:3
 positions 31:15        proceedings 21:19       31:18 32:21 46:12     110:18,19
 possible 78:11          47:25 76:5 101:22      53:15 60:13 64:11
                                                                     rank 13:3
                         113:12                 74:16,18,20,23
 posted 82:7                                                         ranks 13:18
                                                81:25 107:2,3
                        process 11:17,20
 potential 18:13                                108:2 112:4          rape 39:10
                         12:1,13 17:1 24:22
 practice 54:10          27:7 29:10 33:4,5,    putting 33:10         rare 100:18
  81:25 97:25 98:1       12,23 34:6,7,8
  109:6,7                41:11 44:10 48:19                           rate 97:4 107:9
                                                        Q
                         79:5 97:21                                  reach 23:3
 pre­employment
  12:6                  processed 49:13        qualification 91:14   reached 23:7 58:19
 prepared 5:1 85:8      produce 51:15          qualified 25:23       reaching 24:2
                                                88:18
 presence 55:5,9        progressively                                reaction 70:6,9
  63:19 64:23            44:14                 qualify 25:8
                                                                     read 18:23,25
 present 54:21          promoted 7:1 8:6,      quantitative 112:4     19:14 22:6 23:9
                         8,11,21 13:1 14:14,   quarter 67:16          45:7,12 58:7,9 85:3
 presents 92:9
                         21                                           90:14 91:6,7,15,20
 president 31:24                               question 19:10
                        promotion 6:21                                92:24 93:2
                                                30:16 37:25 38:1
 presiding 85:8          14:23 15:2                                  reading 46:19
                                                39:20,22 50:13,14
 pretend 13:13          proof 47:8              51:4 65:12 68:6       68:20
                                                72:3,9 77:12 80:11   reads 57:22
 pretty 20:15 74:21     prospects 24:8
                                                84:20 102:16
 prevent 92:5,11        provide 26:24           108:17 109:24        ready 25:15 67:4,5
  93:4                                          110:3,9              realized 53:7
                        provided 77:16
 previous 31:15          103:15




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 148 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙141
Weldon Wallace Bullock, 02/25/2021                            Index: really..reviewed
 really 27:24 36:22      111:22               remain 87:13           requester 34:21
  102:14
                        recommendations       remember 10:16,22      requesting 33:22
 reason 18:22 19:1       12:14 16:14,16,17,    11:5 12:18,24
                                                                     requests 23:4
  28:23 31:16 36:20      22 29:21              17:22 24:9 32:7,8
  96:21 111:12                                 52:17,23,24 54:8,     require 60:18
                        recommended
                                               12,14,15 55:13,14,    required 38:18 39:5
 reasonably 92:1,3,      29:1,4,7,16,20
                                               15,16,17,19,21,24      41:4 47:1
  6                      30:7,18 31:5,6,17
                                               56:4,5,13,14,16
                         32:10,11,14,15                              requirement 89:23
 reasons 28:8,21                               58:1 80:23 94:10
                         35:7 36:18,19 58:3                           110:20,24
 recall 24:19 26:10,                           99:17,19,25 104:5
                         67:25 68:8,11
  11,12 27:20 28:1                             112:1                 resided 5:12
                        record 5:6 20:2,13
  34:9 35:8,9,18                              remotely 4:3           resist 74:4
                         23:5 24:3,4 38:12,
  48:16 49:4,18,19
                         13 48:11 76:4        repeat 4:8 86:1        resisted 74:3
  53:22 55:7,10,11
                         78:10 87:19 89:6,     88:20
  56:20 57:14,15,16,                                                 resolved 42:10
                         14 101:20,21 102:2
  17 62:16,19,20                              report 16:3 38:9,16,
                         113:11                                      respond 24:15
  67:24 68:7,10,13                             18,24 39:5,9,10,11,
  71:14,17,18 77:22     recordings 48:25       12,13,19 40:1,9,10     109:5
  79:22 80:13 81:5                             41:4,8,9,10 43:6      response 19:17
                        records 9:2 20:5
  94:22 97:13 99:20                            44:8,9 47:17 48:21,
                         37:13,14 83:12,18,                          responses 102:4
  100:20 104:10                                22 50:2,4,23,24
                         19
  106:17                                       51:7,15 52:3 54:9     responsibility 14:2,
                        recruited 6:11         55:14,20,22 57:11      3 78:22
 receive 46:21
                        refer 4:18,22 14:9     64:5,8,12,16,18
                                                                     responsible 11:11
 received 10:25                                68:15,17 70:2
                        referred 86:18                                25:11 37:13 83:14
  11:1 27:10                                   73:23 75:4 77:25
                        referring 33:24        110:20,24 111:2,4,    restroom 76:1
 recently 16:5
                         50:7 56:1 67:12       5 113:17              result 75:1 82:9
 recess 21:19 47:25
                         86:7 96:19           reported 47:1           92:12 93:5 107:24
  76:5 101:22 113:12
                        refill 47:22                                  108:10
 recognize 22:20                              reporter 4:16 90:4,
                        reflect 48:11          8                     retired 9:21 11:20
  63:14,15 91:1
                                                                      16:5,6 65:24
 recommend 29:10        refused 74:10         reporting 73:24
                                                                     returned 96:12
  30:8,10,14,23 31:1    registration 53:4     reports 38:3,7,8,10,
  59:8,12,13                                   19,20,21 39:2         review 17:11,24
                        release 79:19          40:14,21 49:22         26:4,7 45:24 46:16
 recommendation
                        released 79:7          51:7 77:13,21          47:19 48:3 84:21
  29:2,3,6,13,15,22
                                                                      86:12 89:11 90:15,
  31:13,18 35:20,23     Relevance 37:23       reprimanded 87:9,       17 108:24,25 109:1
  36:8,9 43:20,22,23                           12
                        relevant 43:17                                113:9
  44:1,13,15,18
                                              request 20:3,9
  51:15 55:23 57:6,8,   relied 77:13,14                              reviewed 19:21
                                               26:15 34:20 100:6,
  21,22 58:8,10,11,                                                   84:16
                        rely 98:6              8,13,17
  19 77:11 110:4,5




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 149 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙142
Weldon Wallace Bullock, 02/25/2021                      Index: reviewing..September
 reviewing 24:4          14:12,13               16:12 19:6 20:12,    sealed 10:17,19,20
  47:21                                         15,17,18 27:8,12
                        room 9:16 11:4                               search 80:24,25
                                                28:11,12 29:23,25
 rewind 26:2             107:20
                                                30:1 31:22 33:17     second 46:19
 ride 7:11              rose 41:23              34:17 37:21 41:20     67:14 71:7 89:9
 right 8:24 9:8         roundabout 32:17        44:7 45:21 46:7      section 45:25
   16:17,22 18:18                               51:17,20 52:25
                        rule 58:22              55:8 56:1 57:5,23    security 25:12 27:1
   21:12 24:17 30:19,
   25 34:2,18 36:16,    run 20:1 34:10          59:19 62:11 64:15    see 17:14 18:20,22
   23 38:15 40:2         64:14,16 79:16         69:12 70:17 78:12     22:3,17 26:14 33:2,
   50:11,12 58:16        96:16,25               79:18 80:6 82:17      13 35:12 38:23
   59:7 66:23 67:22                             94:9,18 101:16        39:23 45:15 50:6,
                        running 96:25 97:1      104:14 106:3,6,15
   68:10,13 70:11                                                     18 59:20 63:15
   71:5,6 75:17 88:2    runs 14:17              109:19 110:23         64:7,10 66:23
   94:20,22 101:12,13                           112:3                 90:18 93:15 113:10
   102:18 106:10                 S             saying 10:8 29:7      seeing 103:2
   111:20,21                                    30:25 49:2 52:21
                        safe 27:8,12 45:21      62:5 71:17,18,24     seek 6:2 103:14
 right­hand 45:14,
   15                                           72:2 73:10 77:2      seeking 34:8
                        said 4:8 9:11 19:22
                                                78:10 109:3 111:20
 rights 21:10            21:23 31:22,24                              seem 69:16
                         33:10 36:6 37:6       says 18:20,22 50:9
 rise 81:23,24 82:3                                                  seemed 53:14
                         41:11 50:8 51:21,      68:21 91:16,20
 road 6:23 39:23,24,     23 53:16,17 55:10,                          seems 50:7
                                               SBI 97:16,20,22
  25 40:4,7 106:24       24,25 56:4,5,9,10,
                                                100:13               seen 55:14 64:7
                         17 57:14,24 59:19
 Robinson 4:6,9          60:20,23 61:2,25      scare 105:3           self­defense
  18:17,19 19:3,5,12,    62:2,3 64:23 68:19                           112:25 113:4
  13 20:21 21:1,5,12,                          scared 105:4
                         69:18 71:23 72:4,7,                         self­protection
  18,20,25 22:2,4,7      18 79:9 84:17         scenario 24:16
  36:25 37:24 45:2,4                                                  47:1
                         88:20 93:18,20,21,     113:5,6
  46:2,5,10,15 47:16,    23 94:21 96:5 99:2                          send 25:12 29:4
                                               scenarios 24:15
  18,21 48:1,11,15       101:18 107:22,23                             34:17,22
  66:17,20,22 67:3,6     112:22 113:18         scene 10:23
                                                                     senior 5:20 14:10
  71:3,10 76:6,19,21
                        same 14:19 15:1,7      scenes 9:14
  78:3,5 84:4,9,12                                                   sent 21:5 29:7
  86:3,8,16 87:17,20     22:13 23:14,15        school 5:16,17
                         49:9 62:6 93:17                             sentence 19:14
  89:1,4,8 90:9,16,                             6:15 7:7,9 20:4,11
                                                                      47:4 68:21 71:7
  20,23,25 91:8,9       sat 10:20 17:4          24:11 80:25
                                                                      91:17,22 93:8
  101:15,17,23           27:15 32:25 37:2      scope 78:12
  113:8,13               52:9                                        sentences 47:5
                                               screen 22:11 90:10
 role 37:2,4 94:15      saw 17:15 53:2                               separation 59:9,10,
  113:4                                        scroll 17:24,25        13 67:25 68:8,11
                         57:20 87:16 97:2
                                                18:18 22:13,15
 roles 8:18 13:15       say 7:14 10:1 14:24                          September 91:3
                                                71:3 90:16,17 91:8




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 150 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙143
Weldon Wallace Bullock, 02/25/2021                                  Index: sergeant..so
 sergeant 7:11 14:9,     11:22 12:14 16:4       112:19                slam 60:3,19 69:11
  15,16,25 15:6,9,12,    17:8,15 26:1 29:4,
                                               shoulder 65:7          slammed 58:20
  13,14,21 49:20         11,14,17,18,22
                                                97:11                  59:1,23 60:17,20,
  54:5 55:17,19          30:11,19 31:3,6,9,
                                                                       23
  58:12 93:22            20,22 32:6 33:6,7     shouldn't 59:23
                         35:20,24 36:2,4,5      112:24,25             slamming 68:24
 sergeants 15:18
                         43:24,25 49:25                                69:9,13
                                               showing 89:24
 serious 92:9            55:22 56:18 57:14                            slight 107:5
  110:13,17              63:1 98:7 110:2,11    shows 22:1 113:17
                                                                      slow 84:9 107:11
 serve 8:1,17 53:8      sheriff's 6:9,17 8:5   sic 111:5
  93:9                   9:14 11:2,18 12:1                            slowing 107:4,6
                                               side 14:19 40:7
 served 15:25            13:12 25:11 33:18                            small 25:1 28:18
                         34:3 35:9 38:17       sign 19:15 34:21
 service 25:8 58:14      45:9 47:7 58:14        91:13                 snakes 105:4
  111:16                 66:8,11 71:25         signals 107:10         sniff 80:5,7
 services 44:5           72:10 75:8,10 78:6
                                               signature 22:23        snippets 52:22
                         82:25 85:10,12
 serving 14:6 92:18                             90:11,18,21
                         87:14 88:17,19,23,                           so 4:15,20,24 5:1,5
 set 12:8 43:5           25 105:11,15,21,25    signed 91:4,5           6:8,9,22 7:2,19,20
                         106:1 112:18,23                               8:4 9:7,11 10:7
 seven 102:16                                  significant 103:24
                         113:1                                         11:16,25 12:18,21
                                                104:4,7,8,17
 several 74:2 95:2                                                     13:6,12,17 16:5,8,
                        sheriffs 110:7          106:18
                                                                       24 18:11 19:6,21
 severity 109:25
                        shift 14:8,17,18       simple 41:17            20:9,12,22,23
 sex 8:13 10:6           15:20,22 24:24,25                             21:14,21 22:4,9,17
                                               simply 64:8
                         25:15,18,19 53:11,                            24:2 25:8,9,12,17
 sexual 110:12
                         12 76:10 81:21        simulated 75:23         26:8,18 27:5 28:25
 shake 33:8                                                            29:9,15,20 30:5,7,
                        shin 67:11             since 9:6 32:13,20
 shall 46:21 47:1                               33:15 59:9 62:23,      13,22 31:4,15
                        shoot 42:19,21                                 32:24 33:2,13,15,
                                                24 75:6
 share 108:18                                                          17 34:13,20 35:6
                        shooting 97:22
                                               single 12:22 28:23      36:6 37:1,11,18
 Sharika 4:9             100:12
                                                100:4                  40:10,21 41:4,11
 Shaw 18:20             shootings 59:4
                                               sir 22:12 86:10         42:14,20 43:13
 she 36:23 49:4,5,      short 10:21                                    44:6,20,23 45:1,21
                                               sitting 33:5
  10,11,14 53:5,6,14,                                                  46:9 47:11 49:1,11,
                        shorter 42:22
  16 87:3,4,7 93:2,7,                          situation 10:15         18 50:25 51:22
  13 95:23              shortly 28:13 99:23     46:25 74:7 79:12       54:23 56:25 57:13
                                                80:19 88:11 103:12     58:3,5,8,16,21
 Shearin 12:23 13:3     shot 95:5,16,17,22
                                                                       60:25 62:7,9 64:7,
  83:17                  112:18,19,23,24       situations 11:13
                                                                       21,22 66:7 67:7
                                                79:15 108:16
 Shelton 13:4 75:18     shotgun 95:2,3,4,5                             68:3 69:5,25 70:25
                                               size 98:5               71:24 72:18 73:10,
 sheriff 4:19,20        should 21:11 29:6
  6:19,20,23 7:3,20      48:12 50:1 111:1,3    skim 84:8               18,25 76:13 77:9




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 151 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙144
Weldon Wallace Bullock, 02/25/2021                       Index: social..Subdivision
  78:6,9,15,18 79:9     someone 12:3           specifics 35:10         15:15
  80:22 81:17 83:22      40:25 47:3 59:11       83:7
                                                                      starts 63:19 67:11
  84:13 85:16 86:21      63:18 67:17 70:17
                                               specified 91:25
  87:1 89:9 90:10,17     80:15 81:2,17                                state 5:5 14:1
  91:10,15,18 92:14      104:21 112:14         speed 97:4 107:10
                                                                      statement 50:6,18,
  93:14,15,18 97:10                            speeding 53:3,5         21 55:14 61:5 90:8
                        something 11:1,10
  99:2 103:1,2,6,21
                         32:23 34:2 38:14,     spoke 54:1,25 55:4,    statements 42:4
  104:23 105:10
                         15,18,21 40:25         8 56:10,15 57:12       51:22 77:13,15,16,
  106:11,12,19
                         41:1,17 42:6,21        94:11 103:5            17
  107:1,7,14 108:22
                         43:3 53:16 64:8,12,
  109:2,25 110:15,18                           spoken 49:23           stay 109:13
                         13 66:23 76:23
  112:18 113:4
                         83:9 101:16 105:23    spray 46:21,24         staying 58:1
 social 27:1                                    47:8 63:21 64:24
                        Sometime 52:2                                 step 14:15 24:22
 soft 63:20 64:22,24                            65:11,16 69:19,21
                        sometimes 8:3           70:7,9 73:25 74:3,    steps 43:4,5,8
  65:1,4,6,8,9 71:12
                         12:3 15:13,14 25:2,    11                     44:12,15
 soft­hand 65:13,14      12 27:24 28:5,6,16
  68:1,3,4,9,12          65:4 70:12 79:25      sprayed 70:22 74:9     still 11:1 28:14 64:4
  74:12,19                                      108:8                 stood 36:20
                        somewhat 89:19,
 soliciting 110:12       21                    spraying 46:25         stop 18:18 40:6
 some 8:2,17 9:20       somewhere 104:2        staff 15:15             107:22,25
  11:2 13:1 14:24                              Stainback 13:5         stopped 36:5
                        sorry 36:1 52:19
  16:15,17 18:8 20:7                                                   106:24 107:2,21
                         59:16 67:5 80:6       stand 109:12,13,14
  23:24 24:14,23
                         86:11 88:20 100:7,                           stops 79:25
  25:19 26:24 27:5,                            standard 54:10
                         15
  12,13 28:20 34:14                             57:3 108:24 109:1,    straight 25:21
  37:5 39:23 40:14      sort 7:12 40:17         8                      60:12
  47:7,13 48:7 49:24     81:1
                                               standards 29:5,7,      stray 80:11
  51:20 54:17 55:1,2    soup 105:13             11,25 34:12 35:2      stretch 109:13,20
  59:7 60:4 71:4 73:9
                        speak 11:22 57:13       60:1
  76:13,14 78:4 80:1                                                  strike 73:7,11
  84:9 91:8 99:9         78:16                 stands 36:21            75:22
  100:11 102:20         speaking 49:18,19,     start 23:6 34:9        striking 73:15
  111:12 112:6 113:9     20                     40:20 41:24 51:24
 somebody 11:6,10                               66:24 91:19 99:10     struck 73:18 75:24
                        specialist 87:22,25
  42:25 43:1 49:23                              107:3                 structure 13:12
  65:5,7 74:7 82:16     specialized 8:13
                                               started 6:4,16 7:2,    student 91:5
  112:23 113:1          specific 12:16 24:9,    19,20 8:5 9:19 33:4
 somebody's 34:11        20 79:22               34:6,24 35:8 95:4     stuff 14:7 17:7
  65:2 95:1                                     96:25 98:18,21         26:19,22 27:5,12,
                        specifically 10:8
                                                99:2 100:1 108:5       13 40:6 63:13
 somehow 32:19           16:25 26:11,12
                         27:18 28:1 57:13      starting 13:17         Subdivision 91:25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 152 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙145
Weldon Wallace Bullock, 02/25/2021                               Index: subject..than
 subject 42:8 60:4     supervised 15:19,                            tease 69:5
  71:19,25 72:11,19,    21                           T
                                                                    technique 60:1,10,
  23 73:5,14 74:10
                       supervises 14:18                              16,18 65:14 67:10
  75:1,25 76:9 77:24                        take 14:5 17:21
                                                                     68:1,3,4,9,12 71:13
  79:8                 supervising 15:13     21:14,16 25:8
                        81:22                35:20,22 36:8,9        techniques 60:5
 subjects 79:6,8,10
                                             40:15 42:10,16,23       63:21 65:13 71:19
                       supervision 98:22
 submit 34:12                                43:3,5 45:5 47:19       72:11 74:12 75:20,
                       supervisor 8:18       52:13 67:1 79:7         21,25
 submitting 52:3
                        14:14,16 15:5        84:8 86:12 95:1
                                                                    telephone 41:17
 subpoenas 8:2          40:17 41:12,15,16    97:12 99:16 102:8
                        43:12 54:10          109:15 113:8           tell 5:10,19 6:8
 subsection 92:1
                        104:20,22 110:23                             26:11 27:18 29:9
  93:3                                      takedown 53:18,19        31:12 40:12 42:14
                       supervisors 49:16     60:6 67:16 69:2
 substance 85:9,23                                                   43:4 44:5 53:20
                        56:7 110:20,24       75:25
 substances 85:5,                                                    54:7 55:11 57:7
                       supply 80:25         taken 10:22 79:15,       60:4 67:8 74:1
  11,17
                       Supreme 76:15         21                      76:16 96:18 101:7
 substantiatable                                                     111:9
  111:5                sure 7:10 8:22,23    takes 42:20 67:13
                        17:19 41:16 49:24    75:14                  telling 103:10,22
 substantiate 61:4
                        54:11 56:7 108:23   taking 35:3 55:21,      ten­minute 21:17
 substantiated 61:7,                         22 79:5                 109:16
                       surprised 85:19,21
  10 111:4
                       suspect 85:20,22     talk 16:24 24:12,13     tenure 78:12,16
 substitute 71:12                            32:6 36:14 42:5,7       94:17
                        108:2,3,4
 succumbed 105:12                            43:16 47:13 58:1
                       suspect's 61:5                               term 58:7 108:20
                                             59:7 62:13 75:4
 such 59:25 65:10,                           93:14 98:12            terminated 18:24
                       suspects 80:12
  15 82:2                                                            19:2,7 58:4 81:6
                        82:5,8 96:1         talked 31:21 43:11
 sue 105:15,17,21,                           49:14,15,24 62:3,4     termination 58:16
                       suspend 44:4
  23,25 106:1,4,6,9,                         64:21 66:8 77:12,       59:10
  10,11 107:15         sway 106:8            20 83:22 93:21,22,     terminology 13:22
 sued 62:12 105:20     swear 29:23           25 113:16,25
  106:12 107:24                                                     terms 9:9 14:2
                       sweep 60:7           talking 33:18 46:9       26:21 35:16 47:14
  108:1,11,14                                51:13 54:18,20
                       Swilley 83:18                                 58:5 98:16
 suing 62:1                                  55:15,16,17,18
                       switched 6:24         57:7,20 82:16 86:9     tested 85:14
 suit 61:24 62:23,24
                                             94:23 103:7            testified 4:4 59:3
  82:18 105:12         sworn 4:3 13:25
                        24:23 25:25 26:1    tally 32:19 61:12       testify 5:1 10:3
 suits 82:9
                        27:2
                                            tapes 48:24             testimony 5:3
 summarize 53:1
                       system 6:15 93:9                              54:23 61:5
                                            Tasers 65:11,15
 supervise 15:18
                                            team 16:3               than 6:15 14:11




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 153 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙146
Weldon Wallace Bullock, 02/25/2021                                    Index: Thank..the
  39:14 42:21 46:24      58:3,4,13,24,25        30:12,25 31:8 34:6     22,24 32:3,4,6,19
  61:14 65:10,15         59:3,14,20 60:1,2,     38:19 40:3 43:17       33:3,4,7,11,12,18,
  68:1 70:12 101:5,8,    21,22,23 62:10,16,     44:22 46:1 52:7        20,21,22,23,24
  18 103:2,11            21,25 63:4,13 64:7,    55:3 56:15 58:5        34:3,6,8,13,15,16,
                         11,13,15,16 65:3,5,    59:6 62:10,15 63:2     21,22,24,25 35:4,5,
 Thank 21:17,18,23
                         8,11,17,18 66:3,5      69:22 71:2,4 73:15     9,14,19,22,24 36:2,
  84:24 108:15
                         67:12,17 68:4,13,      74:19,21 75:14         6,16,19,20 37:4,9,
 that 4:16,21 5:2,19     15,19,20 69:3,5,10,    80:18,22 81:1 82:7     10,13,19,25 38:1,3,
  6:6,22 7:8,12,19,      12,18,24 70:5,9,10,    86:2,18 88:22          6,8,17,19,20,23
  22,24 8:14,21 9:11,    11,14,18,19,20,22      94:11,13 95:5          39:1,2,23,24,25
  12,17,23,25 10:8,9,    71:8,11,15,17,18,      96:14 97:24 98:1,7     40:3,4,6,7,15,16
  19 11:1,6,9,10,13      23,24 72:2,18,22       100:19 101:12          41:11,12,14,15,16,
  12:2,12,13,23 13:7,    73:4,6,9,13,16         102:23 106:18          23 42:3,7,11 43:4,
  13,20,21,23,25         75:12,13,14 76:25      109:21 111:19,20,      16,20,24,25 44:1,
  14:4,5,7,8,17,23,24    77:3,13,14 78:15,      21                     12,15,19,23,24
  15:12,18,19 16:11,     22 79:16 80:6,10,                             45:2,7,12,13,14,15,
                                               the 4:15,16,18,19,
  12,15,18 17:6,7,12,    11,13,21 81:3,4,5,                            18,23,24 46:8,12,
                                                24 5:5,19 6:11,14,
  16,19 18:12,23         17,21,22 82:1,2,3,                            14,16,23,24 47:6,
                                                16,23,24,25 7:7
  19:6,7,25 20:8,10      19 83:5 84:5,8,14,                            13 48:7,11,12,19,
                                                8:2,22,23 9:3,9,14,
  21:23 22:1,3,5,6,23    15,17,18,20 85:3,                             21,22,23,24 49:6,7,
                                                15,16 10:16,17,18,
  23:7,9,14,22 24:9      23 86:1,6 87:16                               8,16,22,24 50:4,7,
                                                19,20,23 11:2,3,11,
  25:5,8,10,23 26:1,4    88:16,18,20,23                                13,14,22,23,25
                                                17,19,25 12:4,5,7,
  27:5,8,12,19 28:5,     89:5,10,25 90:21                              51:2,7,21 52:2,3,5,
                                                8,9,11,14,19 13:3,
  7,15 29:2,6,7,9,25     91:17,21 92:8,21,                             12,17,22 53:3,4,7,
                                                6,10,11,12,15,17,
  30:1,19,22 31:12,      24 93:14,18 94:10,                            8,9,12,13,14,15,16
                                                18,20,22 14:1,3,5,
  14,15,16,18 32:3       21,22 95:9,16 96:1,                           54:1,4,9,10,18,19,
                                                6,11,12,13,15,16,
  33:4,9,12,14,15        6,13,15,18,24                                 20,21,22 55:3,6,13,
                                                17,18,19,24 15:1,7,
  34:2,7,9,19,23,24,     97:12,18,21 99:10                             20,22 56:7,13,14,
                                                8,10,11,14,15,17,
  25 35:1,3,17,18,19,    100:24 101:3,4,5,7,                           21,25 57:5,7,19,20,
                                                19,21,22,24 16:2,3,
  22,25 36:2,18,20       10 103:8,11,14,18,                            21 58:7,8,11,12,14,
                                                4,16 17:1,5,6,8,9,
  37:3,6,10 38:5,13,     21 104:2,7,12,17,                             16,20,24 59:1 60:3,
                                                12,13,14,15,16,23
  15,17,18,22,25         19,20,22,24,25                                11,12,13,17,18,20,
                                                18:6,12,25 19:3,14,
  39:20,22 40:1,2,5,     105:3,12,24 106:5,                            24 61:4,11,12 62:6,
                                                20 20:3,5,14,22
  6,9,15,18,25 41:1,     7,21,22,23 107:14,                            15,16,22,24 63:4,6,
                                                21:7,25 22:11,13,
  2,7 42:1,7,8,17,20     17,24,25 108:11                               8,10,17,19,24 64:6,
                                                17 23:5,6,9,14,15,
  43:3,5,7,21 44:11,     109:2,4,6,8,22,24,                            7 65:1,4,5,9,12,13,
                                                22,23 24:22 25:11,
  21 46:7,13,19 47:4,    25 110:3,7,9,11,14,                           18 66:4,6,7,8,11,12
                                                13 26:7,13,14,20
  6,8,14,16,19,22        20 111:2,9,11,13,                             67:5,13,14,15,16
                                                27:6,8,9,10,13,15,
  48:7,12,22,23 49:1,    18,22,25 112:12                               68:1,2,20,21,24
                                                16 28:6,17 29:3,4,
  5,9,16 50:2,25         113:6,17,19                                   69:4,7,9,12,16,20,
                                                10,12,13,15,17,18,
  51:3,10,14,16,25                                                     23 70:14,19,24
                        that's 9:6,8 13:22,     21,22,23,24,25
  52:1,5,8,14,15,16                                                    71:7,8,11,16,19,22,
                         23 14:2,10 17:23       30:4,7,8,10,11,13,
  53:1 54:18,23 55:3,                                                  25 72:2,3,6,10,11,
                         18:6 19:19 23:15       15,17,19,20,21,22
  5 56:12,15,16,20,                                                    14,19,23 73:5,7,8,
                         24:17 28:9 29:19       31:3,4,6,9,16,20,
  22,25 57:2,4,9,16                                                    15,18,20,22 74:4,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 154 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙147
Weldon Wallace Bullock, 02/25/2021                                    Index: their..this
  10,11,17,19 75:3,4,   their 41:5 44:5 55:6    15:11,20,25 16:1        59:14,20 61:25
  5,7,10,11,17,19,21,    65:2,3,7 72:16         24:18 25:4 28:11        62:8 70:12 74:10
  22,24 76:1,4,8,11,     74:18 78:18,24         32:14,15 36:12,17       77:15,18 80:2,16
  14 77:7,8,13,19,20,    83:8 85:17 96:4        38:4 39:4 43:4          82:17 83:12,16
  22,24 78:6,10,12,      98:11 100:25           44:6,9,12 52:5,18,      85:14 95:20,21
  18,20,21 79:5,6,7,                            20 53:7,13 61:8,9       96:3,6,10,12,25
                        them 6:13 12:19,23
  8,9,17,19,23,24                               69:20 71:6 73:5         97:1 101:8 107:23
                         15:13 21:11,13,14
  80:1,4,7,12,15,18,                            74:6 78:12,17 79:1,     108:5 112:19,24,25
                         38:4,22 40:16
  23 81:1,2,8,20,22,                            12,24 80:16 81:8
                         41:19 44:5 54:16,                             they're 15:4 38:11
  24 82:7,8,25 83:7,                            82:1,12 83:15
                         25 55:8,25 60:13,                              82:24 83:1
  9,22 84:5,11 85:6,                            84:24 86:24 87:4
                         14 61:4 65:3,8 66:5
  7,8,9,10,12,13,23                             96:15,21,22 98:4       they've 79:23
                         74:3,8,9,11,17,19,
  86:3,4,6,15,22,23,                            100:18,22 101:2        thick 36:22,23
                         20 79:17,24 82:5
  24,25 87:5,6,7,13,                            103:11,17 104:19
                         83:24 93:9,24,25                              thing 62:5 66:3
  14 88:13,16,17,18,                            106:21 107:6
                         97:15 98:4 99:9                                94:9,10 106:3
  19,21,22,24 89:17,                            108:12,24 109:1,2,
                         103:9 106:20                                   109:10
  23 90:2,3,4,5,6,8,                            5,8,22 111:1,3,24
                         108:21 112:25
  10,11,15,19 91:2,3,                           112:9,11               things 7:25 9:2
  7,10,12,13,14,15,     theme 101:12                                    10:5 16:10 25:14
                                               there's 4:20 12:22
  25 92:3,5,11 93:4,    themselves 79:18                                26:18 42:16,24,25
                                                28:8 32:13 39:14
  9,17 94:9,10,25                                                       51:21 57:4 65:20
                        then 4:16 6:13,16,      42:11 74:9 80:23
  95:1,2,3,4,9,12,24                                                    113:10
                         24 7:1,11,12 8:5       82:18 83:18 95:25
  96:10,11,12,14,15,
                         11:5 12:7,13,14        106:5 111:11           think 6:21 17:13,14
  16,19,21,22,23,24,
  25 97:1,2,3,4,6,8,     13:2,21 14:3,9        thereafter 99:23         19:19 20:7,24
  11,16,20,22,24         15:4,9,14,15,23,25                             21:11 23:22,25
                                               thereby 92:2             31:14,16,20 36:4
  98:1,5,7,19,22,23      16:3 17:5,8,9 23:7
  99:1,12,15,25          25:14,16,21 26:8      these 21:10 22:20,       50:1 53:4,6,9,15
  100:1,3,5,9,10,11,     27:16 28:13 29:11,     23 23:1,25 25:14        62:13 70:14 76:7
  13,19,23,25 101:1,     13 30:13 31:4          33:1,3 37:2 42:16       80:23,24 81:4 83:1
  2,3,4,20,21 102:1      34:19,21 40:5,18       46:4 50:3,14 51:6       87:15 101:16
  103:2,3,7,10,17,19,    43:19,22 44:21         57:1,3 67:18 74:25      102:21 104:1
  21 104:10,23           45:10 52:11 56:23      79:4 82:20 85:14        108:13 110:14
  105:11,15,20,21,25     57:8 60:12,13          93:16 98:18,20          111:18 112:15,16
  106:1,8,22,24,25       63:20,22 64:11         99:3,4 100:3,10         113:2,8
  107:1,4,11,12,13,      74:8 75:5,6 78:8,9                            third 67:15 92:2
                                               they 9:15 11:10
  19 108:2,3,4,5,6,      79:19,24 91:21
                                                12:3,21 14:22          this 17:19,21 18:8,
  10,11,14,17,18,19,     95:14 96:14 98:4
                                                15:14 26:14,15,16       11,15 19:10,14,19
  20 109:3,23 110:2,     100:13 101:1
                                                27:23 28:19,21          21:5 22:20 24:1,21
  10,19 111:14,15,       106:23 107:7,11,24
                                                34:18,22 38:22          25:2,3 26:19,22
  18,19,20 112:3,10,     108:13 112:24,25
                                                40:23,24 41:5,19        27:12 28:18 31:1
  12,14,15,16,17,21,     113:2,10
                                                42:15,22,23 44:13,      32:9,12 33:13 34:2,
  22 113:2,5,11,16,     there 4:21 8:3          16 46:5 54:7,8,11,      3,17,18 36:23
  17,18,19,25            11:21,25 12:16,19      12,17,19,21 55:2,       41:20 44:2 45:8,10,
                         13:6 14:17,20          25 56:1,4,7,9




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 155 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙148
Weldon Wallace Bullock, 02/25/2021                                    Index: those..to
  14,18,21,25 46:1,2    three 6:15 12:10,22     16,21,23 6:14,21,     25 56:2,4,7,10,15,
  47:1,11 48:3,5,16,     27:9,24 28:3 32:5      24 7:1,7,11,23,24     23 57:3,7,9,13,14,
  17,20 49:12 50:14      94:22,23 101:9         8:6,8,9,11,17,21      17 58:1,18,24 59:1,
  51:15,16 53:21                                9:8,15,22 10:2,5,7,   24 60:3,9,13,18,20,
                        three­person 12:12
  54:2 55:12,20 56:6                            24 11:22 12:11,14,    24 61:20 62:12,14
  57:11,13 58:19        threshold 109:22        15 13:24 14:9,12,     63:14,16,17 64:5,7,
  61:13,24 62:4 63:7,   thresholds 110:8        15,22,25 16:3,4,24    8,10,12,22 65:9,13,
  8,23 64:21 66:15,                             17:1,4,8,9,14,18,     17,20 66:12,13,21,
  17 67:1,7,8,9,10      through 7:9 13:18,      22,25 18:2,8,13,16,   23,24 67:9,12,22
  69:12,16 72:9 75:7     19,21 20:1 26:16,      23 19:3,6,10,15,20    68:4,14,21,24,25
  76:16 78:10,11         17 27:6 33:5 34:16     20:1,2,4,9,11,22      69:3,7,11,13,17
  82:18 84:1,13          37:18 38:24 40:14,     21:10,13,14,19        70:5,7,9,11,14,19,
  86:12,13,17 87:1,9     21 51:13 55:12         22:4,6,8,9,10,13      20,24 71:7,23 72:6,
  89:14,22 90:2,15,      57:6 64:16 75:13,      23:3,6,7,8,24 24:2,   7,22 73:2,4,5,6,10,
  17 91:1,2,10,12,25     14,21,24 83:6 85:6     11,15,17,19,24,25     14,23 74:2,3,7,8,
  93:7 98:21 101:19,     98:20,25 99:1          25:1,7,8,13,15,17,    10,11,20 75:3,4,22
  20 102:8 106:6         103:3 107:9            18,19,22,23 26:21,    76:1,5,10 77:1,24
  108:23 109:3          time 5:14 7:10          24 27:3,7,8,12,15,    78:21,22,23 79:4,7,
  110:15 113:15           10:16 12:10,22,25     18 28:21 29:3,4,5,    16,18,25 80:3,4,7
                          14:8 15:11 25:9,14    7,8,10,11,13,14,16,   81:4,10,11,17,23,
 those 8:19 9:7 13:7
                          27:5,13,14,15 28:6,   17,18,23,24 30:2,7,   24 82:3,5,17,19,20
  16:9,15,17 20:10
                          23 32:3 34:19,20      8,10,14,18,19,21,     83:5,6,19 85:1,3,
  23:2 24:2 26:18
                          35:22 36:6 37:4,19    23 31:3,5,6,17,20,    10,14,17,24 86:2,7,
  27:21 39:2,3,7,17
                          45:1 49:24 52:4,6,    21,25 32:6,11,15      9,18 87:6,7 88:11,
  42:9 43:18 47:4
                          17,22 54:17,19        33:11,13,24 34:10,    12,16,22,24 89:10,
  50:25 51:2 58:5
                          55:1,2,3 62:6,25      12,14,20 35:1,11      11 91:7,13,20 92:1,
  59:7 60:4 61:14
                          63:5,12 64:7 65:19,   36:18,19 37:1 38:2,   2,3,4,7,10,11,14,15
  63:6,8 73:1,8 74:1,
                          23 73:6 75:3,5 77:8   5,11,18,23 39:5,8,    93:4,9,10,15,16
  15 75:6,14 78:23
                          79:18 81:22 83:15,    9,10,11,12,13,19,     94:2,6,12,22 95:1,3
  82:21,23 94:1,24
                          17,20,21 96:6         20,25 40:2,4,6,7,     96:14,16,19,23,24
  96:7 98:9 100:2
                          98:20,23,24 99:15,    16,19 41:1,3,4,12,    97:1,15,16 98:6,12,
  103:18 106:17
                          17,19,20 100:20       14,16,19,23 42:6,7,   14 99:17 101:2,22
  108:16 111:9
                          103:10,17 106:21      10,17,19,21 43:6,9,   102:8,11,18
  112:13
                          107:14,19 108:1       16,17,20,22,23,24,    103:15,19,20
 though 10:25 11:3        109:4                 25 44:1,3,4,5,12,     104:4,11,16,17,20,
  28:2                                          13,23,25 45:5,21,     24 105:2,12,15,17,
                        timeline 30:3,4         24 46:3,6,8,16,20,    21,22,23,24 106:3,
 thought 33:12
  36:23 81:2 86:23      times 12:10 16:1,2      23 47:7,10,11,13,     4,5,9,10,20 107:11,
  96:24                   38:4 62:22,24,25      22,25 48:2,9,19,24    16,20 108:4,17,18,
                          63:2 72:22,23 73:1,   49:14,15,18,19,20,    22,23 109:4,12,13,
 threat 92:9              8 95:2 100:12         22,23,24 50:1,2,4,8   14,15,19,20,23
 threatened 105:15,       105:11 106:14,15,     51:14,17,20,22        110:1,9,10,24,25
  17,21,22                16                    52:16 53:7,8,9,13,    111:19,21 112:2,
                                                15 54:2,11,25 55:4,   10,12,16,17 113:9,
 threats 105:12,13      to 4:2,7,8,18,22 5:1,
                                                8,15,16,17,18,22,     12




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 156 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙149
Weldon Wallace Bullock, 02/25/2021                                     Index: today..use
 today 5:3                17,19,25 99:1          typically 12:12,18,   University 5:24 6:7
                                                  19,22 15:17 25:4,9    18:20
 together 17:7 30:3      transfer 14:25
                                                  32:2 41:22 42:9,15
  55:2                                                                 unless 31:24 92:10
                         transferring 14:24       76:13 98:7
 told 52:9 54:9,12                                                     unlimited 112:7
                         transpired 52:8         typing 52:16,22,23
  61:20 62:25 95:2
                           107:25                                      unpack 73:9
  102:21
                         transport 7:25                   U            unreasonable
 too 16:22 21:6
                           107:8                                        76:24
  76:16 78:10 103:18
                         trash 39:23,25          U.S. 6:11             unsubstantiated
 took 11:6 97:14
                                                 Uh­huh 9:10 64:3       61:8
                         tried 53:15 74:2,7,
 top 22:17 23:6                                   96:20 111:4
                           8,10 96:16 108:4                            until 8:17 9:21
  45:14,15
                                                 ultimately 29:1,15,    25:14 32:20 94:14
                         trooper's 107:1
 totally 102:18                                   22 30:5
                                                                       up 12:8 13:18 14:15
                         truck 107:8
 towards 22:11 95:5                              uncontrollably         16:3 17:18 19:11
  97:3,4 111:16          true 67:17 105:3         69:2                  20:21 21:25 25:13
                         try 40:16 53:8,9                               32:19,23 33:14
 town 28:18 62:7                                 under 33:6 37:10
                           59:24 79:7                                   34:17 41:19 45:3
  111:12,13                                       59:25 67:21 73:14
                                                                        47:17 48:21 58:8
                         trying 27:7 28:21        88:18,24 92:24
 track 38:22                                                            66:12,22 67:1
                           30:2 57:12 73:6,10,    93:2,4 98:22
 trackable 38:25                                                        70:24,25 71:5,6,8
                           14                     112:19
                                                                        82:16 84:1 86:3
 traffic 40:5 79:25                              undergo 7:6            87:17,18 89:2,10,
                         turn 11:10 12:3,4
   107:3,4,6,10,21,25                                                   24 91:8 101:11
                          56:23 66:21 79:18      understand 13:11
 trailer 107:12                                   14:12,13 30:2,15      104:18 107:2,12,
                         turned 9:15 10:24                              18,22 109:12,13,14
 train 75:10,19 80:4,     53:3 97:3               37:1 43:7 44:11
   7 85:17 88:11,12,                              51:4 77:1,2 103:9    update 75:12
                         two 4:24 7:15,16,17      108:23 109:24
   24                                                                  updates 75:14
                          15:17,18 16:2           110:15
 trained 7:3 47:8         27:23 32:5 92:18                             upon 91:24 92:12
   60:3 78:23 82:21       96:1 108:13            understanding
                                                                        93:5 96:10
   85:24 99:12 103:22                             46:23 78:15
                         two­man 75:24                                 us 13:21,25 17:25
 trainer 88:2                                    undetermined
                         two­year 19:15                                 18:2 26:25 32:5
                                                  25:13
 training 7:5,9,12                                                      34:22 62:1,14 67:8
                         type 7:5 8:10 9:7       uniform 64:6           75:14 79:22 90:14
   14:2 29:5,7,11,24
                          33:15 38:7 42:17                              91:13 102:8
   34:11 35:2 36:21                              uniforms 25:1,6
                          44:9,10 75:2 100:2
   46:21,25 60:2 66:9                                                  usage 85:24
   69:10 71:22,23        types 8:12              Union 23:21
   72:4,7 73:16 75:12,                           unit 15:12 79:2,13    use 13:3 39:11
                         typewritten 52:18,                             40:11 42:8 46:22,
   13,17 83:2,6,8,13      20                      95:1
   85:5,11,14 87:18,                                                    24 47:3 48:9 50:22,
                         typical 11:25 37:19,    units 78:7             23 58:5,7 66:4
   19 89:4,15 91:3
   98:9,10,11,12,14,      22 41:11 42:11                                69:21,23 70:14




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 157 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            ∙150
Weldon Wallace Bullock, 02/25/2021                Index: use­of­deadly­force..way
  71:11 72:19 73:5       75:7,10 76:15 78:6   WALLACE 4:2             51:12,13,14 52:5,
  75:11 77:20,23,24      82:10 85:10,16                               22,23 53:7,23 54:1,
                                              want 4:8 11:22
  79:24,25 81:9 83:9,    87:13 88:17,19,22,                           4,13,18,20,22 55:1,
                                               13:24 18:8 19:10
  22 88:13,21 89:23      24 89:18 98:2                                5 56:14,25 57:2,19
                                               21:12,13 24:19
  91:15 92:4 93:11       101:13 103:8                                 62:5,9 64:13 66:19
                                               37:1 41:14,16
  96:13 97:21 99:7,9     104:11                                       68:14 69:1,3,7,9,
                                               44:23 47:10,13
                                                                      13,17 71:12 73:5,6,
 use­of­deadly­force    various 28:8           50:3 61:20 63:16,
                                                                      14,16,20 75:3,15,
  90:11                                        17 66:13,23 69:17
                        vehicle 96:10,15,                             17 80:11 81:2,3,5,
                                               70:14,24 75:23
 use­of­force 16:10,     18,22,25                                     22 84:3 85:13,24
                                               82:20 86:2 91:20
  14 40:13,14,21                                                      86:14,23,24 87:1,3,
                        verbal 53:5 63:20      98:12 108:22,23
  41:8,9 44:9,24                                                      4,9,11 88:16 89:7
                         64:23                 109:15,19 113:9
  45:3,22 48:21                                                       90:24 92:14,15,18
  50:24 51:6 52:3       verbatim 53:2         warehouse 86:23         93:2 94:10,25 95:9,
  58:23 61:1 63:11,     very 61:2 77:19        113:20                 12,13,14,16 96:13,
  18 70:25 72:20,24      93:15 102:21 104:7                           15,17,19,21,22,24
                                              warehouses 86:23
  74:25 75:4 98:15       107:9                                        97:6,8,11,12,19
  99:4 108:25                                 warrant 93:10           98:17,22 99:24
                        vest 107:3                                    100:1,22,24 101:1,
 used 17:23 18:12                             warrants 8:1 53:7,
  23:3 59:24,25         via 21:5               8,14 92:18 96:8        3,10 102:4,6,7,25
  64:22 67:25 68:22,                                                  103:3,6,11,15,17,
                        victim 58:20          was 4:3 5:14 6:6,
  23 69:19,25 73:25                                                   18,19,21,23,25
                        victims 43:15          11,18,21,22,24 7:1,    104:1,2,4,7,8
  74:12 80:2 82:2                              12,16,18,23 8:8,11,
  83:19,24,25 85:5,                                                   106:21,22,23,25
                        victims' 107:1         16,20,22 9:1,2,3,
  10,16,24 88:24                                                      107:4,10,14,16,19,
                        view 52:10             15,20 10:18,21,22,     20 108:6,9,21
  90:7 92:25 93:8                              24 11:1,11,25
  94:16,19              violated 58:25                                109:7,8 111:14,16
                                               12:12,16,19,23,24      113:17,19
                         59:14,20              15:13,19,20,23,24
 using 77:22 88:10,
  25 90:6 91:24         violence 110:22        16:4,6,7,17 17:3,5,   wash 34:20
                         111:1,7               13,14,16 19:17        wasn't 5:14 10:19
 utensils 82:25
                                               20:15,17,18 21:21,     21:24 33:12 34:4,
                                               23 23:22 24:22         25 36:6 51:10 77:9
                                   W
          V                                    25:17 27:2,17          87:4 95:23 103:1,
                                               28:11,23,25 29:16      25 109:6,7,11
                        wait 25:22
 vacant 81:2 86:23                             30:5,6,18,19 31:16     112:23 113:24
                        waiting 25:5,18        32:1,3,6,7 33:2,9
 vaguely 31:14                                                       Watkins 12:24 13:4
  63:12                 Wake 23:17             34:15,23 35:1,3,5,
                                               6,7 36:12,17,22        49:14,21 55:15
 Vance 5:20 6:14,16     walk 33:7 37:18        37:3,9,16 38:4,5,      56:11 58:12 93:23
  7:8 8:5 10:13 11:2,    41:19 55:12 56:24     17,23,24 40:4,15,      94:8,10
  14,17 13:12 35:2                             17,18,25 41:15        Watkins' 56:14
                        walked 31:20 53:6
  45:8,9,21 58:14                              42:7 43:4 44:6,9,21
                         103:4                                       way 4:21 5:11
  66:7,11 71:18,21,                            46:11 48:14,22,23
  24 72:3,7,10,14       walking 65:7                                  28:24 32:13,22
                                               49:9,12 50:13,22
                                                                      33:9 34:15,24,25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 158 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙151
Weldon Wallace Bullock, 02/25/2021                                Index: Wayne..where
  35:5,21 43:9 72:6     weapon 88:14,15,        80:2,12,15,16          96:4 97:20 98:9,10,
  82:3 87:10,12          16,18,22,23 92:7       82:12 83:16,20         11,14,24 99:10,20,
  93:17 106:8 110:10                            88:2 94:14,24 95:7,    21 101:7,8 102:6
                        weapons 65:10,15
  111:15                                        25 96:4,11 97:1        103:9,20 105:7,13
                         82:22
                                                99:12 103:7,9,10,      107:15,24 108:11,
 Wayne 23:16
                        wearing 69:1            21 104:19 108:14,      18 109:19 112:13
 we 4:24 12:2,7,13,                             18 111:6,7,24
                        wears 64:6                                    what's 9:8 14:9
  16 13:20 14:9
                        week 7:14 49:9         weren't 15:14           24:17 45:18 56:8
  15:17 16:1,2 17:7,
                                                76:24 88:6             57:18 60:9 65:12
  23,25 18:12 19:11     weeks 7:15                                     80:20 84:22 94:11
  20:24 21:5,16                                what 4:8 5:16,25
                        weighted 85:15                                 111:21
  24:10,12,13,14                                6:18 7:5,22 8:7,10,
  25:1,9,10,14,19,20    Welborn 49:20           24 9:12,20 10:15,     whatever 25:6
  28:5,7,8,13,16,18,     54:5,23,24 55:4,17,    17,18 11:9,23,25       26:21 28:20 43:18
  19 29:4,12 30:5,22,    19 56:3 58:12          12:11 13:14 14:9       51:13 81:20
  23 31:5,14,16,20       77:16 93:22 94:6       16:6 17:19,22
                                                                      when 7:2,8 8:4,19
  32:1,2,3,7,14 34:2,                           19:17,25 24:5,7,22
                        Weldon 4:2 5:7                                 9:13,22 10:1,9,19
  20 42:20 45:2 46:9,                           25:4,9,23 26:9,12,
                                                                       11:21,25 15:1 16:6
  10 47:16 52:11        well 9:4 11:21          14,22 28:10 30:13,
                                                                       17:1 18:2 22:13
  57:12 62:9,12,13       16:15 17:13 21:1,7     25 31:4,22 37:8,11
                                                                       25:5,9 27:14,15,16
  64:21 66:22 67:1       24:19 26:2 34:10       38:7,9,13,15,25
                                                                       28:7 29:3 31:22
  69:9 71:11 75:12,      36:17 56:10 57:12      39:1,7,18,21 40:17
                                                                       33:6,8,17 34:7
  13,24 76:3,4,7,18      58:7 62:3 68:5         41:7,14,15,21,22
                                                                       35:8,19 37:19
  77:12 78:8 79:24       69:12 72:9 77:23       42:1,2,14 43:2,7
                                                                       38:10 39:18,21
  80:21 82:1 88:15       84:20 90:15 91:6       44:1,16 46:9 47:4
                                                                       40:3 41:5,18 48:20
  89:9 90:10,18 91:2,    93:15,25 97:17,18      48:5,12 49:2,12
                                                                       49:4,10 50:8 51:25
  20 94:25 95:7,25       103:23 105:2 110:4     50:5,13,22 51:2,18
                                                                       54:20,21 55:7,8
  96:7 102:14 103:5,                            52:4,7,8,10,25
                        went 7:7,9 10:2                                56:1 57:1,4 59:10,
  7 108:9 110:2                                 53:19 54:7,8,12
                         14:22 17:9 20:4,11                            13,14,19,20 60:11
  113:8,10,16,25                                55:8,10,11,24,25
                         24:11 28:12 31:9                              64:22 65:22 68:8,
                                                56:4,5,9,12,13
 we'd 28:14              38:14,15 39:1 53:8,                           11 75:3,15 79:1
                                                57:7,14,19,20,21,
                         13 87:7 96:23                                 86:19 91:13 92:1
 we'll 21:16 25:11,                             23,24 58:7,21,22
                         100:24 101:2                                  95:4 96:11 98:18,
  12 70:5                                       59:21 61:20,22
                                                                       21 99:2 100:12
 we're 8:4 19:11        were 6:20 7:3,24        62:2,5,11 64:18
                                                                       101:1 103:21
  20:22 23:6,25          8:3,6,14,19,24         66:4 67:8,10,12
                                                                       105:5,8 110:23
  24:25 27:6 29:23       9:11,17,23,25 10:8,    68:4,14 69:17
                                                                       111:13
  46:9 57:20 60:3        9 11:21,25 12:21       70:12 71:4 72:16
                         14:21 15:25 16:2,9,    73:3,13 74:4 75:15,   where 5:16,23 6:6,
  62:12 66:17 79:18
                         21 21:4 32:24 33:8     19,20 76:9 77:2        10 9:25 10:22 11:5
  91:13 94:23
                         37:6,8 38:4 40:24      80:14 82:15,23         14:19 18:20,22
 we've 28:16 32:15,      41:18 44:12 54:11,     86:5,6,18,21 88:11,    24:11 28:21 34:3
  20 42:19 62:24         17,19,21,24 55:2       20 89:3,12,24 90:4,    41:19 50:9,21
  79:5,15,16,17,21       62:13 64:10 73:8,      10 91:12 92:3,14       63:23 67:24 68:21
                         10 75:1 76:8 77:15     94:21,24 95:12,15      74:7,9 79:6,7,15,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 159 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               ∙152
Weldon Wallace Bullock, 02/25/2021                            Index: wherever..would
  21,23 80:15 81:1,8,    48:9 50:6,18,21       32:3 33:14 35:13,     woods 79:17 97:1,2
  10,11 82:1 91:4,20     55:9 58:13 69:2       16 40:17 43:11
                                                                     word 16:17 70:14
  95:7 98:5 108:1        77:8                  44:4,23,24 51:1,3,
                                                                      77:22 108:19
  110:25                                       5,8,19,23,24 52:12
                        who 12:16,21 13:7,
                                               53:5,9 54:10,20,22    words 70:13 106:9
 wherever 62:9           19 14:10,13,20
                                               55:18,22 56:7,17      work 6:10 8:1 24:10
                         15:18,20,21 16:9
 whether 12:15 15:2                            57:9 58:14 60:1        25:8 29:10 33:15
                         25:10 28:11,16,18
  17:3 21:22 29:23                             61:14,18,19,22
                         29:2,20 32:1,4,7                             38:2,5 110:2
  30:23 42:4 54:18                             62:14 63:1,7,9,10,
                         36:17 38:23 40:24                           worked 6:12,14,23,
  55:5                                         19 65:8 66:25
                         43:23 47:3 49:18,                            25 8:12 28:12
 which 14:15,18                                67:11 69:20,23
                         24 54:1,4 56:1                               101:5,8,19
  15:5,23,24 17:4,23                           76:11,25 77:21
                         60:20 61:9,10,14,
  23:3 34:15 36:7,20                           79:22 82:19 84:13,    working 6:16 13:25
                         17 63:7,18 67:25
  39:4 40:25 43:9                              15,18,21 85:18         15:3,9,10 28:17
                         70:21 74:3 75:17
  45:13 46:22 48:20                            86:4,17 88:11,13,      40:15 41:18 42:15,
                         80:21 81:19,22
  50:15 66:15 68:8                             18,21,24 89:17,19,     23 43:1,2 61:6
                         83:16,18,20 85:23
  75:1 76:8,22 79:13                           20,21 91:19,21         81:21 86:24 100:23
                         92:6,8 93:8 94:25
  80:2 85:12 91:2                              93:21,22,23,25         104:25 105:10
                         100:22 104:11
  92:15 95:25 99:7                             94:11,12 95:2          106:23 107:19
                         105:3,21 108:14
  100:20,23 103:11,                            100:1 101:5,10         110:10
                         113:19
  12 110:21 111:7                              102:19,22 104:17,
                        who's 13:19 83:13      23 108:5,8 111:12,    worse 44:14,15
  112:9
                        whoever 32:3           14                    would 4:21 5:3
 while 6:25 7:11,14                                                   7:14,24,25 8:1 11:8
  15:25 19:10,11        whole 30:19,21        within 14:8,17 15:5,
                                               8,10 21:9 49:9         12:2,3,5,7,9,13
  42:6 47:21                                                          13:20 14:21,22
                        why 11:8,10 28:3,8     100:14,16,17
 White 4:18,19,20        31:16 34:6 36:20                             15:18 16:3,9,13,24
  16:25 17:1 19:6        61:25 77:6 81:23     without 12:4 13:3       17:12 20:12,13,15
  20:7 24:20 26:13,      104:8                 33:9 34:13 55:4        22:12 23:5 24:13,
  24 27:18 28:1,25                             65:18 92:10 112:7      23 25:7,18,21 26:3,
                        wife 111:14,17
  29:16,20 30:10,18                           witness 4:13 23:23      4,6,18,24 27:3,9
  31:1,7 32:4 33:7      will 4:10,18 5:5       36:16 42:4 45:23       28:3 29:10,13 32:5,
  35:6,8 36:10,11        21:16 24:15 28:10     46:14 48:12 67:5       6 33:7,8,23 34:16,
  47:14 49:15,19         42:7,22 45:5 46:5,    84:11 86:6,15 90:5,    18,22 36:23 37:6
  51:1,3,6,9,19,24       7,10,22 47:12         19                     38:2,3,4,7,8 39:1,2,
  54:1,20,22,24 55:5,    65:20 78:12 79:13                            3 40:5,14,15,16,19,
                         84:2 85:6,9,11       witnesses 43:14         21,23,25 41:7,12,
  18 56:18 57:14
  58:4 59:22 60:16,      106:6 109:2          woman 113:18,19         13,22,24 42:1,3
  20,23 63:2 68:21,                                                   43:3,5,9,10,14,15,
                        willing 19:15 21:9    won't 34:12
  23,24 69:18 77:4                                                    16,18,19,22,23
  92:18,21 102:20       wiped 107:13          wondering 97:19         44:1 46:3,8 49:15,
                        with 6:13 7:11 9:21                           23 52:14,15,18,20
 White's 18:15                                Wood 5:11
                         13:7,21,25 23:25                             60:1 62:20 63:25
  19:22 21:2,22 24:3                          wooded 96:23
                         26:12 28:15,17                               64:11,12,14,16
  26:9 27:20 37:4,20
                                                                      65:1,3,5 75:19,21,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 160 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙153
Weldon Wallace Bullock, 02/25/2021                             Index: wouldn't..you
  24 77:24 80:21        70:15 107:23          23,24 14:3,4,9,21,    22,24,25 62:3,4,7,
  81:17,21 82:3,12                            22 15:1,2,5,7,8,9,    13,16,19 63:7,10,
                       year 8:23 9:20
  83:15 85:3,19,21                            15,23,24 16:5,6,8,    14,16,17,20,22
                        99:10,21,25
  94:18 99:7,22                               9,13,21,25 17:11,     64:4,8,10,12,14,16,
  103:4,20 104:14,     years 6:15 12:19       19,21,24,25 18:3,4,   23,24 65:25 66:8,
  20,21,22 105:3        13:6 28:17 65:25      5,8,11,17,20,22,23,   13,21 67:4,8,24
  106:15 110:12,14      66:4                  25 19:10,14,15,21,    68:2,7,8,11,14,17,
  112:3,16             yes 4:14,17 5:4,21     22 20:12,15,18,21     19,20 69:11,18,25
                        7:4 10:14 11:15       21:5,11,12,13,14,     70:2,12,20,24
 wouldn't 20:17,18
                        12:18 16:23 18:21     17,18,21,23,25        71:18,21,24 72:6,
  27:11 35:12,13,22
                        19:2,8,18,24 22:1,    22:3,6,8,9,10,12,     18,22,23 73:1,10,
  39:25 40:2,9 41:3
                        12,22,25 31:11        15,20 23:1,6,7,9,24   18,25 74:1,4,5,9,
  43:13 53:16 64:8
                        33:19 34:1 36:12      24:5,12,15,19,21,     12,15,23 75:1,22,
  81:23 82:17,19
                        39:6 41:6 44:17       24 25:17,25 26:4,8,   23 76:1,8,11,12,14,
  87:24
                        46:18 48:4,18 49:3    9,11,13,14 27:9,13,   16,22,25 77:1,13,
 wrap 67:1                                    18,20,24 28:3,18,     14,20 78:3,11 79:4,
                        50:17,20 51:8
 wreck 106:23           56:19 58:17 60:17     22 29:3,9,10 31:6,    9,23 80:7,13,20,21
  107:4,17              61:3,16 66:2,10       12,22 32:2,7,10,11,   81:3,5,15,23,24
                        67:2 70:4 71:2,23     19,24 33:2,7,8,13,    82:12,21 83:3,9,12,
 wrist 60:8 65:2                              17 34:9,10,12,15,     22,24 84:5,6,13,24,
                        72:4,8,13,21 73:12,
  67:14                                       16 35:8,9,14,15,19    25 85:1,3,19 86:1,
                        19 74:14,22 75:9
 write 39:1,8,9,10,     78:1,8,25 79:3,11     36:6,7,14 37:2,5,6,   9,12,17,19 87:7,9,
  11,12,13,19,25        80:17 81:18 82:7      8,25 38:3,7,22,23     16,21,24 88:2,6,9,
  40:9 75:4             83:11 84:7 86:18      39:8,9,10,11,12,13,   20 89:1,5,11,17,22
                        87:2,15 89:13,16,     18,21,23,24,25        90:14,15 91:1,6,17
 writes 41:14                                 40:2,3,5,9,10,11,     92:21,24 93:18,25
                        19,21 90:1,13,22
 writing 17:23 31:19    91:2,12 92:20,23      22,24 41:1,11,12,     94:14,21 96:5
  34:21 52:24           94:21 95:11,18        18,20,21,22 42:14,    97:13,18,19 98:3,
                        97:7,9 99:14 100:5,   16,19 43:4,5,7,9,     14,16 99:2,4,10,12,
 written 38:19 39:5
                        22 101:25 102:3       10,11,19,23 44:21,    16,20,22,24 100:3,
  49:5,11 51:13
                        104:6,7 105:9         23 45:5,7,10,16,24    6,8,9,12,16,20,21
  77:15,16,17
                        106:13,18,19          46:5,12,13,16,19      101:7,15,16,18
 wrong 38:14            111:8,23 112:11       47:6,7,8,12,14,19     102:1,9,11,15,16,
                        113:6,21,23           48:5,16,19,20 49:4,   18,20,21,24 103:5,
 wrote 50:22
                                              18 50:3,4,5,6,7,15,   8,10,13,14,16,21,
                       yet 13:19              18 51:1,3,5,6,23,25   22,24,25 104:4,10,
          X                                   52:10,13 53:2 54:1,   14,18,22 105:2,5,
                       you 4:12,15,16,21,
                        22 5:1,5,10,12,16,    7,9,15,24 55:8,11,    10,17,19,22,23
 X­RAY 25:13            19,21,23,25 6:2,8,    24,25 56:1,5,10,17,   106:2,4,9,10,17,20
                        10,20 7:2,3,5,14,     20 57:5,14,15,18,     107:15 108:15,17,
          Y             19,20,22,23,24,25     19,21,25 58:3,7,9,    18 109:3,4,10,15,
                        8:1,4,5,12,14 9:11,   18,21,24 59:3,8,9,    19 110:7,12,16,23
 yeah 16:20 17:12,      17,22,25 10:1,7,8,9   13,15,17 60:9,11,     111:6,18,22 112:3
  13 18:1 29:12         11:21,22,25 12:11,    12,15,18,21,22,25     113:10,18,25
  30:17 40:5 41:13      21 13:1,11,18,22,     61:1,4,11,13,15,20,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 161 of 665
WHITE vs VANCE COUNTY, NC, et al.                                     ∙154
Weldon Wallace Bullock, 02/25/2021                 Index: you're..yourself
 you're 5:2 14:4
  21:8,9 33:10,17,24
  39:23 44:24 49:2
  65:6 67:12 77:2,7
  84:21 86:7 87:21
  89:24 105:6,8
 you've 34:18 47:8
  48:2 69:25 81:12
  84:16 106:12
 you­all 31:18 46:6
  62:11,22 66:25
  80:4 106:10 107:22
 young 36:12,17
 your 5:3,5,8,10 6:2,
  8,18 8:1,2,7,25
  16:6 21:10,15
  22:23 33:8 35:20
  36:8 37:2,4,19
  39:24 40:3,12 41:1,
  2 44:13 50:5,10,12,
  15 51:4,10,19,22,
  23 54:23 56:25
  57:18 58:9,21
  59:21 64:11 65:22
  67:21 68:15,17,19
  74:23 76:8,14 77:4
  78:12,16 82:6
  84:21 88:10 89:5,
  14,22,23 90:11,21
  92:15 93:15,16
  94:13,17 97:19,21
  100:14,16,17 102:4
  105:6,8 110:4
 yourself 72:20
  87:24




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 162 of 665
                    P. White Dep.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 163 of 665
∙   ∙   ∙   ∙   ∙   ∙ ∙ IN THE UNITED STATES DISTRICT COURT
∙   ∙   ∙   ∙   ∙   ∙FOR THE EASTERN DISTRICT OF NORTH CAROLINA
∙   ∙   ∙   ∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ WESTERN DIVISION
∙   ∙   ∙   ∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ 5:19­cv­00467­BO
∙

∙ ∙ ∙JUSTIN J. WHITE,

∙ ∙ ∙ ∙ ∙Plaintiff,

∙ ∙ ∙ ∙ ∙vs.∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ (taken via Zoom)

∙   ∙   ∙VANCE COUNTY, NORTH CAROLINA;
∙   ∙   ∙VANCE COUNTY SHERIFF'S OFFICE;
∙   ∙   ∙PETER WHITE, in his official
∙   ∙   ∙and individual capacities;
∙   ∙   ∙LAWRENCE D. BULLOCK, in his
∙   ∙   ∙official and individual
∙   ∙   ∙capacities; and WELDON WALLACE
∙   ∙   ∙BULLOCK, in his official and
∙   ∙   ∙individual capacities,

∙ ∙ ∙ ∙ ∙Defendants.

∙

∙

∙

∙

∙

∙

∙

∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙Oral deposition of WELDON WALLACE BULLOCK,

∙ ∙ ∙located in Vance County, North Carolina, taken by

∙ ∙ ∙Plaintiff on Thursday, February 25, 2021, commencing

∙ ∙ ∙at 10:06 a.m., before Janet Cooper Haas, a Registered

∙ ∙ ∙Professional Reporter and Notary Public located in

∙ ∙ ∙Charlotte, Mecklenburg County, North Carolina.




                                                                                 YVer1f




            Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 164 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                              Pages 2..5
Weldon Wallace Bullock, 02/25/2021
                                                   Page 2                                            Page 4
∙1∙   ∙APPEARANCES:                                           ∙1∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙P R O C E E D I N G S
∙2∙   ∙LAW OFFICES OF SHARIKA M. ROBINSON, PLLC
∙ ∙   ∙BY:∙ SHARIKA M. ROBINSON, ESQUIRE                      ∙2∙   ∙ ∙ ∙ Pursuant to NCGS 10B­25, WELDON WALLACE BULL
∙3∙   ∙ ∙ ∙ MICHAEL McGURL, ESQUIRE                           ∙3∙   ∙having been duly sworn remotely, was examined and
∙ ∙   ∙10230 Berkeley Place Drive
∙4∙   ∙Suite 220
                                                              ∙4∙   ∙testified as follows:
∙ ∙   ∙Charlotte, North Carolina∙ 28262                       ∙5∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ EXAMINATION
∙5∙   ∙704.561.6771                                           ∙6∙   ∙BY MS. ROBINSON:
∙ ∙   ∙srobinson@sharikamrobinsonlaw.com
∙6∙   ∙mmcgurl@sharikamrobinsonlaw.com                        ∙7∙   ∙ ∙ ∙ Q.∙ ∙Good morning, Mr. Bullock.∙ I'm not goi
∙ ∙   ∙ ∙ ∙ Counsel for Plaintiff (via Zoom)                  ∙8∙   ∙repeat what I just said.∙ Okay?∙ But I did want t
∙7
∙8∙   ∙WOMBLE BOND DICKINSON                                  ∙9∙   ∙introduce myself as Sharika Robinson.∙ I have my
∙ ∙   ∙BY:∙ CHRISTOPHER J. GEIS, ESQUIRE                      10∙   ∙colleague, Michael McGurl ­­ he's here also and w
∙9∙   ∙ ∙ ∙ LOUISA C. CLARK, ESQUIRE
∙ ∙   ∙One West 4th Street                                    11∙   ∙be participating.
10∙   ∙Winston­Salem, North Carolina∙ 27101                   12∙   ∙ ∙ ∙ ∙ ∙ ∙Have you ever been deposed before or a
∙ ∙   ∙336.721.3543
                                                              13∙   ∙witness?
11∙   ∙chris.geis@wbd­us.com
∙ ∙   ∙louisa.clark@wbd­us.com                                14∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
12∙   ∙ ∙ ∙ Counsel for Defendants (via Zoom)                 15∙   ∙ ∙ ∙ Q.∙ ∙You have?∙ Okay.∙ So you know the drill
13
∙ ∙   ∙ALSO PRESENT:                                          16∙   ∙then.∙ The reporter ­­ everybody asks that you an
14                                                            17∙   ∙questions in "yes" or "no."∙ And for purposes of
∙ ∙   ∙Peter White, Defendant
15                                                            18∙   ∙I will refer to Mr. White, the Plaintiff, as
16                                                            19∙   ∙"Mr. White" and Sheriff White, the sheriff, as
17
18
                                                              20∙   ∙"Sheriff White" so there's no confusion.
19                                                            21∙   ∙ ∙ ∙ ∙ ∙ ∙Is there any way that you would like fo
20                                                            22∙   ∙to refer to you?
21
22                                                            23∙   ∙ ∙ ∙ A.∙ ∙Mr. Bullock is fine.
23                                                            24∙   ∙ ∙ ∙ Q.∙ ∙Mr. Bullock?∙ So we don't confuse the t
24
25                                                            25∙   ∙Bullocks.∙ Okay.
                                                   Page 3                                            Page 5
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙EXAMINATION INDEX                ∙1∙       ∙ ∙ ∙ ∙ ∙ ∙So are you prepared to testify?∙ Have y
∙2∙   ∙WELDON WALLACE BULLOCK (via Zoom)
                                                          ∙2∙       ∙you're free of medications, free of anything that
∙3∙   ∙ ∙ ∙ BY MS. ROBINSON∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙4
∙4                                                            ∙3∙   ∙would impair your testimony today?
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙   ∙ ∙ ∙ ∙ ∙EXHIBIT INDEX                  ∙4∙     ∙ ∙ ∙ A.∙ ∙Yes.
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙                                           ∙5∙
                    ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙MARKED     ∙ ∙ ∙ Q.∙ ∙Okay.∙ So will you state your name for
∙7∙   ∙Exhibit 1∙   3­4­17 J. White VCSO application∙ ∙ ∙ ∙ ∙21
                                                            ∙6∙     ∙record.
∙8∙   ∙Exhibit 2∙   J. White background check letters∙ ∙ ∙ ∙ 21
∙9∙   ∙Exhibit 3∙
                                                            ∙7∙
                    Directive B.9, Use of Force∙ ∙ ∙ ∙ ∙ ∙ ∙ 46
                                                                    ∙ ∙ ∙ A.∙ ∙Weldon Bullock.
10∙   ∙Exhibit 4∙   J. White use­of­force administrative∙ ∙ ∙8∙
                                                            ∙48     ∙ ∙ ∙ Q.∙ ∙And your birthdate?
∙ ∙   ∙ ∙ ∙ ∙ ∙ ∙   investigation                           ∙9∙     ∙ ∙ ∙ A.∙ ∙March 28th, 1967.
11                                                            10∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you tell me your address.
∙ ∙   ∙Exhibit 5∙ BLET subject control/arrest techniques∙ ∙66
                                                              11∙   ∙ ∙ ∙ A.∙ ∙1029 Wood Owl Way in Durham, North Caro
12
∙ ∙   ∙Exhibit 6∙ Directive F.13, Use of Canines∙ ∙ ∙ ∙ ∙     12∙
                                                              ∙84   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Have you always resided in North
13                                                            13∙   ∙Carolina?
∙ ∙   ∙Exhibit 7∙   8­20­18 A. Hight employee counseling∙ ∙   ∙86
                                                              14∙   ∙ ∙ ∙ A.∙ ∙For a brief period of time, I wasn't.∙
14∙   ∙ ∙ ∙ ∙ ∙ ∙   record
                                                              15∙   ∙in New Jersey.
15∙   ∙Exhibit 8∙   9­6­18 W. Bullock firearms∙ ∙ ∙ ∙ ∙ ∙ ∙   ∙89
∙ ∙   ∙ ∙ ∙ ∙ ∙ ∙   qualification record instructions         16∙   ∙ ∙ ∙ Q.∙ ∙What about high school?∙ Where did you
16                                                            17∙   ∙high school?
∙ ∙   ∙Exhibit 9∙ 9­6­18 use­of­deadly­force handout∙ ∙ ∙     ∙90
                                                              18∙   ∙ ∙ ∙ A.∙ ∙In North Carolina.
17
                                                              19∙   ∙ ∙ ∙ Q.∙ ∙Can you tell me the name of that.
18
19                                                            20∙   ∙ ∙ ∙ A.∙ ∙Vance Senior High.
20                                                            21∙   ∙ ∙ ∙ Q.∙ ∙Yes.∙ And did you go to college?
21                                                            22∙   ∙ ∙ ∙ A.∙ ∙I did.
22
                                                              23∙   ∙ ∙ ∙ Q.∙ ∙Where did you go to college?
23
24
                                                              24∙   ∙ ∙ ∙ A.∙ ∙North Carolina Central University.
25                                                            25∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what did you major in?




                                                                                                              YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 165 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               Pages 6..9
Weldon Wallace Bullock, 02/25/2021
                                        Page 6                                         Page 8
∙1∙   ∙ ∙ ∙ A.∙ ∙Criminal justice.             ∙1∙ ∙work court.∙ You would serve your warrants and se
∙2∙   ∙ ∙ ∙ Q.∙ ∙Did you seek any education after
                                               ∙2∙ your
                                                    ∙your criminal papers from some of the subpoenas.
∙3∙   ∙bachelor's degree?                      ∙3∙ ∙Sometimes there were papers.
∙4∙                                            ∙4∙ in
      ∙ ∙ ∙ A.∙ ∙I briefly started on my master's   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And so we're at ­­ 1992 is when
∙5∙   ∙education, but I didn't complete it.    ∙5∙ ∙started at Vance County Sheriff's Office, and the
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And where was that at? ∙6∙ ∙were promoted in 1997 to patrol.
∙7∙                                            ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙And what happened next in your career?
      ∙ ∙ ∙ A.∙ ∙At North Carolina Central University.
∙8∙                                            ∙8∙your
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So can you tell me about    ∙ ∙ career
                                                        ∙ A.∙ ∙I was promoted in 1997 to investigation
∙9∙                                            ∙9∙ ∙ or
      ∙as a police officer or as a sheriff's deputy   ∙ ∙­­Q.∙
                                                             so ∙To investigations?∙ Okay.
10∙   ∙after college, where did you work?      10∙ ∙ ∙ ∙ ∙ ∙ ∙And what type of investigations?
11∙   ∙ ∙ ∙ A.∙ ∙I was recruited by the U.S. Drug
                                               11∙ Enforcement
                                                    ∙ ∙ ∙ A.∙ ∙I was promoted to criminal investigatio
12∙   ∙Administration out of Newark, New Jersey.∙
                                               12∙ I∙and
                                                      worked
                                                          I worked, you know, all types of criminal cas
13∙                                            13∙I ∙but
      ∙with them briefly as an intern.∙ And then     came Iback
                                                            specialized in child sex abuse.
14∙   ∙to Vance County, and I worked for the Vance
                                               14∙ ∙County
                                                      ∙ ∙ Q.∙ ∙Okay.∙ And how long were you in that
15∙   ∙school system probably less than three years.∙   And
                                               15∙ ∙position?
16∙   ∙then in 1992, I started working at the Vance
                                               16∙ ∙ County
                                                      ∙ ∙ A.∙ ∙I was an investigator ­­ I was an
17∙   ∙Sheriff's Office.                       17∙ ∙investigator until 2005.∙ I had to serve some act
18∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ What was your position 18∙  ∙supervisor roles in investigation, but I don't kn
                                                initially?
19∙   ∙ ∙ ∙ A.∙ ∙Deputy sheriff.               19∙ ∙when those dates were.∙ But once I came out of
20∙   ∙ ∙ ∙ Q.∙ ∙How long were you a deputy sheriff?
                                               20∙ ∙investigations, I came out of investigations and
21∙   ∙ ∙ ∙ A.∙ ∙I think my first promotion was21∙
                                                 to ∙promoted
                                                     an         to a lieutenant in administration, and t
22∙   ∙investigator, and that was in 1997.∙ So 22∙
                                                from∙was
                                                      ­­ Ieither 2004 or 2005.∙ I'm not quite sure of t
23∙   ∙worked the road as a deputy sheriff as a23∙  ∙date.∙ I mean, I'm not quite sure of the year.
                                                 patrol
24∙                                            24∙division.
      ∙deputy.∙ Then I was switched to the civil    ∙ ∙ ∙ Q.∙ I∙All right.∙ And as a lieutenant, what w
25∙                                            25∙while,
      ∙worked in the civil division for a little    ∙your and
                                                           job duties?
                                        Page 7                                         Page 9
∙1∙   ∙then I was promoted to investigations. ∙1∙ ∙ ∙ ∙ A.∙ ∙I was an administrative lieutenant.∙ I
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So when you started as ∙2∙
                                                a deputy
                                                    ∙over records.∙ I was ­­ I believe I was doing thi
∙3∙   ∙sheriff, were you trained at all?       ∙3∙ ∙in evidence.∙ I was over the civil division.∙ I d
∙4∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙4∙ ∙administrative investigations.∙ Well, I actually
∙5∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ What type of training did
                                               ∙5∙ you
                                                    ∙administrative investigations as early as ­­ in m
∙6∙   ∙undergo?                                ∙6∙ ∙since my criminal ­­ that's my investigative posi
∙7∙                                            ∙7∙ ∙Soschool
      ∙ ∙ ∙ A.∙ ∙I went to the basic law enforcement     I continued doing those type investigations.
∙8∙                                            ∙8∙ that
      ∙here in Vance County, and when I completed   ∙ ∙ ∙basic
                                                           ∙ ∙ ∙Right now, that's what's coming to mind
∙9∙   ∙law enforcement school, I went through a∙9∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ In terms of the obligations?
                                                 training
10∙                                            10∙ ∙a ∙time.
      ∙phase for about ­­ I'm not sure of how long       ∙ A.∙ I∙Uh­huh.
11∙   ∙had to ride with a sergeant for a while.∙
                                               11∙And
                                                    ∙ ∙then
                                                         ∙ Q.∙ ∙So you said that you were over evidence
12∙   ∙once I finished that training phase, then
                                               12∙I ∙was
                                                      ∙ ∙sort
                                                           ∙ ∙ ∙What does that mean?
13∙   ∙of on my own.                           13∙ ∙ ∙ ∙ A.∙ ∙When deputies or investigators, offices
14∙                                            14∙say
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ "For a while," would you    ∙the  sheriff's office collected evidence on the sc
                                                       a week
15∙   ∙or two weeks or ­­                      15∙ ∙I was the person they turned it in to, and I was
16∙   ∙ ∙ ∙ A.∙ ∙No.∙ It ­­ it was ­­ it was at16∙
                                                 least   two of the evidence room.
                                                    ∙charge
17∙   ∙months, a minimum of two months.∙ It might
                                               17∙ have
                                                    ∙ ∙ ∙been
                                                           Q.∙ ∙Okay.∙ And how long were you in that
18∙   ∙longer, and I don't know how long it was.
                                               18∙ ∙position?
19∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you mentioned that you
                                               19∙ started
                                                    ∙ ∙ ∙ A.∙ ∙I started as an investigator, and I don
20∙                                            20∙and
      ∙at ­­ so you started as a deputy sheriff,    ∙know
                                                       you what
                                                            did year.∙ And in some form or fashion, I w
21∙   ∙a little patrol.                        21∙ ∙involved with it until I retired.
22∙                                            22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did you ever go to court when yo
      ∙ ∙ ∙ ∙ ∙ ∙Can you explain what that entailed.
23∙                                            23∙and
      ∙ ∙ ∙ A.∙ ∙You was assigned to a district,    ∙were
                                                       you in that position?
24∙                                            24∙ ∙You
      ∙would answer calls that were given to you.∙    ∙ ∙would
                                                           A.∙ ∙I did.
25∙                                            25∙ You
      ∙do things like transport mental patients.∙   ∙ ∙ would
                                                         ∙ Q.∙ ∙Is that where you were primarily depose




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 166 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 10..13
Weldon Wallace Bullock, 02/25/2021
                                        Page 10                                       Page 12
∙1∙                                            ∙1∙ ∙hiring
      ∙ ∙ ∙ A.∙ ∙No.∙ I've been deposed on ­­ when   you say process of a sheriff's deputy?
∙2∙                                            ∙2∙ cases
      ∙"go to court," I went to court in criminal          A.∙ ∙We would have an in­house application t
                                                    ∙ ∙ ∙ to
∙3∙   ∙testify in criminal cases.              ∙3∙ ∙someone may turn in, or sometimes they would go o
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙4∙ ∙and turn in the F­3 form without going ­­ having
∙5∙                                            ∙5∙ ∙having
      ∙ ∙ ∙ A.∙ ∙Things from homicide to break­ins,          the in­house application done.∙ I would do
                                                      to child
∙6∙   ∙sex abuse cases.                        ∙6∙ ∙criminal background check, a pre­employment crimi
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So I'm going to come back
                                               ∙7∙ to  you
                                                    ∙background  check, on the applicant, and then we w
∙8∙                                            ∙8∙ ∙set the applicant up for an interview.
      ∙saying that you were specifically over evidence.
∙9∙                                            ∙9∙did
      ∙ ∙ ∙ ∙ ∙ ∙When you were in that position,    ∙ ∙you
                                                        ∙ ∙ever
                                                             ∙ ∙The applicant would come in for an inte
10∙   ∙misplace or lose evidence?              10∙ ∙as little as one time, as many maybe as three tim
11∙   ∙ ∙ ∙ A.∙ ∙No.∙ I never misplace or lose 11∙
                                                evidence.
                                                    ∙you know, according to what the circumstances are
12∙                                            12∙ or
      ∙ ∙ ∙ Q.∙ ∙Had evidence ever been misplaced   ∙Typically,
                                                       lost in that was a three­person panel intervie
13∙   ∙Vance County?                           13∙ ∙and then once that process is complete, then we w
14∙   ∙ ∙ ∙ A.∙ ∙Yes.                          14∙ ∙make our recommendations to the sheriff and then
15∙   ∙ ∙ ∙ Q.∙ ∙In what situation?            15∙ ∙whether or not to hire or not to hire or our opin
16∙   ∙ ∙ ∙ A.∙ ∙I can remember one time one of16∙
                                                 the∙ drug
                                                      ∙ ∙ Q.∙ ∙Who is "we"?∙ Was there a specific pane
17∙                                            17∙sealed
      ∙officers, what he ­­ what he noted on the    ∙designated panel?
18∙   ∙envelope as far as the money ­­ what he 18∙  ∙ ∙was
                                                noted   ∙ A.∙
                                                            an ∙Yes.∙ So, typically ­­ and I don't reme
19∙   ∙amount that wasn't in the sealed envelope.∙   When the
                                               19∙ ∙them   all over the years.∙ But, typically, there w
20∙                                            20∙ ∙lieutenant,
      ∙lawyer and I sat down and opened the sealed   envelope,    myself, and maybe a captain or anothe
21∙   ∙it was, like, $20 short.                21∙ ∙lieutenant.∙ So I don't know who they were, you k
22∙   ∙ ∙ ∙ ∙ ∙ ∙I remember an incident where a22∙
                                                 gun∙every
                                                      was taken
                                                            single time, but there's typically three pe
23∙                                            23∙ ∙That
      ∙from an investigative scene out in the public   but ­­ Lieutenant Shearin was one of them that I
24∙   ∙never ­­ it was never turned in to evidence.∙   I never and Watkins.∙ I don't know if he was a
                                               24∙ ∙remember
25∙   ∙received it into evidence.∙ And even though   I never or lieutenant over time.∙ He might have b
                                               25∙ ∙captain

                                        Page 11                                       Page 13
∙1∙   ∙received it into evidence, it was still ∙1∙
                                                something
                                                    ∙promoted.∙
                                                            that You know, at some point, he might have
∙2∙                                            ∙2∙point
      ∙the Vance County Sheriff's Office at some    ∙a lieutenant.∙
                                                          had         Then he might have been a captain.
∙3∙   ∙control over, even though it never made ∙3∙  ∙the the
                                                it into   use of names without the rank, Shearin has do
∙4∙   ∙evidence room.                          ∙4∙ ∙it, Watkins has done it, I believe Shelton has do
∙5∙                                            ∙5∙where
      ∙ ∙ ∙ ∙ ∙ ∙And then I remember an incident    ∙it, aStainback has done it.
∙6∙                                            ∙6∙ ∙never
      ∙deputy took a gun off of somebody, and that    ∙ ∙ ∙got∙ ∙So over the years, there have been diff
∙7∙                                            ∙7∙ ∙people that ­­ along with me who have performed t
      ∙into evidence.∙ It never made it into evidence.
∙8∙   ∙ ∙ ∙ Q.∙ ∙Why would items never make it ∙8∙
                                                into∙duties.
                                                      evidence?
∙9∙   ∙ ∙ ∙ A.∙ ∙I can't answer that.∙ I can't ∙9∙  ∙ ∙ what
                                                answer   ∙ Q.∙­­∙But it's been primarily lieutenants?
10∙                                            10∙ didn't
      ∙why somebody else did something, that they   ∙ ∙ ∙ A.∙
                                                            turn∙Primarily, the lieutenants or higher.
11∙   ∙it in.∙ I was the one responsible for it11∙
                                                 once
                                                    ∙ ∙it∙ got
                                                           Q.∙ ∙Can you help me understand just the
12∙   ∙into evidence.                          12∙ ∙structure of the Vance County Sheriff's Office.∙
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ But did situations like13∙
                                                 that  ever
                                                    ∙I'm  not in law enforcement at all.∙ Just pretend
14∙                                            14∙County?
      ∙happen before at Vance County ­­ in Vance    ∙I know nothing about law enforcement from a ­­ wh
15∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   15∙ ∙are the particular roles?∙ Lieutenant, deputy ­­
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's change gears a16∙  ∙meanbit
                                                 little    deputy, lieutenant, captain or ­­
17∙                                            17∙the
      ∙and discuss the current hiring process at    ∙ ∙Vance
                                                         ∙ A.∙ ∙So the ­­ starting from the lower level
18∙   ∙County Sheriff's Office.                18∙ ∙going up through the ranks, you may have a person
19∙   ∙ ∙ ∙ A.∙ ∙I don't know anything about the
                                               19∙current
                                                    ∙who ­­ who's hired and not gone through BLET yet.
20∙   ∙hiring process.∙ I don't ­­ I'm retired.∙
                                               20∙I ∙we
                                                     don't
                                                         would
                                                            ­­ hire that person, offer the person a job
21∙   ∙ ∙ ∙ Q.∙ ∙Well, when you were there.∙ I 21∙  ∙that
                                                don't      person may be with us and then go through BL
                                                       ­­ okay.
22∙   ∙I don't want you to speak for, you know,22∙
                                                 Sheriff   Brame that's ­­ you know, the kind of termino
                                                    ∙You know,
23∙   ∙and what he does.                       23∙ ∙for that is ­­ you know, that's, like, a candidat
24∙   ∙ ∙ ∙ A.∙ ∙Okay.                         24∙ ∙a new hire or, you know, however you want to do i
25∙   ∙ ∙ ∙ Q.∙ ∙So when you were there, what was
                                               25∙ the  typical
                                                    ∙That  person may be working with us as a sworn off




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 167 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 14..17
Weldon Wallace Bullock, 02/25/2021
                                        Page 14                                       Page 16
∙1∙   ∙but hadn't done the state basic law enforcement
                                               ∙1∙ ∙times we did and did not have a chief deputy.∙ Th
∙2∙                                            ∙2∙ ∙were
      ∙training.∙ In terms of responsibility, that's       times we had a chief deputy, and the two cap
                                                       probably
∙3∙   ∙the lowest level of responsibility.∙ And∙3∙
                                                 then  you ­­
                                                    ∙would  team up to report to the chief deputy.∙ The
∙4∙   ∙you're a deputy once you finish out that∙4∙  ∙chief And
                                                 period.∙   deputy was directly to the sheriff.
∙5∙   ∙the deputies are the ones that primarily∙5∙  ∙ ∙on∙ the
                                                 take      Q.∙ ∙And so you recently retired.
∙6∙   ∙bulk of the calls and do the ­­ serving ∙6∙
                                                the ∙papers
                                                      ∙ ∙ ∙ and
                                                             ∙ ∙What was your position when you retired
∙7∙   ∙stuff like that.                        ∙7∙ ∙ ∙ ∙ A.∙ ∙I was chief deputy.
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙Within that shift over time, in
                                               ∙8∙absence   of a∙Chief deputy?∙ And so as chief deputy,
                                                    ∙ ∙ ∙ Q.∙
∙9∙   ∙sergeant, then you may have what's ­­ what
                                               ∙9∙ we  refer
                                                    ∙were  overto ­­ you were one of those people who wou
10∙   ∙as a senior deputy.∙ And that's a deputy10∙
                                                 who∙hire  and make use­of­force decisions and things o
                                                      has more
11∙   ∙experience than the BLET candidate, has 11∙
                                                been∙that
                                                      around
                                                           nature?
12∙   ∙long enough to kind of understand the jobs
                                               12∙ and
                                                    ∙ ∙ roles
                                                         ∙ A.∙ ∙Say that again.
13∙   ∙of deputy, who may understand the roles 13∙
                                                of a∙ ∙ ∙ Q.∙ ∙You would hire, make hiring decisions a
14∙   ∙supervisor but not ­­ has not been officially
                                               14∙ ∙orpromoted
                                                         recommendations and use­of­force decisions?
15∙   ∙to sergeant, which is the next step up. 15∙ ∙ ∙ ∙ A.∙ ∙Well, that ­­ some of those
16∙   ∙ ∙ ∙ ∙ ∙ ∙The sergeant is the first­line16∙
                                                 supervisor
                                                    ∙recommendations I don't ­­ "decision" might not b
17∙                                            17∙ ∙right
      ∙that runs the shift, and within that shift,          word.∙ But some of those recommendations, I
                                                     there are
18∙                                            18∙shift.∙
      ∙deputies in which is he supervises on the    ∙doing In
                                                            that as a captain.
19∙   ∙the same instance where ­­ on the patrol19∙  ∙ ∙in∙ Q.∙ ∙As a captain?
                                                 side
20∙                                            20∙ ∙ ∙ ∙ who,
      ∙criminal investigations, there may be detectives    A.∙ ∙Yeah.
21∙   ∙in an instance, would have been promoted.∙
                                               21∙ If
                                                    ∙ ∙you  were∙But you were definitely doing it as a c
                                                         ∙ Q.∙
22∙                                            22∙ ∙deputy,
      ∙a deputy and you went to ­­ as a detective,   they wouldtoo, also, right, recommendations?
23∙   ∙consider that a promotion.              23∙ ∙ ∙ ∙ A.∙ ∙Yes.
24∙                                            24∙ ∙ ∙ ∙from
      ∙ ∙ ∙ ∙ ∙ ∙Some may say that the ­­ transferring     Q.∙ a∙Okay.∙ So I would like to talk more abo
25∙   ∙sergeant to a detective may be a lateral25∙  ∙Mr. White
                                                 transfer   kind specifically.∙ Can you ­­ can you expla

                                        Page 15                                       Page 17
∙1∙                                            ∙1∙ you
      ∙of because the pay is almost the same when   ∙thelook
                                                          hiring
                                                              at process when it came to Mr. White.
∙2∙   ∙whether it's a promotion or not, but you∙2∙  ∙ ∙ ∙ A.∙ ∙Just like before, he filled out an
                                                 have
∙3∙   ∙nonsupervisory employees working.∙ It's ∙3∙
                                                just∙application,
                                                      like          whether it was in­house or he had an
∙4∙                                            ∙4∙ ∙come
      ∙deputies, but they're called investigators.∙        to me.∙ I don't know which one.∙ He sat down
                                                      And then
∙5∙                                            ∙5∙ ∙a which
      ∙within investigations, you have a supervisor,   panel,isand then the panel interviewed him.∙ I w
∙6∙   ∙a sergeant, a detective sergeant.       ∙6∙ ∙the one that did his criminal background check.
∙7∙   ∙ ∙ ∙ ∙ ∙ ∙On the same line, you may have∙7∙
                                                 a civil
                                                    ∙ ∙ ∙ ∙ ∙ ∙And once we got all of that stuff toget
∙8∙                                            ∙8∙may
      ∙division.∙ Within the civil division, you    ∙then
                                                       havethe sheriff made the decision to hire him.∙
∙9∙   ∙deputies working, and then you may have ∙9∙  ∙then once he got hired, he eventually went to the
                                                a sergeant
10∙   ∙working within the civil division.      10∙ ∙patrol division.
11∙   ∙ ∙ ∙ ∙ ∙ ∙Over time there have been detectives
                                               11∙ ∙ ∙ in   the ∙Did you review his application?
                                                        ∙ Q.∙
12∙   ∙drug unit that may or may not have a sergeant
                                               12∙ ∙ ∙ ∙ A.∙ ∙Yeah.∙ I would have been the one that l
13∙   ∙supervising them.∙ Sometimes it was a sergeant,
                                               13∙ ∙at his ­­ well, yeah.∙ I think I was the first on
14∙   ∙sometimes they weren't.∙ And then after 14∙
                                                the ∙think
                                                     sergeant
                                                            I was the first officer to see his applicat
15∙   ∙level, then you have the starting of the15∙
                                                 command   staff
                                                    ∙I don't   know if the sheriff saw it before I did,
16∙   ∙of lieutenants.                         16∙ ∙had it extensively because I was the one that act
17∙                                            17∙ ∙did
      ∙ ∙ ∙ ∙ ∙ ∙In the patrol division, typically        histwo
                                                     we had    background check.
18∙   ∙lieutenants that would supervise two sergeants
                                               18∙ ∙ ∙ who
                                                        ∙ Q.∙ ∙Okay.∙ I'm going ­­ I'm going to pull u
19∙                                            19∙ was
      ∙supervised however number of deputies that   ∙application
                                                        on the     and make sure that this is what you l
20∙   ∙shift.∙ In investigation, there was a lieutenant
                                               20∙ ∙at. who
21∙   ∙supervised the sergeant, who supervised 21∙
                                                the ∙ ∙ ∙ ∙ ∙ ∙Can you take a look at this document.
22∙   ∙investigators on the shift.             22∙ ∙ ∙ ∙ A.∙ ∙It looks like what I remember to be his
23∙                                            23∙ which
      ∙ ∙ ∙ ∙ ∙ ∙Then you had a patrol commander,   ∙writing.∙
                                                           was a That's the form which we used.
24∙   ∙captain.∙ You had an admin commander, which
                                               24∙ ∙was
                                                      ∙ ∙the
                                                           Q.∙ ∙Just review it for ­­ can you scroll ­­
25∙                                            25∙ ∙you
      ∙position I served in for a while.∙ And then   thereneed
                                                            wereus ­­ can we continue to scroll?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 168 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 18..21
Weldon Wallace Bullock, 02/25/2021
                                        Page 18                                       Page 20
∙1∙   ∙ ∙ ∙ A.∙ ∙Yeah.                         ∙1∙ ∙ ∙ ∙ A.∙ ∙I have to go through DCI and run his
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Just let us know when to
                                               ∙2∙keep   going. record, his driving record.∙ I have to g
                                                    ∙criminal
∙3∙   ∙ ∙ ∙ A.∙ ∙Keep going.∙ Okay.∙ Okay.∙ You∙3∙
                                                 can∙request
                                                      go.       from the clerk of courts anyplace he's ei
∙4∙   ∙Okay.∙ You can go.∙ Okay.∙ You can go.∙ ∙4∙  ∙lived
                                                Okay.∙   You or
                                                              canwent to school or graduated from high sc
∙5∙   ∙go.∙ Okay.∙ You can go.∙ You can go.    ∙5∙ ∙and pull the criminal records from the clerk of
∙6∙                                            ∙6∙ ∙courts.
      ∙ ∙ ∙ Q.∙ ∙That's the last page, Mr. Bullock.
∙7∙   ∙ ∙ ∙ A.∙ ∙Okay.                         ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙I think Mr. White had gotten some highe
∙8∙                                            ∙8∙ about
      ∙ ∙ ∙ Q.∙ ∙I want to ask you some questions   ∙education
                                                           this that might have been outside of North
∙9∙   ∙document.                               ∙9∙ ∙Carolina, and so I might have had to request for
10∙   ∙ ∙ ∙ A.∙ ∙Okay.                         10∙ ∙criminal histories in those places that he lived
11∙                                            11∙document.
      ∙ ∙ ∙ Q.∙ ∙So you ­­ can you identify this    ∙went to school outside of North Carolina.
12∙   ∙ ∙ ∙ A.∙ ∙It's the document that we used12∙
                                                 as ∙an∙ ∙ Q.∙ ∙So would you say ­­
13∙                                            13∙ ∙ ∙ ∙ A.∙ ∙His driving record would have been also
      ∙in­house form to gather information on potential
14∙   ∙applicants.                             14∙ ∙part of the criminal background check.
15∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And this is Mr. White's15∙
                                                 application?
                                                    ∙ ∙ ∙ Q.∙ ∙Would you say it was a pretty extensive
16∙   ∙ ∙ ∙ A.∙ ∙I believe it to be.           16∙ ∙background check?
17∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Michael,17∙
                                                 can∙ you
                                                       ∙ ∙ A.∙ ∙I wouldn't say it was extensive.
18∙   ∙ ∙ ∙ scroll.∙ And stop right here.      18∙ ∙ ∙ ∙ Q.∙ ∙You wouldn't say it was?
19∙   ∙BY MS. ROBINSON:                        19∙ ∙ ∙ ∙ A.∙ ∙No.
20∙   ∙ ∙ ∙ Q.∙ ∙Do you see where it says Shaw 20∙
                                                University?
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.
21∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   21∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you pull up
22∙   ∙ ∙ ∙ Q.∙ ∙And you see where it says "reason
                                               22∙ ∙for∙ ∙ the ­­ so we're going to mark Exhibit Number
23∙   ∙leaving"?∙ Can you read that to me.     23∙ ∙ ∙ ∙ So ­­
24∙   ∙ ∙ ∙ A.∙ ∙"Terminated."                 24∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ I don't think we marked
25∙   ∙ ∙ ∙ Q.∙ ∙And Louisburg College.∙ Can you
                                               25∙read
                                                    ∙ ∙ the
                                                         ∙ Exhibit Number 1.

                                        Page 19                                       Page 21
∙1∙   ∙reason for leaving.                     ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Well, let's mark
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ "Terminated."           ∙2∙ ∙ ∙ ∙ Exhibit Number 1 as Mr. White's application
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's go to the∙3∙
                                                 next.∙
                                                    ∙ ∙ ∙Let's
                                                           employment.
∙4∙   ∙ ∙ ∙ go down a little bit more.         ∙4∙ ∙ ∙(Exhibits 1 and 2 were marked for identificatio
∙5∙   ∙BY MS. ROBINSON:                        ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ And we sent you this via
∙6∙   ∙ ∙ ∙ Q.∙ ∙So is it fair to say that Mr. ∙6∙
                                                White
                                                    ∙ ∙ ∙ email, too, Mr. Geis.
∙7∙   ∙disclosed that he had been terminated? ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Well, I didn't get the email
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   ∙8∙ ∙ ∙ ∙ and I looked at my emails 30 minutes ago.∙ Y
∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And let's go down.∙ I have
                                               ∙9∙ ∙another
                                                      ∙ ∙ perfectly willing ­­ or you're perfectly wit
10∙   ∙question I want to ask you about this document
                                               10∙ ∙ ∙ while
                                                        ∙ your rights to introduce these documents.∙ I
11∙   ∙we're up ­­ while we have it up.        11∙ ∙ ∙ ∙ think you should mark them.
12∙                                            12∙ going.
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Keep going.∙ Keep   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ All right.∙ I want you ­
13∙   ∙BY MS. ROBINSON:                        13∙ ∙ ∙ ∙ want you to have them.∙ Okay?∙ And you do ha
14∙   ∙ ∙ ∙ Q.∙ ∙Can you read the last sentence14∙
                                                 on ∙this
                                                      ∙ ∙ page.
                                                           them.∙ So if you need to take a break and ch
15∙                                            15∙ ∙ ∙contract
      ∙ ∙ ∙ A.∙ ∙"Are you willing to sign a two­year    ∙ your email, please let me know.
16∙   ∙for employment?"                        16∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ We will take a break.∙ We'll
17∙   ∙ ∙ ∙ Q.∙ ∙And what was his response?    17∙ ∙ ∙ ∙ about a ten­minute break.∙ Thank you.
18∙   ∙ ∙ ∙ A.∙ ∙Yes.                          18∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Thank you.
19∙   ∙ ∙ ∙ Q.∙ ∙I think that's it for this document.∙    I'll
                                               19∙ ∙ ∙ (Recess   in proceedings from 10:35 to 11:01 a.m
20∙   ∙get back to the contract.               20∙ ∙BY MS. ROBINSON:
21∙                                            21∙ ∙ ∙ ∙ Q.∙ ∙So, Mr. Bullock, I was asking you about
      ∙ ∙ ∙ ∙ ∙ ∙So after you ­­ after you reviewed
22∙                                            22∙ ∙Mr. aWhite's background, and I asked whether or no
      ∙Mr. White's application, you said you conducted
23∙   ∙criminal background check?              23∙ ∙was extensive or not.∙ Thank you.∙ And you said t
24∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   24∙ ∙it wasn't extensive.
25∙   ∙ ∙ ∙ Q.∙ ∙What did that entail?         25∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you pull up




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 169 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 22..25
Weldon Wallace Bullock, 02/25/2021
                                        Page 22                                       Page 24
∙1∙   ∙ ∙ ∙ document that shows ­­ yes.        ∙1∙ ∙documents, this exhibit.
∙2∙   ∙BY MS. ROBINSON:                        ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙And so after reaching out to all those
∙3∙   ∙ ∙ ∙ Q.∙ ∙Can you see that document?    ∙3∙ ∙counties, obtaining Mr. White's criminal record,
∙4∙                                            ∙4∙1 ∙driving
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's go to Page     of it so record, and other ­­ and reviewing his
∙5∙   ∙ ∙ ∙ Chris can identify that.           ∙5∙ ∙application, what questions did you have about hi
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ You need to read that.
                                               ∙6∙ ∙employment?
∙7∙   ∙BY MS. ROBINSON:                        ∙7∙ ∙ ∙ ∙ A.∙ ∙About his what?
∙8∙   ∙ ∙ ∙ Q.∙ ∙And I'm going to give you a few.∙
                                               ∙8∙ ∙It's
                                                      ∙ ∙ aQ.∙ ∙About his prospects for employment.
∙9∙                                            ∙9∙ a∙ few
      ∙23­page document, so I'm going to give you     ∙ ∙ ­­
                                                           A.∙ ∙I don't remember specific questions tha
10∙   ∙you know, as long as you like to look over
                                               10∙ it.
                                                    ∙had.∙ We, in general, go over people's work histo
11∙   ∙ ∙ ∙ A.∙ ∙Can I move towards the screen?11∙ ∙where he went to school, where he lived, any crim
12∙                                            12∙you
      ∙ ∙ ∙ Q.∙ ∙Yes, sir.∙ And, Mr. Bullock, if    ∙charges
                                                       would you may have.∙ We might talk about his
13∙   ∙just let him know when to scroll down in13∙
                                                 the∙driver's
                                                      same      history.∙ We would talk about his employ
14∙   ∙fashion.                                14∙ ∙history.∙ We might ­­ some people we give, like,
15∙   ∙ ∙ ∙ A.∙ ∙You can scroll down.∙ Okay.∙ Okay.∙   Okay. scenarios on how you will respond to a
                                               15∙ ∙little
16∙   ∙Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙
                                               16∙Okay.∙
                                                    ∙particular
                                                           Okay. scenario.
17∙                                            17∙ Okay.
      ∙Put it so I can see the top of it.∙ Okay.∙   ∙ ∙ ∙ ∙ ∙ ∙That's what's coming to mind right now.
18∙   ∙Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙
                                               18∙Okay.∙
                                                    ∙ThereOkay.
                                                            may be others.
19∙   ∙Okay.∙ Okay.                            19∙ ∙ ∙ ∙ Q.∙ ∙Well, I want you to, if you can recall,
20∙                                            20∙ ∙be
      ∙ ∙ ∙ Q.∙ ∙And do you recognize this document   ­­ more
                                                          thesespecific now about Mr. White.
21∙   ∙documents?                              21∙ ∙ ∙ ∙ ∙ ∙ ∙After you performed this background che
22∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   22∙ ∙him, what was his next step in the employment pro
23∙   ∙ ∙ ∙ Q.∙ ∙And is that your signature on 23∙
                                                these
                                                    ∙ ∙ ∙ A.∙ ∙He would have been sworn in.∙ And at so
24∙   ∙documents?                              24∙ ∙point, he'll go to a shift.∙ You know, he might n
25∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   25∙ ∙have immediately gone to a shift because we're a

                                        Page 23                                       Page 25
∙1∙   ∙ ∙ ∙ Q.∙ ∙And can you identify these documents.
                                               ∙1∙ ∙small, poor county.∙ We might not have uniforms t
∙2∙   ∙ ∙ ∙ A.∙ ∙Those forms ­­ those AOC forms∙2∙
                                                 are∙at  thisinpoint.∙ Sometimes cars aren't available a
                                                      forms
∙3∙   ∙which I used to reach out to our clerks ∙3∙
                                                of courts   or
                                                    ∙this point.
∙4∙   ∙requests for criminal background information.
                                               ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙Typically, what happens is there may be
∙5∙   ∙ ∙ ∙ Q.∙ ∙And for purposes of the record,
                                               ∙5∙I ∙waiting
                                                     would justperiod, depending on when that applicant
∙6∙   ∙like for you to ­­ we're going to start ∙6∙
                                                from∙in
                                                      thebecause
                                                           top    of uniforms and whatever, other
∙7∙   ∙and go to ­­ and then each county that you
                                               ∙7∙ reached   out
                                                    ∙certifications   he might have.∙ Like, he would hav
∙8∙   ∙to.                                     ∙8∙ ∙go qualify for his service work, so that had to t
∙9∙   ∙ ∙ ∙ ∙ ∙ ∙Can you read that county.∙ Just
                                               ∙9∙read   the And so typically what we do when we have p
                                                    ∙time.∙
10∙   ∙county.                                 10∙ ∙who are kind of caught in that phase, we have ­­
11∙   ∙ ∙ ∙ A.∙ ∙Martin County, North Carolina;11∙
                                                 Merrimack
                                                    ∙we'll ­­ the sheriff's office is responsible for
12∙                                            12∙ ∙courthouse
      ∙County, New Hampshire; Hillsborough County,   New          security, and so sometimes we'll send
13∙                                            13∙ ∙people up to the X­ray for an undetermined amount
      ∙Hampshire; Hillsborough County, New Hampshire.
14∙   ∙ ∙ ∙ ∙ ∙ ∙Is that the same document?    14∙ ∙time until all these things come, and then we can
15∙   ∙ ∙ ∙ Q.∙ ∙That's the same document.     15∙ ∙him ready to go to a shift.
16∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ Wayne County, North Carolina;
                                               16∙ ∙ ∙ ∙ ∙ ∙ ∙Then once he goes ­­ if he's ­­ in his
17∙   ∙Franklin County, North Carolina; Wake County,
                                               17∙ ∙particular
                                                       North      case, he was hired to be a deputy.∙ So
18∙   ∙Carolina; Bertie County, North Carolina;18∙
                                                 Chowan
                                                    ∙know, he would be waiting for a shift assignment
19∙   ∙County, North Carolina; Pasquotank County,   ∙to a shift.∙ Some people we hire, and we have a ­
                                               19∙ North
20∙                                            20∙ ∙like
      ∙Carolina; Perquimans County, North Carolina;   Pitt an investigator's opening, and we hire an
21∙   ∙County, North Carolina; Union County, North
                                               21∙ ∙investigator.∙
                                                     Carolina.        Then an investigator would go stra
22∙   ∙ ∙ ∙ Q.∙ ∙I think that was the last county,   correct?
                                               22∙ ∙to   investigation.∙ But, again, everybody has to w
23∙   ∙ ∙ ∙ A.∙ ∙(The witness nodded.)         23∙ ∙to get qualified because of what happens at that
24∙   ∙ ∙ ∙ Q.∙ ∙And I'm going to ask you some 24∙
                                                more∙point.
25∙   ∙questions, but I think we're done with these
                                               25∙ ∙ ∙ ∙ ∙ ∙ ∙After he's sworn in, he's ­­ you know,




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 170 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 26..29
Weldon Wallace Bullock, 02/25/2021
                                        Page 26                                       Page 28
∙1∙   ∙a sworn deputy sheriff at that point. ∙1∙ ∙Mr. White specifically, I do not recall how many.
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, let's rewind.∙ Let's   rewind. of one, though.
                                               ∙2∙ ∙minimum
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙He would have had his panel interview
                                               ∙3∙ ∙ ∙ ∙before
                                                           Q.∙ ∙Why would you ever perform three panel
∙4∙   ∙you ran his background, or would that panel
                                               ∙4∙ ∙interviews?
                                                     review
∙5∙   ∙have come afterwards?                   ∙5∙ ∙ ∙ ∙ A.∙ ∙Sometimes we get information that we do
∙6∙                                            ∙6∙ ∙have
      ∙ ∙ ∙ A.∙ ∙No.∙ I would have ran his background      ahead of time sometimes.∙ Sometimes the appl
                                                        before
∙7∙   ∙the panel review.                       ∙7∙ ∙might not have information that we need when we a
∙8∙                                            ∙8∙ ∙for it.∙
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So after you ran his background,    thenThere's just various reasons why we do i
∙9∙                                            ∙9∙case,
      ∙explain what happened next in Mr. White's    ∙ ∙ ∙if∙ you
                                                             ∙ ∙And, again, a minimum of one that's bee
10∙   ∙can recall.                             10∙ ∙done.∙ For an example, what will be an example of
11∙   ∙ ∙ ∙ A.∙ ∙I can't recall specifically.∙ 11∙
                                                I can  tell you
                                                    ∙minimum   of one, let's say there was an officer wh
12∙   ∙what I generally do.∙ I can't recall specifically
                                               12∙ ∙workedwith
                                                             here before and he went and, say, worked a
13∙                                            13∙ ∙another
      ∙Mr. White.∙ But you know, I ­­ the backgrounds   come inplace and then came back shortly after.∙
14∙   ∙different forms.∙ They come in what you 14∙
                                                see ∙still
                                                     here, the
                                                            might have a one panel interview because we
15∙                                            15∙They
      ∙Administrative Office of Courts request.∙    ∙more  familiar with that particular officer.
                                                        come
16∙   ∙through DCI, they come through NCIC, and16∙
                                                 they
                                                    ∙ ∙come
                                                        ∙ ∙ ∙ ∙Sometimes we have people who we've been
17∙   ∙through DMV.                            17∙ ∙working with for years, like, at the police
18∙   ∙ ∙ ∙ ∙ ∙ ∙So I would have done all those18∙
                                                 things,
                                                    ∙department.∙
                                                          and       This is a small town, who we all ­­
19∙   ∙this stuff I may have gotten back or may19∙
                                                 not∙know,
                                                      have we know.∙ They might have an interview ­­ a
20∙   ∙gotten back.∙ I'm caught at the mercy of20∙
                                                 the∙minimum
                                                      clerks inof one.∙ And some people, for whatever
21∙   ∙terms of getting back whatever information     need to background, where they live, trying to g
                                               21∙ I∙reasons,
22∙   ∙get back.∙ And what ­­ but all this stuff
                                               22∙is∙information
                                                      ongoing,     in, you know, it's just ­­ it's no ­­
23∙   ∙and it's always compiling.              23∙ ∙no concrete reason every single time it was done
24∙   ∙ ∙ ∙ ∙ ∙ ∙Mr. White would have had to provide
                                               24∙ ∙particular
                                                       some       way.
25∙   ∙documents for us, like his degrees, his 25∙  ∙ ∙ ∙ofQ.∙
                                                ­­ copy      his∙Okay.∙ So moving on.∙ So Mr. White was

                                        Page 27                                       Page 29
∙1∙   ∙driver's license, social security card.∙∙1∙  ∙ultimately
                                                 Because   he     recommended for hire.
∙2∙                                            ∙2∙ ∙ ∙ ∙I ∙ ∙ ∙Who made that recommendation?
      ∙was a previously sworn law enforcement officer,
∙3∙   ∙would have had to have gotten his basic ∙3∙
                                                law ∙ ∙ ∙ A.∙ ∙The recommendation to hire ­­ when you
∙4∙   ∙enforcement certificate.                ∙4∙ ∙first recommended to hire, we send it to the sher
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙So at some point in time, all ∙5∙
                                                that∙or  to training
                                                      stuff  is       standards.∙ To training standards,
∙6∙                                            ∙6∙ through
      ∙being gathered and compiled as we're going   ∙made that
                                                             the recommendation.∙ It should be on a form
∙7∙   ∙process of trying to get him hired.     ∙7∙ ∙that I sent to training standards saying I recomm
∙8∙                                            ∙8∙ ∙to
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ But is it safe to say that   the hire.
                                                          panel,
∙9∙                                            ∙9∙ you
      ∙the three panel, would have convened after   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So can you tell me, how does tha
10∙   ∙received all of the necessary documents?10∙ ∙process work?∙ Would you recommend him for hire t
11∙   ∙ ∙ ∙ A.∙ ∙No, no.∙ Not necessarily.∙ It 11∙
                                                wouldn't   be first and then to training standards or ­
                                                    ∙sheriff
12∙   ∙safe to say that, because, again, some of
                                               12∙this
                                                    ∙ ∙ stuff
                                                         ∙ A.∙ ∙Yeah.∙ After we finish the last panel
13∙   ∙you get back ahead of time; some of the 13∙
                                                stuff
                                                    ∙interview,
                                                       you        then a recommendation would be made to
14∙   ∙don't get back ahead of time.∙ It just depends   on when
                                               14∙ ∙sheriff    to hire or not to hire.
15∙   ∙I had time to put it out, when I sat down
                                               15∙at∙ the
                                                      ∙ ∙ Q.∙ ∙Okay.∙ And so the recommendation ultima
16∙                                            16∙when
      ∙computer and ran the information and then    ∙washis
                                                          recommended to hire Mr. White?
17∙   ∙panel interview was.                    17∙ ∙ ∙ ∙ A.∙ ∙Not to the sheriff.
18∙   ∙ ∙ ∙ ∙ ∙ ∙Specifically to Mr. White, I can't
                                               18∙ ∙ tell   you ∙Not to the sheriff?
                                                      ∙ ∙ Q.∙
19∙   ∙how that fell in line.                  19∙ ∙ ∙ ∙ A.∙ ∙That's correct.
20∙                                            20∙ panel
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you recall Mr. White's   ∙ ∙ ∙ Q.∙ ∙So who recommended Mr. White for hire?
21∙                                            21∙ he
      ∙interview and how many of those interviews   ∙ ∙had?
                                                         ∙ A.∙ ∙Once the panel ­­ our recommendations i
22∙   ∙ ∙ ∙ A.∙ ∙I do not.∙ He had a minimum of22∙  ∙just
                                                 one,  but ajust
                                                              recommendation.∙ Ultimately, the sheriff h
23∙   ∙like anybody else, they could do one or 23∙  ∙the
                                                two.∙  It last
                                                           just say on whether or not we're going to swe
24∙                                            24∙three.∙
      ∙really depends.∙ And maybe sometimes even    ∙him in,Youand I get all the information to training
25∙   ∙know, it depends on certain circumstances.∙   But for
                                               25∙ ∙standards.∙    He has that final say; the panel does




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 171 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 30..33
Weldon Wallace Bullock, 02/25/2021
                                        Page 30                                       Page 32
∙1∙   ∙have that final say.                    ∙1∙ ∙ ∙ ∙ Q.∙ ∙And who was "we"?∙ Who is "we"?
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ I understand.∙ I'm just∙2∙
                                                 trying
                                                    ∙ ∙ ∙toA.∙get∙I'm ­­ you know, typically we go back i
∙3∙   ∙a timeline together.                    ∙3∙ ∙whoever was with me during the time that we
∙4∙   ∙ ∙ ∙ A.∙ ∙I don't know the timeline.∙ I ∙4∙
                                                don't  know.
                                                    ∙interviewed    Mr. White, who ­­ the gentlemen ­­ th
∙5∙   ∙ ∙ ∙ Q.∙ ∙So ­­ but he was ultimately ­­∙5∙
                                                 we ∙three
                                                     know heof us would go back in ­­ or two of us, how
∙6∙   ∙was hired.                              ∙6∙ ∙many it was, would go back in and talk to the she
∙7∙                                            ∙7∙be∙ hired?
      ∙ ∙ ∙ ∙ ∙ ∙So the panel recommended him to      ∙ ∙ Q.∙ ∙But you don't remember who "we" was?
∙8∙                                            ∙8∙him
      ∙ ∙ ∙ A.∙ ∙No, the panel did not recommend    ∙ ∙to∙ be
                                                           A.∙ ∙No.∙ I don't remember.
∙9∙   ∙hired.                                  ∙9∙ ∙ ∙ ∙ Q.∙ ∙In this particular one, how many ­­ how
10∙   ∙ ∙ ∙ Q.∙ ∙The panel didn't recommend Mr.10∙
                                                 White  to be have you recommended in ­­ or deputies h
                                                    ∙officers
11∙   ∙hired by the sheriff?                   11∙ ∙you recommended not to be hired?
12∙   ∙ ∙ ∙ A.∙ ∙That's correct.               12∙ ∙ ∙ ∙ A.∙ ∙I don't have a number.∙ I've been doing
13∙                                            13∙ then,
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So what did the panel do,   ∙sinceif1997.∙
                                                               it    I couldn't ­­ there's no ­­ I have n
14∙   ∙didn't recommend him to be hired?       14∙ ∙of knowing.∙ There have been a lot we recommended
15∙   ∙ ∙ ∙ A.∙ ∙I don't ­­ maybe I don't understand
                                               15∙ ∙tothehire.∙ There have been a lot we've recommended
16∙   ∙question.                               16∙ ∙hire.
17∙   ∙ ∙ ∙ Q.∙ ∙Yeah.∙ If the panel convened and
                                               17∙ interviewed
                                                    ∙ ∙ ∙ Q.∙ ∙Give me just a roundabout number as in
18∙   ∙Mr. White to determine if he was to be recommended
                                               18∙ ∙lot."∙ to Five?
19∙   ∙the sheriff to be hired, right, that was19∙
                                                 the∙ whole
                                                      ∙ ∙ A.∙ ∙It's ­­ if you could somehow tally up t
20∙   ∙purpose of convening the panel, correct?20∙ ∙amount of applications we've had since 1997 until
21∙   ∙ ∙ ∙ A.∙ ∙The whole purpose of the panel21∙
                                                 is ∙left  office, I mean, I cannot put a number on it
                                                     to gather
22∙   ∙information about the applicant so that 22∙
                                                we can
                                                    ∙because I have no way of formulating how many.∙ I
23∙                                            23∙to∙just
      ∙determine whether or not we recommend him           be making up something.
                                                      be hired
24∙   ∙or not.                                 24∙ ∙ ∙ ∙ Q.∙ ∙So in 1997, you were in investigation?∙
25∙                                            25∙ ∙sat on panels in 1997 also?
      ∙ ∙ ∙ Q.∙ ∙Right.∙ And that's what I'm saying.
                                        Page 31                                       Page 33
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙Did this panel recommend Mr. White
                                               ∙1∙ ∙ for
                                                      ∙ ∙ A.∙ ∙I did.∙ I did.∙ As a matter of fact, th
∙2∙   ∙hiring?                                 ∙2∙ ∙forms you see, because it was so ­­ done so
∙3∙   ∙ ∙ ∙ A.∙ ∙No.∙ Not to the sheriff.      ∙3∙ ∙haphazardly before, I created these forms.∙ I'm t
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So what did the panel do,
                                               ∙4∙ then?
                                                    ∙one that started the process of coming in and goi
∙5∙                                            ∙5∙ ∙through ­­ sitting down and going through a proce
      ∙ ∙ ∙ A.∙ ∙We recommended not to hire him.
∙6∙   ∙ ∙ ∙ Q.∙ ∙You recommended the sheriff not
                                               ∙6∙to∙back
                                                      hire when I got hired and back under ­­ not Sheri
∙7∙   ∙Mr. White?                              ∙7∙ ∙White but the other sheriff.∙ You would walk in,
∙8∙   ∙ ∙ ∙ A.∙ ∙That's correct.               ∙8∙ ∙he would shake your hand when you were hired.
∙9∙   ∙ ∙ ∙ Q.∙ ∙And the sheriff went ahead and∙9∙
                                                 hired
                                                    ∙ ∙ him,
                                                         ∙ ∙ ∙ ∙I was hired that way.∙ I was hired with
10∙   ∙anyhow?                                 10∙ ∙even putting an application in.∙ He said, "You're
11∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   11∙ ∙hired."∙ I came back to get an application after
12∙                                            12∙ ∙process, and I thought that wasn't how the proces
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you tell me about that
13∙   ∙recommendation.                         13∙ ∙to be.∙ So this particular format you see here is
14∙   ∙ ∙ ∙ A.∙ ∙I think vaguely we discussed that   he had I came up with that.
                                               14∙ ∙doing.∙
15∙   ∙been fired for so many ­­ from previous 15∙
                                                positions
                                                    ∙ ∙ ∙ ∙that
                                                             ∙ ∙So I've been doing that type work since
16∙   ∙he had, and I think that was the reason 16∙
                                                why ∙1997.
                                                     we
17∙   ∙recommended not to hire him.            17∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ So when you say ­­ you're
18∙                                            18∙ ∙talking
      ∙ ∙ ∙ Q.∙ ∙Did you­all put that recommendation    in    about the letter on the sheriff's letterh
19∙   ∙writing?                                19∙ ∙ ∙ ∙ A.∙ ∙Yes.
20∙   ∙ ∙ ∙ A.∙ ∙I think we walked down to the 20∙
                                                sheriff
                                                    ∙ ∙ ∙and
                                                           Q.∙ ∙Not the court form?
21∙   ∙talked to him.                          21∙ ∙ ∙ ∙ A.∙ ∙No, not the court form.
22∙                                            22∙ ∙you
      ∙ ∙ ∙ Q.∙ ∙And what did the sheriff say when    ∙ ∙said
                                                           Q.∙ ∙Okay.∙ But the court form requesting th
23∙   ∙it?                                     23∙ ∙background would have been part of the hiring pro
24∙                                            24∙ president,
      ∙ ∙ ∙ A.∙ ∙He said, "Unless he's killed the   ∙ ∙ ∙ A.∙ ∙Like, if you're referring to the AOC 31
25∙   ∙I'm going to hire him."                 25∙ ∙form ­­




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 172 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 34..37
Weldon Wallace Bullock, 02/25/2021
                                        Page 34                                       Page 36
∙1∙   ∙ ∙ ∙ Q.∙ ∙Yes.                          ∙1∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?
∙2∙   ∙ ∙ ∙ A.∙ ∙Right.∙ This is something that∙2∙
                                                 we ∙done,
                                                      ∙ ∙ Q.∙
                                                            but ∙How long had he been the sheriff at tha
∙3∙                                            ∙3∙ ∙point?
      ∙I have been at the sheriff's office's where   this
∙4∙   ∙wasn't even done.                       ∙4∙ ∙ ∙ ∙ A.∙ ∙He became sheriff in '06, I think.∙ Hol
∙5∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙5∙ ∙'06.∙ And he stopped being sheriff in 2018.
∙6∙   ∙ ∙ ∙ A.∙ ∙That's why I ­­ the process had
                                               ∙6∙started.
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you said it wasn't the first
∙7∙                                            ∙7∙ ∙ ∙­­∙ when
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can ­­ when did that process       ∙ ∙ ∙Can you name an instance in which he di
∙8∙                                            ∙8∙ ∙take check
      ∙did the process of seeking a criminal background    your recommendation?
∙9∙   ∙start?∙ Do you recall that?             ∙9∙ ∙ ∙ ∙ A.∙ ∙He didn't take my recommendation for
10∙   ∙ ∙ ∙ A.∙ ∙Well, you have to ­­ you have 10∙  ∙Mr. White.
                                                to run
11∙   ∙somebody's criminal background check.∙ Training
                                               11∙ ∙ ∙ ∙ Q.∙ ∙Aside from Mr. White.
12∙   ∙standards won't allow you to submit an applicant
                                               12∙ ∙ ∙ ∙ A.∙ ∙Oh, yes.∙ There was a young lady named
13∙   ∙without a background check being done.∙ 13∙
                                                So the
                                                    ∙Kimberly Gregory from Durham.
14∙   ∙background had to be done in some form or
                                               14∙fashion.
                                                    ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ You can't talk about any
15∙   ∙ ∙ ∙ ∙ ∙ ∙The way in which it was done, 15∙
                                                you ∙know,
                                                      ∙ ∙ particular person.
16∙   ∙early on, even ­­ even through me, you would
                                               16∙ ∙ call
                                                      ∙ ∙ ∙the∙ ∙THE WITNESS:∙ Oh, okay.∙ All right.
17∙   ∙clerk up and say, "This is me.∙ Send me 17∙
                                                information
                                                    ∙ ∙ ∙ ∙ ∙ ∙Well, there was a young lady who was fr
18∙                                            18∙ they
      ∙you've got on this person right here," and   ∙ ∙ ∙would
                                                           Durham Police Department that I recommended
19∙   ∙do it.∙ But then over time, that didn't 19∙
                                                go.∙∙ That
                                                      ∙ ∙ the panel recommended to hire, and he didn't
20∙                                            20∙ ∙ ∙ request
      ∙didn't wash.∙ So over time, we had to formally   ∙ hire, which stood out.∙ The reason why that
21∙   ∙it in writing and sign it as the requester,
                                               21∙ ∙and
                                                      ∙ ∙then
                                                           stands out in my mind is because her trainin
22∙   ∙they would send us the information.     22∙ ∙ ∙ ∙ portfolio was really, really thick.∙ It was
23∙   ∙ ∙ ∙ Q.∙ ∙Was that a ­­                 23∙ ∙ ∙ ∙ thick as this right here, and I thought she
24∙   ∙ ∙ ∙ A.∙ ∙The way that started, I don't 24∙
                                                know,
                                                    ∙ ∙but  I
                                                        ∙ have   been a good hire.
25∙                                            25∙ ∙BY MS. ROBINSON:
      ∙know in the beginning, it wasn't that way.

                                        Page 35                                       Page 37
∙1∙   ∙ ∙ ∙ Q.∙ ∙Was that due to a change in policy
                                               ∙1∙ ∙ of
                                                      ∙ ∙ Q.∙ ∙Okay.∙ So I want to ­­ I want to unders
∙2∙                                            ∙2∙ ∙your role a little more.∙ I know you sat on these
      ∙training standards or policy of Vance County?
∙3∙                                            ∙3∙ ∙hiring
      ∙ ∙ ∙ A.∙ ∙No.∙ That was just my own personal   taking panels, and that was probably one aspect o
∙4∙                                            ∙4∙ I∙your
      ∙the bull by the horns and doing it because          role at the time of Mr. White's employment,
                                                      didn't
∙5∙   ∙like the way it was done.               ∙5∙ ∙particular.∙ And I've asked you some about it, bu
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ So Mr. White was∙6∙
                                                 not∙would ­­ you said that you were in a different
∙7∙   ∙recommended but was hired.              ∙7∙ ∙division.
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙Do you recall Mr. White when he
                                               ∙8∙started
                                                    ∙ ∙ ∙ ∙at∙ ∙What division were you in?
∙9∙   ∙the sheriff's department?∙ Do you recall∙9∙
                                                 any∙ ­­
                                                      ∙ ∙any
                                                           A.∙ ∙I was in charge of the administration
10∙   ∙specifics about his employment?         10∙ ∙division and the divisions that are under me.
11∙   ∙ ∙ ∙ A.∙ ∙No.∙ Once I ­­ because he's not
                                               11∙coming
                                                    ∙ ∙ ∙ to
                                                           Q.∙my∙So what does "administrative" mean,
12∙   ∙division, I don't ­­ I wouldn't see him 12∙
                                                on a∙"administrative division"?
13∙   ∙day­to­day basis, or I wouldn't interact13∙
                                                 with
                                                    ∙ ∙him  on a∙I'm responsible for records, like for t
                                                         ∙ A.∙
14∙   ∙day­to­day basis.∙ You know, I ­­ once all
                                               14∙ the
                                                    ∙DCI records, gun permits, concealed handgun permi
15∙   ∙paperwork is gone, I don't ­­ you know, 15∙
                                                I don't
                                                    ∙civilhave
                                                            papers, criminal investigations, evidence,
16∙   ∙anything more in terms of directly interacting
                                               16∙ ∙background
                                                        with      information, fingerprints.∙ I was in c
17∙   ∙him on a day­to­day basis.∙ I don't have17∙  ∙of court
                                                 anything   thatdivision.
18∙   ∙I recall that I could add.              18∙ ∙ ∙ ∙ Q.∙ ∙So, Mr. Bullock, walk me through, like,
19∙                                            19∙ ∙typical
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ How did that make you feel   when the day in your life when ­­ at the time of
20∙                                            20∙ ∙Mr. White's employment.
      ∙sheriff did not take your recommendation?
21∙                                            21∙of∙ way.
      ∙ ∙ ∙ A.∙ ∙It didn't make me feel any kind      ∙ ∙ A.∙ ∙I don't know.∙ I don't know if I can sa
22∙   ∙That ­­ it wouldn't be the first time he22∙
                                                 didn't   take day.∙ I don't know if ­­
                                                    ∙typical
23∙   ∙my recommendation.                      23∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Objection.∙ Relevance.
24∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ How long had he been the    ∙BY MS.atROBINSON:
                                               24∙sheriff
25∙   ∙that point?                             25∙ ∙ ∙ ∙ Q.∙ ∙You can answer the question.∙ Please an




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 173 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 38..41
Weldon Wallace Bullock, 02/25/2021
                                        Page 38                                       Page 40
∙1∙   ∙the question.                           ∙1∙ ∙incident report for that.∙ I don't know.
∙2∙                                            ∙2∙ ∙do∙ my
      ∙ ∙ ∙ A.∙ ∙I would come to work, and I would      ∙ Q.∙ ∙You wouldn't have to do that at all, ri
∙3∙                                            ∙3∙ reports.
      ∙duties as ­­ you know, I would go over the   ∙That's notI part of your job.∙ You know, when is t
∙4∙                                            ∙4∙ were
      ∙would look at them.∙ It was there ­­ there   ∙ ∙ ∙times
                                                           A.∙ ∙If debris was in the road big enough to
∙5∙   ∙that I might not come to work because I ∙5∙
                                                was ∙that
                                                     out onwould
                                                             a    impede traffic, then, yeah, you would
∙6∙   ∙homicide the night before.              ∙6∙ ∙been expected to stop and get that stuff out of t
∙7∙   ∙ ∙ ∙ Q.∙ ∙What type of reports would you∙7∙
                                                 go ∙road
                                                     over? and move it over to the side.
∙8∙   ∙ ∙ ∙ A.∙ ∙I would go over the incident reports.
                                               ∙8∙ ∙ ∙ ∙ Q.∙ ∙Okay.
∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what is an incident∙9∙  ∙ ∙ ∙ A.∙ ∙You wouldn't write a report for that.
                                                 report?
10∙                                            10∙ ∙ when
      ∙ ∙ ∙ A.∙ ∙It's reports generated by officers   ∙ ∙ Q.∙ ∙Okay.∙ So you mentioned incident report
11∙   ∙they're assigned a department number to 11∙
                                                a particular
                                                    ∙You mentioned use of force.
12∙   ∙incident, a particular record.          12∙ ∙ ∙ ∙ ∙ ∙ ∙Tell me about your involvement in
13∙   ∙ ∙ ∙ Q.∙ ∙By "incident" and "record," what
                                               13∙ does  that
                                                    ∙use­of­force   engagements or investigations.
14∙                                            14∙ ∙it∙ mean
      ∙­­ does it mean something went wrong?∙ Does      ∙ A.∙ ∙Some use­of­force reports would come th
15∙                                            15∙ ∙on
      ∙something went right?∙ What does that mean,   an the days that I was working.∙ I would take a l
16∙   ∙"incident report"?                      16∙ ∙at them.∙ I would try to contact the person's
17∙   ∙ ∙ ∙ A.∙ ∙It means that the sheriff's department    was
                                               17∙ ∙supervisor    and sort of engage what was going on w
18∙                                            18∙ ∙that.∙
      ∙involved in something that required a report   to be And then if I felt that it was necessary f
19∙   ∙written.∙ The reports could be on forms 19∙
                                                that's
                                                    ∙to called
                                                        generate an administration investigation, I wo
20∙                                            20∙ ∙start
      ∙investigation incident reports.∙ The reports   can bean administrative investigation.
21∙   ∙something on a form called operation reports.∙
                                               21∙ ∙ ∙ It's
                                                        ∙ Q.∙ ∙So would all use­of­force reports go th
22∙                                            22∙ ∙you?
      ∙just ­­ they have numbers that you can track   them and
23∙   ∙see, you know, who was assigned to it.∙ 23∙  ∙ ∙ ∙ A.∙ ∙No.∙ Not necessarily.∙ They would ­­
                                                If the
24∙   ∙information was generated through 911, a24∙
                                                 report
                                                    ∙depending
                                                         number on who ­­ you know, how extensive they
25∙                                            25∙ out
      ∙that could be trackable and kind of figure   ∙Something
                                                        what     in which someone was hurt, that would c

                                        Page 39                                       Page 41
∙1∙   ∙happened, what went on.∙ And the deputies
                                               ∙1∙would
                                                    ∙to me.∙
                                                          writeSomething that you drew your gun and you
∙2∙   ∙those reports.∙ And in the mornings, I would
                                               ∙2∙ ∙didn't
                                                      come in,
                                                             do anything else but drew your gun, that
∙3∙   ∙and I would look at those.              ∙3∙ ∙wouldn't come to me.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Are there any instances in which
                                               ∙4∙ an
                                                    ∙ ∙incident
                                                        ∙ Q.∙ ∙Okay.∙ So officers are required to repo
∙5∙   ∙report is required to be written?       ∙5∙ ∙when they draw their gun?
∙6∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙6∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙7∙   ∙ ∙ ∙ Q.∙ ∙What are those instances?     ∙7∙ ∙ ∙ ∙ Q.∙ ∙And what would that ­­ that would be a
∙8∙   ∙ ∙ ∙ A.∙ ∙A murder, you have to write an∙8∙
                                                 incident
                                                    ∙use­of­force report?
∙9∙   ∙report.∙ A break­in, you got to write an∙9∙  ∙ ∙ ∙ A.∙ ∙Use­of­force report and an investigatio
                                                 incident
10∙                                            10∙ ∙incident
      ∙report.∙ A rape, you got to write an incident   report. report.
11∙   ∙A chase, you got to write an incident report.∙
                                               11∙ ∙ ∙ Use   of ∙Okay.∙ And so you said the typical proc
                                                         ∙ Q.∙
12∙   ∙force, you got to write an incident report.∙   If yoube for you to contact the person's supervis
                                               12∙ ∙would
13∙   ∙got bit by a dog, you got to write an incident
                                               13∙ ∙ ∙ report.
                                                         ∙ A.∙ ∙Yeah.∙ I would have a conversation abou
14∙   ∙ ∙ ∙ ∙ ∙ ∙There's a lot more than I could
                                               14∙probably
                                                    ∙what the officer writes, and I want to kind of ge
15∙   ∙name.                                   15∙ ∙feel and let the supervisor know what was going o
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         16∙ ∙want to make sure the supervisor knew, and it may
17∙   ∙ ∙ ∙ A.∙ ∙Those are just examples.      17∙ ∙something as simple as a telephone call.∙ And
18∙                                            18∙when
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what are examples of    ∙depending
                                                        you      on when you were working, I just may ha
19∙   ∙don't have to write an incident report? 19∙ ∙them come to my office.∙ I may walk up to where t
20∙                                            20∙question.
      ∙ ∙ ∙ A.∙ ∙I don't know how to answer that    ∙are and just say, "Hey, do you know about this?∙
21∙   ∙What are examples of when you don't?∙ I 21∙
                                                don't
                                                    ∙you
                                                       know
                                                          know what happened?"
22∙   ∙that I can answer that question.∙ It's not   ∙ ∙like,
                                               22∙ ­­    ∙ Q.∙if∙Okay.∙ And what would you do next typic
23∙   ∙you're driving down the road and you see23∙  ∙ ∙trash
                                                 some    ∙ A.∙in∙If it rose to the level of an administr
24∙   ∙the road and you get out of your car and24∙
                                                 you∙investigation,
                                                      get the         I would start an administrative
25∙   ∙trash out of the road, you wouldn't have25∙
                                                 to ∙investigation.
                                                     write an




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 174 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 42..45
Weldon Wallace Bullock, 02/25/2021
                                        Page 42                                       Page 44
∙1∙   ∙ ∙ ∙ Q.∙ ∙And that would consist of what?∙
                                               ∙1∙ Explain
                                                    ∙ ∙ ∙ ∙ ∙ ∙And the recommendation would be to ­­ w
∙2∙   ∙what an administrative investigation is.∙2∙ ∙this is?
∙3∙                                            ∙3∙ ∙ ∙ ∙the
      ∙ ∙ ∙ A.∙ ∙I would gather information concerning     A.∙ ∙It could be to exonerate.∙ It could be
∙4∙                                            ∙4∙ statements
      ∙particular incident, whether it be witness   ∙suspend with pay.∙ It could be to demote.∙ It cou
∙5∙                                            ∙5∙out
      ∙or ­­ it may be having another officer go    ∙toand
                                                        tell  them their services are no longer needed.
                                                            talk
∙6∙   ∙to a person while I do something else.∙ ∙6∙
                                                Eventually,
                                                    ∙ ∙ ∙ Q.∙it∙Was there a particular continuum?∙ So,
∙7∙                                            ∙7∙ was
      ∙will come down to talk to the officer that   ∙a ­­
                                                        thelike, a ­­ if ­­ say an officer had ­­ Offic
∙8∙   ∙subject of that particular use of force.∙8∙ ∙had been involved in an incident report before, a
∙9∙   ∙ ∙ ∙ Q.∙ ∙And, typically, how long does ∙9∙  ∙use­of­force report before, was there any type of
                                                those
10∙   ∙investigations take to be resolved?     10∙ ∙escalation, any type of process?
11∙   ∙ ∙ ∙ A.∙ ∙There's no typical.∙ It depends
                                               11∙on∙ the
                                                      ∙ ∙ A.∙ ∙I don't know that I understand.
12∙   ∙circumstances.                          12∙ ∙ ∙ ∙ Q.∙ ∙Were there ­­ were there steps to the
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         13∙ ∙consequences or ­­ to your recommendation?∙ Did t
14∙   ∙ ∙ ∙ A.∙ ∙So I can't tell you what ­­ how
                                               14∙long
                                                    ∙progressively get worse?
15∙   ∙typically they last, and I don't have a 15∙  ∙ ∙ ∙frame
                                                working    A.∙ ∙Oh, did the recommendation steps get wo
16∙   ∙of, you know, how long these things take.∙
                                               16∙ I∙based
                                                      don't on what they did before?
17∙                                            17∙ ∙ ∙ ∙ Q.∙ ∙Yes.
      ∙have that committed to any type of memory.
18∙   ∙ ∙ ∙ Q.∙ ∙On average?                   18∙ ∙ ∙ ∙ A.∙ ∙No.∙ I just ­­ my recommendation is bas
19∙                                            19∙shoot
      ∙ ∙ ∙ A.∙ ∙You know, we've had officers to    ∙the incident I had before me.
20∙                                            20∙ ∙We∙ had
      ∙people, so that takes a little bit longer.∙      ∙ Q.∙ ∙Okay.∙ So it could be a first­time inci
21∙   ∙officers to do something a lot less than21∙
                                                 shoot  people,
                                                    ∙that  if you felt like it was egregious enough, th
22∙   ∙and they will be a little shorter, but I22∙
                                                 don't
                                                    ∙ ∙ have
                                                        ∙ A.∙a ∙That's correct.
23∙   ∙working memory of how long they take. 23∙ ∙ ∙ ∙ Q.∙ ∙So I want to ­­ are you familiar with t
24∙                                            24∙ ∙you're familiar with the use­of­force policy, cor
      ∙ ∙ ∙ ∙ ∙ ∙Things can be delayed by getting
25∙                                            25∙somebody
      ∙information, and things can be delayed by    ∙ ∙ ∙ A.∙not∙I don't have it to memory now because I

                                        Page 43                                       Page 45
∙1∙   ∙working or somebody in place.∙ I don't have
                                               ∙1∙ ∙haven't
                                                    a ­­ I looked at it in a long, long time.∙ So ­­
∙2∙                                            ∙2∙ long
      ∙don't have a working memory of what ­­ how  ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can we get the
∙3∙   ∙something like that would take.         ∙3∙ ∙ ∙ ∙ use­of­force policy pulled up.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Can you tell me about the steps?∙  Was MS.
                                               ∙4∙ ∙BY    there
                                                              ROBINSON:
∙5∙   ∙any set number of steps that you would take    ∙ ∙ aQ.∙ ∙Take a moment to look over it, if you w
                                               ∙5∙ ∙from
∙6∙   ∙report to completion?                   ∙6∙ ∙ ∙ ∙ A.∙ ∙Okay.
∙7∙                                            ∙7∙ What
      ∙ ∙ ∙ A.∙ ∙I don't know that I understand.∙  ∙ ∙ ∙doQ.∙you∙Okay.∙ Can you read the name at the bot
∙8∙   ∙mean by "steps"?                        ∙8∙ ∙of this policy, Vance County.
∙9∙   ∙ ∙ ∙ Q.∙ ∙Any way in which you would operate
                                               ∙9∙ ∙ to
                                                      ∙ ∙ A.∙ ∙Vance County Sheriff's Office Policy Ma
10∙   ∙investigate a case?∙ Would you convene a10∙ ∙ ∙ ∙ Would
                                                 panel?∙   Q.∙ ∙Okay.∙ And then can you identify this
11∙   ∙you ­­ you know, you talked about meeting
                                               11∙with
                                                   ∙policy.
                                                        a
12∙   ∙supervisor.                             12∙ ∙ ∙ ∙ A.∙ ∙Like, read from the bottom line?
13∙                                            13∙ ∙ ∙ I∙ Q.∙ ∙No.∙ At the directive.∙ Which directive
      ∙ ∙ ∙ A.∙ ∙So, no, I wouldn't convene a panel.
14∙   ∙would, again, interview any witnesses, interview
                                               14∙ ∙this?∙ anyLook in the top right­hand corner, Mr. Bul
15∙   ∙victims.∙ I would gather data from 911.∙15∙
                                                 I would
                                                   ∙ ∙ ∙ A.∙ ∙Oh, I can't see the top right­hand corn
16∙                                            16∙ ∙to∙ the
      ∙gather data from the officer.∙ I would talk      ∙ Q.∙ ∙Oh, you don't have it in front of you?
17∙                                            17∙ ∙to∙ ∙ A.∙ ∙Directive B.9.
      ∙officer.∙ Any documentation that's relevant
18∙   ∙whatever happened, I would gather those 18∙
                                                documents.
                                                   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what's the effective date of
19∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And would you then make19∙
                                                 a ∙policy?
20∙   ∙recommendation to the ­­                20∙ ∙ ∙ ∙ A.∙ ∙7­15­2009.
21∙   ∙ ∙ ∙ A.∙ ∙After I had finished everything
                                               21∙that
                                                   ∙ ∙ I∙ know
                                                           Q.∙ ∙And so it's safe to say this is Vance
22∙                                            22∙ ∙County's use­of­force policy?
      ∙to do, then I would make a recommendation.
23∙   ∙ ∙ ∙ Q.∙ ∙And who would you make a recommendation
                                               23∙ ∙ ∙ ∙ A.∙to? ∙(The witness nodded head.)
24∙   ∙ ∙ ∙ A.∙ ∙To the sheriff.               24∙ ∙ ∙ ∙ Q.∙ ∙Have you had a chance to review the che
25∙   ∙ ∙ ∙ Q.∙ ∙To the sheriff?               25∙ ∙agents section of this policy on Page 1?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 175 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 46..49
Weldon Wallace Bullock, 02/25/2021
                                        Page 46                                       Page 48
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Is this an exhibit ∙1∙
                                                that's
                                                    ∙BY marked?
                                                         MS. ROBINSON:
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ This is Exhibit∙2∙  ∙ ∙ ∙3.Q.∙ ∙Mr. Bullock, you've had an opportunity
                                                 Number
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.∙ It would be ∙3∙  ∙review
                                                helpful   to this document?
∙4∙   ∙ ∙ ∙ mark these exhibits.               ∙4∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ They will be.∙ ∙5∙
                                                You ∙know,
                                                      ∙ ∙ Q.∙ ∙Okay.∙ And can you define what this doc
∙6∙   ∙ ∙ ∙ honest to God, you­all didn't mark ∙6∙
                                                any ∙is.
                                                     exhibits.
∙7∙   ∙ ∙ ∙ I will say that.                   ∙7∙ ∙ ∙ ∙ A.∙ ∙It's the documents that contained some
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ It would be helpful∙8∙
                                                 to ∙information
                                                     mark the     from my administrative investigation
∙9∙   ∙ ∙ ∙ exhibits so we know what we're talking   about. White's actions pertaining to use of force
                                               ∙9∙ ∙Deputy
10∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ We will.∙ We will.
                                               10∙ ∙against Latwanya Oliver.
11∙   ∙ ∙ ∙ ∙(Exhibit 3 was marked for identification.)
                                               11∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Let the record re
12∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ If you could put Number
                                               12∙ ∙ 3∙ on  the the witness has identified what should
                                                         ∙ that
13∙   ∙ ∙ ∙ bottom of that.∙ Do you need a pen?13∙ ∙ ∙ ∙ marked as Exhibit 4.
14∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.           14∙ ∙ ∙ ∙ ∙(Exhibit 4 was marked for identification.)
15∙   ∙BY MS. ROBINSON:                        15∙ ∙BY MS. ROBINSON:
16∙   ∙ ∙ ∙ Q.∙ ∙Have you had a chance to review
                                               16∙the
                                                    ∙ ∙chemical
                                                         ∙ Q.∙ ∙Do you recall this incident?∙ Do you re
17∙   ∙agents?                                 17∙ ∙drafting this document?
18∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   18∙ ∙ ∙ ∙ A.∙ ∙Yes.
19∙   ∙ ∙ ∙ Q.∙ ∙And do you mind reading that second
                                               19∙ ∙ ∙bullet?
                                                         ∙ Q.∙ ∙Okay.∙ Can you explain to me the proces
20∙                                            20∙Capsicum
      ∙ ∙ ∙ A.∙ ∙"Prior to issuance of Oleoresin    ∙which you employed when conducting this investiga
21∙                                            21∙ ∙ training
      ∙Spray (OC Spray), all deputies shall receive   ∙ ∙ A.∙ ∙I gathered up the use­of­force report,
22∙   ∙in its use, which will include instruction
                                               22∙ and
                                                    ∙incident
                                                        actual report, the information that was obtaine
23∙                                            23∙ ∙from Ms.
      ∙application to afford the deputy an understanding    of Oliver, the information that was obtaine
24∙   ∙the effects.∙ Any use of OC Spray other 24∙
                                                than∙from
                                                      in a the hospital.∙ I listened to the 911 tapes,
25∙   ∙training situation or spraying of animals
                                               25∙for
                                                    ∙recordings.∙ I conducted interviews.

                                        Page 47                                       Page 49
∙1∙                                            ∙1∙ ∙ ∙ by
      ∙self­protection shall be reported, as required    ∙ Q.∙
                                                             this∙So Ms. Oliver filed a complaint?∙ Is th
∙2∙   ∙policy."                                ∙2∙ ∙what you're saying?
∙3∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And as someone who evaluates
                                               ∙3∙ ∙ ∙use    of ∙Yes.∙ Ms. Oliver filed a complaint.
                                                         ∙ A.∙
∙4∙                                            ∙4∙those
      ∙force, what does that sentence mean ­­ or    ∙ ∙ ∙ Q.∙ ∙Okay.∙ When did she ­­ do you recall wh
∙5∙   ∙sentences mean?                         ∙5∙ ∙she filed that complaint, that written complaint?
∙6∙   ∙ ∙ ∙ A.∙ ∙That you can only carry the mace
                                               ∙6∙ that
                                                    ∙ ∙ ∙theA.∙ ∙I don't know the day.
∙7∙                                            ∙7∙to∙ have
      ∙sheriff's office issues you, and you have             some∙On the date of the incident, the date a
                                                       ∙ ∙ Q.∙
∙8∙   ∙proof that you've been trained, and you ∙8∙
                                                can't
                                                    ∙thespray
                                                          incident?
∙9∙   ∙animals.                                ∙9∙ ∙ ∙ ∙ A.∙ ∙It was within that same week, but I don
10∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ I want to ­­ I'm10∙
                                                 going
                                                    ∙knowto exactly
                                                             come    when she did it.
11∙   ∙back to this policy, so just kind of leave
                                               11∙ it
                                                    ∙ ∙out,
                                                         ∙ Q.∙if ∙Okay.∙ So after she filed a written
12∙   ∙you will.                               12∙ ∙complaint, what occurred next?∙ How was this comp
13∙                                            13∙ about
      ∙ ∙ ∙ ∙ ∙ ∙But for now, I want to talk some   ∙processed?
                                                           the
14∙   ∙incident that you investigated in terms 14∙  ∙ ∙ White.
                                                of Mr.   ∙ A.∙ ∙She may have talked to Captain Watkins.
15∙   ∙Okay?                                   15∙ ∙would have talked to Mr. White.∙ I talked to his
16∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can we16∙
                                                 get∙supervisors.∙
                                                      that            I gathered the documents that I jus
17∙   ∙ ∙ ∙ report up.                         17∙ ∙mentioned before.
18∙   ∙BY MS. ROBINSON:                        18∙ ∙ ∙ ∙ Q.∙ ∙So who do you recall speaking to?
19∙   ∙ ∙ ∙ Q.∙ ∙Can you take a minute and review
                                               19∙ that
                                                    ∙ ∙ ∙ A.∙ ∙I recall speaking to Mr. White.∙ I reca
20∙   ∙document, please.                       20∙ ∙speaking to Lieutenant Goolsby, Sergeant Welborn,
21∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Chris, while he's
                                               21∙ reviewing
                                                    ∙Captain Watkins, Ms. Oliver.
22∙   ∙ ∙ ∙ that document, I'm just going to go22∙
                                                 get∙ a∙ refill
                                                         ∙ ∙ ∙ ∙In order to get the reports from 911, I
23∙   ∙ ∙ ∙ on coffee.                         23∙ ∙would have spoken to somebody at 911, but I don't
24∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.              24∙ ∙who.∙ I'm sure at some point in time, I talked to
25∙   ∙ ∙ (Recess in proceedings from 11:50 to 25∙
                                                11:55   a.m.)
                                                    ∙sheriff.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 176 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 50..53
Weldon Wallace Bullock, 02/25/2021
                                        Page 50                                       Page 52
∙1∙   ∙ ∙ ∙ Q.∙ ∙Let's go to ­­ I think it should
                                               ∙1∙ be
                                                    ∙have
                                                       Pagethat
                                                             2 conversation?
∙2∙   ∙and 3 of that report.∙ I'm going to come∙2∙
                                                 back
                                                    ∙ ∙and  ask ∙Sometime between me getting the inciden
                                                        ∙ A.∙
∙3∙   ∙you questions about these conversations,∙3∙
                                                 but∙report
                                                      I want and use­of­force report and submitting the
∙4∙   ∙you to go to Page 2 and 3 of the report.∙
                                               ∙4∙It∙conclusion.∙ I don't know exactly what day and ti
∙5∙   ∙illustrates what you based your decision∙5∙
                                                 on.∙that was on there.∙ I don't know the exact date a
∙6∙                                            ∙6∙ listed?
      ∙ ∙ ∙ ∙ ∙ ∙Do you see Mr. White's statement   ∙time.
∙7∙   ∙ ∙ ∙ A.∙ ∙It seems like the first ­­ are∙7∙
                                                 you∙ referring
                                                      ∙ ∙ Q.∙ ∙Okay.∙ That's fair.∙ What ­­ how ­­ wha
∙8∙   ∙to when he first said, "All hell broke loose"?
                                               ∙8∙ ∙occurred during that conversation?∙ What transpir
∙9∙                                            ∙9∙ ∙ ∙ ∙ A.∙ ∙He ­­ he sat down in my office and told
      ∙ ∙ ∙ Q.∙ ∙No.∙ Page 2 and 3 where it says
10∙   ∙"illustrations," your conclusion.       10∙ ∙what he had ­­ you know, his point of view of wha
11∙   ∙ ∙ ∙ A.∙ ∙All right.                    11∙ ∙happened.∙ And I listened, and then we ­­ I conti
12∙   ∙ ∙ ∙ Q.∙ ∙Right above your conclusions. 12∙ ∙on with the investigation.
13∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ And what was the question?
                                               13∙ ∙ ∙ ∙ Q.∙ ∙Did you take notes?
14∙   ∙ ∙ ∙ Q.∙ ∙The question is, this isn't ­­14∙  ∙ ∙ are
                                                 these  ∙ A.∙ ∙I would imagine that I did.∙ I don't ha
15∙                                            15∙ ∙anyon,
      ∙illustrations of which you based your decision     notes, but I would imagine that I did, but I
16∙   ∙correct?                                16∙ ∙know that to be factual.∙ I might have been typin
17∙   ∙ ∙ ∙ A.∙ ∙Yes.                          17∙ ∙the time.∙ I don't know.∙ I don't remember.
18∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you see Mr. White's 18∙
                                                statement
                                                    ∙ ∙ ∙ Q.∙ ∙But there would have been typewritten n
19∙   ∙listed?                                 19∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?
20∙   ∙ ∙ ∙ A.∙ ∙Yes.                          20∙ ∙ ∙ ∙ Q.∙ ∙There would have been typewritten notes
21∙                                            21∙ ∙ ∙ ∙ A.∙ ∙I'm saying I might have been ­­ I don't
      ∙ ∙ ∙ Q.∙ ∙Where is Mr. White's statement?
22∙                                            22∙ use
      ∙ ∙ ∙ A.∙ ∙It's ­­ what he wrote was in the   ∙if I was typing little snippets at the time.∙ I j
23∙   ∙report ­­ use of ­­ I mean the incident 23∙  ∙don't remember.∙ I don't know if I was typing or
                                                report
24∙   ∙1801­3870 and a use­of­force report.    24∙ ∙writing.∙ I don't remember.
25∙                                            25∙ ∙ ∙ ∙ that
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So are those the investigations    Q.∙ ∙And what did he say occurred?
                                        Page 51                                       Page 53
∙1∙   ∙you had with Mr. White?                 ∙1∙ ∙ ∙ ∙ A.∙ ∙I don't know that I can summarize it.
∙2∙   ∙ ∙ ∙ A.∙ ∙Are those the what?           ∙2∙ ∙don't know verbatim.∙ You know, he basically saw
∙3∙   ∙ ∙ ∙ Q.∙ ∙Investigations that you had with
                                               ∙3∙ Mr. White. the day before.∙ He turned around on it.
                                                   ∙speeding
∙4∙   ∙ ∙ ∙ A.∙ ∙I don't understand your question.
                                               ∙4∙ ∙think he ran the registration.∙ He confronted the
∙5∙   ∙ ∙ ∙ Q.∙ ∙Did you have direct conversations  with
                                               ∙5∙ ∙driver   about her speeding.∙ She became verbal wit
∙6∙   ∙Mr. White, or did you base it on these use­of­force
                                               ∙6∙ ∙and walked off.∙ I think she ­­ he got back out,
∙7∙   ∙reports and the incident report?        ∙7∙ ∙to the office.∙ He realized there was warrants.∙
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ I had direct conversation
                                               ∙8∙with
                                                   ∙went to the house to try to serve the warrants or
∙9∙   ∙Mr. White.                              ∙9∙ ∙to the house to try to make contact with her.∙ I
10∙   ∙ ∙ ∙ Q.∙ ∙But your conclusion wasn't based
                                               10∙ on
                                                   ∙hethat
                                                       called it an investigation at first.∙ He did n
11∙   ∙direct conversation?                    11∙ ∙make contact.∙ His shift ended.
12∙                                            12∙ gotten,
      ∙ ∙ ∙ A.∙ ∙It was based on everything I had  ∙ ∙ ∙ ∙ ∙ ∙He came back the following shift or the
13∙   ∙either through talking or whatever was written.∙   It
                                               13∙ ∙following   ­­ the next day or night.∙ He went ther
14∙   ∙was based on everything that I compiled 14∙
                                                in order
                                                   ∙checktoon the warrants.∙ She seemed cooperative at
15∙   ∙produce this report and make a recommendation.
                                               15∙ ∙first.∙ He tried to put the handcuffs on her.∙ I
16∙   ∙ ∙ ∙ Q.∙ ∙But it's not noted on this document;
                                               16∙ ∙he is
                                                       saidthat
                                                              something about she wouldn't let him get
17∙   ∙fair to say?                            17∙ ∙handcuffs on her, and he ­­ he said he performed
18∙   ∙ ∙ ∙ A.∙ ∙Is what not noted?            18∙ ∙takedown maneuver.
19∙   ∙ ∙ ∙ Q.∙ ∙Your conversations with Mr. White.
                                               19∙ ∙ ∙ ∙ ∙ ∙ ∙I asked him what takedown maneuver he
20∙   ∙ ∙ ∙ A.∙ ∙It's not fair to say because I20∙
                                                 quote some of and he couldn't tell me.
                                                   ∙performed,
21∙   ∙the things he said.                     21∙ ∙ ∙ ∙ Q.∙ ∙And how long did this conversation last
22∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's go back to your
                                               22∙statements
                                                   ∙ ∙ ∙ A.∙ ∙I don't recall.
23∙   ∙with ­­ or your conversations with, you 23∙
                                                said,
                                                   ∙ ∙ ∙ Q.∙ ∙Was it a half day?∙ Was it an hour
24∙   ∙Mr. White.∙ Let's start with Mr. White. 24∙ ∙conversation?
25∙   ∙ ∙ ∙ ∙ ∙ ∙How did that conversation go?∙25∙
                                                 When
                                                   ∙ ∙did  you ∙I don't know.
                                                       ∙ A.∙




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 177 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 54..57
Weldon Wallace Bullock, 02/25/2021
                                        Page 54                                       Page 56
∙1∙   ∙ ∙ ∙ Q.∙ ∙Was Mr. White the first person∙1∙
                                                 who∙ you
                                                       ∙ ∙ spoke
                                                           A.∙ ∙When you say "they," who are you referr
∙2∙   ∙to about this incident?                 ∙2∙ ∙to?
∙3∙   ∙ ∙ ∙ A.∙ ∙No.                           ∙3∙ ∙ ∙ ∙ Q.∙ ∙Welborn, Goolsby.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Who was the first person?     ∙4∙ ∙ ∙ ∙ A.∙ ∙No.∙ I don't remember what they said to
∙5∙                                            ∙5∙ ∙I or
      ∙ ∙ ∙ A.∙ ∙It might have been Sergeant Welborn    don't remember what I said.∙ You know, again, a
∙6∙   ∙Lieutenant Goolsby.                     ∙6∙ ∙part of my ­­ during this investigation, I always
∙7∙   ∙ ∙ ∙ Q.∙ ∙What did they tell you?       ∙7∙ ∙checked with the supervisors to make sure they ar
∙8∙   ∙ ∙ ∙ A.∙ ∙I don't know.∙ I don't remember
                                               ∙8∙what   theyof what's going on, but I don't know exactl
                                                    ∙aware
∙9∙   ∙told me.∙ I have the incident report.∙ You
                                               ∙9∙ know,
                                                    ∙what like
                                                           they said.
10∙                                            10∙ supervisor
      ∙as a standard practice, I checked with the   ∙ ∙ ∙ Q.∙ ∙Got you.∙ Well, you said you spoke to
11∙   ∙to make sure they were aware of it and ­­
                                               11∙but
                                                    ∙Mr.I don't
                                                          Watkins.
12∙   ∙remember what they told me.             12∙ ∙ ∙ ∙ ∙ ∙ ∙What did that conversation ­­
13∙   ∙ ∙ ∙ Q.∙ ∙Was it an in­person meeting or13∙  ∙ ∙ ∙ call?
                                                 a phone   A.∙ ∙I don't remember the details, but what
14∙   ∙ ∙ ∙ A.∙ ∙I don't remember.             14∙ ∙remember about Mr. Watkins' conversation is he wa
15∙   ∙ ∙ ∙ Q.∙ ∙You don't remember?∙ You don't15∙  ∙one that
                                                 remember   for initially spoke to Ms. Oliver, and that'
16∙   ∙either of them?                         16∙ ∙I remember about that.
17∙                                            17∙ were
      ∙ ∙ ∙ A.∙ ∙No.∙ At some point in time, they   ∙ ∙ ∙both
                                                           Q.∙ ∙Okay.∙ You said you had a conversation
18∙   ∙in my office talking, but whether or not18∙
                                                 that   was theWhite?
                                                    ∙Sheriff
19∙   ∙first time or not, I don't know.∙ And they
                                               19∙ were
                                                    ∙ ∙ ∙inA.∙the∙Yes.
20∙   ∙office talking when Mr. White was in the20∙  ∙ ∙ ∙with
                                                 office    Q.∙ ∙Do you recall that conversation?
21∙                                            21∙ ∙ when
      ∙me.∙ I mean, they were in the office present    ∙ ∙ A.∙ ∙As I complete the investigation, I let
22∙   ∙Mr. White was in the office with me.    22∙ ∙know that I've completed it.∙ I let him know I
23∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So your testimony is that
                                               23∙ Welborn
                                                    ∙completedand it, and then I turn it over to him, and
24∙   ∙Goolsby were ­­ Welborn and Goolsby and 24∙
                                                Mr. ∙I
                                                     White,
                                                        walk you
                                                              away.
25∙   ∙spoke to them all at once?              25∙ ∙ ∙ ∙ Q.∙ ∙So that was the extent of your conversa
                                        Page 55                                       Page 57
∙1∙   ∙ ∙ ∙ A.∙ ∙At some point in time, I was ­­
                                               ∙1∙at∙ some
                                                      ∙ ∙ A.∙ ∙When I do these investigations, I let h
∙2∙                                            ∙2∙ ∙know.∙
      ∙point in time, they were in my office together         He knows that I was doing it, because it's
                                                         at some
∙3∙   ∙point in time.∙ That's the point in time∙3∙
                                                 that
                                                    ∙a Ipart of my standard operating procedure to do t
∙4∙                                            ∙4∙ ∙things.∙ But when I'm done, I let him know that I
      ∙actually spoke to Goolsby and Welborn without
∙5∙   ∙Mr. White being in my presence.∙ Whether∙5∙  ∙done.∙
                                                 that   was onI go in, and he'll ­­ you know, I'll say t
∙6∙   ∙the phone or in my office or in their office,    I just
                                               ∙6∙ ∙recommendation,    and he'll flip through it as I'm
∙7∙   ∙don't recall when.                      ∙7∙ ∙talking to him.∙ And I tell him what the
∙8∙                                            ∙8∙to∙recommendation
      ∙ ∙ ∙ Q.∙ ∙What did you say when you spoke      them            is, and then I leave.∙ I didn't ha
∙9∙   ∙outside of Mr. White's presence?        ∙9∙ ∙anything to do with it after that ­­
10∙   ∙ ∙ ∙ A.∙ ∙I don't recall what I said. 10∙ ∙ ∙ ∙ Q.∙ ∙Okay.
11∙                                            11∙ ∙ about
      ∙ ∙ ∙ Q.∙ ∙Can you tell me what you do recall   ∙ ∙ A.∙ ∙­­ except this report.
12∙   ∙this investigation.∙ Just kind of walk me
                                               12∙through   it. ∙Okay.∙ Well, we spoke generally.∙ I'm t
                                                    ∙ ∙ ∙ Q.∙
13∙   ∙ ∙ ∙ A.∙ ∙I remember having knowledge of13∙
                                                 the∙to  speak more specifically about this incident.∙
                                                      incident
14∙   ∙report.∙ I remember having seen a statement   by
                                               14∙ ∙what   you can recall you said to Sheriff White, wh
15∙   ∙Ms. Oliver.∙ I remember talking to Captain
                                               15∙ Watkins.     I
                                                    ∙you can recall   you did.
16∙                                            16∙ ∙ I∙ ∙ A.∙ ∙I recall letting him know that I've
      ∙can remember talking to Lieutenant Goolsby.
17∙   ∙remember talking to Sergeant Welborn.∙ I17∙
                                                 can∙completed
                                                      remember it, and I recall giving it to him.
18∙   ∙talking to Mr. White in my office with Lieutenant
                                               18∙ ∙ ∙ ∙ Q.∙ ∙And he didn't ask you what's your ­­ di
19∙   ∙Goolsby and Sergeant Welborn, and I can 19∙  ∙ask you what the outcome was?
                                                remember
20∙   ∙gathering the documents for this report.20∙ ∙ ∙ ∙ A.∙ ∙As we're ­­ as he's talking, he saw wha
21∙   ∙ ∙ ∙ ∙ ∙ ∙And I remember taking ­­ once 21∙  ∙recommendation
                                                I finished   it,      is.∙ You know, I pointed out what
22∙   ∙taking the report to the sheriff with the
                                               22∙ ∙recommendation is as it reads.
23∙   ∙recommendation.                         23∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what did he say?
24∙                                             what∙ you
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ But you can't remember 24∙    ∙ ∙ said
                                                           A.∙ ∙I don't know what he said.
25∙   ∙to them or what they said to you?       25∙ ∙ ∙ ∙ Q.∙ ∙You don't know?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 178 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 58..61
Weldon Wallace Bullock, 02/25/2021
                                        Page 58                                       Page 60
∙1∙   ∙ ∙ ∙ A.∙ ∙I don't remember staying around
                                               ∙1∙to∙control
                                                      talk     or technique that would be in standards w
∙2∙   ∙about anything.                         ∙2∙ ∙any training that law enforcement officers have.
∙3∙   ∙ ∙ ∙ Q.∙ ∙So you recommended that ­­ you∙3∙
                                                 recommended
                                                    ∙We're not trained to slam people down on the grou
∙4∙                                            ∙4∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Tell me about some of those subj
      ∙that Deputy White be terminated, correct?
∙5∙                                            ∙5∙ ∙control
      ∙ ∙ ∙ A.∙ ∙I don't use those terms, so that's   not      techniques.
∙6∙   ∙correct.                                ∙6∙ ∙ ∙ ∙ A.∙ ∙He could have done an arm bar takedown.
∙7∙   ∙ ∙ ∙ Q.∙ ∙What term did you use?∙ Well, ∙7∙
                                                let's  read have
                                                    ∙could   the done a leg sweep.∙ He could have done
∙8∙                                            ∙8∙please.
      ∙recommendation.∙ So pull up the document,    ∙bent wrist come­along.
∙9∙   ∙Let's read your ­­ can you, please, read∙9∙  ∙ ∙ ∙ Q.∙ ∙Can you explain to me what's an arm bar
                                                 your
10∙   ∙recommendation.                         10∙ ∙technique.
11∙   ∙ ∙ ∙ A.∙ ∙"It is the recommendation of Captain
                                               11∙ ∙ ∙ ∙ A.∙ ∙Basically, when you have a person by th
12∙   ∙Watkins, Lieutenant Goolsby, Sergeant Welborn,
                                               12∙ ∙arm,andthe
                                                             thearm straight, you then kind of actually
13∙   ∙investigator officer that Deputy Justin 13∙
                                                White's
                                                    ∙on to the arm and put them down on the ground and
14∙   ∙service with the Vance County Sheriff's 14∙  ∙cuff
                                                Office  is them.
                                                            no
15∙   ∙longer needed."                         15∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you know ­­ do you know if
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So the effect is termination,
                                               16∙ ∙Mr.right?
                                                          White did not perform an arm bar technique?
17∙   ∙ ∙ ∙ A.∙ ∙Yes.                          17∙ ∙ ∙ ∙ A.∙ ∙Yes, I do.∙ He slammed her down on the
18∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And can you explain to 18∙  ∙ground.∙
                                                me how  you     The arm bar technique doesn't require yo
19∙   ∙reached this recommendation, this conclusion.
                                               19∙ ∙slam anybody.
20∙                                            20∙her
      ∙ ∙ ∙ A.∙ ∙He slammed the victim and broke        ∙ Q.∙ ∙Who said Mr. White slammed Ms. Oliver t
                                                    ∙ ∙arm.
21∙   ∙ ∙ ∙ Q.∙ ∙So what did you base your decision   on?∙ WhatHow did you make that conclusion?∙ How d
                                               21∙ ∙ground?∙
22∙   ∙rule?∙ What policy?                     22∙ ∙you conclude that?
23∙   ∙ ∙ ∙ A.∙ ∙Use­of­force, Directive B.9I. 23∙ ∙ ∙ ∙ A.∙ ∙Ms. Oliver said that Mr. White slammed
24∙   ∙ ∙ ∙ Q.∙ ∙And how did you come to the conclusion
                                               24∙ ∙to the that
                                                             ground.
25∙   ∙he violated that policy?                25∙ ∙ ∙ ∙ Q.∙ ∙So I asked you earlier about how many

                                        Page 59                                       Page 61
∙1∙                                            ∙1∙ ∙use­of­force
      ∙ ∙ ∙ A.∙ ∙He slammed the lady to the ground   and broke      investigations have you conducted.∙
∙2∙   ∙her arm.                                ∙2∙ ∙said very many, correct?
∙3∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Earlier you testified that
                                               ∙3∙ ∙you
                                                      ∙ ∙ A.∙ ∙Yes.
∙4∙                                            ∙4∙ ∙ ∙before,
      ∙investigated brandishing and actual shootings     ∙ Q.∙ ∙Do you substantiate the majority of the
∙5∙   ∙correct?                                ∙5∙ ∙based on a suspect's testimony or statement?
∙6∙   ∙ ∙ ∙ A.∙ ∙That's correct.               ∙6∙ ∙ ∙ ∙ A.∙ ∙I don't know.∙ I don't have a working m
∙7∙   ∙ ∙ ∙ Q.∙ ∙All right.∙ Let's talk about some   of those.
                                               ∙7∙ ∙of   how many are substantiated and how many
∙8∙                                            ∙8∙ ∙unsubstantiated.∙
      ∙ ∙ ∙ ∙ ∙ ∙Do you always recommend departure   or                  I have not kept ­­ there have b
∙9∙   ∙separation ­­ let's call it separation since   you don't
                                               ∙9∙ ∙people    who have been exonerated.∙ There have been
10∙   ∙like "termination" ­­ separation from employment
                                               10∙ ∙people when
                                                              who have been substantiated.∙ Like, I don'
11∙   ∙someone is injured?                     11∙ ∙know the ­­ you know, the difference.∙ I don't kn
12∙   ∙ ∙ ∙ A.∙ ∙I don't always recommend it. 12∙ ∙the tally.
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ When do you recommend separation?
                                               13∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Have ­­ did you discuss this
14∙   ∙ ∙ ∙ A.∙ ∙When I feel that they violated14∙
                                                 policy.
                                                    ∙investigation with anyone other than those person
15∙   ∙ ∙ ∙ Q.∙ ∙You just feel it?             15∙ ∙you identified?
16∙   ∙ ∙ ∙ A.∙ ∙Sorry?                        16∙ ∙ ∙ ∙ A.∙ ∙Yes.
17∙                                            17∙a ∙feeling,
      ∙ ∙ ∙ Q.∙ ∙You just feel it?∙ You just get      ∙ ∙ Q.∙ ∙Who?
18∙   ∙"I'm ­­"                                18∙ ∙ ∙ ∙ A.∙ ∙I discussed it with Mr. Geis, and I
19∙   ∙ ∙ ∙ A.∙ ∙No.∙ I didn't say "feeling."∙ 19∙
                                                I said   when
                                                    ∙discussed   it with Lawrence Bullock.
20∙   ∙they ­­ when I see that they violated policy.
                                               20∙ ∙ ∙ ∙ Q.∙ ∙I don't want to know what you told Mr.
21∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And in your opinion, what
                                               21∙ could
                                                    ∙at all.
22∙   ∙Mr. White have done differently?        22∙ ∙ ∙ ∙ ∙ ∙ ∙But what discussions did you have with
23∙                                            23∙ ∙Bullock?
      ∙ ∙ ∙ A.∙ ∙He certainly shouldn't have slammed    her and
24∙                                            24∙ ∙to∙ try
      ∙broke her arm.∙ He could have used his mace       ∙ A.∙
                                                             to ∙After this suit came out, you know, he
25∙   ∙get her under control, or he could have 25∙
                                                used∙called
                                                      a ­­ such
                                                              me and said, "Hey, you know, J.J., why are




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 179 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 62..65
Weldon Wallace Bullock, 02/25/2021
                                        Page 62                                       Page 64
∙1∙   ∙suing us?"                              ∙1∙ ∙force.
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙I said, "For what?"           ∙2∙ ∙ ∙ ∙ Q.∙ ∙Deadly force?
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙He said, "Well, you talked about
                                               ∙3∙ ­­
                                                    ∙ ∙you
                                                         ∙ A.∙ ∙Uh­huh.
∙4∙   ∙talked about this."∙ But I'm not ­­ you ∙4∙  ∙ ∙I ∙don't
                                                know,      Q.∙ ∙But even if it's just brandished, you s
∙5∙                                            ∙5∙­­∙have
      ∙know what thing he was saying, because he           to report it?
                                                      I didn't
∙6∙                                            ∙6∙it∙ at
      ∙get it at the same time he got it.∙ I got      ∙ ∙a A.∙ ∙No.∙ Because the deputy wears a uniform
∙7∙                                            ∙7∙he∙the
      ∙later ­­ you know, I live out of town, so      got gun
                                                           it is seen all the time, so that ­­ to see i
∙8∙   ∙before I got it, before they got it.    ∙8∙ ∙simply wouldn't be something you have to report.
∙9∙   ∙ ∙ ∙ ∙ ∙ ∙So he was wherever before I got
                                               ∙9∙it,
                                                    ∙ ∙so∙ we
                                                           Q.∙ ∙Okay.
10∙   ∙discussed it in that manner.∙ That's it.10∙ ∙ ∙ ∙ A.∙ ∙Just if you see a gun.∙ But if you were
11∙   ∙ ∙ ∙ Q.∙ ∙What did you­all say?         11∙ ∙put your hands on it and draw it, then that would
12∙                                            12∙to∙something
      ∙ ∙ ∙ A.∙ ∙"Hey, we're being sued.∙ We got      go to       you would have to report.
13∙   ∙talk ­­"∙ You know, I think we ­­ arrangements
                                               13∙ ∙ ∙ were
                                                         ∙ Q.∙ ∙Okay.∙ Okay.∙ And that was something th
14∙   ∙made for us to meet with our attorney. 14∙ ∙would be run by you also?
15∙   ∙ ∙ ∙ ∙ ∙ ∙That's about the gist of it. 15∙ ∙ ∙ ∙ A.∙ ∙Say that again.
16∙                                            16∙ ∙ ∙ ∙ Q.∙ ∙That report would be run through you in
      ∙ ∙ ∙ Q.∙ ∙Do you recall the length of that
17∙   ∙conversation?                           17∙ ∙cases or in certain cases?
18∙   ∙ ∙ ∙ A.∙ ∙I don't.                      18∙ ∙ ∙ ∙ A.∙ ∙What report?
19∙   ∙ ∙ ∙ Q.∙ ∙Do you recall ­­              19∙ ∙ ∙ ∙ Q.∙ ∙If an officer drew a gun.
20∙   ∙ ∙ ∙ A.∙ ∙It would ­­ it would ­­ no.∙ I20∙
                                                 don't
                                                    ∙ ∙ recall
                                                         ∙ A.∙ ∙Not necessarily.
21∙   ∙that conversation.                      21∙ ∙ ∙ ∙ Q.∙ ∙Not ­­ okay.∙ So we talked about this
22∙   ∙ ∙ ∙ Q.∙ ∙How many times have you­all discussed    the
                                               22∙ ∙continuum.∙     So when are soft hands to be used?
23∙   ∙suit since?                             23∙ ∙Because you said you got a presence, you had a ve
24∙   ∙ ∙ ∙ A.∙ ∙The times we've discussed the 24∙
                                                suit∙you  have
                                                      since   thesoft hands, pepper spray, force, and dea
25∙                                            25∙ times
      ∙first time he told me about it is how many   ∙force.that

                                        Page 63                                       Page 65
∙1∙   ∙I've met with him and Mr. Geis and Mr. ­­
                                               ∙1∙and
                                                    ∙ ∙Sheriff
                                                        ∙ A.∙ ∙Soft hands would be the ­­ grabbing
∙2∙   ∙White.∙ I don't know how many times that's
                                               ∙2∙ been.
                                                    ∙somebody's wrist or hand, placing their hands beh
∙3∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙3∙ ∙their back and handcuffing them.∙ That would be a
∙4∙   ∙ ∙ ∙ A.∙ ∙All the discussions have been ∙4∙  ∙example
                                                during  that of soft hands.∙ Sometimes deputies place
∙5∙   ∙time.                                   ∙5∙ ∙handcuffs on the front of somebody.∙ That would b
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ And those are the
                                               ∙6∙only  persons
                                                    ∙soft  hands.∙ Soft hands could be you're guiding
∙7∙   ∙who you discussed this incident with? ∙7∙ ∙somebody, just holding their shoulder and just wa
∙8∙                                            ∙8∙ ∙with this
      ∙ ∙ ∙ A.∙ ∙Those are the only persons I discussed    them.∙ That could be soft hands.
∙9∙   ∙incident with.                          ∙9∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And according to the continuum,
10∙                                            10∙ ∙hands is less intrusive than lethal weapons, such
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Are you familiar with the
11∙   ∙use­of­force continuum?                 11∙ ∙batons and Tasers and pepper spray; is that corre
12∙   ∙ ∙ ∙ A.∙ ∙Vaguely.∙ Again, over time, I 12∙
                                                have∙ lost
                                                      ∙ ∙ A.∙
                                                            ­­ ∙What's the question?
13∙   ∙that stuff has faded out of my memory.∙ 13∙  ∙ ∙ ∙quote
                                                I can't    Q.∙ ∙Are soft­hand techniques ­­ according t
14∙   ∙it to you exactly.∙ I know it, and I recognize   it, and a soft­hand technique is less intrusiv
                                               14∙ ∙continuum,
15∙   ∙I can see it.∙ I recognize it.          15∙ ∙less of a measure than weapons such as batons, Ta
16∙                                            16∙ it
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ I don't want you to quote   ∙and
                                                       to pepper
                                                           me.   spray?
17∙                                            17∙ ∙ ∙ ∙ as
      ∙I just kind of want you to explain the continuum    A.∙ ∙Ma'am, I don't have that continuum to ­
18∙   ∙someone who made use­of­force calls.    18∙ ∙can't answer that without actually looking at the
19∙   ∙ ∙ ∙ A.∙ ∙The continuum starts with presence   and
                                               19∙ ∙continuum.∙   My law enforcement time has ended, an
20∙   ∙verbal and then soft hands, hard hands.∙20∙  ∙don't
                                                 Then       keep things in memory.∙ I will have to look
                                                       you got
21∙                                            21∙ ∙it.
      ∙other, like, techniques like mace and pepper   spray,
22∙   ∙and then you have deadly force.         22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ When did your law enforce
23∙                                            23∙of∙time
      ∙ ∙ ∙ Q.∙ ∙Where does a firearm fit in all      this end?
                                                            on
24∙   ∙the continuum?                          24∙ ∙ ∙ ∙ A.∙ ∙I retired in April 2019.
25∙                                            25∙deadly
      ∙ ∙ ∙ A.∙ ∙If it's discharged, it would be    ∙ ∙ ∙ Q.∙ ∙And you lost 20­something years of




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 180 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 66..69
Weldon Wallace Bullock, 02/25/2021
                                        Page 66                                       Page 68
∙1∙   ∙experience?                             ∙1∙ ∙soft­hand technique other than the one at issue?
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ I don't ­­ I can't keep ∙2∙
                                                in my    ∙ A.∙ ∙I don't know if you consider a person o
                                                    ∙ ∙head
∙3∙   ∙every little thing that has happened and∙3∙
                                                 that  I
                                                    ∙ground  as a soft­hand technique, so I can't compa
∙4∙   ∙learned over the years.∙ I know what the∙4∙
                                                 use∙that  to what I consider to be a soft­hand techniq
                                                      ­­ what
∙5∙   ∙it looks like, but I don't know that I'm∙5∙  ∙ ∙ ∙them
                                                 naming    Q.∙ ∙Okay.∙ Okay.∙ Well, let's just ask a mo
∙6∙   ∙in the exact order.                     ∙6∙ ∙general question.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ So does the Vance
                                               ∙7∙County
                                                    ∙ ∙ ∙ ∙ ∙ ∙Have you ever or can you recall an inci
∙8∙                                            ∙8∙ ∙inabout
      ∙Sheriff's Office follow the BLET?∙ You talked     which you recommended separation when an offic
∙9∙   ∙BLET training.                          ∙9∙ ∙employed a soft­hand technique?
10∙   ∙ ∙ ∙ A.∙ ∙Yes.                          10∙ ∙ ∙ ∙ A.∙ ∙I don't recall any right now.
11∙   ∙ ∙ ∙ Q.∙ ∙The Vance County Sheriff's Office
                                               11∙ ∙does
                                                      ∙ ∙ Q.∙ ∙Have you ever recommended separation wh
12∙   ∙follow BLET?∙ Okay.∙ I'm going to pull up
                                               12∙the  BLET employed a soft­hand technique?
                                                    ∙officer
13∙   ∙policy, and I want to ­­ I just want to 13∙  ∙ ∙ you
                                                direct   ∙ A.∙
                                                             to ∙I don't recall that right now.
14∙                                            14∙ has
      ∙a certain page of it.∙ Okay?∙ And Mr. Geis   ∙ ∙ it.
                                                         ∙ Q.∙ ∙You ­­ let's go back to what was marked
15∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Which exhibit is this?∙   Which Number 4, and that is your report.
                                               15∙ ∙Exhibit
16∙   ∙ ∙ ∙ number?                            16∙ ∙ ∙ ∙ A.∙ ∙I have it.
17∙                                            17∙ ∙as∙ ∙ Q.∙ ∙You have your report in front of you?
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ We're marking this
18∙   ∙ ∙ ∙ Exhibit Number 5.                  18∙ ∙ ∙ ∙ A.∙ ∙I have it.
19∙                                            19∙ ∙ ∙ ∙ Q.∙ ∙You have it?∙ Okay.∙ You said that in y
      ∙ ∙ ∙ ∙(Exhibit 5 was marked for identification.)
20∙   ∙BY MS. ROBINSON:                        20∙ ∙conclusion ­­ do you mind reading that next ­­ th
21∙   ∙ ∙ ∙ Q.∙ ∙If you can just turn to Page 37.
                                               21∙ ∙next to the last sentence where it says, "Deputy
22∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can we22∙
                                                 go ∙could  have used other options."
                                                     up a page.
23∙   ∙ ∙ ∙ I want to see something right quick.∙   ∙ ∙ going
                                               23∙ I'm   ∙ A.∙ ∙"Deputy White could have used other opt
24∙   ∙ ∙ ∙ to start at 36 and 37.             24∙ ∙prior to slamming Oliver to the ground.∙ Deputy W
25∙                                            25∙ you­all,
      ∙ ∙ ∙ ∙ ∙ ∙And, Mr. Geis, if it's okay with   ∙has mace at his disposal but believed it to be

                                        Page 67                                       Page 69
∙1∙   ∙ ∙ ∙ once I wrap this up, can we take a ∙1∙
                                                lunch
                                                    ∙ineffective
                                                       break?      because Oliver was wearing glasses an
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Yes.               ∙2∙ ∙moving uncontrollably.∙ Deputy White's takedown
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.          ∙3∙ ∙maneuver was contrary to policy in that it caused
∙4∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Are you ready?     ∙4∙ ∙fracture of the humerus bone in her left arm."
∙5∙                                            ∙5∙ I'm
      ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.∙ I'm sorry.∙   ∙ ∙ ready.
                                                         ∙ Q.∙ ∙Okay.∙ So let's tease that apart a litt
∙6∙   ∙BY MS. ROBINSON:                        ∙6∙ ∙bit.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So this is a ­­ this policy
                                               ∙7∙ ∙ ­­
                                                      ∙ ∙can
                                                           ∙ ∙ ∙Was the maneuver contrary to policy bec
∙8∙   ∙you tell us what this policy describes. ∙8∙ ∙it caused a fracture?
∙9∙   ∙ ∙ ∙ A.∙ ∙I don't know this to be a policy.
                                               ∙9∙ ∙ ∙ ∙ A.∙ ∙The maneuver was a slamming, and we don
10∙   ∙ ∙ ∙ Q.∙ ∙Technique.∙ What this technique
                                               10∙describes.
                                                    ∙have anything in our policy or training that allo
11∙   ∙ ∙ ∙ A.∙ ∙On Page 36, it starts off with11∙
                                                 shin  kick.
                                                    ∙you  to slam anybody.
12∙   ∙ ∙ ∙ ∙ ∙ ∙Is that what you're referring 12∙
                                                to? ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, this doesn't say that the
13∙   ∙ ∙ ∙ Q.∙ ∙The quick takes.              13∙ ∙maneuver was a slamming and is contrary to policy
14∙   ∙ ∙ ∙ A.∙ ∙The first one is bent wrist.∙ 14∙
                                                The ∙does
                                                     seconditone
                                                              not?
15∙   ∙is arm bar.∙ The third one is multiple­officer
                                               15∙ ∙ ∙ ∙ A.∙ ∙No.
16∙   ∙takedown.∙ The fourth one is close quarter   ∙ ∙ ∙ Q.∙ ∙Okay.∙ This makes it seem as if the inj
                                               16∙ control.
17∙   ∙ ∙ ∙ Q.∙ ∙And isn't it true that someone17∙
                                                 can∙is
                                                      be what was contrary to policy.∙ I have ­­ I want
18∙   ∙accidentally injured in any of these methods?
                                               18∙ ∙ask you about mace.∙ You said that Deputy White c
19∙   ∙ ∙ ∙ A.∙ ∙In a few.                     19∙ ∙have used mace or pepper spray.
20∙   ∙ ∙ ∙ Q.∙ ∙Have a deputy ­­ has a deputy 20∙  ∙ ∙ ∙ ∙ ∙ ∙Are there any dangers associated with t
                                                accidentally
21∙   ∙injured a citizen under your leadership?21∙ ∙use of pepper spray?
22∙   ∙ ∙ ∙ A.∙ ∙I don't have anything coming to
                                               22∙mind
                                                    ∙ ∙ right
                                                         ∙ A.∙ ∙I have never experienced any danger tha
23∙   ∙now.                                    23∙ ∙associated with the use of mace.∙ I have not
24∙                                            24∙ you
      ∙ ∙ ∙ Q.∙ ∙Can you recall an incident where   ∙experienced that.
25∙                                            25∙used
      ∙recommended separation for an officer who    ∙ ∙ a∙ Q.∙ ∙You haven't?∙ So you have ­­ you've use




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 181 of 665
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 70..73
Weldon Wallace Bullock, 02/25/2021
                                       Page 70                                       Page 72
∙1∙   ∙force.                                  ∙1∙ ∙control arrest continuum?
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙Have you completed an excessive
                                               ∙2∙force
                                                    ∙ ∙ ∙report
                                                           A.∙ ∙No.∙ I'm not saying that.∙ I answered t
∙3∙   ∙before?                                 ∙3∙ ∙question about the ­­ Vance County following BLET
∙4∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙4∙ ∙training.∙ I said yes.
∙5∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ We'll get back to that.∙5∙ ∙ ∙ ∙ Q.∙ ∙Okay.
∙6∙                                            ∙6∙ ∙reaction
      ∙ ∙ ∙ ∙ ∙ ∙Has a citizen ever had an adverse    ∙ ∙ A.∙ ∙Just the way you phrased it to me, does
∙7∙   ∙to pepper spray?                        ∙7∙ ∙Vance County deputies go to BLET training, and I
∙8∙                                            ∙8∙ ∙yes.
      ∙ ∙ ∙ A.∙ ∙I don't know of any citizen having   an
∙9∙   ∙adverse reaction to pepper spray that I ∙9∙
                                                have∙ been
                                                      ∙ ∙ Q.∙ ∙Okay.∙ Well, let me ask this question.
10∙                                            10∙ of
      ∙involved in.∙ Do I ­­ do I ­­ I don't know   ∙ ∙any
                                                         ∙ ∙that
                                                             ∙ ∙Does the Vance County Sheriff's Office
11∙   ∙comes to mind right now that I am aware 11∙
                                                of anybody
                                                    ∙follow the BLET subject control arrest techniques
12∙   ∙having other than sometimes you ­­ they 12∙
                                                get ∙continuum?
                                                     ­­ what is
13∙                                            13∙ ∙ ∙ ∙ A.∙ ∙Yes.
      ∙it?∙ I'm at a loss of words.∙ Not hyperventilate
14∙   ∙but ­­ I can't think of the word that I 14∙
                                                want∙ to
                                                      ∙ ∙use.
                                                           Q.∙ ∙Okay.∙ Does Vance County follow the BLE
15∙   ∙Over excitedly and panic ­­ panic, yeah.∙
                                               15∙Panic
                                                    ∙policies and procedures?
16∙   ∙attacks.                                16∙ ∙ ∙ ∙ A.∙ ∙I don't know what their policies and
17∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And if ­­ even if someone
                                               17∙ had,   say,
                                                    ∙procedures  are.
18∙   ∙asthma, that could be harmful, correct? 18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you said that you have been
19∙                                            19∙ ∙involved in use of force ­­ the subject of a
      ∙ ∙ ∙ A.∙ ∙I don't know that to be the case.
20∙   ∙ ∙ ∙ Q.∙ ∙You don't know that to be ­­ 20∙ ∙use­of­force investigation yourself?
21∙   ∙ ∙ ∙ A.∙ ∙I don't know if anybody who had
                                               21∙asthma
                                                    ∙ ∙ ∙ has
                                                           A.∙ ∙Yes.
22∙   ∙been sprayed that had a harmful effect.∙22∙  ∙ ∙ ∙ know
                                                 I don't   Q.∙ ∙Can you explain that to me.∙ How many t
23∙                                            23∙ ∙How many times have you been the subject of a
      ∙of anybody.∙ I don't have any personal knowledge.
24∙                                            24∙up∙use­of­force
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you ­­ I want to pull      the          investigation?
25∙   ∙use­of­force policy up again, so ­­     25∙ ∙ ∙ ∙ A.∙ ∙Between 5 and 15.

                                       Page 71                                       Page 73
∙1∙   ∙ ∙ ∙ A.∙ ∙Is it Number 3?               ∙1∙ ∙ ∙ ∙ Q.∙ ∙5 and 15 times?∙ Can you explain those
∙2∙   ∙ ∙ ∙ Q.∙ ∙Yes, that's Exhibit Number 3. ∙2∙ ∙incidents to me.
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's go down.∙∙3∙  ∙ ∙ scroll
                                                 Let's   ∙ ∙ ∙ ∙What occurred?
∙4∙                                            ∙4∙I'm
      ∙ ∙ ∙ down some, Michael.∙ That's not what         ∙ A.∙ ∙I pepper­sprayed people.∙ That caused m
                                                    ∙ ∙looking
∙5∙                                            ∙5∙up.∙
      ∙ ∙ ∙ for.∙ Hold on.∙ Go back up.∙ Go back    ∙have  to be the subject of use of force.∙ There wa
                                                         Right
∙6∙   ∙ ∙ ∙ here.∙ Up, up, up.∙ Right ­­ right ∙6∙
                                                there.∙
                                                    ∙timeGive
                                                           that I had ­­ I was trying to do a clavicle
∙7∙   ∙ ∙ ∙ me a second to find the exact sentence.
                                               ∙7∙ ∙strike on an individual, and I hit him in the hea
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙Let's pull up the BLET policy,∙8∙
                                                 and∙ that
                                                       ∙ ∙ ∙ ∙ ∙Those were the times.
∙9∙   ∙ ∙ ∙ is Exhibit Number 5.               ∙9∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let's unpack that some.
10∙   ∙BY MS. ROBINSON:                        10∙ ∙ ∙ ∙ ∙ ∙ ∙So you were saying you were trying to d
11∙   ∙ ∙ ∙ Q.∙ ∙We already discussed that the 11∙
                                                use ∙clavicle
                                                     of a      strike?
12∙   ∙chemical dispersant was not a substitute12∙
                                                 for∙ a∙ soft
                                                         ∙ A.∙ ∙Yes.
13∙   ∙technique, correct?                     13∙ ∙ ∙ ∙ Q.∙ ∙Explain what that is.
14∙   ∙ ∙ ∙ A.∙ ∙I don't ­­ I don't recall ­­ I14∙
                                                 don't
                                                    ∙ ∙ recall
                                                         ∙ A.∙ ∙I was trying to get a subject under con
15∙   ∙that.                                   15∙ ∙by striking him in the clavicle.∙ That's no longe
16∙   ∙ ∙ ∙ Q.∙ ∙On the continuum of force.    16∙ ∙allowed.∙ That was my early training that initial
17∙   ∙ ∙ ∙ A.∙ ∙I don't recall saying that. 17∙ ∙allowed it, and now it's no longer allowed.
18∙   ∙ ∙ ∙ Q.∙ ∙But you do recall saying that 18∙
                                                Vance
                                                    ∙ ∙County
                                                         ∙ Q.∙ ∙So you struck the individual in the hea
19∙   ∙employs the BLET's techniques in subject19∙
                                                 control
                                                    ∙ ∙ ∙ A.∙ ∙Yes.
20∙   ∙arrests?                                20∙ ∙ ∙ ∙ Q.∙ ∙Was the individual injured?
21∙                                            21∙ ∙ follow
      ∙ ∙ ∙ A.∙ ∙No.∙ You asked me did Vance County    ∙ ∙ A.∙ ∙No.
22∙   ∙the training, have BLET training, follow22∙  ∙ ∙ ∙ Q.∙ ∙Did the individual complain?
                                                 BLET
23∙   ∙training.∙ And I said yes to that.      23∙ ∙ ∙ ∙ A.∙ ∙No.∙ I had to report it as a part of my
24∙                                            24∙ ∙reporting.
      ∙ ∙ ∙ Q.∙ ∙So are you saying that Vance County
25∙                                            25∙subject
      ∙Sheriff's Office does not follow the BLET    ∙ ∙ ∙ Q.∙ ∙And so you used pepper spray on individ




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 182 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 74..77
Weldon Wallace Bullock, 02/25/2021
                                        Page 74                                       Page 76
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙Can you tell me about those instances.
                                               ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙I have to go to the restroom.∙ Do you k
∙2∙                                            ∙2∙ to
      ∙ ∙ ∙ A.∙ ∙I've had several occasions tried   ∙how   much longer?
                                                        arrest
∙3∙   ∙people who resisted, and I had to pepper∙3∙  ∙ ∙ them.
                                                 spray   ∙ Q.∙ ∙No.∙ We can actually break for lunch no
∙4∙                                            ∙4∙Did
      ∙ ∙ ∙ Q.∙ ∙By "resist," what do you mean?∙    ∙Howthelong ­­ can we go of the record.
∙5∙   ∙people attack you?                      ∙5∙ ∙ ∙ (Recess in proceedings from 12:53 to 2:06 p.m.
∙6∙                                            ∙6∙ incidents.
      ∙ ∙ ∙ A.∙ ∙I mean, there have been multiple   ∙BY MS. ROBINSON:
∙7∙                                            ∙7∙ ∙ somebody.
      ∙I've had a situation where I tried to arrest    ∙ ∙ Q.∙ ∙Mr. Bullock, I think we ­­ we left off
∙8∙   ∙I tried to get them to push off of me, and
                                               ∙8∙ then
                                                    ∙the I­­ at your investigations in which you were t
∙9∙   ∙sprayed them.∙ There's been incidents where,   you know,
                                               ∙9∙ ∙subject    of an excessive force investigation, and
10∙                                            10∙They
      ∙I tried to get the subject out of a car.∙           like to do is to shift a little bit into ­­ a
                                                    ∙I'drefused
11∙   ∙to come out of the car, and I had to spray
                                               11∙ them.
                                                    ∙you familiar with the concept of 20/20 hindsight?
12∙                                            12∙ techniques
      ∙ ∙ ∙ Q.∙ ∙Have you ever used any soft­hand   ∙ ∙ ∙ A.∙ ∙Can you explain it.
13∙   ∙over chemical dispersants?              13∙ ∙ ∙ ∙ Q.∙ ∙So, typically ­­ and it might be in som
14∙   ∙ ∙ ∙ A.∙ ∙Yes.                          14∙ ∙your policies.∙ You know, some of the policies fo
15∙   ∙ ∙ ∙ Q.∙ ∙Can you explain those instances.
                                               15∙ ∙Vance County quote Supreme Court authority.∙ But
16∙                                            16∙put
      ∙ ∙ ∙ A.∙ ∙Ma'am, I've arrested ­­ I can't        a number ­­ and Mr. Geis can tell you this too ­
                                                    ∙hindsight
17∙                                            17∙them
      ∙on the people I've arrested and I grabbed    ∙is by
                                                         ­­ the
18∙   ∙hand, put their arms behind their back, 18∙
                                                and ∙I ∙arrested
                                                         ∙ ∙ ∙ ∙MR. GEIS:∙ Here we go now.
19∙   ∙them.∙ That's one of the soft­hand approaches.∙
                                               19∙ ∙ ∙ ∙And ∙ ∙ ∙MS. ROBINSON:∙ Huh?
20∙                                            20∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Oh, nothing.
      ∙I've put my hands on people to arrest them.
21∙                                            21∙ ∙BY MS. ROBINSON:
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ But that's pretty common.
22∙   ∙ ∙ ∙ A.∙ ∙Yes.                          22∙ ∙ ∙ ∙ Q.∙ ∙­­ is a concept in which you, looking b
23∙   ∙ ∙ ∙ Q.∙ ∙Do you put your hands on ­­ 23∙ ∙could have maybe done something differently but
24∙   ∙ ∙ ∙ A.∙ ∙For me.                       24∙ ∙weren't necessarily unreasonable.
25∙                                            25∙ ∙ ∙ ∙ ∙ ∙ ∙Are you familiar with that concept?
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did any of these use­of­force
                                        Page 75                                       Page 77
∙1∙   ∙instances in which you were a subject in∙1∙
                                                 result
                                                    ∙ ∙ ∙inA.∙
                                                             any∙I understand how you explained it to me
∙2∙   ∙type of investigation?                  ∙2∙ ∙understand what you're saying.
∙3∙                                            ∙3∙ I∙ had
      ∙ ∙ ∙ A.∙ ∙When I was a deputy at the time,     ∙ ∙ to
                                                           Q.∙ ∙Okay.∙ Okay.∙ Did that at all factor in
∙4∙                                            ∙4∙ ∙your
      ∙write a use­of­force report.∙ I had to talk   to theevaluation of Mr. White?
∙5∙   ∙captain at the time, and then I haven't ∙5∙  ∙ ∙anything
                                                heard   ∙ A.∙ ∙No.
∙6∙   ∙else from it since those ­­ then.       ∙6∙ ∙ ∙ ∙ Q.∙ ∙No?∙ Okay.∙ Why not?
∙7∙   ∙ ∙ ∙ Q.∙ ∙And this occurred at the Vance∙7∙
                                                 County
                                                    ∙ ∙ ∙ A.∙ ∙You're asking me about the concept of 2
∙8∙   ∙Sheriff's Office, correct?              ∙8∙ ∙hindsight.∙ At the time I did Mr. White's
∙9∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   ∙9∙ ∙investigation, 20/20 hindsight wasn't in my mind.
10∙   ∙ ∙ ∙ Q.∙ ∙Does the Vance County Sheriff's
                                               10∙Office  train no bearing on my decision ­­ on my
                                                    ∙it played
11∙   ∙officers on the use of force?           11∙ ∙recommendation.∙ Not decision, but recommendation
12∙   ∙ ∙ ∙ A.∙ ∙We have BLET update that mandate
                                               12∙ training
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ Another question I had ­­ we tal
13∙                                            13∙ officer
      ∙that we go through, and we have a training   ∙about the reports that you relied on or the state
14∙   ∙that takes us through those legal updates.∙   That'syou relied on.
                                               14∙ ∙that
15∙   ∙what it was when I was here.∙ I don't know
                                               15∙ what
                                                    ∙ ∙ ∙it∙ is
                                                             ∙ ∙Did ­­ were they all written statements
16∙   ∙now.                                    16∙ ∙Goolsby and Welborn made written statements, prov
17∙   ∙ ∙ ∙ Q.∙ ∙All right.∙ Who was the training
                                               17∙ officer?
                                                    ∙written statements?
18∙   ∙ ∙ ∙ A.∙ ∙It's Captain Shelton.         18∙ ∙ ∙ ∙ A.∙ ∙I believe they did.
19∙   ∙ ∙ ∙ Q.∙ ∙And what would he train the officers
                                               19∙ ∙ ∙ on?
                                                        ∙ Q.∙ ∙Okay.∙ Earlier in the morning, probably
20∙   ∙What techniques?                        20∙ ∙early in the morning, you talked about the use of
21∙   ∙ ∙ ∙ A.∙ ∙He would go through the arm bar
                                               21∙techniques.
                                                    ∙canines in conjunction with incident reports.
22∙   ∙You know, the chin strike has to be a little
                                               22∙ ∙ bit
                                                      ∙ ∙ A.∙ ∙I don't recall using the word "canines.
23∙   ∙simulated because it's ­­ you don't want23∙  ∙ ∙ ∙ Q.∙ ∙Well, is a canine a use of force or
                                                 anybody's
24∙   ∙chin being struck.∙ We would go through 24∙
                                                the ∙subject
                                                     two­man ­­ would the use of a canine be subject t
25∙   ∙takedown subject control techniques.    25∙ ∙incident report?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 183 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 78..81
Weldon Wallace Bullock, 02/25/2021
                                        Page 78                                       Page 80
∙1∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙1∙ ∙the canines ­­ some of the canines also had a dua
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙2∙ ∙purpose in which they were used for drug­sniffing
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you
                                               ∙3∙­­∙purposes
                                                      I have to apprehend.
∙4∙   ∙ ∙ ∙ some questions.                    ∙4∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ How do you­all train the canines
∙5∙   ∙BY MS. ROBINSON:                        ∙5∙ ∙sniff for drugs?
∙6∙                                            ∙6∙ ∙ Office
      ∙ ∙ ∙ Q.∙ ∙So does the Vance County Sheriff's    ∙ ∙ A.∙ ∙Say that again.∙ I'm sorry?
∙7∙   ∙employ canine units and canine handlers?∙7∙ ∙ ∙ ∙ Q.∙ ∙How do you train the canines to sniff o
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ We did back then.       ∙8∙ ∙identify drugs?
∙9∙   ∙ ∙ ∙ Q.∙ ∙Back then?∙ Okay.∙ And so let ∙9∙  ∙ ∙let
                                                me ­­    ∙ A.∙
                                                            me ∙I don't know, ma'am.∙ I don't have any
10∙   ∙clarify this too.∙ And I'll go on the record   saying
                                               10∙ ∙knowledge    of that at all.
11∙   ∙this, you know, as clearly as possible.∙11∙
                                                 Nothing
                                                    ∙ ∙ ∙ you
                                                           Q.∙ ∙That was just a stray question.
12∙   ∙say will be outside of the scope of your12∙
                                                 tenure
                                                    ∙ ∙ ∙there.
                                                           ∙ ∙ ∙Were any of the incidents known suspect
13∙   ∙Okay?                                   13∙ ∙that you can recall of?
14∙   ∙ ∙ ∙ A.∙ ∙Okay.                         14∙ ∙ ∙ ∙ A.∙ ∙In what incidents?
15∙                                            15∙ that
      ∙ ∙ ∙ Q.∙ ∙So just feel free, understanding   ∙ ∙ ∙all
                                                           Q.∙of∙Where the canine has attacked someone,
16∙                                            16∙your
      ∙your answers speak for your knowledge and    ∙theytenure
                                                           just ­­ were there any nonsuspects?
17∙   ∙there.∙ Okay?                           17∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ A canine has bitten a handler.
18∙   ∙ ∙ ∙ ∙ ∙ ∙And so do the deputies control18∙
                                                 their
                                                    ∙ ∙ ∙ Q.∙ ∙And that's the only kind of nonsuspect
19∙   ∙animals?                                19∙ ∙situation?
20∙                                            20∙ ∙is∙ ∙ A.∙ ∙I don't ­­ you know, what's ­­ what's f
      ∙ ∙ ∙ A.∙ ∙The canine handler ­­ each animal
21∙                                            21∙ ∙in my memory is that, you know, we had a dog who
      ∙assigned to one handler, and it's the handler's
22∙   ∙responsibility to control that dog.     22∙ ∙often bite his handler.∙ So that's fresh in my me
23∙   ∙ ∙ ∙ Q.∙ ∙And those handlers are trained23∙
                                                 to ∙I
                                                     control
                                                        think there's ­­ I don't remember the details,
24∙   ∙their dogs?                             24∙ ∙think a lady got bit by a dog during a building s
25∙   ∙ ∙ ∙ A.∙ ∙Yes.                          25∙ ∙or doing an area search at an old school supply p

                                        Page 79                                       Page 81
∙1∙   ∙ ∙ ∙ Q.∙ ∙Has there ever been an incident
                                               ∙1∙when   a
                                                    ∙That's   sort of fresh in my mind, where the office
∙2∙   ∙canine unit injured a citizen?          ∙2∙ ∙thought the place was vacant and someone had got
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙3∙ ∙ ∙ ∙ Q.∙ ∙Was ­­ did you investigate that handler
∙4∙   ∙ ∙ ∙ Q.∙ ∙Can you describe these incidents
                                               ∙4∙ to
                                                    ∙ ∙me.
                                                         ∙ A.∙ ∙I don't ­­ I don't think that came to m
∙5∙   ∙ ∙ ∙ A.∙ ∙We've had ­­ in the process of∙5∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you recall if that handler wa
                                                 taking
∙6∙                                            ∙6∙ ∙terminated?
      ∙subjects into custody where the ­­ the criteria    met
∙7∙   ∙where the canine could be released to try
                                               ∙7∙to∙ take  the ∙I do not.
                                                      ∙ ∙ A.∙
∙8∙   ∙subject in custody, the dog has bitten subjects.
                                               ∙8∙ ∙ ∙ ∙ Q.∙ ∙Have there been instances in ­­ where t
∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you said the dog has∙9∙  ∙use of a canine has been considered excessive for
                                                 bitten
10∙   ∙subjects?                               10∙ ∙ ∙ ∙ A.∙ ∙It has not come to me, no.∙ Not where i
11∙   ∙ ∙ ∙ A.∙ ∙Yes.                          11∙ ∙arose where it came to me.
12∙   ∙ ∙ ∙ Q.∙ ∙Is there a certain heightened 12∙
                                                situation
                                                    ∙ ∙ ∙ Q.∙
                                                            in ∙But you've conducted investigations of
13∙   ∙which a canine unit will be brought out,13∙
                                                 like
                                                    ∙canine
                                                       a      handlers?
14∙   ∙misdemeanor, a felony, or ­­            14∙ ∙ ∙ ∙ A.∙ ∙No.
15∙   ∙ ∙ ∙ A.∙ ∙We've taken canines on situations
                                               15∙ ∙where
                                                      ∙ ∙ Q.∙ ∙You have not?
16∙                                                 ∙ ∙ off
                                               16∙ run
      ∙we've had to hunt for felons that may have        ∙ A.∙in ∙No.
17∙   ∙the woods.∙ And we've called out and gave
                                               17∙them
                                                    ∙ ∙ ample
                                                         ∙ Q.∙ ∙So that would go to someone else?
18∙   ∙time to turn themselves in and say we're18∙
                                                 going
                                                    ∙ ∙ to
                                                         ∙ A.∙ ∙Yes.
19∙                                             goes∙ in
      ∙release the canine, and then the canine 19∙    ∙ ∙and
                                                           Q.∙ ∙Like who?
20∙   ∙he's bitten people.                     20∙ ∙ ∙ ∙ A.∙ ∙Probably the commander, whatever ­­ wha
21∙                                            21∙ ∙shift
      ∙ ∙ ∙ ∙ ∙ ∙We've had cases where we've taken          commander that would ­­ would have been wor
                                                     a canine
22∙   ∙with us on drug raids.∙ I can't recall any
                                               22∙ specific
                                                    ∙at the time who was supervising that officer.
23∙   ∙incident where, you know, they've bitten23∙  ∙ ∙ ∙inQ.∙
                                                 people       the∙Why wouldn't it rise to you?∙ Why would
24∙   ∙drug raids, but we use them there.∙ And 24∙
                                                then∙it
                                                      therise to the level of you?
25∙   ∙deputies use canines sometimes on traffic
                                               25∙stops
                                                    ∙ ∙ ∙toA.∙­­ ∙It has never been put in practice.∙ I m




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 184 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 82..85
Weldon Wallace Bullock, 02/25/2021
                                        Page 82                                       Page 84
∙1∙                                            ∙1∙ ∙that
      ∙there hasn't been an incident where we felt    ∙ ∙ ­­
                                                           Q.∙I ∙Okay.∙ Michael has pulled up ­­ and thi
∙2∙   ∙felt that a handler has used a canine in∙2∙  ∙will
                                                 such  an be Exhibit 6.
∙3∙   ∙egregious way that it would rise to me. ∙3∙ ∙ ∙ ∙ ∙(Exhibit 6 was marked for identification.)
∙4∙   ∙ ∙ ∙ Q.∙ ∙But canines have bitten people∙4∙
                                                 and∙BY
                                                      bitten
                                                         MS. ROBINSON:
∙5∙   ∙suspects and injured them, but it hasn't∙5∙
                                                 made      Q.∙ ∙The canines.∙ Do you have that policy i
                                                    ∙ ∙it∙ to
∙6∙   ∙your desk?                              ∙6∙ ∙front of you?
∙7∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ That's the ­­ that's
                                               ∙7∙ ∙posted
                                                      ∙ ∙ A.∙ by ∙Yes, ma'am.
∙8∙   ∙the suspects.                           ∙8∙ ∙ ∙ ∙ Q.∙ ∙Just take a moment and skim that policy
∙9∙                                            ∙9∙ excessive
      ∙ ∙ ∙ Q.∙ ∙How many civil suits result from   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Slow down.∙ Let's go som
10∙   ∙force in Vance County?                  10∙ ∙ ∙ ∙ more.
11∙   ∙ ∙ ∙ A.∙ ∙I have no idea.               11∙ ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.
12∙   ∙ ∙ ∙ Q.∙ ∙No idea?∙ If there were, would12∙
                                                 you∙BY  MS. ROBINSON:
                                                      know
13∙   ∙about it?                               13∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So are you familiar with this po
14∙   ∙ ∙ ∙ A.∙ ∙Not necessarily.              14∙ ∙ ∙ ∙ A.∙ ∙I know that it exists.∙ I'm not intimat
15∙                                            15∙ ∙familiar with it, but I know that it exists.
      ∙ ∙ ∙ Q.∙ ∙What does "not necessarily" mean?
16∙                                            16∙ talking
      ∙ ∙ ∙ A.∙ ∙If I pick it up or hear somebody   ∙ ∙ ∙ Q.∙ ∙And you've reviewed it?
17∙   ∙about it.∙ But they wouldn't come to me 17∙
                                                and ∙say,
                                                      ∙ ∙ "Hey,
                                                           A.∙ ∙I said I know that it does exist.∙ I'm
18∙   ∙there's a civil suit because of this."∙ 18∙
                                                It's∙intimately
                                                      ­­ I         familiar with it, but I do know that i
19∙   ∙wouldn't have anything to do with that. 19∙ ∙exists.
20∙   ∙ ∙ ∙ Q.∙ ∙I do want to kind of go back to
                                               20∙how    ∙ Q.∙ ∙Okay.∙ Well, my follow­up question is t
                                                    ∙ ∙these
21∙   ∙canines are trained because, you know, those   are
                                               21∙ ∙you're    comfortable now with your review of it?
22∙   ∙considered weapons, correct?            22∙ ∙ ∙ ∙ A.∙ ∙I'll answer questions based on what's h
23∙   ∙ ∙ ∙ A.∙ ∙Those are considered what?    23∙ ∙before me.
24∙   ∙ ∙ ∙ Q.∙ ∙They're considered ­­ they're 24∙
                                                considered
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ Thank you.∙ There are approximat
25∙   ∙utensils of the sheriff's.              25∙ ∙12 pages in front of you.
                                        Page 83                                       Page 85
∙1∙                                            ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙Can you go to Page 4, please.
      ∙ ∙ ∙ A.∙ ∙No, ma'am.∙ I think they're considered
∙2∙                                            ∙2∙ ∙ training.
      ∙canines.∙ I don't know anything about canine   ∙ ∙ A.∙ ∙Okay.
∙3∙   ∙ ∙ ∙ Q.∙ ∙You don't know anything about ∙3∙
                                                it, ∙but
                                                      ∙ ∙youQ.∙ ∙I would like for you to read that first
∙4∙   ∙can ­­                                  ∙4∙ ∙bullet point.
∙5∙                                            ∙5∙ ∙ ∙have
      ∙ ∙ ∙ A.∙ ∙All I know is that a canine officer     ∙ A.∙to ∙"Controlled substances used as training
∙6∙   ∙go through training in order to become a∙6∙
                                                 canine
                                                    ∙will be obtained through the courts after final
∙7∙   ∙handler.∙ I don't know anything about the
                                               ∙7∙specifics    of of the cases.∙ A court order must be
                                                    ∙disposition
∙8∙   ∙their training.                         ∙8∙ ∙prepared by the presiding judge of the case.∙ The
∙9∙   ∙ ∙ ∙ Q.∙ ∙Do you know something about the
                                               ∙9∙use  of the
                                                    ∙order   will designate the controlled substance fro
10∙   ∙canine?                                 10∙ ∙case to be used by the Vance County Sheriff's Off
11∙   ∙ ∙ ∙ A.∙ ∙Yes.                          11∙ ∙for canine training.∙ All controlled substances w
12∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you keep ­­ do they 12∙
                                                keep∙be  obtained from cases in which the Sheriff's Off
                                                      records?
13∙   ∙ ∙ ∙ ∙ ∙ ∙Who's in charge of canine training?∙
                                               13∙ ∙or Who's
                                                         a federal agency was the arresting entity.∙ Pr
14∙   ∙responsible?                            14∙ ∙to obtaining these training aids, they must be te
15∙                                            15∙over
      ∙ ∙ ∙ A.∙ ∙There would be different people    ∙andtime,
                                                          weighted by an approved laboratory."
16∙                                            16∙ ∙particular
      ∙and I don't know who they were in any given    ∙ ∙ Q.∙ ∙So does Vance County used controlled
17∙   ∙time.∙ Once ­­ Lieutenant Shearin has been
                                               17∙ in  charge
                                                    ∙substances    to train their canines?
18∙   ∙of canine records.∙ There's an Officer Swilley
                                               18∙ ∙ ∙ who
                                                         ∙ A.∙ ∙I'm not familiar with it, ma'am.
19∙   ∙used to be in charge of canine records. 19∙ ∙ ∙ ∙ Q.∙ ∙Would you be surprised if a canine bit
20∙   ∙ ∙ ∙ ∙ ∙ ∙But over time, I don't know who
                                               20∙were   in
                                                    ∙suspect   ­­
21∙   ∙charge at all in a particular time.     21∙ ∙ ∙ ∙ A.∙ ∙No, ma'am, I would not be surprised if
22∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you talked about the22∙
                                                 use∙canine
                                                      of      bit a suspect.
23∙   ∙canines during a drug bust.             23∙ ∙ ∙ ∙ Q.∙ ∙­­ who had a controlled substance that
24∙   ∙ ∙ ∙ ∙ ∙ ∙Have you ever used them personally?
                                               24∙ ∙canine was trained and used to detect, based on u
25∙                                            25∙ ∙of drugs?
      ∙ ∙ ∙ A.∙ ∙No.∙ I never used a canine personally.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 185 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 86..89
Weldon Wallace Bullock, 02/25/2021
                                        Page 86                                       Page 88
∙1∙   ∙ ∙ ∙ A.∙ ∙Can you repeat that.∙ I don't ∙1∙
                                                ­­ ∙ ∙ ∙ A.∙ ∙No, ma'am.∙ Not at all.
∙2∙   ∙ ∙ ∙ Q.∙ ∙That's fine.∙ I want to ­­    ∙2∙ ∙ ∙ ∙ Q.∙ ∙But you were a certified gun trainer, r
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's bring up ∙3∙
                                                ­­ pull
                                                    ∙ ∙ ∙upA.∙
                                                             the∙No, I'm not.
∙4∙   ∙ ∙ ∙ incident with the canine.          ∙4∙ ∙ ∙ ∙ Q.∙ ∙Huh?
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ What exhibit?      ∙5∙ ∙ ∙ ∙ A.∙ ∙No, I'm not.
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ I don't know what
                                               ∙6∙exhibit   that∙You weren't a gun instructor?∙ You didn
                                                    ∙ ∙ ∙ Q.∙
∙7∙   ∙ ∙ ∙ you're referring to.               ∙7∙ ∙have any ­­
∙8∙   ∙BY MS. ROBINSON:                        ∙8∙ ∙ ∙ ∙ A.∙ ∙No, ma'am.
∙9∙                                            ∙9∙ not
      ∙ ∙ ∙ Q.∙ ∙No, no.∙ I'm talking to Michael,   ∙ ∙ you,
                                                        ∙ Q.∙ ∙Okay.∙ But you don't have a problem
10∙   ∙sir.                                    10∙ ∙deploying and using your gun?
11∙   ∙ ∙ ∙ A.∙ ∙Oh, I'm sorry.                11∙ ∙ ∙ ∙ A.∙ ∙For what situation?∙ To train with?
12∙                                            12∙ ∙ ∙this
      ∙ ∙ ∙ Q.∙ ∙Are you ­­ take a minute and review    ∙ Q.∙ ∙To train, to apprehend.
13∙                                            13∙ ∙ 7.
      ∙document.∙ Let's mark this as Exhibit Number   ∙ ∙ A.∙ ∙I don't have a problem with the use of
14∙   ∙ ∙ ∙ ∙(Exhibit 7 was marked for identification.)
                                               14∙ ∙weapon.
15∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.           15∙ ∙ ∙ ∙ Q.∙ ∙And by "weapon," we mean gun, correct?
16∙   ∙BY MS. ROBINSON:                        16∙ ∙ ∙ ∙ A.∙ ∙I mean the weapon that was assigned to
17∙   ∙ ∙ ∙ Q.∙ ∙Are you familiar with this? 17∙ ∙the Vance County Sheriff's Office.∙ I mean the
18∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ That's what I referred   to
                                               18∙ ∙customary    weapon that I qualified with under the
19∙   ∙earlier when you asked me about incidents
                                               19∙of∙direction
                                                      people     of the Vance County Sheriff's Office.
20∙   ∙being bit.                              20∙ ∙ ∙ ∙ Q.∙ ∙You said what?∙ Repeat that.∙ I'm sorry
21∙   ∙ ∙ ∙ Q.∙ ∙So what occurred?             21∙ ∙ ∙ ∙ A.∙ ∙I don't have a problem with the use of
22∙   ∙ ∙ ∙ A.∙ ∙The officer had the dog out at22∙
                                                 one∙weapon
                                                      of the that's been assigned to me by the Vance Co
23∙                                            23∙vacant,
      ∙warehouses.∙ He thought the warehouse was    ∙Sheriff's
                                                            and Office, and any personal weapon that I
24∙   ∙a lady was out there working, and the dog
                                               24∙got
                                                    ∙used
                                                       bit.to Itrain with under the direction of the Van
25∙   ∙mean, it bit the lady.∙ The dog bit the 25∙  ∙County Sheriff's Office I have no problem using.
                                                lady.

                                        Page 87                                       Page 89
∙1∙   ∙ ∙ ∙ Q.∙ ∙So this was a civilian?       ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Chris, Mr. Geis, can you
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   ∙2∙ ∙ ∙ ∙ up and mark it as Exhibit 8.
∙3∙   ∙ ∙ ∙ Q.∙ ∙Was she injured?              ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Mark what?
∙4∙                                            ∙4∙ ∙ ∙ I∙ don't
      ∙ ∙ ∙ A.∙ ∙I imagine she was.∙ I wasn't there.∙      ∙ ∙ ∙MS. ROBINSON:∙ Mr. Bullock's gun traini
∙5∙   ∙know the details of it.∙ I just know it ∙5∙  ∙ ∙ ∙ ∙It∙ ∙MR. GEIS:∙ Do you have that?∙ It's from
                                                existed.∙
∙6∙   ∙happened.∙ I don't know to the extent of∙6∙
                                                 her∙ injuries.
                                                      ∙ ∙ personnel record.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Do you know if she went to the∙7∙
                                                 hospital?
                                                    ∙ ∙ ∙ ∙(Exhibit 8 was marked for identification.)
∙8∙   ∙ ∙ ∙ A.∙ ∙I do not know.                ∙8∙ ∙BY MS. ROBINSON:
∙9∙   ∙ ∙ ∙ Q.∙ ∙Do you know if this officer was
                                               ∙9∙reprimanded
                                                    ∙ ∙ ∙ Q.∙ ∙So we actually might need a second over
10∙   ∙in any other way?                       10∙ ∙to pull that document up.
11∙   ∙ ∙ ∙ A.∙ ∙I don't know.∙ I don't know if11∙
                                                 he ∙was
                                                      ∙ ∙ ∙ ∙ ∙Mr. Bullock, have you had a chance to r
12∙   ∙reprimanded in any other way.           12∙ ∙what has been marked as Exhibit 8?
13∙   ∙ ∙ ∙ Q.∙ ∙Did the officer remain on the 13∙
                                                Vance
                                                    ∙ ∙County
                                                         ∙ A.∙ ∙Yes, ma'am.
14∙   ∙Sheriff's Office payroll in the office? 14∙ ∙ ∙ ∙ Q.∙ ∙And this is an accurate record of your
15∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ I think he did. 15∙ ∙training, correct?
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ I saw that you are
                                               16∙ ­­
                                                    ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
17∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's pull up ­­
                                               17∙Michael,
                                                    ∙ ∙ ∙ Q.∙ ∙And are you familiar with the firearms
18∙   ∙ ∙ ∙ let's pull up Mr. Bullock's training
                                               18∙­­∙policy
                                                      gun    for Vance County?
19∙   ∙ ∙ ∙ training record.                   19∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ I'm somewhat familiar with
20∙   ∙BY MS. ROBINSON:                        20∙ ∙Not ­­ again, not intimately familiar with it, bu
21∙   ∙ ∙ ∙ Q.∙ ∙Mr. Bullock, you are ­­ you're21∙  ∙somewhat
                                                 kind  of like familiar with it.∙ Yes, ma'am.
22∙   ∙a gun specialist, correct?              22∙ ∙ ∙ ∙ Q.∙ ∙And this is your ­­ you know, your Clas
23∙   ∙ ∙ ∙ A.∙ ∙No, ma'am.                    23∙ ∙requirement for the use of your firearm, correct?
24∙                                            24∙a ∙gun
      ∙ ∙ ∙ Q.∙ ∙No?∙ You wouldn't call yourself      ∙ ∙ A.∙ ∙What you're showing up now is ­­ you're
25∙   ∙specialist?                             25∙ ∙asking me that?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 186 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 90..93
Weldon Wallace Bullock, 02/25/2021
                                        Page 90                                       Page 92
∙1∙   ∙ ∙ ∙ Q.∙ ∙Yes.                          ∙1∙ ∙subsection only when it is or appears to be reaso
∙2∙                                            ∙2∙ ∙necessarily
      ∙ ∙ ∙ A.∙ ∙This is actually the field portion.∙   This is thereby to defend himself or a third
∙3∙   ∙not the (audio interference) portion. ∙3∙ ∙person from what he reasonably believes to [be] t
∙4∙   ∙ ∙ ∙ ∙ ∙ ∙THE REPORTER:∙ What portion? ∙4∙ ∙use of imminent use of deadly physical force; to
∙5∙                                            ∙5∙ ∙effect
      ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Field portion, actual   going an arrest or prevent the escape from the
∙6∙                                            ∙6∙ ∙custody
      ∙ ∙ ∙ out into the range and using the range.∙   Field of a person who he reasonably believes is
∙7∙   ∙ ∙ ∙ and range are used interchangeably.∙7∙ ∙attempting to escape by means of a deadly weapon
∙8∙                                            ∙8∙ ∙who by his conduct or any other means indicates t
      ∙ ∙ ∙ (Off­the­record statement by the reporter.)
∙9∙   ∙BY MS. ROBINSON:                        ∙9∙ ∙he presents an imminent threat of death or seriou
10∙   ∙ ∙ ∙ Q.∙ ∙So, Mr. Bullock, what we have 10∙
                                                on the  screen injury to others unless apprehended with
                                                    ∙physical
11∙                                            11∙ ∙delay; or to prevent the escape of a person from
      ∙now is your signature on the use­of­deadly­force
12∙   ∙handout.                                12∙ ∙custody imposed upon him as a result of [a] convi
13∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   13∙ ∙for a felony."
14∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you read "C" for us,
                                               14∙please.
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's go back to what was mar
15∙   ∙Well, first, before you do this, review 15∙
                                                the ∙as Exhibit 4, which was your investigation to
                                                     document.
16∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, please16∙  ∙Ms. down
                                                 scroll  Oliver's complaint.
17∙                                            17∙ ∙ down
      ∙ ∙ ∙ so he can review this document.∙ Scroll   ∙ ∙ A.∙
                                                           so ∙Okay.
18∙   ∙ ∙ ∙ we can see his signature.∙ I can't 18∙
                                                ­­ ∙ ∙ ∙ Q.∙ ∙Mr. White was serving two felony warran
19∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.           19∙ ∙correct?
20∙   ∙BY MS. ROBINSON:                        20∙ ∙ ∙ ∙ A.∙ ∙Yes.
21∙   ∙ ∙ ∙ Q.∙ ∙Is that your signature?       21∙ ∙ ∙ ∙ Q.∙ ∙Mr. White informed you that Ms. Oliver
22∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   22∙ ∙assaulted him, correct?
23∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Exhibit 9.     23∙ ∙ ∙ ∙ A.∙ ∙Yes.
24∙                                            24∙ ∙ ∙ ∙ Q.∙ ∙And under that policy that you just rea
      ∙ ∙ ∙ ∙(Exhibit 9 was marked for identification.)
25∙   ∙BY MS. ROBINSON:                        25∙ ∙could have used deadly force, correct?
                                        Page 91                                       Page 93
∙1∙   ∙ ∙ ∙ Q.∙ ∙And do you recognize this document?
                                               ∙1∙ ∙ ∙ ∙ A.∙ ∙No, ma'am.
∙2∙                                            ∙2∙ ∙which
      ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ This is the document    ∙ ∙ Q.∙
                                                            we ∙She was a felon under "C."∙ Read
∙3∙                                            ∙3∙ the
      ∙have found the training on about September   ∙Subsection
                                                        6th,     C.
∙4∙   ∙2018, where Instructor Bartholomew signed
                                               ∙4∙it∙ and
                                                      ∙ ∙ where
                                                           A.∙ ∙Under "C," ma'am, "to prevent the escap
∙5∙   ∙I signed it as a student.               ∙5∙ ∙a person from custody imposed upon him as a resul
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And can you read "C."∙ ∙6∙
                                                Well,
                                                    ∙[alet's
                                                         felony conviction]."
∙7∙   ∙read ­­ let's go back to the ­­         ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙She hadn't been convicted, and this is,
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Scroll up some,∙8∙
                                                 Michael.
                                                    ∙or less, used for people who are ­­ has a sentenc
∙9∙   ∙BY MS. ROBINSON:                        ∙9∙ ∙imposed on them, like in the prison system.∙ To s
10∙   ∙ ∙ ∙ Q.∙ ∙So this is the deadly force policy
                                               10∙ ∙aand
                                                       nonviolent felony warrant is not justification
11∙   ∙handout?                                11∙ ∙use deadly force.
12∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ This is what the 12∙
                                                instructor
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.
13∙   ∙gives us to sign when we're in the classroom
                                               13∙ ∙ portion
                                                      ∙ ∙ A.∙ ∙And she hasn't been convicted of any fe
14∙   ∙of the firearms qualification.          14∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's talk about that.∙ That
15∙                                            15∙force
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's read the use of    ∙backinto your memory very well, so let's see if al
16∙   ∙arrest.∙ It says, "A law enforcement officer..."∙
                                               16∙ ∙these Ifother conversations come back to your memor
17∙   ∙you can't finish ­­ can you finish that 17∙
                                                sentence   for way.
                                                    ∙the same
18∙   ∙me.∙ On here it's "C," so ­­            18∙ ∙ ∙ ∙ ∙ ∙ ∙So you said that you interviewed Goolsb
19∙   ∙ ∙ ∙ A.∙ ∙Start with "C"?               19∙ ∙correct?
20∙   ∙ ∙ ∙ Q.∙ ∙We want to read where it says,20∙
                                                 "A ∙law
                                                      ∙ ∙ A.∙ ∙No, ma'am.∙ I never said I interviewed
21∙   ∙enforcement officer...." and then end with   ∙Goolsby.∙
                                               21∙ "C,"   that I said I talked with him.∙ I said I tal
22∙   ∙sentence.                               22∙ ∙with him, I talked with Sergeant Welborn, and I t
23∙   ∙ ∙ ∙ A.∙ ∙"A law enforcement officer is 23∙  ∙with Captain
                                                justified   in      Watkins.∙ I never said I interviewed
24∙   ∙using deadly physical force upon another24∙  ∙them.
                                                 person   for
25∙   ∙[the] purpose specified in Subdivision 125∙
                                                 of ∙this
                                                      ∙ ∙ Q.∙ ∙Okay.∙ Well, you talked with them.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 187 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 94..97
Weldon Wallace Bullock, 02/25/2021
                                        Page 94                                       Page 96
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙Are any of those conversations∙1∙
                                                 coming
                                                    ∙for back
                                                          two murder suspects that had committed murder
∙2∙   ∙to memory?                              ∙2∙ ∙our county and a neighboring county.
∙3∙   ∙ ∙ ∙ A.∙ ∙No.                           ∙3∙ ∙ ∙ ∙ Q.∙ ∙Had they been convicted of murder?
∙4∙   ∙ ∙ ∙ Q.∙ ∙None?                         ∙4∙ ∙ ∙ ∙ A.∙ ∙I don't know what their convictions wer
∙5∙   ∙ ∙ ∙ A.∙ ∙None.                         ∙5∙ ∙ ∙ ∙ Q.∙ ∙No, no.∙ You said "committed."
∙6∙                                            ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙Had they been convicted at that time?
      ∙ ∙ ∙ Q.∙ ∙Welborn isn't coming back to memory?
∙7∙   ∙ ∙ ∙ A.∙ ∙No, ma'am.                    ∙7∙ ∙ ∙ ∙ A.∙ ∙Not on those particular murder charges.
∙8∙   ∙ ∙ ∙ Q.∙ ∙Watkins?                      ∙8∙ ∙had warrants for murder.
∙9∙   ∙ ∙ ∙ A.∙ ∙The only thing I can say before
                                               ∙9∙­­∙ the
                                                       ∙ ∙ only
                                                            Q.∙ ∙Okay.
10∙   ∙thing from Watkins I remember is he was 10∙
                                                the ∙one
                                                       ∙ ∙that
                                                            A.∙ ∙And the deputy came upon the vehicle th
11∙   ∙initially spoke with Ms. Oliver.∙ That's11∙
                                                 what's
                                                    ∙werecoming
                                                            in, and a chase ensued.∙ And when the deputy
12∙   ∙back to my ­­ to memory with.           12∙ ∙out of the car, they fired.∙ The deputy returned
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ That's fair.∙ In13∙  ∙That
                                                 your   ­­ Iwas another deadly force use that was exoner
14∙                                            14∙in∙ an
      ∙calculated from 1997 until 2018, you were       ∙ ∙ ∙ ∙ ∙And then the last one that's coming to
15∙   ∙administrative role.                    15∙ ∙is there was a chase that ensued, and the vehicle
16∙   ∙ ∙ ∙ ∙ ∙ ∙How many officers had used deadly   force in
                                               16∙ ∙tried    to run over one of the officers.∙ And he fi
17∙   ∙your tenure?                            17∙ ∙and he was exonerated.
18∙   ∙ ∙ ∙ A.∙ ∙I don't know, ma'am.∙ I would 18∙
                                                say ∙­­∙ oh,
                                                         ∙ Q.∙how∙Tell me about that vehicle chase.
19∙   ∙many used deadly force?                 19∙ ∙ ∙ ∙ A.∙ ∙The last one I was referring to?
20∙   ∙ ∙ ∙ Q.∙ ∙Right.                        20∙ ∙ ∙ ∙ Q.∙ ∙Uh­huh.
21∙   ∙ ∙ ∙ A.∙ ∙Is that what you said?∙ Okay.∙21∙
                                                 Oh,∙ yes.
                                                       ∙ ∙ A.∙ ∙There was a chase.∙ I don't know the re
22∙   ∙Three are coming to mind that I can recall
                                               22∙ right   now chase, but there was a chase.∙ The vehicl
                                                    ∙for the
23∙   ∙as we're talking, at least three.       23∙ ∙went to the lake area and got into, like, a woode
24∙   ∙ ∙ ∙ Q.∙ ∙And what were those instances?24∙ ∙area.∙ And the deputies thought that he was going
25∙                                            25∙ ∙jump
      ∙ ∙ ∙ A.∙ ∙We had a deputy who was assisting          and run from the vehicle.∙ They started runn
                                                     the animal

                                        Page 95                                       Page 97
∙1∙   ∙control unit to take somebody's dog, and∙1∙
                                                 the∙into
                                                      lady the
                                                            camewoods.∙ As they were running to the wood
∙2∙                                            ∙2∙times
      ∙out with shotgun.∙ And the deputy several    ∙cametold
                                                           out of woods.∙ He saw one of the deputies.∙
∙3∙                                            ∙3∙ ∙turned
      ∙her to "Drop the shotgun, drop the shotgun,   drop thetowards the deputy and accelerated at a hi
∙4∙                                            ∙4∙ ∙ratethe
      ∙shotgun."∙ And when the person started lowering     of speed towards the deputy, and the deputy
∙5∙                                            ∙5∙ ∙fired.
      ∙shotgun towards him pointing, he shot her.∙   That's one
∙6∙   ∙incident.                               ∙6∙ ∙ ∙ ∙ Q.∙ ∙And the deputy was exonerated?
∙7∙                                            ∙7∙ ∙in∙ a∙ car
      ∙ ∙ ∙ ∙ ∙ ∙Another incident is where we were         A.∙ ∙Yes, ma'am.
∙8∙   ∙chase.                                  ∙8∙ ∙ ∙ ∙ Q.∙ ∙Was the person injured?
∙9∙   ∙ ∙ ∙ Q.∙ ∙Was the outcome of that?∙ Was ∙9∙
                                                that∙ deadly
                                                      ∙ ∙ A.∙ ∙Yes.
10∙   ∙force investigated?                     10∙ ∙ ∙ ∙ Q.∙ ∙How so?
11∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   11∙ ∙ ∙ ∙ A.∙ ∙He was grazed in the shoulder.
12∙   ∙ ∙ ∙ Q.∙ ∙And what was the outcome?     12∙ ∙ ∙ ∙ Q.∙ ∙How long did it take before that deputy
13∙   ∙ ∙ ∙ A.∙ ∙He was exonerated.            13∙ ∙exonerated?∙ Do you recall?
14∙                                            14∙ ∙ ∙ one
      ∙ ∙ ∙ Q.∙ ∙Exonerated?∙ Okay.∙ And then another    ∙ A.∙
                                                             was∙I don't know.∙ I don't know how long it
15∙   ∙what?                                   15∙ ∙any of them to be exonerated, because all of them
16∙   ∙ ∙ ∙ ∙ ∙ ∙That person was shot?∙ That citizen   was
                                               16∙ ∙involved    also the SBI having to come in and do th
17∙   ∙shot?                                   17∙ ∙investigation ­­ do an investigation as well.
18∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   18∙ ∙ ∙ ∙ Q.∙ ∙Well, I'm glad you mentioned that becau
19∙   ∙ ∙ ∙ Q.∙ ∙And injured, dead or alive? 19∙ ∙was wondering if you acted as your own internal
20∙   ∙ ∙ ∙ A.∙ ∙They didn't die.              20∙ ∙affairs department or if the SBI gets involved or
21∙   ∙ ∙ ∙ Q.∙ ∙They didn't die.∙ But no fatality,   no ­­process
                                               21∙ ∙that     but    looks like in your use of force.
22∙   ∙shot?                                   22∙ ∙ ∙ ∙ A.∙ ∙Any officer­involved shooting, the SBI
23∙   ∙ ∙ ∙ A.∙ ∙No, no.∙ She wasn't ­­ she wasn't   killed.
                                               23∙ ∙called.
24∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And ­­ okay.∙ And the other
                                               24∙ ∙ instance?
                                                      ∙ ∙ Q.∙ ∙Any?∙ Okay.∙ That's the policy, the
25∙                                            25∙were
      ∙ ∙ ∙ A.∙ ∙There's an incident in which we    ∙practice?
                                                        looking




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 188 of 665
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 98..101
Weldon Wallace Bullock, 02/25/2021
                                        Page 98                                      Page 100
∙1∙   ∙ ∙ ∙ A.∙ ∙That's the practice.          ∙1∙ ∙it was after I had started helping the captain wi
∙2∙   ∙ ∙ ∙ Q.∙ ∙Does Vance County have an internal   affairs
                                               ∙2∙ ∙those   type of investigations.
∙3∙   ∙department, or are you it?              ∙3∙ ∙ ∙ ∙ Q.∙ ∙And for the most part, you conducted th
∙4∙                                            ∙4∙ there
      ∙ ∙ ∙ A.∙ ∙I conduct most of them, and then   ∙investigations
                                                           have       as a single individual?
∙5∙                                            ∙5∙size
      ∙been occasions in where, depending on the    ∙ ∙ of
                                                         ∙ A.∙
                                                            it, ∙For the most part, yes, ma'am.
∙6∙   ∙I've had to rely on other officers, other
                                               ∙6∙detectives
                                                    ∙ ∙ ∙ Q.∙ ∙Did you ever request help?
∙7∙                                            ∙7∙ ∙ it
      ∙that's appointed by the sheriff.∙ Typically,   ∙ ∙may
                                                           A.∙be∙I'm sorry?
∙8∙   ∙a detective and another officer.        ∙8∙ ∙ ∙ ∙ Q.∙ ∙Did you ever request help?
∙9∙                                            ∙9∙have?
      ∙ ∙ ∙ Q.∙ ∙What training do those officers    ∙ ∙ ∙ A.∙ ∙Help has been had.∙ You know, the ­­ in
10∙   ∙ ∙ ∙ A.∙ ∙I don't know what training ­­ 10∙  ∙earlier
                                                I don't   know part of my ­­ doing these investigations,
11∙   ∙what their training is.                 11∙ ∙captain has had other officers helping some of th
12∙                                            12∙ a∙times.∙
      ∙ ∙ ∙ Q.∙ ∙I do want to talk about training     little When you have an officer­involved shootin
13∙   ∙bit.                                    13∙ ∙then I request help from the SBI.
14∙   ∙ ∙ ∙ ∙ ∙ ∙What training did you have to 14∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ And not within your department?
                                                conduct
15∙   ∙use­of­force investigations?            15∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?
16∙                                            16∙of∙ my
      ∙ ∙ ∙ A.∙ ∙I've only ­­ you know, in terms      ∙ ∙ Q.∙ ∙Not within your department?∙ You don't
17∙   ∙training, my training was early on in my17∙
                                                 ­­ ∙request
                                                     in my     help within your department?
18∙   ∙career when I first started doing these 18∙  ∙ ∙ ∙ A.∙ ∙There have been a rare occasion.∙ Again
                                                administrative
19∙   ∙investigations.∙ The other training has 19∙
                                                been∙and that's ­­ for the most part, it's been early
20∙                                            20∙ ∙over
      ∙through ­­ going through, having done these    ∙ ∙ time.
                                                           Q.∙ ∙Did you ­­ can you recall a time in whi
21∙   ∙When I first started doing this internal21∙
                                                 affairs
                                                    ∙you had, like, a panel of investigators?
22∙   ∙investigation, I was under the supervision
                                               22∙ of
                                                    ∙ ∙­­∙ at
                                                           A.∙ ∙Yes.∙ There was an officer who was a pa
23∙   ∙the time, the captain at the time.      23∙ ∙deputy working an area of the county in which his
24∙   ∙ ∙ ∙ Q.∙ ∙What time ­­                  24∙ ∙in­laws lived, and it was determined that he went
25∙                                            25∙my∙broke
      ∙ ∙ ∙ A.∙ ∙My training came through ­­ and            into the in­laws' house, burglarized their
                                                      training

                                        Page 99                                      Page 101
∙1∙   ∙came through him as far as the on­the­job
                                               ∙1∙training.
                                                    ∙And then when the alarm ­­ or when the call was m
∙2∙   ∙ ∙ ∙ Q.∙ ∙So you said when you "first started
                                               ∙2∙ ∙hedoing
                                                         went back down there to do the investigation o
∙3∙   ∙these."                                 ∙3∙ ∙that break­in, and it was determined that he was
∙4∙   ∙ ∙ ∙ ∙ ∙ ∙And "doing these," you mean use­of­force
                                               ∙4∙ ∙one that actually did the break­in.
∙5∙   ∙investigations?                         ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙More than one investigator worked that
∙6∙   ∙ ∙ ∙ A.∙ ∙I mean internal affairs investigations.
                                               ∙6∙ ∙me.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Internal affairs, which would ∙7∙
                                                encompass   use ∙Tell me about that.∙ What do you mean m
                                                    ∙ ∙ ∙ Q.∙
∙8∙   ∙of force?                               ∙8∙ ∙than one worked it?∙ What did they do?
∙9∙   ∙ ∙ ∙ A.∙ ∙Some of them encompass use of ∙9∙  ∙ ∙ ∙ A.∙ ∙I ­­ a minimum of three people, maybe f
                                                force.
10∙   ∙ ∙ ∙ Q.∙ ∙What year did you start that? 10∙ ∙helped with that investigation.∙ That officer was
11∙   ∙ ∙ ∙ A.∙ ∙1997.                         11∙ ∙ended up being fired and criminally charged.
12∙   ∙ ∙ ∙ Q.∙ ∙1997?∙ Okay.∙ And you were trained
                                               12∙ ∙ by∙ ∙the
                                                           Q.∙ ∙That's, like, a common theme right now,
13∙   ∙captain ­­                              13∙ ∙right, in Vance County?
14∙   ∙ ∙ ∙ A.∙ ∙Yes.                          14∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Don't answer.
15∙   ∙ ∙ ∙ Q.∙ ∙­­ at the time?               15∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Did you object, Chris?
16∙   ∙ ∙ ∙ ∙ ∙ ∙Did you take any classes?     16∙ ∙ ∙ ∙ think I heard you say something.
17∙   ∙ ∙ ∙ A.∙ ∙I can only remember one time going
                                               17∙ ∙BYto MS.
                                                          a ROBINSON:
18∙   ∙class in internal affairs investigation,18∙
                                                 and∙ I∙ don't
                                                         ∙ Q.∙ ∙You said more than one investigator
19∙   ∙remember going any time but one time. 19∙ ∙worked ­­ let me just make a note, and this is ­­
20∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ What time ­­ what ­­ do20∙
                                                 you∙is
                                                      recall
                                                         ­­ let's go off the record for this.
21∙   ∙what year?                              21∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ (Discussion off the record.)
22∙                                            22∙you
      ∙ ∙ ∙ A.∙ ∙It would ­­ it would have been,    ∙ ∙know,
                                                         ∙(Recess in proceedings from 2:57 to 3:01 p.m.
23∙                                            23∙ ∙BY
      ∙shortly thereafter in 1997, but I ­­ I don't   know
                                                         MS.ifROBINSON:
24∙   ∙it was in 1998 or ­­ you know, I don't know
                                               24∙ ∙how∙ ∙long.
                                                           Q.∙ ∙Mr. Bullock?
25∙   ∙I just don't ­­ I don't remember the exact
                                               25∙ year,
                                                    ∙ ∙ ∙ but
                                                           A.∙ ∙Yes, ma'am.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 189 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 102..105
Weldon Wallace Bullock, 02/25/2021
                                       Page 102                                      Page 104
∙1∙   ∙ ∙ ∙ Q.∙ ∙Did you just have a conversation
                                               ∙1∙ off   the it was before ­­ it was between 19­ ­­ I me
                                                    ∙think
∙2∙   ∙record?                                 ∙2∙ ∙between 1997 and 2001.∙ It was somewhere in that
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙3∙ ∙range.
∙4∙                                            ∙4∙ ∙ ∙ ∙ Q.∙ ∙But it was significant enough for you t
      ∙ ∙ ∙ Q.∙ ∙Was it about your questions, responses?
∙5∙   ∙ ∙ ∙ A.∙ ∙No, ma'am.                    ∙5∙ ∙remember?
∙6∙   ∙ ∙ ∙ Q.∙ ∙What was it about?            ∙6∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ Because I had an officer ­
∙7∙                                            ∙7∙ ∙yes.∙
      ∙ ∙ ∙ A.∙ ∙It was about how long ­­ how much   longer That was very significant.
∙8∙   ∙it's going to take for us to finish this∙8∙
                                                 and∙ ­­
                                                      ∙ ∙ Q.∙ ∙Why was it significant?
∙9∙   ∙ ∙ ∙ Q.∙ ∙I got an answer for you.      ∙9∙ ∙ ∙ ∙ A.∙ ∙I considered him a friend.
10∙   ∙ ∙ ∙ A.∙ ∙Oh.                           10∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you recall the number of cit
11∙                                            11∙ ∙who
      ∙ ∙ ∙ Q.∙ ∙I'm going to get you out of here.∙       have complained to Vance County or filed
                                                      Okay?
12∙   ∙I'm almost done.                        12∙ ∙grievances or any of that nature?
13∙   ∙ ∙ ∙ A.∙ ∙Okay.                         13∙ ∙ ∙ ∙ A.∙ ∙No, ma'am.
14∙                                            14∙ really,
      ∙ ∙ ∙ Q.∙ ∙I'm almost done.∙ Okay.∙ And we,   ∙ ∙ ∙ Q.∙ ∙Would you say it's a lot, a little?
15∙                                            15∙ I∙ can
      ∙might be approaching done.∙ Now, you know,     ∙ ∙ hold
                                                           A.∙ ∙I don't ­­ again, I just don't have a ­
16∙   ∙you for seven hours and question, question,   question,
                                               16∙ ∙don't    have anything to go on.∙ I don't have anyth
17∙   ∙but I ­­                                17∙ ∙significant to go on with that for me ­­ for it t
18∙   ∙ ∙ ∙ A.∙ ∙It's totally okay.∙ You have a18∙  ∙youtoknow,
                                                 right      do flare up in my memory.
19∙   ∙it.∙ I'm okay with it.                  19∙ ∙ ∙ ∙ ∙ ∙ ∙There could have been complaints that w
20∙   ∙ ∙ ∙ Q.∙ ∙No.∙ I asked you some about Mr.
                                               20∙White
                                                    ∙directed to an officer's supervisor, and that wou
21∙                                            21∙ ∙have
      ∙earlier, and I think you told me you didn't         gone on.∙ And someone would have looked into
                                                     have very
22∙   ∙much interaction with him, correct?     22∙ ∙that, and that supervisor would have handled that
23∙   ∙ ∙ ∙ A.∙ ∙That's correct.               23∙ ∙know, outside my knowledge.∙ So I ­­ and even wit
24∙   ∙ ∙ ∙ Q.∙ ∙And you didn't hear much about24∙
                                                 him,  either?
                                                    ∙ones  that I ­­ did eventually come to my desk, I
25∙   ∙ ∙ ∙ A.∙ ∙No, ma'am, I didn't.∙ He was from   anotherhave a working number on how many that coul
                                               25∙ ∙don't

                                       Page 103                                      Page 105
∙1∙   ∙division from me, so he wasn't in my direct
                                               ∙1∙ ∙have
                                                     line ofbeen.
∙2∙   ∙command.∙ So other than seeing him in the    ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, you just don't appear to m
                                               ∙2∙office,
∙3∙   ∙passing through the office, it was just ∙3∙  ∙like aHeperson who would scare easily; is that tru
                                                nominal.∙
∙4∙                                            ∙4∙ ∙ ∙ and
      ∙would come ­­ he's walked by my office before,    ∙ A.∙ ∙I'm scared of snakes and dogs.
∙5∙                                            ∙5∙ ∙ ∙ ∙But,
      ∙he's poked in, and, you know, we spoke before.∙      Q.∙ ∙Okay.∙ But you can handle complaints wh
∙6∙   ∙again, it was so far and few between. ∙6∙ ∙you're doing your job?
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ We were talking about the
                                               ∙7∙ ∙ ∙ ∙ A.∙ ∙I can handle what?
∙8∙   ∙investigations that you completed at Vance
                                               ∙8∙ County.
                                                    ∙ ∙ ∙ Q.∙ ∙Complaints when you're doing your job.
∙9∙   ∙And from what I understand, most of them∙9∙
                                                 were
                                                    ∙ ∙one
                                                         ∙ A.∙ ∙Yes, ma'am.
10∙   ∙person.∙ And you were telling me about the
                                               10∙ time
                                                    ∙ ∙ ∙inQ.∙ ∙So you ­­ do you have a working knowled
11∙                                            11∙ ∙the
      ∙which there was more than one investigator,        number of times the county sheriff's departme
                                                     and that
12∙   ∙situation involved an incident in which 12∙
                                                an officer    had
                                                    ∙has succumbed   to, like, threats of suit?∙ Is that
13∙   ∙behaved, you know, badly.               13∙ ∙ ∙ ∙ A.∙ ∙I don't know what ­­ threats of soup?
14∙   ∙ ∙ ∙ ∙ ∙ ∙Did you seek assistance in that
                                               14∙ ∙ ∙ ∙ Q.∙ ∙How many people ­­ how many citizens
15∙   ∙investigation, or did ­­ was assistance 15∙
                                                provided
                                                    ∙threatened
                                                           to     to sue the sheriff's office?
16∙   ∙you?                                    16∙ ∙ ∙ ∙ A.∙ ∙Oh, I have no idea.
17∙   ∙ ∙ ∙ A.∙ ∙At the time I was captain ­­ there
                                               17∙ ∙ was
                                                      ∙ ∙ aQ.∙ ∙Has any citizen threatened to sue you i
18∙   ∙captain that was doing those investigations   too.∙ That
                                               18∙ ∙didn't    investigate?
19∙   ∙particular case was assigned to me, and 19∙  ∙ ∙ ∙the
                                                he made     A.∙ ∙No, ma'am.∙ You know, I don't ­­ you kn
20∙   ∙decision as to what other officers would20∙  ∙I've been sued before, but I don't know the numbe
                                                 help.
21∙                                            21∙ you
      ∙ ∙ ∙ Q.∙ ∙So that was around the 1997 when   ∙people
                                                        were who have threatened to sue the sheriff's
22∙   ∙telling me you had been trained?        22∙ ∙office.∙ And I've never been threatened to, "If y
23∙   ∙ ∙ ∙ A.∙ ∙Well, no.∙ It was ­­ it might 23∙
                                                have∙don't
                                                      been indo something, I'm going to sue you."
24∙   ∙200­ ­­ I mean, a significant ­­ you know,
                                               24∙ it
                                                    ∙ ∙might
                                                         ∙ ∙ ∙ ∙I've never had that to happen.
25∙   ∙have ­­ it wasn't early on.∙ It was, you25∙  ∙ ∙­­∙ IQ.∙ ∙Or sue the sheriff's office?
                                                 know




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 190 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 106..109
Weldon Wallace Bullock, 02/25/2021
                                       Page 106                                      Page 108
∙1∙   ∙ ∙ ∙ A.∙ ∙Or sue the sheriff's office.∙ ∙1∙
                                                I mean,
                                                    ∙ ∙ ∙ ∙ ∙ ∙I got sued one time where a fight had
∙2∙   ∙people ­­ you know, I ­­ you know, it is∙2∙
                                                 ­­ ∙happened
                                                     it is ­­ at a club.∙ An officer put a suspect in
∙3∙   ∙it's a ­­ it's a common thing for people∙3∙
                                                 to ∙back
                                                     say, "Oh,
                                                           of a car.∙ The suspect kicked out the glass.
∙4∙   ∙I'm going to sue you."∙ But I ­­ you know,
                                               ∙4∙ for
                                                    ∙officers
                                                         me ­­ tried to get the suspect out of the car.
∙5∙   ∙for me, there's nothing that has an effect
                                               ∙5∙ on
                                                    ∙They
                                                       me to
                                                           started fighting with him, like, from the in
∙6∙   ∙say, "Oh, my God.∙ This person will sue ∙6∙
                                                me.∙∙of  the car.∙ He was kicking officers, kicking
                                                      I better
∙7∙   ∙do X, Y, Z."∙ I don't ­­ I don't have a ∙7∙  ∙officers.
                                                ­­ that
∙8∙                                            ∙8∙heard
      ∙doesn't sway me one way or another.∙ I've    ∙ ∙ ∙the
                                                           ∙ ∙ ∙Another officer sprayed him with mace,
∙9∙   ∙words "I'm going to sue you" a lot.∙ You∙9∙  ∙his"I'm
                                                 know,    foot was broke.∙ We don't know if it was brok
10∙   ∙going to sue you­all" a lot.∙ But you have
                                               10∙ a∙aright  to of him kicking the glass out or kicking
                                                        result
11∙   ∙sue, so ­­                              11∙ ∙officers or what, but that person sued me and all
12∙                                            12∙ ∙other officers there.
      ∙ ∙ ∙ Q.∙ ∙So ­­ but you've been sued before?
13∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   13∙ ∙ ∙ ∙ ∙ ∙ ∙And then I think two occasions I've bee
14∙   ∙ ∙ ∙ Q.∙ ∙How many times?               14∙ ∙sued for people who were dead at the jail.
15∙   ∙ ∙ ∙ A.∙ ∙I would say four other times, 15∙
                                                four∙ or
                                                      ∙ ∙five
                                                           Q.∙ ∙Okay.∙ Thank you.∙ Thank you for explai
16∙   ∙other times.                            16∙ ∙those situations.
17∙   ∙ ∙ ∙ Q.∙ ∙Do you recall those instances?17∙ ∙ ∙ ∙ ∙ ∙ ∙The only question I have is if you ­­ t
18∙   ∙ ∙ ∙ A.∙ ∙Oh, yes, ma'am.∙ That's significant   in my you are able to share, what were the outco
                                               18∙ ∙extent
19∙   ∙memory.∙ So yes.                        19∙ ∙ ∙ ∙ A.∙ ∙I guess the correct word ­­ I don't kno
20∙   ∙ ∙ ∙ Q.∙ ∙Can you explain them to me. 20∙ ∙don't know the legal term, but I considered it as
21∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ There was a time that I21∙
                                                 was∙exonerated.∙
                                                      a deputy,     I was exonerated on all of them.
22∙   ∙that I had ­­ I was driving north on the22∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ So I want to ­­ I want to get ­­
                                                 interstate,
23∙   ∙and then a highway patrolman was working23∙  ∙want that
                                                 a wreck   to make sure I understand this.
24∙                                            24∙ ∙ the
      ∙had already occurred.∙ And I stopped because   ∙ ∙ road
                                                           ∙ ∙ ∙There is no board review ­­ no standard
25∙                                            25∙ the
      ∙was partially blocked by the ambulance and   ∙board review on use­of­force incidents?
                                       Page 107                                      Page 109
∙1∙   ∙trooper's car and the ­­ one of the victims'
                                               ∙1∙ ∙ cars.∙
                                                      ∙ ∙ A.∙So∙There is no standard board review?
∙2∙                                            ∙2∙out
      ∙I stopped and backed up and put on ­­ put    ∙ ∙flares,
                                                        ∙ Q.∙ ∙So there is no board that will convene
∙3∙                                            ∙3∙ ∙saying, you know, this member must be a part of t
      ∙put on my traffic vest.∙ And I start directing
∙4∙                                            ∙4∙ wreck
      ∙traffic, slowing traffic down, because the   ∙board,wasthat member; you get an amount of time to
∙5∙                                            ∙5∙ ∙respond; there is ­­
      ∙kind of a little bit over a slight decline.
∙6∙                                            ∙6∙ traffic
      ∙ ∙ ∙ ∙ ∙ ∙And I had been out there slowing   ∙ ∙ ∙ A.∙ ∙That wasn't a practice.
∙7∙                                            ∙7∙a ∙person
      ∙down for about 20 minutes or so, and then      ∙ ∙ Q.∙ ∙It wasn't a practice?∙ Was it a practic
∙8∙   ∙pulling a mobile home, like a transport ∙8∙
                                                truck
                                                    ∙a pulling
                                                       ­­ was there a standard number of complaints th
∙9∙                                            ∙9∙ ∙must
      ∙a mobile home, came through at a very, very         be had before an officer is dismissed?
                                                     high rate
10∙   ∙of speed and was not obeying my traffic 10∙  ∙ ∙signals
                                                ­­ my   ∙ A.∙ ∙No, ma'am.∙ Each thing is done, you kno
11∙   ∙for him to slow down.∙ And then at the last   minute,
                                               11∙ ∙per        he
                                                          incident.∙  It wasn't, like, a buildup of anyt
12∙   ∙looked up, and he locked the brakes.∙ The
                                               12∙trailer
                                                    ∙ ∙ ∙ ∙came
                                                              ∙ ∙I'm going to stand up.∙ My back is hurt
13∙   ∙off and just wiped out the ambulance and13∙
                                                 other  cars.
                                                    ∙me.∙  I'm going to stand up and stretch.∙ I can st
14∙   ∙ ∙ ∙ ∙ ∙ ∙And so that was one time.     14∙ ∙here.∙ I just need to stand up.
15∙   ∙ ∙ ∙ Q.∙ ∙What did he sue you for?      15∙ ∙ ∙ ∙ Q.∙ ∙Mr. Bullock, if you want to take a
16∙   ∙ ∙ ∙ A.∙ ∙I guess it was, like, failure 16∙  ∙ten­minute break ­­
                                                to discharge
17∙                                            17∙that
      ∙my duty, causing that wreck.∙ But that ­­    ∙ ∙ ended
                                                        ∙ A.∙ ∙No, no, no.∙ I don't.∙ I don't.
18∙   ∙up ­­ it didn't get far.                18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.
19∙   ∙ ∙ ∙ ∙ ∙ ∙Another time I was working the19∙  ∙ ∙ ∙ A.∙ ∙I just didn't want you to say, "What ar
                                                 evidence
20∙   ∙room, and I was leaving to go to lunch.∙20∙
                                                 And∙doing?"∙
                                                      a deputy I just needed to stretch.
21∙   ∙and a city officer had a person stopped 21∙
                                                on a∙ traffic
                                                      ∙ ∙ Q.∙ ∙Okay.∙ That's fine.
22∙   ∙stop.∙ I drove up and said, "You­all got22∙  ∙ ∙ ∙ ∙ ∙ ∙Is there a certain threshold that incre
                                                 everything?"
23∙                                            23∙ ∙the
      ∙ ∙ ∙ ∙ ∙ ∙And they said "yeah."∙ And I drove   off,likelihood
                                                            and       to be dismissed from ­­
24∙   ∙then that person sued me as a result of 24∙
                                                what∙ had
                                                      ∙ ∙ A.∙ ∙I don't understand that question.
25∙   ∙transpired in that traffic stop.        25∙ ∙ ∙ ∙ Q.∙ ∙So is a severity of a deputy's actions,




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 191 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 110..113
Weldon Wallace Bullock, 02/25/2021
                                       Page 110                                      Page 112
∙1∙   ∙increases his or her likelihood to be dismissed?
                                               ∙1∙ ∙ ∙ ∙ A.∙ ∙I don't remember any.
∙2∙   ∙ ∙ ∙ A.∙ ∙We work at the pleasure of the∙2∙  ∙ ∙ ∙ Q.∙
                                                 sheriff.    I ∙How much discretion does an officer hav
∙3∙   ∙can't answer that question.             ∙3∙ ∙enforce the law, would you say?
∙4∙   ∙ ∙ ∙ Q.∙ ∙Well, for your recommendation.∙4∙ ∙ ∙ ∙ A.∙ ∙I don't know if I can put a quantitativ
∙5∙   ∙ ∙ ∙ A.∙ ∙My recommendation is done on a∙5∙  ∙number on how much discretion an officer has.∙ An
                                                 case­by­case
∙6∙   ∙basis.                                  ∙6∙ ∙officer has some discretion.∙ An officer is not
∙7∙   ∙ ∙ ∙ Q.∙ ∙Do you find that different sheriffs   have discretion.∙ An officer doesn't have unli
                                               ∙7∙ ∙without
∙8∙   ∙different thresholds?                   ∙8∙ ∙discretion.
∙9∙   ∙ ∙ ∙ A.∙ ∙I don't know how to apply that∙9∙
                                                 question.
                                                    ∙ ∙ ∙ Q.∙ ∙Are there instances in which an officer
10∙                                            10∙ ∙noatdiscretion
      ∙It's apples to oranges, in a way.∙ By working      the       to enforce the law?
11∙   ∙pleasure of sheriff, I can't apply that.11∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ I believe there are instan
12∙                                            12∙ ∙that
      ∙ ∙ ∙ Q.∙ ∙Now I'm asking you, would soliciting      an officer has no discretion to enforce the
                                                        sexual
13∙                                            13∙ ∙ ∙ ∙ Q.∙ ∙What are those instances?
      ∙favors from citizens be a serious complaint?
14∙   ∙ ∙ ∙ A.∙ ∙I think that it would.        14∙ ∙ ∙ ∙ A.∙ ∙If a person murdered someone in front o
15∙                                            15∙ is
      ∙ ∙ ∙ Q.∙ ∙And just so I can understand it,   ∙officer,
                                                       ­­ this I think the officer doesn't have any
16∙   ∙is you.                                 16∙ ∙discretion to enforce the law.∙ I think he would
17∙   ∙ ∙ ∙ ∙ ∙ ∙Is assault a serious infraction?
                                               17∙ ∙to enforce the law.
18∙   ∙ ∙ ∙ A.∙ ∙Assaults can mean ­­ have a range,
                                               18∙ ∙ so
                                                      ∙ ∙itQ.∙ ∙So if a sheriff's officer shot a citize
19∙   ∙depends on the range of the assault.    19∙ ∙they should be placed under arrest immediately?∙
20∙                                            20∙ ∙andreport
      ∙ ∙ ∙ Q.∙ ∙Is it a requirement that supervisors    killed.
21∙                                              in ∙domestic
      ∙instances in which deputies are involved21∙    ∙ ∙ A.∙ ∙No, ma'am.∙ It depends on the circumsta
22∙   ∙violence?                               22∙ ∙In the first incident, I said "murder."∙ If a
23∙   ∙ ∙ ∙ A.∙ ∙I don't know when you say supervisor   ­­ is officer shot somebody and it wasn't mur
                                               23∙ ∙sheriff's
24∙   ∙it a requirement for supervisors to report.∙   If a ­­
                                               24∙ ∙then,   no, they shouldn't be arrested.∙ If they sh
25∙   ∙if a ­­ if a deputy is called to a house25∙  ∙them
                                                 where     in self­defense, then they shouldn't be arre
                                                        another

                                       Page 111                                      Page 113
∙1∙   ∙deputy is involved in domestic violence,∙1∙
                                                 there
                                                    ∙If should
                                                        a sheriff's officer murdered somebody in front
∙2∙                                            ∙2∙ ∙another
      ∙have been an incident report generated from   that.    officer, then I think the arresting offic
∙3∙   ∙ ∙ ∙ Q.∙ ∙There should have been an incident?
                                               ∙3∙ ∙doesn't have any discretion.
∙4∙                                            ∙4∙ report,
      ∙ ∙ ∙ A.∙ ∙Uh­huh.∙ If it's a substantiated   ∙ ∙ ∙ Q.∙a ∙So self­defense plays a role in
∙5∙   ∙substantiatable (sic) report.           ∙5∙ ∙the scenario?
∙6∙   ∙ ∙ ∙ Q.∙ ∙Were you made aware of any instances
                                               ∙6∙ ∙ ∙ in
                                                        ∙ A.∙ ∙Yes, ma'am.∙ And in that scenario, yes,
∙7∙   ∙which deputies were involved in domestic∙7∙
                                                 violence?
                                                    ∙ma'am.
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ I think we can take a
∙9∙   ∙ ∙ ∙ Q.∙ ∙Tell me about those instances ∙9∙
                                                or that
                                                    ∙ ∙ ∙ five­minute break.∙ I want to just review so
10∙   ∙incident.                               10∙ ∙ ∙ ∙ things and then see if ­­ you know, can we g
11∙   ∙ ∙ ∙ A.∙ ∙I don't ­­ there's an officer 11∙
                                                that∙ had
                                                      ∙ ∙ gone
                                                           the record.
12∙   ∙out of town, for some reason, with another
                                               12∙ officer.
                                                    ∙ ∙ ∙(Recess in proceedings from 3:26 to 3:33 p.m.
13∙                                            13∙ ∙BYthat
      ∙And when he got back into town, he discovered    MS. his
                                                             ROBINSON:
14∙   ∙wife was with another gentleman at the Cracker
                                               14∙ ∙ ∙ Barrel.
                                                        ∙ Q.∙ ∙Mr. Bullock, I have, like, a couple
15∙   ∙And because of the way he conducted himself,   his
                                               15∙ ∙follow­up   questions, and this is just for my own
16∙                                            16∙ was
      ∙service was no longer needed.∙ His conduct   ∙clarification.∙
                                                        towards        We talked about the canine incide
17∙   ∙his wife.                               17∙ ∙and the ­­ a report shows that it was Adam Hight,
18∙                                            18∙ ∙you
      ∙ ∙ ∙ Q.∙ ∙Is that the only one you can think   of? said the canine bit a woman.
19∙                                            19∙ ∙to∙ mind
      ∙ ∙ ∙ A.∙ ∙That's the only one that's coming      ∙ ∙ ∙ ∙And that was the woman who was in the
20∙   ∙right now, and I'm not saying that's the20∙
                                                 only  one.
                                                    ∙warehouse,  correct?
21∙   ∙That's what's coming to mind right now. 21∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
22∙                                            22∙ ∙ ∙ ∙ Q.∙ ∙A civilian?
      ∙ ∙ ∙ Q.∙ ∙Did you make that recommendation?
23∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   23∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
24∙   ∙ ∙ ∙ Q.∙ ∙Were there any criminal charges
                                               24∙brought
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ It wasn't Adam Hight.
25∙   ∙against that individual?                25∙ ∙ ∙ ∙ ∙ ∙ ∙You also mentioned the domestic ­­ we t




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 192 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                             Pages 114..117
Weldon Wallace Bullock, 02/25/2021
                                                 Page 114                                                   Page 116
∙1∙ ∙about the domestic violence situation.               ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ERRATA PAGE
                                                          List any corrections by page and line number on this
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                              sheet.∙ If additional pages are necessary please
                                                          furnish same and attach them to this errata page.∙ You
∙3∙   ∙ ∙ ∙ Q.∙ ∙And you recommended separation from      are allowed 30 days within which to complete the
∙4∙   ∙employment?                                        witness certification and errata pages.∙ After
                                                          completing these pages, please return them to:
∙5∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                              ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Advanced One Legal
                                                          ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ 1600 Market Street
∙6∙   ∙ ∙ ∙ Q.∙ ∙Was that recommendation received?        ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Suite 1700
                                                          ∙ ∙ ∙ ∙ ∙ Philadelphia, Pennsylvania∙ 19103
∙7∙   ∙ ∙ ∙ A.∙ ∙I gave a recommendation to the sheriff. Case Name:∙ White vs. Vance County, NC, et al.
                                                          Witness Name:∙ WELDON WALLACE BULLOCK
∙8∙   ∙ ∙ ∙ Q.∙ ∙And the sheriff separated employment?    Deposition Date:∙ February 25, 2021
∙9∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                              Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
10∙   ∙ ∙ ∙ Q.∙ ∙Do you recall the year of that?          Reason for Change ____________________________________
                                                          Page _____ Line _____ Change _________________________
11∙   ∙ ∙ ∙ A.∙ ∙I do not.                                ______________________________________________________
                                                          Reason for Change ____________________________________
12∙   ∙ ∙ ∙ Q.∙ ∙Was that Sheriff White?                  Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
13∙   ∙ ∙ ∙ A.∙ ∙Yes.                                     Reason for Change ____________________________________
14∙   ∙ ∙ ∙ Q.∙ ∙That was Sheriff White?                  Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
15∙   ∙ ∙ ∙ A.∙ ∙Yes.                                     Reason for Change ____________________________________
                                                          Page _____ Line _____ Change _________________________
16∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ I don't think I have any ______________________________________________________
                                                          Reason for Change ____________________________________
17∙   ∙ ∙ ∙ further questions at this moment.             Page _____ Line _____ Change _________________________
18∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.∙ I have no questions at ______________________________________________________
                                                          Reason for Change ____________________________________
19∙   ∙ ∙ ∙ all.∙ I guess we'll just reconvene tomorrow   Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
20∙   ∙ ∙ ∙ morning for Sheriff White's deposition.       Reason for Change ____________________________________
                                                          Page _____ Line _____ Change _________________________
21∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Well, thank you.   ______________________________________________________
                                                          Reason for Change ____________________________________
22∙   ∙ ∙ ∙ (Whereupon, at 3:35 p.m., the taking of the deposition
                                                          Page _____ Line _____ Change _________________________
23∙   ∙ceased.∙ Signature was reserved.)                  ______________________________________________________
                                                          Reason for Change ____________________________________
24                                                        Page _____ Line _____ Change _________________________
                                                          Reason for Change ____________________________________
25                                                        __________________∙ ∙_________________________________
                                                          DATE∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙WELDON WALLACE BULLOCK

                                                 Page 115                                                   Page 117
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ WITNESS CERTIFICATION                       ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙CERTIFICATE OF REPORTER
                                                            STATE OF NORTH CAROLINA∙ ∙ )
∙ ∙ ∙I hereby acknowledge that I have read the
                                                            COUNTY OF MECKLENBURG∙ ∙ ∙ )
foregoing transcript of my deposition testimony, and
                                                            ∙ ∙ ∙According to the emergency video notarization
that my answers to the questions propounded, with the       requirements contained in NCGS 10B­25, I, Janet Cooper

attached corrections or changes, if any, are true and       Haas, RPR, Notary Public, do hereby certify that the
                                                            identity of WELDON WALLACE BULLOCK was confirmed by me
correct.
                                                            over Zoom, that the witness was located in Vance
_______________∙ ∙ ∙ ________________________________
                                                            County,∙ that the witness was remotely sworn by me
DATE∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙WELDON WALLACE BULLOCK                 prior to the taking of the foregoing deposition, that

________________________________                            the parties were present as stated, that said
                                                            deposition was taken and transcribed under my
PRINTED NAME
                                                            supervision and direction, and that I am not of
∙ ∙ ∙Subscribed and sworn to on the ______ day of
                                                            counsel for or in the employment of any of the parties
________________________ 20______ before me.                to this action, nor am I interested in the outcome of
                                                            this action.
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙_____________________________
                                                            ∙ ∙ ∙Additionally, I certify that the foregoing
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙Notary Public, in and for the
                                                            114 pages constitute a true and accurate transcript of
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙State of ____________________        the testimony, and that the witness reserved signature.

WHITE                                                       ∙ ∙ ∙This the 5th day of March 2021.
                                                            ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ __________________________________
vs.
                                                            ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ JANET COOPER HAAS, RPR
VANCE COUNTY, NC, et al.
                                                            ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ NOTARY PUBLIC #19973240043




                                                                                                                       YVer1f




     Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 193 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙118
Weldon Wallace Bullock, 02/25/2021                                Index: $20..according
                        11:01 21:19            2:06 76:5
      Exhibits                                                                 9
                        11:50 47:25            2:57 101:22
 Exhibit 1 3:7 20:25    11:55 47:25                                   9 90:23,24
  21:2                                                    3
                        12 84:25                                      911 38:24 43:15
 Exhibit 2 3:8 20:22                                                   48:24 49:22,23
                        12:53 76:5             3 46:2,11,12 50:2,4,
 Exhibit 3 3:9 46:2,                            9 71:1,2
                        15 72:25 73:1
  11 71:2                                                                      A
                        1801­3870 50:24        30 21:8
 Exhibit 4 3:10
                        19­ 104:1              31 33:24               a.m. 21:19 47:25
  48:13,14 68:15
  92:15                 1967 5:9               36 66:24 67:11         able 108:18
 Exhibit 5 3:11         1992 6:16 8:4          37 66:21,24            about 5:16 6:8 7:10
  66:18,19 71:9                                                        11:19 13:14 16:24
                        1997 6:22 8:6,8        3:01 101:22
                                                                       18:8 19:10 21:17,
 Exhibit 6 3:12 84:2,    32:13,20,24,25        3:26 113:12             21 24:5,7,8,12,13,
  3                      33:16 94:14 99:11,
                                               3:33 113:12             20 30:22 31:12
 Exhibit 7 3:13          12,23 103:21 104:2                            33:18 35:10 36:14
  86:13,14              1998 99:24                                     37:5 40:12 41:13,
                                                          4            20 43:4,11 46:9
 Exhibit 8 3:15 89:2,
  7,12                                                                 47:13 50:3 53:5,16
                                   2           4 48:13,14 68:15        54:2 55:11 56:14,
 Exhibit 9 3:16                                 85:1 92:15             16 57:13 58:2 59:7
  90:23,24              2 20:22 21:4 50:1,4,                           60:4,25 62:3,4,15,
                         9                                             25 64:21 66:8
                                                          5
          $             20 107:7                                       69:18 72:3 74:1
                                               5 66:18,19 71:9         77:7,13,20 82:13,
                        20­something
 $20 10:21                                      72:25 73:1             17 83:2,3,7,9,22
                         65:25
                                                                       86:19 91:3 93:14
                        20/20 76:11,15                                 96:18 98:12 101:7
          0                                               6
                         77:7,9                                        102:4,6,7,20,24
                                                                       103:7,10 107:7
 06 36:4,5              200­ 103:24            6 84:2,3
                                                                       111:9 113:16
                        2001 104:2             6th 91:3
                                                                      above 50:12
          1             2004 8:22
                                                          7           absence 14:8
 1 20:25 21:2,4 22:4    2005 8:17,22
                                                                      abuse 8:13 10:6
  44:7 45:25 89:22      2018 36:5 91:4         7 86:13,14
  91:25                  94:14                                        accelerated 97:3
                                               7­15­2009 45:20
 1029 5:11              2019 65:24                                    accidentally 67:18,
                                                                       20
 10:35 21:19            23­page 22:9                      8
                                                                      according 12:11
 10B­25 4:2             28th 5:9                                       65:9,13
                                               8 89:2,7,12




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 194 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙119
Weldon Wallace Bullock, 02/25/2021                                Index: accurate..and
 accurate 89:14         70:25 80:6 89:20      always 5:12 26:23       21 14:3,4,6,10,12,
                        100:18 103:6           56:6 59:8,12           17,22 15:4,9,14,25
 acted 97:19
                        104:15                                        16:1,2,5,8,10,13,14
                                              am 70:11
 acting 8:17                                                          17:5,7,8,19 18:15,
                       against 48:10
                                              ambulance 106:25        18,22,25 19:9,17
 actions 48:9           111:25
                                               107:13                 20:1,5,9 21:4,5,8,
  109:25
                       agency 85:13                                   13,14,22,23 22:8,
                                              amount 10:19
 actual 46:22 59:4                                                    12,20,23 23:1,5,7,
                       agents 45:25 46:17      25:13 32:20 109:4
  90:5                                                                24 24:2,4,23 25:6,
                       ago 21:8               ample 79:17             9,12,14,19,20
 actually 9:4 17:16
  55:4 60:12 65:18     ahead 27:13,14         an 6:13,21 8:16 9:1,    26:16,18,22,23
  76:3 89:9 90:2        28:6 31:9              19 10:18,22,23         27:6,16,21,24 28:9,
  101:4                                        11:5 12:2,8,9 14:21    12,13,20 29:11,15,
                       aids 85:5,14                                   24 30:17,25 31:9,
                                               15:24 17:2,3 18:12
 Adam 113:17,24                                                       16,20,22 32:1,6
                       alarm 101:1             25:13,20,21 28:10,
 add 35:18                                     11,19 33:10,11         33:4,5,6,7,12
                       alive 95:19
                                               34:12 36:7 38:9,15     34:17,18,21 35:4
 address 5:10
                       all 7:3 8:12,24         39:4,8,9,10,11,12,     36:5,19,23 37:3,5,
 admin 15:24            12:19 13:13 17:7       13,19,25 40:19,20      10 38:2,9,13,22,25
                        21:12 24:2 25:14       41:9,23,24 42:2        39:1,2,3,18,23,24
 administration
                        26:18,22 27:5,10       44:7,8 46:1,23 48:2    40:6,7,17,18 41:1,
  6:12 8:21 37:9
                        28:18 35:14 36:16      53:10,23 54:13         7,9,11,14,15,16,17,
  40:19
                        40:2,21 46:21 50:8,    60:6,9,16 64:19        20,22 42:1,5,9,15,
 administrative 9:1,    11 54:25 56:15         65:3 67:24,25 68:7,    22,25 43:19,23
  4,5 26:15 37:11,12    59:7 61:21 63:4,23     8,11 70:2,6,8 73:7     44:1 45:10,18,21
  40:20 41:23,24        64:7 75:17 77:3,15     76:9 77:24 79:1        46:19,22 47:3,7,8,
  42:2 48:8 94:15       78:15 80:10 83:5,      80:25 82:1,2 83:18     19 48:5 50:2,4,9,
  98:18                 21 85:11 88:1          85:15 89:14 92:5,9     13,24 51:7,15 52:3,
 adverse 70:6,9         93:15 97:15            94:14 95:25 97:17      4,5,9,11,25 53:6,
                        108:11,21              98:2 100:12,22,23      17,20,21 54:11,19,
 affairs 97:20 98:2,                                                  23,24 55:4,19,21
                       allow 34:12             102:9 103:12
  21 99:6,7,18                                                        56:15,23 57:5,6,7,
                                               104:6,20 106:5
 afford 46:23          allowed 73:16,17        108:2 109:4,9          8,17,18,23 58:12,
                       allows 69:10            111:2,3,11 112:2,5,    18,20,24 59:1,4,21,
 after 6:2,10 15:14                                                   23 60:13 61:7,18,
                                               6,7,9,12
  19:21 24:2,21        almost 15:1                                    25 63:1,6,14,19,20,
  25:25 26:8 27:9       102:12,14             and 4:3,10,17,19        21,22 64:6,11,13,
  28:13 29:12 33:11                            5:8,21,25 6:6,13,      24 65:3,7,9,11,14,
                       along 13:7
  43:21 49:7,11 57:9                           14,15,22,25 7:8,11,    16,19,25 66:3,13,
  61:24 85:6 100:1     already 71:11           18,20,23 8:1,4,5,7,    14,24,25 67:17
                        106:24                 10,12,14,20,21,24      68:15 69:1,9,13
 afterwards 26:5
                                               9:15,17,19,20          70:15,17 71:8,23
                       also 4:10 16:22
 again 16:12 25:22                             10:20,25 11:5,6,17,
                        20:13 32:25 64:14                             72:7,15,16,25 73:1,
  27:12 28:9 43:14                             23 12:4,7,13,14,18,
                        80:1 97:16 113:25                             7,17,25 74:3,8,11,
  56:5 63:12 64:15                             20,24 13:17,19,20,     17,18,19 75:5,7,13,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 195 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙120
Weldon Wallace Bullock, 02/25/2021                                   Index: animal..ask
  19 76:9,13,16         answered 72:2          application 12:2,5     arm 58:20 59:2,24
  77:16 78:7,9,10,16,                           17:3,11,14,19          60:6,9,12,13,16,18
                        answers 78:16
  18,21,23 79:17,18,                            18:15 19:22 21:2       67:15 69:4 75:21
  19,24 80:18 81:2      any 4:21 6:2 24:11      24:5 33:10,11
                                                                      arms 74:18
  82:4,5,17 83:16        35:9,21 36:14 39:4     46:23
  84:1,8,16 85:15,24     42:17 43:5,9,14,17                           arose 81:11
                                               applications 32:20
  86:12,23,24 88:10,     44:9,10 46:6,24
                                                                      around 14:11 53:3
  15,23 89:2,14,17,      52:15 60:2 67:18      apply 110:9,11
                                                                       58:1 103:21
  22 90:6,7 91:1,4,6,    68:10 69:20,22
                                               appointed 98:7
  10,21 92:24 93:7,      70:8,10,23 74:12,                            arrangements
  13,22 94:24 95:1,2,    25 75:1 79:22 80:9,   apprehend 80:3          62:13
  4,12,14,19,24 96:2,    12,16 83:16 87:10,     88:12
                                                                      arrest 72:1,11 74:2,
  10,11,14,15,16,17,     12 88:7,21,23 92:8    apprehended             7,20 91:16 92:5
  23,24,25 97:3,4,6,     93:13 94:1 97:15,      92:10                  112:19
  16 98:4,8,25 99:4,     22,24 99:16,19
  12,18 100:3,14,19,     104:12 105:17         approaches 74:19       arrested 74:16,17,
  24 101:1,3,11,19       111:6,24 112:1,15                             18 112:24,25
                                               approaching
  102:8,14,16,21,24      113:3                  102:15                arresting 85:13
  103:4,5,6,9,10,11,    anybody 27:23                                  113:2
                                               approved 85:15
  19 104:2,20,21,22,     60:19 69:11 70:11,                           arrests 71:20
  23 105:4,22            21,23                 approximately
  106:23,24,25                                  84:24                 as 4:4,9,18,19 6:9,
  107:1,2,3,6,7,10,     anybody's 75:23                                13,23 7:2,20 8:24
                                               April 65:24
  11,12,13,14,20,21,    anyhow 31:10                                   9:5,19 10:18 12:10
  22,23 108:8,11,13                            are 5:1 12:11 13:15     13:25 14:10,22
  109:13 110:15         anyone 61:14            14:5,17 19:15 23:2     16:8,18,19,21
  111:13,15,20          anyplace 20:3           25:10 29:3 37:10       18:12 21:2 22:10
  112:20,23 113:6,                              39:4,7,17,18,21        27:6 32:17 33:1
                        anything 5:2 11:19      41:4,20 44:5,23
  10,15,17,19                                                          34:21 36:22,23
                         35:16,17 41:2 57:9     50:7,14,25 51:2        38:3 41:17 47:1,3
 animal 78:20 94:25      58:2 67:22 69:10       56:1,7 61:7,25         48:13 54:10 56:5,
 animals 46:25 47:9      75:5 82:19 83:2,3,7    63:6,8,10 64:22        21 57:6,20,22
  78:19                  104:16 109:11          65:13 67:4 69:20       63:17 65:10,15
                        AOC 23:2 33:24          71:24 72:17 76:10,     66:17 68:3,14
 another 12:20 19:9
                                                25 78:23 82:21,23      69:16 73:23 78:11
  28:13 42:5 77:12      apart 69:5
                                                84:13,24 86:12,17      85:5 86:13 89:2,12
  91:24 95:7,14
                        appear 105:2            87:16,21 89:17         91:5 92:12,15 93:5
  96:13 98:8 102:25
                                                90:7 93:8 94:1,22      94:23 97:1,17,19
  106:8 107:19 108:8    appears 92:1
                                                98:3 108:18 109:19     99:1 100:4 103:20
  110:25 111:12,14
                        apples 110:10           110:21 112:9,11,13     107:24 108:9,20
  113:2
                        applicant 12:7,8,9     area 80:25 96:23,24    Aside 36:11
 answer 4:16 7:24        25:5 28:6 30:22        100:23
  11:9 37:25 39:20,                                                   ask 18:8 19:10
                         34:12
  22 65:18 84:22                               aren't 25:2             23:24 28:7 50:2
  101:14 102:9 110:3    applicants 18:14                               57:18,19 68:5




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 196 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙121
Weldon Wallace Bullock, 02/25/2021                                   Index: asked..been
  69:18 72:9             98:22,23 99:15        20:14,16 21:22          70:18,19,20 73:5
                         103:8,17 107:9,11     23:4 24:21 26:4,6,8     75:22 76:13 77:24
 asked 21:22 37:5
                         108:2,14 110:2,10     28:21 33:23 34:8,       78:12 79:7,13
  53:19 60:25 71:21
                         111:14                11,13,14 37:16          83:15,19 84:2 85:6,
  86:19 102:20
                                                                       7,10,12,14,19,21
                        attack 74:5           backgrounds
 asking 21:21 77:7                                                     92:1,3 97:15 98:7
                                               26:13
  89:25 110:12          attacked 80:15                                 102:15 109:3,9,23
                                              badly 103:13             110:1,13 112:19,
 asks 4:16              attacks 70:16
                                              bar 60:6,9,16,18         24,25
 aspect 37:3            attempting 92:7
                                               67:15 75:21            bearing 77:10
 assault 110:17,19      attorney 62:14
                                              Barrel 111:14           became 36:4 53:5
 assaulted 92:22        audio 90:3
                                              Bartholomew 91:4        because 15:1 17:16
 Assaults 110:18        authority 76:15                                24:25 25:6,23 27:1,
                                              base 51:6 58:21
 assigned 7:23          available 25:2                                 12 28:14 32:22
                                              based 44:16,18           33:2 35:4,11 36:21
  38:11,23 78:21
                        average 42:18          50:5,15 51:10,12,       38:5 44:25 51:20
  88:16,22 103:19
                        aware 54:11 56:8       14 61:5 84:22           57:2 62:5 64:6,23
 assignment 25:18                              85:24                   69:1,7 75:23 82:18,
                         70:11 111:6
 assistance 103:14,                           basic 7:7,8 14:1         21 97:15,18 104:6
                        away 56:24
  15                                           27:3                    106:24 107:4
                                                                       111:15
 assisting 94:25                 B            basically 53:2
                                               60:11                  become 83:6
 associated 69:20,
  23                    B.9. 45:17            basis 35:13,14,17       been 4:3,12 7:17
                                               110:6                   10:1,12 12:25 13:1,
 asthma 70:18,21        B.9I. 58:23
                                                                       2,6,9 14:11,14,21
 at 6:6,7,16 7:3,16,    bachelor's 6:3        batons 65:11,15          15:11 17:12 19:7
  20 8:4,5 11:2,14,17   back 6:13 10:7        be 4:11 13:21,25         20:8,13 24:23 28:9,
  13:1,13 15:1 17:13,    19:20 26:19,20,21,    14:20,25 16:16          16 31:15 32:12,14,
  20,21 21:8 24:23       22 27:13,14 28:13     17:22 18:16 24:18,      15 33:15,23 34:3
  25:2,23 26:1,20        32:2,5,6 33:6,11      20 25:4,17,18           35:24 36:2,24 40:6
  27:5,15 28:12,17       47:11 50:2 51:22      27:11 28:10,14          44:8 47:8 52:16,18,
  34:3 35:8,24 36:2      53:6,12 65:3 68:14    29:6,13 30:7,8,10,      20,21 54:5 61:8,9,
  37:4,19 38:4 39:3      70:5 71:5 74:18       14,18,19,23 32:11,      10 63:2,4 70:9,22
  40:2,16 45:1,7,13      76:22 78:8,9 82:20    23 33:13 34:14          72:18,23 74:6,9
  49:23,24 52:16,22      91:7 92:14 93:15,     35:22 38:18,19,20,      79:1 81:8,9,21,25
  53:10,14 54:17,25      16 94:1,6,12 101:2    25 39:5 41:7,12,16      82:1 83:17 88:22
  55:1,2 61:21 62:6      108:3 109:12          42:4,5,10,22,24,25      89:12 93:7,13 96:3,
  65:18,20 66:24         111:13                44:1,3,4,20 46:3,5,     6 98:5,19 99:22
  68:1,25 70:13 75:3,                          8 47:1 48:12 50:1       100:9,18,19
  5,7 76:7,8 77:3,8     backed 107:2           52:16 58:4 60:1         103:22,23 104:19
  80:10,25 81:22        background 12:6,7      63:25 64:8,11,14,       105:1,20,22 106:12
  83:21 86:22 88:1       17:6,17 19:23         16,22 65:1,3,5,6,8      107:6 108:13
  94:23 96:6 97:3                              67:9,17 68:4,25         111:2,3




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 197 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙122
Weldon Wallace Bullock, 02/25/2021                                   Index: before..can
 before 4:12 11:14       71:8,22,25 72:3,7,    5:7 18:6 21:21          47:1,18 48:1,15
  17:2,15 26:3,6         11,14 75:12           22:12 37:18 45:14       55:14 60:11 64:14
  28:12 33:3 38:6                              48:2 61:19,23 76:7      66:20 67:6 71:10
                        BLET's 71:19
  44:8,9,16,19 49:17                           87:21 89:11 90:10       73:15 74:4,17 76:6,
  53:3 59:4 62:8,9      blocked 106:25         101:24 109:15           21 78:5 80:24 82:7
  70:3 84:23 90:15      board 108:24,25        113:14                  84:4,12 85:8,10,15
  94:9 97:12 103:4,5     109:1,2,4                                     86:8,16 87:20
                                              Bullock's 87:18
  104:1 105:20                                                         88:15,16,22 89:8
                        bone 69:4              89:4
  106:12 109:9                                                         90:8,9,20,25 91:9
                        both 54:17            Bullocks 4:25            92:7,8 98:7 99:12
 beginning 34:25
                                              burglarized 100:25       101:17,23 103:4
 behaved 103:13         bottom 45:7,12                                 106:25 110:10
                         46:13                bust 83:23               113:13
 behind 65:2 74:18
                        brakes 107:12         but 4:8 6:5 8:13,18,
 being 27:6 34:13
                        Brame 11:22            19 10:23 11:13                  C
  36:5 55:5 62:12
                                               12:19,22 13:2,9
  75:24 86:20 101:11    brandished 64:4        14:1,14 15:2,4         calculated 94:14
 believe 9:2 13:4       brandishing 59:4       16:17,21 17:15
  18:16 77:18 112:11                           23:25 25:22 26:13,     call 34:16 41:17
                        break 21:14,16,17      22 27:8,22,25 30:5      54:13 59:9 87:24
 believed 68:25          67:1 76:3 109:16                              101:1
                                               32:7 33:7,22 34:2,
 believes 92:3,6         113:9                 19,24 35:7 37:5        called 15:4 38:19,
 bent 60:8 67:14        break­in 39:9          41:2 42:22 47:13        21 53:10 61:25
                         101:3,4               49:9,23 50:3 51:10,     79:17 97:23 110:25
 Bertie 23:18                                  16 52:15,18 54:11,
                        break­ins 10:5                                calls 7:24 14:6
 better 106:6                                  18 55:24 56:8,13
                                                                       63:18
                        brief 5:14             57:4 61:22 62:4
 between 52:2 72:25                            64:4,10 66:5 68:25     came 6:13 8:19,20
  103:6 104:1,2         briefly 6:4,13
                                               70:14 71:18 74:21       17:1 28:13 33:11,
 big 40:4               bring 86:3             76:15,23 77:11          14 53:12 61:24
                                               79:24 80:23 81:12       81:4,11 93:14 95:1
 birthdate 5:8          broke 50:8 58:20
                         59:1,24 100:25        82:4,5,17 83:3,20       96:10 97:2 98:25
 bit 11:16 19:4 39:13    108:9                 84:15,18 88:2,9         99:1 107:9,12
  42:20 69:6 75:22                             89:20 95:21 96:22
                        brought 79:13                                 can 5:10,19 6:8
  76:10 80:24 81:2                             99:19,23,25 102:17      7:22 10:16 13:11
  85:19,22 86:20,24,     111:24                103:5 104:4 105:5,      16:25 17:21,24,25
  25 98:13 107:5        building 80:24         20 106:4,10,12          18:3,4,5,11,17,23,
  113:18                                       107:17 108:11,20        25 19:14 20:21
                        buildup 109:11
 bite 80:22                                   by 4:6 6:11 18:19        21:25 22:3,5,11,15,
                        bulk 14:6              19:5,13 21:20 22:2,     17 23:1,9 24:19
 bitten 79:8,9,20,23
                        bull 35:4              7 30:11 35:4 36:25      25:14 26:10,11
  80:17 82:4
                                               37:24 38:10,13          29:9 30:22 31:12
 BLET 13:19,21          bullet 46:19 85:4                              34:7 36:7 37:21,25
                                               39:13 42:24,25
  14:11 66:8,9,12       Bullock 4:2,7,23,24    43:8 45:4 46:15         38:20,22 39:22




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 198 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙123
Weldon Wallace Bullock, 02/25/2021                            Index: can't..commander
  42:24,25 43:4 45:2,    55:15 58:11 75:5,    chance 45:24 46:16      civilian 87:1 113:22
  7,10 47:6,16,19        18 93:23 98:23        89:11
                                                                      clarification 113:16
  48:5,19 53:1 55:11,    99:13 100:1,11
                                              change 11:16 35:1
  16,17,19 57:14,15      103:17,18                                    clarify 78:10
  58:9,18 60:9 63:15                          charge 9:16 37:9,
                        captains 16:2                                 class 89:22 99:18
  66:21,22 67:1,7,17,                          16 83:13,17,19,21
  24 68:7 72:22 73:1    car 39:24 53:2                                classes 99:16
                                              charged 101:11
  74:1,15 76:3,4,12,     74:10,11 95:7                                classroom 91:13
  16 78:3 79:4 80:13     96:12 107:1 108:3,   charges 24:12 96:7
  83:4 85:1 86:1 89:1    4,6                   111:24                 clavicle 73:6,11,15
  90:14,17,18 91:6,     card 27:1             chase 39:11 95:8        clearly 78:11
  17 94:9,22 99:17                             96:11,15,18,21,22
                        career 6:8 8:7                                clerk 20:3,5 34:17
  100:20 102:15
  104:10 105:5,7         98:18                check 12:6,7 17:6,      clerks 23:3 26:20
  106:20 109:13                                17 19:23 20:14,16
                        Carolina 5:11,13,                             close 67:16
  110:15,18 111:18                             21:14 24:21 34:8,
                         18,24 6:7 20:9,11
  112:4 113:8,10                               11,13 53:14            club 108:2
                         23:11,16,17,18,19,
 can't 11:9 26:11,12     20,21                checked 54:10 56:7      coffee 47:23
  27:18 36:14 42:14     carry 47:6            chemical 45:24          colleague 4:10
  45:15 47:8 55:24                             46:16 71:12 74:13
  63:13 65:18 66:2      cars 25:2 107:1,13                            collected 9:14
                                              chief 16:1,2,3,4,7,8,
  68:3 70:14 74:16      case 25:17 26:9                               college 5:21,23
                                               21
  79:22 90:18 91:17      43:10 70:19 85:8,                             6:10 18:25
  110:3,11               10 103:19            child 8:13 10:5
                                                                      come 10:7 12:9
 candidate 13:23        case­by­case          chin 75:22,24            17:4 25:14 26:5,13,
  14:11                  110:5                                         14,15,16 38:2,5
                                              Chowan 23:18
 canine 77:23,24        cases 8:12 10:2,3,6                            39:2 40:14,25 41:3,
                                              Chris 22:5 47:21         19 42:7 47:10 50:2
  78:7,20 79:2,7,13,     64:17 79:21 85:7,     89:1 101:15             58:24 74:11 81:10
  19,21 80:15,17         12
  81:9,13 82:2 83:2,                          circumstances            82:17 93:16 97:16
                        caught 25:10 26:20     12:11 27:25 42:12       103:4 104:24
  5,6,10,13,18,19,25
  85:11,19,22,24        caused 69:3,8 73:4     112:21                 come­along 60:8
  86:4 113:16,18                              citizen 67:21 70:6,8
                        causing 107:17                                comes 25:5 70:11
 canines 77:21,22                              79:2 95:16 105:17
                        Central 5:24 6:7                              comfortable 84:21
  79:15,25 80:1,4,7                            112:18
  82:4,21 83:2,23       certain 27:25 64:17                           coming 9:8 24:17
                                              citizens 104:10
  84:5 85:17             66:14 79:12 109:22                            33:4 35:11 67:22
                                               105:14 110:13
 cannot 32:21           certainly 59:23                                94:1,6,11,22 96:14
                                              city 107:21              111:19,21
 Capsicum 46:20         certificate 27:4
                                              civil 6:24,25 9:3       command 15:15
 captain 12:20,25       certifications 25:7    15:7,8,10 37:15         103:2
  13:2,16 15:24                                82:9,18
                        certified 88:2                                commander 15:23,
  16:18,19 49:14,21




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 199 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙124
Weldon Wallace Bullock, 02/25/2021                        Index: committed..current
  24 81:20,21           48:25 61:1 81:12      109:2                couldn't 32:13
                        100:3 111:15                                53:20
 committed 42:17                             convened 27:9
  96:1,5               conducting 48:20       30:17                counties 24:3
 common 74:21          confronted 53:4       convening 30:20       county 6:14,16 7:8
  101:12 106:3                                                      8:5 10:13 11:2,14,
                       confuse 4:24          conversation 41:13
                                                                    18 13:12 23:7,9,10,
 compare 68:3                                 51:8,11,25 52:1,8
                       confusion 4:20                               11,12,13,16,17,18,
                                              53:21,24 56:12,14,
 compiled 27:6                                                      19,20,21,22 25:1
                       conjunction 77:21      17,20,25 62:17,21
  51:14                                                             35:2 45:8,9 58:14
                       consequences           102:1
 compiling 26:23                                                    66:7,11 71:18,21,
                        44:13                conversations 50:3     24 72:3,7,10,14
 complain 73:22                               51:5,19,23 93:16      75:7,10 76:15 78:6
                       consider 14:23
 complained 104:11      68:2,4                94:1                  82:10 85:10,16
                                             convicted 93:7,13      87:13 88:17,19,22,
 complaint 49:1,3,5,   considered 81:9                              25 89:18 96:2 98:2
  12 92:16 110:13       82:22,23,24 83:1      96:3,6
                                                                    100:23 101:13
                        104:9 108:20         conviction 92:12       103:8 104:11
 complaints 104:19
  105:5,8 109:8        consist 42:1          conviction] 93:6       105:11
 complete 6:5 12:13    contact 40:16         convictions 96:4      County's 45:22
  56:21                 41:12 53:9,11                              couple 113:14
                                             cooperative 53:14
 completed 7:8         contained 48:7                              court 8:1 9:22 10:2
                                             copy 26:25
  56:22,23 57:17                                                    33:20,21,22 37:17
                       continue 17:25
  70:2 103:8                                 corner 45:14,15        76:15 85:7
                       continued 9:7
 completion 43:6                             correct 23:22 29:19   courthouse 25:12
                        52:11
                                              30:12,20 31:8
 computer 27:16                                                    courts 20:3,6 23:3
                       continuum 44:6         44:22,24 50:16
 concealed 37:14        63:11,17,19,24        58:4,6 59:5,6 61:2    26:15 85:6
                        64:22 65:9,14,17,     65:11 70:18 71:13    Cracker 111:14
 concept 76:11,22,
                        19 71:16 72:1,12      75:8 82:22 87:22
  25 77:7                                                          created 33:3
                       contract 19:15,20      88:15 89:15,23
 concerning 42:3                              92:19,22,25 93:19    criminal 6:1 8:2,11,
                       contrary 69:3,7,13,    102:22,23 108:19      12 9:6 10:2,3 12:6
 conclude 60:22
                        17                    113:20                14:20 17:6 19:23
 conclusion 50:10
                       control 11:3 59:25    could 27:23 32:19      20:2,5,10,14 23:4
  51:10 52:4 58:19,
                        60:1,5 67:16 71:19    35:18 38:19,25        24:3,11 34:8,11
  24 60:21 68:20
                        72:1,11 73:14         39:14 44:3,4,20       37:15 111:24
 conclusions 50:12      75:25 78:18,22,23     46:12 59:21,24,25    criminally 101:11
 concrete 28:23         95:1                  60:6,7 65:6,8
                                                                   criteria 79:6
                       controlled 85:5,9,     68:22,23 69:18
 conduct 92:8 98:4,
                        11,16,23              70:18 76:23 79:7     cuff 60:14
  14 111:16
                                              92:25 104:19,25
                       convene 43:10,13                            current 11:17,19
 conducted 19:22




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 200 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             ∙125
Weldon Wallace Bullock, 02/25/2021                      Index: custody..discussion
 custody 79:6,8        degree 6:3             describe 79:4          didn't 6:5 11:10
  92:6,12 93:5                                                        21:7 30:10,14
                       degrees 26:25          describes 67:8,10
                                                                      34:19,20 35:4,21,
 customary 88:18
                       delay 92:11            designate 85:9          22 36:9,19 41:2
                       delayed 42:24,25       designated 12:17        46:6 57:8,18 59:19
          D                                                           62:5 88:6 95:20,21
                       demote 44:4            desk 82:6 104:24        102:21,24,25
 danger 69:22          department 28:18       details 56:13 80:23     105:18 107:18
 dangers 69:20          35:9 36:18 38:11,      87:5                   109:19
                        17 97:20 98:3                                die 95:20,21
 data 43:15,16                                detect 85:24
                        100:14,16,17
 date 8:23 45:18        105:11                detective 14:22,25     difference 61:11
  49:7 52:5                                    15:6 98:8             different 13:6 26:14
                       departure 59:8
 dates 8:19                                   detectives 14:20        37:6 83:15 110:7,8
                       depending 25:5
                                               15:11 98:6            differently 59:22
 day 37:19,22 49:6      40:24 41:18 98:5
  52:4 53:3,13,23                             determine 30:18,23      76:23
                       depends 27:14,24,
 day­to­day 35:13,      25 42:11 110:19       determined 100:24      direct 51:5,8,11
  14,17                 112:21                 101:3                  66:13 103:1

 days 40:15            deploying 88:10        did 4:8 5:16,21,22,    directed 104:20
                                               23,25 6:2,10 7:5,20   directing 107:3
 DCI 20:1 26:16        deposed 4:12 9:25
                                               9:3,4,22,24 10:9
  37:14                 10:1                                         direction 88:19,24
                                               11:10,13 16:1 17:6,
 dead 95:19 108:14     deputies 9:13 14:5,     11,15,17 19:25        directive 45:13,17
 deadly 63:22,25        18 15:4,9,19 32:10     24:5 30:8,13 31:1,     58:23
  64:2,24 91:10,24      39:1 46:21 65:4        4,18,22 33:1 34:7,8
                                                                     directly 16:4 35:16
  92:4,7,25 93:11       72:7 78:18 79:25       35:19,20 36:7
  94:16,19 95:9         96:24 97:2 110:21      44:13,15,16 49:4,     discharge 107:16
  96:13                 111:7                  10 51:5,6,25 52:13,
                                                                     discharged 63:25
                                               14,15,25 53:10,21
 death 92:9            deputy 6:9,19,20,
                                               54:7 55:8 56:12       disclosed 19:7
                        23,24 7:2,20 11:6
 debris 40:4                                   57:15,18,23 58:7,     discovered 111:13
                        12:1 13:15,16 14:4,
                                               21,24 60:16,21
 decision 16:16         10,13,22 16:1,2,3,                           discretion 112:2,5,
                                               61:13,22 62:11
  17:8 50:5,15 58:21    4,7,8,22 25:17 26:1                           6,7,8,10,12,16
                                               65:22 71:21 73:22
  77:10,11 103:20       46:23 48:9 58:4,13                            113:3
                                               74:4,25 77:3,8,15,
                        64:6 67:20 68:21,
 decisions 16:10,                              18 78:8 81:3 87:13,   discuss 11:17
                        23,24 69:2,18 75:3
  13,14                                        15 97:12 98:14         61:13
                        94:25 95:2 96:10,
                                               99:10,16 100:6,8,
 decline 107:5          11,12 97:3,4,6,12                            discussed 31:14
                                               20 101:4,8,15
                        100:23 106:21                                 61:18,19 62:10,22,
 defend 92:2                                   102:1 103:14,15
                        107:20 110:25                                 24 63:7,8 71:11
                                               104:24 107:15
 define 48:5            111:1
                                               111:22                discussion 101:21
 definitely 16:21      deputy's 109:25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 201 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙126
Weldon Wallace Bullock, 02/25/2021                      Index: discussions..earlier
 discussions 61:22      document 17:21          28:5 30:4,15 32:7,     84:9 90:16,17
  63:4                   18:9,11,12 19:10,      8,12 34:24 35:12,      101:2 107:4,7,11
                         19 22:1,3,9,20         15,17 37:21,22
 dismissed 109:9,                                                     drafting 48:17
                         23:14,15 47:20,22      39:19,20,21 40:1
  23 110:1
                         48:3,5,17 51:16        42:15,16,22 43:1,2,   draw 41:5 64:11
 dispersant 71:12        58:8 86:13 89:10       7 44:11,25 45:16      drew 41:1,2 64:19
 dispersants 74:13       90:15,17 91:1,2        49:6,9,23 51:4
                                                52:4,5,14,15,17,21,   drill 4:15
 disposal 68:25         documentation
                                                23,24 53:1,2,22,25    driver 53:5
                         43:17
 disposition 85:7                               54:8,11,14,15,19
                        documents 21:10         55:7,10 56:4,5,8,13   driver's 24:13 27:1
 district 7:23           22:21,24 23:1 24:1     57:24,25 58:1,5       driving 20:2,13
 division 6:24,25        26:25 27:10 43:18      59:9,12 61:6,10,11,    24:4 39:23 106:22
  9:3 15:8,10,17         48:7 49:16 55:20       20 62:4,18,20 63:2,
                                                                      drop 95:3
  17:10 35:12 37:7,8,   does 9:12 11:23         16 65:17,20 66:2,5
  10,12,17 103:1         29:9 37:11 38:13,      67:9,22 68:2,10,13    drove 107:22,23
                         14,15 42:9 47:4        69:9 70:8,10,19,20,
 divisions 37:10                                                      drug 6:11 10:16
                         63:23 66:7,11          21,22,23 71:14,17
                                                                       15:12 79:22,24
 DMV 26:17               69:14 71:25 72:6,      72:16 75:15,23
                                                                       83:23
                         10,14 75:10 78:6       77:22 80:9,20,23
 do 7:25 12:5,23
                                                81:4 83:2,3,7,16,20   drug­sniffing 80:2
  13:24 14:6 17:24       82:15 84:17 85:16
                         98:2 112:2             86:1,6 87:4,6,11      drugs 80:5,8 85:25
  18:20 21:13 22:20
                                                88:9,13,21 94:18
  25:9 26:12 27:20,     doesn't 29:25                                 dual 80:1
                                                96:4,21 97:14
  22,23 28:1,8 30:13     60:18 69:12 106:8      98:10 99:18,23,24,    due 35:1
  31:4 34:9,19 35:8,9    112:7,15 113:3         25 100:16 101:14
  38:2 40:2 41:2,20,                                                  duly 4:3
                        dog 39:13 78:22         104:15,16,25
  22 42:6,21 43:7,22
                         79:8,9 80:21,24        105:2,13,19,20,23     Durham 5:11
  46:13,19 48:16
                         86:22,24,25 95:1       106:7 108:9,19,20      36:13,18
  49:4,18 50:6,18
                                                109:17,24 110:9,23
  55:11 56:13,20        dogs 78:24 105:4                              during 32:3 52:8
                                                111:11 112:1,4
  57:1,3,9 59:8,13                                                     56:6 63:4 80:24
  60:15,17 61:4         doing 9:2,7 16:18,     done 12:5 13:3,4,5      83:23
  62:16,19 68:20         21 32:12 33:14,15      14:1 23:25 26:18
                         35:4 57:2 80:25                              duties 8:25 13:8
  70:10,24 71:18                                28:10,23 33:2 34:2,
                         98:18,21 99:2,4                               38:3
  73:6,10 74:4,23                               4,13,14,15 35:5
  76:1,10 78:18 80:4,    100:10 103:18          57:4,5 59:22 60:6,7   duty 107:17
  7 81:5,7 82:19,20      105:6,8 109:20         76:23 98:20
  83:9,12 84:5,18       domestic 110:21         102:12,14,15                       E
  87:7,8,9 89:5 90:15    111:1,7 113:25         109:10 110:5
  91:1 97:13,16,17                                                    each 23:7 78:20
                        don't 4:24 7:18        down 10:20 17:4
  98:9,12 99:20                                                        109:10
                         8:18 9:19 11:19,20,    19:4,9 22:13,15
  101:2,7,8 102:18
                         21,22 12:18,21,24      27:15 31:20 33:5      earlier 59:3 60:25
  105:10,23 106:7,17
                         16:16 17:4,15          39:23 42:7 52:9        77:19 86:19 100:10
  110:7
                         20:24 24:9 27:14       60:3,13,17 71:3,4      102:21




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 202 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙127
Weldon Wallace Bullock, 02/25/2021                               Index: early..favors
 early 9:5 34:16       enforcement 6:11       evidence 9:3,11,14,    experienced 69:22,
  73:16 77:20 98:17     7:7,9 13:13,14 14:1    16 10:8,10,11,12,      24
  100:19 103:25         27:2,4 60:2 65:19,     24,25 11:1,4,7,8,12
                                                                     explain 7:22 16:25
                        22 91:16,21,23         37:15 107:19
 ease 4:17                                                            26:9 42:1 48:19
                       engage 40:17           exact 52:5 66:6         58:18 60:9 63:17
 easily 105:3
                                               71:7 99:25             72:22 73:1,13
                       engagements
 education 6:2,5                                                      74:15 76:12 106:20
                        40:13                 exactly 49:10 52:4
  20:8
                                               56:8 63:14            explained 77:1
                       enough 14:12 40:4
 effect 58:16 70:22
                        44:21 104:4           EXAMINATION 4:5        explaining 108:15
  92:5 106:5
                       ensued 96:11,15        examined 4:3           extensive 20:15,17
 effective 45:18
                                                                      21:23,24 40:24
                       entail 19:25           example 28:10 65:4
 effects 46:24
                                                                     extensively 17:16
                       entailed 7:22          examples 39:17,18,
 egregious 44:21
                                               21                    extent 56:25 87:6
  82:3                 entity 85:13
                                                                      108:18
                                              except 57:11
 either 8:22 20:3      envelope 10:18,19,
  51:13 54:16 102:24    20                    excessive 70:2
                                                                                 F
                                               76:9 81:9 82:9
 else 11:10 27:23      escalation 44:10
  41:2 42:6 75:6                              excitedly 70:15        F­3 12:4 17:3
                       escape 92:5,7,11
  81:17
                        93:4                  exhibit 20:22,25       fact 33:1
 email 21:6,15                                 21:2 24:1 46:1,2,11
                       evaluates 47:3                                factor 77:3
                                               48:13,14 66:15,18,
 emails 21:7,8
                       evaluation 77:4         19 68:15 71:2,9       factual 52:16
 employ 78:7                                   84:2,3 86:5,6,13,14
                       even 10:25 11:3                               faded 63:13
 employed 48:20         27:24 33:10 34:4,      89:2,7,12 90:23,24
                                               92:15                 failure 107:16
  68:9,12               16 64:4 70:17
                        104:23                exhibits 21:4 46:4,    fair 19:6 51:17,20
 employees 15:3
                                               6,9                    52:7 94:13
                       eventually 17:9
 employment 19:16
                        42:6 104:24           exist 84:17            familiar 28:15
  21:3 24:6,8,13,22
                                                                      44:23,24 63:10
  35:10 37:4,20        ever 4:12 9:22 10:9,   existed 87:5            76:11,25 84:13,15,
  59:10                 12 11:13 28:3 68:7,
                                              exists 84:14,15,19      18 85:18 86:17
                        11 70:6 74:12 79:1
 employs 71:19                                                        89:17,19,20,21
                        83:24 100:6,8         exonerate 44:3
 encompass 99:7,9                                                    far 10:18 99:1
                       every 12:22 28:23      exonerated 61:9
                                                                      103:6 107:18
 end 65:23 91:21        66:3                   95:13,14 96:13,17
 ended 53:11 65:19                             97:6,13,15 108:21     fashion 9:20 22:14
                       everybody 4:16
  101:11 107:17                                                       34:14
                        25:22                 expected 40:6
 enforce 112:3,10,                                                   fatality 95:21
                       everything 43:21       experience 14:11
  12,16,17              51:12,14 107:22        66:1                  favors 110:13




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 203 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙128
Weldon Wallace Bullock, 02/25/2021                                Index: federal..Geis
 federal 85:13         fired 31:15 96:12,      25 47:13 48:14        frame 42:15
                         16 97:5 101:11        54:15 55:20 62:2,
 feel 35:19,21 41:15                                                 Franklin 23:17
                                               14 66:19 67:25
  59:14,15,17 78:15    first 6:21 17:13,14
                                               71:5,12 74:24 76:3,   free 5:2 78:15
                         29:4,11 35:22 36:6
 feeling 59:17,19                              14 78:16 79:16
                         50:7,8 53:10,15                             fresh 80:20,22 81:1
 fell 27:19                                    80:2,5 84:3 85:3,11
                         54:1,4,19 62:25                             friend 104:9
                                               86:14 88:11 89:7,
 felon 93:2              67:14 85:3 90:15
                                               18,23 90:14,24        from 6:22 8:2 10:5,
                         98:18,21 99:2
 felons 79:16                                  91:17,24 92:13          23 13:14,17 14:24
                         112:22
                                               93:8 96:1,8,22          20:3,4,5 21:19 23:6
 felony 79:14 92:13,   first­line 14:16        100:3,5,19 101:20       31:15 36:11,13,17
  18 93:6,10,13                                102:8,9,16 104:4,
                       first­time 44:20                                43:5,15,16 45:12
 felt 40:18 44:21                              17 106:3,4,5 107:7,     47:25 48:8,23,24
  82:1,2               fit 25:1 63:23          11,15 108:14,15         49:22 59:10 75:6
                       five 32:18 106:15       109:7 110:4,24          76:5 82:9 85:9,12
 few 22:8,9 67:19
                                               111:12 113:15           89:5 92:3,5,11 93:5
  103:6                five­minute 113:9
                                              force 39:12 40:11        94:10,14 96:25
 field 90:2,5,6        flare 104:18                                    100:13 101:22
                                               42:8 47:4 48:9
 fight 108:1           flares 107:2            63:22 64:1,2,24,25      102:25 103:1,9
                                               70:1,2 71:16 72:19      108:5 109:23
 fighting 108:5        flip 57:6                                       110:13 111:2
                                               73:5 75:11 76:9
 figure 38:25          follow 66:8,12          77:23 81:9 82:10        113:12
 filed 49:1,3,5,11      71:21,22,25 72:11,     91:10,15,24 92:4,     front 45:16 65:5
   104:11               14                     25 93:11 94:16,19       68:17 84:6,25
                                               95:10 96:13 97:21       112:14 113:1
 filled 17:2           follow­up 84:20
                                               99:8,9
                        113:15
 final 29:25 30:1                             form 9:20 12:4                   G
   85:6                following 53:12,13
                                               17:23 18:13 33:20,
                        72:3
 find 71:7 110:7                               21,22,25 34:14        gather 18:13 30:21
                       follows 4:4             38:21                  42:3 43:15,16,18
 fine 4:23 86:2
   109:21              foot 108:9             formal 29:6            gathered 27:6
                       for 4:17,21 5:5,14     formally 34:20          48:21 49:16
 fingerprints 37:16
                        6:14,25 7:10,11,14                           gathering 55:20
 finish 14:4 29:12                            format 33:13
                        11:11,22 12:8,9
   91:17 102:8          13:23 15:25 17:4,     forms 23:2 26:14       gave 79:17
 finished 7:12 43:21    24 18:22 19:1,16,      33:2,3 38:19          gears 11:16
   55:21                19 20:9 21:2,4
                                              formulating 32:22      Geis 20:24 21:6,7,
                        23:4,5,6 24:8 25:8,
 fire 96:12             11,13,18 26:25        found 91:3              16 22:6 36:14
                        27:25 28:8,10,17,                             37:23 46:1,3,8,12
 firearm 63:23 89:23                          four 101:9 106:15
                        20 29:1,10,20 31:1,                           47:24 61:18,20
 firearms 89:17                               fourth 67:16            63:1 66:14,15,25
                        15 36:9 37:13 40:1,
   91:14                                                              67:2,4 76:16,18,20
                        9,18 41:12 46:11,     fracture 69:4,8         86:5 89:1,3,5




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 204 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙129
Weldon Wallace Bullock, 02/25/2021                           Index: general..happened
  101:14                20:1,2 22:4 23:7       23 102:9 107:22        86:22 89:11 94:16,
                        24:10,24 25:8,15,      108:1 111:13           25 96:1,3,6,8 98:6
 general 24:10 68:6
                        18,21 32:2,5,6                                100:1,9,11,21
                                              gotten 20:7 26:19,
 generally 26:12        34:19 38:3,7,8                                103:12,22 104:6
                                               20 27:3 51:12
  57:12                 40:21 42:5 47:22                              105:24 106:22,24
                        50:1,4 51:22,25       grabbed 74:17           107:6,21,24 108:1
 generate 40:19
                        57:5 62:12 66:22      grabbing 65:1           109:9 111:11
 generated 38:10,24     68:14 71:3,5 72:7
  111:2                                       graduated 20:4         hadn't 14:1 93:7
                        75:13,21,24 76:1,4,
 gentleman 111:14       18 78:10 81:17        grazed 97:11           half 53:23
                        82:20 83:6 84:9                              Hampshire 23:12,
 gentlemen 32:4         85:1 91:7 92:14       Gregory 36:13
                                                                      13
 get 19:20 21:7         101:20 104:16,17      grievances 104:12
  25:14,23 26:22        107:20 113:10                                hand 33:8 65:2
                                              ground 59:1 60:3,       74:18
  27:7,13,14 28:5,21   God 46:6 106:6          13,18,21,24 68:3,
  30:2 33:11 39:24                                                   handcuffing 65:3
                       goes 25:16 79:19        24
  40:6 41:14 44:14,
                                              guess 107:16           handcuffs 53:15,17
  15 45:2 47:16,22     going 4:7 10:7 12:4
                                               108:19                 65:5
  49:22 53:16 59:17,    13:18 17:18 18:2,3
  25 62:6 70:5,12       19:12 20:22 22:8,9    guiding 65:6           handgun 37:14
  73:14 74:8,10         23:6,24 27:6 29:23
                                              gun 10:22 11:6         handle 105:5,7
  102:11 107:18         31:25 33:4,5 40:17
  108:4,22 109:4                               37:14 41:1,2,5        handled 104:22
                        41:15 47:10,22
                                               64:7,10,19 87:18,
 get all 29:24          50:2 56:8 66:12,23                           handler 78:20,21
                                               22,24 88:2,6,10,15
                        79:18 90:5 96:24                              80:17,22 81:3,5
 gets 97:20                                    89:4
                        98:20 99:17,19                                82:2 83:7
 getting 26:21 42:24    102:8,11 105:23
                                                       H             handler's 78:21
  52:2                  106:4,9,10 109:12,
                        13                                           handlers 78:7,23
 gist 62:15                                   had 7:11 8:17 10:12     81:13
                       gone 13:19 24:25
 give 22:8,9 24:14                             11:2 15:17,23,24
                        35:15 104:21                                 handout 90:12
  32:17 71:6                                   16:2 17:3,16 19:7
                        111:11                                        91:11
                                               20:7,9 24:10 25:8
 given 7:24 83:16
                       good 4:7 36:24          26:3,24 27:3,15,21,   hands 63:20 64:11,
 gives 91:13                                   22 31:14,16 32:20      22,24 65:1,2,4,6,8,
                       Goolsby 49:20
                                               33:12 34:6,14,20       10 74:20,23
 giving 57:17           54:6,24 55:4,16,19
                                               35:24 36:2 42:19,
                        56:3 58:12 77:16                             haphazardly 33:3
 glad 97:18                                    20 43:21 44:7,8,19
                        93:18,21
                                               45:24 46:16 48:2      happen 11:14
 glass 108:3,10
                       got 11:6,11 17:7,9      51:1,3,8,12 52:10      105:24
 glasses 69:1           33:6 34:18 39:9,10,    56:17 64:23 70:6,     happened 8:7 26:9
 go 5:16,21,23 9:22     11,12,13 53:6          17,21,22 73:6,23       39:1 41:21 43:18
  10:2 12:3 13:21       56:10 62:6,7,8,9,12    74:2,3,7,11 75:3,4     52:11 66:3 87:6
  18:3,4,5 19:3,4,9     63:20 64:23 80:24      77:12 79:5,16,21       108:2
                        81:2 86:24 96:11,      80:1,21 81:2 85:23




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 205 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙130
Weldon Wallace Bullock, 02/25/2021                                   Index: happens..his
 happens 25:4,23         23 69:10,17,19,22,     92:3,6,9,24 94:10       20:4 97:3 107:9
                         23,25 70:2,9,23        95:5,13 96:16,17,
 hard 63:20                                                            higher 13:10 20:7
                         71:22 72:18,23         24 97:1,2,11
 harmful 70:18,22        73:5 74:6,12 75:12,    100:24 101:2,3         Hight 113:17,24
 has 13:3,4,5 14:10,     13 76:1,23 78:3        102:25 103:1,3,19      highway 106:23
  11,14 25:22 29:22,     79:16 80:9 81:8,15,    107:11,12,15 108:6
                         21 82:4,11,19 83:5,    111:13,15 112:16       Hillsborough
  25 48:12 63:13
                         24 84:5 88:7,9,13,                             23:12,13
  65:19 66:3,14                                he'll 24:24 57:5,6
  67:20 68:25 70:6,      21,23,25 89:5,11                              him 17:5,8 22:13
                         90:10 91:3 92:25      he's 4:10 20:3           24:22 25:15 27:7
  21 75:22 79:1,8,9
                         98:2,4,9,14 99:22      25:16,25 31:24          29:10,24 30:7,8,14,
  80:15,17 81:9,10,
                         100:12,18 102:1,       35:11 47:21 57:20       23 31:5,9,17,21,25
  25 82:2 83:17 84:1
                         18,21 103:23,25        79:20 103:4,5           35:12,13,17 53:5,
  89:12 93:8 98:19
  100:9,11 105:12,17     104:11,15,16,19,      head 45:23 66:2          16,19 56:21,22,23
  106:5 112:5,6,9,12     21,22,25 105:1,10,     73:7,18                 57:1,4,7,16,17 63:1
                         16,21 106:7,10                                 73:7,15 92:12,22
 hasn't 82:1,5 93:13     108:17 110:7,18       hear 82:16 102:24
                                                                        93:5,21,22 95:5
 have 4:9,12,15 5:1,     111:2,3 112:2,7,15,   heard 75:5 101:16        99:1 102:22,24
  12 7:17 12:2,25        16 113:3,14            106:8                   103:2 104:9 107:11
  13:1,2,6,7,18 14:9,   haven't 45:1 69:25                              108:5,8,10
                                               heightened 79:12
  21 15:2,5,7,8,9,11,    75:5                                          himself 92:2
  12,15 16:1 17:12                             hell 50:8
                        having 4:3 12:4,5                               111:15
  19:9,11 20:1,2,8,9,                          help 13:11 100:6,8,
  13 21:13 24:5,12,      42:5 55:13,14 70:8,                           hindsight 76:11,16
                         12 97:16 98:20         9,13,17 103:20
  23,25 25:1,7,9,10,                                                    77:8,9
  19 26:3,5,6,18,19,    he 10:17,18 11:23      helped 101:10
                                                                       hire 12:15 13:20,24
  24 27:3,9 28:6,7,      12:24,25 13:1,2       helpful 46:3,8           16:10,13 17:8
  14,16,19 30:1          14:18 17:2,3,4,9                               25:19,20 29:1,3,4,
  32:10,12,13,14,15,                           helping 100:1,11
                         19:7 20:10 24:11,                              8,10,14,16,20 31:5,
  22 33:23 34:3,10       23,24 25:7,16,17,     her 36:21 53:5,9,        6,17,25 32:15,16
  35:15,17 36:24         18 26:3 27:1,21,22     15,17 58:20 59:2,       36:19,20,24
  38:22 39:8,19,25       28:12 29:25 30:5,      23,24,25 60:17,23
  40:2,5 41:13,18        18 31:14,16,24         69:4 87:6 95:3,5       hired 13:19 17:9
  42:15,17,22 43:1,2     33:8,10 35:8,22,24     110:1                   25:17 27:7 30:6,7,
  44:25 45:16,24         36:2,4,5,7,9,19                                9,11,14,19,23 31:9
                                               here 4:10 7:8 18:18      32:11 33:6,8,9,11
  46:16 47:7 49:14,      50:8,22 51:21 52:9,
                                                26:14 28:12 33:13       35:7
  15,23 51:5 52:1,14,    10,25 53:2,3,4,6,7,
                                                34:18 36:23 71:6
  16,18,20,21 54:5,9     10,12,13,15,16,17,                            hiring 11:17,20
                                                75:15 76:18 84:22
  57:8 59:22,23,24,      19,20 56:14 57:2,                              12:1 16:13 17:1
                                                89:9 91:18 102:11
  25 60:2,6,7,11         18,20,23,24 58:20,                             31:2 33:23 37:3
                                                109:14
  61:1,6,8,9,10,13,22    25 59:1,23,24,25
  62:22 63:4,12,22                             Hey 41:20 61:25         his 17:6,11,13,14,
                         60:6,7,17 61:24
  64:5,8,12,24 65:17,                           62:12 82:17             17,18,22 19:17
                         62:3,5,6,7,9,25
  20 67:20,22 68:7,                                                     20:1,2,13 24:4,5,7,
                         75:19,21 86:23        high 5:16,17,20
  11,16,17,18,19,22,                                                    8,12,13,22 25:8,16
                         87:11,15 90:17




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 206 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙131
Weldon Wallace Bullock, 02/25/2021                                 Index: histories..in
  26:3,4,6,8,25 27:3,    106:14 110:9           idea 82:11,12          imposed 92:12
  16 35:10 49:15         112:2,5                  105:16                93:5,9
  52:10 53:11 59:24
                        however 13:24           identification 21:4    in 4:17 5:11,12,15,
  68:25 80:22 90:18
                         15:19 32:5               46:11 48:14 66:19      18,25 6:4,16,22,25
  92:8 100:23 108:9
                                                  84:3 86:14 89:7        7:8 8:6,7,8,13,14,
  110:1 111:13,15,      Huh 76:19 88:4
                                                  90:24                  18,21 9:3,5,9,15,
  16,17                 humerus 69:4                                     17,20,23 10:2,3,9,
                                                identified 48:12
 histories 20:10        hunt 79:16                                       12,15,19,23,24
                                                  61:15
                                                                         11:11,14 12:3,4,9
 history 24:10,13,14    hurt 40:25              identify 18:11 22:5      13:13 14:2,8,18,19,
 hit 73:7               hurting 109:12            23:1 45:10 80:8        21 15:11,17,20,25
 hold 36:4 60:12                                if 12:24 14:21 17:15     20:10 21:19 22:13
                        hyperventilate                                   23:2 24:10,22,23
  71:5 102:15            70:13                    21:14 22:12 24:19
                                                  25:16 26:9 30:13,      25:6,10,16,25 26:9,
 holding 65:7                                                            13,14,20 27:5,19
                                                  17,18 32:19 33:24
 home 100:25                      I               37:21,22 38:23         28:22 29:24 31:18
  107:8,9                                         39:12,22 40:4,18       32:2,5,6,9,10,17,
                        I'D 32:22 76:10           41:23 44:7,21 45:5     24,25 33:4,7,10
 homicide 10:5 38:6                                                      34:14,15,21,25
                        I'LL 19:19 57:5           46:12 47:11 52:22,
 honest 46:6                                      23 60:15 63:25         35:1,16 36:4,5,7,21
                          78:10 84:22
                                                  64:4,10,19 66:21,      37:4,6,8,9,16,19
 horns 35:4             I'M 4:7 7:10 8:22,23      25 68:2 69:16          38:18 39:2,4,23
 hospital 48:24 87:7      10:7 11:20 13:13        70:17,21 81:5          40:4,12,25 43:1,9
                          17:18 22:8,9 23:24      82:12,16 85:19,21      44:8 45:1,14,16
 hour 53:23
                          26:20 30:2,25           87:7,9,11 91:16        46:22,24 47:14,25
 hours 102:16             31:25 32:2 33:3                                49:22,24 50:22
                                                  93:15 97:19,20
                          36:1 37:13 47:10,                              51:14 52:9 54:17,
 house 53:8,9                                     99:23 105:17,22
  100:25 110:25           22 49:24 50:2           108:9,17 109:15        18,19,20,21,22
                          52:19,21 57:4,6,12      110:24,25 111:4        55:1,2,3,5,6,18
 how 6:20 7:10,18         59:18 62:4 66:5,12,                            57:5 59:21 60:1
                                                  112:4,14,18,22,24
  8:14 9:17 24:15         23 67:5 70:13 71:4                             62:10 63:23 64:16,
                                                  113:1,10
  27:19,21 28:1 29:9      72:2 80:6 84:14,17                             17 65:20,24 66:2,6
  32:9,22 33:12           85:18 86:9,11 88:3,   illustrates 50:5         67:18,19 68:8,17,
  35:19,24 36:2           5,20 89:19 97:18                               19 69:3,4,10 70:10
                                                illustrations 50:10,
  39:20 40:24 42:9,       100:7,15 102:11,                               71:19 72:19 73:7,
                                                  15
  14,16,23 43:2           12,14,19 105:4,23                              15,18 75:1 76:5,8,
  49:12 51:25 52:7        106:4,9 109:12,13     imagine 52:14,15         13,22 77:9,19,20,
  53:21 58:18,24          110:12 111:20          87:4                    21 79:5,8,12,16,18,
  60:21,25 61:7                                 immediately 24:25        19,23 80:2,14,21,
  62:22,25 63:2         I'VE 10:1 32:12
                          33:15 37:5 56:22       112:19                  22 81:1,8,25 82:2,
  72:22,23 76:2,4                                                        10 83:6,13,16,17,
  77:1 80:4,7 82:9,20     57:16 63:1 74:2,7,    imminent 92:4,9
                          16,17,20 98:6,16                               19,20,21 84:5,25
  94:16,18 97:10,12,                            impair 5:3               85:12 87:10,12,14
  14 99:24 102:7          105:20,22,24 106:8
                          108:13                                         91:13,15,23,25
  104:25 105:14                                 impede 40:5




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 207 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                      ∙132
Weldon Wallace Bullock, 02/25/2021                                      Index: in­house..is
  93:9,16 94:13,14,      individuals 73:25      internal 97:19 98:2,       50:25 51:3 57:1
  16 95:7,25 96:1,11                              21 99:6,7,18             61:1 76:8 81:12
                         ineffective 69:1
  97:11,16,21 98:5,                                                        98:15,19 99:5,6
                                                interstate 106:22
  16,17 99:18,23,24      information 18:13                                 100:2,4,10 103:8,
  100:9,20,23              23:4 26:21 27:16     interview 12:8,9,12        18
  101:13,22 103:1,2,       28:5,7,22 29:24        26:3 27:17,21
                                                                          investigative 9:6
  5,10,12,14,23            30:22 34:17,22         28:14,19 29:13
                                                                            10:23
  104:2,18 106:18          37:16 38:24 42:3,      43:14
  107:25 108:2             25 48:8,22,23                                  investigator 6:22
                                                interviewed 17:5
  110:10,21 111:1,6,                                                        8:16,17 9:19 25:21
                         informed 92:21           30:17 32:4 93:18,
  7 112:9,14,22,25                                                          58:13 101:5,18
                                                  20,23
  113:1,4,6,12,19        infraction 110:17                                  103:11
                                                interviews 27:21
 in­house 12:2,5         initially 6:18 56:15                             investigator's
                                                  28:4 48:25
   17:3 18:13              73:16 94:11                                      25:20
                                                intimately 84:14,18
 in­laws 100:24          injured 59:11                                    investigators 9:13
                                                  89:20
                           67:18,21 73:20                                   15:4,22 100:21
 in­laws' 100:25           79:2 82:5 87:3       into 10:25 11:1,3,7,
                                                                          involved 9:21
 in­person 54:13           95:19 97:8             8,12 76:10 77:3
                                                                            38:18 44:8 70:10
                                                  79:6 90:6 96:23
 incident 10:22 11:5     injuries 87:6                                      72:19 97:16,20
                                                  97:1 100:25 104:21
   38:8,9,12,13,16,20    injury 69:16 92:10                                 103:12 110:21
                                                  111:13
   39:4,8,9,10,11,12,                                                       111:1,7
   13,19 40:1,10         inside 108:5           introduce 4:9 21:10
                                                                          involvement 40:12
   41:10 42:4 44:8,19,   instance 14:19,21      intrusive 65:10,14
   20 47:14 48:16,22       36:7 95:24                                     is 4:21,23 8:4 9:25
   49:7,8 50:23 51:7                            investigate 43:10           12:13,16 13:23
   52:2 54:2,9 55:13     instances 39:4,7         81:3 105:18               14:15,16,18 15:1,5
   57:13 63:7,9 67:24      74:1,15 75:1 81:8                                17:19 18:15 19:6
                                                investigated 47:14
   68:7 77:21,25 79:1,     94:24 106:17                                     22:23 23:14 25:4,
                                                  59:4 95:10
   23 82:1 86:4 95:6,      110:21 111:6,9                                   11 26:22 27:5,8
   7,25 103:12 109:11      112:9,11,13          investigation 8:18          28:18 29:21 30:21
   111:2,3,10 112:22                              15:20 25:22 32:24         32:1 33:13 34:2,17
                         instruction 46:22
   113:16                                         38:20 40:19,20            35:15 36:21 38:9
                         instructor 88:6          41:9,24,25 42:2           39:5 40:3 42:2
 incidents 73:2            91:4,12                48:8,20 52:12             44:2,18 45:13,21
   74:6,9 79:4 80:12,                             53:10 55:12 56:6,
                         interact 35:13                                     46:1,2 48:6 49:1
   14 86:19 108:25                                21 61:14 72:20,24         50:14,21 51:16,18
                         interacting 35:16        75:2 76:9 77:9
 include 46:22                                                              54:23 56:14 57:8,
                         interaction 102:22       92:15 97:17 98:22         21,22 58:11,14,16
 increases 109:22                                 99:18 101:2,10            59:11 62:25 64:7
   110:1                 interchangeably          103:15                    65:10,11,14 66:15
                           90:7
 indicates 92:8                                 investigations 7:1          67:7,12,14,15,16
                         interference 90:3        8:8,9,10,11,20 9:4,       68:15 69:13,17
 individual 73:7,18,
   20,22 100:4 111:25    intern 6:13              5,7 14:20 15:5            70:12 71:1,9 73:13
                                                  37:15 40:13 42:10         75:15 76:10,17,22




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 208 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                    ∙133
Weldon Wallace Bullock, 02/25/2021                                     Index: isn't..know
  77:23 78:20 79:12       12,15,17 61:18,19     jail 108:14             kicking 108:6,10
  80:21 83:5 84:20        62:6,7,8,9,10,15,
                                                Jersey 5:15 6:12        killed 31:24 95:23
  89:14,22,24 90:2,       20,25 63:14,15,16,
                                                                         112:20
  11,21 91:2,10,12,       25 64:5,7,11 65:21    job 8:25 13:20 40:3
  23 92:1,6 93:7,10       66:5,14 67:11,17        105:6,8               Kimberly 36:13
  94:10,21 95:7           68:16,18,19,21,25     jobs 14:12              kind 13:22 14:12,25
  96:15 97:22 98:11       69:3,8,14,16 70:13                             25:10 35:21 38:25
  101:19,20 105:3,12      71:1 72:6 73:17,23    judge 85:8
                                                                         41:14 47:11 55:12
  106:2 108:17,24         75:6,15 76:12,13      jump 96:25               60:12 63:17 80:18
  109:1,2,5,9,10,12,      77:1,10 81:10,11,                              82:20 87:21 107:5
  22,25 110:5,15,16,      23,24,25 82:3,5,13,   just 4:8 13:11,13
  17,20,23,25 111:1,      16,17 83:3 84:14,       15:3 17:2,24 18:2     knew 41:16
  18 112:6 113:15         15,16,17,18,21          21:10 22:13 23:5,9
                                                                        know 4:15 7:18
                          85:18 86:25 87:5        24:19 27:14,22,23
 isn't 50:14 67:17                                                       8:12,18 9:20 11:19,
                          89:2,19,20,21 91:4,     28:8,22 29:22 30:2
   94:6                                                                  22 12:11,21,24
                          5,16,20 92:1 97:12,     32:17,23 35:3
                                                                         13:1,14,22,23,24
 issuance 46:20           14 98:3,5,7 99:22,      38:22 39:17 41:18,
                                                                         17:4,15 18:2 21:15
                          24 100:1,24 101:3,      20 44:18 47:11,22
 issue 68:1                                                              22:10,13 24:24
                          8 102:4,6,7,19          49:16 52:22 55:6,
                                                                         25:18,25 26:13
 issues 47:7              103:3,6,23,24,25        12 57:2 59:15,17
                                                                         27:25 28:19,22
                          104:1,2,4,8,17          63:17 64:4,10 65:7
 it 6:5 7:16,17,18                                                       30:4,5 32:2 34:15,
                          106:2 107:16,18         66:13,21 68:5 72:6
   9:15,21 10:21,24,                                                     24,25 35:14,15
                          108:9,20 109:7,11       78:15 80:11,16
   25 11:1,3,7,8,11                                                      37:2,21,22 38:3,23
                          110:14,15,18,20,24      84:8 87:5 92:24
   12:4 13:4,5,24                                                        39:20,21 40:1,3,24
                          112:21,23 113:17,       99:25 101:19 102:1
   15:13 16:21 17:1,3,                                                   41:15,20,21 42:16,
                          24                      103:3 104:15,24
   15,16,22,24 18:16,                                                    19 43:7,11,21
                                                  105:2 107:13
   20,22 19:6,11,19      it's 13:9 15:2,3                                44:11 46:5,9 49:6,
                                                  109:14,19,20
   20:15,17,18 21:22,      18:12 22:8 26:23                              10,23 52:4,5,10,16,
                                                  110:15 113:9,15
   24 22:4,10,17 27:8,     28:22 32:19 38:10,                            17,21,23 53:1,2,25
   11,14,15,23,25          21 39:22 45:21       justice 6:1              54:8,9,19 56:5,8,22
   28:8,23 29:4,6          48:7 50:22 51:16,    justification 93:10      57:2,4,5,16,21,24,
   30:13 31:23 32:6,       20 57:2 63:25 64:4                            25 60:15 61:6,11,
   21 33:2 34:15,19,                            justified 91:23          20,24,25 62:4,5,7,
                           66:25 73:17 75:18,
   21,25 35:4,5,21,22      23 78:21 82:18       Justin 58:13             13 63:2,14 66:4,5
   36:6,22 37:5 38:4,      89:5 91:18 100:19                             67:9 68:2 70:8,10,
   14,17,23 40:7,18        102:8,18 104:14                               19,20,21,22 72:16
                                                         K
   41:16,23 42:4,5,6,      106:3 110:10 111:4                            74:9 75:15,22 76:1,
   11 44:3,4,20,21,25                                                    14 78:11 79:23
   45:1,5,16 46:3,8      items 11:8             keep 18:2,3 19:12        80:9,20,21 82:12,
   47:11 49:9,10 50:1,                           65:20 66:2 83:12
                         its 46:22                                       21 83:2,3,5,7,9,16,
   4,7,9 51:6,12,13                             kept 61:8                20 84:14,15,17,18
   53:1,3,10,23 54:5,                                                    86:6 87:5,6,7,8,9,
                                     J          kick 67:11
   11,13 55:12,21                                                        11 89:22 94:18
   56:22,23 57:2,6,9,                           kicked 108:3             96:4,21 97:14
                         J.J. 61:25
   17,22 58:11 59:9,                                                     98:10,16 99:22,23,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 209 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙134
Weldon Wallace Bullock, 02/25/2021                                Index: knowing..ma'am
  24 100:9 102:15       least 7:16 94:23        life 37:19              97:12,14 99:24
  103:5,13,24,25                                                        102:7
                        leave 47:11 57:8        like 4:21 7:25 10:21
  104:18,23 105:13,
                                                  11:13 13:23 14:7     longer 7:18 42:20
  19,20 106:2,4,9       leaving 18:23 19:1
                                                  15:3 16:24 17:2,22     44:5 58:15 73:15,
  108:9,19,20 109:3,      107:20
                                                  22:10 23:6 24:14       17 76:2 102:7
  10 110:9,23 112:4     left 32:21 69:4 76:7      25:7,20 26:25          111:16
  113:10
                        leg 60:7                  27:23 28:17 33:24
                                                                       look 15:1 17:21
 knowing 32:14                                    35:5 37:13,18
                        legal 75:14 108:20                               22:10 38:4 39:3
                                                  39:22 43:3 44:6,7,
 knowledge 55:13                                                         40:15 45:5,14
                        length 62:16              21 45:12 50:7 54:9
  70:23 78:16 80:10                                                      65:20
                                                  59:10 61:10 63:21
  104:23 105:10         less 6:15 42:21           66:5 76:10 79:13     looked 17:12,19
 known 80:12              65:10,14,15 93:8        81:19 85:3 87:21       21:8 45:1 104:21
                        let 18:2 21:15 22:13      93:9 96:23 97:21       107:12
 knows 57:2
                          41:15 48:11 53:16       100:21 101:12        looking 65:18 71:4
                          56:21,22 57:1,4         105:3,12 107:8,16      76:22 95:25
          L                                       108:5 109:11
                          72:9 78:9 101:19
                                                  113:14               looks 17:22 66:5
 laboratory 85:15       let's 11:16 19:3,9                               97:21
                          21:1 22:4 26:2        likelihood 109:23
 lady 36:12,17 59:1       28:11 50:1 51:22,       110:1                loose 50:8
   80:24 86:24,25         24 58:7,9 59:7,9      line 15:7 27:19        lose 10:10,11
   95:1                   68:5,14 69:5 71:3,8     45:12 103:1          loss 70:13
 lake 96:23               73:9 84:9 86:3,13
                          87:17,18 91:6,7,15    listed 50:6,19         lost 10:12 63:12
 last 18:6 19:14
                          92:14 93:14,15        listened 48:24           65:25
   23:22 29:12,23
                          101:20                  52:11
   42:15 53:21 68:21                                                   lot 32:14,15,18
   96:14,19 107:11      lethal 65:10            little 6:25 7:21         39:14 42:21 104:14
                                                  11:16 12:10 19:4       106:9,10
 later 62:7             letter 33:18
                                                  24:15 37:2 42:20,    Louisburg 18:25
 lateral 14:25          letterhead 33:18          22 52:22 66:3 69:5
                                                  75:22 76:10 98:12    lower 13:17
 Latwanya 48:10         letting 57:16
                                                  104:14 107:5         lowering 95:4
 law 7:7,9 13:13,14     level 13:17 14:3
   14:1 27:2,3 60:2       15:15 41:23 81:24     live 28:21 62:7        lowest 14:3
   65:19,22 91:16,20,                           lived 20:4,10 24:11
                        license 27:1                                   lunch 67:1 76:3
   23 112:3,10,12,16,                             100:24                 107:20
   17                   lieutenant 8:21,24
                          9:1 12:20,21,23,25    locked 107:12
 Lawrence 61:19           13:2,15,16 15:20                                      M
                                                long 6:20 7:10,18
 lawyer 10:20             49:20 54:6 55:16,       8:14 9:17 14:12
                          18 58:12 83:17          22:10 35:24 36:2     ma'am 4:14 11:15
 leadership 67:21
                                                                        18:21 19:8,24
                        lieutenants 13:9,10       42:9,14,16,23 43:2
 learned 66:4                                                           22:22,25 31:11
                          15:16,18                45:1 53:21 76:4
                                                                        46:18 48:4 65:17




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 210 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙135
Weldon Wallace Bullock, 02/25/2021                                  Index: mace..more
  74:16 75:9 80:9       62:22,25 63:2         73:2,4 74:1,8,24      methods 67:18
  82:7 83:1 84:7        72:22,23 82:9         77:1,7 78:9 79:4
                                                                    Michael 4:10 18:17
  85:18,21 86:18        94:16,19 104:25       81:4,10,11 82:3,17
                                                                     20:21 21:25 45:2
  87:2,15,23 88:1,8     105:14 106:14         84:23 86:19 88:16,
                                                                     47:16 66:22 71:4
  89:13,16,19,21                              22 89:25 91:18
                       March 5:9                                     78:3 84:1 86:9
  90:13,22 91:2,12                            96:18 101:6,7,19
                                                                     87:17 90:16 91:8
  93:1,4,20 94:7,18    mark 20:22 21:1,11     102:21 103:1,10,
  95:11,18 97:7         46:4,6,8 86:13        19,22 104:17 105:2    might 7:17 12:25
  100:5 101:25          89:2,3                106:4,5,6,8,20         13:1,2 16:16 20:8,9
  102:5,25 104:6,13                           107:24 108:11          24:12,14,24 25:1,7
                       marked 20:24 21:4
  105:9,19 106:13,18                          109:13 111:9           28:7,14,19 38:5
                        46:1,11 48:13,14
  109:10 111:23                                                      52:16,21 54:5
                        66:19 68:14 84:3     mean 8:23 9:12
  112:11,21 113:6,7,                                                 76:13 89:9 102:15
                        86:14 89:7,12         13:16 32:21 37:11
  21,23                                                              103:23,24
                        90:24 92:14           38:14,15 43:8 47:4,
 mace 47:6 59:24                              5 50:23 54:21 74:4,   mind 9:8 24:17
                       marking 66:17
  63:21 68:25 69:18,                          6 81:25 82:15          36:21 46:19 67:22
  19,23 108:8          Martin 23:11           86:25 88:15,16,17      68:20 70:11 77:9
                       master's 6:4           99:4,6 101:7           81:1 94:22 96:14
 made 11:3,7 17:8
                                              103:24 104:1 106:1     111:19,21
  29:2,6,13 62:14      matter 33:1            110:18                minimum 7:17
  63:18 77:16 82:5
  101:1 103:19 111:6   may 12:3 13:18,21,    means 38:17 92:7,8      27:22 28:2,9,11,20
                        25 14:9,13,20,24,                            101:9
 major 5:25             25 15:7,8,9,12       measure 65:15
                        24:12,18 25:4                               minute 47:19 86:12
 majority 61:4                               medications 5:2
                        26:19 41:16,18,19                            107:11
 make 11:8 12:14        42:5 49:14 79:16     meet 62:14
                                                                    minutes 21:8 107:7
  16:10,13 17:19        98:7                 meeting 43:11
  35:19,21 41:16                                                    misdemeanor
                       maybe 12:10,20         54:13
  43:19,22,23 51:15                                                  79:14
  53:9,11 54:11 56:7    27:24 30:15 76:23    member 109:3,4
                                                                    misplace 10:10,11
  60:21 101:19          101:9
                                             memory 42:17,23
  108:23 111:22                                                     misplaced 10:12
                       Mcgurl 4:10            43:2 44:25 61:6
 makes 69:16                                  63:13 65:20 80:21,    mobile 107:8,9
                       me 4:21 5:10,19 6:8
                        13:7,11 17:4 18:23    22 93:15,16 94:2,6,   moment 45:5 84:8
 making 32:23
                        21:15 29:9 31:12      12 104:18 106:19
 mandate 75:12                                                      money 10:18
                        32:3,17 34:16,17     mental 7:25
 maneuver 53:18,19      35:21 37:10,18                              months 7:17
                                             mentioned 7:19
  69:3,7,9,13           40:12,18 41:1,3                             more 14:10 16:24
                                              40:10,11 49:17
                        43:4 44:19 48:19                             19:4 23:24 24:20
 manner 62:10                                 97:18 113:25
                        52:2,9 53:20 54:9,                           28:15 35:16 37:2
 Manual 45:9            12,21,22 55:11,12    mercy 26:20             39:14 57:13 68:5
                        56:4 58:18 60:4,9                            84:10 93:7 101:5,7,
 many 12:10 27:21                            Merrimack 23:11
                        61:25 62:25 63:16                            18 103:11
  28:1 31:15 32:6,9,
                        71:7,21 72:6,9,22    met 63:1 79:6
  22 60:25 61:2,7




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 211 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙136
Weldon Wallace Bullock, 02/25/2021                                  Index: morning..not
 morning 4:7 77:19,      71:3,10 76:6,19,21   named 36:12              59:19 62:20 64:6
  20                     78:3,5 84:4,9,12                              69:15 71:21 72:2
                                              names 13:3
                         86:3,8,16 87:17,20                            73:15,17,21,23
 mornings 39:2
                         89:1,4,8 90:9,16,    naming 66:5              76:3 77:5,6,10
 most 64:16 98:4         20,23,25 91:8,9                               81:10,14,16 82:11,
                                              nature 16:11
  100:3,5,19 103:9       92:16,21 94:11                                12 83:1,25 85:21
                                               104:12
 move 22:11 40:7         101:15,17,23                                  86:9 87:23,24 88:1,
                         113:8,13             NCGS 4:2                 3,5,8,25 93:1,20
 moving 28:25 69:2                                                     94:3,7 95:21,23
                        much 76:2 102:7,      NCIC 26:16
 Mr 4:7,18,19,23,24                                                    96:5 102:5,20,25
                         22,24 112:2,5        necessarily 27:11
  16:25 17:1 18:6,15                                                   103:23 104:13
                        multiple 74:6          40:23 64:20 76:24       105:16,19 108:24
  19:6,22 20:7,24
                                               82:14,15 92:2           109:1,2,10,17
  21:2,6,7,16,21,22     multiple­officer
  22:6,12 24:3,20        67:15                necessary 27:10          111:16 112:10,12,
  26:9,13,24 27:18,                            40:18                   21,24
                        murder 39:8 96:1,3,
  20 28:1,25 29:16,                           need 17:25 21:14        nodded 23:23
                         7,8 112:22,23
  20 30:10,18 31:1,7                           22:6 26:21 28:7         45:23
  32:4 35:6,8 36:10,    murdered 112:14        46:13 89:9 109:14
  11,14 37:4,18,20,      113:1                                        nominal 103:3
  23 45:14 46:1,3,8,                          needed 44:5 58:15       None 94:4,5
                        must 85:7,14           109:20 111:16
  12 47:14,24 48:2
                         109:3,9                                      nonsupervisory
  49:15,19 50:6,18,                           neighboring 96:2
                        my 4:9 6:4,21 7:13                             15:3
  21 51:1,3,6,9,19,24
  54:1,20,22,24 55:5,    9:5,6 21:8 33:13     never 10:11,24,25       nonsuspect 80:18
  9,18 56:11,14          35:3,11,23 36:9,21    11:3,6,7,8 69:22
                                               81:25 83:25 93:20,     nonsuspects 80:16
  59:22 60:16,20,23      38:2 41:19 44:18
  61:18,20 63:1          48:7,8 52:9 54:18     23 105:22,24           nonviolent 93:10
  66:14,15,25 67:2,4     55:2,5,6,18 56:6     new 5:15 6:12           north 5:11,12,18,24
  76:7,16,18,20 77:4,    57:3 63:13 65:19      13:24 23:12,13          6:7 20:8,11 23:11,
  8 86:5 87:18,21        66:2 73:16,23
                                              Newark 6:12              16,17,18,19,20,21
  89:1,3,4,5,11 90:10    74:20 77:9,10
                                                                       106:22
  92:18,21 101:14,24     80:21,22 81:1        next 8:7 14:15 19:3
  102:20 109:15          84:20 88:13 94:12     24:22 26:9 41:22       not 4:7 7:10 8:22,
  113:14                 98:16,17,25 100:10    49:12 53:13 68:20,      23 12:15 13:13,19
                         103:1,4 104:18,23,    21                      14:14 15:2,12 16:1,
 Ms 4:6 18:17,19                                                       16 21:22,23 24:24
                         24 106:6,18 107:3,
  19:3,5,12,13 20:21                          night 38:6 53:13         25:1 26:19 27:11,
                         10,17 109:12 110:5
  21:1,5,12,18,20,25                                                   22 28:1,7 29:14,17,
                         113:15               no 4:17,20 7:16
  22:2,4,7 36:25                                                       18,23 30:8,23,24
                                               10:1,11 20:19 26:6
  37:24 45:2,4 46:2,    myself 4:9 12:20
                                               27:11 28:22,23          31:3,5,6,17 32:11,
  5,10,15 47:16,18,                                                    14 33:6,20,21 35:6,
                                               30:8 31:3 32:8,13,
  21 48:1,11,15,23               N                                     11,20 36:7 38:5
                                               22 33:21 35:3,11
  49:1,3,21 55:15                                                      39:22 40:3,23
                                               40:23 42:11 43:13
  56:15 60:20,23        name 5:5,19 36:7                               42:25 51:16,18,20
                                               44:5,18 45:13 50:9
  66:17,20,22 67:3,6     39:15 45:7                                    53:10 54:18,19
                                               54:3,17 56:4 58:14




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 212 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙137
Weldon Wallace Bullock, 02/25/2021                                      Index: note..oh
  58:5 60:3,16 61:8     Objection 37:23         16 55:9,12,13 56:6,    25:11 26:15 32:21
  62:4 64:20,21                                 8,25 57:3 58:11        41:19 45:9 47:7
                        obligations 9:9
  69:14,23 70:13                                59:7 60:4,12 61:4,7    52:9 53:7 54:18,20,
  71:4,12,25 72:2       obtained 48:22,23       62:7,15,16 63:13,      21,22 55:2,6,18
  77:6,11 81:7,10,15     85:6,12                17,23 65:4,5,15,25     58:14 66:8,11
  82:14,15 84:14,17     obtaining 24:3          66:14 67:18 68:17      71:25 72:10 75:8,
  85:18,21 86:9 87:8     85:14                  69:4,21,23 70:8,10,    10 78:6 85:10,12
  88:1,3,5 89:20 90:3                           11,13,14,23 71:11,     87:14 88:17,19,23,
  93:10 96:7 100:14,    OC 46:21,24             16 72:19,23 73:5,      25 103:2,3,4
  16 107:10 111:20      occasion 100:18         23 74:8,10,11,19,      105:15,22,25 106:1
  112:6                                         25 75:2,11 76:4,9,
                        occasions 74:2                                office's 34:3
                                                11,13,14 77:4,7,20,
 note 101:19             98:5 108:13            23,24 78:12,15        officer 6:9 13:25
 noted 10:17,18         occurred 49:12          79:5 80:1,10,12,13,    17:14 27:2 28:11,
  51:16,18               52:8,25 73:3 75:7      18 81:1,9,12,24        15 41:14 42:5,7
                         86:21 106:24           82:18,20,25 83:7,9,    43:16,17 44:7
 notes 52:13,15,18,
                                                13,18,19,22 84:6,      58:13 64:19 67:25
  20                    of 4:17 5:2,14,19
                                                21,25 85:7,8,25        68:8,12 75:13,17
 nothing 13:14           6:12 7:5,10,13,17                             81:1,22 83:5,18
                                                86:19,22 87:5,6,21
  76:20 78:11 106:5      8:2,10,12,19,20,22,                           86:22 87:9,13
                                                88:13,19,21,24
                         23 9:9,13,16 10:16                            91:16,21,23 98:8
 now 9:8 24:17,20                               89:14,23 91:14,15,
                         11:6 12:1,23 13:3,                            100:22 101:10
  44:25 47:13 67:23                             25 92:4,6,7,9,11,12
                         12,22 14:2,3,6,8,                             103:12 104:6
  68:10,13 70:11                                93:4,5,13 94:1 95:9
                         12,13 15:1,15,16,                             107:21 108:2,8
  73:17 75:16 76:3,                             96:3,12,16 97:2,4,
                         19 16:9,10,15,17                              109:9 111:11,12
  18 84:21 89:24                                15,21 98:4,5,16,22
                         17:7 20:3,5,8,11,14                           112:2,5,6,7,9,12,
  90:11 94:22 101:12                            99:8,9 100:2,10,11,
                         22:4,17 23:3,5                                15,18,23 113:1,2
  102:15 110:12                                 21,23 101:9 102:11
                         25:6,10,13,23
  111:20,21                                     103:1,9 104:10,12     officer's 104:20
                         26:15,20,21,25
                                                105:4,10,11,12,13,
 number 15:19            27:7,10,12,13,14,                            officer­involved
                                                20 107:1,5,10,24
  20:22,25 21:2          21,22 28:2,6,9,10,                            97:22 100:12
                                                108:3,4,6,10,21
  32:12,17,21 38:11,     11,20 30:20,21
                                                109:3,4,8,11,25       officers 10:17
  24 43:5 46:2,12        32:5,14,20,22 33:1,
                                                110:2,11,19 111:6,     32:10 38:10 41:4
  66:16,18 68:15         4,23 34:8 35:1,2,
                                                12,15,18 112:14        42:19,21 60:2
  71:1,2,9 74:16         16,21 37:3,4,9,17,
                                                113:1                  75:11,19 94:16
  86:13 104:10,25        19 38:7,25 39:11,
                         18,21,24,25 40:3,6,   off 11:6 53:6 67:11     96:16 98:6,9
  105:11,20 109:8
                         11,17 41:14,23         74:8 76:7 79:16        100:11 103:20
  112:5
                         42:1,8,16,17,23        101:20,21 102:1        108:4,6,7,11,12
 numbers 38:22                                  107:13,23 113:10
                         43:2,5 44:9,10                               offices 9:13
                         45:8,16,18,25         off­the­record 90:8
          O                                                           officially 14:14
                         46:13,20,23,24,25
                         47:3,11,14 48:7,9     offer 13:20            often 80:22
 obeying 107:10          49:7 50:2,4,15,23     office 6:17 8:5 9:14   oh 36:12,16 44:15
 object 101:15           51:20 52:10 54:11,     11:2,18 13:12          45:15,16 76:20




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 213 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙138
Weldon Wallace Bullock, 02/25/2021                                   Index: okay..our
  86:11 94:18,21         99:12,20 100:14       104:16,17,21,25       options 68:22,23
  102:10 105:16          102:11,13,14,18,19    106:5,22 107:2,3,
                                                                     or 4:12,17 6:9 7:15
  106:3,6,18             103:7 104:10          21 108:21,25
                                                                      8:22 9:13,20 10:10,
                         105:2,5 106:21        110:5,19 112:5,21
 okay 4:8,15,25 5:5,                                                  11,12 12:3,15,20,
                         108:15,22 109:18,
  10,12,25 6:6,8,18                           on­the­job 99:1         25 13:10,16,23,24
                         21 113:24
  7:2,5,14,19 8:4,9,                                                  15:2,12 16:14 17:3
                                              once 7:12 8:19
  14 9:9,17,22 10:4,7   old 80:25                                     20:4,10 21:9,22,23
                                               11:11 12:13 14:4
  11:13,16,21,24                                                      23:3 26:4,19 27:23
                        Oleoresin 46:20        17:7,9 25:16 29:21
  16:24 17:18 18:2,3,                                                 29:5,11,14,23
                                               35:11,14 54:25
  4,5,7,10,15,17 19:9   Oliver 48:10,23                               30:23,24 32:5,10
                                               55:21 67:1 83:17
  20:20 21:13 22:15,     49:1,3,21 55:15                              34:14 35:2,13
  16,17,18,19 23:16      56:15 60:20,23       one 10:16 11:11         40:13 42:5 43:1
  26:2,8 27:8,20         68:24 69:1 92:21      12:10,23 16:9 17:4,    44:13 46:25 47:4
  28:25 29:9,15 30:2,    94:11                 6,12,13,16 27:22,      51:6,13,23 52:23
  13 31:4,12 33:17,                            23 28:2,9,11,14,20     53:8,12,13 54:5,13,
                        Oliver's 92:16
  22 34:5,7 35:6,19,                           32:9 33:4 37:3         18,19 55:6,25 59:8,
  24 36:6,16 37:1       on 6:4 7:13 9:14       56:15 67:14,15,16      25 60:1 61:5 64:17
  38:9 39:16,18 40:8,    10:1,17 12:7 14:5,    68:1 73:5 74:19        65:2 68:7 69:10,19
  10 41:4,11,22          18,19 15:7,19,22      78:21 86:22 94:10      77:13,23 79:14
  42:13 43:19 44:20      18:13 19:14 22:23     95:5,14 96:14,16,      80:7,25 82:16
  45:6,7,10,18 46:3,     24:15,21 25:5         19 97:2 99:17,19       85:13 92:1,2,5,7,8,
  14 47:3,10,15,24       27:14,25 28:25        101:4,5,8,18 103:9,    9,11 93:8 95:19
  48:5,11,19 49:4,11     29:6,23 32:21,25      11 106:8 107:1,14      97:20 98:3 99:24
  50:13,18,25 51:22      33:18 34:16,18        108:1 111:18,19,20     101:1 103:15
  52:7 54:23 55:24       35:12,13,17 36:4                             104:11,12 105:25
                                              ones 14:5 104:24
  56:17 57:10,12,23      37:2 38:5,19,21                              106:1,8,15 107:7
  58:16,18 59:3,13,      39:1 40:15,17,24     ongoing 26:22           108:10,11 110:1
  21 60:4,15 61:13       41:15,18 42:11,18                            111:9
                                              online 12:3
  63:3,6,10,16 64:9,     44:16,18 45:25
                         46:12 47:23 48:8     only 47:6 63:6,8       oranges 110:10
  13,21 65:9,22 66:7,
  12,14,25 67:3,5,7      49:7 50:5,15 51:6,    80:18 92:1 94:9       order 49:22 51:14
  68:5,19 69:5,12,16     10,12,14,16 52:5,     98:16 99:17 108:17     66:6 83:6 85:7,9
  70:5,17,24 72:5,9,     12 53:3,14,15,17      111:18,19,20
                                                                     other 24:4 25:6
  14,18 73:9 74:21,      55:5 56:8 58:21      opened 10:20            33:7 46:24 61:14
  25 77:3,6,12,19        60:3,13,17 61:5
                                              opening 25:20           63:21 68:1,22,23
  78:2,9,13,14,17        63:23 64:11 65:5
                                                                      70:12 87:10,12
  79:9 80:4 81:5         67:11 68:2 71:5,16   operate 43:9            92:8 93:16 95:24
  83:12,22 84:1,11,      73:7,25 74:17,20,
                                              operating 57:3          98:6,19 100:11
  13,20,24 85:2          23 75:11,19 77:10,
                                                                      103:2,20 106:15,16
  86:15 87:16 88:9       13,14 78:10 79:15,   operation 38:21
                                                                      107:13 108:12
  90:14,19 91:6,15       22,25 84:22 85:24
                                              opinion 12:15
  92:14,17 93:12,14,     87:13 90:10,11                              others 24:18 92:10
                                               59:21
  25 94:13,21 95:14,     91:3,18 93:9 96:7
                                                                     our 12:14,15 23:3
  24 96:9 97:24          98:5,6,17 100:19     opportunity 48:2
                                                                      29:21 62:14 69:10
                         101:2 103:25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 214 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙139
Weldon Wallace Bullock, 02/25/2021                                 Index: out..policies
  96:2                  panel 12:12,16,17       19 28:16,20 42:20,    persons 61:14
                         17:5 26:3,4,7 27:8,    21 60:3 61:9,10        63:6,8
 out 6:12 8:19,20
                         9,17,20 28:3,14        73:4 74:3,5,17,20
  10:23 14:4 17:2                                                     pertaining 48:9
                         29:12,21,25 30:7,8,    79:20,23 82:4
  23:3,7 24:2 27:15
                         10,13,17,20,21         83:15 86:19 93:8      phase 7:10,12
  36:20,21 38:5,25
                         31:1,4 36:19 43:10,    101:9 105:14,21        25:10
  39:24,25 40:6 42:5
                         13 100:21              106:2,3 108:14        phone 54:13 55:6
  47:11 53:6 57:21
  61:24 62:7 63:13      panels 32:25 37:3      people's 24:10         phrased 72:6
  74:10,11 79:13,17
                        panic 70:15            pepper 63:21 64:24     physical 91:24
  86:22,24 90:6 95:2
                                                65:11,16 69:19,21      92:4,10
  96:12 97:2 102:11     papers 8:2,3 14:6
                                                70:7,9 73:25 74:3
  107:2,6,13 108:3,4,    37:15                                        pick 82:16
  10 111:12                                    pepper­sprayed
                        paperwork 35:15                               Pitt 23:20
                                                73:4
 outcome 57:19          part 20:14 33:23
  95:9,12                                      per 109:11             place 28:13 43:1
                         40:3 56:6 57:3                                65:4 80:25 81:2
 outcomes 108:18         73:23 100:3,5,10,     perfectly 21:9
                         19 109:3                                     placed 112:19
 outside 20:8,11                               perform 28:3 60:16
  55:9 78:12 104:23     partially 106:25                              places 20:10
                                               performed 13:7
 over 9:2,3,11 10:8     participating 4:11      24:21 53:17,20        placing 65:2
  11:3 12:19,25 13:6    particular 13:15       period 5:14 14:4       Plaintiff 4:18
  14:8 15:11 16:9        24:16 25:17 28:15,     25:5                  played 77:10
  22:10 24:10 34:19,     24 32:9 33:13
  20 38:3,7,8 40:7                             permits 37:14          plays 113:4
                         36:15 37:5 38:11,
  45:5 56:23 63:12       12 42:4,8 44:6        Perquimans 23:20       please 21:15 37:25
  66:4 70:15 74:13       83:16,21 96:7         person 9:15 13:18,      47:20 58:8,9 85:1
  83:15,20 89:9          103:19                 20,21,25 34:18         90:14,16
  96:16 98:20 107:5
                        Pasquotank 23:19        36:15 42:6 54:1,4     pleasure 110:2,11
 Owl 5:11                                       60:11 68:2 91:24
                        passing 103:3                                 point 11:2 13:1
 own 7:13 35:3                                  92:3,6,11 93:5
                        patients 7:25           95:4,16 97:8           24:24 25:2,3,24
  97:19 113:15
                                                103:10 105:3 106:6     26:1 27:5 35:25
                        patrol 6:23 7:21 8:6                           36:3 49:24 52:10
                                                107:7,21,24 108:11
            P            14:19 15:17,23                                54:17 55:1,2,3 85:4
                                                112:14
                         17:10 100:22
                                               person's 40:16         pointed 57:21
 p.m. 76:5 101:22       patrolman 106:23
  113:12                                        41:12                 pointing 95:5
                        pay 15:1 44:4
 page 18:6 19:14                               personal 35:3          poked 103:5
  22:4 45:25 50:1,4,9   payroll 87:14           70:23 88:23
                                                                      police 6:9 28:17
  66:14,21,22 67:11     pen 46:13              personally 83:24,       36:18
  85:1                                          25
                        people 12:22 13:7                             policies 72:15,16
 pages 84:25             16:9 24:14 25:9,13,   personnel 89:6          76:14




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 215 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙140
Weldon Wallace Bullock, 02/25/2021                             Index: policy..realized
 policy 35:1,2 44:24    previously 27:2        public 10:23          questions 4:17
  45:3,8,9,11,19,22,                                                  18:8 23:25 24:5,9
                        primarily 9:25 13:9,   pull 17:18 20:5,21
  25 47:2,11 58:22,                                                   50:3 78:4 84:22
                         10 14:5                21:25 58:8 66:12
  25 59:14,20 66:13                                                   102:4 113:15
                                                70:24 71:8 86:3
  67:7,8,9 69:3,7,10,   prior 46:20 68:24
                                                87:17,18 89:1,10     quick 66:23 67:13
  13,17 70:25 71:8       85:13
  84:5,8,13 89:18                              pulled 45:3 84:1      quite 8:22,23
                        prison 93:9
  91:10 92:24 97:24                            pulling 107:8         quote 51:20 63:13,
                        probably 6:15 14:2
 poor 25:1                                                            16 76:15
                         37:3 39:14 77:19      purpose 30:20,21
 portfolio 36:22         81:20                  80:2 91:25
                                                                              R
 portion 90:2,3,4,5     problem 88:9,13,       purposes 4:17 23:5
  91:13                  21,25                  80:3
                                                                     raids 79:22,24
 position 6:18 8:15     procedure 57:3         Pursuant 4:2
                                                                     ran 26:4,6,8 27:16
  9:6,18,23 10:9        procedures 72:15,      push 74:8              53:4
  15:25 16:6             17
                                               put 22:17 27:15       range 90:6,7 104:3
 positions 31:15        proceedings 21:19       31:18 32:21 46:12     110:18,19
 possible 78:11          47:25 76:5 101:22      53:15 60:13 64:11
                                                                     rank 13:3
                         113:12                 74:16,18,20,23
 posted 82:7                                                         ranks 13:18
                                                81:25 107:2,3
                        process 11:17,20
 potential 18:13                                108:2 112:4          rape 39:10
                         12:1,13 17:1 24:22
 practice 54:10          27:7 29:10 33:4,5,    putting 33:10         rare 100:18
  81:25 97:25 98:1       12,23 34:6,7,8
  109:6,7                41:11 44:10 48:19                           rate 97:4 107:9
                                                        Q
                         79:5 97:21                                  reach 23:3
 pre­employment
  12:6                  processed 49:13        qualification 91:14   reached 23:7 58:19
 prepared 5:1 85:8      produce 51:15          qualified 25:23       reaching 24:2
                                                88:18
 presence 55:5,9        progressively                                reaction 70:6,9
  63:19 64:23            44:14                 qualify 25:8
                                                                     read 18:23,25
 present 54:21          promoted 7:1 8:6,      quantitative 112:4     19:14 22:6 23:9
                         8,11,21 13:1 14:14,   quarter 67:16          45:7,12 58:7,9 85:3
 presents 92:9
                         21                                           90:14 91:6,7,15,20
 president 31:24                               question 19:10
                        promotion 6:21                                92:24 93:2
                                                30:16 37:25 38:1
 presiding 85:8          14:23 15:2                                  reading 46:19
                                                39:20,22 50:13,14
 pretend 13:13          proof 47:8              51:4 65:12 68:6       68:20
                                                72:3,9 77:12 80:11   reads 57:22
 pretty 20:15 74:21     prospects 24:8
                                                84:20 102:16
 prevent 92:5,11        provide 26:24           108:17 109:24        ready 25:15 67:4,5
  93:4                                          110:3,9              realized 53:7
                        provided 77:16
 previous 31:15          103:15




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 216 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙141
Weldon Wallace Bullock, 02/25/2021                            Index: really..reviewed
 really 27:24 36:22      111:22               remain 87:13           requester 34:21
  102:14
                        recommendations       remember 10:16,22      requesting 33:22
 reason 18:22 19:1       12:14 16:14,16,17,    11:5 12:18,24
                                                                     requests 23:4
  28:23 31:16 36:20      22 29:21              17:22 24:9 32:7,8
  96:21 111:12                                 52:17,23,24 54:8,     require 60:18
                        recommended
                                               12,14,15 55:13,14,    required 38:18 39:5
 reasonably 92:1,3,      29:1,4,7,16,20
                                               15,16,17,19,21,24      41:4 47:1
  6                      30:7,18 31:5,6,17
                                               56:4,5,13,14,16
                         32:10,11,14,15                              requirement 89:23
 reasons 28:8,21                               58:1 80:23 94:10
                         35:7 36:18,19 58:3                           110:20,24
 recall 24:19 26:10,                           99:17,19,25 104:5
                         67:25 68:8,11
  11,12 27:20 28:1                             112:1                 resided 5:12
                        record 5:6 20:2,13
  34:9 35:8,9,18                              remotely 4:3           resist 74:4
                         23:5 24:3,4 38:12,
  48:16 49:4,18,19
                         13 48:11 76:4        repeat 4:8 86:1        resisted 74:3
  53:22 55:7,10,11
                         78:10 87:19 89:6,     88:20
  56:20 57:14,15,16,                                                 resolved 42:10
                         14 101:20,21 102:2
  17 62:16,19,20                              report 16:3 38:9,16,
                         113:11                                      respond 24:15
  67:24 68:7,10,13                             18,24 39:5,9,10,11,
  71:14,17,18 77:22     recordings 48:25       12,13,19 40:1,9,10     109:5
  79:22 80:13 81:5                             41:4,8,9,10 43:6      response 19:17
                        records 9:2 20:5
  94:22 97:13 99:20                            44:8,9 47:17 48:21,
                         37:13,14 83:12,18,                          responses 102:4
  100:20 104:10                                22 50:2,4,23,24
                         19
  106:17                                       51:7,15 52:3 54:9     responsibility 14:2,
                        recruited 6:11         55:14,20,22 57:11      3 78:22
 receive 46:21
                        refer 4:18,22 14:9     64:5,8,12,16,18
                                                                     responsible 11:11
 received 10:25                                68:15,17 70:2
                        referred 86:18                                25:11 37:13 83:14
  11:1 27:10                                   73:23 75:4 77:25
                        referring 33:24        110:20,24 111:2,4,    restroom 76:1
 recently 16:5
                         50:7 56:1 67:12       5 113:17              result 75:1 82:9
 recess 21:19 47:25
                         86:7 96:19           reported 47:1           92:12 93:5 107:24
  76:5 101:22 113:12
                        refill 47:22                                  108:10
 recognize 22:20                              reporter 4:16 90:4,
                        reflect 48:11          8                     retired 9:21 11:20
  63:14,15 91:1
                                                                      16:5,6 65:24
 recommend 29:10        refused 74:10         reporting 73:24
                                                                     returned 96:12
  30:8,10,14,23 31:1    registration 53:4     reports 38:3,7,8,10,
  59:8,12,13                                   19,20,21 39:2         review 17:11,24
                        release 79:19          40:14,21 49:22         26:4,7 45:24 46:16
 recommendation
                        released 79:7          51:7 77:13,21          47:19 48:3 84:21
  29:2,3,6,13,15,22
                                                                      86:12 89:11 90:15,
  31:13,18 35:20,23     Relevance 37:23       reprimanded 87:9,       17 108:24,25 109:1
  36:8,9 43:20,22,23                           12
                        relevant 43:17                                113:9
  44:1,13,15,18
                                              request 20:3,9
  51:15 55:23 57:6,8,   relied 77:13,14                              reviewed 19:21
                                               26:15 34:20 100:6,
  21,22 58:8,10,11,                                                   84:16
                        rely 98:6              8,13,17
  19 77:11 110:4,5




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 217 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙142
Weldon Wallace Bullock, 02/25/2021                      Index: reviewing..September
 reviewing 24:4          14:12,13               16:12 19:6 20:12,    sealed 10:17,19,20
  47:21                                         15,17,18 27:8,12
                        room 9:16 11:4                               search 80:24,25
                                                28:11,12 29:23,25
 rewind 26:2             107:20
                                                30:1 31:22 33:17     second 46:19
 ride 7:11              rose 41:23              34:17 37:21 41:20     67:14 71:7 89:9
 right 8:24 9:8         roundabout 32:17        44:7 45:21 46:7      section 45:25
   16:17,22 18:18                               51:17,20 52:25
                        rule 58:22              55:8 56:1 57:5,23    security 25:12 27:1
   21:12 24:17 30:19,
   25 34:2,18 36:16,    run 20:1 34:10          59:19 62:11 64:15    see 17:14 18:20,22
   23 38:15 40:2         64:14,16 79:16         69:12 70:17 78:12     22:3,17 26:14 33:2,
   50:11,12 58:16        96:16,25               79:18 80:6 82:17      13 35:12 38:23
   59:7 66:23 67:22                             94:9,18 101:16        39:23 45:15 50:6,
                        running 96:25 97:1      104:14 106:3,6,15
   68:10,13 70:11                                                     18 59:20 63:15
   71:5,6 75:17 88:2    runs 14:17              109:19 110:23         64:7,10 66:23
   94:20,22 101:12,13                           112:3                 90:18 93:15 113:10
   102:18 106:10                 S             saying 10:8 29:7      seeing 103:2
   111:20,21                                    30:25 49:2 52:21
                        safe 27:8,12 45:21      62:5 71:17,18,24     seek 6:2 103:14
 right­hand 45:14,
   15                                           72:2 73:10 77:2      seeking 34:8
                        said 4:8 9:11 19:22
                                                78:10 109:3 111:20
 rights 21:10            21:23 31:22,24                              seem 69:16
                         33:10 36:6 37:6       says 18:20,22 50:9
 rise 81:23,24 82:3                                                  seemed 53:14
                         41:11 50:8 51:21,      68:21 91:16,20
 road 6:23 39:23,24,     23 53:16,17 55:10,                          seems 50:7
                                               SBI 97:16,20,22
  25 40:4,7 106:24       24,25 56:4,5,9,10,
                                                100:13               seen 55:14 64:7
                         17 57:14,24 59:19
 Robinson 4:6,9          60:20,23 61:2,25      scare 105:3           self­defense
  18:17,19 19:3,5,12,    62:2,3 64:23 68:19                           112:25 113:4
  13 20:21 21:1,5,12,                          scared 105:4
                         69:18 71:23 72:4,7,                         self­protection
  18,20,25 22:2,4,7      18 79:9 84:17         scenario 24:16
  36:25 37:24 45:2,4                                                  47:1
                         88:20 93:18,20,21,     113:5,6
  46:2,5,10,15 47:16,    23 94:21 96:5 99:2                          send 25:12 29:4
                                               scenarios 24:15
  18,21 48:1,11,15       101:18 107:22,23                             34:17,22
  66:17,20,22 67:3,6     112:22 113:18         scene 10:23
                                                                     senior 5:20 14:10
  71:3,10 76:6,19,21
                        same 14:19 15:1,7      scenes 9:14
  78:3,5 84:4,9,12                                                   sent 21:5 29:7
  86:3,8,16 87:17,20     22:13 23:14,15        school 5:16,17
                         49:9 62:6 93:17                             sentence 19:14
  89:1,4,8 90:9,16,                             6:15 7:7,9 20:4,11
                                                                      47:4 68:21 71:7
  20,23,25 91:8,9       sat 10:20 17:4          24:11 80:25
                                                                      91:17,22 93:8
  101:15,17,23           27:15 32:25 37:2      scope 78:12
  113:8,13               52:9                                        sentences 47:5
                                               screen 22:11 90:10
 role 37:2,4 94:15      saw 17:15 53:2                               separation 59:9,10,
  113:4                                        scroll 17:24,25        13 67:25 68:8,11
                         57:20 87:16 97:2
                                                18:18 22:13,15
 roles 8:18 13:15       say 7:14 10:1 14:24                          September 91:3
                                                71:3 90:16,17 91:8




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 218 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙143
Weldon Wallace Bullock, 02/25/2021                                  Index: sergeant..so
 sergeant 7:11 14:9,     11:22 12:14 16:4       112:19                slam 60:3,19 69:11
  15,16,25 15:6,9,12,    17:8,15 26:1 29:4,
                                               shoulder 65:7          slammed 58:20
  13,14,21 49:20         11,14,17,18,22
                                                97:11                  59:1,23 60:17,20,
  54:5 55:17,19          30:11,19 31:3,6,9,
                                                                       23
  58:12 93:22            20,22 32:6 33:6,7     shouldn't 59:23
                         35:20,24 36:2,4,5      112:24,25             slamming 68:24
 sergeants 15:18
                         43:24,25 49:25                                69:9,13
                                               showing 89:24
 serious 92:9            55:22 56:18 57:14                            slight 107:5
  110:13,17              63:1 98:7 110:2,11    shows 22:1 113:17
                                                                      slow 84:9 107:11
 serve 8:1,17 53:8      sheriff's 6:9,17 8:5   sic 111:5
  93:9                   9:14 11:2,18 12:1                            slowing 107:4,6
                                               side 14:19 40:7
 served 15:25            13:12 25:11 33:18                            small 25:1 28:18
                         34:3 35:9 38:17       sign 19:15 34:21
 service 25:8 58:14      45:9 47:7 58:14        91:13                 snakes 105:4
  111:16                 66:8,11 71:25         signals 107:10         sniff 80:5,7
 services 44:5           72:10 75:8,10 78:6
                                               signature 22:23        snippets 52:22
                         82:25 85:10,12
 serving 14:6 92:18                             90:11,18,21
                         87:14 88:17,19,23,                           so 4:15,20,24 5:1,5
 set 12:8 43:5           25 105:11,15,21,25    signed 91:4,5           6:8,9,22 7:2,19,20
                         106:1 112:18,23                               8:4 9:7,11 10:7
 seven 102:16                                  significant 103:24
                         113:1                                         11:16,25 12:18,21
                                                104:4,7,8,17
 several 74:2 95:2                                                     13:6,12,17 16:5,8,
                        sheriffs 110:7          106:18
                                                                       24 18:11 19:6,21
 severity 109:25
                        shift 14:8,17,18       simple 41:17            20:9,12,22,23
 sex 8:13 10:6           15:20,22 24:24,25                             21:14,21 22:4,9,17
                                               simply 64:8
                         25:15,18,19 53:11,                            24:2 25:8,9,12,17
 sexual 110:12
                         12 76:10 81:21        simulated 75:23         26:8,18 27:5 28:25
 shake 33:8                                                            29:9,15,20 30:5,7,
                        shin 67:11             since 9:6 32:13,20
 shall 46:21 47:1                               33:15 59:9 62:23,      13,22 31:4,15
                        shoot 42:19,21                                 32:24 33:2,13,15,
                                                24 75:6
 share 108:18                                                          17 34:13,20 35:6
                        shooting 97:22
                                               single 12:22 28:23      36:6 37:1,11,18
 Sharika 4:9             100:12
                                                100:4                  40:10,21 41:4,11
 Shaw 18:20             shootings 59:4
                                               sir 22:12 86:10         42:14,20 43:13
 she 36:23 49:4,5,      short 10:21                                    44:6,20,23 45:1,21
                                               sitting 33:5
  10,11,14 53:5,6,14,                                                  46:9 47:11 49:1,11,
                        shorter 42:22
  16 87:3,4,7 93:2,7,                          situation 10:15         18 50:25 51:22
  13 95:23              shortly 28:13 99:23     46:25 74:7 79:12       54:23 56:25 57:13
                                                80:19 88:11 103:12     58:3,5,8,16,21
 Shearin 12:23 13:3     shot 95:5,16,17,22
                                                                       60:25 62:7,9 64:7,
  83:17                  112:18,19,23,24       situations 11:13
                                                                       21,22 66:7 67:7
                                                79:15 108:16
 Shelton 13:4 75:18     shotgun 95:2,3,4,5                             68:3 69:5,25 70:25
                                               size 98:5               71:24 72:18 73:10,
 sheriff 4:19,20        should 21:11 29:6
  6:19,20,23 7:3,20      48:12 50:1 111:1,3    skim 84:8               18,25 76:13 77:9




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 219 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙144
Weldon Wallace Bullock, 02/25/2021                       Index: social..Subdivision
  78:6,9,15,18 79:9     someone 12:3           specifics 35:10         15:15
  80:22 81:17 83:22      40:25 47:3 59:11       83:7
                                                                      starts 63:19 67:11
  84:13 85:16 86:21      63:18 67:17 70:17
                                               specified 91:25
  87:1 89:9 90:10,17     80:15 81:2,17                                state 5:5 14:1
  91:10,15,18 92:14      104:21 112:14         speed 97:4 107:10
                                                                      statement 50:6,18,
  93:14,15,18 97:10                            speeding 53:3,5         21 55:14 61:5 90:8
                        something 11:1,10
  99:2 103:1,2,6,21
                         32:23 34:2 38:14,     spoke 54:1,25 55:4,    statements 42:4
  104:23 105:10
                         15,18,21 40:25         8 56:10,15 57:12       51:22 77:13,15,16,
  106:11,12,19
                         41:1,17 42:6,21        94:11 103:5            17
  107:1,7,14 108:22
                         43:3 53:16 64:8,12,
  109:2,25 110:15,18                           spoken 49:23           stay 109:13
                         13 66:23 76:23
  112:18 113:4
                         83:9 101:16 105:23    spray 46:21,24         staying 58:1
 social 27:1                                    47:8 63:21 64:24
                        Sometime 52:2                                 step 14:15 24:22
 soft 63:20 64:22,24                            65:11,16 69:19,21
                        sometimes 8:3           70:7,9 73:25 74:3,    steps 43:4,5,8
  65:1,4,6,8,9 71:12
                         12:3 15:13,14 25:2,    11                     44:12,15
 soft­hand 65:13,14      12 27:24 28:5,6,16
  68:1,3,4,9,12          65:4 70:12 79:25      sprayed 70:22 74:9     still 11:1 28:14 64:4
  74:12,19                                      108:8                 stood 36:20
                        somewhat 89:19,
 soliciting 110:12       21                    spraying 46:25         stop 18:18 40:6
 some 8:2,17 9:20       somewhere 104:2        staff 15:15             107:22,25
  11:2 13:1 14:24                              Stainback 13:5         stopped 36:5
                        sorry 36:1 52:19
  16:15,17 18:8 20:7                                                   106:24 107:2,21
                         59:16 67:5 80:6       stand 109:12,13,14
  23:24 24:14,23
                         86:11 88:20 100:7,                           stops 79:25
  25:19 26:24 27:5,                            standard 54:10
                         15
  12,13 28:20 34:14                             57:3 108:24 109:1,    straight 25:21
  37:5 39:23 40:14      sort 7:12 40:17         8                      60:12
  47:7,13 48:7 49:24     81:1
                                               standards 29:5,7,      stray 80:11
  51:20 54:17 55:1,2    soup 105:13             11,25 34:12 35:2      stretch 109:13,20
  59:7 60:4 71:4 73:9
                        speak 11:22 57:13       60:1
  76:13,14 78:4 80:1                                                  strike 73:7,11
  84:9 91:8 99:9         78:16                 stands 36:21            75:22
  100:11 102:20         speaking 49:18,19,     start 23:6 34:9        striking 73:15
  111:12 112:6 113:9     20                     40:20 41:24 51:24
 somebody 11:6,10                               66:24 91:19 99:10     struck 73:18 75:24
                        specialist 87:22,25
  42:25 43:1 49:23                              107:3                 structure 13:12
  65:5,7 74:7 82:16     specialized 8:13
                                               started 6:4,16 7:2,    student 91:5
  112:23 113:1          specific 12:16 24:9,    19,20 8:5 9:19 33:4
 somebody's 34:11        20 79:22               34:6,24 35:8 95:4     stuff 14:7 17:7
  65:2 95:1                                     96:25 98:18,21         26:19,22 27:5,12,
                        specifically 10:8
                                                99:2 100:1 108:5       13 40:6 63:13
 somehow 32:19           16:25 26:11,12
                         27:18 28:1 57:13      starting 13:17         Subdivision 91:25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 220 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙145
Weldon Wallace Bullock, 02/25/2021                               Index: subject..than
 subject 42:8 60:4     supervised 15:19,                            tease 69:5
  71:19,25 72:11,19,    21                           T
                                                                    technique 60:1,10,
  23 73:5,14 74:10
                       supervises 14:18                              16,18 65:14 67:10
  75:1,25 76:9 77:24                        take 14:5 17:21
                                                                     68:1,3,4,9,12 71:13
  79:8                 supervising 15:13     21:14,16 25:8
                        81:22                35:20,22 36:8,9        techniques 60:5
 subjects 79:6,8,10
                                             40:15 42:10,16,23       63:21 65:13 71:19
                       supervision 98:22
 submit 34:12                                43:3,5 45:5 47:19       72:11 74:12 75:20,
                       supervisor 8:18       52:13 67:1 79:7         21,25
 submitting 52:3
                        14:14,16 15:5        84:8 86:12 95:1
                                                                    telephone 41:17
 subpoenas 8:2          40:17 41:12,15,16    97:12 99:16 102:8
                        43:12 54:10          109:15 113:8           tell 5:10,19 6:8
 subsection 92:1
                        104:20,22 110:23                             26:11 27:18 29:9
  93:3                                      takedown 53:18,19        31:12 40:12 42:14
                       supervisors 49:16     60:6 67:16 69:2
 substance 85:9,23                                                   43:4 44:5 53:20
                        56:7 110:20,24       75:25
 substances 85:5,                                                    54:7 55:11 57:7
                       supply 80:25         taken 10:22 79:15,       60:4 67:8 74:1
  11,17
                       Supreme 76:15         21                      76:16 96:18 101:7
 substantiatable                                                     111:9
  111:5                sure 7:10 8:22,23    takes 42:20 67:13
                        17:19 41:16 49:24    75:14                  telling 103:10,22
 substantiate 61:4
                        54:11 56:7 108:23   taking 35:3 55:21,      ten­minute 21:17
 substantiated 61:7,                         22 79:5                 109:16
                       surprised 85:19,21
  10 111:4
                       suspect 85:20,22     talk 16:24 24:12,13     tenure 78:12,16
 substitute 71:12                            32:6 36:14 42:5,7       94:17
                        108:2,3,4
 succumbed 105:12                            43:16 47:13 58:1
                       suspect's 61:5                               term 58:7 108:20
                                             59:7 62:13 75:4
 such 59:25 65:10,                           93:14 98:12            terminated 18:24
                       suspects 80:12
  15 82:2                                                            19:2,7 58:4 81:6
                        82:5,8 96:1         talked 31:21 43:11
 sue 105:15,17,21,                           49:14,15,24 62:3,4     termination 58:16
                       suspend 44:4
  23,25 106:1,4,6,9,                         64:21 66:8 77:12,       59:10
  10,11 107:15         sway 106:8            20 83:22 93:21,22,     terminology 13:22
 sued 62:12 105:20     swear 29:23           25 113:16,25
  106:12 107:24                                                     terms 9:9 14:2
                       sweep 60:7           talking 33:18 46:9       26:21 35:16 47:14
  108:1,11,14                                51:13 54:18,20
                       Swilley 83:18                                 58:5 98:16
 suing 62:1                                  55:15,16,17,18
                       switched 6:24         57:7,20 82:16 86:9     tested 85:14
 suit 61:24 62:23,24
                                             94:23 103:7            testified 4:4 59:3
  82:18 105:12         sworn 4:3 13:25
                        24:23 25:25 26:1    tally 32:19 61:12       testify 5:1 10:3
 suits 82:9
                        27:2
                                            tapes 48:24             testimony 5:3
 summarize 53:1
                       system 6:15 93:9                              54:23 61:5
                                            Tasers 65:11,15
 supervise 15:18
                                            team 16:3               than 6:15 14:11




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 221 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙146
Weldon Wallace Bullock, 02/25/2021                                    Index: Thank..the
  39:14 42:21 46:24      58:3,4,13,24,25        30:12,25 31:8 34:6     22,24 32:3,4,6,19
  61:14 65:10,15         59:3,14,20 60:1,2,     38:19 40:3 43:17       33:3,4,7,11,12,18,
  68:1 70:12 101:5,8,    21,22,23 62:10,16,     44:22 46:1 52:7        20,21,22,23,24
  18 103:2,11            21,25 63:4,13 64:7,    55:3 56:15 58:5        34:3,6,8,13,15,16,
                         11,13,15,16 65:3,5,    59:6 62:10,15 63:2     21,22,24,25 35:4,5,
 Thank 21:17,18,23
                         8,11,17,18 66:3,5      69:22 71:2,4 73:15     9,14,19,22,24 36:2,
  84:24 108:15
                         67:12,17 68:4,13,      74:19,21 75:14         6,16,19,20 37:4,9,
 that 4:16,21 5:2,19     15,19,20 69:3,5,10,    80:18,22 81:1 82:7     10,13,19,25 38:1,3,
  6:6,22 7:8,12,19,      12,18,24 70:5,9,10,    86:2,18 88:22          6,8,17,19,20,23
  22,24 8:14,21 9:11,    11,14,18,19,20,22      94:11,13 95:5          39:1,2,23,24,25
  12,17,23,25 10:8,9,    71:8,11,15,17,18,      96:14 97:24 98:1,7     40:3,4,6,7,15,16
  19 11:1,6,9,10,13      23,24 72:2,18,22       100:19 101:12          41:11,12,14,15,16,
  12:2,12,13,23 13:7,    73:4,6,9,13,16         102:23 106:18          23 42:3,7,11 43:4,
  13,20,21,23,25         75:12,13,14 76:25      109:21 111:19,20,      16,20,24,25 44:1,
  14:4,5,7,8,17,23,24    77:3,13,14 78:15,      21                     12,15,19,23,24
  15:12,18,19 16:11,     22 79:16 80:6,10,                             45:2,7,12,13,14,15,
                                               the 4:15,16,18,19,
  12,15,18 17:6,7,12,    11,13,21 81:3,4,5,                            18,23,24 46:8,12,
                                                24 5:5,19 6:11,14,
  16,19 18:12,23         17,21,22 82:1,2,3,                            14,16,23,24 47:6,
                                                16,23,24,25 7:7
  19:6,7,25 20:8,10      19 83:5 84:5,8,14,                            13 48:7,11,12,19,
                                                8:2,22,23 9:3,9,14,
  21:23 22:1,3,5,6,23    15,17,18,20 85:3,                             21,22,23,24 49:6,7,
                                                15,16 10:16,17,18,
  23:7,9,14,22 24:9      23 86:1,6 87:16                               8,16,22,24 50:4,7,
                                                19,20,23 11:2,3,11,
  25:5,8,10,23 26:1,4    88:16,18,20,23                                13,14,22,23,25
                                                17,19,25 12:4,5,7,
  27:5,8,12,19 28:5,     89:5,10,25 90:21                              51:2,7,21 52:2,3,5,
                                                8,9,11,14,19 13:3,
  7,15 29:2,6,7,9,25     91:17,21 92:8,21,                             12,17,22 53:3,4,7,
                                                6,10,11,12,15,17,
  30:1,19,22 31:12,      24 93:14,18 94:10,                            8,9,12,13,14,15,16
                                                18,20,22 14:1,3,5,
  14,15,16,18 32:3       21,22 95:9,16 96:1,                           54:1,4,9,10,18,19,
                                                6,11,12,13,15,16,
  33:4,9,12,14,15        6,13,15,18,24                                 20,21,22 55:3,6,13,
                                                17,18,19,24 15:1,7,
  34:2,7,9,19,23,24,     97:12,18,21 99:10                             20,22 56:7,13,14,
                                                8,10,11,14,15,17,
  25 35:1,3,17,18,19,    100:24 101:3,4,5,7,                           21,25 57:5,7,19,20,
                                                19,21,22,24 16:2,3,
  22,25 36:2,18,20       10 103:8,11,14,18,                            21 58:7,8,11,12,14,
                                                4,16 17:1,5,6,8,9,
  37:3,6,10 38:5,13,     21 104:2,7,12,17,                             16,20,24 59:1 60:3,
                                                12,13,14,15,16,23
  15,17,18,22,25         19,20,22,24,25                                11,12,13,17,18,20,
                                                18:6,12,25 19:3,14,
  39:20,22 40:1,2,5,     105:3,12,24 106:5,                            24 61:4,11,12 62:6,
                                                20 20:3,5,14,22
  6,9,15,18,25 41:1,     7,21,22,23 107:14,                            15,16,22,24 63:4,6,
                                                21:7,25 22:11,13,
  2,7 42:1,7,8,17,20     17,24,25 108:11                               8,10,17,19,24 64:6,
                                                17 23:5,6,9,14,15,
  43:3,5,7,21 44:11,     109:2,4,6,8,22,24,                            7 65:1,4,5,9,12,13,
                                                22,23 24:22 25:11,
  21 46:7,13,19 47:4,    25 110:3,7,9,11,14,                           18 66:4,6,7,8,11,12
                                                13 26:7,13,14,20
  6,8,14,16,19,22        20 111:2,9,11,13,                             67:5,13,14,15,16
                                                27:6,8,9,10,13,15,
  48:7,12,22,23 49:1,    18,22,25 112:12                               68:1,2,20,21,24
                                                16 28:6,17 29:3,4,
  5,9,16 50:2,25         113:6,17,19                                   69:4,7,9,12,16,20,
                                                10,12,13,15,17,18,
  51:3,10,14,16,25                                                     23 70:14,19,24
                        that's 9:6,8 13:22,     21,22,23,24,25
  52:1,5,8,14,15,16                                                    71:7,8,11,16,19,22,
                         23 14:2,10 17:23       30:4,7,8,10,11,13,
  53:1 54:18,23 55:3,                                                  25 72:2,3,6,10,11,
                         18:6 19:19 23:15       15,17,19,20,21,22
  5 56:12,15,16,20,                                                    14,19,23 73:5,7,8,
                         24:17 28:9 29:19       31:3,4,6,9,16,20,
  22,25 57:2,4,9,16                                                    15,18,20,22 74:4,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 222 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙147
Weldon Wallace Bullock, 02/25/2021                                    Index: their..this
  10,11,17,19 75:3,4,   their 41:5 44:5 55:6    15:11,20,25 16:1        59:14,20 61:25
  5,7,10,11,17,19,21,    65:2,3,7 72:16         24:18 25:4 28:11        62:8 70:12 74:10
  22,24 76:1,4,8,11,     74:18 78:18,24         32:14,15 36:12,17       77:15,18 80:2,16
  14 77:7,8,13,19,20,    83:8 85:17 96:4        38:4 39:4 43:4          82:17 83:12,16
  22,24 78:6,10,12,      98:11 100:25           44:6,9,12 52:5,18,      85:14 95:20,21
  18,20,21 79:5,6,7,                            20 53:7,13 61:8,9       96:3,6,10,12,25
                        them 6:13 12:19,23
  8,9,17,19,23,24                               69:20 71:6 73:5         97:1 101:8 107:23
                         15:13 21:11,13,14
  80:1,4,7,12,15,18,                            74:6 78:12,17 79:1,     108:5 112:19,24,25
                         38:4,22 40:16
  23 81:1,2,8,20,22,                            12,24 80:16 81:8
                         41:19 44:5 54:16,                             they're 15:4 38:11
  24 82:7,8,25 83:7,                            82:1,12 83:15
                         25 55:8,25 60:13,                              82:24 83:1
  9,22 84:5,11 85:6,                            84:24 86:24 87:4
                         14 61:4 65:3,8 66:5
  7,8,9,10,12,13,23                             96:15,21,22 98:4       they've 79:23
                         74:3,8,9,11,17,19,
  86:3,4,6,15,22,23,                            100:18,22 101:2        thick 36:22,23
                         20 79:17,24 82:5
  24,25 87:5,6,7,13,                            103:11,17 104:19
                         83:24 93:9,24,25                              thing 62:5 66:3
  14 88:13,16,17,18,                            106:21 107:6
                         97:15 98:4 99:9                                94:9,10 106:3
  19,21,22,24 89:17,                            108:12,24 109:1,2,
                         103:9 106:20                                   109:10
  23 90:2,3,4,5,6,8,                            5,8,22 111:1,3,24
                         108:21 112:25
  10,11,15,19 91:2,3,                           112:9,11               things 7:25 9:2
  7,10,12,13,14,15,     theme 101:12                                    10:5 16:10 25:14
                                               there's 4:20 12:22
  25 92:3,5,11 93:4,    themselves 79:18                                26:18 42:16,24,25
                                                28:8 32:13 39:14
  9,17 94:9,10,25                                                       51:21 57:4 65:20
                        then 4:16 6:13,16,      42:11 74:9 80:23
  95:1,2,3,4,9,12,24                                                    113:10
                         24 7:1,11,12 8:5       82:18 83:18 95:25
  96:10,11,12,14,15,
                         11:5 12:7,13,14        106:5 111:11           think 6:21 17:13,14
  16,19,21,22,23,24,
  25 97:1,2,3,4,6,8,     13:2,21 14:3,9        thereafter 99:23         19:19 20:7,24
  11,16,20,22,24         15:4,9,14,15,23,25                             21:11 23:22,25
                                               thereby 92:2             31:14,16,20 36:4
  98:1,5,7,19,22,23      16:3 17:5,8,9 23:7
  99:1,12,15,25          25:14,16,21 26:8      these 21:10 22:20,       50:1 53:4,6,9,15
  100:1,3,5,9,10,11,     27:16 28:13 29:11,     23 23:1,25 25:14        62:13 70:14 76:7
  13,19,23,25 101:1,     13 30:13 31:4          33:1,3 37:2 42:16       80:23,24 81:4 83:1
  2,3,4,20,21 102:1      34:19,21 40:5,18       46:4 50:3,14 51:6       87:15 101:16
  103:2,3,7,10,17,19,    43:19,22 44:21         57:1,3 67:18 74:25      102:21 104:1
  21 104:10,23           45:10 52:11 56:23      79:4 82:20 85:14        108:13 110:14
  105:11,15,20,21,25     57:8 60:12,13          93:16 98:18,20          111:18 112:15,16
  106:1,8,22,24,25       63:20,22 64:11         99:3,4 100:3,10         113:2,8
  107:1,4,11,12,13,      74:8 75:5,6 78:8,9                            third 67:15 92:2
                                               they 9:15 11:10
  19 108:2,3,4,5,6,      79:19,24 91:21
                                                12:3,21 14:22          this 17:19,21 18:8,
  10,11,14,17,18,19,     95:14 96:14 98:4
                                                15:14 26:14,15,16       11,15 19:10,14,19
  20 109:3,23 110:2,     100:13 101:1
                                                27:23 28:19,21          21:5 22:20 24:1,21
  10,19 111:14,15,       106:23 107:7,11,24
                                                34:18,22 38:22          25:2,3 26:19,22
  18,19,20 112:3,10,     108:13 112:24,25
                                                40:23,24 41:5,19        27:12 28:18 31:1
  12,14,15,16,17,21,     113:2,10
                                                42:15,22,23 44:13,      32:9,12 33:13 34:2,
  22 113:2,5,11,16,     there 4:21 8:3          16 46:5 54:7,8,11,      3,17,18 36:23
  17,18,19,25            11:21,25 12:16,19      12,17,19,21 55:2,       41:20 44:2 45:8,10,
                         13:6 14:17,20          25 56:1,4,7,9




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 223 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙148
Weldon Wallace Bullock, 02/25/2021                                    Index: those..to
  14,18,21,25 46:1,2    three 6:15 12:10,22     16,21,23 6:14,21,     25 56:2,4,7,10,15,
  47:1,11 48:3,5,16,     27:9,24 28:3 32:5      24 7:1,7,11,23,24     23 57:3,7,9,13,14,
  17,20 49:12 50:14      94:22,23 101:9         8:6,8,9,11,17,21      17 58:1,18,24 59:1,
  51:15,16 53:21                                9:8,15,22 10:2,5,7,   24 60:3,9,13,18,20,
                        three­person 12:12
  54:2 55:12,20 56:6                            24 11:22 12:11,14,    24 61:20 62:12,14
  57:11,13 58:19        threshold 109:22        15 13:24 14:9,12,     63:14,16,17 64:5,7,
  61:13,24 62:4 63:7,   thresholds 110:8        15,22,25 16:3,4,24    8,10,12,22 65:9,13,
  8,23 64:21 66:15,                             17:1,4,8,9,14,18,     17,20 66:12,13,21,
  17 67:1,7,8,9,10      through 7:9 13:18,      22,25 18:2,8,13,16,   23,24 67:9,12,22
  69:12,16 72:9 75:7     19,21 20:1 26:16,      23 19:3,6,10,15,20    68:4,14,21,24,25
  76:16 78:10,11         17 27:6 33:5 34:16     20:1,2,4,9,11,22      69:3,7,11,13,17
  82:18 84:1,13          37:18 38:24 40:14,     21:10,13,14,19        70:5,7,9,11,14,19,
  86:12,13,17 87:1,9     21 51:13 55:12         22:4,6,8,9,10,13      20,24 71:7,23 72:6,
  89:14,22 90:2,15,      57:6 64:16 75:13,      23:3,6,7,8,24 24:2,   7,22 73:2,4,5,6,10,
  17 91:1,2,10,12,25     14,21,24 83:6 85:6     11,15,17,19,24,25     14,23 74:2,3,7,8,
  93:7 98:21 101:19,     98:20,25 99:1          25:1,7,8,13,15,17,    10,11,20 75:3,4,22
  20 102:8 106:6         103:3 107:9            18,19,22,23 26:21,    76:1,5,10 77:1,24
  108:23 109:3          time 5:14 7:10          24 27:3,7,8,12,15,    78:21,22,23 79:4,7,
  110:15 113:15           10:16 12:10,22,25     18 28:21 29:3,4,5,    16,18,25 80:3,4,7
                          14:8 15:11 25:9,14    7,8,10,11,13,14,16,   81:4,10,11,17,23,
 those 8:19 9:7 13:7
                          27:5,13,14,15 28:6,   17,18,23,24 30:2,7,   24 82:3,5,17,19,20
  16:9,15,17 20:10
                          23 32:3 34:19,20      8,10,14,18,19,21,     83:5,6,19 85:1,3,
  23:2 24:2 26:18
                          35:22 36:6 37:4,19    23 31:3,5,6,17,20,    10,14,17,24 86:2,7,
  27:21 39:2,3,7,17
                          45:1 49:24 52:4,6,    21,25 32:6,11,15      9,18 87:6,7 88:11,
  42:9 43:18 47:4
                          17,22 54:17,19        33:11,13,24 34:10,    12,16,22,24 89:10,
  50:25 51:2 58:5
                          55:1,2,3 62:6,25      12,14,20 35:1,11      11 91:7,13,20 92:1,
  59:7 60:4 61:14
                          63:5,12 64:7 65:19,   36:18,19 37:1 38:2,   2,3,4,7,10,11,14,15
  63:6,8 73:1,8 74:1,
                          23 73:6 75:3,5 77:8   5,11,18,23 39:5,8,    93:4,9,10,15,16
  15 75:6,14 78:23
                          79:18 81:22 83:15,    9,10,11,12,13,19,     94:2,6,12,22 95:1,3
  82:21,23 94:1,24
                          17,20,21 96:6         20,25 40:2,4,6,7,     96:14,16,19,23,24
  96:7 98:9 100:2
                          98:20,23,24 99:15,    16,19 41:1,3,4,12,    97:1,15,16 98:6,12,
  103:18 106:17
                          17,19,20 100:20       14,16,19,23 42:6,7,   14 99:17 101:2,22
  108:16 111:9
                          103:10,17 106:21      10,17,19,21 43:6,9,   102:8,11,18
  112:13
                          107:14,19 108:1       16,17,20,22,23,24,    103:15,19,20
 though 10:25 11:3        109:4                 25 44:1,3,4,5,12,     104:4,11,16,17,20,
  28:2                                          13,23,25 45:5,21,     24 105:2,12,15,17,
                        timeline 30:3,4         24 46:3,6,8,16,20,    21,22,23,24 106:3,
 thought 33:12
  36:23 81:2 86:23      times 12:10 16:1,2      23 47:7,10,11,13,     4,5,9,10,20 107:11,
  96:24                   38:4 62:22,24,25      22,25 48:2,9,19,24    16,20 108:4,17,18,
                          63:2 72:22,23 73:1,   49:14,15,18,19,20,    22,23 109:4,12,13,
 threat 92:9              8 95:2 100:12         22,23,24 50:1,2,4,8   14,15,19,20,23
 threatened 105:15,       105:11 106:14,15,     51:14,17,20,22        110:1,9,10,24,25
  17,21,22                16                    52:16 53:7,8,9,13,    111:19,21 112:2,
                                                15 54:2,11,25 55:4,   10,12,16,17 113:9,
 threats 105:12,13      to 4:2,7,8,18,22 5:1,
                                                8,15,16,17,18,22,     12




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 224 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙149
Weldon Wallace Bullock, 02/25/2021                                     Index: today..use
 today 5:3                17,19,25 99:1          typically 12:12,18,   University 5:24 6:7
                                                  19,22 15:17 25:4,9    18:20
 together 17:7 30:3      transfer 14:25
                                                  32:2 41:22 42:9,15
  55:2                                                                 unless 31:24 92:10
                         transferring 14:24       76:13 98:7
 told 52:9 54:9,12                                                     unlimited 112:7
                         transpired 52:8         typing 52:16,22,23
  61:20 62:25 95:2
                           107:25                                      unpack 73:9
  102:21
                         transport 7:25                   U            unreasonable
 too 16:22 21:6
                           107:8                                        76:24
  76:16 78:10 103:18
                         trash 39:23,25          U.S. 6:11             unsubstantiated
 took 11:6 97:14
                                                 Uh­huh 9:10 64:3       61:8
                         tried 53:15 74:2,7,
 top 22:17 23:6                                   96:20 111:4
                           8,10 96:16 108:4                            until 8:17 9:21
  45:14,15
                                                 ultimately 29:1,15,    25:14 32:20 94:14
                         trooper's 107:1
 totally 102:18                                   22 30:5
                                                                       up 12:8 13:18 14:15
                         truck 107:8
 towards 22:11 95:5                              uncontrollably         16:3 17:18 19:11
  97:3,4 111:16          true 67:17 105:3         69:2                  20:21 21:25 25:13
                         try 40:16 53:8,9                               32:19,23 33:14
 town 28:18 62:7                                 under 33:6 37:10
                           59:24 79:7                                   34:17 41:19 45:3
  111:12,13                                       59:25 67:21 73:14
                                                                        47:17 48:21 58:8
                         trying 27:7 28:21        88:18,24 92:24
 track 38:22                                                            66:12,22 67:1
                           30:2 57:12 73:6,10,    93:2,4 98:22
 trackable 38:25                                                        70:24,25 71:5,6,8
                           14                     112:19
                                                                        82:16 84:1 86:3
 traffic 40:5 79:25                              undergo 7:6            87:17,18 89:2,10,
                         turn 11:10 12:3,4
   107:3,4,6,10,21,25                                                   24 91:8 101:11
                          56:23 66:21 79:18      understand 13:11
 trailer 107:12                                   14:12,13 30:2,15      104:18 107:2,12,
                         turned 9:15 10:24                              18,22 109:12,13,14
 train 75:10,19 80:4,     53:3 97:3               37:1 43:7 44:11
   7 85:17 88:11,12,                              51:4 77:1,2 103:9    update 75:12
                         two 4:24 7:15,16,17      108:23 109:24
   24                                                                  updates 75:14
                          15:17,18 16:2           110:15
 trained 7:3 47:8         27:23 32:5 92:18                             upon 91:24 92:12
   60:3 78:23 82:21       96:1 108:13            understanding
                                                                        93:5 96:10
   85:24 99:12 103:22                             46:23 78:15
                         two­man 75:24                                 us 13:21,25 17:25
 trainer 88:2                                    undetermined
                         two­year 19:15                                 18:2 26:25 32:5
                                                  25:13
 training 7:5,9,12                                                      34:22 62:1,14 67:8
                         type 7:5 8:10 9:7       uniform 64:6           75:14 79:22 90:14
   14:2 29:5,7,11,24
                          33:15 38:7 42:17                              91:13 102:8
   34:11 35:2 36:21                              uniforms 25:1,6
                          44:9,10 75:2 100:2
   46:21,25 60:2 66:9                                                  usage 85:24
   69:10 71:22,23        types 8:12              Union 23:21
   72:4,7 73:16 75:12,                           unit 15:12 79:2,13    use 13:3 39:11
                         typewritten 52:18,                             40:11 42:8 46:22,
   13,17 83:2,6,8,13      20                      95:1
   85:5,11,14 87:18,                                                    24 47:3 48:9 50:22,
                         typical 11:25 37:19,    units 78:7             23 58:5,7 66:4
   19 89:4,15 91:3
   98:9,10,11,12,14,      22 41:11 42:11                                69:21,23 70:14




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 225 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            ∙150
Weldon Wallace Bullock, 02/25/2021                Index: use­of­deadly­force..way
  71:11 72:19 73:5       75:7,10 76:15 78:6   WALLACE 4:2             51:12,13,14 52:5,
  75:11 77:20,23,24      82:10 85:10,16                               22,23 53:7,23 54:1,
                                              want 4:8 11:22
  79:24,25 81:9 83:9,    87:13 88:17,19,22,                           4,13,18,20,22 55:1,
                                               13:24 18:8 19:10
  22 88:13,21 89:23      24 89:18 98:2                                5 56:14,25 57:2,19
                                               21:12,13 24:19
  91:15 92:4 93:11       101:13 103:8                                 62:5,9 64:13 66:19
                                               37:1 41:14,16
  96:13 97:21 99:7,9     104:11                                       68:14 69:1,3,7,9,
                                               44:23 47:10,13
                                                                      13,17 71:12 73:5,6,
 use­of­deadly­force    various 28:8           50:3 61:20 63:16,
                                                                      14,16,20 75:3,15,
  90:11                                        17 66:13,23 69:17
                        vehicle 96:10,15,                             17 80:11 81:2,3,5,
                                               70:14,24 75:23
 use­of­force 16:10,     18,22,25                                     22 84:3 85:13,24
                                               82:20 86:2 91:20
  14 40:13,14,21                                                      86:14,23,24 87:1,3,
                        verbal 53:5 63:20      98:12 108:22,23
  41:8,9 44:9,24                                                      4,9,11 88:16 89:7
                         64:23                 109:15,19 113:9
  45:3,22 48:21                                                       90:24 92:14,15,18
  50:24 51:6 52:3       verbatim 53:2         warehouse 86:23         93:2 94:10,25 95:9,
  58:23 61:1 63:11,     very 61:2 77:19        113:20                 12,13,14,16 96:13,
  18 70:25 72:20,24      93:15 102:21 104:7                           15,17,19,21,22,24
                                              warehouses 86:23
  74:25 75:4 98:15       107:9                                        97:6,8,11,12,19
  99:4 108:25                                 warrant 93:10           98:17,22 99:24
                        vest 107:3                                    100:1,22,24 101:1,
 used 17:23 18:12                             warrants 8:1 53:7,
  23:3 59:24,25         via 21:5               8,14 92:18 96:8        3,10 102:4,6,7,25
  64:22 67:25 68:22,                                                  103:3,6,11,15,17,
                        victim 58:20          was 4:3 5:14 6:6,
  23 69:19,25 73:25                                                   18,19,21,23,25
                        victims 43:15          11,18,21,22,24 7:1,    104:1,2,4,7,8
  74:12 80:2 82:2                              12,16,18,23 8:8,11,
  83:19,24,25 85:5,                                                   106:21,22,23,25
                        victims' 107:1         16,20,22 9:1,2,3,
  10,16,24 88:24                                                      107:4,10,14,16,19,
                        view 52:10             15,20 10:18,21,22,     20 108:6,9,21
  90:7 92:25 93:8                              24 11:1,11,25
  94:16,19              violated 58:25                                109:7,8 111:14,16
                                               12:12,16,19,23,24      113:17,19
                         59:14,20              15:13,19,20,23,24
 using 77:22 88:10,
  25 90:6 91:24         violence 110:22        16:4,6,7,17 17:3,5,   wash 34:20
                         111:1,7               13,14,16 19:17        wasn't 5:14 10:19
 utensils 82:25
                                               20:15,17,18 21:21,     21:24 33:12 34:4,
                                               23 23:22 24:22         25 36:6 51:10 77:9
                                   W
          V                                    25:17 27:2,17          87:4 95:23 103:1,
                                               28:11,23,25 29:16      25 109:6,7,11
                        wait 25:22
 vacant 81:2 86:23                             30:5,6,18,19 31:16     112:23 113:24
                        waiting 25:5,18        32:1,3,6,7 33:2,9
 vaguely 31:14                                                       Watkins 12:24 13:4
  63:12                 Wake 23:17             34:15,23 35:1,3,5,
                                               6,7 36:12,17,22        49:14,21 55:15
 Vance 5:20 6:14,16     walk 33:7 37:18        37:3,9,16 38:4,5,      56:11 58:12 93:23
  7:8 8:5 10:13 11:2,    41:19 55:12 56:24     17,23,24 40:4,15,      94:8,10
  14,17 13:12 35:2                             17,18,25 41:15        Watkins' 56:14
                        walked 31:20 53:6
  45:8,9,21 58:14                              42:7 43:4 44:6,9,21
                         103:4                                       way 4:21 5:11
  66:7,11 71:18,21,                            46:11 48:14,22,23
  24 72:3,7,10,14       walking 65:7                                  28:24 32:13,22
                                               49:9,12 50:13,22
                                                                      33:9 34:15,24,25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 226 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙151
Weldon Wallace Bullock, 02/25/2021                                Index: Wayne..where
  35:5,21 43:9 72:6     weapon 88:14,15,        80:2,12,15,16          96:4 97:20 98:9,10,
  82:3 87:10,12          16,18,22,23 92:7       82:12 83:16,20         11,14,24 99:10,20,
  93:17 106:8 110:10                            88:2 94:14,24 95:7,    21 101:7,8 102:6
                        weapons 65:10,15
  111:15                                        25 96:4,11 97:1        103:9,20 105:7,13
                         82:22
                                                99:12 103:7,9,10,      107:15,24 108:11,
 Wayne 23:16
                        wearing 69:1            21 104:19 108:14,      18 109:19 112:13
 we 4:24 12:2,7,13,                             18 111:6,7,24
                        wears 64:6                                    what's 9:8 14:9
  16 13:20 14:9
                        week 7:14 49:9         weren't 15:14           24:17 45:18 56:8
  15:17 16:1,2 17:7,
                                                76:24 88:6             57:18 60:9 65:12
  23,25 18:12 19:11     weeks 7:15                                     80:20 84:22 94:11
  20:24 21:5,16                                what 4:8 5:16,25
                        weighted 85:15                                 111:21
  24:10,12,13,14                                6:18 7:5,22 8:7,10,
  25:1,9,10,14,19,20    Welborn 49:20           24 9:12,20 10:15,     whatever 25:6
  28:5,7,8,13,16,18,     54:5,23,24 55:4,17,    17,18 11:9,23,25       26:21 28:20 43:18
  19 29:4,12 30:5,22,    19 56:3 58:12          12:11 13:14 14:9       51:13 81:20
  23 31:5,14,16,20       77:16 93:22 94:6       16:6 17:19,22
                                                                      when 7:2,8 8:4,19
  32:1,2,3,7,14 34:2,                           19:17,25 24:5,7,22
                        Weldon 4:2 5:7                                 9:13,22 10:1,9,19
  20 42:20 45:2 46:9,                           25:4,9,23 26:9,12,
                                                                       11:21,25 15:1 16:6
  10 47:16 52:11        well 9:4 11:21          14,22 28:10 30:13,
                                                                       17:1 18:2 22:13
  57:12 62:9,12,13       16:15 17:13 21:1,7     25 31:4,22 37:8,11
                                                                       25:5,9 27:14,15,16
  64:21 66:22 67:1       24:19 26:2 34:10       38:7,9,13,15,25
                                                                       28:7 29:3 31:22
  69:9 71:11 75:12,      36:17 56:10 57:12      39:1,7,18,21 40:17
                                                                       33:6,8,17 34:7
  13,24 76:3,4,7,18      58:7 62:3 68:5         41:7,14,15,21,22
                                                                       35:8,19 37:19
  77:12 78:8 79:24       69:12 72:9 77:23       42:1,2,14 43:2,7
                                                                       38:10 39:18,21
  80:21 82:1 88:15       84:20 90:15 91:6       44:1,16 46:9 47:4
                                                                       40:3 41:5,18 48:20
  89:9 90:10,18 91:2,    93:15,25 97:17,18      48:5,12 49:2,12
                                                                       49:4,10 50:8 51:25
  20 94:25 95:7,25       103:23 105:2 110:4     50:5,13,22 51:2,18
                                                                       54:20,21 55:7,8
  96:7 102:14 103:5,                            52:4,7,8,10,25
                        went 7:7,9 10:2                                56:1 57:1,4 59:10,
  7 108:9 110:2                                 53:19 54:7,8,12
                         14:22 17:9 20:4,11                            13,14,19,20 60:11
  113:8,10,16,25                                55:8,10,11,24,25
                         24:11 28:12 31:9                              64:22 65:22 68:8,
                                                56:4,5,9,12,13
 we'd 28:14              38:14,15 39:1 53:8,                           11 75:3,15 79:1
                                                57:7,14,19,20,21,
                         13 87:7 96:23                                 86:19 91:13 92:1
 we'll 21:16 25:11,                             23,24 58:7,21,22
                         100:24 101:2                                  95:4 96:11 98:18,
  12 70:5                                       59:21 61:20,22
                                                                       21 99:2 100:12
 we're 8:4 19:11        were 6:20 7:3,24        62:2,5,11 64:18
                                                                       101:1 103:21
  20:22 23:6,25          8:3,6,14,19,24         66:4 67:8,10,12
                                                                       105:5,8 110:23
  24:25 27:6 29:23       9:11,17,23,25 10:8,    68:4,14 69:17
                                                                       111:13
  46:9 57:20 60:3        9 11:21,25 12:21       70:12 71:4 72:16
                         14:21 15:25 16:2,9,    73:3,13 74:4 75:15,   where 5:16,23 6:6,
  62:12 66:17 79:18
                         21 21:4 32:24 33:8     19,20 76:9 77:2        10 9:25 10:22 11:5
  91:13 94:23
                         37:6,8 38:4 40:24      80:14 82:15,23         14:19 18:20,22
 we've 28:16 32:15,      41:18 44:12 54:11,     86:5,6,18,21 88:11,    24:11 28:21 34:3
  20 42:19 62:24         17,19,21,24 55:2       20 89:3,12,24 90:4,    41:19 50:9,21
  79:5,15,16,17,21       62:13 64:10 73:8,      10 91:12 92:3,14       63:23 67:24 68:21
                         10 75:1 76:8 77:15     94:21,24 95:12,15      74:7,9 79:6,7,15,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 227 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               ∙152
Weldon Wallace Bullock, 02/25/2021                            Index: wherever..would
  21,23 80:15 81:1,8,    48:9 50:6,18,21       32:3 33:14 35:13,     woods 79:17 97:1,2
  10,11 82:1 91:4,20     55:9 58:13 69:2       16 40:17 43:11
                                                                     word 16:17 70:14
  95:7 98:5 108:1        77:8                  44:4,23,24 51:1,3,
                                                                      77:22 108:19
  110:25                                       5,8,19,23,24 52:12
                        who 12:16,21 13:7,
                                               53:5,9 54:10,20,22    words 70:13 106:9
 wherever 62:9           19 14:10,13,20
                                               55:18,22 56:7,17      work 6:10 8:1 24:10
                         15:18,20,21 16:9
 whether 12:15 15:2                            57:9 58:14 60:1        25:8 29:10 33:15
                         25:10 28:11,16,18
  17:3 21:22 29:23                             61:14,18,19,22
                         29:2,20 32:1,4,7                             38:2,5 110:2
  30:23 42:4 54:18                             62:14 63:1,7,9,10,
                         36:17 38:23 40:24                           worked 6:12,14,23,
  55:5                                         19 65:8 66:25
                         43:23 47:3 49:18,                            25 8:12 28:12
 which 14:15,18                                67:11 69:20,23
                         24 54:1,4 56:1                               101:5,8,19
  15:5,23,24 17:4,23                           76:11,25 77:21
                         60:20 61:9,10,14,
  23:3 34:15 36:7,20                           79:22 82:19 84:13,    working 6:16 13:25
                         17 63:7,18 67:25
  39:4 40:25 43:9                              15,18,21 85:18         15:3,9,10 28:17
                         70:21 74:3 75:17
  45:13 46:22 48:20                            86:4,17 88:11,13,      40:15 41:18 42:15,
                         80:21 81:19,22
  50:15 66:15 68:8                             18,21,24 89:17,19,     23 43:1,2 61:6
                         83:16,18,20 85:23
  75:1 76:8,22 79:13                           20,21 91:19,21         81:21 86:24 100:23
                         92:6,8 93:8 94:25
  80:2 85:12 91:2                              93:21,22,23,25         104:25 105:10
                         100:22 104:11
  92:15 95:25 99:7                             94:11,12 95:2          106:23 107:19
                         105:3,21 108:14
  100:20,23 103:11,                            100:1 101:5,10         110:10
                         113:19
  12 110:21 111:7                              102:19,22 104:17,
                        who's 13:19 83:13      23 108:5,8 111:12,    worse 44:14,15
  112:9
                        whoever 32:3           14                    would 4:21 5:3
 while 6:25 7:11,14                                                   7:14,24,25 8:1 11:8
  15:25 19:10,11        whole 30:19,21        within 14:8,17 15:5,
                                               8,10 21:9 49:9         12:2,3,5,7,9,13
  42:6 47:21                                                          13:20 14:21,22
                        why 11:8,10 28:3,8     100:14,16,17
 White 4:18,19,20        31:16 34:6 36:20                             15:18 16:3,9,13,24
  16:25 17:1 19:6        61:25 77:6 81:23     without 12:4 13:3       17:12 20:12,13,15
  20:7 24:20 26:13,      104:8                 33:9 34:13 55:4        22:12 23:5 24:13,
  24 27:18 28:1,25                             65:18 92:10 112:7      23 25:7,18,21 26:3,
                        wife 111:14,17
  29:16,20 30:10,18                           witness 4:13 23:23      4,6,18,24 27:3,9
  31:1,7 32:4 33:7      will 4:10,18 5:5       36:16 42:4 45:23       28:3 29:10,13 32:5,
  35:6,8 36:10,11        21:16 24:15 28:10     46:14 48:12 67:5       6 33:7,8,23 34:16,
  47:14 49:15,19         42:7,22 45:5 46:5,    84:11 86:6,15 90:5,    18,22 36:23 37:6
  51:1,3,6,9,19,24       7,10,22 47:12         19                     38:2,3,4,7,8 39:1,2,
  54:1,20,22,24 55:5,    65:20 78:12 79:13                            3 40:5,14,15,16,19,
                         84:2 85:6,9,11       witnesses 43:14         21,23,25 41:7,12,
  18 56:18 57:14
  58:4 59:22 60:16,      106:6 109:2          woman 113:18,19         13,22,24 42:1,3
  20,23 63:2 68:21,                                                   43:3,5,9,10,14,15,
                        willing 19:15 21:9    won't 34:12
  23,24 69:18 77:4                                                    16,18,19,22,23
  92:18,21 102:20       wiped 107:13          wondering 97:19         44:1 46:3,8 49:15,
                        with 6:13 7:11 9:21                           23 52:14,15,18,20
 White's 18:15                                Wood 5:11
                         13:7,21,25 23:25                             60:1 62:20 63:25
  19:22 21:2,22 24:3                          wooded 96:23
                         26:12 28:15,17                               64:11,12,14,16
  26:9 27:20 37:4,20
                                                                      65:1,3,5 75:19,21,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 228 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙153
Weldon Wallace Bullock, 02/25/2021                             Index: wouldn't..you
  24 77:24 80:21        70:15 107:23          23,24 14:3,4,9,21,    22,24,25 62:3,4,7,
  81:17,21 82:3,12                            22 15:1,2,5,7,8,9,    13,16,19 63:7,10,
                       year 8:23 9:20
  83:15 85:3,19,21                            15,23,24 16:5,6,8,    14,16,17,20,22
                        99:10,21,25
  94:18 99:7,22                               9,13,21,25 17:11,     64:4,8,10,12,14,16,
  103:4,20 104:14,     years 6:15 12:19       19,21,24,25 18:3,4,   23,24 65:25 66:8,
  20,21,22 105:3        13:6 28:17 65:25      5,8,11,17,20,22,23,   13,21 67:4,8,24
  106:15 110:12,14      66:4                  25 19:10,14,15,21,    68:2,7,8,11,14,17,
  112:3,16             yes 4:14,17 5:4,21     22 20:12,15,18,21     19,20 69:11,18,25
                        7:4 10:14 11:15       21:5,11,12,13,14,     70:2,12,20,24
 wouldn't 20:17,18
                        12:18 16:23 18:21     17,18,21,23,25        71:18,21,24 72:6,
  27:11 35:12,13,22
                        19:2,8,18,24 22:1,    22:3,6,8,9,10,12,     18,22,23 73:1,10,
  39:25 40:2,9 41:3
                        12,22,25 31:11        15,20 23:1,6,7,9,24   18,25 74:1,4,5,9,
  43:13 53:16 64:8
                        33:19 34:1 36:12      24:5,12,15,19,21,     12,15,23 75:1,22,
  81:23 82:17,19
                        39:6 41:6 44:17       24 25:17,25 26:4,8,   23 76:1,8,11,12,14,
  87:24
                        46:18 48:4,18 49:3    9,11,13,14 27:9,13,   16,22,25 77:1,13,
 wrap 67:1                                    18,20,24 28:3,18,     14,20 78:3,11 79:4,
                        50:17,20 51:8
 wreck 106:23           56:19 58:17 60:17     22 29:3,9,10 31:6,    9,23 80:7,13,20,21
  107:4,17              61:3,16 66:2,10       12,22 32:2,7,10,11,   81:3,5,15,23,24
                        67:2 70:4 71:2,23     19,24 33:2,7,8,13,    82:12,21 83:3,9,12,
 wrist 60:8 65:2                              17 34:9,10,12,15,     22,24 84:5,6,13,24,
                        72:4,8,13,21 73:12,
  67:14                                       16 35:8,9,14,15,19    25 85:1,3,19 86:1,
                        19 74:14,22 75:9
 write 39:1,8,9,10,     78:1,8,25 79:3,11     36:6,7,14 37:2,5,6,   9,12,17,19 87:7,9,
  11,12,13,19,25        80:17 81:18 82:7      8,25 38:3,7,22,23     16,21,24 88:2,6,9,
  40:9 75:4             83:11 84:7 86:18      39:8,9,10,11,12,13,   20 89:1,5,11,17,22
                        87:2,15 89:13,16,     18,21,23,24,25        90:14,15 91:1,6,17
 writes 41:14                                 40:2,3,5,9,10,11,     92:21,24 93:18,25
                        19,21 90:1,13,22
 writing 17:23 31:19    91:2,12 92:20,23      22,24 41:1,11,12,     94:14,21 96:5
  34:21 52:24           94:21 95:11,18        18,20,21,22 42:14,    97:13,18,19 98:3,
                        97:7,9 99:14 100:5,   16,19 43:4,5,7,9,     14,16 99:2,4,10,12,
 written 38:19 39:5
                        22 101:25 102:3       10,11,19,23 44:21,    16,20,22,24 100:3,
  49:5,11 51:13
                        104:6,7 105:9         23 45:5,7,10,16,24    6,8,9,12,16,20,21
  77:15,16,17
                        106:13,18,19          46:5,12,13,16,19      101:7,15,16,18
 wrong 38:14            111:8,23 112:11       47:6,7,8,12,14,19     102:1,9,11,15,16,
                        113:6,21,23           48:5,16,19,20 49:4,   18,20,21,24 103:5,
 wrote 50:22
                                              18 50:3,4,5,6,7,15,   8,10,13,14,16,21,
                       yet 13:19              18 51:1,3,5,6,23,25   22,24,25 104:4,10,
          X                                   52:10,13 53:2 54:1,   14,18,22 105:2,5,
                       you 4:12,15,16,21,
                        22 5:1,5,10,12,16,    7,9,15,24 55:8,11,    10,17,19,22,23
 X­RAY 25:13            19,21,23,25 6:2,8,    24,25 56:1,5,10,17,   106:2,4,9,10,17,20
                        10,20 7:2,3,5,14,     20 57:5,14,15,18,     107:15 108:15,17,
          Y             19,20,22,23,24,25     19,21,25 58:3,7,9,    18 109:3,4,10,15,
                        8:1,4,5,12,14 9:11,   18,21,24 59:3,8,9,    19 110:7,12,16,23
 yeah 16:20 17:12,      17,22,25 10:1,7,8,9   13,15,17 60:9,11,     111:6,18,22 112:3
  13 18:1 29:12         11:21,22,25 12:11,    12,15,18,21,22,25     113:10,18,25
  30:17 40:5 41:13      21 13:1,11,18,22,     61:1,4,11,13,15,20,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 229 of 665
WHITE vs VANCE COUNTY, NC, et al.                                     ∙154
Weldon Wallace Bullock, 02/25/2021                 Index: you're..yourself
 you're 5:2 14:4
  21:8,9 33:10,17,24
  39:23 44:24 49:2
  65:6 67:12 77:2,7
  84:21 86:7 87:21
  89:24 105:6,8
 you've 34:18 47:8
  48:2 69:25 81:12
  84:16 106:12
 you­all 31:18 46:6
  62:11,22 66:25
  80:4 106:10 107:22
 young 36:12,17
 your 5:3,5,8,10 6:2,
  8,18 8:1,2,7,25
  16:6 21:10,15
  22:23 33:8 35:20
  36:8 37:2,4,19
  39:24 40:3,12 41:1,
  2 44:13 50:5,10,12,
  15 51:4,10,19,22,
  23 54:23 56:25
  57:18 58:9,21
  59:21 64:11 65:22
  67:21 68:15,17,19
  74:23 76:8,14 77:4
  78:12,16 82:6
  84:21 88:10 89:5,
  14,22,23 90:11,21
  92:15 93:15,16
  94:13,17 97:19,21
  100:14,16,17 102:4
  105:6,8 110:4
 yourself 72:20
  87:24




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 230 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 231 of 665
Justin J. White                                                                               ∙Index: $19..25
                                                                           17 12:5 125:23 126:2 207:12 218:22
             Exhibits                                     ­                18 205:23 207:3,10 234:7
7180 Justin White 02­10­             ­­I 134:16                            18­week 12:5
21 Exhibit 1 4:13 21:10,11,14                                              18th 108:4
7180 Justin White 02­10­                                  0                19 169:22,25
21 Exhibit 3 4:15 87:21,22,24,25                                           1:21 74:24 75:1
 155:18 216:25                       07:01 242:23
                                                                           1st 104:25
7180 Justin White 02­10­
21 Exhibit 4 4:17 225:3,4,7                               1
                                                                                               2
7180 Justin White 02­10­
                                     1 21:11,14 90:8
21 Exhibit 6 4:19 22:1,2,4,5                                               2 91:6 125:15 170:24 225:12
                                     10 98:4,7,8 113:25 225:12
7180 Justin White 02­10­                                                   20 49:2 52:18 78:9 160:4 185:15 209:10,
21 Exhibit 9 4:21 89:8,9,11          10­18 113:24,25                        12 220:7 244:19
7180 Justin White 02­10­             10­28 135:1                           2012 18:2,3 160:20
21 Exhibit 10 4:23 98:3,4,7,8        10­29 133:23,24                       2015 18:3 55:6,7
7180 Justin White 02­10­             10­29s 133:1,10 135:4 136:21          2016 18:15 19:10
21 Exhibit 11 5:4 101:2,3,6 102:12
                                     10:00 142:11 143:4,9                  2017 15:22 18:16 19:11,21 23:13 27:19
7180 Justin White 02­10­                                                    42:23 43:11 53:10 60:1 63:7 72:12 75:3
                                     10:15 8:2,4
21 Exhibit 12 5:6 104:3,4,5,19                                              80:9 93:6 100:8,14,17 107:7 195:25
                                     10th 8:5                               238:4
7180 Justin White 02­10­
21 Exhibit 13 5:8 107:21,22,25       11 101:3,6 102:12                     2018 20:5,7 84:7 89:25 99:3,16 100:9
7180 Justin White 02­10­             110 220:10                             101:13,17 104:25 108:4 113:2 117:5
                                                                            126:9 127:18 132:8,13 147:18 159:11
21 Exhibit 14 5:10 120:12,13,15      11:00 142:12 143:10                    170:9,11,14 177:10,12 178:21 193:8
7180 Justin White 02­10­             11:05 38:9,10                          196:1 207:16,18 218:11 221:24
21 Exhibit 16 5:12 125:2,3,6         11:14 38:10,12                        2019 211:5 223:3,5,9
7180 Justin White 02­10­             12 12:8 89:3 104:3,5,19 116:3         201919100031 243:24
21 Exhibit 17­Placeholder
                                     123 155:20                            2021 8:5 243:22
7180 Justin White 02­10­
                                     12:00 138:18 140:5 142:13 147:6 180:25 20th 89:25
21 Exhibit 19 5:16 169:21,22,25
                                     12:06 70:21,22                        21 220:10
7180 Justin White 02­10­
21 Exhibit 20 5:18 209:10,11,12      12:12 70:22,24                        22 207:16
7180 Justin White 02­10­             12:17 74:23,24                        22nd 147:18 167:17 170:9,11 207:15
21 Exhibit 24 5:20 223:24,25 224:1                                          243:22
                                     13 107:22,25 217:2
7180 Justin White 02­10­             131 221:10                            23 155:20
21 Exhibit 25 5:22 204:18,19,20                                            23rd 207:15 221:23
                                     13th 211:4
7180 Justin White 02­10­                                                   24 221:11 223:24 224:1
                                     14 120:13,15
21 Exhibit 28 6:4 232:5,8,9                                                24­ 208:3
                                     15 100:17 160:4
                                     15th 211:5                            24­hour 208:4
                  $
                                     16 88:1 125:3,6 207:11                24th 188:13
$19 227:22                                                                 25 78:9,11 204:18,20


             Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 232 of 665
02­10­21                       White v Vance/5:19­CV­00467­BO                                                COPY
Justin J. White                                                                           ∙Index: 25th..addendum
25th 207:18                                5:00 144:5 145:22
27 117:5 127:18                            5:24 186:25 187:2                                            A

27th 100:8                                 5A 204:24 205:1                          A­N­T­O­N 142:25
28 232:5,9                                 5th 27:9,12,15,18,19 28:7 100:9,14 211:4 a.m. 8:2,4 38:10,12 140:3,4,5 141:6,7,21
2:00 138:17 140:3,4,5 141:6,7,21 143:11,                                              143:12,21 144:4 145:22 147:6,10 181:20
 21 144:4 145:22 147:10 181:1,20                               6                    ability 204:7 231:16 241:3,8
2:04 97:24,25                                                                       absent 48:9
                                           6 22:2,5
2:10 97:21,25 98:2                                                                  absenteeism 241:11
                                           6­8 171:3
2:58 124:12,23,24                                                                   absolutely 74:12 102:15,21
                                           69 218:7
                                                                                    academy 55:11,16,18,19,23
                     3                     6:35 233:5
                                                                                    accept 26:14 61:14
                                           6:40 233:5,7
3 87:22,25 155:18 171:1 216:25                                                      acceptable 26:22
                                           6:45 236:11,12
3­17 127:17                                                                         accepted 62:25
                                           6:51 236:12,14
3­17­2018 127:5,7,9,11                                                              access 199:3,7,9,11
3­27 127:17                                                    7                    accompanying 245:5
3­27­2018 127:10,16                                                                 accomplished 182:17
                                           7 100:16
30 115:10 146:6,15                                                                  account 59:12
                                           78 88:1,3
30th 101:13 127:2                                                                   accurate 59:12 91:13 100:21 109:17,19
                                           7:00 170:16                                123:24,25 124:1 130:18,21 131:4 139:10
32­1 225:9,13
                                           7:01 242:21                                205:19 206:18 207:20 243:14 244:8
39 50:25
                                                                                    accused 164:17
3:00 188:13                                                    8                    achieving 13:8
3:17 124:24 125:1
                                                                                    acknowledge 8:10,13
                                           8­15­1989 10:14
                                                                                    act 157:1 195:20
                     4                     82 88:7
                                                                                    acted 50:12 149:24
                                           84 218:22
4 225:4,7                                                                           acting 15:1 62:13 151:11 152:9 154:14
                                           8:00 170:16,18
4­3­18 120:23                                                                       action 76:23 96:23 99:8 123:19 243:18
                                           8:30 117:19 127:25
408 222:11                                                                          actions 99:21 152:24 198:5 219:18
47 88:1 155:20                                                                        225:22,25 226:3
                                                               9
4:04 155:10,13                                                                      active 137:3
4:20 165:2                                 9 89:9,11 127:25                         activity 154:5 176:25 177:18 178:10
                                                                                      181:16 215:7 238:7
4:52 186:24,25                             911 66:17 68:22 69:3,16,21 70:11 71:6,
                                            12,24 72:1,6,9 93:20 109:6 111:13       actual 153:15,23
4th 223:3,5,9                               115:22 134:19 135:1,9 136:19,21,25
                                            163:21,22 164:2,3 185:2,8 222:20
                                                                                    Adam 54:6
                     5                                                              adamant 153:12 181:18 182:20 184:6
                                           9:00 127:22 170:19
                                                                                    add 122:8 214:20 226:3,5
                                           9:40 127:5,22
50 99:7,12                                                                          addendum 244:10 245:1
                                           9:40:52 127:16
52 217:1


                Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 233 of 665
02­10­21                          White v Vance/5:19­CV­00467­BO                                                       COPY
Justin J. White                                                              ∙Index: additional..arguments
additional 123:21 143:20,22             agreed 107:16                              answering 34:23 37:2 73:7 206:9
Additionally 226:4                      agreement 8:21,22 179:19 180:12            answers 10:2
                                         232:13,14,20
address 43:15 83:25 106:18                                                         Anton 142:21,24,25
                                        agrees 84:14
addressed 36:17                                                                    Antwon 142:24
                                        ahead 64:7,8,10 81:9 110:12 119:25
addressing 43:5                                                                    anymore 58:11 64:7 91:9
                                         121:19 129:4 141:18 159:5 211:19
adhered 183:19                                                                     anyone's 39:5 88:17
                                        air 61:13
adjacent 199:1                                                                     anytime 159:14,15
                                        Albemarle 55:5
adjourned 242:24                                                                   anywise 243:16
                                        Alexander 32:9 47:24 48:20 49:10,15
administered 8:14                        51:16 52:4,7,14,21 53:2,5,13,19 61:1,11   apartment 138:20
                                         63:3,4,8,18 64:24 66:14 69:1,14 75:22
administration 12:14 13:1                                                          apologized 238:15 239:5
                                         76:18 77:1 85:12 86:5 92:12,19 93:2,7
admission 98:23                          108:4 111:25 112:7,16 114:7,22 115:13,    Apparent 171:1
admit 129:17                             15 116:2,19,20 122:17 218:9,19 241:7,18   appeal 84:9,10 133:5 222:8,17
admitted 40:15 47:4 66:6,7 76:19 104:8 Alexander's 60:25 72:10 75:4 77:12          appealed 197:9,15 222:9
                                         109:11 240:14
admitting 141:5                                                                    appearance 145:3,8
                                        Alexander’s 76:2
advanced 39:4                                                                      appeared 243:6 244:18
                                        Algretta 58:13
advice 102:22 230:9,15                                                             appears 78:24 88:1 101:12 125:14
                                        allegation 155:22 197:11 213:24 217:1,      128:14 129:6 130:1 170:3 211:4 224:10
advise 102:20                            2 218:7,22 234:15
                                                                                   applicant 213:4
advised 102:15 105:8,21 112:15          allegations 58:16 98:16 163:11 196:23
                                         197:1 207:23,24 216:13,24                 application 24:19,22 26:5 99:7 229:19
affairs 207:24 208:2 214:12 228:1
 231:12 234:12                          alleged 35:24 37:4 64:18 67:18 133:4,7     applied 23:12,14 24:10 85:24 151:3
                                         149:5 177:16 204:12 208:19                 214:24 227:17 233:21
affected 204:6
                                        allegedly 37:6 39:21 43:5 60:22 70:7       apply 23:9,10 212:4,6
affiliated 126:18
                                         108:9 113:15 123:20 179:23 195:24         approach 50:23 108:23 133:15
aforementioned 243:8 244:6               241:23
                                                                                   approached 33:17 109:1
African­american 43:12 46:20 54:17      allowed 13:21 226:10
 140:21,25 194:1 195:23 239:19                                                     approve 63:25 64:2 68:1,4
                                        allowing 209:6 210:1 219:19,20
African­americans 192:7                                                            approved 26:22 84:2,5,12 123:20
                                        alluded 147:23                              168:11
aftercare 170:3
                                        aloud 90:3                                 approves 84:10 237:15
afternoon 141:25 142:7 144:19
                                        amended 21:17 87:25 155:19 216:25          approximate 138:16 193:9
afterward 128:15                         225:7 226:4 245:8
                                                                                   approximately 12:5 15:22 20:5 32:15
agency 12:8 160:21 166:21 213:3         Amendment 175:17                            42:21 60:2 73:3 99:6 127:25 160:8
 216:10
                                        amount 14:16,19 139:11 160:3                170:19 175:23 177:12 207:9 239:13
aggression 15:5 169:2,3
                                        and/or 245:5                               April 23:13 84:7 87:11 196:1
aggressive 15:9 150:24 153:1 164:21
 214:1 228:5                            Andre 54:7,25 104:8,18 108:15 111:1        area 31:12 139:8 171:4
                                        Andrew 242:7                               Argretta 39:2,18 98:22 102:5 148:16
aggressively 154:15
                                        ankles 163:1 164:20                        Argretta’s 101:19 102:9
aggressiveness 169:3,10
                                        announce 146:17                            argument 108:6,8,10 144:7 225:11,18
agree 9:1 58:9,24 78:11,14 87:12 90:4
 144:10                                 another's 56:21                            arguments 74:17,18


               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 234 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                       COPY
Justin J. White                                                                                    ∙Index: arm..begin
arm 13:17 151:2,3 153:3,4 155:7 158:11 attacked 153:1 155:6 167:12 169:7              backed 48:19 117:16 118:4 119:12
 161:18 162:3,11,12,14,17,21,23 166:2,7,    214:1                                      122:5,6 130:8 131:5
 18,20 167:9,19,24 168:2,6,10,12,20,23,
                                           attacking 156:20 157:9 164:22              background 11:3
 24,25 169:6,16,17,18,19 170:25 183:15
 214:2,3 216:21 228:5                      attempt 17:9 128:10 129:6 229:25           backing 61:6 118:14 119:4,7,24
arms 163:1 164:19                          attempted 17:11 133:15 182:6               backup 36:24 139:19,20,22 140:10,16
                                                                                       141:1,2 148:8,9 163:5 164:10,11,17
arrangement 8:19                           attempts 186:18 209:4
                                                                                       183:5
arrest 52:9 141:21,22,24 143:15 149:22     attended 27:5
                                                                                      backwards 93:10
 151:19 152:12,25 153:8,19,22 157:13
                                           attention 21:14 125:6 148:12,14,15
 162:21 163:14 164:22 168:10 184:3          223:24 225:8
                                                                                      bad 92:5 105:11,16 114:15 166:8 198:18
 214:2                                                                                 227:14
                                           attorney 9:4 10:20 230:8,15,16 242:7
arrestable 237:7                                                                      badge 189:5 190:8
                                           attorney­client 20:9 179:6,9 226:8
arrested 94:10 138:5,7 237:4                230:25
                                                                                      badger 146:8
arresting 156:24                                                                      badgering 145:13 146:13
                                           attorneys 8:9 20:12,15 21:2 145:7
arrests 100:18                              200:9 227:11 230:8,14 233:18              bar 56:20 151:2 153:4 155:7 158:11
                                                                                       161:18 162:3,21,23 167:19 168:24 214:2,
arrive 139:16                              August 55:6 223:3,5,8
                                                                                       3
arrived 148:21 165:10,13,15 167:2          authority 78:15,21 79:3,6 174:12,14
                                                                                      barely 40:15,16
asks 205:16,21                             authorization 209:21 211:21 212:18
                                                                                      Bartholomew 231:5,7,8
aspects 13:4                               authorized 211:12
                                                                                      base 14:25 40:20
ass 88:25 89:2,4 93:10 111:9 140:18        avoided 183:17,21,25 184:6
                                                                                      baseball 199:24
 148:6
                                           aware 17:4,5,16 78:3,5,7 81:12 82:22
                                                                                      based 14:22,23 39:10 43:5 51:18 52:12,
assault 88:10 108:18                        172:25 174:4 205:21 206:10
                                                                                       15 60:17,18,19 61:24 65:7 74:15 75:19
assaulted 88:9 155:7 213:25                awhile 94:15 126:22                         77:17 78:11 82:12 101:25 106:7 124:5
                                                                                       128:19 130:1,6,9 131:3 143:19 144:11,23
assaultive 15:10 150:24 153:2 164:21
                                                                                       150:20 174:15 186:9 208:17,19 214:7
                                                              B
assessment 239:24                                                                      228:4 239:20 241:7
assign 52:23                               B&e 131:25                                 basic 11:25 12:6 13:9 55:4 60:8 158:6
                                                                                       161:20
assigned 18:5 53:3 54:1 106:20 154:7       B&es 131:12 132:1
 183:25                                                                               basically 14:11 36:6 114:10 164:18
                                           B91 206:7                                   194:24 204:14
assist 10:3
                                           B9i 206:7                                  basing 40:22
assistance 37:1 163:5,6,7
                                           back 22:17 24:22 26:22 33:8 34:5 38:11     basis 29:7 42:16 43:6
assistant 66:18 69:6 99:19                  41:9 42:9 44:19 46:19 48:10 51:8 55:6
assistants 199:9                            63:5 67:22 68:2,4 70:23 74:25 76:24       bat 92:1
                                            80:22 85:16 90:9,12,14 92:2 96:3,19       bathroom 70:16
ASSOCIATES 243:23                           97:20 98:1,12 102:12 111:20,21 112:1,5,
assume 206:13 212:6                         6 113:20 122:3,4 124:25 126:22 133:13     baton 13:20
                                            135:6 137:14,25 139:23,24 141:19 145:9    bears 169:20
assure 66:1                                 151:7 152:17 155:12 162:17,25 164:19
assured 228:11                              170:17 171:19 172:18 173:5 178:6 182:4    beef 61:12
                                            185:2 187:1 192:14 198:20 220:25 221:1    began 27:13 114:7,9,11 118:24
asterisked 39:19                            222:15 233:6 234:21 236:13 239:23
Atherton 242:8                              241:5                                     begged 99:1

attached 135:5 244:10,12                   back­and­forth 57:4                        begin 9:20


               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 235 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                         COPY
Justin J. White                                                                          ∙Index: behalf..Campbell
behalf 154:21 191:11                        79:25 80:4,6 83:17 86:6 90:13 103:15,19,    148:16 177:3 178:12,13,14,15 179:24
                                            25                                          180:2,3 181:3 185:3 188:7,19,25 189:1,4
behavior 239:21
                                                                                        190:4,16,17 195:17,19 196:10,22 197:4,5
                                           books 51:25
behaviors 195:6 239:21                                                                  198:2,5,20 216:19 222:3,6,20 223:7,11
                                           boom 115:7
belief 36:25 39:22 40:21 130:9,10,11                                                   Bullock’s 149:5
 184:14 244:7                              boom’ 115:7
                                                                                       burglaries 132:1
believed 137:1 185:9                       bordered 116:5
                                                                                       Burns 53:17
believes 222:22                            born 12:20
                                                                                       Burrell 117:2,4
belt 85:3                                  bother 172:13
                                                                                       business 90:11
bender 42:5,20 117:8                       bottom 65:11 123:9
                                                                                       businesses 42:14 46:15
benefits 39:7,8 41:5 58:14 77:20           boxes 234:6
                                                                                       busy 103:3,9
Bertie 18:5 161:15                         boy 221:17,18
                                                                                       buzz 24:25
big 76:4 86:21 91:15 96:21 110:5 123:18 brakes 118:22
 124:6
                                           Brame 226:2,9                                                   C
bigger 104:22                              break 10:9 70:16 97:14 115:5 123:2
bills 46:15                                 124:9 125:13 168:6,9 169:15 233:2          C.M. 195:24
Bin 194:19                                 breaking 131:8,21 144:9                     calculation 119:1
birth 10:13 154:11                         Brian 8:25 9:20 26:1 32:18 34:20,22         call 10:12 25:12 48:8 50:20,23 68:13
                                            35:9 36:2,19 37:1 70:15 101:13 104:7        69:4 71:12,24 72:1 85:10,15,25 88:14
bit 22:4 93:1 104:22 108:1 147:13 225:16                                                92:7 95:23 110:18,21 116:2,14 131:21,22
                                            210:4 233:12 235:25
 237:21
                                                                                        150:5 151:9 156:7,10,13,21 163:3 165:19
black 28:15,17 42:7 87:15 91:8,15 110:5 briefly
                                                17:23 42:8 48:1 77:8 149:7
                                                                                        171:20 173:11 175:3 176:2 185:24
 140:20 191:4 192:7 217:23 239:15       bring 14:2 21:13 86:5 100:7 112:4               186:19 200:7,9,25 201:8,9,20,25 202:22
                                            148:12                                      206:24 216:15 218:4 223:16,21 229:12,
blacks 217:6                                                                            14
                                           Bro 221:1
blank 202:18
                                                                                       called 26:16 27:20,22,23,24 62:7 77:4
                                           broad 132:11
blaring 165:15                                                                          86:5,7 88:8 93:20 107:17 108:14 110:14
                                           broadcasting 128:25                          114:13,14,18,19 115:1 116:18,20 131:18
BLET 12:7 13:3 15:12 48:6 55:11 56:2,
                                                                                        154:6 164:7,8 165:4 176:4 179:21 185:10
 5,8 60:8,14 64:23 158:6 161:20 233:23     Broadwick 93:4
                                                                                        186:7,9,15 188:15 194:18 200:11,16,21
block 204:25                               broke 114:8 163:2 164:19 167:10              201:22,23 214:4 218:2 223:22 224:13,17
                                            168:23,24 169:6,16,20 214:3 216:20          228:14 229:13
blocked 226:19
                                           broken 164:20 166:2,7,20,23 167:21          calling 36:23 49:23 73:8 95:18 114:12
blue 129:12 135:13
                                            168:13,20,22,25 171:2,4,8,11 183:15         156:19 163:5,6 169:12 176:5 187:10
bluish­gray 28:17                           228:5                                       200:8 223:19
Bo 140:18 156:5                            brought 42:17 107:14 148:14,15              calls 34:23,24 36:16 37:2 48:2,4,9 57:6,
board 24:16 25:14,23 26:9 29:24            brutality 164:18                             7,8 61:6 113:24 132:1 178:25 239:14
                                                                                        241:13,14
Bobby 191:24 192:2 193:12 194:4            Bryan 34:21 227:19 229:20,24 233:9,15
 220:20 221:2,15 223:23 235:1 238:13                                                   calm 14:1 168:17 217:5
                                           building 25:1
bodily 108:22                                                                          camera 97:17 117:24,25 118:6
                                           buildings 46:15 49:22
bond 9:22 150:20 168:18                                                                Cameron 197:8
                                           Bullock 24:11,12 25:13,15,25 26:16
bone 167:24 170:25 171:1,2,8,11             27:23 28:2,3 29:12,20 31:2 33:4,16 35:3 Campbell 32:13,16,19,23 33:3 34:8,13
                                            57:23 59:17 64:15 68:17,20 96:18 101:23 35:2,5,11 36:1,3,5,6 41:15,21,22 49:19
book 44:21,22,24,25 45:1,3,14 46:24                                                  50:1,6 52:13,21 53:4,6,7 54:5,6 60:4,5,14
 47:2,3,5,6,7,12,14,15,19 51:12,13,21       104:10 133:2,3 135:7 136:20 137:16
                                                                                     61:2,13 62:7,11,12,16 63:5,11,21 64:6,

                Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 236 of 665
02­10­21                          White v Vance/5:19­CV­00467­BO                                                          COPY
Justin J. White                                                                      ∙Index: Campbell's..claiming
 20,21 65:1,6 67:7 68:8,9 82:7,11 84:11      11 123:1,3,5 124:9,13,20 125:5 126:4,6,   changes/corrections 244:11
 88:8 89:21 91:18 92:20,21,22,23 93:8,13,    8,12,20,25 128:2,5,6 129:22,24 145:2,6,
                                                                                       CHAPLIN 243:23
 15 94:7 95:4 108:10,14,16,22 109:25         10,15,17,25 146:5,10,14,17 155:8,14
 110:18,21 111:2,8,17 112:16,22 113:16       165:1,3 169:24 171:16,18 186:22 187:3     Chapter 49:2 52:18 185:15 220:7
 115:11 123:19 175:24 182:4 185:13           204:17,22 209:1,3,14 210:6,8 224:3,5
                                                                                       characterization 124:16
 197:24 202:10 217:20,22,24 239:11           225:15,17 226:12,15,17 233:1,8 236:3,9
 241:19 242:1                                242:18                                    charge 42:9 44:19 45:2,5,16,23 220:14
                                                                                        236:22,23,24
Campbell's 53:4 54:3 84:3 113:15            Caucasian 137:6
 217:5 219:12                                                                          charged 42:10 44:18 46:5 184:16,22
                                            Caucasian­american 194:2                    226:21
campus 18:14 19:2,11                        Caucasian­americans 220:3 239:22           charges 23:22 26:25 45:20 52:8 184:18
can’t 22:25                                 caused 85:4 157:23 184:8 204:3 225:24       196:20 215:1 237:6
cap 199:24,25                                                                          Charlotte 10:17 57:16
                                            caution 133:20
capability 154:1                                                                       chase 50:8,9
                                            cease 96:4,6
Capella 12:14                                                                          check 49:22 119:11 205:18 208:20
                                            ceased 97:10
captain 24:11,12 25:13,15 26:16 27:23       cell 73:5                                  checked 136:18 137:11 234:6
 28:2,3 29:11,20 31:2 33:3,16 35:4 57:23
 58:5,6,8,22,23 59:16 63:22 64:14 66:25     center 48:12 85:4 86:23 164:4              checking 42:14 46:15 100:16 207:22
 67:4,10,21 114:12,13,18,19,20 115:1,8                                                 chemical 13:19 158:7
                                            centered 13:8
 133:2 148:16 149:5 172:21,23 173:11,22,
 24 174:2,6,15,19,22 179:23 180:2,4         Central 43:19                              chief 23:2,7 24:21 25:4,5,6,8,9 33:4 35:3
 181:3 187:6,8,17 188:1,7,14,25 189:1,4                                                 51:24 63:12,13,17,19,25 64:12 84:12
                                            certificate 12:1,7                          90:4 96:18 101:23 104:10 166:21 167:20
 190:4,16 216:19 220:21,25 222:20
 227:18,19 229:24 234:20 235:18             certificates 12:4                           178:14,15 180:3 196:10,14,22 197:4,5
                                                                                        198:1 229:7,11,15 235:22
captains 51:24                              certification 11:24 12:2,10 204:8
                                             214:23 234:1 243:1 244:1                  child 104:12 109:16 110:4 184:2
car 44:15 45:21 50:24 51:2,7 59:22 73:20
 86:24 108:13 110:15,25 111:19,23           certifications 12:4 45:13                  choice 212:10
 112:14 117:14,15,16 118:1,2,4,15,23        certified 48:21,23 54:6,7 61:20 62:2       chosen 225:23
 119:3,4,7,17,18,20,21,24 121:8 129:12,      63:2 75:14 103:25 157:16 208:2 214:20
 19 134:15 135:17 152:4,7 154:25 155:1,                                                Chris 68:6 120:22 148:4 191:25
                                             233:24
 15,17 166:5 182:12 190:10 200:24                                                      circumstance 102:16
                                            certify 243:5 244:3,17
care 18:11 93:17 115:4                                                                 circumstances 14:23 36:12 183:14
                                            cetera 12:23 30:8,25 37:3 40:10 42:14
career 15:20 178:4                           44:7 45:24 46:16 56:15 61:8 82:21         citation 51:12 86:5 90:13 103:14,19
careful 220:3                                167:12 182:7 192:15 194:21 198:19
                                                                                       citations 82:1,2 83:8 218:24 219:1,10,
                                             214:1 227:23 228:6,11 235:20               13,16
Carolina 10:17 11:6,11,12 18:1 20:1
 55:6 135:1 203:19 212:3 243:4              chain 18:23 19:16                          cite 79:25 80:6
carry 202:6                                 challenge 41:5                             citizen 14:25 15:4 42:5,6
cars 46:13 48:13,14,16,24 49:1 50:7,13,     challenged 58:13                           citizens 13:11 81:8,10,12
 19 96:2,12,15,22 102:25 122:2              chance 224:5                               Citizens' 113:9
case 9:21 19:25 20:18 81:24 120:1 138:4 chances 208:14
 145:3,8 175:7 226:2,11 230:17 231:1,6,                                                city 50:9 55:6 96:21 102:25 105:23
 11                                         change 67:11 77:12,15,17,18 79:2            106:2,7
                                             179:13 237:21 240:5,8,9,10,12 241:1,2
cases 143:17                                                                           Civil 146:6,15
                                            change/correction 245:6                    claimed 90:20 137:15,16
Castro 8:25 9:19,21 21:13 32:1 38:1,5,7,
 13,22 70:17,25 71:3,4,15,17,22 72:4,5    changed 77:17 79:5                           claiming 83:17 166:1
 74:20 75:2 87:24 97:13,20 98:6 101:5,10,

                Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 237 of 665
02­10­21                          White v Vance/5:19­CV­00467­BO                                                            COPY
Justin J. White                                                                ∙Index: clarify..contract
clarify 38:19                        commission 39:19 41:4 205:18 209:6       concerned 176:12,18,19 180:15
                                      244:25
clarities 38:21                                                               conclude 225:6
                                     commit 30:7 31:2 137:21
class 55:24                                                                   concludes 242:20
                                     committed 185:19 220:6
classes 55:9                                                                  conclusion 231:4
                                     committee 173:3 174:7,10,13,18
classmates 55:15                                                              conduct 66:10 86:14 115:18 181:14
                                     committing 134:3 137:21                   183:22 218:17 239:20
clean 199:13
clear 27:11 95:22 103:5,11 156:13 157:9 common
                                               142:6                          conducting 100:19
 174:19 176:15,17 194:3 198:8 242:11    communicating 61:8                    conference 8:15 220:14,18 243:7,13
cleared 69:14 70:4 112:5 169:17 206:15 communication 187:13                   confidence 208:21
 218:20
                                     communications 20:9,13 111:13            confirmation 116:24
clerk 27:13 80:22                     179:7,10
                                                                              confirmed 207:24 218:19 220:19
clerk's 237:19                       community­oriented 133:14 185:22          228:14
client 113:20 122:25 163:17 181:14   company 212:1,2                          connection 37:8 94:19
 184:13,14 198:10,13 204:11 206:4
                                     compensation 39:9 240:10                 consecutively 243:13
 208:10 230:25
                                     competently 10:25                        consent 8:18 9:14
close 139:1 188:25
                                     complain 81:8,10                         consequences 134:12
closed 188:21
                                     complained 42:4 69:3,19 70:1,4 83:22,    considered 45:18
closely 51:3,5                        23 196:9
                                                                              consisted 13:17 39:1
closer 105:6 112:12 116:2,3,6        complaining 46:5 81:13 113:8 162:25      consistent 108:20 239:25
club 56:20                            164:13 167:9 179:25
                                                                              consists 22:5 98:9 211:15
co­workers 55:14,15 74:8             complaint 43:11,13 66:16 68:22 70:10
                                      71:7 72:6,8,9 82:22 87:25 113:7,9 155:19 constantly 114:5 241:11
coaching 123:17 146:11,12
                                      182:25 216:25 225:8,20 226:4 237:23,25
                                                                               constitute 232:20
code 113:25                           239:4
                                                                               construed 45:18
Cody 53:17                           complaints 23:21 39:24 43:4 65:12
                                      82:21 176:24,25 177:9,13,23 178:5        contact 28:4 56:3,4,8 57:11 134:13,14
colleagues 187:14,17,18,20                                                      186:20
                                      181:16 194:25 198:11 201:14 208:25
collection 209:14                     220:13,16 221:12 237:22 238:4 239:8,10 contacted 22:23 25:14 27:8 171:21
collectively 77:8                     241:21                                    172:21,22,24 227:9
college 11:7,12,16 18:14 55:5        complete 119:10 162:3 243:14 244:8       contend 67:16,17 225:2
collision 42:5 117:6 120:24 125:13   completed 80:24                          contending 180:16 181:6,8
 127:6 128:7 130:23                  complex 138:20                           contents 244:4
collisions 85:5                      compliance 14:4 158:8 169:11             contested 40:17 41:2
color 28:17 202:15,17                complied 154:20 183:17                   context 192:1,11
combined 196:19                      complies 108:2 125:9 170:2 217:3         continue 65:3,21,23 86:14 101:21
command 13:18,25 175:6 180:6 221:3    225:19 232:11                            109:14,23 129:3 131:16
comment 209:16 217:9                 comply 107:16 150:14 153:20 154:23       continued 136:4 225:21,25
                                      157:1,5
commentary 146:1                                                              continuum 13:16 158:6
                                     composed 192:12
commented 217:4                                                               contract 27:21 28:9,10,13,14,15,24
                                     concern 17:21 86:17,19                    29:5,8,18 30:23 31:1,4,21 33:25 232:16,
comments 155:11 194:16
                                                                               18,20,23

               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 238 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                  COPY
Justin J. White                                                                        ∙Index: contracts..deal
contracts 31:13                           105:11,16,25 116:1 117:3 131:9 153:22     curse 91:21 142:23
                                          175:13 179:20 180:10 184:1 201:11
control 14:3 18:11 162:14,15 168:11                                                 cursing 82:15 88:11 91:18
                                          202:5 203:20 204:3 207:12 210:20 211:2,
conversation 63:9 91:23 92:8 105:12       7,10 212:21,24 213:11 214:25 215:14       Curtis 226:2
 106:3                                    216:6,13 222:9,10 224:24 227:3,9,13,25
                                                                                    custodian 163:22,23 164:1
                                          228:11,12,15,17 229:17 230:2,10,19
conversational 152:1
                                          231:9,10,13,24 233:21 235:15 242:8        custodians 199:12
conversations 26:3 55:17 73:10 74:14      243:4 244:16                              custody 18:11 163:16,19 166:11 184:4
 149:19 180:22
                                         County's 175:19 242:7                       237:3
convicted 184:17,23
                                         couple 60:10 85:20 233:8 236:17            cut 85:8
convictions 184:16
                                         court 8:3 9:2,5,9,13 10:4,11 21:14 27:13
cool 217:5                                38:8,11 70:20,23 74:22,25 97:23 98:1                          D
cooperate 149:24,25 150:2,14,23           124:11,22,25 126:4 127:1 155:9,12
                                          186:23 187:1 215:10 226:9 233:3,6         D­U­V­A­ 192:12
cooperated 149:9 150:18                   236:10,13 237:13,15 242:20
                                                                                    dad 94:2
cooperation 15:6 150:21                  courthouse 188:17
                                                                                    damage 44:15 45:21
cooperative 152:8,21                     cover 42:16 173:19
                                                                                    damn 88:25 111:9 112:16 156:6
copies 101:24 213:7                      covered 43:6 161:10 194:24 198:3
                                                                                    danger 85:1 87:2 157:25
copy 31:4,6,8,21 96:11 99:5 102:3        covers 231:15
 163:20,24 173:13,14,15                                                             dark 87:16 157:24
                                         crash 86:23
correct 60:1 72:7 75:3 100:23 123:6,9                                               database 143:18
 125:17 185:18 223:14                    crazy 48:12
                                                                                    date 8:4 10:13 20:4 21:21 27:7,9,19 28:7
correctional 18:6 160:1,11 161:15        cream 73:15                                 90:1 100:8 127:12 132:20,22 154:11
                                         create 232:16,18                            160:18 193:7 206:25 207:6,17 211:3
corrections 18:8 159:18,22,24 160:1,9,                                               230:12,21,23
 22 245:5                                created 220:12
                                                                                    dated 101:13 104:24 108:4 120:23
corrective 99:8 123:19                   creates 175:13
                                                                                    dates 100:11 177:8
correctly 110:17 171:5                   credentials 189:5 190:8
                                                                                    daughter 43:13 44:6,8
coughing 233:12                          credibility 231:19
                                                                                    daughter's 43:18
coughs 234:3 239:16                      crime 105:25 142:2 185:15,16
                                                                                    daughter’s 44:11
could've 106:25 139:5 154:3 216:9        criminal 11:15,21 12:19,20 45:3 46:1,8
                                          80:9,11,13,16 81:21 82:19 83:16 90:12,    day 24:24 29:24 59:18 73:12 85:13,19,20
couldn’t 76:4 114:3                                                                  86:1 121:17 122:9,23 141:24 142:8
                                          23 91:5 96:16 109:4 110:16,19,21,23
counsel 8:18 21:16 146:1,3 243:18         111:4 184:3,15 203:19 205:17 218:24,25     144:18,19 170:15 180:11,16 181:4
                                          219:10,13,15 231:9 236:19,22,23,25         228:10 240:17,20,24 243:22 244:19
counseling 99:20 100:10 123:17 175:22
                                          237:5,7,9 238:13                          day­to­day 18:9,24
Counselor 41:8 65:11 87:20 110:12
 171:25 182:4 185:1 215:25 218:6         criminology 11:15                          days 32:9 33:15 61:18 73:13 85:21,23
                                         crossing 85:2                               113:1 229:13
count 128:16
                                         crying 114:8 151:21 166:19                 de 14:11,14
counties 116:5
                                         cuff 43:25                                 de­escalate 154:15,18 168:16
county 8:7 11:5 15:21 16:15 17:6 19:21
 22:19,24 27:13 28:21 29:12,17 30:8,15,   curate 143:17                             de­escalation 13:18,23,24 14:17,20
 17 31:19 32:3,10,22 37:14,15,16,17                                                  158:20
 38:15,17 39:3,4,11,12,16,17 41:3,17 49:6 current 10:15                             deal 86:21 89:3 123:18 124:6 156:16
 50:4,9,17 54:24 57:16,21 84:24 85:15     curriculum 161:11,13,22                    160:17
 86:11,12 98:15,19 100:13 102:10,25


             Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 239 of 665
02­10­21                       White v Vance/5:19­CV­00467­BO                                                          COPY
Justin J. White                                                                     ∙Index: dealing..discussing
dealing 15:1,4 99:9                        21:10,16,17,18,25 22:1 87:21 89:8 98:3     diagnosed 168:1
                                           101:2 104:4 107:21 120:12 125:2 126:1
Dec 100:17                                                                            Dickinson 9:22
                                           146:1 151:16 169:21 204:19 209:11
December 42:23 43:11 55:7 63:7 80:9        223:25 225:3 232:8 236:5 242:21,24         didn’t 61:22 76:18 163:8 190:7
 93:6 160:20 170:9,10
                                          deputies 16:23 48:16 53:12 56:18 57:8       difference 34:14 35:12,16 49:11 57:17
deception 43:22 68:8,11 163:11             60:9,13 64:23 67:18 78:15 92:4 93:13,16
                                                                                      differences 35:13
                                           106:11 122:5 141:9 142:14 158:24
deceptive 65:7 66:4 68:12 108:11
                                           160:24 190:23 220:2,15 221:2,3 231:22      dinner 56:14 57:14
 175:25 197:23 198:12 224:23
                                           242:12                                     directed 111:5 124:19 221:5
decide 173:24 230:9
                                          deputy 13:7 23:2,7 25:4,5,9 31:19           directing 156:22 192:16
decided 50:15 183:7 239:8                  32:18,22 33:4 34:19,20,21,25 35:2,7,8,9
                                           36:2,10,13,14 37:1,6,22 45:12 51:24        directions 34:24 37:3 162:4
deciding 208:3
                                           53:8,14,15,17 54:6,7,12,13,17,18 57:25     directly 46:4 61:1 73:18 82:14 167:13
decision 14:22 35:5 58:10,24 133:6         61:3 62:1,4,5,10 63:2,4,12,13,17,19,25      195:15 198:8,21
 174:1 214:10 229:16                       64:12,25 66:12 70:6 73:5 76:2 77:1 84:13
                                           90:4 93:2,17 94:23 96:15 100:17 101:12     director 28:20 39:17 66:18 69:6 166:19
decisions 78:15,18                                                                     167:21 238:7 241:25
                                           102:13 103:2,4,13,14 104:7,8,10,18
declare 8:15                               105:7,21,24 106:11,18,22,23,24 107:16,     dirty 92:7,17,21,24,25 93:9,11 94:16
declines 237:14                            18 108:15 109:15 110:13 111:1 112:15
                                           115:16 120:25 121:16,18 122:9,23           disable 158:2
decreased 107:18                           140:21,25 142:20,21,22 143:2 144:1         disagreeing 122:21
deep 216:1                                 146:18 147:2 175:7 180:10 182:5 183:13,
                                           25 184:9 188:3,4 190:23 191:1,6,8,12
                                                                                      disagreement 113:22
Defendant 22:6                             194:17 195:23 196:4,6,10,14,24 199:6       discharging 13:22
Defendants 9:21 225:21 226:1,17            205:1 217:4,15 218:15 220:22 221:12
                                                                                      disciplinary 76:23 99:9,21,25 100:3
                                           223:14 224:11,15,25 229:6,11,15 233:22
define 56:13 86:18 119:5
                                           235:22 237:8,12 239:23                     discipline 196:23,24
degree 12:11,16,25
                                          describe 13:15 28:12 76:6 88:9 91:14        disciplined 196:17
degrees 44:22 45:12                        138:19 149:2 152:2,24 160:25 162:2
                                                                                      disclose 23:15 213:17 215:1,6,13
                                           199:16 202:12 204:23 218:11 233:16
delay 118:8,10 128:19,22,23 129:5 138:8                                               disclosed 23:18,20,25 24:2,3,5 126:21
deliver 24:19,23                          describing 64:13 151:20                      213:17,19
demonstrate 161:23 162:1                  deserve 219:5 220:9                         disclosing 179:6,9
demotion 77:22                            deserved 196:18                             disclosures 126:14,21
denied 61:15 102:1 148:11 201:13          designed 158:2,19                           discovery 126:14,17
dental 39:8                               designee 28:21                              discretion 47:16,18
deny 120:8                                desk 106:13 109:3 178:2                     discretionary 78:20
department 13:21 16:24,25 17:14 18:2 detail 35:14 59:24 68:23 71:5 76:6               discrimination 58:19,21 177:17 216:5
 20:2 30:19 39:5 50:3 98:19 160:13         235:18                                      221:13 237:22,24,25
 177:19 214:13 216:9 234:17               details 161:12 165:4,7                      discriminatorily 195:20
department­issued 13:22 18:23             Detective 231:8,9                           discriminatory 190:19 191:17 194:14
departments 235:14                        determine 15:4,7 80:18 237:13                195:3,6,20 198:5,22 219:22 225:21
depend 36:12                              determined 196:25 219:4                     discuss 23:6 47:24 49:10 59:23 65:24
                                                                                       148:20 230:20
depending 240:24                          Deval 192:12
                                                                                      discussed 33:8 49:14 127:6 172:2
deposed 9:24 19:22,23                     development 138:20
                                                                                      discussing 34:5 38:13 125:13 128:7
deposition 8:6 9:23 10:10 20:3,11,17      device 149:14 161:6                          200:8 230:7,15

               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 240 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                            COPY
Justin J. White                                                              ∙Index: discussion..employment
discussion 43:8,9 111:16 136:16            101:23,25 102:1 123:23,25 209:7
discussions 42:25 65:10                   domestic 93:23 94:10                                          E

dismissal 59:18 208:24                    Donald 53:9 54:11 92:19                   e­mail 125:25
dismissed 24:7                            don’t 50:23 62:23 142:12 146:8 179:5      e­mails 178:25
                                           194:1 221:17
disobey 79:11                                                                       earlier 108:20 110:14,20 117:11 162:10
                                          door 61:22 111:24 115:9,12 146:23
disorientation 222:23                                                                194:7,8 217:13 218:13 222:20
                                           147:10,11 148:24,25 149:10,13,20 152:3
dispatch 50:21 71:7 72:9 109:6 165:3       182:10,13 188:21,24 189:3                early 42:14 141:23 142:1 144:7,20
                                                                                     179:24 195:25
dispatcher 69:3,16,21 70:3 72:7           doors 92:16 146:22 152:15
 134:19,21 135:9 137:1,7 185:2,8                                                    ease 105:8 106:8
                                          double­wide 138:24 139:7
dispute 115:12,14,21,23 171:12                                                      education 27:2 162:20 163:13
                                          downgrade 77:24
disputes 74:2,3,16,18                                                               Edwards 142:21,22 143:2 144:1 165:18
                                          downgrading 165:19                         188:5
disputing 127:13 129:8,11,13
                                          downs 14:10,14                            EEO 178:10 198:10 208:25 238:2 242:7
disrespect 192:10 193:23
                                          draft 80:11 237:9                         EEO­PROTECTED 238:6
disrespectful 90:15 109:16 110:3
 112:23 136:7,8 194:21
                                          dramatically 97:10 107:18                 EEOC 23:21 194:25 215:1 220:13 238:8
                                          dressed 25:2 27:10                        effect 26:7 34:14 46:12 48:1 77:19 87:18
disrespecting 113:16
                                          drew 210:18                                91:12 105:14 106:6 109:25 110:23
distanced 9:2                                                                        115:18 121:3 135:23 148:7 150:8,10,11
distinction 136:24 137:19 185:7 222:23 drive
                                             189:23
                                                                                     162:21 163:14 166:1,23 169:9 189:8
 236:18                                driver 119:14                                 191:4 193:16 222:22,25 242:10
distinguish 231:17                        drives 137:8                              effectively 206:5
distorted 76:12 90:21 91:11 109:18        driveway 148:23 182:12                    effects 76:9
 111:7 121:22 140:8,14
                                          driving 85:4 86:23 87:15 117:14           egregious 102:17 239:20
distortion 133:9 135:9 136:25 137:19                                                elaborate 12:18 35:15
                                          drop 176:24 177:13,14,15,22,24,25
 185:7
                                           178:1,3,4,5 208:25
                                                                                    elected 178:1
distress 204:4 225:25                     dropped 116:11                            electronic 118:8 128:24
distributive 12:23                        drove 116:11                              Elizabeth 55:6
DMV­349 125:10                            drug 26:17                                else's 133:21
doc 209:15                                dude 46:7                                 emergency 113:24,25 114:1 116:1,10
doctoral 12:13,24                         due 175:16                                 121:1,7 163:21 164:2,3
doctors 172:3                                                                       emotional 114:10,11 204:4,16 225:25
                                          duly 9:16
document 21:19 22:8,9,12 28:22 39:20                                                employed 175:3 207:7,11 216:7
                                          dumb 194:3
 89:15,18,19 90:7 98:10,13,14,18,20,21,
 25 99:4,11 101:6,9,11,14,15,16,22,25     Durham 211:1,7                            employee 37:21 41:18 100:10,11 123:16
 104:21 105:4 108:5 115:22 120:18,21,22                                              175:22 199:10 227:23
                                          Durwood 32:13 41:22 63:21 197:24
 123:9 125:25 170:1 171:7,13,17 206:9                                               employer 212:23 213:4,5,6 215:2,8
 207:17 209:19 210:5,7,25 211:3,18,20     duties 18:9 77:15,16 136:5                 229:22
 224:7 225:9,10,12 244:21                 duty 57:9 85:12 202:7
                                                                                    employers 213:9 226:25 227:10,14
documentation 39:8 100:3,25 123:22
 185:14 216:16                                                                      employment 15:20 17:24 19:9,18 22:18
                                                                                     26:12 27:21 28:8,10 29:5 32:2 33:25
documents 20:14,15,16,18,21 31:10                                                    57:21 100:11 126:19 131:9 160:6 174:24
 38:16 39:10,15 40:19 41:11 99:25

             Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 241 of 665
02­10­21                       White v Vance/5:19­CV­00467­BO                                                           COPY
Justin J. White                                                                                 ∙Index: EMS..falls
 187:5 203:4 204:3 205:25 206:20 208:13    evaluation 100:6                          exhibits 22:18
 209:4,7 212:9,16 214:20,24 215:20
                                           evaluations 99:10 198:19                  expect 81:1,6,14 85:9
 225:23 226:18 232:16,18 233:11,17
 235:12                                    Evan 131:15                               expected 79:19
EMS 164:11 166:19,21,24 167:21             Evans 131:9,22,25                         expects 48:7
encounter 132:17,18                        evening 144:20                            experience 29:13 30:18 36:8 143:19
                                                                                      144:3,23 162:20 163:14
encouraged 23:9                            event 103:20 127:17,22
                                                                                     Expires 244:25
end 91:7 107:15 113:23 116:16 221:13,      event(s) 243:19
 17 224:14                                                                           explain 36:5 59:7 95:4,7,12,13 113:4
                                           events 178:16 181:7,8
                                                                                      204:2
ended 24:16 33:24 94:14 108:20 179:23      eventually 26:11 241:24
                                                                                     explained 32:19 44:6 94:25 105:22,24
enforce 79:15,17 80:6 83:19                evidence 39:18 71:13 118:7 122:25          106:10 185:1
enforcement 11:18,24 12:1,2,6,9 13:6,       132:3 135:8 162:19
                                                                                     explore 71:4
 8 36:8 42:13 43:8 46:9,10,17 49:10,13
                                           evidently 61:12 68:25 151:6 235:17
 50:11 55:4,16 60:8 77:16 78:12,24 79:7,                                             external 238:6
 21 95:1,5 96:5,7 97:10,12 143:20 147:5    exact 202:17
                                                                                     extremely 102:11
 158:6 159:19 160:23 161:20 168:16         examination 9:18 236:15 245:3
 182:3,18 203:19 204:7,8,11,15 212:7                                                 eyes 62:16,17,19
 216:8,9 230:1 236:24 237:17               examined 166:2,5,9,22 244:4
enforcing 203:13                           examines 21:19 22:9 89:15 98:10                              F
                                            104:21 105:4 108:4 120:18 210:7 211:18
enhance 169:11                              224:7                                    F3 24:5 26:5 99:7 215:15
ensure 172:19                              examples 50:14 217:19                     F5 205:3,5 207:20 208:8 234:4 235:9
ensuring 13:7,10                           exceeds 226:11                            F5a 204:12
entered 145:2,7                            excerpt 88:5                              fabric 199:20
entering 131:8,22                          excess 206:6                              face­to­face 51:19 56:25 62:7
entire 15:20 19:2 32:10 100:4 129:14       excessive 58:4,16,18,23 59:6,15,16       facility 18:4 161:16
entity 175:18                               98:16 105:22 213:24 214:11 216:12,20
                                            226:22 227:5,6 228:1,2,20 231:19 234:14 fact 25:10 48:19 50:6,8 66:3,8 87:10 95:8
entrance 109:2                              235:4,13,14,16                           96:8,15 97:8 99:5 102:22 103:8 111:6
epithets 191:22                                                                      122:4,14 124:5 129:7 130:23 136:10
                                           exchange 29:14 65:4 108:9 113:19          141:10 157:17 219:2 220:24 221:1
equal 175:17                                115:15 116:16
                                                                                    factor 168:12 201:8,12,15,18
equipment 15:24 16:1,2,5,9,12 18:17        exchanged 57:3
 19:14 121:7 200:5                                                                  factors 168:23
                                           excuse 26:17 37:21 62:5 63:12 69:9
equivalent 171:11                           77:17 84:9 86:3 104:25 115:6 120:24     facts 36:25 76:19 113:21 140:8,13
                                            122:16 125:10 137:17 154:19,20 176:6     181:11
Eric 54:18,19                               178:14 219:8 230:24 234:4,5 239:16,18   factual 107:2 115:14
escalated 154:22                            240:2
                                                                                    failing 86:22
escalation 14:2                            execution 244:20
                                                                                    failure 102:17
escort 14:9                                executive 99:18 214:13
                                                                                    fair 51:14 113:23
escorting 151:24                           exhibit 21:10,14 22:1,4 87:21,24 89:8,11
                                            98:3,7,8 101:2,6 102:12 104:3,4,19      fairness 208:23
essentially 65:5
                                            107:21,24,25 112:25 120:12,15 125:2,6, fall 107:7
estimate 73:1 139:11,12,15                  23 126:1 155:18 169:21,25 204:18,19
                                            209:10,11 216:25 223:24,25 224:4 225:3, falls 141:13
et al 8:8
                                            7 232:3,5,8

               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 242 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                        COPY
Justin J. White                                                                          ∙Index: false..general
false 97:12 98:16 113:6 196:23 206:15     financial 225:24                          found 58:1 60:19,22 66:4 69:8 100:16
 207:23                                                                              102:3 115:10 139:25 167:22
                                          find 31:5,22 46:6 60:23 104:16 186:20
falsely 92:9,12,13 226:21                  200:19 232:25                            fourth 89:22 182:2,11
falsification 111:11 197:22               fine 38:5 97:15,18,19 230:22              fracture 151:6 168:4,5 170:23,25 171:2,
                                                                                     9,10 172:5
falsiticity 65:8 109:11 197:23            finish 172:15
                                                                                    fractured 151:4 166:24 167:22,24
familiar 78:12,13                         finished 105:2 123:2 159:4
                                                                                     168:2 183:15
family 21:8 44:3 85:8 172:8 179:1 192:8 fire 173:24 174:2 176:25 177:1,5 180:8,
                                           18 181:15 197:8,10 208:5
                                                                                    fractures 171:3
fan 242:13
                                                                                    Franklin 116:5
                                          firearm 13:22
fast 131:23
                                                                                    free 10:11 48:10 81:2
                                          fired 115:5 180:17 187:21,23 188:13
Fast­forward 58:13
                                           196:19 197:13,15 200:17 201:21,23        friends 21:8 55:12
father 91:8,15 109:17 110:4,5              221:18
                                                                                    friendship 56:1
fault 120:7                               firm 9:22                                 front 43:14 104:8,17 112:16 140:20,24
February 8:5 19:10,11 20:7 89:25          fitting 62:21                              142:20,22 143:25 149:10 163:4 177:1
 104:24,25 113:2 243:22                                                              192:19 194:5 221:1,3
                                          five­minute 97:14 233:1
federal 98:17 146:6,15                                                              Fryson 24:21 25:7,20,21
                                          flashlight 18:21,22,23 19:15
feel 10:10 32:10 44:13                                                              FTO 32:14
                                          focus 12:15,24 14:17 46:14 78:16 79:20
feet 139:11                                                                         full 10:5 15:19 19:9 109:11 111:11
                                          focused 11:20 46:13
                                                                                     172:19
felonies 236:25
                                          focuses 12:21
felony 141:15 142:2,19 143:15 155:25                                                full­time 227:22
                                          Follow 44:1
 184:2                                                                              fun 195:9,11
                                          font 28:15,17
felt 37:4 42:10 130:5 157:4                                                         fundamentals 13:5
                                          force 13:13,16 14:3,9,11,14 58:4,16,18,
female 42:7 43:12 46:20 112:8 156:19                                                fussing 82:16 88:11 91:17,20
                                           23 59:6,15,16 98:17 132:21 147:17,24
 195:23 196:5,14,24 197:3 213:25
                                           149:4 152:18 155:5 156:15 158:4,5,19
fender 42:5,20 117:7                       168:15 172:22 173:2,13 174:7,10,18                           G
                                           178:23 187:9 188:3 206:3,6 213:14,25
field 32:14 36:13,24 41:22 42:15 49:18
 50:10 53:7 94:24,25 95:5 102:14,24        214:11 216:13,20 226:22 227:5,7,24       G4s 227:17 229:24 235:17
 103:1 217:17 225:23 239:12 241:7          228:1,2,20 231:15,19 234:14,15 235:4,
                                           13,14,16                                 gain 19:18
file 20:25 39:23,24 40:5,14 98:21,23                                                gaining 233:11,17
 99:1,5,14,17,25 100:4 101:18,19,20       foregoing 243:7,13 244:5,8
 102:4,9 105:1 194:25 205:12 207:1,6,19   foremost 121:23 179:14 205:8 206:1        Garvey 234:23
 210:17,20 211:10 212:5,25 213:2,6,7                                                gave 31:8 44:24 45:14 47:6 59:21 61:14
 214:8 221:12 225:7 228:1,7,10 230:18
                                          forgot 186:14
                                                                                     83:17 116:24 134:25 157:4 178:6,9
 239:3                                    form 12:19 14:8 100:10 122:24 175:22       189:16,20 200:23 202:10 204:11 215:22
                                           197:17,18 205:1 207:20 208:8,15 211:1,    216:4 235:1
filed 20:19,22 23:16 43:12 198:9,11
                                           6,12 212:22,24 235:3,9
 201:14 216:5 220:13 221:8 225:20                                                   gay 238:20
                                          forms 40:13 106:13 212:17 214:22
files 40:18 58:15 69:2 99:9 102:7,8                                                 gears 237:21
                                          formulating 239:25
filled 63:8                                                                         gender 65:9,17 88:19 195:10,21,22
                                          forthwith 138:7                            197:3 201:15
final 22:13 94:23 96:1 121:15 232:3
 240:3                                    forward 25:13 26:23 76:20,22 212:11,      general 12:1,9 39:11 105:10 171:3
                                           19 237:14                                 233:25 234:1
finally 54:10 231:4
                                          fought 168:10

              Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 243 of 665
02­10­21                        White v Vance/5:19­CV­00467­BO                                                           COPY
Justin J. White                                                                         ∙Index: generally..he'd
generally 38:22 167:8                      guidelines 169:8                          happened 24:10 32:24 33:20,23 34:6
                                                                                      60:20,21 65:3 68:3 72:9 76:6 90:20 93:20
Gerald 35:8                                gun 189:5,9 190:8
                                                                                      110:10 111:16 117:9 120:6,11 121:4,9,10
get all 45:7                               gurney 166:25                              125:18 129:16 131:20 132:8 135:24
                                                                                      136:1 141:5 148:20 149:1,6 162:24 167:6
get along 74:1                             gurneyed 167:22
                                                                                      171:19,20 173:8 177:4 179:4,12 184:8
girl 48:3 93:12,20 94:11                   guru 50:2 95:16                            187:4 190:10 200:6,12,15,20 201:21
give 10:2 24:25 25:11 30:12 45:1 47:15     guy 44:9                                   203:11 206:12,16 213:10,20 214:11
 50:14 59:20 64:7,8 73:1 81:3 90:6 102:2                                              235:17,25 238:16
                                           guys 48:2,7
 104:20 135:19,22 142:15 161:12 162:4                                                happening 127:9,12,14 129:9 190:11
 172:19 178:8 190:9 192:1 210:4,13
 211:9,17 215:19 219:19,20 228:18 229:7                         H                    happy 133:16
 230:11 233:20                                                                       hard 13:18 200:19
giving 136:22 219:18                       habitually 49:23                          harm 108:22
glad 75:13                                 half 105:6,19 207:9                       Harvey 234:22
glasses 157:22                             hallway 109:3,6 111:12,15 199:1,3         hat 34:11 198:15,24 199:16,19,21,23
God 236:1                                  hallways 199:11                           haven’t 76:8 167:14
good 62:1 66:12,15,23 69:14 97:14 103:9 hammed 163:11                                he'll 48:8
 154:20 198:3 216:18 218:14             Hampshire 12:12 27:2,4                       head 40:12 44:23 45:6 93:23 94:5 134:7,
Goolsby 122:15,19 165:15 171:22,23      hand 14:10 156:6 158:13 162:11 243:22         17 166:22 188:7 198:2 215:3 216:22
 172:22 176:6,7 179:21 180:7,21,24                                                    221:21 223:10
 181:17 188:2 196:11 220:21 221:5          handbook 37:21,25 41:18,24
                                                                                     head­on 85:5
Goss 81:13 83:4,11,14,25 84:17 86:4,13     handcuff 152:11,14,19,22 155:4,16
 88:12 89:13                                167:11                                   headed 50:25 111:22
                                           handcuffed 152:4,5,6 155:3                headlights 87:8,14,16 117:10,14 118:16
gots 174:8
                                           handcuffing 14:10 150:2                   heal 171:3
government 175:18 179:17
                                           handcuffs 150:22 155:6,15 157:12          Health 170:6
grabbed 153:3
granted 85:25                              handful 50:18 73:3 95:19 119:9 160:5,8 hear 9:7,9 22:19 34:6 48:18 70:25
                                                                                      179:25 194:2 222:21 242:9
Graveyard 141:25                           handle 50:21 85:15,25 89:2 148:5
                                            150:17 151:10 173:16                     heard 36:3 61:9,23,25 62:9 63:15 69:9
great 198:4 234:2                                                                     115:9 122:21 220:23 238:21 241:7
                                           handled 51:8 116:14 141:4
greater 142:2 145:19,23                                                              hearing 25:16 133:4
                                           handling 69:4 86:10,11 140:18 141:3
Green 217:4,15 218:2                        148:6 156:5                              height 54:6 156:14
Green's 239:24                             hands 13:17,18,19 14:7,8,12,13,18,21      held 220:14
grew 192:6,22                               94:3,4 151:1 158:7 162:11 164:23 178:2   helping 61:7
grievances 178:11 198:10 221:9 238:2       handwriting 106:15                        Henderson 26:20 73:15 102:25 167:1
gross 220:6                                handwrote 39:21 40:19                     herein­above 244:18
ground 153:5 162:15 167:11                 hang 32:21 55:20,22 56:10,12,13,19        hereunto 243:21
                                            57:13 72:16 95:21
grow 241:3                                                                           Hertford 11:5
                                           hanging 55:13 56:23
Gruber 243:3                                                                         hesitated 229:8
                                           hangs 56:13
grudge 239:18                                                                        Hey 175:5 192:19
                                           happen 29:22 45:25 54:2 90:21 120:9,
guess 47:16 55:14                           11 127:6,8,18,22 195:14 220:18 225:2     he’d 47:13


               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 244 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                          COPY
Justin J. White                                                                       ∙Index: he's..instilled
he’s 241:5                                171:10                                   incident 41:14 42:21 83:4,14 84:1,21
                                                                                    85:17 86:13 89:13 113:11 117:5,12 126:9
hide 212:22                              hurt 207:25 208:13
                                                                                    131:18,21 132:7 143:7 147:18 149:4
high 11:4,5                              hurting 136:13 166:8,16                    152:17 159:6,10 167:17 170:5,8,13,17
                                                                                    171:18 172:6 173:9,12 187:5,7,15,22,25
highway 32:24 33:1 34:15 35:12,16        hyped 68:9
 78:4 103:7                                                                         190:2 202:23 207:14 218:20 230:17
                                         hypocritical 95:10                         233:9,14
hire 213:5 216:8 227:14 234:18 235:3
                                                                                   incidents 51:20 227:4 231:20 233:10,16
hired 12:8 19:20 33:10 53:22 56:6,8,10                     I                        235:11,23
 175:24 214:22
                                                                                   including 67:1 68:9
hires 217:15                             I­85 93:5
                                                                                   incorrectly 88:4
hiring 22:22,25 26:7,18 29:23 212:19     i.e 102:17
 227:21                                                                            increase 220:11
                                         IA 207:6 208:19 231:14
Hispanic 42:8 219:3,10,19 220:8                                                    indirectly 198:22
                                         ice 73:15
history 17:24                                                                      individual 23:1 24:20
                                         ID 8:15
hit 44:9 94:2 117:16 118:1,2,4 129:12,18 idea 203:22                               individually 77:7 195:7
 153:9,10,11 158:1                                                                 influence 239:24
                                         identification 21:12 22:3 44:4 87:23
hold 97:16 139:23,24 156:6 227:19         89:10 98:5 101:4 104:6 107:23 120:14     inform 81:3 90:17 235:5
 233:20                                   125:4 126:3 154:10,11,12 169:23 204:21   information 11:3 28:25 29:5 32:23
home 30:25 33:9 34:1 49:24 59:21          209:13 224:2 225:5 232:10                 34:9,10 36:25 39:22 40:21,25 58:5 62:6
 72:18,19 138:11,12,25 139:6,16 146:19   identified 23:2,7 24:20 53:10 126:12       66:17 114:25 132:24 133:8,13 135:2
 147:3 148:18,19,22 171:19 182:12         231:5                                     136:22 182:14 184:14 202:23 209:21
 189:16,20,22 190:9 200:24                                                          210:2 212:14 215:6 222:21 230:11,20
                                         identify 222:1,4,7 223:3,4
homes 56:15 139:4,5,11                                                             informed 64:16 90:11 130:16 220:15
                                         identifying 154:13
homophobic 238:11,17,19                                                            infractions 236:23
                                         identity 12:20
honor 210:18                                                                       initial 26:9 32:2 126:13,21 133:5,6
                                         ignore 156:18                              240:4
hope 216:24
                                         Ignoring 41:24 49:13                      initially 39:14 41:1 52:25 175:21
hospital 26:21 45:24 76:3,7,11,17 93:5
 167:1 171:15 172:9,18                   illegal 225:21                            initiate 77:3
hostile 239:17                           illustration 125:16,20,21                 initiated 76:25 77:1
hostility 220:12                         immunities 179:17                         injure 87:18
hour 38:2 76:15 181:2,3 208:4 227:22     immunity 179:15,16 180:14                 injuries 120:3 167:16,18
hours 56:11 72:13,20 76:16 240:5,10      impacted 225:24                           injury 158:16,18 169:12
house 31:11 56:22 93:3 144:9,13 145:21 impaired 87:4                               inmates 160:12
 147:16,20 148:5 149:7 181:20,21 182:6,9 impairments 10:24
                                                                                   innuendo 94:17
houses 182:6,8,9                         implying 74:13 224:18                     inquired 83:1
HP 34:15                                 important 31:14,16 164:15,16              inserted 40:25
HR 39:16 59:3,8 177:20,21 198:11 238:7 improved 151:2
 242:12
                                                                                   inside 146:24 202:18,19
                                         inaccuracies 125:19                       instance 137:24
huh­uh 10:3
                                         inaccurate 207:21                         instances 100:17 235:24
human 28:20 37:11 98:19
                                         incapacitate 158:2                        instilled 50:11
humerus 167:24 168:2,4,5 170:24

               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 245 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                          COPY
Justin J. White                                                                      ∙Index: Institution..kin
Institution 18:6                         involved 41:6,8 68:12,17                  Janie 99:17
instruct 219:15                          involves 17:17                            janitors 199:12
instructed 80:8 145:19 155:24 182:24     involving 34:12 76:2,10 115:21 117:6,     January 8:4 18:15 20:7 100:8 101:13
 183:2 220:16                             11 126:9 128:7 213:13 227:5 231:22        218:11
                                          239:15
instructing 219:24                                                                 jeopardy 133:22 157:25
                                         Iredell 243:4
instruction 218:23 219:13                                                          JJ 156:8
                                         irrelevant 226:10
instructions 148:4 156:12 170:3                                                    job 13:4 16:2 18:7,13,17 19:12,14 22:20
                                         Isaiah 239:23                              23:10,14 24:6 46:17 49:24 62:1 66:24
insubordination 113:9,12
                                                                                    101:1 103:12 110:17 173:6 176:8,13,19,
                                         issue 36:16,20,21 39:16 47:18 49:13
insurance 45:24                                                                     20 183:11,12 185:16 203:5 209:23
                                           63:10 67:18 68:25 75:25 76:1,4,17,22
                                                                                    216:18 218:15
intensity 156:15                           78:25 79:20 80:23 82:5 86:17,18 87:10,
                                           20 93:21,22 94:4 129:8 174:15 218:24,25 jobless 204:8
intent 168:9
                                           219:2,9,13,15 229:2 235:15 242:2
intentional 183:16                                                                 jobs 79:22
                                         issued 15:19,21,23 16:15,18 46:24
intentionally 120:10                                                               Johen 39:2,18 98:22 148:16 241:25
                                           47:11,14 80:12 88:12 90:13 98:14 103:19
intents 244:21                             106:12 123:20 185:13,14                 John 231:14

interactions 56:24                       issues 32:20,22 34:7,12 60:15,18,19       joining 75:7
                                          66:2,3,7,9,10 68:8 75:19,24 76:4 78:25
interested 24:13 227:21 243:19                                                     jokes 74:10
                                          87:5,7 97:7 184:8 218:16,19 238:5,8,10
internal 178:10 198:9 204:13 205:22,24    242:3                                    joking 74:6 195:14
 206:2,10,19,22,24 207:1,24 208:2 214:12 issuing 81:17,20,25 82:1,9,18 96:3        judge 46:2 150:20 154:21 237:10,11
 220:13 226:20 228:1 231:12 234:7,11
 238:1,2,6                               items 39:19                               July 108:4 177:10,11,12 197:11
                                         It’ll 238:12                              jump 239:9
interrogatories 22:7
                                         it’s 40:24 48:10 54:8 71:20 90:21 96:14   jumped 90:14
intersection 116:8
                                          105:17 125:18 154:8 158:13 162:5         June 19:21 27:9,12,15,18,19 28:7 100:9,
interview 24:9,15 25:3                    166:23 167:14 171:11 184:21 196:4         14 177:10
interviewed 25:15                         198:2 211:11 224:23 239:17
                                                                                   jurisdiction 13:11 160:13
invested 29:15 30:19                     I’d 31:15 101:16 141:2,4
                                                                                   justice 11:15,21 12:12,17,19,20,21,22,23
investigate 196:24 208:2                 I’ll 169:13,14
                                                                                   Justin 8:6,7 9:15 10:6 20:1 22:5 129:25
investigated 68:23 173:10 175:4          I’m 92:4 121:22 146:12 159:4 189:13        244:3
 231:20                                   225:6
                                                                                   justly 206:18
investigating 174:24 175:2               I’ve 83:15
investigation 175:8 202:24 204:13                                                                     K
 205:17 206:2,11,17,19,22,24 207:1                      J
 208:4,6,8,14,22 213:14,15 226:21 231:18                                           K­A­L­E 227:20
 234:7,12 239:1,2 241:22,23,25 242:4,6   J­A­M­E­L 10:8
                                                                                   Kale 227:19 229:24 233:9,15
investigations 109:5 175:12,20 205:22, J.J. 102:13 192:21
 25 207:25 242:9                                                                   Kenneth 32:18 104:8
                                         jail 150:3 153:12 154:22 166:13,15,17
investigative 149:5                       184:7                                    key 18:23 19:16
investigator 208:2 214:12 227:24         Jamel 10:6                                kill 85:8 87:17
 231:10,13 234:22 238:14                                                           killed 81:15 83:18 84:17
                                         James 180:21
invited 24:14                                                                      kin 243:16
                                         Jamie 81:13,16 83:4,11,14,25 84:17
                                          86:4,13 88:12 89:13

                Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 246 of 665
02­10­21                          White v Vance/5:19­CV­00467­BO                                                     COPY
Justin J. White                                                                          ∙Index: kind..lookout
kind 26:2 32:6 38:19 124:16 192:22        222:3 223:7                             lieutenants 51:24
 236:8
                                         laws 78:19,22,24 79:2,15,17 80:7 83:19   life 85:1 87:1 96:25 105:15 116:21
King 93:4                                 84:25 88:13 203:13,19                     133:21 192:14
knew 24:23 47:4 54:25 56:23 62:8         lawsuit 216:6 230:18                     light 102:18
 112:13 138:3 168:3 194:1
                                         lawsuits 23:15 215:1,9                   lights 87:15 114:1 116:12 117:21 118:1,
knock 146:23                                                                        3,6,12,21,23 121:1,7,12,14 128:9,13
                                         lawyer 210:18
                                                                                    129:6,12,18 130:2,4,6,8,10,13,15,17,22
knocked 146:21                           lawyers 218:5 222:11                       131:4 135:13,16 165:15
knocking 144:8 147:10                    layers 13:17                             likelihood 169:12
knowing 50:22 112:5                      laying 181:11                            likes 103:6
knowledge 49:16 68:14,19,21 70:9,13      lead 241:6,9                             Lil 192:12
 74:19 81:23 83:2,5,13 90:24 107:10
 127:19,21 165:5 194:6 195:16 199:15     leadership 220:15 239:6                  limit 51:5
 205:20 227:12,15,16 231:6 244:7
                                         leads 109:3,6                            limited 56:25 72:22,25 75:19 202:2
                                         learn 161:19                             lines 85:2
                   L
                                         learned 220:11 222:12                    listed 113:10
L­A­T­W­A­Y­N­A 132:7                    leave 109:8 111:12 173:13,14,15 225:7    listen 194:1 199:19
                                          226:5
L­I­L 192:12                                                                      listening 91:22
L.D. 101:23                              leaving 19:8 108:20
                                                                                  live 10:17 57:15,16
Ladder(ph) 35:8                          led 60:3 155:7 213:18 241:2
                                                                                  lived 27:4 138:19,21,24
Laden 194:19                             left 17:25 48:12 85:4 86:23 92:15,16
                                          111:15,18,22 119:19 123:9 180:23
                                                                                  livelihood 204:6
lady 44:18                                187:12 214:25 228:15 230:1              lives 85:1 87:1
lag 128:19                               legs 163:1 164:19                        living 31:18 192:14
laid 48:10 241:5                         lesser 14:8                              LLC 212:3 215:17
lane 51:1 119:19,22,23                   let alone 123:17 242:9                   Lloyd 26:1 58:5,6 173:22
language 88:23 89:5 190:19 191:17        letter 66:21 69:9,11,12 177:19 178:6,8   located 111:14 198:25 221:10
 194:15 195:3,4,13,20 198:6
                                         letters 178:9                            lock 93:18,19 94:7 149:10
laptop 133:12 153:25 186:12
                                         Let’s 90:9                               locked 94:10 111:24 149:12,17 152:3
large 91:8 125:25 202:15 243:4
                                         level 13:9 37:5                          locking 149:14,20 152:14
late 15:22 19:10,11 63:7 141:23,25
 144:7,20 147:8 177:12 195:25 241:11     liability 157:19                         log 154:6,8 186:14,16

Latwayna 132:7                           lie 208:7                                long 48:4,11 52:11 73:25 76:9 77:9 78:7
                                                                                    105:18 106:25 109:21 116:22 117:12
Lauren 53:15                             lied 104:9,13
                                                                                    119:6 128:15 134:24 135:23 149:6
law 9:22 11:17,24,25 12:1,6,9 13:6,8     lies 109:11                                150:12 152:16 161:1,11 162:5,8 165:24
 36:8 53:22 55:4,16 60:8 77:16 79:7 98:18 lieu 8:13                                 167:14 170:24 194:23 201:9,25 207:7
 143:19 147:5 158:6 159:19 160:23                                                   209:20 236:5
                                          lieutenant 25:25 26:1 34:21 60:5 62:7,
 161:20 168:16 182:3,18 204:7,11,15
                                            11 63:21 82:6,11 88:8 89:21 92:20,22    longer 32:17 49:8 59:19 76:13,14 78:10
 212:7 216:8,9 226:5 230:1 236:24 237:17                                             118:10 165:13 189:7 190:6 214:6
                                            104:11 108:14,16 109:25 111:2,7,17
lawful 169:1 183:18                         112:17 122:18 171:21 172:22 173:15      looked 22:21 28:13 66:19 117:25 119:13
                                            175:24 176:6 179:21 180:7,21,24 181:17   203:24,25 224:16,18
Lawrence 33:4 35:3 64:14 68:17
                                            188:2 189:1,9,21 196:11 197:23 217:4,20
 104:10 180:2 188:19 195:17,19 196:10
                                            219:12 220:21 234:19,25 235:1 241:19
                                                                                    lookout 62:20

              Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 247 of 665
02­10­21                        White v Vance/5:19­CV­00467­BO                                                         COPY
Justin J. White                                                                          ∙Index: loosely..mind
loosely 91:12                            makes 174:1                               materials 37:8 38:14 161:21
Lori 243:3                               Makin 69:20 70:3,5 71:5 72:2 73:8,11      matter 8:6,16 78:18 83:8,10 88:20,23
                                          74:11                                     128:24 136:10 150:17 154:22 184:20
lose 77:10,13 176:8,12
                                                                                    203:12 204:5 214:19 215:25 226:9
                                         Makin's 70:6
losing 176:19
                                                                                   matters 173:17
                                         making 49:21 74:10
lost 31:20
                                         male 42:8 54:17 137:6 140:21 191:24,25 Mcgurl
                                                                                       9:6,11,12 10:20 97:15,17,18,22
lot 33:19 48:9 90:20,21 95:17 106:7                                                 144:25 145:4
                                          197:3 220:8
 114:2 143:6 150:3 160:4 196:14 228:21
                                                                                   means 12:18 95:13 171:2,10 195:12
 235:25                                  males 239:15,19
                                                                                    205:13
loud 180:22                              malicious 212:20
                                                                                   meant 28:2 113:8 133:10 192:9
Louisburg 18:14,25 33:23                 man 25:2 42:9 44:18 46:4 57:5 82:17
                                          91:4,9,16 93:9,12 94:9 110:5,22 112:21
                                                                                   measurement 139:10
lounge 56:20
                                          114:23 147:10 192:19 219:19 238:21,22    mediate 114:7 115:23,24
lower 153:3 162:11
                                         man­to­man 113:17                         medical 39:8 163:6 164:16 171:14
Luckily 120:2
                                         management 37:11 104:15 107:13            meet 179:22 181:1
lunch 55:24 56:14,16,17 57:14 74:24       123:14,18 163:21 164:3 206:14 219:18
                                                                                   meeting 221:4 222:11
                                          221:13 222:14 228:18 239:6 242:11
Luther 93:4
                                                                                   member 180:6
lying 224:25 225:1                       manager 28:21 214:13
                                                                                   members 21:8 44:4 53:21 75:21 175:6
lyrics 192:13                            managers 16:24                             220:15 224:24
                                         maneuver 151:2                            memory 54:9 81:24 140:12
                   M                     manipulation 122:25                       mention 15:14 16:4 58:19,20 88:14,15,
                                         manner 8:20 131:23 195:14                  19 190:2 201:7,12,15,17 216:12
mad 189:19
                                         manual 38:17 41:18 162:6,18               mentioned 15:11,16 17:25 19:22 25:23
made 35:6 68:9,24 71:7 100:18 103:4,5,                                              26:8 27:20 35:18,23 43:7 47:23 49:15
 11 123:14,15,18 124:6 149:17 155:23     March 23:12,13 117:5 126:9 127:11,13,
                                                                                    54:23 59:10 65:10,18 68:22 71:5 72:6
 157:9 172:25 174:19 196:21 198:14        18 211:5
                                                                                    84:16 88:17 95:15 128:18 141:17,20
 217:9,10 221:12 222:1,4,8,16 229:15     Maria 26:21 93:5 166:25 170:6              142:4 143:3 154:14 187:6 190:3 193:12
 230:17 237:23 238:4 241:21 244:11                                                  194:13 223:13 232:24
                                         Marin 32:9 62:25 66:14,22 76:1 92:12,
magistrate 46:2 80:15 138:8 150:20        19 93:2,7 108:3 109:10 112:18,20        merits 80:18
 164:25 172:17 237:10                     113:16,17,18,21,23 114:3,14,18,21,22
                                          115:21 116:8,11,18 143:8 217:17 240:22,
                                                                                  messages 57:1,3,8
Magistrate's 80:14
                                          23                                      met 21:2 26:20 55:10 66:5 177:11 181:3
magistrate’s 155:2 184:4 237:2                                                     197:12 222:14
                                         Marin’s 63:18 68:5 217:12,16
mailbox 198:15,25                                                                 methods 13:24
                                         Mark 120:23
mailboxes 199:7                                                                   Mexican 219:10 220:8
                                         marked 21:11 22:2 87:22 89:9 98:4,7
major 35:14 49:11 51:25 78:5,6 86:16,     101:3 104:5 107:22 120:13 125:3 126:2   Mexican­hispanic 218:24 219:1
 17,18,19 87:5,9,10,20 96:22 97:5,6       169:22 204:12,20 209:12 224:1 225:4
 105:9,14 133:1,3 134:12 135:7 136:20                                             Michael 9:6,11
                                          232:5,9 235:3
 137:16 185:3 231:14                                                              mid 177:11
                                         markers 154:13
majority 105:23                                                                   middle 10:7 90:10 103:17 105:5
                                         Martin 93:4 191:24 192:2 193:12 194:4,
make 14:22 64:6 71:17 78:15,17 86:21      14,17 220:21 221:2,15 223:23 238:13     midnight 170:21
 99:5 102:15,21,23 104:22 108:17,21
 112:18 144:7 146:1,7,16 168:17 172:6    Martin’s 99:18                            miles 116:3
 194:20 195:9,11 213:6 214:9 226:15      master's 12:11,16                         mind 38:2 86:9 131:17 144:12,13 179:14
 237:23 238:17,19                                                                   208:10 223:6 233:20

                Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 248 of 665
02­10­21                          White v Vance/5:19­CV­00467­BO                                                      COPY
Justin J. White                                                                   ∙Index: minimis..obligation
minimis 14:11,14                          multiple 50:7,13 52:6,20 85:2 88:25         non­sworn 199:5,8
                                           122:6 130:14 132:23 134:8 143:14
minor 42:5 49:11 75:25 76:1,3,21 87:7,8                                               noon 144:19
                                           168:22 182:8,9 185:20 186:18 195:25
 95:2 117:7 134:9
                                           221:1,3 231:20,21                          normal 72:13,19 76:15 151:25
minorities 220:2 239:15
                                          mumbled 135:21                              north 10:17 11:6,11,12 18:1 20:1 50:25
minute 119:8,9 165:12                                                                  55:6 116:14 135:1 154:7 186:15 203:19
                                          munition 13:19                               212:3 243:4
minutes 38:4 73:23 97:19 188:14 236:7
                                          munitions 158:8                             northern 84:24 86:12
miscellaneous 99:8
                                          mute 9:7 124:10,13                          notarized 27:1
misdemeanor 142:3 143:14 184:2
                                                                                      Notary 243:3,24 244:15,23
misdemeanors 236:24                                          N
                                                                                      note 125:19 203:3 245:4
misquoting 71:20,22
                                          named 226:10 244:18                         notebook 202:6,8,9,11,12,20 203:8,12,
missing 31:17
                                          names 49:5 117:1 142:15 154:8 228:17,        17,21,23 204:1
mix­up 185:7                               18                                         noted 124:20 126:25 244:10
mocking 192:3 193:17                      naming 226:1                                notes 40:2 203:2
model 133:15 185:23                       nasty 110:1,16 112:23 217:6,20,24           notice 21:17 134:1 145:2,8
modular 138:25 139:4,6                    nature 41:17 57:5 221:19                    noticed 117:14 149:9
mom 44:5,8 94:2                           NC 78:3 215:16                              notwithstanding 144:2
moment 210:5                              nearby 139:4                                November 18:3,15 19:10 42:23 59:25
month 99:3 101:17 193:9                   necessitated 226:1                           72:11 107:9 160:20 217:12
months 12:8 42:12 92:10 110:11 175:23 neck 163:1                                      Ns 192:14
 190:24 204:9 205:23 207:4,10,12 234:8
                                          needed 16:6,7,25 26:17,23,24 27:1           number 21:11 22:2,5 53:9 80:12,16
morning 141:23 142:1,7 144:8,19            28:19 37:1,5 59:19 105:8,21 189:7 190:6,    87:22 88:2 89:9 98:4 100:21 101:3 104:5
 179:22,24 180:8                                                                       106:12,14,19,22 107:22 120:13 125:3
                                           8 213:13 214:6
                                                                                       126:2 128:16 135:2 169:22 186:11,13,14,
mornings 144:20                           negative 92:5 204:11 226:23,24 227:1         17 204:20 205:9 207:19 209:12 224:1
mother 43:12,18 44:17                      229:8 235:19                                225:4 232:9
motion 93:24 225:7                        negatively 225:23                           numbered 243:13
Motor 49:2                                neighbors 139:1,3                           numerous 40:8
motorist 51:9 118:20                      Nicholas 234:22,23
Mount 11:11,12,13,16 17:25                night 69:25 87:16 117:20 128:1 139:25                          O
                                           140:2 141:11,23,24,25 142:1,7 143:15
mouths 97:4                                144:7,9,19,20 167:23 170:18,20 187:9       oath 8:14 27:16,18 183:13
move 26:22 76:22 98:7 101:5 105:19         240:17,22,24
                                                                                      object 31:23 38:18 71:18 124:16 129:20
 125:23 132:6 138:9 210:23 212:11,19
                                          nights 61:18                                 146:10 226:7
 237:14
                                          nighttime 87:8                              objected 124:17 126:24
moved 31:18 92:11 203:22
                                          noise 69:12                                 objection 39:7 71:10,18 126:25 144:25
movements 108:21
                                          non­attorneys 21:5 200:10                   objections 8:19 145:7 146:7,16 226:16
moving 25:13 39:13 52:22 78:2 107:24
 115:19 131:7 218:22 220:10 221:10        non­compliance 15:5                         objective 13:9 182:18
 241:16
                                          non­compliant 15:9 150:25                   obligated 175:1
multi­colors 199:20                       non­cooperative 15:9 150:25                 obligation 242:8


              Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 249 of 665
02­10­21                        White v Vance/5:19­CV­00467­BO                                                          COPY
Justin J. White                                                              ∙Index: obligations..paragraph
obligations 79:7,9,16                  160:1,2,9,12 164:10 168:16 179:16 204:7 ordered 241:23
                                       205:23 212:2 219:4 230:1 233:23 237:8,
Observe 19:1,13                                                                orders 96:4,6 169:2 183:18
                                       11,17
observed 84:23 95:3 132:23 190:25                                              ordinary 137:15
                                      officers 16:25 61:20 79:7 147:25 150:5
observing 32:10                        160:22 196:15 236:24 241:6              orientation 37:12,14 38:20,24,25 39:1,
                                                                                3 65:17 88:19 89:6 102:10 201:17
obsessed 182:19                       offices 109:4
                                                                               originator 63:5 67:3
obtain 210:2                          official 89:12 100:22 171:15 179:16
                                                                               Osama 194:19 223:21,22 224:13,15,17,
obtaining 212:9                       officials 228:17                          18,20
occasions 121:16,20,23                Olive 11:12,13,16 17:25                  other's 56:15
occur 207:14                          Oliver 132:7,8,9,11,18,19 135:14 136:17 outcome 184:10
                                       138:3 147:14 156:25 157:22 159:6,10
occurred 20:4 42:21,22 46:25 111:16
 170:8,13 177:7 187:23,25 194:8        164:12 167:16 170:4,6 171:7 178:22      outstanding 138:2 185:25
                                       179:3,11,24 180:17 181:10,17,19 182:19
                                                                               overrule 174:13,16
occurring 170:10                       183:17,22 184:14 185:12,18 186:3 187:4
                                                                               o’clock 117:20 181:5 188:14
October 132:8,13 147:18 159:10 167:17 190:2 206:12 207:14
 170:14 178:21 207:15,17 221:23       Oliver's 134:1 138:11 146:18 184:25
off­duty 56:24 57:2 188:16                                                                            P
                                           on­boarding 37:9,10,12 38:16,19 42:15
off­record 155:11 209:16                   on­the­job 32:3 38:25                   P­A­R­H­A­M 73:16
offence 237:7                              one­lane 119:21                         P­A­T­E­L 194:18
offended 203:8                             one­sided 175:12,19                     P­R 194:18
offender 184:22                            one­year 230:3                          P­U­R­A­V 194:18
offenders 18:12                            one’s 62:21                             P.C. 46:6
offensive 88:22 89:5 195:13                ongoing 205:21,24 206:2,10,18           p.m 233:5
offer 26:15 215:20,21                      online 27:3,5                           p.m. 70:22,24 74:23,24 75:1 97:21,24,25
offered 26:11                              onward 198:18                            98:2 124:12,24 125:1 127:22 144:5
                                                                                    145:22 155:10,13 165:2 170:16 186:25
office 8:7 15:22 17:6 19:21 22:19,24       open 62:16,17,19 147:10                  187:2 188:13 233:5 236:12 242:21,23
 24:19,23 27:16 32:3 33:14 34:16 35:17
 36:7 37:17,20,22 38:15 39:5,12 40:10      open­eye 213:15                         PACER 215:12
 41:12,18 42:1,4 43:2,24 45:7 46:11 49:7   opened 61:22 189:3                      pages 28:15 39:25 98:9 99:7,12 202:18
 50:17 52:10,16,23 54:24 56:6,9,17 57:21                                            211:15 243:14 244:5,8
 62:8 68:16 80:14 96:12 98:16 99:17,18
                                           operation 84:21
 100:13 101:20 102:6 105:11,16 109:9       operations 41:15 85:16 202:24           pain 166:7,14
 111:14,18 112:1,4,6 131:10 136:16                                                 panel 29:25 30:5
                                           opinion 134:9 145:20 208:11 220:5
 153:22 154:2,4 155:2 157:21 159:12
 163:18 164:24 178:17,19 180:17 182:15     opinions 239:25                         panic 164:15
 186:1 187:11,12 188:17,18,20,22,24                                                panicked 131:23 164:14
                                           opportunity 29:11,21 30:15 61:14,16,
 189:24 190:18 195:6 199:4,11 200:22        21 90:6
 201:12 202:5 204:3 207:8 211:2,8 212:5                                            paper 28:17 58:17 85:10 202:19 238:9
 213:11 214:5,25 215:14 216:6,14 222:13    Opposing 145:25 146:3                   papers 46:16
 224:24 227:4,9,13 230:2,10,19 231:13,     options 157:5
 21,25 232:17,21 233:22 237:20
                                                                                   paperwork 31:14,17 33:19 81:1,7,14
                                           oral 25:14 29:24 30:4 238:3,4 242:3      115:25 173:19
officer 11:18,24 13:6,7 14:22 18:8,15
 19:11 32:14 36:9 41:22 48:21 49:18      orally 30:16 41:25 82:14                  paragraph 88:1,3 90:10 91:6,7 94:23
                                                                                    96:2 103:18 105:6 155:20 170:24 171:1
 77:16 78:4 102:15 113:7,8 143:20 144:15 order 10:3 73:24 184:3,4 186:9 237:2
                                                                                    220:10 221:10 225:11,17
 147:3,5 148:2,10 150:7 159:18,19,22,24


              Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 250 of 665
02­10­21                        White v Vance/5:19­CV­00467­BO                                                       COPY
Justin J. White                                                                    ∙Index: paragraphs..policy
paragraphs 170:23                         perceptions 144:11                       physically 8:10 72:18,19 108:18 153:7,
                                                                                    8 162:2
paramedic 166:2,5,9                       perfectly 139:10
                                                                                   pick 140:17 141:2 142:22
paramedics 151:4 165:12,23,25 169:19 perform 103:20
                                                                                   picture 154:9 172:19 219:21
Parham 26:21 73:16 93:5 167:1 170:6       performance 32:20,22 34:7,12 66:11
                                           99:10 100:6 198:19 218:10,12,16,17      piece 112:24
park 148:21
                                          performed 192:12                         pinpoint 132:2 157:7
part 15:2 16:1,8,12 37:8 38:16 46:17
 84:24 85:15 86:11,12 95:25 103:12        period 107:3 142:6                       pitch 87:15
 105:17 110:3,7 122:23 161:21,22 171:1
                                          perjury 8:17 42:17 137:21,22 163:11      pitch­black 128:1
 188:15
                                          permission 211:9                         place 10:15 28:19 59:4 68:7,15 73:15,24
part­time 19:19 188:16                                                              121:14 129:13 143:7 152:11 156:21
                                          Perquimans 11:5
participating 8:9 10:12                                                             157:24 181:12 183:15,23 198:16 206:21
                                          Persall 73:11                             208:22 213:13,16 214:14 221:7 227:4,15
parties 8:18,23 36:7 212:13 243:17
                                                                                    243:8 244:6
                                          persecute 241:19
party 82:17 140:23 177:1,2 180:6 226:2
                                          person 8:14 15:1 23:3 55:1 56:12 71:6    placeholder 125:24
pass 119:17                                80:21 107:11 109:15,24 121:13 135:4     placing 162:10
past 75:16 124:6 174:9,17 199:13           145:21 173:16 181:24 182:14,15,17
                                           186:19,21 202:3 217:23,25 237:2,4,8
                                                                                   Plaintiff 22:5 225:22 226:3,5
Patel 190:24 191:16 192:4 193:17,18,22
                                                                                   Plaintiff's 225:20
 194:13,18 223:14 224:11,13,25            person's 25:18
                                                                                   plan 218:4,5
path 168:14                               personal 18:22 19:16 56:1 66:10 73:5
                                           75:24 134:15 136:14 199:8 203:2 218:16, plans 179:3
patrol 32:24 33:1 34:15 35:4,12,16
                                           17
 59:21 64:14 78:4 84:24 103:7 108:13,14                                            plate 132:24 133:11 134:25 135:1,2
 109:2,5 110:15,25 111:18,19,22,23        personality 92:24                         184:9 185:6
 132:23 151:24 154:24,25 155:15,17
                                          personally 132:15 231:23 244:18,20       play 58:19 112:21 127:1 128:2 194:3
 173:23 190:10 199:2 200:24 221:16
                                          personnel 20:24 37:11 39:23,24 40:5,14 played 201:7
pause 127:3 128:5                          67:18 98:21,23,25 99:1,14,17,24 100:4,5
                                                                                   plays 128:4
pay 77:19 240:6                            101:18 102:3,7,8 199:5 203:11 210:17,20
                                           211:10 212:4,25 214:8                   pleasant 158:19
PC 85:24
                                          persons 165:11 218:24 219:1,14,16        pleasure 175:15
PDF 40:19
                                          pertains 102:13                          point 28:3 31:24 42:18 51:4 80:1 86:25
peace 13:10 14:2                                                                    107:17 108:21 115:9 118:11 138:6
                                          pertinent 43:4
Pearsall 73:11                                                                      145:12 157:6 164:11 165:16 166:11,24
                                          Peter 22:6 25:1 57:24 195:2 221:23        183:21 196:2,3 226:11
penalty 8:16
                                           223:2
                                                                                   pointed 79:21 103:18
people 45:23 52:4,23 54:8,22 60:7 64:22
                                          ph 69:20 73:11
 76:12,13 83:19 84:17 90:13 92:4 97:4                                              pointing 103:21
 115:6 137:11 139:8 142:15 143:4 153:23   philosophy 133:14 185:23                 points 26:4 97:17
 154:8 185:24 191:16 192:8 217:14,20
                                          phone 27:6 57:6,7,8 72:15 73:5,7,8
 219:10                                                                            police 13:6 16:24,25 50:3 55:11 135:13
                                           82:15 91:19,22 109:15,24 110:1,14
                                                                                    147:3 160:23 164:18 212:1,2,3 214:13
people’s 85:1                              112:15,22 114:4 173:11 179:22 187:7,9
                                                                                    215:16 227:17 229:24
                                           216:15
pepper 13:19 15:11,12,14,16,17,19,21,                                              policies 37:15,16,19 39:3 40:10 41:25
 23,25 16:1,4,8,11,15,17,18,20 17:5,12,17 phonetic 54:12 71:6 106:24
                                                                                    43:1 47:21,25 49:14,19 195:25
 157:14,17 158:11,21 159:7,9,15,23
                                          photo 154:12
 160:2,12 161:7                                                                    policing 133:14 185:22
                                          physical 14:9 169:2,9
perceive 158:9                                                                     policy 38:17 39:4,11,17 142:18 157:19
                                                                                    158:9 206:7

               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 251 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                      COPY
Justin J. White                                                                                ∙Index: Pool..push
Pool 54:7,25 221:17                       print 154:1                              protected 176:25 177:18 178:10 181:15
                                                                                    215:6
Poole 57:11,25 58:11,18 91:22 104:8,17, printed 154:3
 18 108:15 111:1 112:15,20 113:18,21                                               protecting 13:10
                                          prior 21:16 24:18 67:25 72:5 130:4,6
 114:19 115:15,16 116:4,15,18,20,22
                                           156:11 157:5 190:24 191:17 238:5        protection 175:17
 188:3 191:1,6,8,13 200:11 201:7,20,22
 220:22 221:16                            priority 95:1,6 103:5                    protective 198:10
Poole's 116:21                            prison 33:21                             protocol 158:10
pop 73:19                                 prisoners 160:17                         protocols 158:9 169:8
portion 198:3                             private 45:19 202:3                      provide 8:14 17:15 28:25 36:24 51:9
                                                                                    78:19 157:21 163:8,15 167:6 182:14
position 18:25 22:20 24:14 27:17          privilege 226:8 230:25
                                                                                    217:19
positions 14:10                           probability 67:22
                                                                                   provided 16:23 17:7 21:1,15 32:23,25
possibility 118:7                         probable 52:8 80:19 237:13,14,15          34:8 37:5,16,18,20,22 39:3,6 41:19 62:6
                                                                                    89:20 116:6 121:6 135:12 202:8,9 240:1,
possibly 17:17 40:9 71:6 171:22           problem 36:5,9,11 61:19,23 66:9,24
                                           67:1,2,20 175:14 220:1 228:6 234:9       2
potential 26:24 212:23
                                          problems 34:23 62:22,23 64:18 74:4       providing 39:17 235:19 240:2
power 78:17
                                          Procedure 146:6,15                       provision 79:12
practice 81:11 96:2
                                          procedures 37:15,17,19 42:3 47:22,25     provisions 37:25
practices 41:25 42:3 43:1 49:14,20
                                          proceed 229:18,19                        provocative 111:8
praised 95:22 218:10,11
                                          proceeding 8:10,11,12                    proximal 171:1
precedes 100:11
                                          PROCEEDINGS 8:1                          proximity 139:2
predated 175:23
                                          process 12:3 24:9 26:15,19 29:23 37:9,   public 12:14 13:1,7 18:2 20:2 87:6
preparation 20:16 21:6                     10,12 38:17,20 39:1 41:7 42:15 53:23     105:10 114:5 115:22 160:13 163:9,23
                                                                                    179:16 243:3 244:15,23
prepare 20:10                              60:5 79:24 80:10 151:23 156:24 175:16
prepared 10:21 20:12 166:25
                                           212:19 238:14                           publicly 215:10,11 216:3
                                          processes 38:21,24                       puff 199:21
presence 13:18,25 102:19
                                          processing 164:25                        pull 48:13 51:2,6 69:2,5,6 80:16 97:6
present 8:11,23 9:12 21:5,8 28:8 72:18,
                                                                                    120:15 133:13 134:23 149:13 185:21
 19 169:24 189:24 237:9                   produce 126:16
                                                                                    189:12,13 204:17 209:10
presentable 27:11,25                      produced 126:10
                                                                                   pulled 33:14 48:14,17 50:6,13,14,15,18
presented 28:11 29:11,18,20 30:14         production 22:7                           66:19 85:6 87:13 121:8 149:15 162:6,19
 122:11                                                                             166:4,19,22 189:10
                                          professional 27:10 74:9 136:4
preserving 13:10                                                                   pulling 48:16 52:4 95:14 113:23
                                          prompted 184:24
pretty 10:1 48:10 112:24 134:5 161:10                                              Purav 194:18
                                          pronounce 196:6
 163:20,24 165:6
                                          proof 227:8,11 233:10,16,18              purple 198:15,24 199:17,19,21 239:10
prevent 14:2 180:15 204:14
                                          proper 157:18 208:7 214:8                purpose 60:11 64:22 210:19 232:14
prevented 225:22 226:18
                                          property 45:19 147:19                    purposes 14:4 16:3 24:21 101:8 202:21,
preventing 185:15 235:12                                                            22 203:5,10 212:8 244:21
                                          prosecute 241:20
previous 23:15 24:3 79:21 91:1 96:4,6                                              pursuant 76:15 226:4
 215:1                                    prospective 226:25 227:10,13 229:22
                                                                                   pursuit 136:5
previously 24:6 30:14 33:22 34:11 78:3 prospects 207:25 225:24 226:19
 91:2 98:7 106:5 117:10 144:17 149:23                                              push 154:24,25
                                       protect 87:6 96:24 105:15
 185:1 214:17 228:4 234:3 240:1

              Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 252 of 665
02­10­21                        White v Vance/5:19­CV­00467­BO                                                          COPY
Justin J. White                                                                               ∙Index: put..regard
put 46:1 63:4 68:2,4 85:1 90:25 91:1      re­certified 229:25 230:5                 recommend 121:17 122:9,22 150:19
 92:10,13,24 94:3,4 115:25 116:21 119:3
                                          reach 216:2                               recommendation 122:13 168:18
 121:25 123:13,16 133:21 134:5 150:19,
                                                                                     174:10,17
 22 153:2,11 162:19 185:12,17 238:8       reached 24:11,12
 239:8                                                                              record 8:4,22,23 10:5 20:12 38:9,12
                                          react 33:13 118:15 136:3 152:20 164:13
                                                                                     53:20 70:21,24 74:13,21,23 75:1 97:13,
putting 87:1                               191:6
                                                                                     24 98:2 100:10 124:12,21,23 125:1
PVA 135:18                                reacted 191:9                              136:22 155:8,9,12 163:9,24 165:1,2
                                                                                     184:15 186:22,24 187:2 215:24 233:4,7
                                          reaction 75:7
                                                                                     236:11,14 243:14 244:5,8
                    Q                     read 29:1 37:24 90:2,3 167:14 171:5
                                           244:4 245:8                              record­keeping 101:8
question 23:17 31:25 39:6 52:1 63:7
 65:13,15,16,23 82:12 90:17 93:2 99:23    reading 88:4 170:22 185:5 243:20 245:3 recording 122:15 132:3 133:8 134:23,
                                                                                     24
 110:20 114:23,24 129:21,23,24 130:14,    ready 60:7,13 120:20
 20 145:11,14,18 146:4 147:13 151:22                                                recordings 122:15 163:22
 159:3 191:14 196:25 197:4 205:16 208:9
                                          real 75:10 77:8 166:8 242:15
                                                                                    records 66:19 74:15 99:21 211:22
 211:19 214:18 218:6 223:1 226:14         realize 82:16 157:2                        215:10
 233:13 235:19 240:3
                                          reason 11:20 31:16 34:4 43:17,18 52:8     recruiter 210:2
questioned 117:11 120:24 188:8             57:22 59:21 64:16 94:11 103:20 105:25
                                           106:1 127:20,23 129:5 171:12 190:13      recruiting 233:23
questions 26:2,5 27:6 33:7 75:3 123:4
 131:16 188:9 190:7 218:18 233:2,8
                                           200:17,18 215:19,22,23 216:3,4 220:4     rectangular 202:16
 236:6,17 242:17,19                       reason(s) 245:5                           red 102:18
quick 185:3 231:17                        reasonable 147:9,12 213:6 214:12          redirect 236:8
quickly 70:16 85:22 118:25 119:4,5        reasons 75:10 113:5 134:15 239:20         reduction 150:20 168:18
 137:14 138:1                              241:10,20
                                                                                    refer 84:21 85:16 146:5,14 149:3 152:17
quiet 189:23                              reason’s 44:10                             161:24 195:1
quote 179:21                              recall 16:8 21:22 23:19 26:6 30:22 51:10 reference 26:24 27:1 43:10 104:25
                                           52:19 54:1 81:19 104:2 105:17 110:7       108:8 110:21 113:10 120:23
                                           131:25 132:25 134:6 146:20,21 147:1
                    R                                                               referenced 158:10
                                           170:10 176:11 194:23 195:4 196:20
                                           236:4                                    references 204:12 226:23 227:1 229:8
race 26:8 65:9,17 88:14,15,16,17 177:17                                              235:19
 195:9,21 201:7,12,13 217:21 219:24       recalled 49:16
                                                                                    referencing 224:17
racial 88:22,24 190:19 191:22 223:16,19 receive 32:3,6 81:1 85:10 237:4
                                                                                    referred 34:15 54:16 161:25 194:17
racism 203:15                           received 32:8 43:11 47:23 100:24
                                           126:15,23 148:3 178:25                   referring 35:20 36:1 37:11 42:16 78:23
radio 48:18 50:20 63:15 95:20,23 107:18                                              82:8 83:3 91:17 92:4 104:13 108:7
 114:4 115:22 116:11,15,17 132:4 135:7    recently 232:4
                                                                                     113:12,14 156:1,16 175:20 178:13 180:1,
 184:9 185:4                              reception 23:1                             3,9 218:9 224:19 227:1 234:12 238:1
radioed 132:24 133:10                                                                240:7
                                          recess 38:3,10 70:22 74:24 97:25 124:24
Raleigh 11:11                              186:25 233:5 236:12                      refers 114:6 133:1
rammed 238:21                             recognize 89:18 210:25                    refresh 140:11
ran 230:3 242:13                          recognized 56:7 112:12 239:14             refusal 124:5
rang 112:15                               recollect 194:11                          refuse 36:10 123:10,12
Ray 54:11 173:13,14 188:19 241:4          recollection 52:12,17 103:23 165:5        refused 123:5,8,11 124:2,18
                                           194:7,8 207:13
Ray’s 61:24 67:23                                                                   regard 118:17 187:5


                Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 253 of 665
02­10­21                          White v Vance/5:19­CV­00467­BO                                                       COPY
Justin J. White                                                                  ∙Index: registration..rights
registration 134:19                         replied 111:3                            respectful 217:5 218:1 239:22 241:5
regret 109:10 183:10,11                     report 19:1,13 37:2 41:14,15 44:16,17 respond 36:14,18,19,20 48:8 82:24 90:7
                                          84:21,22 85:16,17 117:13 125:11,12       192:24,25
reimbursement 232:13,15
                                          134:4,16 138:17 140:9 149:4,5 150:13,19
                                                                                  responded 132:2 167:8 191:13
reinstated 24:6 33:22                     151:18 152:17,18 153:2,11 158:5 172:6,
                                          15 173:12,13 202:23,24 204:12,24 205:1 responding 113:24 131:8 219:3 241:13
related 72:1 126:15,18 181:7,9,13
                                          208:19 226:20 228:20 234:4,5 238:23
                                                                                  response 22:6 136:3 150:16 178:10
relation 148:21
                                         reporter 8:3 9:2,5,9,13 10:4,11 21:14     242:7
relationship 56:1 64:18 65:25 70:6,8,9    38:8,11 70:20,23 74:22,25 97:23 98:1
 74:6,9
                                                                                  responsibilities 18:10,25 19:12 34:17
                                          124:11,22,25 126:5 127:1 155:9,12        35:19,20,21 77:11 185:14
release 209:5,8,21 210:17,19 211:1,6,12, 186:23 187:1 225:12 232:5 233:3,6
 21 212:4,11,14,17,22,24                  236:10,13 242:20                        responsibility 34:18 120:1,4 129:10,15
                                                                                   169:20
released 212:24                          reporting 8:12,20
                                                                                  responsible 68:15 114:15
releases 212:8 214:15 230:4              reports 49:6 50:16 52:10,16 100:22
                                          138:17 140:5 149:4 151:16 163:4 165:25 rest 92:3
releasing 213:2                           167:15 170:18 176:9                     restorative 12:22
relied 162:20 163:13                        represent 9:21                           restrict 180:13
relief 76:3,7,15,18 209:8                   representing 215:25                      result 116:14 168:11,19,21 205:17
rely 52:10 150:12 162:18                    reprimand 81:17 89:12                    resulted 151:1 242:4
remain 57:10                                reprimanding 81:19                       retail 19:19
remarks 221:12                              request 15:23,25 106:20,21 126:15        retaliation 181:13 216:5
remember 20:3 22:25 23:11,18,24 24:1,        139:19,22 183:18 214:8
 3 26:2 27:21 28:13,23 29:3 30:6 31:6
                                                                                     retaliatory 181:14
                                            requested 15:24 16:13 101:18 139:20
 39:16 40:11 42:20 43:2,5,9 50:24 52:4,12    140:16 222:21 243:20                    retired 78:5,6 133:3 223:8
 53:13 54:3 73:6,7,10 74:5,10 84:12
                                            requests 22:7 126:14,18                  return 41:16 80:21 237:19
 85:13,18 91:3,10 103:21,24 105:12,13
 106:3 108:6 109:20 111:5 113:1 117:5,7,    require 14:3                             returned 136:15 200:5
 17 118:11 127:9,12 131:8,13,15,24
 132:5,20,22 134:17,22 135:3,6,15,16        required 79:8 86:16 157:20 182:1 189:7 revealing 20:8,13
 136:1 138:13 140:9,15 149:1 161:4,5         215:15                                reverse 119:3
 162:9,10,13 163:4,6,12 164:8,9 165:8,10,   requirement 211:24                     review 20:14,16,21,24 24:16 25:14,23
 18,22 167:3,7,8 170:15 171:22,24 172:1                                               26:9 29:24,25 30:4 37:7 38:16 39:15
 176:5,7 184:17 188:6 195:23 197:6,7
                                            reread 127:15
                                                                                      41:11 69:7 74:15 80:16 89:14 98:8 99:1,
 199:22 202:1,17 203:10 206:25 216:21       rescinded 197:10 215:20                   13,24 101:6,18 104:20 107:25 120:16
 223:19 225:1 236:2                                                                   125:7 169:25 204:23 210:5,13,21 211:17
                                            residence 10:16
remembered 73:18                                                                      213:5 217:2 224:6 225:18 232:6 237:11
                                            resist 156:25
remembering 16:7                                                                     reviewed 20:15 38:14 39:23 40:13
                                            resistance 168:12 169:1,3,7,10            41:10,14 98:22 99:13,16 100:25 210:8
remorse 76:19,21                            resistant 153:13                         reviewing 40:9,10 105:3 173:18
remote 9:13                                 resisted 152:25 168:10 169:5 173:7       Riceland 25:19
remotely 8:12 9:5                            213:25
                                                                                     ricochet 157:24
remove 131:6 171:16 209:1                   resisting 153:6,7,8 155:5 157:3 164:22
                                             169:1                                   ride 59:21 189:16,20 190:9 200:24
repeat 65:16 130:20 135:24,25 151:22
 184:21 233:13                              resistive 15:8 150:24                    riding 48:14 52:3 75:18 217:17
repeating 36:6 167:13                       resources 28:20 37:11 98:19              rights 98:17 136:11 175:16,17,18


              Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 254 of 665
02­10­21                        White v Vance/5:19­CV­00467­BO                                                           COPY
Justin J. White                                                                              ∙Index: rise..severe
rise 226:2                                S­U­T­T­O­N 235:1                         sends 213:6,7
risk 133:21 143:22 144:23 145:19,23       S33 63:14                                 senior 45:12 54:17
 157:25
                                          safe 49:25                                sense 156:25
risks 143:20                              safety 13:7,10 18:2,15 20:2 87:6 133:21   sentence 102:13 105:20 193:14
risky 143:24 144:4,6                       157:25 160:13
                                                                                    sentences 121:15 122:10
road 43:4 73:16 76:14 81:14 87:5 116:8, Saturday 86:1                               separate 61:3 94:15 102:6,8
 9 119:21 138:22
                                          save 96:24                                separated 62:15
roads 93:5                                scared 94:12                              separation 204:13,24 205:1,16 226:20
roadway 121:2                             scene 14:24 123:14,15 150:6 165:10,17,     234:5
Roberson 53:9 54:10,11,12 63:7,9,24        18,19 167:3
                                                                                    September 18:3 99:2,3,16 101:17 107:8
 64:25 66:8 92:20 96:9,18 104:24 106:21
                                          scheduling 38:3
 107:12 218:9,14 238:24,25 240:21,23                                                sergeant 32:9,13,16 34:8,13 35:2 41:22
 241:17                                   school 11:4,5 53:23 140:19 141:3 148:6     47:24 48:19 49:10,15 51:16 52:3,7 53:2,
                                           156:5                                     3,5,8,18 54:6,11,12,16 60:4,24,25 61:1,
Roberson's 60:24 107:7 240:13,15                                                     11 63:3,7,8,18,24 64:20,21,24,25 65:4
                                          Science 12:11
Roberson’s 54:16                                                                     66:8,14 68:5,6 69:1,13 72:10 75:4,22
                                          scope 226:11                               76:1,18 77:1,11 85:12 86:5 92:12,19
Robinson 9:3,4,13 31:23 38:1,6,18 65:4
                                                                                     93:2,7 96:9,17 104:24 106:21 107:7,11,
 70:15,19 71:10,16,20,25 101:7 123:1      scratching 44:23 45:5
                                                                                     12 108:3 109:10 111:25 112:7,15 114:7,
 124:10,14,15 126:6,10,17,23 129:20
                                          screaming 152:2 166:18,20                  22 115:13,15 116:2,19,20 117:24 120:22
 145:12,24 146:2,8,12 210:4 226:7,13
                                          screen 21:15 112:25 125:24 131:7 209:2     121:2 122:16,20 140:16,17 142:21 148:4
 236:7,16 242:16
                                                                                     155:24 165:13 166:11 176:3,4,6 183:1,7
rode 32:8,14 53:2 61:17 217:22            scroll 21:20 22:10,13 89:16,19 90:9        186:4 188:2,4 191:24,25 194:17 195:24
                                           98:11,12 211:25 225:12,15                 196:3 218:9,14,18 220:20 221:2,15
role 54:1
                                          scrolling 22:10                            223:23 231:9 238:11,12,14,24,25 239:11
roles 53:24                                                                          240:13,14,15 241:7,17
                                          SEAL 244:25
romantic 70:8                                                                       sergeants 51:24 52:2 191:21 218:10
                                          search 141:10,17,20 184:25                 221:6
room 8:11,23 10:18 25:24 82:17 108:15
 109:2,6 110:25 111:12,19,22 199:2        searched 232:23                           Sermons 46:1
 221:16                                   searching 186:11                          serve 41:16 50:5 80:2,20,21 81:4 85:18,
rotated 76:11 162:12 240:16               seat 85:3                                  22,23 110:16 139:18 141:6,15 143:21,25
rotating 162:17                                                                      144:4 145:21 155:25 156:6,8,11 181:23,
                                          seconds 115:11 119:9 127:16 128:16         24 182:13,21,22,24 183:5,8,12 184:1
rotation 240:24                            233:20                                    237:16,18
roughly 171:24 172:1                      secretaries 199:8                         served 46:7 81:6 86:2 141:9,11,24
rude 110:1 217:6,20                       secretary 99:19 109:3                      142:5,6,8,20 143:8,11,14,15 144:16,18,
                                                                                     22 186:1
Rule 146:6,15 222:11                      section 225:18
                                                                                    service 59:19 114:5 133:25
ruled 226:9                               secure 209:4
                                                                                    services 58:11 132:2 163:21 164:2,16
rules 9:14 205:18                         securing 225:23 226:18 235:12              182:7 189:5,6 190:5 200:23 214:5
run 45:24 134:18 196:16                   security 19:11 205:9 207:19               serving 13:9 46:15,16 49:21 90:12,23
running 106:1                             seek 16:20                                 91:5 110:19,22 111:4 181:19 183:10
                                          seeking 214:19                            sessions 21:6
                    S                     seeks 226:3,5                             set 22:6 24:24 27:7 241:19 243:21
                                          send 16:25 57:1 125:25 134:24 209:5       severe 134:12 225:24
S­H­E­F­T­A­L 54:21

               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 255 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                         COPY
Justin J. White                                                                         ∙Index: sexual..socially
sexual 65:17 74:10 88:19 89:6 201:17        She’s 87:17                               signing 27:21 211:11 243:20
shaking 94:5                                shift 32:10 48:2,20,22 53:21,25 54:8      signs 43:22 114:9
                                             60:24,25 61:24 63:18 64:7 65:7 66:4
share 21:15 126:5 131:7 132:4                                                         silenced 92:15
                                             67:23 68:5,6,8 70:2 72:10 76:1,2 77:12
shared 125:24                                107:7 113:23 114:3,16 122:1,6 141:24     similar 12:20 44:4 125:18,22
                                             142:1 143:15 144:18,19 167:23 170:20
Sharika 9:3,12                                                                        simply 58:20,21 59:18 92:14,16
                                             175:25 198:12 217:12,15,16 240:8,9,12,
Sharon 26:1 34:20,21,22 35:3,7,9 36:2,       13,14,15,20,22,24,25                     sincere 34:2
 19 173:15 188:20 189:1,9,21
                                            shifts 78:16 240:16                       sincerity 114:9
Shaw 11:10 19:8,17
                                            shit 141:4                                singing 192:17,18
she'd 153:3
                                            shook 93:23 94:12                         singling 33:2
sheet 202:19
                                            shopping 56:20                            sir 30:2 65:16 81:9 97:16 104:7 119:2
Sheftal 54:19                                                                          129:2
                                            short 201:25
Shelton 231:14                                                                        sirens 114:1 116:12 135:16 165:15
                                            shortly 27:7,13 128:17 214:4 216:18
sheriff 13:7 25:1,4,9 27:8,20,22,24 28:6,                                             sit 173:2 174:6
 7 30:21,22 33:3,9,15,16 35:5 37:23 41:6,   show 95:20 114:9 137:6 153:15,25
                                             232:4,6                                  site 45:17
 24 42:2 43:1,11,14 44:19,20,23,25 45:2,
 4,5,9,14,17,22,25 46:4,9 47:4,13,17        showed 76:19,21 118:1 136:21 161:7        sitting 9:23 76:13 116:7 188:20,22,23
 51:19,25 57:24 58:9,10,25 59:3,7,20         165:18 212:23                             192:18 194:9 236:5
 64:1,2,5,8 67:24,25 68:12 78:3,14 79:10,
                                            showing 43:19 118:6 185:4,5               situation 14:1,2 36:20,25 76:8,10 84:2
 11,14 80:8 81:17 82:4 83:15,25 84:12,14,                                              86:15 97:5 110:10 113:15 115:20 129:9
 15 87:11 96:20 99:18 103:13 104:1          shown 26:25                                139:21 144:15 151:10 154:16,18 156:15
 114:13,14 118:18 123:21 146:18 148:13,
                                            shows 117:24 184:21                        183:19 230:13 242:1
 15 163:18 172:24,25 173:4 174:1,4,8,12,
 16,21,23 175:1,16 176:23 177:5 178:1,18    shut 92:14 115:5,6                        situations 131:14
 179:20,23 180:10 181:1 189:6,24 190:5,                                               skinny 137:7
                                            Shutting 241:12
 14 195:2 196:12,22 197:7,10,12,16
 200:23,25 205:2 206:8 208:7 209:5          sic 65:8 100:9 109:12                     skip 127:2 163:2
 212:24 218:23,25 220:12,14 221:4 226:1     side 61:25 81:13 109:2,5 115:12 138:22    Skipping 22:4
 233:22 234:18 235:2 238:7 241:24            149:10 183:25 186:15 242:9
 242:12                                                                               slam 92:16 115:10 118:22
                                            sign 22:14,15 28:9,20 29:19 89:25 90:5 slammed 178:2
Sheriff's 8:7 15:22 19:21 24:19,23         102:18 122:11 123:6,8,10,11,12,24
 28:18 31:19 33:14 34:16 35:17 36:7        124:4,5,18,19 197:16,17 209:22 211:6,23 slender 137:8
 40:10 41:12 42:1,4 52:10,16,22 56:6,9,16 212:8,10,18,22 214:17,19,21 230:4
 68:16 79:3 99:17 100:13 101:19 102:6                                              slightly 120:19
                                           237:16
 131:10 136:16 153:22 154:2,4 180:17                                               slow 51:3 86:1 118:24,25 119:14
 182:15 186:1 187:12 199:4 207:7 211:2,8 signal 86:22
 212:5 222:13 226:6 231:21 232:17,21
                                                                                   slowly 108:25
                                          signaling 93:24
 233:21                                                                            slurs 88:22,24 190:19 223:16,20
                                          signature 28:18,19 89:22,24 106:15
sheriff­specific 39:15                     123:13,16,21 205:12 207:19 209:24       Smile 192:13
sheriffs 221:12                            244:13                                  sneaky 93:9,11
Sheriff’s 17:6 22:19,24 32:3 37:17,20,      signatures 40:2 124:7                     snitch 62:21
 22 38:15 39:12 41:18 43:24 49:7 50:17      signed 29:1 31:7 46:7 84:15 90:2          snow 199:25
 54:24 57:21 98:16 105:11,16 157:21          123:15,19 124:3 211:25 212:17 214:15
 159:12 164:24 174:9 178:18 190:18                                                    snowball 199:21
 199:11 201:11 202:5 204:3 213:11           significant 120:3
                                                                                      social 12:21 205:8 207:19
 214:25 215:14 216:6,13 224:24 227:3,9,     significantly 35:15 181:13
 13 230:2,10,19 231:13,24                                                             socially 9:1


               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 256 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                           COPY
Justin J. White                                                                            ∙Index: soft..stopped
soft 13:17,18 14:7,8,12,13,18,20 151:1    speed 51:5                                starting 156:25 227:21
 158:13 164:23
                                          speeding 52:5,13,18 86:25                 starts 196:7
somebody's 86:24 105:15                   spell 10:7 25:18 54:20                    state 9:16 10:5 18:11 34:18 78:6,7 88:13
someone's 96:24                                                                      101:8,9 116:6,23 160:15 203:13 208:10
                                          spelled 132:7
                                                                                     214:21 216:10 243:4,9 244:16
something's 219:21                        spend 56:14,22 57:14 72:12
                                                                                    stated 34:11,13 36:3 44:11 47:13 50:12
Something’s 62:12                         spending 56:21                             57:24 58:5,8 99:15 109:16 110:14 117:10
song 192:11,17,18 194:11                                                             120:25 140:2 162:10 172:23 173:12
                                          spent 72:17
                                                                                     183:1 215:23
sort 50:1                                 spine 163:1 164:19
sorted 45:7                                                                         statement 9:1 33:12,13 90:18 92:10,13
                                          split 53:25 62:15                          95:24 96:10 101:12 104:14,24 107:15
sought 17:2                                                                          108:3,11 109:8,11 110:8,9 111:3,10
                                          spoke 33:18 42:8 84:3 105:7,20 107:13
sound 60:1 100:21                          112:23 187:6,8 188:1 202:1,2 228:16       118:3 121:22 122:10,11,22 124:18,19
                                           229:15 235:7,22 237:22                    130:7,16,19 132:11 183:4 217:9 218:13
sounding 151:20                                                                      220:19,24 224:10,12,23
                                          spoken 42:12 235:5
sounds 60:2                                                                         statements 26:24 27:1 90:7 97:8 147:14
                                          spontaneously 114:12 174:2                 198:14 222:1,4,8,16,18,19 223:4 238:11,
Soup 92:7,17,21,23,25 94:16
                                          spray 13:19 15:11,12,14,16,17,19,21,23,    17,19 239:24
south 50:25 116:15 154:8 186:16
                                           25 16:1,4,8,11,15,17,18,21 17:5,12,17    states 220:11
southbound 51:1                            157:14,17 158:11,21 159:7,9,15,23
                                           160:2,12 161:6,7,8                       stating 8:21 129:7
southern 12:12 27:2 86:11 116:4
                                          sprayed 17:18,19,20                       stationary 119:25
spaced 139:7
                                          spraying 161:5                            stationed 117:3
spare 80:17
                                          squad 52:25 53:4,9,10,13 54:4 59:25       statute 79:13 153:20
speak 41:25 42:2 45:6 140:15 154:20
 178:21 187:10 220:17 229:6,10             75:5,8,22 85:13 240:4                    statutory 79:6,9,15
speaking 38:22 43:14 46:20 71:17 92:1     squads 52:23 53:4                         stay 30:11 51:7 56:2,4 112:2
 146:7,16 151:25 171:23 226:16            square 202:16                             stayed 56:24 77:13
speaks 220:5                              squirm 153:9                              stays 57:16
special 40:2 212:3 215:16 227:17 229:24 SR 53:24 54:1                               steady 157:23
specific 14:16,19 26:5 28:24 29:4 30:10 staff 25:5,8 175:6 180:6 220:15 221:3       step 108:16 151:7
 31:12 39:4,12 49:5 52:7,17 63:6 81:24
 93:1 95:8 100:24 102:16 103:24 104:1
                                          stand 183:4                               step­by­step 162:4
 114:10 132:20,22 134:15 142:15,18        Standard 209:6                            stepping 22:17 162:17
 143:16 157:6 160:3 162:16 193:10
                                          standing 111:24 121:5 135:17 188:23       steps 162:16
 194:22 195:4 196:20 216:23 219:11,17,
 24 230:12,17,21,23                       standpoint 144:14                         stock 46:13
specifically 15:25 17:7 49:4 91:25 96:8   stands 205:15                             stomping 92:15
 99:20 100:2 165:7 215:17 224:16 234:13
                                          starred 39:20                             stop 10:24 48:25 52:9 80:24 81:25 82:1,
 239:15
                                          start 11:2 37:13 38:25 43:13 100:9,12      9,18,24 86:17,21 90:23 91:4 102:17,18
specifications 31:1 52:19                  115:7 119:4,6 152:6,9 175:11 209:18       103:21 105:21 106:2,12,13,14,18,19,22
                                                                                     110:22 111:4 119:10 128:10 183:22
specifics 30:13 167:13                    started 19:9 29:17,19 32:2,7 38:14,24      184:12,24 185:17,20 233:11,17
specifies 79:13                            39:13 41:10,12 45:5 53:1 54:23 75:18
                                           110:15 152:19 157:1,3,8 166:18 202:4     stopped 48:24 52:17 65:2 73:14 86:4,16
speculate 41:3                             239:7                                     102:24 105:10 118:19,20 121:13 137:12
sped 51:4                                                                            138:3


              Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 257 of 665
02­10­21                        White v Vance/5:19­CV­00467­BO                                                        COPY
Justin J. White                                                                        ∙Index: stopping..Taylor
stopping 52:13 84:19 96:2,12,15,22        suing 179:14 180:13,14                     swear 80:17 237:11
 121:17,21,24 122:2
                                          summer 53:23 177:9 193:8,10,11 221:8 swearing­in 27:9
stops 48:19 52:6,20 86:14 100:20          summon 236:25                              switch 35:6,7 67:11
 102:14,21 105:9,22,23 106:7,9 107:17
 122:4,7                                  summons 45:3 46:1,8 80:2,9,11,13,17,       switching 33:5
                                           20,23 81:4,6,21 82:19 83:16 85:19 88:12
story 121:6                                                                          sworn 9:16 25:10 27:1,9,12 159:19
                                           90:12,24 91:5 96:3,16 100:19 110:16,19,
                                                                                      160:23 199:4,8 243:9
straight 151:2 162:21,23 168:24 214:3      22,23 111:4 184:3 219:19,21 236:19,22,
                                           23 237:5,7,9                              symbols 199:17
stream 157:23
                                          summonses 81:17 82:2,9 83:9                system 26:25 43:20 46:21 136:18
Street 131:9,15,22,25
                                          super 114:15
strikes 14:11
                                                                                                        T
                                          superior 130:17
stronger 171:4
                                          superiors 130:3,21,25                      T­E­R­R­Y 62:6
studied 11:15
                                          Superman 236:1                             takedown 151:2 153:4 158:11 161:19
studies 12:12,15,17,19
                                          supervision 66:6 239:6 241:2                162:3,7 167:10,19 168:24 214:3
study 11:14
                                                                                     takes 68:15
stuff 31:15 40:19 45:7 49:7 67:4,13 97:9 supervisor
                                                    45:10,11 51:14,17 66:18
                                           70:2 114:15 141:13,14 142:19 143:23,24    taking 35:7 38:2 41:10 91:25 151:7
 136:12 143:7 149:6 150:3 198:16 235:25
                                           144:3 145:16,20 241:15                     152:7
stuns 14:11
                                          supervisors 24:17 51:23 56:18 82:6         talk 22:18 32:1 47:21 55:8,20 57:18,19,
stupid 48:12                               92:5 141:10 142:9 148:13 228:16            20,24 59:17,20,24 64:5 67:23 69:2 72:14
sub­development 138:23                    supervisory 186:9                           77:5 81:16 90:15 91:16 92:5 96:11 109:7,
                                                                                      14,23 110:6 132:17 133:15 147:17
subject 113:10 115:19 156:19 168:11       support 184:2                               149:16 157:4,11 168:16 185:22 187:4,14
submitted 39:18 41:4 98:18,20 106:20,     supposed 83:20 173:7 175:3                  189:22 190:14 198:24 201:6 209:3
 21 206:9                                                                             211:12 215:16 216:23 228:11,24 229:3,4,
                                          surely 86:8,9,20                            5,10 234:19 235:20
submitting 157:12
                                          surety 226:6                               talked 35:3 47:22 49:20,21,23 77:4,7,8
subordinates 115:2
                                          surrounding 26:4                            84:8 87:10,11 95:22 97:1,9 106:17 110:1
Subsection 218:8                                                                      154:17 174:3,21 180:1,2 182:5 187:17,
                                          surveillance 118:9 128:23,24                18,19 197:9 230:8 238:24 241:24
substance 87:4
                                          suspect 87:3
substances 10:23                                                                     talking 20:19 41:21 55:13,19 59:2 61:8
                                          suspended 84:13 110:11 113:1,4              74:5 81:20 93:23 110:15 112:17 113:16
substantial 197:1                          115:16,17 116:22 122:20 175:22             114:2 135:14,16 139:25 142:14 157:10
substantiated 205:22,24 206:3,10,19                                                   159:13 167:3 180:23 193:20,21 199:23,
                                          suspension 99:8 100:5 101:24 121:18
 207:24 208:20                                                                        25 209:8 213:20 218:21 228:25
                                           122:9,14,21,23 196:18 197:22 238:6
successful 25:16 30:6                      242:2                                     Tall 137:7
sucking 238:22                            suspensions 24:4 198:18                    tape 69:7 135:11 136:21 137:20 163:25
sudden 40:17,23                           suspicion 52:8                             tapes 69:5 163:8,10,16,19 164:5
sue 179:3,11 180:9,18 181:10 230:10       sustaining 234:16                          tardiness 241:11
sued 179:15,18 216:8                      Sutton 235:1                               target 219:24
suffer 204:4                              swap 33:5 60:9,12                          taser 13:20,21 18:19
suffered 151:6                            swapped 35:9                               taught 15:12 41:15 94:2
suggest 70:18                             swapping 33:5                              Taylor 231:5


               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 258 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                         COPY
Justin J. White                                                                                ∙Index: teach..told
teach 161:6                               testify 10:21 71:18 191:11                  3,5,6,7,12,14,15,19 51:21,25 79:25 80:4,
                                                                                      5 83:17 133:16,19 135:20,22 219:3,5
team 53:10                                testifying 10:24
                                                                                      220:6,8 236:19
teams 52:23                               testimony 8:16 71:13 80:18 116:7
                                           124:17 138:5 174:16 237:12 240:1
                                                                                     ticketed 220:9
teamwork 183:6,7
                                           243:12,15,20 244:5,9 245:4                time 8:4 11:18 14:16,19 15:18 16:11,14
technique 151:1 158:13 162:22,24                                                      17:24 19:9 20:4 24:12,24 32:13 35:4
 164:23 168:11,19
                                          text 57:1,7,18,19
                                                                                      38:9,12 39:23 41:23 42:18,24 43:6 46:10,
                                          texts 178:25                                22 49:23 50:24 51:4 53:9,15,21 54:9
techniques 158:7
                                                                                      55:8,10,20 56:14,21,22 57:14 60:6 66:19
                                          that’s 48:22 97:21 146:3 151:15 189:14
telephone 24:13 114:6                                                                 70:21,24 72:12,17 73:4,18,25 74:11,23
                                           199:10 223:6
telling 59:14 79:3 90:14 97:11 115:2                                                  75:1,19 76:9,21 77:9 79:7 82:21 83:7,14
 146:2 154:19 174:22 180:20 213:20
                                          Then­captain 25:25                          85:25 89:13,20 97:4,14 99:13,23 101:15,
 219:25 227:13 228:4 236:4                then­director 39:2                          16 104:20 105:18 106:4,25 107:3 108:21
                                                                                      109:21 115:9 117:12,17,18 124:23 125:1
tells 79:10                               thereof 243:19                              128:1 129:21 134:25 135:24 138:13,14,
temp 80:12,15                             there’s 185:3                               16,18 140:3,10 141:11,12 142:6,12
                                                                                      143:16 144:8 146:4 148:1,11 149:6,20
temporarily 158:3                         they’re 61:6 153:19 213:1 242:5             150:12 152:17 153:21 156:17 159:20
ten 116:3 121:17 122:9,22 160:4           thin 39:25 98:24 102:11                     160:3,18 161:1,11 162:5,8 163:23 164:11
                                                                                      165:16,24 166:11,24 167:14 169:19
ten­day 122:13                            thing 19:15 66:15 97:11 99:22 113:17        170:12,15 171:4 181:20,25 182:1 186:24
                                           133:19 144:16 157:22 171:2,11 193:18
term 92:17 180:12 192:17                                                              187:2,22,23,25 190:20 191:18 193:6
                                           197:2 206:4 227:6 236:20                   194:4,11,24 196:20 198:3 201:9,25
terminate 58:10 187:11
                                          things 16:6 27:5 31:20 32:21 35:10 40:8,    209:20 210:13,21 211:17 213:7 217:17,
terminated 24:6 33:1,22 39:18 57:23        12 41:17 48:1 57:5 58:14 59:10 90:20       23 221:8 223:8 227:18 229:6 233:7
 58:1,3,22 59:6,15,16 98:15 99:4 101:17    93:10 104:1,14 113:22 114:2 119:15         236:5,6,11,14 238:15 241:11 242:21
 180:11 181:4 188:1,11 189:25 200:5        136:12 148:7 151:8,19 169:11 176:1         243:7 244:9
 201:1,5 206:5 209:5 213:10 221:11         191:22 194:22 198:16 203:3,7,25 216:21
                                                                                     times 19:23 31:18,25 48:18 50:18 55:23
                                           221:4,20 223:6,9 227:5,14 228:8,23,25
terminating 180:13                                                                    56:18 72:14,21,24 73:2,17,18 76:12 85:2
                                           235:15 241:8,16,18                         88:25 95:19,23 97:5 130:14 142:5 143:13
termination 57:10,20 59:23 181:9,12
 190:20,24 191:18 194:15 201:8 213:18     third­party 111:1 144:1                     145:14 151:5 159:22,24 160:2,5,8 169:18
                                                                                      174:16 176:23 177:4,6,7 182:8,9,10
 215:14                                   Thomas 117:1,4                              189:10 196:8,9 203:23 208:24 214:19
terminations 24:4 215:13                  thoroughness 231:18                         217:23 224:13,15 244:6
terminology 30:10 57:13                   thought 24:15 28:2 44:24 45:13 47:6,13 timestamp 127:4,15
                                           69:9 93:24 110:17 118:13 119:13,24
terms 14:9 16:7 30:25 36:13 37:1,12                                                  Tiny 93:4
 41:17 49:5 52:16 55:25 56:19,21,23        121:11 130:12,14 135:10 143:24 222:24
                                                                                     tip 23:4 54:14 196:5
 72:15 76:2 92:25 105:15 111:9 115:14    threat 156:17
 123:25 129:13 142:18 143:16 154:12                                                  tissue 47:14
 157:6 160:4,23 162:13,16 167:5,12
                                         threaten 108:21
                                                                                     title 18:7 28:22 178:10
 180:12 182:19 183:15 184:16,22 195:22 threatened 94:7 116:20 176:23 177:1,5
 198:14 206:3 213:2 238:1 240:6,10 242:2 208:24                                      toboggan 200:1
Terrence 62:4                             threatening 111:10 181:10,14               today 10:21 21:18,25 45:11 151:17
                                                                                      232:4
terroristic 194:20                        threats 194:20
                                                                                     told 16:6,20,22 21:24 24:25 25:3,6,15
Terry 53:14 62:4,5,10 63:4 77:1 93:3      three­hour­plus 57:17                       26:16,18,23 27:6 28:6 29:10 30:5 32:12,
test 26:17,18,21                          three­year 160:6                            16 33:21,23 35:11 36:7 37:24 39:14
                                                                                      43:16,17,21,25 44:10,19 45:2,6,16 46:9,
testified 72:3 107:2 124:17               throwing 111:9
                                                                                      10 50:19 51:2,6,7,19 57:22,24 58:7,11,
testifies 9:17                            ticket 44:21,24,25 45:1,3,14 46:24 47:2,    18,20,21,22,23 59:12,18 60:4,14,17,18


              Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 259 of 665
02­10­21                        White v Vance/5:19­CV­00467­BO                                                          COPY
Justin J. White                                                                                  ∙Index: tone..upset
 61:1,11,22 62:10,16,19 63:4 64:2,20,21,    trainees 32:21                             two­and­a­half 32:15 50:7 239:12
 24 65:5 66:22 67:17,25 68:1,4 69:13 75:9
                                            training 12:1,2,5,6,9 13:3,8,12,16         two­year 29:8,11 232:23
 79:1 80:25 81:5,13 82:5,22,24 83:7,11,15
                                             16:20,22 17:1,3,5,17 32:4,6 34:6 37:5,8
 85:7,9 87:13 90:4,5 91:15,23 92:20 96:9,                                              type 13:3 31:9 80:15 87:3 128:21 132:3
                                             38:25 39:14 41:10,12,22 42:15 47:23
 11,13,19 97:5 102:23 104:11,17 105:15                                                  173:16 198:9
                                             49:18,20 50:10 53:8 55:5 60:8 94:24,25
 106:8 112:2,6,20 121:2,5,16,20,24 124:3
                                             95:5 102:14,20,24 103:1 157:18,20         typed 39:20
 127:24 130:21,25 133:16 135:6 140:17
                                             158:6,7,8,25 161:3,20 162:6,18,20
 141:1,3,16 142:19,21 143:25 145:15                                                    types 12:22 13:24 48:25 49:19
                                             163:13 169:8 217:18 239:12
 149:8,21,23 150:4,17 154:21 156:11                                                    typo 105:7
 158:23 165:14,22,25 167:9,10 172:5,8,      transcribed 245:4
 11,14,24 174:4 176:14,17 177:13,14,20,
                                            transfer 59:24 60:3 61:3,14 63:10 64:1,                       U
 22,23 178:2 180:7,21 181:17,23 182:21       7,22 65:7,18 66:4 68:12 71:5,11,23 72:5
 186:4 188:2,17 189:6,12,16,25 190:4,5,      75:3 77:18 175:25 198:12 240:22
 13,14 191:2 192:5,19 193:3 194:19                                                     uh­huh 10:3 231:3 240:18
 196:10 197:7,9,16 200:11,16,19,20,22       transferred 11:11 23:1 59:25 60:6,16,
                                             24 63:16,18 64:17 68:5 72:10,11 74:16     ultimate 14:10
 201:6 213:12 214:5,7 216:17 218:14
 219:2 220:20,22,25 221:2 222:19 223:12      75:4,10 77:11 107:9 217:12 240:4,20,21    ultimately 68:15
 227:23 228:4 229:5,9,13,14 230:16          transport 155:1 166:25 172:17              unable 16:8 21:22 30:22 31:5,22 51:10
 234:1,3,7,13,18 239:4
                                            trash 45:17                                 52:19 53:25 69:12 167:5 232:25
tone 152:1,2                                                                           unbecoming 115:18
                                            treatment 231:24
tones 116:10                                                                           uncertified 48:15 53:15,17,18 122:5
                                            trigger 81:24 132:4
tongue 23:4 54:14 196:5                                                                uncommon 118:9 128:22 153:24
                                            triggered 198:17
top 40:11 54:13 95:1,5 127:4 134:7,17                                                  uncooperative 15:8 152:10,22,23
 170:25 188:6 199:22 204:25 215:3           trooper 78:6,8 117:1,2,4
 216:22 221:20 223:6,10                     troopers 116:6,23                          undersigned 243:16
topic 78:2 131:7                            Trooper’s 34:18                            understand 49:9 71:11 137:23 219:23
Torrance 53:14 62:4,6,10,15,18,20           trouble 43:22                              understood 16:14 37:7 49:18 218:23
 64:25 76:2,20 77:1 93:3                                                                219:25
                                            truck 137:8
totality 14:23                                                                         unemployment 19:20 39:19 40:17
                                            true 58:17 97:12 107:2,19 124:19 130:24   41:4 58:14 133:4 222:8,17
touch 149:7                                  156:9 170:5,8 182:21 183:2 196:25 202:6
                                             218:13 220:19,24                        unfortunate 151:3 183:14
touched 76:9
                                            trumped 231:17                           unicorn 239:10
traffic 42:13 43:8 46:9,10,16 48:19
 49:10,13 50:2,10 51:11,13 52:6,20 78:12,   truth 9:16,17 60:19,22,23 131:19 243:10 unit 183:5
 24 79:1,2,15,17,21 81:18,21,22 82:1,2,                                             university 11:10,13 12:13,14 17:25
 10,18 83:8 84:25 86:14 88:12 90:12,24      truthful 44:1
                                                                                        19:9,17 27:3
 91:5 94:25 95:2,5,14,16,17 96:4,7 97:10,   truthfully 156:20
 11 100:18,19 102:17,21 103:2,5,10,11,25                                               unjustifiably 225:22
 105:9,22 106:9,12,13,14,18,19,22 107:17    tuition 232:12,15
                                                                                       unlawfully 153:1
 110:23 113:25 114:1 116:1 119:11 122:3,    turn 87:14,25 89:11 104:3 117:15,21,22
 6 125:10 132:4,23 137:12 183:22 184:7,      118:19,21 121:8,13 125:6 128:10 129:6,    unnecessary 138:8
 12,24 185:4,5,11,17,19,20 219:19,20         11,18 130:2,17 135:13 223:24 225:8        unpack 35:10
 236:19
                                            turned 27:5 67:7 118:3,5,11,13,14          unprofessional 111:8 194:21 217:24
train 16:23 32:14 161:8                      119:10,15 121:1,7 128:13 130:4,5,7,10,
                                             13,14,22,25 131:1 183:20 206:15
                                                                                       untruthful 140:15 205:7,9,14
trained 13:4,5,24 15:17 16:17 17:9,10,
 11 32:18 158:22 160:9,11,14,15,19,21,25 turning 104:19 118:1 121:12 135:15            upper 104:15 123:18 153:4 162:12
                                                                                        168:2 170:25 206:14
trainee 34:12                               twisted 109:18
                                                                                       upset 44:5


               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 260 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                          COPY
Justin J. White                                                                              ∙Index: utter..what's
utter 114:12                                VII 178:11                                  139:18 140:1 141:8,10,15,17,20,21,22,24
                                                                                        142:2,4,19 143:9,14,15 144:16,18,22
uttered 174:2                               violated 84:25 195:25
                                                                                        149:9,22,23 155:25 184:1,2,3,19,25
                                            violating 88:13 98:17 206:6                 185:25 214:1
                   V                        violation 49:11 52:19 80:1 81:18,21,22     Warren 50:4
                                             95:2 96:3,23 102:17 105:9,14 137:12
vacancies 23:8                               157:19 177:18 185:19 205:17
                                                                                       Warrenton 116:8
Vance 8:7 15:21 16:15 17:6 19:20 22:19, violations 48:25 49:3 82:10 90:12,24           wasn’t 94:13 107:5 177:13
 24 27:13 29:12,16 30:8,15,17 31:19 32:2,    100:18 132:23 133:20 134:4,8,10,11        watch 62:20 96:19 220:25 221:1
 10 37:15,17 38:15 39:11,12 41:3,17 49:6     185:11,15 220:7
 50:17 54:24 57:16,21 98:15,19 100:12                                                  Watkins 26:1 58:6,8,22,23 59:14 63:22,
 102:25 105:11,16 116:5 117:3 131:9         virtually 236:20                            23 64:6 66:25 67:4,10,21 68:1,4 114:13
                                                                                        115:8 172:5,21,23 173:12,22,24 174:2,6,
 153:22 201:11 202:5 203:20 204:3           visit 147:6,7,8 182:2,11
 207:12 210:20 211:10 212:21,23 213:11                                                  15,19,22 180:4 187:6,8,17 188:1,15,20,
 214:25 215:14 216:6,13 224:24 227:3,9,     visited 72:23 146:18 147:2                  22 200:21 220:22,25
 13,25 228:11,12,15,17 229:17 230:1,10,     visitor 112:7                              waves 115:22 116:11
 18 231:9,10,13,24 235:15
                                            volunteering 114:25                        Wayne 32:18,23,25 33:2,6 34:6,25 35:7,
VCSO 221:11 233:10,17 235:6                                                             24 36:2,3,19 37:6 53:8 54:13 61:3,12
vehicle 49:2 50:8 86:16 102:14 103:21                                                   62:9,23 64:18 65:25 66:2,3 67:1 70:6
                                                               W
 117:6 120:23 126:9 132:19 134:2,18                                                     72:12 74:7,16 101:13 103:4,14 104:8,17
 135:1,5 151:24,25 171:20                                                               202:10
                                            Waffle 93:3
vehicles 106:2 121:17,21,24                                                            Wayne's 73:5
                                            wait 71:15 73:24 119:17,19 181:2 235:22
vengeance 239:17                                                                       website 22:21
                                            waited 133:12
venture 230:24                                                                         weeds 64:12 65:2
                                            waiting 48:6
verbal 30:16 43:13 88:9 108:9 113:19                                                   week 29:19 32:8,12 48:15 53:2,3 57:25
                                            waive 8:19                                  61:18 69:8
 115:14,21 116:7,24 174:15
                                            Wake 233:21                                weeks 32:15 50:7 60:10 68:2 94:24 99:3,
verbally 8:15 14:5 31:2 88:8 153:13
                                            walk 38:23 79:24 84:17 108:16 199:13        16 171:3 239:13
verbatim 104:2 135:24 165:9 167:5,7
 169:13                                     walked 24:24 25:1 92:9,11 148:25           Welborn 117:25 120:23 121:2 122:16,
                                             149:12 152:3 200:21                        20 140:11,16,17 142:20,21 148:4,11
verification 22:14,15                                                                   155:24 156:9,11 165:13,17,18 166:4,11
                                            Wallace 68:20 148:16 190:17 198:5           167:2 171:22 172:16 176:3,5 183:1,7
verified 137:2                               222:6 223:11
                                                                                        186:4 188:2,4 191:25 192:11 194:10,14
verify 43:20,23 44:3,6 136:19               wanted 33:8 44:8,16,17 46:13 47:7,15,       195:24 196:3,13,18,25 201:23 220:20
Veronica 69:18 70:2 72:1                     21 51:22 58:9,25 59:5,7 75:14 110:8,9
                                                                                       Welborn’s 68:6
                                             119:16 121:12 150:1 177:12 189:9 197:8
versa 240:23                                 200:15 201:4 208:18 213:10                welcomed 75:11
versus 8:7 20:1 65:25 110:11 145:22         wanting 59:2 62:8 103:12 217:24            Welding 24:12 25:25
vetted 211:7 212:2                          warning 43:19 84:3,6 100:4 123:15,17       Weldon 57:23 68:20 148:16 180:1
vice 240:23                                  197:22 238:5 242:1                         188:19 190:4,16 198:4,20 200:21,22
                                                                                        201:6 222:6 223:11
video 8:15 118:7 122:14 126:5,7,8,13,15, warrant 44:7 46:21 133:24 141:7
 24 127:1,2,3,4 128:3,4,5,12,14,20,24        143:11,21 144:4 145:21 150:11 151:8,13    we’d 150:12 152:17
 130:1,15,18 131:3,6 132:3 243:6,12          153:15,18,23,25 154:2,3,6,8 156:7,8,12    we’re 103:10 208:4
                                             181:19,23,24 182:6,13,22,23,25 183:6,8,
videos 118:9 126:11                          10,12 186:14,16 237:1                     whatnot 36:16 94:8 96:22 97:4 144:13
view 105:11,16 209:6                                                                    197:17
                                            warrants 41:16 42:13 46:16 49:21 50:5
viewing 126:24                               100:19 133:1,24 137:2,11 138:2,10         what’s 144:13 163:10


               Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 261 of 665
02­10­21                         White v Vance/5:19­CV­00467­BO                                                          COPY
Justin J. White                                                                            ∙Index: WHEREOF..zoom
WHEREOF 243:21                              66:11,23 72:13,19 75:21 76:5 80:10
whichever 50:3 53:5,6 118:5 149:10
                                            112:10 155:17 175:15 178:7 203:9                            Y
                                            204:10 218:15,16,17 241:11
white 8:6,7 9:4,5,12,15,20 10:6 20:1                                                 yards 139:12
 25:1,4,9 27:8,24 28:6 30:21,23,24 33:9,
                                           workbook 203:9,18
 15,17,18 35:5 41:24 42:2 43:1,11,14       worked 18:1,14 19:3,8,19 32:24 61:23      year 11:10 207:9
 44:19,24 45:9,10,11 51:19 57:24 61:4,17    66:16 75:16,17 159:18 212:7 223:13       years 28:10 29:6,12,16 30:7,12,15,17
 62:22 63:11,14 65:25 68:12 75:2 78:3       232:2 239:11 241:6                        31:3 49:7 78:9,11 117:13
 81:17 82:4 83:15,25 88:8,12,16 94:23
                                           working 12:13 18:4,5 32:2 38:15 39:14     yelling 91:17,20 151:20 152:1
 98:6 100:18 103:2 105:8,21,24 107:16,18
                                            54:23 62:13 69:24 73:13,14 94:8 100:9,
 109:15 110:13 112:17,23 114:14 118:18                                               yellow 85:2
                                            12 113:23 160:12 188:15,16 202:5,21
 120:25 121:16,18 122:9,19,23 125:6
                                            204:6,15 227:3 240:11,20,21 241:13       young 25:2 44:18 111:23 118:3
 126:19 127:3 129:25 137:8 145:3,9
 148:13,15 155:24 156:4 172:24 174:1       workplace 191:3 193:5                     you’d 237:19
 175:7 176:23 177:5 178:18 180:10 182:5
                                           worried 174:20                            you’ll 134:16
 187:3 189:24 191:24,25 192:6 195:2
 204:22 206:8 217:25 218:23,25 219:13,     worries 110:13 233:14                     you’re 15:4 86:25 145:13
 16,20 220:6,11,12,13,14,17 221:4,11,14,   worry 34:1 173:1,5 174:5,11 176:15
 23 223:2 224:15 229:9,14 241:24 244:3      216:17                                                      Z
White's 22:5,6 64:1 99:18 102:14 126:9 would've 16:12 135:4,6 164:23 198:17
 178:19 218:10 220:16                       202:2 240:19,20,22                       Zachary 106:24
whites 217:5                               wouldn’t 184:5 235:18                     zoom 22:14 108:1 120:19 224:4
White’s 28:18 218:23                       wow 205:11
whomever 118:20 144:12 163:22              wrapping 216:24
 222:15
                                           wreck 43:10 120:2 121:9,14 125:11
William 231:5                               129:14 130:2,4,6
win 179:15                                 write 40:7 133:16,18 172:6 202:20
winter 200:2                                203:7,14,17

withdrawal 181:15                          write­up 82:12,13 91:1,2 113:6 124:1
                                            175:21 182:4 185:13 197:19,20,23
witnessed 232:1 244:20                      228:25 229:1
woman 88:12 111:23 147:9 164:17            write­ups 66:13 198:18 229:2
 219:20 220:6
                                           writing 29:18 37:2 130:7 148:17 203:10
woman’s 118:3                               239:9
Womble 9:22                                written 39:20 40:1,4,13 58:17 84:3,5
won 133:5 222:9                             89:12 100:4 110:8,9 123:15,17 196:4,8
                                            197:8,21 238:3,5 242:1,3
word 16:7 26:6 40:19 58:21 95:8,9,11
 111:9 114:10 163:9 190:25 191:2,5,10,     wrong 44:14 62:5 66:20 69:13,18 88:5
 15,22,23 192:5,20,21,23 193:1,3,13,25      112:19 114:16 149:14 151:5 166:3,6,10
 194:2,5 234:21                             169:18 205:9 212:15,25 213:2 219:21
worded 137:19                              wrongfully 241:20
words 88:25 91:11,21 103:24 104:2          wrote 40:3,6 82:11,13 84:11 89:20 96:10
 109:18 111:6 119:22 135:21 142:23          104:14,25 110:10 216:20 221:5
 167:5 219:11,17
work 12:8 14:18 27:13 29:12 30:15,17,
 25 36:15 48:7,8 49:22 50:2 56:11 62:25


                Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 262 of 665
02­10­21                          White v Vance/5:19­CV­00467­BO                                                      COPY
    W. Bullock – A.1 & A.2 Ethics




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 263 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 264 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 265 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 266 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 267 of 665
W Bullock –B.6 Domestic Disturbance




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 268 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 269 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 270 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 271 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 272 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 273 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 274 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 275 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 276 of 665
W Bullock – B.8 Treatment of Prisoners




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 277 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 278 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 279 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 280 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 281 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 282 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 283 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 284 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 285 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 286 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 287 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 288 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 289 of 665
       W Bullock – B.9 Use of Force




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 290 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 291 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 292 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 293 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 294 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 295 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 296 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 297 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 298 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 299 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 300 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 301 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 302 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 303 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 304 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 305 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 306 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 307 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 308 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 309 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 310 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 311 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 312 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 313 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 314 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 315 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 316 of 665
W Bullock – E.2 Investigate Complaints




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 317 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 318 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 319 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 320 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 321 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 322 of 665
W Bullock – E.3 Workplace Harassment




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 323 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 324 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 325 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 326 of 665
   W Bullock – F.3 Arrest Procedures




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 327 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 328 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 329 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 330 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 331 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 332 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 333 of 665
       W Bullock – F.13 Use of K-9s




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 334 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 335 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 336 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 337 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 338 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 339 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 340 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 341 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 342 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 343 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 344 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 345 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 346 of 665
W Bullock – F.5 Report of Separation




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 347 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 348 of 665
W Bullock – J White Background Check
               Letters




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 349 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 350 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 351 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 352 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 353 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 354 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 355 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 356 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 357 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 358 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 359 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 360 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 361 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 362 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 363 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 364 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 365 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 366 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 367 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 368 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 369 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 370 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 371 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 372 of 665
         W Bullock – J White Use of
            Force Investigation




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 373 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 374 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 375 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 376 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 377 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 378 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 379 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 380 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 381 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 382 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 383 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 384 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 385 of 665
        W Bullock – Ogletree Letter




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 386 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 387 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 388 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 389 of 665
      W Bullock – Order re K9 Dave




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 390 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 391 of 665
      W Bullock – State v. Hargrove




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 392 of 665
                         Court of Appeals of North Carolina.
                 STATE of North Carolina v. Brian Lamont HARGROVE.

                                            No. COA08-1538.

                                       Decided: August 17, 2010
Attorney General Roy Cooper, by Assistant Attorney General Charles E. Reece, for the State. Jarvis
John Edgerton, IV, for defendant-appellant.

Appeal by defendant from judgment entered 20 March 2008 and order entered 25 March 2008 by Judge
Paul G. Gessner in Superior Court, Vance County. Heard in the Court of Appeals 18 August 2009.
“[A] defendant is not entitled by reason of former jeopardy to dismissal of the charge against him,
where he failed to object to the trial court's termination of his first trial by a declaration of mistrial.” 1 In
the present case, Defendant Brian Lamont Hargrove argues that the trial court erred in denying his
motion to dismiss the charges against him on the grounds of double jeopardy, when his prior trial on the
same charges ended with the declaration of a mistrial. Because Defendant failed to object to the
declaration of a mistrial, Defendant failed to preserve his claim. We therefore dismiss Defendant's
appeal.
On 25 July 2005 Defendant was indicted for robbery with a dangerous weapon and first degree murder.
Defendant filed a motion to declare the case noncapital on 20 June 2006. On 25 July 2006, the Vance
County District Attorney filed a motion consenting to declare the case noncapital. Defendant was first
tried in February 2008. The State's evidence in that case tended to show the following:
Samir Harith Abdul Rasheed was found dead in his home on 29 March 2004. At the time his body was
discovered, Rasheed was renting a mobile home on or near Vincent Hoyle Road. It was determined that
Rasheed's death was caused by two gunshot wounds, one to the left cheek and one to the abdomen. At
the scene, officers found several .357 SIG shell casings.
The State presented the testimony of Weldon Bullock, a captain with the Vance County Sheriff's Office.
After discussing some of the ballistics evidence recovered from Rasheed's home, Bullock was asked to
identify three other exhibits. These were three .357 SIG shell casings found beside a dirt path near Club
Pond Road on 21 June 2005. Bullock testified that all of these items were obtained from Officer
Cordell.
The State later called J.M. Cordell. Cordell testified that in 2004 and 2005 he was employed as Chief
Investigator with the Vance County Sheriff's Department. Cordell stated that the first time he went to
Club Pond Road he was responding to a call from Detective Allman, who reported that he had observed
a box of .357 SIG bullets on top of a refrigerator in a residence on Club Pond Road. Cordell went to the
vicinity and found three spent .357 SIG casings on a dirt path that runs off the end of Club Pond Road.
Cordell stated that Defendant was living in a nearby house at the time.


          Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 393 of 665
On cross-examination, Cordell stated that the investigative report on the shell casings found on Club
Pond Road was part of the Sheriff's Department file in this case. Defense counsel told the trial court
that the report and the photographs of the shell casings found on Club Pond Road had not been turned
over by the State in discovery. The trial court instructed the prosecutor to produce the report, and
declared a recess.
When court reconvened, the prosecutor informed the trial court that he was unable to locate any
additional report or photographs. The judge informed the attorneys that he would see them in
chambers. During the conference, the judge asked whether the State or Defendant was going to request
a mistrial. Neither attorney moved for a mistrial at that time. Court reconvened and Defense counsel
asked for another recess to research what to do at this point. The prosecutor stated that he had no
objection to a recess, and asked to approach.
In the ensuing bench conference, the trial court informed Defense counsel that if he did not request a
mistrial, then he would be engaging in per se ineffective assistance of counsel. The judge informed the
prosecutor that he was unsure what effect a motion for a mistrial by the State would have on the case.
Nevertheless, Defense counsel did not move for a mistrial.
On the record, but outside of the presence of the jury, the trial court explained that he could not allow
the jury to consider evidence which had not been provided to Defendant, and he could not expect the
jury to disregard “the connection between the discovery of the unique bullets on the refrigerator and the
bullets that were allegedly used in the murder[.]” The judge then stated “the Court, of its own motion ․
would declare a mistrial in this case.”
The jury was brought into the courtroom. The trial court explained that the law requires full disclosure
by the State, and under these circumstances the judge would have to ask the jury to disregard Cordell's
testimony. The trial court stated “I can't put you in that position, because it-it would be extremely
difficult for anyone to remain fair and impartial, having heard some testimony which I consider to be
critical in the case, and having to disregard that evidence with respect to the trial of the case.” The trial
court stated that it had therefore declared a mistrial. The trial court then dismissed the jury.
The State gave notice to Defendant that it intended to try him again on the same charges. On 6 March
2008 Defendant filed a motion to dismiss on the grounds of double jeopardy. A hearing on the motion
was conducted on 13 March 2008. The judge reserved ruling on the motion. Defendant was tried at the
17 March 2008 Criminal Session of Vance County Superior Court. At trial, the State presented the
testimony of, among others, Rashad Coleman, a witness to Defendant's shooting the victim. A jury
found Defendant guilty of robbery with a dangerous weapon and second degree murder. On 25 March
2008 the trial court entered a written order denying Defendant's motion to dismiss.
On appeal, Defendant argues that the trial court violated his constitutional right to be free from double
jeopardy. Defendant first argues that the trial court erred in declaring a mistrial in the absence of
manifest necessity, thereby subjecting him to double jeopardy. Defendant argues further that the motion
hearing court erred in failing to review the trial court's conclusion that it was impossible to proceed
with the first trial in conformity with law.


          Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 394 of 665
Preliminarily we address the question of whether Defendant preserved the issue he now seeks to
appeal. Our Supreme Court “held in State v. Odom, 316 N.C. 306, 341 S.E.2d 332 (1986), a noncapital
case, that a defendant is not entitled by reason of former jeopardy to dismissal of the charge against
him, where he failed to object to the trial court's termination of his first trial by a declaration of
mistrial.” State v. Lachat, 317 N.C. 73, 85, 343 S.E.2d 872, 878 (1986). Our Supreme Court indicated
in Lachat that a different rule would apply in capital cases, when the trial court provided the defendant
no opportunity to object by prior notice or warning. Id. at 85-86, 343 S.E.2d at 878-79.
Here, pursuant to the prosecutor's consent to Defendant's pre-trial motion to declare the case
noncapital, Defendant's trial was a noncapital case. See id. at 86, 343 S.E.2d at 879. (noting that the
State's stipulation caused case to lose its capital nature); see also N.C. Gen.Stat. § 15A-2004(a) (2009)
(“The State, in its discretion, may elect to try a defendant capitally or noncapitally for first degree
murder[.]”). Defendant is therefore not entitled to the Lachat exception to the Odom waiver rule when
the case is capital.
Defendant posits that Lachat provides an alternative avenue to the exception when a defendant does not
have the opportunity to object to the declaration of a mistrial. Contrary to Defendant's assertion,
however, Defendant clearly had the opportunity to object in this case. The trial court first raised the
issue of a mistrial in chambers with the attorneys, and again at the bench-conference. Defense counsel
was thereby notified that the trial court was considering a mistrial. The trial court then explained its
decision to the attorneys on the record before the jury entered the courtroom and was informed of the
mistrial. At no point during the conferences with the judge, during the trial court's announcement to the
attorneys, or during the trial court's explanation to the jury did Defendant object to the mistrial. Nor did
Defendant request an opportunity to be heard on the matter. By failing to object when his first
noncapital trial was terminated, Defendant failed to preserve his claim that he is entitled by reason of
former jeopardy to dismissal of the charges against him. See Odom, 316 N.C. at 311, 341 S.E.2d at
335.
APPEAL DISMISSED.
FOOTNOTES
1. State v. Lachat, 317 N.C. 73, 85, 343 S. E.2d 872, 878 (1986).




          Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 395 of 665
    W Bullock – Termination Action




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 396 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 397 of 665
W Bullock – Vance County Personnel
              Policy




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 398 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 399 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 400 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 401 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 402 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 403 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 404 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 405 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 406 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 407 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 408 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 409 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 410 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 411 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 412 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 413 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 414 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 415 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 416 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 417 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 418 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 419 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 420 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 421 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 422 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 423 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 424 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 425 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 426 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 427 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 428 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 429 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 430 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 431 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 432 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 433 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 434 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 435 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 436 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 437 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 438 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 439 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 440 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 441 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 442 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 443 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 444 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 445 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 446 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 447 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 448 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 449 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 450 of 665
W Bullock – W. Bullock Firearms Quals




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 451 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 452 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 453 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 454 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 455 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 456 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 457 of 665
W Bullock – W. Bullock Signed Force
              Policy




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 458 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 459 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 460 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 461 of 665
W Bullock – White Letters re Previous
           Employment




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 462 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 463 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 464 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 465 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 466 of 665
W Bullock – White VCSO Application




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 467 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 468 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 469 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 470 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 471 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 472 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 473 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 474 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 475 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 476 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 477 of 665
∙   ∙   ∙   ∙   ∙   ∙ ∙ IN THE UNITED STATES DISTRICT COURT
∙   ∙   ∙   ∙   ∙   ∙FOR THE EASTERN DISTRICT OF NORTH CAROLINA
∙   ∙   ∙   ∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ WESTERN DIVISION
∙   ∙   ∙   ∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ 5:19­cv­00467­BO
∙

∙
∙   ∙   ∙JUSTIN J. WHITE,∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ )
∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙)
∙   ∙   ∙ ∙ ∙ ∙Plaintiff,∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ )
∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙)
∙   ∙   ∙v.∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ )
∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙)
∙   ∙   ∙VANCE COUNTY, NORTH CAROLINA,∙ ∙ ∙ ∙ ∙)
∙   ∙   ∙VANCE COUNTY SHERIFF'S OFFICE,∙ ∙ ∙ ∙ )
∙   ∙   ∙PETER WHITE, in his official and∙ ∙ ∙ )
∙   ∙   ∙individual capacities,∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ )
∙   ∙   ∙LAWRENCE D. BULLOCK, in his∙ ∙ ∙ ∙ ∙ ∙)
∙   ∙   ∙official and individual capacities,∙ ∙)
∙   ∙   ∙WELDON WALLACE BULLOCK, in his∙ ∙ ∙ ∙ )
∙   ∙   ∙official and individual capacities.∙ ∙)
∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙)
∙   ∙   ∙ ∙ ∙ ∙Defendants.∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙)
∙   ∙   ∙______________________________________)
∙

∙

∙

∙

∙

∙

∙

∙

∙

∙ ∙ ∙ ∙ ∙ ∙ ZOOM DEPOSITION OF PETER WHITE, 30 (b)(6),

∙ ∙ ∙held in North Carolina on Friday, February 26, 2021

∙ ∙ ∙commencing at 10:17 A.M., before Dodie George,

∙ ∙ ∙Shorthand Reporter and Notary Public.




                                                                                 YVer1f




            Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 478 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                          Pages 2..5
Peter White, 30(b)(6), 02/26/2021
                                                 Page 2                                          Page 4
∙1∙   ∙APPEARANCES:                                       ∙1∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙P R O C E E D I N G S
∙2∙   ∙THE LAW OFFICES OF SHARIKA M. ROBINSON, PLLC
∙ ∙   ∙BY: SHARIKA M. ROBINSON, ESQUIRE (VIA ZOOM)
                                                          ∙2∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙PETER WHITE 30(b)(6),
∙3∙   ∙BY: MICHAEL MCGURL, ESQUIRE (VIA ZOOM)             ∙3∙   ∙ ∙ ∙having been duly sworn, testifies as follows:
∙ ∙   ∙info@sharikamrobinsonlaw.com                       ∙4∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ EXAMINATION
∙4∙   ∙10230 Berkeley Place Drive, Suite 220
∙ ∙   ∙Charlotte, North Carolina 28262                    ∙5∙   ∙BY MS. ROBINSON:
∙5∙   ∙704.561.6771                                       ∙6∙   ∙ ∙ ∙ Q.∙ ∙Sheriff White, can you hear me?∙ Good
∙ ∙   ∙ ∙ ∙Counsel for Plaintiff                          ∙7∙   ∙morning.
∙6
∙7∙   ∙WOMBLE BOND DICKINSON, LLP                         ∙8∙   ∙ ∙ ∙ A.∙ ∙Good morning.∙ I can hear you.
∙ ∙   ∙BY: CHRISTOPHER J. GEIS, ESQUIRE (VIA ZOOM)        ∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So good morning.∙ Thank you for
∙8∙   ∙BY: LOUISA C. CLARK, ESQUIRE (VIA ZOOM)
                                                          10∙   ∙for sitting down and ­­ and agreeing to answer
∙ ∙   ∙chris.geis@wbd­us.com
∙9∙   ∙louisa.clark@wbd­us.com                            11∙   ∙questions on behalf of your office and your tenur
∙ ∙   ∙One West 4th Street                                12∙   ∙there.∙ So I very ­­ very much appreciate that.
10∙   ∙Winston­Salem, North Carolina 27101
∙ ∙   ∙336.721.3600
                                                          13∙   ∙ ∙ ∙ ∙ ∙ ∙As I told Mr. Bullock yesterday, I'm ve
11∙   ∙ ∙ ∙ Counsel for Defendants                        14∙   ∙­­ my style is very conversational.∙ And ­­ and s
12                                                        15∙   ∙it's just us having a conversation about some of
∙ ∙   ∙Also Present:
13∙   ∙Joi Nelson
                                                          16∙   ∙policies, practices and things that went on when
14                                                        17∙   ∙were sheriff there as it relates to Mr. White's
15                                                        18∙   ∙employment.
16
17                                                        19∙   ∙ ∙ ∙ ∙ ∙ ∙And for purposes of this, do you mind i
18                                                        20∙   ∙call you Sheriff White and I will call Mr. White,
19                                                        21∙   ∙Mr. White?
20
21                                                        22∙   ∙ ∙ ∙ A.∙ ∙That will be fine.
22                                                        23∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ And, Chris, just
23                                                        24∙   ∙ ∙ ∙ ­­ a matter of ­­ a preliminary matter befor
24
25                                                        25∙   ∙ ∙ ∙ get started, I want to address what occurred

                                                 Page 3                                          Page 5
∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙EXAMINATION INDEX                  ∙1∙ ∙ ∙ ∙ the record yesterday.∙ We had that conversat
∙2∙   ∙PETER WHITE, 30 (b)(6)                             ∙2∙ ∙ ∙ ∙ when we went off the record about you advisi
∙3∙   ∙ ∙ BY MS. ROBINSON∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙∙3∙
                                                           ∙4 ∙ ∙ ∙ your client not to answer a question.∙ And y
∙4                                                        ∙4∙ ∙ ∙ ∙ know the rules do not permit you to discuss
∙5                                                        ∙5∙ ∙ ∙ ∙ type of responses with your client in breaks
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙INDEX OF EXHIBITS                ∙6∙ ∙ ∙ ∙ the record, off the record at all.
∙7∙   ∙NO.∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙MARKED
                                                          ∙7∙ ∙BY MS. ROBINSON:
∙8∙   ∙10∙ ∙ ∙ ∙ ∙ Personnel Action Form *Exhibit retained*∙
                                                          ∙8∙∙ ∙56 ∙ ∙ Q.∙ ∙This has to be your testimony, Sheriff
∙9∙   ∙11∙ ∙ ∙ ∙ ∙ F­5 Report of Separation *Exhibit retained*  59
                                                          ∙9∙ ∙White.∙    Okay?
10∙   ∙12∙ ∙ ∙ ∙ ∙ Directives A.1 & A.2∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙10∙
                                                           ∙ ∙ ∙71 ∙ ∙ A.∙ ∙Okay.
11∙   ∙13∙ ∙ ∙ ∙ ∙ Directive B.6∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ 11∙
                                                          ∙ ∙ ∙79
                                                               ∙ ∙ ∙ Q.∙ ∙Okay.∙ So my name is Sharika Robinson,
12∙   ∙14∙ ∙ ∙ ∙ ∙ Directive B.9∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ 12∙
                                                          ∙ ∙ ∙89
                                                               ∙I represent The Law Offices of Sharika M. Robinso
13∙   ∙15∙ ∙ ∙ ∙ ∙ Directive D.7∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ 13∙
                                                          ∙ ∙ 101
                                                               ∙And I want to know, have you ever been deposed
14∙   ∙16∙ ∙ ∙ ∙ ∙ Directive E.2∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ 14∙
                                                          ∙ ∙ 106
                                                               ∙before?
15∙   ∙17∙ ∙ ∙ ∙ ∙ Directive E.3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ 15∙
                                                          ∙ ∙ 112
                                                               ∙ ∙ ∙ A.∙ ∙Yes.
16∙   ∙18∙ ∙ ∙ ∙ ∙ Request for Training Waiver∙ ∙ ∙ ∙ ∙ ∙ 16∙
                                                          ∙ ∙ 133
                                                               ∙ ∙ ∙ Q.∙ ∙Have you ever pro­ ­­ provided testimon
17∙   ∙19∙ ∙ ∙ ∙ ∙ J. White's pay raise∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙17∙
                                                           ∙ ∙135
                                                               ∙before?
18∙   ∙20∙ ∙ ∙ ∙ ∙ Notice of Charge of Discrimination∙ ∙ ∙18∙
                                                           ∙ ∙136
                                                               ∙ ∙ ∙ A.∙ ∙Yes.
19∙   ∙21∙ ∙ ∙ ∙ ∙ J. White's Rebuttal and Complaint∙ ∙ ∙ 19∙
                                                          ∙ ∙ 137
                                                               ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you are familiar with the rul
20∙   ∙22∙ ∙ ∙ ∙ ∙ Campbell Statement∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙20∙
                                                           ∙ ∙143
                                                               ∙yes and no and not uh­huh and huh­uh and all of
21∙   ∙23∙ ∙ ∙ ∙ ∙ P. White's Response∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ 21∙
                                                          ∙ ∙ 146
                                                               ∙that?
22                                                        22∙ ∙ ∙ ∙ A.∙ ∙Yes, I am.
23                                                        23∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Are you prepared to testify toda
24                                                        24∙ ∙meaning that you aren't on ­­ you're ­­ you're ­­
25                                                        25∙ ∙you're not impaired, you haven't used any substan




                                                                                                          YVer1f




     Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 479 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              Pages 6..9
Peter White, 30(b)(6), 02/26/2021
                                        Page 6                                        Page 8
∙1∙   ∙no medication; you're prepared to give testimony
                                               ∙1∙ ∙ ∙ ∙ A.∙ ∙No.∙ I was a police officer.
∙2∙   ∙under oath today?                       ∙2∙ ∙ ∙ ∙ Q.∙ ∙Police officer.
∙3∙   ∙ ∙ ∙ A.∙ ∙I am.                         ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙Okay.∙ What police department was that?
∙4∙   ∙ ∙ ∙ Q.∙ ∙And so can you please state your
                                               ∙4∙ name
                                                    ∙ ∙ ∙for
                                                           A.∙ ∙This was Stovall, which is located not
∙5∙   ∙the record?                             ∙5∙ ∙far from here.∙ It's in Granville County.
∙6∙   ∙ ∙ ∙ A.∙ ∙My name is Peter White.       ∙6∙ ∙ ∙ ∙ Q.∙ ∙How long were you there?
∙7∙   ∙ ∙ ∙ Q.∙ ∙Your birth date?              ∙7∙ ∙ ∙ ∙ A.∙ ∙I was there about a year.
∙8∙   ∙ ∙ ∙ A.∙ ∙12/5/55.                      ∙8∙ ∙ ∙ ∙ Q.∙ ∙And then where'd ­­ where'd you go?
∙9∙                                            ∙9∙address?
      ∙ ∙ ∙ Q.∙ ∙And can you please provide your    ∙ ∙ ∙ A.∙ ∙I took a job at the Oxford Police
10∙   ∙ ∙ ∙ A.∙ ∙60 Frank, F­R­A­N­K, Bullock, 10∙ ∙Department.
11∙   ∙B­U­L­L­O­C­K, Road, Manson, North Carolina.∙
                                               11∙ ∙ ∙The    ZIP ∙How long were ­­ what was your title
                                                         ∙ Q.∙
12∙   ∙is 27553.                               12∙ ∙there?
13∙                                            13∙ ∙ ∙ ∙ A.∙ ∙I was a police officer.
      ∙ ∙ ∙ Q.∙ ∙Have you always resided in North
14∙   ∙Carolina?                               14∙ ∙ ∙ ∙ Q.∙ ∙And how long were you there?
15∙   ∙ ∙ ∙ A.∙ ∙Other than the time that I was15∙
                                                 in ∙the
                                                       ∙ ∙ A.∙ ∙I was there about three years, I believ
16∙   ∙military and the time during my highway 16∙
                                                patrol
                                                    ∙maybe a little more.
17∙   ∙employment.                             17∙ ∙ ∙ ∙ Q.∙ ∙Uh­huh.
18∙                                              go ∙to∙ the
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you would ­­ did you18∙       ∙ A.∙ ∙I was there until 1981, August of 1981,
19∙   ∙military out of high school or....      19∙ ∙believe.
20∙   ∙ ∙ ∙ A.∙ ∙Yes, out of high school.      20∙ ∙ ∙ ∙ Q.∙ ∙And then what ­­ where'd you go?
21∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So did you go to Vance 21∙  ∙ ∙ High
                                                County   ∙ A.∙ ∙I joined the North Carolina State Highw
22∙   ∙School?                                 22∙ ∙Patrol.
23∙   ∙ ∙ ∙ A.∙ ∙Yes, Vance Senior High.       23∙ ∙ ∙ ∙ Q.∙ ∙What was your title there?
24∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's start from there.∙
                                               24∙ ∙ So∙ ∙you
                                                           A.∙ ∙State trooper.
25∙                                            25∙ ∙ and
      ∙went to Vance Senior High and you graduated,    ∙ ∙ then
                                                           Q.∙ ∙How long were you there?
                                        Page 7                                        Page 9
∙1∙   ∙you went to the military.∙ What branch of
                                               ∙1∙the
                                                    ∙ ∙ ∙ A.∙ ∙I was there until, I believe, 1985. I
∙2∙   ∙military?                               ∙2∙ ∙remained in Wake County, but I was assigned to th
∙3∙   ∙ ∙ ∙ A.∙ ∙Marine Corp.                  ∙3∙ ∙executive protection detail.∙ Some people call it
∙4∙   ∙ ∙ ∙ Q.∙ ∙How long were you in the Marine
                                               ∙4∙­­∙government security detail.
∙5∙   ∙ ∙ ∙ A.∙ ∙I did two years.              ∙5∙ ∙ ∙ ∙ Q.∙ ∙What does ­­ what does that entail?
∙6∙   ∙ ∙ ∙ Q.∙ ∙Then what did you do next?    ∙6∙ ∙ ∙ ∙ A.∙ ∙It entails basically making sure nothin
∙7∙   ∙ ∙ ∙ A.∙ ∙I served my two years.∙ I was ∙7∙  ∙happens to the governor when he's out and about o
                                                discharged
∙8∙                                            ∙8∙ looked
      ∙honorably, came back home to Vance County,   ∙his family
                                                            for members.∙ You're responsible for
∙9∙                                            ∙9∙ ∙transporting him different places in the state,
      ∙a job, worked two or three jobs like factory­type
10∙   ∙stuff.∙ That was in 1976.∙ And began my 10∙
                                                law ∙driving; if he flies, you fly with him, be it pri
11∙   ∙enforcement career I believe in 1977. 11∙ ∙plane or commercial.∙ If he flies overseas, a cou
12∙                                            12∙ ∙people
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did you have to go to college        on the detail have to go with him.
                                                        or....
13∙                                            13∙ ∙ ∙ ∙ Q.∙ ∙And how long were you ­­ you said in
      ∙ ∙ ∙ A.∙ ∙I attended Vance­Granville Community
14∙   ∙College.∙ I got two associate's degrees.14∙ ∙1985?
15∙                                              in?∙ ∙ ∙ A.∙ ∙Around '85, yes.∙ I did that for five
      ∙ ∙ ∙ Q.∙ ∙Uh­huh.∙ What are your degrees15∙
16∙   ∙ ∙ ∙ A.∙ ∙One's in criminal justice, and16∙
                                                 the∙years.
                                                      other
17∙   ∙one is in therapeutic and municipal recreation,
                                               17∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So, what, 1990?
18∙   ∙basically recreation therapy.           18∙ ∙ ∙ ∙ A.∙ ∙Yes.
19∙   ∙ ∙ ∙ Q.∙ ∙Like sports or something?     19∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Where did you go after that?
20∙   ∙ ∙ ∙ A.∙ ∙Well, it's kind of like a dual20∙
                                                 major.
                                                    ∙ ∙ ∙ IA.∙ ∙I was promoted to the rank of sergeant,
21∙   ∙can either work in a nursing home­type atmosphere
                                               21∙ ∙I was orassigned to Martin and Pitt County here in
22∙   ∙in ­­ on the sports side.               22∙ ∙North Carolina.
23∙   ∙ ∙ ∙ Q.∙ ∙So you started your career in 23∙
                                                law ∙ ∙ ∙ Q.∙ ∙Were you ­­ you weren't with the highwa
24∙   ∙enforcement in 1977.∙ Were you a deputy 24∙
                                                sheriff  thenthen?
                                                    ∙patrol
25∙   ∙or....                                  25∙ ∙ ∙ ∙ A.∙ ∙Yes, I was.∙ I was promoted then, sent




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 480 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 10..13
Peter White, 30(b)(6), 02/26/2021
                                        Page 10                                       Page 12
∙1∙   ∙there.                                  ∙1∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ We supervised Vance, Warren and
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, when you say "sent
                                               ∙2∙there,"   you counties because the troopers worked tho
                                                    ∙Franklin
∙3∙   ∙moved also?                             ∙3∙ ∙three counties out of the Henderson office.
∙4∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ Well, I didn't establish∙4∙  ∙ ∙ ∙ Q.∙ ∙Had you established a residency in Vanc
                                                 a permanent
∙5∙   ∙residence.∙ Actually I stayed in a motel∙5∙  ∙County
                                                 most  of theat that time?
∙6∙   ∙time I was there.                       ∙6∙ ∙ ∙ ∙ A.∙ ∙Let's see.∙ Well, I was born in Vance
∙7∙   ∙ ∙ ∙ Q.∙ ∙How long were you in that position?
                                               ∙7∙ ∙County, but actually I grew up in Vance County an
∙8∙   ∙ ∙ ∙ A.∙ ∙I was there right at a year, maybe   a month
                                               ∙8∙ ∙went   to school here.∙ But I built a house here
∙9∙   ∙or so more.                             ∙9∙ ∙sometime around, I guess, 1992.∙ But my parents
10∙   ∙ ∙ ∙ Q.∙ ∙And what occurred next?       10∙ ∙resided here.
11∙   ∙ ∙ ∙ A.∙ ∙I transferred from there at here
                                               11∙ to
                                                    ∙ ∙Vance
                                                        ∙ Q.∙ ∙Okay.∙ So your ­­ your family, everybod
12∙   ∙County.                                 12∙ ∙you just wanted to come back home?
13∙                                            13∙ whole
      ∙ ∙ ∙ Q.∙ ∙And you pa­ ­­ you patrolled the   ∙ ∙ ∙ A.∙ ∙Well, where I was, as I said earlier, I
14∙   ∙county in that position?                14∙ ∙staying in a motel.∙ And, you know, that got to b
15∙   ∙ ∙ ∙ A.∙ ∙Basically I supervised the ­­ 15∙
                                                I was  one ofbit aggravating.∙ And once I found out the
                                                    ∙little
16∙   ∙the supervisors for the troopers that were
                                               16∙ here
                                                    ∙was at
                                                          an opening here, I decided it would be best f
17∙   ∙that time.                              17∙ ∙me to come back here.
18∙   ∙ ∙ ∙ Q.∙ ∙How many people did you supervise
                                               18∙ ∙then?
                                                      ∙ ∙ Q.∙ ∙Okay.∙ And so how long ­­ well, after y
19∙   ∙ ∙ ∙ A.∙ ∙I believe it was 20 troopers.∙19∙
                                                 I'm∙requested
                                                      not        your lateral transfer to first sergeant
20∙   ∙certain, but I believe it was 20 then in20∙  ∙how long were you in that position in Vance Count
                                                 that
21∙   ∙position.                               21∙ ∙ ∙ ∙ A.∙ ∙I'm thinking maybe two years.
22∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ How many supervisors were
                                               22∙ there?
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ And so what happened next?
23∙   ∙ ∙ ∙ A.∙ ∙There was three.∙ There was a 23∙
                                                first
                                                    ∙ ∙ ∙ A.∙ ∙I was promoted to the rank of lieutenan
24∙   ∙sergeant, myself as a sergeant and then 24∙
                                                another
                                                    ∙and assigned to the Fayetteville office.
25∙   ∙individual with the rank of sergeant. 25∙ ∙ ∙ ∙ Q.∙ ∙And how long were you in that position?

                                        Page 11                                       Page 13
∙1∙   ∙ ∙ ∙ Q.∙ ∙And did y'all split the county∙1∙
                                                 or....
                                                    ∙ ∙ ∙ A.∙ ∙I was there a year or just a little bit
∙2∙                                            ∙2∙were
      ∙ ∙ ∙ A.∙ ∙Well, no.∙ Basically each of us    ∙more.
                                                        ­­ the
∙3∙   ∙first sergeant supervised myself and the∙3∙  ∙ ∙ ∙ Q.∙ ∙What were your duties?
                                                 other
∙4∙                                            ∙4∙troopers.
      ∙sergeant, and basically we supervised the    ∙ ∙ ∙ A.∙ ∙I was a lieutenant.∙ And myself, one ot
∙5∙   ∙ ∙ ∙ Q.∙ ∙It was like joint supervision?∙5∙ ∙lieutenant and a captain basically supervised fir
∙6∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ Yes.                    ∙6∙ ∙sergeants in something like 13 counties down that
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And how long were you in
                                               ∙7∙that
                                                    ∙way.
∙8∙   ∙position?                               ∙8∙ ∙ ∙ ∙ Q.∙ ∙When you say "supervised," what does
∙9∙                                            ∙9∙ ∙that ­­ what did that entail?
      ∙ ∙ ∙ A.∙ ∙I believe it was about seven years.
10∙   ∙ ∙ ∙ Q.∙ ∙So we're at 1998 now.∙ So ­­ and
                                               10∙ what
                                                    ∙ ∙ ∙ A.∙ ∙Well, we kind of monitored what they we
11∙   ∙occurred next?                          11∙ ∙doing, reviewed their paperwork, held regular
12∙   ∙ ∙ ∙ A.∙ ∙After that, I was promoted to 12∙
                                                the ∙meetings
                                                     rank of with them, tried to assist them in any w
13∙   ∙first sergeant, and I was transferred to13∙
                                                 Roxboro,
                                                    ∙we could, basically making sure they were doing w
14∙   ∙which is Person County.∙ I supervised the
                                               14∙troopers  in supposed to do.
                                                    ∙they were
15∙   ∙Person and Caswell counties.            15∙ ∙ ∙ ∙ Q.∙ ∙Did you handle HR issues, any of that,
16∙   ∙ ∙ ∙ Q.∙ ∙And how long were you there? 16∙ ∙workplace complaints?
17∙   ∙ ∙ ∙ A.∙ ∙I think that was just a little17∙
                                                 bit∙ over
                                                      ∙ ∙ A.∙
                                                           a ∙Some, yes.
18∙   ∙year.                                   18∙ ∙ ∙ ∙ Q.∙ ∙Did you have the ability to hire and fi
19∙   ∙ ∙ ∙ Q.∙ ∙And then what happened?       19∙ ∙ ∙ ∙ A.∙ ∙No, but I could recommend hiring and
20∙   ∙ ∙ ∙ A.∙ ∙I requested a lateral transfer20∙
                                                 here.∙  There
                                                    ∙firing.
21∙   ∙was a vacancy in the first sergeant's position
                                               21∙ ∙ ∙ here,
                                                        ∙ Q.∙ ∙Okay.∙ How long were you in that
22∙   ∙and I was able to come back here as the 22∙  ∙position?
                                                first
23∙                                             the ∙sergeant
      ∙sergeant and supervise the troopers and 23∙    ∙ ∙ A.∙ ∙In Fayetteville I think it was just ­­
24∙   ∙that was here during that time.         24∙ ∙a little over a year.
25∙   ∙ ∙ ∙ Q.∙ ∙And by here, you mean Vance County?
                                               25∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what happened next?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 481 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 14..17
Peter White, 30(b)(6), 02/26/2021
                                        Page 14                                       Page 16
∙1∙                                            ∙1∙ ∙andtologistics
      ∙ ∙ ∙ A.∙ ∙I ­­ I took another lateral transfer       the     department?
∙2∙   ∙Raleigh office on Blue Ridge Road still ∙2∙  ∙ ∙ ∙ A.∙ ∙Yes.
                                                in the
∙3∙   ∙lieutenant's position.                  ∙3∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ And then how long were yo
∙4∙                                            ∙4∙ ∙major?
      ∙ ∙ ∙ Q.∙ ∙How long were you there in Raleigh?
∙5∙                                            ∙5∙ ∙ ∙ ∙ A.∙ ∙Until my retirement from there.
      ∙ ∙ ∙ A.∙ ∙I ­­ I want to say I was in that
∙6∙   ∙lieutenant's position probably for another
                                               ∙6∙ year,
                                                    ∙ ∙ ∙ Q.∙ ∙When did you retire?
∙7∙   ∙maybe a little more.                    ∙7∙ ∙ ∙ ∙ A.∙ ∙I believe it was the last day of 2005 o
∙8∙                                            ∙8∙ ∙might have been the first day of 2006.∙ I want to
      ∙ ∙ ∙ Q.∙ ∙And the ­­ was the Raleigh office
∙9∙   ∙structured the same as the Fayetteville ∙9∙  ∙the last day of 2005.
                                                similarly?
10∙                                            10∙ ∙ were
      ∙ ∙ ∙ A.∙ ∙Yeah, similarly, just the counties   ∙ ∙ Q.∙ ∙And what did you do next?
11∙                                            11∙ fewer
      ∙different.∙ There were fewer ­­ there were   ∙ ∙ ∙ A.∙ ∙I came back here to Vance County, which
12∙   ∙counties supervising the Raleigh office 12∙
                                                than∙home.∙
                                                      it was And shortly thereafter I decided that I wo
13∙   ∙in the eastern part of North Carolina. 13∙ ∙run for sheriff of Vance County.
14∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what happened next?14∙ ∙ ∙ ∙ Q.∙ ∙What year did you run for sheriff?
15∙   ∙ ∙ ∙ A.∙ ∙After that, I was promoted to 15∙
                                                the ∙rank
                                                      ∙ ∙ of
                                                           A.∙ ∙2006.
16∙   ∙captain and still in Raleigh assigned to16∙  ∙ ∙was
                                                 what    ∙ Q.∙ ∙So tell me about that process.∙ What wa
17∙                                            17∙ Most
      ∙then called communications and logistics.∙   ∙like?
18∙   ∙people referred it to as C&L.           18∙ ∙ ∙ ∙ A.∙ ∙Well, basically you ­­ you file, pay yo
19∙   ∙ ∙ ∙ Q.∙ ∙And what ­­ what did that job 19∙
                                                entail?
                                                    ∙filing fee.∙ And then you been ­­ you been ­­ beg
20∙                                            20∙ ∙campaigning,
      ∙ ∙ ∙ A.∙ ∙Well, basically I was responsible   for           trying to, you know, get people to
21∙   ∙purchasing everything that the highway patrol   used onyou, tell them why you're running, what y
                                               21∙ ∙support
22∙   ∙a day­to­day basis:∙ automobiles, tires,22∙
                                                 auto  parts,
                                                    ∙intentions  are and just prepare for the scrutiny
23∙   ∙fuel, pens, papers, paper clips, basically
                                               23∙ whatever
                                                    ∙all the agony that comes along with it.
24∙   ∙the ­­ the highway patrol used day­to­day,   ∙ ∙ ∙ Q.∙ ∙What was your platform?
                                               24∙ uniforms.
25∙   ∙ ∙ ∙ Q.∙ ∙So were you supervising anyone25∙
                                                 at ∙that
                                                      ∙ ∙ A.∙ ∙Basically doing the right thing, treati

                                        Page 15                                       Page 17
∙1∙   ∙point?                                  ∙1∙ ∙everybody right regardless of your ZIP code or yo
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙2∙ ∙race or any of that stuff; basically being a sher
∙3∙   ∙ ∙ ∙ Q.∙ ∙How many officers?            ∙3∙ ∙for everybody versus certain ZIP codes, is what I
∙4∙                                            ∙4∙ ∙told
      ∙ ∙ ∙ A.∙ ∙I don't recall how many officers.∙        the public.∙ And I also told them that if I
                                                      It was
∙5∙                                            ∙5∙about
      ∙probably ­­ at that point it was probably          three they would never hear me say, "this is m
                                                    ∙elected,
∙6∙   ∙or four that was actually on what we called   the
                                               ∙6∙ ∙county."
∙7∙   ∙complex with me, and there were several ∙7∙  ∙ ∙ ∙ Q.∙ ∙Why did you say that?
                                                civilians.
∙8∙   ∙That entailed supervising, I think, nine∙8∙
                                                 highway
                                                    ∙ ∙ ∙ A.∙ ∙Because it's not my county.∙ I don't ow
∙9∙   ∙patrol garages across the state as well ∙9∙  ∙the body
                                                as auto   county, and I stressed that we were all in it
10∙                                            10∙ ∙together.∙
      ∙repair shops and also communication centers.∙   And I      It's just as much their county as it i
11∙   ∙also supervised what we called the in addition
                                               11∙ ∙mine.unit
12∙   ∙that worked in the state across North Carolina.
                                               12∙ ∙ ∙ ∙ IQ.∙ ∙Do you remember who you ran against?
13∙   ∙supervised the ­­ the motor unit, as we 13∙
                                                called
                                                    ∙ ∙ it,
                                                         ∙ A.∙ ∙Yes, pretty much.∙ I remember the last
14∙   ∙motorcycle units, and our aviation unit,14∙
                                                 which
                                                    ∙names.∙ The sheriff at the time, yes, I remember
15∙   ∙included several helicopters.           15∙ ∙he was.
16∙   ∙ ∙ ∙ Q.∙ ∙And how long were you in that 16∙
                                                position?
                                                    ∙ ∙ ∙ Q.∙ ∙Who was he?
17∙   ∙ ∙ ∙ A.∙ ∙I'm not sure.∙ Maybe a couple 17∙
                                                of years
                                                    ∙ ∙ ∙ as
                                                           A.∙ ∙His name was Thomas Breedlove.
18∙   ∙captain.                                18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you won that election?
19∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And then what happened 19∙
                                                next?
                                                    ∙ ∙ ∙ A.∙ ∙Yes.∙ I won the general ­­ the primary.
20∙   ∙ ∙ ∙ A.∙ ∙I was promoted to the rank of 20∙
                                                major,   and for
                                                    ∙asked    I a runoff.∙ I won the general.∙ And righ
21∙   ∙remained at that location.              21∙ ∙after that, I believe it was a sergeant with the
22∙   ∙ ∙ ∙ Q.∙ ∙And what ­­ what does a major 22∙
                                                do? ∙sheriff's office, he filed a petition, garnered
23∙                                            23∙because
      ∙ ∙ ∙ A.∙ ∙I kept basically my same duties            I
                                                    ∙signatures;   and the board of election allowed him
24∙                                            24∙ ∙run against me as well.
      ∙didn't move.∙ I was just elevated in rank.
25∙   ∙ ∙ ∙ Q.∙ ∙And so were you still in the communications
                                               25∙ ∙ ∙ ∙ Q.∙ ∙What happened next?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 482 of 665
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 18..21
Peter White, 30(b)(6), 02/26/2021
                                       Page 18                                       Page 20
∙1∙   ∙ ∙ ∙ A.∙ ∙I won.                        ∙1∙ ∙Vance County Sheriff's Office payroll?
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you won.            ∙2∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙When were you sworn in?       ∙3∙ ∙ ∙ ∙ Q.∙ ∙Did the department grow any under your
∙4∙                                            ∙4∙ then
      ∙ ∙ ∙ A.∙ ∙November of 2006, I believe, and   ∙leadership?∙
                                                          again    So....
∙5∙   ∙in December of 2006.                    ∙5∙ ∙ ∙ ∙ A.∙ ∙In term ­­ no, not in terms of numbers,
∙6∙                                            ∙6∙ ∙much.∙ You know, it may have grown a little bit,
      ∙ ∙ ∙ Q.∙ ∙How was the sheriff's office structured
∙7∙   ∙then or how....                         ∙7∙ ∙not much.
∙8∙   ∙ ∙ ∙ A.∙ ∙I'm not sure how it was structured
                                               ∙8∙ ∙ before
                                                      ∙ ∙ Q.∙I ∙And did you maintain the same structure
∙9∙   ∙got in there.                           ∙9∙ ∙from 2006 until your retirement?
10∙   ∙ ∙ ∙ Q.∙ ∙How did you structure it?     10∙ ∙ ∙ ∙ A.∙ ∙No, not ­­ not necessarily.∙ It was
11∙   ∙ ∙ ∙ A.∙ ∙Well, basically I put people in
                                               11∙places   so but it wasn't the exact same structure,
                                                    ∙similar,
12∙                                            12∙ ∙don't
      ∙that I would have supervisors to do whatever   neededbelieve.
13∙   ∙to be done.                             13∙ ∙ ∙ ∙ Q.∙ ∙What did you change?
14∙   ∙ ∙ ∙ Q.∙ ∙Uh­huh.                       14∙ ∙ ∙ ∙ A.∙ ∙We ­­ we got ­­ we added ­­ later on do
15∙   ∙ ∙ ∙ A.∙ ∙Some were there when I got there,   and some
                                               15∙ ∙the   road we added a ­­ a position.∙ It was called
16∙   ∙came in years later.                    16∙ ∙gang resource officer.∙ That was new.∙ The overal
17∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So just ­­ just for a moment,   we
                                               17∙ ∙structure   with the sergeants, lieutenants, captai
18∙                                            18∙ ∙you
      ∙talked about all your different promotions.∙   And know,
                                                           I    that pretty much was very close to bein
19∙   ∙would assume you ­­ you probably ­­ did 19∙
                                                you ∙the
                                                     have same.
                                                           to
20∙   ∙take tests or exams to be promoted or ­­20∙ ∙ ∙ ∙ Q.∙ ∙So gangs were an issue in Vance County?
21∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ It's an entire process. 21∙ ∙ ∙ ∙ A.∙ ∙Yes.
22∙   ∙ ∙ ∙ Q.∙ ∙So let's talk about the structure
                                               22∙ ∙of∙ the
                                                         ∙ Q.∙ ∙What type of gang?
23∙   ∙sheriff's office under your leadership.∙23∙
                                                 And∙ if
                                                      ∙ ∙you
                                                           A.∙ ∙Even though some ­­ yes, they were.
24∙   ∙will just explain to me like a certified24∙
                                                 deputy,
                                                    ∙ ∙ ∙ aQ.∙ ∙What type of gangs?
25∙   ∙deputy, lieutenant, just that, all that.25∙ ∙ ∙ ∙ A.∙ ∙Just the street gangs.∙ Some of them we
                                       Page 19                                       Page 21
∙1∙   ∙ ∙ ∙ A.∙ ∙A certified deputy is one that∙1∙
                                                 has∙organized.∙ Some weren't.∙ Some were homegrown.∙
∙2∙   ∙completed the BLET course somewhere during
                                               ∙2∙ his
                                                    ∙wasorlike
                                                            her what we call the real gangs.
∙3∙                                            ∙3∙done
      ∙career.∙ Non­certified of course have not    ∙ ∙ that
                                                         ∙ Q.∙ ∙What are the real gangs?
∙4∙   ∙yet.∙ Then we have sergeants that basically
                                               ∙4∙ ∙ ∙ ∙ A.∙ ∙We had Bloods, Crips, a couple others.
∙5∙   ∙supervises the deputies.∙ Then we have lieutenants
                                               ∙5∙ ∙don't recall their name.
∙6∙                                            ∙6∙ ∙ ∙ ∙And
      ∙that supervise the sergeants and then captain.∙     Q.∙ ∙Uh­huh.∙ What were the races?
∙7∙   ∙the chief deputy position is generally a∙7∙
                                                 major's
                                                    ∙ ∙ ∙ A.∙ ∙The Bloods and the Crips are mostly aft
∙8∙   ∙position.                               ∙8∙ ∙African­American.∙ There was another group called
∙9∙   ∙ ∙ ∙ Q.∙ ∙How large is the Vance County ∙9∙
                                                Sheriff's
                                                    ∙Surenos or something similar to that.∙ They were
10∙   ∙Office?                                 10∙ ∙primarily Hispanic.
11∙   ∙ ∙ ∙ A.∙ ∙I want to say it was about 40 11∙
                                                deputies
                                                    ∙ ∙ ∙ Q.∙ ∙Were you able to ­­ I don't want to say
12∙   ∙maybe.∙ That may not be the exact number,
                                               12∙but  I
                                                    ∙eliminate.∙   But were you able to get that under
13∙                                            13∙ ∙control, the gangs?
      ∙believe that's pretty close to what it was.
14∙   ∙ ∙ ∙ ∙ ∙ ∙And then, well, I should say ­­    ∙ ∙ I∙ say
                                               14∙when     A.∙ ∙Well, they didn't give us much problem.
15∙   ∙­­ yeah, deputies.∙ Well, any members of15∙
                                                 the∙They kind of policed themselves, so to speak.
16∙                                            16∙ ∙ ∙ ∙ Q.∙ ∙What does that mean?
      ∙sheriff's office, which included lieutenants,
17∙   ∙captains and then about six civilians, I17∙  ∙ ∙ ∙ A.∙ ∙Well, they kind ­­ they dealt with thei
                                                 believe.
18∙   ∙ ∙ ∙ Q.∙ ∙When you say "civilians," what18∙  ∙own
                                                 does     situations.∙ They didn't particularly involve
                                                       that
19∙   ∙mean?                                   19∙ ∙enforcement.∙ Every now and then there would be,
20∙   ∙ ∙ ∙ A.∙ ∙Office staff.                 20∙ ∙a shooting that we may have thought was gang­rela
21∙   ∙ ∙ ∙ Q.∙ ∙Office staff?                 21∙ ∙but they weren't out threatening the public or
22∙   ∙ ∙ ∙ A.∙ ∙Yes.                          22∙ ∙anything like that.
23∙                                            23∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's go back to the structur
      ∙ ∙ ∙ Q.∙ ∙So you're talking like secretaries?
24∙   ∙ ∙ ∙ A.∙ ∙Basically, yes.               24∙ ∙the ­­ the office, the sheriff's office.∙ Did ­­
25∙   ∙ ∙ ∙ Q.∙ ∙And these are all people who were   on the County pay for BLET training?
                                               25∙ ∙Vance




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 483 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 22..25
Peter White, 30(b)(6), 02/26/2021
                                        Page 22                                       Page 24
∙1∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙1∙ ∙structure at Vance County.
∙2∙   ∙ ∙ ∙ Q.∙ ∙How did that process work?    ∙2∙ ∙ ∙ ∙ A.∙ ∙The hiring, individuals apply.∙ Some wa
∙3∙   ∙ ∙ ∙ A.∙ ∙For the deputies that were not∙3∙
                                                 certified
                                                   ∙in, bring their application.∙ During the latter p
∙4∙   ∙when we hired them?                     ∙4∙ ∙of my tenure as sheriff, they could apply online,
∙5∙   ∙ ∙ ∙ Q.∙ ∙Uh­huh.                       ∙5∙ ∙most people either mailed their application in or
∙6∙                                            ∙6∙ ∙they
      ∙ ∙ ∙ A.∙ ∙At some point they were scheduled         ­­ they brought it in themselves.∙ Once the
                                                    to attend
∙7∙                                            ∙7∙ ∙applications
      ∙basic law enforcement training at a community   college      were received, I would normally get
∙8∙                                            ∙8∙ ∙them.
      ∙depending on which college offered the course   at what
∙9∙   ∙time.                                   ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙I would look through them, and then mos
10∙   ∙ ∙ ∙ Q.∙ ∙What did you look for when you10∙
                                                 hired
                                                   ∙the­­time
                                                            in I would pass it on to the administrative
11∙   ∙a deputy when you hired a deputy?       11∙ ∙captain.∙ He would review it.∙ And then the ones
12∙                                            12∙that
      ∙ ∙ ∙ A.∙ ∙Well, there were several things   ∙wereI determined to ­­ or that we felt needed to b
13∙                                            13∙ ∙interviewed,
      ∙looked at.∙ Excuse me.∙ Number one, of course,   it          we would set up the interview for
14∙   ∙would be their background.              14∙ ∙them.
15∙   ∙ ∙ ∙ Q.∙ ∙Background.∙ What do you mean,15∙ ∙ ∙ ∙ Q.∙ ∙So who is ­­ who is "we"?
16∙   ∙background?                             16∙ ∙ ∙ ∙ A.∙ ∙When I say "we," basically I'm speaking
17∙                                            17∙ background
      ∙ ∙ ∙ A.∙ ∙We would start ­­ we would start  ∙the sheriff office as a whole, but it was me.
18∙   ∙investigation, and we would go from there.∙
                                               18∙ ∙We∙ wanted
                                                        ∙ Q.∙ ∙Uh­huh.∙ Right.∙ So you mentioned the
19∙                                            19∙ ∙administrative
      ∙to know where they've lived; what jobs they've   had; a        captain.∙ What I'm ­­ I'm trying t
20∙   ∙little bit about their criminal record; 20∙ ∙get had
                                                if they  the aprocess.∙ So I get that you were ultimate
21∙   ∙family; education level; reputation, you21∙
                                                 know,
                                                   ∙theindecision
                                                            the     maker.∙ But what was your ­­ what di
22∙   ∙community that they lived in; that type 22∙ ∙who did
                                                of stuff;   andyour team ­­
23∙   ∙of course whether they were certified or23∙ ∙ ∙ ∙ A.∙ ∙Okay.
                                                 not,
24∙                                            24∙ ∙ ∙ ∙ Q.∙ ∙­­ consist of?
      ∙experience.∙ It was a whole host of things.
25∙                                            25∙ the
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ I see that  ∙ ∙ ∙ A.∙ ∙The process ­­ there's an interview pan

                                        Page 23                                       Page 25
∙1∙   ∙ ∙ ∙ documents just came in, Mr. Geis.∙ ∙1∙
                                                Do you
                                                    ∙that
                                                        want
                                                           consisted
                                                              to      of ­­ normally it was ­­ it was li
∙2∙   ∙ ∙ ∙ take a second to look at them?     ∙2∙ ∙four individuals, I believe.∙ Normally it was a
∙3∙                                            ∙3∙you
      ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ No, that's okay.∙ If    ∙captain.∙
                                                       ­­        At times it was a captain, maybe two
∙4∙   ∙ ∙ ∙ you're free to just go ahead and ­­∙4∙ ∙lieutenants and sometimes even a sergeant.∙ Then
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Uh­huh.        ∙5∙ ∙again, it might have been two captains, lieutenan
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ ­­ go into them as ∙6∙
                                                you ∙But
                                                     see fit.
                                                          the process was the same.
∙7∙   ∙BY MS. ROBINSON:                        ∙7∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let's ­­ let's dial it back some
∙8∙   ∙ ∙ ∙ Q.∙ ∙So you looked for community involvement,
                                               ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙So how many different departments did ­
∙9∙   ∙reputation, education.                  ∙9∙ ∙does the Vance County Sheriff Office have?
10∙   ∙ ∙ ∙ ∙ ∙ ∙And what type of character were
                                               10∙you
                                                    ∙ ∙looking
                                                         ∙ A.∙ ∙I'm not sure if it's seven.∙ We've got
11∙   ∙for in a deputy?                        11∙ ∙patrol and investigations, civil, court, what we
12∙                                            12∙people
      ∙ ∙ ∙ A.∙ ∙Well, we ­­ we were looking for    ∙the drug unit, K­9, and I may be missing one.
13∙   ∙with, you know, good character.         13∙ ∙ ∙ ∙ Q.∙ ∙So what does the patrol department do?
14∙                                            14∙ ∙ ∙ ∙ A.∙ ∙Basically they ­­ they patrol the count
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what is good character?
15∙                                            15∙ ∙paying
      ∙ ∙ ∙ A.∙ ∙Well, you didn't have to be perfect;   but, particular attention to property, business
16∙                                            16∙ being
      ∙you know, obviously you couldn't have been   ∙homes, looking out for break­ins, larcenies,
17∙   ∙arrested and drunk and disorderly type stuff;
                                               17∙ ∙basically
                                                       just      protecting the citizens and their prope
18∙   ∙basically being what the average person 18∙
                                                would
                                                    ∙ ∙ ∙ Q.∙ ∙And what does the investigation....
19∙   ∙consider a good person.                 19∙ ∙ ∙ ∙ A.∙ ∙They ­­ they are the detectives.∙ A lot
20∙   ∙ ∙ ∙ Q.∙ ∙So did you ­­ did you perform 20∙  ∙times deputies
                                                interviews   or       would go to a call.∙ Say it might
21∙   ∙conduct interviews?                     21∙ ∙breaking and entering call.∙ A large amount of st
22∙   ∙ ∙ ∙ A.∙ ∙Yes, I did some.              22∙ ∙may ­­ may have been stolen, and that would
23∙   ∙ ∙ ∙ Q.∙ ∙You said you did some?        23∙ ∙oftentimes be referred to a detective or an
24∙   ∙ ∙ ∙ A.∙ ∙Yes.                          24∙ ∙investigator.
25∙   ∙ ∙ ∙ Q.∙ ∙Tell me about the structure, the
                                               25∙ hiring
                                                    ∙ ∙ ∙ Q.∙ ∙And the civil department?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 484 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 26..29
Peter White, 30(b)(6), 02/26/2021
                                        Page 26                                       Page 28
∙1∙   ∙ ∙ ∙ A.∙ ∙Basically the civil department∙1∙  ∙ ∙serves
                                                 just   ∙ Q.∙ ∙Did you have an evidence department?
∙2∙   ∙civil papers.                           ∙2∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙3∙   ∙ ∙ ∙ Q.∙ ∙And the court?                ∙3∙ ∙ ∙ ∙ Q.∙ ∙So that's a ­­
∙4∙                                            ∙4∙at∙ the
      ∙ ∙ ∙ A.∙ ∙Court included working security      ∙ ∙ A.∙ ∙Well, it wasn't ­­ it wasn't a ­­ no.∙
∙5∙   ∙entrance to the courthouse X­ray machine∙5∙    alsoa ­­ we had evidence, of course; but I ­­ I d
                                                 and∙had
∙6∙   ∙acting as bailiffs.                     ∙6∙ ∙believe ­­ no, evidence was not separate.∙ It was
∙7∙   ∙ ∙ ∙ Q.∙ ∙And the drug unit?            ∙7∙ ∙a separate section.
∙8∙   ∙ ∙ ∙ A.∙ ∙Basically they stayed on the lookout
                                               ∙8∙ ∙ ∙ for
                                                        ∙ Q.∙ ∙Okay.∙ What would that fall under?∙ Wou
∙9∙   ∙drug activity in the county.∙ They made ∙9∙
                                                drug∙the
                                                      arrests.
                                                          evidence go under administrative or....
10∙   ∙Primarily that was their function.∙ Occasionally
                                               10∙ ∙ ∙ ∙ they
                                                           A.∙ ∙Generally, yes.
11∙   ∙would engage in some patrol.            11∙ ∙ ∙ ∙ Q.∙ ∙And so each of these seven departments
12∙   ∙ ∙ ∙ Q.∙ ∙And the K­9?                  12∙ ∙structured the way you suggested ­­ indicated at
13∙   ∙ ∙ ∙ A.∙ ∙The K­9s were used in several 13∙
                                                instances:
                                                    ∙first?
14∙                                            14∙ ∙ helping
      ∙some missing children, Alzheimer's patients,   ∙ ∙ A.∙ ∙To the best that I recall.
15∙   ∙tracking them.∙ The K­9 served kind of as
                                               15∙a ∙partner
                                                      ∙ ∙ Q.∙ ∙The certified deputy, non­certified
16∙                                            16∙used
      ∙to their handler basically, and they were    ∙sergeants, lieutenant, captains, chief, is that h
17∙   ∙sometimes to sniff out narcotics.       17∙ ∙each department was structured?
18∙                                            18∙ ∙ ∙ ∙ A.∙ ∙No.∙ That's the sheriff's office as a
      ∙ ∙ ∙ Q.∙ ∙So you mentioned the administrative
19∙   ∙captain.∙ What would that ­­ where would19∙
                                                 that  person
                                                    ∙whole.
20∙   ∙be located in that structure?           20∙ ∙ ∙ ∙ Q.∙ ∙Uh­huh.∙ So ­­ so there wasn't, say, a
21∙   ∙ ∙ ∙ A.∙ ∙It would a captain, but he would
                                               21∙ not  be in
                                                    ∙investigation's   captain?
22∙   ∙the ­­ the ­­ he wouldn't be considered 22∙
                                                the ∙same
                                                      ∙ ∙ as
                                                           A.∙a ∙No, not with a title investigation's
23∙   ∙patrol captain.∙ He would kind of be off23∙
                                                 to ∙captain.∙
                                                     the side No.
24∙                                            24∙ ∙ ∙but
      ∙still under the sheriff and the chief deputy,     ∙ Q.∙
                                                            not ∙Okay.∙ So how ­­ how ­­ so when you say
25∙   ∙in the patrol supervision­type lineup. 25∙ ∙so in K­ ­­ the K­9 unit or department, did you

                                        Page 27                                       Page 29
∙1∙   ∙ ∙ ∙ Q.∙ ∙So kind of up there in its own∙1∙
                                                 little
                                                    ∙have ­­ you had lieutenants in that department?
∙2∙   ∙wing?                                   ∙2∙ ∙ ∙ ∙ A.∙ ∙The K­9 unit was generally supervised b
∙3∙   ∙ ∙ ∙ A.∙ ∙No, not really.               ∙3∙ ∙sergeant.∙ There may have ­­ one time may have be
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So ­­ so would the administrative
                                               ∙4∙ ∙lieutenant there.∙ I'm not sure.
∙5∙   ∙captain fall under any of these, the six∙5∙  ∙ ∙ ∙ Q.∙ ∙Were these ­­ were the ­­ were the depu
                                                 categories,
∙6∙   ∙departments that you named: patrol, investigation,
                                               ∙6∙ ∙cross­trained or did they get in a certain depart
∙7∙   ∙civil or drug unit ­­                   ∙7∙ ∙and stick there?
∙8∙   ∙ ∙ ∙ A.∙ ∙I believe ­­                  ∙8∙ ∙ ∙ ∙ A.∙ ∙Some, I guess you could say they were
∙9∙   ∙ ∙ ∙ Q.∙ ∙­­ K­9s?                      ∙9∙ ∙cross­trained because they ­­ some moved from one
10∙                                            10∙separate
      ∙ ∙ ∙ A.∙ ∙I believe the administrator was    ∙section­­within the sheriff's office to another fr
11∙   ∙ ∙ ∙ Q.∙ ∙So ­­                         11∙ ∙time to time.
12∙   ∙ ∙ ∙ A.∙ ∙­­ in another department.∙ I think
                                               12∙ ∙ that's
                                                      ∙ ∙ Q.∙ ∙Well, it wasn't like they could go in o
13∙   ∙the one that I missed, I believe.       13∙ ∙day, and one day you'll be in administrative, the
14∙                                            14∙ ∙next day you'll be in patrol or....
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what did the administrative
15∙   ∙department do?                          15∙ ∙ ∙ ∙ A.∙ ∙No.
16∙   ∙ ∙ ∙ A.∙ ∙Basically paperwork that comes16∙  ∙ ∙the
                                                 into   ∙ Q.∙ ∙They had a specific location, the deput
17∙   ∙sheriff's office.∙ A lot of stuff would 17∙
                                                come∙did?
                                                      directly
18∙   ∙to me.∙ A lot of times I would review it18∙
                                                 and∙ funnel
                                                      ∙ ∙ A.∙ ∙They had specific duties, yes.
19∙                                            19∙ ∙ ∙ ∙ Q.∙ ∙And specific ­­ did they have specific
      ∙it to the administrative captain.∙ The administrative
20∙   ∙captain at times would coordinate different   training
                                               20∙ ∙supervisors?
21∙                                            21∙ ∙ ∙ ∙ A.∙ ∙Yes.
      ∙activities that was going on that the deputies
22∙                                            22∙ ∙ ∙with
      ∙needed.∙ He would set that up, follow through    ∙ Q.∙ ∙Okay.∙ So going back to the administrat
23∙   ∙the paperwork at ground investigations, 23∙
                                                some∙department,
                                                      other       and you ­­ and that is a department t
24∙   ∙investigations internally with the sheriff's
                                               24∙ ∙assisted you with hiring?
25∙   ∙office.                                 25∙ ∙ ∙ ∙ A.∙ ∙It's ­­ it's really not ­­ I wouldn't c




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 485 of 665
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 30..33
Peter White, 30(b)(6), 02/26/2021
                                       Page 30                                       Page 32
∙1∙   ∙it a department.∙ It was just administrative.
                                               ∙1∙ ∙generally the most senior person on the panel.∙ I
∙2∙   ∙ ∙ ∙ Q.∙ ∙So you ­­ you were saying that∙2∙
                                                 you∙was
                                                      would
                                                          two captains, it would be most likely the
∙3∙   ∙receive an application, you would go through   it, and
                                               ∙3∙ ∙administrative    captain.
∙4∙                                            ∙4∙ ∙ ∙ ∙ Q.∙ ∙Uh­huh.∙ They would meet with you and
      ∙then you would reach out to the administrative
∙5∙   ∙captain?                                ∙5∙ ∙say ­­ and say what?
∙6∙   ∙ ∙ ∙ A.∙ ∙Yes, normally or possibly the ∙6∙  ∙ ∙deputy.
                                                chief    ∙ A.∙ ∙They would let me know how they felt th
∙7∙                                            ∙7∙ how
      ∙Depended on how many applicants we had and   ∙interview
                                                        many    went.
∙8∙   ∙that we had planned to interview.       ∙8∙ ∙ ∙ ∙ Q.∙ ∙Uh­huh.
∙9∙                                            ∙9∙ say,
      ∙ ∙ ∙ Q.∙ ∙How many applicants did you get,   ∙ ∙ ∙inA.∙
                                                             a ∙And then a recommendation would be made
10∙   ∙month or in a quarter on average?       10∙ ∙to do we proceed with this particular applicant.
11∙   ∙ ∙ ∙ A.∙ ∙I can't say because sometimes 11∙
                                                we would
                                                    ∙ ∙ ∙ get
                                                           Q.∙ ∙Who made the decision to have multiple
12∙   ∙several.∙ Sometimes we wouldn't get any.∙
                                               12∙You  know,
                                                    ∙interviews?∙   So was there one interview, two
13∙   ∙it just varied.                         13∙ ∙interviews, three interviews?
14∙                                            14∙ ∙ ∙ ∙ A.∙ ∙Well, it depended.∙ It varied on the
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ What ­­ what was several?
15∙   ∙ ∙ ∙ A.∙ ∙We might get two or three a month.∙   We
                                               15∙ ∙individual   applicant based on how they answered
16∙   ∙might go three or four months and not get
                                               16∙any.
                                                    ∙questions, based on if they mentioned certain ite
17∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you said you would convene
                                               17∙ ∙that a they had and couldn't put their hands on it
18∙   ∙panel?                                  18∙ ∙right then, or the panel may have decided some
19∙                                            19∙­­∙questions
      ∙ ∙ ∙ A.∙ ∙At right before the time of the      well, at were not thoroughly answered.∙ They may
20∙   ∙the time of the interview.              20∙ ∙call that individual back in and kind of revisit
21∙   ∙ ∙ ∙ Q.∙ ∙Uh­huh.∙ Would you ­­ you say 21∙  ∙questions.
                                                call,  you'd
22∙   ∙send an e­mail.∙ Was this a regular panel    ∙ ∙ ∙ Q.∙ ∙Were you involved in that decision to c
                                               22∙or....
23∙                                            23∙ ∙that
      ∙ ∙ ∙ A.∙ ∙No.∙ Normally if it was a captain    ∙ ∙ was
                                                           A.∙ ∙No.
24∙   ∙in charge of the panel, they would make 24∙
                                                the ∙contact
                                                      ∙ ∙ Q.∙ ∙­­ call them back?
25∙   ∙with the applicants.∙ And I believe most25∙
                                                 of ∙the
                                                      ∙ ∙time
                                                           A.∙ ∙No.

                                       Page 31                                       Page 33
∙1∙   ∙that was by a phone call.               ∙1∙ ∙ ∙ ∙ Q.∙ ∙Did you meet with the interviewees
∙2∙   ∙ ∙ ∙ Q.∙ ∙What would happen next?       ∙2∙ ∙personally before making a decision?
∙3∙                                            ∙3∙ ∙ The
      ∙ ∙ ∙ A.∙ ∙The interview would be scheduled.∙   ∙ ∙ ­­
                                                           A.∙ ∙Which ­­
∙4∙   ∙the applicant would report.∙ They would ∙4∙  ∙ ∙ ∙ Q.∙
                                                go through   a ∙To hire.
∙5∙                                            ∙5∙ after
      ∙series of questions and answers.∙ And then   ∙ ∙ ∙ A.∙ ∙To hire?
∙6∙                                            ∙6∙that
      ∙that, the panel would consider everything    ∙ ∙ they
                                                        ∙ Q.∙ ∙Yes.
∙7∙                                            ∙7∙would
      ∙had ­­ had been put before them, and they    ∙ ∙ ∙make
                                                           A.∙ ∙Yes.∙ After the panel ­­ once the ­­ th
∙8∙   ∙a recommendation as to hire or not hire ∙8∙  ∙made a recommendation, then I would meet with the
                                                to me.
∙9∙   ∙ ∙ ∙ Q.∙ ∙Did you have a standard set of∙9∙
                                                 questions?
                                                    ∙individually.
10∙   ∙Was there a standard?                   10∙ ∙ ∙ ∙ Q.∙ ∙Did it matter if it was a decision to h
11∙   ∙ ∙ ∙ A.∙ ∙Yes, there was.∙ They were put11∙
                                                 together
                                                    ∙or to by
                                                            pass on the applicant?
12∙   ∙the panel.                              12∙ ∙ ∙ ∙ A.∙ ∙Well, if ­­ if it was a decision to pas
13∙   ∙ ∙ ∙ Q.∙ ∙What were those questions?    13∙ ∙an applicant, no, I wouldn't meet with them.
14∙   ∙ ∙ ∙ A.∙ ∙I don't know what they were. 14∙ ∙ ∙ ∙ Q.∙ ∙When you met with a person, what would
15∙   ∙ ∙ ∙ Q.∙ ∙Do you know how many?         15∙ ∙what would, you know, be the purpose of the
16∙   ∙ ∙ ∙ A.∙ ∙No, I do not.                 16∙ ∙meeting?
17∙   ∙ ∙ ∙ Q.∙ ∙Did you review the questions? 17∙ ∙ ∙ ∙ A.∙ ∙Basically I would talk to them briefly,
18∙                                            18∙ ∙introduce
      ∙ ∙ ∙ A.∙ ∙Yes, sometimes I did.∙ After they   were       myself and kind of welcome them if it
19∙   ∙interviewed, I would ask for the notes, 19∙
                                                just∙looked
                                                      kind ofas though we were going to hire them, than
20∙   ∙look through them checking responses to 20∙  ∙them for applying and just go over some general
                                                various
21∙   ∙questions.                              21∙ ∙things, such as how to treat people ­­
22∙   ∙ ∙ ∙ Q.∙ ∙So the ­­ the panel would ­­ was
                                               22∙ there
                                                    ∙ ∙ ∙ like
                                                           Q.∙ ∙Uh­huh.
23∙   ∙a chairperson who met with you or the panel
                                               23∙ ∙would
                                                      ∙ ∙ A.∙ ∙­­ how they're expected to behave.∙ And
24∙   ∙meet with you after the interview?      24∙ ∙would also stress safety of the property and also
25∙   ∙ ∙ ∙ A.∙ ∙Normally whoever in charge of 25∙
                                                the ∙the  officers.∙ You know, that was something that
                                                     panel,




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 486 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 34..37
Peter White, 30(b)(6), 02/26/2021
                                        Page 34                                       Page 36
∙1∙                                            ∙1∙each
      ∙did on a regular basis, and I did it with    ∙ ∙ ∙ Q.∙ ∙Uh­huh.∙ What was the training process
∙2∙                                            ∙2∙ ∙like?
      ∙applicant, particularly their driving habits.
∙3∙   ∙ ∙ ∙ Q.∙ ∙Uh­huh.                       ∙3∙ ∙ ∙ ∙ A.∙ ∙The ­­ the BLET training?
∙4∙   ∙ ∙ ∙ A.∙ ∙And I would let them know that∙4∙  ∙ ∙vehicle
                                                 this   ∙ Q.∙ ∙No, the onboarding.∙ What was onboardin
∙5∙   ∙that you will be assigned will kill you ∙5∙  ∙like
                                                if you     at Vance County Sheriff's Office?
                                                        don't
∙6∙   ∙respect it.                             ∙6∙ ∙ ∙ ∙ A.∙ ∙Well, basically when they ­­ they came
∙7∙   ∙ ∙ ∙ Q.∙ ∙What did ­­                   ∙7∙ ∙they got hired, they were assigned to a training
∙8∙                                            ∙8∙ ∙officer
      ∙ ∙ ∙ A.∙ ∙And I did that ­­ I did that because   I lostfor a period of weeks.∙ I don't know exac
∙9∙   ∙a deputy, a young deputy, I think in about
                                               ∙9∙ my  second
                                                    ∙how  many weeks.∙ The weeks varied depended on ­­
10∙   ∙year as sheriff in a motor vehicle collision.
                                               10∙ ∙depending on how ­­ how well the ­­ the trainee
11∙                                            11∙ ∙caught
      ∙ ∙ ∙ Q.∙ ∙So you would ­­ you would welcome   them andon to the duties.
12∙                                            12∙ ∙ ∙ ∙ ∙ ∙ ∙Some may have been a little longer than
      ∙­­ and explain to them your expectations?
13∙   ∙ ∙ ∙ A.∙ ∙Pretty much, yes.∙ Not all of 13∙
                                                my ∙others.∙ But none were shorter than the specified
14∙   ∙expectations, but just cursory.         14∙ ∙period, but some may have been a little longer th
15∙   ∙ ∙ ∙ Q.∙ ∙Uh­huh.∙ Your general.        15∙ ∙the specified period.
16∙   ∙ ∙ ∙ ∙ ∙ ∙And what would happen next? 16∙ ∙ ∙ ∙ Q.∙ ∙So no specified period?
17∙   ∙ ∙ ∙ A.∙ ∙After that, they would leave, 17∙
                                                and ∙then
                                                      ∙ ∙ the
                                                           A.∙ ∙It was a specified period.∙ But none we
18∙                                            18∙ ∙shorter than the specified period, but some may h
      ∙process of gathering all of their background
19∙   ∙information would begin.∙ And once that 19∙
                                                ­­ all  of a little longer ­­
                                                    ∙been
20∙   ∙that is completed, submitted and re­ ­­ 20∙  ∙ ∙ ∙ Q.∙ ∙Well ­­
                                                if it's
21∙                                             for ∙hire
      ∙satisfactory, they would be recommended 21∙    ∙ ∙ to
                                                           A.∙ ∙­­ if the applicant had a ­­ you know,
22∙   ∙Sheriff's Training and Standards.       22∙ ∙may have had difficulty in geography or something
23∙   ∙ ∙ ∙ Q.∙ ∙And that Sheriff Training and 23∙
                                                Standards,
                                                    ∙You would have to ­­
24∙   ∙that's the state?                       24∙ ∙ ∙ ∙ Q.∙ ∙What would ­­
25∙   ∙ ∙ ∙ A.∙ ∙Yes.                          25∙ ∙ ∙ ∙ A.∙ ∙­­ work with him another week, few days

                                        Page 35                                       Page 37
∙1∙   ∙ ∙ ∙ Q.∙ ∙Would you say that you ran like
                                               ∙1∙a ∙something,
                                                     brotherly him or her.
∙2∙   ∙or sisterly organization?               ∙2∙ ∙ ∙ ∙ Q.∙ ∙What was the specified period?
∙3∙   ∙ ∙ ∙ A.∙ ∙No, I would not.              ∙3∙ ∙ ∙ ∙ A.∙ ∙I don't know if it was six weeks.∙ I wa
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So what ­­ what was the∙4∙
                                                 culture
                                                    ∙to saylike
                                                              six weeks.∙ I'm ­­ I'm not positive.
∙5∙   ∙at Vance County Sheriff's Office?       ∙5∙ ∙ ∙ ∙ Q.∙ ∙Repeat that answer again.
∙6∙   ∙ ∙ ∙ A.∙ ∙To me, the culture was great.∙∙6∙  ∙ ∙ ∙got
                                                 People    A.∙ ∙I said, I want to say six weeks.∙ I'm n
∙7∙   ∙along.∙ They worked together.∙ They took∙7∙  ∙positive.∙ That's riding with a deputy and some o
                                                 breaks
∙8∙   ∙together.∙ Sometimes they may visit each∙8∙  ∙theoff
                                                 other    time spent with the sergeant.∙ Again, it may
∙9∙   ∙duty.∙ We ­­ over the years we had ­­ we∙9∙  ∙different.∙
                                                 would   ­­ I       I'm not sure.
10∙                                            10∙ ∙ ∙that
      ∙would schedule a cookout, a Christmas dinner,     ∙ Q.∙ ∙Who ­­ who created the ­­ the rules rel
11∙   ∙kind of thing.∙ But I think the ­­ the culture
                                               11∙ ∙to was    a
                                                         a specified   period?
12∙   ∙professional one.                       12∙ ∙ ∙ ∙ A.∙ ∙I believe that was done under my
13∙   ∙ ∙ ∙ Q.∙ ∙And so once you recommended someone   for
                                               13∙ ∙administration,     under my tenure as sheriff.
14∙                                            14∙what
      ∙hire to training and standards, typically    ∙ ∙ ∙ Q.∙ ∙Let me take a step back.∙ So in ­­
15∙   ∙occurred next?                          15∙ ∙somewhere in the hiring process HR was involved,
16∙                                            16∙ we
      ∙ ∙ ∙ A.∙ ∙Once ­­ after ­­ once we ­­ when   ∙right?
                                                       did
17∙   ∙that, we would have all the information 17∙  ∙ ∙ ∙ A.∙ ∙The only time HR was involved is after
                                                we needed,
18∙   ∙and then we would hire them.∙ And basically
                                               18∙ ∙applicant
                                                     while        was hired.∙ Well, HR was of course in­
19∙                                            19∙were
      ∙they're working their first year, if they    ∙involved
                                                         not     in the ­­ the payment.
20∙   ∙certified, then we ­­ we would schedule 20∙
                                                them∙ at
                                                      ∙ ∙some
                                                           Q.∙ ∙So I'm talking about Vance County HR.
21∙                                            21∙they
      ∙point as soon as we could to go BLET.∙ If    ∙ ∙ were
                                                         ∙ A.∙ ∙Yes, that's what I'm talking about. I
22∙                                            22∙working,
      ∙certified, then we would ­­ while they're    ∙would contact
                                                              we      the HR rep and let them know I've g
23∙                                            23∙ from
      ∙were waiting on the paperwork to come back   ∙an individual
                                                          the         that I ­­ I want to hire, these are
24∙   ∙Sheriff's Standards granting them their 24∙ ∙some of their qualifications.∙ What can we pay th
25∙   ∙certification.                          25∙ ∙Now I had a pay scale, but there was some varianc




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 487 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 38..41
Peter White, 30(b)(6), 02/26/2021
                                        Page 38                                       Page 40
∙1∙   ∙it.                                     ∙1∙ ∙ ∙ ∙ Q.∙ ∙Would you confer with the county manage
∙2∙                                            ∙2∙ ∙ ∙what
      ∙ ∙ ∙ ∙ ∙ ∙So HR would say, Well, okay, here's    ∙ A.∙we ∙Normally I would go to HR, but I have
∙3∙                                            ∙3∙let
      ∙will pay them.∙ And at that point I would    ∙spoken  with the county manager on some ­­ on some
                                                       the ap­
∙4∙                                            ∙4∙ ∙occasions
      ∙­­ the applicant know this is what is going   to be       concerning pay.
∙5∙   ∙your pay.                               ∙5∙ ∙ ∙ ∙ Q.∙ ∙In those instances, were you trying to
∙6∙                                            ∙6∙ ­­
      ∙ ∙ ∙ Q.∙ ∙Was ­­ was Vance County HR, were   ∙more
                                                       werepay or....
∙7∙   ∙y'all in the same building or separate buildings?
                                               ∙7∙ ∙ ∙ ∙ A.∙ ∙I was trying to get more.
∙8∙   ∙ ∙ ∙ A.∙ ∙We were in an adjoining building.∙
                                               ∙8∙ ∙ There
                                                      ∙ ∙ Q.∙ ∙Okay.∙ So let's ­­ let's go back to thi
∙9∙   ∙was a ­­ like a walkway between the two ∙9∙
                                                buildings?
                                                    ∙six weeks of riding with the deputy or sergeant
10∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you said you had your
                                               10∙own  pay
                                                    ∙practice.
11∙   ∙chart?                                  11∙ ∙ ∙ ∙ ∙ ∙ ∙You ­­ you indicated that you initiated
12∙   ∙ ∙ ∙ A.∙ ∙No.∙ The county has a pay scale.
                                               12∙ ∙that practice at Vance County.
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         13∙ ∙ ∙ ∙ A.∙ ∙Because I don't know what they did befo
14∙   ∙ ∙ ∙ A.∙ ∙But ­­ but before I tell an applicant   their
                                               14∙ ∙became   sheriff.
15∙   ∙pay, I would always verify it with HR. 15∙ ∙ ∙ ∙ Q.∙ ∙Uh­huh.
16∙   ∙ ∙ ∙ Q.∙ ∙How is the pay calculated?∙ Do16∙
                                                 you∙ know
                                                      ∙ ∙ A.∙ ∙But that was, yes, a part of, I believe
17∙   ∙that?                                   17∙ ∙what I initiated when I became ­­ the actual
18∙   ∙ ∙ ∙ A.∙ ∙I don't know.                 18∙ ∙documentation of the training process.
19∙   ∙ ∙ ∙ Q.∙ ∙Is it based on years?∙ Is it based
                                               19∙ ∙ on....
                                                      ∙ ∙ Q.∙ ∙What did that documentation look like?
20∙                                            20∙ ∙ Again,
      ∙ ∙ ∙ A.∙ ∙I don't know how it's calculated.∙   ∙ ∙ A.∙I ∙The training officer did basically
21∙   ∙would let HR know what I had, and the director
                                               21∙ ∙evaluations
                                                        would      on the trainee on things as their dri
22∙   ∙give me the pay to offer that individual.
                                               22∙ ∙skills, how they interact with people, were they
23∙   ∙ ∙ ∙ Q.∙ ∙So when you let HR know what you
                                               23∙ had,  what their way around the county, were they a
                                                    ∙learning
24∙   ∙would you tell HR?                      24∙ ∙to talk on the radio properly, that type of stuff
25∙                                            25∙ ∙ ∙ ∙ I've
      ∙ ∙ ∙ A.∙ ∙Something similar, as I said earlier.∙    Q.∙ ∙So what happened typically after the
                                        Page 39                                       Page 41
∙1∙                                            ∙1∙ ∙training
      ∙got an applicant here.∙ They've got X number   of       process?
∙2∙   ∙years' experience.∙ They're certified.∙ ∙2∙  ∙ ∙ ∙been
                                                They've    A.∙ ∙They're ­­ the deputies are assigned to
∙3∙   ∙trained in these areas.∙ What can we pay∙3∙
                                                 them?
                                                    ∙shift or a squad, as some may call it.
∙4∙   ∙ ∙ ∙ Q.∙ ∙So training, the training mattered
                                               ∙4∙ ∙ or
                                                      ∙ ∙ Q.∙ ∙How many shifts or squads did you have?
∙5∙   ∙impacted pay?                           ∙5∙ ∙ ∙ ∙ A.∙ ∙I believe it was four:∙ A, B, C and D.
∙6∙                                            ∙6∙ ∙ it
      ∙ ∙ ∙ A.∙ ∙Well, sometimes it did.∙ Sometimes   ∙ ∙ Q.∙ ∙How were they assigned to a shift or a
∙7∙   ∙didn't.∙ Same as the education level. ∙7∙ ∙squad?
∙8∙   ∙ ∙ ∙ Q.∙ ∙So did education impact pay? ∙8∙ ∙ ∙ ∙ A.∙ ∙Depending on where the vacancies were.
∙9∙   ∙ ∙ ∙ A.∙ ∙No.                           ∙9∙ ∙ ∙ ∙ Q.∙ ∙And so would each department have their
10∙                                            10∙ you
      ∙ ∙ ∙ Q.∙ ∙Well, let's clarify that because   ∙shift
                                                        saidor squad?
11∙                                            11∙ ∙ ∙didn't
      ∙sometimes training did and sometimes training     ∙ A.∙ ∙No, just ­­ that's just the patrol divi
12∙   ∙impact pay and same as education level.∙12∙
                                                 And∙that
                                                      then I'm
                                                            ­­ speaking of.
13∙   ∙ ∙ ∙ A.∙ ∙Well, education level did not 13∙  ∙ ∙ pay.
                                                impact   ∙ Q.∙ ∙Okay.∙ So ­­ so just explain the shifts
14∙   ∙Training depending on HR could impact it14∙
                                                 or ∙Was
                                                     it could
                                                          it first shift, second shift, third shift?
15∙   ∙not.                                    15∙ ∙ ∙ ∙ A.∙ ∙They rotated.
16∙   ∙ ∙ ∙ Q.∙ ∙Why ­­ why wouldn't training ­­
                                               16∙give
                                                    ∙ ∙ me
                                                         ∙ Q.∙
                                                            an ∙Uh­huh.
17∙   ∙instance in which training did not impact    ∙ ∙ ∙ A.∙ ∙Some worked days.∙ Two out of the ­­ th
                                               17∙pay.
18∙                                            18∙say,
      ∙ ∙ ∙ A.∙ ∙Well, if you had a deputy with,    ∙worked  day shift and night shift, and they rotate
                                                        two or
19∙                                            19∙ one,
      ∙three levels of training and a deputy with   ∙fromtheir
                                                           day to night.
20∙   ∙pay may very well be the same.          20∙ ∙ ∙ ∙ Q.∙ ∙What was day shift?
21∙                                            21∙ of
      ∙ ∙ ∙ Q.∙ ∙So was there a certain threshold   ∙ ∙ ∙ A.∙ ∙Normally there were 12­hour shifts.
22∙   ∙training?                               22∙ ∙ ∙ ∙ Q.∙ ∙What were the hours?
23∙                                            23∙ ∙strictly
      ∙ ∙ ∙ A.∙ ∙No.∙ The ­­ the pay is determined    ∙ ∙ A.∙ ∙I believe ordinarily they were like fro
24∙                                            24∙county
      ∙by HR who sometimes would confer with the    ∙to 6P and 6P to 6A.
25∙   ∙manager.                                25∙ ∙ ∙ ∙ Q.∙ ∙What hours did you work?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 488 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 42..45
Peter White, 30(b)(6), 02/26/2021
                                        Page 42                                       Page 44
∙1∙   ∙ ∙ ∙ A.∙ ∙I did not have set hours.     ∙1∙ ∙supervisor.
∙2∙   ∙ ∙ ∙ Q.∙ ∙So after they were assigned to∙2∙
                                                 their
                                                    ∙ ∙ shift
                                                         ∙ Q.∙ ∙And what would happen after that?
∙3∙   ∙or squad, what occurred next?           ∙3∙ ∙ ∙ ∙ A.∙ ∙Once that's completed, it is submitted
∙4∙   ∙ ∙ ∙ A.∙ ∙They went to work and began do­
                                               ∙4∙­­∙me,
                                                      doing
                                                          and then I would forward it to ­­ submit it
∙5∙   ∙whatever it is their supervisors had them    ∙through the chain to me, and I would forward it ­
                                               ∙5∙doing.
∙6∙                                            ∙6∙ hands
      ∙ ∙ ∙ Q.∙ ∙So they were in the supervisors'   ∙forward it to human resources.
∙7∙   ∙then?                                   ∙7∙ ∙ ∙ ∙ Q.∙ ∙What would happen next?
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes, pretty much.             ∙8∙ ∙ ∙ ∙ A.∙ ∙They weren't done again until the next
∙9∙   ∙ ∙ ∙ Q.∙ ∙So the supervisor assigned the∙9∙  ∙evaluation period.
                                                 duties?
10∙                                            10∙supervised
      ∙ ∙ ∙ A.∙ ∙No, they ­­ the supervisor just    ∙ ∙ ∙ Q.∙ ∙Okay.∙ I think we're missing some links
11∙   ∙them.∙ The supervisor normally knew what11∙
                                                 their
                                                    ∙theduties
                                                          chain.∙ Because at some point the evaluation
12∙   ∙were, and ­­ and they did also.∙ But the12∙
                                                 supervisors
                                                    ∙would reach the employee, correct?
13∙                                            13∙ in
      ∙made sure that they performed their duties   ∙ ∙an∙ A.∙ ∙Yes.∙ It's going ­­ it's ­­ that is bef
14∙   ∙appropriate manner and ­­ and basically 14∙
                                                did ∙it
                                                     whatisthey
                                                            submitted to me.
15∙   ∙were supposed to do.                    15∙ ∙ ∙ ∙ Q.∙ ∙Okay.
16∙   ∙ ∙ ∙ Q.∙ ∙Who would have ­­ how would the
                                               16∙officers
                                                    ∙ ∙ ∙ A.∙be ∙The immediate supervisor sits down with
17∙   ∙assigned duties?∙ How would duties be assigned?
                                               17∙ ∙employee, and they go over whatever they came up
18∙   ∙ ∙ ∙ A.∙ ∙If they were on a patrol squad,
                                               18∙their
                                                    ∙with.∙ And at that point it makes its way through
19∙   ∙duties were to patrol the county.       19∙ ∙chain to me.
20∙   ∙ ∙ ∙ Q.∙ ∙Was there any type of document20∙
                                                 that
                                                    ∙ ∙listed
                                                         ∙ Q.∙ ∙So just for clarity or just to clarify
21∙   ∙the duties of, say, a patrol officer versus
                                               21∙ ∙process, walk me through it one more time, please
22∙   ∙investigation?∙ Was there any type of....
                                               22∙ ∙ ∙ ∙ A.∙ ∙This is a process that was in place whe
23∙                                            23∙ ∙became
      ∙ ∙ ∙ A.∙ ∙I don't think so.∙ I don't recall   any typesheriff.
24∙   ∙of document that specifically spelled it24∙  ∙ ∙ Like
                                                 out.∙   ∙ Q.∙I ∙Uh­huh.
25∙                                            25∙ to
      ∙said, they patrolled ­­ their main job was   ∙ ∙protect
                                                         ∙ A.∙ ∙If I remember correctly, there was a ­­

                                        Page 43                                       Page 45
∙1∙   ∙the homes, property of the citizens, their
                                               ∙1∙ businesses
                                                    ∙people recently hired, there was a six­month peri
∙2∙                                            ∙2∙handed
      ∙and also serving various papers that were    ∙They down
                                                           were evaluated at the end of six months.∙ An
∙3∙   ∙from the courts.                        ∙3∙ ∙then at the end of the following six months, whic
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So the officers at some∙4∙
                                                 point  werehave been a year, they were evaluated again
                                                    ∙would
∙5∙   ∙evaluated ­­                            ∙5∙ ∙a form that we call performance appraisal form.∙
∙6∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ The ­­                  ∙6∙ ∙was done by their immediate supervisor.∙ And afte
∙7∙   ∙ ∙ ∙ Q.∙ ∙­­ correct?                   ∙7∙ ∙that was done, the immediate supervisor would sit
∙8∙   ∙ ∙ ∙ A.∙ ∙­­ performance appraisals were∙8∙  ∙down with the individual, and they would go over
                                                 done.
∙9∙   ∙ ∙ ∙ Q.∙ ∙Performance.                  ∙9∙ ∙performance appraisal together.
10∙                                            10∙process
      ∙ ∙ ∙ ∙ ∙ ∙Did you ­­ did you develop that            or ∙So when you say that was done, that ­­
                                                    ∙ ∙ ∙ Q.∙
11∙   ∙that form?                              11∙ ∙that's the kind of clarity I'm talking about, tha
12∙   ∙ ∙ ∙ A.∙ ∙No.∙ That was in process when 12∙
                                                I became
                                                    ∙the ­­ the ­­
13∙   ∙sheriff.                                13∙ ∙ ∙ ∙ A.∙ ∙The ­­ the appraisal ­­
14∙   ∙ ∙ ∙ Q.∙ ∙Was it a midyear performance appraisal,
                                               14∙ ∙ ∙ ∙ Q.∙a ∙Okay.
15∙   ∙annual?                                 15∙ ∙ ∙ ∙ A.∙ ∙­­ was done by the immediate supervisor
16∙                                            16∙a ∙six­month
      ∙ ∙ ∙ A.∙ ∙There was a ­­ I believe it was      ∙ ∙ Q.∙ ∙What is the appraisal?
17∙                                            17∙ ∙ it
      ∙for the new people coming in, but ordinarily   ∙ ∙was
                                                           A.∙ ∙The performance appraisal, the evaluati
18∙   ∙annual.                                 18∙ ∙that we're talking about.
19∙   ∙ ∙ ∙ Q.∙ ∙So explain to me a little bit 19∙
                                                about
                                                    ∙ ∙that
                                                        ∙ Q.∙ ∙Was it written notes?∙ Was it check box
20∙   ∙process.∙ You said it was a midyear for 20∙
                                                ­­ or
                                                    ∙Was it not ­­
21∙   ∙six­month for new employees.            21∙ ∙ ∙ ∙ A.∙ ∙It's a form designed by human resources
22∙   ∙ ∙ ∙ A.∙ ∙Yes.                          22∙ ∙and it had questions on it, different areas of
23∙   ∙ ∙ ∙ Q.∙ ∙So what would happen?∙ The employee
                                               23∙ ∙performance or ratings.∙ And they had to be given
24∙   ∙would....                               24∙ ∙rating or a score with an overall score.
25∙                                            25∙ immediate
      ∙ ∙ ∙ A.∙ ∙They would be evaluated by their   ∙ ∙ ∙ Q.∙ ∙Thank you.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 489 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 46..49
Peter White, 30(b)(6), 02/26/2021
                                        Page 46                                       Page 48
∙1∙   ∙ ∙ ∙ A.∙ ∙You're welcome.               ∙1∙ ∙ ∙ ∙ Q.∙ ∙So you ­­ are you testifying that you h
∙2∙                                            ∙2∙ ∙never
      ∙ ∙ ∙ Q.∙ ∙But they were ­­ they were scored,         terminated someone without an investigation
                                                      and the
∙3∙   ∙supervisor determined that score.∙ Was there
                                               ∙3∙ ∙ ∙ ∙ A.∙ ∙No, I'm not saying never.∙ I'm saying a
∙4∙   ∙typically challenges to the score?      ∙4∙ ∙terminations during my tenure just require
∙5∙   ∙ ∙ ∙ A.∙ ∙No, not typically.            ∙5∙ ∙investigation depending on the actions.
∙6∙                                            ∙6∙employee
      ∙ ∙ ∙ Q.∙ ∙Was there a process by which an   ∙ ∙ ∙ Q.∙ ∙Can you give me an example of a termina
∙7∙   ∙could challenge their score?            ∙7∙ ∙that did not require an investigation, or please
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙8∙ ∙me an example.
∙9∙   ∙ ∙ ∙ Q.∙ ∙And what was that process?    ∙9∙ ∙ ∙ ∙ A.∙ ∙It's ­­ there have been several people
10∙                                            10∙ ∙terminated.∙ There were some that did not require
      ∙ ∙ ∙ A.∙ ∙They could ­­ at the time of the
11∙   ∙evaluation, they could let their supervisor  know that
                                               11∙ ∙investigation.∙    There was one individual that was
12∙   ∙they didn't agree with it.∙ At that point,
                                               12∙ they  would because he didn't want to work for a b
                                                   ∙terminated
13∙                                            13∙ ∙sheriff.∙
      ∙come to ­­ try to come to some kind of what  I call       That did not re­ ­­ he made the stateme
14∙                                            14∙ ∙and
      ∙happy medium.∙ And afterwards the individual      it be
                                                      would  didn't require investigation.
15∙   ∙asked to sign the appraisal just acknowledging
                                               15∙ ∙ ∙ that
                                                        ∙ Q.∙ ∙Who did he make that statement to?
16∙   ∙it had been done in his or her presence 16∙
                                                along
                                                   ∙ ∙with
                                                        ∙ A.∙ ∙He made it to the majority of the sheri
17∙   ∙them before it comes to me.∙ And if they17∙ ∙office,
                                                 couldn't   do but that was prior to my arrival.∙ Well,
18∙   ∙that, then it would come to me.         18∙ ∙really ­­ he really wasn't terminated.∙ He just
19∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's ­­ let's talk 19∙
                                                about  the ­­sworn in when I got there, is the way it e
                                                   ∙wasn't
20∙   ∙the process, the termination process.∙ Explain
                                               20∙ ∙up.to me
21∙   ∙what that process would look like.      21∙ ∙ ∙ ∙ Q.∙ ∙So you chose not to swear him in?
22∙                                            22∙ ∙ ∙ ∙ A.∙ ∙Yes.
      ∙ ∙ ∙ A.∙ ∙Well, there's really not a termination
23∙   ∙process.                                23∙ ∙ ∙ ∙ Q.∙ ∙How did you learn of that statement?
24∙   ∙ ∙ ∙ Q.∙ ∙So if you wanted to terminate 24∙
                                                an employee
                                                   ∙ ∙ ∙ A.∙ ∙As I said, basically it was made in fro
25∙   ∙­­ have ­­ have you terminated employees25∙
                                                 other
                                                   ∙of than
                                                        everybody in the sheriff's office, and it came

                                        Page 47                                       Page 49
∙1∙   ∙Mr. White?                              ∙1∙ ∙me.
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙2∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And that was a no questions aske
∙3∙   ∙ ∙ ∙ Q.∙ ∙And what procedure did you employ?
                                               ∙3∙ ∙terminated ­­ termination?
∙4∙   ∙ ∙ ∙ A.∙ ∙Well, it depends on the reason∙4∙
                                                 for∙ ∙ ∙ A.∙ ∙I just didn't swear him in.
∙5∙                                            ∙5∙ ∙was
      ∙termination.∙ Generally if warranted, there    ∙ ∙some
                                                           Q.∙ ∙Okay.∙ Can you think of a situation whe
∙6∙                                            ∙6∙ ∙you just terminated someone, sent the document,
      ∙kind of investigation done.∙ But it didn't
∙7∙   ∙necessarily require an investigation to ∙7∙  ∙termination
                                                terminate   an     document?
∙8∙   ∙employee depending on the reason.       ∙8∙ ∙ ∙ ∙ A.∙ ∙No.∙ Not without cause, no.
∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So ­­ so give me an example
                                               ∙9∙ ∙ of
                                                      ∙ ∙a Q.∙ ∙No.∙ I'm not saying that it had ­­ did
10∙   ∙reason that did require an investigation.
                                               10∙ ∙did not have cause.∙ I'm just asking for an examp
11∙   ∙ ∙ ∙ A.∙ ∙There could be allegations that
                                               11∙we∙ need  to ∙Have I just ­­ just terminated someone,
                                                      ∙ ∙ A.∙
12∙   ∙look into that would require an investigation.∙
                                               12∙ ∙what, If because I could or what ­­
13∙                                            13∙ ∙ enough,
      ∙something happened openly that was egregious   ∙ ∙ Q.∙ ∙No, no, no.∙ Without an investigation.
14∙   ∙that would require an investigation.    14∙ ∙ ∙ ∙ A.∙ ∙Not that I recall, no, other than the
15∙                                            15∙ ∙individual we are speaking of.∙ And, again, that
      ∙ ∙ ∙ Q.∙ ∙What ­­ what would be an egregious
16∙   ∙example?                                16∙ ∙just not swearing him in.
17∙   ∙ ∙ ∙ A.∙ ∙If a deputy just stood in the 17∙
                                                front
                                                    ∙ ∙door
                                                        ∙ Q.∙ ∙Right.∙ Well, you know, you ­­ you just
18∙   ∙and cussed out everybody he saw, and if 18∙
                                                I heard  it or that you have terminated individuals
                                                    ∙testified
19∙                                            19∙ ∙without
      ∙my command staff heard it, I don't see that   requiringan investigation.∙ And ­­ and I'm just tr
20∙   ∙an investigation.                       20∙ ∙to get an example of a situation in which ­­
21∙                                            21∙ ∙get
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's ­­ let's ­­ let's    ∙ ∙ A.∙ ∙Well, in this case I misspoke.∙ It wasn
22∙   ∙hypothetical.                           22∙ ∙­­ technically it wasn't a termination.
23∙   ∙ ∙ ∙ ∙ ∙ ∙But can you give me an example23∙
                                                 of ∙when
                                                      ∙ ∙ you
                                                           Q.∙ ∙Okay.
24∙                                            24∙ ∙ ∙ ∙ A.∙ ∙I just didn't swear ­­ re­swear him in.
      ∙terminated someone without an investigation?
25∙   ∙ ∙ ∙ A.∙ ∙No, I cannot.                 25∙ ∙worked for the previous sheriff.∙ I just didn't s




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 490 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 50..53
Peter White, 30(b)(6), 02/26/2021
                                        Page 50                                       Page 52
∙1∙   ∙him in when I took over.                ∙1∙ ∙ ∙ ∙ transcript.∙ So, Sheriff, just wait for her
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, give me an example
                                               ∙2∙of∙ when  you
                                                      ∙ ∙ question,   and you can answer it.∙ You've alr
∙3∙   ∙terminated someone with an investigation,
                                               ∙3∙please.
                                                    ∙ ∙ ∙ answered this question.
∙4∙   ∙ ∙ ∙ A.∙ ∙I ­­ I don't recall that.∙ I spent
                                               ∙4∙ ∙ 12
                                                      ∙ ∙years
                                                           ∙ ∙ ∙MS. ROBINSON:∙ Are you instructing him
∙5∙   ∙as sheriff, and there were some people terminated,
                                               ∙5∙ ∙ ∙ ∙ to answer the question?
∙6∙   ∙but I don't recall all the specifics in ∙6∙
                                                that.∙
                                                    ∙ ∙ But
                                                         ∙ ∙ ∙ ∙MR. GEIS:∙ Yes, I am.∙ He's already
∙7∙   ∙there were investigations prior to termination,
                                               ∙7∙ ∙ ∙ ∙oranswered
                                                             an      it.∙ Do you have another question?
∙8∙   ∙investigation.                          ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ So you're instructing hi
∙9∙   ∙ ∙ ∙ Q.∙ ∙Sheriff White, it ­­ it may be∙9∙  ∙ ∙for
                                                 time    ∙ not
                                                            a to answer the question?
10∙   ∙break.∙ But we have called you here to testify
                                               10∙ ∙ ∙ on∙ ∙ ∙ ∙MR. GEIS:∙ Do you have another question
11∙                                            11∙ ∙And
      ∙behalf of the Vance County Sheriff Office.∙    ∙ ∙so∙ ∙ ∙MS. ROBINSON:∙ I do.
12∙                                            12∙and
      ∙it's imperative that you provide examples    ∙BY­­MS. ROBINSON:
13∙                                            13∙entity.
      ∙because you're speaking on behalf of that    ∙ ∙ ∙ Q.∙ ∙Sheriff White, explain to me your
14∙                                            14∙ ∙termination
      ∙And I'm just trying to get an understanding   about how     process.
15∙   ∙that office was run, how it hired people,    ∙ ∙it∙ A.∙ ∙Well, as I said earlier, technically th
                                               15∙how
16∙   ∙fired people.∙ And, you know, this is an16∙
                                                 employment
                                                    ∙is no termination process per se.
17∙   ∙discrimination case.∙ So it would ­­ if 17∙
                                                you ∙need
                                                      ∙ ∙ aQ.∙ ∙So do you make up the pro­ ­­ does the
18∙   ∙break ­­ if you ever need a break, just 18∙
                                                say.∙process change based on the individual?
19∙   ∙ ∙ ∙ A.∙ ∙Go ahead.                     19∙ ∙ ∙ ∙ A.∙ ∙There's not a process as I see it.
20∙                                            20∙ ∙ ∙ ∙ Q.∙
      ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Are you finished testifying?∙    Is ∙Uh­huh.∙ Well ­­
21∙   ∙ ∙ ∙ there a question on the table for the   ∙ ∙ ∙ A.∙
                                               21∙ sheriff   to ∙There's not a termination process.
22∙   ∙ ∙ ∙ answer?                            22∙ ∙ ∙ ∙ Q.∙ ∙Well, explain to me how a person is
23∙                                            23∙ ∙terminated?
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ There was a question.
24∙                                            24∙ ∙ ∙ ∙ A.∙ ∙Well, it depends on what they've done.∙
      ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ What is the question?
25∙   ∙BY MS. ROBINSON:                        25∙ ∙investigation is conducted.∙ A decision is made.∙

                                        Page 51                                       Page 53
∙1∙   ∙ ∙ ∙ Q.∙ ∙The question is that I want ­­∙1∙
                                                 do ∙if
                                                     you it
                                                          feel
                                                             warrants termination, they're terminated.
∙2∙   ∙comfortable letting me know when you need
                                               ∙2∙a ∙break?
                                                      ∙ ∙ Q.∙ ∙What does the investigation consist of?
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙3∙ ∙ ∙ ∙ A.∙ ∙It depends on the particular situation
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you need a break now?
                                               ∙4∙ ∙particular incident or allegations.∙ Normally it'
∙5∙   ∙ ∙ ∙ A.∙ ∙No, not now.                  ∙5∙ ∙interviewing everybody that we can that were
∙6∙   ∙ ∙ ∙ Q.∙ ∙So can you provide me an example
                                               ∙6∙ of  when
                                                    ∙involved.
∙7∙   ∙you terminated someone and actually conducted
                                               ∙7∙ ∙ ∙an∙ Q.∙ ∙So you would conduct interviews?
∙8∙   ∙investigation?                          ∙8∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ They would be conducted, not
∙9∙   ∙ ∙ ∙ A.∙ ∙No, I cannot.∙ I don't recall ∙9∙
                                                every
                                                    ∙necessarily by me.
10∙                                            10∙ ∙ ∙ ∙ Q.∙ ∙What would occur during the interviews?
      ∙individual that was terminated over a 12­year
11∙   ∙period.                                 11∙ ∙ ∙ ∙ A.∙ ∙Well, I wouldn't be present during the
12∙   ∙ ∙ ∙ Q.∙ ∙Can you recall one instance? 12∙ ∙interviews, but I'm sure whatever questions that
13∙                                            13∙ ∙thought
      ∙ ∙ ∙ A.∙ ∙The one that we talked about earlier,    whichto be relevant would be asked.
14∙   ∙technically was not a termination.      14∙ ∙ ∙ ∙ Q.∙ ∙And what would happen next?
15∙                                            15∙ ∙was
      ∙ ∙ ∙ Q.∙ ∙The instance we discussed earlier    ∙ ∙oneA.∙ ∙Investigation would proceed.∙ And at th
16∙   ∙without an investigation.∙ My question is
                                               16∙can  you
                                                    ∙conclusion   of the investigation, some type of
17∙   ∙recall one instance in which ­­         17∙ ∙recommendation would be made.∙ If the investigati
18∙                                            18∙answered.
      ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Objection, asked and    ∙concluded that a termination would be necessary,
19∙   ∙ ∙ ∙ And I believe this lawsuit is one of
                                               19∙those
                                                    ∙that person may be terminated.
20∙   ∙ ∙ ∙ instances.∙ So....                 20∙ ∙ ∙ ∙ Q.∙ ∙How would the termination be executed?
21∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ I think that's 21∙  ∙ ∙ ∙ A.∙ ∙It depends on the ­­ the individual.
                                                a speaking
22∙   ∙ ∙ ∙ objection.                         22∙ ∙ ∙ ∙ Q.∙ ∙What does that mean?
23∙                                            23∙ with
      ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Which you're familiar   ∙ ∙ ∙ A.∙ ∙It depends on their behavior.∙ Normally
24∙   ∙ ∙ ∙ because I read a number of them in 24∙
                                                your∙they ­­ we would inform them that their services
25∙   ∙ ∙ ∙ deposition of Justin White when I reviewed    the
                                               25∙ ∙no longer    needed, and we would collect the ID and




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 491 of 665
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 54..57
Peter White, 30(b)(6), 02/26/2021
                                       Page 54                                       Page 56
∙1∙                                            ∙1∙ ∙employee,
      ∙weapon and that type of stuff at that time.∙   Someone correct?
∙2∙                                            ∙2∙ ∙person
      ∙within the sheriff's office will drive that    ∙ ∙ A.∙ ∙Yes.
∙3∙                                            ∙3∙ we
      ∙home or wherever they need to go, and then   ∙ ∙would
                                                         ∙ Q.∙ ∙Explain to me what ­­ what is done afte
∙4∙   ∙collect the car and that kind of stuff. ∙4∙ ∙you effectuate and communicate the termination.
∙5∙   ∙ ∙ ∙ Q.∙ ∙Would the termination be effective
                                               ∙5∙ ∙ ∙ ∙ A.∙ ∙Now which document is....
∙6∙   ∙immediately typically or....            ∙6∙ ∙ ∙ ∙ Q.∙ ∙The termination notice.
∙7∙   ∙ ∙ ∙ A.∙ ∙Yes, immediately.∙ Yes.       ∙7∙ ∙ ∙ ∙ A.∙ ∙Well, there's one that goes to HR.
∙8∙                                            ∙8∙that
      ∙ ∙ ∙ Q.∙ ∙So let's go back to the example    ∙ ∙ you
                                                         ∙ Q.∙ ∙Uh­huh.
∙9∙                                            ∙9∙the
      ∙provided about, you know, not swearing in    ∙ ∙­­∙ the
                                                           A.∙ ∙And there's another one that goes to
10∙   ∙white deputy.                           10∙ ∙Sheriff Training and Standards.
11∙   ∙ ∙ ∙ A.∙ ∙I didn't ­­ now I did not say 11∙
                                                he was
                                                    ∙ ∙ ∙ Q.∙ ∙Explain to me the ­­ the process by whi
12∙   ∙white.                                  12∙ ∙the one that goes to HR is completed.
13∙                                            13∙ ∙ ∙That's
      ∙ ∙ ∙ Q.∙ ∙Well, he wa­ ­­ what was his race?∙     ∙ A.∙ ∙It's just ­­ has the individuals date ­
14∙   ∙a good point.∙ So what was his race?    14∙ ∙mean the individual's name and the date that they
15∙   ∙ ∙ ∙ A.∙ ∙He was white.                 15∙ ∙were terminated.
16∙   ∙ ∙ ∙ Q.∙ ∙He was white.                 16∙ ∙ ∙ ∙ Q.∙ ∙Is that a document that you complete?
17∙   ∙ ∙ ∙ A.∙ ∙Caucasian.                    17∙ ∙ ∙ ∙ A.∙ ∙Yes.
18∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ How ­­ so you said you 18∙
                                                just∙ didn't
                                                      ∙ ∙ Q.∙ ∙Do you decide ­­
19∙   ∙swear him in?                           19∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ So let the record reflec
20∙   ∙ ∙ ∙ A.∙ ∙No, I did not.                20∙ ∙that we have on the screen, which is Exhibit 1.
21∙                                            21∙ ∙up∙(EXHIBIT
      ∙ ∙ ∙ Q.∙ ∙So he just ­­ he just didn't show      to       NUMBER 10 WAS MARKED FOR IDENTIFICATIO
22∙   ∙work the next day?                      22∙ ∙BY MS. ROBINSON:
23∙   ∙ ∙ ∙ A.∙ ∙No.∙ He couldn't unless he was23∙  ∙ ∙ ∙ If
                                                 sworn.∙   Q.∙ ∙Is this the document you're referring t
24∙   ∙he was not sworn in, he was no longer a 24∙  ∙Sheriff White?
                                                deputy.
25∙                                            25∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ It's called a Personnel Action
      ∙Again, he was under the previous sheriff.

                                       Page 55                                       Page 57
∙1∙   ∙ ∙ ∙ Q.∙ ∙So all deputies have to be sworn
                                               ∙1∙ in  under
                                                    ∙Form.
∙2∙   ∙new leadership?                         ∙2∙ ∙ ∙ ∙ Q.∙ ∙Can you review that document?∙ Let's gi
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes, and after each election. ∙3∙ ∙him ­­ you a second to review that document.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Did you send him a letter or a∙4∙
                                                 note
                                                    ∙ ∙or∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you scroll
∙5∙   ∙anything?                               ∙5∙ ∙ ∙ ∙ is that the full document?
∙6∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ He was sent a letter. ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙MR. MCGURL:∙ (Complies.)
∙7∙   ∙ ∙ ∙ Q.∙ ∙What did the letter say?      ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Are you sure you want to lab
∙8∙   ∙ ∙ ∙ A.∙ ∙I believe it said his services∙8∙  ∙ ∙no∙ this as Exhibit 1?∙ The rules require that
                                                 were
∙9∙   ∙longer needed.                          ∙9∙ ∙ ∙ ∙ exhibits in a case in the Eastern District b
10∙   ∙ ∙ ∙ Q.∙ ∙Did that deputy contact HR? 10∙ ∙ ∙ ∙ labeled sequentially regardless of whether
11∙   ∙ ∙ ∙ A.∙ ∙I don't know.                 11∙ ∙ ∙ ∙ they're in another deposition.∙ I ­­ I don't
12∙                                            12∙ ∙ ∙ ∙ a problem with it.∙ It's your call.∙ I'm jus
      ∙ ∙ ∙ Q.∙ ∙Did that deputy file a ­­ a grievance
13∙   ∙or....                                  13∙ ∙ ∙ ∙ letting you know.
14∙   ∙ ∙ ∙ A.∙ ∙Not that I know of.           14∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ No.∙ The exhibits ­­
15∙                                            15∙ ∙ again?
      ∙ ∙ ∙ Q.∙ ∙Did you ever hear from that deputy   ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ I'm sorry.
16∙   ∙ ∙ ∙ A.∙ ∙No.                           16∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ You need to what?
17∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Can we ­­ let me
                                               17∙take
                                                    ∙ ∙ a∙ ∙ ∙ ∙MS. ROBINSON:∙ It's Exhibit 10.
18∙   ∙ ∙ ∙ five­minute break.                 18∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ That was not among ­­ we ­­
19∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.              19∙ ∙ ∙ ∙ can read that.∙ Can you read that, Sheriff?
20∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(BREAK TAKEN)       20∙ ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Let me stand up and get a
21∙   ∙BY MS. ROBINSON:                        21∙ ∙ ∙ ∙ little closer to it.
22∙   ∙ ∙ ∙ Q.∙ ∙Sheriff ­­ Sheriff White, we ­­
                                               22∙we∙ were
                                                      ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ That was not among the docum
23∙   ∙talking about the termination process.∙ 23∙
                                                And,∙ you
                                                      ∙ ∙ that we have this morning.
24∙   ∙know, just to move things some ­­ along 24∙  ∙ ∙there
                                                some,    ∙ ∙ ∙ ∙Oh, Sheriff, here it is.∙ But it was am
25∙   ∙is a document that you complete when you25∙
                                                 terminate
                                                    ∙ ∙ ∙ thean documents yesterday.




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 492 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 58..61
Peter White, 30(b)(6), 02/26/2021
                                        Page 58                                       Page 60
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Right.∙ Some of∙1∙
                                                 the∙completed when an officer is terminated?
∙2∙                                            ∙2∙ ∙ ∙ ∙ A.∙ ∙I know these two are, but I don't recal
      ∙ ∙ ∙ documents ­­ can we go off the record?
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Well, I've ­­ I've ∙3∙
                                                got ∙every
                                                     it right
                                                            document that is submitted.∙ But these are
∙4∙   ∙ ∙ ∙ here.∙ I'll give it to him, Exhibit∙4∙
                                                 10.∙I would consider the main two.
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Yeah.∙ We sent ∙5∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you send letters to employees
                                                an e­mail
∙6∙   ∙ ∙ ∙ saying that some of the documents will   ­­ from
                                               ∙6∙ ∙are  terminated?
∙7∙   ∙ ∙ ∙ yesterday will be used today.      ∙7∙ ∙ ∙ ∙ A.∙ ∙Sometimes.∙ Sometimes we don't.
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Yes.∙ I've got it. ∙8∙ ∙ ∙ ∙ Q.∙ ∙Do you provide reasons for termination?
∙9∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Yes, I see this.∙9∙ ∙ ∙ ∙ A.∙ ∙At times we do.∙ Other times we don't.
10∙   ∙BY MS. ROBINSON:                        10∙ ∙ ∙ ∙ Q.∙ ∙Why ­­ why would you not provide an
11∙   ∙ ∙ ∙ Q.∙ ∙So you reviewed the document? 11∙ ∙explanation?
12∙   ∙ ∙ ∙ A.∙ ∙Yes.                          12∙ ∙ ∙ ∙ A.∙ ∙Generally if someone is terminated, the
13∙   ∙ ∙ ∙ Q.∙ ∙Do you recognize the document?13∙ ∙know why.∙ Oftentimes we as sheriffs just tell th
14∙   ∙ ∙ ∙ A.∙ ∙Yes.                          14∙ ∙their services are no longer needed.
15∙   ∙ ∙ ∙ Q.∙ ∙And can you explain for the record
                                               15∙ ∙ what
                                                      ∙ ∙ Q.∙ ∙Can you give me an example of when you
16∙   ∙this document is?                       16∙ ∙provide a reason for termination?
17∙   ∙ ∙ ∙ A.∙ ∙Well, it's called a Payroll Action
                                               17∙ ∙ Form.
                                                      ∙ ∙ A.∙ ∙No, I cannot.∙ I don't recall a specifi
18∙                                            18∙ ∙example.
      ∙And it basically is just letting human resources   know
19∙   ∙that this particular individual is no longer
                                               19∙ ∙ on
                                                      ∙ ∙the
                                                           ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you take th
20∙   ∙payroll.                                20∙ ∙ ∙ ∙ document down, please?
21∙   ∙ ∙ ∙ Q.∙ ∙And you complete that document21∙  ∙ ∙ ∙ ∙you
                                                 whenever    ∙ ∙MR. MCGURL:∙ (Complies.)
22∙   ∙terminate an employee?                  22∙ ∙BY MS. ROBINSON:
23∙   ∙ ∙ ∙ A.∙ ∙Yes, and also when an employee23∙  ∙ ∙ ∙for
                                                 leaves    Q.∙ ∙Well, please give me some examples for
24∙   ∙any other reason.                       24∙ ∙reasons or reasons that you've terminated employe
25∙                                            25∙you
      ∙ ∙ ∙ Q.∙ ∙How soon after a termination do    ∙or deputies in your tenure.
                                        Page 59                                       Page 61
∙1∙   ∙complete this document?                 ∙1∙ ∙ ∙ ∙ A.∙ ∙That is something that I would have to
∙2∙   ∙ ∙ ∙ A.∙ ∙We do it as soon as possible, ∙2∙
                                                sometimes
                                                    ∙reflecttheon because that was a period of 12 years,
∙3∙   ∙next the day or next couple of days.    ∙3∙ ∙I don't recall everybody that was terminated nor
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you mentioned a document   that you
                                               ∙4∙ ∙recall   why they were terminated.
∙5∙   ∙send to Training and Standards also.∙ How
                                               ∙5∙soon
                                                    ∙ ∙ after
                                                         ∙ Q.∙ ∙So, Sheriff White, I ­­ I don't want yo
∙6∙   ∙termination do you complete that document?
                                               ∙6∙ ∙I don't need you to recall every one, just a few
∙7∙   ∙ ∙ ∙ A.∙ ∙Sheriff Standards has a rule, ∙7∙
                                                and ∙examples
                                                     I believe if you could provide.
∙8∙   ∙it says ten days.∙ I'm not certain.     ∙8∙ ∙ ∙ ∙ A.∙ ∙No, I cannot.
∙9∙   ∙ ∙ ∙ Q.∙ ∙Can you review this document, ∙9∙
                                                Sheriff
                                                    ∙ ∙ ∙ Q.∙ ∙Do you know how many people you've
10∙   ∙White, that we have on the screen?      10∙ ∙terminated over your tenure?
11∙   ∙ ∙ ∙ A.∙ ∙Okay.                         11∙ ∙ ∙ ∙ A.∙ ∙No, I do not.
12∙                                            12∙ ∙ is?
      ∙ ∙ ∙ Q.∙ ∙Can you tell me what this document   ∙ ∙ Q.∙ ∙Would you say it's less than ten?
13∙   ∙ ∙ ∙ A.∙ ∙It's a report of separation. 13∙ ∙ ∙ ∙ A.∙ ∙I don't know.∙ I haven't counted them.
14∙   ∙ ∙ ∙ Q.∙ ∙And do you recognize your signature
                                               14∙ ∙ ∙on∙ this
                                                           Q.∙ ∙How many people did you terminate, say,
15∙   ∙document?                               15∙ ∙your last year of service?
16∙   ∙ ∙ ∙ A.∙ ∙Yes.                          16∙ ∙ ∙ ∙ A.∙ ∙I don't know.
17∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let the record 17∙
                                                reflect
                                                    ∙ ∙ ∙that
                                                           Q.∙ ∙Did you terminate any individuals your
18∙   ∙ ∙ ∙ we are marking what is Exhibit former
                                               18∙ 11.
                                                    ∙year of service?
19∙                                            19∙ ∙ ∙ ∙ A.∙ ∙I know one was terminated.
      ∙ ∙(EXHIBIT NUMBER 11 WAS MARKED FOR IDENTIFICATION.)
20∙   ∙BY MS. ROBINSON:                        20∙ ∙ ∙ ∙ Q.∙ ∙What was that individual terminated for
21∙   ∙ ∙ ∙ Q.∙ ∙How soon after termination do 21∙
                                                you ∙complete
                                                      ∙ ∙ A.∙ ∙A particular event that occurred that h
22∙   ∙this form generally?                    22∙ ∙was involved in.
23∙                                            23∙ within
      ∙ ∙ ∙ A.∙ ∙I believe Sheriff Standards says   ∙ ∙ ∙ Q.∙
                                                            ten ∙What was that particular event?
24∙   ∙days, if I'm not mistaken.              24∙ ∙ ∙ ∙ A.∙ ∙It was a use of force and the ensuing
25∙   ∙ ∙ ∙ Q.∙ ∙Are these the only documents that   are
                                               25∙ ∙actions    after the use of force, actually before a




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 493 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 62..65
Peter White, 30(b)(6), 02/26/2021
                                        Page 62                                       Page 64
∙1∙   ∙after.                                  ∙1∙ ∙BY MS. ROBINSON:
∙2∙   ∙ ∙ ∙ Q.∙ ∙Was someone injured?          ∙2∙ ∙ ∙ ∙ Q.∙ ∙You can answer.
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙What type of songs would he sing?
∙4∙   ∙ ∙ ∙ Q.∙ ∙Was the person injured?       ∙4∙ ∙ ∙ ∙ A.∙ ∙Are you talk ­­ would who?∙ Are you tal
∙5∙   ∙ ∙ ∙ A.∙ ∙Excuse me?                    ∙5∙ ∙about the county manager or ­­
∙6∙                                            ∙6∙ ∙ ∙ ∙ Q.∙ ∙You ­­ you said the ­­
      ∙ ∙ ∙ Q.∙ ∙I said, was that person injured?
∙7∙   ∙ ∙ ∙ A.∙ ∙They suffered a broken arm. ∙7∙ ∙ ∙ ∙ A.∙ ∙­­ the deputy?
∙8∙                                            ∙8∙ ∙ ∙ ∙ Q.∙ ∙The deputy.
      ∙ ∙ ∙ Q.∙ ∙Are you talking about Mr. White?
∙9∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙9∙ ∙ ∙ ∙ A.∙ ∙He would ­­ he would just sing like may
10∙   ∙ ∙ ∙ Q.∙ ∙Was that the only termination 10∙
                                                during
                                                   ∙an your
                                                        Elvis song or something like that.∙ He would ­
11∙   ∙last year of service?                   11∙ ∙wouldn't ­­ he would never do the whole song.∙ He
12∙                                            12∙this
      ∙ ∙ ∙ A.∙ ∙That's the only one I recall at   ∙would just do snippets, Christmas songs, that typ
13∙   ∙moment.                                 13∙ ∙stuff.
14∙   ∙ ∙ ∙ Q.∙ ∙What about your ­­ the year prior
                                               14∙ ∙to∙ your
                                                        ∙ Q.∙ ∙Did you continue that practice?
15∙   ∙last year?∙ Did you terminate....       15∙ ∙ ∙ ∙ A.∙ ∙It went on for a while.∙ I don't know t
16∙   ∙ ∙ ∙ A.∙ ∙I don't recall that.          16∙ ∙exact number of years we did it, but eventually ­
17∙   ∙ ∙ ∙ Q.∙ ∙You ­­ you said that you had a17∙
                                                 culture  in
                                                   ∙eventually   stopped.
18∙   ∙which you ­­ you invited your employees 18∙
                                                to ∙ ∙ ∙ Q.∙ ∙Why did it stop?
19∙   ∙cookouts?                               19∙ ∙ ∙ ∙ A.∙ ∙Well, if we served chicken, some people
20∙                                            20∙ years
      ∙ ∙ ∙ A.∙ ∙Yes.∙ At times during my earlier  ∙wantedas steak.∙ If we served steak, somebody wante
21∙   ∙sheriff, we would hold cookouts, all the21∙ ∙barbecue.∙ If we served tea, somebody wanted
                                                 employees
22∙   ∙invited.∙ We would do a Christmas dinner,
                                               22∙all
                                                   ∙lemonade.∙
                                                       of the    And I just ­­ I didn't feel that it wa
23∙   ∙employees invited and some of the county23∙ ∙really appreciated.∙ So we just didn't do it.∙ Yo
                                                 staff,
24∙   ∙county manager and other people to cookouts,  some we did it for several years.∙ I don't recal
                                               24∙ ∙know,
25∙                                            25∙was
      ∙prior EMS personnel, police officers.∙ It   ∙the  exact number.
                                                       more

                                        Page 63                                       Page 65
∙1∙   ∙like a ­­ similar to just a good social ∙1∙  ∙ ∙ ∙ Q.∙ ∙What ­­ what types of events did you ­­
                                                gathering.
∙2∙                                            ∙2∙ ∙you
      ∙We just ­­ we just got together, ate, talked       do to ­­ did you do any events to replace tho
                                                      about
∙3∙                                            ∙3∙ way.
      ∙whatever; and then everybody went on their   ∙types of events, those types of gatherings?
∙4∙   ∙ ∙ ∙ Q.∙ ∙Were they at the facility or at
                                               ∙4∙your
                                                    ∙ ∙ home
                                                         ∙ A.∙ ∙No.∙ That was just done within the
∙5∙   ∙or....                                  ∙5∙ ∙sheriff's office.∙ And at some point the county w
∙6∙   ∙ ∙ ∙ A.∙ ∙No, we ­­ normally we would ­­∙6∙
                                                 we ∙do
                                                     did an
                                                          theannual event, a dinner, and all the employe
∙7∙                                            ∙7∙ building.
      ∙cookouts at one of the ­­ at the local EMS   ∙were invited.
∙8∙   ∙We would get a space at a local hotel and
                                               ∙8∙do∙ ∙ ∙ Q.∙ ∙You ­­ you testified earlier that you
∙9∙   ∙Christmas dinner.∙ We had music, food.∙ ∙9∙  ∙thought those events, you know, helped the office
                                                Everybody
10∙   ∙just enjoyed themselves.                10∙ ∙bond, correct?
11∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ What kind of music did 11∙
                                                you ∙play?
                                                      ∙ ∙ A.∙ ∙That I thought ­­ no, I didn't say that
12∙                                            12∙ ∙thought
      ∙ ∙ ∙ A.∙ ∙Well, the county manager normally   would     it helped them bond.∙ It was just a ­­ it
13∙   ∙play the piano.∙ Well, the ­­ the former13∙
                                                 county
                                                    ∙open to ­­ we invited EMS and police officers at
14∙   ∙manager would play the piano for us.∙ We14∙
                                                 had∙highway
                                                      a deputypatrol.∙ It was law enforcement, EMS, fir
15∙   ∙that at that time that liked to sing, and
                                               15∙he∙responders'
                                                      liked to     deal, along with the sheriff's office
16∙                                            16∙the
      ∙tell jokes.∙ He was actually in charge of    ∙people as well as the jail.
17∙   ∙bailiffs.                               17∙ ∙ ∙ ∙ Q.∙ ∙Did you host any events or any activiti
18∙                                            18∙ ∙for
      ∙ ∙ ∙ Q.∙ ∙So he would sing with the pianist        the sheriffs alone, the sheriff's deputies?
                                                     or....
19∙   ∙ ∙ ∙ A.∙ ∙No.∙ He would do his own thing.∙
                                               19∙ He
                                                    ∙ ∙would
                                                         ∙ A.∙ ∙No.
20∙   ∙do impersonations and stuff like that. 20∙ ∙ ∙ ∙ Q.∙ ∙Was there an effort to ensure that the
21∙   ∙ ∙ ∙ Q.∙ ∙Did y'all play soul music?    21∙ ∙deputies built relationships with one another?
22∙   ∙ ∙ ∙ A.∙ ∙No.∙ It was just piano.       22∙ ∙ ∙ ∙ A.∙ ∙Well, that was up to each individual's
23∙   ∙ ∙ ∙ Q.∙ ∙The piano.                    23∙ ∙supervisors, but most of our deputies ­­ our depu
24∙                                            24∙ ∙were mature people.∙ And nobody had to, you know,
      ∙ ∙ ∙ ∙ ∙ ∙What type of songs would he sing?
25∙                                            25∙ ∙to see that they bonded or that type of thing.∙ T
      ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Objection, relevance.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 494 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 66..69
Peter White, 30(b)(6), 02/26/2021
                                        Page 66                                       Page 68
∙1∙   ∙automatically looked out for each other.∙1∙ ∙or you said captain?
∙2∙   ∙ ∙ ∙ Q.∙ ∙What ­­ what does that mean, they
                                               ∙2∙ ∙ ∙ ∙ A.∙ ∙Captain.
∙3∙   ∙automatically looked ­­                 ∙3∙ ∙ ∙ ∙ Q.∙ ∙Yeah.
∙4∙                                            ∙4∙ ∙ ∙ ∙ A.∙ ∙Captain.∙ Yeah.∙ Weldon Bullock.
      ∙ ∙ ∙ A.∙ ∙I mean, normally in the law enforcement
∙5∙                                            ∙5∙ ∙ eat
      ∙community law enforcement officers generally    ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ Captain, what was that
∙6∙                                            ∙6∙ visit
      ∙together.∙ They know each other.∙ They may   ∙ ∙ ∙ each
                                                            ∙ ∙ ∙THE WITNESS:∙ Weldon Bullock.
∙7∙   ∙other's homes, that type of thing.∙ They∙7∙  ∙ ∙ know
                                                 would   ∙ ∙ ∙ ∙COURT REPORTER:∙ Could you just ­­
∙8∙   ∙each other's kids, spouse's name.       ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Your microphone is very
∙9∙                                            ∙9∙ ∙ to
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ We are about    ∙ ∙gosensitive.∙ We here the texts.
10∙                                            10∙go∙ into
      ∙ ∙ ∙ into a dr­ ­­ Chris, we are about to       ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Sorry.
11∙                                            11∙ for
      ∙ ∙ ∙ these policies.∙ Do you want to break   ∙BY lunch?
                                                         MS. ROBINSON:
12∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ It's up to you.∙ We12∙
                                                 ­­ ∙I ∙ ∙ Q.∙ ∙Okay.∙ Can you ­­ you continue, Sheriff
13∙   ∙think Sheriff White would like a break for
                                               13∙ ∙White?
14∙                                            14∙ ∙ ∙ ∙ A.∙ ∙It depends on the ­­ what type of compl
      ∙lunch, but it's up to you when to take it.
15∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Sheriff White, 15∙
                                                are ∙comes   in.∙ If it's something that warrants an
                                                     you ready
16∙   ∙ ∙ ∙ for lunch?                         16∙ ∙internal investigation, then generally Captain We
17∙                                            17∙to∙Bullock
      ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ It doesn't matter      me.      will conduct it.
18∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Well, it's
                                               18∙ 12:30
                                                    ∙ ∙ ∙ now.
                                                            Q.∙ ∙And so that's a citizen's complaint.∙ W
19∙                                            19∙But
      ∙ ∙ ∙ So, you know, I can eat lunch late.∙    ∙about   a workplace complaint?
                                                        I want
20∙                                            20∙ ∙ ∙ ∙ A.∙ ∙Such as?
      ∙ ∙ ∙ to make sure the sheriff is comfortable.
21∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Sure, whenever.    21∙ ∙ ∙ ∙ Q.∙ ∙Harassment, discrimination, hostile wor
22∙                                            22∙ ∙environment.
      ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.∙ Yeah.∙ Let's   ­­ let's
23∙   ∙ ∙ ∙ ­­ let's do lunch.                 23∙ ∙ ∙ ∙ A.∙ ∙We've only had one that I recall during
24∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ So, what,
                                               24∙an∙time
                                                      hour?as sheriff.
25∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Sure.              25∙ ∙ ∙ ∙ Q.∙ ∙And how were those ­­ how was ­­ so ­­
                                        Page 67                                       Page 69
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.          ∙1∙ ∙­­ and I suspect we're talking about Mr. White.
∙2∙                                            ∙2∙ ∙ ∙ ∙ A.∙ ∙Yes.
      ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ I'll see you at 1:30.
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(LUNCH BREAK)       ∙3∙ ∙ ∙ ∙ Q.∙ ∙So did you anticipate, have a ­­ a prac
∙4∙   ∙BY MS. ROBINSON:                        ∙4∙ ∙of like if a complaint came through, how you woul
∙5∙                                            ∙5∙ ∙respond to it, a procedure?
      ∙ ∙ ∙ Q.∙ ∙Sheriff White, we left off discussing
∙6∙   ∙certain practices that were employed.∙ Let's
                                               ∙6∙ ∙ talk
                                                       ∙ ∙ A.∙ ∙No, we didn't ­­ I wouldn't say we
∙7∙   ∙about the ­­ the process in how you handled
                                               ∙7∙ ∙anticipated.∙ Again, that's the only complaint th
∙8∙                                            ∙8∙any
      ∙complaints of harassment, discrimination,    ∙we've
                                                        type had
                                                              of in my tenure as sheriff the way you
∙9∙   ∙workplace complaint.∙ Can you explain to∙9∙
                                                 me ∙described
                                                     that        it.
10∙   ∙process?                                10∙ ∙ ∙ ∙ Q.∙ ∙Well, did ­­ so how would you com­ ­­ h
11∙   ∙ ∙ ∙ A.∙ ∙It would depend on how the complaint
                                               11∙ ∙youcomes
                                                          ever had a situation in which a woman said th
12∙   ∙in, whether it be a letter or phone or in
                                               12∙person.
                                                    ∙she wasn't treated the same as men, male deputies
13∙   ∙And that is generally ­­ depending on the
                                               13∙complaint,
                                                    ∙ ∙ ∙ A.∙ ∙No.
14∙   ∙it could be assigned to an investigator 14∙
                                                if it's
                                                    ∙ ∙ ∙a Q.∙ ∙Okay.∙ And so not had any workplace
15∙   ∙serious complaint.∙ If somebody comes in15∙
                                                 and∙complaints
                                                      say I       in terms of ­­ what if a officer said,
16∙                                            16∙yesterday
      ∙want to know why your deputy was speeding    ∙someone is harassing me, an employee, a co­ ­­ a
17∙   ∙on I­85, you know, that, in my opinion, 17∙
                                                doesn't
                                                    ∙deputy is harassing me or ­­ maybe not even those
18∙   ∙require an investigation.∙ You know, we 18∙
                                                ­­ of   coursebut....
                                                    ∙words,
19∙                                            19∙ ∙ out
      ∙we would talk to the deputy if we can figure    ∙ ∙ who
                                                           A.∙ ∙We ­­ we've only had one such incident
20∙                                            20∙ ∙similar
      ∙it was and, you know, kind of go from there.∙    If it to that.
21∙   ∙was something major, then, yes, it would21∙
                                                 be ∙an∙ ∙ Q.∙ ∙Okay.∙ I think at this point we want to
22∙                                            22∙ ∙look
      ∙investigation done generally by ­­ depending        at ­­ go into the policies.
                                                      on the
23∙   ∙complaint again.∙ Generally we would ­­ 23∙
                                                the ∙internal
                                                       ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you please
24∙   ∙investigation would be done by Captain Bullock.
                                               24∙ ∙ ∙ ∙ up A.1 and A.2?
25∙   ∙ ∙ ∙ Q.∙ ∙What's the last name?∙ I'm sorry.∙
                                               25∙ ∙ Cappy
                                                       ∙ ∙ ∙ ­­
                                                              ∙ ∙MR. MCGURL:∙ (Complies.)




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 495 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 70..73
Peter White, 30(b)(6), 02/26/2021
                                        Page 70                                       Page 72
∙1∙   ∙BY MS. ROBINSON:                        ∙1∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ How often are you required to up
∙2∙                                            ∙2∙policy?
      ∙ ∙ ∙ Q.∙ ∙Sheriff White, can you see this    ∙your policies?
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes, I can see it, but I would∙3∙  ∙ ∙to∙ walk
                                                 have      A.∙ ∙I'm not aware of a requirement as far a
∙4∙   ∙up there and read it.                   ∙4∙ ∙updating policy, a timeline.
∙5∙                                            ∙5∙ ∙ that
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ I think Mr. Geis is pulling   ∙ ∙ Q.∙ ∙Did you have someone who was dedicated
∙6∙   ∙together for you.                       ∙6∙ ∙drafting policies, updating and implementing
∙7∙   ∙ ∙ ∙ ∙ ∙ ∙Sheriff White, will you please∙7∙
                                                 let∙policies?
                                                      me know
∙8∙   ∙when you've had a chance to review that ∙8∙  ∙ ∙ ∙ A.∙ ∙No.
                                                policy?
∙9∙   ∙ ∙ ∙ A.∙ ∙Any particular section or the ∙9∙
                                                entire
                                                    ∙ ∙ ∙ Q.∙ ∙Did you provide your deputies with copi
10∙   ∙policy?                                 10∙ ∙of your policies?
11∙   ∙ ∙ ∙ Q.∙ ∙The policy in its entirety. 11∙ ∙ ∙ ∙ A.∙ ∙They were not provided with copies of t
12∙   ∙ ∙ ∙ A.∙ ∙Okay.                         12∙ ∙policy manual on an individual basis, but they di
13∙                                            13∙Sheriff
      ∙ ∙ ∙ Q.∙ ∙Do you recognize that document,    ∙have access to it.∙ There was a computer in the
14∙   ∙White?                                  14∙ ∙patrol squad room that they can sit down whenever
15∙   ∙ ∙ ∙ A.∙ ∙It looks to be a policy and procedure
                                               15∙ ∙they wanted to and review whatever policies they
16∙   ∙manual.                                 16∙ ∙chose to.
17∙   ∙ ∙ ∙ Q.∙ ∙Can you identify the document 17∙
                                                by name?
                                                    ∙ ∙ ∙ Q.∙ ∙Why didn't you provide your deputies wi
18∙   ∙ ∙ ∙ A.∙ ∙That is Directive A.1, "Cannons
                                               18∙of∙copies
                                                      Police of the policy?
19∙   ∙Ethics."                                19∙ ∙ ∙ ∙ A.∙ ∙Vance County, being a poor county, we j
20∙   ∙ ∙ ∙ Q.∙ ∙And are those your signatures 20∙
                                                on that
                                                    ∙couldn't afford to print 40­something­thick polic
21∙   ∙document?                               21∙ ∙manuals.
22∙   ∙ ∙ ∙ A.∙ ∙Yes.                          22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So I want to turn your attention
23∙   ∙ ∙ ∙ Q.∙ ∙Did you draft these policies? 23∙ ∙the actual exhibit, and I'm going to ask you a co
24∙   ∙ ∙ ∙ A.∙ ∙No, I did not draft them.     24∙ ∙questions about it.
25∙                                            25∙ ∙ ∙ ∙of∙ ∙ ∙Can you read the primary responsibility
      ∙ ∙ ∙ Q.∙ ∙Were you responsible for the drafting
                                        Page 71                                       Page 73
∙1∙   ∙these policies?                         ∙1∙ ∙Article 1?
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙2∙ ∙ ∙ ∙ A.∙ ∙"The primary responsibility of the poli
∙3∙   ∙ ∙ ∙ Q.∙ ∙If you would go to the first page   of
                                               ∙3∙ ∙service    and the individual officer is the protect
∙4∙   ∙Directive A.1, please.                  ∙4∙ ∙of the people of the United States through the
∙5∙   ∙ ∙ ∙ A.∙ ∙(Complies.)                   ∙5∙ ∙upholding of their laws; chief among them is the
∙6∙   ∙ ∙ ∙ Q.∙ ∙Can you read the date of this ∙6∙
                                                policy?
                                                    ∙Constitution of the United States and its Amendme
∙7∙   ∙ ∙ ∙ A.∙ ∙7/15/2009.                    ∙7∙ ∙The law enforcement officer always represents the
∙8∙   ∙ ∙ ∙ Q.∙ ∙How often did you update your ∙8∙  ∙whole of the community and its legally expressed
                                                policy
∙9∙   ∙essentially, Sheriff White?             ∙9∙ ∙and is never the arm of any political party or
10∙                                            10∙ ∙clique."
      ∙ ∙ ∙ A.∙ ∙I believe there was only one update    that I
11∙   ∙recall during my tenure since this was drafted.
                                               11∙ ∙ ∙ ∙ Q.∙ ∙Do you agree with that statement?
12∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ And let the record
                                               12∙ ∙reflect
                                                      ∙ ∙ A.∙ ∙Yes, I agree with it.
13∙   ∙ ∙ ∙ we're marking Exhibit 12, which is 13∙  ∙ ∙ ∙ Q.∙
                                                Directive    A.1.∙What does that statement mean to you?
14∙                                            14∙ ∙ ∙ ∙ A.∙ ∙It means exactly what it says to me.
      ∙ ∙(EXHIBIT NUMBER 12 WAS MARKED FOR IDENTIFICATION.)
15∙   ∙BY MS. ROBINSON:                        15∙ ∙ ∙ ∙ Q.∙ ∙Which is?∙ If you paraphrase it ­­ can
16∙   ∙ ∙ ∙ Q.∙ ∙You were saying that there was16∙  ∙paraphrase
                                                 only   one        that statement in your ­­ in layman's
17∙   ∙update?                                 17∙ ∙terms?
18∙   ∙ ∙ ∙ A.∙ ∙That I can recall.            18∙ ∙ ∙ ∙ A.∙ ∙Do the right thing.
19∙   ∙ ∙ ∙ Q.∙ ∙When did that update occur? 19∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ I would like for you to turn you
20∙   ∙ ∙ ∙ A.∙ ∙I don't know.                 20∙ ∙attention to Article 6.
21∙   ∙ ∙ ∙ Q.∙ ∙Do you ­­ do you know about ­­21∙
                                                 not∙ ∙ ∙ A.∙ ∙Okay.
22∙                                            22∙before
      ∙precisely when, but was it in 2008, 2007,    ∙ ∙ ∙ orQ.∙ ∙Can you just review that statement to
23∙   ∙after?                                  23∙ ∙yourself?∙ I'm not going have you read the entire
24∙   ∙ ∙ ∙ A.∙ ∙I don't know.∙ It would have been   after
                                               24∙ ∙paragraph.
25∙   ∙this July 15, 2009 date.                25∙ ∙ ∙ ∙ A.∙ ∙(Complies.)




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 496 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 74..77
Peter White, 30(b)(6), 02/26/2021
                                        Page 74                                       Page 76
∙1∙   ∙ ∙ ∙ Q.∙ ∙After you've reviewed that statement,
                                               ∙1∙ ∙BY MS.willROBINSON:
∙2∙   ∙you tell me what that means?∙ Just summarize
                                               ∙2∙ ∙ it∙ ∙inQ.∙ ∙Sheriff White, will you please let me k
∙3∙   ∙your terms.                             ∙3∙ ∙when you've had a chance to review this directive
∙4∙                                            ∙4∙ ∙person
      ∙ ∙ ∙ A.∙ ∙Basically be a decent, respectful     ∙ ∙ A.∙ ∙The entire directive?
∙5∙                                            ∙5∙ ∙ ∙ ∙ Q.∙ ∙If you want to skim it, we'll go throug
      ∙and lead your life in a manner such as that.
∙6∙   ∙ ∙ ∙ Q.∙ ∙Would you agree that that's on∙6∙
                                                 and∙part
                                                      off by part like before, or if you want to read
∙7∙   ∙duty?                                   ∙7∙ ∙review it in its entirety, either works.
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙8∙ ∙ ∙ ∙ A.∙ ∙Okay.
∙9∙   ∙ ∙ ∙ Q.∙ ∙Will you pay ­­ will you turn ∙9∙
                                                your∙ ∙ ∙ Q.∙ ∙Can you identify this document, Sheriff
10∙   ∙attention to Article 7?                 10∙ ∙White?
11∙   ∙ ∙ ∙ A.∙ ∙Okay.                         11∙ ∙ ∙ ∙ A.∙ ∙It looks to be from the Vance County
12∙                                            12∙ ∙Sheriff's Offices Policy and Procedure Manual.
      ∙ ∙ ∙ Q.∙ ∙Can you paraphrase that for me?
13∙   ∙ ∙ ∙ A.∙ ∙Basically serving the public in
                                               13∙­­∙ in
                                                       ∙ ∙a Q.∙ ∙What directive is this?
14∙   ∙professional manner.                    14∙ ∙ ∙ ∙ A.∙ ∙B.6.
15∙   ∙ ∙ ∙ Q.∙ ∙There is a sentence there.∙ It15∙
                                                 ­­ ∙it∙ says
                                                         ∙ Q.∙ ∙And can you read the name of the docume
16∙   ∙­­ so the second sentence from the last,16∙
                                                 can∙at
                                                      youthe  bottom of each page?∙ What does it say at
                                                           read
17∙   ∙that sentence, sir?                     17∙ ∙bottom of each page?
18∙   ∙ ∙ ∙ A.∙ ∙Are you talking about the one 18∙
                                                that∙ says
                                                       ∙ ∙ A.∙ ∙Vance County Sheriff's Office Policy
19∙   ∙that it does not give satisfaction private
                                               19∙ ­­
                                                    ∙Manual.
20∙   ∙ ∙ ∙ Q.∙ ∙No.∙ So we're still in Article20∙
                                                 7. ∙ ∙ ∙ Q.∙ ∙And is it ­­ this your signature on the
21∙   ∙ ∙ ∙ A.∙ ∙Okay.                         21∙ ∙policies?
22∙   ∙ ∙ ∙ Q.∙ ∙And it says, "The officer will22∙
                                                 give...."
                                                    ∙ ∙ ∙ A.∙ ∙Yes.
23∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ I see that.            23∙ ∙ ∙ ∙ Q.∙ ∙Did you draft this policy?
24∙   ∙ ∙ ∙ ∙ ∙ ∙"The officer will give service24∙  ∙ ∙ he
                                                 where   ∙ A.∙
                                                             can ∙No, I did not.
25∙   ∙and require compliance with the law." 25∙ ∙ ∙ ∙ Q.∙ ∙Did you sign off on this policy?

                                        Page 75                                       Page 77
∙1∙   ∙ ∙ ∙ Q.∙ ∙What does that mean?          ∙1∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙2∙   ∙ ∙ ∙ A.∙ ∙He will give service where he ∙2∙
                                                can ∙in∙ ∙ Q.∙ ∙Can you go to the first page of the pol
∙3∙                                            ∙3∙with
      ∙serving the public and require compliance    ∙document?
                                                         the
∙4∙   ∙law.                                    ∙4∙ ∙ ∙ ∙ A.∙ ∙Okay.
∙5∙   ∙ ∙ ∙ Q.∙ ∙Does that sentence mean that the
                                               ∙5∙ officer
                                                    ∙ ∙ ∙ Q.∙is ∙Okay.∙ And can you read the effective
∙6∙   ∙expected to uphold the laws?            ∙6∙ ∙date?
∙7∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙7∙ ∙ ∙ ∙ A.∙ ∙7/15/2009.
∙8∙   ∙ ∙ ∙ Q.∙ ∙Can you turn to the ­­ to the ∙8∙
                                                "Code
                                                    ∙ ∙of∙ Q.∙ ∙Has this policy been updated since?
∙9∙   ∙Ethics," Sheriff White?                 ∙9∙ ∙ ∙ ∙ A.∙ ∙It's been updated once.∙ I don't recall
10∙   ∙ ∙ ∙ A.∙ ∙Okay.                         10∙ ∙date.
11∙   ∙ ∙ ∙ Q.∙ ∙Is this a document that you had
                                               11∙each
                                                    ∙ ∙ ∙ Q.∙ ∙Who updated the policy?
12∙   ∙officer sign?                           12∙ ∙ ∙ ∙ A.∙ ∙I did.
13∙                                            13∙ ∙ believe
      ∙ ∙ ∙ A.∙ ∙No, they would not have ­­ I don't    ∙ ∙ Q.∙ ∙Do you know who drafted the policy?
14∙                                            14∙ ∙ ∙ ∙ A.∙ ∙It was drafted by a company or a group
      ∙they would each sign this particular directive.
15∙                                            15∙to∙did
      ∙ ∙ ∙ Q.∙ ∙But you did expect the officers      act this
                                                           as type of work.
16∙   ∙directed under this code of ethic?      16∙ ∙ ∙ ∙ Q.∙ ∙Do you recall the name of the group?
17∙   ∙ ∙ ∙ A.∙ ∙Yes.                          17∙ ∙ ∙ ∙ A.∙ ∙No, I do not.
18∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So if you ­­ you'll hold
                                               18∙onto
                                                    ∙ ∙ it,
                                                         ∙ Q.∙ ∙If you will turn to the ­­ so first pag
19∙   ∙we'll come back to this ­­ these policies.
                                               19∙ ∙the policy and read the second sentence for me.
20∙   ∙ ∙ ∙ ∙ ∙ ∙Let's turn now to the domestic20∙  ∙ ∙ ∙ A.∙ ∙"The Vance County Sheriff's Office
                                                 B ­­
21∙   ∙Directive B­6.                          21∙ ∙recognizes domestic incidents caused as high prio
22∙                                            22∙policy,
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Do you have that    ∙and needing special attention due to the possibil
23∙   ∙ ∙ ∙ Mr. Geis?                          23∙ ∙of violence directed to an involved party."
24∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Yes, we do.        24∙ ∙ ∙ ∙ Q.∙ ∙Did your office receive a lot of domest
25∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ I have it.      25∙ ∙disputes?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 497 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 78..81
Peter White, 30(b)(6), 02/26/2021
                                        Page 78                                       Page 80
∙1∙   ∙ ∙ ∙ A.∙ ∙We received some.∙ I don't recall
                                               ∙1∙ ∙how
                                                      ∙ ∙many.
                                                           A.∙ ∙July 15, 2009.
∙2∙   ∙ ∙ ∙ Q.∙ ∙Will you turn your attention to
                                               ∙2∙­­∙ your
                                                      ∙ ∙ Q.∙ ∙Has this policy been updated?
∙3∙   ∙attention to page 7 of that document, Article
                                               ∙3∙ ∙ ∙5?∙   Can ∙Once that I recall.
                                                         ∙ A.∙
∙4∙   ∙you read that?                          ∙4∙ ∙ ∙ ∙ Q.∙ ∙Did you disseminate the updated policy?
∙5∙   ∙ ∙ ∙ A.∙ ∙Which section on page 7?      ∙5∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙6∙   ∙ ∙ ∙ Q.∙ ∙Article 5.                    ∙6∙ ∙ ∙ ∙ Q.∙ ∙To whom did you give it to?
∙7∙   ∙ ∙ ∙ A.∙ ∙"Same Gender Disputes"?       ∙7∙ ∙ ∙ ∙ A.∙ ∙I believe every deputy received a copy
∙8∙   ∙ ∙ ∙ Q.∙ ∙Yes.                          ∙8∙ ∙the updated portion.∙ In fact, every ­­ every
∙9∙   ∙ ∙ ∙ A.∙ ∙"Although 50B does not address∙9∙ ∙member ­­ every officer of the sheriff's office
10∙                                            10∙ ∙should have received one.∙ I believe a memo went
      ∙specifically, the issue of same­sex domestic
11∙                                            11∙ ∙along with it, if I remember correctly.
      ∙incidents, deputies are reminded that domestic
12∙   ∙disputes do occur with same­sex relationships.
                                               12∙ ∙ ∙ ∙ Q.∙ ∙Do you recall what the memo may have sa
13∙   ∙Personnel are to treat calls of this nature   the would
                                               13∙ ∙or    same have said?
14∙                                            14∙ ∙ ∙calls.
      ∙way in using the same methods as opposite­sex     ∙ A.∙ ∙No, I don't remember, but it would have
15∙   ∙However, do not apply the same standards15∙
                                                 for∙said  ­­ identified the policy that was updated.
                                                      ex­parte
16∙   ∙orders under 50B if making a warrantless16∙  ∙ ∙ ∙ Q.∙ ∙Would you have e­mailed that update or.
                                                 arrest."
17∙   ∙ ∙ ∙ Q.∙ ∙Can you explain to me what last
                                               17∙sentence
                                                    ∙ ∙ ∙ A.∙ ∙No.∙ I believe it was hand­delivered.
18∙   ∙means?                                  18∙ ∙ ∙ ∙ Q.∙ ∙When you updated the policy, did you up
19∙   ∙ ∙ ∙ A.∙ ∙I'm not 100 percent sure, but 19∙
                                                I'm ∙the  policy as the entire Vance County Sheriff's
                                                     thinking
20∙                                            20∙­­∙Office
      ∙that it means ­­ apply the same standards      it's Policy Manual or are you saying this direc
21∙   ∙distinguishing a difference between same21∙
                                                 sex∙was
                                                      and updated?
22∙   ∙opposite sex.∙ You don't apply the same 22∙
                                                rules.
                                                    ∙ ∙ ∙ A.∙ ∙No.∙ I'm not saying this directive.∙ It
23∙   ∙ ∙ ∙ Q.∙ ∙Why wouldn't you apply the same
                                               23∙rules?
                                                    ∙a particular directive, but I don't recall which
24∙   ∙ ∙ ∙ A.∙ ∙I don't know.∙ That's just what
                                               24∙it∙it
                                                      says.
                                                         was.
25∙   ∙ ∙ ∙ Q.∙ ∙And you expected your deputies25∙
                                                 to ∙carry
                                                      ∙ ∙ Q.∙
                                                            out ∙Okay.∙ Can you read the ­­ the ­­ start
                                        Page 79                                       Page 81
∙1∙   ∙your policies, correct?                 ∙1∙ ∙at the second sentence of Article 1?
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes, I did.                   ∙2∙ ∙ ∙ ∙ A.∙ ∙"By vesting deputies the lawful authori
∙3∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let's move on to ­­    ∙3∙ ∙to use force to protect the public welfare, the
∙4∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let the record ∙4∙
                                                reflect  that balancing of all human interests is
                                                   ∙careful
∙5∙   ∙ ∙ ∙ Exhibit 13 is Directive B.6.       ∙5∙ ∙required."
∙6∙                                            ∙6∙ ∙ ∙ ∙ Q.∙ ∙Can you continue?∙ Just read that whole
      ∙ ∙(EXHIBIT NUMBER 13 WAS MARKED FOR IDENTIFICATION.)
∙7∙   ∙BY MS. ROBINSON:                        ∙7∙ ∙statement, sir.
∙8∙   ∙ ∙ ∙ Q.∙ ∙Let's move on to Exhibit B.9.∙∙8∙ ∙ ∙ ∙ A.∙ ∙"Therefore, it is the policy of the Van
                                                 I mean
∙9∙   ∙not ­­ I mean Policy B.9.               ∙9∙ ∙County Sheriff's office that deputies shall use o
10∙   ∙ ∙ ∙ A.∙ ∙I have.                       10∙ ∙that force which is reasonably necessary to
11∙                                            11∙ you're
      ∙ ∙ ∙ Q.∙ ∙Will you please let me know when  ∙effectively bring an incident under control while
12∙   ∙ready to discuss this policy?           12∙ ∙protecting the lives of the officer or another.
13∙   ∙ ∙ ∙ A.∙ ∙I'm ready.                    13∙ ∙Deputies shall use physical force in arrest and
14∙                                            14∙you
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you identify ­­ will   ∙custody situations only in strict conformance wit
15∙   ∙identify this policy, Sheriff White?    15∙ ∙the United States Constitution, laws of the State
16∙   ∙ ∙ ∙ A.∙ ∙"Use of Force," Directive B.9,16∙
                                                 Vance  County
                                                   ∙North  Carolina and this policy."
17∙   ∙Sheriff's Office Policy Manual.         17∙ ∙ ∙ ∙ Q.∙ ∙Have your officers ­­ have your deputie
18∙   ∙ ∙ ∙ Q.∙ ∙And is that your signature? 18∙ ∙used force before?
19∙   ∙ ∙ ∙ A.∙ ∙Yes.                          19∙ ∙ ∙ ∙ A.∙ ∙Yes.
20∙   ∙ ∙ ∙ Q.∙ ∙Did you draft this policy?    20∙ ∙ ∙ ∙ Q.∙ ∙Is that force prohibited?
21∙   ∙ ∙ ∙ A.∙ ∙No.                           21∙ ∙ ∙ ∙ A.∙ ∙No.
22∙                                            22∙drafted?
      ∙ ∙ ∙ Q.∙ ∙Did you cause this policy to be   ∙ ∙ ∙ Q.∙ ∙Has a suspect been injured while using
23∙   ∙ ∙ ∙ A.∙ ∙Yes.                          23∙ ∙force before?
24∙   ∙ ∙ ∙ Q.∙ ∙Can you go to the first page and  ∙ ∙ ∙the
                                               24∙ read   A.∙ ∙Yes.
25∙   ∙date of that policy?                    25∙ ∙ ∙ ∙ Q.∙ ∙Can you identify some types of force th




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 498 of 665
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 82..85
Peter White, 30(b)(6), 02/26/2021
                                       Page 82                                       Page 84
∙1∙   ∙is used?                                ∙1∙ ∙He retired.∙ And then that went to Lieutenant Ray
∙2∙                                            ∙2∙ ∙Shearin.
      ∙ ∙ ∙ A.∙ ∙There's soft hands.∙ Mace is used.∙   There
∙3∙   ∙have been firearms used.                ∙3∙ ∙ ∙ ∙ Q.∙ ∙Can you spell his last, sir?
∙4∙   ∙ ∙ ∙ Q.∙ ∙You said batons?              ∙4∙ ∙ ∙ ∙ A.∙ ∙S­E­ ­­ S­H­E­A­R­I­N.
∙5∙   ∙ ∙ ∙ A.∙ ∙Firearms.                     ∙5∙ ∙ ∙ ∙ Q.∙ ∙Can you read the Chemical Agents sectio
∙6∙   ∙ ∙ ∙ Q.∙ ∙Firearms.                     ∙6∙ ∙Sheriff White?
∙7∙   ∙ ∙ ∙ ∙ ∙ ∙Do your deputies have batons? ∙7∙ ∙ ∙ ∙ A.∙ ∙"Only sheriff's office­issued chemical
∙8∙   ∙ ∙ ∙ A.∙ ∙Yeah, some of them do.        ∙8∙ ∙agents may be carried and used by deputies of the
∙9∙                                            ∙9∙ ∙Vance County Sheriff's Office.∙ Prior to the issu
      ∙ ∙ ∙ Q.∙ ∙How do you decide who gets batons?
10∙   ∙ ∙ ∙ A.∙ ∙It depends on how many we have10∙  ∙oleoresin
                                                 available   to capsicum spray, OC spray, all deputies
11∙   ∙be issued.∙ And sometimes we look at seniority,
                                               11∙ ∙shallandreceive training in its use, which will inc
12∙   ∙other times we ­­ we may look to see who12∙
                                                 ­­ ∙instruction
                                                     who has      and actual allocation ­­ application
13∙   ∙an interest in one provided that they are
                                               13∙certified
                                                    ∙afford the deputy an understanding of the effects
14∙   ∙to use it.                              14∙ ∙Any use of OC spray other than in a training
15∙   ∙ ∙ ∙ Q.∙ ∙Can you provide a deputy with 15∙  ∙situation or spraying of animals or self­protecti
                                                an instrument
16∙   ∙that he or she isn't certified to use? 16∙ ∙shall be reported as required by policy."
17∙                                            17∙ ones
      ∙ ∙ ∙ A.∙ ∙Normally we don't do that on the   ∙ ∙ ∙that
                                                          Q.∙ ∙Can you para­ ­­ paraphrase that statem
18∙   ∙require certification.                  18∙ ∙sir?
19∙   ∙ ∙ ∙ Q.∙ ∙What instruments must the deputy
                                               19∙ be
                                                    ∙ ∙ ∙ A.∙ ∙Basically you should not be carrying th
20∙   ∙certified to use?                       20∙ ∙the chemical spray unless you have been trained i
21∙   ∙ ∙ ∙ A.∙ ∙The ASP baton, your mace or OC21∙  ∙its use.
                                                 spray,
22∙                                            22∙ now.∙
      ∙firearms.∙ That's all I can think of right   ∙ ∙ ∙ And
                                                          Q.∙ ∙So is it fair to say that the issuance
23∙   ∙also, some are issued riot batons.      23∙ ∙OC spray without training is against procedure?
24∙   ∙ ∙ ∙ Q.∙ ∙Are all officers or deputies issued
                                               24∙ ∙ ∙ ∙ A.∙ ∙It should not have been issued without
25∙   ∙firearms?                               25∙ ∙training verification.

                                       Page 83                                       Page 85
∙1∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙1∙ ∙ ∙ ∙ Q.∙ ∙What is the training verification?
∙2∙   ∙ ∙ ∙ Q.∙ ∙Are they trained on the use?∙ ∙2∙
                                                Do you
                                                    ∙ ∙ ∙ A.∙ ∙Some type of documentation saying that
∙3∙   ∙train ­­                                ∙3∙ ∙have completed that training.
∙4∙                                            ∙4∙a ∙certified
      ∙ ∙ ∙ A.∙ ∙Yeah.∙ Yes, they are trained by      ∙ ∙ Q.∙ ∙And would that training verification co
∙5∙                                            ∙5∙ ∙from
      ∙firearms instructor.∙ They also are trained         Vance County Sheriff's Office?
                                                     in Basic
∙6∙   ∙Law Enforcement Training.               ∙6∙ ∙ ∙ ∙ A.∙ ∙It would come from the instructor that
∙7∙   ∙ ∙ ∙ Q.∙ ∙And that's the BLET?          ∙7∙ ∙performed the training.
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙8∙ ∙ ∙ ∙ Q.∙ ∙Would that instructor be hired by Vance
∙9∙                                            ∙9∙ ∙County
      ∙ ∙ ∙ Q.∙ ∙How does a deputy express interest          or contracted by Vance County Sheriff's
                                                      in other
10∙   ∙types of equipment?                     10∙ ∙Office?
11∙   ∙ ∙ ∙ A.∙ ∙Generally if there's equipment11∙
                                                 available,
                                                    ∙ ∙ ∙ A.∙ ∙Well, not necessarily because it could
12∙                                            12∙ ∙done
      ∙some deputies will maybe approach a supervisor   andthrough a community college.
13∙                                            13∙this
      ∙say, can I have one of these or can I get    ∙ ∙ or
                                                        ∙ Q.∙
                                                            ­­ ∙But it would have been at ­­ would the
14∙   ∙provided that they have ­­ have recently14∙
                                                 become
                                                    ∙training been at the request of the Sheriff's
15∙   ∙certified in whatever that is.          15∙ ∙Office?
16∙   ∙ ∙ ∙ Q.∙ ∙Do you offer certification? 16∙ ∙ ∙ ∙ A.∙ ∙Yes.
17∙   ∙ ∙ ∙ A.∙ ∙Yes.                          17∙ ∙ ∙ ∙ Q.∙ ∙Can you turn to page 3 of that document
18∙   ∙ ∙ ∙ Q.∙ ∙Would a deputy have to request18∙ ∙Sheriff White?
19∙   ∙certification or....                    19∙ ∙ ∙ ∙ A.∙ ∙Okay.
20∙   ∙ ∙ ∙ A.∙ ∙No.∙ No.∙ Sometimes they're ­­20∙
                                                 some
                                                    ∙ ∙ ∙ Q.∙ ∙Can you read the section where it says
21∙   ∙deputies are a little more eager than others.
                                               21∙ ∙"Serious Bodily Injury"?
22∙   ∙ ∙ ∙ Q.∙ ∙Were you ­­ who was responsible
                                               22∙for
                                                    ∙ ∙handing
                                                        ∙ ∙ ∙ ∙COURT REPORTER:∙ And I'm sorry that ­­
23∙   ∙out the equipment?                      23∙ ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ "Serious bodily injury th
24∙                                            24∙ ∙ ∙ under
      ∙ ∙ ∙ A.∙ ∙There were two different individuals   ∙ creates a substantial risk of death or is li
25∙   ∙my tenure.∙ The first one was Lieutenant25∙
                                                 Stainback.
                                                    ∙ ∙ ∙ to cause permanent disfigurement, coma,




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 499 of 665
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 86..89
Peter White, 30(b)(6), 02/26/2021
                                       Page 86                                       Page 88
∙1∙                                            ∙1∙It∙ is
      ∙ ∙ ∙ protracted, or permanent condition.∙      ∙ ∙anQ.∙ ∙Let's move on to page 5, Medical
∙2∙                                            ∙2∙ ∙Assistance.
      ∙ ∙ ∙ inquiry ­­ it is an injury that causes   extreme
∙3∙                                            ∙3∙impairment
      ∙ ∙ ∙ pain, prolonged or permanent loss or    ∙ ∙ ∙ A.∙ ∙Okay.
∙4∙                                            ∙4∙or∙ organ
      ∙ ∙ ∙ of the function of any bodily member      ∙ ∙ Q.∙ ∙Can you read where it says, "Medical
∙5∙                                            ∙5∙ ∙assistance shall be afforded...."?
      ∙ ∙ ∙ that results in prolonged hospitalization."
∙6∙   ∙BY MS. ROBINSON:                        ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙No.∙ "Medical assistance afforded shall
∙7∙                                            ∙7∙ ∙be...."
      ∙ ∙ ∙ Q.∙ ∙What does prolonged hospitalization   mean?
∙8∙   ∙ ∙ ∙ A.∙ ∙A long time in the hospital. ∙8∙ ∙ ∙ ∙ A.∙ ∙The first sentence?
∙9∙   ∙ ∙ ∙ Q.∙ ∙So would a week be prolonged? ∙9∙ ∙ ∙ ∙ Q.∙ ∙Yes.∙ Yes, sir.
10∙   ∙ ∙ ∙ A.∙ ∙It could be.                  10∙ ∙ ∙ ∙ A.∙ ∙"Deputies shall make the scene as safe
11∙   ∙ ∙ ∙ Q.∙ ∙Would a day be prolonged?     11∙ ∙possible and shall afford medical assistance to
12∙                                            12∙ ∙injured persons considering:"
      ∙ ∙ ∙ A.∙ ∙It could be depending on the individual
13∙   ∙that's hospitalized, how they feel about13∙
                                                 it.∙ ∙ ∙ Q.∙ ∙And then read the next sentence.
14∙   ∙ ∙ ∙ Q.∙ ∙So it's ­­ it's up to how the 14∙  ∙ ∙ ∙ A.∙ ∙"Amount and type of force...." ­­ the n
                                                individual
15∙   ∙feels about it?                         15∙ ∙sentence?
16∙                                            16∙ ∙but
      ∙ ∙ ∙ A.∙ ∙No, it's not up to how they feel,    ∙ ∙ ∙ ∙ ∙"Medical assistance afforded shall be t
17∙                                            17∙ ∙same
      ∙prolonged to one person may not be prolonged   to as for any other individual with similar
18∙   ∙another.∙ But basically what this policy18∙
                                                 is ∙injuries
                                                     ­­ the    including:"
19∙   ∙way I interpret it is saying, I mean, I 19∙  ∙ ∙a ∙sub­
                                                guess      Q.∙ ∙And can you read the two?
20∙   ∙­­ substantial time in a hospital.      20∙ ∙ ∙ ∙ A.∙ ∙Including "First aid administered by th
21∙                                            21∙ ∙deputy
      ∙ ∙ ∙ Q.∙ ∙Well, this is ­­ this is a policy   that youwithin the limits of the affected deputy's
22∙   ∙signed off on, correct?                 22∙ ∙level of training, calling or offering to call
23∙   ∙ ∙ ∙ A.∙ ∙Yes.                          23∙ ∙emergency medical services as appropriate."
24∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let's ­­ let's move on.∙
                                               24∙Can
                                                    ∙ ∙­­∙ Q.∙ ∙So is it your expectation that your
25∙   ∙let's turn to page 4.                   25∙ ∙deputies if and when they injure someone, that th

                                       Page 87                                       Page 89
∙1∙   ∙ ∙ ∙ A.∙ ∙(Complies.)                   ∙1∙ ∙seek treatment for that person also?
∙2∙   ∙ ∙ ∙ Q.∙ ∙Can you read the first sentence
                                               ∙2∙of∙ the
                                                      ∙ ∙ A.∙ ∙Yes, if they're in a position to do so.
∙3∙   ∙General Guidelines?                     ∙3∙ ∙ ∙ ∙ Q.∙ ∙Can you explain that?∙ You said if they
∙4∙                                            ∙4∙ ∙in position
      ∙ ∙ ∙ A.∙ ∙"When lethal force is not authorized,    a        to do so.
∙5∙                                            ∙5∙ ∙to∙ ∙ A.∙ ∙They're able to do so.
      ∙deputy should assess the situation in order
∙6∙   ∙determine which less lethal technique or∙6∙  ∙ ∙ ∙will
                                                 weapon     Q.∙ ∙When would they not be able to do so?
∙7∙                                            ∙7∙under
      ∙best de­escalate the incident to bring it    ∙ ∙ ∙ A.∙ ∙If they're injured themselves to the po
∙8∙   ∙control in a safe manner."              ∙8∙ ∙where they're incapable.
∙9∙   ∙ ∙ ∙ Q.∙ ∙What is lethal force, Sheriff ∙9∙
                                                White?
                                                    ∙ ∙ ∙ ∙ ∙ ∙Let's turn to page 15 of this document.
10∙   ∙ ∙ ∙ A.∙ ∙Life­threatening.             10∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ And also, let's ­­ let's
11∙                                            11∙clause
      ∙ ∙ ∙ Q.∙ ∙And what do you paraphrase this    ∙ ∙ ∙ tonote that this is Exhibit 14.
12∙   ∙mean?                                   12∙ ∙ ∙(EXHIBIT NUMBER 14 WAS MARKED FOR IDENTIFICATIO
13∙   ∙ ∙ ∙ A.∙ ∙A use of force that could be 13∙ ∙BY MS. ROBINSON:
14∙   ∙life­threatening or possibly take someone's
                                               14∙ ∙life.
                                                      ∙ ∙ Q.∙ ∙Can you ­­ do you see the section where
15∙                                            15∙ ∙says,
      ∙ ∙ ∙ Q.∙ ∙The entire clause, sir.∙ I'm sorry.∙   How "Use of Force," Sheriff White?
16∙   ∙would you paraphrase the entire clause? 16∙ ∙ ∙ ∙ A.∙ ∙"Other Use of Force"?
17∙   ∙ ∙ ∙ A.∙ ∙The entire first sentence?    17∙ ∙ ∙ ∙ Q.∙ ∙Yes.∙ Yes.
18∙   ∙ ∙ ∙ Q.∙ ∙Yes.                          18∙ ∙ ∙ ∙ A.∙ ∙Yes.
19∙                                            19∙ ∙ the
      ∙ ∙ ∙ A.∙ ∙The deputy basically should assess   ∙ ∙ Q.∙ ∙Can you read that first sentence?
20∙   ∙situation and determine, as it says, which   ∙ ∙ ∙­­A.∙ ∙"A deputy shall complete the Use of
                                               20∙ less
21∙   ∙which less than lethal technique or weapon
                                               21∙ will
                                                    ∙Force/Assault
                                                          best       Report on each occasion that he or
22∙   ∙be ­­ will best deescalate the incident,22∙
                                                 bring
                                                    ∙strikes
                                                        it     a person with any part of his body using
23∙   ∙under control in a safe manner.         23∙ ∙fist, elbow, knee, or neck restraint or uses or
24∙   ∙ ∙ ∙ Q.∙ ∙Is this a subjective inquiry? 24∙ ∙displays any defensive weapon, OC spray included,
25∙   ∙ ∙ ∙ A.∙ ∙Well, yeah, it could be.      25∙ ∙order to control a subject.∙ On those occasions w




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 500 of 665
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 90..93
Peter White, 30(b)(6), 02/26/2021
                                       Page 90                                       Page 92
∙1∙   ∙the deputy displayed only any defensive ∙1∙
                                                weapon,
                                                   ∙ ∙ ∙ as it applies to the incident with the deput
∙2∙   ∙excluding the electronic control device,∙2∙ ∙ ∙a ∙ make an initial determination about whether
                                                 ECD,
∙3∙                                            ∙3∙ ∙be∙ ∙ deputy followed the Sheriff's Office Policy
      ∙brief, factual to­the­point narrative shall
∙4∙                                            ∙4∙ ∙shall
      ∙completed.∙ The Use of Force/Assault Report    ∙ ∙ established training procedures.∙ The Use of
∙5∙   ∙also be completed whenever a subject or ∙5∙ ∙ ∙ ∙ is
                                                a deputy   Force/Assault Report ­­ this report and the
∙6∙                                            ∙6∙ ∙ injury
      ∙injured, complains of injury, or has visible   ∙ ∙ of force policy reviewed with the deputies
∙7∙                                            ∙7∙ ∙with
      ∙or in any case where the subject is charged    ∙ ∙ involved.∙ The supervisor performing the rev
∙8∙   ∙assaulting the deputy."                 ∙8∙ ∙ ∙ ∙ and the affected deputy, shall initial the U
∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ What is a Use of Force ∙9∙ ∙ ∙ ∙ Force/Assault Report below the above­mention
                                                Report?
10∙                                            10∙ ∙office
      ∙ ∙ ∙ A.∙ ∙It's a form used by the sheriff's    ∙ ∙ statement.∙
                                                             to        A supervisor who is involved in
11∙   ∙document what took place during a use of11∙
                                                 force,
                                                   ∙ ∙ ∙such
                                                           incident shall not conduct the review."
12∙                                            12∙ ∙BY
      ∙as I believe a date and time and what force  was MS.
                                                         usedROBINSON:
13∙   ∙and why, that type of thing.            13∙ ∙ ∙ ∙ Q.∙ ∙Does this ­­ what do you interpret this
14∙   ∙ ∙ ∙ Q.∙ ∙Did you maintain a repository 14∙
                                                of those
                                                   ∙policy to mean?
15∙   ∙documents?                              15∙ ∙ ∙ ∙ A.∙ ∙The supervisor should review the policy
16∙   ∙ ∙ ∙ A.∙ ∙Yes.                          16∙ ∙completeness prior to submission for filing.
17∙   ∙ ∙ ∙ Q.∙ ∙Is a Use of Force Report the same      ∙ Q.∙ ∙So does this mean that the supervisor m
                                               17∙ ∙as∙ an
18∙   ∙assault report?                         18∙ ∙the first determination as to whether or not the
19∙   ∙ ∙ ∙ A.∙ ∙No.                           19∙ ∙force used was reasonable?
20∙   ∙ ∙ ∙ Q.∙ ∙What's the difference?        20∙ ∙ ∙ ∙ A.∙ ∙No.∙ The supervisor is ­­ is reviewing
21∙   ∙ ∙ ∙ A.∙ ∙I ­­ I'm not familiar with an 21∙ ∙for completing ­­ completeness and also to make s
                                                assault
22∙   ∙report.                                 22∙ ∙that the policy was followed.
23∙   ∙ ∙ ∙ Q.∙ ∙The policy names an assault report.
                                               23∙ ∙ ∙ ∙ Q.∙ ∙Can you read the second bullet, Sheriff
24∙                                            24∙ ∙White?
      ∙ ∙ ∙ A.∙ ∙It says use of force, slash, assault
25∙                                            25∙ ∙be∙ one
      ∙report.∙ So reading this policy, that would      ∙ A.∙ ∙"The deputy's supervisor shall then sig

                                       Page 91                                       Page 93
∙1∙   ∙and the same.                           ∙1∙ ∙the Use of Force/Assault Report and send it, alon
∙2∙   ∙ ∙ ∙ Q.∙ ∙They're the same.∙ Okay.∙ Thank
                                               ∙2∙you.
                                                    ∙with a copy of the accompanying videos, if
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙So if a deputy is injured, it ∙3∙
                                                is the
                                                    ∙applicable, directly to the Use of Force Board
∙4∙   ∙expectation that the deputy document that
                                               ∙4∙on∙liaison
                                                      forms? lieutenant.∙ The Use of Force/Assault Rep
∙5∙   ∙If a ­­ if a deputy is injured by a suspect,
                                               ∙5∙ ∙isit not
                                                          is required to be submitted to the sheriff's
∙6∙   ∙the expectation that the deputy document∙6∙
                                                 that
                                                    ∙office captain but can be provided upon request."
∙7∙   ∙injury?                                 ∙7∙ ∙ ∙ ∙ Q.∙ ∙Who ­­ who sits on the Use of Force
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ If ­­ if the form is completed   and
                                               ∙8∙ ∙Board?
∙9∙                                            ∙9∙should
      ∙there is an injury to the deputy, yes, it    ∙ ∙ ∙ be
                                                           A.∙ ∙I don't know who ­­ who is on it now,
10∙   ∙documented on that report.              10∙ ∙obviously.∙ But when I was there, there was ­­ I
11∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can ­­ let's turn to page   ∙don't remember the number of people.∙ I think it
                                               11∙ 16.
12∙   ∙ ∙ ∙ A.∙ ∙Page 16 or 17?                12∙ ∙four or five.∙ I remember Lieutenant Stainback be
13∙   ∙ ∙ ∙ Q.∙ ∙16, sir.                      13∙ ∙one of them.∙ I think Captain Lloyd Watkins was o
14∙   ∙ ∙ ∙ A.∙ ∙Okay.                         14∙ ∙and I don't recall the ­­ the others.∙ But genera
15∙                                            15∙ ∙they
      ∙ ∙ ∙ Q.∙ ∙This ­­ this ­­ this policy says,         were ­­ there was also ­­ I believe there wa
                                                     "Review
16∙   ∙by Supervisor"?                         16∙ ∙one sergeant that sat on it, if I remember correc
17∙   ∙ ∙ ∙ A.∙ ∙Yes.                          17∙ ∙I don't recall who that was.
18∙   ∙ ∙ ∙ Q.∙ ∙Can you read that first bullet?
                                               18∙ ∙ ∙ ∙ Q.∙ ∙How regularly did the Use of Force Boar
19∙   ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ And could you19∙  ∙convene?
                                                 please   read
20∙   ∙ ∙ ∙ slower, please?                    20∙ ∙ ∙ ∙ A.∙ ∙I'm not sure.∙ That depended on the num
21∙                                            21∙ ∙of Use of Force forms we received.
      ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ "The deputy's supervisor
22∙                                            22∙ assault
      ∙ ∙ ∙ shall review the use of force, slash,   ∙ ∙ ∙ Q.∙ ∙So in the first bullet where it says, "
23∙                                            23∙ ∙deputy's
      ∙ ∙ ∙ report for completeness with the deputy   prior to supervisor" ­­
24∙                                            24∙ ∙ ∙shall
      ∙ ∙ ∙ submission.∙ In addition, the supervisor     ∙ A.∙ ∙Yes.
25∙                                            25∙ ∙directive
      ∙ ∙ ∙ review any accompanying video and this    ∙ ∙ Q.∙ ∙­­ were you referring to the direct




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 501 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 94..97
Peter White, 30(b)(6), 02/26/2021
                                        Page 94                                       Page 96
∙1∙   ∙supervisor?                             ∙1∙ ∙words, it ­­ it was not all command staff on the
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ That would be the sergeant.
                                               ∙2∙ ∙board.
∙3∙   ∙ ∙ ∙ Q.∙ ∙And ­­ and would that sergeant∙3∙
                                                 also
                                                    ∙ ∙sit  on ∙Will you turn to the section that says,
                                                        ∙ Q.∙
∙4∙   ∙the Use of Force Board?                 ∙4∙ ∙"Review by Board"?
∙5∙   ∙ ∙ ∙ A.∙ ∙It wouldn't be that ­­ it wouldn't
                                               ∙5∙ ∙ be
                                                      ∙ ∙the
                                                           A.∙ ∙Yes.
∙6∙   ∙sergeant that was in ­­ if the sergeant ∙6∙
                                                was ∙involved
                                                      ∙ ∙ Q.∙ ∙Sheriff White, I didn't ask you this.∙
∙7∙   ∙in the incident, they wouldn't do the ­­∙7∙  ∙you have any women under your leadership, sir?
                                                 they
∙8∙   ∙wouldn't be the one who reviewed the use∙8∙
                                                 of ∙force.
                                                      ∙ ∙ A.∙ ∙Any?
∙9∙   ∙It could very well be that the sergeant ∙9∙
                                                on the
                                                    ∙ ∙ board
                                                        ∙ Q.∙ ∙Women?
10∙   ∙at the time will review a Use of Force form
                                               10∙ ∙completed
                                                      ∙ ∙ A.∙ ∙Any what?
11∙   ∙by someone on his shift on that board. 11∙ ∙ ∙ ∙ Q.∙ ∙Any women who served under your
12∙   ∙ ∙ ∙ Q.∙ ∙Let's go to the third bullet. 12∙ ∙leadership?
13∙   ∙ ∙ ∙ A.∙ ∙(Complies.)                   13∙ ∙ ∙ ∙ A.∙ ∙Oh.∙ Yes.∙ I ­­ as a matter of fact, I
14∙                                            14∙sir?
      ∙ ∙ ∙ Q.∙ ∙Can you read that third bullet,    ∙hired the first female deputy in the Vance County
15∙   ∙ ∙ ∙ A.∙ ∙"Training or policy issues identified
                                               15∙ ∙Sheriff's Office.
16∙   ∙during a supervisory review shall not be16∙  ∙ ∙ ∙ Q.∙
                                                 addressed   in ∙How many women did you employ as
17∙                                            17∙ ∙deputies?
      ∙the Use of Force/Assault Report, but instead   shall be
18∙                                            18∙ ∙ ∙ ∙ A.∙ ∙Well, it varied at different times. I
      ∙documented on the appropriate form, performance
19∙   ∙record, official complaint, etcetera and19∙
                                                 processed
                                                    ∙think the
                                                             in highest I've ever had at one time was t
20∙                                            20∙the
      ∙accordance with procedures established by    ∙or four.∙ I can't remember the exact number.∙ One
21∙                                            21∙ ∙two,
      ∙sheriff's office.∙ A copy of the form shall   be    three, four.
22∙                                            22∙ ∙ and
      ∙attached to the Use of Force/Assault Report,   ∙ ∙ Q.∙ ∙But a woman didn't sit on the ­­ on the
23∙                                            23∙ ∙ofBoard."
      ∙shall be forwarded to the Use of Force Review    Force Board?
24∙   ∙ ∙ ∙ Q.∙ ∙What ­­ what was the process established
                                               24∙ ∙ ∙ ∙ A.∙ by ∙No, not that I recall.
25∙   ∙the sheriff's office?                   25∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So we were about to discuss the

                                        Page 95                                       Page 97
∙1∙   ∙ ∙ ∙ A.∙ ∙The officer fills out a Use of∙1∙  ∙"Review
                                                 Force,  sub­ by the Board."∙ Can you read the last two
∙2∙                                            ∙2∙ ∙bullets?
      ∙­­ submits it to be reviewed by the immediate
∙3∙   ∙supervisor.∙ It would go to the liaison ∙3∙  ∙ ∙ ∙ A.∙ ∙Under "Review by the Board"?
                                                lieutenant.
∙4∙                                            ∙4∙they
      ∙And when the Use of Force Board convened,    ∙ ∙ would
                                                        ∙ Q.∙ ∙Yeah.
∙5∙                                            ∙5∙ ∙ ∙ ∙ A.∙ ∙"All Use of Force/Assault Reports and t
      ∙review the forms that they had before them.
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you specifically explain   what it
                                               ∙6∙ ∙accompanying    video will be reviewed and analyzed
∙7∙   ∙means ­­ what you were inten­ ­­ what you
                                               ∙7∙intended
                                                    ∙least bi­monthly by the Use of Force Board.∙ The
∙8∙                                            ∙8∙ ∙board
      ∙when it says, "...and processed in accordance   with may request, through the chain of command,
∙9∙   ∙procedures established by the sheriff's ∙9∙
                                                office"?
                                                    ∙additional information and clarification on any U
10∙   ∙ ∙ ∙ ∙ ∙ ∙How does a ­­ how does a Use of
                                               10∙Force
                                                    ∙of Force/Assault Report.∙ The sheriff's office
11∙                                            11∙that
      ∙training or policy, how was it ­­ how was    ∙captain shall appoint board members for three yea
12∙                                            12∙ ∙from the following sections, with one deputy hold
      ∙processed, a policy issue?∙ How was it processed?
13∙                                            13∙appeared
      ∙ ∙ ∙ A.∙ ∙If there was a ­­ an issue that    ∙the rankto of lieutenant who shares ­­ who shall se
14∙   ∙be a training or policy issue, then that14∙
                                                 would
                                                    ∙as be
                                                        chairperson: Patrol division, one member serge
15∙   ∙addressed as in maybe some kind of refresher   training affairs, one member; Training liaison,
                                               15∙ ∙Internal
16∙   ∙or something or a reminder if it appeared
                                               16∙to∙member
                                                      be someresponsible for coordination of training;
17∙   ∙kind of policy violation.               17∙ ∙Investigations division, one sergeant or detectiv
18∙                                            18∙ ∙Deputies, two enforcement members, road deputies;
      ∙ ∙ ∙ Q.∙ ∙Who appointed the board members?
19∙   ∙ ∙ ∙ A.∙ ∙I did.                        19∙ ∙Operations division."
20∙   ∙ ∙ ∙ Q.∙ ∙How did you select the board members?
                                               20∙ ∙ ∙ ∙ Q.∙ ∙Who ­­ who was the captain?∙ Who....
21∙   ∙ ∙ ∙ A.∙ ∙Well, I tried to get somebody 21∙
                                                from∙ patrol,
                                                      ∙ ∙ A.∙ ∙Generally it was Captain Bullock once h
22∙   ∙administrative, such as a patrol lieutenant.∙
                                               22∙ ∙wasAndpromoted
                                                            if      to captain, which was in my ­­ early
23∙   ∙I remember correctly, from time to time 23∙  ∙mywas
                                                there   terma as sheriff, first term.
24∙   ∙sergeant on the board.∙ So I tried to have
                                               24∙ a∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ And who ­­ what was th
25∙   ∙representation of the sheriff's office.∙25∙
                                                 In ∙other
                                                      ∙ ∙ captain's name, please?




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 502 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 98..101
Peter White, 30(b)(6), 02/26/2021
                                       Page 98                                      Page 100
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Weldon Bullock. ∙1∙ ∙BY MS. ROBINSON:
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ Okay.∙ Thank ∙2∙
                                                you.∙ ∙ ∙ Q.∙ ∙Can you ­­ Sheriff White, can you revie
∙3∙   ∙BY MS. ROBINSON:                        ∙3∙ ∙Directive D.7?
∙4∙   ∙ ∙ ∙ Q.∙ ∙Do you recall how many Use of ∙4∙
                                                Force
                                                    ∙ ∙ ∙ A.∙ ∙B.7?
∙5∙   ∙incident ­­ incident reports or summary ∙5∙
                                                reports
                                                    ∙ ∙ ∙you
                                                           ∙ ∙ ∙MR. GEIS:∙ Is it in there?
∙6∙   ∙reviewed, Sheriff White?                ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Say B.7 or ­­ okay.∙ B.7.
∙7∙   ∙ ∙ ∙ A.∙ ∙No, I do not.                 ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙Okay.
∙8∙   ∙ ∙ ∙ Q.∙ ∙Were there very few?          ∙8∙ ∙BY MS. ROBINSON:
∙9∙   ∙ ∙ ∙ A.∙ ∙I would say yes.∙ We didn't get
                                               ∙9∙very
                                                    ∙ ∙ ∙ Q.∙ ∙So you've had time to review the policy
10∙   ∙many.                                   10∙ ∙Sheriff White?
11∙                                            11∙ less
      ∙ ∙ ∙ Q.∙ ∙Would you say like less than 20,   ∙ ∙ ∙than
                                                           A.∙ ∙Yes.
12∙   ∙50?                                     12∙ ∙ ∙ ∙ Q.∙ ∙Can you identify this policy, Sheriff
13∙   ∙ ∙ ∙ A.∙ ∙I don't know how ­­ I don't recall.
                                               13∙ ∙White?
14∙                                            14∙ ∙review
      ∙ ∙ ∙ Q.∙ ∙Is the Use of Force a closed­type    ∙ ∙ A.∙ ∙Directive D.7 from the Vance County
15∙   ∙process?                                15∙ ∙Sheriff's Office Policy Manual.
16∙   ∙ ∙ ∙ A.∙ ∙Help me understand what you mean   ∙ ∙closed.
                                               16∙ by   ∙ Q.∙ ∙Did you sign this policy?
17∙   ∙ ∙ ∙ Q.∙ ∙Is it limited to the incident 17∙
                                                at hand
                                                    ∙ ∙ ∙orA.∙ ∙Yes.
18∙   ∙did the board consider other aspects of 18∙
                                                the ∙deputy?
                                                      ∙ ∙ Q.∙ ∙Did you ­­ policy?
19∙   ∙ ∙ ∙ A.∙ ∙No.∙ That would be limited to 19∙
                                                the ∙reports
                                                      ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ What was the question?
20∙   ∙that they had in hand.                  20∙ ∙BY MS. ROBINSON:
21∙   ∙ ∙ ∙ Q.∙ ∙Can you read the last bullet, 21∙
                                                Sheriff
                                                    ∙ ∙ ∙ Q.∙ ∙Did you implement this policy?
22∙   ∙White?                                  22∙ ∙ ∙ ∙ A.∙ ∙No.∙ I thought you asked me did I sign
23∙   ∙ ∙ ∙ A.∙ ∙"All use of force from the" ­­23∙
                                                 are∙policy.
                                                      we still
24∙   ∙on page 16?                             24∙ ∙ ∙ ∙ ∙ ∙ ∙No, I did not implement the policy.
25∙   ∙ ∙ ∙ Q.∙ ∙Yes, sir.∙ 17.                25∙ ∙ ∙ ∙ Q.∙ ∙Who implemented the policy?

                                       Page 99                                      Page 101
∙1∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ The last one.          ∙1∙ ∙ ∙ ∙ A.∙ ∙It was a company we hired.∙ You mean ­­
∙2∙                                            ∙2∙ ∙I
      ∙ ∙ ∙ ∙ ∙ ∙"If a deputy is involved in three   or misunderstood
                                                         more         you.∙ I'm thinking that you asked
∙3∙   ∙Use of Force/Assault incidents in a quarter,
                                               ∙3∙ ∙ifor Isix
                                                           drafted this policy.∙ Yes, I implemented thi
∙4∙                                            ∙4∙ ∙policy.
      ∙or more within a consecutive 12­month period,   the
∙5∙                                            ∙5∙or∙ his
      ∙chairman of the Use of Force Review Board      ∙ ∙ Q.∙ ∙Okay.∙ Let's go to the first page of th
∙6∙                                            ∙6∙ ∙policy.
      ∙designee will obtain this information, assign   it to
∙7∙   ∙the review board member from internal affairs
                                               ∙7∙ ∙ ∙who∙ A.∙ ∙(Complies.)
∙8∙   ∙will review the reports and the deputy's∙8∙
                                                 affair's
                                                    ∙ ∙ ∙ Q.∙ ∙Can you read the effective date?
∙9∙   ∙file to determine if a pattern of improper
                                               ∙9∙ behavior
                                                    ∙ ∙ ∙ A.∙ ∙July 15th, 2009.
10∙   ∙is apparent."                           10∙ ∙ ∙ ∙ Q.∙ ∙Has this policy been updated?
11∙                                            11∙ ∙ ∙to∙ when
      ∙ ∙ ∙ Q.∙ ∙Who ­­ who ­­ who are you referring       A.∙ ∙The manual itself ­­ a portion or a
12∙   ∙you say "internal affairs"?             12∙ ∙specific section of the manual itself has been
13∙   ∙ ∙ ∙ A.∙ ∙Well, I didn't have ­­        13∙ ∙updated, but I can't say that this particular
14∙   ∙ ∙ ∙ Q.∙ ∙What are you ­­               14∙ ∙directive has been updated.
15∙   ∙ ∙ ∙ A.∙ ∙I did not have an internal affairs
                                               15∙ ∙ section.
                                                      ∙ ∙ Q.∙ ∙Read the first sentence of this policy
16∙   ∙So again, that would have gone to Captain    ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Well, let's first identi
                                               16∙Weldon
17∙   ∙Bullock.                                17∙ ∙this as Exhibit 15.
18∙                                            18∙bullet
      ∙ ∙ ∙ Q.∙ ∙What do you interpret this last    ∙ ∙(EXHIBIT
                                                           to    NUMBER 15 WAS MARKED FOR IDENTIFICATIO
19∙   ∙mean?∙ How would you interpret that?    19∙ ∙BY MS. ROBINSON:
20∙   ∙ ∙ ∙ A.∙ ∙That the ­­ the use of force use
                                               20∙ should   be ∙Will you read the name of this policy?
                                                    ∙ ∙ ∙ Q.∙
21∙   ∙monitored.                              21∙ ∙ ∙ ∙ A.∙ ∙"Grievance Procedure and Adverse Action
22∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Can we take   a break
                                               22∙ ∙Appeal."
23∙   ∙ ∙ ∙ for about five minutes?            23∙ ∙ ∙ ∙ Q.∙ ∙Will you also read the first paragraph,
24∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Yes.               24∙ ∙first two paragraphs?
25∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(BREAK TAKEN)       25∙ ∙ ∙ ∙ A.∙ ∙"It is the policy of the county to prov




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 503 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 102..105
Peter White, 30(b)(6), 02/26/2021
                                       Page 102                                       Page 104
∙1∙                                            ∙1∙ ∙ ∙ ∙ Q.∙ ∙How did you resolve grievances?
      ∙a just and prompt procedure for presentation,
∙2∙                                            ∙2∙grievances.
      ∙consideration and disposition of employee    ∙ ∙ ∙ A.∙ ∙I've only had one that I recall that wa
∙3∙   ∙The purpose of this article is to outline
                                               ∙3∙the
                                                    ∙forwarded to HR and then forwarded to me.∙ Once I
∙4∙                                            ∙4∙ a∙received
      ∙procedure and to assure all employees that     response it, an investigation was done, and a
∙5∙   ∙to their complaints and grievances will ∙5∙  ∙response
                                                be prompt   and was given back to the individual initiat
∙6∙   ∙fair.∙ Employees utilizing the grievance∙6∙  ∙the grievance, and a copy was given to HR.
                                                 procedures
∙7∙   ∙shall not be subjected to retaliation or∙7∙
                                                 any∙ form
                                                      ∙ ∙ Q.∙
                                                            of ∙How did you resolve complaints?
∙8∙   ∙harassment from supervisors or employees∙8∙
                                                 for∙ ∙ ∙ A.∙ ∙The investigation revealed that the
∙9∙                                            ∙9∙ ∙alleged ­­ the allegations in the grievance did n
      ∙exercising their rights under the grievance
10∙   ∙procedure.∙ Supervisors or other employees
                                               10∙ who
                                                    ∙occur as described in the grievance, were not
11∙   ∙violate this policy shall be subject to 11∙
                                                disciplinary
                                                    ∙substantiated.
12∙   ∙action up to and including dismissal." 12∙ ∙ ∙ ∙ Q.∙ ∙We're going to get to that.
13∙   ∙ ∙ ∙ Q.∙ ∙Thank you.                    13∙ ∙ ∙ ∙ ∙ ∙ ∙My question more specifically was how d
14∙                                            14∙ ∙you resolve complaints?
      ∙ ∙ ∙ ∙ ∙ ∙What do you consider a complaint?
15∙   ∙ ∙ ∙ A.∙ ∙Well, a complaint can be any number
                                               15∙ ∙ ∙of∙ A.∙ ∙Oh, I thought you said grievances.
16∙   ∙things.                                 16∙ ∙ ∙ ∙ ∙ ∙ ∙It would depend on the type of complain
17∙   ∙ ∙ ∙ Q.∙ ∙Must it be written?           17∙ ∙Some ­­ some complaints warranted an investigatio
18∙   ∙ ∙ ∙ A.∙ ∙No.∙ All complaints don't need18∙
                                                 to ∙Some
                                                     be    didn't.
19∙   ∙written.                                19∙ ∙ ∙ ∙ Q.∙ ∙Would you conduct the investigation?
20∙   ∙ ∙ ∙ Q.∙ ∙So a complaint can be oral? 20∙ ∙ ∙ ∙ A.∙ ∙It depended on the type of complaint.
21∙   ∙ ∙ ∙ A.∙ ∙Yes.                          21∙ ∙ ∙ ∙ Q.∙ ∙What type of complaints did you
22∙   ∙ ∙ ∙ Q.∙ ∙Is a complaint the same thing 22∙
                                                as a∙investigate?
23∙   ∙grievance?                              23∙ ∙ ∙ ∙ A.∙ ∙Again, all complaints did not warrant a
24∙   ∙ ∙ ∙ A.∙ ∙Not necessarily.              24∙ ∙investigation.∙ Again, if somebody called and I
25∙   ∙ ∙ ∙ Q.∙ ∙Explain the difference.       25∙ ∙answered the phone, they say, I'm wondering why y

                                       Page 103                                       Page 105
∙1∙   ∙ ∙ ∙ A.∙ ∙A complaint may just be something
                                               ∙1∙ ∙deputy
                                                     as        is speeding down I­85.∙ You know, I would
∙2∙   ∙similar ­­ as simple as I'm working too ∙2∙      bit ­­ little bit about how fast do you think h
                                                many∙anights
∙3∙   ∙or I'm working too many days or I didn't∙3∙
                                                 get∙was
                                                      off going,
                                                            on     does he have his emergency equipment o
∙4∙   ∙my birthday; and, you know, a complaint ∙4∙
                                                can ∙that
                                                     be     type of thing.∙ That did not warrant an
∙5∙   ∙basically anything.                     ∙5∙ ∙investigation in my opinion.
∙6∙   ∙ ∙ ∙ Q.∙ ∙And what's a grievance?       ∙6∙ ∙ ∙ ∙ Q.∙ ∙I'm ­­ I'm specifically asking about ho
∙7∙                                            ∙7∙ ∙did
      ∙ ∙ ∙ A.∙ ∙To me, a grievance would be geared   moreyou ­­ how ­­ how did you go about investigat
∙8∙   ∙toward some type of mistreatment or harassment,     that complaints; so not citizen complaints,
                                               ∙8∙ ∙workplace
∙9∙   ∙type of thing.                          ∙9∙ ∙workplace complaints.
10∙   ∙ ∙ ∙ Q.∙ ∙Can a grievance be oral?      10∙ ∙ ∙ ∙ A.∙ ∙I don't recall having but one workplace
11∙   ∙ ∙ ∙ A.∙ ∙It could be oral, but at some 11∙
                                                point   the
                                                    ∙complaint,    and that was handled in the manner tha
12∙   ∙individual may be asked to put it in writing.∙
                                               12∙ ∙just Butdescribed.
                                                               it
13∙   ∙could begin in a oral fashion.          13∙ ∙ ∙ ∙ Q.∙ ∙So do you consider a complaint about a
14∙                                            14∙written
      ∙ ∙ ∙ Q.∙ ∙Was it your practice to require    ∙performance evaluation a workplace complaint?
15∙   ∙grievances?                             15∙ ∙ ∙ ∙ A.∙ ∙Yes.
16∙   ∙ ∙ ∙ A.∙ ∙Not beginning ­­ it depends on16∙  ∙ ∙stage
                                                 what    ∙ Q.∙ ∙So how ­­ how would you go about handli
17∙   ∙the grievance was in.∙ If there was a grievance,     when complaint?
                                               17∙ ∙workplace
18∙   ∙it came to me, it was in writing.       18∙ ∙ ∙ ∙ A.∙ ∙If it's ­­ as it relates to an evaluati
19∙   ∙ ∙ ∙ Q.∙ ∙Did you employ the same method19∙
                                                 of ∙for a performance appraisal, I would talk with th
20∙                                            20∙ ∙supervisor
      ∙investigation, whether a grievance be written    or         that completed the appraisal as well a
21∙   ∙oral?                                   21∙ ∙the individual that it was done on, try to see if
22∙                                            22∙oral
      ∙ ∙ ∙ A.∙ ∙Basically, yes.∙ But, again, an    ∙they can reach a happy medium, so to speak, if it
23∙                                            23∙the
      ∙grievance that required an investigation,    ∙because
                                                        person they didn't agree on something that was o
24∙   ∙initiating the grievance would mostly be24∙  ∙thetoevaluation
                                                 asked       put       form.
25∙   ∙it in writing at some point.            25∙ ∙ ∙ ∙ Q.∙ ∙Did you ever involve human resources?




                                                                                                 YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 504 of 665
WHITE vs VANCE COUNTY, NC, et al.                                         Pages 106..109
Peter White, 30(b)(6), 02/26/2021
                                      Page 106                                      Page 108
∙1∙   ∙ ∙ ∙ A.∙ ∙No, not in the ­­ no.∙ Human re­
                                               ∙1∙ ­­
                                                    ∙shall
                                                       the be processed as provided in this policy."
∙2∙   ∙only involvement human resources had on ∙2∙
                                                a ­­∙ on
                                                      ∙ ∙a Q.∙ ∙What does that mean?
∙3∙   ∙evaluation or appraisal was the copies were
                                               ∙3∙ ∙forwarded
                                                      ∙ ∙ A.∙ ∙That it should be accepted, documented
∙4∙   ∙to the HR director.                     ∙4∙ ∙resolved if it could be.
∙5∙   ∙ ∙ ∙ Q.∙ ∙Did all complaints and grievances
                                               ∙5∙ ∙have
                                                      ∙ ∙ to
                                                           Q.∙ ∙So a complaint doesn't have to go direc
∙6∙   ∙go directly to you?                     ∙6∙ ∙to you?
∙7∙   ∙ ∙ ∙ A.∙ ∙It depends on ­­ if it's concerning
                                               ∙7∙ ∙ ∙the∙ A.∙ ∙No.
∙8∙   ∙sheriff's office, they should come to me.
                                               ∙8∙ ∙ ∙ ∙ Q.∙ ∙And even those complaints that go to ot
∙9∙                                            ∙9∙to∙should
      ∙ ∙ ∙ Q.∙ ∙I would ­­ I would like for you      look atbe accepted and resolved?
10∙   ∙Directive E.2.                          10∙ ∙ ∙ ∙ A.∙ ∙Yes, if possible before getting to me.
11∙   ∙ ∙(EXHIBIT NUMBER 16 WAS MARKED FOR IDENTIFICATION.)
                                               11∙ ∙ ∙ ∙ Q.∙ ∙Let's talk about those complaints.∙ How
12∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ I have it.      12∙ ∙should those complaints be processed?
13∙   ∙BY MS. ROBINSON:                        13∙ ∙ ∙ ∙ A.∙ ∙Again, it depends on what type of compl
14∙   ∙ ∙ ∙ Q.∙ ∙Do you need a moment to review14∙
                                                 it?∙it is.∙ If it's a citizen's complaint, we have a
15∙   ∙ ∙ ∙ A.∙ ∙Yes.                          15∙ ∙that we will ask the citizens to complete.∙ If th
16∙   ∙ ∙ ∙ ∙ ∙ ∙Okay.                         16∙ ∙­­ if they come in person and complain, we ask th
17∙   ∙ ∙ ∙ Q.∙ ∙Sheriff White, have you had an17∙
                                                 opportunity
                                                    ∙to complete the form.∙ If they complain over the
18∙   ∙to review the document?                 18∙ ∙phone, we ask them some questions and document wh
19∙   ∙ ∙ ∙ A.∙ ∙Yes.                          19∙ ∙they say or we may ask them to stop by and comple
20∙   ∙ ∙ ∙ Q.∙ ∙Can you please identify the document?
                                               20∙ ∙the form.
21∙   ∙ ∙ ∙ A.∙ ∙Directive E.2:∙ "Investigation21∙
                                                 of ∙ ∙ ∙ Q.∙ ∙How should the internal complaints be
22∙                                            22∙ ∙processed?
      ∙Complaints and Charges Against Personnel."
23∙   ∙ ∙ ∙ Q.∙ ∙And what ­­ is this a Vance County
                                               23∙ ∙ ∙ ∙ A.∙ ∙Internal complaints should go from the
24∙   ∙Sheriff's Office policy?                24∙ ∙member that's doing the complaining to his immedi
25∙   ∙ ∙ ∙ A.∙ ∙Yes.                          25∙ ∙supervisor and go up the chain of command until i

                                      Page 107                                      Page 109
∙1∙   ∙ ∙ ∙ Q.∙ ∙Is your signature at the bottom
                                               ∙1∙of∙resolved.
                                                      the
∙2∙   ∙policy?                                 ∙2∙ ∙ ∙ ∙ Q.∙ ∙Do you require any documentation of the
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes, that's mine.             ∙3∙ ∙complaint?
∙4∙   ∙ ∙ ∙ Q.∙ ∙Did you implement this policy?∙4∙ ∙ ∙ ∙ A.∙ ∙Yes, it has to be documented.
∙5∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙5∙ ∙ ∙ ∙ Q.∙ ∙Who documents the complaint?
∙6∙   ∙ ∙ ∙ Q.∙ ∙Can you go to the first page of
                                               ∙6∙the
                                                    ∙ ∙ ∙ A.∙ ∙It begins with the person receiving the
∙7∙   ∙document and read the date at the top right­hand
                                               ∙7∙ ∙complaint.
∙8∙   ∙corner?                                 ∙8∙ ∙ ∙ ∙ Q.∙ ∙So if the ­­ if it's a supervisor, the
∙9∙   ∙ ∙ ∙ A.∙ ∙Effective 7/15/2009.          ∙9∙ ∙supervisor should document the complaint?
10∙   ∙ ∙ ∙ Q.∙ ∙Did you update this policy? 10∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ If it's a deputy complaining to a
11∙   ∙ ∙ ∙ A.∙ ∙I don't believe so.           11∙ ∙supervisor, the supervisor should document it.∙ A
12∙                                            12∙of∙if
      ∙ ∙ ∙ Q.∙ ∙Can you read the first sentence        that particular supervisor cannot resolve it,
                                                      this
13∙   ∙policy?                                 13∙ ∙should be forwarded up until it is resolved.
14∙   ∙ ∙ ∙ A.∙ ∙"This policy provides guidelines
                                               14∙ for
                                                    ∙ ∙ ∙ Q.∙ ∙Can you read the last sentence of Accep
15∙   ∙accepting, recording, resolving and forwarding
                                               15∙ ∙Complaints?
16∙   ∙complaints."                            16∙ ∙ ∙ ∙ A.∙ ∙"A supervisor has the obligation to
17∙                                            17∙ ∙investigate
      ∙ ∙ ∙ Q.∙ ∙How is a complaint accepted pursuant   to        possible violations of policy even if
18∙   ∙this policy?                            18∙ ∙person providing the information does not want a
19∙   ∙ ∙ ∙ A.∙ ∙Sometimes they come in writing.∙
                                               19∙ Sometimes
                                                    ∙complaint filed."
20∙   ∙they come over the phone.∙ Sometimes they
                                               20∙may
                                                    ∙ ∙come in ∙What does that mean?
                                                        ∙ Q.∙
21∙   ∙person.∙ And it is generally accepted by21∙  ∙ ∙ ∙ A.∙ ∙To me, it means that if someone, for
                                                 whoever
22∙   ∙receives the complaint.                 22∙ ∙example, calls or comes in and complain about
23∙   ∙ ∙ ∙ Q.∙ ∙Will you read the second sentence   of
                                               23∙ ∙something   that may be a policy violation, the
24∙   ∙Accepting Complaints?                   24∙ ∙supervisor has an obligation to look into it.
25∙                                            25∙ ∙ office
      ∙ ∙ ∙ A.∙ ∙"Charges from within the sheriff's   ∙ ∙ Q.∙ ∙So that would apply in the citizen's




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 505 of 665
WHITE vs VANCE COUNTY, NC, et al.                                         Pages 110..113
Peter White, 30(b)(6), 02/26/2021
                                      Page 110                                      Page 112
∙1∙   ∙context and in the workplace context, correct?
                                               ∙1∙ ∙person ­­ in the personnel file?
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙2∙ ∙ ∙ ∙ A.∙ ∙It depends on the type of complaint tha
∙3∙   ∙ ∙ ∙ Q.∙ ∙Do you consider accusations or∙3∙
                                                 ­­ ∙is.
∙4∙   ∙accusations isn't the best word.∙ But do∙4∙
                                                 you∙ consider
                                                      ∙ ∙ Q.∙ ∙Would the result be commuted ­­
∙5∙   ∙reports about the distribution of bulletproof   vests a
                                               ∙5∙ ∙communicated   to the employee?
∙6∙   ∙complaint?                              ∙6∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙7∙                                            ∙7∙ ∙ ∙ ∙ Q.∙ ∙We're going to turn back to this policy
      ∙ ∙ ∙ A.∙ ∙Can ­­ can you repeat that question?
∙8∙   ∙ ∙ ∙ Q.∙ ∙Do you consider reports about ∙8∙
                                                the ∙but I just want to move on to E.3.
∙9∙                                            ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Is this Exhibit Number 17 or
      ∙distribution of bulletproof vests a complaint?
10∙                                            10∙­­∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ 17.
      ∙ ∙ ∙ A.∙ ∙Now what do you mean by distri­
11∙   ∙"distribution of bulletproof vests"?    11∙ ∙ ∙(EXHIBIT NUMBER 17 WAS MARKED FOR IDENTIFICATIO
12∙   ∙ ∙ ∙ Q.∙ ∙Providing deputies....        12∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.∙ In the interest of ti
13∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ To ­­ in the sheriff's 13∙
                                                office
                                                    ∙ ∙ itself
                                                         ∙ you are free to tell Sheriff White, but it's
14∙   ∙providing bulletproof vests to deputies?14∙ ∙ ∙ ∙ to you, that he doesn't have to read the who
15∙   ∙ ∙ ∙ Q.∙ ∙Yes.                          15∙ ∙ ∙ ∙ thing before you ask him questions.
16∙                                            16∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ I just want him to read
      ∙ ∙ ∙ A.∙ ∙Well, yeah, that could be a complaint.
17∙   ∙ ∙ ∙ Q.∙ ∙And you would expect that to be
                                               17∙ ∙ ∙ ∙ to get acquainted with it.
18∙   ∙investigated?                           18∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.
19∙   ∙ ∙ ∙ A.∙ ∙It definitely needs to be looked   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.
                                               19∙ into.
20∙   ∙ ∙ ∙ Q.∙ ∙What about, would you consider20∙
                                                 a report
                                                    ∙BY MS.ofROBINSON:
21∙   ∙the use of racial slurs a complaint?    21∙ ∙ ∙ ∙ Q.∙ ∙Have you had time to read and review th
22∙   ∙ ∙ ∙ A.∙ ∙Yes.                          22∙ ∙policy, Sheriff White?
23∙   ∙ ∙ ∙ Q.∙ ∙What about the use of slurs related
                                               23∙ ∙ ∙to∙ A.∙ ∙Yes.
24∙   ∙someone's sexual orientation?           24∙ ∙ ∙ ∙ Q.∙ ∙And for the record, can you please stat
25∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ That would be considered25∙
                                                 a ∙the ­­ the name of this policy?

                                      Page 111                                      Page 113
∙1∙   ∙complaint.                              ∙1∙ ∙ ∙ ∙ A.∙ ∙It's Directive E.3:∙ Unlawful workplace
∙2∙   ∙ ∙ ∙ Q.∙ ∙What ­­ what happens when complaints    aren't
                                               ∙2∙ ∙Harassment.
∙3∙   ∙recorded?                               ∙3∙ ∙ ∙ ∙ Q.∙ ∙And whose policy is this?
∙4∙                                            ∙4∙ ∙ ∙ ∙ItA.∙ ∙Vance County Sheriff's Office.
      ∙ ∙ ∙ A.∙ ∙It depends on the type of complaint.∙
∙5∙                                            ∙5∙ and
      ∙may be something that is considered minor,   ∙ ∙ ∙ Q.∙ ∙And did you sign this policy?
∙6∙                                            ∙6∙remember
      ∙whoever has received a complaint may just    ∙ ∙ ∙ A.∙ ∙Yes.
∙7∙   ∙what it's about.∙ But it still needs to ∙7∙  ∙ ∙ ∙ Q.∙ ∙Did you implement this policy?
                                                be looked
∙8∙   ∙into.                                   ∙8∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙9∙   ∙ ∙ ∙ Q.∙ ∙The receiving person can store∙9∙
                                                 it ∙in∙ memory
                                                         ∙ Q.∙ ∙Can you read the effective date of this
10∙   ∙and ­­                                  10∙ ∙policy?
11∙   ∙ ∙ ∙ A.∙ ∙Correct.∙ And then forward it 11∙
                                                up that
                                                    ∙ ∙ ∙way
                                                           A.∙ ∙July 15th, 2009.
12∙   ∙if it's something that is considered minor
                                               12∙ or
                                                    ∙ ∙ ∙ Q.∙ ∙Did you update the policy?
13∙   ∙simple.                                 13∙ ∙ ∙ ∙ A.∙ ∙I don't believe this particular section
14∙   ∙ ∙ ∙ Q.∙ ∙When you say forwarded ­­     14∙ ∙updated.
15∙   ∙ ∙ ∙ A.∙ ∙Through the chain, if necessary,
                                               15∙ if
                                                    ∙ ∙it∙ Q.∙ ∙Can you read the first sentence of the
16∙   ∙cannot be resolved.                     16∙ ∙second paragraph?
17∙                                            17∙ ∙ ∙ ∙then
      ∙ ∙ ∙ Q.∙ ∙But if the complaint can be resolved,     A.∙ ∙"It is the policy of the Vance County
18∙   ∙it doesn't need to be forwarded?        18∙ ∙Sheriff's Office that no employee may engage in
19∙   ∙ ∙ ∙ A.∙ ∙After ­­ if it can be resolved,
                                               19∙once   it's that falls under the definition of unlawf
                                                    ∙conduct
20∙                                            20∙ ∙harassment in the workplace.∙ All employees are
      ∙resolved, then the results need to be forwarded.
21∙                                            21∙forwarded
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Who would the results be    ∙guaranteed the right to work in an environment fr
22∙   ∙to?                                     22∙ ∙from unlawful harassment in the workplace and
23∙   ∙ ∙ ∙ A.∙ ∙They would go through the chain
                                               23∙of∙retaliation.∙
                                                      command       The sheriff's office prohibits its
24∙   ∙and possibly end up with me.            24∙ ∙personnel from harassing clients, supervisors,
25∙   ∙ ∙ ∙ Q.∙ ∙Would the results be recorded 25∙
                                                in a∙colleagues, community representatives, subordinat




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 506 of 665
WHITE vs VANCE COUNTY, NC, et al.                                         Pages 114..117
Peter White, 30(b)(6), 02/26/2021
                                      Page 114                                      Page 116
∙1∙                                            ∙1∙have
      ∙or other persons or groups with whom they    ∙ ∙ ∙ Q.∙ ∙Would you consider an apology a
∙2∙                                            ∙2∙ ∙disciplinary
      ∙contact as representatives of the organization.∙    The     action?
∙3∙                                            ∙3∙ ∙ ∙ ∙ A.∙ ∙No.
      ∙sheriff's office will promptly and thoroughly
∙4∙                                            ∙4∙ ∙ ∙ and
      ∙investigate all complaints made by an employee    ∙ Q.∙ ∙Do you consider tho­ ­­ these types of
∙5∙                                            ∙5∙ ∙instances
      ∙will take appropriate remedial or disciplinary   action grievances or complaints?
∙6∙   ∙up to and including dismissal."         ∙6∙ ∙ ∙ ∙ A.∙ ∙Yes, that could be either/or.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Can you read the section where∙7∙
                                                 it ∙says,
                                                      ∙ ∙ Q.∙ ∙Why ­­ why did you implement a zero
∙8∙                                            ∙8∙ ∙tolerance policy?
      ∙"Definitions of Unlawful Workplace Harassment"?
∙9∙   ∙ ∙ ∙ A.∙ ∙"Unlawful workplace harassment∙9∙
                                                 is ∙unlawful
                                                      ∙ ∙ A.∙ ∙Well, it wasn't implemented as a zero
10∙   ∙or unsolicited speech or conduct based on
                                               10∙race,
                                                    ∙tolerance
                                                          sex, policy.∙ That is just my characterizati
11∙   ∙creed, religion, national origin, age, color
                                               11∙ ∙ofor this policy, but it was clearly implemented
12∙   ∙handicapping condition as defined in N.C.G.S.
                                               12∙ ∙because
                                                       168A­3 this type of behavior is not tolerated.
13∙   ∙that creates a hostile work environment 13∙
                                                or ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let's ­­ let's go to page 2 of t
14∙   ∙circumstances involving quid pro quo.∙ Action,   words,
                                               14∙ ∙document.
15∙                                            15∙ sex,
      ∙jokes or comments based on an individual's   ∙ ∙ ∙race,
                                                           A.∙ ∙(Complies.)
16∙                                            16∙ ∙ ∙age
      ∙color, national origin, disability, religion,     ∙ Q.∙
                                                            or ∙Can you read or describe ­­ can you ple
17∙                                            17∙ law
      ∙other status protected by State or Federal   ∙describe
                                                        will to me what's a formal complaint?
18∙   ∙not be tolerated."                      18∙ ∙ ∙ ∙ A.∙ ∙To me, a formal complaint is it could b
19∙   ∙ ∙ ∙ Q.∙ ∙What does that mean?          19∙ ∙any complaint that's documented.
20∙                                            20∙ in
      ∙ ∙ ∙ A.∙ ∙There is a zero tolerance policy   ∙ ∙the
                                                         ∙ Q.∙ ∙Documented by whom?
21∙                                            21∙ ∙of∙ stuff.
      ∙Vance County Sheriff's Office for this type       ∙ A.∙ ∙Whoever is receiving the complaint.
22∙   ∙ ∙ ∙ Q.∙ ∙So jokes about someone's sexual
                                               22∙orientation
                                                    ∙ ∙ ∙ Q.∙ ∙So if the receiving party just stored i
23∙   ∙isn't allowed?                          23∙ ∙memory, then it wouldn't be a formal complaint?
24∙   ∙ ∙ ∙ A.∙ ∙No.                           24∙ ∙ ∙ ∙ A.∙ ∙It would depend on the complaint itself
25∙   ∙ ∙ ∙ Q.∙ ∙Jokes about someone's race isn't
                                               25∙ allowed?
                                                    ∙again, if something simple that the receiving par

                                      Page 115                                      Page 117
∙1∙   ∙ ∙ ∙ A.∙ ∙No.                           ∙1∙ ∙may have made a mental note of.∙ An example:∙ If
∙2∙   ∙ ∙ ∙ Q.∙ ∙Jokes about someone's gender isn't
                                               ∙2∙ ∙there's a deputy internally saying that the squad
∙3∙   ∙allowed?                                ∙3∙ ∙room is too hot or too cold, the supervisor can m
∙4∙   ∙ ∙ ∙ A.∙ ∙If it's in a negative or type ∙4∙  ∙a mental
                                                of tone  that note of that and either adjust the
∙5∙   ∙could offend somebody, no.              ∙5∙ ∙temperature one way or the other, and hopefully i
∙6∙   ∙ ∙ ∙ Q.∙ ∙What happened once ­­ if someone
                                               ∙6∙ does  joke
                                                    ∙would be resolved at that point.
∙7∙   ∙about someone's protected status?       ∙7∙ ∙ ∙ ∙ Q.∙ ∙Sheriff White, this policy is spe­ ­­
∙8∙   ∙ ∙ ∙ A.∙ ∙If it is brought to the attention   of a
                                               ∙8∙ ∙specifically   addresses workplace ha­ ­­ harassmen
∙9∙                                            ∙9∙ ∙retaliation, correct?
      ∙supervisor, then that supervisor has a responsibility
10∙                                            10∙ try
      ∙to look into what's happened, document it,   ∙ ∙ to
                                                        ∙ A.∙ ∙Yes.
11∙   ∙resolve it.                             11∙ ∙ ∙ ∙ Q.∙ ∙So in the context of workplace harassme
12∙                                            12∙ ∙or
      ∙ ∙ ∙ Q.∙ ∙So you mentioned a zero tolerance      retaliation, can you tell me what is a formal
                                                     policy.
13∙   ∙What would you expect to be the outcome 13∙
                                                of an
                                                    ∙complaint?
14∙                                            14∙ ∙a ∙comment
      ∙investigation in which someone said ­­ made      ∙ A.∙ ∙To me, that's any complaint that has ­­
15∙                                            15∙gender?
      ∙about someone's race, sexual orientation,    ∙been alleged.
16∙   ∙ ∙ ∙ A.∙ ∙The outcome should be some type      ∙ ∙ Q.∙ ∙What is a ­­ an informal complaint in t
                                               16∙of∙ mutual
17∙   ∙understanding between all parties involved.
                                               17∙ ∙context of workplace harassment or retaliation?
18∙   ∙ ∙ ∙ Q.∙ ∙What do you mean by "mutual 18∙ ∙ ∙ ∙ A.∙ ∙An informal complaint could be somethin
19∙   ∙understanding"?                         19∙ ∙said in a joking manner depending on how it was
20∙   ∙ ∙ ∙ A.∙ ∙It could be an apology or I was
                                               20∙not
                                                    ∙initiated.
21∙   ∙offended by that or no harm done, that type
                                               21∙ ∙of∙ ∙ Q.∙ ∙Do you require that informal complaints
22∙   ∙thing.                                  22∙ ∙investigated?
23∙   ∙ ∙ ∙ Q.∙ ∙Would there be any disciplinary
                                               23∙action?
                                                    ∙ ∙ ∙ A.∙ ∙They need to be looked ­­ looked into a
24∙   ∙ ∙ ∙ A.∙ ∙It could be depending on the 24∙ ∙resolved if possible.
25∙   ∙circumstances.                          25∙ ∙ ∙ ∙ Q.∙ ∙Do they need to be looked into by you?




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 507 of 665
WHITE vs VANCE COUNTY, NC, et al.                                         Pages 118..121
Peter White, 30(b)(6), 02/26/2021
                                      Page 118                                      Page 120
∙1∙   ∙ ∙ ∙ A.∙ ∙No, not necessarily.∙ It can be
                                               ∙1∙resolved
                                                   ∙ ∙ ∙ A.∙ ∙No, it should be documented.
∙2∙   ∙anywhere in the chain of command.       ∙2∙ ∙ ∙ ∙ Q.∙ ∙Should instances in which an employee
∙3∙   ∙ ∙ ∙ Q.∙ ∙Would you consider an informal∙3∙
                                                 complaint
                                                   ∙reports that another employee is being harassed,
∙4∙   ∙something that you would look into and resolve?
                                               ∙4∙ ∙should those instances be documented also?
∙5∙   ∙ ∙ ∙ A.∙ ∙Yes, depending on if it's involving
                                               ∙5∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙6∙   ∙anything in this particular policy.∙ Yes.
                                               ∙6∙ ∙ ∙ ∙ Q.∙ ∙How many supervisors did you employ at
∙7∙   ∙ ∙ ∙ Q.∙ ∙Have you looked into or resolved
                                               ∙7∙ any
                                                   ∙time of Mr. White's tenure?
∙8∙   ∙informal complaints?                    ∙8∙ ∙ ∙ ∙ A.∙ ∙At the time of his what?
∙9∙   ∙ ∙ ∙ A.∙ ∙I am not aware of any informal∙9∙
                                                 complaints
                                                   ∙ ∙ ∙ Q.∙ ∙Tenure.
10∙   ∙that has come to my attention concerning10∙
                                                 this.
                                                   ∙ ∙ ∙ A.∙ ∙What was the question?
11∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let's go down to di­ ­­11∙
                                                 Direct
                                                   ∙ ∙ ∙ Q.∙ ∙How many supervisors did you employ at
12∙   ∙Observation.                            12∙ ∙time of Mr. White's tenure?
13∙   ∙ ∙ ∙ A.∙ ∙(Complies.)                   13∙ ∙ ∙ ∙ A.∙ ∙I don't recall that exact number.
14∙                                            14∙ ∙ ∙ White?
      ∙ ∙ ∙ Q.∙ ∙Can you read that statement, Sheriff   ∙ Q.∙ ∙How many deputies did you employ at the
15∙   ∙ ∙ ∙ A.∙ ∙"Direct Observations:∙ Supervisors  on all
                                               15∙ ∙time  of Mr. White's tenure?
16∙   ∙levels who directly observe potentially 16∙
                                                harassing
                                                   ∙ ∙ ∙ A.∙ ∙I don't recall that number either becau
17∙   ∙conduct must consider these observations17∙ ∙it varied based on how many vacancies we had, how
                                                 equivalent
18∙                                            18∙ ∙fast we could fill them, that type of thing.
      ∙to any other form of complaint.∙ The investigation
19∙   ∙process is indicated where a supervisor 19∙ ∙ ∙ ∙ Q.∙ ∙But a sergeant up is a supervisor,
                                                or department
20∙                                            20∙ ∙correct?
      ∙head feels observed conduct may indeed represent
21∙   ∙prohibited behaviors."                  21∙ ∙ ∙ ∙ A.∙ ∙Yes.
22∙   ∙ ∙ ∙ Q.∙ ∙What is potentially harassing 22∙
                                                conduct?
                                                   ∙ ∙ ∙ Q.∙ ∙Can you look at the "Disciplinary Actio
23∙   ∙ ∙ ∙ A.∙ ∙Can you say that again?       23∙ ∙section?
24∙   ∙ ∙ ∙ Q.∙ ∙What is potentially harassing 24∙
                                                conduct?
                                                   ∙ ∙ ∙ A.∙ ∙Ready.
25∙                                            25∙ ∙ ∙ as
      ∙ ∙ ∙ A.∙ ∙It's conduct that could be construed   ∙ Q.∙ ∙Can you read that?
                                      Page 119                                      Page 121
∙1∙   ∙harassing.                              ∙1∙ ∙ ∙ ∙ A.∙ ∙"Disciplinary action taken against the
∙2∙   ∙ ∙ ∙ Q.∙ ∙Can you give me an example? ∙2∙ ∙harasser would typically range from a written
∙3∙   ∙ ∙ ∙ A.∙ ∙No, I cannot.                 ∙3∙ ∙warning, counseling, suspension from work, transf
∙4∙   ∙ ∙ ∙ Q.∙ ∙I'm sorry, sir.∙ I didn't hear∙4∙
                                                 you.
                                                    ∙to a different position or termination of
∙5∙   ∙ ∙ ∙ A.∙ ∙No, I cannot.                 ∙5∙ ∙employment."
∙6∙                                            ∙6∙ ∙ ∙that
      ∙ ∙ ∙ Q.∙ ∙You can't because ­­ are you saying    ∙ Q.∙ ∙What is a written warning?
∙7∙   ∙you cannot because you can't think of any
                                               ∙7∙examples  or ∙Basically putting in writing warning th
                                                    ∙ ∙ ∙ A.∙
∙8∙   ∙you haven't experienced any examples or ∙8∙
                                                you ∙individual
                                                     just        to change their behavior.
∙9∙   ∙don't want to give an example?          ∙9∙ ∙ ∙ ∙ Q.∙ ∙Is that a standard form?
10∙                                            10∙ ∙ ∙and
      ∙ ∙ ∙ A.∙ ∙I just can't think of any examples,    ∙ A.∙
                                                           I ∙Yes.
11∙   ∙don't want to speculate on anything.    11∙ ∙ ∙ ∙ Q.∙ ∙What is counseling?
12∙   ∙ ∙ ∙ Q.∙ ∙What do you ­­ what does it mean   ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ I'm sorry.∙ Say that
                                               12∙ by
13∙   ∙supervisors who directly observe?∙ What 13∙
                                                is a∙ direct
                                                      ∙ ∙ again, please.
14∙   ∙observation?                            14∙ ∙BY MS. ROBINSON:
15∙   ∙ ∙ ∙ A.∙ ∙Supervisors that either sees or
                                               15∙hear
                                                    ∙ ∙ ∙ Q.∙ ∙Counseling.∙ What is counseling?
16∙   ∙something.                              16∙ ∙ ∙ ∙ A.∙ ∙Counseling is sitting down with the
17∙                                            17∙or∙individual, explaining to them what they have don
      ∙ ∙ ∙ Q.∙ ∙So direct observation is seeing
18∙   ∙hearing?                                18∙ ∙wrong allegedly or how they could have done thing
19∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ If you are in proximity 19∙
                                                to hear
                                                    ∙different and trying to get them to see how not t
20∙   ∙firsthand.                              20∙ ∙commit the same offense again.
21∙   ∙ ∙ ∙ Q.∙ ∙Does the supervisor have any discretion
                                               21∙ ∙ ∙ ∙ Q.∙
                                                           to ∙Is counseling less severe or more sever
22∙   ∙not conduct an investigation?           22∙ ∙than a warning?
23∙   ∙ ∙ ∙ A.∙ ∙No, not in this type of stuff.23∙ ∙ ∙ ∙ A.∙ ∙Well, they're both, I would say, equal.
24∙                                            24∙ ∙Counseling
      ∙ ∙ ∙ Q.∙ ∙Does the supervisor have any type   of          is a little more detailed.
25∙                                            25∙ ∙ ∙ ∙ Q.∙ ∙Is there a form that goes into an
      ∙discretion to not document the situation?




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 508 of 665
WHITE vs VANCE COUNTY, NC, et al.                                         Pages 122..125
Peter White, 30(b)(6), 02/26/2021
                                      Page 122                                      Page 124
∙1∙   ∙employee's record ­­                    ∙1∙ ∙ ∙ ∙ Q.∙ ∙Does the person, do they have to leave
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙2∙ ∙their badge or ­­ so what's the process when a pe
∙3∙   ∙ ∙ ∙ Q.∙ ∙­­ if they receive counseling?∙3∙ ∙is suspended?
∙4∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ If they receive any of the
                                               ∙4∙ things
                                                    ∙ ∙ ∙ A.∙ ∙Yes.∙ If someone is suspended, normally
∙5∙   ∙listed here.                            ∙5∙ ∙­­ we keep their badge, their ID, the vehicle.
∙6∙                                            ∙6∙ ∙Basically we keep almost all of the equipment iss
      ∙ ∙ ∙ Q.∙ ∙How detailed is a counseling form?
∙7∙                                            ∙7∙ ∙to
      ∙ ∙ ∙ A.∙ ∙I would say it's not a very, very      them other than the uniforms.
                                                     detailed
∙8∙   ∙form.∙ It's just enough to get the point∙8∙
                                                 across
                                                    ∙ ∙ ∙and,
                                                          Q.∙ ∙Do you consider a K­9 equipment?
∙9∙   ∙if necessary, change the behavior of whoever
                                               ∙9∙ ∙ the
                                                      ∙ ∙ A.∙ ∙No, not really.∙ I consider a K­9 more
10∙   ∙offender is.                            10∙ ∙partner to the handler.
11∙                                            11∙ ∙ last
      ∙ ∙ ∙ Q.∙ ∙How long does counseling typically   ∙ ∙ Q.∙
                                                           or ∙So the K­9 could stay with the ­­ the
12∙   ∙take?                                   12∙ ∙handler?
13∙   ∙ ∙ ∙ A.∙ ∙It depends on the situation. 13∙ ∙ ∙ ∙ A.∙ ∙Yes, depending on the period or we coul
14∙   ∙ ∙ ∙ Q.∙ ∙Ten minutes, an hour?         14∙ ∙get another K­9 handler to deal with that particu
15∙   ∙ ∙ ∙ A.∙ ∙It depends on the situation.∙ 15∙
                                                It could
                                                    ∙K­9.
16∙   ∙vary.                                   16∙ ∙ ∙ ∙ Q.∙ ∙Do you have a distinction between a
17∙   ∙ ∙ ∙ Q.∙ ∙What's the shortest counseling17∙  ∙long­term and a short­term suspension?
                                                 that....
18∙   ∙ ∙ ∙ A.∙ ∙There's really no time limit on
                                               18∙a ∙ ∙ ∙ A.∙ ∙No.∙ There's really no distinction othe
19∙   ∙counseling.                             19∙ ∙than one is longer or shorter than the other one.
20∙   ∙ ∙ ∙ Q.∙ ∙Uh­huh.∙ Who would perform the20∙ ∙ ∙ ∙ Q.∙ ∙So what's a short­term suspension?
21∙   ∙counseling?                             21∙ ∙ ∙ ∙ A.∙ ∙The ­­ again, there's ­­ there's no
22∙   ∙ ∙ ∙ A.∙ ∙It depends on the situation.∙ 22∙  ∙specific
                                                It could  be term.
23∙                                            23∙up∙ the
      ∙anywhere from the immediate supervisor on      ∙ ∙ Q.∙ ∙What's the purpose of suspension?
24∙   ∙chain of command.                       24∙ ∙ ∙ ∙ A.∙ ∙Disciplinary.
25∙                                            25∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And so then you have transfer to
      ∙ ∙ ∙ Q.∙ ∙Have you ever performed counseling?
                                      Page 123                                      Page 125
∙1∙                                            ∙1∙ so.∙
      ∙ ∙ ∙ A.∙ ∙I ­­ as sheriff?∙ I ­­ I believe   ∙different
                                                         I'm    position.∙ What does that mean, to be
∙2∙                                            ∙2∙ ∙transferred
      ∙not ­­ I don't recall any incident specifically,   but     to a different position?
∙3∙   ∙I believe I have.                       ∙3∙ ∙ ∙ ∙ A.∙ ∙It means the changing of duties and
∙4∙   ∙ ∙ ∙ Q.∙ ∙Does ­­ does an employee have ∙4∙
                                                to sign  a
                                                    ∙responsibilities.
∙5∙                                            ∙5∙ ∙ ∙ ∙ Q.∙ ∙Have you ever implemented this course o
      ∙form indicating that they've have been counseled?
∙6∙                                            ∙6∙ but
      ∙ ∙ ∙ A.∙ ∙Yes.∙ They are asked to sign it,   ∙action?
                                                        they
∙7∙   ∙don't have to.                          ∙7∙ ∙ ∙ ∙ A.∙ ∙I don't recall one as it pertains to
∙8∙                                            ∙8∙counseling
      ∙ ∙ ∙ Q.∙ ∙If an employee doesn't sign the    ∙disciplinary action.∙ I may have.∙ I just don't
∙9∙   ∙form, is that in any way considered a rejection   of it at this moment.
                                               ∙9∙ ∙recall
10∙   ∙the counseling?                         10∙ ∙ ∙ ∙ Q.∙ ∙Would this be ­­ is this similar to a
11∙   ∙ ∙ ∙ A.∙ ∙Well, it could be construed that
                                               11∙ way,  but
                                                    ∙demotion?
12∙   ∙not necessarily.                        12∙ ∙ ∙ ∙ A.∙ ∙It could be or it could be included wit
13∙   ∙ ∙ ∙ Q.∙ ∙So what happens if an employee13∙
                                                 doesn't   sign
                                                    ∙demotion.
14∙   ∙a counseling form?                      14∙ ∙ ∙ ∙ Q.∙ ∙So are you ­­ you ­­ you can't recall a
15∙   ∙ ∙ ∙ A.∙ ∙Whoever it is that's doing the15∙
                                                 actual
                                                    ∙instance in which you demoted someone?
16∙                                            16∙ exactly
      ∙counseling will continue to try to explain   ∙ ∙ ∙ A.∙ ∙Well, yes, I can recall an incident in
17∙                                            17∙ the
      ∙what is going on, trying to make sure that   ∙which I demoted someone.
18∙   ∙individual that's being counseled understands
                                               18∙ ∙ ∙what
                                                        ∙ Q.∙ ∙Can you tell me about that instance?
19∙                                            19∙ ∙have
      ∙it's all about.∙ But in the end, they don't    ∙ ∙ to
                                                           A.∙ ∙I had an individual that was reduced in
20∙   ∙sign it if they choose not to.          20∙ ∙rank and was given a reduction in pay.
21∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And then the next disciplinary
                                               21∙ ∙ ∙ ∙ Q.∙ ∙What was the ­­ the demotion for?
22∙   ∙action is suspension from work.∙ What does
                                               22∙ that
                                                    ∙ ∙ ∙ A.∙ ∙Conduct.
23∙   ∙entail?                                 23∙ ∙ ∙ ∙ Q.∙ ∙I'm sorry, sir.∙ I didn't hear you.
24∙   ∙ ∙ ∙ A.∙ ∙Suspension from work, it could24∙
                                                 ­­ ∙normally
                                                      ∙ ∙ A.∙ ∙Conduct.
25∙                                            25∙ ∙work.
      ∙it's without pay when you're suspended from    ∙ ∙ Q.∙ ∙Conduct.




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 509 of 665
WHITE vs VANCE COUNTY, NC, et al.                                         Pages 126..129
Peter White, 30(b)(6), 02/26/2021
                                      Page 126                                      Page 128
∙1∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙1∙ ∙ ∙ ∙ MS. ROBINSON:∙ I ­­ ba­ ­­ based on my
∙2∙   ∙ ∙ ∙ Q.∙ ∙So improper conduct.          ∙2∙ ∙estimation, we can go well beyond 7:00.
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙What was the race of that individual?
                                               ∙3∙ ∙ ∙ ∙ MR. GEIS:∙ Well, then calculate, please.
∙4∙   ∙ ∙ ∙ A.∙ ∙He was a white male.          ∙4∙ ∙ ∙ ∙ MS. ROBINSON:∙ Right.∙ And as long as we
∙5∙   ∙ ∙ ∙ Q.∙ ∙Can you recall what he did? ∙5∙ ∙understand that this isn't deposition time.
∙6∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙6∙ ∙ ∙ ∙ MR. GEIS:∙ Well, we're on the record.∙ This
∙7∙   ∙ ∙ ∙ Q.∙ ∙What did he do to deserve the ∙7∙
                                                demotion?
                                                   ∙is deposition time.
∙8∙   ∙ ∙ ∙ A.∙ ∙Allegedly he made a comment to∙8∙
                                                 a female
                                                   ∙ ∙ ∙ MS. ROBINSON:∙ Well, let's take a break.
∙9∙   ∙that was inappropriate.                 ∙9∙ ∙ ∙ ∙ MR. GEIS:∙ No, we're not ­­ we're not going
10∙   ∙ ∙ ∙ Q.∙ ∙Are you referring to Campbell?10∙ ∙to take a break.∙ We're here and we're ready to
11∙   ∙ ∙ ∙ A.∙ ∙I'm just saying that it was a 11∙
                                                deputy
                                                   ∙go.that I
12∙                                            12∙ ∙ ∙on.
      ∙had an opportunity to use disciplinary action   ∙ MS. ROBINSON:∙ Well, I ­­ and then come
13∙                                            13∙ ∙back ­­ and then let's come back with the time
      ∙ ∙ ∙ Q.∙ ∙What was the comment to the female?
14∙   ∙ ∙ ∙ A.∙ ∙I don't recall the exact comments.
                                               14∙ ∙that's left.
15∙                                            15∙ ∙ ∙ ∙ MR. GEIS:∙ Well, we're ­­ we're ­­ we're
      ∙ ∙ ∙ Q.∙ ∙Were you involved in the investigation?
16∙   ∙ ∙ ∙ A.∙ ∙No.                           16∙ ∙here.∙ We're ready to go.∙ Please ask your
17∙   ∙ ∙ ∙ Q.∙ ∙Was it a civilian or a ­­ an employee?
                                               17∙ ∙questions.
18∙   ∙ ∙ ∙ A.∙ ∙A civilian.                   18∙ ∙ ∙ ∙ MS. ROBINSON:∙ Well, we would like a
19∙   ∙ ∙ ∙ Q.∙ ∙Did the civilian complain?    19∙ ∙bathroom break.
20∙   ∙ ∙ ∙ A.∙ ∙A member of that individual's 20∙
                                                family
                                                   ∙ ∙ ∙ MR. GEIS:∙ Well, five minutes?∙ Are we
21∙   ∙complained.                             21∙ ∙going to take a five­minute break?
22∙   ∙ ∙ ∙ Q.∙ ∙Of the civilian's family?     22∙ ∙ ∙ ∙ MS. ROBINSON:∙ Let's take a ten­minute
23∙   ∙ ∙ ∙ A.∙ ∙Yes.                          23∙ ∙break.
24∙   ∙ ∙ ∙ Q.∙ ∙What is the ­­ what was the race
                                               24∙ of
                                                   ∙ ∙the
                                                       ∙ MR. GEIS:∙ All right.∙ We'll take ­­ we'll
25∙   ∙civilian?                               25∙ ∙take a ten­minute break.

                                      Page 127                                      Page 129
∙1∙   ∙ ∙ ∙ A.∙ ∙The one that complained?      ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(BREAK TAKEN)
∙2∙   ∙ ∙ ∙ Q.∙ ∙Yes.                          ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ Five hours and 34 minu
∙3∙   ∙ ∙ ∙ A.∙ ∙It was a white male.          ∙3∙ ∙ ∙ ∙ is what I have.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Was the demotion effective? ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ That's about what I have.∙ T
∙5∙   ∙ ∙ ∙ A.∙ ∙Yes, I believe so.            ∙5∙ ∙ ∙ ∙ you.
∙6∙   ∙ ∙ ∙ Q.∙ ∙Would it have ­­ who investigate
                                               ∙6∙ ­­
                                                    ∙ ∙you
                                                         ∙ ∙ ∙ ∙So we have an hour and 25 minutes left.
∙7∙   ∙said you weren't involved in the investigation?
                                               ∙7∙ ∙ ∙ ∙ we can go until about 7:00.∙ I'm not going t
∙8∙   ∙ ∙ ∙ A.∙ ∙No.                           ∙8∙ ∙ ∙ ∙ hold you to that precise time, but I don't w
∙9∙   ∙ ∙ ∙ Q.∙ ∙Would that belong to Weldon Bul­
                                               ∙9∙ ­­
                                                    ∙ ∙ ∙ to keep the Sheriff here all night.
10∙   ∙Bullock?                                10∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Sheriff White, are you r
11∙   ∙ ∙ ∙ A.∙ ∙I believe so.                 11∙ ∙ ∙ ∙ to go back on the record.
12∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Can we take a minute
                                               12∙break,
                                                    ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Yes.
13∙   ∙ ∙ ∙ please?                            13∙ ∙BY MS. ROBINSON:
14∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ You just need a14∙
                                                 ­­ ∙you
                                                      ∙ ∙just
                                                           Q.∙ ∙So, Sheriff White, you were telling me
15∙   ∙ ∙ ∙ need a minute?                     15∙ ∙about an instance in which an employee was demote
16∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Yes.               16∙ ∙Do ­­ do you recall whether or not that instance
17∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Sure.          17∙ ∙involves an officer asking to see a woman's breas
18∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ (BREAK TAKEN)        18∙ ∙lieu of a ticket?
19∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Yes, I'm ready.∙ I 19∙  ∙ ∙like
                                                would    ∙ A.∙
                                                             ­­ ∙No, I don't recall that.∙ No.
20∙   ∙ ∙ ∙ if we're going to calculate the time,
                                               20∙ then
                                                    ∙ ∙ ∙weQ.∙ ∙But ­­ and you don't recall the specifi
21∙   ∙ ∙ ∙ need to calculate it on the record 21∙
                                                so there's   no
                                                    ∙instance?
22∙   ∙ ∙ ∙ dispute about it.∙ I'm not going to22∙
                                                 hold
                                                    ∙ ∙you  to a∙I don't recall the in lieu of a ticket
                                                         ∙ A.∙
23∙   ∙ ∙ ∙ precise seven­hour limit, but generally
                                               23∙ ∙part.
                                                      we're ­­
24∙   ∙ ∙ ∙ we're going to get pretty close in 24∙
                                                ­­ at
                                                    ∙ ∙about
                                                         ∙ Q.∙ ∙Do you recall the deputy asking to see
25∙   ∙ ∙ ∙ 7:00.                              25∙ ∙woman's breasts part?




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 510 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 130..133
Peter White, 30(b)(6), 02/26/2021
                                       Page 130                                      Page 132
∙1∙   ∙ ∙ ∙ A.∙ ∙Yes, that sounds familiar.    ∙1∙ ∙ ∙ ∙ A.∙ ∙I don't recall word for word, but he
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And then termination of∙2∙
                                                 employment
                                                    ∙presented his findings to me, which included
∙3∙   ∙is pretty explanatory in terms of the policy   or the
                                               ∙3∙ ∙recommendation    for termination.
∙4∙   ∙di­ ­­ disciplinary action?             ∙4∙ ∙ ∙ ∙ Q.∙ ∙And what did you do next?
∙5∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙5∙ ∙ ∙ ∙ A.∙ ∙Said his services were no longer needed
∙6∙                                            ∙6∙ this
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Let's mark   ∙After I reviewed what he provided to me, at some
∙7∙   ∙ ∙ ∙ document ­­ this document ­­ we've ∙7∙  ∙point,
                                                marked   this I don't recall the exact date and time, bu
∙8∙   ∙ ∙ ∙ document as 17, correct?           ∙8∙ ∙said, Okay, let's tell him that his services are
∙9∙   ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ Yes.         ∙9∙ ∙longer needed.
10∙                                            10∙ ∙ up
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ I am pulling   ∙ ∙ Q.∙ ∙Did you speak to Mr. White before that?
11∙   ∙ ∙ ∙ Justin White's Use of Force investigation.
                                               11∙ ∙ ∙ ∙ A.∙ ∙I don't recall speaking directly to him
12∙   ∙ ∙ ∙ ∙ ∙ ∙How did we ­­ what exhibit was12∙
                                                 this
                                                    ∙that.∙ I may have.∙ I don't recall that.
13∙   ∙ ∙ ∙ document yesterday?                13∙ ∙ ∙ ∙ Q.∙ ∙Was the termination made effective
14∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ 4.                 14∙ ∙immediately?
15∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ You said the 4?15∙ ∙ ∙ ∙ A.∙ ∙I believe so.
16∙                                            16∙what
      ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Well, I haven't seen    ∙ ∙ you're
                                                         ∙ Q.∙ ∙Did you speak to anyone other than Weld
17∙                                            17∙ ∙Bullock
      ∙ ∙ ∙ putting up, but if you're talking about   ­­       prior to terminating Mr. White about this
18∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ (Inaudible.) 18∙ ∙incident?
19∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ ­­ Captain Bullock's
                                               19∙three­page
                                                    ∙ ∙ ∙ A.∙ ∙No.∙ I don't recall speaking to anyone
20∙   ∙ ∙ ∙ report, it ­­ it was 4.∙ If you could
                                               20∙ put
                                                    ∙about
                                                         up what
                                                            this incident because I was not involved in
21∙                                            21∙ you
      ∙ ∙ ∙ you want to put up, I'll ­­ I'll tell   ∙investigation.
                                                         if it's
22∙   ∙ ∙ ∙ the same thing I have.             22∙ ∙ ∙ ∙ Q.∙ ∙Do you recall how long of a conversatio
23∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Yes.∙ So it is 23∙
                                                the ∙you
                                                     same had
                                                           ­­ with Weldon Bullock?
24∙   ∙ ∙ ∙ it's the same thing.∙ It's ­­ it's 24∙  ∙ ∙ ∙4.A.∙ ∙No, I do not.
                                                Exhibit
25∙   ∙BY MS. ROBINSON:                        25∙ ∙ ∙ ∙ Q.∙ ∙Would you say it was pretty brief or...

                                       Page 131                                      Page 133
∙1∙   ∙ ∙ ∙ Q.∙ ∙Are you familiar with this document,
                                               ∙1∙ ∙ ∙ ∙ A.∙ ∙I don't remember how long it was.
∙2∙   ∙Sheriff White?                          ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ So we're ­­ we're
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙3∙ ∙ ∙ ∙ going to go into the newer exhibits.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you state what the ∙4∙
                                                document
                                                   ∙ ∙ ∙ is
                                                          ∙ ∙ ∙Can you pull up the Request for Trainin
∙5∙   ∙for me, sir?                            ∙5∙ ∙ ∙ ∙ Waiver?
∙6∙                                            ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ I'm sorry.∙ What was t
      ∙ ∙ ∙ A.∙ ∙Administrative investigation complaint,
∙7∙   ∙Latwanya S. Oliver accused Deputy Justin∙7∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ It's a document, the Req
                                                 white.
∙8∙                                            ∙8∙ ∙ ∙ ∙ for Training Waiver.
      ∙ ∙ ∙ Q.∙ ∙Were you involved at all in the
∙9∙   ∙investigation of Mr. White's use of force,
                                               ∙9∙ alleged
                                                   ∙ ∙ ∙ ∙ ∙ ∙MR. MCGURL:∙ (Complies.)
10∙   ∙use of force?                           10∙ ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.
11∙   ∙ ∙ ∙ A.∙ ∙No.                           11∙ ∙BY MS. ROBINSON:
12∙   ∙ ∙ ∙ Q.∙ ∙Did you convene the panel?    12∙ ∙ ∙ ∙ Q.∙ ∙Can you tell me what this document is?
13∙   ∙ ∙ ∙ A.∙ ∙I don't know if the panel was 13∙
                                                convened
                                                   ∙ ∙ ∙ or
                                                          A.∙ ∙It's a memorandum from my office to She
14∙   ∙not.∙ The purpose of the panel is primarily  to look
                                               14∙ ∙Standards.∙  It's addressed to Ms. Diane Konopka,
15∙   ∙for patterns of the ­­ of using force. 15∙ ∙director, pertaining to Justin Jamel White.∙ And
16∙   ∙ ∙ ∙ Q.∙ ∙So you don't know if a panel was
                                               16∙ ∙requesting that the commission grant Mr. White a
17∙   ∙convened?                               17∙ ∙Training Waiver and credit him with the BLET
18∙   ∙ ∙ ∙ A.∙ ∙No.                           18∙ ∙completed in 2015.
19∙   ∙ ∙ ∙ Q.∙ ∙But an investigation was conducted?
                                               19∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let the record reflect t
20∙   ∙ ∙ ∙ A.∙ ∙Yes.                          20∙ ∙ ∙ ∙ this is Exhibit 18.
21∙   ∙ ∙ ∙ Q.∙ ∙Weldon Bullock indicated that 21∙ ∙ ∙(EXHIBIT
                                                he spoke  to    NUMBER 18 WAS MARKED FOR IDENTIFICATIO
22∙   ∙you about his recommendation to terminate
                                               22∙Mr.
                                                   ∙BYWhite.
                                                        MS. ROBINSON:
23∙   ∙Do you recall that conversation?        23∙ ∙ ∙ ∙ Q.∙ ∙Can you tell me the date of this docume
24∙   ∙ ∙ ∙ A.∙ ∙Yes.                          24∙ ∙Sheriff White?
25∙   ∙ ∙ ∙ Q.∙ ∙What did he say?              25∙ ∙ ∙ ∙ A.∙ ∙It says June 1st, 2018.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 511 of 665
WHITE vs VANCE COUNTY, NC, et al.                                        Pages 134..137
Peter White, 30(b)(6), 02/26/2021
                                      Page 134                                     Page 136
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's ­­ Mr. White's
                                               ∙1∙ ∙BYpayMS. ROBINSON:
∙2∙   ∙ ∙ ∙ raise.                             ∙2∙ ∙ ∙ ∙ Q.∙ ∙This is a document that ­­ do you have
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ What was the ∙3∙  ∙document
                                                start   of your in front of you that's showing on the
∙4∙   ∙ ∙ ∙ question?                          ∙4∙ ∙screen?
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's pull up ­­
                                               ∙5∙I ∙want
                                                       ∙ ∙ to
                                                           A.∙ ∙Yes.∙ Okay.∙ It's ­­ yes.
∙6∙   ∙ ∙ ∙ pull up Mr. White's pay raise.     ∙6∙ ∙ ∙ ∙ Q.∙ ∙Can you identify this document for me,
∙7∙   ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ Oh, sorry. ∙7∙ ∙Mr. ­­
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙MR. MCGURL:∙ (Complies.)      ∙8∙ ∙ ∙ ∙ A.∙ ∙This ­­
∙9∙   ∙BY MS. ROBINSON:                        ∙9∙ ∙ ∙ ∙ Q.∙ ∙­­ Sheriff?
10∙   ∙ ∙ ∙ Q.∙ ∙So did Mr. White receive a pay10∙
                                                 raise?
                                                    ∙ ∙ ∙ A.∙ ∙­­ is a Notice of Charge of Discriminat
11∙   ∙ ∙ ∙ A.∙ ∙As far as I know, he did.     11∙ ∙US Equal Employment Opportunity Commission.
12∙   ∙ ∙ ∙ Q.∙ ∙Do you have ­­ what ­­ do you 12∙
                                                have∙ a∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ And this is ­­ this is
13∙                                            13∙ 6,
      ∙document in front of you that's dated June   ∙ ∙2018?
                                                         ∙ Exhibit 20.
14∙   ∙ ∙ ∙ A.∙ ∙Yes.                          14∙ ∙ ∙(EXHIBIT NUMBER 20 WAS MARKED FOR IDENTIFICATIO
15∙                                            15∙ ∙BY
      ∙ ∙ ∙ Q.∙ ∙Can you tell me what that document      MS. ROBINSON:
                                                      says?
16∙                                            16∙ ∙5th,
      ∙ ∙ ∙ A.∙ ∙It says, "Dear Mr. White; On June     ∙ ∙ Q.∙ ∙And can you identify the date on that
17∙                                            17∙ to
      ∙2018, you satisfied the eligibility period   ∙document?
                                                        receive
18∙                                            18∙ ∙ ∙salary
      ∙the first year law enforcement officer $1,500     ∙ A.∙ ∙It says September 12th, 2018.
19∙   ∙adjustment.∙ Your annual salary will be 19∙  ∙ ∙ ∙ Q.∙ ∙And this was the first time that you
                                                $34,764
20∙                                            20∙ questions,
      ∙effective June 5th, 2018.∙ If you have any   ∙learned of Mr. White's allegations of harassment
21∙   ∙please feel free to give me a call at the
                                               21∙above
                                                    ∙discrimination?
22∙   ∙number.∙ Sincerely, Argretta R. Johen." 22∙ ∙ ∙ ∙ A.∙ ∙Yeah.∙ I see ­­ are you addressing the
23∙   ∙ ∙ ∙ Q.∙ ∙Who was copied on that?       23∙ ∙performance appraisal or the Title VII, Civil Rig
24∙   ∙ ∙ ∙ A.∙ ∙I am.∙ Copied Sheriff Peter White.
                                               24∙ ∙Act one?
25∙   ∙ ∙ ∙ Q.∙ ∙Do you recall Mr. White making25∙
                                                 complaints
                                                    ∙ ∙ ∙ Q.∙ ∙I'm just addressing any workplace
                                      Page 135                                     Page 137
∙1∙   ∙about harassment, discrimination and performance
                                               ∙1∙ ∙harassment or discrimination complaints that
∙2∙   ∙reviews?                                ∙2∙ ∙Mr. White made and made in writing at this moment
∙3∙   ∙ ∙ ∙ A.∙ ∙When I first learned of the harassment
                                               ∙3∙ ∙ ∙ ∙ A.∙ ∙Okay.∙ I've got a memorandum looks to b
∙4∙                                            ∙4∙form
      ∙situation, that came to me from HR in the    ∙from
                                                        of Justin
                                                            a     White dated June 15th, 2018 ­­
∙5∙   ∙complaint to the EEOC.∙ The performance ∙5∙  ∙ ∙ ∙came
                                                reviews    Q.∙ ∙Yes.
∙6∙                                            ∙6∙ ∙directly
      ∙to me.∙ I'm not sure whether Mr. White came    ∙ ∙ A.∙ ∙­­ when he ­­ when he ­­ in which he wa
∙7∙   ∙to me or his supervisor did.            ∙7∙ ∙complaining of Title VII, Civil Rights Acts 1964,
∙8∙                                            ∙8∙ me
      ∙ ∙ ∙ Q.∙ ∙Did you ­­ so ­­ so let's ­­ let   ∙Race  and Gender Discrimination.
                                                       clarify
∙9∙   ∙this.                                   ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ And let's mark that as
10∙   ∙ ∙ ∙ ∙ ∙ ∙Do ­­ are you saying that you 10∙
                                                learned
                                                    ∙ ∙ ∙ofExhibit 21.
11∙                                             the ∙EEOC?
      ∙his complaint of discrimination through 11∙    ∙(EXHIBIT NUMBER 21 WAS MARKED FOR IDENTIFICATIO
12∙                                            12∙ I∙ learned
      ∙ ∙ ∙ A.∙ ∙No.∙ I'm saying it ­­ yes.∙ When     ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you pull th
13∙   ∙of this stuff, it was all included in an13∙
                                                 EEOC
                                                    ∙ ∙ ∙ complaints up?
14∙   ∙complaint that was given to Ms. Johen, the
                                               14∙ HR
                                                    ∙ ∙ ∙ ∙ ∙ ∙MR. MCGURL:∙ (Complies.)
15∙   ∙director; and she forwarded it ­­ it to 15∙
                                                me, ∙BY
                                                     if my
                                                         MS. ROBINSON:
16∙   ∙memory serves me correctly.             16∙ ∙ ∙ ∙ Q.∙ ∙You have a document in front of you,
17∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, let's 17∙
                                                pull∙Sheriff
                                                      up      White?
18∙   ∙ ∙ ∙ Mr. White's complaints.            18∙ ∙ ∙ ∙ A.∙ ∙Yes, the Title VII, Civil Rights Act
19∙   ∙ ∙ ∙ ∙ ∙ ∙MR. MCGURL:∙ (Complies.)      19∙ ∙1964.
20∙   ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ Did you want 20∙
                                                the ∙last
                                                      ∙ ∙ two
                                                           Q.∙ ∙Yes.
21∙   ∙ ∙ ∙ documents to be marked?            21∙ ∙ ∙ ∙ A.∙ ∙Yes.
22∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Yes.∙ I thought22∙
                                                 we ∙marked
                                                      ∙ ∙ Q.∙ ∙Do you recognize this document?
23∙   ∙ ∙ ∙ them as 18 and 19.                 23∙ ∙ ∙ ∙ A.∙ ∙Say that again.
24∙   ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ Okay.∙ Thank 24∙
                                                you.∙ ∙ ∙ Q.∙ ∙Do you recognize this?
25∙   ∙ ∙(EXHIBIT NUMBER 19 WAS MARKED FOR IDENTIFICATION.)
                                               25∙ ∙ ∙ ∙ A.∙ ∙Yes.




                                                                                              YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 512 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 138..141
Peter White, 30(b)(6), 02/26/2021
                                       Page 138                                      Page 140
∙1∙   ∙ ∙ ∙ Q.∙ ∙You considered this a complaint?
                                               ∙1∙ ∙ ∙ ∙ Sheriff?
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Yeah.
∙3∙   ∙ ∙ ∙ Q.∙ ∙Who handed you this document? ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.
∙4∙   ∙ ∙ ∙ A.∙ ∙I don't remember who directly ∙4∙
                                                handed
                                                    ∙ ∙ it
                                                         ∙ ∙to∙ ∙THE WITNESS:∙ Okay.∙ I skimmed it.
∙5∙   ∙me.∙ I believe this may be the one that ∙5∙
                                                I received
                                                    ∙BY MS. onROBINSON:
∙6∙   ∙June 26th or something like that.∙ I'm not
                                               ∙6∙ certain
                                                    ∙ ∙ ∙ Q.∙of ∙So how did you respond when you receive
∙7∙   ∙the date.                               ∙7∙ ∙this document?
∙8∙                                            ∙8∙ ∙ ∙ ∙ A.∙ ∙I gave him a written response.
      ∙ ∙ ∙ Q.∙ ∙Will you go to the second page?
∙9∙   ∙ ∙ ∙ A.∙ ∙Okay.                         ∙9∙ ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ You gave him what kind
10∙   ∙ ∙ ∙ Q.∙ ∙The third paragraph?          10∙ ∙ ∙ ∙ a response?
11∙   ∙ ∙ ∙ A.∙ ∙Okay.                         11∙ ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Written.
12∙   ∙ ∙ ∙ Q.∙ ∙Will you ­­ can you read that 12∙
                                                for ∙the
                                                       ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ Okay.
13∙   ∙record, sir?                            13∙ ∙BY MS. ROBINSON:
14∙   ∙ ∙ ∙ A.∙ ∙"It should be noted that there14∙
                                                 is ∙a ∙pattern
                                                         ∙ Q.∙ ∙Did you do anything in the ­­ in betwee
15∙   ∙of discrimination and negligence at the 15∙
                                                sheriff's
                                                    ∙con­ ­­ investigate these ­­
16∙   ∙office.∙ Upon hire, I begged Lieutenant 16∙
                                                Ray ∙Shearin,
                                                       ∙ ∙ A.∙ ∙I believe this....
17∙                                            17∙ ∙ and
      ∙asked for a bulletproof vest for three weeks    ∙ ∙ was
                                                           Q.∙ ∙Were you surprised by the complaint?
18∙                                            18∙ ∙ ∙staff
      ∙only given one after I approached the command     ∙ A.∙ ∙Yes, I was.
19∙   ∙while they were reading reports in late 19∙
                                                June∙ 2017.
                                                       ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ What was that?
20∙   ∙And Captain W. Bullock (S­3) ordered him20∙
                                                 to ∙BY
                                                     findMS.
                                                           me ROBINSON:
                                                               a
21∙   ∙vest.∙ I responded to emergency calls, i.e.,
                                               21∙ ∙ burglary
                                                       ∙ ∙ Q.∙ ∙Were you ­­
22∙   ∙in progress, no vest."                  22∙ ∙ ∙ ∙ A.∙ ∙Yes.
23∙   ∙ ∙ ∙ Q.∙ ∙Can you continue reading the next
                                               23∙ ∙ ∙ ∙ Q.∙ ∙­­ surprised?
24∙   ∙paragraph?                              24∙ ∙ ∙ ∙ A.∙ ∙Yes.
25∙                                            25∙ ∙2018,
      ∙ ∙ ∙ A.∙ ∙"From late June 2018 until August     ∙ ∙ Q.∙
                                                            I ∙Did you investigate the complaint?

                                       Page 139                                      Page 141
∙1∙   ∙begged for tires on my patrol vehicle to∙1∙
                                                 no ∙avail
                                                      ∙ ∙ A.∙
                                                            for ∙I'm not sure if I investigated this one
∙2∙                                            ∙2∙of∙not.∙
      ∙nearly eight weeks.∙ I followed the chain            I may have and responded to him, but there
                                                      command,
∙3∙                                            ∙3∙ ∙several
      ∙Sergeant Roberson (S­10), Lieutenant Shearin   and      situations going on kind of close togethe
∙4∙                                            ∙4∙ ∙But I believe I did.
      ∙former Captain, now Chief L.D. Bullock (S­2)
∙5∙                                            ∙5∙ ∙ ∙ ∙told
      ∙requesting tires.∙ Sergeant Roberson eventually     Q.∙ ∙What did you ­­ what did your investiga
∙6∙   ∙me to stop asking and go to the Sheriff ∙6∙  ∙entail?
                                                because   these
∙7∙   ∙people don't do their jobs.∙ As I was going
                                               ∙7∙ ∙to∙ see
                                                         ∙ A.∙ ∙Let me scan this again.
∙8∙   ∙the Sheriff, Captain Bullock asked me what
                                               ∙8∙ was
                                                    ∙ ∙ wrong
                                                         ∙ ∙ ∙ ∙I believe this is the one that ­­ that
∙9∙   ∙after I walked in his office for the third
                                               ∙9∙ time,   and
                                                    ∙interviewed   all of the individuals that was invol
10∙                                            10∙ to
      ∙where's your car.∙ He saw the car and went   ∙if this is the same one pertaining to him changin
11∙   ∙Lieutenant Shearin, and I got some tires11∙
                                                 the∙squads
                                                      same dayand that type of thing.
12∙   ∙despite both of them knowing I needed tires
                                               12∙ ∙prior   to. ∙We're talking about the ­­ the allegati
                                                      ∙ ∙ Q.∙
13∙                                            13∙ ∙of the ­­ the ­­ the harassment ­­ well, the tire
      ∙The metal wires were showing on rear tires."
14∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what did you do in 14∙  ∙discrimination,
                                                response   to          the pattern of discrimination and
15∙   ∙these complaints?                       15∙ ∙the ­­ the comments that you just read.∙ What did
16∙                                            16∙ ∙do
      ∙ ∙ ∙ A.∙ ∙When you said, "these complaints,"   youinmean
                                                            response to those comments?∙ What type of
17∙   ∙everything in this entire memo?         17∙ ∙investigation did you perform, if any?
18∙   ∙ ∙ ∙ Q.∙ ∙Yes.                          18∙ ∙ ∙ ∙ A.∙ ∙I don't recall exactly what I did step
19∙   ∙ ∙ ∙ A.∙ ∙Let me read it for a second. 19∙ ∙step because it's been over a couple years ago, b
20∙                                            20∙ ∙believe
      ∙ ∙ ∙ Q.∙ ∙And for purposes of this document,   Sheriff it was investigated.∙ I'm not sure if I
21∙   ∙White, please just kind of skim it.     21∙ ∙investigated it or not.∙ I believe I did.
22∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ Yeah.∙ That's what I'm 22∙  ∙ ∙ to
                                                trying   ∙ Q.∙
                                                            do ∙So is your testimony that you ­­ you
23∙   ∙now.                                    23∙ ∙investigated, but you can't recall the
24∙   ∙ ∙ ∙ ∙ ∙ ∙Okay.                         24∙ ∙investigation?
25∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Oh, was that your phone,
                                               25∙ ∙ ∙ ∙ A.∙ ∙Again, I'm ­­ I'm not sure if I




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 513 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 142..145
Peter White, 30(b)(6), 02/26/2021
                                       Page 142                                      Page 144
∙1∙   ∙investigated it.∙ I believe that I did, ∙1∙
                                                but ∙I ∙can't
                                                         ∙ A.∙ ∙­­ well, or much earlier.
∙2∙   ∙recall all the details because there were
                                               ∙2∙several
                                                    ∙ ∙ ∙ ∙ ∙ ∙So this was written apparently after th
∙3∙   ∙things going on, and it's been a couple ∙3∙
                                                years   since I were alleged to have happened.
                                                    ∙incidents
∙4∙   ∙retired.                                ∙4∙ ∙ ∙ ∙ Q.∙ ∙So how do you interpret that first
∙5∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you recall ­­ do you∙5∙
                                                 recall   if
                                                    ∙paragraph?
∙6∙   ∙someone in your department or office may∙6∙  ∙ ∙ ∙ A.∙ ∙It looks that a complaint had been made
                                                 have
∙7∙   ∙investigated it?                        ∙7∙ ∙Deputy J.J. White saying that Deputy White was ­­
∙8∙   ∙ ∙ ∙ A.∙ ∙I don't.∙ I believe ­­ like I ∙8∙
                                                said,   I'm not told Deputy White, "Didn't I tell your a
                                                    ∙Campbell
∙9∙   ∙sure if I investigated it.∙ If I did, it∙9∙
                                                 was∙not
                                                      included
                                                          to do that anymore."
10∙   ∙in my written response.                 10∙ ∙ ∙ ∙ Q.∙ ∙Right.∙ Well, let's talk about the firs
11∙                                            11∙ ∙paragraph.∙
      ∙ ∙ ∙ Q.∙ ∙Do you recall reviewing a statement    made by    How do you interpret the first
12∙   ∙Durwood Campbell as it pertains to Mr. White?
                                               12∙ ∙paragraph?
13∙   ∙ ∙ ∙ A.∙ ∙I believe so.                 13∙ ∙ ∙ ∙ A.∙ ∙Statement regarding accusation made by
14∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ We'll ­­14∙
                                                 I want
                                                    ∙thattothere
                                                              ­­ had been a complaint made at some poin
15∙   ∙ ∙ ∙ I have that statement.∙ Let's pull 15∙
                                                that∙­­  or an accusation made at some point by Deputy
                                                      statement
16∙   ∙ ∙ ∙ up.                                16∙ ∙White.
17∙   ∙ ∙ ∙ ∙ ∙ ∙MR. MCGURL:∙ (Complies.)      17∙ ∙ ∙ ∙ Q.∙ ∙So did ­­ do you read this to understan
18∙   ∙BY MS. ROBINSON:                        18∙ ∙that Captain White requested that Campbell write
19∙   ∙ ∙ ∙ Q.∙ ∙Do you recognize this document?
                                               19∙ ∙statement regarding a previous incident?
20∙   ∙ ∙ ∙ A.∙ ∙Yes.                          20∙ ∙ ∙ ∙ A.∙ ∙Yes, Captain Watkins.
21∙   ∙ ∙ ∙ Q.∙ ∙And can you identify this document?
                                               21∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And that that previous incident
22∙   ∙ ∙ ∙ A.∙ ∙It was written by Durwood Lee 22∙  ∙occurred
                                                Campbell   on in January of 2018; is that correct?
23∙   ∙July 18, 2018.                          23∙ ∙ ∙ ∙ A.∙ ∙Yes, sometime back in January according
24∙   ∙ ∙ ∙ Q.∙ ∙What is this document?        24∙ ∙this.
25∙   ∙ ∙ ∙ A.∙ ∙What was the question?        25∙ ∙ ∙ ∙ Q.∙ ∙And does the document show that the
                                       Page 143                                      Page 145
∙1∙   ∙ ∙ ∙ Q.∙ ∙What is this document?        ∙1∙ ∙statement was written in July of 2018?
∙2∙   ∙ ∙ ∙ A.∙ ∙Again, I didn't quite understand
                                               ∙2∙ you.
                                                    ∙ ∙ ∙ A.∙ ∙Yes, it's dated July 18, 2018.
∙3∙   ∙ ∙ ∙ Q.∙ ∙What is this document?        ∙3∙ ∙ ∙ ∙ Q.∙ ∙According to the policy, aren't
∙4∙                                            ∙4∙accusations
      ∙ ∙ ∙ A.∙ ∙Oh.∙ It's a statement regarding    ∙investigations and documents and statements to be
∙5∙                                            ∙5∙ ∙drafted at the time of the incident?
      ∙made by Deputy J.J. White from Durwood Campbell.
∙6∙                                            ∙6∙ this
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Let's mark   ∙ ∙ ∙­­A.∙ ∙At the time or in close proxim­ ­­
∙7∙                                            ∙7∙Exhibit
      ∙ ∙ ∙ did we ­­ did I already mark this as    ∙proximity
                                                            22? to.∙ But I don't recall exactly when J.
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ No.          ∙8∙ ∙White made his complaint to whoever he made it to
∙9∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's mark this∙9∙
                                                 as ∙initially,
                                                     Exhibit      but I became aware of when he submitte
10∙   ∙ ∙ ∙ 22.                                10∙ ∙this stuff to me.
11∙   ∙ ∙(EXHIBIT NUMBER 22 WAS MARKED FOR IDENTIFICATION.)
                                               11∙ ∙ ∙ ∙ Q.∙ ∙And so you were ­­ you were saying that
12∙   ∙BY MS. ROBINSON:                        12∙ ∙did respond to Mr. White's complaints, his ­­ his
13∙   ∙ ∙ ∙ Q.∙ ∙Can you read the date of this 13∙
                                                statement?
                                                    ∙complaints that were made ­­
14∙   ∙ ∙ ∙ A.∙ ∙July 18, 2018.                14∙ ∙ ∙ ∙ A.∙ ∙Yes, I believe I did.∙ If they were
15∙                                            15∙ ∙addressed to me, I believe I did respond.
      ∙ ∙ ∙ Q.∙ ∙Can you read the first paragraph?
16∙   ∙ ∙ ∙ A.∙ ∙"On Monday, July 16th, 2018, I16∙
                                                 was∙ ∙ ∙ Q.∙ ∙And you responded via letter, correct?
17∙   ∙contacted by Captain Watkins and requested   ∙ ∙write
                                               17∙ to   ∙ A.∙a ∙Yes.∙ If I remember correctly, there we
18∙   ∙statement in reference to the previous incident
                                               18∙ ∙two letters, but I don't remember which letter we
19∙                                            19∙ ∙with
      ∙involving Deputy White and myself from back   in    what.∙ I would have to see the letter.
20∙   ∙January."                               20∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Michael, can you
21∙   ∙ ∙ ∙ Q.∙ ∙Is it ­­ is it typical that a 21∙  ∙ ∙ ∙ up
                                                statement   be the letter?
22∙   ∙written seven months later?             22∙ ∙ ∙ ∙ ∙ ∙ ∙MR. MCGURL:∙ (Complies.)
23∙                                            23∙ ∙the
      ∙ ∙ ∙ A.∙ ∙Well, no, it's not typical unless    ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.
24∙   ∙accusations were made much later ­­     24∙ ∙BY MS. ROBINSON:
25∙   ∙ ∙ ∙ Q.∙ ∙Explain that.                 25∙ ∙ ∙ ∙ Q.∙ ∙Can you identify this document, Sheriff




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 514 of 665
WHITE vs VANCE COUNTY, NC, et al.                                         Pages 146..149
Peter White, 30(b)(6), 02/26/2021
                                      Page 146                                      Page 148
∙1∙   ∙White?                                  ∙1∙ ∙of that meeting, I gave him a copy.∙ So I'm not s
∙2∙   ∙ ∙ ∙ A.∙ ∙It's a letter written by me to∙2∙  ∙if this ­­ this may be the one or it may be the o
                                                 Deputy
∙3∙   ∙Justin J. White.                        ∙3∙ ∙one.∙ I don't know.
∙4∙   ∙ ∙ ∙ Q.∙ ∙And is that ­­ is that your signature?
                                               ∙4∙ ∙ ∙ ∙ Q.∙ ∙So where did you meet with Mr. White at
∙5∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙5∙ ∙Was it....
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's mark this∙6∙
                                                 as ∙Exhibit
                                                      ∙ ∙ A.∙ ∙It would have been in my office.
∙7∙   ∙ ∙ ∙ 23.                                ∙7∙ ∙ ∙ ∙ Q.∙ ∙And after you met with Mr. White and ha
∙8∙   ∙ ∙(EXHIBIT NUMBER 23 WAS MARKED FOR IDENTIFICATION.)
                                               ∙8∙ ∙him the letter, did you receive any other
∙9∙   ∙BY MS. ROBINSON:                        ∙9∙ ∙complaints?
10∙   ∙ ∙ ∙ Q.∙ ∙Can you tell me the date of that
                                               10∙ letter?
                                                    ∙ ∙ ∙ A.∙ ∙I would have to look and see again.
11∙   ∙ ∙ ∙ A.∙ ∙July 19, 2018.                11∙ ∙There's another letter that I addressed to him
12∙   ∙ ∙ ∙ Q.∙ ∙And what was your ­­ what was 12∙
                                                the ∙concerning
                                                     ultimate    some type of complaint or allegations,
13∙   ∙finding that you made in this letter? 13∙ ∙believe.∙ Well, no, this was on the ­­
14∙   ∙ ∙ ∙ A.∙ ∙It would be in this letter.∙ I'd
                                               14∙ have
                                                    ∙ ∙ ∙toQ.∙ ∙So at ­­ at some ­­
15∙   ∙read it right quick.                    15∙ ∙ ∙ ∙ A.∙ ∙­­ was on his performance appraisal as
16∙                                            16∙ ∙well, and they came fairly close together.
      ∙ ∙ ∙ ∙ ∙ ∙Okay.∙ Basically they were unfounded.
17∙                                            17∙ purposes,
      ∙ ∙ ∙ Q.∙ ∙"They" as in ­­ for the record's   ∙ ∙ ∙ Q.∙ ∙At some point you received a ­­ the EEO
18∙   ∙can you explain ­­                      18∙ ∙complaint, correct?
19∙   ∙ ∙ ∙ A.∙ ∙Yes.                          19∙ ∙ ∙ ∙ A.∙ ∙Yes, from HR.
20∙   ∙ ∙ ∙ Q.∙ ∙­­ who "they" is?             20∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ And we marked that as
21∙   ∙ ∙ ∙ A.∙ ∙He ­­ he alleged several different
                                               21∙ ∙ things
                                                      ∙ ∙ Exhibit 20.
22∙   ∙in here.∙ And I remember speaking with Lieutenant
                                               22∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Sheriff, right here.∙ I just
23∙                                            23∙ ∙ was
      ∙Campbell about this, and Lieutenant Campbell   ∙ ∙ didn't put a number on it.
24∙   ∙disciplined for using the word "ass" when
                                               24∙talking
                                                    ∙BY MS. ROBINSON:
25∙                                            25∙ that
      ∙with Deputy White.∙ He ­­ and it also says   ∙ ∙ ∙­­Q.∙ ∙And you said HR forwarded you this
                                      Page 147                                      Page 149
∙1∙                                            ∙1∙was
      ∙that ­­ that explains that his suspension    ∙complaint?
                                                       carried
∙2∙   ∙out.                                    ∙2∙ ∙ ∙ ∙ A.∙ ∙Yes, I believe so.
∙3∙   ∙ ∙ ∙ Q.∙ ∙How was Lieuten­ ­­ Lieutenant∙3∙  ∙ ∙ ∙ Q.∙ ∙Can you identify the date of this
                                                 Campbell
∙4∙   ∙disciplined?                            ∙4∙ ∙complaint, again?
∙5∙                                            ∙5∙answer
      ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Objection.∙ He can't    ∙ ∙ ∙ A.∙ ∙I see the date, but I can't ­­ I can't
∙6∙   ∙ ∙ ∙ that.                              ∙6∙ ∙it.∙ This is a copy.∙ It's faded.∙ I'm sorry.
∙7∙                                            ∙7∙ ∙There's a date at the bottom.
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ What's the objection?
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ It's a statutory objection,
                                               ∙8∙ ∙ ∙ ∙ Q.∙ ∙Yes.
∙9∙   ∙ ∙ ∙ 153A­98.∙ It's a personnel record. ∙9∙ ∙ ∙ ∙ A.∙ ∙9/12/2018.
10∙   ∙BY MS. ROBINSON:                        10∙ ∙ ∙ ∙ Q.∙ ∙And what did you do when you received t
11∙                                            11∙ ∙complaint?
      ∙ ∙ ∙ Q.∙ ∙What was the outcome of your Title   VII
12∙                                            12∙one?
      ∙investigation, or did ­­ if you conducted    ∙ ∙ ∙ A.∙ ∙This is ­­ this was investigated. I
13∙   ∙ ∙ ∙ A.∙ ∙Well, this is ­­ was included 13∙  ∙believe
                                                in the  Title that he filed two different complaints,
14∙   ∙VII Civil Rights Act of 1964.           14∙ ∙two ­­ he filed one, and there may be an amended
15∙                                            15∙no∙or something with EEOC, is what I'm thinking.
      ∙ ∙ ∙ Q.∙ ∙So you concluded that there was
16∙   ∙discrimination?                         16∙ ∙ ∙ ∙ Q.∙ ∙So you said you investigated this
17∙   ∙ ∙ ∙ A.∙ ∙No.∙ None that I could see. 17∙ ∙complaint?
18∙                                            18∙ that
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ And so who sent Mr. White   ∙ ∙ ∙ A.∙ ∙I believe so.∙ I don't recall.∙ Like I
19∙   ∙letter?∙ How did Mr. White receive that 19∙
                                                letter?
                                                    ∙said, he's filed several things all together.∙ Bu
20∙                                            20∙that
      ∙ ∙ ∙ A.∙ ∙I don't know if this is the one    ∙believe
                                                        I gavethat I ­­ I believe this goes with this
21∙   ∙to him personally after talking to him.∙21∙
                                                 Again,
                                                    ∙letter
                                                          there
                                                             I sent, but there's also another letter th
22∙   ∙were two letters that I wrote in responding   to him.
                                               22∙ ∙sent   him concerning a complaint.∙ I don't remembe
23∙                                            23∙ ∙the
      ∙I remember one of them concerning the Title        details of it.∙ But in this one dated July 19
                                                     VII stuff
24∙   ∙alleging discrimination.∙ I met with him24∙  ∙is when
                                                 myself   and he talked about his suspension and traffi
25∙   ∙Chief Deputy Lawrence Bullock.∙ And at the
                                               25∙ conclusion
                                                    ∙stops and stuff like that.




                                                                                               YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 515 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 150..153
Peter White, 30(b)(6), 02/26/2021
                                       Page 150                                      Page 152
∙1∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, let's focus on Exhibit   20, the
                                               ∙1∙ ∙ago.
∙2∙   ∙­­ the September 12th, EEOC complaint. ∙2∙ ∙ ∙ ∙ Q.∙ ∙That's fair enough.
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙And so I just would like to know
                                               ∙3∙ what
                                                    ∙ ∙ ∙­­∙ ∙ ∙So the Use of Force Report ­­ but then
∙4∙   ∙what steps did you take when you received
                                               ∙4∙this
                                                    ∙so after you conducted ­­ or you ­­ you may or ma
∙5∙   ∙complaint?                              ∙5∙ ∙not have done anything in response to the EEOC
∙6∙   ∙ ∙ ∙ A.∙ ∙The Exhibit 20?               ∙6∙ ∙complaint.∙ Is ­­
∙7∙   ∙ ∙ ∙ Q.∙ ∙Yes, sir.                     ∙7∙ ∙ ∙ ∙ A.∙ ∙I'm sure I gave some kind of response.
∙8∙   ∙ ∙ ∙ A.∙ ∙This was ­­ I believe this was∙8∙
                                                 what
                                                    ∙ ∙was
                                                         ∙ Q.∙ ∙Would that have been a written response
∙9∙   ∙investigated by me.∙ And if it in fact was,
                                               ∙9∙ ∙then
                                                      ∙ ∙ he
                                                           A.∙ ∙Yes.
10∙   ∙was given ­­ no.∙ Actually this ­­ this 10∙  ∙ ∙ ∙I Q.∙ ∙­­ or would that have gone to Mr. White
                                                is what
11∙   ∙investigated right here.∙ This ­­ when he
                                               11∙went
                                                    ∙ ∙ to
                                                         ∙ A.∙ ∙Would that have gone to ­­ yes, at some
12∙   ∙EEOC, that complaint contained a lot of 12∙
                                                the ∙point.∙
                                                     stuff    I'm not sure if this is the one that I ha
13∙   ∙that's in this memo that I gave him.    13∙ ∙here or ­­ this is in response to your complaint
14∙                                            14∙ the
      ∙ ∙ ∙ Q.∙ ∙The memo ­­ the memo came before   ∙dated June 15th, 2018, received on June 26th,
15∙   ∙complaint?                              15∙ ∙whichever one that was.
16∙   ∙ ∙ ∙ A.∙ ∙Yes, it did.                  16∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So did ­­ were you ­­ were you
17∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So what did you do ­­ 17∙ ∙shocked to see Mr. White's EEOC complaint?
18∙   ∙ ∙ ∙ A.∙ ∙From the EEOC.                18∙ ∙ ∙ ∙ A.∙ ∙Well, I wouldn't say I was shocked, but
19∙   ∙ ∙ ∙ Q.∙ ∙Right.∙ Exactly.              19∙ ∙was surprised.
20∙   ∙ ∙ ∙ A.∙ ∙Yeah.                         20∙ ∙ ∙ ∙ Q.∙ ∙You were surprised?
21∙                                            21∙ ∙ ∙ the
      ∙ ∙ ∙ Q.∙ ∙So what did you do when you received    ∙ A.∙ ∙Yes.
22∙   ∙EEOC's complaint?                       22∙ ∙ ∙ ∙ Q.∙ ∙Why were you surprised?
23∙                                            23∙ I∙ did,
      ∙ ∙ ∙ A.∙ ∙I don't recall specifically what     ∙ ∙ A.∙
                                                            but ∙Because some of the stuff that he alleg
24∙   ∙I believe I conducted an investigation into   his included in this response that I gave him, and
                                               24∙ ∙is
25∙   ∙allegations.                            25∙ ∙didn't see where that was discrimination.

                                       Page 151                                      Page 153
∙1∙   ∙ ∙ ∙ Q.∙ ∙Did you interview witnesses? ∙1∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So did your relationship change
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ If this is the same one,∙2∙  ∙Mr. White
                                                 I believe   I after the filing ­­ he filed the EEOC
∙3∙                                            ∙3∙It∙complaint?
      ∙interviewed everybody that was involved.∙      was kind
∙4∙   ∙of drawn out, and he talked about the different
                                               ∙4∙ ∙ ∙ ∙ A.∙ ∙Well, no.∙ I never had any relationship
∙5∙   ∙supervisors that he was with during his ∙5∙  ∙otherand
                                                training    than same as with the rest of the members o
∙6∙   ∙different squads and shifts that he was ∙6∙
                                                on, ∙the
                                                     if this
                                                          sheriff's office deputies.
∙7∙   ∙is the same situation.                  ∙7∙ ∙ ∙ ∙ Q.∙ ∙Is he the only employee who has ever fi
∙8∙   ∙ ∙ ∙ Q.∙ ∙Did you solicit statements? ∙8∙ ∙an EEOC complaint?
∙9∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙9∙ ∙ ∙ ∙ A.∙ ∙Yes, to my knowledge.∙ Yes.
10∙   ∙ ∙ ∙ Q.∙ ∙Who did you ask to write a statement?
                                               10∙ ∙ ∙ ∙ Q.∙ ∙Under your tenure?
11∙   ∙ ∙ ∙ A.∙ ∙I believe ­­ again, if it's the
                                               11∙same
                                                    ∙ ∙ ∙ A.∙ ∙Yes.
12∙   ∙complaint, then I believe it to be that 12∙
                                                was ∙from
                                                      ∙ ∙ Q.∙ ∙Did any of your superiors or anyone con
13∙   ∙basically everybody that was involved in13∙
                                                 his∙you and ask about or inquire about the complaint?
14∙   ∙training.∙ If I remember correctly, Captain
                                               14∙ ∙Watkins,
                                                      ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Objection to form.
15∙   ∙Lieutenant Campbell, Sergeant Martin, Deputy
                                               15∙ ∙BYWayne,
                                                         MS. ROBINSON:
16∙   ∙pretty much every ­­ the ones that were 16∙  ∙ ∙ ∙ in
                                                involved   Q.∙ ∙Did anyone inquire about this complaint
17∙                                            17∙ ∙ ∙I ∙think
      ∙his training; again, if this is the situation       A.∙ ∙The EEOC complaint?
18∙   ∙it is.                                  18∙ ∙ ∙ ∙ Q.∙ ∙Yes.
19∙   ∙ ∙ ∙ Q.∙ ∙Would you say that you followed
                                               19∙the
                                                    ∙ ∙policy,
                                                         ∙ A.∙ ∙I believe the HR director may have inqu
20∙   ∙the policies that we discussed?         20∙ ∙about it.
21∙   ∙ ∙ ∙ A.∙ ∙Yes, as best I could.∙ But, again,
                                               21∙ ∙ this   ­­ ∙And who is the HR director?
                                                      ∙ ∙ Q.∙
22∙   ∙I don't remember all the details, and I 22∙
                                                don't
                                                    ∙ ∙ ∙ A.∙ ∙Argretta Johen.
23∙   ∙remember which complaint came in at what23∙  ∙ ∙because
                                                 time    ∙ Q.∙ ∙And she's the only one who inquired abo
24∙   ∙he ­­ there was several things filed by 24∙
                                                him ∙it?
                                                     right
25∙   ∙together, and that's been a little bit over
                                               25∙ ∙two
                                                      ∙ ∙years
                                                           A.∙ ∙When you say ­­ when you say "superior,




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 516 of 665
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 154..157
Peter White, 30(b)(6), 02/26/2021
                                       Page 154                                      Page 156
∙1∙   ∙really she's not ­­ you know, she doesn't
                                               ∙1∙supervise
                                                    ∙ ∙ ∙ ∙ ∙ ∙Michael, can you pull that up?
∙2∙   ∙me, but I know that she inquired about it.
                                               ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙MR. MCGURL:∙ (Complies.)
∙3∙   ∙ ∙ ∙ Q.∙ ∙Is she the only ­­ it doesn't ∙3∙
                                                even∙ have
                                                      ∙ ∙ ∙to∙ ∙THE WITNESS:∙ This is October 21st, 201
∙4∙   ∙be, you know, a superior.               ∙4∙ ∙ ∙ ∙ when it occurred or when it began.
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙Is she the only person who inquired
                                               ∙5∙ ∙BYabout
                                                        MS. ROBINSON:
∙6∙                                            ∙6∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So, Sheriff White, I want to ask
      ∙it?∙ So we're just speaking generally now.
∙7∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ I don't recall anybody ∙7∙  ∙asktoyou
                                                coming      me about some behaviors that took place at t
∙8∙   ∙and inquiring about the EEOC complaint, ∙8∙
                                                but....
                                                    ∙sheriff's office when you were there.∙ And I want
∙9∙                                            ∙9∙ ∙to ­­ do you recall any rumors that were made abo
      ∙ ∙ ∙ Q.∙ ∙Did Mr. White make any additional
10∙                                            10∙ ∙Mr. White or said ­­
      ∙complaints after the September 12th EEOC?
11∙   ∙ ∙ ∙ A.∙ ∙He made several complaints.∙ He
                                               11∙made
                                                    ∙ ∙ more
                                                        ∙ A.∙ ∙No, I do not.
12∙   ∙than one that I recall, but I don't recall
                                               12∙ the
                                                    ∙ ∙ ∙ Q.∙ ∙Do you ­­ do you recall an instance for
13∙   ∙sequence in which they were made.∙ Again,
                                               13∙it's  beencomments
                                                    ∙which    a       were made about Mr. White's sexual
14∙   ∙long time ago, near almost three years now.
                                               14∙ ∙orientation?
15∙   ∙ ∙ ∙ Q.∙ ∙After the September 12th EEOC 15∙  ∙ ∙ ∙ A.∙ ∙No, I do not.
                                                complaint,
16∙                                            16∙ ∙ ∙ ∙ Q.∙ ∙Do ­­ do you recall Mr. White complaini
      ∙did Mr. White make any additional complaint?
17∙   ∙ ∙ ∙ A.∙ ∙I don't know.                 17∙ ∙about the difference in treatment between the bla
18∙   ∙ ∙ ∙ Q.∙ ∙Do you recall when you terminated   ­­ the
                                               18∙ ∙deputies    and white deputies?
19∙   ∙date you terminated Mr. White?          19∙ ∙ ∙ ∙ A.∙ ∙Yes, at some point he alleged that.
20∙   ∙ ∙ ∙ A.∙ ∙I would have to look at whatever   ∙ ∙ ∙ Q.∙ ∙How did ­­ how do ­­ so you don't recal
                                               20∙ document
21∙   ∙it's documented on.                     21∙ ∙any statements about Mr. White's sexuality?
22∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's pull up his
                                               22∙ ∙ ∙ ∙ A.∙ ∙No, none that I heard.
23∙   ∙ ∙ ∙ termination.                       23∙ ∙ ∙ ∙ Q.∙ ∙What about comments that others may hav
24∙   ∙ ∙ ∙ ∙ ∙ ∙MR. MCGURL:∙ (Complies.)      24∙ ∙made?
25∙                                            25∙ ∙ ∙about
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ We pull ­­ we talked    ∙ A.∙ ∙He at some point made some allegations

                                       Page 155                                      Page 157
∙1∙   ∙ ∙ ∙ that document earlier, and I'm looking
                                               ∙1∙ ∙that
                                                     for it.
                                                           typeI of stuff may have happened, but I didn'
∙2∙   ∙ ∙ ∙ thought we marked it.∙ I think it was
                                               ∙2∙ Exhibit
                                                    ∙and if 10.
                                                             I remember correctly, this was after ­­ it
∙3∙   ∙BY MS. ROBINSON:                        ∙3∙ ∙surfaced long after he said that it happened.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Can you read in the record the∙4∙
                                                 date
                                                    ∙ ∙of∙ Q.∙ ∙What do you mean that it surfaced?
∙5∙   ∙termination?                            ∙5∙ ∙ ∙ ∙ A.∙ ∙It did not come to my attention when he
∙6∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ Date of separation, October   24, 2018.that that occurred.∙ It was later.
                                               ∙6∙ ∙alleged
∙7∙   ∙ ∙ ∙ Q.∙ ∙Do you recall how close that was
                                               ∙7∙ to
                                                    ∙ ∙the  ­­ ∙How did it come to your attention?
                                                         ∙ Q.∙
∙8∙                                            ∙8∙ ∙use
      ∙in time to the investigation of Mr. White's    ∙ ∙ofA.∙ ∙I believe it came in his complaint.
∙9∙   ∙force ­­ alleged use of force?          ∙9∙ ∙ ∙ ∙ Q.∙ ∙Did anyone investigate these allegation
10∙                                            10∙ ∙ ∙ ∙ A.∙ ∙This may be the one I investigated.∙ I'
      ∙ ∙ ∙ A.∙ ∙No, I didn't calculate the time.
11∙   ∙ ∙ ∙ Q.∙ ∙Let's ­­ let's do that now. 11∙ ∙not sure.
12∙   ∙ ∙ ∙ ∙ ∙ ∙Can you turn to the ­­ the Use12∙
                                                 of ∙Force
                                                      ∙ ∙ Q.∙ ∙And we're specifically talking about
13∙   ∙exhibit?                                13∙ ∙statements about his sexual orientation?
14∙   ∙ ∙ ∙ ∙ ∙ ∙COURT REPORTER:∙ Turn to what?14∙ ∙ ∙ ∙ A.∙ ∙Yeah, and these came out ­­ a lot of th
15∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ The Use of Force
                                               15∙Report,
                                                    ∙stuff came out in his EEOC complaint, if I rememb
16∙   ∙ ∙ ∙ investigation report.              16∙ ∙correctly.
17∙   ∙BY MS. ROBINSON:                        17∙ ∙ ∙ ∙ Q.∙ ∙Anyone admit to making those statements
18∙                                            18∙date
      ∙ ∙ ∙ Q.∙ ∙Can you read for the record the    ∙ ∙ on
                                                         ∙ A.∙ ∙No.
19∙   ∙that document?                          19∙ ∙ ∙ ∙ Q.∙ ∙Did anyone say they heard those stateme
20∙   ∙ ∙ ∙ A.∙ ∙The ­­                        20∙ ∙being made?
21∙                                            21∙talking
      ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ What document are we    ∙ ∙ ∙ A.∙ ∙Excuse me.∙ I didn't hear you.
22∙   ∙ ∙ ∙ about?                             22∙ ∙ ∙ ∙ Q.∙ ∙Did anyone say that they heard those
23∙                                            23∙Report.
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ The Use of Force    ∙statements being made?
24∙                                            24∙ ∙ ∙ ∙ A.∙ ∙No.∙ I believe Mr. White alleged that i
      ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Do you mean the investigation?
25∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Well, investigation.
                                               25∙ ∙some of his complaint.




                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 517 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                    Pages 158..161
Peter White, 30(b)(6), 02/26/2021
                                          Page 158                                                   Page 160
∙1∙                                            ∙1∙ ∙STATE OF NORTH CAROLINA
      ∙ ∙ ∙ Q.∙ ∙Did you investigate those statements?
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes, I believe so.            ∙ ∙ ∙COUNTY OF CATAWBA
                                               ∙2
∙3∙   ∙ ∙ ∙ Q.∙ ∙What did you do?
                                               ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ REPORTER'S CERTIFICATE
∙4∙   ∙ ∙ ∙ A.∙ ∙In this one, this ­­ I spoke to some of the
                                               ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙I, Dodie F. George, a Notary Public, do
∙5∙   ∙people that he said was involved, and then I believe
                                               ∙5∙ ∙hereby certify that there came before me on
∙6∙   ∙maybe a lieutenant, captain or somebody spoke to
                                               ∙6∙ ∙Friday, February 26, 2021, the person
∙7∙   ∙somebody or something to that.∙ Again, this    stuff
                                               ∙7∙ ∙hereinbefore named who was by me duly sworn to
∙8∙   ∙kind of runs together.∙ So it ­­ I would∙8∙have   to look
                                                    ∙testify to the truth and nothing but the truth
∙9∙   ∙at my documents to refresh my memory. ∙9∙ ∙of his or her knowledge concerning the matters in
10∙   ∙ ∙ ∙ Q.∙ ∙Are there ­­ were there any openly    gay
                                               10∙ ∙controversy  in this cause; that the witness was
11∙   ∙deputies?                               11∙ ∙thereupon examined under oath, the examination
12∙   ∙ ∙ ∙ A.∙ ∙No, not to my knowledge.      12∙ ∙reduced to typewriting under my direction, and the
13∙   ∙ ∙ ∙ Q.∙ ∙And when you say not to your knowledge,     are
                                               13∙ ∙deposition  is a true record of the testimony given
14∙                                            14∙ ∙by
      ∙we speaking about the entire ­­ your entire      the witness.
                                                      tenure   ­­
15∙   ∙ ∙ ∙ A.∙ ∙Yes, I ­­ I am.               15∙ ∙ ∙ ∙ ∙ ∙ ∙I further certify that I am neither
                                               16∙ ∙attorney or counsel for, nor related to, or employed
16∙   ∙ ∙ ∙ Q.∙ ∙­­ as sheriff?
                                               17∙ ∙by any attorney or counsel employed by the parties
17∙   ∙ ∙ ∙ A.∙ ∙Yes.
                                               18∙ ∙hereto or financially interested in the action.
18∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Can I ­­ let's take a
                                               19∙ ∙ ∙ ∙ ∙ ∙ ∙IN WITNESS WHEREOF, I have hereto set my
19∙   ∙ ∙ ∙ five­minute break.∙ I think I'm almost done.
                                               20∙ ∙hand this 9th day of March, 2021.
20∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.              21
21∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙(BREAK TAKEN)       22
22∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ At this point, 23
                                                Sheriff
23∙   ∙ ∙ ∙ White, I just want to thank you for24∙your
                                                    ∙ ∙ ∙time.
                                                          ∙ ∙ ∙ ∙ ∙ ___________________________________
24∙   ∙ ∙ ∙ Thank you for sitting through this ∙long
                                                  ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Dodie F. George, Notary Public
25∙   ∙ ∙ ∙ deposition.∙ I don't have any further
                                               25∙ ∙questions
                                                      ∙ ∙ ∙ ∙ ∙ ∙ ∙ Notary Public Number 201025200033

                                          Page 159                                                   Page 161
∙1∙   ∙for you.                                ∙1∙       ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙Errata Sheet
∙2∙   ∙ ∙ ∙ THE WITNESS:∙ Okay.                ∙2∙       ∙NAME OF CASE:∙ ∙ ∙ ∙5:19­ JUSTIN J. WHITE vs PETER WHITE
∙3∙   ∙ ∙ ∙ MR. GEIS:∙ Thank you.              ∙3∙       ∙DATE OF DEPOSITION: 02/26/2021
∙4∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙(SIGNATURE RESERVED)        ∙4∙       ∙NAME OF WITNESS:∙ ∙ Peter White, 30(b)(6)
∙5∙   ∙ ∙ ∙ (DEPOSITION CONCLUDED AT 6:41 P.M.)∙5∙       ∙Reason Codes:∙ 1. To clarify the record.
∙6                                                   ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ 2. To conform to the facts.
∙7                                                   ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ 3. To correct transcription errors.
∙8                                                   ∙8∙ ∙Page _____ Line ______ Reason ______
∙9                                                   ∙9∙ ∙From _______________________ to _______________________
10                                                   10∙ ∙Page _____ Line ______ Reason ______
11                                                   11∙ ∙From _______________________ to _______________________
12                                                   12∙ ∙Page _____ Line ______ Reason ______
13                                                   13∙ ∙From _______________________ to _______________________
14                                                   14∙ ∙Page _____ Line ______ Reason ______
15                                                   15∙ ∙From _______________________ to _______________________
16                                                   16∙ ∙Page _____ Line ______ Reason ______
17                                                   17∙ ∙From _______________________ to _______________________
18                                                   18∙ ∙Page _____ Line ______ Reason ______
19                                                   19∙ ∙From _______________________ to _______________________
20                                                   20∙ ∙Page _____ Line ______ Reason ______
21                                                   21∙ ∙From _______________________ to _______________________
22                                                   22∙ ∙Page _____ Line ______ Reason ______
23                                                   23∙ ∙From _______________________ to _______________________
24                                                   24∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙_________________________
25                                                   25∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙PETER WHITE, 30(B)(6)




                                                                                                                YVer1f




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 518 of 665
WHITE vs VANCE COUNTY, NC, et al.                                    Pages 162
Peter White, 30(b)(6), 02/26/2021
                                             Page 162
∙1∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙WITNESS CERTIFICATION
∙2
∙3∙ ∙ ∙ ∙ ∙ ∙ ∙I hereby certify that I have read the
∙4∙ ∙foregoing transcript of my deposition testimony,
∙5∙ ∙and that my answers to the questions propounded,
∙6∙ ∙with the attached corrections or changes, if
∙7∙ ∙any, are true and correct.
∙8
∙9
10
11
12
13∙ ∙____________∙ ∙ ∙ ∙ ∙__________________________
∙ ∙ ∙DATE∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙PETER WHITE, 30(B)(6)
14
15
16
17∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ __________________________
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ PRINT NAME
18
19
20∙ ∙JOB 408577
21∙ ∙5:19­ JUSTIN J. WHITE vs PETER WHITE
22
23
24
25




                                                                                 YVer1f




     Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 519 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             ∙163
Peter White, 30(b)(6), 02/26/2021                                Index: $1,500..6P
                     10 56:21 57:17 58:4   1977 7:11,24          23 146:7,8
      Exhibits        155:2
                                           1981 8:18             24 155:6
                     100 78:19
 Exhibit 12 3:10                           1985 9:1,14           25 129:6
  71:13,14           11 59:18,19
                                           1990 9:17             26th 138:6 152:14
 Exhibit 13 3:11     12 50:4 61:2 71:13,
                                           1992 12:9             27553 6:12
  79:5,6              14
                                           1998 11:10
 Exhibit 14 3:12     12­hour 41:21                                          3
  89:11,12                                 19th 149:23
                     12­month 99:4
 Exhibit 15 3:13                           1:30 67:2             3 85:17
                     12­year 51:10
  101:17,18                                1st 133:25            30(b)(6) 4:2
                     12/5/55 6:8
 Exhibit 16 3:14                                                 34 129:2
  106:11             12:30 66:18                      2
 Exhibit 17 3:15     12th 136:18 150:2                                      4
  112:9,11            154:10,15            2 116:13

 Exhibit 18 3:16     13 13:6 79:5,6        20 10:19,20 98:11     4 86:25 130:14,15,
  133:20,21                                 136:13,14 148:21      20,24
                     14 89:11,12
                                            150:1,6
 Exhibit 19 3:17                                                 40 19:11
                     15 71:25 80:1 89:9
  135:25                                   2005 16:7,9
                      101:17,18                                  40­something­thick
 Exhibit 20 3:18                           2006 16:8,15 18:4,5    72:20
                     153A­98 147:9
  136:13,14 148:21                          20:9
  150:1,6            15th 101:9 113:11
                                           2007 71:22                       5
                      137:4 152:14
 Exhibit 21 3:19                           2008 71:22
  137:10,11          16 91:11,12,13                              5 78:3,6 88:1
                      98:24 106:11         2009 71:25 80:1
 Exhibit 22 3:20                                                 50 98:12
                                            101:9 113:11
  143:7,9,10,11      168A­3 114:12
                                                                 50B 78:9,16
                                           2015 133:18
 Exhibit 23 3:21     16th 143:16
                                                                 5th 134:16,20
  146:6,7,8                                2017 138:19
                     17 91:12 98:25
                      112:9,10,11 130:8    2018 133:25
                                                                            6
          $                                 134:13,17,20
                     18 112:9 133:20,21
                                            136:18 137:4
                      135:23 142:23                              6 73:20 134:13
 $1,500 134:18                              138:25 142:23
                      143:14 145:2                               60 6:10
                                            143:14,16 144:22
 $34,764 134:19      19 135:23,25           145:1,2 146:11       6:41 159:5
                      146:11                152:14 155:6 156:3
          1                                                      6A 41:23,24
                     1964 137:7,19         21 137:10,11
                      147:14                                     6P 41:24
 1 56:20 57:8 73:1                         21st 156:3
  81:1               1976 7:10
                                           22 143:7,10,11




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 520 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               ∙164
Peter White, 30(b)(6), 02/26/2021                                    Index: 7..again
                        23 111:7 114:22,25    137:18 147:14         37:13
           7            115:2,7,15 123:19
                                             acting 26:6           administrative
                        125:18 127:22,24
                                                                    24:10,19 26:18
 7 74:10,20 78:3,5      129:4,7,15 130:17    action 56:25 58:17
                                                                    27:4,14,19 28:9
                        131:22 132:17,20      101:21 102:12
 7/15/2009 71:7 77:7                                                29:13,22 30:1,4
                        135:1 141:12          114:5,14 115:23
  107:9                                                             32:3 95:22 131:6
                        144:10 146:23         116:2 120:22 121:1
 7:00 127:25 128:2      149:24 151:4          123:22 125:6,8       administrator
  129:7                 153:13,16,20,23       126:12 130:4          27:10
                        154:2,5,8,25         actions 48:5 61:25    admit 157:17
           8            155:22 156:7,9,13,
                        17,21,23 157:12,13   activities 27:21      Adverse 101:21
                        158:14                65:17
 85 9:15                                                           advising 5:2
                       above 134:21          activity 26:9
                                                                   affair's 99:8
           9           above­mentioned       Acts 137:7
                                                                   affairs 97:15 99:7,
                        92:9                 actual 40:17 72:23     12,15
 9/12/2018 149:9
                       accepted 107:17,       84:12 123:15
                                                                   affected 88:21 92:8
                        21 108:3,9           actually 10:5 12:7
           A                                                       afford 72:20 84:13
                       accepting 107:15,      15:6 51:7 61:25
                                                                    88:11
                        24 109:14             63:16 150:10
 A.1 69:24 70:18
                                                                   afforded 88:5,6,16
  71:4                 access 72:13          added 20:14,15
                                                                   African­american
 A.1. 71:13            accompanying          addition 15:11
                                                                    21:8
                        91:25 93:2 97:6       91:24
 A.2 69:24
                                                                   after 9:19 11:12
 ability 13:18         accordance 94:20      additional 97:9
                                                                    12:18 14:15 17:21
                        95:8                  154:9,16
                                                                    21:7 31:5,18,24
 able 11:22 21:11,12
  40:23 89:5,6         according 144:23      address 4:25 6:9       33:7 34:17 35:16
                        145:3                 78:9                  37:17 40:25 42:2
 about 4:15 5:2 8:7,                                                44:2 45:6 55:3 56:3
  15 9:7 11:9 15:5     accusation 144:13,    addressed 94:16
                                                                    58:25 59:5,21
  16:16 18:18,22        15                    95:15 133:14
                                                                    61:25 62:1 71:23,
  19:11,17 22:20                              145:15 148:11
                       accusations 110:3,                           24 74:1 111:19
  23:25 34:9 37:20,     4 143:4,24           addresses 117:8        132:6 138:18 139:9
  21 43:19 45:11,18                                                 144:2 147:21 148:7
                       accused 131:7         addressing 136:22,
  46:19 50:14 51:13                                                 152:4 153:2
                                              25
  54:9 55:23 62:8,14   acknowledging                                154:10,15 157:2,3
  63:2 64:5 66:9,10     46:15                adjoining 38:8
  67:7 68:19 69:1                                                  afterwards 46:14
                       acquainted 112:17     adjust 117:4
  71:21 72:24 74:18                                                again 18:4 25:5
  86:13,15 92:2        across 15:9,12        adjustment 134:19      37:5,8 38:20 44:8
  96:25 99:23 105:2,    122:8                administered 88:20     45:4 49:15 54:25
  6,7,13,16 108:11                                                  55:15 67:23 69:7
                       act 75:15 136:24      administration
  109:22 110:5,8,20,                                                99:16 103:22




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 521 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               ∙165
Peter White, 30(b)(6), 02/26/2021                                Index: against..and
  104:23,24 108:13      157:9                among 57:18,22,24      20 9:7,13,20,21
  116:25 118:23                               73:5                  10:10,13,24 11:1,3,
                       alleged 104:9
  121:13,20 124:21                                                  4,7,10,13,15,16,19,
                        117:15 131:9 144:3   amount 25:21
  137:23 141:7,25                                                   22,23,25 12:1,7,14,
                        146:21 152:23         88:14
  143:2 147:21                                                      15,18,22,24,25
                        155:9 156:19
  148:10 149:4                               an 12:16 18:21         13:4,5,18,19,25
                        157:6,24
  151:11,17,21                                20:20 24:25 25:23     14:8,14,16,17,19
  154:13 158:7         allegedly 121:18       28:1 30:3,22 33:13    15:7,10,14,16,19,
                        126:8                 37:17,23 38:8,14      20,22,25 16:1,3,10,
 against 17:12,24
                                              39:1,16 42:13         12,19,22 17:4,9,20,
  84:23 106:22 121:1   alleging 147:24
                                              45:24 46:6,24 47:7,   23 18:4,15,18,23
 age 114:11,16         allocation 84:12       9,10,12,14,15,20,     19:6,14,17,25 20:8
                       allowed 17:23          23,24 48:2,6,7,8      21:7,19 22:18,22
 agents 84:5,8
                        114:23,25 115:3       49:10,13,19,20        23:4,10,14,17 24:9,
 aggravating 12:15                            50:2,3,7,14,16        11 25:4,11,12,17,
                       almost 124:6           51:6,7,16 52:24       18,21,22,25 26:3,5,
 ago 141:19 152:1
                        154:14 158:19         55:25 58:5,22,23      7,12,16,24 27:14,
  154:14
                       alone 65:18            60:1,10,15 64:10      18 28:11 29:7,13,
 agony 16:23                                  65:6,20 66:24         19,23 30:3,7,16,25
                       along 16:23 35:7       67:14,18,21 68:15
 agree 46:12 73:11,                                                 31:5,7 32:4,5,9,17,
                        46:16 55:24 65:15     69:16 72:12 77:23
  12 74:6 105:23                                                    20 33:18,20,23,24
                        80:11 93:1            81:11 82:13,15        34:1,4,8,11,12,16,
 agreeing 4:10                                84:13 86:1,2 90:17,
                       already 52:2,6                               17,19,20,22,23
 ahead 23:4 50:19       143:7                 21,23 91:9 92:2       35:13,14,18 37:7,
                                              95:13 99:15           22 38:3,21 39:11,
 aid 88:20             also 10:3 15:10,11
                                              103:22,23 104:4,      12,19 41:5,9,18,24
                        17:4 26:5 33:24
 all 5:6,20 16:23                             17,23 105:4,18        42:4,12,14 43:2
                        42:12 43:2 58:23
  17:9 18:18,25                               106:17 109:24         44:2,4,5,17,18
                        59:5 82:23 83:5
  19:25 34:13,18,19                           113:21 114:4,15       45:2,6,8,22,23
                        89:1,10 90:5 92:21
  35:17 48:3 50:6                             115:13,20 116:1       46:2,9,14,17 47:3,
                        93:15 94:3 101:23
  55:1 62:21,22 65:6                          117:1,16,18 118:3     18 48:14,25 49:2,
                        120:4 146:25
  81:4 82:22,24                               119:2,9,22 120:2      15,19 50:5,11,12,
                        149:21
  84:10 96:1 97:5                             121:25 122:14         14,16 51:7,18,19
  98:23 102:4,18       Although 78:9          123:4,8,13 125:14,    52:2,25 53:14,15,
  104:23 106:5                                16,19 126:12,17       25 54:1,3,4 55:3,23
                       always 6:13 38:15
  113:20 114:4                                129:6,15,17 131:19    56:4,9,10,14 57:20
                        73:7
  115:17 118:15                               135:13 144:15         58:15,18,21,23
  123:19 124:6         Alzheimer's 26:14      149:14 150:24         59:5,7,14 61:2,24,
  128:24 129:9 131:8   am 5:22 6:3 52:6       153:8 156:12          25 62:23,24 63:3,8,
  135:13 141:9 142:2    118:9 130:10                                15,20 64:22 65:5,6,
                                             analyzed 97:6
  149:19 151:22         134:24 158:15                               13,24 67:13,15,20
                                             and 4:10,11,14,16,     68:18,25 69:1,14,
 allegations 47:11     amended 149:14         19,20,23 5:3,11,13,   24 70:4,15,20
  53:4 104:9 136:20
                       Amendments 73:6        20 6:4,9,16,25        71:12 72:6,15,23
  141:12 148:12
                                              7:10,16,17 8:8,14,    73:3,6,8,9 74:5,6,
  150:25 156:25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 522 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙166
Peter White, 30(b)(6), 02/26/2021                              Index: animals..arrests
  22,25 75:3 76:12,      13                    anyone 14:25           148:15
  15,20 77:5,19,22                              132:16,19 153:12,
                        animals 84:15                                appraisals 43:8
  78:21,25 79:18,24                             16 157:9,17,19,22
  81:13,16 82:11,22     annual 43:15,18                              appreciate 4:12
                                               anything 21:22
  83:7,12 84:1,8,12      65:6 134:19
                                                55:5 103:5 118:6     appreciated 64:23
  85:4,22 87:11,20      another 10:24 14:1,     119:11 140:14        approach 83:12
  88:11,13,14,19,25      6 21:8 27:12 29:10     152:5
  89:10 90:12,13         36:25 52:7,10 56:9                          approached 138:18
  91:1,8,19,25 92:1,                           anywhere 118:2
                         57:11 65:21 81:12                           appropriate 42:14
  3,5,8,21 93:1,14                              122:23
                         86:18 120:3 124:14                           88:23 94:18 114:5
  94:3,19,22 95:4,8,     148:11 149:21         ap­ 38:3
  22 97:5,6,9,24 99:8                                                are 5:19,23 7:15
  101:21 102:1,2,4,5,   answer 4:10 5:3        apology 115:20         16:22 19:25 21:3,7
  12 103:4,6 104:3,4,    37:5 50:22 52:2,5,9    116:1                 25:19 37:23 41:2
  6,24 105:11 106:5,     64:2 147:5                                   48:1 49:15 50:20
                                               apparent 99:10
  22,23 107:7,15,21     answered 32:15,19                             52:4 53:24 57:7
  108:3,8,9,16,18,19,                          apparently 144:2
                         51:18 52:3,7                                 59:18,25 60:2,3,6,
  25 109:11,22           104:25                Appeal 101:22          14 62:8 64:4 66:9,
  110:1,17 111:5,10,                                                  10,15 70:20 72:1
                        answers 31:5           appeared 95:13,16
  11,24 112:21,24                                                     74:18 78:11,13
  113:3,5,22 114:3,4,   anticipate 69:3        applicable 93:3        80:20 82:13,23,24
  6 117:4,5,23 118:4                                                  83:2,4,5,21 98:23
                        anticipated 69:7       applicant 31:4
  119:10 121:19                                                       99:11,14 112:13
                                                32:10,15 33:11,13
  122:8 123:21          any 5:4,25 13:12,15                           113:20 119:6,19
                                                34:2 36:21 37:18
  124:17,25 125:3,20     17:2 19:15 20:3                              123:6 125:14
                                                38:4,14 39:1
  128:4,10,12,13         27:5 30:12,16                                126:10 128:20
  129:2,6,20 130:2       42:20,22,23 58:24     applicants 30:7,9,     129:10 131:1 132:8
  132:4,7 133:15,17      61:17 65:2,17 67:8     25                    135:10 136:22
  135:1,15,23            69:14 70:9 73:9       application 24:3,5     155:21 158:10,13
  136:12,16,19,20        84:14 86:4 88:17       30:3 84:12           areas 39:3 45:22
  137:2,8,9 138:15,      89:22,24 90:1,7
  17,20 139:3,6,9,10,    91:25 96:7,8,10,11    applications 24:7     aren't 5:24 111:2
  11,14,20 141:2,11,     97:9 102:7,15         applies 92:1           145:3
  14 142:3,21            109:2 115:23
                                               apply 24:2,4 78:15,   Argretta 134:22
  143:17,19 144:21,      116:19 117:14
                                                20,22,23 109:25       153:22
  25 145:4,11,16         118:7,9,18 119:7,8,
  146:4,12,22,23,25      10,21,24 122:4        applying 33:20        arm 62:7 73:9
  147:18,24,25           123:2,9 134:20                              around 9:15 12:9
                                               appoint 97:11
  148:7,10,16,20,25      136:25 141:17                                40:23
  149:10,14,24,25        148:8 153:4,12        appointed 95:18
  150:3,9 151:4,5,6,     154:9,16 156:9,21                           arrest 78:16 81:13
                                               appraisal 43:14
  22,25 152:24           158:10,25                                   arrested 23:17
                                                45:5,9,13,16,17
  153:13,21,23 154:8
                        anybody 154:7           46:15 105:19,20      arrests 26:9
  155:1 156:8,18
                                                106:3 136:23
  157:2,12,14 158:5,    anymore 144:9




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 523 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙167
Peter White, 30(b)(6), 02/26/2021                            Index: arrival..basically
 arrival 48:17          asking 49:10 105:6      106:9 107:1,7
                         129:17,24 139:6        117:6 120:6,8,11,             B
 article 73:1,20
                                                14,22 125:9 127:24
  74:10,20 78:3,6       ASP 82:21
                                                131:8 132:6 134:21   B­6 75:21
  81:1 102:3
                        aspects 98:18           137:2 138:15         B­U­L­L­O­C­K
 as 4:3,13,17,23                                144:14,15 145:5,6
                        ass 144:8 146:24                              6:11
  10:24 11:22 12:13                             147:25 148:4,14,17
  14:9,18 15:9,13,17    assault 90:18,21,       149:7 151:23         B.6. 76:14 79:5
  17:10,24 23:6 24:4,    23,24 91:22            152:11 154:20        B.7 100:4,6
  16,17 26:6,15,22      assaulting 90:8         156:7,19,25 158:9,
  28:18 31:8 32:9                               22 159:5             B.7. 100:6
  33:19,21 34:10        assess 87:5,19
                                               ate 63:2              B.9 79:16
  35:21 37:13 38:25     assign 99:6
  39:7,12 40:21 41:3                           atmosphere 7:21       B.9. 79:8,9
  48:24 50:5 52:15,     assigned 9:2,21
                                               attached 94:22        ba­ 128:1
  19 57:8 59:2 60:13     12:24 14:16 34:5
  62:20 65:16 68:20,     36:7 41:2,6 42:2,9,   attend 22:6           back 7:8 11:22
                         17 67:14                                     12:12,17 16:11
  24 69:8,12 72:3                              attended 7:13          21:23 25:7 29:22
  74:5 75:15 77:21      assist 13:12
                                               attention 25:15        32:20,24 35:23
  78:14 80:19 84:16
                        assistance 88:2,5,      72:22 73:20 74:10     37:14 40:8 54:8
  87:20 88:10,17,23
                         6,11,16                77:22 78:2,3 115:8    75:19 104:5 112:7
  90:12,17 92:1,18
                                                118:10 157:5,7        128:13 129:11
  95:15,22 96:13,16     assisted 29:24
                                                                      143:19 144:23
  97:14,23 101:17                              August 8:18 138:25
                        associate's 7:14
  102:22 103:1,2                                                     background 22:14,
  104:10 105:18,20      assume 18:19           authority 81:2         15,16,17 34:18
  108:1 114:2,12        assure 102:4           authorized 87:4       badge 124:2,5
  116:9 118:25 123:1
                        at 5:6 8:9 10:8,11,    auto 14:22 15:9       bailiffs 26:6 63:17
  125:7 128:4 130:8
  134:11 135:23          16 11:10 12:5         automatically 66:1,
                         14:25 15:5,21                               balancing 81:4
  137:9 139:7 142:12                            3
  143:7,9 146:6,17       17:14 22:6,7,8,13                           barbecue 64:21
                         23:2 24:1 25:3 26:4   automobiles 14:22
  148:15,20 151:21                                                   based 32:15,16
  153:5 158:16           27:20,23 28:12        avail 139:1            38:19 52:18
                         30:19 35:5,20 36:5
 ask 31:19 72:23                               available 82:10        114:10,15 120:17
                         38:3 40:12 43:4
  96:6 108:15,16,18,                            83:11                 128:1
                         44:11,18 45:2,3
  19 112:15 128:16       46:10,12 53:15        average 23:18         basic 22:7 83:5
  151:10 153:13          54:1 60:9 62:12,20     30:10
  156:6,7                                                            basically 7:18 9:6
                         63:4,7,8,15 65:5,13                          10:15 11:2,4 13:5,
                                               aviation 15:14
 asked 17:20 46:15       67:2 69:21,22                                13 14:20,23 15:23
  49:2 51:18 53:13       76:16 81:1 82:11      aware 72:3 118:9
                                                                      16:18,25 17:2
  100:22 101:2           85:13,14 94:10         145:9
                                                                      18:11 19:4,24
  103:12,24 123:6        96:18,19 97:6                                23:18 24:16 25:14,
  138:17 139:8           98:17 103:11,25                              17 26:1,8,16 27:16




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 524 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙168
Peter White, 30(b)(6), 02/26/2021                                     Index: basis..both
  33:17 35:18 36:6       114:18 115:13,16,      112:15 132:10           151:2,11,12 153:19
  40:20 42:14 48:24      20,23,24 116:6,18,     150:14                  157:8,24 158:2,5
  58:18 74:4,13          23 117:6,18,21,23,
                                               began 7:10 42:4         belong 127:9
  84:19 86:18 87:19      25 118:1,25 120:1,
                                                156:4
  103:5,22 121:7         4 122:22 123:11                               below 92:9
  124:6 146:16           125:1,10,12 134:19    begged 138:16
                                                                       best 12:16 28:14
  151:13                 135:21 137:3           139:1
                                                                        87:7,21,22 110:4
                         138:5,14 143:21       begin 16:19 34:19        151:21
 basis 14:22 34:1
                         145:4 146:14 148:2     103:13
  72:12                                                                between 38:9 78:21
                         149:14 151:12
 bathroom 128:19         154:4 157:10          beginning 103:16         115:17 124:16
                                                                        140:14 156:17
 baton 82:21            became 40:14,17        begins 109:6
                         43:12 44:23 145:9                             beyond 128:2
 batons 82:4,7,9,23                            behalf 4:11 50:11,
                        because 12:2 15:23      13                     bi­monthly 97:7
 be 4:22 5:8 9:10
  12:14,16 18:13,20      17:8 29:9 30:11       behave 33:23            birth 6:7
  19:12 21:19 22:14      34:8 39:10 40:13
                         44:11 48:12 49:12     behavior 53:23          birthday 103:4
  23:15 24:12 25:12,                            99:9 116:12 121:8
  20,23 26:20,21,22,     50:13 51:24 61:2                              bit 11:17 12:15 13:1
                         85:11 105:23           122:9
  23 29:13,14 31:3                                                      20:6 22:20 43:19
  32:2,9 33:15 34:5,     116:12 119:6,7        behaviors 118:21         105:2 151:25
  21 37:8 38:4 39:20     120:16 132:20          156:7
                                                                       black 48:12 156:17
  42:16,17 43:25         139:6 141:19 142:2
                                               being 17:2 20:18
  45:23 46:14 47:11,     151:23 152:23                                 BLET 19:2 21:25
                                                23:16,18 72:19
  15 50:9 53:8,11,13,                                                   35:21 36:3 83:7
                        become 83:14            93:12 120:3 123:18
  17,18,19,20 54:5                                                      133:17
                        been 4:3 5:13 16:8,     157:20,23
  55:1 57:9 58:7                                                       Bloods 21:4,7
                         19 23:16 25:5,22      believe 7:11 8:15,
  67:12,14,21,24
                         29:3 31:7 36:12,14,    19 9:1 10:19,20        Blue 14:2
  70:15 74:4 76:11
                         19 39:2 45:4 46:16     11:9 16:7 17:21
  79:22 82:11,19                                                       board 17:23 93:3,8,
                         48:9 71:24 77:8,9      18:4 19:13,17
  84:8,16,19 85:8,11                                                    18 94:4,9,11,23
                         80:2 81:22 82:3        20:12 25:2 27:8,10,
  86:9,10,11,12,17                                                      95:4,18,20,24 96:2,
                         84:20,24 85:13,14      13 28:6 30:25
  87:13,22,25 88:5,7,                                                   4,23 97:1,3,7,8,11
                         101:10,12,14           37:12 40:16 41:5,
  16 89:6 90:3,5,25                                                     98:18 99:5,7
                         117:15 123:5           23 43:16 51:19
  91:9 93:5,6 94:2,5,
                         141:19 142:3           55:8 59:7,23 71:10     bodily 85:21,23
  8,9,16,17,21,23
                         144:6,14 148:6         75:13 80:7,10,17        86:4
  95:2,14,16 97:6
                         151:25 152:8           90:12 93:15 107:11     body 15:9 89:22
  98:19 99:20 102:5,
                         154:13                 113:13 123:1,3
  7,11,15,17,18,20                                                     bond 65:10,12
  103:1,4,7,10,11,12,   before 4:24 5:14,17     127:5,11 132:15
  20,24 108:1,3,4,9,     18:8 30:19 31:7        138:5 140:16           bonded 65:25
  12,21 109:4,13,23      33:2 38:14 40:13       141:4,8,20,21
                                                                       born 12:6
  110:16,17,19,25        44:13 46:17 61:25      142:1,8,13 145:14,
  111:5,7,16,17,18,      71:22 76:6 81:18,      15 148:13 149:2,       both 121:23 139:12
  19,20,21,25 112:4      23 95:5 108:10         13,18,20 150:8,24




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 525 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙169
Peter White, 30(b)(6), 02/26/2021                                    Index: bottom..can
 bottom 76:16,17       Bullock 4:13 6:10       39:24 43:25 45:6,       30:21 31:1 32:20,
  107:1 149:7           67:24 68:4,6,17        15,21 46:6 50:25        24 41:3 45:5 46:13
                        97:21 98:1 99:17       52:12 53:9 55:21        57:12 88:22 134:21
 boxes 45:19
                        127:10 131:21          56:11,22 58:10
                                                                      called 14:17 15:6,
 branch 7:1             132:17,23 138:20       59:20 60:22 64:1
                                                                       11,13 20:15 21:8
 break 50:10,18         139:4,8 147:25         67:4,22,24 68:11
                                                                       50:10 56:25 58:17
  51:2,4 55:18,20                              70:1,17 71:15 76:1,
                       Bullock's 130:19                                104:24
  66:11,13 67:3                                6 77:14 79:7 81:2
                       burglary 138:21         83:4 84:8,16 85:8,9    calling 88:22
  99:22,25 127:12,18
  128:8,10,19,21,23,   businesses 25:15        86:6 88:20 89:13       calls 78:13,14
  25 129:1 158:19,21    43:1                   90:10 91:5,16           109:22 138:21
                                               92:12 94:11,20,24
 break­ins 25:16       but 9:2 10:20 12:7,     95:2,9 96:4 97:1,3,    came 7:8 16:11
                        8,9 13:19 19:12        7 98:3,16 100:1,8,      18:16 23:1 36:6
 breaking 25:21
                        20:6,11 21:12,21       20 101:19 106:13        44:17 48:25 69:4
 breaks 5:5 35:7        23:15 24:4,17,21       107:21 108:19           103:18 135:4,5,6
 breast 129:17          25:6 26:21,24 28:5     110:10 112:20           148:16 150:14
                        34:14 35:11 36:13,     114:4,17 115:18,21      151:23 157:8,14,15
 breasts 129:25         14,17,18 37:25         116:20 117:25          campaigning 16:20
 Breedlove 17:17        38:14 40:2,16          119:12 121:14
                        42:12 43:17 46:2       129:13 130:25          Campbell 126:10
 brief 90:3 132:25      47:6,23 48:17 50:6,                            142:12,22 143:5
                                               133:11,22 134:9
 briefly 33:17          10 53:12 57:24         136:1,15 137:15         144:8,18 146:23
                        60:2,3 64:16 65:23     140:5,13,17,20          147:3 151:15
 bring 24:3 81:11
                        66:14,19 69:18         141:18 142:11,18,      can 4:6,8 6:4,9 7:21
  87:7,22
                        70:3 71:22 72:12       22 143:5,12,17          37:24 39:3 47:23
 broken 62:7            75:15 78:19 80:14,     144:6,13,14,15          48:6 49:5 51:6,12,
                        23 85:13 86:16,18      145:24 146:2,9          16 52:2 53:5 55:17
 brotherly 35:1
                        93:6,10,14 94:17       147:10 148:24           57:2,4,19 58:2,15
 brought 24:6 115:8     96:22 101:13           150:9 151:24            59:9,12 60:15,19
 building 38:7,8        103:11,12,22           153:15 155:3,17         64:2 66:19 67:9,19
  63:7                  105:8,10 110:4         156:5                   68:12 69:23 70:2,3,
                        111:7,17 112:8,13                              17 71:6,18 72:14,
 buildings 38:7,9       116:11 120:19
                                                         C             25 73:15,22 74:12,
 built 12:8 65:21       123:2,6,11,19                                  16,24 75:2,8 76:9,
                        127:23 129:8,20                                15 77:2,5 78:3,17
 Bul­ 127:9             130:17 131:19         C&l 14:18
                                                                       79:14,24 80:25
 bullet 91:18 92:23     132:1,7 141:2,4,19,   c­ 32:22                 81:6,25 82:15,22
  93:22 94:12,14        23 142:1 145:7,9,                              83:13 84:3,5,17
                                              calculate 127:20,21
  98:21 99:18           18 149:5,19,21,23                              85:17,20 86:24
                                               128:3 155:10
                        150:23 151:21                                  87:2 88:4,19 89:3,
 bulletproof 110:5,                           calculated 38:16,
                        152:3,18 154:2,8,                              14,19 91:11,18
  9,11,14 138:17                               20
                        12 157:1                                       92:23 93:6 94:14
 bullets 97:2                                 call 4:20 9:3 21:2       95:6 97:1 98:21
                       by 4:5 5:7 11:25
                        23:7 29:2 31:1,11      25:11,20,21 29:25       99:22 100:2,12




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 526 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙170
Peter White, 30(b)(6), 02/26/2021                                   Index: can't..codes
  101:8 102:15,20       captains 19:17         chairman 99:5          circumstances
  103:4,10 105:22        25:5 28:16 32:2                               114:14 115:25
                                               chairperson 31:23
  106:20 107:6,12
                        car 54:4 139:10         97:14                 citizen 105:8
  109:14 110:7
  111:9,17,19 112:24    career 7:11,23 19:3    challenge 46:7         citizen's 68:18
  113:9,15 114:7                                                       108:14 109:25
                        careful 81:4           challenges 46:4
  116:16 117:3,12                                                     citizens 25:17 43:1
  118:1,14,23 119:2     Carolina 6:11,14       chance 70:8 76:3
                                                                       108:15
  120:22,25 125:16,      8:21 9:22 14:13
                                               change 20:13
  18 126:5 127:12        15:12 81:16                                  civil 25:11,25 26:1,
                                                52:18 121:8 122:9
  128:2 129:7 131:4                                                    2 27:7 136:23
                        carried 84:8 147:1      153:1
  133:4,12,23 134:15                                                   137:7,18 147:14
  136:6,16 137:12       carry 78:25            changing 125:3
                                                                      civilian 126:17,18,
  138:12,23 142:21                              141:10
                        carrying 84:19                                 19,25
  143:13,15 145:20,                            character 23:10,13,
                        case 49:21 50:17                              civilian's 126:22
  25 146:10,18 149:3                            14
                         57:9 90:7
  155:4,12,18 156:1                                                   civilians 15:7
                                               characterization
  158:18                Caswell 11:15                                  19:17,18
                                                116:10
 can't 30:11 96:20      categories 27:5                               clarification 97:9
                                               charge 30:24 31:25
  101:13 119:6,7,10
                        Caucasian 54:17         63:16 136:10          clarify 39:10 44:20
  125:14 141:23
                        caught 36:11                                   135:8
  142:1 147:5 149:5                            charged 90:7
                        cause 49:8,10                                 clarity 44:20 45:11
 Cannons 70:18                                 Charges 106:22
                         79:22 85:25            107:25                clause 87:11,15,16
 cannot 47:25 51:9
  60:17 61:8 109:12     caused 77:21           chart 38:11            clearly 116:11
  111:16 119:3,5,7      causes 86:2            check 45:19            client 5:3,5
 Cappy 67:25            centers 15:10          checking 31:20         clients 113:24
 capsicum 84:10         certain 10:20 17:3     chemical 84:5,7,20     clips 14:23
 captain 13:5 14:16      29:6 32:16 39:21
                                               chicken 64:19          clique 73:10
  15:18 19:6 20:17       59:8 67:6 138:6
  24:11,19 25:3                                chief 19:7 26:24       close 19:13 20:18
                        certification 35:25
  26:19,21,23 27:5,                             28:16 30:6 73:5        127:24 141:3 145:6
                         82:18 83:16,19
  19,20 28:21,23                                139:4 147:25           148:16 155:7
  30:5,23 32:3 67:24    certified 18:24 19:1
                                               children 26:14         closed 98:16
  68:1,2,4,5,16 93:6,    22:3,23 28:15
  13 97:11,20,21,22      35:20,22 39:2         choose 123:20          closed­type 98:14
  99:16 130:19           82:13,16,20 83:4,
                                               chose 48:21 72:16      closer 57:21
  138:20 139:4,8         15
  143:17 144:18,20                             Chris 4:23 66:10       co­ 69:16
                        chain 44:5,11,19
  151:14 158:6           97:8 108:25           Christmas 35:10        code 17:1 75:8,16
 captain's 97:25         111:15,23 118:2        62:22 63:9 64:12
                                                                      codes 17:3
                         122:24 139:2



                @:@AdvancedONE                        (866) 715-7770
                         LEGAL                        advancedONE.com
  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 527 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               ∙171
Peter White, 30(b)(6), 02/26/2021                             Index: cold..consisted
 cold 117:3           communicate 56:4       152:6,13,17 153:3,    con­ 140:15
                                             8,13,16,17 154:8,
 colleagues 113:25    communicated                                 concerning 40:4
                                             15,16 157:8,15,25
                       112:5                                        106:7 118:10
 collect 53:25 54:4
                                            complaints 13:16        147:23 148:12
                      communication
 college 7:12,14                             67:8 69:15 102:5,      149:22
                       15:10
  22:7,8 85:12                               18 104:7,14,17,21,
                                                                   concluded 53:18
                      communications         23 105:8,9 106:5,
 collision 34:10                                                    147:15 159:5
                       14:17 15:25           22 107:16,24
 color 114:11,16                             108:8,11,12,21,23     conclusion 53:16
                      community 7:13
 com­ 69:10                                  109:15 111:2 114:4     147:25
                       22:7,22 23:8 66:5
                       73:8 85:12 113:25     116:5 117:21          condition 86:1
 coma 85:25                                  118:8,9 134:25         114:12
 come 11:22 12:12,    commuted 112:4         135:18 137:1,13
  17 27:17 35:23                             139:15,16 145:12,     conduct 23:21 53:7
                      company 77:14
  46:13,18 75:19                             13 148:9 149:13        68:17 92:11 104:19
                       101:1
  85:4,6 106:8                               154:10,11              113:19 114:10
                      complain 108:16,                              118:17,20,22,24,25
  107:19,20 108:16                          complete 55:25
                       17 109:22 126:19                             119:22 125:22,24,
  118:10 128:12,13                           56:16 58:21 59:1,6,
  157:5,7             complained 126:21                             25 126:2
                                             21 89:20 108:15,
                       127:1                 17,19                 conducted 51:7
 comes 16:23 27:16
  46:17 67:11,15      complaining                                   52:25 53:8 131:19
                                            completed 19:2          147:12 150:24
  68:15 109:22         108:24 109:10         34:20 44:3 56:12
                       137:7 156:16                                 152:4
 comfortable 51:2                            60:1 85:3 90:4,5
  66:20               complains 90:6         91:8 94:10 105:20     confer 39:24 40:1
                                             133:18                conformance
 coming 43:17         complaint 67:9,11,
  154:7                13,15,23 68:14,18,   completeness            81:14
                       19 69:4,7 94:19       91:23 92:16,21        consecutive 99:4
 command 47:19
                       102:14,15,20,22      completing 92:21
  96:1 97:8 108:25                                                 consider 23:19
                       103:1,4 104:16,20
  111:23 118:2                              complex 15:7            31:6 60:4 98:18
                       105:11,13,14,17
  122:24 138:18                                                     102:14 105:13
                       107:17,22 108:5,     compliance 74:25
  139:2                                                             110:3,4,8,20 116:1,
                       13,14 109:3,5,7,9,    75:3
 comment 115:14                                                     4 118:3,17 124:8,9
                       19 110:6,9,16,21
  126:8,13             111:1,4,6,17 112:2   Complies 57:6          consideration
                       116:17,18,19,21,      60:21 69:25 71:5       102:2
 comments 114:15                             73:25 87:1 94:13
  126:14 141:15,16     23,24 117:13,14,
                                             101:7 116:15          considered 26:22
  156:13,23            16,18 118:3,18
                                             118:13 133:9 134:8     110:25 111:5,12
                       131:6 135:5,11,14
 commercial 9:11                             135:19 137:14          123:9 138:1
                       138:1 140:17,25
                       144:6,14 145:8        142:17 145:22         considering 88:12
 commission
                       148:12,18 149:1,4,    154:24 156:2
  133:16 136:11                                                    consist 24:24 53:2
                       11,17,22 150:2,5,    computer 72:13
 commit 121:20         12,15,22 151:12,23                          consisted 25:1




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 528 of 665
WHITE vs VANCE COUNTY, NC, et al.                                           ∙172
Peter White, 30(b)(6), 02/26/2021                  Index: Constitution..December
 Constitution 73:6     corner 107:8          county 6:21 7:8 8:5    Crips 21:4,7
  81:15                                       9:2,21 10:12,14
                       Corp 7:3                                     cross­trained 29:6,
                                              11:1,14,25 12:5,7,
 construed 118:25                                                    9
                       correct 43:7 44:12     20 16:11,13 17:6,8,
  123:11
                        56:1 65:10 79:1       9,10 19:9 20:1,20     culture 35:4,6,11
 contact 30:24          86:22 110:1 111:11    21:25 24:1 25:9,14     62:17
  37:22 55:10 114:2     117:9 120:20 130:8    26:9 35:5 36:5        cursory 34:14
  153:12                144:22 145:16         37:20 38:6,12
                        148:18                39:24 40:1,3,12,23    cussed 47:18
 contacted 143:17
                       correctly 44:25        42:19 50:11 62:23,    custody 81:14
 contained 150:12                             24 63:12,13 64:5
                        80:11 93:16 95:23
 context 110:1          135:16 145:17         65:5 72:19 76:11,
                                                                             D
  117:11,17             151:14 157:2,16       18 77:20 79:16
                                              80:19 81:9 84:9
 continue 64:14        could 13:13,19         85:5,9 96:14          D.7 100:3,14
  68:12 81:6 123:16     24:4 29:8,12 35:21    100:14 101:25         date 6:7 56:13,14
  138:23                39:14 46:7,10,11      106:23 113:4,17        71:6,25 77:6,10
 contracted 85:9        47:11 49:12 61:7      114:21                 79:25 90:12 101:8
                        67:14 68:7 85:11                             107:7 113:9 132:7
 control 21:13 81:11    86:10,12 87:13,25    couple 9:11 15:17
                                              21:4 59:3 72:23        133:23 136:16
  87:8,23 89:25 90:2    91:19 94:9 103:11,
                                              141:19 142:3           138:7 143:13
 convene 30:17          13 108:4 110:16                              146:10 149:3,5,7
  93:19 131:12          115:5,20,24 116:6,   course 19:2,3 22:8,     154:19 155:4,6,18
                        18 117:18 118:25      13,23 28:5 37:18
 convened 95:4          120:18 121:18                               dated 134:13 137:4
                                              67:18 125:5
  131:13,17             122:15,22 123:11,                            145:2 149:23
                                             court 25:11 26:3,4      152:14
 conversation 4:15      24 124:11,13
                                              57:15 68:5,7 85:22
  5:1 131:23 132:22     125:12 130:20                               day 16:7,8,9 29:13,
                                              91:19 97:24 98:2
                        147:17 151:21                                14 41:18,19,20
 conversational                               100:19 121:12
  4:14                 couldn't 23:16         129:2 130:9 133:6      54:22 59:3 86:11
                        32:17 46:17 54:23     134:3,7 135:20,24      139:11
 cookout 35:10
                        72:20                 140:9,12,19 143:8     day­to­day 14:22,
 cookouts 62:19,21,                           155:14                 24
                       counseled 123:5,
  24 63:7
                        18                   courthouse 26:5        days 36:25 41:17
 coordinate 27:20                                                    59:3,8,24 103:3
                       counseling 121:3,     courts 43:3
 coordination 97:16     11,15,16,21,24                              de­escalate 87:7
                                             created 37:10
                        122:3,6,11,17,19,
 copied 134:23,24                                                   deal 65:15 124:14
                        21,25 123:8,10,14,   creates 85:24
 copies 72:9,11,18      16                    114:13                dealt 21:17
  106:3
                       counted 61:13         credit 133:17          Dear 134:16
 copy 80:7 93:2
                       counties 11:15        creed 114:11           death 85:24
  94:21 104:6 148:1
                        12:2,3 13:6 14:10,
  149:6                                      criminal 7:16 22:20    December 18:5
                        12




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 529 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙173
Peter White, 30(b)(6), 02/26/2021                                     Index: decent..did
 decent 74:4             117:19 118:5           25 147:25 151:15        23:20,22,23 24:21,
                         124:13                                         22 25:8 27:14 28:1,
 decide 56:18 82:9                             deputy's 88:21
                                                                        25 29:6,17,19 30:9
                        depends 47:4            91:21 92:25 93:23
 decided 12:16                                                          31:9,17,18 33:1,10
                         52:24 53:3,21,23       99:8
  16:12 32:18                                                           34:1,7,8 35:16
                         68:14 82:10 103:16
                                               describe 116:16,17       39:6,8,11,13,17
 decision 24:21          106:7 108:13 111:4
  32:11,22 33:2,10,                            described 69:9           40:13,19,20 41:4,
                         112:2 122:13,15,22
  12 52:25                                      104:10 105:12           25 42:1,12,14
                        deposed 5:13                                    43:10 47:3,10 48:7,
 dedicated 72:5                                deserve 126:7            10,13,15,23 49:9,
                        deposition 51:25
 deescalate 87:22        57:11 128:5,7         designed 45:21           10 54:11,20 55:4,7,
                         158:25 159:5                                   10,12,15 60:15
 defensive 89:24                               designee 99:6            61:14,17 62:15
  90:1                  deputies 19:5,11,                               63:6,11,21 64:14,
                                               despite 139:12
 defined 114:12          15 22:3 25:20                                  16,18,24 65:1,2,17
                         27:21 29:5,16 41:2    detail 9:3,4,12
                                                                        69:3,10 70:23,24
 definitely 110:19       55:1 60:25 65:18,     detailed 121:24          71:8,19 72:5,9,12
 definition 113:19       21,23 69:12 72:9,      122:6,7                 75:15 76:23,24,25
                         17 78:11,25 81:2,9,                            77:12,15,24 79:2,
 Definitions 114:8       13,17 82:7,24         details 142:2
                                                                        20,22 80:4,6,18
                         83:12,21 84:8,10       149:23 151:22
 degrees 7:14,15                                                        90:14 93:18 95:19,
                         88:10,25 92:6         detective 25:23          20 96:6,16 98:18
 demoted 125:15,17
                         96:17 97:18            97:17                   99:15 100:16,18,
  129:15
                         110:12,14 120:14                               21,22,24 103:19
                                               detectives 25:19
 demotion 125:11,        153:6 156:18                                   104:1,7,9,13,21,23
  13,21 126:7 127:4      158:11                determination            105:4,7,25 106:5
                                                92:2,18                 107:4,10 113:5,7,
 department 8:3,10      deputy 7:24 18:24,
  16:1 20:3 25:13,25     25 19:1,7 22:11       determine 87:6,20        12 116:7 120:6,11,
  26:1 27:12,15 28:1,    23:11 26:24 28:15      99:9                    14 126:5,7,19
  17,25 29:1,6,23        30:6 34:9 37:7                                 130:12 131:12,25
                                               determined 24:12         132:4,10,16
  30:1 41:9 118:19       39:18,19 40:9
                                                39:23 46:3              134:10,11 135:7,8,
  142:6                  47:17 54:10,24
                         55:10,12,15 63:14     develop 43:10            20 139:14 140:6,
 departments 25:8                                                       14,25 141:4,5,15,
                         64:7,8 67:16,19       device 90:2
  27:6 28:11                                                            17,18,21 142:1,9
                         69:17 80:7 82:15,
 depend 67:11            19 83:9,18 84:13      di­ 118:11 130:4         143:7 144:17
  104:16 116:24          87:5,19 88:21                                  145:12,14,15
                                               dial 25:7
                         89:20 90:1,5,8                                 147:12,19 148:4,8
 depended 30:7                                 Diane 133:14
                         91:3,4,5,6,9,23                                149:10 150:4,16,
  32:14 36:9 93:20
                         92:1,3,8 96:14        did 6:18,21 7:5,6,12     17,21,23 151:1,8,
  104:20
                         97:12 98:18 99:2       9:15,19 10:18 11:1      10 152:16 153:1,
 depending 22:8          105:1 109:10 117:2     13:9,15,18 14:19        12,16 154:9,16
  36:10 39:14 41:8       126:11 129:24          16:6,10,14 17:7         156:20 157:5,7,9,
  47:8 48:5 67:13,22     131:7 143:5,19         18:10,19 20:3,8,13      19,22 158:1,3
  86:12 115:24           144:7,8,15 146:2,      21:24 22:2,10




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 530 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙174
Peter White, 30(b)(6), 02/26/2021                                  Index: didn't..does
 didn't 10:4 15:24     director 38:21        disseminate 80:4         144:4,9,11,17
  21:14,18 23:15        106:4 133:15                                  149:10 150:17,21
                                             distinction 124:16,
  39:7,11 46:12 47:6    135:15 153:19,21                              154:18 155:7,11,24
                                              18
  48:12,14 49:4,24,                                                   156:9,11,12,15,16,
                       disability 114:16
  25 54:11,18,21                             distinguishing           20 157:4 158:3
  64:22,23 65:11       discharged 7:7         78:21
                                                                     do­ 42:4
  69:6 72:17 96:6,22   disciplinary 102:11   distri­ 110:10
  98:9 99:13 103:3                                                   document 42:20,24
                        114:5 115:23 116:2
  104:18 105:23                              distribution 110:5,      49:6,7 55:25 56:5,
                        120:22 121:1
  119:4 125:23 143:2                          9,11                    16,23 57:2,3,5
                        123:21 124:24
  144:8 148:23                               District 57:9            58:11,13,16,21
                        125:8 126:12 130:4
  152:25 155:10                                                       59:1,4,6,9,12,15
  157:1,21             disciplined 146:24    division 41:11           60:3,20 70:13,17,
                        147:4                 97:14,17,19             21 75:11 76:9 77:3
 difference 78:21                                                     78:3 85:17 89:9
  90:20 102:25         discretion 119:21,    do 4:19 5:4 7:6
                        25                    13:14 15:22 16:10       90:11 91:4,6
  156:17
                                              17:12 18:12 22:15       106:18,20 107:7
 different 9:9 14:11   discrimination                                 108:18 109:9,11
                                              23:1 25:13 27:15
  18:18 25:8 27:20      50:17 67:8 68:21                              115:10 116:14
                                              31:15,16 32:10
  37:9 45:22 83:24      135:1,11 136:10,21                            119:25 130:7,8,13
                                              38:16 42:15 46:17
  96:18 121:4,19        137:1,8 138:15                                131:1,4 133:7,12,
                                              51:1,4 52:7,10,11,
  125:1,2 146:21        141:14 147:16,24                              23 134:13,15
                                              17 56:18 58:13,25
  149:13 151:4,6        152:25                                        136:2,3,6,17
                                              59:2,6,14,21 60:5,
                       discuss 5:4 79:12      8,9 61:3,9,11 62:22     137:16,22 138:3
 difficulty 36:22
                        96:25                 63:8,19,20 64:11,       139:20 140:7
 dinner 35:10 62:22                           12,23 65:2,6 66:11,     142:19,21,24
  63:9 65:6            discussed 51:15                                143:1,3 144:25
                                              23 70:13 71:21
                        151:20                                        145:25 154:20
 direct 93:25                                 73:11,18 75:22,24
  118:11,15 119:13,    discussing 67:5        77:13,16,17 78:12,      155:1,19,21
  17                   disfigurement          15 80:12 82:7,8,9,     documentation
                        85:25                 17 83:2,16 87:11        40:18,19 85:2
 directed 75:16
                                              89:2,4,5,6,14 92:13     109:2
  77:23                dismissal 102:12       94:7 98:4,7 99:18
 directive 70:18        114:6                 102:14 105:2,13        documented 91:10
  71:4,13 75:14,21                            106:14 109:2            94:18 108:3 109:4
                       disorderly 23:17
  76:3,4,13 79:5,16                           110:3,4,8,10            116:19,20 120:1,4
  80:20,22,23 91:25    displayed 90:1         115:18 116:4            154:21
  100:3,14 101:14      displays 89:24         117:21,25 119:12       documents 23:1
  106:10,21 113:1                             124:1,8,16 126:7        57:22,25 58:2,6
                       disposition 102:2
                                              129:16,24 131:23        59:25 76:15 90:15
 directly 27:17 93:3
                       dispute 127:22         132:4,22,24             109:5 135:21 145:4
  106:6 108:5 118:16
                                              134:12,25 135:10        158:9
  119:13 132:11        disputes 77:25
                                              136:2 137:22,24
  135:6 138:4           78:7,12                                      does 9:5 13:8 15:22
                                              139:7,14,22 140:14
                                                                      19:18 21:16 25:9,
                                              141:16 142:5,11,19




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 531 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               ∙175
Peter White, 30(b)(6), 02/26/2021                           Index: doesn't..employee
  13,18 52:17 53:2,     149:18,22 150:23      94:16 151:5            154:8,10,15 157:15
  22 66:2 73:13         151:22 154:7,12,17
                                             Durwood 142:12,        EEOC's 150:22
  74:19 75:1,5 76:16    156:20 158:25
                                              22 143:5
  78:9 83:9 86:7                                                    effective 54:5 77:5
                       done 18:13 19:3
  92:13,17 95:10                             duties 13:3 15:23       101:8 107:9 113:9
                        37:12 43:8 44:8
  105:3 108:2                                 29:18 36:11 42:9,      127:4 132:13
                        45:6,7,10,15 46:16
  109:18,20 114:19                            11,13,17,19,21         134:20
                        47:6 52:24 56:3
  115:6 119:12,21,24                          125:3
                        65:4 67:22,24                               effectively 81:11
  122:11 123:4,22                            duty 35:9 74:7
                        85:12 104:4 105:21                          effects 84:13
  124:1 125:1 144:25
                        115:21 121:17,18
 doesn't 66:17          152:5 158:19                                effectuate 56:4
                                                      E
  67:17 108:5 111:18                                                effort 65:20
                       door 47:17
  112:14 123:8,13                            e­mail 30:22 58:5
  154:1,3              down 4:10 13:6                               egregious 47:13,15
                        20:14 43:2 44:16     e­mailed 80:16         eight 139:2
 doing 13:11,13
                        45:8 60:20 72:14     E.2 106:21
  16:25 42:4,5                                                      either 7:21 24:5
                        105:1 118:11
  108:24 123:15                              E.2. 106:10             76:7 117:4 119:15
                        121:16
 domestic 75:20                                                      120:16
                       dr­ 66:10             E.3 113:1
  77:21,24 78:10,11                                                 either/or 116:6
                       draft 70:23,24        E.3. 112:8
 don't 15:4 17:8                                                    elbow 89:23
                        76:23 79:20          each 11:2 28:11,17
  20:12 21:5,11 28:5
                       drafted 71:11          34:1 35:8 41:9 55:3   elected 17:5
  31:14 34:5 36:8
                        77:13,14 79:22        65:22 66:1,6,8
  37:3 38:18,20                                                     election 17:18,23
                        101:3 145:5           75:11,14 76:16,17      55:3
  40:13 42:23 47:19
                                              89:21
  50:4,6 51:9 55:11    drafting 70:25 72:6                          electronic 90:2
  57:11 60:2,7,9,17                          eager 83:21
  61:3,5,6,13,16       drawn 151:4                                  elevated 15:24
                                             earlier 12:13 38:25
  62:16 64:15,24       drive 54:2                                   eligibility 134:17
                                              51:13,15 52:15
  71:20,24 75:13
                       driving 9:10 34:2      62:20 65:8 144:1      eliminate 21:12
  77:9 78:1,22,24
                        40:21                 155:1
  80:14,23 82:17                                                    Elvis 64:10
  93:9,11,14,17        drug 25:12 26:7,9     early 97:22
  98:13 102:18                                                      emergency 88:23
                        27:7                 eastern 14:13 57:9
  105:10 107:11                                                      105:3 138:21
                       drunk 23:17           eat 66:5,19
  113:13 119:9,11                                                   employ 47:3 96:16
  120:13,16 123:2,7,   dual 7:20             ECD 90:2                103:19 120:6,11,14
  19 125:7,8 126:14
                       due 77:22             education 22:21        employed 67:6
  129:8,19,20,22
  131:13,16 132:1,7,   duly 4:3               23:9 39:7,8,12,13     employee 43:23
  11,12,19 133:1       during 6:16 11:24     EEOC 135:5,11,13        44:12,17 46:6,24
  138:4 139:7 141:18    19:2 24:3 48:4        148:17 149:15          47:8 56:1 58:22,23
  142:8 145:7,18        53:10,11 62:10,20     150:2,12,18 152:5,     69:16 102:2 112:5
  147:20 148:3          68:23 71:11 90:11     17 153:2,8,17          113:18 114:4




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 532 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            ∙176
Peter White, 30(b)(6), 02/26/2021                      Index: employee's..extreme
  120:2,3 123:4,8,13   entirety 70:11 76:7    125:5 153:7            19 71:13,14 72:23
  126:17 129:15                                                      79:5,6,8 89:11,12
                       entity 50:13          every 21:19 51:9
  153:7                                                              101:17,18 106:11
                                              60:3 61:6 80:7,8,9
                       entrance 26:5                                 112:9,11 130:12,24
 employee's 122:1                             151:16
                       environment 68:22                             133:20,21 135:25
 employees 43:21                             everybody 12:11         136:13,14 137:10,
                        113:21 114:13
  46:25 60:5,24                               17:1,3 47:18 48:25     11 143:7,9,11
  62:18,21,23 65:6     equal 121:23           53:5 61:3 63:3,9       146:6,8 148:21
  102:4,6,8,10          136:11                151:3,13               150:1,6 155:2,13
  113:20               equipment 83:10,      everything 14:21       exhibits 57:9,14
 employment 4:18        11,23 105:3 124:6,    31:6 139:17            133:3
  6:17 50:16 121:5      8
                                             evidence 28:1,5,6,9    expect 75:15
  130:2 136:11         equivalent 118:17
                                             ex­parte 78:15          110:17 115:13
 EMS 62:25 63:7        essentially 71:9
                                             exact 19:12 20:11      expectation 88:24
  65:13,14
                       establish 10:4         64:16,25 96:20         91:4,6
 end 45:2,3 111:24
                       established 12:4       120:13 126:14         expectations
  123:19
                        92:4 94:20,24 95:9    132:7                  34:12,14
 ended 48:19
                       estimation 128:2      exactly 36:8 73:14     expected 33:23
 enforcement 7:11,                            123:16 141:18          75:6 78:25
  24 21:19 22:7        etcetera 94:19         145:7 150:19
                                                                    experience 22:24
  65:14 66:4,5 73:7    ethic 75:16           EXAMINATION 4:4         39:2
  83:6 97:18 134:18
                       Ethics 70:19 75:9     example 47:9,16,23     experienced 119:8
 engage 26:11
                       evaluated 43:5,25      48:6,8 49:10,20
  113:18                                                            explain 18:24 34:12
                        45:2,4                50:2 51:6 54:8
                                                                     41:13 43:19 46:20
 enjoyed 63:10                                60:15,18 109:22
                       evaluation 44:9,11                            52:13,22 56:3,11
                                              117:1 119:2,9
 enough 47:13           45:17 46:11                                  58:15 67:9 78:17
  122:8 152:2           105:14,18,24 106:3   examples 50:12          89:3 95:6 102:25
                                              60:23 61:7 119:7,8,    123:16 143:25
 ensuing 61:24         evaluations 40:21      10                     146:18
 ensure 65:20          even 20:23 25:4       exams 18:20            explaining 121:17
 entail 9:5 13:9        69:17 108:8 109:17
                        154:3                excluding 90:2         explains 147:1
  14:19 123:23 141:6
                       event 61:21,23 65:6   Excuse 22:13 62:5      explanation 60:11
 entailed 15:8
                                              157:21
 entails 9:6           events 65:1,2,3,9,                           explanatory 130:3
                        17                   executed 53:20
 entering 25:21                                                     express 83:9
                       eventually 64:16,     executive 9:3
 entire 18:21 70:9                                                  expressed 73:8
                        17 139:5             exercising 102:9
  73:23 76:4 80:19                                                  extreme 86:2
  87:15,16,17 139:17   ever 5:13,16 50:18    exhibit 56:20,21
  158:14                55:15 69:11 96:19     57:8,17 58:4 59:18,
                        105:25 122:25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 533 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙177
Peter White, 30(b)(6), 02/26/2021                         Index: F­R­A­N­K..forwarded
                       figure 67:19            five 9:15 93:12         125:21 131:5,15
           F                                     99:23 128:20 129:2    132:1,3,11 133:4,8,
                       file 16:18 55:12
                                                                       21 135:25 136:6,14
                         99:9 112:1            five­minute 55:18
 F­R­A­N­K 6:10                                                        137:11 138:12,17
                                                 128:21 158:19
                       filed 17:22 109:19                              139:1,9,19,20
 facility 63:4
                         149:13,14,19          flies 9:10,11           143:11 146:8,17,24
 fact 80:8 96:13         151:24 153:2,7                                155:1,18 156:12
                                               fly 9:10
  150:9                                                                158:23,24 159:1
                       filing 16:19 92:16
                                               focus 150:1
 factory­type 7:9        153:2                                        force 61:24,25
                                               follow 27:22            79:16 81:3,10,13,
 factual 90:3          fill 120:18
                                               followed 92:3,22        18,20,23,25 87:4,9,
 faded 149:6           fills 95:1                                      13 88:14 89:15,16
                                                139:2 151:19
 fair 84:22 102:6      find 138:20                                     90:9,11,12,17,24
                                               following 45:3          91:22 92:6,19 93:3,
  152:2
                       finding 146:13           97:12                  7,18,21 94:4,8,10,
 fairly 148:16                                                         23 95:1,4,10 96:23
                       findings 132:2          follows 4:3
 fall 27:5 28:8                                                        97:7 98:4,14,23
                       fine 4:22               food 63:9
                                                                       99:5,20 130:11
 falls 113:19
                       finished 50:20          for 4:9,10,19 6:4       131:9,10,15 152:3
 familiar 5:19 51:23                            7:8 9:8,15 10:16       155:9,12,15,23
                       fire 13:18
  90:21 130:1 131:1                             12:16 14:6,20
                                                                      Force/assault
                       firearms 82:3,5,6,       16:13,14,22 17:3,
 family 9:8 12:11                                                      89:21 90:4 92:5,9
                         22,25 83:5             20 18:17 21:25
  22:21 126:20,22                                                      93:1,4 94:17,22
                       fired 50:16              22:3,10 23:8,11,12
 far 8:5 72:3 134:11                                                   97:5,10 99:3
                                                24:13 25:16 26:8
                       firing 13:20             31:19 33:20 34:21     form 43:11 45:5,21
 fashion 103:13
                       first 10:23 11:3,13,     35:13 36:8 43:17,      57:1 58:17 59:22
 fast 105:2 120:18                              20,21 44:20 47:4       90:10 91:8 94:10,
                         21,22 12:19 13:5
 Fayetteville 12:24      16:8 28:13 35:19       48:12 49:10,25         18,21 102:7 105:24
  13:23 14:9             41:14 65:14 71:3       50:9,21 52:1 56:21     108:14,17,20
                         77:2,18 79:24          58:15,23 59:19         118:18 121:9,25
 Federal 114:17                                 60:8,16,23 61:20       122:6,8 123:5,9,14
                         83:25 87:2,17 88:8,
 fee 16:19               20 89:19 91:18         63:14 64:15,24         135:4 153:14
                         92:18 93:22 96:14      65:18 66:1,11,13,     formal 116:17,18,
 feel 51:1 64:22
                         97:23 101:5,15,16,     16 70:6,25 71:14       23 117:12
  86:13,16 134:21
                         23,24 107:6,12         73:19 74:12 77:19
 feels 86:15 118:20                             78:15 79:6 83:22      former 59:18 63:13
                         113:15 134:18
                                                88:17 89:1,12          139:4
 felt 24:12 32:6         135:3 136:19
                         143:15 144:4,10,11     91:23 92:15,16,21     forms 91:4 93:21
 female 96:14 126:8,                            97:11,16 99:23         95:5
  13                   firsthand 119:20         101:18 102:1,8
                                                105:19 106:9,11       forward 44:4,5,6
 few 36:25 61:6 98:8   fist 89:23
                                                107:14 109:21          111:11
 fewer 14:11           fit 23:6
                                                112:11,24 114:21      forwarded 94:23




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 534 of 665
WHITE vs VANCE COUNTY, NC, et al.                                             ∙178
Peter White, 30(b)(6), 02/26/2021                    Index: forwarding..grievances
  104:3 106:3 109:13                            66:5 67:13,22,23       129:7,11 133:3
  111:14,18,20,21                G              68:16 83:11 93:14      138:8 139:6
  135:15 148:25                                 97:21 107:21
                                                                      goes 56:7,9,12
                        gang 20:16,22           127:23 154:6
 forwarding 107:15                                                     121:25 149:20
                        gang­related 21:20     geography 36:22
 found 12:15                                                          going 27:21 29:22
                        gangs 20:20,24,25      get 4:25 16:20          33:19 38:4 44:13
 four 15:6 25:2
                         21:2,3,13              21:12 24:7,20 29:6     72:23 73:23 104:12
  30:16 41:5 93:12
                                                30:9,11,12,15,16       105:3 112:7 123:17
  96:20,21              garages 15:9
                                                40:5,7 47:21 49:20     127:20,22,24
 Frank 6:10             garnered 17:22          50:14 57:20 63:8       128:9,21 129:7
 Franklin 12:2          gathering 34:18         83:13 95:21 98:9       133:3 139:7 141:3
                         63:1                   103:3 104:12           142:3
 free 23:4 112:13                               112:17 121:19
   113:21 134:21        gatherings 65:3                               gone 99:16 152:10,
                                                122:8 124:14
                                                                       11
 from 6:24 8:5 10:11    gave 140:8,9            127:24
   16:5 20:9 22:18       147:20 148:1                                 good 4:6,8,9 23:13,
                                               gets 82:9
   29:9,10 35:23         150:13 152:7,24                               14,19 54:14 63:1
   41:19,23 43:3                               getting 108:10
                        gay 158:10                                    got 7:14 12:14
   55:15 58:6 67:20                            give 6:1 21:14          18:9,15 20:14
   74:16 76:11 85:5,6   geared 103:7            38:22 39:16 47:9,      25:10 35:6 36:7
   95:21,23 97:12       Geis 23:1,3,6           23 48:6,7 50:2 57:2    37:22 39:1 48:19
   98:23 99:7 100:14     50:20,24 51:18,23      58:4 60:15,23          58:3,8 63:2 137:3
   102:8 107:25          52:6,10 55:19 57:7,    74:19,22,24 75:2       139:11
   108:23 113:22,24      16,18,22 58:3,8        80:6 119:2,9
                                                                      government 9:4
   121:2,3 122:23        63:25 66:12,21,25      134:21
   123:22,24,25          67:2 68:10 70:5                              governor 9:7
                                               given 45:23 104:5,6
   133:13 135:4 137:4    75:23,24 99:24         125:20 135:14         graduated 6:25
   138:25 143:5,19       100:5 112:9,12,18      138:18 150:10         grant 133:16
   148:19 150:18         127:12,16,19
   151:12                128:3,6,9,15,20,24    go 6:18,21 7:12 8:8,   granting 35:24
                         129:4 130:14,16,19     20 9:12,19 21:23
 front 47:17 48:24                                                    Granville 8:5
                         139:25 140:3           22:18 23:4,6 25:20
   134:13 136:3
                         147:5,8 148:22         28:9 29:12 30:3,16    great 35:6
   137:16
                         153:14 155:21,24       31:4 33:20 35:21
 fuel 14:23                                     40:2,8 44:17 45:8     grew 12:7
                         158:20 159:3
 full 57:5                                      50:19 54:3,8 58:2     grievance 55:12
                        gender 78:7 115:2,      66:9,10 67:20          101:21 102:6,9,23
 function 26:10 86:4     15 137:8               69:22 71:3 76:5        103:6,7,10,17,20,
 funnel 27:18           general 17:19,20        77:2 79:24 94:12       23,24 104:6,9,10
                         33:20 34:15 87:3       95:3 101:5 105:7,
 further 158:25                                                       grievances 102:2,5
                                                16 106:6 107:6
                        generally 19:7                                 103:15 104:1,15
                                                108:5,8,23,25
                         28:10 29:2 32:1                               106:5 116:5
                                                111:23 116:13
                         47:5 59:22 60:12       118:11 128:2,11,16




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 535 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙179
Peter White, 30(b)(6), 02/26/2021                          Index: ground..Henderson
 ground 27:23           handicapping           109:4,16,24 111:6     having 4:3,15
                         114:12                115:9 117:14           105:10
 group 21:8 77:14,
                                               118:10 153:7
  16                    handing 83:22                                he 9:10,11 17:15,
                                              have 5:13,16 6:13       16,19,22 24:11
 groups 114:1           handle 13:15
                                               7:12 9:12 13:18        26:21,22,23 27:22
 grow 20:3              handled 67:7           16:8 18:12,19 19:3,    36:21 47:18 48:12,
                         105:11                4,5 20:6 21:20         13,15,16,17,18
 grown 20:6
                        handler 26:16          23:15,16 25:5,9,22     49:24 54:11,13,15,
 guaranteed 113:21                             28:1 29:1,3,19 31:9    16,21,23,24,25
                         124:10,12,14
 guess 12:9 29:8                               32:11,18 35:17         55:6 57:18 61:21
                        handling 105:16        36:12,14,18,22,23      63:15,16,18,19,24
  86:19
                        hands 32:17 42:6       40:2 41:4,9 42:1,16    64:3,9,10,11 74:24
 guidelines 87:3                               45:4 46:25 48:1,9      75:2 82:16 84:1
                         82:2
  107:14                                       49:10,11,18 50:10      89:21 97:21 105:2,
                        happen 31:2 34:16      52:7,10 55:1 56:20     3 112:14 126:4,5,7,
          H              43:23 44:2,7 53:14    57:11,23 59:10         8 131:21,25 132:1,
                        happened 11:19         61:1 69:3,10 70:3      6 134:11 137:6
 ha­ 117:8               12:22 13:25 14:14     71:24 72:5,13          139:10 145:8,9
                         15:19 17:25 40:25     73:23 75:13,22,25      146:21,25 147:5
 habits 34:2
                         47:13 115:6,10        79:10 80:10,12,13,     149:13,14,24
 had 5:1 12:4 21:4       144:3 157:1,3         14,16 81:17 82:3,7,    150:9,11 151:4,5,6,
  22:19,20 28:5 29:1,                          10 83:13,14,18         24 152:23 153:2,7
  16,18 30:7,8 31:7     happens 9:7 111:2
                                               84:20,24 85:3,13       154:11 156:19,25
  32:17 35:9 36:21,      123:13
                                               95:24 96:7 99:13,      157:3,5 158:5
  22 37:25 38:10,21,    happy 46:14            15,16 105:3 106:5,
                                                                     he's 9:7 52:6
  23 39:18 42:5          105:22                12,17 108:5,14
                                                                      149:19
  45:22,23 46:16                               112:14,21 114:1
                        harassed 120:3
  49:9 62:17 63:9,14                           117:1 118:7           head 118:20
  65:24 68:23 69:8,     harasser 121:2         119:21,24 121:17,     hear 4:6,8 17:5
  11,14,19 70:8                                18 122:25 123:3,4,     55:15 119:4,15,19
                        harassing 69:16,17
  75:11 76:3 95:5        113:24 118:16,22,     5,7,19 124:1,16,25     125:23 157:21
  96:19 98:20 100:9      24 119:1              125:5,8 127:6
  104:2 106:2,17                               129:3,4,6 130:22      heard 47:18,19
  112:21 120:17         harassment 67:8        132:12 134:12,20       156:22 157:19,22
  125:19 126:12          68:21 102:8 103:8     136:2 137:16 141:2    hearing 119:18
  132:23 144:6,14        113:2,20,22 114:8,    142:6,15 144:3
  153:4                  9 117:8,11,17         145:19 146:14         held 13:11
                         135:1,3 136:20        148:6,10 152:5,8,     helicopters 15:15
 hand 98:17,20           137:1 141:13          10,11,12 153:19
 hand­delivered                                                      Help 98:16
                        harm 115:21            154:3,20 156:23
  80:17                                        157:1 158:8,25        helped 65:9,12
                        has 5:8 19:1 38:12
 handed 43:2 138:3,      56:13 59:7 77:8      haven't 5:25 61:13     helping 26:14
  4 148:7                80:2 81:22 82:12      119:8 130:16
                                                                     Henderson 12:3
                         90:6 101:10,12,14




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 536 of 665
WHITE vs VANCE COUNTY, NC, et al.                                            ∙180
Peter White, 30(b)(6), 02/26/2021                      Index: her..IDENTIFICATION
 her 19:2 37:1 46:16    46:16 54:13,14       house 12:8             hypothetical 47:22
  52:1                  55:8 63:19 84:3
                                             how 7:4 8:6,11,14,
                        89:22 94:11 99:5                                      I
 here 8:5 9:21                                25 9:13 10:7,18,22
                        105:3 108:24 120:8
  10:11,16 11:20,21,                          11:7,16 12:18,20,
                        131:22 132:2,5,8                            I'D 146:14
  22,24,25 12:8,10,                           25 13:21 14:4 15:3,
                        135:7,11 139:9
  16,17 16:11 39:1                            4,16 16:3 18:6,7,8,
                        145:8,12 147:1                              I'LL 58:4 67:2
  50:10 57:24 58:4                            10 19:9 22:2 25:8       130:21
                        148:15 149:24
  68:9 122:5 128:10,                          28:16,24 30:7,9
                        150:24 151:5,13,17                          I'M 4:13 10:19
  16 129:9 146:22                             31:15 32:6,15
                        154:22 157:8,13,                              12:21 15:17 18:8
  148:22 150:11                               33:21,23 36:9,10
                        15,25                                         24:16,19 25:10
  152:13                                      38:16,20 40:22
                       Hispanic 21:10         41:4,6 42:16,17         29:4 37:4,6,9,20,21
 here's 38:2                                                          41:12 45:11 48:3
                                              48:23 50:14,15
                       hold 62:21 75:18                               49:9,10,19 50:14
 high 6:19,20,21,23,                          52:22 53:20 54:18
                        127:22 129:8                                  53:12 57:12,15
  25 77:21                                    58:25 59:5,21 61:9,
                       holding 97:12          14 67:7,11 68:25        59:8,24 67:25 72:3,
 highest 96:19
                                              69:4,10 71:8 72:1       23 73:23 78:19
                       home 7:8 12:12
 highway 6:16 8:21                            78:1 82:9,10 83:9       79:13 80:22 85:22
                        16:12 54:3 63:4
  9:23 14:21,24 15:8                          86:13,14,16 87:15       87:15 90:21 93:20
  65:14                home­type 7:21         93:18 95:10,11,12,      101:2 103:2,3
                                              20 96:16 98:4,13        104:25 105:6 119:4
 him 9:9,10,12 17:23   homegrown 21:1
  36:25 37:1 48:21                            99:19 104:1,7,13        121:12 123:1
                       homes 25:16 43:1       105:2,6,7,16            125:23 126:11
  49:4,16,24 50:1
                        66:7                  107:17 108:11,21        127:19,22 129:7
  52:4,8 54:19 55:4
  57:3 58:4 112:15,    honorably 7:8          117:19 120:6,11,        133:6 135:6,12
  16 132:8,11 133:17                          14,17 121:18,19         136:25 138:6
                       hopefully 117:5                                139:22 141:1,20,25
  138:20 140:8,9                              122:6,11 130:12
  141:2,10 147:21,     hospital 86:8,20       132:22 133:1 140:6      142:8 148:1 149:6,
  22,24 148:1,8,11                            144:4,11 147:3,19       15 152:7,12 155:1
                       hospitalization                                157:10 158:19
  149:22 150:13                               155:7 156:20 157:7
                        86:5,7
  151:24 152:24                              However 78:15          I'VE 37:22 38:25
                       hospitalized 86:13                             58:3,8 96:19 104:2
 hire 13:18 31:8                             HR 13:15 37:15,17,
  33:4,5,10,19 34:21   host 22:24 65:17                               137:3
                                              18,20,22 38:2,6,15,
  35:14,18 37:23       hostile 68:21          21,23,24 39:14,24     I­85 67:17 105:1
  138:16                114:13                40:2 55:10 56:7,12    i.e. 138:21
 hired 22:4,10,11      hot 117:3              104:3,6 106:4
                                              135:4,14 148:19,25    ID 53:25 124:5
  36:7 37:18 45:1
                       hotel 63:8             153:19,21             IDENTIFICATION
  50:15 85:8 96:14
  101:1                hour 66:24 122:14     huh­uh 5:20             56:21 59:19 71:14
                        129:6                                        79:6 89:12 101:18
 hiring 13:19 23:25                          human 44:6 45:21        106:11 112:11
  24:2 29:24 37:15     hours 41:22,25         58:18 81:4 105:25      133:21 135:25
                        42:1 129:2            106:1,2
 his 9:8 17:17 19:2                                                  136:14 137:11




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 537 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙181
Peter White, 30(b)(6), 02/26/2021                     Index: identified..individual
  143:11 146:8            14,17 152:12           24 31:25 32:20,22      140:14 141:16
                          157:2,15               34:9,10 36:22          142:6,10 143:18,19
 identified 80:15
                                                 37:14,15,19,25         144:22,23 145:1,6
   94:15                 immediate 43:25
                                                 38:7,8 39:3,17 40:5    146:13,14,17,22
                          44:16 45:6,7,15
 identify 70:17 76:9                             42:6,13 43:12,17       147:13,22 148:6
                          95:2 108:24 122:23
   79:14,15 81:25                                44:10,22 46:16         149:23 150:9,13
   100:12 101:16         immediately 54:6,7      47:17 48:19,21,24,     151:13,16,23
   106:20 136:6,16        132:14                 25 49:4,16,20,21,      152:5,13,24 154:13
   142:21 145:25                                 24 50:1,6 51:17,24     155:4,8 156:17
                         impact 39:8,12,13,
   149:3                                         54:9,19,24 55:1        157:8,15,24 158:4
                          14,17
 if 4:19 9:10,11 17:4                            57:9,11 60:25
                         impacted 39:5                                 in­ 37:18
   18:23 22:20 23:3                              61:22 62:17 63:16
                         impaired 5:25           66:4 67:7,12,15,17    inappropriate
   25:10 30:23 32:1,
                                                 68:15 69:8,11,15        126:9
   16 33:10,12,18        impairment 86:3
   34:5,20 35:19,21                              70:11 71:22 72:13     Inaudible 130:18
   36:21 37:3 39:18      imperative 50:12        73:16 74:2,5,13,20
                                                 75:2 76:7 78:14       incapable 89:8
   42:18 44:25 46:17,    impersonations
   24 47:5,12,17,18                              80:8 81:13,14         incident 53:4 69:19
                          63:20
   50:17,18 53:1,17                              82:13 83:5,9,15         81:11 87:7,22 92:1,
   54:23 59:24 60:12     implement 100:21,       84:11,14,20 86:5,8,     11 94:7 98:5,17
   61:7 64:19,20,21       24 107:4 113:7         20 87:5,8,23 89:2,      123:2 125:16
   67:14,15,19,20         116:7                  4,24 90:7 91:24         132:18,20 143:18
   68:15 69:4,15 71:3                            92:10 93:22 94:6,7,     144:19,21 145:5
                         implemented
   73:15 75:18 76:5,6                            16,19 95:8,15,25
                          100:25 101:3                                 incidents 77:21
   77:18 78:16 80:11                             96:14 97:22 98:20
                          116:9,11 125:5                                 78:11 99:3 144:3
   83:11 88:25 89:2,3,                           99:2,3 100:5
                         implementing 72:6       103:12,13,17,18,25    include 84:11
   7 91:3,5,8 93:2,16
   94:6 95:13,16,22      improper 99:9           104:9,10 105:5,11
                                                                       included 15:15
   99:2,9 101:3           126:2                  106:1 107:19,20
                                                                         19:16 26:4 89:24
   103:17 104:24                                 108:1,16 109:22,25
                         in 5:5 6:13,15 7:4,                             125:12 132:2
   105:18,21,22 106:7                            110:1,13 111:9,25
                           10,11,15,16,17,21,                            135:13 142:9
   108:4,10,14,15,16,                            112:1,12 113:18,
                           22,23,24 8:5 9:2,9,                           147:13 152:24
   17 109:8,10,12,17,                            20,21,22 114:12,20
                           13,21 10:5,7,14,20    115:4,14 117:11,      including 88:18,20
   21 111:12,15,17,19
                           11:7,14,21 12:4,6,    16,19 118:2,6           102:12 114:6
   115:4,6,8 116:22,
                           7,14,20,25 13:6,12,   119:19,23 120:2
   25 117:1,24 118:5                                                   indeed 118:20
                           21,23 14:2,4,5,13,    121:7 123:9,19
   119:19 122:3,4,9
                           16 15:11,12,16,24,    125:15,16,19,20       indicated 28:12
   123:8,13,20 124:4
                           25 17:9 18:3,5,9,     126:15 127:7,24         40:11 118:19
   127:20 130:17,20,
                           11,16 20:5,20         129:15,17,22 130:3      131:21
   21 131:13,16
                           22:10,21,22 23:1,     131:8 132:20
   134:20 135:15                                                       indicating 123:5
                           11 24:3,5,6 26:9,     133:18 134:13
   141:1,10,17,20,25
                           11,13,20,21,25        135:4,13 136:3        individual 10:25
   142:5,9 145:14,17
                           27:1,12 28:25 29:1,   137:2,6,16 138:19,      32:15,20 37:23
   147:12,20 148:2
                           6,12,13,14 30:9,10,   22 139:9,14,17          38:22 45:8 46:14
   150:9 151:2,6,11,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 538 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙182
Peter White, 30(b)(6), 02/26/2021                           Index: individual's..is
  48:11 49:15 51:10    inquiring 154:8       interviewees 33:1       investigation's
  52:18 53:21 58:19                                                    28:21,22
                       inquiry 86:2 87:24    interviewing 53:5
  61:20 72:12 73:3
                                                                     investigations
  86:12,14 88:17       instance 39:17        interviews 23:20,
                                                                       25:11 27:23,24
  103:12 104:5           51:12,15,17           21 32:12,13 53:7,
                                                                       50:7 97:17 145:4
  105:21 121:8,17        125:15,18 129:15,     10,12
  123:18 125:19          16,21 156:12                                investigator 25:24
                                             into 23:6 27:16
  126:3                                                                67:14
                       instances 26:13         47:12 66:10 69:22
 individual's 56:14      40:5 51:20 116:5      109:24 110:19         invited 62:18,22,23
   65:22 114:15          120:2,4               111:8 115:10            65:7,13
   126:20                                      117:23,25 118:4,7
                       instead 94:17                                 involve 21:18
                                               121:25 133:3
 individually 33:9                                                     105:25
                       instructing 52:4,8      150:24
 individuals 24:2                                                    involved 32:22
                       instruction 84:12     introduce 33:18
   25:2 49:18 56:13                                                    37:15,17,19 53:6
   61:17 83:24 141:9   instructor 83:5       investigate 104:22        61:22 77:23 92:7,
                         85:6,8                109:17 114:4 127:6      10 94:6 99:2
 inform 53:24
                       instrument 82:15        140:15,25 157:9         115:17 126:15
 informal 117:16,18,                           158:1                   127:7 131:8 132:20
   21 118:3,8,9        instruments 82:19                               141:9 151:3,13,16
                                             investigated
                       inten­ 95:7                                     158:5
 information 34:19                             110:18 117:22
   35:17 97:9 99:6     intended 95:7           141:1,20,21,23        involvement 23:8
   109:18                                      142:1,7,9 149:12,       106:2
                       intentions 16:22        16 150:9,11 157:10
 initial 92:2,8                                                      involves 129:17
                       interact 40:22        investigating 105:7
 initially 145:9                                                     involving 114:14
                       interest 82:13 83:9   investigation 22:18       118:5 143:19
 initiated 40:11,17      112:12                25:18 27:6 42:22
   117:20                                                            is 4:14 5:11 6:6,12
                       interests 81:4          47:6,7,10,12,14,20,
                                                                       7:17 8:4 11:14
 initiating 103:24                             24 48:2,5,7,11,14
                       internal 67:23                                  16:11 17:3,5,10
   104:5                                       49:13,19 50:3,8
                         68:16 97:15 99:7,                             19:1,7,9 23:14
 injure 88:25                                  51:8,16 52:25 53:2,
                         12,15 108:21,23                               24:15 28:16 29:23
                                               15,16,17 67:18,22,
 injured 62:2,4,6                                                      34:20 37:17 38:4,
                       internally 27:24        24 68:16 103:20,23
   81:22 88:12 89:7                                                    16,19 39:23 42:5
                         117:2                 104:4,8,17,19,24
   90:6 91:3,5                                                         44:3,13,14,22
                                               105:5 106:21
                       interpret 86:19                                 45:16 48:19 50:16,
 injuries 88:18                                115:14 118:18
                         92:13 99:18,19                                20,24 51:1,16,19
                                               119:22 126:15
 injury 85:21,23         144:4,11                                      52:16,22,25 55:25
                                               127:7 130:11
   86:2 90:6 91:7,9                                                    56:3,5,12,16,20,23
                       interview 24:13,25      131:6,9,19 132:21
                                                                       57:5,24 58:16,18,
 inquire 153:13,16       30:8,20 31:3,24       141:5,17,24 147:12
                                                                       19 59:12,18 60:1,3,
                         32:7,12 151:1         150:24 155:8,16,
 inquired 153:19,23                                                    12 61:1 66:20
                       interviewed 24:13       24,25
   154:2,5                                                             67:13 68:8 69:16,
                         31:19 141:9 151:3                             17 70:5,18 71:13




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 539 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                    ∙183
Peter White, 30(b)(6), 02/26/2021                                     Index: isn't..Johen
  73:3,5,9,15 74:15     issued 82:11,23,24       87:7,20,22,25 88:4,     38:20 44:13 45:21
  75:5,11 76:13,20        84:24 124:6            24 89:14 90:24          48:9 50:12 53:4
  79:5,18 81:4,8,10,                             91:3,5,9 92:1 93:1,     56:13,25 57:12,17
                        issues 13:15 94:15
  20 82:1,2 83:15                                9,11,16,22 94:5,9       58:17 59:13 61:12
  84:22,23 85:1,24      it 4:17 9:3,6,10         95:2,3,6,8,11,12,16     66:12,14,18 67:14
  86:1,2,18,19,21         10:19,20 11:5,9        96:1,18 97:21           68:15 77:9 78:20
  87:4,9,24 88:24         12:16 13:23 14:12,     98:17 99:6 100:5        86:14,16 90:10
  89:11 90:5,7,9,17       18 15:4,5,13 16:7,     101:1,25 102:17         105:18 106:7
  91:3,5,8,9 92:10,20     16,23 17:9,10,21       103:11,12,14,16,        108:14,25 109:8,10
  93:5,9 98:14,17         18:8,10 19:11,13       18,25 104:4,16,20       111:7,12,19 112:13
  99:2,10 100:5           20:6,10,11,15          105:18,21,22            113:1 115:4 118:5,
  101:25 102:3,22         22:13,24 24:6,10,      106:7,12,14 107:21      25 122:7,8 123:19,
  105:1 106:23            11,17 25:1,2,3,5,7,    108:3,4,13,14           25 130:21,24
  107:1,17,21 108:14      20 26:21 27:18,19      109:4,6,11,12,13,       133:7,13,14,15
  109:13 111:5,12         28:4,6 29:12 30:1,     21,24 110:19            136:5 141:19 142:3
  112:3,9 113:3,17        3,13,23 32:1,2,14,     111:4,7,9,11,15,18,     143:4,23 145:2
  114:9,20 115:8          17 33:10,12,18         19 112:2,16,17          146:2 147:8,9
  116:10,12,18,21         34:1,6 36:17 37:3,8    113:17 114:7            149:6 151:11
  117:3,7,12,16           38:1,15,19 39:6,14     115:8,10,11,20,24       154:13,21
  118:19,22,24            41:3,5,14 42:5,24      116:9,11,18,22,23,
                                                                        items 32:16
  119:13,17 120:3,19      43:14,16,17,20         24 117:5,19 118:1
  121:6,9,11,15,16,       44:3,4,5,6,14,18,21    119:12 120:1,17        its 27:1 44:18 70:11
  21,24,25 122:6,10       45:19,20,22 46:12,     122:13,15,22             73:6,8 76:7 84:11,
  123:9,15,17,22          16,17,18 47:4,6,18,    123:6,11,15,20,24        21 113:23
  124:3,4,19 125:10       19 48:14,16,19,24,     125:3,7,9,12           itself 101:11,12
  126:24 128:7 129:3      25 49:9,21,22 50:9,    126:11,17 127:3,6,       110:13 116:24
  130:3,23 131:4,14       15,17 52:2,7,19,24     21,22 130:20,23
  133:12,20 136:2,        53:1,3,21,23 55:8      132:25 133:1,25
  10,12 138:14            57:12,21,24 58:3,4,    134:16 135:12,13,               J
  141:8,10,22 142:24      8,18 59:2,8 61:24      15 136:18 138:4,14
  143:1,3,21 144:22       62:25 63:22 64:15,     139:19,21 140:4        J.J. 143:5 144:7
  146:4,20 147:13,20      16,18,22,23,24         141:20,21 142:1,7,      145:7
  149:6,12,15,24          65:12,14 66:14,17      9,12,22 143:21         jail 65:16
  150:10 151:2,7,17,      67:11,12,14,20,21      144:6 145:8
  18 152:6,12,13,24       68:14,17 69:5,9        146:14,15,25           Jamel 133:15
  153:7,21 154:3,5        70:3,4,15 71:22,24     148:2,5,6,23 149:6,    January 143:20
  156:3                   72:13,24 73:12,14,     23 150:9,16 151:3,      144:22,23
                          15 74:2,15,19,22       12,18 153:20,24
 isn't 82:16 110:4                                                      job 7:9 8:9 14:19
                          75:18,25 76:5,6,7,     154:2,3,6 155:1,2
   114:23,25 115:2                                                        42:25
                          11,16,20 77:14         156:4 157:2,3,4,5,
   128:5
                          78:20,24 80:6,11,      6,7,8 158:8            jobs 7:9 22:19
 issuance 84:22           14,17,22,24 81:8                                139:7
                                                it's 4:15 7:20 8:5
                          82:10,14 84:22,24
 issue 20:20 78:10                                17:8,10 18:21         Johen 134:22
                          85:6,11,13,20 86:1,
   84:9 95:12,13,14                               25:10 29:25 34:20      135:14 153:22
                          2,10,12,13,15,19




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 540 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                     ∙184
Peter White, 30(b)(6), 02/26/2021                                     Index: joined..let's
 joined 8:21             Justin 51:25            18,20 70:7 71:20,       lawful 81:2
                          130:11 131:7           21,24 76:2 77:13
 joint 11:5                                                              Lawrence 147:25
                          133:15 137:4 146:3     78:24 79:11 93:9
 joke 115:6                                      98:13 103:4 105:1       laws 73:5 75:6
                                                 131:13,16 134:11          81:15
 jokes 63:16 114:15,                 K
   22,25 115:2                                   147:20 148:3 150:3      lawsuit 51:19
                         K­ 28:25                154:1,2,4,17
 joking 117:19                                                           layman's 73:16
                         K­9 25:12 26:12,15     knowing 139:12
 July 71:25 80:1                                                         lead 74:5
  101:9 113:11            28:25 29:2 124:8,9,   knowledge 153:9
                          11,14,15               158:12,13               leadership 18:23
  142:23 143:14,16
                                                                           20:4 55:2 96:7,12
  145:1,2 146:11         K­9S 26:13 27:9        Konopka 133:14
  149:23                                                                 learn 48:23
                         keep 124:5,6 129:9
 June 133:25                                             L               learned 135:3,10,
                         kept 15:23                                        12 136:20
  134:13,16,20 137:4
  138:6,19,25 152:14     kids 66:8              L.D. 139:4               learning 40:23
 just 4:15,23 11:17      kill 34:5              label 57:7               least 97:7
   12:12 13:1,23         kind 7:20 13:10        labeled 57:10            leave 34:17 124:1
   14:10 15:24 16:22      21:15,17 26:15,23
   17:10 18:17,24,25                            larcenies 25:16          leaves 58:23
                          27:1 31:19 32:20
   20:25 23:1,4,17        33:18 35:11 45:11     large 19:9 25:21
   26:1 30:1,13 31:19                                                    Lee 142:22
                          46:13 47:6 54:4
   33:20 34:14 41:11,                           last 16:7,9 17:13        left 67:5 128:14
                          63:11 67:20 95:15,
   13 42:10 44:20                                 61:15,17 62:11,15        129:6
                          17 139:21 140:9
   46:15 47:17 48:4,                              67:25 74:16 78:17
                          141:3 151:3 152:7                              legally 73:8
   18 49:4,6,10,11,16,                            84:3 97:1 98:21
                          158:8
   17,19,24,25 50:14,                             99:1,18 109:14         lemonade 64:22
   18 52:1 54:18,21      knee 89:23               122:11 135:20
                                                                         less 61:12 87:6,20,
   55:24 56:13 57:12     knew 42:11             late 66:19 138:19,         21 98:11 121:21
   58:18 60:13 61:6                               25
   63:1,2,10,22 64:9,    know 5:4,13 12:14                               let 32:6 34:4 37:14,
   12,22,23 65:4,12       16:20 20:6,18         later 18:16 20:14          22 38:3,21,23
   68:7 72:19 73:22       22:19,21 23:13,16       143:22,24 157:6          46:11 55:17 56:19
   74:2 78:24 81:6        30:12 31:14,15                                   57:20 59:17 70:7
                                                lateral 11:20 12:19
   102:1 103:1 105:12     32:6 33:15,25 34:4                               71:12 76:2 79:4,11
                                                  14:1
   111:6 112:8,16         36:8,21 37:3,22                                  133:19 135:8
   116:10,22 119:8,10     38:4,16,18,20,21,     latter 24:3                139:19 141:7
   122:8 125:8 126:11     23 40:13 46:11        Latwanya 131:7
                          49:17 50:16 51:2                               let's 6:24 12:6
   127:14 136:25                                                           18:22 21:23 25:7
                          54:9 55:11,14,24      law 5:12 7:10,23
   139:21 141:15                                                           39:10 40:8 46:19
                          57:13 58:18 60:2,       21:18 22:7 65:14
   148:22 150:3 154:6                                                      47:21 54:8 57:2
                          13 61:9,13,16,19        66:4,5 73:7 74:25
   158:23                                                                  66:22,23 67:6
                          64:15,24 65:9,24        75:4 83:6 114:17
 justice 7:16             66:6,7,19 67:16,17,     134:18                   75:20 79:3,8 86:24,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 541 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙185
Peter White, 30(b)(6), 02/26/2021                              Index: lethal..manager
  25 88:1 89:9,10       life­threatening       long 7:4 8:6,11,14,
  91:11 94:12 101:5,      87:10,14               25 9:13 10:7 11:7,            M
  16 108:11 116:13                               16 12:18,20,25
                        like 7:9,19,20 11:5
  118:11 128:8,13,22                             13:21 14:4 15:16     mace 82:2,21
                          13:6 16:17 18:24
  130:6 132:8 134:1,                             16:3 86:8 122:11     machine 26:5
                          19:23 21:2,22 25:1
  5 135:8,17 137:9                               128:4 132:22 133:1
                          29:12 31:22 35:1,4                          made 26:9 32:9,11
  142:15 143:6,9                                 154:14 157:3
                          36:2,5 38:9 40:19                            33:8 42:13 48:13,
  144:10 146:6 150:1                             158:24
                          41:23 42:24 46:21                            16,24 52:25 53:17
  154:22 155:11
                          63:1,20 64:9,10      long­term 124:17        114:4 115:14 117:1
  158:18
                          66:13 69:4 73:19                             126:8 132:13 137:2
                                               longer 36:12,14,19
 lethal 87:4,6,9,21       76:6 98:11 106:9                             142:11 143:5,24
                                                 53:25 54:24 55:9
                          127:19 128:18                                144:6,13,14,15
 letter 55:4,6,7                                 58:19 60:14 124:19
                          138:6 142:8                                  145:8,13 146:13
   67:12 145:16,18,                              132:5,9
                          149:18,25 150:3                              154:11,13 156:9,
   19,21 146:2,10,13,
                                               look 22:10 23:2
   14 147:19 148:8,11   liked 63:15                                    13,24,25 157:20,23
                                                 24:9 31:20 40:19
   149:21                                                             mailed 24:5
                        likely 32:2 85:24        46:21 47:12 69:22
 letters 60:5 145:18                             82:11,12 106:9       main 42:25 60:4
                        limit 122:18 127:23
   147:22                                        109:24 115:10
                        limited 98:17,19         118:4 120:22         maintain 20:8
 letting 51:2 57:13                                                    90:14
                        limits 88:21             131:14 148:10
   58:18
                                                 154:20 158:8         major 7:20 15:20,
 level 22:21 39:7,12,   lineup 26:25
                                               looked 7:8 22:13        22 16:4 67:21
   13 88:22             links 44:10              23:8 33:19 66:1,3    major's 19:7
 levels 39:19 118:16    listed 42:20 122:5       110:19 111:7
                                                 117:23,25 118:7      majority 48:16
 liaison 93:4 95:3      little 8:16 11:17
   97:15                                       looking 23:10,12       make 30:24 31:7
                          12:15 13:1,24 14:7
                                                 25:16 155:1           48:15 52:17 66:20
 lieu 129:18,22           20:6 22:20 27:1
                                                                       88:10 92:2,21
                          36:12,14,19 43:19    lookout 26:8
 Lieuten­ 147:3                                                        117:3 123:17
                          57:21 83:21 105:2
                                               looks 70:15 76:11       154:9,16
 lieutenant 12:23         121:24 151:25
   13:4,5 18:25 25:5                             137:3 144:6          maker 24:21
                        lived 22:19,22
   28:16 29:4 83:25                            loss 86:3              makes 44:18 92:17
   84:1 93:4,12 95:3,   lives 81:12
                                               lost 34:8              making 9:6 13:13
   22 97:13 138:16      Lloyd 93:13
   139:3,11 146:22,23                          lot 25:19 27:17,18      33:2 78:16 134:25
   147:3 151:15 158:6   local 63:7,8             77:24 150:12          157:17
                        located 8:4 26:20        157:14               male 69:12 126:4
 lieutenant's 14:3,6
                                               lunch 66:11,14,16,      127:3
 lieutenants 19:5,16    location 15:21
                          29:16                  19,23 67:3           manager 39:25
   20:17 25:4 29:1
                                                                       40:1,3 62:24 63:12,
 life 74:5 87:14        logistics 14:17
                          16:1                                         14 64:5




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 542 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙186
Peter White, 30(b)(6), 02/26/2021                                Index: manner..missed
 manner 42:14 74:5,     37:8 39:20 41:3        14 119:2 125:18       memo 80:10,12
  14 87:8,23 105:11     50:9 53:19 66:6        129:14 131:5           139:17 150:13,14
  117:19                80:12 82:12 84:8       132:2,6 133:12,23
                                                                     memorandum
                        86:17 97:8 103:1,      134:15,21 135:4,6,
 Manson 6:11                                                          133:13 137:3
                        12 107:20 108:19       7,8,15,16 136:6
 manual 70:16           109:23 111:5,6         138:5,20 139:6,8,     memory 111:9
  72:12 76:12,19        113:18 117:1           19 141:7 145:10,15     116:23 135:16
  79:17 80:20 100:15    118:20 125:8           146:2,10 150:9         158:9
  101:11,12             132:12 138:5 141:2     154:2,7 157:21        men 69:12
 manuals 72:21          142:6 148:2 149:14
                                              mean 11:25 19:19       mental 117:1,4
                        152:4 153:19
 many 10:18,22                                 21:16 22:15 53:22
                        156:23 157:1,10                              mentioned 24:18
  15:3,4 25:8 30:7,9                           56:14 66:2,4 73:13
                       maybe 8:16 10:8         75:1,5 79:8,9 86:7,    26:18 32:16 59:4
  31:15 36:9 41:4
                        12:21 14:7 15:17       19 87:12 92:14,17      115:12
  61:9,14 78:1 82:10
  96:16 98:4,10         19:12 25:3 64:9        98:16 99:19 101:1     met 31:23 33:14
  103:2,3 120:6,11,     69:17 83:12 95:15      108:2 109:20           147:24 148:7
  14,17                 158:6                  110:10 114:19
                                               115:18 119:12         metal 139:13
 Marine 7:3,4          MCGURL 57:6
                                               125:1 139:16          method 103:19
                        60:21 69:25 133:9
 mark 130:6 137:9                              155:24 157:4
                        134:8 135:19                                 methods 78:14
  143:6,7,9 146:6       137:14 142:17         meaning 5:24
                                                                     Michael 57:4 60:19
 marked 56:21           145:22 154:24
                                              means 73:14 74:2        69:23 135:17
  59:19 71:14 79:6      156:2
                                               78:18,20 95:7          137:12 145:20
  89:12 101:18         me 4:6 12:17 15:7       109:21 125:3           156:1
  106:11 112:11         16:16 17:5,24
  130:7 133:21                                medical 88:1,4,6,      microphone 68:8
                        18:24 22:13 23:25
  135:21,22,25                                 11,16,23
                        24:17 27:18 31:8                             midyear 43:14,20
  136:14 137:11         32:6 35:6 37:14       medication 6:1
  143:11 146:8                                                       might 16:8 25:5,20
                        38:22 39:16 43:19     medium 46:14
  148:20 155:2                                                        30:15,16
                        44:4,5,14,19,21        105:22
 marking 59:18          46:17,18,20 47:9,                            military 6:16,19
                        23 48:6,8 49:1 50:2   meet 31:24 32:4         7:1,2
  71:13
                        51:2,6 52:13,22        33:1,8,13 148:4
 Martin 9:21 151:15                                                  mind 4:19
                        53:9 55:17 56:3,11    meeting 33:16
 matter 4:24 33:10      57:20 59:12 60:15,                           mine 17:11 107:3
                                               148:1
  66:17 96:13           23 62:5 66:17 67:9                           minor 111:5,12
                        69:16,17 70:7         meetings 13:12
 mattered 39:4                                                       minute 127:12,15
                        73:14 74:2,12 76:2    member 80:9 86:4
 mature 65:24           77:19 78:17 79:11      97:14,15,16 99:7      minutes 99:23
                        98:16 100:22 101:2     108:24 126:20          122:14 128:20
 may 19:12 20:6
                        103:7,18 104:3                                129:2,6
  21:20 25:12,22                              members 9:8 19:15
                        106:8 108:10
  29:3 32:18,19 35:8                           95:18,20 97:11,18     missed 27:13
                        109:21 111:24
  36:12,14,18,22                               153:5
                        116:17,18 117:12,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 543 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               ∙187
Peter White, 30(b)(6), 02/26/2021                           Index: missing..negative
 missing 25:12          moved 10:3 29:9         8,12,18,22 129:10,
  26:14 44:10                                   13 130:6,10,15,18,            N
                        Mr 4:13,17,20,21
                                                23,25 133:2,7,11,
 misspoke 49:21          23:1,3,6 47:1
                                                14,19,22 134:1,5,9   N.C.G.S. 114:12
                         50:20,24 51:18,23
 mistaken 59:24                                 135:14,17,22
                         52:6,10 55:19 57:6,                         name 5:11 6:4,6
 mistreatment                                   136:1,12,15 137:9,    17:17 21:5 56:14
                         7,16,18,22 58:3,8
  103:8                                         12,15 140:5,13,20     66:8 67:25 70:17
                         60:21 62:8 63:25
                                                142:14,18 143:6,9,    76:15 77:16 97:25
 misunderstood           66:12,21,25 67:2
                                                12 145:20,24          101:20 112:25
  101:2                  68:10 69:1,25 70:5
                                                146:6,9 147:7,10
                         75:23,24 99:24                              named 27:6
 moment 18:17                                   148:20,24 153:15
                         100:5 112:9,12,18
  62:13 106:14 125:9                            154:22,25 155:3,     names 17:14 90:23
                         120:7,12,15
  137:2                                         15,17,23,25 156:5
                         127:12,16,19                                narcotics 26:17
                                                158:18,22
 Monday 143:16           128:3,6,9,15,20,24
                         129:4 130:14,16,19    much 4:12 17:10,      narrative 90:3
 monitored 13:10         131:9,22 132:10,17     13 20:6,7,18 21:14   national 114:11,16
  99:21                  133:9,16 134:1,6,8,    34:13 42:8 143:24
                         10,16,25 135:6,18,     144:1 151:16         nature 78:13
 month 10:8 30:10,
  15                     19 136:7,20 137:2,                          near 154:14
                                               multiple 32:11
                         14 139:25 140:3
 months 30:16 45:2,                            municipal 7:17        nearly 139:2
                         142:12,17 145:12,
  3 143:22                                                           necessarily 20:10
                         22 147:5,8,18,19      music 63:9,11,21
 more 8:16 10:9          148:4,7,22 152:10,                           47:7 53:9 85:11
  13:2 14:7 40:6,7       17 153:2,14 154:9,    must 82:19 102:17      102:24 118:1
  44:21 62:25 83:21      16,19,24 155:8,21,     118:17                123:12
  99:2,4 103:7           24 156:2,10,13,16,    mutual 115:16,18      necessary 53:18
  104:13 121:21,24       21 157:24 158:20                             81:10 111:15 122:9
  124:9 154:11           159:3                 my 4:14 5:11 6:6,16
                                                7:7,10 12:9 15:23    neck 89:23
 morning 4:7,8,9        Ms 4:5,23 5:7 22:25     16:5 17:5,8 24:4
  57:23                  23:5,7 50:23,25        34:9,13 37:12,13     need 47:11 50:17,
                         51:21 52:4,8,11,12     47:19 48:4,17         18 51:2,4 54:3
 most 10:5 14:17                                                      57:16 61:6 102:18
                         55:17,21 56:19,22      51:16 62:20 67:17
  24:5,9 30:25 32:1,2                                                 106:14 111:18,20
                         57:4,14,17 58:1,5,     68:23 69:8 71:11
  65:23                                                               117:23,25 127:14,
                         10 59:17,20 60:19,     83:25 97:22,23
 mostly 21:7 103:24      22 64:1 66:9,15,18,    103:4 104:13 105:5    15,21
 motel 10:5 12:14        24 67:1,4 68:8,11      116:10 118:10        needed 18:12
                         69:23 70:1 71:12,      128:1 133:13          24:12 27:22 35:17
 motor 15:13 34:10       15 75:22 76:1 79:4,    135:15 139:1          53:25 55:9 60:14
 motorcycle 15:14        7 86:6 89:10,13        142:10 148:6 153:9    132:5,9 139:12
                         92:12 98:3 99:22       157:5 158:9,12
 move 15:24 55:24        100:1,8,20 101:16,                          needing 77:22
  79:3,8 86:24 88:1      19 106:13 112:10,     myself 10:24 11:3
                                                                     needs 110:19 111:7
  112:8                  16,20 121:14           13:4 33:18 143:19
                         127:14,17 128:1,4,     147:24               negative 115:4




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 544 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙188
Peter White, 30(b)(6), 02/26/2021                                Index: negligence..OC
 negligence 138:15       101:1 102:18 106:1     49:8,9,10,14,16        82:22 93:9 110:10
                         108:7 113:18           51:5,14 52:4,9,19,     139:4,23 154:6,14
 never 17:5 48:2,3
                         114:24 115:1,5,21      21 53:8 54:9,11,20,    155:11
  64:11 73:9 153:4
                         116:3 118:1 119:3,     24 55:14 57:18,22
                                                                      number 19:12
 new 20:16 43:17,21      5,23 120:1 122:18      59:8,24 60:10
                                                                       22:13 39:1 51:24
  55:2                   124:9,18,21 126:16     61:11 69:14,17
                                                                       56:21 59:19 64:16,
 newer 133:3             127:8,21 128:9         70:24 71:21 72:3,
                                                                       25 71:14 79:6
                         129:19 131:11,18       11 73:23 74:19
 next 7:6 10:10                                                        89:12 93:11,20
                         132:5,8,19,24          75:13 76:24 77:17
  11:11 12:22 13:25                                                    96:20 101:18
                         135:12 138:22          78:9,15,19 79:9
  14:14 15:19 16:10                                                    102:15 106:11
                         139:1 143:8,23         80:22 84:19,24
  17:25 29:14 31:2                                                     112:9,11 120:13,16
                         147:15,17 148:13       85:11 86:16,17
  34:16 35:15 42:3                                                     133:21 134:22
                         150:10 153:4           87:4 89:6 90:21
  44:7,8 52:1 53:14                                                    135:25 136:14
                         155:10 156:11,15,      92:11,18 93:5,20
  54:22 59:3 88:13,                                                    137:11 143:11
                         22 157:18,24           94:16 96:1,24 98:7
  14 123:21 132:4                                                      146:8 148:23
                         158:12                 99:15 100:24
  138:23                                        102:7,24 103:16       numbers 20:5
                        nobody 65:24
 night 41:18,19                                 104:9,10,23 105:4,    nursing 7:21
  129:9                 non­certified 19:3      8 106:1 109:18
                         28:15                  114:18 115:20
 nights 103:2                                   116:12 118:1,9                   O
                        none 36:13,17
 nine 15:8               147:17 156:22          119:22,23,25
                                                121:19 122:7          oath 6:2
 no 5:20 6:1 8:1 11:2   nor 61:3                123:2,12,20 124:9     objection 51:18,22
  13:19 20:5,10 23:3
                        normally 24:7 25:1,     127:22 128:9           63:25 147:5,7,8
  27:3 28:4,6,18,22,
                         2 30:6,23 31:25        129:7,16 131:14        153:14
  23 29:15 30:23
                         40:2 41:21 42:11       132:20,24 135:6
  31:16 32:23,25                                                      obligation 109:16,
                         53:4,23 63:6,12        138:6 141:1,2,20,
  33:13 35:3 36:4,16                                                   24
                         66:4 82:17 123:24      21,25 142:8 143:23
  38:12 39:9,23
                         124:4                  144:9 148:1 152:5,    observation 118:12
  41:11 42:10 43:12
                                                12 154:1 156:11,15     119:14,17
  46:5 47:25 48:3       North 6:11,13 8:21      157:5,11 158:12,13
  49:2,8,9,13,14         9:22 14:13 15:12                             observations
  51:5,9 52:16 53:25     81:16                 note 55:4 89:11         118:15,17
  54:20,23,24 55:8,                             117:1,4
                        not 5:3,4,20,25 8:4                           observe 118:16
  16 57:14 58:19                               noted 138:14            119:13
                         10:19 15:17 17:8
  60:14,17 61:8,11
                         18:8 19:3,12 20:5,    notes 31:19 45:19      observed 118:20
  63:6,19,22 65:4,11,
                         7,10 22:3,23 25:10
  19 69:6,13 70:24                             nothing 9:6            obtain 99:6
                         26:21,24 27:3 28:6,
  72:8 74:20 75:13
                         22 29:4,25 30:16      notice 56:6 136:10     obviously 23:16
  76:24 77:17 79:21
                         31:8,16 32:19                                 93:10
  80:14,17,22 81:21                            November 18:4
                         34:13 35:3,19 37:4,
  83:20 86:16 88:6                                                    OC 82:21 84:10,14,
                         6,9 39:13,15,17       now 11:10 21:19
  90:19 92:20 96:24                                                    23 89:24
                         42:1 45:20 46:5,22     37:25 51:4,5 54:11
  98:7,19 100:22,24
                         48:3,7,10,13,21        56:5 66:18 75:20




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 545 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙189
Peter White, 30(b)(6), 02/26/2021                               Index: occasion..okay
 occasion 89:21         23 63:7,11,16,24       11 131:9,10,14,15      110:13 113:4,18,23
                        64:3,12,16 65:1,3,     132:22 133:23          114:3,21 133:13
 Occasionally 26:10
                        23,25 66:7 67:8,18,    134:3,13 135:3,4,      138:16 139:9 142:6
 occasions 40:4         20 68:14 69:4,15       10,11,13 136:3,10,     148:6 153:6 156:8
  89:25                 70:18,25 71:3,6        20 137:7,16 138:6,
                                                                     office­issued 84:7
 occur 53:10 71:19      72:3,10,11,18 73:2,    15 139:2,12,20,21
                        4,5,6,8,9 75:8,16      140:9 141:3,9,11,     officer 8:1,2,13
  78:12 104:10
                        76:15,16,17 77:2,      13,14,16 143:13        20:16 36:8 40:20
 occurred 4:25          15,16,18,23,24         144:22 145:1,5,9       42:21 60:1 69:15
  10:10 11:11 35:15     78:3,10,13 79:16,      146:10 147:11,14,      73:3,7 74:22,24
  42:3 61:21 144:22     25 80:7,9 81:1,4,8,    23 148:1,12 149:3,     75:5,12 80:9 81:12
  156:4 157:6           12,15,25 82:8,22       23 150:12 151:4        95:1 129:17 134:18
 October 155:6          83:10,13 84:8,9,13,    152:3,7,23 153:5,     officers 15:3,4
  156:3                 14,15,22 85:2,14,      12 155:4,6,8,9,12,     33:25 42:16 43:4
                        17,24 86:4 87:2,13     15,23 157:1,14,25      62:25 65:9,13 66:5
 of 4:11,15,19,24       88:14,21,22 89:9,      158:4,8
  5:5,12,20 6:19,20                                                   75:15 81:17 82:24
                        15,16,20,22 90:4,6,
  7:1,20 8:18 9:20                            off 5:2,6 26:23 35:8   Offices 5:12 76:12
                        9,11,13,14,17,24
  10:5,15,25 11:2,12                           58:2 67:5 74:6
                        91:22 92:4,6,8                               official 94:19
  12:3,23 13:10,15                             76:25 86:22 103:3
                        93:1,2,3,4,7,11,13,
  14:13,15 15:17,20     18,21 94:4,8,10,17,   offend 115:5           often 71:8 72:1
  16:7,8,9,13 17:1,2,   21,22,23 95:1,4,10,   offended 115:21        oftentimes 25:23
  23 18:4,5,22 19:3,    15,17,25 96:13,23                             60:13
  15 20:5,22,24,25      97:5,7,8,10,13,16     offender 122:10
  21:15,23 22:13,22,                                                 Oh 57:24 96:13
                        98:4,14,18,23 99:3,   offense 121:20
  23,24 23:10 24:4,9,                                                 104:15 134:7
                        5,9,20 101:5,12,15,
  24 25:1,19,21                               offer 38:22 83:16       139:25 143:4
                        20,25 102:2,3,7,15
  26:15,23 27:1,5,17,   103:8,9,19 104:16,                           okay 4:9,23 5:9,10,
                                              offered 22:8
  18 28:5,11 30:19,     20,21 105:4 106:21                            11,19,23 6:18,21,
  20,24,25 31:5,9,19,                         offering 88:22
                        107:1,6,12,23                                 24 7:12 8:3 9:17,19
  25 32:20 33:15,18,    108:13,25 109:2,      office 4:11 12:3,24     10:2,22 11:7 12:11,
  24 34:13,18,19        14,17 110:5,9,11,      14:2,8,12 17:22        18,22 13:21,25
  35:11 36:8 37:7,18,   20,21,23 111:4,23      18:6,23 19:10,16,      14:14 15:19 16:3
  24 39:1,19,21 40:9,   112:2,12,25 113:9,     20,21 20:1 21:24       17:18 18:2,17
  16,18,24 41:12,17     15,17,19 114:2,8,      24:17 25:9 27:17,      21:23 22:25 23:3,
  42:20,21,22,24        21 115:4,8,13,16,      25 28:18 29:10         14 24:23 25:7 27:4,
  43:1 45:2,3,11,22     21 116:4,11,12,13      35:5 36:5 48:17,25     14 28:8,24 29:22
  46:10,13 47:6,9,23    117:1,4,11,17          50:11,15 54:2 65:5,    30:14,17 35:4 38:2,
  48:6,16,23,25 49:5,   118:2,9,18 119:7,      15 76:18 77:20,24      10,13 40:8 41:13
  15,20 50:2,11,13      10,23,24 120:7,8,      79:17 80:9,20 81:9     43:4 44:10,15
  51:6,19,24,25 53:2,   12,15,18 121:4         84:9 85:5,10,15        45:14 46:19 47:9,
  16 54:1,4 55:14       122:4,9,24 123:9       90:10 92:3 93:6        21 49:2,5,23 50:2
  57:10 58:1,6 59:3,    124:6,9,23 125:3,5     94:21,25 95:9,25       51:4 54:18 55:19
  13 60:15 61:2,15,     126:3,20,22,24         96:15 97:10 100:15     59:4,11 60:5 63:11
  18,24,25 62:11,22,    129:18,22 130:2,3,     106:8,24 107:25        66:9,18,22,24 67:1




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 546 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙190
Peter White, 30(b)(6), 02/26/2021                                 Index: oleoresin..or
  68:12 69:14,21         74:6 76:20,25 78:5     97:12,14,15,17        29:6,14 30:6,10,15,
  70:5,12 72:1,22        79:3,8 82:10,17        99:1 104:2 105:10     16,22 31:8,23
  73:19,21 74:11,21,     83:2 86:12,22,24       117:5 124:19 125:7    32:18 33:11 35:2
  23 75:10,18 76:8       88:1 89:21,25 91:4,    127:1 136:24          36:22,25 37:1 38:7
  77:4,5 79:3,14         10 93:7,9,16,20        138:5,18 141:1,8,     39:4,14,18 40:6,9
  80:25 85:19 86:24      94:3,9,11,18 95:24     10 147:12,20,23       41:3,4,6,10 42:3
  88:3 90:9 91:2,11,     96:1,22 97:9 98:24     148:2,3 149:14,23     43:10,20 44:20
  14 95:6 96:25 98:2     103:3,16 104:16,20     151:2 152:12,15       45:23,24 46:16
  99:1,22 100:6,7        105:3,21,23 106:2,     153:23 154:12         47:18 48:7 49:9,12
  101:5 106:16           7 108:13 111:4         157:10 158:4          50:7 53:3,4 54:3,6
  110:13 111:21          112:2,8 114:10,15                            55:4,13 59:3 60:24,
                                               One's 7:16
  112:12,18,19           115:24 116:24                                25 63:4,5,18 64:5,
  116:13 118:11          117:19 118:5,15       ones 24:11 82:17       10 65:17,25 67:12
  123:21 124:25          119:11 120:17          151:16                68:1 69:17 70:9
  130:2,6,10 131:4       122:13,15,18,22,23    online 24:4            71:22 73:9 76:6
  132:8 133:2,10         123:17 124:13                                77:14 80:13,16,20
  135:24 136:5 137:3     126:12 127:21         only 37:17 59:25       81:12 82:16,21,24
  138:9,11 139:14,       128:1,6 129:11         62:10,12 68:23        83:13,19 84:15
  22,24 140:3,4,12       134:16,23 136:3,16     69:7,19 71:10,16      85:9,24 86:1,3,4
  142:5,14 143:6         138:5 139:1,13         81:9,14 84:7 90:1     87:6,14,21 88:22
  144:21 145:20,23       141:3 142:3,22         104:2 106:2 138:18    89:21,23 90:5,6,7
  146:16 147:18          143:16 148:13,15,      153:7,23 154:3,5      91:12 92:18 93:12
  150:1,17 152:16        23 150:1 151:6        onto 75:18             94:15 95:11,14,16
  153:1 154:7 156:6      152:14 154:21                                96:20 97:17 98:5,
  158:20 159:2           155:18                open 65:13             17 99:2,3,4,5 100:6
                                               opening 12:16          101:11 102:7,8,10
 oleoresin 84:10        onboarding 36:4
                                                                      103:3,8,20 106:3
 Oliver 131:7           once 12:15 24:6        openly 47:13
                                                                      108:19 109:22
                         33:7 34:19 35:13,      158:10
 on 4:11,16,25 5:5,                                                   110:3 111:12 112:9
                         16 44:3 77:9 80:3     Operations 97:19       114:1,5,10,11,13,
  24 7:22 9:12 14:2,
                         97:21 104:3 111:19                           15,16,17 115:4,20,
  21 15:6 19:25                                opinion 67:17
                         115:6                                        21 116:5,16 117:3,
  20:14 22:8 24:10                              105:5
  26:8 27:21 30:7,10    one 7:17 10:15 13:4                           5,8,12,17 118:7,19
                                               opportunity 106:17     119:7,8,15,17
  32:1,14,15,16,17       19:1 22:13 25:12
                                                126:12 136:11         121:4,18,21 122:11
  33:11,12 34:1          27:13 29:3,9,12,13
  35:23 36:9,10,11       32:12 35:12 39:19     opposite 78:22         124:2,13,19 125:12
  38:19 39:14 40:3,      44:21 48:11 51:12,                           126:17 129:16
                                               opposite­sex 78:14     130:3 131:13
  21,24 41:8 42:18       13,15,17,19 56:7,9,
  45:4,22 47:4,8 48:5    12 61:6,19 62:12      or 6:19 7:9,12,19,     132:25 135:7
  50:10,13,21 52:18,     63:7 65:21 68:23       21,25 9:7,11 10:9     136:23 137:1 138:6
  24 53:3,21,23          69:19 71:10,16         11:1 13:1 15:6 16:7   141:1,21 142:6
  56:20 58:19 59:10,     74:18 80:10,23         17:1,2 18:7,20 19:2   144:1,15 145:6
  14 61:2 63:3 64:15     82:13 83:13,25         21:9,21 22:23         147:12 148:2,12
  67:11,13,17,22         86:17 90:25 93:13,     23:20 24:5,12         149:15 152:4,10,13
  68:14 70:20 72:12      16 94:8 96:19,20       25:23 27:7 28:9,25    153:12,13 156:4,10




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 547 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               ∙191
Peter White, 30(b)(6), 02/26/2021                            Index: oral..performing
  158:6,7               151:4 157:14,15      para­ 84:17            42:25
 oral 102:20 103:10,   outcome 115:13,16     paragraph 73:24       pattern 99:9 138:14
  11,13,21,22           147:11                101:23 113:16         141:14
                                              138:10,24 143:15
 order 87:5 89:25      outline 102:3                               patterns 131:15
                                              144:5,11,12
 ordered 138:20        over 11:17 13:24                            pay 16:18 21:25
                                             paragraphs 101:24
                        33:20 35:9 44:17                            37:24,25 38:3,5,10,
 orders 78:16
                        45:8 50:1 51:10      paraphrase 73:15,      12,15,16,22 39:3,5,
 ordinarily 41:23       61:10 107:20          16 74:12 84:17        8,12,13,17,20,23
  43:17                 108:17 141:19         87:11,16              40:4,6 74:9 123:25
 organ 86:4             151:25                                      125:20 134:1,6,10
                                             parents 12:9
 organization 35:2     overall 20:16 45:24                         paying 25:15
                                             part 14:13 24:3
  114:2                overseas 9:11          40:16 76:6 89:22     payment 37:19
 organized 21:1                               129:23,25
                       own 17:8 21:18                              payroll 20:1 58:17,
 orientation 110:24     27:1 38:10 41:9      particular 25:15       20
  114:22 115:15         63:19                 32:10 53:3,4 58:19
                                                                   pens 14:23
  156:14 157:13                               61:21,23 70:9
                       Oxford 8:9
                                              75:14 80:23 101:13   people 9:3,12
 origin 114:11,16                             109:12 113:13         10:18 14:18 16:20
                                P             118:6 124:14          18:11 19:25 23:12
 other 6:15 7:16
  11:3 13:4 27:23                                                   24:5 33:21 35:6
                       P.M. 159:5            particularly 21:18
  35:8 46:25 49:14                                                  40:22 43:17 45:1
                                              34:2
  58:24 60:9 62:24     pa­ 10:13                                    48:9 50:5,15,16
  66:1,6 82:12 83:9                          parties 115:17         61:9,14 62:24
                       page 71:3 76:16,17                           64:19 65:16,24
  84:14 88:17 89:16                          partner 26:15
                        77:2,18 78:3,5                              73:4 93:11 139:7
  95:25 98:18 102:10                          124:10
                        79:24 85:17 86:25                           158:5
  114:1,17 117:5
                        88:1 89:9 91:11,12   parts 14:22
  118:18 124:7,18,19                                               per 52:16
                        98:24 101:5 107:6
  132:16 148:2,8                             party 73:9 77:23
                        116:13 138:8                               percent 78:19
  153:5                                       116:22,25
                       pain 86:3                                   perfect 23:15
 other's 66:7,8                              pass 24:10 33:11,
                       panel 24:25 30:18,     12                   perform 23:20
 others 21:4 36:13
                        22,24 31:6,12,22,                           122:20 141:17
  83:21 93:14 108:8                          patients 26:14
                        23,25 32:1,18 33:7
  156:23                                                           performance 43:8,
                        131:12,13,14,16      patrol 6:16 8:22
                                                                    9,14 45:5,9,17,23
 our 15:14 65:23                              9:24 14:21,24 15:9
                       paper 14:23                                  94:18 105:14,19
                                              25:11,13,14 26:11,
 out 6:19,20 9:7                                                    135:1,5 136:23
                       papers 14:23 26:2      23,25 27:6 29:14
  12:3,15 21:21                                                     148:15
                        43:2                  41:11 42:18,19,21
  25:16 26:17 30:4
                       paperwork 13:11        65:14 72:14 95:21,   performed 42:13
  41:17 42:24 47:18
                        27:16,23 35:23        22 97:14 139:1        85:7 122:25
  66:1 67:19 78:25
  83:23 95:1 147:2                           patrolled 10:13       performing 92:7




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 548 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙192
Peter White, 30(b)(6), 02/26/2021                          Index: period..procedure
 period 36:8,14,15,    Pitt 9:21               17,20,22,25 80:2,4,   precisely 71:22
  16,17,18 37:2,11                             15,18,19,20 81:8,
                       place 44:22 90:11                             preliminary 4:24
  44:9 45:1 51:11                              16 84:16 86:18,21
                        156:7
  61:2 99:4 124:13                             90:23,25 91:15        prepare 16:22
  134:17               places 9:9 18:11        92:3,6,14,15,22       prepared 5:23 6:1
                       plane 9:11              94:15 95:11,12,14,
 permanent 10:4                                                      presence 46:16
                                               17 100:9,12,15,16,
  85:25 86:1,3         planned 30:8            18,21,23,24,25        present 53:11
 permit 5:4            platform 16:24          101:3,4,6,10,15,20,
                                               25 102:11 106:24      presentation 102:1
 person 11:14,15       play 63:11,13,14,21
  23:18,19 26:19                               107:2,4,10,13,14,     presented 132:2
  32:1 33:14 52:22     please 6:4,9 44:21      18 108:1 109:17,23
                                                                     pretty 17:13 19:13
  53:19 54:2 62:4,6     48:7 50:3 60:20,23     112:7,22,25 113:3,
                                                                      20:18 34:13 42:8
  67:12 74:4 86:17      69:23 70:7 71:4        5,7,10,12,17
                                                                      127:24 130:3
  89:1,22 103:23        76:2 79:11 91:19,      114:20 115:12
                                                                      132:25 151:16
  107:21 108:16         20 97:25 106:20        116:8,10,11 117:7
  109:6,18 111:9        112:24 116:16          118:6 130:3 145:3     previous 49:25
  112:1 124:1,2         121:13 127:13          151:19                 54:25 143:18
  154:5                 128:3,16 134:21                               144:19,21
                                              political 73:9
                        139:21                                       primarily 21:10
 personally 33:2                              poor 72:19
  147:21               point 15:1,5 22:6                              26:10 131:14
                        35:21 38:3 43:4       portion 80:8 101:11
 personnel 56:25                                                     primary 17:19
                        44:11,18 46:12        position 10:7,14,21     72:25 73:2
  62:25 78:13 106:22    54:14 65:5 69:21       11:8,21 12:20,25
  112:1 113:24 147:9    89:7 103:11,25                               print 72:20
                                               13:22 14:3,6 15:16
 persons 88:12          117:6 122:8 132:7      19:7,8 20:15 89:2,4   prior 48:17 50:7
  114:1                 144:14,15 148:17       121:4 125:1,2          62:14,25 84:9
                        152:12 156:19,25                              91:23 92:16 132:17
 pertaining 133:15                            positive 37:4,7
                        158:22                                        139:12
  141:10
                       police 8:1,2,3,9,13    possibility 77:22
 pertains 125:7                                                      priority 77:21
                        62:25 65:13 70:18     possible 59:2
  142:12                                                             private 9:10 74:19
                        73:2                   88:11 108:10
 Peter 4:2 6:6                                 109:17 117:24         pro 114:14
                       policed 21:15
  134:24
                       policies 4:16 66:11    possibly 30:6          pro­ 5:16 52:17
 petition 17:22                                87:14 111:24
                        69:22 70:23 71:1                             probably 14:6 15:5
 phone 31:1 67:12       72:2,6,7,10,15        potentially 118:16,     18:19
  104:25 107:20         75:19 76:21 79:1       22,24
                                                                     problem 21:14
  108:18 139:25         151:20
                                              practice 40:10,12       57:12
 physical 81:13        policy 70:2,8,10,11,    64:14 69:3 103:14
                                                                     procedure 47:3
                        15 71:6,8 72:4,12,
 pianist 63:18                                practices 4:16 67:6     69:5 70:15 76:12
                        18,20 75:22 76:12,
 piano 63:13,14,22,                                                   84:23 101:21
                        18,23,25 77:2,8,11,   precise 127:23
  23                                                                  102:1,4,10
                        13,19 79:9,12,15,      129:8




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 549 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               ∙193
Peter White, 30(b)(6), 02/26/2021                          Index: procedures..really
 procedures 92:4       protecting 25:17                             rank 9:20 10:25
  94:20 95:9 102:6      81:12                         Q              11:12 12:23 14:15
                                                                     15:20,24 97:13
 proceed 32:10         protection 9:3 73:3
                                             qualifications          125:20
  53:15
                       protracted 86:1        37:24
                                                                    rating 45:24
 process 16:16
                       provide 6:9 50:12     quarter 30:10 99:3
  18:21 22:2 24:20,                                                 ratings 45:23
                        51:6 60:8,10,16
  25 25:6 34:18 36:1                         question 5:3 50:21,
                        61:7 72:9,17 82:15                          Ray 84:1 138:16
  37:15 40:18 41:1                            23,24 51:1,16 52:2,
                        101:25
  43:10,12,20 44:21,                          3,5,7,9,10 100:19     re­ 34:20 48:13
  22 46:6,9,20,21,23   provided 5:16 54:9     104:13 110:7           106:1
  52:14,16,18,19,21     72:11 82:13 83:14     120:10 134:4
                                                                    re­swear 49:24
  55:23 56:11 67:7,     93:6 108:1 132:6      142:25
  10 94:24 98:15                                                    reach 30:4 44:12
                       provides 107:14       questions 4:11
  118:19 124:2                                                       105:22
                                              31:5,9,13,17,21
                       providing 109:18
 processed 94:19                              32:16,19,21 45:22     read 51:24 57:19
                        110:12,14
  95:8,12 108:1,12,                           49:2 53:12 72:24       70:4 71:6 72:25
  22                   proxim­ 145:6          108:18 112:15          73:23 74:16 76:6,
                                              128:17 134:20          15 77:5,19 78:4
 professional 35:12    proximity 119:19
                                              158:25                 79:24 80:25 81:6
  74:14                 145:7
                                                                     84:5 85:20 87:2
                       public 17:4 21:21     quick 146:15            88:4,13,19 89:19
 progress 138:22
                        74:13 75:3 81:3      quid 114:14             91:18,19 92:23
 prohibited 81:20
                       pull 69:23 133:4                              94:14 97:1 98:21
  118:21                                     quite 143:2
                        134:5,6 135:17                               101:8,15,20,23
 prohibits 113:23       137:12 142:15        quo 114:14              107:7,12,23 109:14
                        145:20 154:22,25                             112:14,16,21
 prolonged 86:3,5,
                        156:1                         R              113:9,15 114:7
  7,9,11,17
                                                                     116:16 118:14
 promoted 9:20,25      pulling 70:5 130:10                           120:25 138:12
                                             race 17:2 54:13,14
  11:12 12:23 14:15    purchasing 14:21                              139:19 141:15
                                              114:10,15,25
  15:20 18:20 97:22                                                  143:13,15 144:17
                       purpose 33:15          115:15 126:3,24
 promotions 18:18                             137:8                  146:15 149:5
                        102:3 124:23                                 155:4,18
 prompt 102:1,5         131:14               races 21:6
                                                                    reading 90:25
 promptly 114:3        purposes 4:19         racial 110:21           138:19,23
                        139:20 146:17
 properly 40:24                              radio 40:24            ready 66:15 79:12,
                       pursuant 107:17                               13 120:24 127:19
 property 25:15,17                           raise 134:2,6,10
  33:24 43:1           put 18:11 31:7,11                             128:10,16 129:10
                                             Raleigh 14:2,4,8,
                        32:17 103:12,24                             real 21:2,3
 protect 42:25 81:3                           12,16
                        130:20,21 148:23
 protected 114:17                            ran 17:12 35:1         really 27:3 29:25
                       putting 121:7                                 46:22 48:18 64:23
  115:7
                        130:17               range 121:2             122:18 124:9,18




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 550 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙194
Peter White, 30(b)(6), 02/26/2021                                Index: rear..require
  154:1                 111:9 116:21,22,25   regarding 143:4        report 31:4 59:13
                                              144:13,19              89:21 90:4,9,17,18,
 rear 139:13           recently 45:1 83:14
                                                                     22,23,25 91:10,23
                                             regardless 17:1
 reason 47:4,8,10      recognize 58:13                               92:5,9 93:1,4
                                              57:10
  58:24 60:16           59:14 70:13                                  94:17,22 97:10
                        137:22,24 142:19     regular 13:11 30:22     110:20 130:20
 reasonable 92:19
                                              34:1                   152:3 155:15,16,23
                       recognizes 77:21
 reasonably 81:10
                                             regularly 93:18        reported 84:16
                       recommend 13:19
 reasons 60:8,24
                                             rejection 123:9        REPORTER 57:15
                       recommendation
 recall 15:4 21:5                                                    68:5,7 85:22 91:19
                        31:8 32:9 33:8       related 37:10
  28:14 42:23 49:14                                                  97:24 98:2 100:19
                        53:17 131:22 132:3    110:23
  50:4,6 51:9,12,17                                                  121:12 129:2 130:9
  60:2,17 61:3,4,6     recommended           relates 4:17 105:18     133:6 134:3,7
  62:12,16 64:24        34:21 35:13                                  135:20,24 140:9,
                                             relationship 153:1,
  68:23 71:11,18                                                     12,19 143:8 155:14
                       record 5:1,2,6 6:5     4
  77:9,16 78:1 80:3,
                        22:20 56:19 58:2,                           reports 97:5 98:5,
  12,23 93:14,17                             relationships 65:21
                        15 59:17 71:12                               19 99:8 110:5,8
  96:24 98:4,13                               78:12
                        79:4 94:19 112:24                            120:3 138:19
  104:2 105:10                               relevance 63:25
                        122:1 127:21 128:6
  120:13,16 123:2                                                   repository 90:14
                        129:11 133:19        relevant 53:13
  125:7,9,14,16
                        138:13 147:9                                represent 5:12
  126:5,14 129:16,                           religion 114:11,16
                        155:4,18                                     118:20
  19,20,22,24 131:23
  132:1,7,11,12,19,    record's 146:17       remained 9:2 15:21     representation
  22 134:25 141:18,    recorded 111:3,25     remedial 114:5          95:25
  23 142:2,5,11
                       recording 107:15      remember 17:12,        representatives
  145:7 149:18
                                              13,14 44:25 80:11,     113:25 114:2
  150:23 154:7,12,18   recreation 7:17,18     14 93:11,12,16        represents 73:7
  155:7 156:9,12,16,
                       reduced 125:19         95:23 96:20 111:6
  20                                                                reputation 22:21
                                              133:1 138:4
 receive 30:3 77:24    reduction 125:20                              23:9
                                              145:17,18 146:22
  84:11 122:3,4        reference 143:18       147:23 149:22         request 83:18
  134:10,17 147:19                            151:14,22,23           85:14 93:6 97:8
                       referred 14:18
  148:8                                       157:2,15               133:4,7
                        25:23
 received 24:7 78:1                          reminded 78:11         requested 11:20
                       referring 56:23
  80:7,10 93:21                                                      12:19 143:17
                        93:25 99:11 126:10   reminder 95:16
  104:4 111:6 138:5                                                  144:18
  140:6 148:17         reflect 56:19 59:17   rep 37:22
  149:10 150:4,21       61:2 71:12 79:4                             requesting 133:16
                                             repair 15:10            139:5
  152:14                133:19
                                             repeat 37:5 110:7      require 47:7,10,12,
 receives 107:22       refresh 158:9
                                             replace 65:2            14 48:4,7,10,14
 receiving 109:6       refresher 95:15                               57:8 67:18 74:25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 551 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙195
Peter White, 30(b)(6), 02/26/2021                                Index: required..said
  75:3 82:18 103:14     31:20                 Ridge 14:2              140:5,13,20
  109:2 117:21                                                        142:14,18 143:6,9,
                       responsibilities       riding 37:7 40:9
                                                                      12 145:20,24
 required 72:1 81:5     125:4
                                              right 10:8 16:25        146:6,9 147:7,10
  84:16 93:5 103:23
                       responsibility           17:1,20 24:18         148:20,24 153:15
 requirement 72:3       72:25 73:2 115:9        30:19 32:18 37:16     154:22,25 155:3,
                                                49:17 58:1,3 73:18    15,17,23,25 156:5
 requiring 47:19       responsible 9:8
                                                82:22 113:21          158:18,22
                        14:20 70:25 83:22
 RESERVED 159:4                                 128:4,24 144:10
                        97:16                                        room 72:14 117:3
 resided 6:13 12:10                             146:15 148:22
                       rest 153:5               150:11,19 151:24     rotated 41:15,18
 residence 10:5
                       restraint 89:23        right­hand 107:7       Roxboro 11:13
 residency 12:4
                       result 112:4           rights 102:9 136:23    rule 59:7
 resolve 104:1,7,14                             137:7,18 147:14
                       results 86:5                                  rules 5:4,19 37:10
  109:12 115:11
                        111:20,21,25          riot 82:23              57:8 78:22,23
  118:4
                       retaliation 102:7      risk 85:24             rumors 156:9
 resolved 108:4,9
                        113:23 117:9,12,17
  109:1,13 111:16,                            road 6:11 14:2         run 16:13,14 17:24
  17,19,20 117:6,24    retire 16:6             20:15 97:18            50:15
  118:1,7
                       retired 84:1 142:4     Roberson 139:3,5       running 16:21
 resolving 107:15
                       retirement 16:5        Robinson 4:5,23        runoff 17:20
 resource 20:16         20:9                   5:7,11,12 22:25
                                                                     runs 158:8
 resources 44:6        revealed 104:8          23:5,7 50:23,25
  45:21 58:18 105:25                           51:21 52:4,8,11,12
                       review 24:11 27:18      55:17,21 56:19,22                 S
  106:2
                        31:17 57:2,3 59:9      57:4,14,17 58:1,5,
 respect 34:6           70:8 72:15 73:22       10 59:17,20 60:19,    S­10 139:3
                        76:3,7 91:15,22,25     22 64:1 66:9,15,18,
 respectful 74:4                                                     S­2 139:4
                        92:7,11,15 94:10,      24 67:1,4 68:8,11
 respond 69:5 140:6     16,23 95:5 96:4        69:23 70:1 71:12,     S­3 138:20
  145:12,15             97:1,3 98:14 99:5,     15 75:22 76:1 79:4,   S­E­ 84:4
 responded 138:21       7,8 100:2,9 106:14,    7 86:6 89:10,13
                        18 112:21              92:12 98:3 99:22      S­H­E­A­R­I­N 84:4
  141:2 145:16
                       reviewed 13:11          100:1,8,20 101:16,    safe 87:8,23 88:10
 responders' 65:15
                        51:25 58:11 74:1       19 106:13 112:10,
                                                                     safety 33:24
 responding 147:22      92:6 94:8 95:2 97:6    16,20 121:14
                        98:6 132:6             127:14,17 128:1,4,    said 9:13 12:13
 response 102:4
                                               8,12,18,22 129:10,     23:23 30:17 37:6
  104:5 139:14         reviewing 92:20         13 130:6,10,15,18,     38:10,25 39:10
  140:8,10 141:16       142:11                 23,25 133:2,7,11,      42:25 43:20 48:24
  142:10 152:5,7,8,
                       reviews 135:2,5         19,22 134:1,5,9        52:15 54:18 55:8
  13,24
                                               135:17,22 136:1,       62:6,17 64:6 68:1
 responses 5:5         revisit 32:20                                  69:11,15 80:12,13,
                                               12,15 137:9,12,15




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 552 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙196
Peter White, 30(b)(6), 02/26/2021                                   Index: salary..set
  15 82:4 89:3           137:23 151:19        secretaries 19:23       109:14 113:15
  104:15 115:14          152:18 153:25
                                              section 28:7 29:10     separate 27:10
  117:19 127:7           157:19,22 158:13
                                               70:9 78:5 84:5         28:6,7 38:7
  130:15 132:5,8
                        saying 30:2 48:3       85:20 89:14 96:3
  139:16 142:8                                                       separation 59:13
                         49:9 58:6 71:16       99:15 101:12
  148:25 149:16,19                                                    155:6
                         80:20,22 85:2         113:13 114:7
  156:10 157:3 158:5                                                 September 136:18
                         86:19 117:2 119:6     120:23
 salary 134:18,19        126:11 135:10,12                             150:2 154:10,15
                                              sections 97:12
                         144:7 145:11                                sequence 154:13
 same 14:9 15:23
                                              security 9:4 26:4
  20:8,11,19 25:6       says 59:8,23 73:14                           sequentially 57:10
  26:22 38:7 39:7,12,    74:15,18,22 78:24    see 12:6 22:25 23:6
  20 69:12 78:7,13,      85:20 87:20 88:4      47:19 52:19 58:9      sergeant 9:20
  14,15,20,21,22,23      89:15 90:24 91:15     65:25 67:2 70:2,3      10:24,25 11:3,4,13,
  88:17 90:17 91:1,2     93:22 95:8 96:3       74:23 82:12 89:14      23 12:19 17:21
  102:22 103:19          114:7 133:25          105:21 121:19          25:4 29:3 37:8 40:9
  121:20 130:22,23,      134:15,16 136:18      129:17,24 136:22       93:16 94:2,3,6,9
  24 139:11 141:10       146:25                139:7 145:19           95:24 97:14,17
  151:2,7,11 153:5                             147:17 148:10          120:19 139:3,5
                        scale 37:25 38:12                             151:15
                                               149:5 152:17,25
 same­sex 78:10,12
                        scan 141:7                                   sergeant's 11:21
                                              seeing 119:17
 sat 93:16
                        scene 88:10                                  sergeants 13:6
                                              seek 89:1
 satisfaction 74:19                                                   19:4,6 20:17 28:16
                        schedule 35:10,20
                                              seen 130:16
 satisfactory 34:21                                                  series 31:5
                        scheduled 22:6
                                              sees 119:15
 satisfied 134:17        31:3                                        serious 67:15
                                              select 95:20
 saw 47:18 139:10       school 6:19,20,22                             85:21,23
                         12:8                 self­protection
 say 10:2 13:8 14:5                                                  serve 97:13
                                               84:15
  16:8 17:5,7 19:11,    score 45:24 46:3,4,                          served 7:7 26:15
  14,18 21:11,19         7                    send 30:22 55:4
                                                                      64:19,20,21 96:11
  24:16 25:20 28:20,                           59:5 60:5 93:1
                        scored 46:2                                  serves 26:1 135:16
  24 29:8 30:9,11,21                          senior 6:23,25 32:1
  32:5 35:1 37:4,6      screen 56:20 59:10                           service 61:15,18
  38:2 39:18 42:21       136:4                seniority 82:11
                                                                      62:11 73:3 74:24
  45:10 50:18 54:11     scroll 57:4           sensitive 68:9          75:2
  55:7 61:12,14
  65:11 67:15 69:6      scrutiny 16:22        sent 9:25 10:2 49:6    services 53:24 55:8
  76:16 83:13 84:22                            55:6 58:5 147:18       60:14 88:23 132:5,
                        se 52:16
  98:9,11 99:12                                149:21,22              8
  100:6 101:13          second 23:2 34:9
                                              sentence 74:15,16,     serving 43:2 74:13
  104:25 108:19          41:14 57:3 74:16
                                               17 75:5 77:19          75:3
  111:14 118:23          77:19 81:1 92:23
                                               78:17 81:1 87:2,17
                         107:23 113:16                               set 24:13 27:22
  121:12,23 122:7                              88:8,13,15 89:19
                         138:8 139:19                                 31:9 42:1
  131:25 132:25                                101:15 107:12,23




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 553 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙197
Peter White, 30(b)(6), 02/26/2021                                    Index: seven..so
 seven 11:9 25:10        55:22 56:10,24        shooting 21:20        Sincerely 134:22
  28:11 143:22           57:19,24 59:7,9,23
                                               shops 15:10           sing 63:15,18,24
                         61:5 62:21 66:13,
 seven­hour 127:23                                                    64:3,9
                         15,20 67:5 68:12,     short­term 124:17,
 several 15:7,15         24 69:8 70:2,7,13      20                   sir 74:17 81:7 84:3,
  22:12 26:13 30:12,     71:9 75:9 76:2,9                             18 87:15 88:9
                                               shorter 36:13,18
  14 48:9 64:24          79:15 84:6 85:18                             91:13 94:14 96:7
                                                124:19
  141:3 142:2 146:21     87:9 89:15 92:23                             98:25 119:4 125:23
  149:19 151:24          96:6 97:23 98:6,21    shortest 122:17        131:5 138:13 150:7
  154:11                 100:2,10,12 106:17    shortly 16:12         sisterly 35:2
 severe 121:21           112:13,22 117:7
                         118:14 123:1          should 19:14 80:10    sit 45:7 72:14 94:3
 sex 78:21,22            129:9,10,14 131:2      84:19,24 87:5,19      96:22
  114:10,15              133:13,24 134:24       91:9 92:15 99:20
                                                                     sits 44:16 93:7
                         136:9 137:17           106:8 108:3,9,12,
 sexual 110:24
                         139:6,8,20 140:1       21,23 109:9,11,13    sitting 4:10 121:16
  114:22 115:15
                         145:25 148:22          115:16 120:1,2,4      158:24
  156:13 157:13
                         156:6 158:16,22        138:14
                                                                     situation 49:5,20
 sexuality 156:21
                        sheriff's 17:22        show 54:21 144:25      53:3 69:11 84:15
 shall 81:9,13 84:11,    18:6,23 19:9,16                              87:5,20 119:25
                                               showing 136:3
  16 88:5,6,10,11,16     20:1 21:24 27:17,                            122:13,15,22 135:4
                                                139:13
  89:20 90:3,4 91:22,    24 28:18 29:10                               151:7,17
  24 92:8,11,25                                side 7:22 26:23
                         34:22 35:5,24 36:5                          situations 21:18
  94:16,17,21,23         48:16,25 54:2 65:5,   sign 46:15 75:12,14    81:14 141:3
  97:11,13 102:7,11      15,18 76:12,18         76:25 92:25
  108:1                                                              six 19:17 27:5 37:3,
                         77:20 79:17 80:9,      100:16,22 113:5
                                                                      4,6 40:9 45:2,3
 shares 97:13            19 81:9 84:7,9         123:4,6,8,13,20
                                                                      99:3
                         85:5,9,14 90:10
 Sharika 5:11,12                               signature 59:14
                         92:3 93:5 94:21,25                          six­month 43:16,21
                                                76:20 79:18 107:1
 she 69:12 82:16         95:9,25 96:15                                45:1
                                                146:4 159:4
  89:21 135:15           97:10 100:15
                                                                     skills 40:22
  154:1,2,3,5            106:8,24 107:25       signatures 17:23
                         110:13 113:4,18,23     70:20                skim 76:5 139:21
 she's 153:23 154:1
                         114:3,21 138:15       signed 86:22          skimmed 140:4
 Shearin 84:2            153:6 156:8
  138:16 139:3,11                              similar 20:11 21:9    slash 90:24 91:22
                        sheriffs 60:13          38:25 63:1 69:20
 sheriff 4:6,17,20       65:18                                       slower 91:20
                                                88:17 103:2 125:10
  5:8 7:24 16:13,14                                                  slurs 110:21,23
                        shift 41:3,6,10,14,    similarly 14:9,10
  17:2,14 24:4,17
                         18,20 42:2 94:11                            sniff 26:17
  25:9 26:24 34:10,                            simple 103:2
  23 37:13 40:14        shifts 41:4,13,21       111:13 116:25        snippets 64:12
  43:13 44:23 48:13      151:6
  49:25 50:5,9,11,21                           since 71:11 77:8      so 4:9,12,14 5:11,
                        shocked 152:17,18       142:3                 19 6:4,18,21,24
  52:1,13 54:25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 554 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙198
Peter White, 30(b)(6), 02/26/2021                               Index: social..squads
  7:23 9:17 10:9         14 149:2,16,18        someone's 87:14        speaking 24:16
  11:10 12:11,18,22      150:3,17,21 152:3,     110:24 114:22,25       41:12 49:15 50:13
  14:25 15:25 16:16      4,16 153:1 154:6       115:2,7,15             51:21 132:11,19
  17:18 18:2,11,17,      156:6,20 158:2,8                              146:22 154:6
                                               something 7:19
  22 19:23 20:4,20                                                     158:14
                        social 63:1             13:6 21:9 33:25
  21:15,23 23:8,20
                                                36:22 37:1 38:25      special 77:22
  24:15,18,20 25:8,     soft 82:2
                                                47:13 61:1 64:10
  13 26:18 27:1,4,11                                                  specific 29:16,18,
                        solicit 151:8           67:21 68:15 95:16
  28:3,11,20,24,25                                                     19 60:17 101:12
                        some 4:15 9:3           103:1 105:23
  29:22 30:2,17                                                        124:22 129:20
                         13:17 18:15 20:23,     109:23 111:5,12
  31:22 32:12 34:11                                                   specifically 42:24
                         25 21:1 22:6 23:22,    116:25 117:18
  35:4,13 36:16                                                        78:10 95:6 104:13
                         23 24:2 25:7 26:11,    118:4 119:16 138:6
  37:14,20 38:2,10,                                                    105:6 117:8 123:2
                         14 27:23 29:8,9        149:15 158:7
  23 39:4,8,21 40:8,                                                   150:23 157:12
  25 41:9,13 42:2,6,     32:18 33:20 35:20     sometime 12:9
  9,23 43:4,19,23        36:12,14,18 37:7,      144:23                specifics 50:6
  44:20 45:10 46:19,     24,25 40:3 41:3,17
                                               sometimes 25:4         specified 36:13,15,
  24 47:9,21 48:1,21     43:4 44:10,11
                                                26:17 30:11,12         16,17,18 37:2,11
  50:11,17 51:6,20       46:13 47:5 48:10
                                                31:18 35:8 39:6,11,   speculate 119:11
  52:1,8,17 53:7         50:5 53:16 55:24
                                                24 59:2 60:7 82:11
  54:8,14,18,21 55:1     58:1,6 60:23 62:23,                          speech 114:10
                                                83:20 107:19,20
  56:19 58:11 59:4       24 64:19 65:5 78:1
                         81:25 82:8,23         somewhere 19:2         speeding 67:16
  61:5 63:18 64:23
                         83:12,20 85:2          37:15                  105:1
  66:19,24 68:18,25
  69:3,10,14 72:22,      95:15,16 103:8,11,                           spell 84:3
                                               song 64:10,11
  25 74:16,20 75:18      25 104:17,18
                         108:18 115:16         songs 63:24 64:3,      spelled 42:24
  77:18 84:22 86:9,
  14 88:24 89:2,4,5,6    132:6 139:11           12                    spent 37:8 50:4
  90:25 91:3 92:17       144:14,15 148:12,     soon 35:21 58:25       split 11:1
  93:22 95:24 96:25      14,17 152:7,11,23      59:2,5,21
  99:16 100:9 102:20     156:7,19,25 157:25                           spoke 131:21
                         158:4                 sorry 57:15 67:25       158:4,6
  105:8,13,16,22
                                                68:10 85:22 87:15
  107:11 108:5          somebody 64:20,                               spoken 40:3
                                                119:4 121:12
  109:8,25 114:22        21 67:15 95:21         125:23 133:6 134:7    sports 7:19,22
  115:12 116:22          104:24 115:5           149:6
  117:11 119:17          158:6,7                                      spouse's 66:8
  123:1,13 124:2,11,                           soul 63:21
                        someone 35:13                                 spray 82:21 84:10,
  20,25 125:14 126:2
                         47:24 48:2 49:6,11    sounds 130:1            14,20,23 89:24
  127:5,11,21 129:6,
  14 130:23 131:16       50:3 51:7 54:1        space 63:8             spraying 84:15
  132:15 133:2           60:12 62:2 69:16
                         72:5 88:25 94:11      spe­ 117:7             squad 41:3,7,10
  134:10 135:8 140:6                                                   42:3,18 72:14
  141:22 142:13          109:21 115:6,14       speak 21:15 105:22
                         124:4 125:15,17        132:10,16              117:2
  144:2,4,17 145:11
  147:15,18 148:1,4,     142:6                                        squads 41:4




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 555 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙199
Peter White, 30(b)(6), 02/26/2021                                  Index: staff..sure
  141:11 151:6         stay 124:11            63:20 64:13 114:21    supervise 10:18
                                              119:23 135:13          11:23 19:6 154:1
 staff 19:20,21        stayed 10:5 26:8
                                              145:10 147:23
  47:19 62:23 96:1                                                  supervised 10:15
                       staying 12:14          149:25 150:12
  138:18                                                             11:3,4,14 12:1
                       steak 64:20            152:23 157:1,15
                                                                     13:5,8 15:11,13
 stage 103:16                                 158:7
                       step 37:14 141:18,                            29:2 42:10
 Stainback 83:25                             style 4:14
                        19                                          supervises 19:5
  93:12
                       steps 150:4           sub­ 86:19 95:1
                                                                    supervising 14:12,
 stand 57:20
                       stick 29:7            subject 89:25 90:5,     25 15:8
 standard 31:9,10                             7 102:11
                       still 14:2,16 15:25                          supervision 11:5
  121:9
                        26:24 74:20 98:23    subjected 102:7
                                                                    supervision­type
 standards 34:22,23
                        111:7                subjective 87:24        26:25
  35:14,24 56:10
  59:5,7,23 78:15,20   stolen 25:22          submission 91:24       supervisor 42:9,10,
  133:14               stood 47:17            92:16                  11 44:1,16 45:6,7,
                                                                     15 46:3,11 83:12
 start 6:24 22:17      stop 64:18 108:19     submit 44:4
                                                                     91:16,21,24 92:7,
  134:3                 139:6                submits 95:2            10,15,17,20,25
 started 4:25 7:23     stopped 64:17                                 93:23 94:1 95:3
                                             submitted 34:20
 starting 80:25                               44:3,14 60:3 93:5      105:20 108:25
                       stops 149:25                                  109:8,9,11,12,16,
                                              145:9
 state 6:4 8:21,24     store 111:9                                   24 115:9 117:3
  9:9 15:9,12 34:24                          subordinates            118:19 119:21,24
  81:15 112:24         stored 116:22          113:25                 120:19 122:23
  114:17 131:4         Stovall 8:4                                   135:7
                                             substances 5:25
 statement 48:13,      street 20:25                                 supervisors 10:16,
                                             substantial 85:24
  15,23 73:11,13,16,                                                 22 18:12 29:20
                       stress 33:24           86:20
  22 74:1 81:7 84:17                                                 42:5,12 65:23
  92:10 118:14         stressed 17:9         substantiated           102:8,10 113:24
  142:11,15 143:4,                            104:11                 118:15 119:13,15
                       strict 81:14
  13,18,21 144:13,19                         such 33:21 68:20        120:6,11 151:5
  145:1 151:10         strictly 39:23         69:19 74:5 90:11      supervisors' 42:6
 statements 145:4      strikes 89:22          95:22
  151:8 156:21                                                      supervisory 94:16
                       structure 18:10,22    suffered 62:7
  157:13,17,19,23                                                   support 16:21
                        20:8,11,17 21:23     suggested 28:12
  158:1
                        23:25 24:1 26:20                            supposed 13:14
 States 73:4,6 81:15                         summarize 74:2          42:15
                       structured 14:9
 status 114:17          18:6,8 28:12,17      summary 98:5           sure 9:6 13:13
  115:7                                      superior 153:25         15:17 18:8 25:10
                       stuff 7:10 17:2
 statutory 147:8        22:22 23:17 25:21     154:4                  29:4 37:9 42:13
                        27:17 40:24 54:1,4                           53:12 57:7 66:20,
                                             superiors 153:12
                                                                     21,25 78:19 92:21




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 556 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙200
Peter White, 30(b)(6), 02/26/2021                                 Index: Surenos..that
  93:20 123:17          67:6,19 105:1,19     terminate 46:24          124:7,19 132:16
  127:17 135:6          108:11 144:10         47:7 55:25 58:22        153:5 154:12
  141:1,20,25 142:9                           61:14,17 62:15
                       talked 18:18 51:13                            thank 4:9 33:19
  148:1 152:7,12                              131:22
                        63:2 149:24 151:4                             45:25 91:2 98:2
  157:11
                        154:25               terminated 46:25         102:13 129:4
 Surenos 21:9                                 47:24 48:2,10,12,       135:24 158:23,24
                       talking 19:23
                                              18 49:3,6,11,18         159:3
 surfaced 157:3,4       37:20,21 45:11,18
                                              50:3,5 51:7,10
                        55:23 62:8 64:4                              that 4:12,16,22 5:1,
 surprised 140:17,                            52:23 53:1,19
                        69:1 74:18 130:17                             21,24 6:15 7:10 8:3
  23 152:19,20,22                             56:15 60:1,6,12,24
                        141:12 146:24                                 9:5,15,19 10:7,14,
 suspect 69:1 81:22                           61:3,4,10,19,20
                        147:21 155:21                                 16,17,20 11:7,12,
  91:5                                        154:18,19
                        157:12                                        17,24 12:5,14,20,
 suspended 123:25                            terminating 132:17       25 13:6,9,15,21
                       tea 64:21
  124:3,4                                                             14:5,15,19,21,25
                                             termination 46:20,
                       team 24:22                                     15:5,6,8,12,16,21
 suspension 121:3                             22 47:5 48:6 49:3,
                       technically 49:22                              16:12,16,23 17:2,4,
  123:22,24 124:17,                           7,22 50:7 51:14
                        51:14 52:15                                   7,9,18,21 18:12,25
  20,23 147:1 149:24                          52:14,16,21 53:1,
                                                                      19:1,3,4,6,12,18
                       technique 87:6,21      18,20 54:5 55:23
 swear 48:21 49:4,                                                    20:16,18 21:9,12,
                                              56:4,6 58:25 59:6,
  24,25 54:19          tell 16:16,21 23:25                            16,20,22 22:2,3,12,
                                              21 60:8,16 62:10
                        38:14,24 59:12                                22,25 24:11,12,20
 swearing 49:16                               121:4 130:2 132:3,
                        60:13 63:16 74:2                              25:1,22 26:10,19,
  54:9                                        13 154:23 155:5
                        112:13 117:12                                 20 27:6,13,16,21,
 sworn 4:3 18:3         125:18 130:21        terminations 48:4        22 28:8,14,16 29:1,
  48:19 54:23,24        132:8 133:12,23      terms 20:5 69:15         23 30:2,8,23 31:1,6
  55:1                  134:15 144:8          73:17 74:3 130:3        32:17,20,22 33:25
                        146:10                                        34:4,5,8,17,19,20,
                                             testified 49:18 65:8     23 35:1,10,17 37:5,
          T            telling 129:14
                                             testifies 4:3            12,23 38:3,17,22
                       temperature 117:5                              39:10 40:11,12,16,
 table 50:21                                 testify 5:23 50:10       19,24 41:12 42:13,
 take 18:20 23:2       ten 59:8,23 61:12
                                             testifying 48:1          20,24 43:2,10,11,
  37:14 55:17 60:19     122:14
                                              50:20                   12,19 44:2,13,18,
  66:14 87:14 99:22    ten­minute 128:22,                             22 45:5,7,10,11,18
  114:5 122:12                               testimony 5:8,16
                        25                                            46:3,9,11,12,15,18,
  127:12 128:8,10,                            6:1 141:22
                                                                      21 47:10,11,12,13,
                       tenure 4:11 24:4
  21,22,24,25 150:4                          tests 18:20              14,19 48:1,7,10,11,
                        37:13 48:4 60:25
  158:18                                                              13,15,17,23 49:2,9,
                        61:10 69:8 71:11     texts 68:9
 taken 55:20 99:25                                                    14,15,18 50:4,6,12,
                        83:25 120:7,9,12,
                                             than 6:15 14:12          13,15 51:1,10,13
  121:1 127:18 129:1    15 153:10 158:14
                                              36:12,13,14,18          53:5,12,18,19,22,
  158:21
                       term 20:5 97:23        46:25 49:14 61:12       24 54:1,2,4,8
 talk 18:22 33:17       124:22                83:21 84:14 87:21       55:10,12,14,15,25
  40:24 46:19 64:4                            98:11 121:22            56:7,9,12,14,16,20




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 557 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙201
Peter White, 30(b)(6), 02/26/2021                                    Index: that's..the
  57:2,3,5,8,18,19,      11,17,22 124:14       10:5,13,15,16,25        48:5,13,16,19,25
  22,23 58:6,19,21       125:1,18,19 126:3,    11:1,2,3,4,12,14,       49:6,14,25 50:6,11,
  59:4,6,10,17,25        9,11,20 127:1,9       21,22,23 12:2,3,23,     21,24 51:1,13,15,
  60:3,19,24 61:1,2,     128:5 129:8,16,19     24 13:18 14:1,2,8,      25 52:5,9,17,18
  3,20,21,23 62:6,10,    130:1 131:21,23       9,10,12,13,15,21,       53:2,3,10,11,15,16,
  16,17 63:15,20         132:8,10,12 133:6,    24 15:6,9,11,12,13,     17,20,21,25 54:2,4,
  64:10,12,14,22         16,19 134:15,23       20,25 16:7,8,9,22,      5,8,9,22,25 55:7,23
  65:4,8,11,20,22,25     135:4,10,14 136:2,    23,25 17:4,9,13,14,     56:4,6,11,12,13,14,
  66:2,7 67:6,9,13,17    16,19 137:1,9,23      19,20,21,23 18:6,       19,20,23 57:5,8,9,
  68:5,15,23 69:7,11,    138:5,6,12,14         22 19:2,5,6,7,9,12,     14,20,22,25 58:1,2,
  20 70:5,8,13,18,20     139:25 140:19         15,25 20:3,8,11,15,     6,9,11,13,15,19
  71:10,16,18,19         141:8,9,11,15,22      16,17,19,25 21:2,3,     59:2,3,10,17,25
  72:14 73:11,13,16,     142:1,15 143:21,25    6,7,8,13,21,23,24       60:4,23 61:24,25
  22 74:1,2,5,6,12,      144:4,6,7,9,14,18,    22:3,8,21,25 23:18,     62:4,10,12,14,21,
  17,18,19,23 75:1,5,    21,22,25 145:11,13    25 24:2,3,6,10,11,      22,23 63:4,6,7,12,
  11,22 77:14 78:3,4,    146:4,10,13,25        13,17,18,20,21,25       13,14,16,18,23
  11,20 79:4,18,25       147:1,6,15,17,18,     25:6,9,12,13,14,17,     64:5,6,7,8,11,15,25
  80:3,15,16 81:6,9,     19,20,22 148:1,11,    18,19,25 26:1,3,4,      65:4,5,6,9,15,16,
  10,20,25 82:13,16,     20 149:13,20,21,25    5,7,8,9,12,13,15,       18,20 66:4,17,20,
  17 83:14,15 84:1,      150:12,13 151:3,5,    18,22,23,24,25          22 67:7,11,13,19,
  17,22 85:2,3,4,6,8,    6,12,13,16,19,20      27:4,5,10,13,14,16,     22,23,25 68:6,9,14
  17,22,23 86:2,5,21     152:8,10,11,12,15,    19,21,23,24 28:9,       69:7,8,12,22 70:9,
  87:13 88:24,25         23,24,25 154:2,12     12,14,15,18,25          11,17,25 71:3,6,12
  89:1,3,11,19,21        155:1,7,11,19         29:2,5,10,13,16,22      72:11,13,18,23,25
  90:13,25 91:4,6,10,    156:1,7,9,19,22,23,   30:4,6,19,20,24,25      73:2,3,4,5,6,7,8,9,
  18 92:17,22 93:16,     25 157:1,3,4,6,22,    31:3,4,6,12,17,19,      18,23 74:13,16,18,
  17,20 94:2,3,5,6,9,    24 158:5,7            22,23,24,25 32:1,2,     22,24,25 75:3,5,6,
  11,14 95:5,11,13,                            6,11,14,18,20 33:1,     8,15,20,25 76:4,11,
                        that's 19:13 23:3
  14 96:3,24 98:19,                            7,11,15,24,25           15,16 77:2,5,9,11,
                         27:12 28:3,18
  20 99:16,19,20                               34:17,24 35:4,6,9,      13,16,18,19,20,22
                         34:24 37:7,21
  101:2,13 102:4                               11,17,23 36:1,3,4,      78:10,13,14,15,20,
                         41:11 44:3 45:11
  103:8,23 104:2,8,                            9,10,11,13,15,18,       22,23 79:4,24 80:4,
                         51:21 54:13 62:12
  12 105:4,11,20,21,                           21 37:2,8,10,15,17,     8,9,12,15,18,19,25
                         68:18 69:7 74:6
  23 108:2,3,8,15                              19,22 38:3,4,7,9,       81:1,2,3,8,12,15
                         78:24 82:22 83:7
  109:12,20,21,23,25                           12,16,21,22 39:4,7,     82:17,19,21 83:2,7,
                         86:13 107:3 108:24
  110:7,16,17,25                               20,23,24 40:1,3,9,      23,25 84:5,8,9,13,
                         116:19 117:14
  111:5,11,12 112:2,                           17,18,20,21,23,24,      19,20,22,24 85:1,6,
                         123:15,18 128:14
  14 113:18,19                                 25 41:2,8,11,13,17,     7,13,14,20,23 86:4,
                         129:4 134:13 136:3
  114:13,19 115:4,9,                           22 42:6,9,10,11,12,     8,12,14,18 87:2,5,
                         139:22 150:13
  21 116:6,10,25                               16,19,21 43:1,3,4,      7,15,16,17,19,22
                         151:25 152:2
  117:2,4,6,14,21                              6,17,23 44:5,8,11,      88:8,10,13,14,16,
  118:4,10,14,23,25     the 4:15 5:1,2,4,6,    12,16,18 45:2,3,7,      19,20,21 89:7,14,
  119:6,15 120:3,13,     12,19 6:5,11,15,16,   8,11,12,13,15,16,       20 90:1,2,4,7,8,10,
  16,18,25 121:9,12,     18 7:1,4,16,22 8:9,   17 46:2,4,10,14,15,     17,20,23 91:1,2,3,
  25 122:17 123:5,9,     21 9:2,7,9,12,20,23   19,20 47:4,8,17         4,6,8,9,21,22,23,24




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 558 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙202
Peter White, 30(b)(6), 02/26/2021                                    Index: their..these
  92:1,2,3,4,5,6,7,8,    19,21,23 125:3,21      45:6 46:7,11 53:23,    therapy 7:18
  9,10,11,15,17,18,      126:3,7,13,14,15,      24 60:14 63:3 73:5
                                                                       there 4:12,17 6:24
  20,22,23,25 93:1,2,    19,22,24 127:1,4,7,    102:5,9 121:8
                                                                        8:6,7,12,14,15,18,
  3,4,5,7,11,14,18,      20,21 128:6,13         124:2,5 139:7
                                                                        23,25 9:1 10:1,2,6,
  20,22,25 94:2,4,5,     129:9,11,12,20,22,
                                               them 13:12 16:21         8,11,22,23 11:16,
  6,7,8,9,10,12,17,      24 130:3,15,22,23,
                                                17:4 20:25 22:4         20 12:15 13:1 14:4,
  18,20,21,22,23,24,     24 131:4,8,12,13,
                                                23:2,6 24:8,9,14        11 15:7 16:5 18:9,
  25 95:1,2,3,4,5,9,     14,15 132:7,13,20
                                                26:15 31:7,20           15 21:8,19 22:12,
  18,20,24,25 96:1,3,    133:3,4,7,10,16,17,
                                                32:24 33:8,13,17,       18 27:1 28:20 29:3,
  14,19,20,22,25         19,23 134:3,17,18,
                                                18,19,20 34:4,11,       4,7 31:10,11,22
  97:1,3,5,7,8,10,12,    21 135:3,4,5,11,14,
                                                12 35:18,20,24          32:12 37:25 38:8
  13,20,24 98:1,14,      20 136:2,3,16,19,
                                                37:22,24 38:3 39:3      39:21 41:21 42:20,
  17,18,19,21,23         22,23 137:18
                                                42:5,11 46:17           22 43:16 44:25
  99:1,4,5,7,8,20        138:5,7,8,10,12,15,
                                                51:24 53:24 60:13       45:1 46:3,6 47:5,11
  100:6,9,14,19,22,      18,23 139:2,6,8,9,
                                                61:13 65:12 70:24       48:9,10,11,19 50:5,
  24,25 101:5,8,11,      10,11,13 140:2,4,
                                                73:5 82:8 93:13         7,21,23 52:15
  12,15,20,23,25         11,14,17,25 141:8,
                                                95:5 108:16,18,19       55:24 65:20 67:20
  102:3,6,9,22,25        9,10,12,13,14,15,
                                                120:18 121:17,19        70:4 71:10,16
  103:11,17,19,23,24     23 142:2,25
                                                124:7 135:23            72:13 74:15 82:2
  104:5,6,8,9,10,16,     143:13,15,18,23
                                                139:12 147:23           83:24 91:9 93:10,
  19,20,25 105:11,       144:2,10,11,25
                                                                        15 95:13,23 98:8
  19,20,21,24 106:1,     145:3,5,6,19,21,23    themselves 21:15
                                                                        100:5 103:17
  3,4,7,12,18,20         146:10,12,17,24        24:6 63:10 89:7
                                                                        114:20 115:23
  107:1,6,7,12,20,22,    147:7,11,13,20,23,    then 6:25 7:6,24         121:25 138:14
  23,25 108:15,17,       25 148:2,8,13,17       8:8,20 9:24,25          141:2 142:2 144:14
  20,21,23,24,25         149:3,5,7,23 150:1,    10:18,20,24 11:19       145:17 147:15,21
  109:2,5,6,8,9,11,      2,6,12,14,18,21        14:17 15:19 16:3,       149:14 151:24
  14,16,17,18,23,25      151:2,4,7,11,16,17,    19 18:4,7 19:4,5,6,     156:8 158:10
  110:1,4,5,8,13,21,     19,20,22 152:3,5,      14,17 21:19 24:9,
  23 111:4,9,15,17,      12,23 153:2,5,6,7,                            there's 24:25 46:22
                                                11 25:4 30:4 31:5
  20,21,23,25 112:1,     13,17,19,21,23                                 52:19,21 56:7,9
                                                32:9,18 33:8 34:17
  2,4,5,12,14,19,21,     154:3,5,8,10,12,15,                            82:2 83:11 117:2
                                                35:18,20,22 39:12
  24,25 113:9,12,15,     18 155:4,7,8,10,12,                            122:18 124:18,21
                                                42:7 44:4 45:3
  17,19,20,21,22,23      15,18,20,23,24                                 127:21 148:11
                                                46:18 53:18 54:3
  114:2,7,20 115:8,      156:3,7,17 157:10                              149:7,21
                                                63:3 67:21 68:16
  13,16,24 116:21,       158:4,14 159:2         84:1 88:13 92:25       thereafter 16:12
  22,24,25 117:2,3,4,                           95:14 104:3
                        their 13:11 17:10                              Therefore 81:8
  5,11,16 118:2,18                              111:11,17,20 115:9
                         21:5,17 22:14,20
  119:21,24,25                                  116:23 123:21          these 19:25 27:5
                         24:3,5 25:17 26:10,
  120:6,8,10,11,14,                             124:25 127:20           28:11 29:5 37:23
                         16 32:17 34:2,18
  22 121:1,7,16,20                              128:3,12,13 130:2       39:3 59:25 60:2,3
                         35:19,24 37:24
  122:4,8,9,13,15,17,                           150:9 151:12 152:3      66:11 70:23 71:1
                         38:14 39:19 40:21,
  20,22,23 123:8,10,                            158:5                   75:19 76:20 83:13
                         23 41:9 42:2,5,11,
  15,17,19,21 124:1,                                                    116:4 118:17
                         13,18,25 43:1,25      therapeutic 7:17
  2,5,6,7,10,11,13,                                                     139:6,15,16 140:15




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 559 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙203
Peter White, 30(b)(6), 02/26/2021                                     Index: they..times
  157:9,14              thing 16:25 35:11       99:6,18 100:12,16,     thought 21:20
                         63:19 65:25 66:7       21 101:3,5,10,13,       53:13 65:9,11,12
 they 13:10,13,14
                         73:18 90:13 102:22     15,17,20 102:3,11       100:22 104:15
  17:5 20:23 21:9,14,
                         103:9 105:4 112:15     106:23 107:4,10,        135:22 155:2
  15,17,18,21 22:6,
                         115:22 120:18          12,14,18 108:1
  20,22,23 24:4,6                                                      threatening 21:21
                         130:22,24 141:11       112:7,9,25 113:3,5,
  25:14,19 26:8,9,10,
                                                7,9,13 114:21          three 7:9 8:15
  16 29:6,8,9,12,16,    things 4:16 22:12,                              10:23 12:3 15:5
                                                116:11,12,13 117:7
  18,19 30:24 31:4,6,    24 33:21 40:21
                                                118:6,10 119:23         30:15,16 32:13
  7,11,14,18 32:4,6,     55:24 102:16
                                                125:5,9,10 128:5,6      39:19 96:19,21
  15,16,17,19 33:7       121:18 122:4 142:3
                                                130:6,7,12 131:1        97:11 99:2 138:17
  34:17,21 35:7,8,19,    146:21 149:19
                                                132:17,20 133:12,       154:14
  21 36:6,7 40:13,22,    151:24
                                                20,23 135:9,13         three­page 130:19
  23 41:6,15,17,18,
                        think 11:17 13:23       136:2,6,8,12,19
  23 42:2,4,6,10,12,                                                   threshold 39:21
                         15:8 27:12 34:9        137:2,22,24 138:1,
  13,14,18,25 43:25
                         35:11 42:23 44:10      3,5 139:17,20          through 24:9 27:22
  44:8,17 45:2,4,8,23
                         49:5 51:21 66:13       140:7,16 141:1,7,8,     30:3 31:4,20 44:5,
  46:2,10,11,12,17
                         69:21 70:5 82:22       10 142:19,21,24         18,21 69:4 73:4
  53:8,24 54:3 56:14
                         93:11,13 96:19         143:1,3,6,7,9,13        76:5 85:12 97:8
  60:12 61:4 62:7
                         105:2 119:7,10         144:2,17,24             111:15,23 135:11
  63:4 65:25 66:2,6,7
                         151:17 155:2           145:10,25 146:6,        158:24
  72:11,12,14,15
                         158:19                 13,14,23 147:13,20
  75:13,14 82:13                                                       ticket 129:18,22
                        thinking 12:21          148:2,13,25 149:3,
  83:2,4,5,14 85:2
                         78:19 101:2 149:15     6,10,12,16,20,23       time 6:15,16 10:6,
  86:13,16 88:25
                                                150:4,8,10,11,13         17 11:24 12:5
  89:6 93:15 94:7       third 41:14 94:12,      151:2,6,17,21            17:14 22:9 24:10
  95:4,5 98:20           14 138:10 139:9        152:12,13,24             29:3,11 30:19,20,
  104:25 105:22,23
                        this 4:19 5:8 8:4       153:16 156:3             25 37:8,17 44:21
  106:8 107:19,20
                         17:5 30:22 32:10       157:2,10,14 158:4,       46:10 50:9 54:1
  108:15,16,17,19
                         34:4 38:4 40:8         7,22,24                  63:15 68:24 86:8,
  111:23 114:1
  117:23,25 121:17,      44:20,22 49:21        tho­ 116:4                20 90:12 94:10
  18 122:3,4 123:6,      50:16 51:19 52:3                                95:23 96:19 100:9
                         56:23 57:8,23 58:9,   Thomas 17:17              112:12,21 120:7,8,
  19,20 124:1 138:19
  145:14 146:16,17,      16,19 59:1,9,12,14,   thoroughly 32:19          12,15 122:18
  20 148:16 154:13       22 62:12 69:21         114:3                    127:20 128:5,7,13
  157:19,22              70:2 71:6,11,25                                 129:8 132:7 136:19
                                               those 12:2 31:13          139:9 145:5,6
                         75:11,14,16,19
 they're 33:23                                  40:5 51:19 65:2,3,9      151:23 154:14
                         76:3,9,13,20,23,25
  35:19,22 39:2 41:2                            68:25 69:17 70:20        155:8,10 158:23
                         77:8,15 78:13
  53:1 57:11 83:20                              89:25 90:14 108:8,
                         79:12,15,20,22                                timeline 72:4
  89:2,3,5,7,8 91:2                             11,12 120:4 137:12
                         80:2,20,22 81:16
  121:23                                        141:16 157:17,19,      times 25:3,20
                         83:13 86:18,21
                                                22 158:1                 27:18,20 60:9
 they've 22:19 39:1,     87:11,24 89:9,11
  2 52:24 123:5          90:25 91:15,25        though 20:23 33:19        62:20 82:12 96:18
                         92:5,13,17,20 96:6




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 560 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙204
Peter White, 30(b)(6), 02/26/2021                              Index: tires..treatment
 tires 14:22 139:1,5,   11,12,14,17,20         10 126:7,8,10,12,     too 8:4 103:2,3
   11,12,13 141:13      67:9,14,16,19 69:5,    13 127:9,20,21,22,     117:3
                        20,21 70:3,8,15        24 128:10,16,21
 title 8:11,23 28:22                                                 took 8:9 14:1 35:7
                        71:3 72:1,5,13,15,     129:7,8,9,11,17,24
   136:23 137:7,18                                                    50:1 90:11 156:7
                        16,20,22,23 73:13,     130:21 131:14,21,
   147:11,13,23
                        14,19,20,22 74:10      22 132:2,6,10,11,     top 107:7
 to 4:10,17,25 5:3,4,   75:6,8,15,19,20        16,17,19 133:3,13,    toward 103:8
  8,13,23 6:1,18,21,    76:3,5,6,11 77:2,      14,15 134:5,17,21
  25 7:1,8,12 9:2,7,    18,22,23 78:2,3,13,    135:4,5,6,7,14,15,    tracking 26:15
  12,20,21 10:11        17,25 79:3,8,12,22,    21 137:3 138:4,8,     traffic 149:24
  11:12,13,22 12:8,     24 80:6 81:3,10        20,21 139:1,6,7,10,
  12,14,17,19,23,24     82:10,12,14,16,20      12,14,22 140:14       train 83:3
  13:12,14,18 14:1,5,   83:18 84:1,9,12,22     141:2,10,16           trained 39:3 83:2,4,
  15,16,18 15:20        85:17,25 86:14,16,     142:12,14 143:17,       5 84:20
  16:8,11,20 17:23      17,25 87:5,7,11        18 144:3,9,17,23
  18:12,13,19,20,24                                                  trainee 36:10 40:21
                        88:1,11,22 89:2,4,     145:3,4,7,8,10,12,
  19:11,13 20:18        5,6,7,9,25 90:10       15,19 146:2,14        training 21:25 22:7
  21:9,11,12,15,23      91:9,11,23 92:1,14,    147:21,22 148:10,       27:20 34:22,23
  22:6,19 23:1,2,4,15   16,18,21 93:3,5,25     11 150:3,11             35:14 36:1,3,7
  24:10,12,19 25:15,    94:12,22,23 95:2,3,    151:10,12 152:5,        39:4,11,14,16,17,
  20,23 26:5,16,17,     13,16,21,23,24         10,11,13,17 153:9,      19,22 40:18,20
  23 27:18,19 28:14     96:3,25 97:22          14 154:3,7,20           41:1 56:10 59:5
  29:10,11,22 30:4,8    98:17,19 99:6,9,11,    155:7,8,12,14           83:6 84:11,14,23,
  31:8,20 32:10,11,     16,18 100:9 101:5,     156:6,9 157:5,7,17      25 85:1,3,4,7,14
  22 33:4,5,10,11,12,   25 102:3,4,5,7,11,     158:4,6,7,8,9,12,       88:22 92:4 94:15
  17,19,21,23 34:12,    12,18 103:7,12,14,     13,23                   95:11,14,15 97:15,
  21 35:6,14,21,23      18,24 104:3,5,6,12                             16 133:4,8,17
                                              to­the­point 90:3
  36:7,11,23 37:4,6,    105:18,21,22                                   151:5,14,17
  11,23 38:4,22 40:2,   106:4,5,6,8,9,14,18   today 5:23 6:2 58:7
                                                                     transcript 52:1
  5,7,8,24 41:2,6,19,   107:6,17 108:5,6,8,   together 17:10
  24 42:2,4,15,19,25    10,15,17,19,24                               transfer 11:20
                                               31:11 35:7,8 45:9
  43:19 44:3,4,5,6,     109:4,10,16,21,24                              12:19 14:1 121:3
                                               63:2 66:6 70:6
  14,19,20 45:23        110:13,14,17,19,23                             124:25
                                               141:3 148:16
  46:4,13,15,17,18,     111:7,18,20,22         149:19 151:25         transferred 10:11
  20,24 47:7,11         112:5,7,8,13,14,16,                            11:13 125:2
                                               158:8
  48:12,15,16,17,21,    17,21 113:21 114:6
  25 49:20 50:7,10,     115:8,10,13           told 4:13 17:4         transporting 9:9
  14,21 52:5,9,13,22    116:13,17,18,22        139:5 144:8
                                                                     treat 33:21 78:13
  53:13 54:3,8,21       117:14,23,25          tolerance 114:20
  55:1,24 56:3,7,9,     118:10,11,18                                 treated 69:12
                                               115:12 116:8,10
  11,12,23 57:3,7,16,   119:9,11,19,21,25                            treating 16:25
  21 58:4 59:5 60:5     121:4,8,17,19         tolerated 114:18
  61:1,6 62:14,18,24                           116:12                treatment 89:1
                        122:8 123:4,6,7,16,
  63:1,15 65:2,13,20,                                                  156:17
                        17,19,20 124:1,7,     tone 115:4
  22,24,25 66:9,10,     10,14,25 125:1,2,7,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 561 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙205
Peter White, 30(b)(6), 02/26/2021                               Index: tried..variance
 tried 13:12 95:21,     typical 143:21,23      unlawful 113:1,19,      20 90:4,9,11,17,24
   24                                           22 114:8,9             91:22 92:4,5,8
                        typically 35:14
                                                                       93:1,3,4,7,18,21
 trooper 8:24            40:25 46:4,5 54:6     unless 54:23 84:20
                                                                       94:4,8,10,17,22,23
                         121:2 122:11           143:23
 troopers 10:16,19                                                     95:1,4,10 96:22
   11:4,14,23 12:2                             unsolicited 114:10      97:5,7,9 98:4,14,23
                                 U                                     99:3,5,20 110:21,
 try 46:13 65:24                               until 8:18 9:1 16:5
   105:21 115:10                                20:9 44:8 108:25       23 126:12 130:11
                        uh­huh 5:20 7:15                               131:9,10 152:3
   123:16                                       109:13 129:7
                         8:17 18:14 21:6                               155:8,9,12,15,23
                                                138:25
 trying 16:20 24:19      22:5 23:5 24:18
   40:5,7 49:19 50:14    28:20 30:21 32:4,8    up 12:7 24:13 27:1,    used 5:25 14:21,24
   121:19 123:17         33:22 34:3,15 36:1     22 44:17 48:20         26:13,16 58:7
   139:22                40:15 41:16 44:24      52:17 54:21 57:20      81:18 82:1,2,3 84:8
                         52:20 56:8 122:20      65:22 66:12,14         90:10,12 92:19
 turn 72:22 73:19
                                                69:24 70:4 86:14,     uses 89:23
  74:9 75:8,20 77:18    ultimate 146:12
                                                16 102:12 108:25
  78:2 85:17 86:25                                                    using 78:14 81:22
                        ultimately 24:20        109:13 111:11,24
  89:9 91:11 96:3                                                      89:22 131:15
                        under 6:2 18:23         112:13 114:6
  112:7 155:12,14                                                      146:24
                         20:3 21:12 26:24       120:19 122:23
 two 7:5,7,9,14                                 130:10,17,20,21       utilizing 102:6
                         27:5 28:8,9 37:12,
  12:21 25:3,5 30:15                            133:4 134:5,6
                         13 54:25 55:1
  32:2,12 38:9 39:18                            135:17 137:13
                         75:16 78:16 81:11                                     V
  41:17 60:2,4 83:24                            142:16 145:21
                         83:24 87:7,23 96:7,
  88:19 96:21 97:1,                             154:22 156:1
                         11 97:3 102:9                                vacancies 41:8
  18 101:24 135:20
                         113:19 153:10         update 71:8,10,17,      120:17
  145:18 147:22
                        understand 98:16        19 72:1 80:16,18      vacancy 11:21
  149:13,14 151:25
                         128:5 143:2 144:17     107:10 113:12
 type 5:5 20:22,24                                                    Vance 6:21,23,25
                        understanding          updated 77:8,9,11       7:8 10:11 11:25
  22:22 23:10,17
                         50:14 84:13            80:2,4,8,15,18,21      12:1,4,6,7,20
  40:24 42:20,22,23
                         115:17,19              101:10,13,14           16:11,13 19:9 20:1,
  53:16 54:1 63:24
                                                113:14                 20 21:25 24:1 25:9
  64:3,12 65:25 66:7    understands
  67:8 68:14 77:15                             updating 72:4,6         35:5 36:5 37:20
                         123:18
  85:2 88:14 90:13                                                     38:6 40:12 50:11
                        unfounded 146:16       uphold 75:6
  103:8,9 104:16,20,                                                   72:19 76:11,18
  21 105:4 108:13       uniforms 14:24         upholding 73:5          77:20 79:16 80:19
  111:4 112:2 114:21     124:7                                         81:8 84:9 85:5,8,9
                                               upon 93:6 138:16
  115:4,16,21 116:12                                                   96:14 100:14
  119:23,24 120:18      unit 15:11,13,14       us 4:15 11:2 21:14      106:23 113:4,17
  141:11,16 148:12       25:12 26:7 27:7        63:14 136:11           114:21
  157:1                  28:25 29:2
                                               use 61:24,25 79:16     Vance­granville
 types 65:1,3 81:25     United 73:4,6 81:15     81:3,9,13 82:14,16,    7:13
  83:10 116:4           units 15:14             20 83:2 84:11,14,
                                                21 87:13 89:15,16,    variance 37:25




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 562 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                ∙206
Peter White, 30(b)(6), 02/26/2021                                   Index: varied..we
 varied 30:13 32:14    Waiver 133:5,8,17      16:7,16,24 17:4,15,    120:10 125:19,20,
  36:9 96:18 120:17                           16,17,21 18:6,8        21 126:3,4,9,11,13,
                       Wake 9:2
                                              19:11,13 20:10,15,     17,24 127:3,4
 various 31:20 43:2
                       walk 24:2 44:21        16,18 21:2,8,20        129:15 130:12,20
 vary 122:16            70:3                  22:24 24:17,21         131:13,16,19
 vehicle 34:4,10       walked 139:9           25:1,2,3,6 26:10       132:13,20,25
  124:5 139:1                                 27:10,21 28:6,11,      133:1,6,21 134:3,
                       walkway 38:9           17 29:2 30:1,14,22,    23 135:13,14,25
 verification 84:25                           23 31:1,10,11,22       136:14,19 137:6,11
                       want 4:25 5:13 14:5
  85:1,4                                      32:2,12 33:10,12,      138:17 139:7,8,25
                        16:8 19:11 21:11
 verify 38:15           23:1 37:3,6,23        25 35:4,6,11 36:1,     140:18,19 141:9,20
                        48:12 51:1 57:7       4,17 37:2,3,12,15,     142:9,22,25
 versus 17:3 42:21                            17,18,25 38:6,9        143:11,16 144:2,7
                        61:5 66:11,19
 very 4:12,13,14        67:16 69:21 72:22     39:21 40:7,16 41:5,    145:1 146:8,12,23
  20:18 39:20 68:8      76:5,6 109:18         14,20 42:20,22,25      147:1,3,11,13,15
  94:9 98:8,9 122:7     112:8,16 119:9,11     43:12,14,16,17,20      148:5,13,15 149:12
                        129:8 130:21 134:5    44:22,25 45:1,6,7,     150:8,9,10 151:3,5,
 vest 138:17,21,22
                        135:20 142:14         10,15,19,20 46:3,6,    6,12,13,24 152:15,
 vesting 81:2           156:6,8 158:23        9 47:5,13 48:11,17,    18,19,25 155:2,7
                                              24 49:2,15 50:15,      157:2,6 158:5
 vests 110:5,9,11,14   wanted 12:12 22:18     23 51:10,14,15
                        46:24 64:20,21                              wasn't 20:11 28:4,
 via 145:16                                   54:11,13,14,15,16,
                        72:15                                        20 29:12 48:18,19
 video 91:25 97:6                             23,24,25 55:6
                                                                     49:21,22 69:12
                       warning 121:3,6,7,     56:21 57:18,22,24
 videos 93:2                                                         116:9
                        22                    59:19 61:2,3,19,20,
 VII 136:23 137:7,18                          22,23,24 62:2,4,6,    Watkins 93:13
                       warrant 104:23                                143:17 144:20
  147:11,14,23                                10,25 63:16,22
                        105:4                                        151:14
                                              64:22 65:4,12,14,
 violate 102:11        warranted 47:5         20,22 67:16,20,21     way 13:7,12 28:12
 violation 95:17        104:17                68:5,25 71:10,11,      40:23 44:18 48:19
  109:23                                      14,16,22 72:5,13       63:3 69:8 78:14
                       warrantless 78:16
                                              77:14 79:6 80:15,      86:19 111:11 117:5
 violations 109:17     warrants 53:1          17,21,22,24 83:22,     123:9,11
 violence 77:23         68:15                 25 89:12 90:12
                                              92:19,22 93:10,11,    Wayne 151:15
 visible 90:6          Warren 12:1
                                              13,15,17 94:6,24      we 4:24 5:1,2 11:4
 visit 35:8 66:6       was 6:15 7:7,10        95:11,12,13,23         12:1 13:10,13 15:6,
                        8:1,3,4,7,11,13,15,   96:1,19 97:20,21,      11,13 17:9 18:17
                        18,23 9:1,2,20,21,    22,24 100:19
          W                                                          19:4,5 20:14,15
                        25 10:6,8,15,19,20,   101:1,18 103:14,       21:2,4,20 22:4,17,
                        23 11:5,9,12,13,17,   17,18 104:2,4,5,6,
 wa­ 54:13                                                           18 23:12 24:12,13,
                        21,22,24 12:6,13,     13 105:3,11,21,22,     15,16 25:11 28:4,5
 wait 52:1              16,23 13:1,4,23       23 106:3,11 112:11     30:7,8,11,12,15
 waiting 35:23          14:5,8,12,15,16,20    113:13 115:20          32:10 33:19 35:9,
                        15:4,5,6,20,24        116:11 117:19          16,17,18,20,21,22




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 563 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙207
Peter White, 30(b)(6), 02/26/2021                                     Index: we'll..what
  37:24 38:2,8 39:3     welcome 33:18           23 10:7,16,22 11:2,     17:3,25 19:13,18
  45:5 47:11 49:15       34:11 46:1             7,16 12:20,25 13:3,     20:13,22,24 21:2,3,
  50:10 51:13,15                                10,13,14,21 14:4,       6,16 22:8,10,15,19
                        Weldon 68:4,6,16
  53:5,24,25 54:3                               10,11,25 15:7,16,       23:10,14,18 24:19,
                         98:1 99:16 127:9
  55:17,22 56:20                                25 16:3 17:9 18:3,      21 25:11,13,18
                         131:21 132:16,23
  57:18,23 58:2,5                               15 19:25 20:20,23,      26:19 27:14 28:8
  59:2,10,18 60:7,9,    welfare 81:3            25 21:1,6,9,11,12       30:14 31:2,13,14
  13 62:21,22 63:2,6,   well 7:20 10:2,4        22:3,6,12,23 23:10,     32:5 33:14,15 34:7,
  8,9,14 64:16,19,20,    11:2 12:6,13,18        12 24:7,12,20           16 35:4,14 36:1,4,
  21,23,24 65:13         13:10 14:20 15:9       26:13,16 29:5,8         24 37:2,21,24 38:2,
  66:9,10,12 67:5,18,    16:18 17:24 18:11      30:2 31:11,13,14,       4,21,23 39:3 40:13,
  19,23 68:9 69:6,19,    19:14,15 21:14,17      18 32:19,22 33:19       17,19,25 41:20,22,
  21 72:19 75:24         22:12 23:12,15         35:19,21,23 36:7,       25 42:3,11,14
  78:1 82:10,11,12,      28:4 29:12 30:19       13,17 38:6,8 40:5,      43:23 44:2,7 45:16
  17 93:21 96:25         32:14 33:12 36:6,      22,23 41:6,8,21,22,     46:9,13,21 47:3,15
  98:9,23 99:22          10,20 37:18 38:2       23 42:2,6,12,15,18,     49:12 50:24 52:24
  101:1 108:14,15,       39:6,10,13,18,20       19 43:2,4,8 45:2,4      53:2,10,14,22
  16,18,19 120:17,18     46:22 47:4 48:17       46:2 48:10 50:5,7       54:13,14 55:7 56:3
  124:4,5,6,13           49:17,21 50:2          53:5,12 55:8,22         57:16 58:15 59:12,
  127:12,20 128:2,4,     52:15,20,22,24         56:15 61:4 63:4         18 60:3 61:20,23
  18,20 129:6,7          53:11 54:13 56:7       65:7,24 67:6 68:25      62:14 63:11,24
  130:12 135:22          58:3,17 60:23          70:25 71:16 72:11       64:3 65:1 66:2,24
  143:7 148:20           63:12,13 64:19         83:22,24 93:15,25       68:5,14,18 69:15
  151:20 154:25          65:16,22 66:18         95:7 96:25 98:8         73:13,14 74:2 75:1
  155:2,21 158:14        69:10 85:11 86:21      104:10 106:3            76:13,16 78:17,24
                         87:25 94:9 95:21       126:15 129:14           80:12 82:19 85:1
 we'll 75:19 76:5
                         96:18 99:13 101:16     131:8 132:5 138:19      86:7,18 87:9,11
  128:24 142:14
                         102:15 105:20          139:13 140:17,21        90:9,11,12 92:13
 we're 11:10 44:10                              141:2 142:2 143:24      94:24 95:6,7 96:10
                         110:16 116:9
  45:18 69:1 71:13                              144:3 145:11,13,        97:24 98:16 99:14,
                         121:23 123:11
  74:20 104:12 112:7                            14,17 146:16            18 100:19 102:14
                         125:16 128:2,3,6,8,
  127:20,23,24                                  147:22 151:16           103:16 104:21
                         12,15,18,20 130:16
  128:6,9,10,15,16                              152:16,20,22            106:23 108:2,13,18
                         141:13 143:23
  133:2 141:12 154:6                            154:13 156:8,9,13       109:20 110:10,20,
                         144:1,10 147:13
  157:12                                        158:10                  23 111:2,7 114:19
                         148:13,16 150:1
 we've 25:10 68:23       152:18 153:4                                   115:6,13,18
                                               weren't 9:23 21:1,
  69:8,19 130:7          155:25                                         117:12,16 118:22,
                                                21 44:8 127:7
                                                                        24 119:12,13
 weapon 54:1 87:6,      went 4:16 5:2 6:25     what 4:25 7:1,6,15       120:8,10 121:6,11,
  21 89:24 90:1          7:1 12:8 32:7 42:4     8:3,11,20,23 9:5,17     15,17 123:13,17,
                         63:3 64:15 80:10       10:10 11:10,19          18,22 125:1,21
 week 36:25 86:9
                         84:1 139:10 145:18     12:22 13:3,8,9,10,      126:3,5,7,13,24
 weeks 36:8,9 37:3,      150:11                 13,25 14:14,16,19       129:3,4 130:12,16,
  4,6 40:9 138:17                               15:6,11,19,22           20 131:4,25 132:4,
                        were 4:17 7:4,24
  139:2                                         16:10,14,16,21,24       6 133:6,12 134:3,
                         8:6,11,14,25 9:13,




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 564 of 665
WHITE vs VANCE COUNTY, NC, et al.                                               ∙208
Peter White, 30(b)(6), 02/26/2021                                Index: what's..with
  12,15 139:8,14,22    where 9:19 12:13        85:18 87:9 89:15       116:21 122:9
  140:9,19 141:5,15,    22:19 26:19 41:8       92:24 96:6 98:6,22     123:15 145:8
  16,18 142:24,25       49:5 74:24 75:2        100:2,10,13 106:17
                                                                     whole 10:13 22:24
  143:1,3 145:19        85:20 88:4 89:8,14,    112:13,22 117:7
                                                                      24:17 28:19 64:11
  146:12 147:11         25 90:7 93:22          118:14 126:4 127:3
                                                                      73:8 81:6 112:14
  149:10,15 150:3,4,    114:7 118:19 148:4     129:10,14 131:2,7,
  8,10,17,21,23         152:25                 22 132:10,17          whom 80:6 114:1
  151:23 155:14,21                             133:15,16,24           116:20
                       where'd 8:8,20
  156:23 157:4 158:3                           134:10,16,24,25       whose 113:3
                       where's 139:10          135:6 137:2,4,17
 what's 67:25 90:20                                                  why 16:21 17:7
                       wherever 54:3           139:21 142:12
  103:6 115:10                                                        39:16 60:10,13
                                               143:5,19 144:7,8,
  116:17 122:17        whether 22:23                                  61:4 64:18 67:16
                                               16,18 145:8 146:1,
  124:2,20,23 147:7     57:10 67:12 92:2,                             72:17 78:23 90:13
                                               3,25 147:18,19
 whatever 14:23         18 103:20 129:16       148:4,7 152:10         104:25 116:7
  18:12 42:5 44:17      135:6                  153:2 154:9,16,19      152:22
  53:12 63:3 72:15     which 8:4 11:14         156:6,10,16,18        will 4:20,22 18:24
  83:15 154:20          15:14 16:11 19:16      157:24 158:23          34:5 38:3 54:2
 when 4:16 5:2 9:7      22:8 33:3 39:17       White's 4:17 120:7,     58:6,7 68:17 70:7
  10:2 13:8 16:6        45:3 46:6 49:20        12,15 130:11 131:9     73:8 74:1,9,22,24
  18:3,15 19:14,18      51:13,17,23 56:5,      134:1,6 135:18         75:2 76:2 77:18
  22:4,10,11 24:16      11,20 62:18 69:11      136:20 145:12          78:2 79:11,14
  28:24 33:14 35:16     71:13 73:15 78:5       152:17 155:8           83:12 84:11 87:6,
  36:6 38:23 40:17      80:23 81:10 84:11      156:13,21              21,22 94:10 96:3
  43:12 44:22 45:10     87:6,20,21 97:22                              97:6 99:6,8 101:20,
                        115:14 120:2          who 17:12,14,16         23 102:5 107:23
  47:23 48:19 50:1,2
                        125:15,17 129:15       19:25 24:15,22         108:15 114:3,5,17
  51:2,6,25 55:25
                        132:2 137:6 145:18     31:23 32:11 37:10      123:16 134:19
  58:23 60:1,15
                        151:23 154:13          39:24 42:16 48:15      138:8,12
  66:14 70:8 71:19,
                        156:13                 60:5 64:4 67:19
  22 76:3 79:11                                                      wing 27:2
                                               72:5 77:11,13 82:9,
  80:18 87:4 88:25     whichever 152:15        12 83:22 92:10        wires 139:13
  89:6 93:10 95:4,8
                       while 35:18,22          93:7,9,17 94:8
  99:11 103:17                                                       with 5:5,19 9:10,12,
                        64:15 81:11,22         95:18 96:11 97:13,
  111:2,14 123:25                                                     23 10:25 13:12
                        138:19                 20,24 99:7,11
  124:2 135:3,12                                                      15:7 16:23 17:21
                                               100:25 102:10
  137:6 139:16 140:6   white 4:2,6,20,21                              20:17 21:17 23:13
                                               109:5 111:21
  145:7,9 146:24        5:9 6:6 47:1 50:9                             27:22,24 28:22
                                               118:16 119:13
  149:10,24 150:4,      51:25 52:13 54:10,                            29:24 30:25 31:23,
                                               122:20 127:6
  11,21 153:25          12,15,16 55:22                                24 32:4,10 33:1,8,
                                               134:23 138:3,4
  154:18 156:4,8        56:24 59:10 61:5                              13,14 34:1 36:25
                                               146:20 147:18
  157:5 158:13          62:8 66:13,15 67:5                            37:7,8 38:15 39:18,
                                               151:10 153:7,21,23
 whenever 58:21         68:13 69:1 70:2,7,     154:5                  19,24 40:1,3,9,22
  66:21 72:14 90:5      14 71:9 75:9 76:2,                            44:16,18 45:8,24
                        10 79:15 84:6         whoever 31:25           46:12,16 50:3
                                               107:21 111:6




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 565 of 665
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙209
Peter White, 30(b)(6), 02/26/2021                                    Index: within..yes
  51:23 57:12 63:18     146:24                 50:17 53:7,8,10,13,     11 142:10,22
  65:15,21 72:9,11,                            14,15,17,18,20,24,      143:22 144:2 145:1
                       words 69:18 96:1
  17 73:11,12 74:25                            25 54:3,5 60:4,10       146:2 152:8
                        114:14
  75:3 78:12 80:11                             61:1,12 62:21,22
                                                                      wrong 121:18
  81:14 82:15 88:17    work 7:21 22:2          63:6,8,12,14,18,19,
                                                                       139:8
  89:22 90:7,21         36:25 41:25 42:4       24 64:3,4,9,10,11,
  91:23 92:1,6 93:2     48:12 54:22 68:21      12 65:5 66:7,13        wrote 147:22
  94:20 95:8 97:12      77:15 113:21           67:11,19,21,23,24
  105:19 109:6          114:13 121:3           69:4,10 70:3 71:3,              X
  111:24 112:17         123:22,24,25           24 73:19 74:6
  114:1 121:16         worked 7:9 12:2         75:13,14 80:13,14,     X­RAY 26:5
  124:11,14 125:12      15:12 35:7 41:17,      16 83:18 85:4,6,8,
  128:13 131:1          18 49:25               13 86:9,11 87:16
  132:23 133:17                                89:6 90:25 94:2,3               Y
  145:19 146:22,25     working 26:4            95:3,4,14 98:9,11,
  147:24 148:4,7        35:19,22 103:2,3       19 99:16,19 103:7,     y'all 11:1 38:7
  149:15,20 151:5                              24 104:16,19            63:21
                       workplace 13:16
  153:1,5               67:9 68:19 69:14       105:1,16,19 106:9      yeah 14:10 19:15
                        105:8,9,10,14,17       109:25 110:17,20,       58:5 66:22 68:3,4
 within 29:10 54:2
                        110:1 113:1,20,22      25 111:21,23,25         82:8 83:4 87:25
  59:23 65:4 88:21
                        114:8,9 117:8,11,      112:4 115:13,23         97:4 110:16 136:22
  99:4 107:25
                        17 136:25              116:1,24 117:6          139:22 140:2
 without 47:24 48:2                            118:3,4 121:2,23        150:20 157:14
  49:8,13,19 51:16     works 76:7              122:7,20 125:10
  84:23,24 123:25                                                     year 8:7 10:8 11:18
                       would 6:18 12:16        127:6,9,19 128:18
                                                                       13:1,24 14:6 16:14
 WITNESS 57:20          16:12 17:5 18:12,      132:25 145:19
                                                                       34:10 35:19 45:4
  58:9 66:17,22 68:6    19 21:19 22:14,17,     146:14 148:6,10
                                                                       61:15,18 62:11,14,
  75:25 85:23 91:21     18 23:18 24:7,9,10,    150:3 151:19
                                                                       15 134:18
  98:1 100:6 106:12     11,13 25:20,22         152:8,10,11 154:20
  112:19 129:12         26:11,19,21,23         158:8                  years 7:5,7 8:15
  133:10 140:2,4,11     27:4,17,18,20,22                               9:16 11:9 12:21
                                              wouldn't 26:22
  145:23 156:3 159:2    28:8 30:2,3,4,11,                              15:17 18:16 35:9
                                               29:25 30:12 33:13
                        17,21,24 31:2,3,4,                             38:19 50:4 61:2
 witnesses 151:1                               39:16 53:11 64:11
                        6,7,19,22,23 32:2,                             62:20 64:16,24
                                               69:6 78:23 94:5,7,8
 woman 69:11 96:22      4,6,9 33:8,14,15,                              97:11 141:19 142:3
                                               116:23 152:18
                        17,24 34:4,11,16,                              151:25 154:14
 woman's 129:17,25                            write 143:17 144:18
                        17,19,21 35:1,3,9,                            years' 39:2
 women 96:7,9,11,       10,17,18,20,22         151:10
  16                    36:23,24 37:22                                yes 5:15,18,20,22
                                              writing 103:12,18,
                        38:2,3,15,21,24                                6:20,23 9:15,18,25
 won 17:18,19,20                               25 107:19 121:7
                        39:24 40:1,2 41:9                              10:4 11:6 12:1
  18:1,2                                       137:2
                        42:16,17 43:23,24,                             13:17 15:2 16:2
 wondering 104:25       25 44:2,4,5,7,12      written 45:19            17:13,14,19 18:21
                        45:4,7,8 46:12,14,     102:17,19 103:14,       19:22,24 20:2,21,
 word 110:4 132:1                              20 121:2,6 140:8,       23 22:1 23:22,24
                        18,21 47:12,14,15




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 566 of 665
WHITE vs VANCE COUNTY, NC, et al.                                              ∙210
Peter White, 30(b)(6), 02/26/2021                          Index: yesterday..you're
  28:2,10 29:18,21       156:19 158:2,15,17    12,14,21 60:5,8,10,    116:1,4,7,16
  30:6 31:11,18 33:6,                          15,19 61:5,6,7,9,      117:12,21,25
                        yesterday 4:13 5:1
  7 34:13,25 37:21                             12,14,17 62:8,15,      118:3,4,7,14,23
                         57:25 58:7 67:16
  40:16 42:8 43:6,22                           17,18 63:11 64:2,4,    119:2,4,6,7,8,12,19
                         130:13
  44:13 46:8 47:2                              6,14,23 65:1,2,8,9,    120:6,11,14,22,25
  48:22 51:3 52:6       yet 19:4               17,24 66:11,12,14,     122:25 124:8,16,25
  53:8 54:7 55:3,6      you 4:6,8,9,16,19,     15,19 67:2,7,9,17,     125:5,14,15,18,23
  56:2,17,25 58:8,9,     20 5:2,3,4,13,16,     18,20 68:1,7,12        126:5,10,15 127:6,
  12,14,23 59:16         19,23,24,25 6:4,9,    69:3,4,8,10,11,23      7,14,22 129:5,8,10,
  62:3,9,20 67:21        13,18,21,24,25 7:1,   70:2,6,7,13,17,23,     14,16,20,24
  69:2 70:3,22 71:2      4,6,12,23,24 8:6,8,   25 71:3,6,8,16,21      130:15,20,21
  73:12 74:8 75:7,17,    14,20,25 9:10,13,     72:1,5,9,17,23,25      131:1,4,8,12,16,22,
  24 76:22 77:1 78:8     19,23 10:2,7,13,18    73:11,13,15,19,22,     23 132:4,10,16,22,
  79:2,19,23 80:5        11:7,16,25 12:4,12,   23 74:2,6,9,12,16,     23,25 133:4,12,23
  81:19,24 83:1,4,8,     14,18,20,25 13:8,     18 75:8,11,15,18,      134:12,13,15,17,
  17 85:16 86:23         15,18,21 14:4,25      22 76:2,5,6,9,15,      20,25 135:8,10,20,
  87:18 88:9 89:2,17,    15:16,25 16:3,6,10,   23,25 77:2,5,13,16,    24 136:2,3,6,16,19,
  18 90:16 91:8,9,17     14,18,19,20,21        18 78:2,4,17,22,23,    22 137:12,16,22,24
  93:24 94:2 96:5,13     17:7,12,18 18:2,3,    25 79:11,14,20,22,     138:1,3,8,12,23
  98:9,25 99:24          10,19,23 19:18        24 80:4,6,12,16,18,    139:14,16 140:6,9,
  100:11,17 101:3        20:6,8,13,18 21:11,   20,25 81:6,25 82:4,    14,17,21,25 141:5,
  102:21 103:22          12 22:10,11,15,21     9,15 83:2,16,22        15,17,22,23 142:5,
  105:15 106:15,19,      23:1,3,6,8,10,13,     84:3,5,17,19,20        11,19,21 143:2,13,
  25 107:3,5 108:10      15,16,20,23 24:18,    85:17,20 86:21         15 144:4,11,17
  109:4,10 110:2,15,     20 26:18 27:6 28:1,   87:2,11,16 88:4,19     145:11,16,20,25
  22,25 112:6,23         12,24,25 29:1,8,23,   89:3,14,19 90:14       146:10,13,18
  113:6,8 116:6          24 30:2,3,4,9,12,     91:2,18,19 92:13,      147:12,15 148:4,7,
  117:10 118:5,6         17,21 31:9,15,17,     23 93:25 94:14         8,17,25 149:3,10,
  119:19 120:5,21        23,24 32:4,22 33:1,   95:6,7,20 96:3,6,7,    16 150:4,17,21
  121:10 122:2,4         14,15,25 34:5,11      16 97:1 98:2,4,5,      151:1,8,10,19
  123:6 124:4,13         35:1,13 36:21,23      11,16,21 99:11,12,     152:4,16,20,22
  125:16 126:1,6,23      38:10,16,23,24        14,18,19 100:2,12,     153:13,25 154:1,4,
  127:2,5,16,19          39:10,18 40:1,5,11    16,18,21,22 101:1,     18,19 155:4,7,12,
  129:12 130:1,5,9,      41:4,25 43:10,20      2,8,20,23 102:13,      18,24 156:1,7,8,9,
  23 131:3,20,24         45:10,25 46:24,25     14 103:4,19 104:1,     12,16,20 157:4,21
  134:14 135:12,22       47:3,23 48:1,6,21,    7,14,15,19,21          158:1,3,13,23,24
  136:5 137:5,18,20,     23 49:5,6,17,18       105:1,2,7,13,16,25     159:1,3
  21,25 138:2 139:18     50:2,10,12,16,17,     106:6,9,14,17,20
                                                                     you'd 30:21
  140:18,22,24           18,20 51:1,2,4,6,7,   107:4,6,10,12,23
  142:20 144:20,23                             108:6 109:2,14        you'll 29:13,14
                         12,16 52:2,4,7,10,
  145:2,14,17 146:5,                           110:3,4,7,8,10,17,     75:18
                         17 53:7 54:8,9,18
  19 148:19 149:2,8      55:4,15,23,25 56:4,   20 111:14 112:13,     you're 5:24,25 6:1
  150:7,16 151:2,9,      16,18 57:2,3,4,7,     14,15,21,24 113:5,     9:8 16:21 19:23
  21 152:9,11,21         13,16,19 58:11,13,    7,9,12,15 114:7        23:4 46:1 50:13
  153:9,11,18 155:6      15,21,25 59:4,6,9,    115:12,13,18           51:23 52:8 56:23




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 567 of 665
WHITE vs VANCE COUNTY, NC, et al.                                     ∙211
Peter White, 30(b)(6), 02/26/2021                       Index: you've..ZIP
  79:11 123:25
  130:16,17
 you've 52:2 60:24
  61:9 70:8 74:1 76:3
  100:9
 young 34:9
 your 4:11 5:3,5,8
  6:4,7,9 7:15,23
  8:11,23 12:11,19
  13:3 16:18,21,24
  17:1 18:18,23 20:3,
  9 24:21,22 34:12,
  15 38:5,10 51:24
  52:13 57:12 59:14
  60:25 61:10,15,17
  62:10,14,18 63:4
  67:16 68:8 70:20
  71:8 72:2,9,10,17,
  22 73:16,19 74:3,5,
  9 76:20 77:24 78:2,
  25 79:1,18 81:17
  82:7,21 88:24 96:7,
  11 103:14 104:25
  107:1 128:16
  134:3,19 139:10,25
  141:5,22 142:6
  144:8 146:4,12
  147:11 152:13
  153:1,10,12 157:7
  158:13,14,23
 yourself 73:23

          Z

 zero 114:20 115:12
  116:7,9
 ZIP 6:11 17:1,3




                   @:@AdvancedONE            (866) 715-7770
                        LEGAL                advancedONE.com
  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 568 of 665
P. White- Campbell Statement re Incident
             with J. White




 Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 569 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 570 of 665
   P. White- J. White Firearms Quals




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 571 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 572 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 573 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 574 of 665
            P. White- J. White Raise




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 575 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 576 of 665
P. White- J. White Rebuttal to Alexander
               Appraisal




 Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 577 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 578 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 579 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 580 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 581 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 582 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 583 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 584 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 585 of 665
       P. White- Notice of Charge of
              Discrimination




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 586 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 587 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 588 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 589 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 590 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 591 of 665
P. White- P. White Response to J. White re
                Complaint




  Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 592 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 593 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 594 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 595 of 665
P. White- Request for Training Waiver




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 596 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 597 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 598 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 599 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 600 of 665
                        F-5 Separation




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 601 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 602 of 665
                  EEOC Compl.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 603 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 604 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 605 of 665
                         J. White Inv.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 606 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 607 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 608 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 609 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 610 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 611 of 665
       P. White Order Re. Canine Dave




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 612 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 613 of 665
                 Am. EEOC Compl.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 614 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 615 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 616 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 617 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 618 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 619 of 665
                      Not. Of Appt.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 620 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 621 of 665
                   Perf. Appr. Rebut.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 622 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 623 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 624 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 625 of 665
             J. White Title VII Compl.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 626 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 627 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 628 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 629 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 630 of 665
     P. White Resp. to Perf. Appr. Rebut.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 631 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 632 of 665
     P. White Resp. to Title VII Compl.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 633 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 634 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 635 of 665
             Notice of EEOC Charge




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 636 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 637 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 638 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 639 of 665
                     J. White Susp.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 640 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 641 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 642 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 643 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 644 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 645 of 665
      Campbell Stat. re. J. White Traff.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 646 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 647 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 648 of 665
         Welborn Stat. re. Appr. Rebut.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 649 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 650 of 665
          Martin Stat. re. Appr. Rebut.




Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 651 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 652 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 653 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 654 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 655 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 656 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 657 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 658 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 659 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 660 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 661 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 662 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 663 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 664 of 665
Case 5:19-cv-00467-BO Document 70-1 Filed 04/01/21 Page 665 of 665
